
  Oct. 31, 2019
  
    
      
      
      Title 7
      Agriculture
      Parts 27 to 52
      Revised as of January 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of January 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
      
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 7:
        
          SUBTITLE B—Regulations of the Department of Agriculture
          
        
        
          Chapter I—Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture
          5
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        565
        Alphabetical List of Agencies Appearing in the CFR
        585
        List of CFR Sections Affected
        595
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 7 CFR 27.1 refers to title 7, part 27, section 1.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, January 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not dropped in error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.

        An index to the text of “Title 3—The President” is carried within that volume.
        
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) website for public law numbers, Federal Register finding aids, and related information. Connect to NARA's website at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          January 1, 2020
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 7—Agriculture is composed of fifteen volumes. The parts in these volumes are arranged in the following order: Parts 1-26, 27-52, 53-209, 210-299, 300-399, 400-699, 700-899, 900-999, 1000-1199, 1200-1599, 1600-1759, 1760-1939, 1940-1949, 1950-1999, and part 2000 to end. The contents of these volumes represent all current regulations codified under this title of the CFR as of January 1, 2020.
      The Food and Nutrition Service current regulations in the volume containing parts 210-299, include the Child Nutrition Programs and the Food Stamp Program. The regulations of the Federal Crop Insurance Corporation are found in the volume containing parts 400-699.
      All marketing agreements and orders for fruits, vegetables and nuts appear in the one volume containing parts 900-999. All marketing agreements and orders for milk appear in the volume containing parts 1000-1199.
      For this volume, Ann Worley was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    7 CFR Ch. I (1-1-20 Edition)
    Agricultural Marketing Service, USDA
    
      
        
        Title 7—Agriculture
        (This book contains parts 27 to 52)
      
      
        
          SUBTITLE B—Regulations of the Department of Agriculture
          
        
        Part
        
          
            chapter i—Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture
          27
        
      
    
    
      
      Subtitle B—Regulations of the Department of Agriculture
      
        
          
            
            CHAPTER I—AGRICULTURAL MARKETING SERVICE (STANDARDS, INSPECTIONS, MARKETING PRACTICES), DEPARTMENT OF AGRICULTURE
          
          
            Editorial Note:
            Nomenclature changes to chapter I appear at 69 FR 18803, Apr. 9, 2004.
          
          
            SUBCHAPTER A—COMMODITY STANDARDS AND STANDARD CONTAINER REGULATIONS
          
          Part
          Page
          
            27
            Cotton classification under cotton futures legislation
            7
            28
            Cotton classing, testing, and standards
            19
            29
            Tobacco inspection
            54
            30
            Tobacco stocks and standards
            167
            31
            Purchase of wool and wool top samples
            174
            32
            Purchase of grease mohair and mohair top samples
            175
            33
            Regulations issued under authority of the Export Apple Act
            176
            34
            [Reserved]
            35
            Export grapes and plums
            179
            36
            Procedures by which the Agricultural Marketing Service develops, revises, suspends, or terminates voluntary official grade standards
            182
            37-41
            [Reserved]
            42
            Standards for condition of food containers
            184
            43
            Standards for sampling plans
            235
            44-45
            [Reserved]
          
          
            SUBCHAPTER B—MARKETING OF PERISHABLE AGRICULTURAL COMMODITIES
          
          
            46
            Regulations (other than rules of practice) under the Perishable Agricultural Commodities Act, 1930
            255
            47
            Rules of practice under the Perishable Agricultural Commodities Act
            291
            
            48
            Regulations of the Secretary of Agriculture for the enforcement of the Produce Agency Act
            310
            50
            Rules of practice governing withdrawal of inspection and grading services
            312
          
          
            SUBCHAPTER C—REGULATIONS AND STANDARDS UNDER THE AGRICULTURAL MARKETING ACT OF 1946 AND THE EGG PRODUCTS INSPECTION ACT
          
          
            51
            Fresh fruits, vegetables and other products (inspection, certification, and standards)
            314
            52
            Processed fruits and vegetables, processed products thereof, and certain other processed food products
            491
          
        
        
          
          SUBCHAPTER A—COMMODITY STANDARDS AND STANDARD CONTAINER REGULATIONS
          
            Pt. 27
            PART 27—COTTON CLASSIFICATION UNDER COTTON FUTURES LEGISLATION
            
              
                Subpart A—Regulations
                
                  Definitions
                  Sec.
                  27.1
                  Meaning of words.
                  27.2
                  Terms defined.
                
                
                  General
                  27.3
                  Requirements of subsection 15b(f) of the Act.
                  27.4
                  Obligations and rights under Act: not affected by regulations.
                  27.5
                  Effect of amendments.
                
                
                  Administration
                  27.8
                  Director.
                  27.9
                  Classing Offices; Quality Assurance Division.
                  27.10
                  Supervision of cotton inspection, weighing, sampling; and other duties.
                  27.11
                  Area Director, Marketing Services Office; responsibility.
                
                
                  Classification Requests
                  27.12
                  Classification request for each lot of cotton.
                  27.13
                  Micronaire determination request incidental to classification request.
                  27.14
                  Filing of classification requests.
                  27.15
                  Withdrawal or rejection of classification or Micronaire determination requests.
                
                
                  Inspection and Samples
                  27.16
                  Inspection; weighing; samples; supervision.
                  27.18
                  Persons not to be employed for inspection or sampling.
                  27.20
                  Drawing and handling of samples of cotton; inspection of bales.
                  27.21
                  [Reserved]
                  27.22
                  Wrapping and marking of samples of cotton.
                  27.23
                  Duplicate sets of samples of cotton.
                  27.24
                  Delivery of samples of cotton.
                  27.25
                  Additional samples of cotton; drawing.
                  27.28
                  Disposition of samples.
                
                
                  Classification and Micronaire Determinations
                  27.31
                  Classification of cotton.
                  27.32
                  Order of classification.
                  27.33
                  Exposing of samples for classification.
                  27.34
                  Classification procedure.
                  27.35
                  Lower class of two samples to prevail.
                  27.36
                  Classification and Micronaire determinations based on official standards.
                  27.37
                  Cotton reduced in grade.
                  27.38
                  Terms defined for purposes of classification.
                
                
                  Cotton Class Certificates
                  27.39
                  Issuance of classification records.
                  27.40
                  New certificates; conditions of issuance.
                  27.41
                  Lost certificate; duplicate.
                  27.42
                  Surrender of certificate.
                  27.43
                  Validity of cotton class certificates.
                  27.44
                  Invalidity of cotton class certificates.
                  27.45
                  No storage of cotton for classification at disapproved place.
                  27.46
                  Cotton withdrawn from storage.
                  27.47
                  Tender or delivery of cotton; conditions.
                
                
                  Delayed Certification
                  27.52
                  Delivery without certification.
                  27.53
                  Notice for delayed certification; requirements.
                  27.54
                  Inspection and sampling for delayed certification.
                  27.55
                  Requirements in lieu of cotton class certificates on delivery day.
                
                
                  Postponed Classification
                  27.57
                  Request for postponement.
                  27.58
                  Postponed classification; must be within 30 days.
                  27.59
                  Postponed classification; interference.
                  27.60
                  When original request deemed withdrawn.
                  27.61-27.72
                  [Reserved]
                
                
                  Transfers of Cotton
                  27.73
                  Supervision of transfers of cotton.
                
                
                  Costs of Classification and Micronaire
                  27.80
                  Fees; review classification, futures classification and supervision.
                  27.81
                  Fees; certificates.
                  27.83
                  No fees for certain certificates.
                  27.85
                  Fees; withdrawn requests or applications.
                  27.87
                  Fees; classification and Micronaire determination information.
                  27.89
                  Expenses; inspection; sampling.
                  27.90
                  Bills for payment of fees and expenses.
                  27.91
                  Advance deposit may be required.
                  27.92
                  Method of payment: advance deposit.
                
                
                  Spot Markets
                  27.93
                  Bona fide spot markets.
                  27.94
                  Spot markets for contract settlement purposes.
                
                
                  
                  Price Quotations and Differences
                  27.95
                  Spot markets to conform to Act and regulations.
                  27.96
                  Quotations in bona fide spot markets.
                  27.97
                  Ascertaining the accuracy of price quotations.
                  27.98
                  Value of grade where no sale; determination.
                  27.99
                  Values; expression.
                  27.100
                  Administration.
                
              
            
            
              Authority:
              7 U.S.C. 15b, 7 U.S.C. 473b, 7 U.S.C. 1622(g).
            
            
              Source:
              22 FR 10923, Dec. 28, 1957; 30 FR 7239, May 29, 1965, unless otherwise noted.
            
            
              Cross Reference:
              For regulations relating to cotton classing, testing, and standards, and cottonseed sold or offered for sale for crushing purposes, see parts 28 and 61 of this chapter.
            
            
              Subpart A—Regulations
              
                Definitions
                
                  § 27.1
                  Meaning of words.
                  Words used in this subpart in the singular form shall be deemed to import the plural and vice versa, as the case may demand.
                
                
                  § 27.2
                  Terms defined.
                  As used throughout this subpart, unless the context otherwise requires, the following terms shall be construed, respectively, to mean:
                  (a) The Act. The United States Cotton Futures Act (90 Stat. 1841-1846; 7 U.S.C. 15b).
                  (b) Department. The United States Department of Agriculture.
                  (c) Service. The Agricultural Marketing Service of the Department.
                  (d) Administrator. The Administrator of the Service, or any officer or employee of the Service, to whom authority has heretofore been delegated, or to whom authority may hereafter be delegated, to act in the Administrator's stead.
                  (e) Cotton Division. The Cotton Division of the Service.
                  (f) Director. The Director of the Cotton Division, or any officer or employee of the Division to whom authority has heretofore been delegated, or to whom authority may hereafter be delegated to act in the Director's stead.
                  (g) Marketing Services Office. A facility of the Cotton Division established under the Act at any point.
                  (h) Quality Assurance Division. The Quality Assurance Division at Memphis, Tennessee; shall provide supervision of futures cotton classification.
                  (i) Exchange. Exchange, board of trade, or similar institution or place of business, at, on, or in which a basis grade contract may be made.
                  (j) Exchange inspection agency. The inspection agency of the New York Cotton Exchange, the New Orleans Cotton Exchange, the Board of Trade of the city of Chicago, or of any other exchange which may have an organized inspection agency recognized as such by the Director, as the case may be.
                  (k) Basis grade contract. Contract of sale of cotton for future delivery mentioned in the Act, made at, on, or in any exchange in compliance with subsection 15b(f) of the Act.
                  (l) Person. Individual, association, partnership, or corporation.
                  (m) Owner. Person who owns, controls, or has the disposition of any cotton.
                  (n) Classification. The classification of any cotton shall be determined by the quality of a sample in accordance with the Universal Cotton Standards (the official cotton standards of the United States) for cotton property measurements of American Upland cotton. High Volume Instruments will determine all cotton property measurements except extraneous matter. Cotton classers authorized by the Cotton and Tobacco Program will determine the presence of extraneous matter. Original Smith-Doxey data may serve as certification that bales submitted for quality verification meet quality and age parameters set by an applicable exchange inspection agency as a futures classification option.
                  (o) Micronaire determination. The measure of the fiber fineness and maturity of cotton, in combination, in terms of Micronaire readings as determined by an authorized employee of the Department in accordance with the official cotton standards of the United States for fiber fineness and maturity.
                  (p) Smith-Doxey data. Data reflecting the original classification of a cotton bale provided to producers of cotton under the Smith-Doxey Act of April 13, 1937 (Pub. L. 75-28).
                  [22 FR 10923, Dec. 28, 1957, as amended at 32 FR 4157, Mar. 17, 1967; 42 FR 40677, Aug. 11, 1977; 48 FR 49210, Oct. 25, 1983; 65 FR 36598, June 9, 2000; 77 FR 5380, Feb. 3, 2012; 77 FR 20504, Apr. 5, 2012; 78 FR 68984, Nov. 18, 2013]
                
              
              
                General
                
                  § 27.3
                  Requirements of subsection 15b(f) of the Act.
                  The inspection, sampling, classification, and Micronaire determination of cotton pursuant to subsection 15b(f) of the Act shall be performed as prescribed in this subpart. All tenders of cotton and settlements therefor under basis grade contracts shall be made subject to the regulations in this subpart. No contract shall for the purposes of this subpart be deemed to comply with subsection 15b(f) of the Act if it contain or incorporate therein, by reference or otherwise, any provision or any bylaw, rule, or custom of an exchange which is inconsistent or in conflict with any requirement of said subsection 15b(f), nor if the parties enter into any collateral or additional agreement or understanding, either verbal or written, respecting the subject matter of such contract which is inconsistent or in conflict with any requirement of said subsection 15b(f).
                  [42 FR 40677, Aug. 11, 1977]
                
                
                  § 27.4
                  Obligations and rights under Act: not affected by regulations.
                  Nothing in this subpart shall be construed as relieving any party to a basis grade contract of any obligation imposed upon the party, or as depriving the party of any right to which the party might be entitled under any provision of the contract or exchange rule made a part thereof which shall not be inconsistent with the act or the regulations made under the Act.
                  [48 FR 49210, Oct. 25, 1983]
                
                
                  § 27.5
                  Effect of amendments.
                  Any amendment to this subpart, unless otherwise stated therein, shall apply to all tenders of cotton and settlements therefor made on and after the effective date of such amendment, under basis grade contracts entered into prior, as well as subsequent, to such effective date.
                  [22 FR 10923, Dec. 28, 1957, as amended at 42 FR 40677, Aug. 11, 1977]
                
              
              
                Administration
                
                  § 27.8
                  Director.
                  The Director shall perform for and under the supervision of the Administrator, such duties as the Administrator may require in enforcing the provisions of the Act and this subpart.
                
                
                  § 27.9
                  Classing Offices; Quality Assurance Division.
                  Classing Offices shall be maintained at points designated for the purpose by the Administrator. The Quality Assurance Division shall provide supervision of futures cotton classification and perform other duties as assigned by the Deputy Administrator.
                  [ 77 FR 5380, Feb. 3, 2012]
                
                
                  § 27.10
                  Supervision of cotton inspection, weighing, sampling; and other duties.
                  Authorized employees of the Cotton Division will act, when necessary, as supervisors of cotton inspection to supervise the inspection, weighing, and sampling of cotton to be classified and will perform such other duties as may be required of them for the purposes of this subpart.
                  [26 FR 1656, Feb. 25, 1961]
                
                
                  § 27.11
                  Area Director, Marketing Services Office; responsibility.
                  Subject to this subpart and the instructions of the Director, the Area Director of each Marketing Services Office shall be responsible for the proper performance of the duties imposed on such office and on the persons connected therewith.
                  [48 FR 49210, Oct. 25, 1983]
                
              
              
                Classification Requests
                
                  § 27.12
                  Classification request for each lot of cotton.

                  For each lot or mark of cotton of which the applicant desires separate classification and certification, the applicant shall make a separate written request in a form prescribed or supplied by the Cotton Division for that purpose.
                  [48 FR 49210, Oct. 25, 1983]
                
                
                  § 27.13
                  Micronaire determination request incidental to classification request.
                  The classification request may include a request for Micronaire determination.
                
                
                  § 27.14
                  Filing of classification requests.
                  Requests for futures classification shall be filed with the Quality Assurance Division within 10 days after sampling and before classification of the samples.
                  [77 FR 5380, Feb. 3, 2012]
                
                
                  § 27.15
                  Withdrawal or rejection of classification or Micronaire determination requests.
                  Any request for classification or for Micronaire determination may be withdrawn by the applicant at any time before the classification or Micronaire determination of the cotton covered thereby, subject to the payment of such fees, if any, as may be prescribed under §§ 27.80 to 27.92. Any request for classification or for Micronaire determination may be rejected for noncompliance with the act or this subpart.
                
              
              
                Inspection and Samples
                
                  § 27.16
                  Inspection; weighing; samples; supervision.
                  The inspection, weighing, and sampling of cotton for which classification is desired and the preparation and delivery of samples to the Marketing Services Office shall be (a) under the supervision of a supervisor of cotton inspection, or (b) by or under the direction of an exchange inspection agency and subject to the supervision of a supervisor of cotton inspection.
                  [48 FR 49210, Oct. 25, 1983]
                
                
                  § 27.18
                  Persons not to be employed for inspection or sampling.
                  No person shall, after notice to the interested parties, be employed in any way in connection with any phase of the inspection and sampling of cotton or the preparation of the samples thereof, for the purposes of classification under this subpart, who for good cause is disapproved by the Director.
                
                
                  § 27.20
                  Drawing and handling of samples of cotton; inspection of bales.
                  One sample shall be drawn from the top side of each bale and one from the bottom side. Each such sample shall weigh not less than 5 ounces, the two samples from each bale to weigh together not less than 10 ounces. The bale shall be inspected and any condition not fully indicated by the samples shall be explained by the supervisor of cotton inspection or exchange inspection agency in a written memorandum, which shall acompany the samples to the Marketing Services Office. Samples shall not be dressed or trimmed and shall be carefully handled in such manner as not to cause loss of leaf, sand, or other material, or otherwise change their representative character. Any sample which does not meet the requirements of this section may be rejected by the supervisor of cotton inspection or the Area Director.
                  [48 FR 49210, Oct. 25, 1983]
                
                
                  § 27.21
                  [Reserved]
                
                
                  § 27.22
                  Wrapping and marking of samples of cotton.
                  The original sets of samples of the bales constituting a lot or mark to be classified separately shall be inclosed in one or more wrappers or containers, as the case may require. The wrappers or containers of original samples shall be so labeled or marked, or both, as to show that they contain original samples, together with the lot number, if any, the marks, and the number of bales, and such other information as may be necessary in accordance with the instructions of the Area Director of the Marketing Services Office to which the samples are to be delivered.
                  [48 FR 49210, Oct. 25, 1983]
                
                
                  § 27.23
                  Duplicate sets of samples of cotton.

                  The duplicate sets of samples shall be inclosed in wrappers or containers separate and apart from the original sets in the manner prescribed or original samples in the foregoing section, except that the wrappers or containers shall be labeled or marked, or both, so as to show that they contain duplicate samples and shall be delivered to the person requesting the classification of the cotton.
                
                
                  § 27.24
                  Delivery of samples of cotton.
                  The original sample from each bale to be classified shall be delivered to the Marketing Services Office with which the classification request was filed, at its classification room. If there is no Marketing Services Office at the point where the cotton is sampled, the supervisor of cotton inspection or the exchange inspection agency shall forward the samples to the proper Marketing Services Office. No samples covered by pending classification requests which are ready for delivery as provided for herein shall be withheld from such delivery except as authorized in writing by the Area Director or the Director.
                  [48 FR 49210, Oct. 25, 1983]
                
                
                  § 27.25
                  Additional samples of cotton; drawing.
                  In addition to the samples hereinbefore prescribed, separate samples, if desired, may be drawn and furnished to the owner of the cotton.
                
                
                  § 27.28
                  Disposition of samples.
                  Samples submitted to a Marketing Services Office shall become the property of the Department and shall be disposed of in accordance with the property regulations of Department when no longer needed for classification or Micronaire determinations.
                  [48 FR 49211, Oct. 25, 1983]
                
              
              
                Classification and Micronaire Determinations
                
                  § 27.31
                  Classification of cotton.
                  For purposes of subsection 15b (f) of The Act, classification of cotton is the determination of the quality of a sample in accordance with the Universal Cotton Standards (the official cotton standards of the United States) for the color grade and leaf grade of American upland cotton, and fiber property measurements such as micronaire. High Volume Instruments will determine all fiber property measurements except extraneous matter. High Volume Instrument colormeter measurements will be used for determining the official color grade. Cotton classers authorized by the Cotton and Tobacco Programs will determine the presence of extraneous matter and authorized employees of the Cotton and Tobacco Programs will determine all fiber property measurements using High Volume Instruments.
                  [77 FR 20504, Apr. 5, 2012]
                
                
                  § 27.32
                  Order of classification.
                  All cotton for which classifications requests shall be pending shall be classified as far as practicable in the order in which proper samples thereof, ready for such classification, shall have been delivered to the Marketing Services Office, except as otherwise provided in this subpart or when the Area Director or the Director shall find that an emergency exists and shall order otherwise.
                  [48 FR 49211, Oct. 25, 1983]
                
                
                  § 27.33
                  Exposing of samples for classification.
                  Classification shall not proceed until the samples, after being delivered to the Marketing Services Office, shall have been exposed for such length of time as in the judgment of the Area Director shall be sufficient to put them in proper condition for the purpose.
                  [48 FR 49211, Oct. 25, 1983]
                
                
                  § 27.34
                  Classification procedure.
                  Classification shall proceed as rapidly as possible, but not when light or other conditions make uncertain the accuracy of the results to be obtained.
                
                
                  § 27.35
                  Lower class of two samples to prevail.
                  In case a sample drawn from one portion of a bale is lower in class than one drawn from another portion of such bale, except as otherwise provided in this subpart, the classification of the bale shall be that of the sample showing the lower class.
                
                
                  § 27.36
                  Classification determinations based on official standards.

                  All cotton shall be classified on the basis of the official cotton standards of the United States in effect at the time of such classification.
                  [77 FR 5380, Feb. 3, 2012]
                
                
                  § 27.37
                  Cotton reduced in grade.
                  If cotton be reduced in grade, by reason of the presence of extraneous matter or other irregularities or defects, below its grade according to the official cotton standards of the United States, the grade from which it is so reduced, and the condition or reason which so reduces its grade shall be determined and stated.
                  [25 FR 5872, June 25, 1960]
                
                
                  § 27.38
                  Terms defined for purposes of classification.
                  For the purposes of classification the following terms shall be construed, respectively, to mean:
                  (a) Cotton of perished staple. Cotton that has the strength of fiber as ordinarily found in cotton destroyed or unduly reduced through exposure to the weather either before picking or after baling, or through heating by fire, or on account of water packing, or by other causes.
                  (b) [Reserved]
                  (c) Gin cut cotton. Cotton that shows damage in ginning, through cutting by the saws, to an extent that reduces its value more than two grades.
                  (d) Reginned cotton. Cotton that has passed through the ginning process more than once, and cotton that, after having been ginned, has been subjected to a cleaning process and then baled.
                  (e) Repacked cotton. Cotton that is composed of factors', brokers', or other samples, or of loose or miscellaneous lots collected and rebaled, or cotton in a bale which is composed of cotton from two or more smaller bales or parts of bales that are combined after the cotton leaves the gin.
                  (f) False packed cotton. Cotton in a bale (1) containing substances entirely foreign to cotton, (2) containing damaged cotton in the interior with or without any indication of such damage upon the exterior, (3) composed of good cotton upon the exterior and decidedly inferior cotton in the interior, in such manner as not to be detected by customary examination, or (4) containing pickings or linters worked into the bale.
                  (g) Mixed packed cotton. Cotton in a bale which, in the sample taken therefrom, shows (1) a difference of three or more grades, or (2) a difference of three or more color groups, or (3) a difference in length of staple of one-eighth inch or more. For purposes of this paragraph, White Cotton (including the Plus grades), Light Gray Cotton, and Gray Cotton shall constitute one color group, and Light Spotted Cotton, Spotted Cotton, Tinged Cotton, and Yellow Stained Cotton shall each constitute a color group.
                  (h) Water packed cotton. Cotton in a bale that has been penetrated by water during the baling process, causing damage to the fiber, or a bale that through exposure to the weather or by other means, while apparently dry on the exterior, has been damaged by water in the interior.
                  [22 FR 10926, Dec. 28, 1957, as amended at 26 FR 5945, July 1, 1961; 32 FR 7011, May 9, 1967; 35 FR 17935, Nov. 21, 1970]
                
              
              
                Cotton Class Certificates
                
                  § 27.39
                  Issuance of classification records.
                  Except as otherwise provided in this section, as soon as practicable after the classification of cotton has been completed by the Cotton and Tobacco Programs, the Quality Assurance Division shall issue an electronic cotton classification record showing the results of such classification. Each electronic record shall bear the date of its issuance. The electronic record shall show the identification of the cotton according to the information in the possession of the Cotton and Tobacco Programs, the classification of the cotton and such other facts as the Deputy Administrator may require.
                  [77 FR 5380, Feb. 3, 2012]
                
                
                  § 27.40
                  New certificates; conditions of issuance.

                  For the business convenience of a holder of a cotton class certificate issued under this subpart a new certificate may be issued at the request of the holder, to take the place of the former certificate without the reclassification of the cotton and without a new Micronaire determination for the cotton. In any case where a new certificate is issued in accordance with this section, the former certificate shall be surrendered for cancellation, and such new certificate shall bear a new number, the date of its issuance, and the date of original certification, and shall otherwise comply with this subpart.
                
                
                  § 27.41
                  Lost certificate; duplicate.
                  Upon the written request of the last holder of a valid cotton class certificate and a showing to the satisfaction of the Area Director of the Marketing Services Office which issued such certificate, that it has been lost or destroyed and, if lost, that diligent effort has been made to find it without success, a new certificate shall be issued without the reclassification of the cotton and without a new Micronaire determination for the cotton. Such new certificate shall bear the same number and date of issuance as the lost or destroyed certificate, and shall include a statement to the effect that it is a duplicate issued in lieu of the lost or destroyed original, as the case may be.
                  [48 FR 49211, Oct. 25, 1983]
                
                
                  § 27.42
                  Surrender of certificate.
                  For good cause any certificate issued under this subpart shall be surrendered to a Marketing Services Office for correction or cancellation. If such certificate be not surrendered upon request it shall nevertheless be invalid under subsection 15b(f) of the Act and this subpart.
                  [48 FR 49211, Oct. 25, 1983]
                
                
                  § 27.43
                  Validity of cotton class certificates.
                  Each cotton class certificate for cotton classified as tenderable shall be valid for use in the tender of such cotton on a basis grade contract made in accordance with the Act and this subpart and the rules of an exchange not inconsistent therewith.
                  [22 FR 10926, Dec. 28, 1957, as amended at 42 FR 40677, Aug. 11, 1977]
                
                
                  § 27.44
                  Invalidity of cotton class certificates.
                  Any cotton class certificate shall become invalid for use in the tender or delivery of the cotton covered thereby on a basis grade contract whenever such cotton shall be removed from the place of storage specified therein, except when it is handled and re-stored or transferred to a different place of storage and restored under the supervision of an exchange inspection agency or a supervisor of cotton inspection.
                  (90 Stat. 1841-1846; (7 U.S.C. 15b))
                  [22 FR 10926, Dec. 28, 1957, as amended at 26 FR 1657, Feb. 25, 1961; 42 FR 40677, Aug. 11, 1977]
                
                
                  § 27.45
                  No storage of cotton for classification at disapproved place.
                  No cotton submitted for classification under subsection 15b(f) of the Act shall be located or stored at a place disapproved for the purpose by the Area Director or the Director on account of being unsuitable for the safekeeping or proper storage of such cotton, or on account of the failure or refusal of the custodian thereof to comply or to permit compliance with the requirements of this subpart. Notice of such disapproval shall be given in such manner as the Director may direct. Thereafter every cotton class certificate previously issued for cotton located or stored at such place shall be invalid for the delivery of such cotton on a basis grade contract, unless the cotton shall be removed under the supervision of an exchange inspection agency, or a supervisor of cotton inspection, to a place which shall be suitable for the purpose. Upon such removal and the request of the holder of the cotton class certificate for such cotton a new certificate in lieu thereof, as provided elsewhere in this subpart, shall be issued.
                  [48 FR 49211, Oct. 25, 1983]
                
                
                  § 27.46
                  Cotton withdrawn from storage.

                  The exchange inspection agency under the supervision or control of which any cotton classified pursuant to this subpart shall be held or stored shall furnish to the Marketing Services Office which classified such cotton, on the first business day of each week, a written statement of all cotton withdrawn from storage, or the lot number or other identification of which has been changed, or which has otherwise been removed from the supervision or control of such exchange inspection agency during the next preceding week. Such statement shall show each lot number, and, if changed, the new lot number, and in case of the withdrawal or removal of a portion only of the lot, the tag numbers of the bales so withdrawn or removed. If such removal shall be to a different place of storage under the supervision or control of the exchange inspection agency, the statement shall show the new location.
                  [48 FR 49211, Oct. 25, 1983]
                
                
                  § 27.47
                  Tender or delivery of cotton; conditions.
                  Subject to the provisions of §§ 27.52 through 27.55, no cotton shall be tendered or delivered on a basis grade contract unless on or prior to the date fixed for delivery under such contract, and in advance of final settlement of the contract, the person making the tender shall furnish to the person receiving the same a valid outstanding cotton classification record complying with the regulations in this subpart, showing such cotton to be tenderable on a basis grade contract.
                  [77 FR 5380, Feb. 3, 2012]
                
              
              
                Delayed Certification
                
                  § 27.52
                  Delivery without certification.
                  If upon the date fixed for delivery in accordance with subsection 15b(f) of the Act cotton class certificates shall not have been issued by a Marketing Services Office for cotton to be delivered pursuant to such notice, samples of which cotton shall have been in the custody of the Marketing Services Office for the time hereinafter prescribed, the delivery of such cotton may be made upon compliance with and subject to the conditions specified in §§ 27.52 through 27.55. Sections 27.52 through 27.55 shall not apply to cotton upon which a Marketing Services Office has already issued cotton class certificates pursuant to this subpart.
                  [48 FR 49212, Oct. 25, 1983, as amended at 50 FR 47707, Nov. 20, 1985]
                
                
                  § 27.53
                  Notice for delayed certification; requirements.
                  On the date of giving the transferable notice of the delivery in accordance with subsection 15b(f) of the act the person issuing such notice or the person on whose behalf it was issued shall also give written notice to the Marketing Services Office with which the classification request was required to be filed, specifying the date of delivery and the number of bales so to be delivered which have not been certified. In such notice, or later in writing before the delivery of the samples to the Marketing Services Office the lot numbers of the cotton so to be delivered shall be specified.
                  [48 FR 49212, Oct. 25, 1983]
                
                
                  § 27.54
                  Inspection and sampling for delayed certification.
                  Such cotton must have been duly inspected and sampled, and the original samples thereof properly prepared in accordance with this subpart must be delivered to the Marketing Services Office not later than the date of issuance of the transferable notice, except when the delivery day fixed by such transferable notice is the last delivery day in the month of delivery. In such case the cotton must have been duly inspected and sampled, and the original samples thereof properly prepared in accordance with this subpart must have been delivered to the Marketing Services Office in accordance with all regulations applicable and in readiness for classification not later than 8 p.m. of the second business day preceding such last delivery day.
                  [48 FR 49212, Oct. 25, 1983]
                
                
                  § 27.55
                  Requirements in lieu of cotton class certificates on delivery day.

                  If on the morning of the delivery day specified in the transferable notice the cotton class certificates covering the cotton involved are not ready for delivery when called for, the tenderer of the cotton shall present to the receiver a receipt issued by an exchange inspection agency certifying that warehouse receipts, listed by lot numbers, representing cotton weighed and sampled in an approved warehouse under the supervision of such agency, have been received by the exchange inspection agency and are in the custody of the Cotton Division Marketing Services Office where certification requests are required to be filed. The requirements of §§ 27.52-27.55 shall be complied with prior to delivery by the tenderer of the agency's receipt to the receiver. Upon issuance by Marketing Services Office, the tenderer shall furnish to the receiver the cotton class certificates complying with the regulations in this subpart, showing the cotton to be tenderable on a basis grade contract.
                  [50 FR 47707, Nov. 20, 1985]
                
              
              
                Postponed Classification
                
                  § 27.57
                  Request for postponement.
                  If the applicant desires the postponement of the classification of any cotton covered by a classification request filed pursuant to the regulations in this subpart until later notice, the original classification request must so state, or the applicant must so advise the Marketing Services Office in writing before the classification has been entered upon. Such request must show cause and that it is not made merely for dilatory reasons.
                  [48 FR 49212, Oct. 25, 1983]
                
                
                  § 27.58
                  Postponed classification; must be within 30 days.
                  If thereafter the classification of the cotton be desired, notice thereof shall be filed not later than the expiration of 30 days after the date upon which the samples were drawn from the cotton, and the original samples must have remained continuously in the possession of the Marketing Services Office or under its control.
                  [48 FR 49212, Oct. 25, 1983]
                
                
                  § 27.59
                  Postponed classification; interference.
                  Classification pursuant to such suspended request shall not be allowed to interfere with or delay the classification of other samples previously made ready for classification or which are otherwise entitled to priority.
                
                
                  § 27.60
                  When original request deemed withdrawn.
                  If the period of 30 days specified in § 27.58 shall expire without the filing of the notice of desire for classification the applicant shall be deemed to have withdrawn the original request for the classification of such cotton.
                
                
                  §§ 27.61-27.72
                  [Reserved]
                
                
                  § 27.73
                  Supervision of transfers of cotton.
                  Whenever the owner of any cotton inspected and sampled for classification pursuant to this subpart and for which the owner holds valid cotton class certificates desires to transfer such cotton to a different delivery point, or to a different warehouse at the same delivery point, for the purpose of having it made available for delivery upon a basis grade contract, such transfer shall be effected under the supervision of an exchange inspection agency or a supervisor of cotton inspection.
                  [48 FR 49213, Oct. 25, 1983]
                
              
              
                Costs of Classification and Micronaire
                
                  § 27.80
                  Fees; review classification, futures classification and supervision.
                  For services rendered by the Cotton and Tobacco Programs pursuant to this subpart, whether the cotton involved is tenderable or not, the person requesting the services shall pay fees as follows:
                  (a) For each calendar year, AMS will calculate the rate for services, per hour per program employee using the following formulas:
                  (1) Regular rate. The total AMS grading or classification program personnel direct pay divided by direct hours, which is then multiplied by the next year's percentage of cost of living increase, plus the benefits rate, plus the operating rate, plus the allowance for bad debt rate. If applicable, travel expenses may also be added to the cost of providing the service.
                  (2) Overtime rate. The total AMS grading or classification program personnel direct pay divided by direct hours, which is then multiplied by the next year's percentage of cost of living increase and then multiplied by 1.5 plus the benefits rate, plus the operating rate, plus an allowance for bad debt. If applicable, travel expenses may also be added to the cost of providing the service.
                  (3) Holiday rate. The total AMS grading or classification program personnel direct pay divided by direct hours which is then multiplied by the next year's percentage of cost of living increase and then multiplied by 2, plus benefits rate, plus the operating rate, plus an allowance for bad debt. If applicable, travel expenses may also be added to the cost of providing the service.
                  (b) For each calendar year, based on historical costs, AMS will calculate the benefits, operating, and allowance for bad debt components of the regular, overtime and holiday rates as follows:
                  (1) Benefits rate. The total AMS grading or classification program direct benefits costs divided by the total hours (regular, overtime, and holiday) worked, which is then multiplied by the next calendar year's percentage cost of living increase. Some examples of direct benefits are health insurance, retirement, life insurance, and Thrift Savings Plan (TSP) retirement basic and matching contributions.
                  (2) Operating rate. The total AMS grading or classification program operating costs divided by total hours (regular, overtime, and holiday) worked, which is then multiplied by the percentage of inflation.
                  (3) Allowance for bad debt rate. Total AMS grading or classification program allowance for bad debt divided by total hours (regular, overtime, and holiday) worked.
                  (c) Basis. The calendar year cost of living expenses and percentage of inflation factors used in the formulas in this section are based on the most current Office of Management and Budget's Presidential Economic Assumptions.
                  [77 FR 5380, Feb. 3, 2012, as amended at 79 FR 67318, Nov. 13, 2014]
                
                
                  § 27.81
                  Fees; certificates.
                  For each new certificate issued in substitution for a prior certificate at the request of the holder thereof, for the purpose of business convenience, or when made necessary by the transfer of cotton under the supervision of any exchange inspection agency as provided in § 27.73, the person making the request shall pay a fee determined as described in § 27.80.
                  [79 FR 67318, Nov. 13, 2014]
                
                
                  § 27.83
                  No fees for certain certificates.
                  No fee shall be collected for a new cotton class certificate issued in lieu of a prior certificate solely for the purpose of correcting clerical errors therein or for the purpose of substituting a new form applicable to outstanding certificates, or without an application therefor.
                
                
                  § 27.85
                  Fees; withdrawn requests or applications.
                  When the request for classification, or the application for review or classification, of any cotton or the request for Micronaire determination for any cotton shall be withdrawn after the service requested has been started pursuant to such request or application, the person making such request or application shall pay the fee prescribed by § 27.80 as to any service completed prior to such withdrawal.
                
                
                  § 27.87
                  Fees; classification and Micronaire determination information.
                  Whenever the person who requests the classification of, or Micronaire determination for, any cotton, or the person on whose behalf such request is made, also requests the transmission by telegraph or telephone of information concerning such classification or Micronaire determination, the person making the request for such classification or determination shall pay, in addition to the applicable costs prescribed in this subpart, the cost of tolls incurred in such transmission.
                
                
                  § 27.89
                  Expenses; inspection; sampling.

                  Expense of inspection and sampling, the preparation of the samples and the delivery of such samples in accordance with § 27.24, shall be borne by the party requesting the classification of the cotton involved. When a review of classification or a Micronaire determination is requested and samples of the cotton involved are not in possession of a Marketing Services Office, the expense of inspection, sampling, preparation of samples, and delivery of the samples to the Marketing Services Office shall be borne by the party requesting the service.
                  [48 FR 49213, Oct. 25, 1983]
                
                
                  § 27.90
                  Bills for payment of fees and expenses.
                  The Cotton Division shall deliver bills to all persons from whom payment for fees or expenses on account of services under this subpart shall be due. Such bills shall be rendered as soon as practicable after the last day of each month for the amounts due and unpaid on such day. When necessary, in the discretion of the Area Director or the Director, any bill may be rendered at an earlier date for any fees and expenses then due by the person to whom such bill shall be rendered. Payment of any such bill shall be made as soon as possible after the rendition thereof, but in any event not later than 2 weeks after such rendition.
                  [48 FR 49213, Oct. 25, 1983]
                
                
                  § 27.91
                  Advance deposit may be required.
                  If requested by the Area Director with whom the classification request is required to be filed or by the Director, the person from whom any payment under this subpart may become due shall make an advance deposit to cover such payment in such amount as may be necessary in the judgment of the official requesting the same.
                  [48 FR 49213, Oct. 25, 1983]
                
                
                  § 27.92
                  Method of payment; advance deposit.
                  Any payment or advance deposit under this subpart shall be by check, draft, or money order, payable to the order of “Agricultural Marketing Service, USDA,” and may not be made in cash except in cases where the total payment or deposit does not exceed $1.
                
              
              
                Spot Markets
                
                  § 27.93
                  Bona fide spot markets.

                  The following markets have been determined, after investigation, and are hereby designated to be bona fide spot markets within the meaning of the act:
                  
                  
                    Southeastern, North Delta, South Delta, East Texas and Oklahoma, West Texas, Desert Southwest and San Joaquin Valley. Such markets will comprise the following areas:
                    Southeastern
                    All counties in the states of Alabama, Florida, Georgia, North Carolina, South Carolina, and Virginia and all counties in the state of Tennessee east of and including Stewart, Houston, Humphreys, Perry, Wayne and Hardin counties.
                    North Delta
                    All counties in the states of Arkansas and Missouri and all counties in Tennessee west of and including the counties of Henry, Benton, Henderson, Decatur, Chester and McNairy counties and the Mississippi counties of Alcorn, Benton, Calhoun, Chickasaw, DeSoto, Grenada, Itawamba, Lafayette, Lee, Marshall, Monroe, Panola, Pontotoc, Prentiss, Tate, Tippah, Tishomingo, Union and Yalobusha.
                    South Delta
                    All counties in the state of Louisiana and all counties in the state of Mississippi not included in the North Delta market.
                    East Texas and Oklahoma
                    All counties in the states of Kansas and Oklahoma and the Texas counties east of and including Montague, Wise, Parker, Erath, Comanche, Mills, San Saba, Mason, Sutton, Edwards, Kinney, Maverick, Webb, Zapata, Star and Hidalgo counties.
                    West Texas
                    All Texas counties not included in the East Texas, Oklahoma and Desert Southwest Markets and the New Mexico counties of Union, Quay, Curry, Roosevelt and Lea.
                    Desert Southwest
                    The Texas counties of Val Verde, Crockett, Terrell, Pecos, Brewster, Presidio, Jeff Davis, Culberson, Hudspeth and El Paso, all New Mexico counties except those included in the West Texas market, all counties in the state of Arizona and the California counties south of and including Riverside and Orange counties.
                    San Joaquin Valley
                    All California counties except those included in the Desert Southwest market.
                  
                  [53 FR 29326, Aug. 4, 1988, as amended at 78 FR 25182, Apr. 30, 2013]
                
                
                  
                  § 27.94
                  Spot markets for contract settlement purposes.
                  The following are designated as spot markets for the purpose of determining as provided in paragraph 15b(f)(3) of the act, the differences above or below the contract price which the receiver shall pay for grades tendered or deliverable in settlement of a basis grade contract:
                  (a) For cotton delivered in settlement of any Cotton No. 2 or World Cotton contract on the Intercontinental Exchange (ICE); the spot markets are Southeastern, North and South Delta, Eastern Texas and Oklahoma, West Texas, and Desert Southwest.
                  (b) [Reserved]
                  [53 FR 29327, Aug. 4, 1988, as amended at 80 FR 63890, Oct. 22, 2015]
                
              
              
                Price Quotations and Differences
                
                  § 27.95
                  Spot markets to conform to Act and regulations.
                  Every bona fide spot market shall, as a condition of its designation and of the retention thereof, conform to the act and any applicable regulations.
                  [53 FR 29327, Aug. 4, 1988]
                
                
                  § 27.96
                  Quotations in bona fide spot markets.
                  The price or value and differences between the price or value of grades and staple lengths of cotton shall be based solely upon the official cotton standards of the United States and shall be the actual commercial value or price and differences as determined by the sale of spot cotton in such spot market. Quotations shall be determined and maintained in each designated spot market by the Cotton Division, Agricultural Marketing Service, USDA, as follows:
                  (a) In spot markets designated to determine differences for the settlement of futures contracts, the Cotton Division will on each business day determine and quote by bale volume the prices or values of base qualities which are deliverable on any active futures contracts, as well as the differences for all other qualities deliverable on such contracts. The prices or differences for non-deliverable qualities will be determined and quoted by bale volume in each such spot market for those qualities normally produced or traded in that particular market.
                  (b) In spot markets not designated to determine differences for the settlement of futures contracts, the Cotton Division will on each business day determine and quote by bale volume the prices or differences for all qualities of cotton normally produced or traded in each such spot market.
                  [53 FR 29327, Aug. 4, 1988]
                
                
                  § 27.97
                  Ascertaining the accuracy of price quotations.
                  The buyers and sellers of cotton in each spot market shall be responsible for providing accurate and timely price, quality, and volume of purchases data by growth area to the Cotton Division. The Cotton Division is responsible for ascertaining the accuracy of the price quotations in each designated spot market. The Cotton Division will carry out this responsibility by performing the following duties and functions:
                  (a) The Cotton Division will collect and analyze pertinent information on the prices and values of spot cotton from each spot market.
                  (b) In the process of determining price quotations, the Cotton Division will contact a minimum of three buyers and sellers of cotton in each bona fide market at least two times per week during the active trading season and one time per week during the remainder of the year to obtain information on prices, qualities, volume, and terms of sales in sufficient detail to determine quotations.
                  (c) The Cotton Division will summarize the price and quality data and, based on analysis of this summary, make determinations regarding quotations of price, value and differences.
                  (d) Quotations for each spot market shall be reviewed and approved by the Cotton Division's Market News Branch Chief or Assistant Branch Chief prior to publication.

                  (e) The Cotton Division will publish the appropriate quotations by bale volume for grades, staple lengths, micronaire determinations, and other quality factors for each spot market on a daily basis.
                  (The information collection requirements contained in this section were approved by the Office of Management and Budget under OMB control number 0581-0029)
                  [53 FR 29327, Aug. 4, 1988]
                
                
                  § 27.98
                  Value of grade where no sale; determination.
                  As provided in § 27.96, whenever no sale of a particular grade of cotton shall have been made on a given day in a particular spot market, the value of such grade in the market on that day will be determined as follows:
                  (a) If on such given day there shall have been in such market both a sale of any higher grade and a sale of any lower grade, the average of the declines, or advances, or decline and advance, as the case may be, of the next higher grade and the next lower grade so sold shall be deducted from, or added to, as the case may be, the value, on the last preceding business day, of the grade the value of which on such given day is sought to be ascertained.
                  (b) If on such given day there shall have been in such market a sale of either a higher or a lower grade, but not sales of both, the decline or advance of the next higher or the next lower grade so sold shall be deducted from, or added to, as the case may be, the value on the last preceding business day of the grade the value of which on such given day is sought to be ascertained.
                  (c) If on such given day there shall have been in such market no sale of spot cotton of any grade, the value of each grade shall be deemed to be the same as its value therein on the last preceding business day, unless in the meantime there shall have been bona fide bids and offers, or sales of hedged cotton, or other sales of cotton, or changes in prices of futures contracts made subject to the act, which in the usual course of business would clearly establish a rise or fall in the value of spot cotton in such market, in which case such rise or fall may be calculated and added to or deducted from the value on the preceding business day of cotton of all grades affected thereby.
                  [53 FR 29327, Aug. 4, 1988]
                
                
                  § 27.99
                  Values; expression.
                  For the purpose of this subpart values shall be expressed in terms of cents and hundredths of a cent. A fraction of a hundredth, when equal to, or greater than, the half thereof, shall be treated as a hundredth, and when less than a half of a hundredth shall be disregarded.
                  [22 FR 10923, Dec. 28, 1957; 30 FR 7239, May 29, 1965. Redesignated at 53 FR 29328, Aug. 4, 1988]
                
                
                  § 27.100
                  Administration.
                  The details of the method of carrying out the provisions of this subpart in each bona fide spot market shall be subject to the approval of the Director or shall be prescribed by the Director.
                  [48 FR 49214, Oct. 25, 1983. Redesignated at 53 FR 29328, Aug. 4, 1988]
                
              
            
          
          
            Pt. 28
            PART 28—COTTON CLASSING, TESTING, AND STANDARDS
            
              
                Subpart A—Regulations Under the United States Cotton Standards Act
                
                  Definitions
                  Sec.
                  28.1
                  Meaning of words.
                  28.2
                  Terms defined.
                
                
                  Administrative and General
                  28.3
                  Director.
                  28.4
                  Classing offices.
                  28.5-28.6
                  [Reserved]
                  28.7
                  Area Director, Classing Office; responsibility.
                  28.8
                  Classification of cotton; determination.
                  28.9
                  Inspection; sampling; classification.
                
                
                  Requests for Classification and Comparison
                  28.15
                  Classification and comparison; requests.
                  28.16
                  Request for return of samples.
                  28.17
                  Filing of requests for classification or comparison.
                  28.18
                  One request only for classification.
                  28.19
                  Withdrawal or rejection of classification request.
                
                
                  Licensing of Warehouses and Gins for Sampling
                  28.20
                  When license is required.
                  28.21
                  Eligibility and application.
                  28.22
                  Authority granted by license.
                  28.23
                  Suspension or revocation of license.
                  28.24
                  Surrender of license certificate.
                
                
                  
                  Drawing, Submission and Disposition of Samples
                  28.25
                  Samples for Form A determination.
                  28.26
                  Samples for Form C determination.
                  28.27
                  Samples for Form D determination.
                  28.28
                  Lost or damaged samples.
                  28.29
                  Return of samples.
                  28.30
                  Samples not returned are property of Department.
                
                
                  Violations
                  28.31
                  Denial of service.
                  28.32
                  Misrepresentation; deceptive or fraudulent acts or practices; violations.
                
                
                  Classification
                  28.35
                  Method of classification.
                  28.36
                  Order of classification.
                  28.37
                  Exposing of samples for classification.
                  28.38
                  Lower class (of two samples) to determine classification.
                  28.39
                  [Reserved]
                  28.40
                  Terms defined; cotton classification.
                
                
                  Sample or Type Comparison
                  28.45
                  Scope of comparison; requests.
                  28.46
                  Method of submitting samples and types.
                  28.47
                  Statement of finding for comparisons.
                
                
                  Certificates and Memoranda
                  28.55
                  Issuance of memoranda and certificates.
                  28.56
                  Form A and Form D memorandum.
                  28.57
                  Form C certificate.
                  28.58
                  New memorandum or certificate; issuance.
                  28.59
                  Lost memorandum or certificate may be replaced by duplicate.
                  28.60
                  Surrender of memoranda or certificates.
                
                
                  Reviews
                  28.65
                  Provisions for reviews.
                  28.66
                  Review procedure.
                  28.68
                  Withdrawal of application for review.
                
                
                  Practical Forms of Cotton Standards
                  28.105
                  Practical forms of cotton standards.
                  28.106
                  Universal cotton standards.
                  28.107
                  Original cotton standards and reserve sets.
                
                
                  Fees and Costs
                  28.115
                  Fees and costs; payment.
                  28.116
                  Amounts of fees for classification; exemption.
                  28.117
                  Fee for new memorandum or certificate.
                  28.118
                  When no fee collected for new certificate or memorandum.
                  28.119
                  Fee when request for classification is withdrawn.
                  28.120
                  Expenses to be borne by party requesting classification.
                  28.121
                  Advance deposits.
                  28.122
                  Fee for practical classing examination.
                  28.123
                  Costs of practical forms of cotton standards.
                  28.124
                  Payments; procedure.
                  28.125
                  No voiding or modifying claims for payment.
                  28.126
                  Loaning of forms and exhibits.
                
                
                  Adjustment of Contract Disputes
                  28.160
                  Cotton examiners on foreign exchanges.
                  28.161
                  Disputes involving contracts for shipment of cotton from United States.
                  28.162
                  Procedure.
                
                
                  Publications Media
                  28.165
                  OMB control numbers assigned pursuant to the Paperwork Reduction Act.
                
              
              
                Subpart B—Classification for Foreign-Growth Cotton
                28.175
                Administrative and general.
                28.176
                Designation of official certificates, memoranda, marks, other identifications, and devices for purpose of the Agricultural Marketing Act.
                28.177
                Request for classification and comparison of cotton.
                28.178
                Submission of cotton samples.
                28.179
                Lost or damaged samples.
                28.180
                No return of samples.
                28.181
                Withdrawal of classification request.
                28.182
                Denial of service.
                28.183
                Methods of cotton classification and comparison.
                28.184
                Availability of electronic cotton classification data.
                28.185
                Issuance of cotton classification memoranda.
                28.186
                Review of cotton classification or comparison.
                28.187
                Surrender of memoranda.
                28.188
                Fee amounts.
                28.189
                Expenses to be borne by party requesting classification.
                28.190
                Advance deposits.
                28.191
                Payments methods.
                28.192
                No voiding or modifying claims for payment.
              
              
                Subpart C—Standards
                
                  Official Cotton Standards of the United States for Length of Staple
                  28.301
                  Measurement: humidity; temperature.
                  28.302
                  Terms of designation.
                  28.303
                  Standards for length of staple for American upland cotton.
                  28.304
                  Original representation of American Pima cotton staple lengths.
                  28.306
                  Over 13/16 inch staple.
                  28.307
                  Bale of different staple lengths.
                
                
                  
                  Official Cotton Standards of the United States for the Color Grade of American Upland Cotton
                
                
                  White Cotton
                  28.401
                  Good Middling Color.
                  28.402
                  Strict Middling Color.
                  28.403
                  Middling Color.
                  28.404
                  Strict Low Middling Color.
                  28.405
                  Low Middling Color.
                  28.406
                  Strict Good Ordinary Color.
                  28.407
                  Good Ordinary Color.
                
                
                  Light Spotted Cotton
                  28.411
                  Good Middling Light Spotted Color.
                  28.412
                  Strict Middling Light Spotted Color.
                  28.413
                  Middling Light Spotted Color.
                  28.414
                  Strict Low Middling Light Spotted Color.
                  28.415
                  Low Middling Light Spotted Color.
                  28.416
                  Strict Good Ordinary Light Spotted Color.
                
                
                  Spotted Cotton
                  28.421
                  Good Middling Spotted Color.
                  28.422
                  Strict Middling Spotted Color.
                  28.423
                  Middling Spotted Color.
                  28.424
                  Strict Low Middling Spotted Color.
                  28.425
                  Low Middling Spotted Color.
                  28.426
                  Strict Good Ordinary Spotted Color.
                
                
                  Tinged Cotton
                  28.431
                  Strict Middling Tinged Color.
                  28.432
                  Middling Tinged Color.
                  28.433
                  Strict Low Middling Tinged Color.
                  28.434
                  Low Middling Tinged Color.
                
                
                  Yellow Stained Cotton
                  28.441
                  Strict Middling Yellow Stained Color.
                  28.442
                  Middling Yellow Stained Color.
                
                
                  Below Color Grade Cotton
                  28.451
                  Below Color Grade Cotton.
                
                
                  Official Cotton Standards of the United States for the Leaf Grade of American Upland Cotton
                
                
                  Leaf Grades
                  28.461
                  Leaf Grade 1.
                  28.462
                  Leaf Grade 2.
                  28.463
                  Leaf Grade 3.
                  28.464
                  Leaf Grade 4.
                  28.465
                  Leaf Grade 5.
                  28.466
                  Leaf Grade 6.
                  28.467
                  Leaf Grade 7.
                
                
                  Below Leaf Grade Cotton
                  28.471
                  Below Leaf Grade Cotton.
                
                
                  General
                  28.480
                  General.
                  28.481
                  Alternate title for standards.
                  28.482
                  United States Cotton Futures Act.
                
                
                  Official Cotton Standards of the United States for the Color Grade of American Pima Cotton
                  28.501
                  Color Grade No. 1.
                  28.502
                  Color Grade No. 2.
                  28.503
                  Color Grade No. 3.
                  28.504
                  Color Grade No. 4.
                  28.505
                  Color Grade No. 5.
                  28.506
                  Color Grade No. 6.
                  28.507
                  Color Grade No. 7.
                  28.508-28.510
                  [Reserved]
                
                
                  Official Cotton Standards of the United States for the Leaf Grade of American Pima Cotton
                  28.511
                  Leaf Grade No. 1.
                  28.512
                  Leaf Grade No. 2.
                  28.513
                  Leaf Grade No. 3.
                  28.514
                  Leaf Grade No. 4.
                  28.515
                  Leaf Grade No. 5.
                  28.516
                  Leaf Grade No. 6.
                  28.517
                  Leaf Grade No. 7.
                
                
                  Application of Standards and Explanatory Terms
                  28.521
                  Application of color and leaf grade standards.
                  28.522
                  Explanatory terms.
                
                
                  Symbols and Code Numbers Used in Recording Cotton Classification
                  28.525
                  Symbols and code numbers.
                
                
                  Official Cotton Standards of the United States for Fiber Fineness and Maturity
                  28.601
                  Official cotton standards for fiber fineness and maturity.
                  28.602
                  Terms of designations.
                  28.603
                  Procedures for air flow tests of micronaire reading.
                
              
              
                Subpart D—Cotton Classification and Market News Service for Producers
                
                  Definitions
                  28.901
                  Definitions.
                
                
                  Administration
                  28.902
                  Director.
                
                
                  Classification and Market News Services
                  28.903
                  Classification of samples.
                  28.904
                  Market news.
                
                
                  Sampling
                  28.906
                  Sampling arrangements.
                  28.907
                  Responsibilities of licensed gins or warehouses.
                  28.908
                  Samples.
                  28.909
                  Costs.
                
                
                  Classification
                  28.910

                  Classification of samples and issuances of classification data.
                  
                  28.911
                  Review classification.
                
                
                  Limitations of Services
                  28.917
                  Limitations of Services.
                
              
              
                Subpart E—Cotton Fiber and Processing Tests
                
                  Definitions
                  28.950
                  Terms defined.
                
                
                  Administration
                  28.951
                  Director.
                
                
                  Fiber and Processing Tests
                  28.952
                  Testing of samples.
                  28.953
                  Requirements as to samples.
                  28.954
                  Costs of submitting samples.
                  28.955
                  Disposition of samples.
                  28.956
                  Prescribed fees.
                  28.957
                  Special tests and fees.
                  28.958
                  Payment of fees.
                  28.959
                  Limitation of testing services.
                  28.960
                  Confidential information.
                  28.961
                  False and misleading information.
                
              
            
            
              Cross Reference:
              For regulations relating to cotton classification under cotton futures legislation, and cottonseed sold or offered for sale for crushing purposes, see parts 27 and 61 of this chapter.
            
            
              Source:
              22 FR 10930, Dec. 28, 1957, unless otherwise noted.
            
            
              Subpart A—Regulations Under the United States Cotton Standards Act
              
                Authority:
                7 U.S.C. 55 and 61.
              
              
                definitions
                
                  § 28.1
                  Meaning of words.
                  Words used in this part in the singular form shall be deemed to import the plural, and vice versa, as the case may demand.
                
                
                  § 28.2
                  Terms defined.
                  As used throughout this subpart, unless the context otherwise requires, the following terms shall be construed, respectively, to mean:
                  (a) The Act. The United States Cotton Standards Act, approved March 4, 1923 (42 Stat. 1517; 7 U.S.C. 51 et seq.) with such amendments as may be made from time to time.
                  (b) Regulations. Regulations mean the provisions in this subpart.
                  (c) Department. The United States Department of Agriculture.
                  (d) Secretary. The Secretary of Agriculture of the United States, or any officer or employee of the Department who has been delegated, or who mayhereafter be delegated the authority to act for the Secretary.
                  (e) Service. The Agricultural Marketing Service of the U.S. Department of Agriculture.
                  (f) Administrator. The Administrator of the Agricultural Marketing Service, or any officer or employee of the Service, who has been delegated, or who may hereafter be delegated the authority to act for the Administrator.
                  (g) Program. The Cotton and Tobacco Program of the Agricultural Marketing Service.
                  (h) Director. The Director of the Cotton Division, or any officer or employee of the Division who has been delegated, or who may hereafter be delegated the authority to act for the Director.
                  (i) Classing Office. A facility of the Cotton Division established under the act at any point.
                  (j) Quality Assurance Division. The national classing supervision office at Memphis, Tennessee performing final review of cotton classification.
                  (k) Cotton classer. An employee of the Department so designated by the Director after having passed the prescribed practical cotton classing examination.
                  (l) License. A license issued under the Act by the Secretary to sample cotton.
                  (m) Licensed warehouse or gin. A cotton warehouse or gin licensed under the United States Cotton Standards Act to sample cotton.
                  (n) Cotton. The word cotton means cotton of any variety produced within the continental United States. In this subpart, for administrative convenience the word “cotton” is used to signify vegetable hair removed from cottonseed in the usual process of ginning.
                  (o) Upland Cotton. All cotton grown anywhere within the continental United States including the growths sometimes referred to as Upland, Gulf, and Texas cotton, but excluding American Pima growths.

                  (p) Official Cotton Standards. Official Cotton Standards of the United States for the color grade and the leaf grade of American upland cotton, the color grade and the leaf grade of American Pima cotton, the length of staple, and fiber property measurements, adopted or established pursuant to the Act, or any change or replacement thereof.
                  (q) Universal Cotton Standards. The official cotton standards of the United States for the grade of American upland cotton. May be referenced informally as “Universal standards.”
                  (r) Person. Individual, association, partnership, or corporation, or two or more individuals having a joint or common interest.
                  (s) Owner. Person who through financial interest, owns, controls, or has the disposition either of cotton or of samples.
                  (t) Custodian. Person who has possession or control of cotton or of samples, as agent, controller, broker, or factor, as the case may be.
                  (u) State. A State, Territory, or district of the United States.
                  (Sec. 2, Pub. Res. 72-73, 47 Stat. 1621 (7 U.S.C. 51b); sec. 3c, Pub. L. 75-28, 50 Stat. 62 (7 U.S.C. 473c))
                  [22 FR 10932, Dec. 28, 1957, as amended at 28 FR 10633, Oct. 3, 1963; 30 FR 6637, May 14, 1965; 42 FR 24711, May 16, 1977; 46 FR 24927, May 4, 1981; 52 FR 30880, Aug. 18, 1987; 58 FR 41993, Aug. 6, 1993; 65 FR 36600, June 9, 2000; 81 FR 7029, Feb. 10, 2016]
                
              
              
                administrative and general
                
                  § 28.3
                  Director.
                  The Director shall perform for and under the supervision of the Secretary and the Administrator, such duties as the Secretary or the Administrator may require in enforcing the provisions of the Act and the regulations issued thereunder.
                
                
                  § 28.4
                  Classing offices.
                  Classing Offices shall be maintained at points designated by the Administrator. Requests for the review of the classification and/or comparison of cotton performed by Classing Offices may be referred to the Quality Control Section.
                  [52 FR 30881, Aug. 18, 1987]
                
                
                  §§ 28.5-28.6
                  [Reserved]
                
                
                  § 28.7
                  Area Director, Classing Office; responsibility.
                  Subject to this subpart and the instructions of the Director, the Area Director of each Classing Office shall be responsible for the proper performance of the duties imposed on such office and on the persons connected therewith. The Area Director shall be responsible for receiving all correspondence relating to the classification of cotton under the act and for providing that all samples are prepared for classification and/or comparison in such manner that the name of the owner and/or the custodian shall be unknown to the cotton classers until after the samples are classified.
                  [52 FR 30881, Aug. 18, 1987]
                
                
                  § 28.8
                  Classification of cotton; determination.
                  For the purposes of The Act, the classification of any cotton shall be determined by the quality of a sample in accordance with Universal Cotton Standards (the official cotton standards of the United States) for the color grade and the leaf grade of American upland cotton, the length of staple, and fiber property measurements such as micronaire. High Volume Instruments will determine all fiber property measurements except extraneous matter, special conditions and remarks. High Volume Instrument colormeter measurements will be used for determining the official color grade. Cotton classers authorized by the Cotton and Tobacco Programs will determine the presence of extraneous matter, special conditions and remarks and authorized employees of the Cotton and Tobacco Programs will determine all fiber property measurements using High Volume Instruments. The classification record of a Classing Office or the Quality Control Division with respect to any cotton shall be deemed to be the classification record of the Department.
                  [77 FR 20505, Apr. 5, 2012]
                
                
                  § 28.9
                  Inspection; sampling; classification.

                  The inspection, sampling, and classification of cotton in the United States pursuant to the Act shall be performed as prescribed in this subpart. Subject in general to the provisions of this subpart the Director may issue from time to time instructions for the sampling, classification, and issuance of classification memoranda for cotton classed for special programs and other Government agencies, including the review of any classification performed pursuant to §§ 28.901 through 28.919.
                  [58 FR 41993, Aug. 6, 1993]
                
              
              
                requests for classification and comparison
                
                  § 28.15
                  Classification and comparison; requests.
                  All requests for classification and comparison shall be in writing on a form supplied by the Division and shall contain such information as the Director may require. For each lot or mark of cotton which the applicant desires classified or compared separately he shall specify which of the following forms of service is desired:
                  (a) Form A determination. The classification or comparison of samples freshly drawn and submitted to a Classing Office direct from a licensed warehouseman, at the request of the owner of the cotton or the owner's agent. Such classification or comparison shall be evidenced by a Form A memorandum which shall be subject to review as provided in § 28.66.
                  (b) Form C determination. The classification of bales of cotton inspected and sampled under the supervision of an employee of the Division. The classification in such cases shall be evidenced by a Form C certificate which shall be subject to review as provided in § 28.66.
                  (c) Form D determination. The classification or comparison of samples submitted by the owner of the cotton or the owner's agent. Such classification or comparison shall be evidenced by a Form D memorandum which shall be subject to review as provided in § 28.66.
                  (d) Micronaire reading service. Micronaire (mike) reading service is available under Forms A, C, and D determinations upon request from the applicant and subject to the fees specified in § 28.116 of this part 28.
                  [22 FR 10932, Dec. 28, 1957, as amended at 31 FR 7734, June 1, 1966; 52 FR 30881, Aug. 18, 1987]
                
                
                  § 28.16
                  Request for return of samples.
                  Any applicant desiring return of the samples after classification or comparison is completed, at the applicant's expense, shall indicate this service on the form used for requesting such classification or comparison.
                  [52 FR 30881, Aug. 18, 1987]
                
                
                  § 28.17
                  Filing of requests for classification or comparison.
                  All requests for classification or comparison leading to Form A, Form D memoranda or, Form C certificates shall be filed with the Classing Office which serves the territory in which the cotton is located. Samples which are submitted to any Classing Office for classification or comparison may be referred by such Classing Office to another Classing Office for classification or comparison.
                  [52 FR 30881, Aug. 18, 1987]
                
                
                  § 28.18
                  One request only for classification.
                  Not more than one request for a Form A determination, or a Form C determination, or a Form D determination of the same cotton, except a request for a review determination, shall be filed by the same owner within any 30-day period. Any subsequent request shall be accomplished by redrawn samples and the Area Director may require that any Form A or Form D memoranda, Form C certificates, or other classification data previously issued by a Classing Office with respect to samples purporting to represent the same cotton shall be returned before such redrawn samples are classed.
                  [52 FR 30881, Aug. 18, 1987]
                
                
                  § 28.19
                  Withdrawal or rejection of classification request.

                  Any classification request may be withdrawn by the applicant at any time before the classification of the cotton covered thereby, subject to the payment of such fees, if any, as may be prescribed in these regulations. Any classification request may be rejected by the Area Director or the Head of the Quality Control Section for noncompliance with the act or this subpart.
                  [52 FR 30881, Aug. 18, 1987]
                
              
              
                licensing of warehouses and gins for sampling
                
                  Authority:
                  Sections 28.20 to 28.24 issued under sec. 2, Pub. Res. 72-73, 47 Stat. 1621 (7 U.S.C. 51b); sec. 3c, Pub. L. 75-28, 50 Stat. 62 (7 U.S.C. 473c).
                
                
                  Source:
                  Sections 28.20 through 28.24 appear at 42 FR 24711, May 16, 1977, unless otherwise noted.
                
                
                  § 28.20
                  When license is required.
                  Samples for Form A determination shall be accepted under this subpart from licensed warehousemen only. Samples for classification pursuant to §§ 28.901 through 28.917 shall be accepted from licensed gins or warehouses. No license is required to sample cotton for Form C or Form D determination.
                
                
                  § 28.21
                  Eligibility and application.
                  Any cotton warehouse or gin which may desire to submit samples for determination or classification for which a license is required under § 28.20 shall be eligible for a license. Application for licenses to draw and submit samples shall be submitted by warehouses and gins on forms furnished by the Division.
                
                
                  § 28.22
                  Authority granted by license.
                  Licenses issued by the Division shall authorize the warehouse to draw and submit samples from cotton stored in the warehouse for Form A determination or for classification pursuant to §§ 28.901 through 28.917. Licenses issued by the Division shall authorize gins to draw and submit samples from cotton ginned at the gin for classification pursuant to §§ 28.901 through 28.917. Licenses shall be valid for a period of five years.
                
                
                  § 28.23
                  Suspension or revocation of license.
                  (a) Any license issued to a warehouse or gin to sample cotton may be suspended or revoked, following notice and opportunity for hearing, if the licensee has knowingly or carelessly sampled cotton improperly, or has submitted improper samples for classification, or has violated any provision of the Act or the regulations, or has used the license, or allowed it to be used, for any improper purpose.
                  (b) Procedure. (1) All cases arising under this paragraph shall be conducted under the Uniform Rules of Practice, 7 CFR 1.130 et seq., and instituted upon a complaint filed by the Administrator.
                  (2) In all cases except those involving willfulness, or in which the public health, interest, or safety otherwise requires, prior to the institution of a formal proceeding, the Administrator shall give written notice to the licensee of facts or conduct which appear to warrant institution of such a proceeding and shall afford the licensee the opportunity, within a reasonable time, to demonstrate or achieve compliance with the Act and regulations.
                  (c) Suspension pending adjudication. In any situation where the integrity of sampling procedures would be seriously jeopardized if a license remained valid pending formal adjudication, the Administrator may temporarily suspend the license effective on or after the third day after mailing notice thereof to the licensee's last know address. Notice of temporary suspension may be made at or after the filing of a complaint and shall contain the reasons for the action.
                  (d) Conditional suspension. (1) The Administrator may temporarily suspend a license, without hearing, for a correctable cause. Such suspension, after appropriate corrective action is taken, will terminate.
                  (2) Written notice shall be given to the licensee in advance of a temporary suspension if practicable, or within 2 days of oral notice, stating the reasons and grounds for temporary suspension.
                  (3) A licensee may request a formal hearing procedure following receipt of oral or written notice of temporary suspension.
                  (e) During any period in which the cotton sampling license of a warehouse or gin is suspended or revoked, the Division will not accept any samples from the licensee for Form A determination, or for classification pursuant to §§ 28.901 through 28.917.
                
                
                  
                  § 28.24
                  Surrender of license certificate.
                  In the event of suspension or revocation of a license, the licensee shall promptly surrender the license to the Division.
                
              
              
                drawing, submission and disposition of samples
                
                  § 28.25
                  Samples for Form A determination.
                  Samples for Form A determination shall be drawn, handled, identified, and shipped by a licensed warehouse according to the methods and procedures specified in this section. Any samples or set of samples which do not meet these specified requirements may be rejected by the Area Director.
                  (a) Samples shall be freshly drawn.
                  (b) Each sample shall consist of two portions, one drawn from each side of the bale. Each portion shall be at least six (6) inches wide and approximately twelve (12) inches long and shall weigh at least three (3) ounces.
                  (c) Where it is necessary to draw two sets of samples, a single cut should be made in each side of the bale, and the portion of cotton removed from each cut should be broken in half across the layers to provide two complete samples. In those cases where this method would result in samples of insufficient length, it will be acceptable to split the sample lengthwise along the layers provided the outside portion from each side is submitted for the official classification.
                  (d) Dressing, trimming, or discarding part of the sample is prohibited. No part of the cotton or pieces of bagging, leaf, grass, dirt, sand, or any other material shall be removed from either side of the sample.
                  (e) A coupon showing the correct warehouse bale number and name and address of warehouse shall be placed between the two portions of each sample.
                  (f) Samples shall be identified and sacked immediately after they are cut without further handling prior to shipment to the Classing Office.
                  (g) Samples shall be addressed to and mailed, shipped, or delivered direct to the Classing Office serving the territory in which the warehouse is located. Samples shall in no case be consigned or routed through the owner or custodian of the cotton. Samples mailed or shipped shall be prepaid.
                  (h) The Area Director may require that any licensed warehouse shall provide the crop year, gin name and gin bale number for each sample submitted whenever the Area Director deems that such information is necessary in order to assure that each sample is properly identified with the correct bale of cotton.
                  (i) The licensed warehouse shall cooperate with employees of the Division making inspections of sampling procedures, and shall draw or permit the drawing of such additional samples, without charge as may be deemed necessary to appraise sampling procedures.
                  (Sec. 2, Pub. Res. 72-73, 47 Stat. 1621 (7 U.S.C. 51b); sec. 3c, Pub. L. 75-28, 50 Stat. 62 (7 U.S.C. 473c), sec. 10, 42 Stat. 1519, sec. 3c, 50 Stat. 62; 7 U.S.C. 61, 473c)
                  [28 FR 10633, Oct. 3, 1963, as amended at 42 FR 24712, May 16, 1977; 45 FR 46783, July 11, 1980; 52 FR 30881, Aug. 18, 1987]
                
                
                  § 28.26
                  Samples for Form C determination.
                  Samples submitted for Form C determination shall be drawn under the supervision of a Division employee who shall retain custody or control of the samples until they are shipped prepaid or delivered at the applicant's expense to the Classing Office serving the territory in which the bales of cotton are located.
                  [52 FR 30881, Aug. 18, 1987]
                
                
                  § 28.27
                  Samples for Form D determination.
                  Samples for Form D determination shall be shipped or delivered at the owner's expense to the Classing Office serving the territory in which the samples are located. A tag or coupon showing the bale number of the bale from which the sample was drawn, or other identification, shall be placed between the two portions of each sample.
                  [52 FR 30881, Aug. 18, 1987]
                
                
                  
                  § 28.28
                  Lost or damaged samples.
                  If any samples are lost, damaged, or mutilated, the Area Director shall inform the applicant.
                  [52 FR 30882, Aug. 18, 1987]
                
                
                  § 28.29
                  Return of samples.
                  When so stipulated in the classification request for Form A, C or D detemination, the samples submitted shall be returned to the applicant at the applicant's expense, at the time the memorandum is issued or when the request for classification is withdrawn or rejected.
                  [52 FR 30882, Aug. 18, 1987]
                
                
                  § 28.30
                  Samples not returned are property of Department.
                  Samples not returned in accordance with this subpart, and loose cotton separated from samples in the handling and classification thereof, shall become the property of the Department.
                  [28 FR 10633, Oct. 3, 1963]
                
              
              
                violations
                
                  § 28.31
                  Denial of service.

                  The Administrator may for good cause, including the acts or practices set forth in § 28.32, debar any person, including the agents, officers, subsidiaries, or affiliates of such person, from any or all benefits of the Act for a specified period, after notice and opportunity for hearing has been afforded. Procedures outlined, or referred, in part 50 of this chapter (7 CFR 50.1 et seq.) shall govern proceedings under this section.
                  (Sec. 2, Pub. Res. 72-73, 47 Stat. 1621 (7 U.S.C. 51b); sec. 3c, Pub. L. 75-28, 50 Stat. 62 (7 U.S.C. 473c))
                  [42 FR 24712, May 16, 1977]
                
                
                  § 28.32
                  Misrepresentation; deceptive or fraudulent acts or practices; violations.
                  Any of the following acts or practices may result in debarment from any or all benefits of the Act:
                  (a) Any knowing misrepresentation or deceptive or fraudulent act or practice made or committed, or attempted to be committed, by any person in connection with
                  (1) Any request for classification,
                  (2) The drawing, handling, identifying, or submitting of any samples for classification,
                  (3) The making, issuing, or using of any memorandum or certificate of classification issued by a Classing Office or the Quality Assurance Division or
                  (b) Any knowing violation of the regulations in this subpart or of the Act.
                  [28 FR 10634, Oct. 3, 1963, as amended at 52 FR 30882, Aug. 18, 1987; 81 FR 7029, Feb. 10, 2016]
                
              
              
                classification
                
                  § 28.35
                  Method of classification.
                  All cotton samples shall be classified on the basis of the Universal Cotton Standards, the official cotton standards of the United States in effect at the time of classification.
                  [81 FR 7029, Feb. 10, 2016]
                
                
                  § 28.36
                  Order of classification.
                  All samples for which classification requests are pending shall be classified, as far as practicable, in the order in which the samples are delivered for classification. When in the opinion of the Area Director or Quality Assurance Director there is a need to deviate from this order of classification, the director shall designate which samples will be given priority in classification.
                  [81 FR 7029, Feb. 10, 2016]
                
                
                  § 28.37
                  Exposing of samples for classification.
                  Classification shall not proceed until the samples, after being delivered to the Program, shall have been exposed for such length of time as in the judgment of the Area Director or Quality Assurance Director shall be sufficient to put them in proper condition for the purpose.
                  [81 FR 7029, Feb. 10, 2016]
                
                
                  § 28.38
                  Lower class (of two samples) to determine classification.

                  If a sample drawn from one portion of a bale is lower class than one drawn from another portion of such bale, except as otherwise provided in this subpart, the classification of the bale shall be that of the sample showing the lower class.
                  [81 FR 7029, Feb. 10, 2016]
                
                
                  § 28.39
                   [Reserved]
                
                
                  § 28.40
                  Terms defined; cotton classification.
                  For the purposes of classification of any cotton or of its comparison with a type or other samples, the following terms shall be construed, respectively, to mean:
                  (a) Fire-damaged cotton. In those cases where it is certain that the cotton is fire damaged, the classification record shall be marked Code 97 (Fire-Damaged Upland Cotton saw ginned) and no official color grade assigned to the sample.
                  (b) Micronaire (mike) reading. The measurement of the fiber fineness and maturity, in combination, of cotton as determined by an airflow instrument. For any cotton that has a micronaire reading of 2.6 or lower, the Classing Office will enter the micronaire reading on all classification memoranda issued for such cotton.
                  (c) Extraneous matter. Extraneous matter is any substance appearing in a cotton sample that is not discernible in the official cotton standards. Such material may consist of rough preparation, sand, dust, oil, grass, whole seeds, parts of seeds, motes, spindle twist, bark, stems, cloth and plastic.
                  (d) Re-ginned cotton. Cotton that, after having been ginned and baled, has been subjected to a ginning process and then re-baled. Responsibility for identifying cotton, which has been actually re-ginned, rests with the owner of the cotton or the owner's agent.
                  (e) Repacked cotton. Cotton that is composed of factors', brokers', or other samples, or of loose or miscellaneous lots collected and rebaled, or cotton in a bale which is composed of cotton from two or more smaller bales or parts of bales that are combined after the cotton leaves the gin.
                  (f) False packed cotton. Cotton in a bale (1) containing substances entirely foreign to cotton; (2) containing damaged cotton in the interior with or without any indication of such damage upon the exterior; (3) composed of good cotton upon the exterior and decidedly inferior cotton in the interior, in such manner as not to be detected by customary examination; or (4) containing pickings or linters worked into the bale.
                  (g) Mixed-packed cotton. Cotton in a bale which, in the sample taken therefrom, shows a difference of two or more color grades, and/or a difference of two or more color groups, or grade of the other side that is one color grade and one color group higher between the two portions of the sample. White, Light Spotted, Spotted, Tinged, and Yellow Stained shall each constitute a color group. The classification assigned will be that of the portion showing the lower color grade. The classification record for the bale will contain a code 75, to designate mixed quality.
                  (h) Water-damaged cotton. Cotton in a bale that has been penetrated by water during the baling process, causing damage to the fiber, or a bale that through exposure to the weather or by other means, while apparently dry on the exterior, has been damaged by water in the interior. If such condition can be ascertained, the classification record shall be marked Code 98 (Water-Damaged Upland Cotton saw ginned) and no official color grade will be assigned.
                  [22 FR 10933, Dec. 28, 1957, as amended at 26 FR 5945, July 1, 1961; 32 FR 7011, May 9, 1967; 52 FR 30882, Aug. 18, 1987; 81 FR 7029, Feb. 10, 2016]
                
              
              
                sample or type comparison
                
                  § 28.45
                  Scope of comparison; requests.
                  A comparison of cotton samples with a type may be requested with respect to grade, or to staple, including any of the component qualities embodied in the grade, or to all these factors. The classification of the type and the samples in accordance with the official cotton standards of the United States may also be requested. The applicant must specify in a written request the scope of service desired.
                  [52 FR 30882, Aug. 18, 1987]
                
                
                  § 28.46
                  Method of submitting samples and types.
                  The method of submitting samples and types for comparison shall be the same as that prescribed in this subpart for submitting samples for classification.
                
                
                  
                  § 28.47
                  Statement of finding for comparisons.
                  For requests to compare samples to a type, findings shall be stated in terms of the classification of each sample submitted, the classification of the type as measured by the official cotton standards of the United States, and other explanatory notations as needed.
                  [81 FR 7030, Feb. 10, 2016]
                
              
              
                certificates and memoranda
                
                  § 28.55
                  Issuance of memoranda and certificates.
                  As soon as practicable after the classification of cotton has been completed by a Classing Office, there shall be issued a cotton class memorandum or certificate of the appropriate kind showing the results of such classification. Upon request from an applicant, classification results may be issued in preliminary form on record sheets.
                  [52 FR 30882, Aug. 18, 1987]
                
                
                  § 28.56
                  Form A and Form D memorandum.
                  (a) When a classification and/or comparison has been made of any samples submitted to a Classing Office direct from a public warehouse, the results of such classification and/or comparison may be stated in a Form A memorandum.
                  (b) When a classification and/or comparison has been made of any samples submitted by the owner of the cotton or the owner's agent, the results of such classification and/or comparison may be stated in a Form D memorandum.
                  (c) Form A and Form D memoranda shall not be deemed to be final certificates within the meaning of section 4 of the Act (42 Stat. 1517; 7 U.S.C. 54).
                  [22 FR 10930, Dec. 28, 1957, as amended at 52 FR 30882, Aug. 18, 1987]
                
                
                  § 28.57
                  Form C certificate.
                  When classification has been made of cotton inspected and sampled under supervision of a Division employee there shall be issued a cotton class certificate known as a Form C certificate. Each Form C certificate shall show the true classification of the cotton in the respects specified in the request. Such certificate, when it has been once reviewed in accordance with § 28.66, shall be deemed to be a final certificate as to the classification shown, within the meaning of section 4 of the Act (42 Stat. 1517; 7 U.S.C. 54), in all cases except when superseded by a certificate or award made as provided in § 28.161.
                
                
                  § 28.58
                  New memorandum or certificate; issuance.
                  Upon the written request of a holder of a cotton class memorandum or certificate issued under this subpart, a new memorandum or certificate shall be issued, without the reclassification of the cotton, to take the place of the former memorandum or certificate for any cotton covered thereby, when necessary on account of the breaking or splitting of a lot or otherwise for the business convenience of such holder. In any case where a new memorandum or certificate is requested in accordance with this section the former memorandum or certificate shall be surrendered for cancellation, and such new memorandum or certificate shall bear a new number and the date of its issuance and the date of original classification and shall otherwise comply with this subpart.
                
                
                  § 28.59
                  Lost memorandum or certificate may be replaced by duplicate.
                  Upon the written request of the last holder of a valid Form A or Form D memorandum, or Form C Certificate and a showing to the satisfaction of the Area Director of the Classing Office which issued such memorandum or certificate that it has been lost or destroyed and, if lost, that diligent effort has been made to find it without success, a new memorandum or certificate shall be issued without the reclassification of the cotton. Such new memorandum or certificate shall bear the same number and date of issuance as the lost or destroyed memorandum or certificate and shall include a statement to the effect that it is a duplicate issued in lieu of the lost or destroyed original, as the case may be.
                  [52 FR 30882, Aug. 18, 1987]
                
                
                  
                  § 28.60
                  Surrender of memoranda or certificates.
                  For good cause, any memorandum or certificate issued under this subpart shall be surrendered to the Area Director of the Classing Office which issued it, upon the Area Director's request or upon the request of the Director. A new memorandum or certificate complying with this subpart may be issued in substitution therefor. If such memorandum or certificate be not surrendered upon such request, it shall nevertheless be invalid for the purposes of the act and this subpart.
                  [52 FR 30882, Aug. 18, 1987]
                
              
              
                reviews
                
                  § 28.65
                  Provisions for reviews.
                  Reviews of classifications or comparisons represented by Form A or D memoranda or Form C certificates shall be governed by § 28.66.
                
                
                  § 28.66
                  Review procedure.
                  A review of any Form A, C, or D determination may be requested by the owner or custodian of the cotton from which the sample was drawn within 30 days after the issuance of the original memorandum. Such review shall cover all of the quality factors for which the original determination was made. Requests for reviews of Form A or D determinations may be filed with, and the review made by, the Classing Office which issued such memorandum or the Quality Control System. Requests for reviews of Form C determinations shall be filed with, and the reviews made by, the Quality Control System. Redrawn samples shall be required for reviews of Form A and Form C determinations except in cases where the original samples have remained, identity preserved, in the custody of the Division. When redrawn samples are necessary, they shall be drawn and submitted as prescribed in this subpart. As evidence of a review determination, a Form A or D memorandum or Form C certificate appropriately marked to indicate that it represents a review determination shall be issued to the applicant requesting the review. The applicant may be required by the Classing Office or the Quality Control Section issuing such review determination to surrender the original classification memorandum or certificate. In any event the review determination shall supersede and invalidate the original determination.
                  [52 FR 30882, Aug. 18, 1987]
                
                
                  § 28.68
                  Withdrawal of application for review.
                  Any application for review may be withdrawn by the applicant at any time before the review classification of the cotton covered thereby has been completed, subject to the payment of such fees, if any, as may be prescribed in this subpart.
                
              
              
                practical forms of cotton standards
                
                  § 28.105
                  Practical forms of cotton standards.
                  (a) Practical forms of the cotton standards of the United States prepared in physical form, each certified under the seal of the U.S. Department of Agriculture and under the signature of the Administrator, thereto affixed by the Administrator or by some other official or employee of the Department duly authorized by the Administrator, and in the case of the standards for grade accompanied by photographs representing the cotton in such practical forms on the date of certification, are available for sale to any person requesting the same, subject to the other conditions of this section.
                  (b) Each application for practical forms of the cotton standards shall be upon an application form furnished by the Division, shall be signed by the applicant, and shall incorporate the following conditions:

                  (1) That no practical form of any of the cotton standards for the grade of American Upland cotton shall be considered or used as representing such standards after the date of its cancellation in accordance with this section or in any event after the expiration of 12 months following the date of its certification: Provided, That sets of practical forms stored, protected, and preserved in accordance with certain agreements for the adoption of universal standards may be used for such periods as may be prescribed in such agreements.
                  
                  (2) That said practical forms and the photographs accompanying them shall be subject to inspection on any business day, between the hours of 9 a.m. and 4 p.m., by the Administrator or by an officer or agent of the Department authorized by the Administrator for that purpose.
                  (3) That the signature of the Administrator certifying to any practical form, or any photograph of said practical form accompanying the same, or both, may be cancelled if it be found, upon such inspection, either that copy of said forms for any reason misrepresents the cotton standards or that any such photographs have been altered or mutilated.
                  [22 FR 10930, Dec. 28, 1975, as amended at 48 FR 37003, Aug. 16, 1983; 52 FR 30883, Aug. 18, 1987]
                
                
                  § 28.106
                  Universal cotton standards.
                  Whenever any of the official cotton standards shall have been adopted as universal standards by an association or exchange located in a country other than the United States, the name of such association or exchange may be shown on the outside of the box or container.
                
                
                  § 28.107
                  Original cotton standards and reserve sets.
                  (a) The containers of the original Universal Standards and other official cotton standards of the United States currently adopted, whenever such official standards are represented by practical forms, shall be marked as prescribed in the order or orders of their establishment, and shall be wrapped and sealed. After being so marked, wrapped and sealed, they shall be held in secure storage in the custody of the U.S. Department of Agriculture. The Director may authorize the temporary removal of such containers from storage and the transporting of the containers to other locations for purposes of Universal Cotton Standards Conferences and other purposes as deemed necessary by the Director. Such containers shall remain in the control and custody of the Director until the original standards contained therein are superseded by new or revised standards.
                  (b) At each Universal Cotton Standards Conference held for approving key copies of the Universal Standards there shall be prepared two full sets of practical forms of copies of such standards, which shall be known as “Reserve Sets” and which, upon the certification and recommendation of qualified experts, shall be certified by such experts as true copies of the currently adopted standards as and when established. Such reserve sets shall be enclosed in metal-lined cases and sealed in the presence of a special committee duly authorized by the Director and composed of representatives from the associations attending the conference and the Department. The special committee shall deposit the set designated as the First Reserve Set in a vault in a bank in Memphis, Tenn. The Division shall keep the set designated as the Second Reserve Set in secure storage. These reserve sets shall remain sealed and deposited until such time as they shall be required for examination and use as set forth in paragraph (c) of this section.
                  (c) At the beginning of the next Universal Cotton Standards Conference, a special committee duly authorized by the Director and composed of representatives from the associations attending the conference and the Department shall deliver the First Reserve Set from its storage place to the site of the conference. This special committee shall witness the opening of the First Reserve Set for display at the conference. The Director shall arrange for removal of the Second Reserve Set from its storage place and for the transport of such set to the site of the conference. If upon examination of the First Reserve Set by representatives at the conference it should appear that such set has undergone any substantial change, the Second Reserve Set shall be opened and used in its stead.
                  (d) The First Reserve Set of each conference or the Second Reserve Set, if it has been used in place of the First Reserve Set, as provided in paragraph (c) of this section shall be retained by the Division until the currently adopted standards which they represent have been superseded by new or revised standards.
                  [30 FR 6637, May 14, 1965, as amended at 48 FR 16874, Apr. 20, 1983; 52 FR 30883, Aug. 18, 1987]
                
              
              
                
                fees and costs
                
                  § 28.115
                  Fees and costs; payment.
                  All charges for practical forms of cotton standards and all fees and expenses for services of inspection of bales and supervision of sampling, classification, comparison, or review by a Classing Office shall be paid at the time of filing the request for the service desired, except that in the discretion of the Director bills may be delivered to persons from whom payment or charges or fees may become due. Such bills shall be rendered as soon as practicable after the last day of each month for amounts due and unpaid on such dates. When necessary, in the discretion of the Area Director, any bill may be rendered at an earlier date for any charges or fees then due from the person to whom such bill may be rendered. Payment of any such bill shall be made as soon as possible after the rendition thereof, but in any event not later than the expiration of 2 weeks thereafter.
                  [52 FR 30883, Aug. 18, 1987]
                
                
                  § 28.116
                  Amounts of fees for classification; exemption.
                  (a) For the classification of any cotton or samples, the person requesting the services shall pay a fee, based on the description that follows, subject to the additional fee provided by paragraph (c) of this section.
                  (1) For each calendar year, AMS will calculate the rate for services per hour per program employee using the following formulas:
                  (i) Regular rate. The total AMS grading or classification program personnel direct pay divided by direct hours, which is then multiplied by the next year's percentage of cost of living increase, plus the benefits rate, plus the operating rate, plus the allowance for bad debt rate. If applicable, travel expenses may also be added to the cost of providing the service.
                  (ii) Overtime rate. The total AMS grading or classification program personnel direct pay divided by direct hours, which is then multiplied by the next year's percentage of cost of living increase and then multiplied by 1.5 plus the benefits rate, plus the operating rate, plus an allowance for bad debt. If applicable, travel expenses may also be added to the cost of providing the service.
                  (iii) Holiday rate. The total AMS grading or classification program personnel direct pay divided by direct hours which is then multiplied by the next year's percentage of cost of living increase and then multiplied by 2, plus benefits rate, plus the operating rate, plus an allowance for bad debt. If applicable, travel expenses may also be added to the cost of providing the service.
                  (2) For each calendar year, based on historical costs, AMS will calculate the benefits, operating, and allowance for bad debt components of the regular, overtime and holiday rates as follows:
                  (i) Benefits rate. The total AMS grading or classification program direct benefits costs divided by the total hours (regular, overtime, and holiday) worked, which is then multiplied by the next calendar year's percentage cost of living increase. Some examples of direct benefits are health insurance, retirement, life insurance, and Thrift Savings Plan (TSP) retirement basic and matching contributions.
                  (ii) Operating rate. The total AMS grading or classification program operating costs divided by total hours (regular, overtime, and holiday) worked, which is then multiplied by the percentage of inflation.
                  (iii) Allowance for bad debt rate. Total AMS grading or classification program allowance for bad debt divided by total hours (regular, overtime, and holiday) worked.
                  (3) The calendar year cost of living expenses and percentage of inflation factors used in the formulas in this section are based on the most current Office of Management and Budget's Presidential Economic Assumptions.
                  (b) When a comparison is requested of any samples with a type or with other samples, the fees prescribed in paragraph (a) of this section shall apply to every sample involved, including each of the samples of which the type is composed.

                  (c) An additional fee based on current shipping rates shall be assessed for returning samples unless the request for service is so worded that the samples become government property immediately after classification.
                  (d) For any review of classification or comparison of any cotton, the fees prescribed in paragraph (a) of this section shall apply. The additional fee prescribed in paragraph (c) of this section is not applicable to review of classification if made on the same sample as the original class or comparison.
                  [79 FR 67318, Nov. 13, 2014]
                
                
                  § 28.117
                  Fee for new memorandum or certificate.
                  For each new memorandum or certificate issued in substitution for a prior memorandum or certificate at the request of the holder, thereof, on account of the breaking or splitting of the lot of cotton covered thereby or otherwise for his business convenience, the person requesting such substitution shall pay a fee determined as described in § 28.116. If the memorandum is provided by electronic means, the fee shall be determined using the same provisions.
                  [79 FR 67319, Nov. 13, 2014]
                
                
                  § 28.118
                  When no fee collected for new certificate or memorandum.
                  No fee shall be collected for a new cotton class certificate or memorandum issued in lieu of a prior certificate or memorandum solely for the purpose of correcting clerical errors therein, or for the purpose of substituting a new form applicable to outstanding certificates or memorandums, or without an application therefor.
                
                
                  § 28.119
                  Fee when request for classification is withdrawn.
                  When the request for the classification or comparison of any cotton or an application for review shall be withdrawn after the classification of such cotton has been started pursuant thereto, the person filing the same shall pay the prescribed fee as to any such cotton already classified.
                
                
                  § 28.120
                  Expenses to be borne by party requesting classification.
                  For any samples submitted for Form A, Form C, or Form D determinations, the expenses of inspecting and sampling, or supervising the sampling, and the preparation of the samples and delivery of such samples to the classification room or other place specifically designated for the purpose by the Director shall be borne by the party requesting classification.
                  [56 FR 24673, May 31, 1991]
                
                
                  § 28.121
                  Advance deposits.
                  Upon request, the person from whom any payment under this subpart may become due shall make an advance deposit to cover such payment in such amount as may be necessary in the judgment of the official of the Program requesting the same.
                  [81 FR 7030, Feb. 10, 2016]
                
                
                  § 28.122
                  Fee for practical classing examination.
                  The fee for the practical classing examination for cotton shall be determined as described in § 28.116. Any applicant who passes the examination may be issued a certificate indicating this accomplishment. Any person who fails to pass the examination may be reexamined. The fee for this practical reexamination will be determined as described in § 28.116.
                  [79 FR 67319, Nov. 13, 2014]
                
                
                  § 28.123
                  Costs of practical forms of cotton standards.
                  The costs of practical forms of the cotton standards of the United States are as follows:
                  
                    
                      Effective date: July 1, 1992
                      Dollars each box or roll
                      Domestic shipments
                      f.o.b. Memphis, TN
                      Surface delivery
                      Shipments delivered outside the continental United States
                      Air freight collect
                      Air parcel post delivered
                    
                    
                      Grade Standards:
                    
                    
                      American Upland
                      $125
                      $130
                      $125
                      $165
                    
                    
                      American Pima
                      160
                      165
                      160
                      200
                    
                    
                      Standards for length of staple:
                    
                    
                      American Upland (prepared in one pound rolls for each length)
                      19
                      22
                      19
                      33
                    
                    
                      American Pima (prepared in one pound rolls for each length)
                      20
                      23
                      20
                      34
                    
                  
                  
                  [57 FR 27892, June 23, 1992]
                
                
                  § 28.124
                  Payments; procedure.
                  Any payment or advance deposit under §§ 28.115 through 28.123 shall be by check, draft, or money order, payable to the order of the “Agricultural Marketing Service, USDA”, and may not be made in cash except in cases where the total payment or deposit does not exceed $1.
                  [22 FR 10937, Dec. 28, 1957, as amended at 30 FR 6637, May 14, 1965]
                
                
                  § 28.125
                  No voiding or modifying claims for payment.
                  Nothing in this subpart shall be construed to void or modify any claim which a person or party requesting and paying for a service may have against any other person or party for the payment of part or all of such costs.
                
                
                  § 28.126
                  Loaning of forms and exhibits.
                  In the discretion of the Director, limited numbers of copies of the practical forms of any of the official standards, or specially prepared exhibits illustrating any of such standards or cotton samples, may be loaned to governmental agencies for official purposes or to educational and other institutions or organizations for demonstration purposes.
                
              
              
                adjustment of contract disputes
                
                  § 28.160
                  Cotton examiners on foreign exchanges.
                  Whenever any association or exchange in any country other than the United States shall adopt the universal standards and establish them as the basis of all transactions and contracts for American upland cotton, made and executed according to its rules, the Director may appoint certain members or officials of such exchanges as cotton examiners. Insofar as the administration of the act applies to cotton involved in contracts made in accordance with the rules of such exchange, the administration shall be as prescribed in §§ 28.161 through 28.162.
                
                
                  § 28.161
                  Disputes involving contracts for shipment of cotton from United States.
                  When an association or exchange located in a country other than the United States shall adopt any of the official cotton standards of the United States and when the members of the committee of such association or exchange having final jurisdiction in the matter of appeals have been designated as cotton examiners by the Director, such committee may be constituted for the purposes of this act a Board of the Department and authorized to act as follows:
                  (a) Insofar as the exchange has adopted the universal standards the committee may pass upon the classification of cotton involved in a dispute between a party in the United States and a party without the United States to a contract made under the rules of the association or exchange.
                  (b) The submission of samples of cotton involved in such a dispute to such association or exchange or such committee in accordance with the rules of the association or exchange shall be deemed to be a submission to the Department.
                  (c) Determinations of classification made by the boards so constituted shall be final. When so provided in the articles, rules, or bylaws of the association or exchange, such determinations may be evidenced by awards. If an award is made which does not state the classification, such board will, upon request of the owner or custodian of the cotton and the payment of a reasonable additional fee, issue a certificate showing in detail the true classification for grade and color of such cotton, based upon a comparison of the samples with the universal standards or with a type or other samples on which the cotton has been sold, as the case may be.
                
                
                  § 28.162
                  Procedure.
                  The manner of procedure in submitting and handling samples, in classification and in instituting and conducting arbitrations and appeals shall be as prescribed in the articles, bylaws, and rules of the association or exchange.
                
              
              
                
                publications media
                
                  § 28.165
                  OMB control numbers assigned pursuant to the Paperwork Reduction Act.
                  (a) Purpose. This section collects and displays the control numbers assigned to information collection requirements of the Office of Management and Budget contained in 7 CFR part 28 under the Paperwork Reduction Act of 1980.
                  (b) Display.
                  
                  
                    
                      7 CFR sections where identified and described
                      Current OMB control No.
                    
                    
                      28.15-28.19
                      0581-0008
                    
                    
                      28.20-28.24
                      0581-0008
                    
                    
                      28.25
                      0581-0009
                    
                    
                      28.66
                      0581-0008
                    
                    
                      28.105
                      0581-0008
                    
                    
                      28.115
                      0581-0008
                    
                    
                      28.120
                      0581-0008
                    
                    
                      28.122
                      0581-0008
                    
                    
                      28.139
                      0581-0008
                    
                    
                      28.146
                      0581-0008
                    
                    
                      28.177
                      0581-0008
                    
                    
                      28.181-28.184
                      0581-0008
                    
                    
                      28.904
                      0581-0009
                    
                    
                      28.906
                      0581-0009
                    
                    
                      28.911
                      0581-0008
                    
                  
                  [52 FR 30884, Aug. 18, 1987]
                
              
            
            
              Subpart B—Classification for Foreign-Growth Cotton
              
                Authority:
                Sec. 205, 60 Stat. 1090, as amended (7 U.S.C. 1624); 7 U.S.C. 471-476.
              
              
                § 28.175
                Administrative and general.
                Insofar as applicable, and not inconsistent with this subpart, the provisions of subpart A of this part shall likewise apply to the classification and comparison of foreign-growth cotton. For the purposes of this subpart, foreign-growth cotton is defined as either cotton produced outside the continental United States or cotton produced in the continental United States but it is stored in and sample submitted for classification from location outside the continental United States.
                [81 FR 7030, Feb. 10, 2016]
              
              
                § 28.176
                Designation of official certificates, memoranda, marks, other identifications, and devices for purpose of the Agricultural Marketing Act.
                Subsection 203(h) of the Agricultural Marketing Act of 1946, as amended by Public Law 272, 84th Congress, provides criminal penalties for various specified offenses relating to official certificates, memoranda, marks or other identifications, and devices for making such marks or identifications, issued or authorized under section 203 of said Act and certain misrepresentations concerning the inspection or grading of agricultural products under said section. For the purposes of said subsection and the provisions in this subpart, the terms listed below shall have the respective meanings specified:
                (a) Official certificate means any form of certification, either written, printed or electronic, used under this subpart to certify with respect to the fiber quality and conditions of samples submitted (including the compliance of submitted samples with applicable specifications).
                (b) Official memorandum means any initial record of findings made by an authorized person in the process of grading and classing, pursuant to this subpart, any processing or plant-operation report made by an authorized person in connection with grading and classing under this subpart, and any report made by an authorized person of services performed pursuant to this subpart.
                (c) Official mark, for the purposes of this subpart, means the grade mark, inspection mark, and any other mark associated only with the samples submitted to the Department for classification.
                (d) Official identification means any United States (U.S.) standard designation of class, grade, quality, or condition specified in this subpart or any symbol, stamp, label, or seal indicating that the submitted sample has been officially graded and/or indicating the class, grade, quality, or condition of the submitted sample.
                (e) Official device means a stamping appliance branding device, stencil, printed label or any other mechanically or manually operated tool that is approved by the Administrator for the purpose of applying any official mark or other identification to any product or the packaging material thereof.
                [22 FR 10930, Dec. 28, 1957, as amended at 81 FR 7030, Feb. 10, 2016]
              
              
                § 28.177
                Request for classification and comparison of cotton.
                The applicant shall make a separate request, using an application supplied by the Program, for each lot or mark of cotton that the applicant desires classified or compared separately. All requests for classification or comparison shall be filed with the Quality Assurance Division or the Classing Office designated by the Deputy Administrator of the Cotton and Tobacco Program.
                [81 FR 7030, Feb. 10, 2016]
              
              
                § 28.178
                Submission of cotton samples.
                Samples for foreign-growth cotton classification or comparison shall be drawn, handled, identified, and shipped according to the methods and procedures specified in this section. Any samples or set of samples which do not meet these specified requirements may be rejected by the Program.
                (a) Samples shall be freshly drawn.
                (b) Each sample shall consist of two portions, one drawn from each side of the bale. Each portion shall be at least six (6) inches (15.25 cm) wide and approximately twelve (12) inches (30.5 cm) long and shall weigh at least eight (8) ounces (227 grams).
                (c) Dressing, trimming, or discarding part of the sample is prohibited. No part of the cotton or pieces of bagging, leaf, grass, dirt, sand, or any other material shall be removed from either side of the sample.
                (d) A barcoded coupon showing the correct location/warehouse code and bale number along with the name and address of owner/owner's agent shall be placed between the two portions of each sample.
                (e) Samples shall be identified and sacked immediately after they are cut without further handling prior to shipment to the Program.
                (f) Samples shall be addressed to and mailed, shipped, or delivered direct to the Program without being routed through the owner of the cotton or the owner's agent. All expenses related to the sampling and transportation of samples—including but not limited to any fees related to Customs clearance such as fumigation and/or phytosanitary certification—shall be prepaid by the owner of the cotton or the owner's agent.
                (g) All foreign-growth cotton samples submitted for classification and/or comparison shall be enclosed in one or more wrappers, which shall be labeled or marked, or both, in such manner as to show the location/warehouse code; name and address of the owner/owner's agent; the number of bales represented by the samples in each wrapper; and such other information as may be necessary in accordance with the instructions of the Deputy Administrator.
                [81 FR 7030, Feb. 10, 2016]
              
              
                § 28.179
                Lost or damaged samples.
                The Program is not responsible for compensating the owner or owner's agent of cotton samples that are lost, damaged or mutilated prior to the Program taking receipt of said samples. The Program shall inform applicants in the event that samples are lost, damaged or mutilated.
                [81 FR 7030, Feb. 10, 2016]
              
              
                § 28.180
                No return of samples.
                Samples submitted for foreign-growth classification and/or comparison will not be returned to the applicant. Loosed cotton samples shall become the property of the Program.
                [81 FR 7030, Feb. 10, 2016]
              
              
                § 28.181
                Withdrawal of classification request.
                Any classification or comparison request may be withdrawn by the applicant at any time before the classification of the cotton covered thereby. If the withdrawal request is communicated after the classification/comparison has been started, the applicant shall pay the fees prescribed in § 28.188.
                [81 FR 7030, Feb. 10, 2016]
              
              
                
                § 28.182
                Denial of service.
                The Deputy Administrator may for good cause, including the acts or practices set forth in § 28.32(a) or any knowing violation of the regulations in this subpart, deny any person, including the agents, officers, subsidiaries, or affiliates of such person, from any or all benefits of this subpart for a specified period, after notice and opportunity for hearing has been afforded. Procedures outlined, or referred, in part 50 of this chapter (7 CFR 50.1 through 50.12) shall govern proceedings under this section.
                [81 FR 7031, Feb. 10, 2016]
              
              
                § 28.183
                Methods of cotton classification and comparison.
                (a) The classification of foreign-growth cotton samples shall be determined by the quality of a sample in accordance with the Universal Cotton Standards (the official cotton standards of the United States) for the color grade and the leaf grade of Upland Cotton, the length of staple, and fiber property measurements such as length uniformity, strength, and micronaire. High Volume Instruments will determine all fiber property measurements except the determination of the presence of extraneous matter, special conditions and remarks. High Volume Instrument colorimeter measurements will be used for determining the official color grade. Cotton classers certified by the Cotton and Tobacco Program will determine the presence of extraneous matter, special conditions and remarks and authorized employees of the Cotton and Tobacco Program will determine all fiber property measurements using High Volume Instruments. The classification record issued by the Quality Assurance Division with respect to any cotton sample shall be deemed to be the classification record of the Department.
                (b) Additional procedures and methods pertaining to the classification of foreign-growth cotton samples are outlined in §§ 28.36 through 28.40.
                (c) When a comparison of such cotton samples with other actual samples or with a type is requested, the procedure and methods shall be as outlined in §§ 28.45 through 28.47.
                [81 FR 7031, Feb. 10, 2016]
              
              
                § 28.184
                Availability of electronic cotton classification data.
                As soon as practicable after the classification or comparison of cotton has been completed, electronic cotton classification data for each sample submitted will be made available for the owner or the owner's agent to retrieve. The data record transmitted is representative of only the sample submitted by the owner or the owner's agent rather than any particular cotton bale.
                [81 FR 7031, Feb. 10, 2016]
              
              
                § 28.185
                Issuance of cotton classification memoranda.
                Upon request, there shall be issued a cotton classification memorandum which shall embody within its written or printed terms:
                (a) The results of the classification or comparison.
                (b) The name of the country in which the cotton was produced.
                (c) The source from which the samples were received for classification.
                (d) A statement that any classification made has been on the basis of the Universal Cotton Standards (the official cotton standards of the United States) at the time of such classification.
                (e) A statement that any classification made applies only to the samples as submitted by the owner or the owner's agent and does not purport to represent any particular cotton bales.
                (f) The signature of the Director of the facility providing the classification service and the date of issuance of the memorandum.
                [22 FR 10930, Dec. 28, 1957, as amended at 52 FR 30884, Aug. 18, 1987. Redesignated and amended at 81 FR 7030, 7031, Feb. 10, 2016]
              
              
                § 28.186
                Review of cotton classification or comparison.
                An immediate review of every classification or comparison made pursuant to this subpart is performed automatically. Therefore, separate review classification services for foreign-growth cotton are not offered by the Program. Costs associated with such review classifications are integrated into the fees established in § 28.188.
                [81 FR 7031, Feb. 10, 2016]
              
              
                
                § 28.187
                Surrender of memoranda.
                For good cause, any memorandum issued under this subpart shall be surrendered to the Program, upon the request of the Director of the Quality Assurance Division, and a new memorandum complying with this subpart issued in substitution therefor. If the memorandum is not surrendered upon such request, it shall nevertheless be invalid for the purpose of this subpart.
                [81 FR 7031, Feb. 10, 2016]
              
              
                § 28.188
                Fee amounts.
                The provisions of §§ 28.116 through 28.119 relating to fees shall apply to services performed with respect to foreign-growth cotton.
                [81 FR 7031, Feb. 10, 2016]
              
              
                § 28.189
                Expenses to be borne by party requesting classification.
                For any samples submitted for foreign-growth classification, all expenses related to the sampling and transportation of samples, which may include but is not limited to any fees related to Customs clearance such as fumigation and/or phytosanitary certification, shall be prepaid by the owner of the cotton or the owner's agent.
                [81 FR 7031, Feb. 10, 2016]
              
              
                § 28.190
                Advance deposits.
                Advance deposit requirements for services rendered under this subpart are specified in § 28.121.
                [81 FR 7031, Feb. 10, 2016]
              
              
                § 28.191
                Payments methods.
                Acceptable methods of payment or advance deposit for fees specified in § 28.188 are as follows:
                (a) Credit card (Visa, MasterCard, Discover, or American Express): For remittance of payment by credit card, cardholder's name, billing address, credit card number, expiration date, etc. are required.
                (b) Wire transfers/Electronic Fund Transfers (EFT): Electronic payments are processed through the Federal Reserve Bank. Customer/company name and government issued identification number are required. All fees associated with wire transfers/EFT are the responsibility of the remitter. Orders will not be processed until the total amount of the order is collected.
                (c) Check: Checks must be drawn on a United States bank in United States currency and include the bank routing number on the check. Checks should be made payable to “USDA, AMS, Cotton and Tobacco Program”.
                [81 FR 7031, Feb. 10, 2016]
              
              
                § 28.192
                No voiding or modifying claims for payment.
                Nothing in this subpart shall be construed to void or modify any claim which a person or party requesting and paying for a service may have against any other person or party for the payment of part or all of such costs.
                [81 FR 7031, Feb. 10, 2016]
              
            
            
              Subpart C—Standards
              
                Official Cotton Standards of the United States for Length of Staple
                
                  Authority:
                  Sections 28.301 to 28.307 issued under Sec. 10, 42 Stat. 1519; 7 U.S.C. 61. Interpret or apply sec. 6, 42 Stat. 1518, as amended, sec. 4854, 68A Stat. 580; 7 U.S.C. 56, 26 U.S.C. 4854.
                
                
                  § 28.301
                  Measurement: humidity; temperature.
                  The length of staple of any cotton shall be the normal length by measurement, without regard to quality or value, of a typical portion of its fibers under a relative humidity of the atmosphere of 65 percent and a temperature of 70 °F.
                
                
                  § 28.302
                  Terms of designation.
                  The length of staple of any cotton shall be designated by that one of the following terms which expresses its measurement in inches and fractions of an inch in accordance with § 28.301:
                  “Below 13/16; 7/8; 29/32; 15/16; 31/32; 1; 11/32; 11/16; 13/32; 11/8; 15/32; 13/16; 17/32; 11/4; 19/32; 15/16; 111/32; 13/8; 113/32; 17/16; 115/32; 11/2; 117/32; 19/16; 119/32; 15/8; 121/32; 111/16; 123/32; 13/4; and upward in like manner in gradations of thirty-seconds, disregarding any fraction less than a thirty-second.”
                
                
                  § 28.303
                  Standards for length of staple for American upland cotton.

                  (a) Effective July 12, 1985, standards for the lengths of staple of American upland cotton shall be measurements as determined by the Suter-Webb Duplex Cotton Fiber Sorter in accordance with the test method prescribed in paragraph (c) of this section. Ranges for each official staple length are shown in the table below. Staple standards exceeding 11/4 inches, in graduations of thirty-second inches, will be expressed in increments of .041 inches.
                  
                    [In inches]
                    
                      Staple length
                      Upper quartile length range
                    
                    
                      
                        13/16
                      
                      .827-.847
                    
                    
                      
                        7/8
                      
                      .909-.929
                    
                    
                      
                        29/32
                      
                      .950-.970
                    
                    
                      
                        15/16
                      
                      .990-1.010
                    
                    
                      
                        31/32
                      
                      1.031-1.051
                    
                    
                      1
                      1.072-1.092
                    
                    
                      11/32
                      
                      1.113-1.133
                    
                    
                      11/16
                      
                      1.154-1.174
                    
                    
                      13/32
                      
                      1.195-1.215
                    
                    
                      11/8
                      
                      1.236-1.256
                    
                    
                      15/32
                      
                      1.277-1.297
                    
                    
                      13/16
                      
                      1.318-1.338
                    
                    
                      17/32
                      
                      1.359-1.379
                    
                    
                      11/4
                      
                      1.400-1.420
                    
                  
                  (b) Cotton selected for the preparation of practical forms of staple standards shall, to the extent practicable, measure at the mid-point of the appropriate staple range indicated in paragraph (a) of this section.

                  (c) Length measurements shall be performed in accordance with the “Standard Test Method for Length and Length Distribution of Cotton Fibers (Array Method), ANSI/ASTM D 1440-77 (1982), which is incorporated by reference pursuant to the provisions of 5 U.S.C. 552(a). This standard test method has been adopted by the American Society for Testing and Materials (ASTM) and approved as an American National Standard by the American National Standards Institute. It is published in the “Annual Book of ASTM Standards,” Part 33, volume 07.02. Copies of the ASTM book and copies of ASTM standard D 1440-77 as a separate publication may be obtained from ASTM, Customer Service, 1916 Race Street, Philadelphia, PA 19103. A copy of the ASTM standard test method is also on file at the Office of the Federal Register. A notice of any change in the ASTM standard test method cited herein will be published in the Federal Register.
                  
                  [49 FR 28391, July 12, 1984]
                
                
                  § 28.304
                  Original representation of American Pima cotton staple lengths.
                  The following lengths of American Pima staple are represented by a quantity of cotton in the custody of the United States Department of Agriculture suitably contained and marked “Original Representation of Official Cotton Standards of the United States” followed in each instance by the name of growth, appropriate designation for staple length, and the effective date.
                  
                    
                      Staple length (inches)
                      Effective date
                    
                    
                      15/16
                      
                      Aug. 1, 1961.
                    
                    
                      13/8
                      
                      Aug. 10, 1943.
                    
                    
                      17/16
                      
                      Aug. 10, 1943.
                    
                    
                      11/2
                      
                      Aug. 1, 1929.
                    
                  
                  [49 FR 28391, July 12, 1984]
                
                
                  § 28.306
                  Over 13/16 inch staple.
                  Cotton which is more than thirteen-sixteenths of an inch in length of staple but is not exactly one of the measurements specified in § 28.302, shall be designated by that one of such measurements which comes nearest under its true measurement.
                  [22 FR 10930, Dec. 28, 1957. Redesignated at 49 FR 28391, July 12, 1984]
                
                
                  § 28.307
                  Bale of different staple lengths.
                  Whenever the length of staple of cotton taken from one part of a bale is different from that taken from another part of the same bale, the length of staple of the cotton in such bale shall be that of the part which is the shorter.
                  [22 FR 10930, Dec. 28, 1957. Redesignated at 49 FR 28391, July 12, 1984]
                
              
              
                Official Cotton Standards of the United States for the Color Grade of American Upland Cotton
                
                  Authority:
                  Section 28.401 to 28.451 issued under Sec. 10, 42 Stat. 1519; (7 U.S.C. 61). Interpret or apply Sec. 6, 42 Stat. 1518, as amended; (7 U.S.C. 56), unless otherwise noted.
                
                
                  Source:
                  57 FR 34497, Aug. 5, 1992, unless otherwise noted.
                
              
              
                
                white cotton
                
                  § 28.401
                  Good Middling Color.
                  Good Middling Color is color which is within the range represented by a set of samples in the custody of the United States Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Upland, Good Middling, effective July 1, 1987.”
                
                
                  § 28.402
                  Strict Middling Color.
                  Strict Middling Color is color which is within the range represented by a set of samples in the custody of the United States Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Upland, Strict Middling, effective July 1, 1987.”
                
                
                  § 28.403
                  Middling Color.
                  Middling Color is color which is within the range represented by a set of samples in the custody of the United States Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Upland, Middling, effective July 1, 1987.”
                
                
                  § 28.404
                  Strict Low Middling Color.
                  Strict Low Middling Color is color which is within the range represented by a set of samples in the custody of the United States Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Upland, Strict Low Middling, effective July 1, 1987.”
                
                
                  § 28.405
                  Low Middling Color.
                  Low Middling Color is color which is within the range represented by a set of samples in the custody of the United States Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Upland, Low Middling, effective July 1, 1987.”
                
                
                  § 28.406
                  Strict Good Ordinary Color.
                  Strict Good Ordinary Color is color which is within the range represented by a set of samples in the custody of the United States Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Upland, Strict Good Ordinary, effective July 1, 1987.”
                
                
                  § 28.407
                  Good Ordinary Color.
                  Good Ordinary Color is color which is within the range represented by a set of samples in the custody of the United States Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Upland, Good Ordinary, effective July 1, 1987.”
                
              
              
                Light Spotted Cotton
                
                  Source:
                  57 FR 34497, Aug. 5, 1992, unless otherwise noted.
                
                
                  § 28.411
                  Good Middling Light Spotted Color.
                  Good Middling Light Spotted Color is color which in spot or color, or both, is between Good Middling Color and Good Middling Spotted Color.
                
                
                  § 28.412
                  Strict Middling Light Spotted Color.
                  Strict Middling Light Spotted Color is color which in spot or color, or both, is between Strict Middling Color and Strict Middling Spotted Color.
                
                
                  § 28.413
                  Middling Light Spotted Color.
                  Middling Light Spotted Color is color which in spot or color, or both, is between Middling Color and Middling Spotted Color.
                
                
                  § 28.414
                  Strict Low Middling Light Spotted Color.
                  Strict Low Middling Light Spotted Color is color which in spot or color, or both, is between Strict Low Middling Color and Strict Low Middling Spotted Color.
                
                
                  § 28.415
                  Low Middling Light Spotted Color.
                  Low Middling Light Spotted Color is color which in spot or color, or both, is between Low Middling Color and Low Middling Spotted Color.
                
                
                  § 28.416
                  Strict Good Ordinary Light Spotted Color.

                  Strict Good Ordinary Light Spotted Color is color which in spot or color, or both, is between Strict Good Ordinary Color and Strict Good Ordinary Spotted Color.
                
              
              
                Spotted Cotton
                
                  Source:
                  57 FR 34498, Aug. 5, 1992, unless otherwise noted.
                
                
                  § 28.421
                  Good Middling Spotted Color.
                  Good Middling Spotted Color is color which is better than Strict Middling Spotted Color.
                
                
                  § 28.422
                  Strict Middling Spotted Color.
                  Strict Middling Spotted Color is color which is within the range represented by a set of samples in the custody of the United States Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Upland, Strict Middling Spotted, effective July 1, 1987.”
                
                
                  § 28.423
                  Middling Spotted Color.
                  Middling Spotted Color is color which is within the range represented by a set of samples in the custody of the United States Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Upland, Middling Spotted, effective July 1, 1987.”
                
                
                  § 28.424
                  Strict Low Middling Spotted Color.
                  Strict Low Middling Spotted Color is color which is within the range represented by a set of samples in the custody of the United States Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Upland, Strict Low Middling Spotted, effective July 1, 1987.”
                
                
                  § 28.425
                  Low Middling Spotted Color.
                  Low Middling Spotted Color is color which is within the range represented by a set of samples in the custody of the United States Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Upland, Low Middling Spotted, effective July 1, 1987.”
                
                
                  § 28.426
                  Strict Good Ordinary Spotted Color.
                  Strict Good Ordinary Spotted Color is color which is within the range represented by a set of samples in the custody of the United States Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Upland, Strict Good Ordinary Spotted, effective July 1, 1987.”
                
              
              
                tinged cotton
                
                  Source:
                  57 FR 34498, Aug. 5, 1992, unless otherwise noted.
                
                
                  § 28.431
                  Strict Middling Tinged Color.
                  Strict Middling Tinged Color is color which is better than Middling Tinged Color.
                
                
                  § 28.432
                  Middling Tinged Color.
                  Middling Tinged Color is color which is within the range represented by a set of samples in the custody of the United States Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Upland, Middling Tinged, effective July 1, 1987.”
                
                
                  § 28.433
                  Strict Low Middling Tinged Color.
                  Strict Low Middling Tinged Color is color which is within the range represented by a set of samples in the custody of the United States Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Upland, Strict Low Middling Tinged, effective July 1, 1987.”
                
                
                  § 28.434
                  Low Middling Tinged Color.
                  Low Middling Tinged Color is color which is within the range represented by a set of samples in the custody of the United States Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Upland, Low Middling Tinged, effective July 1, 1987.”
                
              
              
                
                yellow stained cotton
                
                  § 28.441
                  Strict Middling Yellow Stained Color.
                  Strict Middling Yellow Stained Color is color which is deeper than that of Strict Middling Tinged Color.
                  [57 FR 34498, Aug. 5, 1992]
                
                
                  § 28.442
                  Middling Yellow Stained Color.
                  Middling Yellow Stained Color is American Upland cotton which in color is deeper than Middling Tinged Color.
                  [57 FR 34498, Aug. 5, 1992]
                
              
              
                below color grade cotton
                
                  § 28.451
                  Below Color Grade Cotton.
                  Below color grade cotton is American Upland cotton which is lower in color grade than Good Ordinary, or Strict Good Ordinary Light Spotted, or Strict Good Ordinary Spotted, or Low Middling Tinged, or Middling Yellow Stained. In cotton classification, the official designation for such cotton is Below Color Grade. The term Below Good Ordinary Color, or Below Strict Good Ordinary Light Spotted Color, or Below Strict Good Ordinary Spotted Color, or Below Low Middling Tinged Color, or Below Middling Yellow Stained Color and other additional explanatory terms considered necessary to describe adequately the condition of the cotton may be entered on classification memorandums or certificates.
                  [57 FR 34498, Aug. 5, 1992]
                
              
              
                Official Cotton Standards of the United States for the Leaf Grade of American Upland Cotton
                
                  Authority:
                  Sections 28.461 to 28.482 issued under Sec. 10, 42 Stat. 1519; (7 U.S.C. 61). Section 28.482 also issued under Sec. 3c, 50 Stat. 62 (7 U.S.C. 473c) and 90 Stat. 1841-1846 as amended (7 U.S.C. 15b). Interpret or apply Sec. 6, 42 Stat. 1518, as amended; (7 U.S.C. 56), unless otherwise noted.
                
              
              
                leaf grades
                
                  Source:
                  57 FR 34498, Aug. 5, 1992, unless otherwise noted.
                
                
                  § 28.461
                  Leaf Grade 1.
                  Leaf Grade 1 is leaf which is within the range represented by a set of samples in the custody of the United States Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Upland, Good Middling, effective July 1, 1987.”
                
                
                  § 28.462
                  Leaf Grade 2.
                  Leaf Grade 2 is leaf which is within the range represented by a set of samples in the custody of the United States Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Upland, Strict Middling, effective July 1, 1987.”
                
                
                  § 28.463
                  Leaf Grade 3.
                  Leaf Grade 3 is leaf which is within the range represented by a set of samples in the custody of the United States Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Upland, Middling, effective July 1, 1987.”
                
                
                  § 28.464
                  Leaf Grade 4.
                  Leaf Grade 4 is leaf which is within the range represented by a set of samples in the custody of the United States Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Upland, Strict Low Middling, effective July 1, 1987.”
                
                
                  § 28.465
                  Leaf Grade 5.
                  Leaf Grade 5 is leaf which is within the range represented by a set of samples in the custody of the United States Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Upland, Low Middling, effective July 1, 1987.”
                
                
                  § 28.466
                  Leaf Grade 6.

                  Leaf Grade 6 is leaf which is within the range represented by a set of samples in the custody of the United States Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Upland, Strict Good Ordinary, effective July 1, 1987.”
                
                
                  § 28.467
                  Leaf Grade 7.
                  Leaf Grade 7 is leaf which is within the range represented by a set of samples in the custody of the United States Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Upland, Good Ordinary, effective July 1, 1987.”
                
              
              
                below leaf grade cotton
                
                  § 28.471
                  Below Leaf Grade Cotton.
                  Below leaf grade cotton is American Upland cotton which is lower in leaf grade than Leaf Grade 7. In cotton classification, the official designation for such cotton is Below Leaf Grade. Other additional explanatory terms considered necessary to describe adequately the condition of the cotton may be entered on classification memorandums or certificates.
                  [57 FR 34499, Aug. 5, 1992]
                
              
              
                general
                
                  § 28.480
                  General.
                  (a) American Upland cotton which in color is within the range of the color standards established in this part shall be designated according to the color standard irrespective of the leaf content. American Upland cotton which in leaf is within the leaf standards established in this part shall be designated according to the leaf standard irrespective of the color.
                  (b) The term preparation is used to describe the degree of smoothness or roughness with which cotton is ginned and the relative neppiness or nappiness of the ginned lint. Normal preparation for any color grade of American Upland cotton for which there is a physical color standard shall be that found in the physical color standard. Normal preparation for any color grade of American Upland cotton for which there is a descriptive color standard shall be that found in the physical standards for color used to define the descriptive color grade. Explanatory terms considered necessary to adequately describe the preparation of cotton may be entered on classification memorandums or certificates.
                  [57 FR 34499, Aug. 5, 1992]
                
                
                  § 28.481
                  Alternate title for standards.
                  Since these standards have been agreed upon and accepted by the leading European cotton associations and exchanges, they may also be termed and referred to as the “Universal Standards for American Cotton.”
                  [24 FR 5171, June 25, 1959]
                
                
                  § 28.482
                  United States Cotton Futures Act.
                  The cotton standards contained in § 28.301 through § 28.603 of this part shall be effective for purposes of the United States Cotton Futures Act (7 U.S.C. 15b) and the regulations thereunder (7 CFR part 27).
                  [45 FR 46783, July 11, 1980]
                
              
              
                Official Cotton Standards of the United States for the ColorGrade of American Pima Cotton
                
                  Authority:
                  Secs. 28.501 to 28.510 issued under Sec. 10, 42 Stat. 1519 (7 U.S.C. 61). Interpret or apply Sec. 6, 42 Stat. 1518, as amended (7 U.S.C. 56.)
                
                
                  § 28.501
                  Color Grade No. 1.
                  Color grade No. 1 shall be American Pima cotton which in color is within the range represented by a set of samples in the custody of the U.S. Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Pima, Color Grade No. 1, effective July 1, 1986.”
                  [65 FR 36600, June 9, 2000]
                
                
                  § 28.502
                  Color Grade No. 2.
                  Color grade No. 2 shall be American Pima cotton which in color is within the range represented by a set of samples in the custody of the U.S. Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Pima, Color Grade No. 2, effective July 1, 1986.”
                  [65 FR 36600, June 9, 2000]
                
                
                  
                  § 28.503
                  Color Grade No. 3.
                  Color grade No. 3 shall be American Pima cotton which in color is within the range represented by a set of samples in the custody of the U.S. Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Pima, Color Grade No. 3, effective July 1, 1986.”
                  [65 FR 36600, June 9, 2000]
                
                
                  § 28.504
                  Color Grade No. 4.
                  Color grade No. 4 shall be American Pima cotton which in color is within the range represented by a set of samples in the custody of the U.S. Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Pima, Color Grade No. 4, effective July 1, 1986.”
                  [65 FR 36600, June 9, 2000]
                
                
                  § 28.505
                  Color Grade No. 5.
                  Color grade No. 5 shall be American Pima cotton which in color is within the range represented by a set of samples in the custody of the U.S. Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Pima, Color Grade No. 5, effective July 1, 1986.”
                  [65 FR 36600, June 9, 2000]
                
                
                  § 28.506
                  Color Grade No. 6.
                  Color grade No. 6 shall be American Pima cotton which in color is within the range represented by a set of samples in the custody of the U.S. Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Pima, Color Grade No. 6, effective July 1, 1986.”
                  [65 FR 36600, June 9, 2000]
                
                
                  § 28.507
                  Color Grade No. 7.
                  American Pima cotton which in color is inferior to Color Grade No. 6 shall be designated as “Color Grade No. 7.”
                  [65 FR 36600, June 9, 2000]
                
                
                  §§ 28.508-28.510
                  [Reserved]
                
              
              
                Official Cotton Standards of the United States for the Leaf Grade of American Pima Cotton
                
                  § 28.511
                  Leaf Grade No. 1.
                  Leaf grade No. 1 shall be American Pima cotton which in leaf is within the range represented by a set of samples in the custody of the U.S. Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Pima, Leaf Grade No. 1, effective July 1, 1986.”
                  [65 FR 36601, June 9, 2000]
                
                
                  § 28.512
                  Leaf Grade No. 2.
                  Leaf grade No. 2 shall be American Pima cotton which in leaf is within the range represented by a set of samples in the custody of the U.S. Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Pima, Leaf Grade No. 2, effective July 1, 1986.”
                  [65 FR 36601, June 9, 2000]
                
                
                  § 28.513
                  Leaf Grade No. 3.
                  Leaf grade No. 3 shall be American Pima cotton which in leaf is within the range represented by a set of samples in the custody of the U.S. Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Pima, Leaf Grade No. 3, effective July 1, 1986.”
                  [65 FR 36601, June 9, 2000]
                
                
                  § 28.514
                  Leaf Grade No. 4.
                  Leaf grade No. 4 shall be American Pima cotton which in leaf is within the range represented by a set of samples in the custody of the U.S. Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Pima, Leaf Grade No. 4, effective July 1, 2001.”
                  [65 FR 36601, June 9, 2000]
                
                
                  § 28.515
                  Leaf Grade No. 5.

                  Leaf grade No. 5 shall be American Pima cotton which in leaf is within the range represented by a set of samples in the custody of the U.S. Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Pima, Leaf Grade No. 5, effective July 1, 2001.”
                  [65 FR 36601, June 9, 2000]
                
                
                  § 28.516
                  Leaf Grade No. 6.
                  Leaf grade No. 6 shall be American Pima cotton which in leaf is within the range represented by a set of samples in the custody of the U.S. Department of Agriculture in a container marked “Original Official Cotton Standards of the United States, American Pima, Leaf Grade No. 6, effective July 1, 2001.”
                  [65 FR 36601, June 9, 2000]
                
                
                  § 28.517
                  Leaf Grade No. 7.
                  American Pima cotton which in leaf is inferior to Leaf Grade No. 6 shall be designated as “Leaf Grade No. 7.”
                  [65 FR 36601, June 9, 2000]
                
              
              
                Application of Standards and Explanatory Terms
                
                  § 28.521
                  Application of color and leaf grade standards.
                  American Pima cotton which in color is within the range of the color standards established in this part shall be designated according to the color standard irrespective of the leaf content. American Pima cotton which in leaf is within the range of the leaf standards established in this part shall be designated according to the leaf standard irrespective of the color content.
                  [65 FR 36601, June 9, 2000]
                
                
                  § 28.522
                  Explanatory terms.
                  (a) The term preparation is used to describe the degree of smoothness or roughness of the ginned lint. Normal preparation for any color grade of American Pima cotton for which there is a physical color standard shall be that found in the physical color standard. If the preparation is other than normal, it shall be entered on the classification record.
                  (b) Explanatory terms considered necessary to adequately describe the presence of preparation, spindle twist, and extraneous matter such as bark, grass, seed coat fragments, oil, etc. in the sample, shall be part of the classification record.
                  [65 FR 36601, June 9, 2000]
                
              
              
                Symbols and Code Numbers Used in Recording Cotton Classification
                
                  Authority:
                  Sec. 28.525 issued under Sec. 10, 42 Stat. 1519 (7 U.S.C. 61). Interpret or apply Sec. 6, 42 Stat. 1518, as amended (7 U.S.C. 56).
                
                
                  § 28.525
                  Symbols and code numbers.
                  For administrative convenience, the symbols and code numbers prescribed in this section may be used in lieu of cotton grade names and staple length designations in inches.
                  (a) Symbols and Code numbers used for Color Grades of American Upland Cotton.
                  
                  
                    
                      Color grade
                      Symbol
                      Code No.
                    
                    
                      Good Middling
                      GM
                      11
                    
                    
                      Strict Middling
                      SM
                      21
                    
                    
                      Middling
                      Mid
                      31
                    
                    
                      Strict Low Middling
                      SLM
                      41
                    
                    
                      Low Middling
                      LM
                      51
                    
                    
                      Strict Good Ordinary
                      SGO
                      61
                    
                    
                      Good Ordinary
                      GO
                      71
                    
                    
                      Good Middling Light Spotted
                      GM Lt SP
                      12
                    
                    
                      Strict Middling Light Spotted
                      SM Lt Sp
                      22
                    
                    
                      Middling Light Spotted
                      Mid Lt Sp
                      32
                    
                    
                      Strict Low Middling Light Spotted
                      SLM Lt Sp
                      42
                    
                    
                      Low Middling Light Spotted
                      LM Lt Sp
                      52
                    
                    
                      Stict Good Ordinary Light Spotted
                      SGO Lt Sp
                      62
                    
                    
                      Good Middling Spotted
                      GM Sp
                      13
                    
                    
                      Strict Middling Spotted
                      SM Sp
                      23
                    
                    
                      Middling Spotted
                      Mid Sp
                      33
                    
                    
                      Strict Low Middling Spotted
                      SLM Sp
                      43
                    
                    
                      Low Middling Spotted
                      LM Sp
                      53
                    
                    
                      Strict Good Ordinary Spotted
                      SGO Sp
                      63
                    
                    
                      Strict Middling Tinged
                      SM Tg
                      24
                    
                    
                      Middling Tinged
                      Mid Tg
                      34
                    
                    
                      Strict Low Middling Tinged
                      SLM Tg
                      44
                    
                    
                      Low Middling Tinged
                      LM Tg
                      54
                    
                    
                      Strict Middling Yellow Stained
                      SM YS
                      25
                    
                    
                      Middling Yellow Stained
                      Mid YS
                      35
                    
                    
                      Below Grade—(Below Good Ordinary)
                      BG
                      81
                    
                    
                      Below Grade—(Below Strict Good Ordinary Light Spotted)
                      BG
                      82
                    
                    
                      Below Grade—(Below Strict Good Ordinary Spotted)
                      BG
                      83
                    
                    
                      Below Grade—(Below Low Middling Tinged)
                      BG
                      84
                    
                    
                      Below Grade—(Below Middling Yellow Stained)
                      BG
                      85
                    
                  
                  (b) Symbols and Code Numbers used for Leaf Grades of American Upland Cotton.
                    
                  
                  
                    
                      Leaf grade
                      Symbol
                      Code No.
                    
                    
                      Leaf Grade 1
                      LG1
                      1
                    
                    
                      Leaf Grade 2
                      LG2
                      2
                    
                    
                      Leaf Grade 3
                      LG3
                      3
                    
                    
                      Leaf Grade 4
                      LG4
                      4
                    
                    
                      Leaf Grade 5
                      LG5
                      5
                    
                    
                      Leaf Grade 6
                      LG6
                      6
                    
                    
                      Leaf Grade 7
                      LG7
                      7
                    
                    
                      Below Leaf Grade
                      BLG
                      8
                    
                  
                  (c) Symbols and Code Numbers for Color Grades of American Pima Cotton.
                  
                  
                    
                      Full grade name
                      Symbol Code
                      No.
                    
                    
                      Color Grade No. 1
                      AP C1
                      01
                    
                    
                      Color Grade No. 2
                      AP C2
                      02
                    
                    
                      Color Grade No. 3
                      AP C3
                      03
                    
                    
                      Color Grade No. 4
                      AP C4
                      04
                    
                    
                      Color Grade No. 5
                      AP C5
                      05
                    
                    
                      Color Grade No. 6
                      AP C6
                      06
                    
                    
                      Color Grade No. 7
                      AP C7
                      07
                    
                  
                  (d) Symbols and Code Numbers for Leaf Grades of American Pima Cotton.
                  
                  
                    
                      Full grade name
                      Symbol Code
                      No.
                    
                    
                      Leaf Grade No. 1
                      AP L1
                      1
                    
                    
                      Leaf Grade No. 2
                      AP L2
                      2
                    
                    
                      Leaf Grade No. 3
                      AP L3
                      3
                    
                    
                      Leaf Grade No. 4
                      AP L4
                      4
                    
                    
                      Leaf Grade No. 5
                      AP L5
                      5
                    
                    
                      Leaf Grade No. 6
                      AP L6
                      6
                    
                    
                      Leaf Grade No. 7
                      AP L7
                      7
                    
                  
                  (e) Code numbers for Length of Staple Designations.
                  
                  
                    
                      Length of staple—inches
                      Code No.
                    
                    
                      Below 13/16
                      
                      24
                    
                    
                      
                        13/16
                      
                      26
                    
                    
                      
                        7/8
                      
                      28
                    
                    
                      
                        29/32
                      
                      29
                    
                    
                      
                        15/16
                      
                      30
                    
                    
                      
                        31/32
                      
                      31
                    
                    
                      1
                      32
                    
                    
                      11/32
                      
                      33
                    
                    
                      11/16
                      
                      34
                    
                    
                      13/32
                      
                      35
                    
                    
                      11/8
                      
                      36
                    
                    
                      15/32
                      
                      37
                    
                    
                      13/16
                      
                      38
                    
                    
                      17/32
                      
                      39
                    
                    
                      11/4
                      
                      40
                    
                    
                      19/32
                      
                      41
                    
                    
                      15/16
                      
                      42
                    
                    
                      111/32
                      
                      43
                    
                    
                      13/8
                      
                      44
                    
                    
                      113/32
                      
                      45
                    
                    
                      17/16
                      
                      46
                    
                    
                      115/32
                      
                      47
                    
                    
                      11/2
                      
                      48
                    
                    
                      117/32
                      
                      49
                    
                    
                      19/16
                      
                      50
                    
                    
                      119/32
                      
                      51
                    
                    
                      15/8
                      
                      52
                    
                    
                      121/32
                      
                      53
                    
                    
                      111/16
                      
                      54
                    
                    
                      123/32
                      
                      55
                    
                    
                      13/4
                      
                      56
                    
                  
                  [32 FR 8760, June 20, 1967, as amended at 50 FR 25198, June 18, 1985; 51 FR 23039, June 25, 1986; 57 FR 34499, Aug. 5, 1992; 65 FR 36601, June 9, 2000]
                
              
              
                Official Cotton Standards of the United States for Fiber Fineness and Maturity
                
                  Authority:
                  Sections 28.601 to 28.603 issued under secs. 6, 10, 42 Stat. 1518, 1519, sec. 4854, 68A Stat. 580; 7 U.S.C. 56, 61, 26 U.S.C. 4854.
                
                
                  Source:
                  Sections 28.601 through 28.603 appear at 30 FR 7239, May 29, 1965, unless otherwise noted.
                
                
                  § 28.601
                  Official cotton standards for fiber fineness and maturity.
                  The official cotton standards of the United States for fiber fineness and maturity shall be the measure of such qualities, in combination, provided by air flow instrument tests in terms of micronaire readings in accordance with the procedure specified in § 28.603.
                
                
                  § 28.602
                  Terms of designations.
                  The fiber fineness and maturity of any cotton shall be designated by the micronaire reading obtained from an air flow instrument test for a specimen of the cotton as determined under § 28.603, e.g., 4.1, 4.2, 4.3, etc. To simplify recording, the decimal point may be omitted, and the micronaire reading recorded as 41, 42, 43, etc.
                
                
                  § 28.603
                  Procedures for air flow tests of micronaire reading.
                  In determining in terms of micronaire readings, the fiber fineness and maturity, in combination, of cotton, the following procedures shall apply:
                  (a) Facilities and equipment shall include:

                  (1) Air flow instrument complete with accessories to measure the fineness and maturity, in combination, of cotton in terms of micronaire reading on the curvilinear scale adopted in September 1950 by the Department of Agriculture, or its equivalent.
                  
                  (2) A suitable supply of compressed air filtered to remove moisture and other impurities.
                  (3) Balance or scales suitable for accurately weighing the specimens required for the particular instrument.
                  (4) International Calibration Cotton Standards with established micronaire reading values for calibration of the air flow instrument.
                  (b) The instrument shall be calibrated each day before routine testing begins, as follows:
                  (1) The air shall be allowed to flow through the instrument until the indicator stabilizes.
                  (2) Specimens from at least two of the calibration cottons shall be tested to insure proper calibration of the instrument. The instrument shall be considered in calibration if the values obtained on the test specimens agree with the established values of the calibration cottons within 0.1 micronaire reading.
                  (c) Testing of the cotton specimen shall be performed as follows:
                  (1) Approximately the same amount of cotton shall be taken from each side of the sample for a test specimen. The weight of the test specimen shall be that weight prescribed for the air flow instrument being used.
                  (2) The weighed specimen shall be tested in a properly calibrated instrument.
                  (3) The specimen shall be inserted into the specimen holder of the instrument so that the mass of fibers is well distributed within the specimen holder.
                  (4) The air shall then be allowed to flow through the specimen in accordance with the method of operation of the instrument.
                  (5) The position of the instrument indicator shall be determined to the nearest 0.1 micronaire reading when it becomes stable.
                  (d) The accuracy of the instrument shall be checked at least every 2 hours during operation by testing appropriate calibration cottons. If the value obtained on a specimen from the calibration cotton is outside the established limits of 0.1 micronaire reading, or when successive readings show the results to be within the established limits, but consistently high or low, the instrument and technique shall be thoroughly checked to remedy the discrepancies. Additional tests using calibration cottons shall be made until acceptable results are obtained before routine testing is resumed.
                
              
            
            
              Subpart D—Cotton Classification and Market News Service for Producers
              
                Authority:
                7 U.S.C. 51-65; 7 U.S.C. 471-476.
              
              
                Source:
                74 FR 26772, June 4, 2009, unless otherwise noted.
              
              
                Definitions
                
                  § 28.901
                  Definitions.
                  When used in the regulations in this subpart:
                  (a) Act means the United States Cotton Standards Act of 1923, as amended (7 U.S.C. 51-65) and the Cotton Statistics and Estimates Act of 1927 (7 U.S.C. 471-476), unless otherwise noted.
                  (b) Service means the Agricultural Marketing Service of the United States Department of Agriculture.
                  (c) Administrator means the Administrator of the Agricultural Marketing Service, or any officer or employee of the Service to whom authority has heretofore been delegated, or to whom authority may hereafter be delegated to act for the Administrator.
                  (d) Division means the Cotton Division of the Agricultural Marketing Service.
                  (e) Director means the Director of the Cotton Division, or any officer or employee of the Division to whom authority has heretofore been delegated or to whom authority may hereafter be delegated, to act for the Director.
                  (f) Producer means any individual, partnership, corporation, association, trust, estate, or other legal entity, a State or political subdivision thereof, or any agency of such State or political subdivision producing American Upland or American Pima cotton in the capacity of landowner, landlord, tenant, or sharecropper.
                
              
              
                
                Administration
                
                  § 28.902
                  Director.
                  The Director shall perform for and under the supervision of the Administrator, such duties as the Administrator may require in enforcing the regulations in this subpart.
                
              
              
                Classification and Market News Services
                
                  § 28.903
                  Classification of samples.
                  The Director, or an authorized representative, upon the receipt of a producer's cotton sample which complies with the regulations in this subpart shall, as hereinafter provided, furnish to such producer or to an agent designated by the producer the classification in accordance with the official cotton standards of the United States.
                
                
                  § 28.904
                  Market news.
                  The Director shall cause to be distributed to producers of cotton and to others on request, timely information on prices for various qualities of cotton.
                
              
              
                Sampling
                
                  § 28.906
                  Sampling arrangements.
                  (a) Cotton must be sampled by a gin or warehouse that holds a valid license to sample cotton issued pursuant to §§ 28.20 through 28.22.
                  (b) The Director, or an authorized representative may direct that sampling be performed by employees of the Department of Agriculture for the purpose of appraising the sampling procedures at cotton gins or warehouses, or for the purpose of providing service to producers in special cases where a licensed gin or warehouse is not available.
                
                
                  § 28.907
                  Responsibilities of licensed gins or warehouses.
                  Each licensee shall be primarily responsible for drawing, identifying, handling, and shipping samples of cotton in accordance with this subpart and with instructions furnished by the Director or an authorized representative from time to time.
                
                
                  § 28.908
                  Samples.
                  (a) Only one sample to be submitted. Only one sample from each bale of eligible cotton shall be submitted for classification under this subpart. This does not prohibit the submission of an additional sample from a bale for review classification if the producer so desires.
                  (b) Drawing of samples manual. (1) Each cut sample shall be drawn from the bale after it is tied out following the ginning process, and shall be approximately 6 ounces in weight, not less than 3 ounces of which are to be drawn from each side of the bale: Provided, That each sample from a bale of American Pima cotton shall be approximately 10 ounces in weight, not less than 5 ounces of which are to be drawn from each side of the bale.
                  (2) Where it is necessary to draw two sets of samples, a single cut should be made in each side of the bale, and the portion of cotton removed from each cut should be broken in half across the layers to provide two complete samples. In those cases where this method would result in samples of insufficient length, it will be acceptable to split the sample lengthwise along the layers, provided the outside portion from each side is submitted for the official classification.
                  (c) Mechanical sampling. Samples may be drawn in gins equipped with mechanical samplers approved by the Division and operated according to sampling instructions furnished by the Director or an authorized representative. Such samples shall not be less than 6 ounces in weight.
                  (d) Samples must be representative. Each sample must be representative of the bale from which drawn.
                  (e) Handling samples. Samples shall not be dressed or trimmed and shall be carefully handled in such manner as not to cause loss of leaf, sand, or other material, or otherwise change their representative character. Samples shall be handled only by employees of the licensee prior to shipment or delivery to the cotton classing office of the Division.
                  (f) Identifying and shipping samples. Each sample shall be identified with a tag, supplied or approved by the Division, bearing the gin or warehouse number of the bale from which the sample was drawn and the name and address of the producer of the bale. The tag shall be placed between the two halves of the sample, the sample tightly rolled and enclosed in a package or bag for shipment. Each package or bag shall be labeled or marked with the name and address of the licensed gin or warehouse. The packages shall be shipped or delivered direct to the cotton classing office serving the territory in which the cotton is ginned. Samples that were drawn by a mechanical sampler at the gin may be transported with the bales to the warehouse and then shipped or delivered direct to the classing office by the warehouse.
                  (g) Request for classification. Samples received from a licensed gin or warehouse with the identification tag required in § 28.908(f) shall constitute a request for classification service by the producer.
                
                
                  § 28.909
                  Costs.
                  (a) Costs incident to sampling, tagging, and identification of samples and transporting samples to points of shipment shall be assumed by the producer, but tags and containers for the shipment of samples and shipping charges via U.S. Postal Service or duly authorized common carrier will be furnished by the service. After classification the samples shall become the property of the Government. The proceeds of the sale of cotton samples shall be used to defray the costs of providing the services under this subpart.
                  (b) The cost of High Volume Instrument (HVI) cotton classification service to producers will be based on formulas set forth in § 28.116. The proceeds of the sale of cotton samples shall be used to defray the costs of providing the service under this subpart.
                  (c) The Division will periodically bill producers or the voluntary agents designated by producers for the cost of classification. A discount of 5 cents per sample will be granted for services provide under this section when billing is made to voluntary agents.
                  [74 FR 26772, June 4, 2009, as amended at 79 FR 67319, Nov. 13, 2014]
                
              
              
                Classification
                
                  § 28.910
                  Classification of samples and issuances of classification data.
                  (a)(1) The samples submitted as provided in the subpart shall be classified by employees of the Division, and classification memoranda showing the official quality determination of each sample according to the official cotton standards of the United States shall be issued by any one of the following methods at no additional charge:
                  (i) Electronic means; or
                  (ii) Telecommunications, with all long distance telephone line charges paid by the receiver of data.
                  (2) When an additional copy of the classification memorandum is issued by any method listed in paragraph (a)(1) of this section, there will be a charge determined as described in § 28.116. If provided as an additional method of data transfer, the minimum fee for each method issued shall also be determined as described in § 28.116.
                  (b) Owners of cotton, other than producers, may receive classification data showing the official quality determination of each sample by means of telecommunications from a central database to be maintained by the Division. The fee for this service shall be determined as described in § 28.116, with all communication charges paid by the receiver of data.
                  (c) Upon request of an owner of cotton for which classification memoranda have been issued under the subpart, a new memorandum shall be issued for the business convenience of such owner without the reclassification of the cotton. Such rewritten memorandum shall bear the date of its issuance and the date or inclusive dates of the original classification. The per-hour fee for a new memorandum shall be determined according to § 28.116, with a minimum per-sheet fee determined under the same provisions.
                  [79 FR 67319, Nov. 13, 2014]
                
                
                  § 28.911
                  Review classification.

                  (a) A producer may request one review classification for each bale of eligible cotton. The fee for review classification shall be determined based on the formulas in § 28.116.
                  
                  (b) Samples for review classification must be drawn by gins or warehouses licensed pursuant to §§ 28.20 through 28.22, or by employees of the United States Department of Agriculture. Each sample for review classification shall be taken, handled, and submitted according to § 28.908 and to supplemental instructions issued by the Director or an authorized representative of the Director. Costs incident to sampling, tagging, identification, containers, and shipment for samples for review classification shall be assumed by the producer. After classification, the samples shall become the property of the Government unless the producer requests the return of the samples. The proceeds from the sale of samples that become Government property shall be used to defray the costs of providing the services under this subpart. Producers who request return of their samples after classing will pay a fee determined based on the formulas in § 28.116.
                  [74 FR 26772, June 4, 2009, as amended at 79 FR 67319, Nov. 13, 2014]
                
              
              
                Limitations of Services
                
                  § 28.917
                  Limitations of Services.
                  The Director, or an authorized representative, may suspend, terminate, or withhold cotton classing and market news services to any producer upon any failure of the producer to comply with the act or these regulations. Failure to remit fees for classification services shall result in loss of service.
                
              
            
            
              Subpart E—Cotton Fiber and Processing Tests
              
                Authority:
                Sec. 3c, 50 Stat. 62; 7 U.S.C. 473c; sec. 3d, 55 Stat. 131 (7 U.S.C. 473d).
              
              
                Source:
                35 FR 8532, June 3, 1970, unless otherwise noted.
              
              
                Definitions
                
                  § 28.950
                  Terms defined.
                  As used throughout this subpart, unless the context otherwise requires, the following terms shall be construed, respectively, to mean:
                  (a) Regulations. Regulations mean the provisions in this subpart.
                  (b) Service. The Agricultural Marketing Service of the U.S. Department of Agriculture.
                  (c) Administrator. The Administrator of the Agricultural Marketing Service, or any officer or employee of the Service, to whom authority has been delegated to act for the Administrator.
                  (d) Division. The Cotton Division of the Agricultural Marketing Service.
                  (e) Director. The Director of the Cotton Division, or any officer or employee of the Division to whom authority has been delegated to act for the Director.
                  (f) Laboratories. Laboratories of the Cotton Division that perform the fiber and processing tests described in this subpart.
                  [35 FR 8532, June 3, 1970, as amended at 46 FR 30073, June 5, 1981; 46 FR 51593, Oct. 21, 1981]
                
              
              
                Administration
                
                  § 28.951
                  Director.
                  The Director shall perform, for and under the supervision of the Administrator, such duties as the Administrator may require in enforcing the regulations in this subpart.
                
              
              
                Fiber and Processing Tests
                
                  § 28.952
                  Testing of samples.
                  The Director or an authorized representative, upon written requests, shall make fiber and processing tests of the properties of cotton samples and report the results thereof to the persons from whom such requests are received, subject to compliance by such persons with the regulations in this subpart and to the payment by them of fees as prescribed herein.
                  [46 FR 30073, June 5, 1981; 46 FR 51593, Oct. 21, 1981]
                
                
                  § 28.953
                  Requirements as to samples.

                  Each sample of ginned cotton lint submitted for fiber and processing tests shall weigh approximately as shown below unless otherwise specified in the particular test item as prescribed herein:
                  
                  
                    1 ounce or more for fiber tests.
                    6 pounds or more for carded yarn spinning tests.

                    8 pounds or more for combed yarn spinning tests.
                    
                    10 pounds or more for carded and combed yarn spinning tests.
                  
                  
                  Each individual sample submitted for testing shall contain a tag or coupon bearing a number or other identification symbol. Individually labeled samples may be sent in one or more parcels, each of which shall bear on the outside thereof the name and address of the person submitting it. Persons who submit samples to laboratories for testing shall comply with any Federal or State quarantine requirements applicable to counties from which such samples are shipped.
                
                
                  § 28.954
                  Costs of submitting samples.
                  The transportation of samples to a laboratory for testing shall be without expense to the Government.
                
                
                  § 28.955
                  Disposition of samples.
                  The remnants of samples accumulated in the making of tests under the regulations in this subpart shall become the property of the Government unless the applicant requests that such remnants be returned. Returns will be at the applicant's expense.
                  [46 FR 30073, June 5, 1981; 46 FR 51593, Oct. 21, 1981]
                
                
                  § 28.956
                  Prescribed fees.
                  Fees for fiber and processing tests shall be assessed as listed below:
                  
                    
                      Item number and kind of test
                      Fee per test
                    
                    
                      1.0 Calibration cotton for use with High Volume Instruments, per 5 pound package:
                    
                    
                      a. f.o.b. Memphis, Tennessee
                      $95.00
                    
                    
                      b. By surface delivery within continental United States
                      100.00
                    
                    
                      c. By air freight collect outside continental United States
                      95.00
                    
                    
                      d. By air parcel post delivery outside continental United States
                      135.00
                    
                    
                      1.1 High Volume Instrument (HVI) System Check Level. Furnishing two samples per month for HVI determinations, summarizing returned data, and reporting deviations for average of all laboratories for measurements taken, per 12 months:
                    
                    
                      a. By surface delivery within continental United States
                      168.00
                    
                    
                      b. By air parcel post delivery outside continental United States
                      324.00
                    
                    
                      2.0 Furnishing international calibration cotton standards with standard values for micronaire reading and fiber strength at zero and 1/8-inch gage and Fibrograph length:
                    
                    
                      a. f.o.b. Memphis, Tennessee 1/2-lb. sample
                      20.00
                    
                    
                      b. By surface delivery within continental United States, 1/2-lb. sample
                      22.00
                    
                    
                      c. By air freight collect outside continental United States, 1/2-lb. sample
                      20.00
                    
                    
                      d. By air parcel post delivery, outside continental United States, 1/2-lb. sample
                      30.00
                    
                    
                      2.1 Furnishing international calibration cotton standards with standard values for micronaire reading only:
                    
                    
                      a. f.o.b. Memphis Tennessee, 1-lb. sample
                      28.00
                    
                    
                      b. Surface delivery within continental United States, 1-lb. sample
                      31.00
                    
                    
                      c. By air freight collect outside continental United States, 1-lb. sample
                      28.00
                    
                    
                      d. By air parcel post delivery outside continental United States, 1-lb. sample
                      42.00
                    
                    
                      3.0 Furnishing standard color tiles for calibrating cotton colormeters, per set of five tiles including box:
                    
                    
                      a. f.o.b. Memphis, Tennessee
                      125.00
                    
                    
                      b. Surface delivery within continental United States
                      130.00
                    
                    
                      c. By air freight collect outside continental United States
                      125.00
                    
                    
                      d. By air parcel post delivery outside continental United States
                      165.00
                    
                    
                      3.1 Furnishing single color calibration tiles for use with specific instruments or as replacements in above sets, each tile:
                    
                    
                      a. f.o.b. Memphis, Tennessee
                      22.00
                    
                    
                      b. Surface delivery within continental United States
                      25.00
                    
                    
                      c. By air freight collect outside continental United States
                      22.00
                    
                    
                      d. By air parcel post delivery outside continental United States
                      35.00
                    
                    
                      3.2 Furnishing single trashmeter calibration standard, each:
                    
                    
                      a. f.o.b. Memphis, Tennessee
                      30.00
                    
                    
                      b. Surface delivery within continental United States
                      33.00
                    
                    
                      c. By air freight collect outside continental United States
                      30.00
                    
                    
                      d. By air parcel post delivery outside continental United States
                      44.00
                    
                    
                      3.3 Furnishing one set of standard color tiles for calibrating cotton colormeters and one trashmeter calibration standard, per set of five tiles and the standard including box:
                    
                    
                      a. f.o.b. Memphis, Tennessee
                      150.00
                    
                    
                      b. Surface delivery within continental United States
                      155.00
                    
                    
                      c. By air freight collect outside continental United States
                      150.00
                    
                    
                      d. By air parcel post delivery outside continental United States
                      190.00
                    
                    
                      3.4 Furnishing a single cotton sample of a designated leaf level mounted under glass, each:
                    
                    
                      a. f.o.b. Memphis, Tennessee
                      40.00
                    
                    
                      b. Surface delivery within continental United States
                      44.00
                    
                    
                      c. By air freight collect outside continental United States
                      40.00
                    
                    
                      
                      d. By air parcel post delivery outside continental United States
                      54.00
                    
                    
                      3.5 Furnishing six cotton samples of six designated leaf levels each mounted under glass, per set of six samples:
                    
                    
                      a. f.o.b. Memphis, Tennessee
                      240.00
                    
                    
                      b. Surface delivery within continental United States
                      264.00
                    
                    
                      c. By air freight collect outside continental United States
                      240.00
                    
                    
                      d. By air parcel post delivery outside continental United States
                      300.00
                    
                    
                      4.0 Furnishing a colormeter calibration sample box containing six cotton samples with color values Rd and +b for each sample, per box:
                    
                    
                      a. f.o.b. Memphis, Tennessee
                      42.00
                    
                    
                      b. Surface delivery within continental United States
                      47.00
                    
                    
                      c. By air freight collect outside continental United States
                      42.00
                    
                    
                      d. By air parcel post delivery outside continental United States
                      82.00
                    
                    
                      4.1 Furnishing a trashmeter calibration sample box containing six cotton samples with trashmeter percent area reading for each sample, per box:
                    
                    
                      a. f.o.b. Memphis, Tennessee
                      42.00
                    
                    
                      b. Surface delivery within continental United States
                      47.00
                    
                    
                      c. By air freight collect outside continental United States
                      42.00
                    
                    
                      d. By air parcel post delivery outside continental United States
                      82.00
                    
                    
                      5.0 High Volume Instrument (HVI) measurement. Reporting Micronaire, length, length uniformity, 1/8-inch gage strength, color and trash content. Based on a 6 oz. (170 g.) sample, per sample
                      1.75
                    
                    
                      6.0 Color of ginned cotton lint. Reporting data on the reflectance and yellowness in terms of Rd and +b values as based on the Nickerson-Hunter Cotton Colorimeter on samples which measure 5 × 61/2 inches and weigh approximately 50 grams, per sample
                      1.25
                    
                    
                      7.0 Fiber length of ginned cotton lint by Fibrograph method. Reporting the average length and average length uniformity as based on 4 specimens from a blended sample, per sample
                      9.50
                    
                    
                      7.1 Fiber length of ginned cotton lint by Fibrograph method. Reporting the average length and average length uniformity as based on 2 specimens from each unblended sample
                      6.00
                    
                    
                      8.0 Pressley strength of ginned cotton lint by flat bundle method for either zero or 1/8-inch gage as specified by applicant. Reporting the average strength as based on 6 specimens from a blended sample, per sample
                      9.75
                    
                    
                      8.1 Pressley strength of ginned cotton lint by flat bundle method for either zero or 1/8-inch gage as specified by applicant. Reporting the strength as based on 2 specimens for each unblended sample, per sample
                      6.00
                    
                    
                      9.0 Stelometer strength and elongation of ginned cotton lint by the flat bundle method for 1/8-inch gage. Reporting the average strength and elongation:
                    
                    
                      a. Based on 6 specimens from each blended sample, per sample
                      9.75
                    
                    
                      b. Based on 4 specimens from each blended sample, per sample
                      7.50
                    
                    
                      c. Based on 2 specimens from each blended sample, per sample
                      6.00
                    
                    
                      10.0 Micronaire readings on ginned lint. Reporting the micronaire based on 2 specimens per sample
                      0.70
                    
                    
                      10.1 Micronaire reading based on 1 specimen per sample
                      0.40
                    
                    
                      11.0 Fiber maturity and fineness of ginned cotton lint by the Causticaire method. Reporting the average maturity, fineness, and micronaire reading as based on 2 specimens from a blended sample, per sample
                      16.00
                    
                    
                      Minimum fee
                      80.00
                    
                    
                      12.0 Fiber fineness and maturity of ginned cotton lint by the IIC-Shirley Fineness/Maturity Tester method, reporting the average micronaire, maturity ratio, percent mature fibers and fineness (linear density) based on 2 specimens from a blended sample, per sample
                      7.50
                    
                    
                      13.0 Fiber length array of cotton samples. Reporting the average percentage of fibers by weight in each 1/8-inch group, average length and average length variability as based on 3 specimens from a blended sample:
                    
                    
                      a. Ginned cotton lint, per sample
                      78.00
                    
                    
                      b. Cotton comber noils, per sample
                      119.00
                    
                    
                      c. Other cotton wastes, per sample
                      143.00
                    
                    
                      13.1 Fiber length array of cotton samples. Reporting the average percentage of fibers by weight in each 1/8-inch group, average length, and average length variability as based on 2 specimens from a blended sample:
                    
                    
                      a. Ginned cotton lint, per sample
                      57.00
                    
                    
                      b. Cotton comber noils, per sample
                      82.00
                    
                    
                      c. Other cotton wastes, per sample
                      112.00
                    
                    
                      13.2 Fiber length array of cotton samples, including purified or absorbent cotton. Reporting the average percentage of fibers by weight in each 1/8-inch group, average length and average length variability as based on 3 specimens from a blended sample, per sample
                      137.000
                    
                    
                      14.0 Fiber length and length distribution of cotton samples by the Almeter method. Reporting the upper 25 percent length, mean length, coefficient of variation, and short fiber percentages by weight, number or tuft in each 1/8-inch group, as based on 2 specimens from a blended sample:
                    
                    
                      a. Report percentages of fiber by weight only
                      28.00
                    
                    
                      b. Report percentages of fiber by weight and number or tuft
                      33.00
                    
                    
                      c. Report percentages of fiber by weight, number and tuft
                      38.00
                    
                    
                      15.0 Foreign matter content of cotton samples. Reporting data on the non-lint content as based on the Shirley Analyzer separation of lint and foreign matter:
                    
                    
                      a. For samples of ginned lint or comber noils, per 100-gram specimen
                      8.50
                    
                    
                      b. For samples of ginning and processing wastes other than comber noils, per 100-gram specimen
                      15.00
                    
                    
                      16.0 Neps content of ginned cotton lint. Reporting the neps per 100 square inches as based on the web prepared from a 3-gram specimen by using accessory equipment with the mechanical fiber blender, per sample
                      17.00
                    
                    
                      17.0 Sugar content of cotton. Reporting the percent sugar content as based on a quantitative analysis of reducing substances (sugars) on cotton fibers, per sample
                      5.50
                    
                    
                      Minimum fee
                      27.50
                    
                    
                      
                      18.0 Miniature carded cotton spinning test. Reporting data on tenacity (centinewtons per tex) of 22's yarn and HVI data (see item 5.0). Based on the processing of 50 grams of cotton in accordance with special procedures, per sample
                      27.00
                    
                    
                      19.0 Two-pound cotton carded yarn spinning test available to cotton breeders only. Reporting data on yarn skein strength, yarn appearance, yarn neps, and the classification and the fiber length of the cotton as well as comments on any unusual processing performance as based on the processing of 2 pounds of cotton in accordance with standard procedures into two standard carded yarn numbers employing a standard twist multiplier, per sample
                      88.00
                    
                    
                      20.0 Cotton carded yarn spinning test. Reporting data on waste extracted, yarn skein strength, yarn appearance, yarn neps and classification, and fiber length as well as comments summarizing any unusual observations as based on the processing of 6 pounds of cotton in accordance with standard laboratory procedures at one of the standard rates of carding of 61/2, 91/2, or 121/2 pounds-per-hour into two of the standard carded yarn numbers of 8s, 14s, 36s, or 50s, employing a standard twist multiplier unless otherwise specified, per sample
                      120.00
                    
                    
                      21.0 Spinning potentials test. Determining the finest yarn which can be spun with no ends down and reporting spinning potential yarn number. This test requires an additional 4 pounds of cotton, per sample
                      110.00
                    
                    
                      22.0 Cotton combed yarn spinning test. Reporting data on waste extracted, yarn skein strength, yarn appearance, yarn neps, and classification and fiber length as well as comments summarizing any unusual observations as based on the processing of 8 pounds of cotton in accordance with standard procedures at one of the standard rates of carding of 41/2, 61/2, or 91/2 pounds per hour into two of the standard combed yarn numbers of 22s, 36s, 44s, 50s, 60s, 80s, or 100s employing a standard twist multiplier unless otherwise specified, per sample
                      160.00
                    
                    
                      23.0 Cotton carded and combed yarn spinning test. Reporting the results as based on the processing of 10 pounds of cotton into two of the standard carded and two of the standard combed yarn numbers employing the same carding rate and the same yarn numbers for both the carded and the combed yarns, per sample
                      232.00
                    
                    
                      24.0 Cotton carded and combed yarn spinning test. Reporting the results as based on the processing of 9 pounds of cotton into two of the standard and two of the standard combed yarn numbers employing different carding rates and/or yarn numbers for the carded and combed yarns, per sample
                      252.00
                    
                    
                      25.0 Processing and testing of additional yarn. Any carded or combed yarn number processed in connection with spinning tests including either additional yarn numbers or additional twist multipliers employed on the same yarn numbers, per additional lot of yarn
                      35.00
                    
                    
                      25.1 Processing and finishing of additional yarn. Any yarn number processed in connection with spinning tests. Approximately 300 yards on each of 16 paper tubes for testing by the applicant, per additional lot of yarn
                      48.00
                    
                    
                      26.0 Twist in yarns by direct-counting method. Reporting direction of twist and average turns per inch of yarn:
                    
                    
                      (a) Single yarns based on 40 specimens per lot of yarn
                      88.00
                    
                    
                      (b) Plied or cabled yarns based on 10 specimens, per lot of yarn
                      26.00
                    
                    
                      27.0 Skein strength of yarn. Reporting data on the strength and the yarn numbers based on 25 skeins from yarn furnished by the applicant, per sample
                      14.00
                    
                    
                      27.1 Single Strand Yarn Strength Test. Measuring 100 strands on a Statimat Tester and reporting yarn strength, elongation and coefficient of variation, per test
                      6.50
                    
                    
                      28.0 Appearance grade of yarn furnished on bobbins by applicant. Reporting the appearance grade in accordance with ASTM standards as based on yarn wound from one bobbin, per bobbin
                      6.00
                    
                    
                      28.1 Furnishing yarn wound on boards in connection with yarn appearance tests
                      9.50
                    
                    
                      28.2 Yarn Imperfections Test. Measuring yarn on the Uster Evenness Tester and reporting the yarn imperfections, thick places, thin places, and neps, and the present coefficient of variation, per sample
                      6.50
                    
                    
                      29.0 Strength of cotton fabric. Reporting the average warp and filling strength by the grab method as based on 5 breaks for both warp and filling of fabric furnished by the applicant, per sample
                      20.00
                    
                    
                      29.1 Cotton fabric analysis. Reporting data on the number of warp and filling threads per inch and weight per yard of fabric based on at least three (3) 6 × 6 inch specimens of fabric which were processed or furnished by the applicant, per sample
                      35.00
                    
                    
                      30.0 Chemical finishing tests on finished drawing silver. The Ahiba Texomat Dyer is used for scouring, bleaching and dyeing of a 3-gram sample. Color measurements are made on the unfinished, bleached and dyed cotton samples, using a Hunterlab Colorimeter, Model 25 M-3. The color values are reported in terms of reflectance (Rd), yellowness (+b) and blueness (-b)
                      16.00
                    
                    
                      Minimum fee
                      48.00
                    
                    
                      32.0 Furnishing identified cotton samples. Includes samples of ginned lint stock at any stage of processing or testing, waste of any type, yarn or fabric selected and identified in connection with fiber and/or spinning tests, per identified sample
                      4.25
                    
                    
                      33.0 Furnishing additional copies of test reports. Including extra copies in addition to the two copies routinely furnished in connection with each test item, per additional sheet
                      1.50
                    
                    
                      Minimum fee
                      6.00
                    
                    
                      33.1 Furnishing a certified relisting of test results. Includes samples of sub-samples selected from any previous tests, per sheet
                      18.00
                    
                    
                      33.2 Sending copies of test reports for facsimile (FAX), per sheet:
                    
                    
                      a. Within continental United States
                      2.00
                    
                    
                      b. Outside continental United States
                      5.00
                    
                    
                      34.0 Classification of ginned cotton lint is available in connection with other fiber tests, under the provisions of 7 CFR part 28, § 28.56, Classification includes grade only based on a 6 oz. (170 g.) sample.
                    
                  
                  [57 FR 27893, June 23, 1992]
                
                
                  
                  § 28.957
                  Special tests and fees.
                  Tests may be performed for cooperating agencies and organizations to the extent that available facilities will permit, subject to the payment of fees as determined by the Director. Special tests and services not listed in § 28.956 may be performed to the extent that available facilities will permit, subject to the payment of fees determined by the Director.
                
                
                  § 28.958
                  Payment of fees.
                  As soon as practicable after the last day of each calendar month, bills shall be rendered by officers in charge of testing laboratories to all persons from whom payment of fees and costs under the regulations in this subpart shall become due, provided that when desirable any bill may be rendered at an earlier date. Payment shall be by check or by draft or post office or express money order, payable to the order of “Agricultural Marketing Service, USDA.”
                  [35 FR 8532, June 3, 1970. Redesignated at 46 FR 30075, June 5, 1981]
                
                
                  § 28.959
                  Limitation of testing services.
                  If at any time funds available for services under the regulations in this subpart may be insufficient to provide for the testing of all samples that may be submitted for the purpose, the Director may place reasonable limitations upon the quantities of samples to be submitted by individuals during any one fiscal year or any one calendar month, and may direct that samples received from cotton breeders shall take precedence over those received from other persons.
                  [35 FR 8532, June 3, 1970. Redesignated at 46 FR 30075, June 5, 1981]
                
                
                  § 28.960
                  Confidential information.
                  No information concerning individual tests under the regulations in this subpart shall be published or communicated in such a way as to disclose to others the identity of the owners of cotton represented by samples submitted for testing, except with the written permission of such owners.
                  [35 FR 8532, June 3, 1970. Redesignated at 46 FR 30075, June 5, 1981]
                
                
                  § 28.961
                  False and misleading information.
                  The publication or communication by any person of false or misleading information concerning the results of tests as reported by laboratories under the regulations in this subpart shall be deemed sufficient cause for denial of testing services to such persons.
                  [35 FR 8532, June 3, 1970. Redesignated at 46 FR 30075, June 5, 1981]
                
              
            
          
          
            Pt. 29
            PART 29—TOBACCO INSPECTION
            
              
                Subpart A—Policy Statement and Regulations Governing the Extension of Tobacco Inspection and Price Support Services to New Markets and to Additional Sales on Designated Markets
                Sec.
                29.1
                Definitions.
                29.2
                Policy statement.
                29.3
                Procedures for filing, hearing, and determination of applications.
              
              
                Subpart B—Regulations
                
                  definitions
                  29.12
                  Terms defined.
                  29.13
                  The act.
                  29.14
                  Secretary.
                  29.15
                  Department.
                  29.16
                  Division.
                  29.17
                  Director.
                  29.18
                  Person.
                  29.19
                  Inspector.
                  29.20
                  Sampler.
                  29.21
                  Weigher.
                  29.22
                  Appeal inspector.
                  29.23
                  Tobacco.
                  29.24
                  Official standards.
                  29.25
                  Tentative standards.
                  29.26
                  Office of inspection.
                  29.27
                  Certificate.
                  29.28
                  Interested party.
                  29.29
                  Regulations.
                  29.30
                  Package.
                  29.31
                  Lot.
                  29.32
                  Identification number.
                  29.33
                  Official sample.
                  29.34
                  Sample seal.
                  29.35
                  Lot seal.
                  29.36
                  Auction market.
                  29.37
                  Designated market.
                  29.38
                  Public notice.
                  29.39
                  Permissive inspection.
                  29.40
                  Mandatory inspection.
                
                
                  definitions
                  29.41
                  The Appropriations Act.
                  29.42
                  Receiving station.
                
                
                  
                  administration
                  29.51
                  Administration.
                
                
                  permissive inspection
                  29.56
                  Permissive inspection.
                  29.57
                  Where inspection is offered.
                  29.58
                  Who may obtain inspection.
                  29.59
                  How to make application.
                  29.60
                  Form of application.
                  29.61
                  When application deemed filed.
                  29.62
                  When application may be rejected.
                  29.63
                  When application may be withdrawn.
                  29.64
                  Authority of agent.
                  29.65
                  Accessibility of tobacco.
                  29.66
                  Certificates.
                  29.67
                  Disposition of certificates.
                  29.68
                  Advance information.
                  29.69
                  Weighing apparatus.
                
                
                  mandatory inspection
                  29.71
                  Mandatory inspection.
                  29.72
                  Where mandatory inspection is required.
                  29.73
                  Designation of markets; termination of designation.
                  29.74
                  Growers' referendum.
                  29.74a
                  Producer referenda on mandatory grading.
                  29.75
                  Accessibility of tobacco.
                  29.75a
                  Display of burley tobacco on auction warehouse floors in designated markets.
                  29.75b
                  Display of baled flue-cured tobacco on auction warehouse floors in designated markets.
                  29.75c
                  Display of tobacco at receiving stations.
                  29.76
                  Mandatory inspection ticket.
                  29.77
                  Warehousemen to provide tickets.
                  29.78
                  Changes or alterations.
                  29.79
                  Disposition of ticket.
                  29.80
                  Announcing grades.
                  29.81
                  Interference with inspectors.
                
                
                  appeal
                  29.90
                  When appeal may be taken.
                  29.91
                  How to obtain an appeal.
                  29.92
                  Record of filing time.
                  29.93
                  When appeal may be refused.
                  29.94
                  When appeal may be withdrawn.
                  29.95
                  Review or second inspection not an appeal.
                  29.96
                  Order in which made.
                  29.97
                  Who shall pass upon appeals.
                  29.98
                  Appeal findings.
                  29.99
                  Superseded certificate or sample.
                
                
                  inspectors, samplers, and weighers
                  29.106
                  Who may be employed, licensed, or authorized.
                  29.107
                  Order of providing service.
                  29.108
                  Certificate issuance.
                  29.109
                  Inspection determinations.
                  29.110
                  Method of sampling.
                  29.111
                  Weight determinations.
                  29.112
                  Proper light.
                  29.113
                  Suspension and termination.
                
                
                  fees and charges
                  29.123
                  Fees and charges.
                  29.124
                  When application rejected or withdrawn.
                  29.125
                  Charge for appeals.
                  29.126
                  When appeal refused or withdrawn.
                  29.127
                  Demonstrations and courses of instruction.
                  29.128
                  For certificates.
                  29.129
                  National Advisory Committee for Inspection Services.
                
                
                  miscellaneous
                  29.131
                  [Reserved]
                  29.132
                  Division investigations.
                  29.133
                  Identification number.
                  29.400
                  Inspection, certification, and testing of imported tobacco.
                  29.401
                  Definitions.
                  29.402
                  Advance notice.
                  29.403
                  Accessibility of tobacco.
                  29.404
                  Inspection.
                  29.405
                  Inspection by submitted samples.
                  29.406
                  Import inspection certificate.
                  29.407
                  Disposition of import inspection certificate.
                  29.425
                  Submission and disposition of pesticide residues and end user(s) certification.
                  29.426
                  Collection of pesticide test samples.
                  29.427
                  Pesticide residue standards.
                  29.428
                  Identification of sample for testing.
                  29.429
                  Disposition of imported tobacco exceeding pesticide residue standards.
                  29.430
                  Appeals.
                  29.431
                  Handling of imported tobacco pending test results.
                  29.500
                  Fees and charges for inspection and acceptance of imported tobacco.
                
              
              
                Subpart C—Standards
                Official Standard Grades for Flue-Cured Tobacco (U.S. Types 11, 12, 13, 14, and Foreign Type 92)
                
                  definitions
                  29.1001
                  Definitions.
                  29.1002
                  Body.
                  29.1003
                  Class.
                  29.1004
                  Clean.
                  29.1005
                  Color.
                  29.1006
                  Color intensity.
                  29.1007
                  Color symbols.
                  29.1008
                  Combination symbols.
                  29.1009
                  Condition.
                  29.1010
                  Crude.
                  29.1011
                  Cured.
                  29.1012
                  Damage.
                  29.1013
                  Dirty.
                  29.1014
                  Elasticity.
                  29.1015
                  Elements of quality.
                  29.1016
                  Excessively scorched.
                  29.1017
                  Finish.
                  
                  29.1018
                  Fire-killed.
                  29.1019
                  Flue-cured.
                  29.1020
                  Foreign matter.
                  29.1021
                  Form.
                  29.1022
                  Grade.
                  29.1023
                  Grademark.
                  29.1924
                  Green (G).
                  29.1025
                  Greenish (V).
                  29.1026
                  Group.
                  29.1027
                  Injury.
                  29.1028
                  Leaf.
                  29.1029
                  Leaf scrap.
                  29.1030
                  Leaf structure.
                  29.1031
                  Lemon (L).
                  29.1032
                  Length.
                  29.1033
                  Lot.
                  29.1034
                  Maturity.
                  29.1035
                  Mixed color (KM).
                  29.1036
                  Mixed Group (M).
                  29.1037
                  Nested.
                  29.1038
                  No-G.
                  29.1039
                  No-G-F.
                  29.1040
                  No-G-Nested.
                  29.1041
                  Oil.
                  29.1042
                  Offtype.
                  29.1043
                  Orange (F).
                  29.1044
                  Orange Red (FR).
                  29.1045
                  Order (case).
                  29.1046
                  Oxidized (O).
                  29.1047
                  Package.
                  29.1048
                  Packing.
                  29.1049
                  Papery.
                  29.1050
                  Prematurity.
                  29.1051
                  Quality.
                  29.1052
                  Raw.
                  29.1053
                  Red (R).
                  29.1054
                  Semicured.
                  29.1055
                  Side.
                  29.1056
                  Slick.
                  29.1057
                  Smoked.
                  29.1058
                  Sound.
                  29.1059
                  Special factor.
                  29.1060
                  Steam-dried.
                  29.1061
                  Stem.
                  29.1062
                  Stemmed.
                  29.1063
                  Strips.
                  29.1064
                  Sweated.
                  29.1065
                  Sweating.
                  29.1066
                  Symbol (S).
                  29.1067
                  Tobacco.
                  29.1068
                  Tobacco products.
                  29.1069
                  Type.
                  29.1070
                  Type 11.
                  29.1071
                  Type 12.
                  29.1072
                  Type 13.
                  29.1073
                  Type 14.
                  29.1074
                  Type 92.
                  29.1075
                  Undried.
                  29.1076
                  Uniformity.
                  29.1077
                  Unsound (U).
                  29.1078
                  Unstemmed.
                  29.1079
                  Variegated (K).
                  29.1080
                  Variegated dark red (KD).
                  29.1081
                  Variegated red or scorched (KR).
                  29.1082
                  Waste.
                  29.1083
                  Wet (W).
                  29.1084
                  Whitish-lemon (LL).
                  29.1085
                  Width.
                
                
                  elements of quality
                  29.1101
                  Elements of quality and degrees of each element.
                
                
                  rules
                  29.1106
                  Rules.
                  29.1107
                  Rule 1.
                  29.1108
                  Rule 2.
                  29.1109
                  Rule 3.
                  29.1110
                  Rule 4.
                  29.1111
                  Rule 5.
                  29.1112
                  Rule 6.
                  29.1113
                  Rule 7.
                  29.1114
                  Rule 8.
                  29.1115
                  Rule 9.
                  29.1116
                  Rule 10.
                  29.1117
                  Rule 11.
                  29.1118
                  Rule 12.
                  29.1119
                  Rule 13.
                  29.1120
                  Rule 14.
                  29.1121
                  Rule 15.
                  29.1122
                  Rule 16.
                  29.1123
                  Rule 17.
                  29.1124
                  Rule 18.
                  29.1125
                  Rule 19.
                  29.1126
                  Rule 20.
                  29.1127
                  Rule 21.
                  29.1128
                  Rule 22.
                  29.1129
                  Rule 23.
                  29.1130
                  Rule 24.
                  29.1131
                  Rule 25.
                  29.1132
                  Rule 26.
                  29.1133
                  Rule 27.
                  29.1134
                  Rule 28.
                  29.1135
                  Rule 29.
                  29.1136
                  Rule 30.
                
                
                  grades
                  29.1161
                  [Reserved]
                  29.1162
                  Leaf (B Group).
                  29.1163
                  Smoking Leaf (H Group).
                  29.1164
                  Cutters (C Group).
                  29.1165
                  Lugs (X Group).
                  29.1166
                  Primings (P Group).
                  29.1167
                  Mixed (M Group).
                  29.1168
                  Nondescript (N Group).
                  29.1169
                  Scrap (S Group).
                
                
                  summary of standard grades
                  29.1181
                  Summary of standard grades.
                
                
                  key to standard grademarks
                  29.1225
                  Key to standard grademarks.
                  Official Standard Grades for Virginia Fire-Cured Tobacco (U.S. Type 21)
                
                
                  definitions
                  29.2251
                  Definitions.
                  29.2252
                  Air-dried.
                  29.2253
                  Body.
                  29.2254
                  Brown colors.
                  29.2255
                  Class.
                  29.2256
                  Clean.
                  
                  29.2257
                  Color.
                  29.2258
                  Color intensity.
                  29.2259
                  Color symbols.
                  29.2260
                  Condition.
                  29.2261
                  Crude.
                  29.2262
                  Cured.
                  29.2263
                  Damage.
                  29.2264
                  Dirty.
                  29.2265
                  Elasticity.
                  29.2266
                  Elements of quality.
                  29.2267
                  Fiber.
                  29.2268
                  Finish.
                  29.2269
                  Fire-cured.
                  29.2270
                  Foreign matter.
                  29.2271
                  Form.
                  29.2272
                  Grade.
                  29.2273
                  Grademark.
                  29.2274
                  Green (G).
                  29.2275
                  Group.
                  29.2276
                  Injury.
                  29.2277
                  Leaf scrap.
                  29.2278
                  Leaf structure.
                  29.2279
                  Length.
                  29.2280
                  Lot.
                  29.2281
                  Maturity.
                  29.2282
                  Mixed color or variegated (M).
                  29.2283
                  Nested.
                  29.2284
                  No grade.
                  29.2285
                  Offtype.
                  29.2286
                  Oil.
                  29.2287
                  Order (case).
                  29.2288
                  Package.
                  29.2289
                  Packing.
                  29.2290
                  Premature primings.
                  29.2291
                  Quality.
                  29.2292
                  Resweated.
                  29.2293
                  Rework.
                  29.2294
                  Semicured.
                  29.2295
                  Semifired (SF).
                  29.2296
                  Side.
                  29.2297
                  Size.
                  29.2298
                  Sound.
                  29.2299
                  Special factor.
                  29.2300
                  Steam-dried.
                  29.2301
                  Stem.
                  29.2302
                  Stemmed.
                  29.2303
                  Strength.
                  29.2304
                  Strips.
                  29.2305
                  Subgrade.
                  29.2306
                  Sweated.
                  29.2307
                  Sweating.
                  29.2308
                  Tobacco.
                  29.2309
                  Tobacco products.
                  29.2310
                  Type.
                  29.2311
                  Type 21.
                  29.2312
                  Undried.
                  29.2313
                  Uniformity.
                  29.2314
                  Unsound (U).
                  29.2315
                  Unstemmed.
                  29.2316
                  Wet (W).
                  29.2317
                  Width.
                
                
                  elements of quality
                  29.2351
                  Elements of quality and degrees of each element.
                
                
                  sizes
                  29.2371
                  Standard sizes.
                
                
                  rules
                  29.2391
                  Rules.
                  29.2392
                  Rule 1.
                  29.2393
                  Rule 2.
                  29.2394
                  Rule 3.
                  29.2395
                  Rule 4.
                  29.2396
                  Rule 5.
                  29.2397
                  Rule 6.
                  29.2398
                  Rule 7.
                  29.2399
                  Rule 8.
                  29.2400
                  Rule 9.
                  29.2401
                  Rule 10.
                  29.2402
                  Rule 11.
                  29.2403
                  Rule 12.
                  29.2404
                  Rule 13.
                  29.2405
                  Rule 14.
                  29.2406
                  Rule 15.
                  29.2407
                  Rule 16.
                  29.2408
                  Rule 17.
                  29.2409
                  Rule 18.
                  29.2410
                  Rule 19.
                  29.2411
                  Rule 20.
                  29.2412
                  Rule 21.
                  29.2413
                  Rule 22.
                  29.2414
                  Rule 23.
                
                
                  grades
                  29.2436
                  Wrappers (A Group).
                  29.2437
                  Heavy Leaf (B Group).
                  29.2438
                  Thin Leaf (C Group).
                  29.2439
                  Lugs (X Group).
                  29.2440
                  (N Group).
                  29.2441
                  Scrap (S Group).
                
                
                  summary of standard grades
                  29.2461
                  Summary of standard grades.
                
                
                  key to standard grademarks
                  29.2481
                  Key to standard grademarks.
                  Official Standard Grades for Kentucky and Tennessee Fire-Cured and Foreign-Grown Fire-Cured Tobacco (U.S. Types 22, 23, and Foreign Type 96)
                
                
                  definitions
                  29.2501
                  Definitions.
                  29.2502
                  Air-dried.
                  29.2503
                  Body.
                  29.2504
                  Brown colors.
                  29.2505
                  Class.
                  29.2506
                  Clean.
                  29.2507
                  Color.
                  29.2508
                  Color intensity.
                  29.2509
                  Color symbols.
                  29.2510
                  Condition.
                  29.2511
                  Crude.
                  29.2512
                  Cured.
                  29.2513
                  Damage.
                  29.2514
                  Dirty.
                  29.2515
                  Elasticity.
                  29.2516
                  Elements of quality.
                  
                  29.2517
                  Fiber.
                  29.2518
                  Finish.
                  29.2519
                  Fire-cured.
                  29.2520
                  Foreign matter.
                  29.2521
                  Form.
                  29.2522
                  Grade.
                  29.2523
                  Grademark.
                  29.2524
                  Green (G).
                  29.2525
                  Greenish.
                  29.2526
                  Group.
                  29.2527
                  Injury.
                  29.2528
                  Leaf.
                  29.2529
                  Leaf scrap.
                  29.2530
                  Leaf structure.
                  29.2531
                  Length.
                  29.2532
                  Lot.
                  29.2533
                  Maturity.
                  29.2534
                  Mixed color or variegated (M).
                  29.2535
                  Nested.
                  29.2536
                  No grade.
                  29.2537
                  Offtype.
                  29.2538
                  Oil.
                  29.2539
                  Order (case).
                  29.2540
                  Package.
                  29.2541
                  Packing.
                  29.2542
                  Quality.
                  29.2543
                  Raw.
                  29.2544
                  Resweated.
                  29.2545
                  Rework.
                  29.2546
                  Semicured.
                  29.2547
                  Semifired (SF).
                  29.2548
                  Side.
                  29.2549
                  Size.
                  29.2550
                  Sound.
                  29.2551
                  Special factor.
                  29.2552
                  Steam-dried.
                  29.2553
                  Stem.
                  29.2554
                  Stemmed.
                  29.2555
                  Strength.
                  29.2556
                  Strips.
                  29.2557
                  Subgrade.
                  29.2558
                  Sweated.
                  29.2559
                  Sweating.
                  29.2560
                  Tobacco.
                  29.2561
                  Tobacco products.
                  29.2562
                  Type.
                  29.2563
                  Type 22.
                  29.2564
                  Type 23.
                  29.2565
                  Type 96.
                  29.2566
                  Undried.
                  29.2567
                  Uniformity.
                  29.2568
                  Unsound (U).
                  29.2569
                  Unstemmed.
                  29.2570
                  Wet (W).
                  29.2571
                  Width.
                
                
                  elements of quality
                  29.2601
                  Elements of quality and degrees of each element.
                
                
                  sizes
                  29.2606
                  Standard sizes.
                
                
                  rules
                  29.2616
                  Rules.
                  29.2617
                  Rule 1.
                  29.2618
                  Rule 2.
                  29.2619
                  Rule 3.
                  29.2620
                  Rule 4.
                  29.2621
                  Rule 5.
                  29.2622
                  Rule 6.
                  29.2623
                  Rule 7.
                  29.2624
                  Rule 8.
                  29.2625
                  Rule 9.
                  29.2626
                  Rule 10.
                  29.2627
                  Rule 11.
                  29.2628
                  Rule 12.
                  29.2629
                  Rule 13.
                  29.2630
                  Rule 14.
                  29.2631
                  Rule 15.
                  29.2632
                  Rule 16.
                  29.2633
                  Rule 17.
                  29.2634
                  Rule 18.
                  29.2635
                  Rule 19.
                  29.2636
                  Rule 20.
                  29.2637
                  Rule 21.
                  29.2638
                  Rule 22.
                  29.2639
                  Rule 23.
                  29.2640
                  Rule 24.
                
                
                  grades
                  29.2661
                  Wrappers (A Group).
                  29.2662
                  Heavy Leaf (B Group).
                  29.2663
                  Thin Leaf (C Group).
                  29.2664
                  Lugs (X Group).
                  29.2665
                  Nondescript (N Group).
                  29.2666
                  Scrap (S Group).
                
                
                  summary of standard grades
                  29.2686
                  Summary of standard grades.
                
                
                  key to standard grademarks
                  29.2696
                  Key to standard grademarks.
                  Official Standard Grades for Burley Tobacco (U.S. Type 31 and Foreign Type 93)
                
                
                  definitions
                  29.3001
                  Definitions.
                  29.3002
                  Air-cured.
                  29.3003
                  Air-dried.
                  29.3004
                  Body.
                  29.3005
                  Burley, Type 31.
                  29.3006
                  Burley, Type 93.
                  29.3007
                  Buff color (L).
                  29.3008
                  Class.
                  29.3009
                  Clean.
                  29.3010
                  Color.
                  29.3011
                  Color intensity.
                  29.3012
                  Color symbols.
                  29.3013
                  Combination color symbols.
                  29.3014
                  Condition.
                  29.3015
                  Crude.
                  29.3016
                  Cured.
                  29.3017
                  Damage.
                  29.3018
                  Dark red color (D).
                  29.3019
                  Dirty.
                  29.3020
                  Elements of quality.
                  29.3021
                  Fiber.
                  29.3022
                  Finish.
                  29.3023
                  Foreign matter.
                  29.3024
                  Form.
                  
                  29.3025
                  General color.
                  29.3026
                  General quality.
                  29.3027
                  Grade.
                  29.3028
                  Grademark.
                  29.3029
                  Green (G).
                  29.3030
                  Greenish (V).
                  29.3031
                  Group.
                  29.3032
                  Injury.
                  29.3033
                  Leaf.
                  29.3034
                  Leaf scrap.
                  29.3035
                  Leaf structure.
                  29.3036
                  Leaf surface.
                  29.3037
                  Length.
                  29.3038
                  Lot.
                  29.3039
                  Maturity.
                  29.3040
                  Mixed color (M).
                  29.3041
                  Nested.
                  29.3042
                  No grade.
                  29.3043
                  No-G-Nested.
                  29.3044
                  Offtype.
                  29.3045
                  Order (case).
                  29.3046
                  Oriented.
                  29.3047
                  Package.
                  29.3048
                  Packing.
                  29.3049
                  Pink or pinkish.
                  29.3050
                  Quality.
                  29.3051
                  Raw.
                  29.3052
                  Red color (R).
                  29.3053
                  Rework.
                  29.3054
                  Semicured.
                  29.3055
                  Side.
                  29.3056
                  Sound.
                  29.3057
                  Special factor.
                  29.3058
                  Steam-dried.
                  29.3059
                  Stem.
                  29.3060
                  Stemmed.
                  29.3061
                  Strength (tensile).
                  29.3062
                  Strips.
                  29.3063
                  Subgrade.
                  29.3064
                  Sweated.
                  29.3065
                  Sweating.
                  29.3066
                  Tan color.
                  29.3067
                  Tannish-buff (FL).
                  29.3068
                  Tannish-red color (FR).
                  29.3069
                  Tobacco.
                  29.3070
                  Tobacco products.
                  29.3071
                  Type.
                  29.3072
                  Undried.
                  29.3073
                  Uniformity.
                  29.3074
                  Unsound (U).
                  29.3075
                  Unstemmed.
                  29.3076
                  Variegated (K).
                  29.3077
                  Wet (W).
                  29.3078
                  Width.
                
                
                  elements of quality
                  29.3101
                  Elements of quality and degrees of each element.
                
                
                  rules
                  29.3103
                  Rules.
                  29.3104
                  Rule 1.
                  29.3105
                  Rule 2.
                  29.3106
                  Rule 3.
                  29.3107
                  Rule 4.
                  29.3108
                  Rule 5.
                  29.3109
                  Rule 6.
                  29.3110
                  Rule 7.
                  29.3111
                  Rule 8.
                  29.3112
                  Rule 9.
                  29.3113
                  Rule 10.
                  29.3114
                  Rule 11.
                  29.3115
                  Rule 12.
                  29.3116
                  Rule 13.
                  29.3117
                  Rule 14.
                  29.3118
                  Rule 15.
                  29.3119
                  Rule 16.
                  29.3120
                  Rule 17.
                  29.3121
                  Rule 18.
                  29.3122
                  Rule 19.
                  29.3123
                  Rule 20.
                  29.3124
                  Rule 21.
                  29.3125
                  Rule 22.
                  29.3126
                  Rule 23.
                  29.3127
                  Rule 24.
                  29.3128
                  Rule 25.
                
                
                  grades
                  29.3151
                  Flyings (X Group).
                  29.3152
                  Lugs or Cutters (C Group).
                  29.3153
                  Leaf (B Group).
                  29.3154
                  Tips (T Group).
                  29.3155
                  Mixed (M Group).
                  29.3156
                  Nondescript (N Group).
                  29.3157
                  Scrap (S Group).
                
                
                  summary of standard grades
                  29.3181
                  Summary of standard grades.
                
                
                  key to standard grademarks
                  29.3182
                  Key to standard grademarks.
                  Official Standard Grades for Dark Air-Cured Tobacco (U.S. Types 35, 36, 37 and Foreign Type 95)
                
                
                  definitions
                  29.3501
                  Definitions.
                  29.3502
                  Air-cured.
                  29.3503
                  Air-dried.
                  29.3504
                  Body.
                  29.3505
                  Brown colors.
                  29.3506
                  Class.
                  29.3507
                  Clean.
                  29.3508
                  Color.
                  29.3509
                  Color intensity.
                  29.3510
                  Color symbols.
                  29.3511
                  Condition.
                  29.3512
                  Crude.
                  29.3513
                  Cured.
                  29.3514
                  Damage.
                  29.3515
                  Dirty.
                  29.3516
                  Elasticity.
                  29.3517
                  Finish.
                  29.3518
                  Foreign matter.
                  29.3519
                  Form.
                  29.3520
                  Grade.
                  29.3521
                  Grademark.
                  29.3522
                  Green (G).
                  29.3523
                  Group.
                  29.3524
                  Injury.
                  29.3525
                  Leaf.
                  
                  29.3526
                  Leaf scrap.
                  29.3527
                  Leaf structure.
                  29.3528
                  Leaf surface.
                  29.3529
                  Length.
                  29.3530
                  Lot.
                  29.3531
                  Maturity.
                  29.3532
                  Mixed (M).
                  29.3533
                  Nested.
                  29.3534
                  No grade.
                  29.3535
                  Offtype.
                  29.3536
                  Order (case).
                  29.3537
                  Package.
                  29.3538
                  Packing.
                  29.3539
                  Quality.
                  29.3540
                  Raw.
                  29.3541
                  Resweated.
                  29.3542
                  Rework.
                  29.3543
                  Semicured.
                  29.3544
                  Side.
                  29.3545
                  Size.
                  29.3546
                  Sound.
                  29.3547
                  Special factor.
                  29.3548
                  Steam-dried.
                  29.3549
                  Stem.
                  29.3550
                  Stemmed.
                  29.3551
                  Strips.
                  29.3552
                  Subgrade.
                  29.3553
                  Sweated.
                  29.3554
                  Sweating.
                  29.3555
                  Tobacco.
                  29.3556
                  Tobacco products.
                  29.3557
                  Type.
                  29.3558
                  Type 35.
                  29.3559
                  Type 36.
                  29.3560
                  Type 37.
                  29.3561
                  Type 95.
                  29.3562
                  Undried.
                  29.3563
                  Uniformity.
                  29.3564
                  Unsound (U).
                  29.3565
                  Unstemmed.
                  29.3566
                  Variegated.
                  29.3567
                  Wet (W).
                  29.3568
                  Width.
                
                
                  elements of quality
                  29.3586
                  Elements of quality and degrees of each element.
                
                
                  sizes
                  29.3591
                  Standard tobacco sizes.
                
                
                  rules
                  29.3601
                  Rules.
                  29.3602
                  Rule 1.
                  29.3603
                  Rule 2.
                  29.3604
                  Rule 3.
                  29.3605
                  Rule 4.
                  29.3606
                  Rule 5.
                  29.3607
                  Rule 6.
                  29.3608
                  Rule 7.
                  29.3609
                  Rule 8.
                  29.3610
                  Rule 9.
                  29.3611
                  Rule 10.
                  29.3612
                  Rule 11.
                  29.3613
                  Rule 12.
                  29.3614
                  Rule 13.
                  29.3615
                  Rule 14.
                  29.3616
                  Rule 15.
                  29.3617
                  Rule 16.
                  29.3618
                  Rule 17.
                  29.3619
                  Rule 18.
                  29.3620
                  Rule 19.
                  29.3621
                  Rule 20.
                  29.3622
                  Rule 21.
                  29.3623
                  Rule 22.
                  29.3624
                  Rule 23.
                  29.3625
                  Rule 24.
                  29.3626
                  Rule 25.
                
                
                  grades
                  29.3646
                  Wrappers (A Group).
                  29.3647
                  Heavy Leaf (B Group).
                  29.3648
                  Thin Leaf (C Group).
                  29.3649
                  [Reserved]
                  29.3650
                  Lugs (X Group).
                  29.3651
                  Nondescript (N Group).
                  29.3652
                  Scrap (S Group).
                
                
                  summary of standard grades
                  29.3676
                  Summary of standard grades.
                
                
                  applicable standard sizes
                  29.3681
                  Applicable standard sizes.
                
                
                  key to standard grademarks
                  29.3686
                  Key to standard grademarks.
                  Official Standard Grades for Wisconsin Cigar-Binder Tobacco (U.S. Types 54 and 55)
                
                
                  definitions
                  29.6001
                  Definitions.
                  29.6002
                  Air-cured.
                  29.6003
                  Body.
                  29.6004
                  Burn.
                  29.6005
                  Case (order).
                  29.6006
                  Class.
                  29.6007
                  Clean.
                  29.6008
                  Condition.
                  29.6009
                  Crude.
                  29.6010
                  Cured.
                  29.6011
                  Damage.
                  29.6012
                  Dirty.
                  29.6013
                  Elasticity.
                  29.6014
                  Elements of quality.
                  29.6015
                  Foreign matter.
                  29.6016
                  Form.
                  29.6017
                  General quality.
                  29.6018
                  Grade.
                  29.6019
                  Grademark.
                  29.6020
                  Group.
                  29.6021
                  Injury.
                  29.6022
                  Leaf scrap.
                  29.6023
                  Leaf structure.
                  29.6024
                  Length.
                  29.6025
                  Lot.
                  29.6026
                  Maturity.
                  29.6027
                  Nested.
                  29.6028
                  No Grade.
                  29.6029
                  Offtype.
                  29.6030
                  Package.
                  29.6031
                  Packing.
                  
                  29.6032
                  Quality.
                  29.6033
                  Raw.
                  29.6034
                  Semicured.
                  29.6035
                  Side.
                  29.6036
                  Sound.
                  29.6037
                  Stem.
                  29.6038
                  Stemmed.
                  29.6039
                  Stem rot.
                  29.6040
                  Strength (tensile).
                  29.6041
                  Strips.
                  29.6042
                  Sweated.
                  29.6043
                  Tobacco.
                  29.6044
                  Tobacco products.
                  29.6045
                  Type.
                  29.6046
                  Type 53.
                  29.6047
                  Type 54.
                  29.6048
                  Type 55.
                  29.6049
                  Undried.
                  29.6050
                  Uniformity.
                  29.6051
                  Unstemmed.
                  29.6052
                  Unsweated.
                  29.6053
                  Wet (high-case).
                  29.6054
                  Width.
                
                
                  elements of quality
                  29.6081
                  Elements of quality and degrees of each element.
                
                
                  rules
                  29.6086
                  Rules.
                  29.6087
                  Rule 1.
                  29.6088
                  Rule 2.
                  29.6089
                  Rule 3.
                  29.6090
                  Rule 4.
                  29.6091
                  Rule 5.
                  29.6092
                  Rule 6.
                  29.6093
                  Rule 7.
                  29.6094
                  Rule 8.
                  29.6095
                  Rule 9.
                  29.6096
                  Rule 10.
                  29.6097
                  Rule 11.
                  29.6098
                  Rule 12.
                  29.6099
                  Rule 13.
                  29.6100
                  Rule 14.
                  29.6101
                  Rule 15.
                  29.6102
                  Rule 16.
                  29.6103
                  Rule 17.
                  29.6104
                  Rule 18.
                
                
                  grades
                  29.6126
                  Binder (B Group).
                  29.6127
                  Stripper (C Group).
                  29.6128
                  Straight Stripped (X Group).
                  29.6129
                  Farm Filler (Y Group).
                  29.6130
                  Nondescript (N Group).
                  29.6131
                  Scrap (S Group).
                
                
                  summary of standard grades
                  29.6155
                  Summary of standard grades.
                
                
                  key to standard grademarks
                  29.6161
                  Key to standard grademarks.
                
              
              
                Subpart D—Orders of Designation of Tobacco Markets
                29.8001
                Designation of tobacco markets.
              
              
                Subpart E [Reserved]
              
              
                Subpart F—Policy Statement and Regulations Governing the Identification and Certification of Nonquota Tobacco Produced and Marketed in a Quota Area
                
                  definitions
                  29.9201
                  Terms defined.
                  29.9202
                  Approved receiving station.
                  29.9203
                  Certification.
                  29.9204
                  Crop-lot.
                  29.9205
                  Identification number (farm serial number).
                  29.9206
                  Inspection.
                  29.9207
                  Nonquota tobacco.
                  29.9208
                  Permissible inspection.
                  29.9209
                  Lot.
                  29.9210
                  Office of inspection.
                
                
                  policy statement
                  29.9221
                  Policy statement.
                
                
                  administration
                  29.9231
                  Administration.
                  29.9232
                  Where certification is available.
                  29.9233
                  When certification will be made.
                  29.9234
                  Who may obtain certification.
                  29.9235
                  How to make application.
                  29.9236
                  Form of application.
                  29.9237
                  When application deemed filed.
                  29.9238
                  When application may be rejected.
                  29.9239
                  When application may be withdrawn.
                  29.9240
                  Responsibilities of applicant.
                  29.9241
                  Accessibility of tobacco.
                
                
                  fees and charges
                  29.9251
                  Fees and charges.
                
                
                  certifying procedures
                  29.9261
                  Procedure to be followed.
                  29.9262
                  Issuance of certificates.
                  29.9263
                  Tobacco classification certificate.
                  29.9264
                  Forms.
                  29.9265
                  Disposition of certificate.
                  29.9266
                  Changes or alterations.
                
                
                  preclusion
                  29.9281
                  Preclusion.
                
              
              
                Subpart G—Policy Statement and Regulations Governing Availability of Tobacco Inspection and Price Support Services to Flue-Cured Tobacco on Designated Markets
                29.9401
                Definitions.
                29.9402
                Policy statement.
                29.9403
                Flue-Cured Tobacco Advisory Committee.
                
                29.9404
                Marketing area opening dates and marketing schedules.
                29.9405
                Issuance of marketing area opening date and selling schedules by the Secretary.
                29.9406
                Failure of warehouse to comply with opening and selling schedule.
                29.9407
                Records and reports.
              
            
            
              Authority:
              7 U.S.C. 511-511s.
            
            
              Cross Reference:
              For regulations with respect to tobacco warehouses, see part 737 of chapter VII.
            
            
              Subpart A—Policy Statement and Regulations Governing the Extension of Tobacco Inspection and Price Support Services to New Markets and to Additional Sales on Designated Markets
              
                Authority:
                Sec. 14, 49 Stat. 734, as amended; sec. 4, 62 Stat. 1070, as amended, 7 U.S.C. 511m, 15 U.S.C. 714b. Interpret or apply sec. 5, 62 Stat. 1072 secs. 101, 401, 403, 63 Stat. 1051, as amended, 1054 as amended, 15 U.S.C. 714c, 7 U.S.C. 1441, 1421, 1423.
              
              
                § 29.1
                Definitions.
                For purposes of this subpart A, the following terms shall have the following meanings:
                (a) Additional sale means an additional auction sale proposed to be conducted on a designated market.
                (b) Adequate set of buyers means 5 or more buyers representing 5 or more companies or buying organizations which either will use the tobacco in the manufacture of tobacco products in this country or in foreign countries, or will pack and sell the tobacco later for use by manufacturers in this country or foreign countries, and who could reasonably be expected to purchase at least two-thirds of the total U.S. production of the kind of tobacco for which the additional services are requested.
                (c) Auction market means a marketing center containing one or more warehouses where tobacco is delivered by producers thereof, or their agents, for sale by the auction process. There may be one or more auction sales on an auction market.
                (d) Bona fide auction sale and auction sale mean the buying and selling of tobacco offered by producers by the auction process which customarily and usually consists of an adequate set of buyers; an auctioneer who takes each buyer's bid; a sales starter who makes the opening bid on each lot; and a ticket marker who records the applicable sales data on each lot.
                (e) Designated market means an auction market designated by the Secretary under section 5 of the Tobacco Inspection Act including the town or city which is the population center of the market and whose name the market bears and all of the geographical area within 5 road miles of the boundaries of said city or town as they are constituted on January 1, 1993. Provided, That any warehouse beyond those boundaries which received tobacco inspection and price support services during the 1992 marketing season shall continue to receive such services at the same location regardless of any prohibition contained herein: And further provided, That this geographical limitation may be waived by the Secretary after a hearing held pursuant to §§ 29.2 and 29.3.
                (f) Secretary means the Secretary of Agriculture of the United States, or any officer or employee of the U.S. Department of Agriculture to whom authority has heretofore been delegated, or to whom authority may hereafter be delegated, to act in his stead.
                (g) Hearing Officer means any administrative law judge appointed pursuant to 5 U.S.C. 3105, and assigned to the proceeding involved, or such other employee of the Department of Agriculture as the Secretary may designate to act as hearing officer at such hearing.
                (h) New market means an auction market, other than a designated market, at which inspection service under the tobacco Inspection Act was not provided on a regular basis during the preceding marketing season.
                (i) Hearing Clerk means the Hearing Clerk of the U.S. Department of Agriculture, Washington, DC 20250.
                (j) Kind of tobacco means any one of the following: Flue-cured, Burley, Fire-cured, Dark air-cured, Maryland or Virginia sun-cured.
                [37 FR 7765, Apr. 20, 1972, as amended at 39 FR 3548, Jan. 28, 1974; 42 FR 17097, Mar. 31, 1977; 58 FR 21343, Apr. 21, 1993]
              
              
                
                § 29.2
                Policy statement.
                Inspection and price support services currently provided in auction marketing areas are adequate and the lack of these services is not a limiting factor to accelerated marketings or the extension of price support to producers. Consequently, the extension of inspection and price support services, without limitation even though the cost of such service is paid by the seller, would not contribute to the effectuation of the purposes of either of these services. The additional cost incident to the unlimited extension of these services would be unjustifiable and excessive in relation to the total quantity of tobacco available for market. Accordingly, inspection and price support services shall be made available on new markets at warehouses which are located beyond the geographical limitation for “designated markets” set forth in § 29.1(e), and additional sales for other than flue-cured tobacco only as hereinafter provided. With regard to flue-cured tobacco, allocation of inspection services is based on producer designation, as provided for in 7 CFR 1464.2(e)(2)(iii), see subpart G. Also, since these services shall be made available to new markets to warehouses which are located beyond the geographical limitation for “designated markets” set forth in § 29.1(e), and additional sales only as herein provided, referenda incident to market designations shall not be conducted until auction markets seeking designation have qualified for inspection and price support services as herein provided.
                (a) Reasonable inspection and price support services. The extension of tobacco inspection and price support services to new markets to warehouses which are located beyond the geographical limitation for “designated markets” set forth in § 29.1(e), and additional sales will be conditioned upon the reasonableness of such services existing in the marketing area of the proposed new market or additional sale. Transactions in tobacco as conducted at auction markets customarily involve the sale of tobacco at a bona fide auction sale. Determination with respect to reasonableness, and consequently with respect to granting or denying additional services, will be based on evidence (1) that the proposed new market, warehouse located beyond the geographical limitation for “designated markets” set forth in § 29.1(e), or additional sale will function as a bona fide auction sale, and (2) that additional services are justifiable in relation to other market data, including the volume of tobacco produced in the area surrounding the proposed new market, warehouse located beyond the geographical limitation for “designated markets” set forth in § 29.1(e), or additional sale; the roads and road distances involved in moving tobacco to the proposed new market, warehouse located beyond the geographical limitation for “designated markets” set forth in § 29.1(e), or additional sale in relation to other tobacco marketing centers; the relative availability or congestion of all facilities for redrying and packing tobacco handled or to be handled in the proposed new market, warehouse located beyond the geographical limitation for “designated markets” set forth in § 29.1(e), or additional sale; the location of other auction markets on which tobacco produced in the marketing area of the proposed new market, warehouse located beyond the geographical limitation for “designated markets” set forth in § 29.1(e), or additional sale may be marketed; the number of tobacco growers to be affected by the proposed new market, warehouse located beyond the geographical limitation for “designated markets” set forth in § 29.1(e), or additional sale; the volume of tobacco likely to be sold in the proposed new market, warehouse located beyond the geographical limitation for “designated markets” set forth in § 29.1(e), or additional sale; the relationship of sales in the proposed new market, warehouse located beyond the geographical limitation for “designated markets” set forth in § 29.1(e), or additional sale to sales in other auction markets in the producing area for that kind of tobacco; other economic factors affecting the marketing of tobacco, by growers, in the marketing area of the proposed new market, warehouse located beyond the geographical limitation for “designated markets” set forth in § 29.1(e), or additional sale and in the producing area for that kind of tobacco, including limitations on sales imposed by any marketing agreement and/or order, or by any other means; and also, as to flue-cured tobacco, data with regard to producer designations which shall include, but not be limited to, the markets and warehouses currently available for the producers, who would be eligible to designate the new market or, warehouse located beyond the geographical limitation for “designated markets” set forth in § 29.1(e), who already designate and who desire to designate the new market.
                (b) Order of priority. If the Secretary finds that there are insufficient qualified tobacco inspectors available to service adequately all applicants otherwise found to be qualified for additional inspection service pursuant to this subpart for a kind of tobacco, those applicants found to be eligible for additional services on auction markets designated for mandatory inspection shall be given priority over applicants for additional inspection service on other auction markets. If it becomes necessary to determine which of several qualified applicants having an equal order of priority under the preceding sentence shall receive additional inspection and price support services, those auction sales or auction markets where the greatest number of growers needing such service may be served with the qualified inspectors shall have priority. If an application for an additional sale on a designated market is denied for lack of qualified inspectors, the Secretary, on application from such market, may temporarily suspend the requirement of inspection and certification on such market pursuant to section 5 of the Tobacco Inspection Act.
                (c) Price support services to be through warehouses. Price support services on any auction market will be offered through tobacco auction warehouses operating in such market, and, notwithstanding any provision of this subpart, the offering of price support services through any auction warehouse located on any auction market will be conditioned upon a qualified, responsible warehouseman entering into an approved auction warehouse contract under the provisions of the applicable tobacco price support program, published at part 1464 of this title.
                [37 FR 7765, Aug. 20, 1972, as amended at 42 FR 17097, Mar. 31, 1977; 46 FR 62393, Dec. 24, 1981]
              
              
                § 29.3
                Procedures for filing, hearing, and determination of applications.
                (a) Time and place of filing. Applications for the extension of tobacco inspection and price support services to new markets, to warehouses located beyond the geographical limitation for “designated markets” set forth in § 29.1(e) and to additional sales on designated markets shall be filed, in triplicate, with the Hearing Clerk not later than September 15 in the case of flue-cured tobacco, December 1 in the case of Maryland tobacco, and July 15 in the case of burley and all other kinds of tobacco. Applications should be addressed to the Hearing Clerk, U.S. Department of Agriculture, Washington, DC 20250. Applications which are not received by the Hearing Clerk on or before the foregoing cutoff date for the kind of tobacco shall be rejected as untimely filed. After denial of an application for additional inspection and price support services for a marketing season, no application from the same auction market or proposed new market shall be considered for the next consecutive marketing season, unless the application contains a statement by the applicant setting forth new facts that constitute evidence of such a substantial change in conditions since the previous hearing as the review committee as specified in paragraph (h) of this section deems would warrant such further hearing.
                (b) Form and content of application. The application shall be in writing, shall set forth the grounds for the application and shall be signed by the applicant or applicants. If an applicant is a corporation, the application shall be executed by a responsible officer of such corporation. The application shall include a statement of the name, address and form of business organization of each party to the application and the location of the proposed new market or additional sale.
                (c) Hearings on applications. Following the closing date for filing applications for each kind of tobacco, a hearing or hearings shall be held on the applications, if any, filed for additional inspection and price support services for the kind of tobacco in question. Such hearing or hearings shall be scheduled to begin within 60 days following the closing date for such applications. Notice of hearing shall be issued by the Secretary, filed with the Hearing Clerk, and published in the Federal Register, and a copy shall be mailed by the Hearing Clerk to each applicant. Such publication and mailing shall be not less than 5 days prior to the opening of the hearing.
                (d) Hearing officer. A hearing officer shall preside over each such hearing. The hearing officer shall determine the order of procedure at the hearing, shall have power to administer oaths and affirmations, to rule on and admit evidence, and, following the opening of the hearing, to recess the hearing to such other times and places as he deems desirable or necessary.
                (e) Scope of hearing and burden of proof. Each applicant shall have the burden of presenting evidence relative to the factors specified in § 29.2(a).
                (f) Record and evidence. The proceedings at each such hearing shall be transcribed verbatim. All oral testimony shall be under oath or affirmation. All documentary exhibits shall be submitted in triplicate by the person offering the same. The Hearing Officer shall, insofar as possible, exclude testimony and exhibits which are irrelevant, immaterial, or not of the sort upon which responsible persons are accustomed to rely. Cross-examination shall be allowed only to the extent that the Hearing Officer in his discretion deems it desirable or necessary to develop the material facts.
                (g) Briefs. If requested at the hearing, the presiding officer shall fix a time, not to exceed 20 days from the close of the hearing, within which interested persons may mail briefs to the Hearing Clerk.
                (h) Certification and referral. As soon as practicable following the close of the hearing, the Hearing Officer shall certify the transcript of the proceedings at the hearing together with all exhibits and shall transmit the same to the Hearing Clerk for referral to a review committee comprised of the Administrator, Agricultural Marketing Service, the Administrator, Agricultural Stabilization and Conservation Service, and a representative of the Office of the Secretary to be designated by the Secretary.
                (i) Recommended action. The review committee shall review and consider the applications, hearing record, including exhibits, and all other available information and data relating to applications for each kind of tobacco and shall submit a recommendation thereon to the Secretary.
                (j) Final decision. The Secretary shall issue the decision on each application and such decision shall be final: Provided, That any determination that additional services will be provided may be reconsidered and may be vacated if it is subsequently found that any material fact upon which such determination was based was materially erroneous or false, or that the new market or additional sale in question is not functioning as a bona fide auction sale. Such decision shall be filed with the Hearing Clerk who shall mail a true copy thereof, by certified mail, to the applicant.
                [37 FR 7765, Apr. 20, 1972, as amended at 39 FR 3548, Jan. 28, 1974; 41 FR 24693, June 18, 1976; 42 FR 17098, Mar. 31, 1977; 46 FR 62393, Dec. 24, 1981]
              
            
            
              Subpart B—Regulations
              
                Authority:
                7 U.S.C. 511m, 511r, and 511s.
              
              
                Source:
                13 FR 9474, Dec. 31, 1948; 19 FR 57, Jan. 6, 1954, unless otherwise noted.
              
              
                definitions
                
                  § 29.12
                  Terms defined.
                  As used in this subpart and in all instructions, forms, and documents in connection therewith, the words and phrases hereinafter defined shall have the indicated meanings so assigned unless the context or subject matter otherwise requires.
                
                
                  § 29.13
                  The act.

                  The Tobacco Inspection Act, approved August 23, 1935. (7 U.S.C. 511 et seq.)
                
                
                  
                  § 29.14
                  Secretary.
                  
                    Secretary means the Secretary of Agriculture of the United States, or any officer or employee of the Department to whom authority has heretofore been delegated, or to whom authority may hereafter be delegated, to act in his stead.
                
                
                  § 29.15
                  Department.
                  The U.S. Department of Agriculture.
                
                
                  § 29.16
                  Division.
                  Tobacco Division, Agricultural Marketing Service, U.S. Department of Agriculture.
                
                
                  § 29.17
                  Director.
                  Director or Acting Director, Tobacco Division, Agricultural Marketing Service, U.S. Department of Agriculture.
                
                
                  § 29.18
                  Person.
                  Individual, association, partnership, or corporation.
                
                
                  § 29.19
                  Inspector.
                  Person employed, licensed, or authorized by the Secretary to determine and certify the type, grade, condition, or other characteristics of tobacco.
                
                
                  § 29.20
                  Sampler.
                  Person employed, licensed, or authorized by the Secretary to select, tag, and seal official samples of tobacco.
                
                
                  § 29.21
                  Weigher.
                  Person employed, licensed, or authorized by the Secretary to weigh and certify the weight of tobacco.
                
                
                  § 29.22
                  Appeal inspector.
                  An inspector or other person designated or authorized by the Division to hear appeals under the Act and the regulations in this subpart.
                
                
                  § 29.23
                  Tobacco.
                  Tobacco in its unmanufactured forms as it appears between the time it is cured and stripped from the stalk, or primed and cured and the time it enters a manufacturing process. Conditioning, sweating, and stemming are not regarded as manufacturing processes.
                
                
                  § 29.24
                  Official standards.
                  Standards for tobacco promulgated by the Secretary under the Act.
                
                
                  § 29.25
                  Tentative standards.
                  Standards for tobacco prepared by the Division for trial purposes and limited use pending promulgation by the Secretary of Official Standards.
                
                
                  § 29.26
                  Office of inspection.
                  A field office of the tobacco inspection service of the Division.
                
                
                  § 29.27
                  Certificate.
                  A certificate issued under the Act and the regulations in this subpart.
                
                
                  § 29.28
                  Interested party.
                  The owner or other financially interested person; including the warehouseman, commission merchant, association, and other person who has the tobacco in his custody for sale; the authorized agent of the owner; and persons to whom or by whom the tobacco has been sold on the basis of a certificate issued, or sample prepared, under the Act, but not including a person who is negotiating for its purchase.
                
                
                  § 29.29
                  Regulations.
                  Rules and regulations of the Secretary under the Act.
                
                
                  § 29.30
                  Package.
                  A hogshead, tierce, case, bale, or other securely enclosed parcel or bundle.
                
                
                  § 29.31
                  Lot.
                  A pile, basket, bulk, package, or other definite unit.
                
                
                  § 29.32
                  Identification number.
                  A number or a combination of letters and numbers in a design or mark approved by the Director, stamped, printed, or stenciled on a lot of tobacco or attached thereto by an inspector, sampler, or weigher for the purpose of identifying the lot covered by a certificate issued under the Act.
                
                
                  § 29.33
                  Official sample.
                  A sample selected, tagged, and signed by an inspector or sampler under the Act.
                
                
                  
                  § 29.34
                  Sample seal.
                  A seal approved by the Director for sealing official samples.
                
                
                  § 29.35
                  Lot seal.
                  A seal approved by the Director for sealing lots of tobacco certificated under the Act.
                
                
                  § 29.36
                  Auction market.
                  A place to which tobacco is delivered by the producers thereof, or their agents, for sale at auction through a warehouseman or commission merchant.
                
                
                  § 29.37
                  Designated market.
                  An auction market designated by the Secretary, under section 5 of the Act.
                
                
                  § 29.38
                  Public notice.
                  A proclamation by the Secretary under the Act (a) stating that an auction market is designated under the Act; (b) giving notice of such fact; (c) specifying a date when the requirement of inspection and certification under the act shall become effective; and (d) released to the press, mailed to the tobacco board of trade or warehouse association of such market, and mailed to the postmaster at such market for posting.
                
                
                  § 29.39
                  Permissive inspection.
                  Inspection authorized under section 6 of the Act.
                
                
                  § 29.40
                  Mandatory inspection.
                  Inspection authorized or required under section 5 of the Act or section 759 of the Appropriations Act.
                  [67 FR 36080, May 23, 2002]
                
              
              
                definitions
                
                  § 29.41
                  The Appropriations Act.
                  The Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act for 2002 (Pub. L. 107-76).
                  [67 FR 36080, May 23, 2002]
                
                
                  § 29.42
                  Receiving station.
                  Points at which producer tobacco is offered for marketing (other than sale at auction on a designated market), including tobacco auction warehouses, packing houses, prizeries, or places where tobacco is handled or stored.
                  [67 FR 36080, May 23, 2002]
                
              
              
                administration
                
                  § 29.51
                  Administration.
                  The Director is charged with the supervision of the Division and the performance of all duties assigned thereto in the administration of the Act. Information concerning such administration may be obtained by addressing: The Director, Tobacco Division, Agricultural Marketing Service, U.S. Department of Agriculture, Washington, DC 20250.
                
              
              
                permissive inspection
                
                  § 29.56
                  Permissive inspection.
                  Permissive inspection consists of inspection, including sampling and weighing, and certificating tobacco upon the request of an interested party. Upon such request, the Director may authorize and require an inspector, as a part of his duties, to supervise the preparation of tobacco to be inspected under the Act, including the sorting, handling, conditioning, or packing of such tobacco. Special tests and services may be performed for interested persons to the extent that available facilities will permit, subject to the payment of fees as provided in § 29.123.
                  [13 FR 9474, Dec. 31, 1948; 19 FR 57, Jan. 6, 1954, as amended at 64 FR 67470, Dec. 2, 1999; 65 FR 36782, June 12, 2000]
                
                
                  § 29.57
                  Where inspection is offered.
                  Tobacco may be inspected, sampled, or weighed for the purposes of the Act, upon request of an interested party, at points indicated in paragraphs (a), (b), and (c) of this section whenever official inspectors, samplers, or weighers are available and the tobacco is offered under conditions that permit of its proper examination.
                  (a) Points at which tobacco enters, or is offered for, interstate or foreign shipment, including packing houses, prizeries, warehouses, and other places where tobacco is handled, packed, or stored.

                  (b) The stations or the headquarters of inspectors, samplers, or weighers. An official station may be any town, city, or place having a market, receiving station, or other facilities for handling, packing, or storing tobacco and where there is a sufficient volume of work to justify the stationing of an inspector, sampler, or weigher.
                  (c) Points near an official station, to the extent permitted by the time of the inspector, sampler, or weigher at such official station.
                
                
                  § 29.58
                  Who may obtain inspection.
                  Inspection, sampling, or weighing as described in § 29.56 may be requested by an interested party, or his authorized agent, by filing an application in accordance with §§ 29.59 and 29.60.
                
                
                  § 29.59
                  How to make application.
                  Application for inspection, sampling, or weighing of tobacco shall be made to the Division, the office of inspection, or as the case may be, to an official inspector, sampler, or weigher. It may be made orally or in writing and delivered in person, by mail, by telegraph, or otherwise. If made orally, the Division or the official receiving it may require a written confirmation.
                
                
                  § 29.60
                  Form of application.
                  Application for inspection, sampling, or weighing tobacco shall include the following information:
                  (a) The date of the application;
                  (b) The designation of the tobacco and the crop year of its production;
                  (c) The name and post-office address of the applicant and of the person, if any, making the application as agent;
                  (d) The financial interest of the applicant in the tobacco;
                  (e) The exact nature of the service desired as (1) inspection, (2) inspection and sealing packages, (3) sampling, or (4) weighing;
                  (f) A statement that the tobacco (1) is in commerce, as defined in the act, or (2) is to be inspected, sampled, or weighed in connection with its entering such commerce;
                  (g) If the tobacco has been officially inspected, sampled, or weighed previously, the application must have the previous certificate attached, or show with respect to such previous service (1) by whom, (2) the date, (3) previous determinations as certificated;
                  (h) The reason for requesting reinspection, resampling, or reweighing; and
                  (i) Such other necessary information as the Director may require.
                
                
                  § 29.61
                  When application deemed filed.
                  An application shall be deemed filed when delivered to the Division, the office of inspection, or according to the nature of the service requested, to an official inspector, sampler, or weigher. When an application is filed, the date and time of filing shall be recorded by the official receiving it.
                
                
                  § 29.62
                  When application may be rejected.
                  An application may be rejected (a) for noncompliance with the Act or the regulations in this subpart, or (b) when it is not practicable to provide the service. All expenses incurred in connection with an application rejected for noncompliance with the Act or the regulations in this subpart shall be paid by the applicant as provided in § 29.124.
                
                
                  § 29.63
                  When application may be withdrawn.
                  An application may be withdrawn at any time before the requested service is rendered upon payment of expenses incurred in connection therewith as provided in § 29.124.
                
                
                  § 29.64
                  Authority of agent.
                  Proof of authority of any person making an application as agent may be required in the discretion of the official receiving the application.
                
                
                  § 29.65
                  Accessibility of tobacco.
                  All tobacco to be inspected, sampled, or weighed upon application shall be made accessible by the applicant for proper examination, including any necessary display in proper light for determination of grade or other characteristics or for drawing of samples. In the case of tobacco in packages, the coverings shall be removed by the applicant in such manner as may be prescribed by the inspector, sampler, or weigher.
                
                
                  
                  § 29.66
                  Certificates.
                  (a) Forms. Each certificate issued under this regulation shall (1) show that it was issued under The Tobacco Inspection Act; (2) be in a form approved for the purpose by the Director and (3) embody within its written or printed terms, with respect to the particular kind of service, all applicable information required by paragraphs (b), (c), (d), (e), and (f) of this section. Each certificate may also contain any information, not inconsistent with the act and the regulations in this subpart, as may be approved or required by the Director. The Director may, in his discretion, specify or limit the period in which a certificate shall be valid.
                  (b) Inspection certificate. Each inspection certificate shall show (1) the caption “Tobacco Inspection Certificate”; (2) whether it is an original, first, second, or other copy; (3) the number of the certificate; (4) the identification number and private identification marks on the lot; (5) the date and number of the official sample, if any; (6) the location of the tobacco at the time of inspection or sampling; (7) the date of inspection; (8) the type and grade of the tobacco; (9) the kind of lot or package; and (10) the signature of the official inspector; also such additional information as may be required by the Director. An inspection certificate covering a package of tobacco shall also show the form and condition of the tobacco.
                  (c) Sample inspection certificate. Each sample inspection certificate shall carry the caption “Tobacco Sample Inspection Certificate” and shall otherwise comply with the requirements of an inspection certificate, and in addition include a clearly worded statement that the type, grade, or other tobacco characteristics, shown therein, apply only to the tobacco contained in the sample inspected.
                  (d) Weight certificate. Each weight certificate shall show (1) the caption “Tobacco Weight Certificate”; (2) whether it is an original, first, second, or other copy; (3) the number of the certificate; (4) the identification number or private identification marks on the lot; (5) the location of the tobacco at the time of weighing; (6) the date of weighing; (7) the weight of each lot; (8) the kind of lot or package; and (9) the signature of the official weigher.
                  (e) Official sample tag. Each official sample drawn and prepared shall have attached thereto, a certificate or tag showing (1) the caption “Official Tobacco Sample”; (2) the date of sampling; (3) the location of the tobacco at the time of sampling; (4) the kind of lot or package; (5) the condition of the tobacco; (6) the identification number and private identification marks on the lot; and (7) when a lot is found to be damaged, nested, or in doubtful keeping order, a statement of such fact.
                  (f) Combination certificate. A combination certificate of inspection and weight may be issued under the Act, if such certificate carries the caption “Tobacco Inspection and Weight Certificate” and otherwise meets all of the requirements of paragraphs (b) and (d) of this section.
                
                
                  § 29.67
                  Disposition of certificates.
                  When a certificate of inspection or weight is issued under the Act upon the request of an interested party, the original certificate and one copy shall be delivered or mailed to the applicant or a person designated by him, and one copy shall be mailed or delivered to the Division or local office of inspection. Charges may be made for additional copies furnished the interested party upon request as provided in § 29.128.
                
                
                  § 29.68
                  Advance information.
                  Upon the request of an applicant for whom tobacco has been inspected, sampled, or weighed and certificated under the Act, all or any part of the contents of such certificate may be tel- egraphed or telephoned to him as his expense. Information relative to grade or other determinations contained or to be contained in a certificate shall not be divulged by an inspector, sampler, or weigher to any person other than an interested party or his agent without the approval of the Director, and such information shall not be furnished an interested party before the certificate is issued.
                
                
                  § 29.69
                  Weighing apparatus.

                  A scale used for determination of weight to be certificated under the Act shall be subject to examination for accuracy according to the regulations of the State or municipality in which located. No disapproved scale shall be used to determine weight of tobacco for the purposes of the Act and the regulations in this subpart.
                
              
              
                mandatory inspection
                
                  § 29.71
                  Mandatory inspection.
                  Mandatory inspection consists of:
                  (a) Inspecting and certifying tobacco under the Act on designated markets before it is offered for sale at auction; or
                  (b) Inspecting and certifying tobacco at receiving stations under the Appropriations Act at the time the tobacco is delivered for sale.
                  [67 FR 36080, May 23, 2002]
                
                
                  § 29.72
                  Where mandatory inspection is required.
                  (a) Auction. All tobacco offered for sale at auction on a market designated in accordance with the Act and § 29.73 shall be inspected and certificated under the Act upon the date specified by the Secretary in public notice of such designation, and thereafter, except when the requirement of such inspection and certification is temporarily suspended by the Deputy Administrator in accordance with the Act and the regulations in this subpart.
                  (b) Other. Tobacco of the kinds specified below offered for sale by the producers thereof at receiving stations shall be inspected and certificated under the Appropriations Act at the time of delivery and prior to change of ownership. The specified kinds are flue-cured tobacco, types 11, 12, 13, and 14; burley tobacco, type 31; Kentucky-Tennessee fire-cured tobacco, types 22 and 23; Virginia fire-cured tobacco, type 21; Virginia sun-cured tobacco, type 37; and dark air-cured tobacco, types 35 and 36.
                  [67 FR 36080, May 23, 2002]
                
                
                  § 29.73
                  Designation of markets; termination of designation.
                  An auction market where tobacco bought or sold thereon at auction or the products customarily manufactured therefrom move in commerce may be designated under the Act by the Secretary after the Director has advised the Secretary that two-thirds of the growers voting in the referendum held in accordance with § 29.74 favored the designation of such market. When a market is designated by the Secretary, he shall give public notice of the fact and in such public notice he shall specify the date on which the requirement of inspection and certification of tobacco sold at auction on such market shall become effective. The Director may temporarily suspend the requirement of inspection and certification on a designated market when it is found impracticable to provide such services because competent inspectors are not obtainable or because the quantity of tobacco available for inspection is insufficient to justify the cost of such service. A designation shall terminate automatically at the end of any two consecutive marketing seasons during which a designated market does not conduct any sales of tobacco at auction. A market whose designation is terminated under this section shall be considered as a new market, as defined in § 29.1, and any future application for services shall be filed and determined in accordance with the provisions of §§ 29.3 and 29.2.
                  [38 FR 27599, Oct. 5, 1973]
                
                
                  § 29.74
                  Growers' referendum.
                  (a) Method of conducting. Any referendum held as provided in section 5 of the Act shall be conducted by the Division in accordance with this section. The Director shall determine (1) the market or group of markets to be covered by a referendum; (2) when a referendum is to be held; and (3) the period during which growers, entitled to vote therein, may cast their ballots. When a referendum is held for a group of markets, the result of such referendum may be construed to apply either individually or collectively to such markets. Before holding a referendum, the Division shall establish from the records of the collectors of internal revenue for the preceding marketing season, or in the absence of such records then from such other reliable sources of information as are available, a list showing the names of all growers who are entitled to vote in the referendum, and from the list so established the eligibility of growers to vote in a referendum shall be determined by the Division: Provided, That if a grower, whose name appears on such lists for two or more markets selling the same class of tobacco, votes in one referendum for a market selling such type, he shall not be eligible to vote in a referendum for any other market selling such type. If no growers sold tobacco at auction on a proposed new market during the preceding marketing season, then the list of growers entitled to vote in the referendum shall be comprised of the growers residing in the county where the pRoposed new market is located and in the adjacent counties.
                  (b) Form of ballot. Ballots to be used for voting in a referendum held under the Act shall be in a form approved for the purpose by the Director.
                  (c) Distribution of ballots. Ballots to be used by growers in a referendum under the act may be distributed by mail or otherwise as the Director may select. The Director may establish and publish a list of voting places for the purpose of any referendum and distribute ballots therefrom. When ballots are not mailed directly to growers who are entitled to vote, insofar as their addresses are known, the Director shall announce the voting places at which ballots can be secured, and copies of such announcement shall be given to the press and mailed, for posting and distribution, to the post offices of the market or group of markets covered by the referendum and to post offices in the vicinity of such markets or group of markets. Any explanatory statement with reference to a referendum, provisions of the Act and these regulations, or the operation and benefits of the services authorized by the act may be attached to or supplied with ballots.
                  (d) Filing and tabulation of votes. Each ballot, when filled in and signed by a grower entitled to vote in a referendum, shall be mailed or delivered by him as specified in the ballot. Persons authorized by the Director to receive votes in any referendum shall promptly file all votes received or collected by them with the Division. All ballots filed in a referendum shall be examined to verify the eligibility of the voter and the Director shall have compiled the result of the referendum and furnish the Secretary a statement showing whether or not two-thirds of the growers voting favored the designation of the market or group of markets covered by the referendum. In verifying votes, ballots which do not show the desire of the voter, or ballots which are defective or illegible, or ballots on which the signature or other identification does not correspond with the established list shall not be counted. The choice of any individual voter shall not be divulged by any official of the Division, except to the Secretary when requested. Votes, ballots, and other documents pertaining to a referendum shall be preserved in the Division for a period of 2 years from the closing date of such referendum, and may be destroyed thereafter.
                  [13 FR 9474, Dec. 31, 1948; 19 FR 57, Jan. 6, 1954, as amended at 55 FR 21738, May 29, 1990]
                
                
                  § 29.74a
                  Producer referenda on mandatory grading.
                  (a)(1) Method of conducting. Referenda shall be conducted among producers who were engaged in the production of the following types of tobacco harvested in the immediately preceding crop year: flue-cured tobacco, types 11, 12, 13, 14; Kentucky-Tennessee fire-cured tobacco, types 22 and 23; Virginia fire-cured tobacco, type 21; Virginia sun-cured tobacco, type 37; dark air-cured tobacco, types 35 and 36; burley tobacco, type 31; and cigar filler and binder tobacco, types 42, 43, 53, 54, and 55. A referendum will be conducted for each kind of tobacco and the results will apply to each individual kind. A producer is eligible to vote in referenda for each kind of tobacco they produce.
                  (2) Farmers engaged in the production of tobacco. For purposes of the referenda, persons engaged in the production of tobacco includes any person who is entitled to share in a crop of the tobacco or the proceeds thereof because he or she shares in the risks of production of the crop as an owner, landlord, tenant, or sharecropper (a landlord whose return from the crop is fixed regardless of the amount of the crop produced is excluded) on a farm on which such crop is planted in a workmanlike manner for harvest: Provided, That any failure to harvest the crop because of conditions beyond the control of such person shall not affect his or her status as a person engaged in the production of the crop. In addition, persons engaged in the production of tobacco also includes each person who it is determined would have had an interest as a producer in the crop on a farm for which a farm allotment under the quota program (7 CFR part 723, subpart B) for the crop was established and no acreage of the crop was planted but an acreage of the crop was regarded as planted for history acreage purposes under the applicable Farm Service Agency commodity regulations of the Department of Agriculture.
                  (3) One vote limitation. Each person eligible to vote in a particular referendum shall be entitled to only one vote in such referendum regardless of the number of farms in which such person is interested or the number of communities, counties, or States in which farms are located in which farms such person is interested: Provided, That:
                  (i) The individual members of a partnership shall each be entitled to one vote, but the partnership as an entity shall not be entitled to vote;
                  (ii) An individual eligible voter shall be entitled to one vote even though he or she is interested in an entity (including but not limited to a corporation) which entity is also eligible to vote;
                  (iii) A person shall also be entitled to vote in each instance of his or her capacity as a fiduciary (including but not limited to a guardian, administrator, executor or trustee) if in such fiduciary capacity he or she is eligible to vote but the person for whom he or she acts as a fiduciary shall not be eligible to vote.
                  (4) Joint and family interest. Where several persons, such as members of a family, have participated or will participate in the production of tobacco under the same lease or cropping agreement, only the person or persons who signed the lease or agreement, or agreed to an oral lease or agreement, shall be eligible to vote. Where two or more persons have produced or will produce tobacco as joint tenants, tenants in common, or owners of community property, each such person shall be entitled to one vote if otherwise eligible. The eligibility of one spouse does not affect the eligibility of the other spouse.
                  (5) Minors. A minor shall be entitled to one vote if he or she is otherwise eligible and is 18 years of age or older when he or she votes.
                  (6) Interpretation. In the case of tobacco on a farm where no acreage of tobacco is actually planted but an acreage of the commodity is regarded as planted under applicable regulations of the Department of Agriculture, persons on the farm who it is determined would have had an interest in the commodity as a producer if an acreage of the commodity had been actually planted shall be eligible to vote in the referendum.
                  (b) Referenda procedures. See part 717 of chapter VII of this title for eligibility criteria and the procedures to be used in carrying out mandatory grading referenda. Where not inconsistent with this part, the definitions contained in parts 717, 718 and 723 of this title will govern administration of these referenda. A copy of the regulations in parts 717, 718, and 723 of this title, a referendum ballot, and voting procedures are available for review in any USDA Service Center.
                  [67 FR 9896, Mar. 5, 2002]
                
                
                  § 29.75
                  Accessibility of tobacco.
                  (a) All tobacco subject to mandatory inspection shall be made readily accessible for inspection.
                  (b)(1) Each warehouse operator shall block off in his warehouse adequate space for each basket of flue-cured tobacco offered for sale on the auction market, and shall prominently number each 10th basket space. The blocking and numbering arrangement shall follow the order of sale; that is, down one row and back on the adjacent row.

                  (2) Each warehouse shall display a plainly visible sign with the total number of baskets of flue-cured tobacco allotted to be sold each day. Each warehouse operator shall designate to the inspector the number of the starting space for each day's sale and grading will begin at this designated space. All spaces, whether empty or full, shall be counted. No tobacco will be graded beyond the numbered space corresponding with the number of baskets allotted for each day's sale. The grading shall proceed from the beginning point of the sale to the closing point of the sale in an orderly sequence. An inspector shall not go back and grade any basket of tobacco placed in a space which was empty when grading for the day's sales passed such sales space.
                  (c) Before starting inspection of the day's sale of flue-cured tobacco in each warehouse, the head grader or market supervisor grader shall determine if there is compliance with the requirements of paragraph (b) of this section. If he determines that the prescribed system has not been followed, the inspectors shall proceed to the next scheduled warehouse and shall return to the noncomplying warehouse on the next sales day for such warehouse when the head grader or market supervisor grader shall again determine if the prescribed system has been followed before starting the inspection.
                  (d) A reduction in daily sales for any warehouse resulting from noncompliance with this section, including empty spaces, shall not prevent the maximum number of baskets allotted per day per set of buyers from being sold in the market.
                  (e) Each receiving station operator shall make tobacco accessible to the inspector for proper examination including any necessary display in adequate light for determination of grade, class, type, or other characteristics.
                  [13 FR 9477, Dec. 31, 1948; 19 FR 57, Jan. 6, 1954, as amended at 28 FR 6211, June 18, 1963; 67 FR 36081, May 23, 2002]
                
                
                  § 29.75a
                  Display of burley tobacco on auction warehouse floors in designated markets.
                  (a)(1) Each lot of burley tobacco displayed for sale on auction warehouse floors shall have a minimum space of 24 inches from butts to butts between the rows. Distances between lots of tobacco within the row shall be no less than 8 inches between immediately adjacent lots.
                  (2) The number of bales on a pallet shall not exceed eight. Tobacco packed in bales shall have the stems turned toward the aisle.
                  (3) Each warehouse operator shall display a plainly visible sign showing the total number of lots of burley tobacco allotted to be sold each day. Such sign shall be displayed at the point of lots where the days' sales will conclude and no additional tobacco shall be graded beyond that point.
                  (4) Each warehouse operator shall arrange his entire day's sale in a continuous and orderly arrayed sequence of lots and rows of tobacco. Any arrangement of tobacco in rows of progressively varying lengths, or any deviations from an orderly arrayed sequence of lots and rows of tobacco, shall have prior approval of the Set Work Leader or Circuit Supervisor.
                  (5) Each warehouse operator shall designate to the Set Work Leader or Circuit Supervisor the starting point or lot for each day's sale, and counting and grading will begin at this designated point and proceed to the closing point of the sale in an orderly sequence. All lot spaces, containing or not containing a lot of tobacco, and all lots of tobacco, covered or uncovered, shall be counted and included in the daily sales allotment. Lots of tobacco shall not be removed, added, rearranged, or substituted between the time they are counted for the day's sale and the time they are graded for the day's sale, provided, however, that with prior approval of the Set Work Leader or Circuit Supervisor compensating lots of tobacco may be substituted for empty spaces and covered lots included in a daily sales count.
                  (6) Each operator of a warehouse at which baled burley tobacco is offered for sale shall open the particular bale, in a lot of tobacco, chosen by a grader for inspection and reseal that bale after inspection.
                  (7) Each seller, by offering burley tobacco for sale, certifies that the lot inspected by a grader is representative of the grade of all the tobacco in that lot, that the leaf was stalk-cured, that the bales do not contain any foreign matter or material, and are not nested.

                  (b) Before starting inspection of the day's sale of burley tobacco in each warehouse, the Set Work Leader or Circuit Supervisor shall determine if there is compliance with the requirements of paragraph (a) of this section. If he determines that the prescribed requirements have not been followed, the inspector shall proceed to the next sale or sales as originally scheduled for that day and grade the number of lots of tobacco scheduled for such sale or sales, and shall return to the noncomplying warehouse on the next regularly scheduled sales day for such warehouse, at which time the Set Work Leader or Circuit Supervisor shall again determine if the prescribed system has been followed before starting the inspection. If noncompliance or failure to observe requirements of paragraph (a) of this section are discovered after inspection for the day's sale has started, the inspector shall discontinue inspection and proceed to the next sale or sales scheduled for that day and shall return to the noncomplying warehouse on the next regularly scheduled sales day for such warehouse.
                  (c) The provisions of this section shall not preclude the application of other administrative remedies or the institution of criminal proceedings in appropriate cases as provided by the Act.
                  [30 FR 12627, Oct. 2, 1965, as amended at 47 FR 51721, Nov. 17, 1982; 56 FR 31534, July 11, 1991]
                
                
                  § 29.75b
                  Display of baled flue-cured tobacco on auction warehouse floors in designated markets.
                  Each lot of baled flue-cured tobacco displayed for sale on auction warehouse floors shall have a minimum of 30 inches from side to side between rows with the open side of the bale facing the aisles. Distance between lots of baled tobacco within the row shall be no less than 18 inches between immediately adjacent lots.
                  [65 FR 46086, July 27, 2000]
                
                
                  § 29.75c
                  Display of tobacco at receiving stations.
                  Each lot of tobacco delivered for sale at receiving stations and transferred to a conveyor system for unloading shall maintain a distance between adjacent lots of not less than 18 inches during the inspection process. The platform area used for examination with a conveyor system shall be a minimum of 4 × 4 feet. Any lots of tobacco displayed in a manner other than a conveyor system shall maintain a minimum clearance of 18 inches on all sides. If the tobacco is inspected or graded by the recipient, it shall be made available for mandatory inspection at the same time and location within the receiving station.
                  [67 FR 36081, May 23, 2002]
                
                
                  § 29.76
                  Mandatory inspection ticket.
                  A mandatory inspection ticket shall consist of a Tobacco Inspection Certificate made and issued in combination with an auction warehouse ticket in a form approved by the Director.
                
                
                  § 29.77
                  Warehousemen to provide tickets.
                  A mandatory inspection ticket, in the form required by § 29.76 shall be provided by each auction warehouseman on a designated market to cover each lot of tobacco offered for sale at auction by him on such market.
                
                
                  § 29.78
                  Changes or alterations.
                  No change or alteration shall be made, in the weight or other identification of the lot, on a mandatory inspection ticket after the certification of type and grade by an official inspector, and any such change or alteration shall constitute and be construed as a change or alteration in the certificate issued or authorized under the Act.
                
                
                  § 29.79
                  Disposition of ticket.
                  One copy of the mandatory inspection ticket shall be attached to, or placed on, the tobacco certificated as a further identification of the lot and all copies of such ticket shall become null and void when such identifying copy is removed from the lot. When and as requested by the Director, one copy of such ticket, showing (a) the certification of type and grade; (b) the weight and other identification; and (c) the details of the sale at auction, shall be delivered by the warehouseman to the Division or the head inspector of the market.
                
                
                  § 29.80
                  Announcing grades.

                  The grade of each lot of tobacco as certified by an official inspector on a designated market shall be clearly announced by the warehouseman or his representative at the time the lot is offered in the auction: Provided, That the Director may waive the requirement of announcing grades in the auction if he finds it impractical for the warehouseman to render this service.
                
                
                  § 29.81
                  Interference with inspectors.
                  (a) Auction. (1) No person, including the owner, producer, warehouseman, purchaser, agent, or employee thereof shall attempt, in any manner, to influence an inspector with respect to the grade designation of tobacco, or impede, in any manner, an inspector while the inspector is in the process of grading tobacco on the warehouse auction floor, or ask any question or discuss any matter pertaining to the grading of tobacco while the inspector is grading any tobacco on the warehouse auction floor. While inspectors are engaged in grading the day's sale, all requests for information concerning the grade designation on or requests to review the grade of any lot of tobacco shall be made only to the head grader or to the market supervisor grader.
                  (2) In the event that the head grader or market supervisor grader determines that a person has violated any provision of this section, inspection ticket(s) if already issued on the lot(s) of unsold tobacco involved shall be null and void and no further inspection shall be performed on such lot(s) offered for sale by the warehouseman in whose premises the violation occurred until the next regularly-scheduled sale for such warehouse: Provided, That if violation consists of talking to the inspector while he/she is grading the tobacco, a warning shall be given on first offense and penalty provisions shall apply on any subsequent offense. A reduction in daily sales for any warehouse resulting from a violation of this section shall not prevent the maximum number of lots or pounds allotted per day per set of buyers from being sold in a designated market.
                  (b) Other. No person, including the owner, producer, receiving station operator, purchaser, agent, or employee thereof shall attempt, in any manner, to influence an inspector with respect to the grade designation of tobacco, or impede, in any manner, an inspector while the inspector is in the process of grading tobacco.
                  (c) Administrative remedies. The provisions of this section shall not preclude the application of other administrative remedies or the institution of criminal proceedings in appropriate cases as provided by the Act.
                  [67 FR 36081, May 23, 2002]
                
              
              
                appeal
                
                  § 29.90
                  When appeal may be taken.

                  Whenever an interested party believes that a certificate issued or a sample prepared under the act is not correct he may file an appeal: Provided, That (a) the period for which such certificate was issued or sample was prepared, if any specified, has not expired; (b) all tobacco covered by such certificate or sample is accessible to an appeal inspector for making a proper reinspection, resampling, or reweighing, and can be definitely identified by him as the tobacco covered by such certificate or sample; and (c) the tobacco has not deteriorated or undergone any material change.
                
                
                  § 29.91
                  How to obtain an appeal.
                  An appeal shall be made in writing and filed with the Division or the office of inspection for the type of tobacco involved. Such appeal shall show:
                  (a) The date; (b) the name and post office address of the appellant and of the person, if any, making the appeal in his behalf; (c) the financial interest of the appellant in the tobacco; (d) the reasons for making the appeal; and such other information as may be required by the Director. The appeal shall be accompanied by the certificate or sample from which the appeal is taken, unless such requirement is waived by the Division when it is impracticable for the appellant to furnish such certificate. The appeal inspector may require the appellant to furnish any other relevant and necessary information for the proper consideration of the appeal.
                
                
                  § 29.92
                  Record of filing time.
                  When an appeal is filed, the date and time of filing shall be recorded by the officer receiving it.
                
                
                  
                  § 29.93
                  When appeal may be refused.
                  If it shall appear that the reasons stated in an appeal are frivolous or unsubstantial or that the act or this subpart have not been complied with, the appeal may be denied or dismissed. When an appeal is denied or dismissed, the appeal inspector shall (a) notify the appellant by telegraph or in writing giving the reason for such denial or dismissal; (b) mail a copy of such notification to the Division; and (c) return or release to the appellant, or other person designated by him, any certificate or sample which was filed with the appeal. All expenses incurred in connection with an appeal prior to its refusal or dismissal shall be paid by the appellant, as provided in § 29.126.
                
                
                  § 29.94
                  When appeal may be withdrawn.
                  An appeal may be withdrawn by the appellant at any time before an appeal certificate is issued or an appeal sample is prepared, upon the payment of any expenses incurred in connection with the appeal as provided in § 29.126.
                
                
                  § 29.95
                  Review or second inspection not an appeal.
                  A review or investigation made in accordance with § 29.132, or a second inspection, sampling, or weighing made upon the request of an interested party for the purpose of securing new or later information when the correctness of an old certificate or sample is not questioned, shall not be considered an appeal.
                
                
                  § 29.96
                  Order in which made.
                  Appeals shall be heard and passed upon, so far as practicable, in the order in which they are filed.
                
                
                  § 29.97
                  Who shall pass upon appeals.
                  Appeals shall be passed upon by an appeal inspector designated for the purpose by the Director. When authorized, by the Director, two or more appeal inspectors may jointly pass upon an appeal. The Division may authorize an inspector, supervising inspector, or other person to act as an appeal inspector, but no appeal inspector shall pass upon an appeal involving the correctness of a certificate issued or sample prepared by him.
                
                
                  § 29.98
                  Appeal findings.
                  Immediately after an appeal has been heard and the tobacco involved therein has been reexamined, an appeal certificate shall be issued or an appeal sample prepared by the appeal inspector. Such certificate or sample shall show the finding of the appeal inspector and shall be labeled “Appeal Certificate” or “Appeal Sample”, as the case may be, over the signature of the appeal inspector. An appeal certificate or sample shall supersede all other certificates or samples for the same lot of tobacco and shall refer specifically to the certificate or sample from which the appeal was made. In all other respects the provisions of this subpart relative to certificates or samples shall apply to an appeal certificate or sample. The findings of the appeal inspector as certificated shall be final, unless the Director shall direct a review of such findings.
                
                
                  § 29.99
                  Superseded certificate or sample.
                  When superseded under this subpart by an appeal certificate or an appeal sample, such superseded certificate or sample shall become null and void and shall not thereafter be used to represent the tobacco described therein. If the original and the copies of the old certificate were not delivered to the appeal inspector for cancellation, the appeal inspector shall notify such persons or firms as he may consider necessary to prevent fraudulent use of any such null and void certificate.
                
              
              
                inspectors, samplers, and weighers
                
                  § 29.106
                  Who may be employed, licensed, or authorized.
                  Any persons who is not financially interested directly or indirectly in merchandising tobacco, except as a grower or except in disposing of tobacco previously acquired, and who has demonstrated his competency may be employed, licensed, or authorized to inspect, sample, or weigh tobacco. Licenses issued by the Secretary shall be countersigned by a supervising official of the Division. Licenses to inspect or to sample shall specify the type or types of tobacco which the licensee is authorized to inspect or sample.
                
                
                  
                  § 29.107
                  Order of providing service.
                  When tobacco is to be inspected, sampled, or weighed upon request, such services shall be rendered as far as practicable in the order in which applications were received. In conducting mandatory inspection, the inspection shall start at the beginning of the “break” in the auction warehouse where the sale is scheduled to start and the inspection shall continue in the order of sale on each warehouse floor and from warehouse to warehouse.
                
                
                  § 29.108
                  Certificate issuance.
                  A certificate shall be issued as soon as practicable after any tobacco has been inspected or weighed for the purpose of the Act. A separate certificate shall be issued for each lot of tobacco inspected or weighed, except when a certificate covering two or more lots is specifically authorized by the Director. In case of a lost or destroyed certificate, a duplicate thereof may be issued under the same number, date, and name by an authorized supervising official. Any such duplicate certificate shall be plainly marked “Duplicate” above the signature of the supervising official who issued it.
                
                
                  § 29.109
                  Inspection determinations.
                  The determination of type, grade, size, form, condition, or other tobacco characteristics shall be based upon a thorough examination of the lot of tobacco to be certificated or an official sample of such lot. The certification of a lot of tobacco shall be a true representation of the lot, or of the official sample, at the time of inspection.
                
                
                  § 29.110
                  Method of sampling.
                  In sampling tobacco under the Act, at least three breaks shall be made at different points in the lot, and in the discretion of the sampler as many more breaks shall be made as seem necessary to show the range of the entire lot. From the breaks so made tobacco to be used in the official sample shall be selected. The official shall, so far as practicable, include tobacco of each quality, color, length, and other characteristics found in the lot in such proportions as would truly represent the lot. In case a lot is found to be damaged, nested, or in doubtful keeping order, the official sample tag shall be so marked. Official sample tags shall be attached to the sample, in a manner prescribed by the Director.
                
                
                  § 29.111
                  Weight determinations.
                  Daily before weighing any tobacco for the purposes of the Act, a weigher shall verify the accuracy of the scales to be used by him. Except as may be otherwise specified by the Director, all weights certificated shall be within an accuracy of 1 pound.
                
                
                  § 29.112
                  Proper light.
                  Tobacco shall not be inspected or sampled for the purposes of the Act except when displayed in proper light for correct determination of grade or other characteristics of tobacco. No tobacco shall be inspected or sampled for the purposes of the Act in the direct rays of the sun or by any artificial light which does not permit the inspector correctly to determine the grade or other characteristics of tobacco.
                
                
                  § 29.113
                  Suspension and termination.
                  The license of an inspector, sampler, or weigher may be suspended, pending final action by the Secretary, by any official authorized to countersign licenses whenever he considers such action to be for the best interest of the service. The designation of an appeal inspector may be withdrawn at any time by the Division. Before the license of an inspector, sampler, or weigher is terminated or revoked pursuant to the Act and the regulations in this subpart, such appointee or licensee shall be furnished by the Secretary, or his designated representative, with a written statement specifying the charges, and within 7 days after his suspension, the licensee may file an appeal in writing with the Secretary supported by any evidence he may wish to offer in connection therewith.
                
              
              
                fees and charges
                
                  § 29.123
                  Fees and charges.

                  Fees and charges for tobacco inspection and certification service shall be collected by the Director to cover, insofar as practicable, all costs of the services, including establishment of standards, administrative, and supervisory costs, as follows:
                  (a) Mandatory inspection. For each year, AMS will calculate the rate for services, per hour per program employee as described in § 29.123(b) and (c). The fee shall be paid by sellers of tobacco and assessed against the warehouse or receiving station operator irrespective of ownership or interest in the tobacco. When the warehouse or receiving station operator pays the Department, it is presumed the fee was collected from the seller. Inspection and related services shall be suspended or denied if the warehouse or receiving station operator fails to pay the fees and charges imposed under this section. The fee shall be based on total poundage of tobacco inspected and sold during each calendar month. The fee shall be due and payable on the first day of the immediately following month and on the day immediately following the last sale each marketing year. Mandatory inspection and certification services shall take precedence over permissive inspections, other than reinspections.
                  (b) Domestic permissive inspection and certification—(1) Regular rate. The total AMS grading, inspection, or sampling program personnel direct pay divided by direct hours, which is then multiplied by the next year's percentage of cost of living increase, plus the benefits rate, plus the operating rate, plus the allowance for bad debt rate. If applicable, travel expenses may also be added to the cost of providing the service.
                  (2) Overtime rate. The total AMS grading, inspection, or sampling program personnel direct pay divided by direct hours, which is then multiplied by the next year's percentage of cost of living increase and then multiplied by 1.5 plus the benefits rate, plus the operating rate, plus an allowance for bad debt. If applicable, travel expenses may also be added to the cost of providing the service.
                  (3) Holiday rate. The total AMS grading, inspection, or sampling program personnel direct pay divided by direct hours which is then multiplied by the next year's percentage of cost of living increase and then multiplied by 2, plus benefits rate, plus the operating rate, plus an allowance for bad debt. If applicable, travel expenses may also be added to the cost of providing the service.
                  (4) Applicability. The fees in paragraphs (b)(1) through (3) of this section shall be applicable for hogshead, bale cases, or sample inspections.
                  (c)(1) For each calendar year, based on previous fiscal year/historical actual costs, AMS will calculate the benefits, operating, and allowance for bad debt components of the regular, overtime and holiday rates as follows:
                  (i) Benefits rate. The total AMS grading, inspection, or sampling program direct benefits costs divided by the total hours (regular, overtime, and holiday) worked, which is then multiplied by the next calendar year's percentage cost of living increase. Some examples of direct benefits are health insurance, retirement, life insurance, and Thrift Savings Plan (TSP) retirement basic and matching contributions.
                  (ii) Operating rate. The total AMS grading, inspection, or sampling program operating costs divided by total hours (regular, overtime, and holiday) worked, which is then multiplied by the percentage of inflation.
                  (iii) Allowance for bad debt rate. Total AMS grading, inspection, or sampling program allowance for bad debt divided by total hours (regular, overtime, and holiday) worked.
                  (2) The calendar year cost of living expenses and percentage of inflation factors used in the formulas in this section are based on the most recent Office of Management and Budget's Presidential Economic Assumptions.
                  (d) Export permissive inspection and certification. The inspection and certification fee for export tobacco will be determined as described in § 29.123(b) and (c).

                  (e) Fees and charges fixed in accordance with this subpart shall be paid by the applicant or person obtaining the service in accordance with a statement rendered by the Division. A deposit to cover all, or a part of, fees and charges for services to be rendered may be required by the Division. Fees for services rendered shall be remitted by check or draft made payable to “Agricultural Marketing Service”, United States Department of Agriculture.
                  
                  (f) Fees for special tests and services will be determined by agreement between the Deputy Administrator, Tobacco Programs, and the applicant or applicants for service.
                  [46 FR 62393, Dec. 24, 1981]
                  
                    Editorial Note:
                    For Federal Register citations affecting § 29.123, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                    
                  
                
                
                  § 29.124
                  When application rejected or withdrawn.
                  When an application for inspection, sampling, or weighing is rejected in accordance with § 29.62, or withdrawn in accordance with § 29.63, the applicant may be required to pay a reasonable charge for the time used by an inspector, sampler, or weigher, and other expenses incurred in connection with such application prior to its rejection or withdrawal.
                
                
                  § 29.125
                  Charge for appeals.

                  A charge of $5 shall be made for each appeal filed under § 29.90 and the fee for an appeal inspection, sampling, or weighing shall equal the fee for the original inspection, sampling, or weighing from which the appeal is taken, plus any charges for travel or other expenses incurred in hearing the appeal: Provided, That when a material error in the certificate or sample from which the appeal is taken is found by the appeal inspector the charge and fee shall be waived.
                  [13 FR 9474, Dec. 31, 1948; 19 FR 57, Jan. 6, 1954, as amended at 46 FR 62394, Dec. 24, 1981]
                
                
                  § 29.126
                  When appeal refused or withdrawn.
                  When an appeal is refused in accordance with § 29.93 or withdrawn in accordance with § 29.94, the appellant may be required to pay a reasonable charge for the time used by the appeal inspector and other expenses incurred in connection with such appeal prior to its denial, dismissal, or withdrawal.
                
                
                  § 29.127
                  Demonstrations and courses of instruction.
                  Charges, not in excess of the cost thereof, as may be approved by the Director, may be made for demonstrations, samples, or courses of instruction when such are furnished upon request.
                  [46 FR 62394, Dec. 24, 1981]
                
                
                  § 29.128
                  For certificates.
                  A charge may be made, in the discretion of the Director, for copies of certificates other than those required to be distributed in § 29.67, and for the issuance of a duplicate certificate in accordance with § 29.108.
                
                
                  § 29.129
                  National Advisory Committee for Inspection Services.
                  (a) To assist the Secretary in determining the level of inspection and related services and the fees and charges therefore, a National Advisory Committee of tobacco producers shall be appointed in accordance with the Federal Advisory Committee Act (5 U.S.C. appendix I).
                  (b) The committee shall consist of 14 members and 14 alternates. There will be a flue-cured subcommittee, a burley subcommittee, and a fire and dark air-cured subcommittee.
                  (c) Recommendations to the Secretary for membership on the committee will be received from the following organizations: One from the Georgia Farm Bureau, one from the South Carolina Farm Bureau, one from the Virginia Farm Bureau, three from the North Carolina Farm Bureau, two from the North Carolina Grange, one from the Tennessee Farm Bureau, three from the Kentucky Farm Bureau, one from the Florida, Indiana, Missouri, West Virginia, or Maryland Farm Bureau, and one from the Wisconsin or Ohio Farm Bureau.
                  (d) The committee and/or subcommittees shall meet at the call of the Secretary.
                  [46 FR 62394, Dec. 24, 1981]
                
              
              
                miscellaneous
                
                  § 29.131
                  [Reserved]
                
                
                  § 29.132
                  Division investigations.

                  An inspector, sampler, or weigher, when authorized by the Division, may of his own initiative, or upon the request of an interested party, review for the purpose of verification or confirmation any tobacco which he has certificated, and any supervising official may review the work of any inspector, sampler, or weigher: Provided, That such review shall not be made if the ownership of the tobacco involved has changed since the date of certification, unless there is intimation or evidence of deterioration or of irregularities or fraud in connection with the certification or sampling. When such review discloses an error in the certification, the inspector, sampler, or weigher concerned, or supervising official shall immediately correct the error by making an appropriate change in the certificate or by canceling the certificate and issuing a new certificate in lieu thereof. Any correction made on a certificate shall be initialed by the issuing official or by the supervising official. When a new certificate is issued for a lot of tobacco, the old certificate and copies thereof shall become null and void and shall not thereafter be used to represent the tobacco described therein.
                
                
                  § 29.133
                  Identification number.
                  The Director may require the use of official identification numbers in connection with tobacco certificated or sampled under the Act. When identification numbers are required, they shall be specified by the Director, and shall be attached to, or stamped, printed, or stenciled on, the lots of tobacco certificated or sampled, in a manner specified by the Director.
                
                
                  § 29.400
                  Inspection, certification, and testing of imported tobacco.
                  (a) All tobacco offered for importation into the United States, including tobacco entering foreign trade zones, but excluding transshipped tobacco, oriental and cigar tobacco, shall be inspected for grade and quality. Tobacco subject to inspection shall be inspected at the point of entry.
                  (b) All flue-cured or burley tobacco, including stems, offered for importation into the United States, including tobacco entering foreign trade zones, but excluding transshipped tobacco, shall be accompanied by a pesticide and end user certification completed by the importer. Any flue-cured or burley tobacco that is not certified as being free of prohibited pesticide residues shall not be permitted entry into the United States until the Secretary has determined that the tobacco meets the pesticide residue requirements in these regulations.
                  [49 FR 27467, July 3, 1984, as amended at 51 FR 30198, Aug. 22, 1986]
                
                
                  § 29.401
                  Definitions.
                  As used in §§ 29.400 through 29.500, the words and phrases hereinafter defined shall have the following meanings:
                  (a) Importation. Arriving within the territorial limits of the United States with the intent to unload.
                  (b) Importer. The owner of the tobacco at the time of importation or the owner's successor in interest if the tobacco is sold prior to the completion of the requirements of §§ 29.400 through 29.500.
                  (c) Inspection certificate. An official written representation of a lot of tobacco made by an inspector and issued to an importer.
                  (d) Invoice. A writing on behalf of the importer that is used in commercial transactions of tobacco for selling, purchasing, shipping, or consigning.
                  (e) Lot. A unit of shipment of tobacco encompassed by a single invoice.
                  (f) Package. A hogshead, carton, case, bale, or other securely enclosed parcel or bundle.
                  (g) Packing list. A document itemizing each package covered by a single invoice listing, among other things, the kind of tobacco in each package, the net weight, and the marks and numbers identifying each package.
                  (h) Point of entry. The place at the port of entry or foreign trade zone where tobacco is unloaded from a carrier or unpacked from a container for the purpose of warehousing, manipulation, or manufacturing.
                  (i) Port of entry. Any place designated by Executive order of the President, by order of the Secretary of the Treasury, or by Act of Congress, at which a customs officer is authorized to accept entries of merchandise, to collect duties, and to enforce the various provisions of the Customs and Navigation Laws. The term “port of entry” incorporates the geographical area under the jurisdiction of the port director when such port is one other than a district headquarters port.
                  (j) Tobacco. Tobacco between the time it is cured and stripped from the stalk or primed and cured, in whole leaf or unmanufactured form, and the time it is utilized in product manufacturing. Conditioning, sweating, stemming, and threshing are not considered manufacturing.
                  (k) Transshipped tobacco. Tobacco that arrives within the territorial limits of the United States for the purpose of continuous transportation without being unloaded for warehousing, manipulation, or manufacturing, to a destination outside the territorial limits of the United States.
                  (l) Unload. To remove from a carrier at the port of entry or at a foreign trade zone.
                  (m) End user certification. A document issued by the Tobacco Division in a form approved by the Director containing a certification by the importer or subsequent purchaser to identify any and all end users of imported flue-cured or burley tobacco.
                  (n) Pesticide. Any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest, and any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant.
                  (o) Pesticide certification. A document issued by the Tobacco Division in a form approved by the Director containing a certification by the importer that flue-cured and burley tobacco offered for importation does not exceed the maximum allowable residue levels of any banned pesticide.
                  (p) Prohibited pesticide residue. The maximum concentration of residue allowable for a specific pesticide or combination of pesticides as set forth in § 29.427.
                  (q) Stems. The midribs or large central veins of tobacco leaves.
                  (r) Pesticide test sample. An official sample or samples, collected from a lot of tobacco by the Secretary of Agriculture for analysis by a certified chemist to ascertain the residue levels of banned pesticides.
                  (s) Sample Identification Form. A document approved by the Director that identifies and accompanies the sample to the testing facility on which the test results will be certified by a chemist in charge of testing.
                  (t) Subsequent purchaser. Any entity that acquires ownership of tobacco after importation.
                  (u) Testing. The chemical analysis of a pesticide test sample to determine levels of pesticide residues.
                  (v) End user. A domestic manufacturer of cigarettes or other tobacco products; an entity that mixes, blends, processes, alters in any manner, or stores imported tobacco for export; or any individual that the Secretary may identify as making use of imported tobacco for the manufacture of tobacco products.
                  (w) Reexported. Any imported tobacco not used to manufacture tobacco products that is subsequently exported.
                  (x) Blended. Tobacco that is combined or mixed into a uniform product.
                  (y) Leaves. Whole, undivided tobacco leaves containing lamina and stem.
                  (z) Strips. The sides (including portions of sides) of tobacco leaf from which the stem has been removed or a lot of tobacco composed of strips.
                  [49 FR 27467, July 3, 1984, as amended at 51 FR 30198, Aug. 22, 1986; 54 FR 24663, June 9, 1989]
                
                
                  § 29.402
                  Advance notice.
                  The importer shall notify, orally or in writing, the Raleigh Regional Office, USDA, AMS, Tobacco Division, P.O. Box 27846, Raleigh, North Carolina 27611, or the Lexington Regional Office, USDA, AMS, Tobacco Division, 333 Waller Avenue, Lexington, Kentucky 40504, of the date and location that tobacco subject to inspection under § 29.400 will be unloaded for warehousing, manipulation, or manufacturing. This notice shall be received at the Regional Office at least five working days prior to unloading the tobacco for warehousing, manipulation, or manufacturing.
                  [49 FR 27468, July 3, 1984]
                
                
                  § 29.403
                  Accessibility of tobacco.

                  All tobacco subject to inspection under § 29.400 shall be made accessible by the importer for examination in a manner prescribed by the inspector. This includes providing proper lighting, removal of package coverings, and such other provisions as the inspector may deem necessary for inspection.
                  [49 FR 27468, July 3, 1984]
                
                
                  § 29.404
                  Inspection.
                  The inspector shall review each lot of tobacco through a process of selective sampling in sufficient detail to allow an accurate determination of the types and grades contained in each lot.
                  [49 FR 27468, July 3, 1984]
                
                
                  § 29.405
                  Inspection by submitted samples.

                  The Director, in lieu of onsite inspection, may approve submission by the importer of samples where time, geographical distance, or availability of inspectors prevent a timely onsite inspection, or where tobacco is classified as a “temporary importation under bond” as defined in 19 CFR 10.31 et seq. The importer shall certify that sampling was conducted in accordance with procedures approved by the Director. All tobacco inspected by submitted sample is subject to spot-checking at the discretion of the Director. Submitted samples shall be disposed of in a manner approved by the Director unless return of the sample is requested by the importer at the time of submission. Samples will only be returned at the importer's expense.
                  [49 FR 27468, July 13, 1984]
                
                
                  § 29.406
                  Import inspection certificate.
                  An import inspection certificate shall consist of a certificate issued by the Tobacco Division in a form approved by the Director. A certificate shall be issued to the importer as soon as practicable following the completion of inspection. A separate certificate shall be issued for each lot of tobacco. In case of a lost or destroyed certificate, a duplicate may be issued under the same number, date, and name by an authorized official. Duplicate certificates shall be plainly marked “Duplicate” above the signature of the supervising official who issued it.
                  [49 FR 27468, July 3, 1984]
                
                
                  § 29.407
                  Disposition of import inspection certificate.
                  The inspector shall provide the importer with the original portion of the certificate and forward the first copy to the Director and the second copy to the appropriate Regional Office. The importer shall retain the original inspection certificate until the lot inspected has been sold, manufactured into products or exported from the United States.
                  [49 FR 27468, July 3, 1984]
                
                
                  § 29.425
                  Submission and disposition of pesticide residues and end user(s) certification.
                  (a) Completion of certification: The importer shall complete a pesticide residue and end user(s) certification on a form approved by the Director for each lot of flue-cured or burley tobacco, including stems, offered for importation. If the importer is unable to identify the end user(s) or purchasers at the time of importation, an amended certification shall be executed within 30 days or at such time as the end user(s) or subsequent purchasers can be identified for any portion of the lot. Subsequent purchasers or end users so identified shall also complete an end user(s) certification until the tobacco is used in the manufacture of tobacco products or is reexported.
                  (b) Disposition of copies: The importer shall deliver the original and first copy to the inspector at the time the tobacco is inspected under the provisions of §§ 29.400 through 29.407. Subsequent purchasers or end users and importers submitting amended forms shall mail the original and first copy to Director, Tobacco Division, AMS, USDA, Washington, DC 20250.
                  (c) The information collection and recordkeeping requirements contained in this section have been approved by the Office of Management and Budget (OMB) under the provisions of 44 U.S.C. chapter 35 and have been assigned OMB control number 0581-0056.
                  [51 FR 30198, Aug. 22, 1986]
                
                
                  § 29.426
                  Collection of pesticide test samples.

                  Any lot of tobacco not certified by the importer as being free of prohibited pesticide residues shall be sampled in sufficient detail to determine whether the lot conforms with the pesticide residue standards. Lots of imported tobacco certified by the importer shall be sampled on a random basis and tested to determine whether they conform with the pesticide residue standards.
                  [51 FR 30199, Aug. 22, 1986]
                
                
                  § 29.427
                  Pesticide residue standards.
                  The maximum concentration of residues of the following pesticides allowed in flue-cured or burley tobacco, expressed as parts by weight of the residue per one million parts by weight of the tobacco (ppm) are:
                  
                    
                      CHLORDANE
                      3.0
                    
                    
                      DIBROMOCHLOROPROPANE (DBCP)
                      1.0
                    
                    
                      DICAMBA (Temporary)
                      5.0
                    
                    
                      ENDRIN
                      0.1
                    
                    
                      ETHYLENE DIBROMIDE (EDB)
                      0.1
                    
                    
                      FORMOTHION
                      0.5
                    
                    
                      HEXACHLOROBENZENE (HCB)
                      0.1
                    
                    
                      METHOXYCHLOR
                      0.1
                    
                    
                      TOXAPHENE
                      0.3
                    
                    
                      2,4-D (Temporary)
                      5.0
                    
                    
                      2,4,5-T
                      0.1
                    
                    
                      Sum of ALDRIN and DIELDRIN
                      0.1
                    
                    
                      Sum of CYPERMETHRIN and PERMETHRIN (Temporary)
                      3.0
                    
                    
                      Sum of DDT, TDE (DDD), and DDE
                      0.4
                    
                    
                      Sum of HEPTACHLOR and HEPTACHLOR EPOXIDE
                      0.1
                    
                  
                  [54 FR 24663, June 9, 1989; 54 FR 27855, July 3, 1989]
                
                
                  § 29.428
                  Identification of sample for testing.
                  Samples of imported tobacco shall be identified by the inspector on a form approved by the Director. The original and first two copies shall accompany the sample to the designated testing facility. The remaining copy of the identification form will be sent to the Director. Upon the completion of testing the designated facility will complete the form and mail the original and one copy to the Director and retain one copy for their records.
                  [51 FR 30199, Aug. 22, 1986]
                
                
                  § 29.429
                  Disposition of imported tobacco exceeding pesticide residue standards.
                  Within 10 days of the receipt of test results from pesticide test samples, the Director shall notify the importer or entity responsible for the lot of tobacco of the test results. If the test results indicate that the lot or any portion of the lot contains prohibited pesticide residues, the Director will notify the importer or entity responsible for the affected tobacco and the appropriate U.S. Customs officials that the tobacco cannot enter the United States. The importer or other entity shall notify the Director in writing of the methods by which the tobacco will be disposed of and provide 5 days advance notice of time and place of final disposition. The Department will monitor the disposition procedures to verify that the tobacco has been accurately identified as to lot, kind, type, and grade.
                  [54 FR 24663, June 9, 1989]
                
                
                  § 29.430
                  Appeals.
                  Appeals of test results for imported tobacco must be made in writing to the Director within 30 days from the receipt of notification. The statement must specify in detail the relief requested. The importer or entity requesting the appeal will bear the cost of any subsequent sampling and testing. Subsequent samples will be selected only from tobacco which is in the original package and from tobacco which has not been mixed, blended, or altered in any manner since the initial sampling.
                  [51 FR 30199, Aug. 22, 1986]
                
                
                  § 29.431
                  Handling of imported tobacco pending test results.
                  After an individual shipment of imported flue-cured or burley tobacco has been sampled, regardless of whether it is certified as being free from prohibited peticide residues, it must be kept in the original packages, and not be mixed, blended, manipulated, or altered in any manner, or moved, shipped, or transported from the point of entry until it has been determined that the tobacco does not contain prohibited pesticide residues.
                  [54 FR 24663, June 9, 1989]
                
                
                  § 29.500
                  Fees and charges for inspection and acceptance of imported tobacco.

                  (a) The fee for inspection of imported tobacco will be determined as described in § 29.123 and shall be paid by the importer. This inspection fee applies to all tobacco imported into the United States except as provided in § 29.400. Fees for services rendered shall be remitted by check or draft in accordance with a statement issued by the Director, and shall be made payable to “Agricultural Marketing Service.”
                  (b) The fee for sampling, accepting, and certification of imported flue-cured and burley tobacco for prohibited pesticide residues will be determined as described in § 29.123 and shall be paid by the importer.
                  (c) The fee for accepting imported flue-cured and burley tobacco not accompanied by a certification that it is free of prohibited pesticide residues will be determined as described in § 29.123. Fees for services rendered shall be remitted by check or draft in accordance with a statement issued by the Director, and shall be made payable to “Agricultural Marketing Service.”
                  [56 FR 34003, July 25, 1991, as amended at 58 FR 42413, Aug. 9, 1993; 79 FR 67320, Nov. 13, 2014]
                
              
            
            
              Subpart C—Standards
              
                Official Standard Grades for Flue-Cured Tobacco (U.S. Types 11, 12, 13, 14 and Foreign Type 92)
                
                  Authority:
                  7 U.S.C. 511b, 511m, and 511r.
                
                
                  Source:
                  42 FR 21092, Apr. 25, 1977, unless otherwise noted.
                
              
              
                definitions
                
                  § 29.1001
                  Definitions.
                  As used in these standards, the words and phrases hereinafter defined shall have the indicated meanings so assigned.
                
                
                  § 29.1002
                  Body.
                  The thickness and density of a leaf or the weight per unit of surface. (See Elements of Quality Chart.)
                
                
                  § 29.1003
                  Class.
                  A major division of tobacco based on method of cure or principal usage.
                
                
                  § 29.1004
                  Clean.
                  Tobacco is described as clean when it contains only a normal amount of sand or soil particles. Leaves grown on the lower position of the stalk normally contain more sand or dirt than those from higher stalk positions. (See Rule 4.)
                
                
                  § 29.1005
                  Color.
                  The third factor of a grade based on the relative hues, saturations or chromas, and color values common to the type.
                
                
                  § 29.1006
                  Color intensity.
                  The varying degree of saturation or chroma. Color intensity as applied to tobacco describes the strength or weakness of a specific color or hue. (See Elements of Quality Chart.)
                
                
                  § 29.1007
                  Color symbols.
                  As applied to flue-cured tobacco, color symbols are L—lemon, F—orange, FR—orange red, R—red, V—greenish, K—variegated, KR—variegated red or scorched, G—green, GR—green red, GK—green variegated (may be scorched), GG—gray green, KL—variegated lemon, KF—variegated orange, KV—variegated greenish, KM—variegated (scorched) mixed, KD—variegated dark red, and LL—whitish-lemon.
                  [48 FR 29670, June 28, 1983]
                
                
                  § 29.1008
                  Combination symbols.
                  A color or group symbol used with another symbol to form the third factor of a grademark to denote a particular side or characteristic of the tobacco. As applied to flue-cured tobacco, the combination symbols are XL—lug side, PO—oxidized primings, XO—oxidized lugs or cutters, BO—oxidized leaf or smoking leaf, GL—thin-bodied nondescript, GF—medium-bodied nondescript, LP—lemon (primings side), and FP—orange (primings side), KK-excessively scorched.
                  [48 FR 29671, June 28, 1983, as amended at 51 FR 25027, July 10, 1986]
                
                
                  § 29.1009
                  Condition.

                  The state of tobacco which results from the method of preparation or from the degree of fermentation. Words used to describe the condition of tobacco are: Undried, air-dried, steam-dried, sweating, sweated, and aged.
                
                
                  § 29.1010
                  Crude.
                  A subdegree of maturity. Crude leaves are usually hard and slick as a result of extreme immaturity. A similar condition may result from fire-kill, sunburn, or sunscald. Any leaf which is crude to the extent of 20 percent or more of its surface may be described as crude. (See Rule 20.)
                
                
                  § 29.1011
                  Cured.
                  Tobacco dried of its sap by either natural or artificial processes.
                
                
                  § 29.1012
                  Damage.
                  The effect of mold, must, rot, black rot, or other fungus or bacterial diseases which attack tobacco in its cured state. Tobacco having the odor of mold, must, or rot is considered damaged. (See Rule 21.)
                
                
                  § 29.1013
                  Dirty.
                  The state of tobacco containing moderate to excessive amounts of dirt or sand, or tobacco to which additional quantities of dirt or sand have been added. (See Rule 24.)
                
                
                  § 29.1014
                  Elasticity.
                  The flexible, springy nature of the tobacco leaf to recover approximately its original size and shape after it has been stretched.
                
                
                  § 29.1015
                  Elements of quality.
                  Elements of quality and the degrees used in the specifications of the Official Standard Grades for Flue-cured, U.S. Types 11-14, and Foreign Type 92 are shown in chart form. Words have been selected to describe the degrees of each element.
                  [42 FR 21092, Apr. 25, 1977, as amended at 49 FR 16755, Apr. 20, 1984]
                
                
                  § 29.1016
                  Excessively scorched.
                  As applied to flue-cured tobacco, the combination symbol “KK” when used as the third factor of a grademark denotes that a lot contains over 50 percent of unripe tobacco.
                  [51 FR 25027, July 10, 1986]
                
                
                  § 29.1017
                  Finish.
                  The reflectance factor in color perception. Finish indicates the sheen or shine of the surface of a tobacco leaf.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 51 FR 25027, July 10, 1986]
                
                
                  § 29.1018
                  Fire-killed.
                  Any leaf of which 5 percent or more of its surface has a set green color caused by excessive heat in the curing process. Any lot containing 5 percent or more of such tobacco may be described as fire-killed. (See Rule 23.)
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 51 FR 25027, July 10, 1986]
                
                
                  § 29.1019
                  Flue-cured.
                  Tobacco cured under artificial atmospheric conditions by a process of regulating the heat and ventilation without allowing smoke or fumes from the fuel to come in contact with the tobacco; or tobacco cured by some other process which accomplishes the same results.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 51 FR 25027, July 10, 1986]
                
                
                  § 29.1020
                  Foreign matter.
                  Any extraneous substance or material such as straw, strings, rubber bands, grass, weeds, or an excessive amount of dirt or sand. (See Rule 24.)
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 51 FR 25027, July 10, 1986]
                
                
                  § 29.1021
                  Form.
                  The stage or preparation of tobacco such as stemmed or unstemmed.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 51 FR 25027, July 10, 1986]
                
                
                  § 29.1022
                  Grade.
                  A subdivision of a type according to group, quality, and color.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 51 FR 25027, July 10, 1986]
                
                
                  § 29.1023
                  Grademark.

                  A grademark normally consists of three symbols which indicate group, quality, and color. A letter is used to indicate group, a number to indicate quality, and a letter or letters to indicate color. For example, B3F means Leaf, good quality, orange color.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 51 FR 25027, July 10, 1986]
                
                
                  § 29.1024
                  Green (G).
                  A color term applied to immature or crude tobacco. Any leaf which has a green color affecting 20 percent or more of its surface may be described as green. (See Rule 19.)
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 51 FR 25027, July 10, 1986]
                
                
                  § 29.1025
                  Greenish (V).
                  A color term applied to greenish-tinged tobacco. Any leaf which has a greenish tinge or a pale green color affecting 20 percent or more of its surface may be described as greenish. (See Rule 18.)
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 51 FR 25027, July 10, 1986]
                
                
                  § 29.1026
                  Group.
                  A division of a type covering closely related grades based on certain characteristics which are related to stalk position, body, or the general quality of the tobacco. Groups in Flue-cured, U.S. Types 11-14, and Foreign Type 92 are: Leaf (B), Smoking Leaf (H), Cutters (C), Lugs (X), Primings (P) Mixed (M), Nondescript (N), and Scrap (S).
                  [52 FR 28533, July 31, 1987]
                
                
                  § 29.1027
                  Injury.
                  Hurt or impairment from any cause except the fungus or bacterial diseases which attack tobacco in its cured state, but which is not serious enough to be classified as waste. (See definitions of Damage and Waste; see also Rule 14.)
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 51 FR 25027, July 10, 1986]
                
                
                  § 29.1028
                  Leaf.
                  Whole, unstemmed leaf. Leaf, when applied to tobacco in strip form, shall describe the divided unit of a whole leaf.
                  [49 FR 16755, Apr. 20, 1984. Redesignated at 51 FR 25027, July 10, 1986]
                
                
                  § 29.1029
                  Leaf scrap.
                  A byproduct of stemmed and unstemmed tobacco.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 49 FR 16755, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1030
                  Leaf structure.
                  The cell development of a leaf as indicated by its porosity. (See Elements of Quality Chart.)
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 49 FR 16755, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1031
                  Lemon (L).
                  Yellow.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 49 FR 16755, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1032
                  Length.
                  The linear measurement of cured tobacco leaves from the butt of the midrib to the extreme tip. Length, as an element of quality, does not apply to tobacco in strip form.
                  [42 FR 21092, Apr. 25, 1977. Redesignated and amended at 49 FR 16755, Apr. 20, 1984, and further redesignated at 51 FR 25027, July 10, 1986]
                
                
                  § 29.1033
                  Lot.
                  A pile, basket, bulk, or more than one bale, case, hogshead, tierce, package, or other definite package unit.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 49 FR 16755, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1034
                  Maturity.
                  The degree of ripeness. (See Elements of Quality Chart.)
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 49 FR 16755, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1035
                  Mixed color (KM).
                  Distinctly different colors of the type mingled together. (See Rule 16.)
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 49 FR 16755, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1036
                  Mixed Group (M).

                  This group consists of tobacco from three or more groups or two distinctly different groups which are mixed together in various combinations.
                  [49 FR 16755, Apr. 20, 1984. Redesignated at 51 FR 25027, July 10, 1986]
                
                
                  § 29.1037
                  Nested.
                  Any lot of Types 11-14 tobacco which has been loaded, packed or arranged to conceal tobacco of inferior grade, quality or condition. Nested includes: (a) Any lot of tobacco which contains injured or other inferior tobacco, any of which cannot be readily detected upon inspection because of the way the lot is packed or arranged; (b) Any lot of tobacco which consists of distinctly different grades, qualities or conditions and which is stacked or arranged with the same kinds together so that the tobacco in the lower portions of the lot is distinctly inferior in grade, quality or condition from the tobacco in the top portion of the lot.
                  [52 FR 28534, July 31, 1987]
                
                
                  § 29.1038
                  No-G.
                  A designation applied to a lot of tobacco which is offtype, semicured, fire-killed, smoked, oxidized over 10 percent, or has an odor foreign to the type. (See Rule 23.)
                  [47 FR 51721, Nov. 17, 1982. Redesignated at 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1039
                  No-G-F.
                  A designation applied to a lot of tobacco that contains stalks, suckers, or foreign matter. (See Rule 24.)
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1040
                  No-G-Nested.
                  A designation applied to a lot of Types 11-14 tobacco which is classified as nested. (See Rule 27.)
                  [47 FR 51721, Nov. 17, 1982. Redesignated at 48 FR 29671, June 28, 1983. Redesignated and amended at 49 FR 16756, Apr. 20, 1984, and further redesignated at 51 FR 25027, July 10, 1986]
                
                
                  § 29.1041
                  Oil.
                  A soft, semifluid constituent of tobacco. (See Elements of Quality Chart.)
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1042
                  Offtype.
                  Tobacco of distinctly different characteristics which cannot be classified as Flue-cured, U.S. Types 11-14 or Foreign Type 92. (See Rule 23.)
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, and at 48 FR 29671, June 28, 1983. Redesignated and amended at 49 FR 16756, Apr. 20, 1984, and further redesignated at 51 FR 25027, July 10, 1986]
                
                
                  § 29.1043
                  Orange (F).
                  A reddish yellow.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1044
                  Orange Red (FR).
                  A yellowish red.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1045
                  Order (case).
                  The state of tobacco with respect to its moisture content.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1046
                  Oxidized (O).
                  A term applied to tobacco that has deteriorated and turned black during the curing process. Any leaf of which 10 percent or more of its surface has been blackened during the curing process may be described as oxidized. Oxidized tobacco is also known as barn scald or barn rot. (See Rules 23 and 25.)
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  
                  § 29.1047
                  Package.
                  A hogshead, tierce, case, bale, or other securely enclosed parcel or bundle.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1048
                  Packing.
                  A lot of tobacco consisting of a number of packages submitted as one definite unit for sampling or inspecting. It is represented to contain the same kind of tobacco and has a common identification number or mark on each package.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1049
                  Papery.
                  A term used to describe thin-bodied, oilless tobacco usually associated with whitish-lemon color.
                  [51 FR 25027, July 10, 1986; 51 FR 28687, Aug. 11, 1986]
                
                
                  § 29.1050
                  Prematurity.
                  A condition of growth and development characteristic of the lower leaves of the tobacco plant. Premature leaves have some appearance of ripeness due to a process of starvation caused by translocation of plant food elements from these leaves to other leaves higher on the stalk.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1051
                  Quality.
                  A division of a group or the second factor of a grade based on the relative degree of one or more elements of quality.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1052
                  Raw.
                  Tobacco as it appears between the time of harvesting and the beginning of the curing process.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1053
                  Red (R).
                  A brownish red.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1054
                  Semicured.
                  Tobacco in the process of being cured or which is partially but not thoroughly cured. Semicured includes tobacco which contains fat stems, swelled stems, frozen tobacco, frozen stems, or stems that have not been thoroughly dried in the curing process. (See Rule 23.)
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1055
                  Side.
                  A certain phase of quality, color, or length as contrasted with some other phase of quality, color, or length; or any peculiar characteristic of tobacco.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1056
                  Slick.
                  A term used to denote tobacco having a close or tight leaf structure. Any leaf of lemon or orange color of which 20 percent or more of its surface is close or tight may be described as slick. (See Rule 17.)
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  
                  § 29.1057
                  Smoked.
                  Any tobacco affected by smoke or fumes in the curing process. (See Rule 23.)
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1058
                  Sound.
                  Free of damage.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1059
                  Special factor.
                  A symbol or term authorized to be used with specified grades. Tobacco to which a special factor is applied may meet the general specifications but which has a peculiar side or characteristic which tends to modify the grade. (See Rules 10, 21, 22, 26, 28, 29, and 30.)
                  [60 FR 36027, July 13, 1995, as amended at 65 FR 46086, July 27, 2000]
                
                
                  § 29.1060
                  Steam-dried.
                  The condition of unfermented tobacco as customarily prepared for storage by means of a redrying machine or other steam-conditioning equipment.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1061
                  Stem.
                  The midrib or large central vein of a tobacco leaf.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1062
                  Stemmed.
                  A form of tobacco, including strips or strip scrap, from which the stems or midribs have been removed.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1063
                  Strips.
                  The sides of a tobacco leaf from which the stem has been removed from a lot of tobacco composed of strips.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1064
                  Sweated.
                  The condition of tobacco which has passed through one or more fermentations natural to tobacco packed with a normal percentage of moisture. This condition sometimes is described as aged.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1065
                  Sweating.
                  The condition of tobacco in the process of fermentation.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1066
                  Symbol (S).
                  As applied to Flue-cured tobacco the symbol (S) when used (a) as the third factor of a grademark, denotes slick, unripe tobacco in lemon or orange color, and (b) when used preceding a grademark, denotes tobacco in strip form. (See Rules 17 and 28.)
                  [49 FR 16756, Apr. 20, 1984. Redesignated at 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1067
                  Tobacco.
                  Tobacco as it appears between the time it is primed and cured, and the time it enters into the different manufacturing processes. The acts of stemming, threshing, sweating, and conditioning are not regarded as manufacturing processes. Tobacco, as used in these standards, does not include manufactured or semi-manufactured products, stems, cuttings, clippings, trimmings, siftings, or dust.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, and at 48 FR 29671, June 28, 1983. Redesignated and amended at 49 FR 16756, Apr. 20, 1984, and further redesignated at 51 FR 25027, July 10, 1986]
                
                
                  
                  § 29.1068
                  Tobacco products.
                  Manufactured tobacco, including cigarettes, cigars, smoking tobacco, chewing tobacco, and snuff.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1069
                  Type.
                  A division of a class of tobacco having certain common characteristics and closely related grades. Tobacco which has the same characteristics and corresponding qualities, colors, and lengths is classified as one type, regardless of any factors of historical or geographical nature which cannot be determined by an examination of the tobacco.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1070
                  Type 11.
                  That type of flue-cured tobacco commonly known as Western Flue-cured or Old Belt and Middle Belt Flue-cured, produced principally in the Piedmont sections of Virginia and North Carolina and the district extending eastward to the coastal plains region. That portion of this type known as Old Belt Flue-cured, normally characterized by a heavier body and darker color shade and produced principally in the Piedmont sections of Virginia and North Carolina, may be classified as Type 11a; and that portion of the type known as Middle Belt Flue-cured, normally characterized by a thinner body and lighter color shade and produced principally in a section lying between the Piedmont and coastal plains regions of Virginia and North Carolina, may be classified as Type 11b.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1071
                  Type 12.
                  That type of flue-cured tobacco commonly known as Eastern Flue-cured or Eastern Carolina Flue-cured, produced principally in the coastal plains section of North Carolina, north of the South River.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1072
                  Type 13.
                  That type of flue-cured tobacco commonly known as Southeastern Flue-cured or South Carolina Flue-cured, produced principally in the coastal plains section of South Carolina and the southeastern counties of North Carolina, south of the South River.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1073
                  Type 14.
                  That type of flue-cured tobacco commonly known as Southern Flue-cured, produced principally in the southern section of Georgia, in northern Florida, and to some extent in Alabama.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1074
                  Type 92.
                  That type of flue-cured tobacco commonly known as Foreign-grown Flue-cured, produced in countries other than the United States.
                  [49 FR 16756, Apr. 20, 1984. Redesignated at 51 FR 25027, July 10, 1986]
                
                
                  § 29.1075
                  Undried.
                  The condition of unfermented tobacco which has not been air-dried or steam-dried.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1076
                  Uniformity.
                  An element of quality which describes the consistency of a lot of tobacco as it is prepared for market. Uniformity is expressed as a percentage in grade specifications. (See Rule 13.)
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  
                  § 29.1077
                  Unsound (U).
                  Damaged. (See Rule 21.)
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1078
                  Unstemmed.
                  A form of tobacco, including whole leaf and leaf scrap, from which the stems or midribs have not been removed.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1079
                  Variegated (K).
                  Any tobacco that does not blend with the normal colors of the types; any leaf of which 20 percent or more of its surface is grayish, mottled, bleached, doty-faced, scalded, or sunbaked. (See Rule 15.)
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 48 FR 29671, June 28, 1983, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1080
                  Variegated dark red (KD).
                  A dark brownish-red discoloration which usually results from excessive sunbaking during the growing process or from storing cured tobacco over extended periods of time. Any leaf of which 20 percent or more of its surface is dark brownish-red may be described as variegated dark red.
                  [48 FR 29671, June 28, 1983. Redesignated at 49 FR 16756, Apr. 20, 1984 and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1081
                  Variegated red or scorched (KR).
                  A red discoloration which usually results from excessive heat in the curing process. Any leaf of which 20 percent or more of its surface has been reddened in the curing process may be described as variegated red or scorched. (See Rule 16.)
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1082
                  Waste.
                  The portion or portions of the web of tobacco leaves which have been lost or rendered less serviceable for use in tobacco products, including:
                  (a) Portions which have decomposed or largely decomposed by field diseases and field-firing, pole-burning, bulk-burning; (b) portions which are dead, lifeless, and do not have sufficient strength or stability to hold together in the normal manufacturing process due to excessive injury of any kind.
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1083
                  Wet (W).
                  Any sound tobacco containing excessive moisture to the extent that it is in unsafe or doubtful-keeping order. Wet applies to any tobacco which is not damaged but which is likely to damage if treated in the customary manner. (See Rule 22.)
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, 49 FR 16756, Apr. 20, 1984, and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1084
                  Whitish-lemon (LL).
                  A whitish-yellow color which usually results during wet growing seasons when rain leaches or washes out the yellow color from the leaf. Any leaf of which 20 percent or more of its leaf surface has whitish-yellow color may be described as whitish-lemon.
                  [48 FR 29671, June 28, 1983. Redesignated at 49 FR 16756, Apr. 20, 1984 and 51 FR 25027, July 10, 1986]
                
                
                  § 29.1085
                  Width.
                  The relative breadth of a tobacco leaf expressed in relation to its length. Width, as an element of quality, does not apply to tobacco in strip form. (See Elements of Quality Chart.)
                  
                    
                      Elements
                       
                       
                      Degrees
                       
                       
                    
                    
                      Maturity
                      Immature
                      Unripe
                      Mature
                      Ripe
                      Mellow.
                    
                    
                      Leaf structure
                      Tight
                      Close
                      Firm
                      Open
                    
                    
                      
                      Body
                      Heavy
                      Fleshy
                      Medium
                      Thin
                    
                    
                      Oil
                      Lean
                      Oily
                      Rich
                    
                    
                      Color intensity
                      Pale
                      Weak
                      Moderate
                      Strong
                      Deep.
                    
                    
                      Width
                      Stringy
                      Narrow
                      Normal
                      Spready
                    
                    
                      Length
                      
                      (1 )
                      (1 )
                      (1 )
                    
                    
                      Uniformity
                      
                      (2 )
                      (2 )
                      (2 )
                    
                    
                      Injury tolerance
                      
                      (2 )
                      (2 )
                      (2 )
                    
                    
                      Waste tolerance
                      
                      (2 )
                      (2 )
                      (2 )
                    
                    
                      1 Expressed in inches.
                    
                      2 Expressed in percentage.
                  
                  [42 FR 21092, Apr. 25, 1977. Redesignated at 47 FR 51721, Nov. 17, 1982, and at 48 FR 29671, June 28, 1983. Redesignated and amended at 49 FR 16756, Apr. 20, 1984, and further redesignated at 51 FR 25027, July 10, 1986]
                
              
              
                elements of quality
                
                  § 29.1101
                  Elements of quality and degrees of each element.
                  These standardized words or terms are used to describe tobacco quality and to assist in interpreting grade specifications. Tobacco attributes or characteristics which constitute quality are designated as elements of quality. The range within each element is expressed by the use of words or terms designated as degrees. These several degrees are arranged to show their relative value, but the actual value of each degree varies with group.
                
              
              
                rules
                
                  § 29.1106
                  Rules.
                  The application of these official standard grades shall be in accordance with the following rules.
                
                
                  § 29.1107
                  Rule 1.
                  Each grade shall be treated as a subdivision of a particular type. When the grade is stated in an inspection certificate, the type also shall be stated.
                
                
                  § 29.1108
                  Rule 2.
                  The determination of a grade shall be based upon a thorough examination of a lot of tobacco or of an official sample of the lot.
                
                
                  § 29.1109
                  Rule 3.
                  In drawing an official sample from a hogshead or other package of tobacco, three or more breaks shall be made at such points and in such manner as the inspector or sampler may find necessary to determine the kinds of tobacco and the percentage of each kind contained in the lot. All breaks shall be made so that the tobacco contained in the center of the package is visible to the sampler, except for baled tobacco that is not opened for inspection (see Rule 30). Tobacco shall be drawn from at least three breaks from which a representative sample shall be selected. The sample shall include tobacco of each different group, quality, color, length, and kind found in the lot in proportion to the quantities of each contained in the lot.
                  [65 FR 46086, July 27, 2000]
                
                
                  § 29.1110
                  Rule 4.
                  All standard grades must be clean unless otherwise noted by a special factor.
                
                
                  § 29.1111
                  Rule 5.
                  The grade assigned to any lot of tobacco shall be a true representation of the tobacco at the time of inspection and certification. If, at any time, it is found that a lot of tobacco does not comply with the specifications of the grade previously assigned, it shall not thereafter be represented as such grade.
                
                
                  § 29.1112
                  Rule 6.
                  A lot of tobacco on the marginal line between two colors shall be placed in the color with which it best corresponds with respect to body or other associated elements of quality.
                
                
                  § 29.1113
                  Rule 7.

                  Any lot of tobacco which meets the specifications of two grades shall be placed in the higher grade. Any lot of tobacco on the marginal line between two grades shall be placed in the lower grade.
                
                
                  § 29.1114
                  Rule 8.
                  A lot of tobacco meets the specifications of a grade when it is not lower in any degree of any element of quality than the minimum specifications of such grade.
                
                
                  § 29.1115
                  Rule 9.
                  The use of any grade may be restricted by the Director during any marketing season when it is found that the grade is not needed or appears in insufficient volume to justify its use.
                
                
                  § 29.1116
                  Rule 10.
                  Any special factor approved by the Director of the Tobacco Division, Agricultural Marketing Service, may be used to show a peculiar side or characteristic of the tobacco which tends to modify the grade.
                  [42 FR 21092, Apr. 25, 1977, as amended at 49 FR 16756, Apr. 20, 1984]
                
                
                  § 29.1117
                  Rule 11.
                  Interpretations, the use of specifications, and the meaning of terms shall be in accordance with determinations or clarifications made by the Chief of the Marketing Programs Branch and approved by the Director.
                
                
                  § 29.1118
                  Rule 12.
                  In determining the grade of a lot of tobacco, the lot as a whole shall be considered. Minor irregularities which do not affect over one percent of the tobacco shall be overlooked.
                
                
                  § 29.1119
                  Rule 13.
                  Degrees of uniformity shall be expressed in terms of percentages. The percentages shall govern the portion of a lot which must meet the specifications of the grade. (These percentages shall not affect limitations established by other rules.) The minor portion must be closely related, but may be of a different group, quality, and color from the major portion.
                
                
                  § 29.1120
                  Rule 14.
                  The application of injury tolerance as an element of quality shall be expressed in terms of a percentage. The appraisal of injury shall be based upon the percentage of affected leaf surface or the degree of injury. In appraising injury, consideration shall be given to the normal characteristics of the group as related to injury.
                
                
                  § 29.1121
                  Rule 15.
                  Any lot of tobacco containing 20 percent or more of variegated tobacco other than variegated red or scorched shall be described as variegated and designated by the color symbol “K,” “KL,” “KF,” “KD,” or “KV.”
                  [42 FR 21092, Apr. 25, 1977, as amended at 48 FR 29671, June 28, 1983]
                
                
                  § 29.1122
                  Rule 16.
                  Any lot of ripe tobacco which contains 20 percent or more of variegated red or scorched tobacco shall be designated by the color symbol “KR.” Any lot of unripe tobacco which is under 20 percent greenish or green but which contains 20 percent or more of scorched tobacco, or any lot of tobacco which contains 20 percent or more of a color distinctly different from the major color shall be classified as mixed color and designated by the color symbol “KM”. Any lot of unripe tobacco in the C, or B groups which is under 20 percent greenish or green but which contains 50 percent or more of scorched tobacco shall be classified as excessively scorched and designated by the combination symbol “KK”.
                  [42 FR 21092, Apr. 25, 1977, as amended at 51 FR 25028, July 10, 1986]
                
                
                  § 29.1123
                  Rule 17.
                  Any lot of lemon, or orange colored tobacco containing over 20 percent of slick tobacco shall be designated by the symbol “S” in the X, C, or B groups.
                
                
                  § 29.1124
                  Rule 18.
                  Any lot of mature tobacco in lemon or orange color containing 20 percent or more of greenish tobacco, or any lot which is not green but which contains 20 percent or more of greenish and green tobacco combined shall be designated by the color symbol “V.”
                
                
                  
                  § 29.1125
                  Rule 19.
                  Any lot of tobacco containing 20 percent or more of green tobacco, or any lot which is not crude but contains 20 percent or more of green and crude combined shall be designated by the color symbols “G,” “GR,” “GK,” “GG,” or the combination symbols “GL,” or “GF.”
                
                
                  § 29.1126
                  Rule 20.
                  Crude tobacco shall not be included in any grade of any color except green, green red, green variegated, gray green, or the combination symbols “GL,” or “GF” in the nondescript group. Any lot containing 20 percent or more of crude tobacco shall be classified as nondescript.
                
                
                  § 29.1127
                  Rule 21.
                  Damaged tobacco which otherwise meets the specifications of a grade shall be treated as a special factor grade by placing the special factor “U” after the grademark.
                
                
                  § 29.1128
                  Rule 22.
                  Sound tobacco that is wet or in doubtful-keeping order but which otherwise meets the specifications of a grade shall be treated as a special factor grade by placing the special factor “W” after the grademark.
                
                
                  § 29.1129
                  Rule 23.
                  Tobacco shall be designated by the grademark “No-G,” when it is offtype, semicured, fire-killed, smoked, oxidized over 10 percent, has an odor foreign to the type, or is packed in bales which are not approximately 42 inches wide × 42 inches high × 40 inches long.
                  [65 FR 46086, July 27, 2000]
                
                
                  § 29.1130
                  Rule 24.
                  Tobacco shall be designated by the grademark, “No-G-F,” when it contains stalks, suckers, or foreign matter such as straw, strings, rubber bands, grass, weeds, or an excessive amount of dirt or sand.
                
                
                  § 29.1131
                  Rule 25.
                  Any lot of tobacco containing 10 percent or less of oxidized tobacco, except as provided in rule 12, shall be designated by the combination symbols “PO,” “XO,” or “BO.” Crude or green tobacco containing 10 percent or less of oxidized shall be grade “N2.”
                
                
                  § 29.1132
                  Rule 26.
                  Tobacco that contains a moderate amount of dirt or sand, but which otherwise meets the specifications of any Primings grade, including the first quality Nondescript from the Primings group, shall be designated by placing the special factor, “dirt” or “sand” after the grademark.
                
                
                  § 29.1133
                  Rule 27.
                  Tobacco in Types 11-14 shall be designated by the grademark “No-G-Nested” when it is nested.
                  [47 FR 51721, Nov. 17, 1982, as amended at 49 FR 16756, Apr. 20, 1984]
                
                
                  § 29.1134
                  Rule 28.
                  Tobacco in strip form which otherwise meets the specifications of a grade shall be treated as a special factor grade by placing the special factor “S” preceding the grademark.
                  [49 FR 16756, Apr. 20, 1984]
                
                
                  § 29.1135
                  Rule 29.
                  Any lot of tobacco containing 25 percent or more of an adjacent group, which otherwise meets the specifications of a grade shall be treated as a special factor grade by placing the special factor “M” preceding the grademark.
                  [60 FR 36028, July 13, 1995]
                
                
                  § 29.1136
                  Rule 30.
                  Any lot of baled tobacco that is not opened for inspection but which otherwise meets the specifications of a grade shall be graded by the exterior only.
                  [65 FR 46086, July 27, 2000]
                
              
              
                grades
                
                  § 29.1161
                  [Reserved]
                
                
                  § 29.1162
                  Leaf (B Group).

                  This group consists of leaves normally grown at or above the midportion of the stalk. Leaves of the B group have a pointed tip, tend to fold, usually are heavier in body than the other groups, and show little or no ground injury.
                  
                  
                    
                      Grades, Grade Names, Minimum Specifications, and Tolerances
                    
                    B1L—Choice Quality Lemon Leaf
                    Ripe, firm leaf structure, medium body, rich in oil, deep color intensity, spready, 20 inches or over in length. Uniformity, 90 percent; injury tolerance, 5 percent.
                    B2L—Fine Quality Lemon Leaf
                    Ripe, firm leaf structure, medium body, rich in oil, deep color intensity, normal width, 18 inches or over in length. Uniformity, 85 percent; injury tolerance, 10 percent.
                    B3L—Good Quality Lemon Leaf
                    Ripe, firm leaf structure, medium body, oily, strong color intensity, normal width, 16 inches or over in length. Uniformity, 80 percent; injury tolerance, 15 percent.
                    B4L—Fair Quality Lemon Leaf
                    Ripe, firm leaf structure, medium body, only, moderate color intensity, normal width. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    B5L—Low Quality Lemon Leaf
                    Ripe, firm leaf structure, medium body, lean in oil, weak color intensity, narrow. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.
                    B6L—Poor Quality Lemon Leaf
                    Ripe, firm leaf structure, medium body, lean in oil, weak color intensity, stringy. Uniformity, 70 percent; injury tolerance 40 percent, of which not over 20 percent may be waste.
                    B1F—Choice Quality Orange Leaf
                    Ripe, firm leaf structure, fleshy, rich in oil, deep color intensity, spready, 20 inches or over in length. Uniformity, 90 percent; injury tolerance, 5 percent.
                    B2F—Fine Quality Orange Leaf
                    Ripe, firm leaf structure, fleshy, rich in oil, deep color intensity, normal width, 18 inches or over in length. Uniformity, 85 percent; injury tolerance, 10 percent.
                    B3F—Good Quality Orange Leaf
                    Ripe, firm leaf structure, fleshy, oily, strong color intensity, normal width, 16 inches or over in length. Uniformity, 80 percent; injury tolerance, 15 percent.
                    B4F—Fair Quality Orange Leaf
                    Ripe, firm leaf structure, fleshy, oily, moderate color intensity, normal width. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    B5F—Low Quality Orange Leaf
                    Ripe, firm leaf structure, fleshy, lean in oil, weak color intensity, narrow. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.
                    B6F—Poor Quality Orange Leaf
                    Ripe, firm leaf structure, fleshy, lean in oil, weak color intensity, stringy. Uniformity, 70 percent; injury tolerance 40 percent, of which not over 20 percent may be waste.
                    B1FR—Choice Quality Orange Red Leaf
                    Ripe, firm leaf structure, fleshy, rich in oil, deep color intensity, spready, 20 inches or over in length. Uniformity, 90 percent; injury tolerance, 5 percent.
                    B2FR—Fine Quality Orange Red Leaf
                    Ripe, firm leaf structure, fleshy, rich in oil, deep color intensity, normal width, 18 inches or over in length. Uniformity, 85 percent; injury tolerance, 10 percent.
                    B3FR—Good Quality Orange Red Leaf
                    Ripe, firm leaf structure, fleshy, oily, strong color intensity, normal width, 16 inches or over in length. Uniformity, 80 percent; injury tolerance, 15 percent.
                    B4FR—Fair Quality Orange Red Leaf
                    Ripe, firm leaf structure, fleshy, oily, moderate color intensity, normal width. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    B5FR—Low Quality Orange Red Leaf
                    Ripe, firm leaf structure, fleshy, lean in oil, weak color intensity, narrow. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.
                    B6FR—Poor Quality Orange Red Leaf
                    Ripe, firm leaf structure, fleshy, lean in oil, weak color intensity, stringy. Uniformity, 70 percent; injury tolerance 40 percent, of which not over 20 percent may be waste.
                    B5R—Low Quality Red Leaf
                    Ripe, firm leaf structure, heavy, lean in oil, weak color intensity, narrow. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.
                    B3K—Good Quality Variegated Leaf
                    Ripe, firm leaf structure, fleshy, oily, normal width, 16 inches or over in length. Uniformity, 80 percent; injury tolerance, 15 percent.
                    B4K—Fair Quality Variegated Leaf
                    Ripe, firm leaf structure, fleshy, lean in oil, normal width. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    B5K—Low Quality Variegated Leaf
                    Ripe, firm leaf structure, fleshy, lean in oil, narrow. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.
                    B6K—Poor Quality Variegated Leaf
                    Ripe, firm leaf structure, fleshy, lean in oil, stringy. Uniformity, 70 percent; injury tolerance 40 percent, of which not over 20 percent may be waste.

                    B3KR—Good Quality Variegated Red or Scorched Leaf
                    
                    Ripe, firm leaf structure, fleshy, oily, normal width, 16 inches or over in length. Uniformity, 80 percent; injury tolerance 15 percent.
                    B4KR—Fair Quality Variegated Red or Scorched Leaf
                    Ripe, firm leaf structure, fleshy, lean in oil, normal width. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    B5KR—Low Quality Variegated Red or Scorched Leaf
                    Ripe, firm leaf structure, fleshy, lean in oil, narrow. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.
                    B3V—Good Quality Greenish Leaf
                    Mature, firm leaf structure, fleshy, oily, normal width, 16 inches or over in length. Uniformity, 80 percent; injury tolerance 15 percent.
                    B4V—Fair Quality Greenish Leaf
                    Mature, firm leaf structure, fleshy, oily, normal width. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    B5V—Low Quality Greenish Leaf
                    Mature, firm leaf structure, fleshy, lean in oil, narrow. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.
                    B3KL—Good Quality Variegated Lemon Leaf
                    Unripe, close leaf structure, heavy, normal width, 16 inches or over in length. Uniformity, 80 percent; injury tolerance, 15 percent.
                    B4KL—Fair Quality Variegated Lemon Leaf
                    Unripe, close leaf structure, heavy, normal width. Uniformity, 70 percent; injury tolerance 20 percent of which not over 5 percent may be waste.
                    B5KL—Low Quality Variegated Lemon Leaf
                    Unripe, tight leaf structure, heavy, narrow. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.
                    B6KL—Poor Quality Variegated Lemon Leaf
                    Unripe, tight leaf structure, heavy, stringy. Uniformity, 70 percent; injury tolerance 40 percent, of which not over 20 percent may be waste.
                    B3KF—Good Quality Variegated Orange Leaf
                    Unripe, close leaf structure, heavy, normal width, 16 inches or over in length. Uniformity, 80 percent; injury tolerance, 15 percent.
                    B4KF—Fair Quality Variegated Orange Leaf
                    Unripe, close leaf structure, heavy, normal width. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    B5KF—Low Quality Variegated Orange Leaf
                    Unripe, tight leaf structure, heavy, narrow. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.
                    B6KF—Poor Quality Variegated Orange Leaf
                    Unripe, tight leaf structure, heavy, stringy. Uniformity, 70 percent; injury tolerance 40 percent, of which not over 20 percent may be waste.
                    B3KD—Good Quality Variegated Dark Red Leaf
                    Unripe, close leaf structure, heavy, normal width, 16 inches (40.6 cm) or over in length. Uniformity, 80 percent; injury tolerance, 15 percent.
                    B4KD—Quality Variegated Dark Red Leaf
                    Unripe, close leaf structure, heavy, normal width. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    B5KD—Low Quality Variegated Dark Red Leaf
                    Unripe, tight leaf structure, heavy, narrow. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.
                    B6KD—Poor Quality Variegated Dark Red Leaf
                    Unripe, tight leaf structure, heavy, stringy. Uniformity, 70 percent; injury tolerance 40 percent, of which not over 20 percent may be waste.
                    B3KM—Good Quality Variegated Mixed Leaf
                    Unripe, close leaf structure, heavy, normal width, 16 inches or over in length. Uniformity, 80 percent; injury tolerance, 15 percent.
                    B4KM—Fair Quality Variegated Mixed Leaf
                    Unripe, close leaf structure, heavy, normal width. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    B5KM—Low Quality Variegated Mixed Leaf
                    Unripe, tight leaf structure, heavy, narrow. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.
                    B6KM—Poor Quality Variegated Mixed Leaf
                    Unripe, tight leaf structure, heavy, stringy. Uniformity, 70 percent; injury tolerance 40 percent, of which not over 20 percent may be waste.
                    B3KK Good Quality Excessively Scorched Leaf
                    Unripe, close leaf structure, heavy, normal width, 16 inches (40.6 cm) or over in length. Uniformity, 80 percent; injury tolerance, 15 percent.
                    B4KK Fair Quality Excessively Scorched Leaf
                    Unripe, close leaf structure, heavy, normal width. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    B5KK Low Quality Excessively Scorched Leaf
                    Unripe, tight leaf structure, heavy, narrow. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.

                    B6KK Poor Quality Excessively Scorched Leaf
                    
                    Unripe, tight leaf structure, heavy, stringy. Uniformity, 70 percent; injury tolerance 40 percent, of which not over 20 percent may be waste.
                    B4KV—Fair Quality Variegated Greenish Leaf
                    Unripe, firm leaf structure, medium body, normal width. Uniformity, 70 percent; tolerance, 25 percent waste.
                    B5KV—Low Quality Variegated Greenish Leaf
                    Unripe, firm leaf structure, medium body, narrow. Uniformity, 70 percent; tolerance, 30 percent waste.
                    B6KV—Poor Quality Variegated Greenish Leaf
                    Unripe, firm leaf structure, medium body, stringy. Uniformity, 70 percent; tolerance, 40 percent waste.
                    B3S—Good Quality Slick Leaf
                    Unripe, close leaf structure, fleshy, normal width, 16 inches or over in length. Uniformity, 80 percent; injury tolerance, 15 percent.
                    B4S—Fair Quality Slick Leaf
                    Unripe, close leaf structure, fleshy, normal width. Uniformity, 70 percent; injury tolerance, 20 percent, of which not over 5 percent may be waste.
                    B5S—Low Quality Slick Leaf
                    Unripe, tight leaf structure, fleshy, narrow. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.
                    B4G—Fair Quality Green Leaf
                    Immature, close leaf structure, fleshy, oily, normal width. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    B5G—Low Quality Green Leaf
                    Immature, tight leaf structure, fleshy, lean in oil, narrow. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.
                    B6G—Poor Quality Green Leaf
                    Immature, tight leaf structure, fleshy, lean in oil, stringy. Uniformity, 70 percent; injury tolerance 40 percent, of which not over 20 percent may be waste.
                    B5GR—Low Quality Green Red Leaf
                    Immature, tight leaf structure, heavy, lean in oil, narrow. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.
                    B4GK—Fair Quality Green Variegated Leaf
                    Immature, close leaf structure, heavy, normal width. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    B5GK—Low Quality Green Variegated Leaf
                    Immature, tight leaf structure, heavy, narrow. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.
                    B6GK—Poor Quality Green Variegated Leaf
                    Immature, tight leaf structure, heavy, stringy. Uniformity, 70 percent; injury tolerance 40 percent, of which not over 20 percent may be waste.
                    B5GG—Low Quality Gray Green Leaf
                    Immature, tight leaf structure, heavy, narrow. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.
                  
                  [42 FR 21092, Apr. 25, 1977, as amended at 48 FR 29671, June 28, 1983; 49 FR 16756, Apr. 20, 1984; 51 FR 25028, July 10, 1986]
                
                
                  § 29.1163
                  Smoking Leaf (H Group).

                  This group consists of leaves normally grown at or above the midportion of the stalk. Leaves of the H group show a high degree of maturity, more open leaf structure in relation to the B Group, and a material amount of injury characteristic of very ripe leaf tobacco.
                  
                  
                    
                      Grades, Grade Names, Minimum Specifications, and Tolerances
                    
                    H3F—Good Quality Orange Smoking Leaf
                    Mellow, open leaf structure, medium body, lean in oil, strong color intensity, normal width, 16 inches or over in length. Uniformity, 80 percent; injury tolerance, 15 percent.
                    H4F—Fair Quality Orange Smoking Leaf
                    Mellow, open leaf structure, medium body, lean in oil, moderate color intensity, normal width. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    H5F—Low Quality Orange Smoking Leaf
                    Mellow, open leaf structure, medium body, lean in oil, weak color intensity, narrow. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.
                    H6F—Poor Quality Orange Smoking Leaf
                    Mellow, open leaf structure, medium body, lean in oil, weak color intensity, stringy. Uniformity, 70 percent; injury tolerance 40 percent, of which not over 20 percent may be waste.
                    H4FR—Fair Quality Orange Red Smoking Leaf
                    Mellow, open leaf structure, fleshy, lean in oil, moderate color intensity, normal width. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    H5FR—Low Quality Orange Red Smoking Leaf
                    Mellow, open leaf structure, fleshy, lean in oil, weak color intensity, narrow. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.
                    H6FR—Poor Quality Orange Red Smoking Leaf

                    Mellow, open leaf structure, medium body, lean in oil, weak color intensity, stringy. Uniformity, 70 percent; injury tolerance 40 percent, of which not over 20 percent may be waste.
                    H4K—Fair Quality Variegated Smoking Leaf
                    Mellow, open leaf structure, medium body, lean in oil, moderate color intensity, normal width. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    H5K—Low Quality Variegated Smoking Leaf
                    Mellow, open leaf structure, medium body, lean in oil, weak color intensity, narrow. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.
                    H6K—Poor Quality Variegated Smoking Leaf
                    Mellow, open leaf structure, medium body, lean in oil, weak color intensity, stringy. Uniformity, 70 percent; injury tolerance 40 percent, of which not over 20 percent may be waste.
                  
                  [42 FR 21092, Apr. 25, 1977, as amended at 48 FR 29671, June 28, 1983; 49 FR 16756, Apr. 20, 1984; 51 FR 25028, July 10, 1986]
                
                
                  § 29.1164
                  Cutters (C Group).

                  This group consists of leaves normally grown at or just below the midportion of the stalk. Leaves of the C group have a tendency to roll concealing the stem or midrib. Cutters usually have a rounded tip, are thin to medium in body, and show some ground injury.
                  
                  
                    
                      Grades, Grade Names, Minimum Specifications, and Tolerances
                    
                    C1L—Choice Quality Lemon Cutters
                    Ripe, open leaf structure, medium body, oily, deep color intensity, spready, 20 inches or over in length. Uniformity, 90 percent, injury tolerance, 5 percent.
                    C2L—Fine Quality Lemon Cutters
                    Ripe, open leaf structure, thin, oily, deep color intensity, spready, 20 inches or over in length. Uniformity, 85 percent; injury tolerance, 10 percent.
                    C3L—Good Quality Lemon Cutters
                    Ripe, open leaf structure, thin, oily, strong color intensity, spready, 18 inches or over in length. Uniformity, 80 percent; injury tolerance, 15 percent.
                    C4L—Fair Quality Lemon Cutters
                    Ripe, open leaf structure, thin, lean in oil, moderate color intensity, normal width, 16 inches or over in length. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    C5L—Low Quality Lemon Cutters
                    Ripe, open leaf structure, thin, lean in oil, weak color intensity, normal width, 16 inches or over in length. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.
                    C4LL—Fair Quality Whitish-Lemon Cutters
                    Unripe, firm leaf structure, thin (papery), lean in oil, normal width, 16 inches or over in length. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    C5LL Low Quality Whitish-Lemon Cutters
                    Unripe, firm leaf structure, thin (papery), lean in oil, normal width, 16 inches (40.6 cm) or over in length. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.
                    C5LP—Low Quality Lemon Cutters (Primings Side)
                    Prematurely ripe, open leaf structure, thin, lean in oil, pale color intensity, normal width, 16 inches or over in length. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.
                    C1F—Choice Quality Orange Cutters
                    Ripe, open leaf structure, medium body, oily, deep color intensity, spready, 20 inches or over in length. Uniformity, 90 percent; injury tolerance, 5 percent.
                    C2F—Fine Quality Orange Cutters
                    Ripe, open leaf structure, medium body, oily, deep color intensity, spready, 20 inches or over in length. Uniformity, 85 percent; injury tolerance, 10 percent.
                    C3F—Good Quality Orange Cutters
                    Ripe, open leaf structure, medium body, oily, strong color intensity, spready, 18 inches or over in length. Uniformity, 80 percent; injury tolerance, 15 percent.
                    C4F—Fair Quality Orange Cutters
                    Ripe, open leaf structure, medium body, lean in oil, moderate color intensity, normal width, 16 inches or over in length. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    C5F—Low Quality Orange Cutters
                    Ripe, open leaf structure, medium body, lean in oil, weak color intensity, normal width, 16 inches or over in length. Uniformity, 70 percent; injury tolerance 30 percent, of which not over 10 percent may be waste.
                    C5FP—Low Quality Orange Cutters (Primings Side)
                    Prematurely ripe, open leaf structure, medium body, lean in oil, pale color intensity, normal width, 16 inches or over length. Uniformity, 70 percent; injury tolerance 30 percent, or which not over 10 percent may be waste.
                    C4KR—Fair Quality Variegated Red or Scorched Cutters
                    Ripe, open leaf structure, medium body, lean in oil, moderate color intensity, normal width, 16 inches or over in length. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    C4V—Fair Quality Greenish Cutters

                    Mature, open leaf structure, medium body, lean in oil, normal width, 16 inches or over in length. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    C4KL—Fair Quality Variegated Lemon Cutters
                    Unripe, close leaf structure, medium body, normal width, 16 inches or over in length. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    C4KF—Fair Quality Variegated Orange Cutters
                    Unripe, close leaf structure, medium body, normal width, 16 inches or over in length. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    C4KM—Fair Quality Variegated Mixed Cutters
                    Unripe, close leaf structure, medium body, normal width, 16 inches or over in length. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    C4KK Fair Quality Excessively Scorched Cutters
                    Unripe, close leaf structure, medium body, normal width, 16 inches (40.6 cm) or over in length. Uniformity, 70 percent; injury tolerance, 20 percent, of which not over 5 percent may be waste.
                    C4S—Fair Quality Slick Cutters
                    Unripe, close leaf structure, medium body, normal width, 16 inches or over in length. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    C4G—Fair Quality Green Cutters
                    Immature, close leaf structure, medium body, lean in oil, normal width, 16 inches or over in length. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    C4GK—Fair Quality Green Variegated Cutters
                    Immature, close leaf structure, medium body, normal width, 16 inches or over in length. Uniformity, 70 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                  
                  [42 FR 21092, Apr. 25, 1977, as amended at 48 FR 29671, June 28, 1983; 49 FR 16756, Apr. 20, 1984; 51 FR 25028, July 10, 1986]
                
                
                  § 29.1165
                  Lugs (X Group).

                  This group consists of leaves normally grown near the bottom of the stalk. Leaves of the X group usually have a blunt tip and open face; they show some ground injury characteristic of the group.
                  
                  
                    
                      Grades, Grade Names, Minimum Specifications, and Tolerances
                    
                    X1L—Choice Quality Lemon Lugs
                    Ripe, open leaf structure, thin, oily, strong color intensity. Uniformity, 80 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    X2L—Fine Quality Lemon Lugs
                    Ripe, open leaf structure, thin, oily, strong color intensity. Uniformity, 75 percent; injury tolerance 25 percent, of which not over 10 percent may be waste.
                    X3L—Good Quality Lemon Lugs
                    Ripe, open leaf structure, thin, lean in oil, moderate color intensity. Uniformity, 70 percent; injury tolerance 40 percent, of which not over 20 percent may be waste.
                    X4L—Fair Quality Lemon Lugs
                    Ripe, open leaf structure, thin, lean in oil, weak color intensity. Uniformity, 70 percent; tolerance, 30 percent waste.
                    X5L—Low Quality Lemon Lugs
                    Ripe, open leaf structure, thin, lean in oil, pale color intensity. Uniformity, 70 percent; tolerance, 40 percent waste.
                    X3LL Good Quality Whitish-Lemon Lugs
                    Unripe, firm leaf structure, thin (papery), lean in oil. Uniformity, 70 percent; injury tolerance 40 percent, of which not over 20 percent may be waste.
                    X4LL—Fair Quality Whitish-Lemon Lugs
                    Unripe, firm leaf structure, thin (papery), lean in oil. Uniformity, 70 percent; tolerance, 30 percent waste.
                    X1F—Choice Quality Orange Lugs
                    Ripe, open leaf structure, medium body, oily, strong color intensity. Uniformity, 80 percent; injury tolerance 20 percent, of which not over 5 percent may be waste.
                    X2F—Fine Quality Orange Lugs
                    Ripe, open leaf structure, medium body, oily, strong color intensity. Uniformity, 75 percent; injury tolerance 25 percent, of which not over 10 percent may be waste.
                    X3F—Good Quality Orange Lugs
                    Ripe, open leaf structure, medium body, lean in oil, moderate color intensity. Uniformity, 70 percent; injury tolerance 40 percent, of which not over 20 percent may be waste.
                    X4F—Fair Quality Orange Lugs
                    Ripe, open leaf structure, medium body, lean in oil, weak color intensity. Uniformity, 70 percent; tolerance, 30 percent waste.
                    X5F—Low Quality Orange Lugs
                    Ripe, open leaf structure, medium body, lean in oil, pale color intensity. Uniformity, 70 percent; tolerance, 40 percent waste.
                    X3KR—Good Quality Variegated Red or Scorched Lugs
                    Ripe, open leaf structure, medium body, lean in oil, moderate color intensity. Uniformity, 70 percent, injury tolerance 40 percent, of which not over 20 percent may be waste.
                    X4KR—Fair Quality Variegated Red or Scorched Lugs

                    Ripe, open leaf structure, medium body, lean in oil, weak color intensity. Uniformity, 70 percent; tolerance, 30 percent waste.
                    
                    X3V—Good Quality Greenish Lugs
                    Mature, open leaf structure, medium body, lean in oil. Uniformity, 70 percent; injury tolerance 40 percent, of which not over 20 percent may be waste.
                    X4V—Fair Quality Greenish Lugs
                    Mature, open leaf structure, medium body, lean in oil. Uniformity, 70 percent; tolerance, 30 percent waste.
                    X4KL—Fair Quality Variegated Lemon Lugs
                    Unripe, close leaf structure, thin. Uniformity, 70 percent; tolerance, 30 percent waste.
                    X4KF—Fair Quality Variegated Orange Lugs
                    Unripe, close leaf structure, medium body. Uniformity, 70 percent; tolerance, 30 percent waste.
                    X4KV—Fair Quality Variegated Greenish Lugs
                    Unripe, firm leaf structure, medium body. Uniformity, 70 percent; tolerance, 30 percent waste.
                    X3KM—Good Quality Variegated Mixed Lugs
                    Unripe, close leaf structure, medium body. Uniformity, 70 percent; injury tolerance 40 percent, of which not over 20 percent may be waste.
                    X4KM—Fair Quality Variegated Mixed Lugs
                    Unripe, close leaf structure, medium body. Uniformity, 70 percent; tolerance, 30 percent waste.
                    X3S—Good Quality Slick Lugs
                    Unripe, close leaf structure, medium body. Uniformity, 70 percent; injury tolerance 40 percent, of which not over 20 percent may be waste.
                    X4S—Fair Quality Slick Lugs
                    Unripe, close leaf structure, medium body. Uniformity, 70 percent; tolerance, 30 percent waste.
                    X4G—Fair Quality Green Lugs
                    Immature, firm leaf structure, medium body, lean in oil. Uniformity, 70 percent; tolerance, 30 percent waste.
                    X5G—Low Quality Green Lugs
                    Immature, firm leaf structure, medium body, lean in oil. Uniformity, 70 percent; tolerance, 40 percent waste.
                    X4GK—Fair Quality Green Variegated Lugs
                    Immature, close leaf structure, medium body. Uniformity, 70 percent; tolerance, 30 percent waste.
                  
                  [42 FR 21092, Apr. 25, 1977, as amended at 48 FR 29671, June 28, 1983; 49 FR 16756, Apr. 20, 1984; 51 FR 25028, July 10, 1986]
                
                
                  § 29.1166
                  Primings (P Group).

                  This group consists of round-tipped leaves from the lowest portion of the stalk. Leaves of the P group ripen prematurely as a result of starvation and show a material amount of injury characteristic of leaves grown close to the ground.
                  
                  
                    
                      Grades, Grade Names, Minimum Specifications, and Tolerances
                    
                    P2L—Fine Quality Lemon Primings
                    Prematurely ripe, open leaf structure, thin, oily, moderate color intensity. Uniformity, 75 percent; injury tolerance 25 percent, of which not over 10 percent may be waste.
                    P3L—Good Quality Lemon Primings
                    Prematurely ripe, open leaf structure, thin, lean in oil, weak color intensity. Uniformity, 70 percent; injury tolerance 40 percent, of which not over 20 percent may be waste.
                    P4L—Fair Quality Lemon Primings
                    Prematurely ripe, open leaf structure, thin, lean in oil, pale color intensity. Uniformity, 70 percent; tolerance, 30 percent waste.
                    P5L—Low Quality Lemon Primings
                    Prematurely ripe, open leaf structure, thin, lean in oil, pale color intensity. Uniformity, 70 percent; tolerance, 40 percent waste.
                    P2F—Fine Quality Orange Primings
                    Prematurely ripe, open leaf structure, medium body, oily, moderate color intensity. Uniformity, 75 percent; injury tolerance 25 percent, of which not over 10 percent may be waste.
                    P3F—Good Quality Orange Primings
                    Prematurely ripe, open leaf structure, medium body, lean in oil, weak color intensity. Uniformity, 70 percent; injury tolerance 40 percent, of which not over 20 percent may be waste.
                    P4F—Fair Quality Orange Primings
                    Prematurely ripe, open leaf structure, medium body, lean in oil, pale color intensity. Uniformity, 70 percent; tolerance, 30 percent waste.
                    P5F—Low Quality Orange Primings
                    Prematurely ripe, open leaf structure, medium body, lean in oil, pale color intensity. Uniformity, 70 percent; tolerance, 40 percent waste.
                    P4G—Fair Quality Green Primings
                    Immature, firm leaf structure, medium body, lean in oil. Uniformity, 70 percent; tolerance, 30 percent waste.
                    P5G—Low Quality Green Primings
                    Immature, firm leaf structure, medium body, lean in oil. Uniformity, 70 percent; tolerance, 40 percent waste.
                  
                  [42 FR 21092, Apr. 25, 1977, as amended at 49 FR 16756, Apr. 20, 1984]
                
                
                  § 29.1167
                  Mixed (M Group).

                  This group consists of tobacco from three or more groups or two distinctly different groups which are mixed together in various combinations.
                  
                  
                    
                      Grades, Grade Names, Minimum Specifications, and Tolerances
                    
                    M4F—Fair Quality Mixed Groups
                    
                    Ripe, firm leaf structure, heavy, lean in oil. Injury tolerance 30 percent, of which not over 10 percent may be waste.
                    M5F—Low Quality Mixed Groups
                    Ripe, firm leaf structure, heavy, lean in oil. Injury tolerance 40 percent, of which not over 20 percent may be waste.
                    M4KR—Fair Quality Variegated Red or Scorched Mixed Groups
                    Ripe, firm leaf structure, fleshy, lean in oil. Injury tolerance 30 percent, of which not over 10 percent may be waste.
                    M4KM—Fair Quality Variegated Mixed Groups
                    Unripe, close leaf structure, heavy. Injury tolerance 30 percent, of which not over 10 percent may be waste.
                    M5KM—Low Quality Variegated Mixed Groups
                    Unripe, tight leaf structure, heavy. Injury tolerance 40 percent, of which not over 20 percent may be waste.
                    M4GK—Fair Quality Green Variegated Mixed Groups
                    Immature, close leaf structure, heavy. Injury tolerance 30 percent, of which not over 10 percent may be waste.
                    M5GK—Low Quality Green Variegated Mixed Groups
                    Immature, tight leaf structure, heavy. Injury tolerance, 40 percent, of which not over 20 percent may be waste.
                  
                  [49 FR 16756, Apr. 20, 1984]
                
                
                  § 29.1168
                  Nondescript (N Group).

                  Extremely common tobacco which does not meet the minimum specifications or which exceeds the tolerance of the lowest grade of any other group except Scrap.
                  
                  
                    
                      Grades, Grade Names, Minimum Specifications, and Tolerances
                    
                    N1L—
                    Best Nondescript from the P Group
                    Tolerance: 50 percent waste.
                    N1XL—
                    Best Nondescript from the X Group
                    Tolerance: 50 percent waste.
                    N1K—
                    Best Nondescript from the B or H Groups
                    Tolerance: 50 percent injury or waste.
                    N1R—
                    Best, Heavy, Dark-colored Nondescript from the B Group
                    Tolerance: 50 percent injury or waste.
                    N1KV—
                    Best, Variegated, Medium-bodied Greenish Nondescript from the B Group
                    Tolerance: 50 percent waste.
                    N1GL—
                    Best, Thin, Crude Green Nondescript from the P or X Groups
                    Tolerance: 50 percent crude or waste.
                    N1GF—
                    Best, Fleshy, Medium-colored, Crude Green Nondescript from the B Group
                    Tolerance: 50 percent crude, injury or waste.
                    N1GR—
                    Best, Heavy, Dark-colored, Crude Green Nondescript from the B Group
                    Tolerance: 50 percent crude, injury or waste.
                    N1GG—
                    Best, Crude, Gray Green Nondescript from the B Group
                    Tolerance: 50 percent crude, injury or waste.
                    N1PO—
                    Oxidized Tobacco from the P Group
                    Tolerance: 50 percent waste.
                    N1XO—
                    Oxidized Tobacco from the X or C Groups
                    Tolerance: 50 percent waste.
                    N1BO—
                    Oxidized Tobacco from the B or H Groups
                    Tolerance: 50 percent injury or waste.
                    N2—
                    Poorest Nondescript of any Group or Color
                    Tolerance: Over 50 percent crude, injury or waste.
                    Pursuant to Rule 25, this grade also includes crude or green tobacco containing 10 percent or less of oxidized.
                  
                  [54 FR 7926, Feb. 24, 1989]
                
                
                  § 29.1169
                  Scrap (S Group).

                  A byproduct of stemmed and unstemmed tobacco. Scrap accumulates from handling tobacco in farm buildings, warehouses, packing and conditioning plants, and stemmeries.
                  
                  
                    
                      Grade, Grade Name and Specifications
                    
                    S—Scrap. Loose, whole, or broken unstemmed leaves; or the web portion of tobacco leaves reduced to scrap by any process.
                  
                  [42 FR 21092, Apr. 25, 1977, as amended at 49 FR 16756, Apr. 20, 1984]
                
              
              
                summary of standard grades
                
                  § 29.1181
                  Summary of standard grades.
                  
                    23 Grades of Leaf
                    
                      B1L
                      B1F
                      B1FR
                    
                    
                      B2L
                      B2F
                      B2FR
                    
                    
                      B3L
                      B3F
                      B3FR
                      
                      B3K
                    
                    
                      B4L
                      B4F
                      B4FR
                      
                      B4K
                    
                    
                      B5L
                      B5F
                      B5FR
                      B5R
                      B5K
                    
                    
                      B6L
                      B6F
                      B6FR
                      
                      B6K
                    
                  
                  
                    10 Grades of Smoking Leaf
                    
                       
                      H3F
                    
                    
                       
                      H4F
                      H4FR
                      H4K
                    
                    
                       
                      H5F
                      H5FR
                      H5K
                    
                    
                       
                      H6F
                      H6FR
                      H6K
                    
                  
                  
                  
                    10 Grades of Cutters
                    
                      C1L
                      C1F
                    
                    
                      C2L
                      C2F
                    
                    
                      C3L
                      C3F
                    
                    
                      C4L
                      C4F
                    
                    
                      C5L
                      C5F
                    
                  
                  
                    10 Grades of Lugs
                    
                      X1L
                      X1F
                    
                    
                      X2L
                      X2F
                    
                    
                      X3L
                      X3F
                    
                    
                      X4L
                      X4F
                    
                    
                      X5L
                      X5F
                    
                  
                  
                    8 Grades of Primings
                    
                      P2L
                      P2F
                    
                    
                      P3L
                      P3F
                    
                    
                      P4L
                      P4F
                    
                    
                      P5L
                      P5F
                    
                  
                  
                    6 Grades of Greenish
                    
                      B3V
                      
                      X3V
                    
                    
                      B4V
                      C4V
                      X4V
                    
                    
                      B5V
                    
                  
                  
                    20 Grades of Variegated
                    
                      B3KL
                      B3KF
                      B3KD
                    
                    
                      B4KL
                      B4KF
                      B4KD
                      B4KV
                      C4KL
                      C4KF
                      X4KL
                      X4KF
                      X4KV
                    
                    
                      B5KL
                      B5KF
                      B5KD
                      B5KV
                    
                    
                      B6KL
                      B6KF
                      B6KD
                      B6KV
                    
                  
                  
                  
                    7 Mixed Grades
                    
                      M4F
                      M4KR
                      M4KM
                      M4GK
                    
                    
                      M5F
                       
                      M5KM
                      M5GK
                    
                  
                  
                  
                    15 Grades of Green
                    
                      B4G
                      
                      B4GK
                      
                      C4G
                      C4GK
                      X4G
                      X4GK
                      P4G
                    
                    
                      B5G
                      B5GR
                      B5GK
                      B5GG
                      
                      
                      X5G
                      
                      P5G
                    
                    
                      B6G
                      
                      B6GK
                    
                  
                  
                    7 Grades of Variegated Mixed
                    
                      B3KM
                      
                      X3KM
                    
                    
                      B4KM
                      C4KM
                      X4KM
                    
                    
                      B5KM
                    
                    
                      B6KM
                      
                      
                    
                  
                  
                    6 Grades of Variegated Red or Scorched
                    
                      B3KR
                      
                      X3KR
                    
                    
                      B4KR
                      C4KR
                      X4KR
                    
                    
                      B5KR
                      
                      
                    
                  
                  
                    5 Grades of Excessively Scorched
                    
                       
                      B3KK
                    
                    
                       
                      B4KK
                    
                    
                       
                      B5KK
                    
                    
                       
                      B6KK
                    
                    
                       
                      C4KK
                    
                  
                  
                    6 Grades of Slick
                    
                      B3S
                      
                      X3S
                    
                    
                      B4S
                      C4S
                      X4S
                    
                    
                      B5S
                      
                      
                    
                  
                  
                    4 Grades of Whitish-Lemon
                    
                      X3LL
                      C4LL
                    
                    
                      X4LL
                      C5LL
                    
                  
                  
                    2 Grades of Cutters (Primings Side)
                    
                      C5LP
                      C5FP
                    
                  
                  
                    13 Grades of Nondescript
                    
                      N1L
                      N1KV
                      N1GG
                    
                    
                      N1XL
                      N1GL
                      N1PO
                    
                    
                      N1K
                      N1GF
                      N1XO
                    
                    
                      N1R
                      N1GR
                      N1BO
                    
                    
                      
                      
                      N2
                    
                  
                  
                    1 Grade of Scrap
                    
                       
                      S
                      
                    
                  
                  Special factors “U” (unsound), “W” (doubtful-keeping order), “S” (strip), and “M” (mixed) may be applied to all grades. The special factors “dirt” or “sand” may be applied to any grade in the Primings group, including first quality Nondescript from the Primings group. Tobacco not covered by the standard grades is designated “No-G,” “No-G-F,” or “No-G-Nested.”
                  [48 FR 29671, June 28, 1983, as amended at 49 FR 16756, Apr. 20, 1984; 51 FR 25028, July 10, 1986; 52 FR 28534, July 31, 1987; 60 FR 36028, July 13, 1995]
                
              
              
                
                key to standard grademarks
                
                  § 29.1225
                  Key to standard grademarks.
                  
                    Groups
                    B—Leaf. H—Smoking Leaf. C—Cutters. X—Lugs. P—Primings. M—Mixed Group. N—Nondescript. S—Scrap.
                    Qualities
                    1—Choice. 2—Fine. 3—Good. 4—Fair. 5—Low. 6—Poor.
                    Color Symbols
                    L—Lemon. LL—Whitish-lemon. F—Orange. FR—Orange red. R—Red. K—Variegated. KR—Variegated red or scorched. G—Green. V—Greenish. GR—Green red. GK—Green variegated. GG—Gray green. KL—Variegated lemon. KF—Variegated orange. KV—Variegated greenish. KM—Variegated mixed. KD—Variegated dark red. LL—Whitish-lemon.
                    Combination Symbols
                    XL—Lug side. PO—Oxidized primings, XO—Oxidized lugs or cutters. BO—Oxidized leaf or smoking leaf. GL—Thin-bodied nondescript. GF—Medium-bodied nondescript. LP—Lemon (primings side). FP—Orange (primings side). KK—Excessively scorched.
                    Special Symbol
                    S—Slick.
                  
                  [42 FR 21092, Apr. 25, 1977, as amended at 48 FR 29672, June 28, 1983; 49 FR 16757, Apr. 20, 1984; 51 FR 25028, July 10, 1986; 52 FR 28534, July 31, 1987]
                
              
              
                Official Standard Grades for Virginia Fire-Cured Tobacco (U.S. Type 21)
                
                  Authority:
                  Sections 29.2251 to 29.2481, issued under 7 U.S.C. 511m and 511r.
                
                
                  Source:
                  Sections 29.2251 through 29.2481 appear at 37 FR 13521, July 11, 1972, unless otherwise noted.
                
              
              
                definitions
                
                  § 29.2251
                  Definitions.
                  As used in these standards, the words and phrases hereinafter defined shall have the indicated meanings so assigned.
                
                
                  § 29.2252
                  Air-dried.
                  The condition of unfermented tobacco as customarily prepared for storage under natural atmospheric conditions.
                
                
                  § 29.2253
                  Body.
                  The thickness and density of a leaf or the weight per unit of surface. (See chart, § 29.2351.)
                
                
                  § 29.2254
                  Brown colors.
                  A group of colors ranging from a reddish brown to yellowish brown. These colors vary from low to medium saturation and from very low to medium brilliance. As used in these standards, the range is expressed as light brown (L), medium brown (F), and dark brown (D).
                
                
                  § 29.2255
                  Class.
                  A major division of tobacco based on method of cure or principal usage.
                
                
                  § 29.2256
                  Clean.
                  Tobacco is described as clean when it contains only a normal amount of sand or soil particles. Leaves grown on the lower portion of the stalk normally contain more dirt or sand than those from higher stalk positions. (See Rule 4, § 29.2395.)
                
                
                  § 29.2257
                  Color.
                  The third factor of a grade based on the relative hues, saturation or chroma, and color values common to the type.
                
                
                  § 29.2258
                  Color intensity.
                  The varying degree of saturation or chroma. Color intensity as applied to tobacco describes the strength or weakness of a specific color or hue. It is applicable to brown colors. (See chart, § 29.2351.)
                
                
                  § 29.2259
                  Color symbols.
                  As applied to this type, color symbols are: L—light brown, F—medium brown, D—dark brown, M—mixed or variegated, G—green, GL—light green, and GD—dark green.
                  [45 FR 47115, July 14, 1980]
                
                
                  § 29.2260
                  Condition.
                  The state of tobacco which results from the method of preparation or from the degree of fermentation. Words used to describe the condition of tobacco are undried, air-dried, steam-dried, sweating, sweated, and aged.
                
                
                  
                  § 29.2261
                  Crude.
                  A subdegree of maturity. Crude leaves are usually hard and slick as a result of extreme immaturity. A similar condition may result from fire-kill, sunburn, or sunscald. Any leaf which is crude to the extent of 20 percent or more of its surface may be described as crude. (See Rule 19, § 29.2410.)
                
                
                  § 29.2262
                  Cured.
                  Tobacco dried of its sap by either natural or artificial processes.
                
                
                  § 29.2263
                  Damage.
                  The effect of mold, must, rot, black rot, or other fungous or bacterial diseases which attack tobacco in its cured state. Tobacco having the odor of mold, must, or rot is considered damaged. (See Rule 20, § 29.2411.)
                
                
                  § 29.2264
                  Dirty.
                  The state of tobacco containing an abnormal amount of dirt or sand, or tobacco to which additional quantities of dirt or sand have been added. (See Rule 22, § 29.2413.)
                
                
                  § 29.2265
                  Elasticity.
                  The flexible, springy nature of the tobacco leaf to recover approximately its original size and shape after it has been stretched. (See chart, § 29.2351.)
                
                
                  § 29.2266
                  Elements of quality.
                  Physical characteristics used to determine the quality of tobacco. Words selected to describe degrees within each element are shown in the chart in § 29.2351.
                
                
                  § 29.2267
                  Fiber.
                  The term applied to the veins in a tobacco leaf. The large central vein is called the midrib or stem. The smaller lateral and cross veins are considered from the standpoint of size and color.
                
                
                  § 29.2268
                  Finish.
                  The reflectance factor in color perception. Finish indicates the sheen or shine of the surface of a tobacco leaf. (See chart, § 29.2351.)
                
                
                  § 29.2269
                  Fire-cured.
                  Tobacco cured under artificial atmospheric conditions by the use of open fires from which the smoke and fumes of burning wood are partly absorbed by the tobacco.
                
                
                  § 29.2270
                  Foreign matter.
                  Any extraneous substance or material such as stalks, suckers, straw, strings, rubber bands, and abnormal amounts of dirt or sand. (See Rule 22, § 29.2413.)
                
                
                  § 29.2271
                  Form.
                  The stage of preparation of tobacco such as unstemmed or stemmed.
                
                
                  § 29.2272
                  Grade.
                  A subdivision of a type according to group, quality, and color.
                
                
                  § 29.2273
                  Grademark.
                  A grademark normally consists of three symbols which indicate group, quality, and color. A letter is used to indicate group, a number to indicate quality, and a letter or letters to indicate color. For example, B3D means Heavy Leaf, good quality, and dark-brown color.
                
                
                  § 29.2274
                  Green (G).
                  A term applied to green-colored tobacco. Any leaf which has a green color affecting 20 percent or more of its surface may be described as green. (See Rule 18, § 29.2409.)
                
                
                  § 29.2275
                  Group.
                  A division of a type covering closely related grades based on certain characteristics which are usually related to stalk position, body, or the general quality of the tobacco. Groups in this type are Wrappers (A), Heavy Leaf (B), Thin Leaf (C), Lugs (X), Nondescript (N), and Scrap (S).
                
                
                  § 29.2276
                  Injury.
                  Hurt or impairment from any cause except the fungous or bacterial diseases which attack tobacco in its cured state. (See Rule 16, § 29.2407.)
                
                
                  § 29.2277
                  Leaf scrap.
                  A byproduct of unstemmed tobacco. Leaf scrap results from handling unstemmed tobacco and consists of tangled whole or broken leaves.
                
                
                  
                  § 29.2278
                  Leaf structure.
                  The cell development of a leaf as indicated by its porosity. (See chart, § 29.2351.)
                
                
                  § 29.2279
                  Length.
                  The linear measurement of cured tobacco leaves from the butt of the midrib to the extreme tip.
                
                
                  § 29.2280
                  Lot.
                  A pile, basket, bulk, or more than one bale, case, hogshead, tierce, package, or other definite package unit.
                
                
                  § 29.2281
                  Maturity.
                  The degree of ripeness. (See chart, § 29.2351.)
                
                
                  § 29.2282
                  Mixed color or variegated (M).
                  Distinctly different colors of the type mingled together, or any leaf of which 20 percent or more of its surface is off brown, grayish, mottled, or bleached and does not blend with the normal colors of the type or group. (See Rule 17, § 29.2408.)
                
                
                  § 29.2283
                  Nested.
                  Any tobacco which has been loaded, packed, or arranged to conceal foreign matter or tobacco of inferior grade, quality, or condition. (See Rule 22, § 29.2413.)
                
                
                  § 29.2284
                  No grade.
                  A designation applied to a lot of tobacco classified as nested, offtype, rework, semicured, or premature primings; tobacco that is damaged 20 percent or more, abnormally dirty, extremely wet or watered, contains foreign matter, or has an odor foreign to the type. (See Rule 22, § 29.2413.)
                
                
                  § 29.2285
                  Offtype.
                  Tobacco of distinctly different characteristics which cannot be classified as Fire-cured, U.S. Type 21. (See Rule 22, § 29.2413.)
                
                
                  § 29.2286
                  Oil.
                  A soft, semifluid constituent of tobacco. (See chart, § 29.2351.)
                
                
                  § 29.2287
                  Order (case).
                  The state of tobacco with respect to its moisture content.
                
                
                  § 29.2288
                  Package.
                  A hogshead, tierce, case, bale, or other securely enclosed parcel or bundle.
                
                
                  § 29.2289
                  Packing.
                  A lot of tobacco consisting of a number of packages submitted as one definite unit for sampling or inspection. It is represented to contain the same kind of tobacco and has a common identification number or mark on each package.
                
                
                  § 29.2290
                  Premature primings.
                  Ground leaves harvested before reaching complete growth and development. These leaves lack body and strength. (See Rule 22, § 29.2413.)
                
                
                  § 29.2291
                  Quality.
                  A division of a group or the second factor of a grade based on the relative degree of one or more elements of quality.
                
                
                  § 29.2292
                  Resweated.
                  The condition of tobacco which has passed through a second fermentation under abnormally high temperatures or refermented with a relatively high percentage of moisture. Resweated includes tobacco which has been dipped or reconditioned after its first fermentation and put through a forced or artificial sweat.
                
                
                  § 29.2293
                  Rework.
                  Any lot of tobacco which needs to be resorted or otherwise reworked to prepare it properly for market, including: (a) Tobacco which is so mixed that it cannot be classified properly in any grade of the type, because the lot contains a substantial quantity of two or more distinctly different grades which should be separated by sorting; (b) tobacco which contains an abnormally large quantity of foreign matter or an unusual number of muddy or extremely dirty leaves which should be removed; and (c) tobacco not packed straight or otherwise not properly prepared for market. (See Rule 22, § 29.2413.)
                
                
                  
                  § 29.2294
                  Semicured.
                  Tobacco in the process of being cured or which is partially but not thoroughly cured. Semicured includes tobacco which contains fat stems, wet butts, swelled stems, or stems that have not been thoroughly dried in the curing process. (See Rule 22, § 29.2413.)
                
                
                  § 29.2295
                  Semifired (SF).
                  Tobacco that is partially or lightly smoked or has not received the amount of smoke that is characteristic of fire-cured tobacco.
                  [51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2296
                  Side.
                  A certain phase of quality, color, or length as contrasted with some other phase of quality, color, or length; or any peculiar characteristics of tobacco.
                  [37 FR 13521, July 11, 1972. Redesignated at 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2297
                  Size.
                  The length of tobacco leaves. (See chart, § 29.2371.)
                  [37 FR 13521, July 11, 1972. Redesignated at 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2298
                  Sound.
                  Free of damage.
                  [37 FR 13521, July 11, 1972. Redesignated at 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2299
                  Special factor.
                  A symbol or term authorized to be used with specified grades. Tobacco to which a special factor is applied may meet the general specifications but has a peculiar side or characteristic which tends to modify the grade. (See Rule 10, § 29.2401.)
                  [37 FR 13521, July 11, 1972. Redesignated at 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2300
                  Steam-dried.
                  The condition of unfermented tobacco as customarily prepared for storage by means of a redrying machine or other steam-conditioning equipment.
                  [37 FR 13521, July 11, 1972. Redesignated at 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2301
                  Stem.
                  The midrib or large central vein of a tobacco leaf.
                  [37 FR 13521, July 11, 1972. Redesignated at 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2302
                  Stemmed.
                  A form of tobacco, including strips and strip scrap, from which the stems or midribs have been removed.
                  [37 FR 13521, July 11, 1972. Redesignated at 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2303
                  Strength.
                  The stress a tobacco leaf can bear without tearing. (See chart, § 29.2351.)
                  [37 FR 13521, July 11, 1972. Redesignated at 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2304
                  Strips.
                  The sides of a tobacco leaf from which the stem has been removed or a lot of tobacco composed of strips.
                  [37 FR 13521, July 11, 1972. Redesignated at 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2305
                  Subgrade.
                  Any grade modified by a special factor symbol.
                  [37 FR 13521, July 11, 1972. Redesignated at 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2306
                  Sweated.
                  The condition of tobacco which has passed through one or more fermentations natural to tobacco packed with a normal percentage of moisture. This condition is sometimes described as aged.
                  [37 FR 13521, July 11, 1972. Redesignated at 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2307
                  Sweating.
                  The condition of tobacco in the process of fermentation.
                  [37 FR 13521, July 11, 1972. Redesignated at 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2308
                  Tobacco.

                  Tobacco as it appears between the time it is cured and stripped from the stalk, or primed and cured, and the time it enters into the different manufacturing processes. The acts of stemming, sweating, and conditioning are not regarded as manufacturing processes. Tobacco, as used in these standards, does not include manufactured or semimanufactured products, stems, cuttings, clippings, trimmings, siftings, or dust.
                  [37 FR 13521, July 11, 1972. Redesignated at 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2309
                  Tobacco products.
                  Manufactured tobacco, including cigarettes, cigars, smoking tobacco, chewing tobacco, and snuff.
                  [37 FR 13521, July 11, 1972. Redesignated at 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2310
                  Type.
                  A division of a class of tobacco having certain common characteristics and closely related grades. Tobacco which has the same characteristics and corresponding qualities, colors, and lengths is classified as one type, regardless of any factors of historical or geographical nature which cannot be determined by an examination of the tobacco.
                  [37 FR 13521, July 11, 1972. Redesignated at 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2311
                  Type 21.
                  That type of fire-cured tobacco, known as Virginia Fire-cured or Dark-fired, produced principally in the Piedmont and mountain sections of Virginia.
                  [37 FR 13521, July 11, 1972. Redesignated at 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2312
                  Undried.
                  The condition of unfermented tobacco which has not been air-dried or steam-dried.
                  [37 FR 13521, July 11, 1972. Redesignated at 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2313
                  Uniformity.
                  An element of quality which describes the consistency of a lot of tobacco as it is prepared for market. Uniformity is expressed as a percentage in grade specifications. (See Rule 15, § 29.2406.)
                  [37 FR 13521, July 11, 1972. Redesignated at 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2314
                  Unsound (U).
                  Damaged under 20 percent. (See Rule 20, § 29.2411.)
                  [37 FR 13521, July 11, 1972. Redesignated at 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2315
                  Unstemmed.
                  A form of tobacco, including whole leaf and leaf scrap, from which the stems or midribs have not been removed.
                  [37 FR 13521, July 11, 1972. Redesignated at 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2316
                  Wet (W).
                  Any sound tobacco containing excessive moisture to the extent that it is in unsafe or doubtful-keeping order. Wet applies to any tobacco which is not damaged but which is likely to damage if treated in the customary manner. (See Rule 21, § 29.2412.) (For extremely wet or watered tobacco, see Rule 22, § 29.2413.)
                  [37 FR 13521, July 11, 1972. Redesignated at 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2317
                  Width.
                  The relative breadth of a tobacco leaf expressed in relation to its length. (See chart, § 29.2351.)
                  [37 FR 13521, July 11, 1972. Redesignated at 51 FR 40406, Nov. 7, 1986]
                
              
              
                elements of quality
                
                  § 29.2351
                  Elements of quality and degrees of each element.
                  Tobacco attributes or characteristics which constitute quality are designated as elements of quality. The range within each element is expressed by words or terms designated as degrees. These degrees are arranged to show their relative value and are used in determining the quality of tobacco. The actual value of each degree varies with group.
                  
                    
                      Elements
                       
                      Degrees
                       
                    
                    
                      Body
                      Thin
                      Medium
                      Heavy.
                    
                    
                      Maturity
                      Immature
                      Mature
                      Ripe.
                    
                    
                      Leaf structure
                      Close
                      Firm
                      Open.
                    
                    
                      Oil
                      Lean
                      Oily
                      Rich.
                    
                    
                      Elasticity
                      Inelastic
                      Semielastic
                      Elastic.
                    
                    
                      Strength
                      Weak
                      Normal
                      Strong.
                    
                    
                      Finish
                      Dull
                      Clear
                      Bright.
                    
                    
                      Color Intensity
                      Pale
                      Moderate
                      Deep.
                    
                    
                      
                      Width
                      Narrow
                      Normal
                      Spready Broad.
                    
                    Uniformity. Expressed in percentages.
                    Injury tolerance. Expressed in percentages.
                  
                
              
              
                sizes
                
                  § 29.2371
                  Standard sizes. 1
                  
                  
                    
                      Inches
                      Size
                    
                    
                      12-20
                      1
                    
                    
                      20-28
                      2
                    
                    
                      Over 28
                      3
                    
                    
                      1 The application of sizes is governed by the major portion of the lot or package.
                  
                  [51 FR 40406, Nov. 7, 1986]
                
              
              
                rules
                
                  § 29.2391
                  Rules.
                  The application of these official standard grades shall be in accordance with the following rules.
                
                
                  § 29.2392
                  Rule 1.
                  Each grade shall be treated as a subdivision of a particular type. When the grade is stated in an inspection certificate, the type also shall be stated.
                
                
                  § 29.2393
                  Rule 2.
                  The determination of a grade shall be based upon a thorough examination of a lot of tobacco or of an official sample of the lot.
                
                
                  § 29.2394
                  Rule 3.
                  In drawing an official sample from a hogshead or other package of tobacco, two or more breaks shall be made at such points and in such manner as the inspector or sampler may find necessary to determine the kinds of tobacco and the percentage of each kind contained in the lot. All breaks shall be made so that the tobacco contained in the center of the package is visible to the sampler. Tobacco shall be drawn from at least two breaks from which a representative sample shall be selected.
                
                
                  § 29.2395
                  Rule 4.
                  All standard grades must be clean.
                
                
                  § 29.2396
                  Rule 5.
                  The grade assigned to any lot of tobacco shall be a true representation of the tobacco at the time of inspection and certification. If, at any time, it is found that a lot of tobacco does not comply with the specifications of the grade previously assigned it shall not thereafter be represented as such grade.
                
                
                  § 29.2397
                  Rule 6.
                  A lot of tobacco on the marginal line between two colors shall be placed in the color with which it best corresponds with respect to body or other associated elements of quality.
                
                
                  § 29.2398
                  Rule 7.
                  Any lot of tobacco which meets the specifications of two grades shall be placed in the higher grade. Any lot of tobacco on the marginal line between two grades shall be placed in the lower grade.
                
                
                  § 29.2399
                  Rule 8.
                  A lot of tobacco meets the specifications of a grade when it is not lower in any degree of any element of quality than the minimum specifications of such grade.
                
                
                  § 29.2400
                  Rule 9.
                  In determining the grade of a lot of tobacco, the lot as a whole shall be considered. Minor irregularities which do not affect over 1 percent of the tobacco shall be overlooked.
                
                
                  § 29.2401
                  Rule 10.
                  Any special factor symbol approved by the Director of the Tobacco Division, Agricultural Marketing Service, may be used after a grademark to show a peculiar side or characteristic of the tobacco which tends to modify the grade.
                
                
                  § 29.2402
                  Rule 11.
                  Interpretations, the use of specifications, and the meaning of terms shall be in accordance with determinations or clarifications made by the Chief of the Standards and Testing Branch and approved by the Director.
                
                
                  § 29.2403
                  Rule 12.

                  The use of any grade may be restricted by the Director during any marketing season, when it is found that the grade is not needed or appears in insufficient volume to justify its use.
                
                
                  § 29.2404
                  Rule 13.
                  Length shall be stated in connection with each grade of the A, B and C groups and may be stated in connection with the grades of other groups. The standard tobacco sizes shall be used.
                  [51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2405
                  Rule 14.
                  The standard tobacco size 2 shall be used to designate X group tobacco of M or G color when such tobacco is 20 inches or over in length.
                  [51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2406
                  Rule 15.
                  Uniformity shall be expressed in percentages. These percentages shall govern the portion of a lot which must meet each specification of the grade. The minor portion must be closely related but may be of a different group, quality, and color from the major portion. Specified percentages of uniformity shall not affect limitations established by other rules.
                
                
                  § 29.2407
                  Rule 16.
                  Injury tolerance shall be expressed in percentages. The appraisal of injury shall be based upon the percentage of affected leaf surface or the degree of injury. In appraising injury, consideration shall be given to the normal characteristics of the group.
                
                
                  § 29.2408
                  Rule 17.
                  Any lot of tobacco of the B, C, or X groups containing over 30 percent of mixed color or variegated leaves or over 30 percent of mixed color and variegated leaves combined shall be classified as “mixed” and designated by the color symbol “M.”
                
                
                  § 29.2409
                  Rule 18.
                  Any lot of tobacco containing 20 percent or more of green leaves or any lot which is not crude but contains 20 percent or more of green and crude combined shall be designated by the color symbols “G”, “GL”, or “GD”.
                  [45 FR 47115, July 14, 1980]
                
                
                  § 29.2410
                  Rule 19.
                  Crude leaves shall not be included in any grade of any color except green, light green, or dark green. Any lot containing 20 percent or more of crude leaves shall be designated nondescript.
                  [45 FR 47115, July 14, 1980]
                
                
                  § 29.2411
                  Rule 20.
                  Tobacco damaged under 20 percent but which otherwise meets the specifications of a grade shall be treated as a subgrade by placing the special factor “U” after the grademark. Tobacco damaged 20 percent or more shall be designated “No-G.”
                
                
                  § 29.2412
                  Rule 21.
                  Sound tobacco that is wet or in doubtful-keeping order but which otherwise meets the specifications of a grade shall be treated as a subgrade by placing the special factor “W” after the grademark. This special factor does not apply to tobacco designated “No-G.”
                
                
                  § 29.2413
                  Rule 22.
                  Tobacco shall be designated No Grade, using the grademark “No-G,” when it is classified as dirty, nested, offtype, semicured, premature primings, damaged 20 percent or more, extremely wet or watered or when it needs to be reworked, contains foreign matter, or has an odor foreign to type.
                
                
                  § 29.2414
                  Rule 23.
                  Tobacco that is semifired but which otherwise meets the specifications of a grade shall be treated as a subgrade by placing the special factor “SF” after the grademark. This factor does not apply to tobacco designated “No-G”.
                  [51 FR 40406, Nov. 7, 1986]
                
              
              
                grades
                
                  § 29.2436
                  Wrappers (A Group).
                  This group consists of leaves usually grown at or above the center portion of the stalk. Cured leaves of the A group show a low percentage of injury affecting wrapper yield. Wrappers are high in oil, very elastic, and have a smooth leaf surface.
                  
                    
                      U.S. grades
                      Grade names and specifications
                    
                    
                      A1F
                      Choice Medium-brown Wrappers.
                    
                    
                      
                       
                        Medium body, ripe, firm, rich in oil, elastic, strong, bright finish, deep color intensity, broad, 95 percent uniform, and 5 percent injury tolerance.
                    
                    
                      A2F
                      Fine Medium-brown Wrappers.
                    
                    
                       
                        Medium body, ripe, firm, rich in oil, elastic, strong, clear finish, deep color intensity, spready, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      A1D
                      Choice Dark-brown Wrappers.
                    
                    
                       
                        Heavy, ripe, firm, rich in oil, elastic, strong, bright finish, deep color intensity, broad, 95 percent uniform, and 5 percent injury tolerance.
                    
                    
                      A2D
                      Fine Dark-brown Wrappers.
                    
                    
                       
                        Heavy, ripe, firm, rich in oil, elastic, strong, clear finish, deep color intensity, spready, 90 percent uniform, and 10 percent injury tolerance.
                    
                  
                
                
                  § 29.2437
                  Heavy Leaf (B Group).
                  This group consists of leaves usually grown at or above the center portion of the stalk. These leaves have a pointed tip, tend to fold, are heavier in body than those of the X or C groups, and show no ground injury. Choice- and fine-quality leaves of this group have a distinctive, smooth leaf surface.
                  
                    
                      U.S. grades
                      Grade names and specifications
                    
                    
                      B1F
                      Choice Medium-brown Heavy Leaf.
                    
                    
                       
                        Medium body, ripe, firm, oily, semi-elastic, strong, bright finish, deep color intensity, broad, 95 percent uniform, and 5 percent injury tolerance.
                    
                    
                      B2F
                      Fine Medium-brown Heavy Leaf.
                    
                    
                       
                        Medium body, ripe, firm, oily, semi-elastic, strong, clear finish, deep color intensity, spready, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      B3F
                      Good Medium-brown Heavy Leaf.
                    
                    
                       
                        Medium body, mature, firm, oily, semielastic, normal strength, clear finish, moderate color intensity, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      B4F
                      Fair Medium-brown Heavy Leaf.
                    
                    
                       
                        Medium body, mature, close, lean in oil, inelastic, weak, dull-finish, pale color intensity, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B5F
                      Low Medium-brown Heavy Leaf.
                    
                    
                       
                        Medium body, mature, close, lean in oil, inelastic, weak, dull finish, pale color intensity, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      B1D
                      Choice Dark-brown Heavy Leaf.
                    
                    
                       
                        Heavy, ripe, firm, oily, semielastic, strong, bright finish, deep color intensity, spready, 95 percent uniform, and 5 percent injury tolerance.
                    
                    
                      B2D
                      Fine Dark-brown Heavy Leaf.
                    
                    
                       
                        Heavy, ripe, firm, oily, semielastic, strong, clear finish, deep color intensity, spready, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      B3D
                      Good Dark-brown Heavy Leaf.
                    
                    
                       
                        Heavy, mature, firm, oily, semi-elastic, normal strength, clear finish, moderate color intensity, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      B4D
                      Fair Dark-brown Heavy Leaf.
                    
                    
                       
                        Heavy, mature, close, lean in oil, inelastic, weak, dull finish, pale color intensity, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B5D
                      Low Dark-brown Heavy Leaf.
                    
                    
                       
                        Heavy, mature, close, lean in oil, inelastic, weak, dull finish, pale color intensity, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      B3M
                      Good Mixed Color Heavy Leaf.
                    
                    
                       
                        Medium to heavy body, mature, firm, oily, semielastic, normal strength and width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      B4M
                      Fair Mixed Color Heavy Leaf.
                    
                    
                       
                        Medium to heavy body, mature, close, lean in oil, inelastic, weak, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B5M
                      Low Mixed Color Heavy Leaf.
                    
                    
                       
                        Medium to heavy body, mature, close, lean in oil, inelastic, weak, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      B3G
                      Good Green Heavy Leaf.
                    
                    
                       
                        Medium to heavy body, mature, firm, oily, semielastic, normal strength, clear finish, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      B4G
                      Fair Green Heavy Leaf.
                    
                    
                       
                        Medium to heavy body, immature, close, lean in oil, inelastic, weak, dull finish, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B5G
                      Low Green Heavy Leaf.
                    
                    
                       
                        Medium to heavy body, immature, close, lean in oil, inelastic, weak, dull finish, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                  
                
                
                  § 29.2438
                  Thin Leaf (C Group).
                  This group consists of leaves usually grown at the center portion of the stalk. These leaves normally have a rounded tip, are thinner in body than those of the B group, and show little or no ground injury. Choice- and fine-quality tobacco of this group has a distinctive, smooth leaf surface.
                  
                    
                      U.S. grades
                      Grade names and specifications
                    
                    
                      C1L
                      Choice Light-brown Thin Leaf.
                    
                    
                       
                        Thin to medium body, mature to ripe, firm, oily, semielastic, strong, bright finish, deep color intensity, broad, 95 percent uniform, and 5 percent injury tolerance.
                    
                    
                       
                      Fine Light-brown Thin Leaf.
                    
                    
                       
                        Thin to medium body, mature to ripe, firm, oily, semielastic, strong, clear finish, deep color intensity, spready, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                       
                      Good Light-brown Thin Leaf.
                    
                    
                       
                        Thin to medium body, mature to ripe, firm, oily, semielastic, normal strength, clear finish, moderate color intensity, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      C4L
                      Fair Light-brown Thin Leaf.
                    
                    
                       
                        Thin to medium body, mature to ripe, close, lean in oil, inelastic, weak, dull finish, pale color intensity, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                       
                      Low Light-brown Thin Leaf.
                    
                    
                      
                       
                        Thin to medium body, mature to ripe, close, lean in oil, inelastic, weak, dull finish, pale color intensity, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                       
                      Choice Medium-brown Thin Leaf.
                    
                    
                       
                        Thin to medium body, mature to ripe, firm, oily, semielastic, strong, bright finish, deep color intensity, broad, 95 percent uniform, and 5 percent injury tolerance.
                    
                    
                      C2F
                      Fine Medium-brown Thin Leaf.
                    
                    
                       
                        Thin to medium body, mature to ripe, firm, oily, semielastic, strong, clear finish, deep color intensity, spready, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      C3F
                      Good Medium-brown Thin Leaf.
                    
                    
                       
                        Thin to medium body, mature to ripe, firm, oily, semielastic, normal strength, clear finish, moderate color intensity, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      C4F
                      Fair Medium-brown Thin Leaf.
                    
                    
                       
                        Thin to medium body, mature to ripe, close, lean in oil, inelastic, weak, dull finish, pale color intensity, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      C5F
                      Low Medium-brown Thin Leaf.
                    
                    
                       
                        Thin to medium body, mature to ripe, close, lean in oil, inelastic, weak, dull finish, pale color intensity, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      C2D
                      Fine Dark-brown Thin Leaf.
                    
                    
                       
                        Thin to medium body, mature to ripe, firm, oily, semielastic, strong, clear finish, deep color intensity, spready, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      C3D
                      Good Dark-brown Thin Leaf.
                    
                    
                       
                        Thin to medium body, mature to ripe, firm, lean in oil, inelastic, normal strength, clear finish, moderate color intensity, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      C4D
                      Fair Dark-brown Thin Leaf.
                    
                    
                       
                        Thin to medium body, mature to ripe, close, lean in oil, inelastic, weak, dull finish, pale color intensity, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      C5D
                      Low Dark-brown Thin Leaf.
                    
                    
                       
                        Thin to medium body, mature to ripe, close, lean in oil, inelastic, weak, dull finish, pale color intensity, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      C3M
                      Good Mixed Color Thin Leaf.
                    
                    
                       
                        Thin to medium body, mature, firm, oily, semielastic, normal strength and width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      C4M
                      Fair Mixed Color Thin Leaf.
                    
                    
                       
                        Thin to medium body, mature, close, lean in oil, inelastic, weak, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      C5M
                      Low Mixed Color Thin Leaf.
                    
                    
                       
                        Thin to medium body, immature, close, lean in oil, inelastic, weak, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      C3G
                      Good Green Thin Leaf.
                    
                    
                       
                        Thin to medium body, mature, firm, oily, semielastic, normal strength, clear finish, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      C4G
                      Fair Green Thin Leaf.
                    
                    
                       
                        Thin to medium body, immature, close, lean in oil, inelastic, weak, dull finish, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      C5G
                      Low Green Thin Leaf.
                    
                    
                       
                        Thin to medium body, immature, close, lean in oil, inelastic, weak, dull finish, narrow, 60 percent uniform and 40 percent injury tolerance.
                    
                  
                
                
                  § 29.2439
                  Lugs (X Group).
                  This group consists of leaves that normally grow near the bottom of the stalk. These leaves usually have a blunt tip, tend to roll, and show ground injury.
                  
                    
                      U.S. grades
                      Grade names and specifications
                    
                    
                      X1L
                      Choice Light-brown Lugs.
                    
                    
                       
                        Thin to medium body, ripe, firm to open, oily, normal strength, clear finish, moderate color intensity, 95 percent uniform, and 5 percent injury tolerance.
                    
                    
                      X2L
                      Fine Light-brown Lugs.
                    
                    
                       
                        Thin to medium body, ripe, firm to open, oily, normal strength, clear finish, moderate color intensity, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      X3L
                      Good Light-brown Lugs.
                    
                    
                       
                        Thin to medium body, ripe, open, lean in oil, normal strength, dull finish, pale color intensity, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      X4L
                      Fair Light-brown Lugs.
                    
                    
                       
                        Thin to medium body, mature open, lean in oil, weak, dull finish, pale color intensity, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      X5L
                      Low Light-brown Lugs.
                    
                    
                       
                        Thin to medium body, mature, open, lean in oil, weak, dull finish, pale color intensity, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      X1F
                      Choice Medium-brown Lugs.
                    
                    
                       
                        Medium body, ripe, firm to open, oily, normal strength, clear finish, moderate color intensity, 95 percent uniform, and 5 percent injury tolerance.
                    
                    
                      X2F
                      Fine Medium-brown Lugs.
                    
                    
                       
                        Medium body, ripe, firm to open, oily, normal strength, clear finish, moderate color intensity, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      X3F
                      Good Medium-brown Lugs.
                    
                    
                       
                        Medium body, ripe, open, lean in oil, normal strength, dull finish, pale color intensity, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      X4F
                      Fair Medium-brown Lugs.
                    
                    
                       
                        Thin to medium body, mature, open, lean in oil, weak, dull finish, pale color intensity, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      X5F
                      Low Medium-brown Lugs.
                    
                    
                       
                        Thin to medium body, mature, open, lean in oil, weak, dull finish, pale color intensity, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      X1D
                      Choice Dark-brown Lugs.
                    
                    
                       
                        Medium to heavy body, ripe, firm to open, oily, normal strength, clear finish, moderate color intensity, 95 percent uniform, and 5 percent injury tolerance.
                    
                    
                      X2D
                      Fine Dark-brown Lugs.
                    
                    
                       
                        Medium to heavy body, ripe, firm to open, oily, normal strength, clear finish, moderate color intensity, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      X3D
                      Good Dark-brown Lugs.
                    
                    
                      
                       
                        Medium to heavy body, ripe, open, lean in oil, normal strength, dull finish, pale color intensity, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      X4D
                      Fair Dark-brown Lugs.
                    
                    
                       
                        Medium to heavy body, mature, open, lean in oil, weak, dull finish, pale color intensity, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      X5D
                      Low Dark-brown Lugs.
                    
                    
                       
                        Medium to heavy body, mature, open, lean in oil, weak, dull finish, pale color intensity, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      X3M
                      Good Mixed Color Lugs.
                    
                    
                       
                        Medium to heavy body, mature, open, lean in oil, normal strength, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      X4M
                      Fair Mixed Color Lugs.
                    
                    
                       
                        Thin to medium body, mature, open, lean in oil, weak, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      X5M
                      Low Mixed Color Lugs.
                    
                    
                       
                        Thin to medium body, mature, open, lean in oil, weak, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      X3G
                      Good Green Lugs.
                    
                    
                       
                        Medium to heavy body, mature, firm, lean in oil, normal strength, dull finish, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      X4G
                      Fair Green Lugs.
                    
                    
                       
                        Medium to heavy body, immature, close, lean in oil, weak, dull finish, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      X5G
                      Low Green Lugs.
                    
                    
                       
                        Thin to medium body, immature, close, lean in oil, weak, dull finish, 60 percent uniform, and 40 percent injury tolerance.
                    
                  
                
                
                  § 29.2440
                  (N Group).
                  Extremely common tobacco which does not meet the minimum specifications or which exceeds the tolerance of the lowest grade of any other group except scrap.
                  
                    
                      U.S. grades
                      Grade names and specifications
                    
                    
                      N1L
                      First quality light colored nondescript, thin to medium body and 50 percent injury tolerance.
                    
                    
                      N1D
                      First quality dark colored nondescript, medium to heavy body and 50 percent injury tolerance.
                    
                    
                      N1GL
                      First quality light colored crude green nondescript, thin to medium body and 50 percent crude leaves or injury tolerance.
                    
                    
                      N1GD
                      First quality dark colored crude green nondescript, medium to heavy body and 50 percent crude leaves or injury tolerance.
                    
                    
                      N2
                      Substandard Nondescript—Nondescript of any group or color, over 50 percent crude leaves or injury tolerance.
                    
                  
                  [45 FR 47115, July 14, 1980]
                
                
                  § 29.2441
                  Scrap (S Group).
                  A byproduct of unstemmed and stemmed tobacco. Scrap accumulates from handling tobacco in farm buildings, warehouses, packing and conditioning plants, and stemmeries.
                  
                    
                      U.S. grade
                      Grade name and specifications
                    
                    
                      S
                      Scrap. Tangled, whole, or broken unstemmed leaves, or the web portions of tobacco leaves reduced to scrap by any process.
                    
                  
                
              
              
                summary of standard grades
                
                  § 29.2461
                  Summary of standard grades.
                  
                    
                      
                        4 Grades of wrappers
                      
                    
                    
                      A1F
                      A2F
                      A1D
                      A2D
                      
                    
                    
                      
                        20 Grades of thin leaf
                        
                      
                    
                    
                      C1L
                      C1F
                    
                    
                      C2L
                      C2F
                      C2D
                    
                    
                      C3L
                      C3F
                      C3D
                      C3M
                      C3G
                    
                    
                      C4L
                      C4F
                      C4D
                      C4M
                      C4G
                    
                    
                      C5L
                      C5F
                      C5D
                      C5M
                      C5G
                      
                    
                    
                      
                        5 Grades of nondescript
                        
                      
                    
                    
                      N1L
                      N1D
                      N1GL
                      N1GD
                    
                    
                      N2
                      
                    
                    
                      
                        16 Grades of heavy leaf
                        
                      
                    
                    
                      B1F
                      B1D
                    
                    
                      B2F
                      B2D
                    
                    
                      B3F
                      B3D
                      B3M
                      B3G
                    
                    
                      B4F
                      B4D
                      B4M
                      B4G
                    
                    
                      B5F
                      B5D
                      B5M
                      B5G
                      
                    
                    
                      
                        21 Grades of lugs
                        
                      
                    
                    
                      X1L
                      X1F
                      X1D
                    
                    
                      X2L
                      X2F
                      X2D
                    
                    
                      X3L
                      X3F
                      X3D
                      X3M
                      X3G
                    
                    
                      X4L
                      X4F
                      X4D
                      X4M
                      X4G
                    
                    
                      X5L
                      X5F
                      X5D
                      X5M
                      X5G
                      
                    
                    
                      
                        1 Grade of scrap
                      
                    
                    
                      S
                    
                  
                  Special factors “U”, “W” and “SF” may be applied to all grades. Tobacco not covered by the standard grades is designated “No-G.”
                  Standard sizes applicable.
                  
                    
                      A1, A2
                      2, 3
                    
                    
                      B1
                      2, 3
                    
                    
                      B2, B3, B4, B5
                      1, 2, 3
                    
                    
                      C1
                      2, 3
                    
                    
                      C2, C3, C4, C5
                      1, 2, 3
                    
                    
                      X3, X4, X5, M and G 1
                      
                      2
                    
                    
                      1 No size is applied to these grades if tobacco is under size 2.
                  
                  [45 FR 44293, July 1, 1980, as amended at 51 FR 40406, Nov. 7, 1986]
                
              
              
                key to standard grademarks
                
                  § 29.2481
                  Key to standard grademarks.
                  
                    Groups
                    A—Wrappers.
                    B—Heavy Leaf.
                    C—Thin Leaf.
                    X—Lugs.
                    N—Nondescript.
                    S—Scrap.
                    Qualities
                    1—Choice.
                    2—Fine.
                    3—Good.
                    
                    4—Fair.
                    5—Low.
                    Colors
                    L—Light brown.
                    F—Medium brown.
                    D—Dark brown.
                    M—Mixed or variegated.
                    G—Green.
                    GL—Light green.
                    GD—Dark green.
                  
                  [45 FR 44293, July 1, 1980]
                
              
              
                Official Standard Grades for Kentucky and Tennessee Fire-Cured and Foreign-Grown Fire-Cured Tobacco (U.S. Types 22, 23, and Foreign Type 96)
                
                  Source:
                  Sections 29.2501 through 29.2696 appear at 37 FR 13626, July 12, 1972, unless otherwise noted.
                
              
              
                definitions
                
                  § 29.2501
                  Definitions.
                  As used in these standards, the words and phrases hereinafter defined shall have the indicated meanings so assigned.
                
                
                  § 29.2502
                  Air-dried.
                  The condition of unfermented tobacco as customarily prepared for storage under natural atmospheric conditions.
                
                
                  § 29.2503
                  Body.
                  The thickness and density of a leaf or the weight per unit of surface. (See chart, § 29.2601.)
                
                
                  § 29.2504
                  Brown colors.
                  A group of colors ranging from a reddish brown to yellowish brown. These colors vary from low to medium saturation and from very low to medium brilliance. As used in these standards, the range is expressed as light brown (L), medium brown (F), and dark brown (D).
                
                
                  § 29.2505
                  Class.
                  A major division of tobacco based on method of cure or principal usage.
                
                
                  § 29.2506
                  Clean.
                  Tobacco is described as clean when it contains only a normal amount of sand or soil particles. Leaves grown on the lower portion of the stalk normally contain more dirt or sand than those from higher stalk positions. (See Rule 4, § 29.2620.)
                
                
                  § 29.2507
                  Color.
                  The third factor of a grade based on the relative hues, saturation or chroma, and color values common to the type.
                
                
                  § 29.2508
                  Color intensity.
                  The varying degree of saturation or chroma. Color intensity as applied to tobacco describes the strength or weakness of a specific color or hue. It is applicable to brown colors. (See chart, § 29.2601.)
                
                
                  § 29.2509
                  Color symbols.
                  As applied to these types, color symbols are L—light brown, F—medium brown, D—dark brown, M—mixed or variegated VF—greenish medium brown, and G—green.
                
                
                  § 29.2510
                  Condition.
                  The state of tobacco which results from the method of preparation or from the degree of fermentation. Words used to describe the condition of tobacco are undried, air-dried, steam-dried, sweating, sweated, and aged.
                
                
                  § 29.2511
                  Crude.
                  A subdegree of maturity. Crude leaves are usually hard and slick as a result of extreme immaturity. A similar condition may result from firekill, sunburn, or sunscald. Any leaf which is crude to the extent of 20 percent or more of its surface may be described as crude. (See Rule 19, § 29.2635.)
                
                
                  § 29.2512
                  Cured.
                  Tobacco dried of its sap by either natural or artificial processes.
                
                
                  § 29.2513
                  Damage.
                  The effect of mold, must, rot, black rot, or other fungus or bacterial diseases which attack tobacco in its cured state. Tobacco having the odor of mold, must, or rot is considered damaged. (See Rule 20, § 29.2636.)
                
                
                  
                  § 29.2514
                  Dirty.
                  The state of tobacco containing an abnormal amount of dirt or sand, or tobacco to which additional quantities of dirt or sand have been added. (See Rule 22, § 29.2638.)
                
                
                  § 29.2515
                  Elasticity.
                  The flexible, springy nature of the tobacco leaf to recover approximately its original size and shape after it has been stretched. (See chart, § 29.2601.)
                
                
                  § 29.2516
                  Elements of quality.
                  Physical characteristics used to determine the quality of tobacco. Words selected to describe degrees within each element are shown in the chart in § 29.2601.
                
                
                  § 29.2517
                  Fiber.
                  The term applied to the veins in a tobacco leaf. The large central vein is called the midrib or stem. The smaller lateral and cross veins are considered from the standpoint of size and color.
                
                
                  § 29.2518
                  Finish.
                  The reflectance factor in color perception. Finish indicates the sheen or shine of the surface of a tobacco leaf. (See chart, § 29.2601.)
                
                
                  § 29.2519
                  Fire-cured.
                  Tobacco cured under artificial atmospheric conditions by the use of open fires from which the smoke and fumes of burning wood are partly absorbed by the tobacco.
                
                
                  § 29.2520
                  Foreign matter.
                  Any extraneous substance or material such as stalks, suckers, straw, strings, rubber bands, and abnormal amounts of dirt or sand. (See Rule 22, § 29.2638.)
                
                
                  § 29.2521
                  Form.
                  The stage of preparation of tobacco such as unstemmed or stemmed.
                
                
                  § 29.2522
                  Grade.
                  A subdivision of a type according to group, quality, and color.
                
                
                  § 29.2523
                  Grademark.
                  A grademark normally consists of three symbols which indicate group, quality, and color. A letter is used to indicate group, a number to indicate quality, and a letter or letters to indicate color. For example, B3D means Heavy Leaf, good quality, and dark-brown color.
                
                
                  § 29.2524
                  Green (G).
                  A term applied to green-colored tobacco. Any leaf which has a green color affecting 20 percent or more of its surface may be described as green. (See Rule 18, § 29.2634.)
                
                
                  § 29.2525
                  Greenish.
                  A term applied to greenish-tinged tobacco. Any leaf which has a greenish tinge or a pale green color affecting 20 percent or more of its surface may be described as greenish. (See Rule 17, § 29.2633.)
                
                
                  § 29.2526
                  Group.
                  A division of a type covering closely related grades based on certain characteristics which are usually related to stalk position, body, or the general quality of the tobacco. Groups in these types are Wrappers (A), Heavy Leaf (B), Thin Leaf (C), Lugs (X), Nondescript (N), and Scrap (S).
                
                
                  § 29.2527
                  Injury.
                  Hurt or impairment from any cause except the fungous or bacterial diseases which attack tobacco in its cured state. (See Rule 15, § 29.2631.)
                
                
                  § 29.2528
                  Leaf.
                  Whole, unstemmed leaf. Leaf, when applied to tobacco in strip form, shall describe the divided unit of a whole leaf.
                  [49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.2529
                  Leaf scrap.
                  A byproduct of unstemmed tobacco. Leaf scrap results from handling unstemmed tobacco and consists of loose and tangled whole or broken leaves.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  
                  § 29.2530
                  Leaf structure.
                  The cell development of a leaf as indicated by its porosity. (See chart, § 29.2601.)
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.2531
                  Length.
                  The linear measurement of cured tobacco leaves from the butt of the midrib to the extreme tip.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.2532
                  Lot.
                  A pile, basket, bulk, or more than one bale, case, hogshead, tierce, package, or other definite package unit.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.2533
                  Maturity.
                  The degree of ripeness. (See chart, § 29.2601.)
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.2534
                  Mixed color or variegated (M).
                  Distinctly different colors of the type mingled together, or any leaf of which 20 percent or more of its surface is off brown, grayish, mottled, or bleached and does not blend with the normal colors of the type or group. (See Rule 16, § 29.2632.)
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.2535
                  Nested.
                  Any lots of Types 22 and 23 tobacco which has been loaded, packed, or arranged to conceal foreign matter or tobacco of inferior grade, quality, or condition. (See Rule 22, § 29.2638.)
                  [37 FR 13626, July 12, 1972. Redesignated and amended at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.2536
                  No grade.
                  A designation applied to a lot of tobacco classified as nested, offtype, rework, or semicured; tobacco that is damaged 20 percent or more, abnormally dirty, extremely wet or watered, contains foreign matter, or has an odor foreign to the type. (See Rule 22, § 29.2638.)
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.2537
                  Offtype.
                  Tobacco of distinctly different characteristics which cannot be classified as Fire-cured, U.S. Types 22, 23, or Foreign Type 96. (See Rule 22, § 29.2638.)
                  [37 FR 13626, July 12, 1972. Redesignated and amended at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.2538
                  Oil.
                  A soft, semifluid constituent of tobacco. (See chart, § 29.2601.)
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.2539
                  Order (case).
                  The state of tobacco with respect to its moisture content.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.2540
                  Package.
                  A hogshead, tierce, case, bale, or other securely enclosed parcel or bundle.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.2541
                  Packing.
                  A lot of tobacco consisting of a number of packages submitted as one definite unit for sampling or inspection. It is represented to contain the same kind of tobacco and has a common identification number or mark on each package.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.2542
                  Quality.
                  A division of a group or the second factor of a grade based on the relative degree of one or more elements of quality.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  
                  § 29.2543
                  Raw.
                  Freshly harvested tobacco or tobacco as it appears between the time of harvesting and the beginning of the curing process.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.2544
                  Resweated.
                  The condition of tobacco which has passed through a second fermentation under abnormally high temperatures or refermented with a relatively high percentage of moisture. Resweated includes tobacco which has been dipped or reconditioned after its first fermentation and put through a forced or artificial sweat.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.2545
                  Rework.
                  Any lot of Types 22 and 23 tobacco which needs to be resorted or otherwise reworked to prepare it properly for market, including: (a) Tobacco which is so mixed that it cannot be classified properly in any grade of the type, because the lot contains a substantial quantity of two or more distinctly different grades which should be separated by sorting; (b) tobacco which contains an abnormally large quantity of foreign matter or an unusual number of muddy or extremely dirty leaves which should be removed; and (c) tobacco not packed straight or otherwise not properly prepared for market. (See Rule 22, § 29.2638.)
                  [37 FR 13626, July 12, 1972. Redesignated and amended at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.2546
                  Semicured.
                  Tobacco in the process of being cured or which is partially but not thoroughly cured. (See Rule 22, § 29.2638.)
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.2547
                  Semifired (SF).
                  Tobacco that is partially or lightly smoked or has not received the amount of smoke that is characteristic of fire-cured tobacco.
                  [51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2548
                  Side.
                  A certain phase of quality, color, or length as contrasted with some other phase of quality, color, or length; or any peculiar characteristic of tobacco.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984 and 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2549
                  Size.
                  The length of tobacco leaves. Size does not apply to tobacco in strip form. (See chart, § 29.2606.)
                  [37 FR 13626, July 12, 1972. Redesignated and amended at 49 FR 16757, Apr. 20, 1984 and further redesignated at 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2550
                  Sound.
                  Free of damage.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984 and 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2551
                  Special factor.
                  A symbol or term authorized to be used with specified grades. Tobacco to which a special factor is applied may meet the general specifications but has a peculiar side or characteristic which tends to modify the grade. (See Rule 10, § 29.2626.)
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984 and 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2552
                  Steam-dried.
                  The condition of unfermented tobacco as customarily prepared for storage by means of a redrying machine or other steam-conditioning equipment.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984 and 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2553
                  Stem.
                  The midrib or large central vein of a tobacco leaf.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984 and 51 FR 40406, Nov. 7, 1986]
                
                
                  
                  § 29.2554
                  Stemmed.
                  A form of tobacco, including strips and strip scrap, from which the stems or midribs have been removed.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984 and 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2555
                  Strength.
                  The stress a tobacco leaf can bear without tearing. (See chart, § 29.2601.)
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984 and 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2556
                  Strips.
                  The sides of a tobacco leaf from which the stem has been removed or a lot of tobacco composed of strips.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984 and 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2557
                  Subgrade.
                  Any grade modified by a special factor symbol.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984 and 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2558
                  Sweated.
                  The condition of tobacco, which has passed through one or more fermentations natural to tobacco packed with a normal percentage of moisture. This condition is sometimes described as aged.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984 and 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2559
                  Sweating.
                  The condition of tobacco in the process of fermentation.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984 and 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2560
                  Tobacco.
                  Tobacco as it appears between the time it is cured and stripped from the stalk, or primed and cured, and the time it enters into the different manufacturing processes. The acts of stemming, threshing, sweating, and conditioning are not regarded as manufacturing processes. Tobacco, as used in these standards, does not include manufactured or semimanufactured products, stems, cutting, clippings, trimmings, siftings, or dust.
                  [37 FR 13626, July 12, 1972. Redesignated and amended at 49 FR 16757, Apr. 20, 1984, and further redesignated 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2561
                  Tobacco products.
                  Manufactured tobacco, including cigarettes, cigars, smoking tobacco, chewing tobacco, and snuff.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984 and 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2562
                  Type.
                  A division of a class of tobacco having certain common characteristics and closely related grades. Tobacco which has the same characteristics and corresponding qualities, colors, and lengths is classified as one type, regardless of any factors of historical or geographical nature which cannot be determined by an examination of the tobacco.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984 and 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2563
                  Type 22.
                  That type of Fire-cured tobacco, known as Eastern District Fire-cured, produced principally in a section east of the Tennessee River in southern Kentucky and northern Tennessee.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984 and 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2564
                  Type 23.
                  That type of Fire-cured tobacco, known as Western District Fire-cured or Dark-fired, produced principally in a section west of the Tennessee River in Kentucky and extending into Tennessee.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984 and 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2565
                  Type 96.

                  That type of fire-cured tobacco known as Foreign-grown Fire-cured produced in countries other than the United States.
                  [49 FR 16757, Apr. 20, 1984. Redesignated at 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2566
                  Undried.
                  The condition of unfermented tobacco which has not been air-dried or steam-dried.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984 and 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2567
                  Uniformity.
                  An element of quality which describes the consistency of a lot of tobacco as it is prepared for market. Uniformity is expressed as a percentage in grade specifications. (See Rule 14, § 29.2630.)
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984 and 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2568
                  Unsound (U).
                  Damaged under 20 percent. (See Rule 20, § 29.2636.)
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984 and 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2569
                  Unstemmed.
                  A form of tobacco, including whole leaf and leaf scrap, from which the stems or midribs have not been removed.
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984 and 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2570
                  Wet (W).
                  Any sound tobacco containing excessive moisture to the extent that it is in unsafe or doubtful-keeping order. Wet applies to any tobacco which is not damaged but which is likely to damage if treated in the customary manner. (See Rule 21, § 29.2637.) (For extremely wet or watered tobacco, see rule 22, § 29.2638.)
                  [37 FR 13626, July 12, 1972. Redesignated at 49 FR 16757, Apr. 20, 1984 and 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2571
                  Width.
                  The relative breadth of a tobacco leaf expressed in relation to its length. Width, as an element of quality, does not apply to tobacco in strip form. (See chart, § 29.2601.)
                  [37 FR 13626, July 12, 1972. Redesignated and amended at 49 FR 16757, Apr. 20, 1984 and further redesignated at 51 FR 40406, Nov. 7, 1986]
                
              
              
                elements of quality
                
                  § 29.2601
                  Elements of quality and degrees of each element.
                  Tobacco attributes or characteristics which constitute quality are designated as elements of quality. The range within each element is expressed by words or terms designated as degrees. These degrees are arranged to show their relative value and are used in determining the quality of tobacco. The actual value of each degree varies with group.
                  
                    
                      Elements
                       
                      Degrees
                       
                    
                    
                      Body
                      Thin
                      Medium
                      Heavy.
                    
                    
                      Maturity
                      Immature
                      Mature
                      Ripe.
                    
                    
                      Leaf structure
                      Close
                      Firm
                      Open.
                    
                    
                      Oil
                      Lean
                      Oily
                      Rich.
                    
                    
                      Elasticity
                      Inelastic
                      Semielastic
                      Elastic.
                    
                    
                      Strength
                      Weak
                      Normal
                      Strong.
                    
                    
                      Finish
                      Dull
                      Clear
                      Bright.
                    
                    
                      Color intensity
                      Pale
                      Moderate
                      Deep.
                    
                    
                      Width
                      Narrow
                      Normal
                      Spready.
                    
                    
                       Uniformity......Expressed in percentages.
                    
                    
                       Injury tolerance...Expressed in percentages.
                    
                  
                
              
              
                Sizes
                
                  § 29.2606
                  Standard sizes. 1
                  
                  
                    
                      Inches
                      Size
                    
                    
                      12-20
                      1
                    
                    
                      20-28
                      2
                    
                    
                      Over 28
                      3
                    
                    
                      1 The application of sizes is governed by the major portion of the lot or package.
                  
                  [51 FR 40406, Nov. 7, 1986]
                
              
              
                Rules
                
                  § 29.2616
                  Rules.
                  The application of these official standard grades shall be in accordance with §§ 29.2617 through 29.2639.
                  [37 FR 13626, July 12, 1972, as amended at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.2617
                  Rule 1.
                  Each grade shall be treated as a subdivision of a particular type. When the grade is stated in an inspection certificate, the type also shall be stated.
                
                
                  
                  § 29.2618
                  Rule 2.
                  The determination of a grade shall be based upon a thorough examination of a lot of tobacco or of an official sample of the lot.
                
                
                  § 29.2619
                  Rule 3.
                  In drawing an official sample from a hogshead or other package of tobacco, two or more breaks shall be made at such points and in such manner as the inspector or sampler may find necessary to determine the kinds of tobacco and the percentage of each kind contained in the lot. All breaks shall be made so that the tobacco contained in the center of the package is visible to the sampler. Tobacco shall be drawn from at least two breaks from which a representative sample shall be selected.
                
                
                  § 29.2620
                  Rule 4.
                  All standard grades must be clean.
                
                
                  § 29.2621
                  Rule 5.
                  The grade assigned to any lot of tobacco shall be a true representation of the tobacco at the time of inspection and certification. If, at any time, it is found that a lot of tobacco does not comply with the specifications of the grade previously assigned it shall not thereafter be represented as such grade.
                
                
                  § 29.2622
                  Rule 6.
                  A lot of tobacco on the marginal line between two colors shall be placed in the color with which it best corresponds with respect to body or other associated elements of quality.
                
                
                  § 29.2623
                  Rule 7.
                  Any lot of tobacco which meets the specifications of two grades shall be placed in the higher grade. Any lot of tobacco on the marginal line between two grades shall be placed in the lower grade.
                
                
                  § 29.2624
                  Rule 8.
                  A lot of tobacco meets the specifications of a grade when it is not lower in any degree of any element of quality than the minimum specifications of such grade.
                
                
                  § 29.2625
                  Rule 9.
                  In determining the grade of a lot of tobacco, the lot as a whole shall be considered. Minor irregularities which do not affect over one percent of the tobacco shall be overlooked.
                
                
                  § 29.2626
                  Rule 10.
                  Any special factor approved by the Director of the Tobacco Division, Agricultural Marketing Service, may be used to show a peculiar side or characteristic of the tobacco which tends to modify the grade.
                  [37 FR 13626, July 12, 1972, as amended at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.2627
                  Rule 11.
                  Interpretations, the use of specifications, and the meaning of terms shall be in accordance with determinations or clarifications made by the Chief of the Standards and Testing Branch and approved by the Director.
                
                
                  § 29.2628
                  Rule 12.
                  The use of any grade may be restricted by the Director during any marketing season, when it is found that the grade is not needed or appears in insufficient volume to justify its use.
                
                
                  § 29.2629
                  Rule 13.
                  Length shall be stated in connection with each grade of the A, B, and C groups, except strip grades, and may be stated in connection with the grades of other groups. The standard tobacco sizes shall be used.
                  [37 FR 13626, July 12, 1972, as amended at 49 FR 16757, Apr. 20, 1984; 51 FR 40406, Nov. 7, 1986]
                
                
                  § 29.2630
                  Rule 14.
                  Uniformity shall be expressed in percentages. These percentages shall govern the portion of a lot which must meet each specification of the grade. The minor portion must be closely related but may be of a different group, quality, and color from the major portion. Specified percentages of uniformity shall not affect limitations established by other rules.
                
                
                  
                  § 29.2631
                  Rule 15.
                  Injury tolerance shall be expressed in percentages. The appraisal of injury shall be based upon the percentage of affected leaf surface or the degree of injury. In appraising injury, consideration shall be given to the normal characteristics of the group.
                
                
                  § 29.2632
                  Rule 16.
                  Any lot of tobacco of the B, C, or X groups containing over 30 percent of mixed color or variegated leaves or over 30 percent of mixed color and variegated leaves combined shall be classified as “mixed” and designated by the color symbol “M.”
                
                
                  § 29.2633
                  Rule 17.
                  Any lot of tobacco containing 20 percent or more of greenish leaves or any lot which contains 20 percent of greenish and green leaves combined shall be designated by the color symbol “VF.”
                
                
                  § 29.2634
                  Rule 18.
                  Any lot of tobacco containing 20 percent or more of green leaves or any lot which is not crude but contains 20 percent or more of green and crude combined shall be designated by the color symbol “G.”
                
                
                  § 29.2635
                  Rule 19.
                  In the B, C, and X groups crude leaves shall be restricted to the fourth and fifth qualities of green grades. Any lot containing 20 percent or more of crude leaves shall be classified as Nondescript.
                
                
                  § 29.2636
                  Rule 20.
                  Tobacco damaged under 20 percent but which otherwise meets the specifications of a grade shall be treated as a subgrade by placing the special factor “U” after the grademark. Tobacco damaged 20 percent or more shall be designated “No-G.”
                
                
                  § 29.2637
                  Rule 21.
                  Sound tobacco that is wet or in doubtful-keeping order but which otherwise meets the specifications of a grade shall be treated as a subgrade by placing the special factor “W” after the grademark. This special factor does not apply to tobacco designated “No-G.”
                
                
                  § 29.2638
                  Rule 22.
                  Tobacco shall be designated No Grade, using the grademark “No-G,” when it is dirty, nested, offtype, semicured, damaged 20 percent or more, extremely wet or watered, or when it needs to be reworked, contains foreign matter, or has an odor foreign to type.
                
                
                  § 29.2639
                  Rule 23.
                  Tobacco in strip form which otherwise meets the specifications of a grade shall be treated as a subgrade by placing the special factor “S” preceding the grademark.
                  [49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.2640
                  Rule 24.
                  Tobacco that is semifired but which otherwise meets the specifications of a grade shall be treated as a subgrade by placing the special factor “SF” after the grademark. This factor does not apply to tobacco designated “No-G”.
                  [51 FR 40406, Nov. 7, 1986]
                
              
              
                grades
                
                  § 29.2661
                  Wrappers (A Group).
                  This group consists of leaves usually grown at or above the center portion of the stalk. Cured leaves of this group are elastic and show a low percentage of injury affecting wrapper yield.
                  
                    
                      Grades
                      Grade names and specifications
                    
                    
                      A1F
                      Choice Medium-brown Wrappers.
                    
                    
                       
                        Thin to medium body, ripe, firm, rich in oil, elastic, strong, bright finish, deep color intensity, spready, 90 percent uniform, and 10 percent of leaves not lower than B1 or C1.
                    
                    
                      A2F
                      Fine Medium-brown Wrappers.
                    
                    
                       
                        Thin to medium body, ripe, firm, rich in oil, elastic, strong, bright finish, deep color intensity, spready, 75 percent uniform, and 25 percent of leaves not lower than B2 or C2.
                    
                    
                      A3F
                      Good Medium-brown Wrappers.
                    
                    
                       
                        Thin to medium body, ripe, firm oily, elastic, strong, clear finish, moderate color intensity, spready, 60 percent uniform, and 40 percent of leaves not lower than B3 or C3.
                    
                    
                      A1D
                      Choice Dark-brown Wrappers.
                    
                    
                       
                        Thin to heavy body, ripe, firm, rich in oil, elastic, strong, bright finish, deep color intensity, spready, 90 percent uniform, and 10 percent of leaves not lower than B1 or C1.
                    
                    
                      A2D
                      Fine Dark-brown Wrappers.
                    
                    
                       
                        Thin to heavy body, ripe, firm, rich in oil, elastic, strong, bright finish, deep color intensity, spready, 75 percent uniform, and 25 percent of leaves not lower than B2 or C2.
                    
                    
                      
                      A3D
                      Good Dark-brown Wrappers.
                    
                    
                       
                        Thin to heavy body, ripe, firm, oily, elastic, strong, clear finish, moderate color intensity, spready, 60 percent uniform, and 40 percent of leaves not lower than B3 or C3.
                    
                  
                  [37 FR 13626, July 12, 1972, as amended at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.2662
                  Heavy Leaf (B Group).
                  This group consists of leaves which are medium to heavy in body.
                  
                    
                      Grades
                      Grade names and specifications
                    
                    
                      B1F
                      Choice Medium-brown Heavy Leaf.
                    
                    
                       
                        Medium body, ripe, firm, oily, elastic, strong, bright finish, deep color intensity, normal width, 95 percent uniform, and 5 percent injury tolerance.
                    
                    
                      B2F
                      Fine Medium-brown Heavy Leaf.
                    
                    
                       
                        Medium body, ripe, firm, oily, elastic, strong, clear finish, deep color intensity, normal width, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      B3F
                      Good Medium-brown Heavy Leaf.
                    
                    
                       
                        Medium body, ripe, firm, oily, semielastic, normal strength, clear finish, moderate color intensity, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      B4F
                      Fair Medium-brown Heavy Leaf.
                    
                    
                       
                        Medium body, mature, close, lean in oil, inelastic, weak, dull finish, pale color intensity, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B5F
                      Low Medium-brown Heavy Leaf.
                    
                    
                       
                        Medium body, mature, close, lean in oil, inelastic, weak, dull finish, pale color intensity, narrow, 60 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B1D
                      Choice Dark-brown Heavy Leaf.
                    
                    
                       
                        Medium to heavy body, ripe, firm, oily, elastic, strong, bright finish, deep color intensity, normal width, 95 percent uniform and 5 percent injury tolerance.
                    
                    
                      B2D
                      Fine Dark-brown Heavy Leaf.
                    
                    
                       
                        Medium to heavy body, ripe, firm, oily, elastic, strong, clear finish, deep color intensity, normal width, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      B3D
                      Good Dark-brown Heavy Leaf.
                    
                    
                       
                        Medium to heavy body, ripe, firm, oily, semielastic, normal strength, clear finish, moderate color intensity, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      B4D
                      Fair Dark-brown Heavy Leaf.
                    
                    
                       
                        Medium to heavy body, mature, close, lean in oil, inelastic, weak, dull finish, pale color intensity, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B5D
                      Low Dark-brown Heavy Leaf.
                    
                    
                       
                        Medium to heavy body, mature, close, lean in oil, inelastic, weak, dull finish, pale color intensity, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      B3M
                      Good Mixed Color or Variegated Heavy Leaf.
                    
                    
                       
                        Medium to heavy body, ripe, firm, oily, semielastic, normal strength, clear finish, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      B4M
                      Fair Mixed Color or Variegated Heavy Leaf.
                    
                    
                       
                        Medium to heavy body, mature, close, lean in oil, inelastic, weak, dull finish, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B5M
                      Low Mixed Color or Variegated Heavy Leaf.
                    
                    
                       
                        Medium to heavy body, mature, close, lean in oil, inelastic, weak, dull finish, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      B3VF
                      Good Greenish Medium-brown Heavy Leaf.
                    
                    
                       
                        Medium body, mature, firm, oily, semielastic, normal strength, clear finish, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      B4VF
                      Fair Greenish Medium-brown Heavy Leaf.
                    
                    
                       
                        Medium body, mature, close, lean in oil, inelastic, weak, dull finish, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B5VF
                      Low Greenish Medium-brown Heavy Leaf.
                    
                    
                       
                        Medium body, mature, close, lean in oil, inelastic, weak, dull finish, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      B3G
                      Good Green Heavy Leaf.
                    
                    
                       
                        Medium to heavy body, mature, firm, oily, semi- elastic, normal strength, clear finish, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      B4G
                      Fair Green Heavy Leaf.
                    
                    
                       
                        Medium to heavy body, mature, close, lean in oil, inelastic, weak, dull finish, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B5G
                      Low Green Heavy Leaf.
                    
                    
                       
                        Medium to heavy body, immature, close, lean in oil, inelastic, weak, dull finish, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                  
                  [37 FR 13626, July 12, 1972; 37 FR 15501, Aug. 3, 1972, as amended at 49 FR 16757, Apr. 20, 1984; 51 FR 40407, Nov. 7, 1986]
                
                
                  § 29.2663
                  Thin Leaf (C Group).
                  This group consists of leaves that are thin in body.
                  
                    
                      Grades
                      Grade names and specifications
                    
                    
                      C1L
                      Choice Light-brown Thin Leaf.
                    
                    
                       
                        Thin, ripe, firm, oily, semielastic, normal strength, bright finish, deep color intensity, normal width, 95 percent uniform, and 5 percent injury tolerance.
                    
                    
                      C2L
                      Fine Light-brown Thin Leaf.
                    
                    
                       
                        Thin, ripe, firm, oily, semielastic, normal strength, clear finish, deep color intensity, normal width, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      C3L
                      Good Light-brown Thin Leaf.
                    
                    
                       
                        Thin, ripe, firm, oily, inelastic, normal strength, clear finish, moderate color intensity, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      C4L
                      Fair Light-brown Thin Leaf.
                    
                    
                       
                        Thin, mature, close, lean in oil, inelastic, weak, dull finish, pale color intensity, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      C5L
                      Low Light-brown Thin Leaf.
                    
                    
                       
                        Thin, mature, close, lean in oil, inelastic, weak, dull finish, pale color intensity, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      C1F
                      Choice Medium-brown Thin Leaf.
                    
                    
                      
                       
                        Thin, ripe, firm, oily, semielastic, normal strength, bright finish, deep color intensity, normal width, 95 percent uniform, and 5 percent injury tolerance.
                    
                    
                      C2F
                      Fine Medium-brown Thin Leaf.
                    
                    
                       
                        Thin, ripe, firm, oily, semielastic, normal strength, clear finish, deep color intensity, normal width, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      C3F
                      Good Medium-brown Thin Leaf.
                    
                    
                       
                        Thin, ripe, firm, oily, inelastic, normal strength, clear finish, moderate color intensity, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      C4F
                      Fair Medium-brown Thin Leaf.
                    
                    
                       
                        Thin, mature, close, lean in oil, inelastic, weak, dull finish, pale color intensity, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      C5F
                      Low Medium-brown Thin Leaf.
                    
                    
                       
                        Thin, mature, close, lean in oil, inelastic, weak, dull finish, pale color intensity, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      C1D
                      Choice Dark-brown Thin Leaf.
                    
                    
                       
                        Thin, ripe, firm, oily, semielastic, normal strength, bright finish, deep color intensity, normal width, 95 percent uniform, and 5 percent injury tolerance.
                    
                    
                      C2D
                      Fine Dark-brown Thin Leaf.
                    
                    
                       
                        Thin, ripe, firm, oily, semielastic, normal strength, clear finish, deep color intensity, normal width, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      C3D
                      Good Dark-brown Thin Leaf.
                    
                    
                       
                        Thin, ripe, firm, oily, inelastic, normal strength, clear finish, moderate color intensity, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      C4D
                      Fair Dark-brown Thin Leaf.
                    
                    
                       
                        Thin, mature, close, lean in oil, inelastic, weak, dull finish, pale color intensity, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      C5D
                      Low Dark-brown Thin Leaf.
                    
                    
                       
                        Thin, mature, close, lean in oil, inelastic, weak, dull finish, pale color intensity, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      C3M
                      Good Mixed Color or Variegated Thin Leaf.
                    
                    
                       
                        Thin, ripe, firm, oily, inelastic, normal strength, clear finish, normal, width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      C4M
                      Fair Mixed Color or Variegated Thin Leaf.
                    
                    
                       
                        Thin, mature, close, lean in oil, inelastic, weak, dull finish, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      C5M
                      Low Mixed Color or Variegated Thin Leaf.
                    
                    
                       
                        Thin, mature, close, lean in oil, inelastic, weak, dull finish, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      C3VF
                      Good Greenish Medium-brown Thin Leaf.
                    
                    
                       
                        Thin, mature, firm, oily, inelastic, normal strength, clear finish, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      C4VF
                      Fair Greenish Medium-brown Thin Leaf.
                    
                    
                       
                        Thin, mature, close, lean in oil, inelastic, weak, dull finish, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      C5VF
                      Low Greenish Medium-brown Thin Leaf.
                    
                    
                       
                        Thin, mature, close, lean in oil, inelastic, weak, dull finish, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      C3G
                      Good Green Thin Leaf.
                    
                    
                       
                        Thin, mature, firm, oily, inelastic, normal strength, clear finish, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      C4G
                      Fair Green Thin Leaf.
                    
                    
                       
                        Thin, immature, close, lean in oil, inelastic, weak, dull finish, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      C5G
                      Low Green Thin Leaf.
                    
                    
                       
                        Thin, immature, close, lean in oil, inelastic, weak, dull finish, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                  
                  [37 FR 13626, July 12, 1972, as amended at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.2664
                  Lugs (X Group).
                  This group consists of leaves that normally grow near the bottom of the stalk. Leaves of the X group usually have a high degree of maturity and show ground injury.
                  
                    
                      Grades
                      Grade names and specifications
                    
                    
                      X1L
                      Choice Light-brown Lugs.
                    
                    
                       
                        Thin, ripe, firm, oily, normal strength, clear finish, moderate color intensity, 95 percent uniform, and 5 percent injury tolerance.
                    
                    
                      X2L
                      Fine Light-brown Lugs.
                    
                    
                       
                        Thin, ripe, firm, oily, normal strength, clear finish, moderate color intensity, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      X3L
                      Good Light-brown Lugs.
                    
                    
                       
                        Thin, ripe, firm, oily, normal dull finish, pale color intensity, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      X4L
                      Fair Light-brown Lugs.
                    
                    
                       
                        Thin, mature, open, lean in oil, weak, dull finish, pale color intensity, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      X5L
                      Low Light-brown Lugs.
                    
                    
                       
                        Thin, mature, open, lean in oil, weak, dull finish, pale color intensity, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      X1F
                      Choice Medium-brown Lugs.
                    
                    
                       
                        Medium body, ripe, firm, oily, normal strength, clear finish, moderate color intensity, 95 percent uniform, and 5 percent injury tolerance.
                    
                    
                      X2F
                      Fine Medium-brown Lugs.
                    
                    
                       
                        Medium body, ripe, firm, oily, normal strength, clear finish, moderate color intensity, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      X3F
                      Good Medium-brown Lugs.  Medium body, ripe, firm, lean in oil, weak, dull finish, pale color intensity, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      X4F
                      Fair Medium-brown Lugs.
                    
                    
                       
                        Thin to medium body, mature, open, lean in oil, weak, dull finish, pale color intensity, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      X5F
                      Low Medium-brown Lugs.
                    
                    
                       
                        Thin to medium body, mature, open, lean in oil, weak, dull finish, pale color intensity, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      X1D
                      Choice Dark-brown Lugs.
                    
                    
                       
                        Medium to heavy body, ripe, firm, oily, normal strength, clear finish, moderate color intensity, 95 percent uniform, and 5 percent injury tolerance.
                    
                    
                      X2D
                      Fine Dark-brown Lugs.
                    
                    
                      
                       
                        Medium to heavy body, ripe, firm, oily, normal strength, clear finish, moderate color intensity, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      X3D
                      Good Dark-brown Lugs.
                    
                    
                       
                        Medium to heavy body, ripe, firm, lean in oil, weak, dull finish, pale color intensity, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      X4D
                      Fair Dark-brown Lugs.
                    
                    
                       
                        Medium to heavy body, mature, open, lean in oil, weak, dull finish, pale color intensity, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      X5D
                      Low Dark-brown Lugs.
                    
                    
                       
                        Thin to heavy, mature, open, lean in oil, weak, dull finish, pale color intensity, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      X3M
                      Good Mixed Color or Variegated Lugs.
                    
                    
                       
                        Thin to heavy, ripe, firm, lean in oil, weak, dull finish, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      X4M
                      Fair Mixed Color or Variegated Lugs.
                    
                    
                       
                        Thin to heavy, mature, close, lean in oil, weak, dull finish, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      X5M
                      Low Mixed Color or Variegated Lugs.
                    
                    
                       
                        Thin to heavy, mature, close, lean in oil, weak, dull finish, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      X3VF
                      Good Greenish Medium-brown Lugs.
                    
                    
                       
                        Medium body, mature, firm, lean in oil, weak, dull finish, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      X4VF
                      Fair Greenish Medium-brown Lugs.
                    
                    
                       
                        Thin to medium body, mature, close, lean in oil, weak, dull finish, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      X5VF
                      Low Greenish Medium-brown Lugs.
                    
                    
                       
                        Thin to medium body, mature, close, lean in oil, weak, dull finish, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      X3G
                      Good Green Lugs.
                    
                    
                       
                        Medium to heavy body, mature, firm, weak, lean in oil, dull finish, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      X4G
                      Fair Green Lugs.
                    
                    
                       
                        Thin to medium body, immature, close, lean in oil, weak, dull finish, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      X5G
                      Low Green Lugs.
                    
                    
                       
                        Thin to medium body, immature, close, lean in oil, weak, dull finish, 60 percent uniform, and 40 percent injury tolerance.
                    
                  
                  [37 FR 13626, July 12, 1972, as amended at 49 FR 16757, Apr. 20, 1984; 51 FR 40407, Nov. 7, 1986]
                
                
                  § 29.2665
                  Nondescript (N Group).
                  Extremely common tobacco which does not meet the minimum specifications or which exceeds the tolerance of the lowest grade of any other group except Scrap.
                  
                    
                      Grades
                      Grade names and specifications
                    
                    
                      N1L
                      First Quality Light Colored Nondescript.
                    
                    
                       
                        Thin to medium body and 60 percent injury tolerance.
                    
                    
                      N1D
                      First Quality Dark Colored Nondescript.
                    
                    
                       
                        Medium to heavy body and 60 percent injury tolerance.
                    
                    
                      N1GL
                      First Quality Crude Green Nondescript from the C or B Groups 60 percent crude leaves or injury tolerance.
                    
                    
                      N1GX
                      First Quality Crude Green Nondescript from the X Group 60 percent crude leaves or injury tolerance.
                    
                    
                      N2
                      Substandard Nondescript.
                    
                    
                       
                        Nondescript of any group or color; over 60 percent crude leaves or injury tolerance.
                    
                  
                  [37 FR 13626, July 12, 1972, as amended at 49 FR 16757, Apr. 20, 1984; 51 FR 40407, Nov. 7, 1986]
                
                
                  § 29.2666
                  Scrap (S Group).
                  A byproduct of unstemmed and stemmed tobacco. Scrap accumulates from handling tobacco in farm buildings, warehouses, packing and conditioning plants, and stemmeries.
                  
                    
                      Grades
                      Grade names and specifications
                    
                    
                      S
                      Scrap.
                    
                    
                       
                        Tangled, whole, or broken unstemmed leaves, or the web portions of tobacco leaves reduced to scrap by any process.
                    
                  
                  [37 FR 13626, July 12, 1972, as amended at 49 FR 16757, Apr. 20, 1984]
                
              
              
                Summary of Standard Grades
                
                  § 29.2686
                  Summary of standard grades.
                  
                    
                      6 Grades of Wrappers
                    
                    
                      A1F
                      A3F
                      A2D
                      A3D
                    
                    
                      A2F
                      A1D
                      
                    
                    
                      19 Grades of Heavy Leaf
                    
                    
                      B1F
                      B1D
                      B3M
                      B5VF
                    
                    
                      B2F
                      B2D
                      B4M
                      B3G
                    
                    
                      B3F
                      B3D
                      B5M
                      B4G
                    
                    
                      B4F
                      B4D
                      B3VF
                      B5G
                    
                    
                      B5F
                      B5D
                      B4VF
                      
                    
                    
                      24 Grades of Thin Leaf
                    
                    
                      C1L
                      C2F
                      C3D
                      C3VF
                    
                    
                      C2L
                      C3F
                      C4D
                      C4VF
                    
                    
                      C3L
                      C4F
                      C5D
                      C5VF
                    
                    
                      C4L
                      C5F
                      C3M
                      C3G
                    
                    
                      C5L
                      C1D
                      C4M
                      C4G
                    
                    
                      C1F
                      C2D
                      C5M
                      C5G
                      
                    
                    
                      24 Grades of Lugs
                    
                    
                      X1L
                      X2F
                      X3D
                      X3VF
                    
                    
                      X2L
                      X3F
                      X4D
                      X4VF
                    
                    
                      X3L
                      X4F
                      X5D
                      X5VF
                    
                    
                      X4L
                      X5F
                      X3M
                      X3G
                    
                    
                      X5L
                      X1D
                      X4M
                      X4G
                    
                    
                      X1F
                      X2D
                      X5M
                      X5G
                    
                  
                  
                    
                      5 Grades of Nondescript
                    
                    
                      N1L
                      N1D
                      N1GL
                      N1GX
                      N2
                      
                    
                    
                      
                      1 Grade of Scrap
                    
                    
                       
                       
                      S
                    
                  
                  
                    Special factors “U”, “W”, “S” and “SF” may be applied to all grades. Tobacco not covered by the standard grades is designated “No-G.”
                  
                  
                    Standard Sizes Applicable
                    
                      A1, A2, A3
                      2, 3
                    
                    
                      B1, B2, B3, B4, B5
                      1, 2, 3
                    
                    
                      C1, C2, C3, C4, C5
                      1, 2, 3
                    
                  
                  [37 FR 13626, July 12, 1972, as amended at 49 FR 16757, Apr. 20, 1984; 51 FR 40407, Nov. 7, 1986]
                
              
              
                Key to Standard Grademarks
                
                  § 29.2696
                  Key to standard grademarks.
                  
                    Groups
                    A—Wrappers.
                    B—Heavy Leaf.
                    C—Thin Leaf.
                    X—Lugs.
                    N—Nondescript.
                    S—Scrap.
                    Qualities
                    1—Choice.
                    2—Fine.
                    3—Good.
                    4—Fair.
                    5—Low.
                    Colors
                    L—Light brown.
                    F—Medium brown.
                    D—Dark brown.
                    M—Mixed or variegates.
                    VF—Greenish medium brown.
                    G—Green.
                  
                
              
              
                Official Standard Grades for Burley Tobacco (U.S. Type 31 and Foreign Type 93)
                
                  Source:
                  Sections 29.3001 through 29.3182 appear at 24 FR 8771, Oct. 29, 1959, unless otherwise noted.
                
              
              
                definitions
                
                  § 29.3001
                  Definitions.
                  As used in these standards, the words and phrases hereinafter defined shall have the indicated meanings so assigned.
                
                
                  § 29.3002
                  Air-cured.
                  Tobacco cured under natural atmospheric conditions. Artificial heat is sometimes used to control excess humidity during the curing period to prevent house-burn and barn-burn in damp weather. Air-cured tobacco should not carry the odor of smoke or fumes resulting from the application of artificial heat.
                
                
                  § 29.3003
                  Air-dried.
                  The condition of unfermented tobacco as customarily prepared for storage under natural atmospheric conditions.
                
                
                  § 29.3004
                  Body.
                  The thickness and density of a leaf or the weight per unit of surface. (See Elements of quality.)
                
                
                  § 29.3005
                  Burley, Type 31.
                  That type of air-cured tobacco, commonly known as Burley, produced principally in Kentucky, Tennessee, Virginia, North Carolina, Ohio, Indiana, West Virginia, and Missouri.
                
                
                  § 29.3006
                  Burley, Type 93.
                  That type of air-cured tobacco commonly known as Foreign-grown Burley, produced in countries other than the United States.
                  [49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3007
                  Buff color (L).
                  A light yellow slightly shaded toward red.
                  [24 FR 8771, Oct. 29, 1959; 24 FR 9121, Nov. 10, 1959. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3008
                  Class.
                  A major division of tobacco based on method of cure or principal usage.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3009
                  Clean.
                  Tobacco is described as clean when it contains only a normal amount of sand or soil particles. Leaves grown on the lower portion of the stalk normally contain more dirt or sand than those from higher stalk positions. (See Rule 20.)
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  
                  § 29.3010
                  Color.
                  The third factor of a grade, based on the relative hues, saturations or chroma, and color values common to the type.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3011
                  Color intensity.
                  The varying degree of saturation or chroma. Color intensity as applied to tobacco describes the strength or weakness of a specific color or hue. It is applicable to all colors except variegated. Color intensity is reversed in its application to grades of greenish and green tobaccos and is omitted from these grade specifications. (See Elements of quality.)
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3012
                  Color symbols.
                  As applied to Burley, single color symbols are as follows: L—buff, F—tan, R—red, D—dark red, K—variegated, M—mixed color, V—greenish, and G—green.
                  [24 FR 8771, Oct. 29, 1959, as amended at 35 FR 10490, June 27, 1970. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3013
                  Combination color symbols.
                  As applied to Burley, combination color symbols are as follows: FL—tannish buff, FR—tannish red, VF—greenish tan, VR—greenish red, GF—green tan, and GR—green red. (See rules 17 and 18.)
                  [51 FR 40407, Nov. 7, 1986]
                
                
                  § 29.3014
                  Condition.
                  The state of tobacco which results from the method of preparation or from the degree of fermentation. Words used to describe the condition of tobacco are as follows: Undried, air-dried, steam-dried, sweating, sweated, and aged. Burley is air-dried or steam-dried for storage and aging.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3015
                  Crude.
                  A subdegree of maturity. Crude leaves are usually hard and slick as a result of extreme immaturity. A similar condition may result from sunburn or sunscald. Any leaf which is crude to the extent of 20 percent of its leaf surface may be described as crude. (See Rule 19.)
                  [24 FR 8771, Oct. 29, 1959; 24 FR 9121, Nov. 10, 1959. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3016
                  Cured.
                  Tobacco dried of its sap by either natural or artificial processes.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3017
                  Damage.
                  The effect of mold, must, rot, black rot, or other fungous or bacterial diseases which attack tobacco in its cured state. Tobacco having the odor of mold, must, or rot is considered damaged. (See Rule 23.)
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3018
                  Dark red color (D).
                  A dark reddish brown.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3019
                  Dirty.
                  The state of tobacco containing an abnormal amount of dirt or sand, or tobacco to which additional quantities of dirt or sand have been added. (See Rule 23.)
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3020
                  Elements of quality.
                  Elements of quality and the degrees used in the specifications of the official standard grades of Burley, Types 31 and 93, are shown in § 29.3101. Words have been selected to describe the degrees of each element. Some of the words are almost synonymous in their meaning, yet, they are sufficiently different to represent steps within the range of the elements of quality to which they are applied.
                  [24 FR 8771, Oct. 29, 1959. Redesignated and amended at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3021
                  Fiber.

                  The term applied to the veins in a tobacco leaf. The large central vein is called the midrib or stem. The smaller lateral and cross veins are considered from the standpoint of size and color and in some types are treated as elements of quality. In Burley, fiber size and color are not of great importance, except where a fine distinction must be made between several lots of high quality or between sides of the same lot.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3022
                  Finish.
                  The reflectance factor in color perception. Finish indicates the sheen or shine of the surface of a tobacco leaf. Descriptive terms range from bright to dingy. (See Elements of quality.)
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3023
                  Foreign matter.
                  Any extraneous substance or material such as stalks, suckers, straw, strings, rubber bands, et cetera. Abnormal amounts of dirt or sand also are included. (See Rule 23.)
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3024
                  Form.
                  The stage of preparation of tobacco such as unstemmed or stemmed.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3025
                  General color.
                  The color of tobacco considered in relation to the type as a whole. General color is distinguished from the restricted use of the term “color” within a group. It is basically related to body and other overall characteristics of the type.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3026
                  General quality.
                  The quality of tobacco considered in relation to the type as a whole. General quality is distinguished from the restricted use of the term “quality” within a group.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3027
                  Grade.
                  A subdivision of a type according to group, quality, and color.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3028
                  Grademark.
                  A grademark normally consists of three symbols which indicate group, quality, and color. A letter is used to indicate group, a number to indicate quality, and a letter or letters to indicate color. For example, C2F means Lugs, second quality, and tan color.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3029
                  Green (G).
                  A color term applied to immature or crude tobacco. Any leaf which has a green color affecting 20 percent or more of its leaf surface may be described as green. (See Rule 18.)
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3030
                  Greenish (V).
                  A color term applied to greenish-tinged tobacco. Any leaf which has a greenish tinge or a pale green color affecting 20 percent or more of its surface may be described as greenish. (See Rule 17.)
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3031
                  Group.
                  A division of a type covering closely related grades based on certain characteristics which are related to stalk position or the general quality of the tobacco. Groups in Burley, Types 31 and 93, are as follows: Flyings (X), Lugs or Cutters (C), Leaf (B), Tips (T), Mixed (M), Nondescript (N), and Scrap (S).
                  [24 FR 8771, Oct. 29, 1959. Redesignated and amended at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3032
                  Injury.

                  Hurt or impairment from any cause except the fungous or bacterial diseases which attack tobacco in its cured state. (See definition of Damage.) Injury to tobacco may be caused by field diseases, insects, or weather conditions; insecticides, fungicides, or cell growth inhibitors; nutritional deficiencies or excesses; or improper fertilizing, harvesting, curing, or handling. Injured tobacco includes dead, burnt, hail-cut, torn, broken, frostbitten, sunburned, sunscalded, scorched, fire-killed, bulk-burnt, steam-burnt, barn-burnt, house-burnt, bleached, bruised, discolored, or deformed leaves; or tobacco affected by wildfire, rust, frog- eye, mosaic, root rot, wilt, black shank, or other diseases. (See Elements of quality and Rule 14.)
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16757, Apr. 20, 1984]
                
                
                  § 29.3033
                  Leaf.
                  Whole, unstemmed leaf. Leaf, when applied to tobacco in strip form, shall describe the divided unit of a whole leaf.
                  [49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3034
                  Leaf scrap.
                  A by-product of unstemmed tobacco. Leaf scrap results from handling unstemmed tobacco and consists of loose and tangled whole or broken leaves.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3035
                  Leaf structure.
                  The cell development of a leaf as indicated by its porosity or solidity. (See Elements of quality.)
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3036
                  Leaf surface.
                  The smoothness or roughness of the web or lamina of a tobacco leaf. Leaf surface is affected to some extent by the size and shrinkage of the veins or fibers. (See Elements of quality.)
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3037
                  Length.
                  The linear measurement of cured tobacco leaves from the butt of the midrib to the extreme tip. Length, as an element of quality, does not apply to tobacco in strip form. (See Elements of quality.)
                  [24 FR 8771, Oct. 29, 1959. Redesignated and amended at 49 FR 16757, 16758, Apr. 20, 1984]
                
                
                  § 29.3038
                  Lot.
                  A pile, basket, bulk, bale or bales, sheet, case hogshead, tierce, package, or other definite package unit.
                  [48 FR 40366, Sept. 7, 1983. Redesignated at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3039
                  Maturity.
                  The degree of ripeness. Tobacco is mature when it reaches its prime state of development. The extremes are expressed as immature and mellow. (See Elements of quality.)
                  [24 FR 8771, Oct. 29, 1959; 24 FR 9121, Nov. 10, 1959. Redesignated at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3040
                  Mixed color (M).
                  Distinctly different colors of the type mingled together. (See Rule 16.)
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3041
                  Nested.
                  Any lot of Type 31 tobacco which as has been loaded, packed or arranged to conceal foreign matter or tobacco of inferior grade, quality, or condition. Nested includes:
                  (a) Any lot of tobacco which contains foreign matter, is damaged, injured, or tangled, or contains other inferior tobacco, any of which cannot be readily detected upon inspection because of the way the lot is packed or arranged;
                  (b) Any lot of tobacco which consists of distinctly different grades, qualities or conditions and which is stacked or arranged with the same kinds together so that the tobacco in the lower portions of the lot is distinctly inferior in grade, quality or condition from the tobacco in the top portion of the lot.
                  [47 FR 51721, Nov. 17, 1982. Redesignated and amended at 49 FR 16757, 16758, Apr. 20, 1984]
                
                
                  § 29.3042
                  No grade.

                  A designation applied to a lot of tobacco which is classified as offtype, rework, semicured, damaged 20 percent or more, abnormally dirty, contains foreign matter, and/or having an odor foreign to the type.
                  [47 FR 51721, Nov. 17, 1982. Redesignated at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3043
                  No-G-Nested.
                  A designation applied to a lot of Type 31 tobacco which is classified as nested.
                  [47 FR 51721, Nov. 17, 1982. Redesignated and amended at 49 FR 16757, 16758, Apr. 20, 1984]
                
                
                  § 29.3044
                  Offtype.
                  Tobacco of distinctly different characteristics which cannot be classified as Burley, Type 31 or 93. (See Rule 23.)
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51721, Nov. 17, 1982. Redesignated and amended at 49 FR 16757, 16758, Apr. 20, 1984]
                
                
                  § 29.3045
                  Order (case).
                  The state of tobacco with respect to its moisture content.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3046
                  Oriented.
                  A term applied to Type 31 untied tobacco which denotes the arrangement of leaves in a straight and orderly manner. Oriented includes:
                  (a) Any lot of baled tobacco in which the leaves are packed parallel to the length of the bale with the butts to the outside and the tips of the leaves overlapping sufficiently to make a level, solid and uniform package;
                  (b) Any lot of sheeted tobacco in which the leaves are arranged in a circular pattern with the butts to the outside.
                  [48 FR 40366, Sept. 7, 1983. Redesignated and amended at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3047
                  Package.
                  A hogshead, tierce, case, bale, or other securely enclosed parcel or bundle.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, and at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3048
                  Packing.
                  A lot of tobacco consisting of a number of packages submitted as one definite unit for sampling or inspection. It is represented to contain the same kind of tobacco and has a common identification number or mark on each package.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, and at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3049
                  Pink or pinkish.
                  A color term applied to pink or pinkish tobacco. Any leaf which has a pink or pinkish color affecting 20 percent or more of its leaf surface is considered as mixed color. (See Rule 16.)
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, and at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3050
                  Quality.
                  A division of a group or the second factor of a grade, based on the relative degree of one or more elements of quality in tobacco.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, and at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3051
                  Raw.
                  Freshly harvested tobacco or tobacco as it appears between the time of harvesting and the beginning of the curing process.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, and at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3052
                  Red color (R).
                  A brownish red.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, and at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3053
                  Rework.
                  Any lot of Type 31 tobacco which needs to be restored or otherwise rearranged to prepare it properly for market, including:
                  (a) Tobacco which contains an abnormally large quantity of foreign matter or an unusual number of muddy or extremely dirty leaves which should be removed;

                  (b) Tobacco not properly tied in hands, not packed in bales approximately 1 × 2 × 3 feet, not oriented, not packed straight, bales not opened for inspection when chosen by a grader, or otherwise not properly prepared for market.
                  [47 FR 51722, Nov. 17, 1982. Redesignated and amended at 49 FR 16758, Apr. 20, 1984; 60 FR 7429, Feb. 8, 1995; 62 FR 60156, Nov. 7, 1997]
                
                
                  § 29.3054
                  Semicured.
                  Tobacco in the process of being cured or which is partially but not thoroughly cured. Semicured includes tobacco which contains fat stems, wet butts, swell stems, frozen tobacco, and tobacco having frozen stems or stems that have not been thoroughly dried in the curing process. (See Rule 23.)
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, and at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3055
                  Side.
                  A certain phase of quality, color, or length as contrasted with some other phase of quality, color, or length; or any peculiar characteristic of tobacco.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, and at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3056
                  Sound.
                  Free of damage.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, and at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3057
                  Special factor.
                  A symbol or term authorized to be used with specified grades. Tobacco to which a special factor is applied may meet the general specifications but has a peculiar side or characteristic which tends to modify the grade. (See Rule 9.)
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, and at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3058
                  Steam-dried.
                  The condition of unfermented tobacco as customarily prepared for storage by means of a redrying machine or other steam-conditioning equipment.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, and at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3059
                  Stem.
                  The midrib or large central vein of a tobacco leaf.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, and at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3060
                  Stemmed.
                  A form of tobacco, including strips and strip scrap, from which the stems or midribs have been removed.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, and at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3061
                  Strength (tensile).
                  The stress a tobacco leaf can bear without tearing. Tensile strength is not an important element of quality in Burley tobacco.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, and at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3062
                  Strips.
                  The sides of a tobacco leaf from which the stem has been removed; or a lot of tobacco composed of strips.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, and at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3063
                  Subgrade.
                  Any grade modified by a special factor symbol.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, and at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3064
                  Sweated.
                  The condition of tobacco which has passed through one or more fermentations natural to tobacco packed with a normal percentage of moisture. This condition is sometimes described as aged.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, and at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3065
                  Sweating.
                  The condition of tobacco in the process of fermentation.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, and at 49 FR 16758, Apr. 20, 1984]
                
                
                  
                  § 29.3066
                  Tan color.
                  A light red-yellow.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, and at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3067
                  Tannish-buff (FL).
                  A light red-yellow shaded toward buff.
                  [51 FR 40407, Nov. 7, 1986]
                
                
                  § 29.3068
                  Tannish-red color (FR).
                  A light red shaded toward tan.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, 49 FR 16758, Apr. 20, 1984 and 51 FR 40407, Nov. 7, 1986]
                
                
                  § 29.3069
                  Tobacco.
                  Tobacco as it appears between the time it is cured and stripped from the stalk, or primed and cured, and the time it enters into the different manufacturing processes. The acts of stemming, threshing and sweating, and conditioning are not regarded as manufacturing processes. Tobacco, as used in these standards, does not include manufactured or semimanufactured products, stems, cuttings, clippings, trimmings, siftings, or dust.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982. Redesignated and amended at 49 FR 16758, Apr. 20, 1984, and further redesignated at 51 FR 40407, Nov. 7, 1986]
                
                
                  § 29.3070
                  Tobacco products.
                  Manufactured tobacco, including cigarettes, cigars, smoking tobacco, chewing tobacco, and snuff, which is subject to Internal Revenue tax.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, 49 FR 16758, Apr. 20, 1984, and 51 FR 40407, Nov. 7, 1986]
                
                
                  § 29.3071
                  Type.
                  A division of a class of tobacco having certain common characteristics and closely related grades. Tobacco which has the same characteristics and corresponding qualities, colors, and lengths is classified as one type, regardless of any factors of historical or geographical nature which cannot be determined by an examination of the tobacco.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, 49 FR 16758, Apr. 20, 1984, and 51 FR 40407, Nov. 7, 1986]
                
                
                  § 29.3072
                  Undried.
                  The condition of unfermented tobacco which has not been air-dried or steam-dried.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, 49 FR 16758, Apr. 20, 1984, and 51 FR 40407, Nov. 7, 1986]
                
                
                  § 29.3073
                  Uniformity.
                  An element of quality which describes the consistency of a lot of tobacco as it is prepared for market. Uniformity is expressed in grade specifications as a percentage. The percentage is applicable to group, quality, and color. (See Rule 13.)
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, 49 FR 16758, Apr. 20, 1984, and 51 FR 40407, Nov. 7, 1986]
                
                
                  § 29.3074
                  Unsound (U).
                  Damaged under 20 percent. (See Rule 21.)
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, 49 FR 16758, Apr. 20, 1984, and 51 FR 40407, Nov. 7, 1986]
                
                
                  § 29.3075
                  Unstemmed.
                  A form of tobacco, including whole leaf and leaf scrap, from which the stems or midribs have not been removed.
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, 49 FR 16758, Apr. 20, 1984, and 51 FR 40407, Nov. 7, 1986]
                
                
                  § 29.3076
                  Variegated (K).
                  Any leaf of which 20 percent or more of its surface is yellow, grayish, mottled, or bleached, and does not blend with the normal colors of the type or group and is generally characterized by a lower degree of leaf structure and maturity than tobacco of the corresponding group and quality. (See Rule 15.)
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, 49 FR 16758, Apr. 20, 1984, and 51 FR 40407, Nov. 7, 1986]
                
                
                  
                  § 29.3077
                  Wet (W).
                  Any sound tobacco containing excessive moisture to the extent that it is in an unsafe or doubtful-keeping order. Wet applies to any tobacco which is not damaged but which is likely to damage if treated in the customary manner. (See Rule 22.)
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982, 49 FR 16758, Apr. 20, 1984, and 51 FR 40407, Nov. 7, 1986]
                
                
                  § 29.3078
                  Width.
                  The relative breadth of a tobacco leaf expressed in relation to its length. Width as an element of quality, does not apply to tobacco in strip form. (See Elements of quality.)
                  [24 FR 8771, Oct. 29, 1959. Redesignated at 47 FR 51722, Nov. 17, 1982. Redesignated and amended at 49 FR 16758, Apr. 20, 1984, and further redesignated at 51 FR 40407, Nov. 7, 1986]
                
              
              
                elements of quality
                
                  § 29.3101
                  Elements of quality and degrees of each element.
                  These standardized words or terms are used to describe tobacco quality and to assist in interpreting grade specifications. Tobacco attributes or characteristics which constitute quality are designated as elements of quality. The range within each element is expressed by the use of words or terms designated as degrees. These several degrees are arranged to show their relative value, but the actual value of each degree varies with type, group, and grade. In each case the first and last degrees represent the full range for the element, and the intermediate degrees show gradual steps between them.
                  
                    
                      Elements
                       
                       
                      Degrees
                       
                       
                    
                    
                      1 Body
                      Tissuey
                      Thin
                      Medium
                      Fleshy
                      Heavy.
                    
                    
                      2 Maturity
                      Mellow
                      Ripe
                      Mature
                      Underripe
                      Immature.
                    
                    
                      3 Leaf structure (porosity and solidity).
                      Porous
                      Open
                      Firm
                      Close
                      Solid.
                    
                    
                      4 Leaf surface (smoothness)
                      Smooth
                      Even
                      Wavy
                      Wrinkly
                      Rough.
                    
                    
                      5 Finish
                      Bright
                      Clear
                      Moderate
                      Dull
                      Dingy.
                    
                    
                      6 Color intensity
                      Deep
                      Strong
                        do
                      Weak
                      Pale.
                    
                    
                      7 Width
                      Broad
                      Spready
                      Normal
                      Narrow
                      Stringy.
                    
                    
                      8 Length
                      (1)
                      (1)
                      (1)
                      (1)
                      (1)
                    
                    
                      9 Uniformity
                      (2)
                      (2)
                      (2)
                      (2)
                      (2)
                    
                    
                      10 Injury tolerance
                      (2)
                      (2)
                      (2)
                      (2)
                      (2)
                    
                    
                      1 Expressed in inches.
                    
                      2 Expressed in percentage.
                  
                
              
              
                rules
                
                  § 29.3103
                  Rules.
                  The application of these official standard grades shall be in accordance with the following rules.
                
                
                  § 29.3104
                  Rule 1.
                  Each grade shall be treated as a subdivision of a particular type. When the grade is stated in an inspection certificate, the type also shall be stated.
                
                
                  § 29.3105
                  Rule 2.
                  The determination of a grade shall be based upon a thorough examination of a lot of tobacco or of an official sample of the lot.
                
                
                  § 29.3106
                  Rule 3.
                  In drawing an official sample from a hogshead or other package of tobacco, three or more breaks shall be made at such points and in such manner as the inspector or sampler may find necessary to determine the kinds of tobacco and the percentage of each kind contained in the lot. One break shall be made not more than six inches from the top of the package and one not more than six inches from the bottom. All breaks shall be made so that the tobacco contained in the center of the package is visible to the sampler. Tobacco shall be drawn from at least three breaks from which a representative sample shall be selected. The sample shall include tobacco of each different group, quality, color, length, and kind found in the lot in proportion to the quantities of each contained in the lot.
                  [24 FR 8771, Oct. 29, 1959, as amended at 49 FR 16758, Apr. 20, 1984]
                
                
                  
                  § 29.3107
                  Rule 4.
                  The grade assigned to any lot of tobacco shall be a true representation of the tobacco at the time of inspection and certification. If, at any time, it is found that a lot of tobacco does not comply with the specifications of the grade previously assigned, it shall not thereafter be represented as such grade.
                
                
                  § 29.3108
                  Rule 5.
                  A lot of tobacco on the marginal line between two colors shall be placed in the color with which it best corresponds with respect to body or other associated elements of quality.
                
                
                  § 29.3109
                  Rule 6.
                  Any lot of tobacco which meets the specifications of two grades shall be placed in the higher grade. Any lot of tobacco on the marginal line between two grades shall be placed in the lower grade.
                
                
                  § 29.3110
                  Rule 7.
                  A lot of tobacco meets the specifications of a grade when it is not lower in any degree of any element of quality than the minimum specifications of such grade.
                
                
                  § 29.3111
                  Rule 8.
                  In determining the grade of a lot of tobacco, the lot as a whole shall be considered. Minor irregularities which do not affect over one percent of the tobacco shall be overlooked.
                
                
                  § 29.3112
                  Rule 9.
                  Any special factor symbol, approved by the Director of the Tobacco Division of the Agricultural Marketing Service, may be used to show a peculiar side or characteristic of the tobacco which tends to modify the grade.
                  [24 FR 8771, Oct. 29, 1959, as amended at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3113
                  Rule 10.
                  Interpretations, the use of specifications, and the meaning of terms shall be in accordance with determinations or clarifications made by the Chief of the Standards Branch and approved by the Director.
                
                
                  § 29.3114
                  Rule 11.
                  The use of any grade may be restricted by the Director during any marketing season, when it is found that the grade is not needed or appears in insufficient volume to justify its use.
                
                
                  § 29.3115
                  Rule 12.
                  Any lot, except strip form, of Leaf (B Group) tobacco in which 20 percent or more of its leaves are under 16 inches in length shall be designated as Tips (T Group).
                  [49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3116
                  Rule 13.
                  Degrees of uniformity shall be expressed in terms of percentages. The percentages shall govern the portion of a lot which must meet the specifications of the grade. The minor portion must be closely related but may be of a different group, quality, and color from the major portion. These percentages shall not affect limitations established by other rules.
                
                
                  § 29.3117
                  Rule 14.
                  The application of injury as an element of quality shall be expressed in terms of a percentage of tolerance. The appraisal of injury shall be based upon the percentage of affected leaf surface or the degree of injury. In appraising injury, consideration shall be given to the normal characteristics of the group as related to injury.
                
                
                  § 29.3118
                  Rule 15.
                  Any lot of tobacco containing over 20 percent of variegated leaves shall be described as “variegated” and designated by the color symbol “K.”
                  [51 FR 40407, Nov. 7, 1986]
                
                
                  § 29.3119
                  Rule 16.
                  Any lot of tobacco of B, C, or X groups which contains 30 percent or more of pink or pinkish leaves or contains 30 percent or more of a color distinctly different from the major color shall be classified as “mixed” and designated by the color symbol “M.”
                
                
                  
                  § 29.3120
                  Rule 17.
                  Any lot of tobacco containing 20 percent or more of greenish leaves, or any lot which contains 20 percent of greenish and green leaves combined, shall be designated by the color symbol “V” in the C group and the combination color symbols “VF” or “VR” in the B and T groups.
                
                
                  § 29.3121
                  Rule 18.
                  Any lot of tobacco containing 20 percent or more of green leaves, or any lot which is not crude but contains 20 percent or more of green and crude combined, shall be designated by the color symbol “G” in the X, C, and M groups and the combination color symbol “GF” and “GR” in the B and T groups.
                  [55 FR 40645, Oct. 4, 1990]
                
                
                  § 29.3122
                  Rule 19.
                  Crude leaves shall not be included in any grade of any color except green, green tan, and green red. Any lot containing 20 percent or more of crude leaves shall be designated as Nondescript.
                
                
                  § 29.3123
                  Rule 20.
                  All standard grades must be clean.
                
                
                  § 29.3124
                  Rule 21.
                  Tobacco damaged under 20 percent but which otherwise meets the specifications of a grade shall be treated as a subgrade by placing the special factor “U” after the grademark. Tobacco damaged 20 percent or more shall be designated as “No-G.”
                
                
                  § 29.3125
                  Rule 22.
                  Sound tobacco that is wet or is doubtful-keeping order but which otherwise meets the specifications of a grade shall be treated as a subgrade by placing the special factor “W” after the grademark. This special factor does not apply to tobacco designated as “No-G.”
                
                
                  § 29.3126
                  Rule 23.
                  Tobacco shall be designated as No Grade, using the grademark, “No-G,” when it is dirty, offtype, semicured, needs to be reworked, damaged 20 percent or more, contains foreign matter, or has an odor foreign to the type.
                  [47 FR 51722, Nov. 17, 1982]
                
                
                  § 29.3127
                  Rule 24.
                  Tobacco in Type 31 shall be designated by the grademark “No-G-Nested” when it is nested.
                  [47 FR 51722, Nov. 17, 1982, as amended at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3128
                  Rule 25.
                  Tobacco in strip form which otherwise meets the specifications of a grade shall be treated as a subgrade by placing the special factor “S” preceding the grademark.
                  [49 FR 16758, Apr. 20, 1984]
                
              
              
                grades
                
                  § 29.3151
                  Flyings (X Group).
                  This group consists of leaves normally grown at the bottom of the stalk. These leaves are flat and open-faced and have a blunt or oblate tip. Compared with other groups on the stalk, Flyings consist of relatively thin to tissuey leaves which show the highest degree of maturity and the most open leaf structure. Flyings show a material amount of injury characteristic of leaves grown near the ground. (See Rule 14.)
                  
                    
                      Grades
                      Grade names and specifications
                    
                    
                      X1L
                      Choice Buff Flyings.
                    
                    
                       
                        Tissuey, mellow, open to porous, even, clear finish, strong color intensity, 95 percent uniform, and 5 percent injury tolerance.
                    
                    
                      X2L
                      Fine Buff Flyings.
                    
                    
                       
                        Tissuey, mellow, open to porous, even, moderate finish and color intensity, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      X3L
                      Good Buff Flyings.
                    
                    
                       
                        Tissuey, ripe to mellow, open to porous, wavy, dull finish, weak color intensity, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      X4L
                      Fair Buff Flyings.
                    
                    
                       
                        Tissuey, mature to ripe, open to porous, wrinkly to wavy, dingy finish, pale color intensity, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      X5L
                      Low Buff Flyings.
                    
                    
                       
                        Tissuey, mature to ripe, open to porous, wrinkly, dingy finish, pale color intensity, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      X1F
                      Choice Tan Flyings.
                    
                    
                       
                        Thin, mellow, open to porous, even, clear finish, strong color intensity, 95 percent uniform, and 5 percent injury tolerance.
                    
                    
                      X2F
                      Fine Tan Flyings.
                    
                    
                      
                       
                        Thin, mellow, open to porous, even, moderate finish and color intensity, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      X3F
                      Good Tan Flyings.
                    
                    
                       
                        Thin, ripe to mellow, open to porous, wavy, dull finish, weak color intensity, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      X4F
                      Fair Tan Flyings.
                    
                    
                       
                        Thin, mature to ripe, open to porous, wrinkly to wavy, dingy finish, pale color intensity, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      X5F
                      Low Tan Flyings.
                    
                    
                       
                        Thin, mature to ripe, open to porous, wrinkly, dingy finish, pale color intensity, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      X4M
                      Fair Mixed Color Flyings.
                    
                    
                       
                        Medium to tissuey body, mature to ripe, firm to porous, wrinkly to wavy, dingy finish, pale color intensity, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      X5M
                      Low Mixed Color Flyings.
                    
                    
                       
                        Medium to tissuey body, mature to ripe, firm to porous, wrinkly, dingy finish, pale color intensity, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      X4G
                      Fair Green Flyings.
                    
                    
                       
                        Medium to tissuey body, immature, firm, wrinkly to wavy, dingy finish, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      X5G
                      Low Green Flyings.
                    
                    
                       
                        Medium to tissuey body, immature, firm, wrinkly, dingy finish, 60 percent uniform, and 40 percent injury tolerance.
                    
                  
                  [24 FR 8771, Oct. 29, 1959, as amended at 35 FR 10490, June 27, 1970; 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3152
                  Lugs or Cutters (C Group).
                  This group consists of leaves normally grown at the midportion of the stalk. Cured leaves from this stalk position have a tendency to roll, concealing the stem or midrib. Lugs or Cutters have an oblate to rounded tip and are usually thin to medium in body. The leaves are spready in relation to their length and show little or no ground injury.
                  
                    
                      Grades
                      Grade names and specifications
                    
                    
                      C1L
                      Choice Buff Lugs.
                    
                    
                       
                        Thin, ripe, open, smooth, bright finish, deep color intensity, broad, 20″ or over in length, 95 percent uniform and 5 percent injury tolerance.
                    
                    
                      C2L
                      Fine Buff Lugs.
                    
                    
                       
                        Thin, ripe, open, smooth, bright finish, strong color intensity, spready, 20″ or over in length, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      C3L
                      Good Buff Lugs.
                    
                    
                       
                        Thin, ripe, open, even, clear finish, moderate color intensity, normal width, 18″ or over in length, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      C4L
                      Fair Buff Lugs.
                    
                    
                       
                        Thin, mature to ripe, firm to open, wavy to even, moderate finish, weak color intensity, narrow to normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      C5L
                      Low Buff Lugs.
                    
                    
                       
                        Thin, mature, firm to open, wavy dull finish, pale color intensity, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      C1F
                      Choice Tan Lugs.
                    
                    
                       
                        Medium to thin body, ripe, open, smooth, bright finish, deep color intensity, broad, 20″ or over in length, 95 percent uniform, and 5 percent injury tolerance.
                    
                    
                      C2F
                      Fine Tan Lugs.
                    
                    
                       
                        Medium to thin body, ripe, open, smooth, bright finish, strong color intensity, spready, 20″ or over in length, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      C3F
                      Good Tan Lugs.
                    
                    
                       
                        Medium to thin body, ripe, open, even, clear finish, moderate color intensity, normal width, 18″ or over in length, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      C4F
                      Fair Tan Lugs.
                    
                    
                       
                        Medium to thin body, mature to ripe, firm to open, wavy to even, moderate finish, weak color intensity, narrow to normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      C5F
                      Low Tan Lugs.
                    
                    
                       
                        Medium to thin body, mature, firm to open, wavy, dull finish, pale color intensity, narrow, 70 percent uniform and 30 percent injury tolerance.
                    
                    
                      C3K
                      Good Variegated Lugs.
                    
                    
                       
                        Medium body, ripe, open, even, normal width, 18″ or over in length, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      C4K
                      Fair Variegated Lugs.
                    
                    
                       
                        Medium body, mature to ripe, firm to open, wavy to even, narrow to normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      C5K
                      Low Variegated Lugs.
                    
                    
                       
                        Medium body, mature, close to firm, wavy, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      C3M
                      Good Mixed Color Lugs.
                    
                    
                       
                        Medium to tissuey body, mature to ripe, firm to open, even, moderate finish and color intensity, normal width, 18″ or over in length, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      C4M
                      Fair Mixed Color Lugs.
                    
                    
                       
                        Medium to tissuey body, mature to ripe, firm to open, wavy to even, dull finish, weak color intensity, narrow to normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      C5M
                      Low Mixed Color Lugs.
                    
                    
                       
                        Medium to tissuey body, mature to ripe, firm to open, wavy, dingy finish pale color intensity, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      C3V
                      Good Greenish Lugs.
                    
                    
                       
                        Medium to thin body, underripe open, even, clear finish, normal width 18″ or over in length, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      C4V
                      Fair Greenish Lugs.
                    
                    
                       
                        Medium to thin body, underripe, firm to open, wavy to even, moderate finish, narrow to normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      C5V
                      Low Greenish Lugs.
                    
                    
                      
                       
                        Medium to thin body, underripe firm to open, wavy, dull finish, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      C4G
                      Fair Green Lugs.
                    
                    
                       
                        Medium body, immature, close to firm, wavy to even, moderate finish, narrow to normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      C5G
                      Low Green Lugs.
                    
                    
                       
                        Medium body, immature, close to firm, wavy, dull finish, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                  
                  [24 FR 8771, Oct. 29, 1959, as amended at 35 FR 10490, June 27, 1970; 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3153
                  Leaf (B Group).
                  This group consists of leaves normally grown above the midpoint of the stalk. Cured leaves from the upper stalk position have a tendency to fold, concealing the face of the leaf and exposing the stem or midrib. These leaves have a pointed tip and generally are medium to heavy in body. They are narrower in relation to their length than corresponding qualities of the C Group.
                  
                    
                      Grades
                      Grade names and specifications
                    
                    
                      B1F
                      Choice Tan Leaf.
                    
                    
                       
                        Medium body, ripe, open, smooth, clear finish, deep color intensity, spready, 20″ or over in length, 95 percent uniform, and 5 percent injury tolerance.
                    
                    
                      B2F
                      Fine Tan Leaf.
                    
                    
                       
                        Medium body ripe, open, even, clear finish, deep color intensity, spready, 20″ or over in length, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      B3F
                      Good Tan Leaf.
                    
                    
                       
                        Medium body, mature to ripe, firm to open, wavy to even, moderate finish and color intensity, narrow to normal width, 18″ or over in length, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      B4F
                      Fair Tan Leaf.
                    
                    
                       
                        Medium body, mature, firm, wavy, dull finish, weak color intensity, narrow, 16″ or over in length, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      B5F
                      Low Tan Leaf.
                    
                    
                       
                        Medium body, mature, firm, wrinkly, dingy finish, pale color intensity, stringy, 16″ or over in length, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B2FL
                      Fine Tannish-buff Leaf.
                    
                    
                       
                        Medium body, ripe, open, even, clear finish, strong color intensity, spready, 20” or over in length, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      B3FL
                      Good Tannish-buff Leaf
                    
                    
                       
                        Medium body, mature to ripe, firm to open, wavy to even, moderate finish and color intensity, narrow to normal width, 18” or over in length, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      B4FL
                      Fair Tannish-buff Leaf.
                    
                    
                       
                        Medium body, mature, firm, wavy, dull finish, weak color intensity, narrow, 16” or over in length, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      B1FR
                      Choice Tannish-red Leaf.
                    
                    
                       
                        Fleshy to medium body, ripe, open, smooth, clear finish, deep color intensity, spready, 20″ or over in length, 95 percent uniform, and 5 percent injury tolerance.
                    
                    
                      B2FR
                      Fine Tannish-red Leaf.
                    
                    
                       
                        Fleshy to medium body, ripe, open, even, clear finish, strong color intensity, spready, 20″ or over in length, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      B3FR
                      Good Tannish-red Leaf.
                    
                    
                       
                        Fleshy to medium body, mature to ripe, firm to open, wavy to even, moderate finish and color intensity, narrow to normal width, 18″ or over in length, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      B4FR
                      Fair Tannish-red Leaf.
                    
                    
                       
                        Fleshy to medium body, mature firm, wavy, dull finish, weak color intensity, narrow, 16″ or over in length 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      B5FR
                      Low Tannish-red Leaf.
                    
                    
                       
                        Fleshy to medium body, mature, firm, wrinkly, dingy finish, pale color intensity, stringy, 16″ or over in length, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B1R
                      Choice Red Leaf.
                    
                    
                       
                        Heavy to fleshy, ripe, firm to open, even, clear finish, deep color intensity, spready, 20″ or over in length 95 percent uniform, and 5 percent injury tolerance.
                    
                    
                      B2R
                      Fine Red Leaf.
                    
                    
                       
                        Heavy to fleshy, ripe, firm to open wavy, clear finish, strong color intensity, spready, 20″ or over in length 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      B3R
                      Good Red Leaf.
                    
                    
                       
                        Heavy to fleshy, mature to ripe, firm, wrinkly to wavy, moderate finish and color intensity, narrow to normal width, 18″ or over in length, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      B4R
                      Fair Red Leaf.
                    
                    
                       
                        Heavy to fleshy, mature, close to firm, wrinkly, dull finish, weak color intensity, narrow, 16″ or over in length, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      B5R
                      Low red Leaf.
                    
                    
                       
                        Heavy to fleshy, mature, close, rough, dingy finish, pale color intensity, stringy, 16″ or over in length, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B4D
                      Fair Dark-red Leaf.
                    
                    
                       
                        Heavy to fleshy, mature, close, wrinkly, dull finish, weak color intensity, narrow, 16″ or over in length, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      B5D
                      Low Dark-red Leaf.
                    
                    
                       
                        Heavy to fleshy, underripe to mature, solid, rough, dingy finish, pale color intensity, stringy, 16″ or over in length, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B3K
                      Good Variegated Leaf.
                    
                    
                       
                        Fleshy to medium body, mature to ripe, firm to open, wrinkly to wavy, narrow to normal width, 18″ or over in length, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      B4K
                      Fair Variegated Leaf.
                    
                    
                       
                        Fleshy, mature, close to firm, wrinkly, narrow, 16″ or over in length, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      B5K
                      Low Variegated Leaf.
                    
                    
                      
                       
                        Heavy to fleshy, underripe to mature, solid to close, rough, stringy, 16″ or over in length, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B2M
                      Fine Mixed Color Leaf.
                    
                    
                       
                        Fleshy to medium body, ripe, open, even, clear finish, strong color intensity, 20” or over in length, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      B3M
                      Good Mixed Color Leaf.
                    
                    
                       
                        Fleshy to medium body, mature to ripe, firm to open, wavy to even, moderate finish and color intensity, narrow to normal width, 18″ or over in length, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      B4M
                      Fair Mixed Color Leaf.
                    
                    
                       
                        Fleshy to medium body, mature to ripe, firm to open, wavy, dull finish, weak color intensity, narrow, 16″ or over in length, 80 percent uniform and 20 percent injury tolerance.
                    
                    
                      B5M
                      Low Mixed Color Leaf.
                    
                    
                       
                        Fleshy to medium body, underripe to mature, firm to open, wrinkly, dingy finish, pale color intensity stringy, 16″ or over in length, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B3VF
                      Good Greenish-tan Leaf.
                    
                    
                       
                        Medium body, underripe, firm to open, wavy to even, moderate finish, narrow to normal width, 18″ or over in length, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      B4VF
                      Fair Greenish-tan Leaf.
                    
                    
                       
                        Medium body, underripe, close to firm, wavy, dull finish, narrow, 16″ or over in length, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      B5VF
                      Low Greenish-tan Leaf.
                    
                    
                       
                        Medium body, underripe, close, wrinkly, dingy finish, stringy, 16″ or over in length, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B3VR
                      Good Greenish-red Leaf.
                    
                    
                       
                        Heavy to fleshy, underripe, firm, wrinkly to wavy, moderate finish, narrow to normal width, 18″ or over in length, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      B4VR
                      Fair Greenish-red Leaf.
                    
                    
                       
                        Heavy to fleshy, underripe, close to firm, wrinkly, dull finish, narrow, 16″ or over in length, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      B5VR
                      Low Greenish-red Leaf.
                    
                    
                       
                        Heavy to fleshy, underripe, close, rough, dingy finish, stringy, 16″ or over in length, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B3GF
                      Good Green-tan Leaf.
                    
                    
                       
                        Fleshy to medium body, immature, firm to open, wrinkly to wavy, moderate finish, narrow to normal width, 18″ or over in length, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      B4GF
                      Fair Green-tan Leaf.
                    
                    
                       
                        Fleshy to medium body, immature, close to firm, wrinkly, dull finish, narrow, 16″ or over in length, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      B5GF
                      Low Green-tan Leaf.
                    
                    
                       
                        Fleshy to medium body, immature, close, rough, dingy finish, stringy, 16″ or over in length, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B3GR
                      Good Green-red Leaf.
                    
                    
                       
                        Heavy to fleshy, immature, close to firm, wrinkly to wavy, moderate finish, narrow to formal width, 18″ or over in length, 85 percent uniform and 15 percent injury tolerance.
                    
                    
                      B4GR
                      Fair Green-red Leaf.
                    
                    
                       
                        Heavy to fleshy, immature, solid to close, wrinkly, dull finish, narrow width, 16″ or over in length, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      B5GR
                      Low Green-red Leaf.
                    
                    
                       
                        Heavy to fleshy, immature, solid, rough, dingy finish, stringy, 16″ or over in length, 70 percent uniform and 30 percent injury tolerance.
                    
                  
                  [24 FR 8771, Oct. 29, 1959, as amended at 49 FR 16758, Apr. 20, 1984; 51 FR 40407, Nov. 7, 1986]
                
                
                  § 29.3154
                  Tips (T Group).
                  This group consists of leaves usually grown at the top of the stalk. These relatively narrow and sharp-pointed leaves have the general characteristics of B-Group tobacco. Tips have a slightly lower degree of maturity and leaf structure than other leaves on the stalk. (See Rule 12.)
                  
                    
                      Grades
                      Grade names and specifications
                    
                    
                      T3F
                      Good Tan Tips.
                    
                    
                       
                        Medium body, mature to ripe, firm to open, wavy to even, moderate finish and color intensity, narrow to normal width, under 16″ in length, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      T4F
                      Fair Tan Tips.
                    
                    
                       
                        Medium body, mature, firm, wavy dull finish, weak color intensity, narrow, under 16″ in length, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      T5F
                      Low Tan Tips.
                    
                    
                       
                        Medium body, mature, firm, wrinkly, dingy finish, pale color intensity, stringy, under 16″ in length, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      T3FR
                      Good Tannish-red Tips.
                    
                    
                       
                        Fleshy to medium body, mature to ripe, firm to open, wavy to even, moderate finish and color intensity, narrow to normal width, under 16″ in length, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      T4FR
                      Fair Tannish-red Tips.
                    
                    
                       
                        Fleshy to medium body, mature, firm, wavy, dull finish, weak color intensity, narrow, under 16″ in length, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      T5FR
                      Low Tannish-red Tips.
                    
                    
                       
                        Fleshy to medium body, mature, firm, wrinkly, dingy finish, pale color intensity, stringy, under 16″ in length, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      T3R
                      Good Red Tips.
                    
                    
                       
                        Heavy to fleshy, mature to ripe, firm, wrinkly to wavy, moderate finish and color intensity, narrow to normal width, under 16″ in length, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      T4R
                      Fair Red Tips.
                    
                    
                       
                        Heavy to fleshy, mature, close to firm, wrinkly, dull finish, weak color intensity, narrow, under 16″ in length, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      
                      T5R
                      Low Red Tips.
                    
                    
                       
                        Heavy to fleshy, mature, close, rough, dingy finish, pale color intensity, stringy, under 16″ in length, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      T4D
                      Fair Dark-red Tips.
                    
                    
                       
                        Heavy to fleshy, mature, close, wrinkly, dull finish, weak color intensity, narrow, under 16″ in length, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      T5D
                      Low Dark-red Tips.
                    
                    
                       
                        Heavy to fleshy, underripe to mature, solid, rough, dingy finish, pale color intensity, stringy, under 16″ in length, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      T4K
                      Fair Variegated Tips.
                    
                    
                       
                        Fleshy, mature, close to firm, wrinkly, narrow, under 16″ in length, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      T5K
                      Low Variegated Tips.
                    
                    
                       
                        Heavy to fleshy, underripe to mature, solid to close, rough, stringy, under 16″ in length, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      T4VF
                      Fair Greenish-tan Tips.
                    
                    
                       
                        Medium body, underripe, close to firm, wavy, dull finish, narrow, under 16″ in length, 80 percent uniform and 20 percent injury tolerance.
                    
                    
                      T5VF
                      Low Greenish-tan Tips.
                    
                    
                       
                        Medium body, underripe, close, wrinkly, dingy finish, stringy, under 16″ in length, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      T4VR
                      Fair Greenish-red Tips.
                    
                    
                       
                        Heavy to fleshy, underripe, close to firm, wrinkly, dull finish, narrow, under 16″ in length, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      T5VR
                      Low Greenish-red Tips.
                    
                    
                       
                        Heavy to fleshy, underripe, close, rough, dingy finish, stringy, under 16″ in length, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      T4GF
                      Fair Green-tan Tips.
                    
                    
                       
                        Fleshy to medium body, immature, close to firm, wrinkly, dull finish, narrow, under 16″ in length, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      T5GF
                      Low Green-tan Tips.
                    
                    
                       
                        Fleshy to medium body, immature, close, rough, dingy finish, stringy, under 16″ in length, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      T4GR
                      Fair Green-red Tips.
                    
                    
                       
                        Heavy to fleshy, immature, solid to close, wrinkly, dull finish, narrow, under 16″ in length, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      T5GR
                      Low Green-red Tips.
                    
                    
                       
                        Heavy to fleshy, immature, solid, rough, dingy finish, stringy, under 16″ in length, 70 percent uniform, and 30 percent injury tolerance.
                    
                  
                  [24 FR 8771, Oct. 29, 1959, as amended at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3155
                  Mixed (M Group).
                  This group consists of tobacco of distinctly different groups which are mixed together in various combinations.
                  
                    
                      Grades
                      Grade names and specifications
                    
                    
                      M3F
                      Good Light Mixed.
                    
                    
                       
                        General quality of X3, C3, B3, T3, medium to tissuey body, light general color, under 20 percent greenish, and 15 percent injury tolerance.
                    
                    
                      M4F
                      Fair Light Mixed.
                    
                    
                       
                        General quality of X4, C4, B4, T4, medium to tissuey body, light general color under 20 percent greenish, and 20 percent injury tolerance.
                    
                    
                      M5F
                      Low Light Mixed.
                    
                    
                       
                        General quality of X5, C5, B5, T5, medium to tissuey body, light general color, under 20 percent greenish, and 30 percent injury tolerance.
                    
                    
                      M3FR
                      Good Dark Mixed.
                    
                    
                       
                        General quality of X3, C3, B3, T3, heavy to medium body, dark general color, under 20 percent greenish, and 15 percent injury tolerance.
                    
                    
                      M4FR
                      Fair Dark Mixed.
                    
                    
                       
                        General quality of X4, C4, B4, T4, heavy to medium body, dark general color, under 20 percent greenish, and 20 percent injury tolerance.
                    
                    
                      M5FR
                      Low Dark Mixed.
                    
                    
                       
                        General quality of X5, C5, B5, T5, heavy to medium body, dark general color, under 20 percent greenish, and 30 percent injury tolerance.
                    
                    
                      M4K
                      Fair Variegated Mixed.
                    
                    
                       
                        General quality of X4, C4, B4, T4, fleshy to thin body, under 20 percent greenish, and 20 percent injury tolerance.
                    
                    
                      M5K
                      Low Variegated Mixed.
                    
                    
                       
                        General quality of X5, C5, B5, T5, fleshy to thin body, under 20 percent greenish, and 30 percent injury tolerance.
                    
                    
                      M4G
                      Fair Green Mixed.General quality of X4, C4, B4, and T4, heavy to tissuey body, immature, and 20 percent injury tolerance.
                      
                    
                    
                      M5G
                      Low Green Mixed.General quality of X5, C5, B5, and T5, heavy to tissuey body, immature, and 30 percent injury tolerance.
                      
                    
                  
                  [35 FR 10490, June 27, 1970, as amended at 49 FR 16758, Apr. 20, 1984; 51 FR 40407, Nov. 7, 1986; 55 FR 40645, Oct. 4, 1990]
                
                
                  § 29.3156
                  Nondescript (N Group).
                  Extremely common tobacco which does not meet the minimum specifications or which exceeds the tolerance of the lowest grade of any other group.
                  
                    
                      Grades
                      Grade names and specifications
                    
                    
                      N1L
                      First Quality Light Colored Nondescript
                    
                    
                       
                        Thin to tissuey body and 60 percent injury tolerance.
                    
                    
                      N1F
                      First Quality Medium Colored Nondescript
                    
                    
                       
                        Fleshy to medium body and 60 percent injury tolerance.
                    
                    
                      N1R
                      First Quality Dark Colored Nondescript
                    
                    
                       
                        Heavy to fleshy body and 60 percent injury tolerance.
                    
                    
                      N1G
                      First Quality Crude Green Nondescript
                    
                    
                       
                        60 percent crude leaves or injury tolerance.
                    
                    
                      N2L
                      Second Quality Light to Medium Colored Nondescript
                    
                    
                       
                        Medium to tissuey body and over 60 percent injury tolerance.
                    
                    
                      
                      N2R
                      Second Quality Medium to Dark Colored Nondescript
                    
                    
                       
                        Heavy to medium body and over 60 percent injury tolerance.
                    
                    
                      N2G
                      Second Quality Crude Green Nondescript
                    
                    
                       
                        Over 60 percent crude leaves or injury tolerance.
                    
                  
                  [24 FR 8771, Oct. 29, 1959, as amended at 49 FR 16758, Apr. 20, 1984]
                
                
                  § 29.3157
                  Scrap (S Group).
                  A by-product of unstemmed and stemmed tobacco. Scrap accumulates from handling tobacco in farm buildings, warehouses, packing and conditioning plants, and stemmeries.
                  
                    
                      Grades
                      Grade names and specifications
                    
                    
                      S
                      Scrap.
                    
                    
                       
                        Loose, tangled, whole, or broken unstemmed leaves, or web portions of tobacco leaves reduced to scrap by any process.
                    
                  
                  [24 FR 8771, Oct. 29, 1959, as amended at 49 FR 16758, Apr. 20, 1984]
                
              
              
                summary of standard grades
                
                  § 29.3181
                  Summary of standard grades.
                  
                    
                      14 Grades of Flying
                    
                    
                      X1L
                      X5L
                      X4F
                      X4G
                    
                    
                      X2L
                      X1F
                      X5F
                      X5G
                    
                    
                      X3L
                      X2F
                      X4M
                    
                    
                      X4L
                      X3F
                      X5M
                    
                  
                  
                    
                      21 Grades of Lugs or Cutters
                    
                    
                      C1L
                      C2F
                      C5K
                      C5V
                    
                    
                      C2L
                      C3F
                      C3M
                      C4G
                    
                    
                      C3L
                      C4F
                      C4M
                      C5G
                    
                    
                      C4L
                      C5F
                      C5M
                    
                    
                      C5L
                      C3K
                      C3V
                    
                    
                      C1F
                      C4K
                      C4V
                    
                  
                  
                    
                      39 Grades of Leaf
                    
                    
                      B1F
                      B3FR
                      B3K
                      B3VR
                    
                    
                      B2F
                      B4FR
                      B4K
                      B4VR
                    
                    
                      B3F
                      B5FR
                      B5K
                      B5VR
                    
                    
                      B4F
                      B1R
                      B2M
                      B3GF
                    
                    
                      B5F
                      B2R
                      B3M
                      B4GF
                    
                    
                      B2FL
                      B3R
                      B4M
                      B5GF
                    
                    
                      B3FL
                      B4R
                      B5M
                      B3GR
                    
                    
                      B4FL
                      B5R
                      B3VF
                      B4GR
                    
                    
                      B1FR
                      B4D
                      B4VF
                      B5GR
                    
                    
                      B2FR
                      B5D
                      B5VF
                      
                    
                  
                  
                    
                      21 Grades of Tips
                    
                    
                      T3F
                      T3R
                      T5K
                      T5GF
                    
                    
                      T4F
                      T4R
                      T4VF
                      T4GR
                    
                    
                      T5F
                      T5R
                      T5VF
                      T5GR
                    
                    
                      T3FR
                      T4D
                      T4VR
                    
                    
                      T4FR
                      T5D
                      T5VR
                    
                    
                      T5FR
                      T4K
                      T4GF
                    
                  
                  
                    
                      8 Grades of Mixed Group
                    
                    
                      M3F
                      M5F
                      M4FR
                      M4K
                    
                    
                      M4F
                      M3FR
                      M5FR
                      M5K
                    
                  
                  
                    
                      7 Grades of Nondescript
                    
                    
                      N1L
                      N1R
                      N2L
                      N2G
                    
                    
                      N1F
                      N1G
                      N2R
                      
                    
                  
                  
                    
                      1 Grade of Scrap
                    
                    
                       
                       
                      S
                    
                  
                  
                    Special factors “U”, “W” and “S” may be applied to all grades. Tobacco not covered by the standard grades is designated by No-G or No-G-Nested.
                  
                  [24 FR 8771, Oct. 29, 1959, as amended at 35 FR 10490, June 27, 1970; 47 FR 51722, Nov. 17, 1982; 49 FR 16758, Apr. 20, 1984; 51 FR 40407, Nov. 7, 1986]
                
              
              
                Key to Standard Grademarks
                
                  § 29.3182
                  Key to standard grademarks.
                  
                    Groups
                    X—Flyings.
                    C—Lugs or Cutters
                    B—Leaf.
                    T—Tips.
                    M—Mixed.
                    N—Nondescript.
                    S—Scrap.
                    Qualities
                    1—Choice.
                    2—Fine.
                    3—Good.
                    4—Fair.
                    5—Low.
                    Colors
                    L—Buff.
                    F—Tan.
                    FL—Tannish buff.
                    FR—Tannish red.
                    R—Red.
                    D—Dark red.
                    K—Variegated.
                    M—Mixed.
                    V—Greenish.
                    VF—Greenish tan.
                    VR—Greenish red.
                    G—Green.
                    GF—Green tan.
                    GR—Green red.
                  
                  [24 FR 8771, Oct. 29, 1959, as amended at 51 FR 40407, Nov. 7, 1986]
                
              
              
                
                Official Standard Grades for Dark Air-Cured Tobacco (U.S. Types 35, 36, 37 and Foreign Type 95)
                
                  Authority:
                  Sections 29.3501 to 29.3686 issued under 7 U.S.C. 511m and 511r.
                
                
                  Source:
                  Sections 29.3501 through 29.3686 appear at 30 FR 9207, July 23, 1965, unless otherwise noted.
                
              
              
                definitions
                
                  § 29.3501
                  Definitions.
                  As used in §§ 29.3501 to 29.3686, the words and phrases hereinafter defined shall have the indicated meanings so assigned.
                
                
                  § 29.3502
                  Air-cured.
                  Tobacco cured under natural atmospheric conditions without the use of fire, except for the purpose of preventing pole-burn in damp weather.
                
                
                  § 29.3503
                  Air-dried.
                  The condition of unfermented tobacco as customarily prepared for storage under natural atmospheric conditions.
                
                
                  § 29.3504
                  Body.
                  The thickness and density of a leaf or the weight per unit of surface. (See Elements of Quality, § 29.3586.)
                
                
                  § 29.3505
                  Brown colors.
                  A group of colors ranging from a light brown to a dark brown. These colors vary from medium to low saturation and from medium to very low brillance. As used in these standards, the colors are expressed as light brown (L), medium brown (F), reddish brown (R), and dark brown (D).
                
                
                  § 29.3506
                  Class.
                  A major division of tobacco based on method of cure or principal usage.
                
                
                  § 29.3507
                  Clean.
                  Tobacco is described as clean when it contains only a normal amount of sand or soil particles. Leaves grown on the lower portion of the stalk normally contain more dirt or sand than those from higher stalk positions. (See Rule 4, § 29.3605.)
                
                
                  § 29.3508
                  Color.
                  The third factor of a grade based on the relative hues, saturations or chromas, and color values common to the type.
                
                
                  § 29.3509
                  Color intensity.
                  The varying degree of saturation or chroma. Color intensity as applied to tobacco describes the strength or weakness of a specific color or hue. It is applicable to all colors except green. (See Elements of Quality, § 29.3586.)
                
                
                  § 29.3510
                  Color symbols.
                  As applied to Dark Air-cured tobacco, color symbols are L—light brown, F—medium brown, R—reddish brown, D—dark brown, M—mixed, and G—green.
                
                
                  § 29.3511
                  Condition.
                  The state of tobacco which results from the method of preparation or from the degree of fermentation. Words used to describe the condition of tobacco are: Undried, air-dried, steam-dried, sweating, sweated, and aged.
                
                
                  § 29.3512
                  Crude.
                  A subdegree of maturity. Crude leaves are usually hard and slick as a result of extreme immaturity. A similar condition may result from firekill, sunburn, or sunscald. Any leaf which is crude to the extent of 20 percent or more of its leaf surface may be described as crude. (See Rule 20, § 29.3621.)
                
                
                  § 29.3513
                  Cured.
                  Tobacco dried of its sap by either natural or artificial processes.
                
                
                  § 29.3514
                  Damage.
                  The effect of mold, must, rot, black rot, or other fungus or bacterial diseases which attack tobacco in its cured state. Tobacco having the odor of mold, must, or rot is considered damaged. (See Rule 24, § 29.3625.)
                
                
                  § 29.3515
                  Dirty.
                  The state of tobacco containing an abnormal amount of dirt or sand, or tobacco to which additional quantities of dirt or sand have been added. (See Rule 24, § 29.3625.)
                
                
                  
                  § 29.3516
                  Elasticity.
                  The flexible, springy nature of the tobacco leaf to recover approximately its original size and shape after it has been stretched. (See Elements of Quality, § 29.3586.)
                
                
                  § 29.3517
                  Finish.
                  The reflectance factor in color perception. Finish indicates the sheen or shine of the surface of a tobacco leaf. (See Elements of Quality, § 29.3586.)
                
                
                  § 29.3518
                  Foreign matter.
                  Any extraneous substance or material such as stalks, suckers, straw, strings, and rubber bands. Abnormal amounts of dirt or sand are also included. (See Rule 24, § 29.3625.)
                
                
                  § 29.3519
                  Form.
                  The stage of preparation of tobacco such as unstemmed or stemmed.
                
                
                  § 29.3520
                  Grade.
                  A subdivision of a type according to group, quality, and color.
                
                
                  § 29.3521
                  Grademark.
                  A grademark normally consists of three symbols which indicate group, quality, and color. A letter is used to indicate group, a number to indicate quality, and a letter or letters to indicate color. For example, B3D means Heavy Leaf, third quality, and dark-brown color.
                
                
                  § 29.3522
                  Green (G).
                  A term applied to green-colored, immature, or crude tobacco. Any leaf which has a green color affecting 20 percent or more of its leaf surface may be described as green. (See Rule 19, § 29.3620.)
                
                
                  § 29.3523
                  Group.
                  A division of a type covering closely related grades based on certain characteristics which are related to stalk position, body, or the general quality of the tobacco. Groups in Dark Air-cured types are: Wrappers (A), Heavy Leaf (B), Thin Leaf (C), Lugs (X), Nondescript (N), and Scrap (S).
                  [51 FR 40408, Nov. 7, 1986]
                
                
                  § 29.3524
                  Injury.
                  Hurt or impairment from any cause except the fungus or bacterial diseases which attack tobacco in its cured state. (See definition of Damage, § 29.3514.) Injury to tobacco may be caused by field diseases, insects, or weather conditions; insecticides, fungicides, or cell growth inhibitors; nutritional deficiencies or cesses; or improper fertilizing, harvesting, curing, or handling. Injured tobacco includes dead, burned, hail-cut torn, broken, frostbitten, sunburned, sunscalded, scorched, fire-killed, bulk-burnt, steam-burnt, house-burnt bleached, bruised, discolored, or deformed leaves; or tobacco affected by wildfire rust, frogeye, mosaic, root rot, wilt, black shank, or other diseases. (See Rule 15, § 29.3616.)
                
                
                  § 29.3525
                  Leaf.
                  Whole, unstemmed leaf. Leaf, when applied to tobacco in strip form, shall describe the divided unit of a whole leaf.
                  [49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3526
                  Leaf scrap.
                  A byproduct of unstemmed tobacco Leaf scrap results from handling unstemmed tobacco and consists of loose and tangled whole or broken leaves.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3527
                  Leaf structure.
                  The cell development of a leaf as indicated by its porosity. (See Elements of Quality, § 29.3586.)
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3528
                  Leaf surface.
                  The roughness or smoothness of the web or lamina of a tobacco leaf. Leaf surface is affected to some extent by the size and shrinkage of the veins or fibers (See Elements of Quality, § 29.3586.)
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  
                  § 29.3529
                  Length.
                  The linear measurement of cured tobacco leaves from the butt of the midrib to the extreme tip. (See Standard Tobacco Sizes, § 29.3591.)
                  [51 FR 40408, Nov. 7, 1986]
                
                
                  § 29.3530
                  Lot.
                  A pile, basket, bulk, or more than one bale, case, hogshead, tierce, package, or other definite package unit.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3531
                  Maturity.
                  The degree of ripeness. (See Elements of Quality, § 29.3586, and Rule 16, § 29.3617.)
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3532
                  Mixed (M).
                  Variegated or distinctly different colors of the type mingled together. (See Rules 17, § 29.3618; 18, § 29.3619.)
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3533
                  Nested.
                  Any lot of Types 35, 36 and 37 tobacco which has been loaded, packed, or arranged to conceal foreign matter or tobacco of inferior grade, quality, or condition. Nested includes:
                  (a) Any lot of tobacco which contains foreign matter or damaged, injured, tangled, or other inferior tobacco, any of which cannot be readily detected upon inspection because of the way the lot is packed or arranged; (b) any lot of tied tobacco which contains foreign matter in the inner portions of the hands or which contains foreign matter in the heads under the tie leaves; (c) any lot of tied tobacco in which the leaves on the outside of the hands are placed or arranged to conceal inferior quality leaves on the inside of the hands or which contains wet tobacco or tobacco of lower quality in the heads under the tie leaves; and (d) any lot of tobacco which consists of distinctly different grades, qualities, or conditions and which is stacked or arranged in layers with the same kinds together so that the tobacco in the lower layer or layers is distinctly inferior in grade, quality, or condition from the tobacco in the top or upper layers. (See Rule 24, § 29.3625.)
                  [30 FR 9207, July 23, 1965. Redesignated and amended at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3534
                  No grade.
                  A designation applied to a lot of tobacco classified as nested, offtype, rework, or semicured; tobacco that is damaged 20 percent or more, abnormally dirty, extremely wet or watered, contains foreign matter, or has an odor foreign to the type. (See Rule 24, § 29.3625.)
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3535
                  Offtype.
                  Tobacco of distinctly different characteristics which cannot be classified as Dark Air-cured, U.S. Type 35, 36, 37, or Foreign Type 95. (See Rule 24, § 29.3625.)
                  [30 FR 9207, July 23, 1965. Redesignated and amended at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3536
                  Order (case).
                  The state of tobacco with respect to its moisture content.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3537
                  Package.
                  A hogshead, tierce, case, bale, or other securely enclosed parcel or bundle.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3538
                  Packing.
                  A lot of tobacco consisting of a number of packages submitted as one definite unit for sampling or inspecting. It is represented to contain the same kind of tobacco and has a common identification number or mark on each package.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3539
                  Quality.

                  A division of a group or the second factor of a grade based on the relative degree of one or more elements of quality in tobacco.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3540
                  Raw.
                  Freshly harvested tobacco or tobacco as it appears between the time of harvesting and the beginning of the curing process.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3541
                  Resweated.
                  The condition of tobacco which has passed through a second fermentation under abnormally high temperatures or refermented with a relatively high percentage of moisture. Resweated includes tobacco which has been dipped or reconditioned after its first fermentation and put through a forced or artificial sweat.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3542
                  Rework.
                  Any lot of Types 35, 36, and 37 tobacco which needs to be resorted or otherwise reworked to prepare it properly for market in the manner which is customary in the type area, including:
                  (a) Tobacco which is so mixed that it cannot be classified properly in any grade of the type, because the lot contains a substantial quantity of two or more distinctly different grades which should be separated by sorting;
                  (b) Tobacco which contains an abnormally large quantity of foreign matter or an unusual number of muddy or extremely dirty leaves which should be removed; and
                  (c) Tobacco not tied in hands, not packed straight, not properly tied, or otherwise not properly prepared for market. (See Rule 24, § 29.3625.)
                  [30 FR 9207, July 23, 1965. Redesignated and amended at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3543
                  Semicured.
                  Tobacco in the process of being cured or which is partially but not thoroughly cured. Semicured includes tobacco which contains fat stems, wet butts, swelled stems, frozen tobacco, and tobacco having frozen stems or stems that have not been thoroughly dried in the curing process. (See Rule 24, § 29.3625.)
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3544
                  Side.
                  A certain phase of quality, color, or length as contrasted with some other phase of quality, color, or length; or any peculiar characteristic of tobacco.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3545
                  Size.
                  The length of tobacco leaves. Size does not apply to tobacco in strip form. (See Standard Tobacco Sizes § 29.3591.)
                  [51 FR 40408, Nov. 7, 1986]
                
                
                  § 29.3546
                  Sound.
                  Free of damage.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3547
                  Special factor.
                  A symbol or term authorized to designate a peculiar side or characteristic which tends to modify a grade. (See Rules 21, § 29.3622; 22, § 29.3623; 23, § 29.3624.)
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3548
                  Steam-dried.
                  The condition of unfermented tobacco as customarily prepared for storage by means of a redrying machine or other steam-conditioning equipment.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3549
                  Stem.
                  The midrib or large central vein of a tobacco leaf.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3550
                  Stemmed.
                  A form of tobacco, including strips and strip scrap, from which the stems or midribs have been removed.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  
                  § 29.3551
                  Strips.
                  The sides of a tobacco leaf from which the stem has been removed or a lot of tobacco composed of strips.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3552
                  Subgrade.
                  Any grade modified by a special factor symbol.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3553
                  Sweated.
                  The condition of tobacco which has passed through one or more fermentations natural to tobacco packed with a normal percentage of moisture. This condition is sometimes described as aged.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3554
                  Sweating.
                  The condition of tobacco in the process of fermentation.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3555
                  Tobacco.
                  Tobacco as it appears between the time it is cured and stripped from the stalk, or primed and cured, and the time it enters into the different manufacturing processes. The acts of stemming, threshing, sweating, and conditioning are not regarded as manufacturing processes. Tobacco, as used in these standards, does not include manufactured or semimanufactured products, stems, cuttings, clippings, trimmings, siftings, or dust.
                  [30 FR 9207, July 23, 1965. Redesignated and amended at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3556
                  Tobacco products.
                  Manufactured tobacco, including cigarettes, cigars, smoking tobacco, chewing tobacco, and snuff, which is subject to Internal Revenue tax.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3557
                  Type.
                  A division of a class of tobacco having certain common characteristics and closely related grades. Tobacco which has the same characteristics and corresponding qualities, colors, and lengths is classified as one type, regardless of any factors of historical or geographical nature which cannot be determined by an examination of the tobacco.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3558
                  Type 35.
                  That type of air-cured tobacco commonly known as One Sucker Air-cured, Kentucky-Tennessee-Indiana One Sucker, or Dark Air-cured One Sucker, including the upper Cumberland District One Sucker, and produced principally in northern Tennessee, south central Kentucky, and southern Indiana.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3559
                  Type 36.
                  That type of air-cured tobacco commonly known as Green River, Green River Air-cured, or Dark Air-cured of the Henderson and Owensboro Districts, and produced principally in the Green River section of Kentucky.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3560
                  Type 37.
                  That type of air-cured or sun-cured tobacco commonly known as Virginia Sun-cured, Virginia Sun and Air-cured, or Dark Air-cured of Virginia, and produced principally in the central section of Virginia north of the James River.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3561
                  Type 95.
                  That type of air-cured tobacco commonly known as Foreign-grown Dark Air-cured produced in countries other than the United States.
                  [49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3562
                  Undried.
                  The condition of unfermented tobacco which has not been air-dried or steam-dried.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  
                  § 29.3563
                  Uniformity.
                  An element of quality which describes the consistency of a lot of tobacco as it is prepared for market. Uniformity is expressed in grade specifications as a percentage. The percentage is applicable to group, quality, and color. (See Rule 14, § 29.3615.)
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3564
                  Unsound (U).
                  Damaged under 20 percent. (See Rule 21, § 29.3622.)
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3565
                  Unstemmed.
                  A form of tobacco, including whole leaf and leaf scrap, from which the stems or midribs have not been removed.
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3566
                  Variegated.
                  Any leaf of which 20 percent or more of its leaf surface is off brown, grayish, mottled, or bleached and does not blend with the normal colors of the type. (See Rules 17, § 29.3618; 18, § 29.3619.)
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3567
                  Wet (W).
                  Any sound tobacco containing excessive moisture to the extent that it is in unsafe- or doubtful-keeping order. Wet applies to any tobacco which is not damaged but which is likely to damage if treated in the customary manner. (See Rule 22, § 29.3623.) (For extremely wet or watered tobacco, see rule 24, § 29.3625.)
                  [30 FR 9207, July 23, 1965. Redesignated at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3568
                  Width.
                  The relative breadth of a tobacco leaf expressed in relation to its length. Width, as an element of quality, does not apply to tobacco in strip form. (See Elements of Quality, § 29.3586.)
                  [30 FR 9207, July 23, 1965. Redesignated and amended at 49 FR 16759, Apr. 20, 1984]
                
              
              
                elements of quality
                
                  § 29.3586
                  Elements of quality and degrees of each element.
                  These standardized words or terms are used to describe tobacco quality and to assist in interpreting grade specifications. Tobacco attributes or characteristics which constitute quality are designated as elements of quality. The range within each element is expressed by the use of words or terms designated as degrees. These several degrees are arranged to show their relative value, but the actual value of each degree varies with type, group, and grade.
                  
                    
                      Elements
                       
                       
                      Degrees
                       
                    
                    
                      Maturity
                      Immature
                      Underripe
                      Mature
                      Ripe.
                    
                    
                      Body
                      
                      Thin
                      Medium
                      Heavy.
                    
                    
                      Leaf structure
                      
                      Close
                      Firm
                      Open.
                    
                    
                      Leaf surface
                      
                      Rough
                      Crepy
                      Smooth.
                    
                    
                      Oil
                      
                      Lean
                      Oily
                      Rich.
                    
                    
                      Finish
                      
                      Dull
                      Normal
                      Clear.
                    
                    
                      Color intensity
                      
                      Pale
                      Moderate
                      Deep.
                    
                    
                      Elasticity
                      
                      Inelastic
                      Semielastic
                      Elastic.
                    
                    
                      Width
                      
                      Narrow
                      Normal
                      Spready.
                    
                    
                      Uniformity
                      
                      (1)
                      (1)
                      (1).
                    
                    
                      Injury tolerance
                      
                      (1)
                      (1)
                      (1).
                    
                    
                      1 Expressed in percentage.
                  
                
              
              
                
                sizes
                
                  § 29.3591
                  Standard tobacco sizes. 1
                  
                  
                    
                      Inches
                      Sizes
                    
                    
                      12-20
                      1
                    
                    
                      20-28
                      2
                    
                    
                      Over 28
                      3
                    
                    
                      1 The application of sizes is governed by the major portion of the lot or package.
                  
                  [51 FR 40408, Nov. 7, 1986]
                
              
              
                rules
                
                  § 29.3601
                  Rules.
                  The application of §§ 29.3501 to 29.3568, § 29.3591, §§ 29.3646 to 29.3648, §§ 29.3650 to 29.3652 and 29.3681 shall be in accordance with the following rules.
                  [51 FR 40408, Nov. 7, 1986]
                
                
                  § 29.3602
                  Rule 1.
                  Each grade shall be treated as a subdivision of a particular type. When the grade is stated in an inspection certificate, the type also shall be stated.
                
                
                  § 29.3603
                  Rule 2.
                  The determination of a grade shall be based upon a thorough examination of a lot of tobacco or of an official sample of the lot.
                
                
                  § 29.3604
                  Rule 3.
                  In drawing an official sample from a hogshead or other package of tobacco, three or more breaks shall be made at such points and in such manner as the inspector or sampler may find necessary to determine the kinds of tobacco and the percentage of each kind contained in the lot. All breaks shall be made so that the tobacco contained in the center of the package is visible to the sampler. Tobacco shall be drawn from at least three breaks from which a representative sample shall be selected. The sample shall include tobacco of each different group, quality, color, length, and kind found in the lot in proportion to the quantities of each contained in the lot.
                  [30 FR 9207, July 23, 1965, as amended at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3605
                  Rule 4.
                  All standard grades must be clean.
                
                
                  § 29.3606
                  Rule 5.
                  The grade assigned to any lot of tobacco shall be a true representation of the tobacco at the time of inspection and certification. If, at any time, it is found that a lot of tobacco does not comply with the specifications of the grade previously assigned it shall not thereafter be represented as such grade.
                
                
                  § 29.3607
                  Rule 6.
                  A lot of tobacco on the marginal line between two colors shall be placed in the color with which it best corresponds with respect to body or other associated elements of quality.
                
                
                  § 29.3608
                  Rule 7.
                  Any lot of tobacco which meets the specifications of two grades shall be placed in the higher grade. Any lot of tobacco on the marginal line between two grades shall be placed in the lower grade.
                
                
                  § 29.3609
                  Rule 8.
                  A lot of tobacco meets the specifications of a grade when it is not lower in any degree of any element of quality than the minimum specifications of such grade.
                
                
                  § 29.3610
                  Rule 9.
                  In determining the grade of a lot of tobacco, the lot as a whole shall be considered. Minor irregularities which do not affect over one percent of the tobacco shall be overlooked.
                
                
                  § 29.3611
                  Rule 10.
                  Any special factor approved by the Director of the Tobacco Division, Agricultural Marketing Service, may be used to show a peculiar side or characteristic of the tobacco which tends to modify the grade.
                  [30 FR 9207, July 23, 1965, as amended at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3612
                  Rule 11.
                  Interpretations, the use of specifications, and the meaning of the terms shall be in accordance with determinations or clarifications made by the Chief of the Standards and Testing Branch and approved by the Director.
                
                
                  
                  § 29.3613
                  Rule 12.
                  The use of any grade may be restricted by the Director during any marketing season, when it is found that the grade is not needed or appears in insufficient volume to justify its use.
                
                
                  § 29.3614
                  Rule 13.
                  Length shall be stated in connection with each grade of the A, B, and C groups, except strip grades, and may be stated in connection with grades of other groups. For this purpose, the standard tobacco sizes shall be used. (See Applicable Standard Sizes, § 29.3681.)
                  [51 FR 40408, Nov. 7, 1986]
                
                
                  § 29.3615
                  Rule 14.
                  Degrees of uniformity shall be expressed in terms of percentages. The percentages shall govern the portion of a lot which must meet the specifications of the grade. The minor portion must be closely related but may be of a different group, quality, and color from the major portion. These percentages shall not affect limitations established by other rules.
                
                
                  § 29.3616
                  Rule 15.
                  The application of injury as an element of quality shall be expressed in terms of a percentage of tolerance. The appraisal of injury shall be based upon the percentage of affected leaf surface or the degree of injury. In appraising injury, consideration shall be given to the normal characteristics of the group as related to injury.
                
                
                  § 29.3617
                  Rule 16.
                  Normal injury associated with ripeness shall be excluded from injury tolerance except when such injury is considered detrimental to the quality of the tobacco.
                
                
                  § 29.3618
                  Rule 17.
                  Any lot of tobacco which is not green but contains over 30 percent of variegated leaves shall be described as “variegated” and designated by the color symbol “M.” Variegated leaves may be included in any group to the following extent: In the third quality, 10 percent; in the fourth quality, 20 percent; and in the fifth quality, 30 percent.
                
                
                  § 29.3619
                  Rule 18.
                  Any lot of tobacco of the B, C, or X groups shall be classified as “mixed” and designated by the color symbol “M” when it is not green but contains (a) over 30 percent of colors distinctly different from the major color or (b) over 30 percent of a combination of variegated and colors distinctly different from the major color mingled together.
                  [51 FR 40408, Nov. 7, 1986]
                
                
                  § 29.3620
                  Rule 19.
                  Any lot of tobacco containing 20 percent or more of green leaves or any lot which is not crude but contains 20 percent or more of green and crude combined shall be designated by the color symbol “G.”
                
                
                  § 29.3621
                  Rule 20.
                  Crude leaves shall not be included in any grade of any color except the fourth and fifth qualities of the B, C, and X groups in green color. Any lot containing 20 percent or more of crude leaves shall be designated as Nondescript.
                  [51 FR 40408, Nov. 7, 1986]
                
                
                  § 29.3622
                  Rule 21.
                  Tobacco damaged under 20 percent but which otherwise meets the specifications of a grade shall be treated as a subgrade by placing the special factor “U” after the grademark. Tobacco damaged 20 percent or more shall be designated “No-G.”
                
                
                  § 29.3623
                  Rule 22.
                  Sound tobacco that is wet or in doubtful-keeping order but which otherwise meets the specifications of a grade shall be treated as a subgrade by placing the special factor “W” after the grademark. This special factor does not apply to tobacco designated “No-G.”
                
                
                  § 29.3624
                  Rule 23.

                  Special factors “BH” (big heads) and “BL” (broad leaf) shall be used as follows: “BH” in types 35 and 36 to designate tobacco tied in extremely big hands and “BL” in type 35 to designate broad leaf tobacco.
                
                
                  § 29.3625
                  Rule 24.
                  Tobacco shall be designated as No Grade, using the grademark “No-G,” when it is dirty, nested, offtype, semicured, damaged 20 percent or more, extremely wet or watered, or when it needs to be reworked, contains foreign matter, or has an odor foreign to the type.
                
                
                  § 29.3626
                  Rule 25.
                  Tobacco in strip form which otherwise meets the specifications of a grade shall be treated as a subgrade by placing the special factor “S” preceding the grademark.
                  [49 FR 16759, Apr. 20, 1984]
                
              
              
                grades
                
                  § 29.3646
                  Wrappers (A Group).
                  This group consists of leaves from the Heavy Leaf and the Thin Leaf groups. Cured leaves of the A group are very elastic, have small- to medium-sized and blending fibers, and show a low percentage of injury affecting wrapper yield.
                  
                    
                      Grades
                      Grade names, minimum specifications, and tolerances
                    
                    
                      A1F
                      Choice Quality Medium-brown Wrappers.
                    
                    
                       
                        Ripe, medium body, open leaf structure, smooth, rich in oil, clear finish, deep color intensity elastic, spready, and 20 percent of leaves not lower than B2 or C2.
                    
                    
                      A2F
                      Fine Quality Medium-brown Wrappers
                    
                    
                       
                        Ripe, medium body, open leaf structure, smooth, rich in oil, clear finish, deep color intensity, elastic, spready and 30 percent of leaves not lower than B2 or C2.
                    
                    
                      A3F
                      Good Quality Medium-brown Wrappers.
                    
                    
                       
                        Ripe, medium body, open leaf structure, smooth, oily, clear finish, deep color intensity, elastic, normal width, and 40 percent of leaves not lower than B3 or C3.
                    
                    
                      A1R
                      Choice Quality Reddish-brown Wrappers.
                    
                    
                       
                        Ripe, medium body, open leaf structure, smooth, rich in oil, clear finish, deep color intensity, elastic, spready, and 20 percent of leaves not lower than B2 or C2.
                    
                    
                      A2R
                      Fine Quality Reddish-brown Wrappers.
                    
                    
                       
                        Ripe, medium body, open leaf structure, smooth, rich in oil, clear finish, deep color intensity, elastic, spready and 30 percent of leaves not lower than B2 or C2.
                    
                    
                      A3R
                      Good Quality Reddish-brown Wrappers.
                    
                    
                       
                        Ripe, medium body, open leaf structure, smooth, oily, clear finish, deep color intensity, elastic, normal width, and 40 percent of leaves not lower than B3 or C3.
                    
                  
                  [30 FR 9207, July 23, 1965, as amended at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3647
                  Heavy Leaf (B Group).
                  This group consists of leaves which are medium to heavy in body and show little or no ground injury.
                  
                    
                      Grades
                      Grade names, minimum specifications, and tolerances
                    
                    
                      B1F
                      Choice Quality Medium-brown Heavy Leaf.
                    
                    
                       
                        Ripe medium body, open leaf structure, smooth, rich in oil, clear finish, deep color intensity, semielastic, spready, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      B2F
                      Fine Quality Medium-brown Heavy Leaf.
                    
                    
                       
                        Ripe, medium body, open leaf structure, smooth, rich in oil, clear finish, deep color intensity, semielastic, spready, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      B3F
                      Good Quality Medium-brown Heavy Leaf.
                    
                    
                       
                        Mature, medium body, firm leaf structure, crepy, oily, normal finish, moderate color intensity, semielastic, normal width 80 percent uniform, and 20 percent injury toleance.
                    
                    
                      B4F
                      Fair Quality Medium-brown Heavy Leaf.
                    
                    
                       
                        Mature, medium body, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B5F
                      Low Quality Medium-brown Heavy Leaf.
                    
                    
                       
                        Underripe, medium body, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      B1R
                      Choice Quality Reddish-brown Heavy Leaf.
                    
                    
                       
                        Ripe, heavy, open leaf structure, smooth, rich in oil, clear finish, deep color intensity, semielastic, spready, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      B2R
                      Fine Quality Reddish-brown Heavy Leaf.
                    
                    
                       
                        Ripe, heavy, open leaf structure, smooth, rich in oil, clear finish, deep color intensity, semi-elastic, spready, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      B3R
                      Good Quality Reddish-brown Heavy Leaf.
                    
                    
                       
                        Mature, heavy, firm leaf structure, crepy, oily, normal finish, moderate color intensity, semielastic, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      B4R
                      Fair Quality Reddish-brown Heavy Leaf.
                    
                    
                       
                        Mature, heavy, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B5R
                      Low Quality Reddish-brown Heavy Leaf.
                    
                    
                       
                        Underripe, heavy, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      B1D
                      Choice Quality Dark-brown Heavy Leaf.
                    
                    
                       
                        Ripe, heavy, open leaf structure, smooth, rich in oil, normal finish, deep color intensity, semi-elastic, spready, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      B2D
                      Fine Quality Dark-brown Heavy Leaf.
                    
                    
                       
                        Ripe, heavy, open leaf structure, smooth, rich in oil, normal finish, deep color intensity, semielastic, spready 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      B3D
                      Good Quality Dark-brown Heavy Leaf.
                    
                    
                       
                        Mature, heavy, firm leaf structure, crepy, oily, normal finish, moderate color intensity, semielastic, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      B4D
                      Fair Quality Dark-brown Heavy Leaf.
                    
                    
                      
                       
                        Mature, heavy, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B5D
                      Low Quality Dark-brown Heavy Leaf.
                    
                    
                       
                        Underripe, heavy, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      B3M
                      Good Quality Mixed Heavy Leaf.
                    
                    
                       
                        Mature, medium body, firm leaf structure, crepy, oily, normal finish, moderate color intensity, semielastic, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      B4M
                      Fair Quality Mixed Heavy Leaf.
                    
                    
                       
                        Mature, medium body, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B5M
                      Low Quality Mixed Heavy Leaf.
                    
                    
                       
                        Underripe, medium body, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      B3G
                      Good Quality Green Heavy Leaf.
                    
                    
                       
                        Underripe, heavy, firm leaf structure crepy, oily, normal finish, semielastic, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      B4G
                      Fair Quality Green Heavy Leaf.
                    
                    
                       
                        Immature, medium body, close leaf structure, rough, lean in oil, dull finish, inelastic, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      B5G
                      Low Quality Green Heavy Leaf.
                    
                    
                       
                        Immature, medium body, close leaf structure, rough, lean in oil, dull finish, inelastic, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                  
                  [30 FR 9207, July 23, 1965, as amended at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3648
                  Thin Leaf (C Group).
                  This group consists of leaves that are thin to medium in body and show little or no ground injury.
                  
                    
                      Grades
                      Grade names, minimum specifications, and tolerances
                    
                    
                      C1L
                      Choice Quality Light-brown Thin Leaf.
                    
                    
                       
                        Ripe, thin, open leaf structure, smooth, oily, clear finish, deep color intensity, semielastic, spready, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      C2L
                      Fine Quality Light-brown Thin Leaf.
                    
                    
                       
                        Ripe, thin, open leaf structure, smooth, oily, clear finish, deep color intensity, semielastic, spready, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      C3L
                      Good Quality Light-brown Thin Leaf.
                    
                    
                       
                        Mature, thin, firm leaf structure, crepy, oily, normal finish, moderate color intensity, semielastic, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      C4L
                      Fair Quality Light-brown Thin Leaf.
                    
                    
                       
                        Mature, thin, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      C5L
                      Low Quality Light-brown Thin Leaf
                    
                    
                       
                        Underripe, thin, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      C1F
                      Choice Quality Medium-brown Thin Leaf.
                    
                    
                       
                        Ripe, thin, open leaf structure, smooth, rich in oil, clear finish, deep color intensity, semi-elastic, spready, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      C2F
                      Fine Quality Medium-brown Thin Leaf.
                    
                    
                       
                        Ripe, thin, open leaf structure, smooth, rich in oil, clear finish, deep color intensity, semi-elastic, spready, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      C3F
                      Good Quality Medium-brown Thin Leaf.
                    
                    
                       
                        Mature, thin, firm leaf structure, crepy, oily, normal finish, moderate color intensity, semielastic, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      C4F
                      Fair Quality Medium-brown Thin Leaf.
                    
                    
                       
                        Mature, thin, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      C5F
                      Low Quality Medium-brown Thin Leaf.
                    
                    
                       
                        Underripe, thin, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      C1R
                      Choice Quality Reddish-brown Thin Leaf.
                    
                    
                       
                        Ripe, thin, open leaf structure, smooth, rich in oil, clear finish, deep color intensity, semi-elastic, spready, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      C2R
                      Fine Quality Reddish-brown Thin Leaf.
                    
                    
                       
                        Ripe, thin, open leaf structure, smooth, rich in oil, clear finish, deep color intensity, semi-elastic, spready, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      C3R
                      Good Quality Reddish-brown Thin Leaf.
                    
                    
                       
                        Mature, thin, firm leaf structure, crepy, oily, normal finish, moderate color intensity, semielastic, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      C4R
                      Fair Quality Reddish-brown Thin Leaf.
                    
                    
                       
                        Mature, thin, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      C5R
                      Low Quality Reddish-brown Thin Leaf.
                    
                    
                       
                        Underripe, thin, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      C3M
                      Good Quality Mixed Thin Leaf.
                    
                    
                       
                        Mature, thin, firm leaf structure, crepy, oily, normal finish, moderate color intensity, semielastic, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      C4M
                      Fair Quality Mixed Thin Leaf.
                    
                    
                       
                        Mature, thin, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      C5M
                      Low Quality Mixed Thin Leaf.
                    
                    
                       
                        Underripe, thin, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      C3G
                      Good Quality Green Thin Leaf.
                    
                    
                       
                        Underripe, medium body, firm leaf structure, crepy, oily, normal finish, semielastic, normal width, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      C4G
                      Fair Quality Green Thin Leaf.
                    
                    
                      
                       
                        Immature, thin, close leaf structure, rough, lean in oil, dull finish, inelastic, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      C5G
                      Low Quality Green Thin Leaf.
                    
                    
                       
                        Immature, thin, close leaf structure, rough, lean in oil, dull finish, inelastic, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                  
                  [30 FR 9207, July 23, 1965, as amended at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3649
                  [Reserved]
                
                
                  § 29.3650
                  Lugs (X Group).
                  This group consists of leaves that normally grow on the lower portions of the stalk. Leaves of the X group usually have a high degree of maturity and show ground and other injury characteristic of the group.
                  
                    
                      Grades
                      Grade names, minimum specifications, and tolerances
                    
                    
                      X1L
                      Choice Quality Light-brown Lugs.
                    
                    
                       
                        Ripe, thin, open leaf structure, smooth, oily, clear finish, deep color intensity, semielastic, normal width, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      X2L
                      Fine Quality Light-brown Lugs.
                    
                    
                       
                        Ripe, thin, open leaf structure, smooth, oily, clear finish, deep color intensity, semielastic, normal width, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      X3L
                      Good Quality Light-brown Lugs.
                    
                    
                       
                        Mature, thin, firm leaf structure, crepy, lean in oil, normal finish, moderate color intensity, inelastic, narrow, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      X4L
                      Fair Quality Light-brown Lugs.
                    
                    
                       
                        Mature, thin, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      X5L
                      Low Quality Light-brown Lugs.
                    
                    
                       
                        Underripe, thin, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      X1F
                      Choice Quality Medium-brown Lugs.
                    
                    
                       
                        Ripe, thin, open leaf structure, smooth, oily, clear finish, deep color intensity, semielastic, normal width, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      X2F
                      Fine Quality Medium-brown Lugs.
                    
                    
                       
                        Ripe, thin, open leaf structure, smooth, oily, clear finish, deep color intensity, semielastic, normal width, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      X3F
                      Good Quality Medium-brown Lugs.
                    
                    
                       
                        Mature, thin, firm leaf structure, crepy, lean in oil, normal finish, moderate color intensity, inelastic, narrow 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      X4F
                      Fair Quality Medium-brown Lugs.
                    
                    
                       
                        Mature, thin, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      X5F
                      Low Quality Medium-brown Lugs.
                    
                    
                       
                        Underripe, thin, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      X1R
                      Choice Quality Reddish-brown Lugs.
                    
                    
                       
                        Ripe, medium body, open leaf structure, smooth, oily, clear finish, deep color intensity, semielastic, normal width, 90 percent uniform, and 10 percent injury tolerance.
                    
                    
                      X2R
                      Fine Quality Reddish-brown Lugs.
                    
                    
                       
                        Ripe, medium body, open leaf structure, smooth, oily, clear finish, deep color intensity, semielastic, normal width, 85 percent uniform, and 15 percent injury tolerance.
                    
                    
                      X3R
                      Good Quality Reddish-brown Lugs.
                    
                    
                       
                        Mature, medium body, firm leaf structure, crepy, lean in oil, normal finish, moderate color intensity, inelastic, narrow, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      X4R
                      Fair Quality Reddish-brown Lugs.
                    
                    
                       
                        Mature, thin, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      X5R
                      Low Quality Reddish-brown Lugs.
                    
                    
                       
                        Underripe, thin, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      X3D
                      Good Quality Dark-brown Lugs.
                    
                    
                       
                        Mature, medium body, firm leaf structure, crepy, lean in oil, normal finish, moderate color intensity, inelastic, narrow, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      X4D
                      Fair Quality Dark-brown Lugs.
                    
                    
                       
                        Mature, thin, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      X5D
                      Low Quality Dark-brown Lugs.
                    
                    
                       
                        Underripe, thin, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      X3M
                      Good Quality Mixed Lugs.
                    
                    
                       
                        Mature, thin, firm leaf structure, crepy, lean in oil, normal finish, moderate color intensity, inelastic, narrow, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      X4M
                      Fair Quality Mixed Lugs.
                    
                    
                       
                        Mature, thin, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      X5M
                      Low Quality Mixed Lugs.
                    
                    
                       
                        Underripe, thin, close leaf structure, rough, lean in oil, dull finish, pale color intensity, inelastic, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                    
                      X3G
                      Good Quality Green Lugs.
                    
                    
                       
                        Underripe, medium body, firm leaf structure, crepy, lean in oil, normal finish, inelastic, narrow, 80 percent uniform, and 20 percent injury tolerance.
                    
                    
                      X4G
                      Fair Quality Green Lugs.
                    
                    
                       
                        Immature, thin, close leaf structure, rough, lean in oil, dull finish, inelastic, narrow, 70 percent uniform, and 30 percent injury tolerance.
                    
                    
                      X5G
                      Low Quality Green Lugs.
                    
                    
                       
                        Immature, thin, close leaf structure, rough, lean in oil, dull finish, inelastic, narrow, 60 percent uniform, and 40 percent injury tolerance.
                    
                  
                  
                  [30 FR 9207, July 23, 1965, as amended at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3651
                  Nondescript (N Group).
                  Extremely common tobacco which does not meet the minimum specifications or which exceeds the tolerance of the lower grade of any other group except Scrap.
                  
                    
                      Grades
                      Grade names, minimum specifications, and tolerances
                    
                    
                      N1L
                      First Quality Light-colored Nondescript.
                    
                    
                       
                        Thin to medium body and 60 percent injury tolerance.
                    
                    
                      N2L
                      Second Quality Light-colored Nondescript.
                    
                    
                       
                        Thin to medium body and over 60 percent injury tolerance.
                    
                    
                      N1R
                      First Quality Dark-colored Nondescript.
                    
                    
                       
                        Thin to heavy body and 60 percent injury tolerance.
                    
                    
                      N2R
                      Second Quality Dark-colored Nondescript.
                    
                    
                       
                        Thin to heavy body and over 60 percent injury tolerance.
                    
                    
                      N1G
                      First Quality Crude Green Nondescript
                    
                    
                       
                        60 percent crude leaves or injury tolerance.
                    
                    
                      N2G
                      Second Quality Crude Green Nondescript.
                    
                    
                       
                        Over 60 percent crude leaves or injury tolerance.
                    
                  
                  [30 FR 9207, July 23, 1965, as amended at 49 FR 16759, Apr. 20, 1984]
                
                
                  § 29.3652
                  Scrap (S Group).
                  A byproduct of stemmed and unstemmed tobacco. Scrap accumulates from handling tobacco in farm buildings, warehouses, packing and conditioning plants, and stemmeries.
                  
                    
                      Grades
                      Grade name and specifications
                    
                    
                      S
                      Scrap.
                    
                    
                       
                      Loose, tangled, whole, or broken unstemmed leaves; or the web portions of tobacco leaves reduced to scrap by any process.
                    
                  
                  [30 FR 9207, July 23, 1965, as amended at 49 FR 16759, Apr. 20, 1984]
                
              
              
                summary of standard grades
                
                  § 29.3676
                  Summary of standard grades.
                  
                    
                      
                        6 Grades of Wrappers
                      
                    
                    
                       
                      A1F
                      A1R
                    
                    
                       
                      A2F
                      A2R
                    
                    
                       
                      A3F
                      A3R
                    
                    
                      
                        21 Grades of Heavy Leaf
                      
                    
                    
                      B1F
                      B1R
                      B1D
                    
                    
                      B2F
                      B2R
                      B2D
                    
                    
                      B3F
                      B3R
                      B3D
                      B3M
                      B3G
                    
                    
                      B4F
                      B4R
                      B4D
                      B4M
                      B4G
                    
                    
                      B5F
                      B5R
                      B5D
                      B5M
                      B5G
                    
                    
                      
                        21 Grades of Thin Leaf
                      
                    
                    
                      C1L
                      C1F
                      C1R
                    
                    
                      C2L
                      C2F
                      C2R
                    
                    
                      C3L
                      C3F
                      C3R
                      C3M
                      C3G
                    
                    
                      C4L
                      C4F
                      C4R
                      C4M
                      C4G
                    
                    
                      C5L
                      C5F
                      C5R
                      C5M
                      C5G
                    
                  
                  
                    
                      
                        24 Grades of Lugs
                      
                    
                    
                      X1L
                      X1F
                      X1R
                    
                    
                      X2L
                      X2F
                      X2R
                    
                    
                      X3L
                      X3F
                      X3R
                      X3D
                      X3M
                      X3G
                    
                    
                      X4L
                      X4F
                      X4R
                      X4D
                      X4M
                      X4G
                    
                    
                      X5L
                      X5F
                      X5R
                      X5D
                      X5M
                      X5G
                    
                  
                  
                    
                      
                        6 Grades of Nondescript
                      
                    
                    
                       
                      N1L
                      N1R
                      N1G
                    
                    
                       
                      N2L
                      N2R
                      N2G
                    
                    
                      
                        1 Grade of Scrap
                      
                    
                    
                       
                       
                      S
                       
                       
                    
                  
                  
                    Special factors “U”, “W”, and “S” may be applied to all grades in all types, “BH” to grades in types 35 and 36, and “BL” to type 35. Tobacco not covered by the standard grades is designated “No-G.”
                  
                  [30 FR 9207, July 23, 1965, as amended at 49 FR 16759, Apr. 20, 1984; 51 FR 40408, Nov. 7, 1986]
                
              
              
                Applicable Standard Sizes
                
                  § 29.3681
                  Applicable standard sizes.
                  
                    
                      Types 35, 36, 37 and 95
                    
                    
                      A1, A2, A3
                      2, 3
                    
                    
                      B1, B2, B3, B4, B5
                      1, 2, 3
                    
                    
                      C1, C2, C3, C4, C5
                      1, 2, 3
                    
                  
                  [51 FR 40408, Nov. 7, 1986]
                
              
              
                Key to Standard Grademarks
                
                  § 29.3686
                  Key to standard grademarks.
                  
                    
                      Group
                      Qualities
                      Colors
                    
                    
                      A—Wrappers
                      1—Choice
                      L—Light brown
                    
                    
                      B—Heavy Leaf
                      2—Fine
                      F—Medium brown
                    
                    
                      C—Thin Leaf
                      3—Good
                      R—Reddish brown
                    
                    
                      X—Lugs
                      4—Fair
                      D—Dark brown
                    
                    
                      N—Nondescript
                      5—Low
                      M—Mixed
                    
                    
                      S—Scrap
                       
                      G—Green
                    
                  

                  [30 FR 9207, July 23, 1965, as amended at 51 FR 40408, Nov. 7, 1986]
                  
                  Official Standard Grades for Wisconsin Cigar-Binder Tobacco (U.S. Types 54 and 55) 1
                    
                  
                  
                    
                      1 These standards also apply to Type 53 Havana seed tobacco.
                  
                
              
              
                Definitions
                
                  § 29.6001
                  Definitions.
                  As used in these standards, the words and phrases hereinafter defined shall have the indicated meanings so assigned.
                
                
                  § 29.6002
                  Air-cured.
                  Tobacco cured under natural atmospheric conditions. Artificial heat sometimes is used to control excess humidity during the curing period to prevent pole-sweat, pole-burn, and shed-burn in damp weather. Air-cured tobacco should not carry the odor of smoke or fumes resulting from the application of artificial heat.
                
                
                  § 29.6003
                  Body.
                  The thickness and density of a leaf or the weight per unit of surface. (See chart.)
                
                
                  § 29.6004
                  Burn.
                  The duration of combustion or length of time that a tobacco leaf will hold fire after ignition. (See Rule 18.)
                
                
                  § 29.6005
                  Case (order).
                  The state of tobacco with respect to its moisture content.
                
                
                  § 29.6006
                  Class.
                  A major division of tobacco based on method of cure or principal usage.
                
                
                  § 29.6007
                  Clean.
                  Tobacco is described as clean when it contains only a normal amount of sand or soil particles. Leaves grown on the lower portion of the stalk normally contain more sand or dirt than those from higher stalk positions. (See Rule 4.)
                
                
                  § 29.6008
                  Condition.
                  The state of tobacco which results from the method of preparation or from the degree of fermentation. Words used to describe the condition of tobacco are Undried, air-dried, steam-dried, sweating, sweated, and aged.
                
                
                  § 29.6009
                  Crude.
                  A subdegree of maturity. (See Rule 15.)
                
                
                  § 29.6010
                  Cured.
                  Tobacco dried of its sap by either natural or artificial processes.
                
                
                  § 29.6011
                  Damage.
                  The effect of mold, must, rot, black rot or other fungus or bacterial diseases which attack tobacco in its cured state. Tobacco having the odor of mold, must or rot is considered damaged. (See Rule 17.)
                
                
                  § 29.6012
                  Dirty.
                  The state of tobacco containing an abnormal amount of dirt or sand, or tobacco to which additional quantities of dirt or sand have been added. (See Rule 17.)
                
                
                  § 29.6013
                  Elasticity.
                  The flexible, springy nature of the tobacco leaf to recover approximately its original size and shape after it has been stretched. (See chart.)
                
                
                  § 29.6014
                  Elements of quality.
                  Physical characteristics used to determine the quality of tobacco. Words selected to describe degrees within each element are shown in the chart in § 29.6081.
                
                
                  § 29.6015
                  Foreign matter.
                  Any extraneous substance or material such as stalks, suckers, straw, strings, and rubber bands. (See Rule 17.)
                
                
                  § 29.6016
                  Form.
                  The stage of preparation of tobacco such as stemmed or unstemmed.
                
                
                  § 29.6017
                  General quality.
                  The quality of tobacco considered in relation to the type as a whole. General quality is distinguished from the restricted use of the term “quality” within a group.
                
                
                  
                  § 29.6018
                  Grade.
                  A subdivision of a type according to group and quality and to other characteristics when they are of sufficient importance to be treated separately.
                
                
                  § 29.6019
                  Grademark.
                  In these types a grademark normally consists of a letter to indicate group and a number to indicate quality. For example, B2 means Binder, fair quality.
                
                
                  § 29.6020
                  Group.
                  A type division consisting of one or more grades based on the general quality of tobacco. Groups in these types are: Binder (B), Stripper (C), Straight Stripped (X), Farm Filler (Y), Nondescript (N), and Scrap (S).
                
                
                  § 29.6021
                  Injury.
                  Hurt or impairment from any cause except the fungus or bacterial diseases which attack tobacco in its cured state. (See definition of Damage.) Injury to tobacco may be caused by field diseases, insects, or weather conditions; insecticides, fungicides, or cell growth inhibitors; nutritional deficiencies or excesses; or improper fertilization, harvesting, curing, or handling. Injured tobacco includes dead, burnt, hail-cut, torn, broken, frostbitten, frozen (see Rule 16), sunburned, sun-scalded, bulk-burnt, pole-burnt, shed-burnt, pole-sweated, stem-rotted, bleached, bruised, discolored, or deformed leaves; or tobacco affected by wildfire, rust, frogeye, mosaic, root rot, wilt, black shank, or other diseases. (See Rule 13.)
                
                
                  § 29.6022
                  Leaf scrap.
                  A byproduct of unstemmed tobacco Leaf scrap results from handling unstemmed tobacco and consists of loose and tangled whole or broken leaves.
                
                
                  § 29.6023
                  Leaf structure.
                  The cell development of a leaf as indicated by its porosity. The degrees range from close (slick and tight) to open (porous). (See chart.)
                
                
                  § 29.6024
                  Length.
                  The linear measurement of cured tobacco leaves from the butt of the midrib to the extreme tip.
                
                
                  § 29.6025
                  Lot.
                  A pile, basket, bulk, package, or other definite unit.
                
                
                  § 29.6026
                  Maturity.
                  The degree of ripeness. (See chart.)
                
                
                  § 29.6027
                  Nested.
                  Any tobacco which has been loaded, packed, or arranged to conceal foreign matter or tobacco of inferior grade, quality, or condition. Nested includes any lot of tobacco which contains foreign matter or damaged, injured, tangled, or other inferior tobacco, any of which cannot be readily detected upon inspection because of the way the lot is packed or arranged. (See Rule 17.)
                
                
                  § 29.6028
                  No Grade.
                  A designation applied to a lot of tobacco classified as damaged, dirty, nested, offtype, semicured, or wet; tobacco that is improperly packed, contains foreign matter, or has an odor foreign to the type. (See Rules 5 and 17.)
                
                
                  § 29.6029
                  Offtype.
                  Tobacco of distinctly different characteristics which cannot be classified as Type 53, 54, or 55. (See Rule 17.)
                
                
                  § 29.6030
                  Package.
                  A hogshead, tierce, case, bale, or other securely enclosed parcel or bundle.
                
                
                  § 29.6031
                  Packing.
                  A lot of tobacco consisting of a number of packages submitted as one definite unit for sampling or inspection. It is represented to contain the same kind of tobacco and has a common identification number or mark on each package.
                
                
                  § 29.6032
                  Quality.
                  A division of a group or the second factor of a grade based on the relative degree of one or more elements of quality.
                
                
                  
                  § 29.6033
                  Raw.
                  Tobacco as it appears between the time of harvesting and the beginning of the curing process.
                
                
                  § 29.6034
                  Semicured.
                  Tobacco in the process of being cured or which is partially but not thoroughly cured. Semicured includes tobacco which contains fat stems, wet butts, swelled stems, and tobacco having frozen stems or stems that have not been thoroughly dried in the curing process. (See definition of No Grade and Rule 17.)
                
                
                  § 29.6035
                  Side.
                  A certain phase of quality as contrasted with some other phase of quality or any peculiar characteristic of tobacco.
                
                
                  § 29.6036
                  Sound.
                  Free of damage. (See Rule 4.)
                
                
                  § 29.6037
                  Stem.
                  The midrib or large central vein of a tobacco leaf.
                
                
                  § 29.6038
                  Stemmed.
                  A form of tobacco, including strips and strip scrap, from which the stems or midribs have been removed.
                
                
                  § 29.6039
                  Stem rot.
                  The deterioration of an uncured or frozen stem resulting from bacterial action. Although stem rot results from bacterial action, it is inactive in cured tobacco and is treated as a kind of injury in these types. (See Rule 14.)
                
                
                  § 29.6040
                  Strength (tensile).
                  The stress a tobacco leaf can bear without tearing. (See chart.)
                
                
                  § 29.6041
                  Strips.
                  The sides of a tobacco leaf from which the stem has been removed or a lot of tobacco composed of strips.
                
                
                  § 29.6042
                  Sweated.
                  The condition of tobacco which has passed through one or more fermentations natural to tobacco packed with a normal percentage of moisture. This condition sometimes is described as aged.
                
                
                  § 29.6043
                  Tobacco.
                  Tobacco in its unmanufactured forms as it appears between the time it is cured and stripped from the stalk, or primed and cured, and the time it enters a manufacturing process. Conditioning, sweating, and stemming are not regarded as manufacturing processes.
                
                
                  § 29.6044
                  Tobacco products.
                  Manufactured tobacco, including cigarettes, cigars, smoking tobacco, chewing tobacco, and snuff, which is subject to Internal Revenue tax.
                
                
                  § 29.6045
                  Type.
                  A division of a class of tobacco having certain common characteristics and closely related grades. Tobacco which has the same characteristics and corresponding qualities, colors, and lengths is classified as one type, regardless of any factors of historical or geographical nature which cannot be determined by an examination of the tobacco.
                
                
                  § 29.6046
                  Type 53.
                  That type of cigar-leaf tobacco commonly known as York State or Havana Seed of New York and Pennsylvania, produced principally in the Big Flats and Onondaga sections of New York and extending into Pennsylvania.
                
                
                  § 29.6047
                  Type 54.
                  That type of cigar-leaf tobacco commonly known as Southern Wisconsin Cigar-leaf or Southern Wisconsin Binder-type, produced principally south and east of the Wisconsin River.
                
                
                  § 29.6048
                  Type 55.
                  That type of cigar-leaf tobacco commonly known as Northern Wisconsin Cigar-leaf or Northern Wisconsin Binder-type, produced principally north and west of the Wisconsin River and extending into Minnesota.
                
                
                  § 29.6049
                  Undried.
                  The condition of unfermented tobacco which has not been air-dried or steam-dried.
                
                
                  
                  § 29.6050
                  Uniformity.
                  A grade requirement designating the percentage of a lot which must meet the specified degree of each element of quality. (See Rule 12.)
                
                
                  § 29.6051
                  Unstemmed.
                  A form of tobacco, including whole leaf and leaf scrap, from which the stems or midribs have not been removed.
                
                
                  § 29.6052
                  Unsweated.
                  The condition of cured tobacco which has not been sweated.
                
                
                  § 29.6053
                  Wet (high-case).
                  Any sound tobacco containing excessive moisture to the extent that it is in unsafe or doubtful-keeping order. Wet applies to any tobacco which is not damaged but which is likely to damage if treated in the customary manner. (See Rule 17.)
                
                
                  § 29.6054
                  Width.
                  The relative breadth of a tobacco leaf expressed in relation to its length. (See chart.)
                
              
              
                Elements of Quality
                
                  § 29.6081
                  Elements of quality and degrees of each element.
                  These standardized words or terms are used to describe tobacco quality and to assist in interpreting grade specifications. Tobacco attributes or characteristics which constitute quality are designated as elements of quality. The range within each element is expressed by the use of words or terms designated as degrees. These degrees are arranged to show their relative value, but the actual value of each degree varies with type and group.
                  
                    
                      Elements
                      Degrees
                    
                    
                      Body
                      Heavy
                      Medium
                      Thin.
                    
                    
                      Maturity
                      Immature
                      Mature
                      Ripe.
                    
                    
                      Leaf structure
                      Close
                      Firm
                      Open.
                    
                    
                      Elasticity
                      Inelastic
                      Semielastic
                      Elastic.
                    
                    
                      Strength (tensile)
                      Weak
                      Normal
                      Strong.
                    
                    
                      Width
                      Narrow
                      ......do
                      Spready.
                    
                    
                      Length
                      (1)
                      (1)
                      (1)
                    
                    
                      Uniformity
                      (2)
                      (2)
                      (2)
                    
                    
                      Injury tolerance
                      (2)
                      (2)
                      (2)
                    
                    
                      1 Expressed in inches.
                    
                      2 Expressed in percentages.
                  
                
              
              
                Rules
                
                  § 29.6086
                  Rules.
                  The application of these official standard grades shall be in accordance with the following rules.
                
                
                  § 29.6087
                  Rule 1.
                  Each grade shall be treated as a subdivision of a particular type. When the grade is stated in an inspection certificate, the type also shall be stated.
                
                
                  § 29.6088
                  Rule 2.
                  The determination of grade shall be based upon a representative sample or a thorough examination of a packing of tobacco.
                
                
                  § 29.6089
                  Rule 3.
                  The grade of unsorted tobacco shall be based upon a representative sample of the packing. A minimum of 10 percent of the bundles or bales shall be selected at random for sampling; a higher percentage may be sampled at the discretion of the inspector. To obtain the sample, a sufficient amount of tobacco shall be drawn to be representative of each selected bale. In determining the grade, the inspector shall consider the quality of all samples. The grade assigned shall represent the quality of the lot as a whole.
                
                
                  § 29.6090
                  Rule 4.
                  Standard grades shall be assigned to clean and sound tobacco only.
                
                
                  
                  § 29.6091
                  Rule 5.
                  Tobacco leaves shall be placed straight in bundles or bales of normal weight, size, and shape with the butts out and tips overlapping from 6 to 8 inches or sufficiently to make a level, solid, and uniform pack. The sides of the bundles shall be completely covered with paper, or other suitable protective material, and tightly bound with not less than three large twines spaced so that the tobacco will be held securely together. Improperly packed tobacco shall be designated as “No—G.”
                
                
                  § 29.6092
                  Rule 6.
                  The grade assigned to any lot of tobacco shall be a true representation of the tobacco at the time of inspection and certification. If, at any time, it is found that a lot of tobacco does not comply with the specifications of the grade previously assigned, it shall not thereafter be represented as such grade.
                
                
                  § 29.6093
                  Rule 7.
                  Any lot of tobacco which meets the specifications of two grades shall be placed in the higher grade. Any lot of tobacco on the marginal line between two grades shall be placed in the lower grade.
                
                
                  § 29.6094
                  Rule 8.
                  A lot of tobacco meets the specifications of a grade when it is not lower in any degree of any element of quality than the minimum specifications of such grade.
                
                
                  § 29.6095
                  Rule 9.
                  In determining the grade of a lot of tobacco, the lot as a whole shall be considered. Minor irregularities which do not affect over one percent of the tobacco shall be overlooked.
                
                
                  § 29.6096
                  Rule 10.
                  Interpretations, the use of specifications, and the meaning of terms shall be in accordance with determinations or clarifications made by the Chief of the Standardization Branch and approved by the Director of the Tobacco Division, Agricultural Marketing Service.
                
                
                  § 29.6097
                  Rule 11.
                  The use of any grade may be restricted by the Director during any marketing season when it is found that the grade is not needed or appears in insufficient volume to justify its use.
                
                
                  § 29.6098
                  Rule 12.
                  Uniformity shall be expressed in percentages. These percentages shall govern the portion of a lot which must meet each specification of the grade; the remaining portion must be related. Grade specifications state the minimum acceptable degree of each element of quality. Specified percentages of uniformity shall not affect limitations established by other rules.
                
                
                  § 29.6099
                  Rule 13.
                  Injury tolerance shall be expressed in percentages. The appraisal of injury shall be based upon the percentage of affected leaf surface or the degree of injury, and consideration shall be given to the kinds of injury normal to the group or grade.
                
                
                  § 29.6100
                  Rule 14.
                  Stem rot shall not exceed 40 percent of the specified injury tolerance for any grade.
                
                
                  § 29.6101
                  Rule 15.
                  In grade specifications the tolerance of crude shall apply to the entire leaf surface of the lot.
                
                
                  § 29.6102
                  Rule 16.
                  In grade specifications frozen shall be treated as a separate kind of injury and the tolerance shall apply to the entire leaf surface of the lot.
                
                
                  § 29.6103
                  Rule 17.
                  Tobacco shall be designated as No Grade, using the grademark “No—G,” when it is damaged, dirty, nested, offtype, semicured, wet, improperly packed, contains foreign matter, or has an odor foreign to the type.
                
                
                  § 29.6104
                  Rule 18.

                  Burn shall be determined as the average burning time of leaves selected at random from the sample. A minimum of 10 leaves shall be selected as representative regardless of the number of bundles or bales in the lot. All burn tests shall be made in the bindercutting area on the same side of the leaf. The leaf shall be punctured to permit quick ignition when placed over a candle, alcohol lamp, or electrical-lighting device. Good burn shall average 6 seconds or longer; fair burn, 3 to 5 seconds; and poor burn, under 3 seconds. B1 and B2 shall require good burn and B3, fair burn.
                
              
              
                Grades
                
                  § 29.6126
                  Binder (B Group).
                  Tobacco of this group is of cigar-binder quality from which trash and trashy Farm Fillers have been removed.
                  
                    
                      U.S. grades
                      Grade names, minimum specifications, and tolerances
                    
                    
                      B1
                      Fine Quality Binder. Thin, ripe, open, elastic, strong, spready, and 19 inches or over in length. Uniformity, 90 percent; injury tolerance, 10 percent.
                    
                    
                      B2
                      Fair Quality Binder. Medium body, ripe, open, semielastic, strong, normal width, and 19 inches or over in length. Uniformity, 80 percent; injury tolerance, 20 percent.
                    
                    
                      B3
                      Low Quality Binder. Medium, ripe, firm, semielastic, normal strength and width, and 17 inches or over in length. Uniformity, 70 percent; injury tolerance, 30 percent.
                    
                  
                
                
                  § 29.6127
                  Stripper (C Group).
                  This group consists of tobacco from which the trash and trashy Farm Fillers have been removed but does not meet the specifications of the Binder group.
                  
                    
                      U.S. grades
                      Grade names, minimum specifications, and tolerances
                    
                    
                      C1
                      Fine Quality Stripper. Heavy, ripe, firm, semielastic, normal strength and width, and 16 inches or over in length. Uniformity, 90 percent; injury tolerance, 10 percent.
                    
                    
                      C2
                      Fair Quality Stripper. Heavy, mature, close, inelastic, normal strength, narrow, and 16 inches or over in length. Uniformity, 80 percent. Tolerances: 5 percent crude, 5 percent frozen, and 20 percent injury.
                    
                    
                      C3
                      Low Quality Stripper. Heavy, immature, close, inelastic, weak, and narrow. Uniformity, 70 percent. Tolerances: 10 percent crude, 10 percent frozen, and 30 percent injury.
                    
                  
                
                
                  § 29.6128
                  Straight Stripped (X Group).
                  This group consists of unsorted tobacco from which the trash has been removed.
                  
                    
                      U.S. grades
                      Grade names, minimum specifications, and tolerances
                    
                    
                      X1
                      Fine Quality Straight Stripped. Heavy, ripe, firm, semielastic, normal strength and width, and 16 inches or over in length. Uniformity, 85 percent; injury tolerance, 15 percent.
                    
                    
                      X2
                      Fair Quality Straight Stripped. Heavy mature, close, inelastic, normal strength, narrow, and 16 inches or over in length. Uniformity, 75 percent. Tolerances: 5 percent crude, 5 percent frozen, and 25 percent injury.
                    
                    
                      X3
                      Low Quality Straight Stripped. Heavy, immature, close, inelastic, weak, and narrow. Uniformity, 60 percent. Tolerances: 10 percent crude, 10 percent frozen, and 40 percent injury.
                    
                  
                
                
                  § 29.6129
                  Farm Filler (Y Group).
                  This group consists of tobacco from the lower portion of the stalk and may include throw out leaves from the Binder and Stripper groups.
                  
                    
                      U.S. grades
                      Grade names, minimum specifications, and tolerances
                    
                    
                      Y1
                      Fine Quality Farm Filler. Thin, ripe, open, semielastic, normal strength and width, and 12 inches or over in length. Uniformity, 85 percent; injury tolerance, 15 percent.
                    
                    
                      Y2
                      Fair Quality Farm Filler. Thin, ripe, firm, inelastic, normal strength, and narrow. Uniformity, 75 percent. Tolerances: 5 percent crude, 5 percent frozen, and 25 percent injury.
                    
                    
                      Y3
                      Low Quality Farm Filler. Thin, mature, close, inelastic, weak, and narrow. Uniformity, 60 percent. Tolerances: 10 percent crude, 10 percent frozen, and 40 percent injury.
                    
                  
                
                
                  
                  § 29.6130
                  Nondescript (N Group).
                  Tobacco which does not meet the minimum specifications or exceeds the tolerance of the lowest grade of any other group.
                  
                    
                      U.S. grades
                      Grade names, minimum specifications, and tolerances
                    
                    
                      N1
                      First Quality Nondescript. Tolerances: 20 percent crude, 20 percent frozen, and 60 percent injury.
                    
                    
                      N2
                      Second Quality Nondescript. Over 20 percent crude, over 20 percent frozen, or over 60 percent injury.
                    
                  
                
                
                  § 29.6131
                  Scrap (S Group).
                  A byproduct of unstemmed and stemmed tobacco. Scrap accumulates from handling tobacco in farm buildings, warehouses, packing and conditioning plants, and stemmeries.
                  
                    
                      U.S. grades
                      Grade names and specifications
                    
                    
                      S
                      Loose, tangled, whole, or broken unstemmed leaves, or the web portion of tobacco leaves reduced to scrap by any process.
                    
                  
                
              
              
                Summary of Standard Grades
                
                  § 29.6155
                  Summary of standard grades.
                  
                    
                      Three grades of binder
                      Three grades of stripper
                    
                    
                      B1
                      C1
                    
                    
                      B2
                      C2
                    
                    
                      B3
                      C3
                    
                  
                  
                    
                      Three grades of straight stripped
                      Three grades of farm filler
                    
                    
                      X1
                      Y1
                    
                    
                      X2
                      Y2
                    
                    
                      X3
                      Y3
                    
                  
                  
                    
                      Two grades of nondescript
                      One grades of scrap
                    
                    
                      N1
                      S
                    
                    
                      N2
                    
                    Tobacco not covered by standard grades is designated as “No-G.”
                  
                
              
              
                Key to Standard Grademarks
                
                  § 29.6161
                  Key to standard grademarks.
                  
                    
                      Groups
                      Qualities
                    
                    
                      B—Binder
                      1—Fine.
                    
                    
                      C—Stripper
                      2—Fair.
                    
                    
                      X—Straight Stripped
                      3—Low.
                    
                    
                      Y—Farm Filler
                    
                    
                      N—Nondescript
                    
                    
                      S—Scrap
                    
                  
                
              
            
            
              Subpart D—Orders of Designation of Tobacco Markets
              
                Authority:
                Sec. 5, 49 Stat. 732, as amended by sec. 157(a)(1), 95 Stat. 374 (7 U.S.C. 511d).
              
              
                § 29.8001
                Designation of tobacco markets.

                The Act of Congress approved August 23, 1935 (49 Stat. 731; 7 U.S.C., Chapter 21A) entitled “The Tobacco Inspection Act” contains the following provisions:
                
                
                  Sec. 2. That transactions in tobacco involving the sale thereof at auction as commonly conducted at auction markets are affected with a public interest; that such transactions are carried on by tobacco producers generally and by persons engaged in the business of buying and selling tobacco in commerce; that the classification of tobacco according to type, grade, and other characteristics affects the prices received therefor by producers; that without uniform standards of classification and inspection the evaluation of tobacco is susceptible to speculation, manipulation, and control, and unreasonable fluctuations in prices and quality determinations occur which are detrimental to producers and persons handling tobacco in commerce; that such fluctuations constitute a burden upon commerce and make the use of uniform standards of classification and inspection imperative for the protection of producers and others engaged in commerce and the public interested therein. * * *

                  Sec. 5. That the Secretary is authorized to designate those auction markets where tobacco bought and sold thereon at auction, or the products customarily manufactured therefrom, moves in commerce. Before any market is designated by the Secretary under this section he shall determine by referendum the desire of tobacco growers who sold tobacco at auction on such market during the preceding marketing season. The Secretary may at his discretion hold one referendum for two or more markets or for all markets in a type area. No market or group of markets shall be designated by the Secretary unless two-thirds of the growers voting favor it. The Secretary shall have access to the tobacco records of the Collector of Internal Revenue and of the several collectors of internal revenue for the purpose of obtaining the names and addresses of growers who sold tobacco on any auction market, and the Secretary shall determine from said records the eligibility of such grower to vote in such referendum, and no grower shall be eligible to vote in more than one referendum. After public notice of not less than thirty days that any auction market has been so designated by the Secretary, no tobacco shall be offered for sale at auction on such market until it shall have been inspected and certified by an authorized representative of the Secretary according to the standards established under this Act, except that the Secretary may temporarily suspend the requirement of inspection and certification at any designated market whenever he finds it impracticable to provide for such inspection and certification because competent inspectors are not obtainable or because the quantity of tobacco available for inspection is insufficient to justify the cost of such service: Provided, That, in the event competent inspectors are not available, or for other reasons, the Secretary is unable to provide for such inspection and certification at all auction markets within a type area, he shall first designate those auction markets where the greatest number of growers may be served with the facilities available to him. No fee or charge shall be imposed or collected for inspection or certification under this section at any designated auction market. Nothing contained in this Act shall be construed to prevent transactions in tobacco at markets not designated by the Secretary or at designated markets where the Secretary has suspended the requirement of inspection or to authorize the Secretary to close any market.
                
                
                  
                    Designated Tobacco Markets
                  
                  
                    Territory
                    Types of tobaccos
                    Auction markets
                    Order of designation
                    Citation
                  
                  
                    (a) Kentucky-Tennessee
                    Fire-cured, and Green River Dark Air-cured—Types 22, 23, 24 and 36
                    Clarksville, Tenn.Springfield, Tenn.
                      Hopkinsville, Ky.
                      Paducah, Ky.
                      Mayfield, Ky.
                      Murray Ky.
                      Madisonville, Ky.
                      Henderson, Ky.
                    
                    June 18, 1936.
                    1 FR 757.
                  
                  
                    (b) Virginia
                    Fire-cured—Type 21
                    Lynchburg, VaBedford, Va.
                      Farmville, Va.
                      Blackstone, Va.
                      Drakes Branch, Va.
                    
                    ......do
                      Do.
                  
                  
                    (c) South Carolina
                    Flue-cured—Type 13
                    Lake City, S. CDarlington, S. C.
                      Pamplico, S. C.
                    
                    July 1, 1936; as amended July 15, 1936
                    1 FR 842, 968.
                  
                  
                    (d) North Carolina
                    Flue-cured—Type 12
                    Farmville, N. CGoldsboro, N. C.
                    
                    July 13, 1936.
                    1 FR 921.
                  
                  
                    (e) North Carolina
                    Flue-cured—Type 11(b).
                    Oxford, N. C
                    Aug. 26, 1936.
                    1 FR 1416.
                  
                  
                    (f) Kentucky
                    Burley—Type 31
                    Bowling Green, KyCynthiana, Ky.
                      Horse Cave, Ky.
                      Mt. Sterling, Ky.
                    
                    Nov. 14, 1936.
                    1 FR 2266.
                  
                  
                    (g) North Carolina
                    Flue-cured
                    Wendell, N. C
                    Sept. 14, 1937.
                    2 FR 2169.
                  
                  
                    (h) Kentucky
                    Burley—Type 31
                    Danville, Ky
                    Dec. 3, 1937
                    2 FR 3102.
                  
                  
                    (i) Virginia
                    Flue-cured
                    South Hill, Va
                    Aug. 23, 1938.
                    3 FR 2074.
                  
                  
                    (j) Kentucky
                    Green River and One-Sucker
                    Owensboro, Ky
                    Sept. 9, 1938.
                    3 FR 2208.
                  
                  
                    (k) Virginia
                    Burley
                    Abingdon, Va
                    Nov. 16, 1938
                    3 FR 2734.
                  
                  
                     West Virginia
                    
                    Huntington, W. Va
                  
                  
                     Tennessee
                    
                    Knoxville, Tenn.
                  
                  
                     Kentucky
                    
                    Maysville, Ky
                  
                  
                     
                    
                    Paris, Ky
                  
                  
                     
                    
                    Springfield, Ky
                  
                  
                     Ohio
                    
                    Ripley, Ohio
                  
                  
                    (l) Georgia
                    Flue-cured
                    Adel, Ga
                    June 22, 1939
                    4 FR 2476.
                  
                  
                     
                    
                    Douglas, Ga
                  
                  
                     
                    
                    Nashville, Ga
                  
                  
                    (m) North Carolina
                    Flue-cured
                    Greenville, N. C
                    July 24, 1939
                    4 FR 3421.
                  
                  
                    (n) Tennessee
                    Fire-cured
                    Paris, Tenn
                    Nov. 7, 1939
                    4 FR 4537.
                  
                  
                     Kentucky
                    Burley
                    Lebanon, Ky
                  
                  
                     
                    
                    Columbia, Tenn
                  
                  
                     
                    
                    Mt. Pleasant, Tenn
                  
                  
                    
                    (o) Florida
                    
                    Live Oak, Fla.
                    ......do
                      Do.
                  
                  
                    (p) Kentucky
                    All
                    Shelbyville, Ky
                    July 17, 1940
                    5 FR 2607.
                  
                  
                    (q) Georgia
                    Flue-cured
                    Danville, Va
                    Aug. 16, 1941
                    6 FR 4111.
                  
                  
                     North Carolina
                    
                    Dillon, S.C
                  
                  
                     South Carolina
                    
                    Fuquay Springs-Varina, N.C
                  
                  
                     Virginia
                    
                    Loris, S.C
                  
                  
                     
                    
                    Reidsville, N.C
                  
                  
                     
                    
                    Robersonville, N.C
                  
                  
                     
                    
                    Statesboro, Ga
                  
                  
                     
                    
                    Tarboro, N.C
                  
                  
                     
                    
                    Timmonsville, S.C
                  
                  
                     
                    
                    Williamston, N.C
                  
                  
                    (r) Kentucky
                    One-sucker
                    Franklin, Ky
                    Oct. 9, 1941
                    6 FR 5147.
                  
                  
                     Tennessee
                    
                    Mayfield, Ky
                  
                  
                     
                    
                    Russellville, Ky
                  
                  
                     
                    
                    Westmoreland, Tenn
                  
                  
                    (s) Indiana
                    Burley
                    Asheville, N.C
                    Oct. 25, 1941
                    6 FR 5478.
                  
                  
                     Kentucky
                    
                    Bloomfield, Ky
                  
                  
                     Missouri
                    
                    Boone, N.C
                  
                  
                     North Carolina
                    
                    Camp Taylor, Ky
                  
                  
                     Tennessee
                    
                    Carrollton, Ky
                  
                  
                     
                    
                    Carthage, Tenn
                  
                  
                     
                    
                    Covington, Ky
                  
                  
                     
                    
                    Fayetteville, Tenn
                  
                  
                     
                    
                    Franklin, Tenn
                  
                  
                     
                    
                    Gallatin, Tenn
                  
                  
                     
                    
                    Glasgow, Ky
                  
                  
                     
                    
                    Greensburg, Ky
                  
                  
                     
                    
                    Greeneville, Tenn
                  
                  
                     
                    
                    Harrodsburg, Ky
                  
                  
                     
                    
                    Hartsville, Tenn
                  
                  
                     
                    
                    Hopkinsville, Ky
                  
                  
                     
                    
                    Johnson City, Tenn
                  
                  
                     
                    
                    Lexington, Ky
                  
                  
                     
                    
                    Louisville, Ky
                  
                  
                     
                    
                    Madison, Ind
                  
                  
                     
                    
                    Morristown, Tenn
                  
                  
                     
                    
                    New Albany, Ind
                  
                  
                     
                    
                    New Tazewell, Tenn
                  
                  
                     
                    
                    Owensboro, Ky
                  
                  
                     
                    
                    Richmond, Ky
                  
                  
                     
                    
                    Rogersville, Tenn
                  
                  
                     
                    
                    Weston, Mo
                  
                  
                    (t) Georgia
                    Flue-cured
                    
                    June 26, 1942
                    7 FR 4811.
                  
                  
                     Florida
                    
                    Ahoskie, N.C
                  
                  
                     North Carolina
                    
                    Baxley, Ga
                  
                  
                     South Carolina
                    
                    Blackshear, Ga
                  
                  
                     Virginia
                    
                    Brookneal, Va
                  
                  
                     
                    Flue-cured
                  
                  
                     
                    
                    Chadbourn, N.C
                  
                  
                     
                    
                    Chase City, Va
                  
                  
                     
                    
                    Clarksville, Va
                  
                  
                     
                    
                    Clarkton, N.C
                  
                  
                     
                    
                    Conway, S.C
                  
                  
                     
                    
                    Durham, N.C
                  
                  
                     
                    
                    Fair Bluff, N.C
                  
                  
                     
                    
                    Fairmont, N.C
                  
                  
                     
                    
                    Hazlehurst, Ga
                  
                  
                     
                    
                    Henderson, N.C
                  
                  
                     
                    
                    Kenbridge, Va
                  
                  
                     
                    
                    Kingstree, S.C
                  
                  
                     
                    
                    Kinston, N.C
                  
                  
                     
                    
                    Lake City, Fla
                  
                  
                     
                    
                    Lawrenceville, Va
                  
                  
                     
                    
                    Louisburg, N.C
                  
                  
                     
                    
                    Lumberton, N.C
                  
                  
                     
                    
                    Martinsville, Va
                  
                  
                     
                    
                    Moultrie, Ga
                  
                  
                     
                    
                    Mt. Airy, N.C
                  
                  
                     
                    
                    Mullins, S.C
                  
                  
                     
                    
                    Pelham, Ga
                  
                  
                    
                     
                    
                    Petersburg, Va
                  
                  
                     
                    
                    Rocky Mount, N.C
                  
                  
                     
                    
                    Rocky Mount, Va
                  
                  
                     
                    
                    Roxboro, N.C
                  
                  
                     
                    
                    Sanford, N.C
                  
                  
                     
                    
                    Smithfield, N.C
                  
                  
                     
                    
                    South Boston, Va
                  
                  
                     
                    
                    Tabor City, N.C
                  
                  
                     
                    
                    Tifton, Ga
                  
                  
                     
                    
                    Vidalia, Ga
                  
                  
                     
                    
                    Wallace, N.C
                  
                  
                     
                    
                    Warrenton, N.C
                  
                  
                     
                    
                    Washington, N.C
                  
                  
                     
                    
                    Waycross, Ga
                  
                  
                     
                    
                    Whiteville, N.C
                  
                  
                     
                    
                    Wilson, N.C
                  
                  
                     
                    
                    Winston-Salem, N.C
                  
                  
                    (u) Virginia
                    All
                    Richmond, Va
                    Nov. 7, 1942
                    7 FR 9107.
                  
                  
                    (v) Tennessee
                    ......do
                    Springfield and Clarksville, Tenn
                    Sept. 18, 1944
                    9 FR 11571.
                  
                  
                    (w) Georgia
                    ......do
                    Quitman, Ga
                    Aug. 28, 1945
                    10 FR 11104.
                  
                  
                    (x) Georgia
                    ......do
                    Fitzgerald, Ga
                    July 22, 1946
                    11 FR 7967.
                  
                  
                    (y) North Carolina
                    ......do
                    Clinton, N C
                    Aug. 9, 1946
                    11 FR 8712.
                  
                  
                    (z) Kentucky
                    ......do
                    Winchester, Ky
                    Oct. 30, 1946
                    11 FR 13099.
                  
                  
                    (aa) North Carolina
                    ......do
                    Fayetteville, N.C
                    June 17, 1947
                    12 FR 4015.
                  
                  
                    (bb) Maryland
                    ......do
                    Hughesville, La Plata, Upper Marlboro, and Waldorf, Md
                    May 17, 1948
                    13 FR 2579.
                  
                  
                    (cc) Florida
                    ......do
                    Jasper, Fla
                    May 27, 1948
                    13 FR 2963.
                  
                  
                    (dd) Georgia
                    ......do
                    Claxton, Ga.
                    July 30, 1948
                    13 FR 4498.
                  
                  
                    (ee) Kentucky
                    ......do
                    London, Ky
                    Oct. 25, 1948
                    13 FR 6349.
                  
                  
                    (ff) North Carolina
                    ......do
                    West Jefferson, N.C
                    ......do
                    13 FR 6348.
                  
                  
                    (gg) North Carolina
                    ......do
                    Dunn, N.C
                    July 15, 1949
                    14 FR 4514.
                  
                  
                    (hh) North Carolina
                    ......do
                    Ellerbe, N.C
                    Aug. 25, 1949
                    14 FR 5364.
                  
                  
                    (ii) Kentucky, Tennessee
                    ......do
                    Somerset, Ky
                    Oct. 7, 1949
                    14 FR 6193.
                  
                  
                     
                    
                    Sparta, Tenn
                  
                  
                    (jj) North Carolina
                    ......do
                    Greensboro, N.C
                    June 16, 1950
                    15 FR 3980.
                  
                  
                     South Carolina
                    
                    Windsor, N.C
                  
                  
                     Georgia
                    
                    Hemingway, S.C
                  
                  
                     
                    
                    Sylvester, Ga
                  
                  
                    (kk) Kentucky
                    All
                    Franklin, Ky
                    June 21, 1950
                    15 FR 4072.
                  
                  
                     
                    
                    Russellville, Ky
                  
                  
                     
                    
                    Scottsville, Ky
                  
                  
                    (ll) Tennessee, Virginia
                    ......do
                    Sweetwater, Tenn
                    July 18, 1950
                    15 FR 4675.
                  
                  
                     
                    
                    Pennington Gap, Va
                  
                  
                    (mm) Kentucky
                    ......do
                    Mayfield, Ky
                    Oct. 19, 1950
                    15 FR 7117.
                  
                  
                     
                    
                    Murray, Ky
                  
                  
                     
                    
                    Paducah, Ky
                  
                  
                    (nn) South Carolina
                    ......do
                    Lamar, S.C
                    May 28, 1951
                    16 FR 5108.
                  
                  
                    (oo) Tennessee
                    ......do
                    Mountain City, Tenn
                    Nov. 1, 1951
                    16 FR 11260.
                  
                  
                    (pp) Florida
                    ......do
                    High Springs
                    June 2, 1954
                    19 FR 3211.
                  
                  
                    (qq) Tennessee
                    ......do
                    Newport
                    Oct. 27, 1954
                    19 FR 6878.
                  
                  
                    (rr) Georgia
                    ......do
                    Alma and Pearson
                    May 13, 1955
                    20 FR 3252.
                  
                  
                    (ss) Kentucky
                    ......do
                    Henderson, Ky
                    Oct. 29, 1942
                    20 FR 8142.
                  
                  
                     Virginia.
                    
                    Gate City, Va.
                  
                  
                    (tt) Florida
                    All
                    Madison, Fla
                    July 6, 1956
                    21 FR 4998.
                  
                  
                     Georgia
                    
                    Swainsboro, Ga.
                  
                  
                     
                    
                    Thomasville, Ga
                  
                  
                    (uu) Kentucky
                    All
                    Morehead
                    June 18, 1958
                    23 FR 4377.
                  
                  
                    (vv) North Carolina
                    ......do
                    Yadkinville, N.C
                    April 15, 1970
                    35 FR 6107.
                  
                  
                    (ww) North Carolina
                    Flue-Cured
                    Mebane-Burlington
                    Mar. 11, 1983
                    48 FR 10291.
                  
                  
                    (xx) Georgia
                    Flue-Cured
                    Valdosta-Hahira
                    Apr. 19, 1985
                    50 FR 15537.
                  
                  
                    (yy) Virginia
                    Type 37
                    Farmville
                    Oct. 9, 1985
                    50 FR 41127.
                  
                  
                    (zz) Georgia
                    Flue-Cured
                    Baxley-Hazlehurst
                    July 6, 1987
                    52 FR 25199.
                  
                  
                    (aaa) South Carolina
                    Flue-Cured
                    Darlington-Timmonsville
                    July 6, 1987
                    52 FR 25200.
                  
                  
                    (bbb) North Carolina
                    Flue-Cured
                    Carthage-Aberdeen
                    Aug. 30, 1988
                    53 FR 33097.
                  
                  
                    (ccc) North Carolina
                    Flue-cured
                    Stoneville-Madison
                    Aug. 2, 1989.
                    54 FR 31797.
                  
                  
                    (ddd) Georgia
                    Flue-Cured
                    
                    Sept. 4, 1990.
                    55 FR 35886.
                  
                  
                    (eee) Georgia
                    Flue-Cured
                    Metter
                    Sept. 4, 1990.
                    55 FR 35885.
                  
                  
                    (fff) Georgia
                    Flue-Cured
                    Fitzgerald-Ocilla
                    May 29, 1991
                    56 FR 19541.
                  
                  
                    (ggg) North Carolina
                    Flue-cured
                    Windsor-Williamston-Robersonville
                    June 27, 1994
                    59 FR 27215.
                  
                  
                    
                    (hhh) Georgia
                    Flue-Cured
                    Tifton-Fitzgerald-Ocilla
                    Apr. 6, 1995
                    60 FR 12398.
                  
                  
                    (iii) South Carolina
                    Flue-Cured
                    Kingstree-Hemingway
                    Apr. 6 1995
                    60 FR 12399.
                  
                  
                    (jjj) North Carolina
                    Flue-Cured
                    Clarkton-Chadbourn
                    Apr. 6, 1995
                    60 FR 12400.
                  
                  
                    (kkk) North Carolina
                    Flue-Cured
                    Fairmont-Fair Bluff
                    Apr. 6, 1995
                    60 FR 12401.
                  
                  
                    (lll) North Carolina
                    Flue-cured
                    Sanford-Carthage-Aberdeen
                    July 5, 1996
                    61 FR 27997.
                  
                  
                    (mmm) Kentucky
                    Burley
                    Horse Cave-Glasgow-Greensburg, KY
                    July 15, 1996
                    61 FR 29924.
                  
                  
                    (nnn) North Carolina, Tennessee
                    Burley
                    Boone-West Jefferson-Mountain City
                    July 15, 1996
                    61 FR 29923.
                  
                  
                    (ooo) North Carolina
                    Flue-Cured
                    Tabor City-Whiteville
                    June 5, 1997
                    62 FR 24559.
                  
                  
                    (ppp) Virginia
                    Flue-Cured
                    Clarksville-Chase City
                    July 1, 1998
                    63 FR 29529.
                  
                  
                    (qqq) North Carolina, South Carolina
                    Flue-Cured
                    Fairmont-Fair Bluff-Loris
                    October 22, 2001
                    66 FR 53076.
                  
                
                [1 FR 649, June 23, 1936. Redesignated at 14 FR 465, Feb. 3, 1949, and further redesignated at 24 FR 2776, Apr. 10, 1959, as amended at 35 FR 6107, Apr. 15, 1970; 45 FR 36957, Oct. 16, 1974; 48 FR 10291, Mar. 11, 1983; 50 FR 15537, Apr. 19, 1985; 50 FR 41127, Oct. 9, 1985; 52 FR 25199, 25200, July 6, 1987; 53 FR 33097, Aug. 30, 1988; 54 FR 31797, Aug. 2, 1989; 55 FR 35885, 35886 Sept. 4, 1990; 56 FR 19541, Apr. 29, 1991; 59 FR 27215, May 26, 1994; 60 FR 12398, 12399, 12400, and 12401, Mar. 7, 1995; 61 FR 29923, 29924, June 13, 1996; 61 FR 37351, July 18, 1996; 62 FR 24559, May 6, 1997; 63 FR 29529, June 1, 1998; 66 FR 53075, Oct. 19, 2001]
              
            
            
              Subpart E [Reserved]
            
            
              Subpart F—Policy Statement and Regulations Governing the Identification and Certification of Nonquota Tobacco Produced and Marketed in a Quota Area
              
                Authority:
                Pub. L. 97-98, 95 Stat. 1266, as amended (7 U.S.C. 1314f).
              
              
                Source:
                47 FR 8980, Mar. 3, 1982, unless otherwise noted.
              
              
                definitions
                
                  § 29.9201
                  Terms defined.
                  As used in this subpart and in all instructions, forms, and documents in connection therewith, the words and phrases hereinafter defined shall have the indicated meanings so assigned.
                
                
                  § 29.9202
                  Approved receiving station.
                  Points approved by the Director at which tobacco is offered for marketing or shipment into commerce including tobacco auction warehouses, packing houses, prizeries, or places where tobacco is handled or stored.
                
                
                  § 29.9203
                  Certification.
                  The documentation of class or type, weight, or other tobacco characteristics as required in § 29.9263.
                
                
                  § 29.9204
                  Crop-lot.
                  The assemblage of individual lots representing the season's production of each kind or type of nonquota tobacco produced on an individual farm.
                
                
                  § 29.9205
                  Identification number (farm serial number).
                  The serial number assigned to an individual farm by the appropriate office of the Agricultural Stabilization and Conservation Service.
                
                
                  § 29.9206
                  Inspection.
                  The examination by an inspector of a lot or crop-lot of tobacco to make determinations necessary for proper certification.
                
                
                  § 29.9207
                  Nonquota tobacco.
                  Any kind or type of tobacco not subject to production and/or marketing limitations or restrictions under regulations issued by the Agricultural Stabilization and Conservation Service.
                
                
                  § 29.9208
                  Permissive inspection.

                  Permissive inspection consists of inspecting and certificating tobacco, upon the request of an interested party.
                
                
                  § 29.9209
                  Lot.
                  A pile, basket, bulk, package, or other definite unit.
                
                
                  § 29.9210
                  Office of inspection.
                  A field office of the inspection service of the Tobacco Division.
                
              
              
                policy statement
                
                  § 29.9221
                  Policy statement.
                  Public Law 97-98 enacted on December 22, 1981, amended section 320 of the Agricultural Adjustment Act of 1938, to preserve the effectiveness of the tobacco program by discouraging the production of tobacco not under quota in states where tobacco farmers have elected to comply with marketing quotas. Under the amendment, any tobacco represented by the producer as nonquota which is produced in a state where producers have approved marketing quotas shall be determined to be subject to marketing quotas for the quota tobacco produced in that state having the highest price support, with the specific exemptions provided for in section 320(b) and set out in 7 CFR parts 724, 725, and 726 of these regulations. The regulations in this subpart set out procedures for requesting a Tobacco Classification Certificate which would certify that the inspected tobacco is readily and distinguishably different from all kinds of quota tobacco, as determined through application of the standards for inspection and identification of tobacco.
                
              
              
                administration
                
                  § 29.9231
                  Administration.
                  The Director, Tobacco Division, Agricultural Marketing Service, U.S. Department of Agriculture, Washington, DC, 20250, is charged with the supervision of the Division and the performance of all duties assigned thereto in the administration of the act. The conduct of all services and the licensing or employment of inspection/grading/sampling personnel under these regulations shall be accomplished without discrimination as to race, color, creed, sex, or national origin. Information concerning such administration may be obtained from the Director.
                
                
                  § 29.9232
                  Where certification is available.
                  Nonquota tobacco may be inspected and certified by class or type, upon request of an interested party, when the tobacco is displayed at an approved receiving station where the tobacco is accessible to the inspector.
                
                
                  § 29.9233
                  When certification will be made.
                  Certification services for the nonquota tobacco shall be made when inspectors are available and such sales will not interfere with scheduled sales on designated auction markets.
                
                
                  § 29.9234
                  Who may obtain certification.
                  Certification of nonquota tobacco may be requested by an interested party (applicant) by filing an application in accordance with §§ 29.9236 and 29.9237.
                
                
                  § 29.9235
                  How to make application.
                  Application for certification by class or type of nonquota tobacco shall be made to the office of inspection, not less than 14 days before the date of requested certification. The application shall be in writing and signed by the applicant.
                
                
                  § 29.9236
                  Form of application.
                  Application for inspection and certification of class or type of nonquota tobacco shall include the following information;
                  (a) The date of the application;
                  (b) The producer's certification of the type of the tobacco, the crop year when produced, and where produced;
                  (c) The name and post office address of the applicant;
                  (d) The financial interest of the applicant in the tobacco;
                  (e) The exact nature of the service desired;
                  (f) A statement that the tobacco is (1) in commerce, as defined in the act, or (2) entering such commerce; and
                  (g) Such other necessary information as the Director may require.
                
                
                  
                  § 29.9237
                  When application deemed filed.
                  An application shall be deemed filed when delivered to the office of inspection. When an application is filed, the date and time of filing shall be recorded by the official receiving it.
                
                
                  § 29.9238
                  When application may be rejected.
                  An application may be rejected (a) for noncompliance with the act or the regulations in this subpart, or (b) when it is not practicable to provide the service. All expenses incurred in connection with an application rejected for noncompliance with the act or the regulations in this subpart shall be paid by the applicant as provided in § 29.124 of subpart B of this part.
                
                
                  § 29.9239
                  When application may be withdrawn.
                  An application may be withdrawn at any time before the requested service is rendered. Payment of expenses incurred in connection therewith shall be paid by the applicant as provided in § 29.124 and subpart B of this part.
                
                
                  § 29.9240
                  Responsibilities of applicant.
                  Any applicant requesting class or type certification on nonquota tobacco produced in a quota area, shall obtain from the appropriate county office of the Agricultural Stabilization and Conservation Service a certificate showing the acreage of nonquota tobacco grown on each affected farm and the identification number. It shall also be the responsibility of the applicant to:
                  (a) Make available to the inspector any or all information required by the inspector for completion of the Tobacco Classification Certificate,
                  (b) Make the tobacco accessible to the inspector, and
                  (c) Surrender to the inspector at time of certification a copy of the ASCS certificate and sale bill.
                
                
                  § 29.9241
                  Accessibility of tobacco.
                  All tobacco to be inspected and certified by class or type upon application shall be made accessible by the applicant for proper examination, including any necessary display in proper light for determination of grade, class, type, or other characteristics or for drawing of samples. Each croplot shall be displayed at an approved receiving station in a continuous and orderly sequence with no other quota, nonquota, or other producer's tobacco in between. The lots shall be arranged in rows 18 inches apart with the leaves of adjacent lots not touching within the rows. Coverings shall be removed by the applicant in such manner as may be prescribed by the inspector.
                
              
              
                fees and charges
                
                  § 29.9251
                  Fees and charges.
                  Fees and charges for inspection and certification services shall comprise the cost of salaries, travel, per diem, and related expenses to cover the costs of performing the service. Fees shall be for actual time required to render the service calculated to the nearest 30-minute period. The hourly rate shall be $47.40. The overtime rate for service performed outside the inspector's regularly scheduled tour of duty shall be $53.70. The rate of $64.45 shall be charged for work performed on Sundays and holidays.
                  [56 FR 41922, Aug. 26, 1991, as amended at 66 FR 28361, May 23, 2001]
                
              
              
                certifying procedures
                
                  § 29.9261
                  Procedure to be followed.

                  In certifications based on permissive inspection of nonquota tobacco produced in a state where any quota tobacco is produced, the inspector shall use the Official Standard Grades for all types of quota tobacco. The inspector shall determine by inspecting each lot in the crop-lot whether the crop-lot can be certified as the nonquota tobacco requested by the applicant. If the inspector determines upon inspection that any individual lot in the crop-lot meets the specifications of any grade of any quota tobacco, no certificate will be issued on any tobacco in the crop-lot.
                
                
                  § 29.9262
                  Issuance of certificates.
                  A “Tobacco Classification Certificate” may be issued upon request of an applicant for nonquota tobacco certified in accordance with § 29.9261. The Tobacco Classification Certificate will be supplied by the inspection office.
                
                
                  
                  § 29.9263
                  Tobacco classification certificate.
                  Each tobacco classification certificate shall show:
                  (a) The caption “Tobacco Classification Certificate”;
                  (b) Whether it is an original, first, second, or other copy;
                  (c) The number of the certificate;
                  (d) The sale bill identification number;
                  (e) The location of the tobacco at the time of inspection and certification;
                  (f) The date of certification;
                  (g) The class or type of tobacco;
                  (h) The number of lots in the crop-lot;
                  (i) The weight of each lot;
                  (j) The signature of the inspector and,
                  (k) Such additional information as may be required by the Director.
                
                
                  § 29.9264
                  Forms.
                  Each certificate issued under this regulation shall:
                  (a) Show that it was issued under the Tobacco Inspection Act;
                  (b) Be in a form approved for the purpose by the Director, and
                  (c) Embody within it, written or printed terms with respect to the particular kind of service, all applicable information required by § 29.9263. Each certificate may also contain any information, not inconsistent with the act and the regulations in this subpart, as may be approved or required by the Director. The Director may, in his discretion, specify or limit the period in which a certificate shall be valid.
                
                
                  § 29.9265
                  Disposition of certificate.
                  Distribution of the Tobacco Classification Certificate shall be limited to the provisions of this section. The original certificate and one copy shall be delivered or mailed to the applicant or his agent. One copy and the copy of the ASCS certificate shall be forwarded by the inspector to the Division or office of inspection.
                
                
                  § 29.9266
                  Changes or alterations.
                  No change or alteration shall be made in the weight or other identification of a lot on the Tobacco Classification Certificate after the certification of class or type, and any such change or alteration shall constitute and be construed as a change or alteration in the certificate issued or authorized under the act.
                
              
              
                preclusion
                
                  § 29.9281
                  Preclusion.
                  The provisions of this subpart shall not preclude the application of other administrative remedies or the institution of criminal proceedings in appropriate cases as provided by the act.
                
              
            
            
              Subpart G—Policy Statement and Regulations Governing Availability of Tobacco Inspection and Price Support Services to Flue-Cured Tobacco on Designated Markets
              
                Authority:
                Tobacco Inspection Act, 49 Stat. 731 (7 U.S.C. 511 et seq.); Commodity Credit Corporation Charter Act, 62 Stat. 1070, as amended (15 U.S.C. 714 et seq.); sec. 213, Pub. L. 98-180, 97 Stat. 1149 (7 U.S.C. 1421); 49 Stat. 731 (7 U.S.C. 511 et seq.), unless otherwise noted.
              
              
                Source:
                39 FR 17754, May 20, 1974, unless otherwise noted.
              
              
                § 29.9401
                Definitions.
                As used in this subpart, the following terms shall have the following meanings:
                (a) Secretary means the Secretary of Agriculture of the United States, or any officer or employee of the Department to whom authority has heretofore been delegated or may hereafter be delegated to act in his stead.
                (b) Marketing area means a geographical area within the flue-cured tobacco production area specified by the Secretary each year on the basis of his determination that significant quantities of tobacco produced in such area are ready for marketing.
                (c) Resale tobacco means any tobacco offered for sale, or sold, by someone other than its producer.
                (d) Nonauction-purchased tobacco means tobacco purchased at other than a bona fide auction sale, as defined in 7 CFR 29.1(d), on a designated market, as defined in 7 CFR 29.1(e).
                (e) Nonauction-purchased resale tobacco means tobacco being offered for sale, or sold, at auction by a person who purchased it at other than a bona fide auction sale, as defined in 7 CFR 29.1(d), on a designated market, as defined in 7 CFR 29.1(e).
                [39 FR 17754, May 20, 1974, as amended at 40 FR 31592, July 28, 1975]
              
              
                § 29.9402
                Policy statement.
                The sets of inspectors available to serve the flue-cured marketing areas are currently adequate to provide inspection service as rapidly as tobacco can be purchased, handled and processed by the currently existing facilities of the buyers, and the lack of inspection personnel is not a limiting factor to accelerated marketings or the extension of price support to producers. The sets of buyers assigned to the flue-cured markets by the buying industry are adequate to purchase tobacco as rapidly as it can be handled and processed by the buyers' facilities. However, the tobacco ready for marketing during most weeks of the marketing season substantially exceeds the quantities which can be purchased, handled and processed by the currently existing facilities of the buyers. Moreover, the total number of flue-cured markets are substantially greater than the number of sets of buyers assigned by the buying companies or the number of sets of available inspectors. In this situation, about 6 months is required to market a year's crop of flue-cured tobacco and all warehouses cannot be served at the same time by the available sets of inspectors and the sets of buyers assigned by the buying companies. As additional sets of inspectors would not relieve the situation, inspection service will be provided by assigning the available inspectors to the various marketing areas and to warehouses within the marketing areas in a manner determined by the Secretary to provide the best and most equitable service to all growers.
              
              
                § 29.9403
                Flue-Cured Tobacco Advisory Committee.
                To assist the Secretary in making the apportionment and assignment of inspectors, a Flue-Cured Tobacco Advisory Committee, appointed in accordance with the Federal Advisory Committee Act (5 U.S.C. appendix I), shall advise and recommend to the Secretary marketing area opening dates and selling schedules for both designated and undesignated flue-cured tobacco to be sold in each marketing area and in each warehouse within each marketing area.
                [39 FR 30475, Aug. 23, 1974, as amended at 49 FR 4067, Feb. 2, 1984; 50 FR 45806, Nov. 4, 1985; 51 FR 5987, Feb. 19, 1986; 67 FR 61468, Oct. 1, 2002]
              
              
                § 29.9404
                Marketing area opening dates and marketing schedules.
                (a) The Flue-Cured Tobacco Advisory Committee shall recommend, to the Secretary, marketing areas in the flue-cured tobacco production area and marketing area opening dates and selling schedules for both designated and undesignated tobacco for each marketing area and for the individual warehouses in each marketing area, which specify the length of time inspectors will be available to inspect designated tobacco and undesignated tobacco and/or the quantity of designated or undesignated tobacco to be marketed in each area and through each warehouse within such marketing area. In developing such opening date and selling schedules, the Committee shall take into account the following:
                (1) When a sufficient volume of tobacco produced within a specific area of the flue-cured tobacco production area will be ready for marketing;
                (2) The volume of tobacco ready for marketing which the producers have designated under § 1464.2(e) of this title to be sold at specific warehouses and also the volume of tobacco ready for marketing which has not been so designated by the producer;

                (3) With regard to undesignated tobacco, the Committee shall first determine, on the basis of all information available to it, the volume of undesignated tobacco in a geographical area, and then shall provide sales opportunity for each warehouse to sell an amount of the undesignated tobacco available for sale from that geographical area in proportion to the amount of tobacco designated to the warehouse in comparison to the total amount of tobacco designated in the marketing area in which the warehouse is located. Provided, however, that the Secretary may authorize additional undesignated sales opportunity if the warehouse provided proper proof that it does, in fact, have available for sale a volume of tobacco which has not previously been designated and which was eligible for designation to that warehouse had the producer chosen to designate and that such additional volume of tobacco warrants more sales opportunity than allowed by the schedule;
                (4) The processing or redrying capacity of the industry and the number of inspectors available to provide inspection service during the specific period involved;
                (5) Such other factors or information as may be necessary to develop an effective and equitable opening date and selling schedule.
                (b) The Flue-Cured Tobacco Advisory Committee shall thereupon submit its recommended opening date and selling schedules for designated and undesignated tobacco and the geographic areas to be included in specific marketing areas to the Secretary together with a basis supporting its recommendations.
                [39 FR 17754, May 20, 1974, as amended at 39 FR 30476, Aug. 23, 1974; 40 FR 24174, June 5, 1975; 40 FR 30917, July 24, 1975]
              
              
                § 29.9405
                Issuance of marketing area opening date and selling schedules by the Secretary.
                (a) The Secretary shall review the recommendations of the Flue-Cured Tobacco Advisory Committee and based upon such recommendations and the basis therefor and such other information as may be available to him, shall specify the geographic areas to be encompassed by specific marketing areas, set the opening dates for sale within the marketing areas and issue the selling schedules for designated and undesignated tobacco. The inspection of flue-cured tobacco shall be in accordance with said schedules.
                (b) The Flue-Cured Tobacco Advisory Committee shall recommend modifications in the opening date and marketing schedule during the flue-cured tobacco marketing season as may be warranted by changes in marketing conditions and the Secretary shall act thereon in the same manner as approving the initial opening date and marketing schedules.
                [39 FR 17754, May 20, 1974, as amended at 39 FR 30476, Aug. 23, 1974]
              
              
                § 29.9406
                Failure of warehouse to comply with opening and selling schedule.
                (a) Each warehouse shall comply with opening and selling schedules issued by the Secretary for designated and undesignated flue-cured tobacco.
                (b) For each of any two consecutive sales days during the marketing season a warehouse may exceed its scheduled sales opportunity for designated or undesignated tobacco, but the pounds sold during the second or third sales day must be adjusted so the warehouse will be back in compliance at the end of the third sales day or no tobacco inspection or price support services will be made available on the next succeeding sales day. Any such adjustment which is within 100 pounds of the required reduction shall be considered as in compliance with this section. During the closeout period, if a warehouse sells tobacco in excess of that allowed by the sales schedule on either of the last two sales days of the marketing season, then such excess sales shall be deducted from its scheduled sales opportunity on the first, or more, sales days of the next marketing season.
                (c) The amount of the poundage adjustment specified in paragraph (b) of this section for a warehouse selling in excess of the sales schedule shall be as follows:

                (1) If the excess is 5,000 pounds or less of designated producer tobacco, the adjustment in producer sales opportunity shall be one pound for each pound of excess; sales in excess of 5,000 pounds shall be a violation of the sales schedule and the adjustment for the first violation shall be 5,000 pounds plus the larger of 3 pounds for each pound in excess of 5,000 pounds or 5,000 pounds; for the second violation, the adjustment shall be 5,000 pounds plus the larger of 5 pounds for each pound in excess of 5,000 or 15,000 pounds; and for the third and subsequent violations, the adjustment shall be 5,000 pounds plus the larger of 5 pounds for each pound in excess of 5,000 pounds or 50 percent of a scheduled day's sales opportunity.
                (2) If the excess is 1,000 pounds or less of undesignated producer tobacco, the adjustment in producers sales opportunity is one pound for each pound of excess; if the excess is larger than 1,000 pounds, the adjustment is 1,000 pounds plus the larger of 3 pounds for each pound in excess of 1,000 or 2,000 pounds.
                (3) If the excess is designated producer tobacco that is not eligible for sale at the warehouse on the day of the sale, the adjustment in producers sales opportunity for the first violation is the larger of 3 pounds for each pound in excess or 5,000 pounds, and for the second and succeeding violations, the larger of 5 pounds for each pound in excess or 10,000 pounds.
                (d) If, on any sales day, a warehouse does not sell the full quantity of designated or undesignated tobacco authorized to be sold at such warehouse, the designated or undesignated sales opportunity at such warehouse on the next immediate sales day shall automatically be increased by the unsold quantity except that no such increase in sales opportunity shall exceed 5,000 pounds for designated tobacco or 500 pounds for undesignated tobacco.
                [46 FR 56156, Nov. 16, 1981, as amended at 65 FR 46087, July 27, 2000]
              
              
                § 29.9407
                Records and reports.
                (a) Each warehouse, on a designated market, shall provide the Secretary with any information that is requested on forms provided said warehouse by the Secretary.
                (b) Each warehouse shall keep records for a period of two years from the opening of the marketing season in which the tobacco is sold, and make available to the Secretary such records as are necessary for the Secretary to verify the information required by paragraph (a) of this section.
                (c) Failure to comply with the requirements of this section including but not limited to failure to provide information which is accurate, shall result in suspension of tobacco inspection services for a minimum of the equivalent of one sales day or until such time as the warehouse comes into compliance.
                (Approved by the Office of Management and Budget under control number 0581-0056)
                (44 U.S.C. 3506)
                [46 FR 56156, Nov. 16, 1981, as amended at 47 FR 745, Jan. 7, 1982]
              
            
          
          
            Pt. 30
            PART 30—TOBACCO STOCKS AND STANDARDS
            
              
                Classification of Leaf Tobacco Covering Classes, Types, and Groups of Grades
                Sec.
                30.1
                Definitions of terms used in classification of leaf tobacco.
                30.2
                Leaf tobacco.
                30.3
                Unstemmed.
                30.4
                Stemmed.
                30.5
                Class.
                30.6
                Type.
                30.7
                Group.
                30.8
                Scrap.
                30.9
                Nondescript.
                30.10
                Cure.
                30.11
                Flue-cure.
                30.12
                Fire-cure.
                30.13
                Air-cure.
                30.14
                Cigar filler.
                30.15
                Cigar binder.
                30.16
                Cigar wrapper.
                30.17
                Damage.
                30.18
                Injury.
                30.19
                Nested.
                30.20
                Crude.
                30.21
                Foreign matter.
                30.31
                Classification of leaf tobacco.
                30.36
                Class 1; flue-cured types and groups.
                30.37
                Class 2; fire-cured types and groups.
                30.38
                Class 3; air-cured types and groups.
                30.39
                Class 4; cigar-filler types and groups.
                30.40
                Class 5; cigar-binder types and groups.
                30.41
                Class 6; cigar-wrapper types and groups.
                30.42
                Class 7; miscellaneous domestic types.
                30.43
                Class 8; foreign-grown cigar-leaf types.
                30.44
                Class 9; foreign-grown types other than cigar-leaf.
              
              
                Reports
                30.60
                Reports.
              
              
                Administration
                30.61
                Administration.
              
            
            
              Authority:
              7 U.S.C. 502.
            
            
              Source:
              39 FR 5300, Feb. 12, 1974, unless otherwise noted.
            
            
              
              Classification of Leaf Tobacco Covering Classes, Types and Groups of Grades
              
                § 30.1
                Definitions of terms used in classification of leaf tobacco.
                For the purpose of §§ 30.1 through 30.44 the terms appearing in §§ 30.2 through 30.21 shall be construed as explained therein.
              
              
                § 30.2
                Leaf tobacco.
                Tobacco in the forms in which it appears between the time it is cured and stripped from the stalk, or primed and cured, and the time it enters into the different manufacturing processes. The acts of stemming, sweating or fermenting, and conditioning are not regarded as manufacturing processes. Leaf tobacco does not include any manufactured or semimanufactured tobacco, stems which have been removed from leaves, cuttings, clippings, trimmings, shorts, or dust.
              
              
                § 30.3
                Unstemmed.
                A form of leaf tobacco consisting of a collection of leaves from which the stems or midribs have not been removed, including leaf-scrap.
              
              
                § 30.4
                Stemmed.
                A form of leaf tobacco consisting of a collection of leaves from which the stems or midribs have been removed, including strip scrap.
              
              
                § 30.5
                Class.
                One of the major divisions of leaf tobacco based on the distinct characteristics of the tobacco caused by differences in varieties, soil and climatic conditions, and the methods of cultivation, harvesting, and curing.
              
              
                § 30.6
                Type.
                A subdivision of a class of leaf tobacco, having certain common characteristics which permit of its being divided into a number of related grades. Any tobacco that has the same characteristics and corresponding qualities, colors, and lengths, shall be treated as one type, regardless of any factors of historical or geographical nature which cannot be determined by an examination of the tobacco.
              
              
                § 30.7
                Group.
                A group of grades, or a division of a type covering several closely related grades, based on the general quality of the tobacco, including the percentage of injury, and other factors. The factors that determine the group divisions also largely determine the usage or suitability of tobacco for certain purposes.
              
              
                § 30.8
                Scrap.
                A byproduct from handling leaf tobacco in both the unstemmed and stemmed forms, consisting of loose and tangled portions of tobacco leaves, floor sweepings, and all other tobacco materials (except stems) which accumulate in auction and storage warehouses, packing and conditioning plants, and stemmeries. Scrap which accumulates from handling unstemmed leaf tobacco is known as leaf-scrap, and scrap which accumulates from handling stemmed leaf tobacco is known as strip-scrap. The scrap group, covering both leaf-scrap and strip-scrap is designated by the letter “S”.
              
              
                § 30.9
                Nondescript.
                Any tobacco of a certain type which cannot be placed in other groups of the type, or any nested tobacco, or any muddy or extremely dirty tobacco, or any tobacco containing an unusual quantity of foreign matter, or any crude tobacco, or any tobacco which is damaged to the extent of 20 percent or more, or any tobacco infested with live tobacco beetles or other injurious insects, or any wet tobacco, or any tobacco that contains fat stems or wet butts. The nondescript group is designated by the letter “N”.
                [39 FR 11893, Apr. 1, 1974]
              
              
                § 30.10
                Cure.
                To dry the sap from newly harvested tobacco by either natural or artificial process. Proper curing is done under such conditions as will permit of the chemical and physiological changes necessary to develop the desired quality of color in tobacco.
              
              
                § 30.11
                Flue-cure.

                To cure tobacco under artificial atmospheric conditions by a process of regulating the heat and ventilation without allowing smoke or fumes from the fuel to come in contact with the tobacco.
              
              
                § 30.12
                Fire-cure.
                To cure tobacco under artificial atmospheric conditions by the use of open fires, the smoke and fumes of which are allowed to come in contact with the tobacco.
              
              
                § 30.13
                Air-cure.
                To cure tobacco under natural atmospheric conditions without the use of fire, except for the purpose of preventing pole burn (house burn) in damp weather.
              
              
                § 30.14
                Cigar filler.
                The tobacco that forms the core or inner part of a cigar. Cigar-filler tobacco is tobacco of the kind and quality commonly used for cigar fillers. Cigar-filler types are those which produce chiefly tobacco suitable for cigar-filler purposes.
              
              
                § 30.15
                Cigar binder.
                A portion of a tobacco leaf rolled around the filler of a cigar to bind or hold it together and form the first covering. Cigar-binder tobacco is tobacco of the kind and quality commonly used for cigar binders. Cigar-binder types are those which produce chiefly tobacco suitable for cigar-binder purposes.
              
              
                § 30.16
                Cigar wrapper.
                A portion of a tobacco leaf forming the outer covering of a cigar. Cigar-wrapper tobacco is tobacco of the kind and quality commonly used for cigar wrappers. Cigar-wrapper types are those which produce chiefly tobacco suitable for cigar-wrapper purposes.
              
              
                § 30.17
                Damage.
                The effect of mold, must, rot, black rot, or other fungous or bacterial diseases which attack tobacco in its cured state. Any tobacco having the odor of mold, must, or rot shall be included in damaged tobacco. (Note distinction between “damage” and “injury.”)
              
              
                § 30.18
                Injury.
                Hurt or impairment from any cause except the fungous or bacterial diseases which attack tobacco in its cured state. Injured tobacco shall include any dead, burnt, or ragged tobacco; or tobacco that has been torn or broken, frozen or frosted, sunburned or scalded, scorched or fire-killed, bulk-burnt or stem-burnt, pole burnt or house burnt, bleached or bruised; or tobacco containing discolored or deformed leaves; or tobacco hurt by insects; or tobacco affected by wild-fire, black fire, rust, frogeye, mosaic, frenching, sanddrown, or other field diseases.
              
              
                § 30.19
                Nested.
                Any lot of tobacco which has been so handled or packed as to conceal damaged, injured, tangled, or inferior tobacco, or foreign matter.
              
              
                § 30.20
                Crude.
                A subdegree of maturity, crude leaves usually have the general appearance of being raw and unfinished as a result of extreme immaturity. Crude tobacco ordinarily has a characteristic green color.
              
              
                § 30.21
                Foreign matter.
                Any substance or material extraneous to tobacco leaves, such as dirt, sand, stalks, suckers, straws, and strings.
              
              
                § 30.31
                Classification of leaf tobacco.

                For the purpose of this classification leaf tobacco shall be divided into the following classes:
                
                
                  Class 1. Flue-cured types.
                  Class 2. Fire-cured types.
                  Class 3.1 Air-cured types.
                  Class 4. Cigar-filler types.
                  Class 5. Cigar-binder types.
                  Class 6. Cigar-wrapper types.
                  Class 7. Miscellaneous domestic types.
                  Class 8. Foreign-grown cigar-leaf types.
                  Class 9. Foreign-grown types, other than cigar types.
                  
                    
                      1 Class 3 covers Air-cured tobacco other than cigar leaf. This class may be subdivided as follows: Class 3a, Light Air-cured tobacco, including types 31 and 32, and Class 3b, Dark Air-cured tobacco, including types 35, 36, and 37.
                  
                
                
                For the purpose of this classification the classes shall be divided into the types and groups set forth in §§ 30.36 through 30.44.
              
              
                
                § 30.36
                Class 1; flue-cured types and groups.
                All flue-cured tobacco is graded under the same set of Official Standard Grades for Flue-cured Tobacco (U.S. Types 11, 12, 13, and 14). Flue-cured types are defined according to established general geographical areas of production. However, the determination as to type designations are based upon and indicate the geographic location where inspection and certification are performed—and do not necessarily identify the production area in which the tobacco was grown.
                (a) Type 11a. That type of flue-cured tobacco commonly known as Western Flue-cured or Old Belt Flue-cured, produced principally in the Piedmont sections of Virginia and North Carolina.
                (b) Type 11b. That type of flue-cured tobacco commonly known as Middle Belt Flue-cured, produced principally in a section lying between the Piedmont and coastal plains regions of Virginia and North Carolina.
                (c) Type 12. That type of flue-cured tobacco commonly known as Eastern Flue-cured or Eastern Carolina Flue-cured, produced principally in the coastal plains section of North Carolina, north of the South River.
                (d) Type 13. That type of flue-cured tobacco commonly known as Southeastern Flue-cured or South Carolina Flue-cured, produced principally in the coastal plains section of South Carolina and the southeastern counties of North Carolina, south of the South River.
                (e) Type 14. That type of flue-cured tobacco commonly known as Southern Flue-cured, produced principally in the southern section of Georgia, in northern Florida, and to some extent, in Alabama.
                
                
                  Groups applicable to types 11, 12, 13, and 14:
                  A—Wrappers.
                  B—Leaf.
                  H—Smoking Leaf.
                  C—Cutters.
                  X—Lugs.
                  P—Primings.
                  N—Nondescript, as defined.
                  S—Scrap, as defined.
                
              
              
                § 30.37
                Class 2; fire-cured types and groups.
                (a) Type 21. That kind of fire-cured tobacco commonly known as Virginia Fire-cured, or Dark-fired, produced principally in the Piedmont and mountain sections of Virginia.
                (b) Type 22. That type of fire-cured tobacco, known as Eastern District Fire-cured, produced principally in a section east of the Tennessee River in southern Kentucky and northern Tennessee.
                (c) Type 23. That type of fire-cured tobacco, known as Western District Fire-cured or Dark-fired, produced principally in a section west of the Tennessee River in Kentucky and extending into Tennessee.
                
                
                  Groups applicable to types 21, 22, and 23:
                  A—Wrappers.
                  B—Heavy Leaf.
                  C—Thin Leaf.
                  X—Lugs.
                  N—Nondescript, as defined.
                  S—Scrap, as defined.
                
              
              
                § 30.38
                Class 3; air-cured types and groups.
                (a) Type 31. That type of air-cured tobacco, commonly known as Burley, produced principally in Kentucky, Tennessee, Virginia, North Carolina, Ohio, Indiana, West Virginia, and Missouri.
                
                
                  Groups applicable to type 31:
                  X—Flyings.
                  C—Lugs or Cutters.
                  B—Leaf.
                  T—Tips.
                  M—Mixed.
                  N—Nondescript, as defined.
                  S—Scrap, as defined.
                
                (b) Type 31-V. Notwithstanding the definitions of “Type” and “Type 31”, any tobacco having the general visual characteristics of quality, color, and length of Class 3, Type 31, air-cured tobacco, but which is a low-nicotine strain or variety, produced and to be marketed under such restrictions or controls as shall be specified by the Director of the Tobacco Division, Agricultural Marketing Service, United States Department of Agriculture, and which in its cured state is found by an authorized representative of the Department to have a nicotine content of not more than eight-tenths of one percent (8/10 of 1%), oven dry weight, shall not be classified as Type 31 but shall be classified and designated upon certification by the Department as Type 31-V. No groups are established for Type 31-V.
                (c) Restrictions and controls relating to the production and marketing of Type 31-V tobacco as a prerequisite to the classification and certification of such tobacco—(1) Declaration of seed or seedlings. Tobacco shall be produced from seed or seedlings declared to be a suitable low-nicotine strain or variety for the production of Type 31-V, by an agency or agencies designated by the Director of the Tobacco Division, Agricultural Marketing Service, U.S. Department of Agriculture.
                (2) Production under contract. Type 31-V tobacco shall be grown under contract with a dealer in tobacco or a manufacturer of tobacco products. In addition to any other provisions not inconsistent herewith, the contract shall provide that:
                (i) The dealer or manufacturer shall furnish to the grower seed or seedlings declared therefor as provided in paragraph (c)(1) of this section.
                (ii) The grower shall deliver to the dealer or manufacturer all tobacco produced from such seed or seedlings;
                (iii) The grower shall produce not in excess of the number of acres of low-nicotine tobacco specified in the contract;
                (iv) The grower shall establish clear lines of demarcation between the low-nicotine tobacco and any other type of tobacco grown on the farm; and

                (v) The low-nicotine tobacco shall be housed and handled separately and shall not be commingled with any other type of tobacco: Provided, That this provision shall not prohibit the housing of low-nicotine and other types of tobacco in the same curing barn so long as the low-nicotine tobacco is clearly identified and is not commingled with any other type of tobacco.
                (3) Filing of copy of contract. A copy of each contract referred to in paragraph (c)(2) of this section shall be filed by the dealer or manufacturer with the Director, Tobacco Division, Agricultural Marketing Service, U.S. Department of Agriculture, Washington, DC 20250, by May 1 of each year.
                (4) Restrictions on sale and marketing. The low-nicotine tobacco shall not be offered for sale, sold, marketed, or otherwise disposed of unless such tobacco is clearly represented and identified as being low-nicotine tobacco: Provided, That this restriction shall not apply to products manufactured from such tobacco.
                (5) Nicotine content. The nicotine content of the tobacco in its cured state, based on an official sample drawn and selected as being representative of the whole production from the acreage of low-nicotine tobacco planted under said contract by the same grower during the same calendar year, shall not be more than eight-tenths of one percent (8/10 of 1%) oven dry weight.
                (6) Furnishing of information. Each dealer or manufacturer and each grower shall, from time to time, furnish to the Director of the Tobacco Division, such information as shall be requested relating to his production, stocks, and disposition of low-nicotine tobacco.
                (7) Prohibitions relating to seed and plants. No seed shall be saved or harvested from the tobacco produced under a contract referred to in paragraph (d)(2) of this section. No grower to whom seed or seedlings is furnished pursuant to paragraph (d)(2)(i) of this section shall deliver or transfer any such seed or any plant produced therefrom to any other person.
                (8) Designation of seed or seedlings declaring agencies. The Kentucky Agricultural Experiment Station, Lexington, Kentucky, is designated as an agency for the declaration of seed or seedlings pursuant to paragraph (d)(1) of this section.
                (9) Definitions. For the purposes of the restrictions and controls hereinbefore set forth a “dealer” or a “manufacturer” shall be a dealer in tobacco or a manufacturer of tobacco products.
                (d) Type 32. That type of air-cured tobacco commonly known as Southern Maryland tobacco or Maryland Air-cured, and produced principally in southern Maryland. (Upper Country Maryland is classed as “miscellaneous domestic.”)
                
                
                  Groups applicable to type 32:
                  X—Seconds.
                  C—Bright-crop or Thin-crop.
                  B—Dull-crop or Heavy-crop.
                  T—Tips.
                  N—Nondescript, as defined.
                  S—Scrap, as defined.
                
                
                (e) Type 35. That type of air-cured tobacco commonly known as One Sucker Air-cured, Kentucky-Tennessee-Indiana One Sucker, or Dark Air-cured One Sucker, including the upper Cumberland District One Sucker, and produced principally in northern Tennessee, south central Kentucky, and southern Indiana.
                (f) Type 36. That type of air-cured tobacco commonly known as Green River, Green River Air-cured, or Dark Air-cured of the Henderson and Owensboro Districts, and produced principally in the Green River section of Kentucky.
                (g) Type 37. That type of air-cured or sun-cured tobacco commonly known as Virginia Sun-cured, Virginia Sun and Air-cured, or Dark Air-cured of Virginia, and produced principally in the central section of Virginia north of the James River.
                
                
                  Groups applicable to types 35, 36, and 37:
                  A—Wrappers.
                  B—Heavy Leaf.
                  C—Thin Leaf.
                  T—Tips.
                  X—Lugs.
                  N—Nondescript, as defined.
                  S—Scrap, as defined.
                
              
              
                § 30.39
                Class 4; cigar-filler types and groups.
                (a) Type 41. That type of cigar-leaf tobacco commonly known as Pennsylvania Seedleaf or Pennsylvania Broadleaf, produced principally in Lancaster County, Pennsylvania, and adjoining counties and including other areas of Pennsylvania and Maryland in which the seedleaf variety is grown.
                
                
                  Groups applicable to type 41:
                  C—Stripper.
                  X—Straight Stripped.
                  Y—Farm Filler.
                  N—Nondescript, as defined.
                
                
                (b) Type 42. That type of cigar-leaf tobacco commonly known as Gebhardt, Ohio Seedleaf, or Ohio Broadleaf, produced principally in the Miami Valley Section of Ohio and extending into Indiana.
                (c) Type 43. That type of cigar-leaf tobacco commonly known as Zimmer, Spanish, or Zimmer Spanish, produced principally in the Miami Valley Section of Ohio and extending into Indiana.
                (d) Type 44. That type of cigar-leaf tobacco commonly known as Dutch, Shoestring Dutch, or Little Dutch, produced principally in the Miami Valley Section of Ohio.
                
                
                  Groups applicable to types 42, 43, and 44:
                  X—Straight Stripped.
                  N—Nondescript, as defined.
                
                
                (e) Type 46. That type of cigar-leaf tobacco commonly known as Puerto Rican Filler, produced principally in the inland and semicoastal areas of Puerto Rico.
                
                
                  Groups applicable to type 46:
                  C—Strippers.
                  X—Grinders.
                  N—Nondescript, as defined.
                  S—Scrap, as defined.
                
              
              
                § 30.40
                Class 5; cigar-binder types and groups.
                (a) Type 51. That type of cigar-leaf tobacco commonly known as Connecticut Valley Broadleaf or Connecticut Broadleaf, produced principally in the Connecticut River Valley.
                (b) Type 52. That type of cigar-leaf tobacco commonly known as Connecticut Valley Havana Seed or Havana Seed of Connecticut and Massachusetts, produced principally in the Connecticut River Valley.
                
                
                  Groups applicable to types 51 and 52:
                  B—Binder.
                  X—Nonbinder.
                  N—Nondescript, as defined.
                  S—Scrap, as defined.
                
                
                (c) Type 53. That type of cigar-leaf tobacco commonly known as York State or Havana Seed of New York, and Pennsylvania, produced principally in the Big Flats and Onondaga sections of New York State, and extending into Pennsylvania.
                (d) Type 54. That type of cigar-leaf tobacco commonly known as Southern Wisconsin Cigar-leaf or Southern Wisconsin Binder-type, produced principally south and east of the Wisconsin River.
                (e) Type 55. That type of cigar-leaf tobacco commonly known as Northern Wisconsin Cigar-leaf or Northern Wisconsin Binder-type, produced principally north and west of the Wisconsin River and extending into Minnesota.
                
                
                  Groups applicable to types 53, 54, and 55:
                  B—Binder.
                  
                  C—Stripper.
                  X—Straight Stripped.
                  Y—Farm Filler.
                  N—Nondescript, as defined.
                  S—Scrap, as defined.
                
              
              
                § 30.41
                Class 6; cigar-wrapper types and groups.
                (a) Type 61. That type of shade-grown tobacco known as Connecticut Valley Shade-grown, produced principally in the Connecticut Valley section of Connecticut and Massachusetts.
                (b) Type 62. That type of shade-grown tobacco known as Georgia and Florida Shade-grown, produced principally in southwestern Georgia and in the central part of northern Florida.
                
                
                  Groups applicable to types 61 and 62:
                  A—Wrappers.
                  S—Stained.
                  X—Brokes.
                  N—Nondescript, as defined.
                
              
              
                § 30.42
                Class 7; miscellaneous domestic types.

                No group divisions are established for any of the types in Class 7. Notwithstanding the definitions of “Class,” “Type,” “Type 11,” “Type 12,” “Type 13,” and “Type 14,” any tobacco having the general visual characteristics of quality, color and length of the types and groups contained in Class 1, flue-cured tobacco, but which is a strain or variety found in its cured state by an authorized representative of the Department to have a nicotine content of not more than eight-tenths of one per cent (8/10 of 1%), oven dry weight, shall be designated upon certification by the Department as Class 7: Provided, That for the purpose of establishing and maintaining the identity of such tobacco, it shall not be sold or offered for sale through customary marketing channels for Class 1, flue-cured tobacco; and it shall be identified in accordance with instructions issued by the Tobacco Division, Agricultural Marketing Service, U.S. Department of Agriculture, covering certification of seed or seedlings, contracts for production, designation and demarcation of fields in which grown, maintenance of separate identity of such tobacco from other tobacco, furnishing of samples and furnishing of such information as may be requested relating to production, stocks, and disposition of such tobacco. For tobacco stocks reporting purposes, all miscellaneous domestic tobacco shall be designated as follows:
                (a) Type 72. That type of tobacco commonly known as Louisiana Perique, or Perique, produced principally in St. James Parish located in southeastern Louisiana.
                (b) Type 73. All domestic-grown tobacco not otherwise classified, including tobacco cured in the same manner as Class 1, flue-cured tobacco, but having a nicotine content of not more than eight-tenths of one percent (8/10 of 1%), oven dry weight. Also included in the miscellaneous types are such types as Ohio Flue-cured and Fire-cured (known as Eastern Ohio), Upper Country Maryland, California, Turkish, and Virginia One-sucker, and the production of the insular possessions of the United States not otherwise classified.
              
              
                § 30.43
                Class 8; Foreign-grown cigar-leaf types.
                No group divisions are established for any of the types in Class 8. Type designations for Class 8 tobacco are based on the utilization of the leaf in the manufacture of cigars with no reference to physical characteristics. For tobacco stocks reporting purposes Foreign-grown cigar leaf shall be designated as follows:
                (a) Type 81. Foreign-grown cigar wrapper.
                (b) Type 82. Foreign-grown cigar filler.
                (c) Type 83. Foreign-grown cigar binder.
                (d) Type 89. Other Foreign-grown cigar leaf
                [56 FR 25613, June 5, 1991]
              
              
                § 30.44
                Class 9; foreign-grown types other than cigar leaf.
                No group divisions are established for any of the types in Class 9. Type designations for class 9 are based on (a) utilization, (b) curing method, or both, with no reference to physical characteristics. For tobacco stocks reporting purposes, all foreign-grown tobacco other than cigar leaf shall be designated as follows:
                (a) Type 91. Foreign grown tobacco commonly known a soriental or aromatic, used principally in blends of cigarette and pipe tobacco.
                
                (b) Type 92. Foreign-grown flue-cured tobacco.
                (c) Type 93. Foreign-cured burley tobacco.
                (d) Type 95. Foreign-grown dark air-cured.
                (e) Type 96. Foreign-grown fire-cured.
                (f) Type 99. Other Foreign-grown cigarette and dark tobacco.
                [39 FR 5300, Feb. 12, 1979, as amended at 56 FR 25614, June 5, 1991]
              
            
            
              Reports
              
                § 30.60
                Reports.
                Within fifteen (15) days after January 1, April 1, July 1, and October 1 of each year, all manufacturers, dealers, grower cooperative associations, owners or agents, other than the original grower of the tobacco and manufacturers who produced less than 185,000 cigars, or 750,000 cigarettes or 35,000 pounds of manufactured tobacco during the first three quarters of the preceding calendar year, shall complete and mail to the Director, Tobacco Division, Agricultural Marketing Service, U.S. Department of Agriculture, Washington, DC 20250, in the detail required on forms available from him, reports showing the following information as to leaf tobacco in leaf and sheet form:
                (a) Tobacco in leaf form. The pounds of tobacco in leaf form or stems owned on the first day of the applicable quarter, with all stocks reported by types of tobacco and whether stemmed or unstemmed.
                (b) Tobacco in sheet form. The pounds of tobacco sheet owned on the first day of the applicable quarter shall be segregated as to whether for cigar wrapper, cigar binder, for cigarettes, or for other products.
                [39 FR 5300, Feb. 12, 1979, as amended at 56 FR 25614, June 5, 1991]
              
            
            
              Administration
              
                § 30.61
                Administration.
                The Director, Tobacco Division, Agricultural Marketing Service, U.S. Department of Agriculture, Washington, DC 20250, is charged with the supervision of the Division and the performance of all duties assigned thereto in the administration of the Tobacco Stocks and Standards Act. The conduct of all services, classification of leaf tobacco, or employment of inspection/grading/sampling personnel under these regulations shall be accomplished without discrimination as to race, color, religion, sex, or national origin. Information concerning such administration may be obtained from the Director.
              
            
          
          
            Pt. 31
            PART 31—PURCHASE OF WOOL AND WOOL TOP SAMPLES
            
              Sec.
              31.400
              Samples for wool and wool top grades; method of obtaining.
              31.401
              Cost of samples for wool grades.
              31.402
              Cost of samples for wool top grades.
            
            
              Authority:
              7 U.S.C. 1621-1627.
            
            
              Source:
              62 FR 43438, Aug. 13, 1997, unless otherwise noted.
            
            
              § 31.400
              Samples for wool and wool top grades; method of obtaining.
              Samples certified as representative of the official standards of the United States for grades of wool and wool top will be furnished as follows, subject to other conditions of this section, upon filing of an approved application and prepayment of costs thereof as fixed in §§ 31.401 and 31.402. The certification will be issued by the United States Department of Agriculture and will be signed by the Director of the Livestock Division or other duly authorized official.
              (a) Samples representative of each of the standard grades of wool:
              (1) Complete set: Grades 80's through 36's. Fourteen samples, each of approximately 1/8 pound grease wool, or
              (2) Individual sample: Individual samples of approximately 1/8 pound of grease wool.
              (b) Samples representative of each of the standard grades of wool top:
              (1) Complete set: Grades 80's through 36's. Fourteen samples, each of approximately 3 ounces wool top, or
              (2) Individual sample: Individual samples of approximately 3 ounces of wool top, representing a standard grade.

              (c) Each application for standard samples of wool or wool top shall be upon an application form furnished or approved by the Agricultural Marketing Service, shall be signed by the applicant, and shall be accompanied by certified check, draft, post office money order, or express money order, payable to the “Agricultural Marketing Service,” in an amount to cover the cost of the samples requested, and shall incorporate the following agreement:
              (1) That no samples representative of the official wool or wool top standards shall be considered or used as representing such standards after cancellation in accordance with this section.
              (2) That the said standard samples shall be subject to inspection by the Secretary or by any duly authorized officer or agent of the Department of Agriculture during usual business hours of the person having custody of the samples.

              (3) That the certificate covering any of the samples representative of the standards may be revoked and canceled by the Director of the Livestock Division if it is found upon such inspection that the said samples are not representative of the official standards.
              
              
                Note to § 31.400:
                A sample consists of wool randomly selected from a bulk sample. The measured average and standard deviation of fiber diameter of the bulk sample are within the limits corresponding to the grade of the standard sample as set forth in the voluntary U.S. grade standards. Copies of the voluntary U.S. grade standards can be obtained from Director, Livestock and Seed Division, Agricultural Marketing Service, U.S. Department of Agriculture, P.O. Box 96456, Washington, DC 20090-6456.
              
            
            
              § 31.401
              Cost of samples for wool grades.
              (a) Complete set: $22 each, delivered to any destination within the United States and $24 each, delivered to any destination outside the United States.
              (b) Individual sample: $2 each, delivered to any destination within the United States and $2.50 each, delivered to any destination outside the United States.
            
            
              § 31.402
              Cost of samples for wool top grades.
              (a) Complete set: $42 each, delivered to any destination within the United States and $44 each, delivered to any destination outside the United States.
              (b) Individual sample: $3 each, delivered to any destination within the United States and $3.50 each, delivered to any destination outside the United States.
            
          
          
            Pt. 32
            PART 32—PURCHASE OF GREASE MOHAIR AND MOHAIR TOP SAMPLES
            
              Sec.
              32.400
              Samples of grease mohair grades; method of obtaining.
              32.401
              Cost of samples for grease mohair grades.
              32.402
              Samples of mohair top grades; method of obtaining.
              32.403
              Cost of samples for mohair top grades.
            
            
              Authority:
              7 U.S.C. 1621-1627.
            
            
              Source:
              62 FR 43439, Aug. 13, 1997, unless otherwise noted.
            
            
              § 32.400
              Samples of grease mohair grades; method of obtaining.
              Samples certified as representative of the official standards of the United States for grades of grease mohair will be furnished as follows, subject to other conditions of this section, upon filing of an approved application and prepayment of the costs thereof as fixed in § 32.401. The certification will be issued by the U.S. Department of Agriculture and will be signed by the Director of the Livestock Division or other duly authorized official.
              (a) Samples representative of each of the standard grades of grease mohair:
              (1) Complete set. Ten certified samples of grease mohair, grades 40s through 18s.
              (2) Individual sample. Individual certified samples of grease mohair.
              (b) Each application for standard samples of grease mohair shall be upon an application form furnished or approved by the Consumer and Marketing Service, shall be signed by the applicant, and shall be accompanied by certified check, draft, post office money order, or express money order, payable to the “Agricultural Marketing Service,” in an amount to cover the cost of the samples requested, and shall incorporate the following agreement.

              (1) That no samples representative of the official grease mohair standards shall be considered or used as representing such standards after cancellation in accordance with this section.
              (2) That the said standard samples shall be subject to inspection by the Secretary or by any duly authorized officer or agent of the Department of Agriculture during usual business hours of the person having custody of the samples.

              (3) That the certificate covering any of the samples representative of the standards may be revoked and canceled by the Director of the Livestock Division, if it is found upon such inspection that the said samples are not representative of the official standards.
              
              
                Note to § 32.400:
                A certified sample consists of grease mohair randomly selected from a bulk sample. The measured average and standard deviation of fiber diameter of bulk sample were within the limits corresponding to the grade of the standard sample as set forth in the voluntary U.S. grade standards. Copies of the voluntary U.S. grade standards can be obtained from Director, Livestock and Seed Division, Agricultural Marketing Service, U.S. Department of Agriculture, P.O. Box 96456, Washington, DC 20090-6456.
              
            
            
              § 32.401
              Cost of samples for grease mohair grades.
              (a) Complete set. $22 each, delivered to any destination with the United States and $25 each, delivered to any destination outside the United States.
              (b) Individual sample. $2.50 each, delivered to any destination within the United States, and $3 each, delivered to any destination outside the United States.
            
            
              § 32.402
              Samples of mohair top grades; method of obtaining.
              Samples certified as representative of the official standards of the United States of grades of mohair top will be furnished when available as follows, subject to other conditions for this section, upon filing of an approved application and prepayment of the cost thereof as fixed in § 32.403. The certification will be issued by the U.S. Department of Agriculture and will be signed by the Director of the Livestock Division or other official duly authorized by him.
              (a) Samples representative of the official grades of mohair top:
              (1) Complete set. Nine certified samples of mohair top, grades 40s through 20s.
              (2) Individual sample. Individual certified samples of mohair top, grades 40s through 20s.
              (b) Each application for standard samples of mohair top shall be upon an application form furnished or approved by the Agricultural Marketing Service, shall be signed by the applicant, and shall be accompanied by certified check, draft, postal money order, or express money order, payable to the “Agricultural Marketing Service,” in an amount to cover the cost of the samples requested and shall incorporate the following agreement:
              (1) That no samples representative of the official mohair top standards shall be considered or used as representing such standards after cancellation in accordance with this section.
              (2) That the said standard samples shall be subject to inspection by the Secretary or by any duly authorized officer or agent of the Department of Agriculture during usual business hours of the person having custody of the samples.
              (3) That the certificate covering any of the samples representative of the standards may be revoked and canceled by the Director of the Livestock Division, if it is found upon such inspection that the said samples are not representative of the official standards.
            
            
              § 32.403
              Cost of samples for mohair top grades.
              (a) Complete set. Twenty-seven dollars each, delivered to any destination within the United States and $30 each, delivered to any destination outside the United States.
              (b) Individual sample. Three dollars each, delivered to any destination within the United States, and $3.50 each, delivered to any destination outside the United States.
            
          
          
            Pt. 33
            PART 33—REGULATIONS ISSUED UNDER AUTHORITY OF THE EXPORT APPLE ACT
            
              
                Definitions
                Sec.
                33.1
                Act.
                33.2
                Person.
                
                33.3
                Secretary.
                33.4
                Carrier.
                33.5
                Apples.
                33.6
                Package.
                33.7
                Less than carload lot.
                33.8
                Bulk container.
              
              
                Regulations
                33.10
                Minimum requirements.
                33.11
                Inspection and certification.
              
              
                Exemptions
                33.12
                Apples not subject to regulations.
              
              
                Withholding Certificates
                33.13
                Notice.
                33.14
                Opportunity for hearing.
                33.15
                Suspension of inspection.
                33.16
                Service of notice or order.
              
              
                Interpretive Rules
                33.50
                Apples for processing.
                33.60
                OMB control number assigned pursuant to the Paperwork Reduction Act.
              
            
            
              Authority:
              Sec. 7, 48 Stat. 124; 7 U.S.C. 587.
            
            
              Source:
              71 FR 70644, Dec. 6, 2006, unless otherwise noted.
            
            
              Definitions
              
                § 33.1
                Act.
                
                  Act and Export Apple Act are synonymous and mean “An act to promote the foreign trade of the United States in apples to protect the reputation of American-grown apples in foreign markets, to prevent deception or misrepresentation as to the quality of such products moving to foreign commerce, to provide for the commercial inspection of such products entering such commerce, and for other purposes,” approved June 10, 1933 (48 Stat. 123; 7 U.S.C. 581 et seq.), and amended November 12, 1999 (113 Stat. 1321; 7 U.S.C. 581 et seq.).
              
              
                § 33.2
                Person.
                
                  Person means an individual, partnership, association, corporation, or any other business unit.
              
              
                § 33.3
                Secretary.
                
                  Secretary means the Secretary of Agriculture of the United States or any officer or employee of the United States Department of Agriculture to whom authority has heretofore been delegated or to whom authority may hereafter be delegated to act in his stead.
              
              
                § 33.4
                Carrier.
                
                  Carrier means any common or private carrier, including, but not limited to trucks, railroads, airplanes, vessels, tramp or chartered steamers whether carrying for hire or otherwise.
              
              
                § 33.5
                Apples.
                
                  Apples mean fresh whole apples in packages whether or not they have been in storage.
              
              
                § 33.6
                Package.
                
                  Package means any container of apples.
              
              
                § 33.7
                Less than carload lot.
                
                  Less than carload lot means a quantity of apples in packages not exceeding 20,000 pounds gross weight or 400 standard boxes or equivalent.
              
              
                § 33.8
                Bulk container.
                Bulk container means a container that contains a quantity of apples weighing more than 100 pounds.
                [79 FR 18766, Apr. 4, 2014]
              
            
            
              Regulations
              
                § 33.10
                Minimum requirements.
                No person shall ship, or offer for shipment, and no carrier shall transport, or receive for transportation, any shipment of apples to any foreign destination unless:

                (a) Apples grade at least U.S. No. 1 or U.S. No. 1 Early: Provided, That apples for export to Pacific ports of Russia shall grade at least U.S. Utility or U.S. No. 1 Hail for hail-damaged apples, as specified in the United States Standards for Apples (Sections 51.300-51.323 of this chapter): Provided further, That apples for export to any foreign destination do not contain apple maggot, and do not have more than 2 percent, by count, of apples with apple maggot injury, nor more than 2 percent, by count, of apples infested with San Jose scale or scale of similar appearance;

                (b) Decay, scald or any other deterioration which may have developed on apples after they have been in storage or transit shall be considered as affecting condition and not the grade.
                (c) Each package of apples is packed so that the apples in the top layer shall be reasonably representative in size, color, and quality of the contents of the package; and
                (d) Each package of apples is marked plainly and conspicuously with:

                (1) The name and address of the grower, packer, or domestic distributor: Provided, That the name of the foreign distributor may be placed on consumer unit packages shipped in a master container if such master container is marked with the name and address of the grower, packer, or domestic distributor;
                (2) The variety of the apples;
                (3) The name of the U.S. grade or the name of a state grade if the fruit meets each minimum requirement of a U.S. grade specified in this section.
              
              
                § 33.11
                Inspection and certification.
                (a) Each person shipping, or offering for shipment, apples to any foreign destination shall cause them to be inspected by the Federal or Federal-State Inspection Service in accordance with regulations governing the inspection and certification of fresh fruits, and vegetables and other products (part 51 of this chapter) and certified as meeting the requirements of the Act and this part. No carrier shall transport, or receive for transportation, apples to any foreign destination unless they have been so inspected and certified. Inspection and certification may be obtained at any time prior to exportation of the apples. Such a Federal or Federal-State certificate shall be designated as an “Export Form Certificate” and shall include the following statement: “Meets requirements of Export Apple Act.” The shipper shall deliver a copy of the Export Form Certificate or Memorandum of Inspection to the export carrier. Whenever apples are inspected and certified at any other point other than the port of exportation, the shipper shall deliver a copy of the Export Form Certificate or Memorandum of Inspection to the agent of the first carrier that thereafter transports such apples and such agent shall deliver such copy to the proper official of the carrier on which the apples, covered by such certificate or memorandum, are to be exported. A copy of the Export Form Certificate or Memorandum of Inspection shall be filed by the export carrier for a period of not less than three (3) years after date of export.

                (b) If the inspector has reason to believe that samples of a lot of apples have been obtained for a determination as to compliance with tolerance for spray residue, established under the Federal Food, Drug and Cosmetic Act, as amended (52 Stat. 1040; U.S.C. 301 et seq.), he shall not issue a certificate on the lot unless it complies with such tolerances.
              
            
            
              Exemptions
              
                § 33.12
                Apples not subject to regulation.
                Except as otherwise provided in this section, any person may, without regard to the provisions of this part, ship or offer for shipment, and any carrier may, without regard to the provisions of this part, transport or receive for transportation to any foreign destination:
                (a) A quantity of apples to any foreign country not exceeding a total of 5,000 pounds gross weight or 100 boxes of apples packed in standard boxes on a single conveyance:
                (b) Apples to Pacific ports west of the International Date Line which do not meet maturity standards of the grade specified in § 33.10, if the packages are conspicuously marked or printed with the words “Immature Fruit;” (in letters at least two inches high) if inspected and certified as meeting all other requirements of §§ 33.10 and 33.11.
                (c) Apples for processing which do not meet the grade standards specified in § 33.10, if such apples grade at least U.S. No. 1 as specified in U.S. Standards for Apples for Processing (§§ 51.340 to 51.344 of this chapter), and if the containers are conspicuously marked “Cannery” (in letters at least two inches high) if inspected and certified as meeting all other requirements of §§ 33.10 and 33.11.
                (d) Apples shipped to Canada in bulk containers.
                [71 FR 70644, Dec. 6, 2006, as amended at 79 FR 18766, Apr. 4, 2014]
              
            
            
              
              Withholding Certificates
              
                § 33.13
                Notice.
                If the Secretary is considering withholding the issuance of certificates under the Act for a period of not exceeding 90 days to any person who ships, or offers for shipment, apples to any foreign destination in violation of any provisions of the Act or this part, he or she shall cause notice to be given to the person accused of the nature of the charges against him or her and of the specific instances in which violation of the Act or the regulations in this part is charged.
              
              
                § 33.14
                Opportunity for hearing.
                The person accused shall be entitled to a hearing, provided he or she makes written requests therefore and files a written responsive answer to the charges made not later than 10 days after service of such notice on him or her. The right to hearing shall be restricted to matters in issue. At such hearing, he or she shall have the right to be present in person or by counsel and to submit evidence and argument in his or her behalf. Failure to request a hearing within the specified time or failure to appear at the hearing when scheduled shall be deemed a waiver of the right to hearing. Such person may, in lieu of requesting an oral hearing, file a sworn written statement with the Secretary not later than 10 days after service of such notice upon him or her.
              
              
                § 33.15
                Suspension of inspection.
                Any order to withhold the issuance of a certificate, as provided in section 6 of the Act, will be effective from the date specified in the order but no earlier than the date of its service upon the person found to have been guilty. Such order will state the inclusive dates during which it is to remain in effect, and during this period no inspector employed or licensed by the Secretary shall issue any Export Form Certificate or Memorandum of Inspection to such person.
              
              
                § 33.16
                Service of notice or order.
                Service of any notice or order required by the Act or prescribed by the regulations in this part shall be deemed sufficient if made personally upon the person served, by registered mail, or by leaving a copy of such notice or order with an employee or agent at such person's usual place of business or abode or with any member of his immediate family at his or her place of abode. If the person named is a partnership, association, or corporation, service may similarly be made by service on any member of the partnership or any officer, employee, or agent of the association or corporation.
              
            
            
              Interpretive Rules
              
                § 33.50
                Apples for processing.
                The terms “apples for processing” as used in § 33.12 of this part apply only and is restricted to packages of apples which were originally packaged for processing and marked “Cannery” as required by § 33.12(c) of this part. Packages of apples not so originally packaged and marked are not eligible for certification as “apples for processing” for purposes of this part.
              
              
                § 33.60
                OMB control number assigned pursuant to the Paperwork Reduction Act.
                The OMB control number assigned pursuant to the Paperwork Reduction Act for this part is OMB No. 0581-0143.
              
            
          
          
            PART 34 [RESERVED]
          
          
            Pt. 35
            PART 35—EXPORT GRAPES AND PLUMS
            
              
                Definitions
                Sec.
                35.1
                Act.
                35.2
                Person.
                35.3
                Secretary.
                35.4
                Carrier.
                35.5
                Package.
                35.6
                Shipment.
                35.7
                Certificate.
                35.8
                Date of export.
              
              
                Regulations
                35.11
                Minimum requirements.
                35.12
                Inspection and certification.
              
              
                Exemptions
                35.13
                Minimum quantity.
              
              
                Withholding Certificates
                35.14
                Notice.
                35.15
                Opportunity for hearing.
                
                35.16
                Suspension of inspection.
                35.17
                Service of notice or order.
                35.60
                OMB control numbers assigned pursuant to the Paperwork Reduction Act.
              
            
            
              Authority:
              74 Stat. 734; 75 Stat. 220; 7 U.S.C. 591-599.
            
            
              Source:
              26 FR 8934, Sept. 22, 1961, unless otherwise noted.
            
            
              Definitions
              
                § 35.1
                Act.
                
                  Act or Export Grape and Plum Act means “An Act to promote the foreign trade of the United States in grapes and plums, to protect the reputation of American-grown grapes and plums in foreign markets, to prevent deception or misrepresentation as to the quality of such products moving in foreign commerce, to provide for the commercial inspection of such products entering such commerce, and for other purposes” (74 Stat. 734; 75 Stat. 220; 7 U.S.C. 591-599).
              
              
                § 35.2
                Person.
                
                  Person means an individual, partnership, association, corporation, or any other business unit.
              
              
                § 35.3
                Secretary.
                
                  Secretary means the Secretary of Agriculture of the United States or any officer or employee of the United States Department of Agriculture to whom authority has heretofore been delegated or to whom authority may hereafter be delegated to act in his stead.
              
              
                § 35.4
                Carrier.
                
                  Carrier means any common or private carrier, including, but not being limited to, trucks, rail, airplanes, vessels, tramp or chartered steamers, whether carrying for hire or otherwise.
              
              
                § 35.5
                Package.
                
                  Package means any container of any variety of vinifera species table grapes.
                [41 FR 32877, Aug. 6, 1976]
              
              
                § 35.6
                Shipment.
                
                  Shipment means one or more lots of any variety of vinifera species table grapes shipped or offered for shipment by any one person in a single conveyance to a foreign country regardless of the number of consignees, receivers, or ports of destination in that country.
                [41 FR 32877, Aug. 6, 1976]
              
              
                § 35.7
                Certificate.
                
                  Certificate or Certificate of Inspection means any of the official forms of inspection certificate, bearing the statement “meets Export Grape and Plum Act,” issued by the Federal or Federal-State Inspection Service in accordance with regulations governing the inspection of fresh fruits, vegetables, and other products (7 CFR part 2851 1
                  ).
                
                  
                    1 Part 2851 was redesignated as part 51 at 46 FR 63203, Dec. 31, 1981.
                
              
              
                § 35.8
                Date of export.
                
                  Date of export means the date of loading on board the exporting carrier on which movement of the grapes from the United States is effected. The date of the on board bill of lading (or loading tally sheet) shall be considered to be the date the grapes were loaded on board, unless an “on board” date is shown.
              
            
            
              Regulations
              
                § 35.11
                Minimum requirements.
                No person shall ship, or offer for shipment, and no carrier shall transport, or receive for transportation, any shipment of any variety of vinifera species table grapes unless such grapes meet the following quality and container marking requirements applicable to the variety and destination specified:

                (a) Any such variety for export to destinations in Japan, Europe (defined to mean the following countries: Albania, Austria, Belgium, Bosnia, Bulgaria, Croatia, Czech Republic, Denmark, England, Finland, France, Germany, Greece, Herzegovina, Hungary, Iceland, Ireland, Italy, Liechtenstein, Luxembourg, Macedonia, Montenegro, Netherlands, Northern Ireland, Norway, Poland, Portugal, Romania, Scotland, Serbia, Slovenia, Spain, Sweden, Switzerland, Wales), or Greenland shall meet each applicable minimum requirement of the U.S. Fancy Table grape grade as specified in the U.S. Standards for Grades of Table Grapes (European or Vinifera Type) (§§ 51.880-51.912 of this title). The Black Corinth variety shall be exempt from bunch and berry size requirements.
                (b) Any such variety for export to any foreign destination, other than destinations in Japan, Europe, Greenland, Canada, or Mexico, shall meet each applicable minimum requirement of the U.S. No. 1 Table grape grade as specified in the U.S. Standards for Grades of Table Grapes (European or Vinifera Type) (§§ 51.880-51.912 of this title), except that an additional 2 percent tolerance for sealed berry cracks on the Ribier variety is allowed. The Black Corinth variety shall be exempt from bunch and berry size requirements.
                (c) Each package of any such variety, other than those in packages of 5 pounds or less in master containers, to any destination other than in Canada or Mexico shall be plainly and conspicuously marked with the name and address of the grower or packer, the variety, and the applicable inspection lot stamp number, except that when the packages are unitized, the requirement as to inspection lot stamp marking shall be deemed as met if the exposed box ends on one end of the unit are so marked.
                [41 FR 32877, Aug. 6, 1976, as amended at 61 FR 54082, Oct. 17, 1996; 76 FR 14277, Mar. 16, 2011]
              
              
                § 35.12
                Inspection and certification.
                (a) Each person shipping or offering for shipment any variety of vinifera species table grapes, to any foreign destination other than destinations in Canada or Mexico, shall cause them to be inspected within 14 days prior to date of export by the Federal or Federal-State Inspection Service in accordance with regulations governing the inspection and certification of fresh fruits, vegetables, and other products (part 51 of this chapter) and certified as meeting the requirements of the act and this part.
                (b) The Federal or Federal-State certificate shall be designated as an “Export Form Certificate” and shall include one of the following statements as applicable:
                (1) For any variety meeting specifications of paragraph (a) of § 35.11 “Meets requirements of Export Grape and Plum Act” or (2) For any variety meeting specifications of paragraph (b) of § 35.11 “Meets requirements of Export Grape and Plum Act except for export to destinations in Europe, Greenland, or Japan.” No carrier shall transport or receive for transportation any such variety to any foreign destination other than Canada or Mexico unless a copy of the certificate of inspection issued thereon showing that the grapes meet requirements for the applicable export destination is surrendered to such carrier when such variety is so received. The shipper shall deliver a copy of such certificate covering the shipment to the export carrier. Such grapes may be inspected at points other than port of exportation. Whenever such grapes are inspected and certified at any point other than port of exportation, the shipper shall deliver a copy of such certificate to the agent of the first carrier that thereafter transports such grapes and such agent shall deliver such copy to the proper official of the carrier on which the grapes are to be exported.
                (c) A copy of the Certificate of Inspection shall be filed by the export carrier for a period of not less than three (3) years following date of export.
                (d) Persons exporting grapes under the provisions of section 2 of the Act shall first submit to the Federal or Federal-State Inspection Service a certification in duplicate stating the names and addresses of the contracting parties, the date of contract, the quantity of grapes to be delivered, the U.S. grade specified, the expected date of shipment, and the name and address of the export carrier. The certificate of inspection shall indicate that the grapes are eligible for export under section 2 of the Act.

                (e) If the inspector has reason to believe that samples of a lot of any variety of vinifera species table grapes have been obtained for a determination as to compliance with tolerance for spray residue, established under the Federal Food, Drug and Cosmetic Act, as amended (52 Stat. 1040; 21 U.S.C. 301 et seq.), he shall not issue a certificate on the lot unless it complies with such tolerances.
                [26 FR 8934, Sept. 22, 1961, as amended at 41 FR 32878, Aug. 6, 1976]
              
            
            
              
              Exemptions
              
                § 35.13
                Minimum quantity.
                Any person may, without regard to the provisions of this part, ship or offer for shipment, and any carrier may, without regard to the provisions of this part, transport or receive for transportation to any foreign destination, a shipment of 25 packages or less of vinifera species table grapes, either a single variety or a combination of two or more varieties, not exceeding 1,250 pounds gross weight.
                [41 FR 32878, Aug. 6, 1976]
              
            
            
              Withholding Certificates
              
                § 35.14
                Notice.
                If the Secretary is considering withholding the issuance of certificates under the Act for a period of not exceeding 90 days to any person who ships, or offers for shipment, any variety of vinifera species table grapes to any foreign destination in violation of any provisions of the Act or this part, he shall cause notice to be given to the person accused of the nature of the charges against him and of the specific instances in which violation of the Act or the regulations in this part is charged.
                [41 FR 32878, Aug. 6, 1976]
              
              
                § 35.15
                Opportunity for hearing.
                The person accused shall be entitled to a hearing, provided he makes written request therefor and files a written responsive answer to the charges made not later than 10 days after service of such notice upon him. The right to hearing shall be restricted to matters in issue. At such hearing, he shall have the right to be present in person or by counsel and to submit evidence and argument in his behalf. Failure to request a hearing within the specified time or failure to appear at the hearing when scheduled shall be deemed a waiver of the right to hearing. Such person may, in lieu of requesting an oral hearing, file a sworn written statement with the Secretary not later than 10 days after service of such notice upon him.
              
              
                § 35.16
                Suspension of inspection.
                Any order to withhold the issuance of a certificate, as provided in section 6 of the Act, will be effective from the date specified in the order but no earlier than the date of its service upon the person found to have been guilty. Such order will state the inclusive dates during which it is to remain in effect, and during this period no inspector employed or licensed by the Secretary shall issue any Certificate of Inspection to such person.
              
              
                § 35.17
                Service of notice or order.
                Service of any notice or order required by the Act or prescribed by the regulations in this part shall be deemed sufficient if made personally upon the person served, by registered mail, or by leaving a copy of such notice or order with an employee or agent at such person's usual place of business or abode or with any member of his immediate family at his place of abode. If the person named is a partnership, association, or corporation, service may similarly be made by service on any member of the partnership or any officer, employee, or agent of the association or corporation.
              
              
                § 35.60
                OMB control numbers assigned pursuant to the Paperwork Reduction Act.
                The information collection requirements contained in this part have been approved by the Office of Management and Budget (OMB) under the provisions of 44 U.S.C. chapter 35 and have been assigned OMB control number 0581-0143.
                [49 FR 23826, June 8, 1984]
              
            
          
          
            Pt. 36
            PART 36—PROCEDURES BY WHICH THE AGRICULTURAL MARKETING SERVICE DEVELOPS, REVISES, SUSPENDS, OR TERMINATES VOLUNTARY OFFICIAL GRADE STANDARDS
            
              Sec.
              36.1
              General information.
              36.2
              Initiating action on grade standards.
              36.3
              Public notification of grade standards action.
            
            
              Authority:
              7 U.S.C. 1621-1627.
            
            
              
              Source:
              62 FR 43439, Aug. 13, 1997, unless otherwise noted.
            
            
              § 36.1
              General information.
              The Agricultural Marketing Service (AMS or agency) of the U.S. Department of Agriculture (USDA) facilitates the fair and efficient marketing of agricultural products by promulgating voluntary official grade standards for dairy, fresh and processed fruits and vegetables, livestock, meats and meat products, eggs, poultry and rabbit products, tobacco, wool, mohair, and other agricultural products. AMS standards provide a uniform language for describing the quality of various agricultural commodities in the marketplace. These standards may cover (but are not limited to) terms, classes, sizes (including quantities of packaged consumer agricultural commodities), dimensions, capacities, quality levels, performance criteria, inspection requirements, marking requirements, testing equipment, test procedures, and installation procedures.
              (a) Grade standards are officially designated as U.S. Grade Standards and the AMS assigns each grade standard an appropriate identification number. AMS develops, revises, suspends, or terminates official grade standards under procedures that allows for input by interested parties.
              (b) These procedures set forth the process by which AMS will develop, revise, suspend, or terminate the U.S. standards.
              (c) Communications about AMS standards in general should be addressed to the Administrator, Attention: Functional Committee for Standards. Communications about specific standards (such as a request to develop or revise a standard) should be addressed to the Director of the appropriate Division (Dairy, Fruit and Vegetable, Livestock and Seed, Poultry, or Tobacco). All communications should include in the address: Agricultural Marketing Service, U.S. Department of Agriculture, P.O. Box 96456, Washington, DC 20090-6456.
            
            
              § 36.2
              Initiating action on grade standards.
              The Agency will develop, revise, suspend, or terminate grade standards if it determines that such action is in the public interest. Any standardization action should reflect the broad interest of individuals or an industry involved in manufacturing, producing, packaging, distributing, testing, consuming, or using the product; or the interest of a Federal, State, or local agency. Proposed actions should always be based on sound technical and marketing information and should include careful consideration of the factors that determine a commodity's quality and condition and that will allow trained personnel to determine objectively conformance or non-conformance.
              (a) AMS encourages interested parties to participate in the review, development, and revision of grade standards. Interested parties include growers, producers, processors, shippers, distributors, consumers, individuals or groups, trade associations, companies, and State or Federal agencies. Such groups and individuals may at any time recommend that AMS develop, revise suspend, or terminate a grade standard. Requests for Agency action should be in writing, preferably accompanied by a draft of the suggested change.
              (1) The Agency, in cooperation with interested parties, as applicable, will:
              (i) Determine the need for new or revised standards;
              (ii) Collect technical, marketing, or other appropriate data;
              (iii) Conduct research regarding new or revised standards, as appropriate; and,
              (iv) Draft the proposed standards;
              (2) [Reserved]
              (b) If the Agency determines that new standards are needed, existing standards need to be revised, or the suspension or termination of existing standards is justified, it will undertake the action, with input from all interested parties.
            
            
              
              § 36.3
              Public notification of grade standards action.

              After developing a standardization proposal, the Agency will publish a notice in the Federal Register describing new or changes to existing standards or to suspend or terminate existing standards. AMS will simultaneously issue a news release about these actions. AMS will also distribute copies of the full text of the proposals to anyone requesting a copy or to anyone the Agency believes may be interested, including other Federal, State, or local government agencies, and on the Internet. For other than minor editorial or technical changes, the notice will provide at least 60 days for interested parties to submit comments to the Agency.
              (a) All comments received within the comment period will be part of the public record maintained by the Agency, will be available to the public for review, and will be considered by the Agency before final action is taken on the proposal.
              (1) Based on the comments received, the Agency's knowledge of standards, grading, marketing, and other technical factors, and any other relevant information AMS will decide whether the proposed actions should be implemented.

              (2) If AMS concludes that the actions as proposed or with minor modifications should be adopted, AMS will publish a description of the changes or actions in a Federal Register notice. The Agency, through the appropriate AMS Divisions, will make the grade standards and related information available in printed form and electronic media.

              (3) If the Agency determines that proposed changes are not warranted, or otherwise are not in the public interest, the Agency will either publish in the Federal Register a notice withdrawing the proposal, or will revise the proposal and again seek public input.
              (b) [Reserved]
            
          
          
            PARTS 37-41 [RESERVED]
          
          
            Pt. 42
            PART 42—STANDARDS FOR CONDITION OF FOOD CONTAINERS
            
              
                Subpart A—Definitions
                Sec.
                42.101
                Meaning of words.
                42.102
                Definitions, general.
              
              
                Subpart B—Procedures for Stationary Lot Sampling and Inspection
                42.103
                Purpose and scope.
                42.104
                Sampling plans and defects.
                42.105
                Basis for selection of sample.
                42.106
                Classifying and recording defects.
                42.107
                Lot acceptance criteria.
                42.108
                Normal, tightened or reduced inspection.
                42.109
                Sampling plans for normal condition of container inspection, Tables I and I-A.
                42.110
                Sampling plans for tightened condition of container inspection, Tables II and II-A.
                42.111
                Sampling plans for reduced condition of container inspection, Tables III and III-A; and limit number for reduced inspection, Table III-B.
                42.112
                Defects of containers: Tables IV, V, VI, and VII.
                42.113
                Defects of label, marking, or code: Table VIII.
                42.114
                Procedures for evaluating interior container defects.
              
              
                Subpart C—Skip Lot Sampling and Inspection Procedures
                42.120
                Description and qualification.
                42.121
                Sampling and inspection procedures.
                42.122
                Applicability of other procedures.
                42.123
                Flow diagram for skip lot sampling and inspection.
              
              
                Subpart D—On-Line Sampling and Inspection Procedures
                42.130
                Description and qualifications.
                42.131
                Selection of samples.
                42.132
                Determining cumulative sum values.
                42.133
                Portion of production acceptance criteria.
                42.134
                Disposition of rejected portions of production.
                42.135
                Normal, tightened or reduced on-line inspection.
                42.136
                Applicability of other procedures.
              
              
                Subpart E—Miscellaneous
                42.140
                Operating Characteristic (OC) curves for on-line sampling and inspection.
                42.141

                Obtaining Operating Characteristic (OC) curve information for skip lot sampling and inspection.
                
                42.142
                Curve for obtaining Operating Characteristic (OC) curve information for skip lot sampling and inspection.
                42.143
                Operating Characteristic (OC) curves for on-line sampling and inspection.
              
            
            
              Authority:
              Secs. 203, 205, 60 Stat. 1087, as amended, 1090, as amended (7 U.S.C. 1622, 1624).
            
            
              Subpart A—Definitions
              
                § 42.101
                Meaning of words.
                Words used in this part in the singular form shall be considered to import the plural, or vice versa, as the case may demand.
                [31 FR 4687, Mar. 19, 1966; 31 FR 4949, Mar. 25, 1966; Redesignated at 42 FR 32514, June 27, 1977 and at 46 FR 63203, Dec. 31, 1981]
              
              
                § 42.102
                Definitions, general.
                For the purpose of this part, unless the context otherwise requires, the following terms shall be construed, respectively, to mean:
                
                  Acceptable Quality Level (AQL). The maximum number of defects per hundred units (DHU) which is acceptable as a process average. Lots, or portions of production, having a quality level equal to a specified AQL will be accepted approximately 95 percent of the time when using the sampling plans prescribed for the AQL.
                
                  Acceptance Number (Ac). The number in a sampling plan that indicates the maximum number of defects permitted in a sample in order to consider a lot as meeting a specific requirement.
                
                  Administrator. The Administrator of the Agricultural Marketing Service (AMS) of the Department or any other officer or employee of the Agency who is delegated, or who may be delegated the authority to act in the Administrator's stead.
                
                  Basic Inspection Period. A specified period of consecutive production designated for on-line inspection (e.g., one shift's production, one day's production, etc.).
                
                  Condition. The degree of acceptability of the container with respect to freedom from defects which affect the serviceability, including appearance as well as usability, of the container for its intended purpose.
                
                  Cumulative Sum Sampling (CuSum) Plan. An on-line sampling plan that accumulates the number of defects which exceed the subgroup tolerance (“T”) in a series of consecutive subgroups. Terms specified to the CuSum sampling plans are:
                (a) Acceptance Limit (“L”). The maximum accumulation of defects allowed to exceed the subgroup tolerance (“T”) in any subgroup or consecutive subgroups.
                (b) CuSum value. The accumulated number of defects that exceed the subgroup tolerance (“T”).
                (c) Subgroup tolerance (“T”). The allowable number of defects in any subgroup.
                (d) Starting value (“S”). The initial CuSum value used to begin a CuSum sampling plan.
                
                  Defect. Any nonconformance of a container from specified requirements.
                
                  Defect classifications. The terms used to denote the severity of a defect. The terms are as follows:
                (a) Critical defect. A defect that seriously affects, or is likely to seriously affect, the usability of the container for its intended purpose.
                (b) Major defect. A defect that materially affects, or is likely to materially affect, the usability of the container for its intended purpose.
                (c) Minor defect. A defect that materially affects the appearance of the container but is not likely to affect the usability of the container for its intended purpose.
                (d) Insignificant defect. A flaw in the container that does not materially affect the appearance and does not affect usability of the container for its intended purpose. When performing examinations, insignificant defects shall not be recorded.
                
                  Defective. A container which has one or more defects.
                
                  Department. The U.S. Department of Agriculture.
                
                  Double sampling. A sampling scheme which involves use of two independently drawn but related samples, a first sample and a second sample which is added to the first to form a total sample size. A double sampling plan consists of first and total sample sizes with associated acceptance and rejection criteria. The first sample must be inspected first, and if possible, a decision as to acceptance or rejection of the lot made before a second sample is inspected. When the decision cannot be made on the first sample, a second sample is inspected; the decision to accept or reject is based on the total sample size.
                
                  Lot or inspection lot. A collection of filled food containers of the same size, type, and style. The term shall mean “inspection lot,” i.e., a collection of units of product from which a sample is to be drawn and inspected to determine conformance with the applicable acceptance criteria. An inspection lot may differ from a collection of units designated as a lot for other purposes (e.g., production lot, shipping lot, etc.).
                
                  On-line sampling. The random selection of samples from a production line.
                
                  Origin inspection. An inspection made at any location where the filled containers are examined prior to shipment or transfer to the purchaser.
                
                  Primary container. The immediate container in which the product is packaged and which serves to protect, preserve, and maintain the condition of the product. It may be metal, glass, fiber, wood, textile, plastic, paper, or any other suitable type of material and may be supplemented by liners, overwraps, or other protective materials.
                (b) For On-line Sampling. The chance that a portion of production with a given level of quality will be accepted. Probability of acceptance is synonymous with “Percent of Production Expected to be Accepted.” The probability of acceptance is normally designated as “Pa.” In on-line sampling inspection, the probability of acceptance of any portion of production depends on the sample results obtained from the preceding portions. The probability of acceptance values associated with these procedures are the values which would be expected if a large number of samples are to be inspected. For the CuSum plans referenced in this standard, the probability of acceptance at the Acceptable Quality Level (AQL) is approximately 95 percent. The starting value (“S”) associated with each CuSum plan helps to make the probability of acceptance of the first portions of production of a basic inspection period as close as possible to 95 percent.
                
                  Random sampling. A process of selecting a sample from a lot, or portion of production, whereby each unit in the lot of portion of production, has an equal chance of being chosen.
                
                  Rejection number (Re). The number in a sampling plan that indicates the minimum number of defects in a sample that will cause a lot to fail a specific requirement.
                
                  Sample. Any number of sample units which are to be used for inspection.
                
                  Sample size (n). The number of sample units included in the sample.
                
                  Sample unit. The individual container including any component parts.
                
                  Sampling plan. Any plan stating the number of sample units to be included in the sample as well as the corresponding plan parameters used to make acceptance and rejection decisions.
                
                  Secondary container. The container in which one or more primary containers are packed. For example, a shipping case containing canned product.
                
                  Shipping case. The container in which the product or primary containers of the product are placed to protect, preserve, and maintain the condition of the product during transit or storage. The shipping case may include strapping, liners or other protective material.
                
                  Single sampling. A sampling scheme where the decision to accept or reject an inspection lot with respect to a specified requirement is made after the inspection of a single sample. A single sampling plan consists of a single sample size with associated acceptance and rejection criteria.
                
                  Stationary lot sampling. The process of randomly selecting sample units from a lot whose production has been completed. This type of lot is usually stored in a warehouse or in some other storage facility and is offered in its entirety for inspection.
                
                  Subgroup. A group of sample units representing a portion of production.
                
                  Total defects. The sum of critical, major, and minor defects.
                
                
                  User. The person or agency at whose request inspection is conducted.
                [31 FR 4687, Mar. 19, 1966, as amended at 36 FR 18456, Sept. 15, 1971; 41 FR 42639, Sept. 28, 1976. Redesignated at 42 FR 32514, June 27, 1977, and further amended at 45 FR 69423, Oct. 21, 1980. Redesignated at 46 FR 63203, Dec. 31, 1981; 78 FR 57035, Sept. 17, 2013]
              
            
            
              Subpart B—Procedures for Stationary Lot Sampling and Inspection
              
                § 42.103
                Purpose and scope.
                (a) This subpart outlines the procedure to be used to establish the condition of containers in stationary lots of packaged foods. This subpart shall be used to determine the acceptability of a lot based on specified acceptable quality levels and defects referenced in § 42.104 or any alternative plan which is approved by the Administrator. In addition, any other sampling plan in the tables with a larger first sample size than that indicated by the lot size range may be specified when approved by the Administrator. This subpart or approved alternative plan will be applied when a Government agency or private user of the inspection or grading services requests that filled primary containers or shipping cases, or both, be certified for condition. Unless the request for certification specifically asks that only the primary container or only the shipping case be examined, both containers will be examined.
                (b) Unless otherwise specified by the user of service, this subpart will not apply to inspection lots of less than 50 shipping cases or to inspection lots of less than 300 primary containers. When the primary container is the shipping case, the shipping case limit will apply. When the lot size exceeds either the 50 shipping case limit or the 300 primary container limit or both, the provisions of paragraph (a) of this section will apply.
                (c) Under certain conditions, special procedures (Skip Lot Sampling and Inspection) may be used to determine the condition of containers in stationary lots of packaged foods. Subpart C sets forth the requirements and procedures for Skip Lot Sampling and Inspection.
                [31 FR 4687, Mar. 19, 1966, as amended at 36 FR 18456, Sept. 15, 1971; 41 FR 42639, Sept. 28, 1976. Redesignated at 42 FR 32514, June 27, 1977, and further amended at 45 FR 69424, Oct. 21, 1980. Redesignated at 46 FR 63203, Dec. 31, 1981]
              
              
                § 42.104
                Sampling plans and defects.
                (a) Sampling plans. Sections 42.109 through 42.111 show the number of containers to examine for condition in relation to lot size ranges. The tables provide acceptance (Ac) and rejection (Re) numbers for lot acceptance (or rejection) based on the number, class, and type of defects present in the sample.
                (b) Defects. The tables in § 42.112 enumerate and classify defects according to the degree to which the individual defect affects the serviceability, including appearance as well as usability, of the container for its intended purpose. The table in § 42.113 enumerates and classifies defects of the label, marking, or code.
                [31 FR 4687, Mar. 19, 1966, as amended at 36 FR 18456, Sept. 15, 1971. Redesignated at 42 FR 32514, June 27, 1977 and 46 FR 63203, Dec. 31, 1981]
              
              
                § 42.105
                Basis for selection of sample.
                (a) Identification of lot. Selection of proper samples requires sufficient information to identify the lot; such information includes, but is not limited to:
                (1) The lot size (see § 42.103 for restriction on small lots);
                (2) The type and size of container;
                (3) The code marks or other identification marks and the number of containers represented by each mark.
                (4) The history of the lot regarding previous inspections; and
                (5) The inspection status (normal, tightened, or reduced).
                (b) Preliminary scanning. Prior to drawing the sample, the lot should be scanned to determine if any segments or portions are abnormal with respect to wet cases, blown cans, top layer rust, leaking bags, etc. If such segments or portions noted are of any consequence, the lot may be rejected for condition of containers without sampling.
                
                (c) Sample size. Determination of the number of containers to check for condition:
                (1) Refer to the table in §§ 42.109 through 42.111 (sampling plans) and find where the lot size (number of individual containers) fits into the column headed “Lot Size Ranges.”
                (i) Tables I-A (normal), II-A (tightened), or III-A (reduced), as applicable, will apply to origin inspections, unless the contractor requests that corresponding single sampling plans be used.
                (ii) The appropriate double sampling plans in Table I will apply to other than origin inspections, unless the contractor requests that corresponding single sampling plans be used.
                (2) Select the appropriate sample size for the corresponding lot size range as indicated in the appropriate column headed “Sample Size.”
                (3) Lots rejected for unsatisfactory condition of containers may be subsequently sampled after being reconditioned or reworked. Such lots or resulting portion of a lot may be sampled as a reoffered lot providing the reoffered portion is separately identifiable. When making such inspections, the appropriate sampling plan for tightened inspection shall be used. Except in the case of an appeal inspection, it is not permissible to reinspect a previously rejected lot until it has been reconditioned or reworked.
                (d) Sample selection. Select samples from the lot presented in accordance with either of the following two procedures as may be applicable. (A lot offered for inspection will be accepted or rejected in its entirety with either sampling procedure used to select the sample.)
                (1) Proportional random sampling. When the number of codes or other identifying marks within the lot and the approximate number of cases or containers per code are known, select sample units at random within each mark and in a number proportionate to the number of containers represented by such mark.
                (2) Simple random sampling. When there are no code or other identifying marks, or when the number of codes or identifying marks within the lot and/or approximate number of cases or containers per mark are not known, select sample units at random from the entire lot.
                (e) Maximum sample units per case. If the lot is cased, predetermine the number of containers to draw from each sampled case as well as the position within the case. Do not restrict the sampling to the top or bottom layers or to the corners. The best sample is one selected from all the various positions in the shipping case. It is desirable but not mandatory to limit the number of sample units to a single container from any one case. Multiple sample units may be taken from a single case but not in excess of the following plan:
                (1) When containers are packed 12 or less to a case, draw a maximum of 6 sample units from any one case; and
                (2) When containers are packed more than 12 to a case but not more than 60, draw a maximum of 12 sample units from any one case; and
                (3) When containers are packed more than 60 to a case but not more than 250, draw a maximum of 16 sample units from any one case; and
                (4) When containers are packed more than 250 in a case, draw a maximum of 24 sample units from any one case.
                [31 FR 4687, Mar. 19, 1966, as amended at 36 FR 18456, Sept. 15, 1971. Redesignated at 42 FR 32514, June 27, 1977 and 46 FR 63203, Dec. 31, 1981]
              
              
                § 42.106
                Classifying and recording defects.
                (a) Classifying defects. Examine each sample unit for the applicable type of defects listed in the table covering the container being inspected in §§ 42.112 and 42.113. Other defects, not specifically listed, shall be classified according to their effect on the intended use of the container.

                (1) Related defects are defects on a single container that are related to a single cause. If the initial incident causing one of the defects had not occurred, none of the other related defects on the container would be present. As an example of related defects, a can may be a leaker and the exterior may also be seriously rusted due to the leakage of the contents. In this case, the container is scored only once for these two defects since the rust condition can be attributed to the leak. Score the container according to whichever condition is the most serious. In this example, score as a “leaker” (a critical defect) and not as “pitted rust” (a major defect).
                (2) Unrelated defects are defects on a single container that result from separate causes. If the incident that caused one of the defects had not occurred, the other unrelated defects on the container would still be present. As an example of unrelated defects, a can may be seriously rusted, may have a bad dent along the seam, and the label may also be detached from the can because of improper gluing. In this case it is unlikely that any of the three defects exist because of a common cause. Therefore, they are considered unrelated defects and should be scored as three defects.
                (3) The lot acceptance portion of this procedure is based on the number of defects per 100 containers. It is necessary to determine if the defects on any one container are “related” defects or “unrelated” defects. A container is scored for the most serious of related defects, and is also scored for each unrelated defect.
                (b) Recording defects. Record on a worksheet the number, type, and class (critical, major, or minor) of defects on each sample unit.
                (c) Totaling defects. Add the number of defects in each class, then add the number of minor, major, and critical defects to obtain the total defects.
                [31 FR 4687, Mar. 19, 1966, as amended at 36 FR 18456, Sept. 15, 1971. Redesignated at 42 FR 32514, June 27, 1977 and 46 FR 63203, Dec. 31, 1981; 78 FR 57035, Sept. 17, 2013]
              
              
                § 42.107
                Lot acceptance criteria.
                (a) The acceptability of the lot is determined by relating the number and class of defects enumerated on the worksheet to the acceptance and rejection numbers shown in §§ 42.109 through 42.111 for the respective sample size and Acceptable Quality Level (AQL).
                (b) Unless otherwise specified, use the following AQL's for the respective class of defects:
                
                  
                    Defect class
                    AQL at origin inspection
                    AQL at other than origin inspection
                  
                  
                    Critical
                    0.25
                    0.25
                  
                  
                    Major
                    1.5
                    2.5
                  
                  
                    Total
                    6.5
                    10.0
                  
                
                (c) Refer to the appropriate sample size and AQL and compare the number of defects found in the sample with the acceptance (Ac) and rejection (Re) numbers in the sampling plan.
                (1) Accept the lot after examining the single sample or first sample of a double sampling plan when all of the following conditions are met:
                (i) The number of critical defects does not exceed the applicable acceptance number (Ac) for critical defects, and
                (ii) The number of major defects does not exceed the applicable acceptance number (Ac) for major defects, and
                (iii) The total number of critical, major, and minor defects does not exceed the applicable acceptance number (Ac) for total defects.
                (2) Reject the lot after examining the single sample or first sample of a double sampling plan when any one or more of the following conditions occur:
                (i) The number of critical defects equals or exceeds the applicable rejection number (Re) for critical defects, or
                (ii) The number of major defects equals or exceeds the applicable rejection number (Re) for major defects, or
                (iii) The total number of critical, major, and minor defects equals or exceeds the applicable rejection number (Re) for total defects.
                (3) If the lot can neither be accepted nor rejected on the first sample, when a double sampling plan is used, select and examine the prescribed second sample. Accept the lot if the accumulated defects of the first and second sample meet conditions of paragraph (c)(1) of this section, otherwise, reject the lot.
                [31 FR 4687, Mar. 19, 1966, as amended at 36 FR 18456, Sept. 15, 1971. Redesignated at 42 FR 32514, June 27, 1977 and 46 FR 63203, Dec. 31, 1981]
              
              
                
                § 42.108
                Normal, tightened, or reduced inspection.
                (a) Normal inspection. Sampling plans for normal inspection are those in Tables I and I-A. These plans shall be used except when the history of inspection permits reduced inspection or requires tightened inspection.
                (b) Tightened inspection. Sampling plans for tightened inspection are those in Tables II and II-A.
                (c) Reduced inspection. Sampling plans for reduced inspection are those in Tables III and III-A.
                (d) Switching rules. The normal inspection procedure shall be followed except when conditions in paragraph (d) (1) or (3) of this section are applicable or unless otherwise specified. Application of the following switching rules will be restricted to the inspection of lots for one applicant at a single location (plant, warehouse, etc.), and will be based upon records of original inspections of lots (excluding resubmitted lots) at that same location.
                (1) Normal inspection to reduced inspection. When normal inspection is in effect, reduced inspection shall be instituted providing that reduced inspection is considered desirable by the Administrator and further provided that all of the following conditions are satisfied for each class of defect:
                (i) The preceding 10 inspection lots (or more, as indicated by the note to Table III-B) which have been inspected within the preceding 6 months have been on normal inspection and none has been rejected on original inspection; and
                (ii) The total number of defects in the samples from the preceding 10 inspection lots (or such other number of lots used for condition in paragraph (d)(1)(i) of this section) is equal to or less than the applicable number given in Table III-B. If a double sampling plan is used, all samples inspected should be included, not “first” samples only; and
                (2) Reduced inspection to normal inspection. When reduced inspection is in effect, normal inspection shall be reinstituted if any of the following occur:
                (i) An inspection lot is rejected on original inspection; or
                (ii) Production becomes irregular (delayed or accelerated); or
                (iii) Other valid conditions warrant that normal inspection shall be reinstituted.
                (3) Normal inspection to tightened inspection. When normal inspection is in effect, tightened inspection shall be instituted when 2 out of 5 consecutive inspection lots have been rejected on original inspection.
                (4) Tightened inspection to normal inspection. When tightened inspection is in effect, normal inspection shall be reinstituted when five consecutive inspection lots have been considered acceptable on original inspection.
                (e) When the rules require a switch in the inspection status because of one or more classes of defects, all classes of defects shall be inspected under the new inspection criteria. At the option of the user of the service and when approved by the Administrator, such user may elect to remain on normal inspection when qualified for reduced inspection, or on tightened inspection when qualified for normal inspection.
                (f) Appeal inspection—(1) Appeal request. Any interested party who is not satisfied with the results of a condition inspection on packaged food containers, as stated on an official certificate, may request an appeal inspection.
                (2) How to file an appeal. A request for an appeal inspection may be made orally or in writing. If made orally, written confirmation may be required. The applicant shall clearly state the reasons for requesting the appeal service and a description of the product to be appealed.
                (3) When an application for an appeal inspection may be refused. When it appears that: (i) The reasons given in the request are frivolous or not substantial; or (ii) the condition of the containers has undergone a material change since the original inspection; or (iii) the original lot is no longer intact, the applicant's request for the appeal inspection may be refused. In such case, the applicant shall be promptly notified of the reason(s) for such refusal.
                (4) Who shall perform the appeal. An appeal inspection shall be performed by a person(s) other than the person who made the inspection being appealed.
                (5) Sampling procedures. The sampling plan for an appeal inspection shall be the next larger sampling plan from the plan in the table used in the original inspection.
                (6) Appeal certificate. Immediately after an appeal inspection is completed, an appeal certificate shall be issued to show that the original inspection was sustained or was not sustained. Such certificate shall supersede any previously issued certificate for the inspection involved and shall clearly identify the number and date of the superseded certificate. The issuance of the appeal certificate may be withheld until the previously issued certificate and all copies have been returned when such action is deemed necessary to protect the interest of the Government.
                [31 FR 4687, Mar. 19, 1966, as amended at 36 FR 18456, Sept. 15, 1971. Redesignated at 42 FR 32514, June 27, 1977 and 46 FR 63203, Dec. 31, 1981]
              
              
                
                § 42.109
                Sampling plans for normal condition of container inspection, Tables I and I-A.
                
                  Table I—Single Sampling Plans for Normal Condition of Container Inspection
                  
                    Code
                    Lot size ranges—Number of containers 
                      in lot
                    
                    Type of Plan
                    Acceptable quality levels
                    Origin Inspection
                    Sample size
                    0.25
                    Ac
                    Re
                    1.5
                    Ac
                    Re
                    6.5
                    Ac
                    Re
                    Other Than Origin Inspection
                    0.25
                    Ac
                    Re
                    2.5
                    Ac
                    Re
                    10.0
                    Ac
                    Re
                  
                  
                    CA
                    6,000 or less
                    Single
                    84
                    0
                    1
                    3
                    4
                    9
                    10
                    0
                    1
                    4
                    5
                    13
                    14
                  
                  
                    CB
                    6,001-12,000
                    Single
                    168
                    1
                    2
                    5
                    6
                    16
                    17
                    1
                    2
                    7
                    8
                    23
                    24
                  
                  
                    CC
                    12,001-36,000
                    Single
                    315
                    2
                    3
                    8
                    9
                    28
                    29
                    2
                    3
                    13
                    14
                    41
                    42
                  
                  
                    CD
                    Over 36,000
                    Single
                    500
                    3
                    4
                    12
                    13
                    42
                    43
                    3
                    4
                    18
                    19
                    62
                    63
                  
                  
                    CE
                    
                    Single
                    800
                    4
                    5
                    18
                    19
                    64
                    65
                    4
                    5
                    27
                    28
                    95
                    96
                  
                  Ac = Acceptance number.
                  Re = Rejection number.
                
                
                  
                  ER17SE13.004
                
                [78 FR 57035, Sept. 17, 2013]
              
              
                
                § 42.110
                Sampling plans for tightened condition of container inspection; Tables II and II-A.
                
                  Table II—Single Sampling Plans for Tightened Condition of Container Inspection
                  
                    Code
                    Lot size ranges—Number of containers 
                      in lot
                    
                    Type of Plan
                    Acceptable quality levels
                    Origin Inspection
                    Sample Size
                    0.25
                    Ac
                    Re
                    1.5
                    Ac
                    Re
                    6.5
                    Ac
                    Re
                    Other Than Origin Inspection
                    0.25
                    Ac
                    Re
                    2.5
                    Ac
                    Re
                    10.0
                    Ac
                    Re
                  
                  
                    CB
                    6,000 or less
                    Single
                    168
                    0
                    1
                    4
                    5
                    11
                    12
                    0
                    1
                    5
                    6
                    16
                    17
                  
                  
                    CC
                    6,001-12,000
                    Single
                    315
                    1
                    2
                    6
                    7
                    19
                    20
                    1
                    2
                    8
                    9
                    28
                    29
                  
                  
                    CD
                    12,001-36,000
                    Single
                    500
                    2
                    3
                    9
                    10
                    28
                    29
                    2
                    3
                    12
                    13
                    42
                    43
                  
                  
                    CE
                    Over 36,000
                    Single
                    800
                    3
                    4
                    13
                    14
                    42
                    43
                    3
                    4
                    18
                    19
                    64
                    65
                  
                  
                    CF
                    
                    Single
                    1,250
                    4
                    5
                    19
                    20
                    63
                    64
                    4
                    5
                    26
                    27
                    96
                    97
                  
                
                
                  
                  ER17SE13.005
                
                [78 FR 57036, Sept. 17, 2013]
              
              
                
                § 42.111
                Sampling plans for reduced condition of container inspection, Tables III and III-A; and limit number for reduced inspection, Table III-B.
                
                  Table III—Single Sampling Plans for Reduced Condition of Container Inspection
                  
                    Code
                    Lot size ranges—Number of containers 
                      in lot
                    
                    Type of Plan
                    Acceptable quality levels
                    Origin inspection
                    Sample Size
                    0.25
                    Ac
                    Re
                    1.5
                    Ac
                    Re
                    6.5
                    Ac
                    Re
                    Other Than Origin Inspection
                    0.25
                    Ac
                    Re
                    2.5
                    Ac
                    Re
                    10.0
                    Ac
                    Re
                  
                  
                    CAA
                    6,000 or less
                    Single
                    29
                    1
                    2
                    1
                    2
                    4
                    5
                    1
                    2
                    2
                    3
                    5
                    6
                  
                  
                    CA
                    6,001-36,000
                    Single
                    84
                    1
                    2
                    3
                    4
                    9
                    10
                    1
                    2
                    4
                    5
                    13
                    14
                  
                  
                    CB
                    Over 36,000
                    Single
                    168
                    1
                    2
                    5
                    6
                    16
                    17
                    1
                    2
                    7
                    8
                    23
                    24
                  
                  
                    CC
                    
                    Single
                    315
                    2
                    3
                    8
                    9
                    28
                    29
                    2
                    3
                    13
                    14
                    41
                    42
                  
                
                
                  
                  ER17SE13.006
                
                
                
                  Table III-B—Limit Numbers for Reduced Inspection
                  
                    Number of sample units from last 10 lots inspected within 6 months
                    Acceptable quality level
                    0.25
                    1.5
                    2.5
                    6.5
                    10.0
                  
                  
                    320-499
                    (*)
                    1
                    4
                    14
                    24
                  
                  
                    500-799
                    (*)
                    3
                    7
                    25
                    40
                  
                  
                    800-1,249
                    0
                    7
                    14
                    42
                    68
                  
                  
                    1,250-1,999
                    0
                    13
                    24
                    69
                    110
                  
                  
                    2,000-3,149
                    2
                    22
                    40
                    115
                    181
                  
                  
                    3,150-4,999
                    4
                    38
                    67
                    186
                    293
                  
                  
                    5,000-7,999
                    7
                    63
                    110
                    302
                    472
                  
                  
                    8,000-12,499
                    14
                    105
                    181
                    491
                    765
                  
                  
                    12,500-19,999
                    24
                    169
                    290
                    777
                    1207
                  
                  * Denotes that the number of sample units from the last 10 inspection lots is not sufficient for reduced inspection for this AQL. In this instance more than 10 inspection lots may be used for the calculations if; the inspection lots used are the most recent ones in sequence within the last 6 months, they have all been on normal inspection, and none has been rejected on original inspection.
                
                [78 FR 57038, Sept. 17, 2013]
              
              
                § 42.112
                Defects of containers: Tables IV, V, VI, VII, VIII, IX, and X.
                
                  Table IV—Metal Containers
                  [Rigid and semi-rigid]
                  
                    Defects
                    Categories
                    Critical
                    Major
                    Minor
                  
                  
                    Type or size of container or component parts not as specified
                    
                      None permitted
                    
                  
                  
                    Closure incomplete, not located correctly or not sealed, crimped, or fitted properly:
                  
                  
                    (a) Heat processed primary container
                    1
                  
                  
                    (b) Non-heat processed primary container
                    
                    101
                  
                  
                    (c) Other than primary container
                    
                    
                    201
                  
                  
                    Dirty, stained, or smeared container
                    
                    
                    202
                  
                  
                    Key opening metal containers (when required):
                  
                  
                    (a) Key missing
                    
                    102
                  
                  
                    (b) Key does not fit tab
                    
                    103
                  
                  
                    (c) Tab of opening band insufficient to provide accessibility to key
                    
                    104
                  
                  
                    (d) Improper scoring (band would not be removed in one continuous strip)
                    
                    105
                  
                  
                    Metal pop-top:
                  
                  
                    (a) Missing or broken pull tab
                    
                    106
                  
                  
                    (b) Missing or incomplete score line (not conforming to a relevant product specification)
                    
                    107
                  
                  
                    Flexible pop-top:
                  
                  
                    (a) Poor seal (wrinkle, entrapped matter, etc.)
                    
                    108
                  
                  
                    (b) Short pull tab (not conforming to a relevant product specification)
                    
                    
                    203
                  
                  
                    (c) Missing pull tab
                    
                    109
                  
                  
                    (d) Torn pull tab
                    
                    
                    204
                  
                  
                    Open top with plastic overcap (when required):
                  
                  
                    (a) Plastic overcap missing
                    
                    110
                  
                  
                    (b) Plastic overcap warped (making opening or reapplication difficult)
                    
                    111
                  
                  
                    Outside tinplate or coating (when required):
                  
                  
                    (a) Missing or incomplete
                    
                    
                    205
                  
                  
                    (b) Blistered, flaked, sagged, or wrinkled
                    
                    
                    206
                  
                  
                    (c) Scratched or scored
                    
                    
                    207
                  
                  
                    (d) Fine cracks
                    
                    
                    208
                  
                  
                    Rust (rust stain confined to the top or bottom double seam or rust that can be removed with a soft cloth is not scored a defect):
                  
                  
                    (a) Rust stain
                    
                    
                    209
                  
                  
                    (b) Pitted rust
                    
                    112
                  
                  
                    Wet cans (excluding refrigerated containers)
                    
                    
                    210
                  
                  
                    Dent:
                  
                  
                    (a) Materially affecting appearance but not usability
                    
                    
                    211
                  
                  
                    (b) Materially affecting usability
                    
                    113
                  
                  
                    Buckle:
                  
                  
                    (a) Not involving end seam
                    
                    
                    212
                  
                  
                    (b) Extending into the end seam
                    
                    114
                  
                  
                    
                    Collapsed container
                    
                    115
                  
                  
                    Paneled side materially affecting appearance but not usability
                    
                    
                    213
                  
                  
                    Solder missing when required
                    
                    116
                  
                  
                    Cable cut exposing seam
                    
                    117
                  
                  
                    Improper side seam
                    
                    118
                  
                  
                    Swell, springer, or flipper (not applicable to gas or pressure packed product nor frozen products)
                    2
                  
                  
                    Leaker or blown container
                    3
                  
                  
                    Frozen products only:
                  
                  
                    (a) Bulging ends 3/16-inch to 1/4-inch beyond lip
                    
                    
                    214
                  
                  
                    (b) Bulging ends more than 1/4-inch beyond lip
                    
                    119
                  
                  
                    Metal drums: leaking filling seal (bung) swell 1
                    
                    4
                    120
                  
                  
                    1 Defect classification depends on the severity of the defect.
                
                
                  Table V—Composite Containers
                  [Fiberboard body with metal lids or metal bottoms, plastic or foil top with cap]
                  
                    Defects
                    Categories
                    Critical
                    Major
                    Minor
                  
                  
                    Type or size of container or component parts not as specified
                    
                      None permitted
                    
                  
                  
                    Closure incomplete, not located correctly or not sealed, crimped, or fitted properly
                    1
                  
                  
                    Dirty, stained, or smeared container
                    
                    
                    201
                  
                  
                    Easy open closure:
                  
                  
                    (a) Pull tab:
                  
                  
                    1. Missing or broken pull tab
                    
                    101
                  
                  
                    2. Missing or incomplete score line
                    
                    102
                  
                  
                    (b) Membrane top:
                  
                  
                    1. Poor seal (wrinkle, entrapped matter, etc.)
                    
                    103
                  
                  
                    2. Short pull tab
                    
                    104
                  
                  
                    3. Missing pull tab
                    
                    105
                  
                  
                    4. Torn pull tab
                    
                    106
                  
                  
                    (c) Open top with plastic overcap (when required):
                  
                  
                    1. Plastic overcap missing
                    
                    107
                  
                  
                    2. Plastic overcap warped (making opening or reapplication difficult)
                    
                    108
                  
                  
                    Outside tinplate or coating on ends (when required):
                  
                  
                    (a) Missing or incomplete
                    
                    
                    202
                  
                  
                    (b) Blistered, flaked, sagged, or wrinkled
                    
                    
                    203
                  
                  
                    (c) Scratched or scored
                    
                    
                    204
                  
                  
                    (d) Fine cracks
                    
                    
                    205
                  
                  
                    Collapsed container
                    
                    109
                  
                  
                    Paneled side materially affecting appearance but not usability
                    
                    
                    206
                  
                  
                    Leaker
                    2
                  
                  
                    Wet or damp:
                  
                  
                    (a) Materially affecting appearance but not usability
                    
                    
                    207
                  
                  
                    (b) Materially affecting usability
                    
                    110
                  
                  
                    Crushed or torn area:
                  
                  
                    (a) Materially affecting appearance but not usability
                    
                    
                    208
                  
                  
                    (b) Materially affecting usability
                    
                    111
                    
                  
                
                
                  Table VI—Glass Containers
                  [Bottles, Jars]
                  
                    Defects
                    Categories
                    Critical
                    Major
                    Minor
                  
                  
                    Type or size of container or component parts not as specified
                    
                      None permitted
                    
                  
                  
                    Closure not sealed, crimped, or fitted properly:
                  
                  
                    (a) Heat processed
                    1
                  
                  
                    (b) Non-heat processed
                    
                    101
                  
                  
                    Dirty, stained, or smeared container
                    
                    
                    201
                  
                  
                    Chip in glass
                    
                    
                    202
                  
                  
                    
                    Stone (unmelted material) in glass
                    
                    
                    203
                  
                  
                    Pits in surface of glass
                    
                    
                    204
                  
                  
                    Sagging surface
                    
                    
                    205
                  
                  
                    Bead (bubble within glass):
                  
                  
                    (a) 1/8-inch to 1/16-inch in diameter
                    
                    
                    206
                  
                  
                    (b) Exceeding 1/8-inch in diameter
                    
                    102
                  
                  
                    Checked
                    
                    103
                  
                  
                    Thin spot in glass
                    
                    104
                  
                  
                    Blister (structural defect)
                    
                    105
                  
                  
                    Bird swing (glass appendage inside container)
                    2
                  
                  
                    Broken or leaking container
                    3
                  
                  
                    Cap (nonheat processed):
                  
                  
                    (a) Cross-threaded
                    
                    
                    207
                  
                  
                    (b) Loose but not leaking
                    
                    
                    208
                  
                  
                    (c) Pitted rust
                    
                    106
                  
                  
                    Cap (heat processed):
                  
                  
                    (a) Cross-threaded or loose
                    4
                  
                  
                    (b) Pitted rust
                    
                    107
                  
                  
                    Sealing tape or cello band (when required):
                  
                  
                    (a) Improperly placed
                    
                    
                    209
                  
                  
                    (b) Not covering juncture of cap and glass
                    
                    108
                  
                  
                    (c) Ends overlap by less than 1/2-inch
                    
                    109
                  
                  
                    (d) Loose or deteriorating
                    
                    110
                  
                  
                    Missing or torn outer safety seal
                    
                    111
                  
                  
                    Inner safety seal—missing, torn, poor seal
                    
                    112
                    
                  
                
                
                  Table VII—Plastic Containers
                  [Rigid and Semi-Rigid, Bottles, Jars, Tubs, Trays, Pails, etc.]
                  
                    Defects
                    Categories
                    Critical
                    Major
                    Minor
                  
                  
                    Type or size of container or component parts not as specified
                    
                      None permitted
                    
                  
                  
                    Closure not sealed, crimped, or fitted properly:
                  
                  
                    (a) Heat processed
                    1
                  
                  
                    (b) Non-heat processed
                    
                    101
                  
                  
                    Dirty, stained, or smeared container
                    
                    
                    201
                  
                  
                    Chip in plastic
                    
                    
                    202
                  
                  
                    Un-melted gels in plastic
                    
                    
                    203
                  
                  
                    Pits in surface of plastic
                    
                    
                    204
                  
                  
                    Sagging surface
                    
                    
                    205
                  
                  
                    Air bubble within plastic:
                  
                  
                    (a) 1/8-inch to 1/16-inch in diameter
                    
                    
                    206
                  
                  
                    (b) Exceeding 1/8-inch in diameter
                    
                    102
                  
                  
                    Checked
                    
                    103
                  
                  
                    Thin spot in plastic
                    
                    104
                  
                  
                    Blister (structural defect)
                    
                    105
                  
                  
                    Broken or leaking container
                    2
                  
                  
                    Cap (non-heat processed):
                  
                  
                    (a) Cross-threaded
                    
                    
                    207
                  
                  
                    (b) Loose but not leaking
                    
                    
                    208
                  
                  
                    Cap (heat processed), cross-threaded or loose
                    3
                  
                  
                    Security seals:
                  
                  
                    (a) Closure ring missing
                    
                    106
                  
                  
                    (b) Missing or torn outer safety seal
                    
                    107
                  
                  
                    (c) Inner safety seal—missing, torn, or poor seal
                    
                    108
                  
                  
                    (d) Sealing tape or cello band (when required):
                  
                  
                    1. Improperly placed
                    
                    
                    209
                  
                  
                    2. Not covering juncture of cap and plastic
                    
                    109
                  
                  
                    3. Ends overlap by less than 1/2-inch
                    
                    110
                  
                  
                    4. Loose or deteriorating
                    
                    111
                    
                  
                
                
                
                  Table VIII—Rigid and Semi-Rigid Containers—Corrugated or Solid Fiberboard, Chipboard, Wood, Paperboard Aseptic Cartons, Polymeric Trays, etc.
                  [Excluding metal, glass, and plastic]
                  
                    Defects
                    Categories
                    Critical
                    Major
                    Minor
                  
                  
                    Type or size of container or component parts not as specified
                    
                      None permitted
                    
                  
                  
                    Component part missing
                    
                    101
                  
                  
                    Closure not sealed, crimped, or fitted properly:
                  
                  
                    (a) Primary container
                    1
                  
                  
                    (b) Other than primary container
                    
                    
                    201
                  
                  
                    Dirty, stained, or smeared container
                    
                    
                    202
                  
                  
                    Wet or damp (excluding ice packs):
                  
                  
                    (a) Materially affecting appearance but not usability
                    
                    
                    203
                  
                  
                    (b) Materially affecting usability
                    
                    102
                  
                  
                    Moldy area
                    2
                  
                  
                    Crushed or torn area:
                  
                  
                    (a) Materially affecting appearance but not usability
                    
                    
                    204
                  
                  
                    (b) Materially affecting usability
                    
                    103
                  
                  
                    Separation of lamination (corrugated fiberboard):
                  
                  
                    (a) Materially affecting appearance but not usability
                    
                    
                    205
                  
                  
                    (b) Materially affecting usability
                    
                    104
                  
                  
                    Product sifting or leaking
                    
                    105
                  
                  
                    Nails or staples (when required):
                  
                  
                    (a) Not as required, insufficient number or improperly positioned
                    
                    
                    206
                  
                  
                    (b) Nails or staples protruding
                    
                    106
                  
                  
                    Glue or adhesive (when required); not holding properly, not covering area specified, or not covering sufficient area to hold properly:
                  
                  
                    (a) Primary container
                    
                    107
                  
                  
                    (b) Other than primary container
                    
                    
                    207
                  
                  
                    Flap:
                  
                  
                    (a) Projects beyond edge of container more than 1/4-inch
                    
                    
                    208
                  
                  
                    (b) Does not meet properly, allowing space of more than 1/4-inch
                    
                    
                    209
                  
                  
                    Sealing tape or strapping (when required):
                  
                  
                    (a) Missing
                    
                    108
                  
                  
                    (b) Improperly placed or applied
                    
                    
                    210
                  
                  
                    Missing component (straw, etc.)
                    
                    
                    211
                  
                  
                    Paperboard Aseptic Cartons:
                  
                  
                    (a) Missing re-sealable cap or tab
                    
                    109
                  
                  
                    (b) Inner or outer safety seal—missing, torn, poor seal
                    3
                  
                  
                    Thermostabilized polymeric trays:
                  
                  
                    Tray body:
                  
                  
                    (a) Swollen container
                    4
                  
                  
                    (b) Tear, crack, hole, abrasion through more than one layer of multi-layer laminate for the tray
                    5
                  
                  
                    (c) Presence of delamination in multi-layered laminate
                    
                    
                    212
                  
                  
                    (d) Presence of any permanent deformation, such that deformed area is discolored or roughened in texture
                    
                    
                    213
                  
                  
                    Lid material:
                  
                  
                    (a) Closure seal not continuous along tray flange surface
                    6
                  
                  
                    (b) Foldover wrinkle in seal area extends into the closure seal such that the closure seal is reduced to less than 1/8-inch
                    7
                  
                  
                    (c) Any impression or design on the seal surfaces which conceals or impairs visual detection of seal defects
                    
                    110
                  
                  
                    (d) Areas of “wave-like” striations or wrinkles along the seal area that spans the entire width of seal
                    
                    
                    214
                  
                  
                    (e) Abrasion of lid material:
                  
                  
                    1. Within 1/16-inch of food product edge of seal such that barrier layer is exposed
                    8
                  
                  
                    2. Greater than 1/16-inch from food product edge of seal that barrier layer is exposed
                    
                    
                    215
                  
                  
                    (f) Presence of entrapped matter within 1/16-inch of the food product edge of seal or entrapped moisture or vapor with 1/16-inch of the food product edge of seal that results in less than 1/16-inch of defect free seal width at the outside edge
                    9
                  
                  
                    (g) Presence of any seal defect or anomaly (for example, entrapped moisture, gases, etc.) within 1/16-inch of food product edge of seal
                    
                    111
                  
                  
                    (h) Closure seal width less than 1/8-inch
                    
                    
                    216
                  
                
                
                
                  Table IX—Flexible Containers
                  [Plastic, Cellophane, Paper, Textile, Laminated Multi-Layer Pouch, Bag, etc.]
                  
                    Defects
                    Categories
                    Critical
                    Major
                    Minor
                  
                  
                    Type or size of container or component parts not as specified
                    
                      None permitted
                    
                  
                  
                    Closure not sealed, crimped, stitched, or fitted properly:
                  
                  
                    (a) Heat processed primary container
                    1
                  
                  
                    (b) Non-heat processed primary container
                    
                    101
                  
                  
                    (c) Other than primary container
                    
                    
                    201
                  
                  
                    Dirty, stained, or smeared container
                    
                    
                    202
                  
                  
                    Unmelted gels in plastic
                    
                    
                    203
                  
                  
                    Torn or cut container or abrasion (non-leaker):
                  
                  
                    (a) Materially affecting appearance but not usability
                    
                    
                    204
                  
                  
                    (b) Materially affecting usability
                    
                    102
                  
                  
                    Moldy area
                    2
                  
                  
                    Individual packages sticking together or to shipping case (tear when separated)
                    
                    103
                  
                  
                    Not fully covering product
                    
                    104
                  
                  
                    Wet or damp (excluding ice packs):
                  
                  
                    (a) Materially affecting appearance but not usability
                    
                    
                    205
                  
                  
                    (b) Materially affecting usability
                    
                    105
                  
                  
                    Over wrap (when required):
                  
                  
                    (a) Missing
                    
                    106
                  
                  
                    (b) Loose, not sealed, or closed
                    
                    
                    206
                  
                  
                    (c) Improperly applied
                    
                    
                    207
                  
                  
                    Sealing tape, strapping, or adhesives (when required):
                  
                  
                    (a) Missing
                    
                    107
                  
                  
                    (b) Improperly placed, applied, torn, or wrinkled
                    
                    
                    208
                  
                  
                    Tape over bottom and top closures (when required):
                  
                  
                    (a) Not covering stitching
                    
                    108
                  
                  
                    (b) Torn (exposing stitching)
                    
                    109
                  
                  
                    (c) Wrinkled (exposing stitching)
                    
                    110
                  
                  
                    (d) Not adhering to bag:
                  
                  
                    1. Exposing stitching
                    
                    111
                  
                  
                    2. Not exposing stitching
                    
                    
                    209
                  
                  
                    (e) Improper placement
                    
                    
                    210
                  
                  
                    Product sifting or leaking:
                  
                  
                    (a) Non-heat processed
                    
                    112
                  
                  
                    (b) Heat processed
                    3
                  
                  
                    Flexible pop-top:
                  
                  
                    (a) Poor seal (wrinkle, entrapped matter, etc.) reducing intact seal to less than 1/16-inch
                    4
                  
                  
                    (b) Short pull tab (materially affecting usability)
                    
                    
                    212
                  
                  
                    (c) Missing pull tab
                    
                    113
                  
                  
                    (d) Torn pull tab (materially affecting usability)
                    
                    
                    213
                  
                  
                    Missing component (straw, etc.)
                    
                    
                    214
                  
                  
                    Two part container (poly lined box or bag in box):
                  
                  
                    (a) Outer case torn
                    
                    
                    215
                  
                  
                    (b) Poly liner:
                  
                  
                    1. Missing
                    5
                  
                  
                    2. Improper closure
                    
                    114
                  
                  
                    Missing “zip lock” (re-sealable containers)
                    
                    
                    216
                  
                  
                    Loss of vacuum (in vacuum-packed)
                    
                    115
                  
                  
                    Pre-formed containers:
                  
                  
                    (a) Dented or crushed area
                    
                    
                    217
                  
                  
                    (b) Deformed container
                    
                    
                    218
                  
                  
                    Missing re-sealable cap
                    
                    116
                  
                  
                    Inner or outer safety seal—missing, torn, poor seal
                    6
                  
                  
                    Air bubble in plastic
                    
                    117
                  
                  
                    Thermostabilized products (includes but not limited to tubes, pouches, etc.):
                  
                  
                    Foldover wrinkle in seal area (thermostabilized pouches):
                  
                  
                    (a) Extends through all plies across seal area or reduces seal less than 1/16-inch
                    7
                  
                  
                    (b) Does not extend through all plies and effective seal is 1/16-inch or greater
                    
                    
                    219
                  
                  
                    Incomplete seal (thermostabilized pouches)
                    8
                  
                  
                    Non-bonding seal (thermostabilized pouches)
                    9
                  
                  
                    Laminate separation in body of pouch or in seal within 1/16-inch of food product edge:
                  
                  
                    (a) If food contact layer is exposed
                    10
                  
                  
                    (b) If food contact surface is exposed after manipulation or laminate separation expands after manipulation
                    
                    118
                  
                  
                    
                    (c) If lamination separation is limited to isolated spots that do not propagate with manipulation or is outer ply separation in seal within 1/16-inch of food product edge of seal
                    
                    
                    220
                  
                  
                    Flex cracks (cracks in foil layer only)
                    
                    
                    221
                  
                  
                    Swollen container
                    11
                  
                  
                    Blister (in seal) reducing intact seal to less than 1/16-inch
                    12
                  
                  
                    Compressed seal (overheated to bubble or expose inner layer) reducing intact seal to less than 1/16-inch
                    13
                  
                  
                    Stringy seal (excessive plastic threads showing at edge of seal area)
                    
                    
                    222
                  
                  
                    Contaminated seal (entrapped matter) reducing intact seal to less than 1/16-inch
                    14
                  
                  
                    Seal creep (product in pouch “creeping” into seal) reducing intact seal to less than 1/16 inch
                    15
                  
                  
                    Misaligned or crooked seal reducing intact seal to less than 1/16-inch
                    16
                  
                  
                    Seal formed greater than 1-inch from edge of pouch (unclosed edge flaps)
                    
                    
                    223
                  
                  
                    Waffling (embossing on surface from retort racks; not scorable unless severe)
                    
                    
                    224
                  
                  
                    Poor or missing tear notch (when required)
                    
                    
                    225
                  
                
                
                  Table X—Unitizing
                  [Plastic or other type of casing/unitizing]
                  
                    Defects
                    Categories
                    Major
                    Minor
                  
                  
                    Not specified method
                    101
                  
                  
                    Missing tray (when required)
                    102
                  
                  
                    Missing shrink wrap (when required)
                    103
                  
                  
                    Loose or improperly applied wrap
                    
                    201
                  
                  
                    Torn or mutilated
                    
                    202
                  
                  
                    Off-center wrap (does not overlap both ends)
                    
                    203
                  
                
                [78 FR 57041, Sept. 17, 2013]
              
              
                § 42.113
                Defects of label, marking, or code.
                
                  Table XI—Label, Marking, or Code
                  
                    Defects
                    Categories
                    Major
                    Minor
                  
                  
                    Not specified method
                    101
                  
                  
                    Missing (when required)
                    102
                  
                  
                    Loose or improperly applied
                    
                    201
                  
                  
                    Torn or mutilated
                    
                    202
                  
                  
                    Torn or scratched, obliterating any markings on the label
                    103
                  
                  
                    Text illegible or incomplete
                    
                    203
                  
                  
                    Incorrect
                    104
                  
                  
                    In wrong location
                    
                    204
                  
                
                [78 FR 57046, Sept. 17, 2013]
              
              
                § 42.114
                Procedures for evaluating interior container defects.
                (a) Sections 42.101-42.136 provide procedures for determining lot conformance with the U.S. Standards for Condition of Food Containers. This determination is based on the examination of the external characteristics of the food containers.
                (b) As an option, if a user of the inspection service requests to have the interior characteristics of containers examined, and apply these results in the determination of lot acceptability, the defects listed in Table XII may be used.
                (c) The determination of lot acceptability based on internal container defects shall be independent of the determination of lot acceptability for U.S. Standards for Condition of Food Containers. A user of the inspection service may choose to require inspection for internal can defects as well as inspection for U.S. Standards for Condition of Food Containers.

                (d) If a user of the inspection service requests an examination for internal container defects in addition to an official USDA/USDC inspection for product quality and/or U.S. grade, the containers opened by the official inspection service for inspection of product quality and/or U.S. grade will be used for examination of interior container defects. The minimum sample size for evaluation of interior container defects will be 13 containers. As a result, additional containers will be required if the inspection for quality or U.S. grade calls for fewer than 13 containers. Table XIII provides acceptance numbers for internal container defects for selected sample sizes.
                
                  Table XII—Interior Container Defects
                  
                    Defects
                    Categories
                    Major
                    Minor
                  
                  
                    De-tinning in metal container materially affecting usability
                    101
                  
                  
                    De-tinning in metal container not materially affecting usability
                    
                    201
                  
                  
                    Black spots in metal container
                    
                    202
                  
                  
                    Enamel missing (when required) in metal container
                    102
                  
                  
                    Enamel breakdown in metal container material affecting usability
                    103
                  
                  
                    Enamel breakdown in metal container material not affecting usability
                    
                    203
                  
                  
                    Other defect(s) of the interior of the container (metal, plastic, paper, rigid, etc.) e.g., interior damage, tear, delamination, missing layer, off-odor, interior blisters, etc. that materially affects usability
                    104
                  
                  
                    Defect(s) of the interior of the container (metal, plastic, paper, rigid, etc.) e.g., interior damage, tear, delamination, missing layer, off-odor, interior blisters, etc. that materially affects appearance but not usability
                    
                    204
                  
                
                
                  Table XIII—Acceptance Numbers for Internal Container Defects
                  
                    Sample Size (n = number of containers)
                    Major
                    Interior Defects
                    Ac
                    Re
                    Total
                    Interior Defects
                    Ac
                    Re
                  
                  
                    n—13
                    0
                    1
                    2
                    3
                  
                  
                    n—21
                    1
                    2
                    3
                    4
                  
                  
                    n—29
                    1
                    2
                    4
                    5
                  
                  
                    n—38
                    2
                    3
                    5
                    6
                  
                  
                    n—48
                    2
                    3
                    6
                    7
                  
                  
                    n—60
                    2
                    3
                    7
                    8
                  
                
                [78 FR 57046, Sept. 17, 2013]
              
            
            
              Subpart C—Skip Lot Sampling and Inspection Procedures
              
                Source:
                41 FR 42639, Sept. 28, 1976, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                § 42.120
                Description and qualification.
                Skip lot sampling and inspection are special procedures for inspecting stationary lots in which only one-half or one-fourth of the lots offered for inspection are formally inspected. Skip lot sampling and inspection procedures may be instituted only when all of the following conditions are met:
                (a) When authorized by the Administrator and acceptable to the user and producer, if different from the user.
                (b) When inspection is origin inspection (see § 42.102).
                (c) When all lots can be expected to be of essentially the same quality.
                (d) When lots from the producer are currently on, or eligible to be on, either normal or reduced inspection.
              
              
                § 42.121
                Sampling and inspection procedures.

                (a) Following skip lot procedure authorization, inspect every lot consecutively offered for inspection using normal inspection procedures as set forth in Subpart B of this part. When 10 consecutive lots are acceptable, inspect only one-half of the lots offered for inspection using normal inspection procedures. While on the one-half inspection rate, when 10 consecutively inspected lots are acceptable, inspect only one-fourth of the lots offered for inspection using normal inspection procedures. While on the one-half or one-fourth inspection rate, if any formally inspected lot is unacceptable, revert immediately to the inspection of every lot using normal inspection procedures and recommence the above procedure. See § 42.123 for a flow diagram of the skip lot sampling plan.
                (b) Two exceptions to the procedures in paragraph (a) of this section are as follows:
                (1) The skip lot sampling and inspection rate of one-half can be instituted immediately if the lots from the producer are currently on, or eligible to be on, reduced inspection and all other conditions in § 42.120 are met. After skip lot sampling and inspection begins, however, only normal inspection is permitted.
                (2) While inspecting every lot consecutively as offered for inspection, i.e., while not on the one-half or one-fourth sampling and inspection rate, if requirements for switching from normal to tightened inspection are met as specified in § 42.108 then skip lot procedures terminate, tightened inspection is initiated, and stationary lot sampling and inspection procedures in Subpart B are instituted. Skip lot procedures may be instituted again only when all conditions of § 42.120 are met.
                (c) All lot selections for the one-half and one-fourth inspection rates must be strictly random (for example, not every other lot or every fourth lot). Use of random number tables, coin flipping, or numbered cards is encouraged.
                (d) Preliminary scanning procedures (see § 42.105) shall be used on all lots scheduled for formal inspection and also shall be used on lots not scheduled for inspection (“skipped” lots) whenever the inspector feels such action is prudent to further insure the acceptability of such lots.
              
              
                § 42.122
                Applicability of other procedures.
                Whenever appropriate, the procedures for classifying and recording defects in § 42.106 and for appeal inspections in § 42.108 also apply to skip lot sampling and inspection.
              
              
                
                § 42.123
                Flow diagram for skip lot sampling and inspection.
                
                  EC02SE91.000
                
                
                  Notes:
                  1. Only normal inspection is permitted.
                  2. All lot selections for the one-half and one-fourth sampling rates must be strictly random (for example, not every other lot or every fourth lot).
                  3. Two exceptions to the procedures shown above are as follows:
                  (a) The skip lot sampling and inspection rate of one-half can be instituted immediately if the lots from the producer are currently on, or eligible to be on, reduced inspection and all other conditions in § 42.120 are met. When skip lot inspection begins, however, only normal inspection is permitted.
                  (b) While inspecting every lot consecutively as offered for inspection, i.e., while not on the one-half or one-fourth rate, if requirements for switching from normal to tightened inspection are met as specified in § 42.108 then skip lot procedures terminate, tightened inspection is initiated, and stationary lot sampling and inspection procedures in Subpart B are instituted. Skip lot procedures may be instituted again only when all conditions of § 42.120 are met.
                
              
            
            
              Subpart D—On-Line Sampling and Inspection Procedures
              
                Authority:
                Sec. 203, 205, 60 Stat. 1087, as amended, 1090, as amended (7 U.S.C. 1622, 1624).
              
              
                Source:
                45 FR 69428, Oct. 21, 1980, unless otherwise noted. Redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                
                § 42.130
                Description and qualifications.
                (a) In many instances, food containers are loaded directly into carriers immediately after final packaging. This situation makes stationary lot sampling and inspection impractical. For such circumstances, the optional procedure for on-line sampling and inspection using cumulative sum sampling plans is provided. On-line sampling and inspection is a procedure in which subgroups of sampling units are selected randomly from predesignated portions of production. The acceptability of the portions of production is determined by inspecting, at the time of the sampling, the subgroups which represent these portions. On-line sampling and inspection contrasts with stationary lot procedures in which sample units are selected randomly and inspected and lot acceptability determinations are made only after lot production is completed.
                (b) On-line sampling and inspection procedures may be instituted only when all of the following conditions are met:
                (1) When authorized by the Administrator and acceptable to the user and producer, if different from the user.
                (2) When inspection is origin inspection (see § 42.102).
                (3) When previous production lots from the producer are currently on, or eligible to be on, either normal or reduced inspection. (When shifting from stationary lot sampling and inspection to on-line sampling and inspection, normal on-line inspection shall be initially used.)
                (4) When inspection of the containers is performed at a point after which all condition of container related characteristics are fixed and will not be subject to change during final handling.
              
              
                § 42.131
                Selection of samples.
                (a) Prior to commencement of on-line sampling and inspection, the total amount of production for a given day or shift is predicted and is then subdivided into conveniently designated portions of production approximately equal in size. Portions may be designated by sequential numbers (e.g., containers 1 through 500 are portion 1, containers 501 through 1000 are portion 2, etc.) or by time intervals (e.g., the first half hour of production is portion 1, the second half hour of production is portion 2, etc.) during which the containers are identified by individual production codes for each time interval.
                (b) Determine the number of sample units in a subgroup as follows:
                
                  Type of Inspection and Number of Sample Units
                  Normal—25
                  Tightened—50
                  Reduced—13
                
                
                (c) Subgroups are drawn randomly from portions of production throughout the production process and are inspected for defects. The drawing of sampling units may be done in either of two ways: (1) The number of sample units (13, 25 or 50) comprising a subgroup may be drawn at the same time from a randomly chosen point in the production of each portion, or (2) sample units may be drawn individually, but in a random manner, throughout the production of each portion. At least 6 subgroups must be obtained during each basic inspection period regardless of the system used to designate portions of production.
                (d) A shift to on-line sampling plans from stationary lot sampling plans (or vice versa) during a basic inspection period is not permitted.
              
              
                § 42.132
                Determining cumulative sum values.
                (a) The parameters for the on-line cumulative sum sampling plans for AQL's applicable to origin inspection are as follows:
                
                  
                    Acceptable quality levels
                    Type of inspection
                    Normal
                    T
                    L
                    S
                    Tightened
                    T
                    L
                    S
                    Reduced
                    T
                    L
                    S
                  
                  
                    0.25
                    0.05
                    0.95
                    0.35
                    0.1
                    0.9
                    0.3
                    0
                    0
                    0
                  
                  
                    1.5
                    0.5
                    2
                    1
                    0.8
                    1.6
                    0.4
                    0.5
                    0.5
                    0
                  
                  
                    6.5
                    2
                    3
                    1
                    2.5
                    3
                    1
                    1
                    2
                    1
                  
                
                
                (b) At the beginning of the basic inspection period, the CuSum value is set equal to the starting value (“S”) for the specified CuSum plan. The CuSum value is then determined for each consecutive subgroup as follows:
                (1) Add the number of defects for the present subgroup to the CuSum value of the previous subgroup.
                (2) Subtract the subgroup tolerance (“T”).
                (3) The CuSum value is reset in the following situations; however, determine portion of production acceptability (see § 42.133) prior to resetting the CuSum value:
                (i) Reset the CuSum value to zero (0) if the CuSum value is less than zero (0).
                (ii) Reset the CuSum value to the acceptance limit (“L”) if the CuSum value exceeds the acceptance limit (“L”).
              
              
                § 42.133
                Portion of production acceptance criteria.
                (a) The acceptability of a portion of production is determined by comparing the calculated CuSum value with the acceptance limit (“L”) for the specified AQL.
                (b) A portion of production is acceptable if the CuSum value, calculated from the subgroup representing that portion, is equal to or less than the acceptance limit (“L”) for all classes of defects.
                (c) A portion of production is rejected if the CuSum value, calculated from the subgroup representing that portion, exceeds the acceptance limit (“L”) for one or more classes of defects.
              
              
                § 42.134
                Disposition of rejected portions of production.
                Rejected portions of production from the same basic inspection period may be reworked, combined together to form a lot, and resubmitted for inspection under the criteria for tightened inspection using stationary lot sampling procedures described in subpart B of this part.
              
              
                § 42.135
                Normal, tightened or reduced on-line inspection.
                (a) Normal, tightened and reduced on-line sampling plans are specified in § 42.132 (Determining cumulative sum values). Normal plans shall be used except when the history of inspection permits reduced inspection or requires tightened inspection.
                (b) Switching rules: Normal on-line inspection procedures shall be followed except when conditions in paragraph (b) (1) or (3) of this section are applicable or unless otherwise specified. Application of the following switching rules will be restricted to the inspection of production for one applicant at a single production location and will be based upon records of original inspections of production (excluding resubmitted portions previously rejected and reworked) at that same location.
                (1) Normal inspection to reduced inspection. When normal inspection is in effect, reduced inspection shall be instituted provided that reduced inspection is considered desirable by the Administrator and further provided that all of the following conditions are satisfied for each class of defect:
                (i) The preceding 40 consecutive portions of production have been on normal inspection and no more than one of these portions has been rejected on original inspection; and
                (ii) The total number of defects in the subgroups (1000 sample units) from these preceding 40 consecutive portions of production is less than or equal to the following limit numbers for the specified AQL's:
                
                  
                    Acceptable quality levels
                    Limit No.
                  
                  
                    0.25
                    0
                  
                  
                    1.5
                    9
                  
                  
                    6.5
                    54
                  
                
                (2) Reduced inspection to normal inspection. When reduced inspection is in effect, normal inspection shall be reinstituted if any of the following occurs:
                (i) More than one portion of production in any 40 consecutive portions of production is rejected on original inspection; or
                (ii) Production becomes irregular (delayed or accelerated); or
                (iii) Other valid conditions warrant that normal inspection shall be reinstituted.
                (3) Normal inspection to tightened inspection. When normal inspection is in effect, tightened inspection shall be instituted when two out of five consecutive portions of production have been rejected.
                (4) Tightened inspection to normal inspection. When tightened inspection is in effect, normal inspection shall be reinstituted when five consecutive portions of production have been considered acceptable.
                (c) When the rules require a switch in the inspection status because of one or more classes of defects, all classes of defects shall be inspected under the new inspection criteria. At the option of the user of the service, and when approved by the Administrator, such user may elect to remain on normal inspection when qualified for reduced inspection, or on tightened inspection when qualified for normal inspection.
              
              
                § 42.136
                Applicability of other procedures.
                When appropriate, the procedures for classifying and recording defects in § 42.106 and for appeal inspections in § 42.108 also apply to on-line sampling and inspection.
              
            
            
              Subpart E—Miscellaneous
              
                Authority:

                Agricultural Marketing Act of 1946, as amended (7 U.S.C. 1621 et seq.).
              
              
                § 42.140
                Operating Characteristic (OC) curves for on-line sampling and inspection.
                (a) This section contains the Operating Characteristic (OC) curve for each of the sampling plans given in Tables I, I-A, II, II-A, III, and III-A. The OC curve and the corresponding sampling plans are listed by AQL.
                (b) Different acceptance and rejection criteria are provided for each AQL. The criteria for each AQL must be obtained from the applicable sampling plan tables.
                (c) The curves show the ability of the various sampling plans to distinguish between good and bad lots. This can be illustrated by examining OC curve 6 for an AQL of 0.25 defects per hundred units in the Reduced and Normal Inspection Plans. If the quality of the lots submitted for inspection is poorer than the AQL of 0.25 defects per hundred units, fewer lots will be accepted. For example, OC curve 6 shows that when the quality of lots submitted for inspection is 1.0 defects per hundred units, only 26 percent of the lots are expected to be accepted. Conversely when the quality of the lots submitted for inspection is better than the AQL of 0.25 defects per hundred units, most lots are expected to be accepted. For example, the same OC curve 6 shows that when the quality of lots submitted for inspection is 0.10 defects per hundred units, about 99 percent of the lots are expected to be accepted.
                (d) The table of sampling plans that correspond to OC curve 6 can be found over the curves for an AQL of 0.25 defects per hundred units in the Reduced and Normal Inspection Plan. An examination of this table reveals that there is one single and one double sampling plan that have OC curves comparable to OC curve 6. The first plan listed is a single plan requiring the inspection of 500 individual containers. Under this plan the lot is accepted as meeting the requirements for an AQL of 0.25 if there are 3 or less defects in the sample or rejected if there are 4 or more defects in the sample.
                (e) The next plan that is listed in the column headed 6 for an AQL of 0.25 is a double sampling plan that requires the initial inspection of 228 individual containers. The lot will be accepted as meeting the requirements of an AQL of 0.25 if there are no defects in the sample, and rejected if there are 3 or more defects in the sample. In the event that the number of defects is between the acceptance (0) and rejection (3) numbers, additional containers must be inspected. In this case, the table indicates that a total of 516 containers must be inspected before a decision can be made to either accept or reject the lot. This will require the inspection of 288 more containers (516 − 228 = 288).

                If there are 3 or less defects in the total sample, the lot will be accepted. If there are 4 or more defects in the total sample, the lot will be rejected. The other double sampling plans operate in a similar manner with the only differences being the sample sizes and acceptance and rejection numbers.
                
                
                  Reduced and Normal Inspection Plans—Sampling Plans and Operating Characteristic (OC) Curves for AQL = 0.15 Defects per Hundred Units
                  [Sampling plans—AQL = 0.15]
                  
                    Comparable sampling plans
                    Identification number of OC curve
                    R1
                    nc
                    
                    Ac
                    Re
                    R2
                    nc
                    
                    Ac
                    Re
                    R3
                    nc
                    
                    Ac
                    Re
                    R4
                    nc
                    
                    Ac
                    Re
                    N4
                    nc
                    
                    Ac
                    Re
                    N5
                    nc
                    
                    Ac
                    Re
                    N6
                    nc
                    
                    Ac
                    Re
                    N7
                    nc
                    
                    Ac
                    Re
                    N8
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    29
                    1
                    2
                    84
                    1
                    2
                    126
                    0
                    1
                    315
                    1
                    2
                    168
                    1
                    2
                    264
                    1
                    2
                    500
                    2
                    3
                    800
                    3
                    4
                    1,250
                    4
                    5
                  
                  
                    Double
                    18
                    0
                    2
                    36
                    0
                    2
                    
                    
                    
                    
                    
                    
                    120
                    0
                    2
                    174
                    0
                    2
                    252
                    0
                    3
                    456
                    0
                    4
                  
                  
                     
                    36
                    1
                    2
                    96
                    1
                    2
                    
                    
                    
                    
                    
                    
                    180
                    1
                    2
                    336
                    1
                    2
                    540
                    2
                    3
                    864
                    3
                    4
                  
                  nc = Cumulative sample size. Ac = Acceptance number. Re = Rejection number.
                
                
                  
                  EC02SE91.001
                
                
                
                
                  Tightened Inspection Plans—Sampling Plans and Operating Characteristic (OC) Curves for AQL = 0.15 Defects per Hundred Units
                  [Sampling plans—AQL = 0.15]
                  
                    Comparable sampling plans
                    Identification number of OC curves
                    1
                    nc
                    
                    Ac
                    Re
                    2
                    nc
                    
                    Ac
                    Re
                    3
                    nc
                    
                    Ac
                    Re
                    4
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    264
                    0
                    1
                    500
                    1
                    2
                    800
                    2
                    3
                    1,250
                    3
                    4
                  
                  
                    Double
                    
                    
                    
                    360
                    0
                    2
                    456
                    0
                    3
                    576
                    0
                    3
                  
                  
                     
                    
                    
                    
                    516
                    1
                    2
                    864
                    2
                    3
                    1,296
                    3
                    4
                  
                  nc = Cumulative sample size. Ac = Acceptance number. Re = Rejection number.
                
                
                  EC02SE91.002
                
                
                
                
                  Reduced and Normal Inspection Plans—Sampling Plans and Operating Characteristic (OC) Curves for AQL = 0.25 Defects per Hundred Units
                  [Sampling plans—AQL = 0.25]
                  
                    Comparable sampling plans
                    Identification number OC curves
                    R1
                    nc
                    
                    Ac
                    Re
                    N2
                    nc
                    
                    Ac
                    Re
                    R3
                    nc
                    
                    Ac
                    Re
                    N and R4
                    nc
                    
                    Ac
                    Re
                    N and R5
                    nc
                    
                    Ac
                    Re
                    N6
                    nc
                    
                    Ac
                    Re
                    N7
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    29
                    1
                    2
                    84
                    0
                    1
                    84
                    1
                    2
                    168
                    1
                    2
                    315
                    2
                    3
                    500
                    3
                    4
                    800
                    4
                    5
                  
                  
                    Double
                    18
                    0
                    2
                    
                    36
                    0
                    2
                    120
                    0
                    2
                    168
                    0
                    3
                    228
                    0
                    3
                  
                  
                     
                    18
                    1
                    2
                    
                    96
                    1
                    2
                    180
                    1
                    2
                    348
                    2
                    3
                    516
                    3
                    4
                  
                  nc = Cumulative sample size. Ac = Acceptance number. Re = Rejection number.
                
                
                  EC02SE91.003
                
                
                
                
                  Tightened Inspection Plans—Sampling Plans and Operation Characteristics (OC) Curves for AQL = 0.25 Defects per Hundred Units
                  [Sampling plans—AQL = 0.25]
                  
                    Comparable sampling plans
                    Identification number of OC curves
                    1
                    nc
                    
                    Ac
                    Re
                    2
                    nc
                    
                    Ac
                    Re
                    3
                    nc
                    
                    Ac
                    Re
                    4
                    nc
                    
                    Ac
                    Re
                    5
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    168
                    0
                    1
                    315
                    1
                    2
                    500
                    2
                    3
                    800
                    3
                    4
                    1,250
                    4
                    5
                  
                  
                    Double
                    
                    
                    
                    168
                    0
                    2
                    228
                    0
                    3
                    456
                    0
                    4
                  
                  
                     
                    
                    
                    
                    348
                    1
                    2
                    516
                    2
                    3
                    864
                    3
                    4
                  
                  nc = Cumulative sample size. Ac = Acceptance number. Re = Rejection number.
                
                
                  EC02SE91.004
                
                
                
                
                  Reduced and Normal Inspection Plans—Sampling Plans and Operating Characteristic (OC) Curves for AQL = 0.50 Defects per Hundred Units
                  [Sampling plans—AQL = 0.50]
                  
                    Comparable sampling plans
                    Identification number of OC curves
                    R1
                    nc
                    
                    Ac
                    Re
                    N and R2
                    nc
                    
                    Ac
                    Re
                    N and R3
                    nc
                    
                    Ac
                    Re
                    N and R4
                    nc
                    
                    Ac
                    Re
                    N5
                    nc
                    
                    Ac
                    Re
                    N6
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    29
                    1
                    2
                    84
                    1
                    2
                    168
                    2
                    3
                    315
                    3
                    4
                    500
                    5
                    6
                    800
                    7
                    8
                  
                  
                    Double
                    18
                    0
                    2
                    36
                    0
                    2
                    120
                    0
                    3
                    168
                    0
                    4
                    228
                    0
                    5
                  
                  
                     
                    36
                    1
                    2
                    96
                    1
                    2
                    180
                    2
                    3
                    348
                    3
                    4
                    516
                    5
                    6
                  
                  nc = Cumulative sample size. Ac = Acceptance number. Re = Rejection number.
                
                
                  EC02SE91.005
                
                
                
                
                  Tightened Inspection Plans—Sampling Plans and Operating Characteristic (OC) Curves for AQL = 0.50 Defects per Hundred Units
                  [Sampling plans—AQL = 0.50]
                  
                    Comparable sampling plans
                    Identification number of OC curves
                    1
                    nc
                    
                    Ac
                    Re
                    2
                    nc
                    
                    Ac
                    Re
                    3
                    nc
                    
                    Ac
                    Re
                    4
                    nc
                    
                    Ac
                    Re
                    5
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    168
                    1
                    2
                    315
                    2
                    3
                    500
                    3
                    4
                    800
                    4
                    5
                    1,250
                    6
                    7
                  
                  
                    Double
                    120
                    0
                    2
                    168
                    0
                    3
                    228
                    0
                    3
                    456
                    1
                    5
                  
                  
                     
                    180
                    1
                    2
                    348
                    2
                    3
                    516
                    3
                    4
                    864
                    4
                    5
                  
                  nc = Cumulative sample size. Ac = Acceptance number. Re = Rejection number.
                
                
                  EC02SE91.006
                
                
                
                
                  Reduced and Normal Inspection Plans—Sampling Plans and Operating Characteristic (OC) Curves for AQL = 1.00 Defects per Hundred Units
                  [Sampling plans—AQL = 1.00]
                  
                    Comparable sampling plans
                    Identification number of OC curves
                    R1
                    nc
                    
                    Ac
                    Re
                    N and R2
                    nc
                    
                    Ac
                    Re
                    N and R3
                    nc
                    
                    Ac
                    Re
                    N and R4
                    nc
                    
                    Ac
                    Re
                    N5
                    nc
                    
                    Ac
                    Re
                    N6
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    29
                    1
                    2
                    84
                    2
                    3
                    168
                    4
                    5
                    315
                    6
                    7
                    500
                    9
                    10
                    800
                    13
                    14
                  
                  
                    Double
                    18
                    0
                    2
                    36
                    0
                    3
                    120
                    2
                    5
                    168
                    1
                    5
                    228
                    2
                    7
                  
                  
                     
                    36
                    1
                    2
                    96
                    2
                    3
                    180
                    4
                    5
                    348
                    7
                    8
                    516
                    9
                    10
                  
                  nc = Cumulative sample size. Ac = Acceptance number. Re = Rejection number.
                
                
                  EC02SE91.007
                
                
                
                
                  Tightened Inspection Plans—Sampling Plans and Operating Characteristic (OC) Curves for AQL = 1.00 Defects per Hundred Units
                  [Sampling plans—AQL = 1.00]
                  
                    Comparable sampling plans
                    Identification number of OC curves
                    1
                    nc
                    
                    Ac
                    Re
                    2
                    nc
                    
                    Ac
                    Re
                    3
                    nc
                    
                    Ac
                    Re
                    4
                    nc
                    
                    Ac
                    Re
                    5
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    168
                    2
                    3
                    315
                    3
                    4
                    500
                    5
                    6
                    800
                    7
                    8
                    1,250
                    10
                    11
                  
                  
                    Double
                    120
                    0
                    3
                    168
                    0
                    4
                    228
                    0
                    5
                    456
                    2
                    6
                  
                  
                     
                    180
                    2
                    3
                    348
                    3
                    4
                    516
                    5
                    6
                    864
                    8
                    9
                  
                  nc = Cumulative sample size Ac = Acceptance number. Re = Rejection number.
                
                
                  EC02SE91.008
                
                
                
                
                  Reduced and Normal Inspection Plans—Sampling Plans and Operating Characteristic (OC) Curves for AQL = 1.50 Defects per Hundred Units
                  [Sampling plans—AQL = 1.50]
                  
                    Comparable sampling plans
                    Identification number of OC curves
                    R1
                    nc
                    
                    Ac
                    Re
                    N and R2
                    nc
                    
                    Ac
                    Re
                    N and R3
                    nc
                    
                    Ac
                    Re
                    N and R4
                    nc
                    
                    Ac
                    Re
                    N5
                    nc
                    
                    Ac
                    Re
                    N6
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    29
                    1
                    2
                    84
                    3
                    4
                    168
                    5
                    6
                    315
                    8
                    9
                    500
                    12
                    13
                    800
                    18
                    19
                  
                  
                    Double
                    18
                    0
                    2
                    36
                    0
                    4
                    120
                    2
                    6
                    168
                    2
                    7
                    228
                    3
                    9
                  
                  
                     
                    36
                    1
                    2
                    96
                    3
                    4
                    180
                    5
                    6
                    348
                    9
                    10
                    516
                    12
                    13
                  
                  nc = Cumulative sample size. Ac = Acceptance number. Re = Rejection number.
                
                
                  EC02SE91.009
                
                
                
                
                  Tightened Inspection Plans—Sampling Plans and Operating Characteristic (OC) Curves for AQL = 1.50 Defects per Hundred Units
                  [Sampling plans—AQL = 1.50]
                  
                    Comparable sampling plans
                    Identification number of OC curves
                    1
                    nc
                    
                    Ac
                    Re
                    2
                    nc
                    
                    Ac
                    Re
                    3
                    nc
                    
                    Ac
                    Re
                    4
                    nc
                    
                    Ac
                    Re
                    5
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    168
                    4
                    5
                    315
                    6
                    7
                    500
                    9
                    10
                    800
                    13
                    14
                    1,250
                    19
                    20
                  
                  
                    Double
                    120
                    2
                    5
                    168
                    1
                    5
                    228
                    2
                    7
                    456
                    5
                    10
                  
                  
                     
                    180
                    4
                    5
                    348
                    7
                    8
                    516
                    9
                    10
                    864
                    14
                    15
                  
                  nc = Cumulative sample size. Ac = Acceptance number. Re = Rejection number.
                
                
                  EC02SE91.010
                
                
                
                
                  Reduced and Normal Inspection Plans—Sampling Plans and Operating Characteristic (OC) Curves for AQL = 2.50 Defects per Hundred Units
                  [Sampling plans—AQL = 2.50]
                  
                    Comparable sampling plans
                    Identification number of OC curves
                    R1
                    nc
                    
                    Ac
                    Re
                    N and R2
                    nc
                    
                    Ac
                    Re
                    N and R3
                    nc
                    
                    Ac
                    Re
                    N and R4
                    nc
                    
                    Ac
                    Re
                    N5
                    nc
                    
                    Ac
                    Re
                    N6
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    29
                    2
                    3
                    84
                    4
                    5
                    168
                    7
                    8
                    315
                    13
                    14
                    500
                    18
                    19
                    800
                    27
                    28
                  
                  
                    Double
                    18
                    0
                    3
                    36
                    0
                    4
                    120
                    3
                    7
                    168
                    5
                    10
                    228
                    5
                    11
                  
                  
                     
                    36
                    2
                    3
                    96
                    4
                    5
                    180
                    8
                    9
                    348
                    14
                    15
                    516
                    19
                    20
                  
                  nc = Cumulative sample size. Ac = Acceptance number. Re = Rejection number.
                
                
                  EC02SE91.011
                
                
                
                
                  Tightened Inspection Plans—Sampling Plans and Operating Characteristic (OC) Curves for AQL = 2.50 Defects per Hundred Units
                  [Sampling plans—AQL = 2.50]
                  
                    Comparable sampling plans
                    Identification number of OC curves
                    1
                    nc
                    
                    Ac
                    Re
                    2
                    nc
                    
                    Ac
                    Re
                    3
                    nc
                    
                    Ac
                    Re
                    4
                    nc
                    
                    Ac
                    Re
                    5
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    168
                    5
                    6
                    315
                    8
                    9
                    500
                    12
                    13
                    800
                    18
                    19
                    1,250
                    26
                    27
                  
                  
                    Double
                    120
                    2
                    6
                    168
                    2
                    7
                    228
                    3
                    9
                    456
                    8
                    13
                  
                  
                     
                    180
                    5
                    6
                    348
                    9
                    10
                    516
                    12
                    13
                    864
                    19
                    20
                  
                  nc = Cumulative sample size. Ac = Acceptance number. Re = Rejection number.
                
                
                  EC02SE91.012
                
                
                
                
                  Reduced and Normal Inspection Plans—Sampling Plans and Operating Characteristic (OC) Curves for AQL = 4.00 Defects per Hundred Units
                  [Sampling plans—AQL = 4.00]
                  
                    Comparable sampling plans
                    Identification number of OC curves
                    R1
                    nc
                    
                    Ac
                    Re
                    N and R2
                    nc
                    
                    Ac
                    Re
                    N and R3
                    nc
                    
                    Ac
                    Re
                    N and R4
                    nc
                    
                    Ac
                    Re
                    N5
                    nc
                    
                    Ac
                    Re
                    N6
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    29
                    3
                    4
                    84
                    6
                    7
                    168
                    11
                    12
                    315
                    19
                    20
                    500
                    28
                    29
                    800
                    42
                    43
                  
                  
                    Double
                    18
                    1
                    3
                    36
                    0
                    5
                    120
                    6
                    10
                    168
                    7
                    13
                    228
                    8
                    17
                  
                  
                     
                    36
                    4
                    5
                    96
                    7
                    8
                    180
                    12
                    13
                    348
                    21
                    22
                    516
                    29
                    30
                  
                  nc = Cumulative sample size. Ac = Acceptance number. Re = Rejection number.
                
                
                  EC02SE91.013
                
                
                
                
                  Tightened Inspection Plans—Sampling Plans and Operating Characteristic (OC) Curves for AQL = 4.00 Defects per Hundred Units
                  [Sampling plans—AQL = 4.00]
                  
                    Comparable sampling plans
                    Identification number of OC curves
                    1
                    nc
                    
                    Ac
                    Re
                    2
                    nc
                    
                    Ac
                    Re
                    3
                    nc
                    
                    Ac
                    Re
                    4
                    nc
                    
                    Ac
                    Re
                    5
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    168
                    7
                    8
                    315
                    13
                    14
                    500
                    18
                    19
                    800
                    27
                    28
                    1,250
                    41
                    42
                  
                  
                    Double
                    120
                    3
                    7
                    168
                    5
                    10
                    228
                    5
                    11
                    456
                    12
                    19
                  
                  
                     
                    180
                    8
                    9
                    348
                    14
                    15
                    516
                    19
                    20
                    864
                    29
                    30
                  
                  nc = Cumulative sample size. Ac = Acceptance number. Re = Rejection number.
                
                
                  EC02SE91.014
                
                
                
                
                  Reduced and Normal Inspection Plans—Sampling Plans and Operating Characteristic (OC) Curves for AQL = 2.50 Defects per Hundred Units
                  [Sampling plans—AQL = 6.50]
                  
                    Comparable sampling plans
                    Identification number of OC curves
                    R1
                    nc
                    
                    Ac
                    Re
                    N and R2
                    nc
                    
                    Ac
                    Re
                    N and R3
                    nc
                    
                    Ac
                    Re
                    N and R4
                    nc
                    
                    Ac
                    Re
                    N5
                    nc
                    
                    Ac
                    Re
                    N6
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    29
                    4
                    5
                    84
                    9
                    10
                    168
                    16
                    17
                    315
                    28
                    29
                    500
                    42
                    43
                    800
                    64
                    65
                  
                  
                    Double
                    18
                    1
                    4
                    36
                    2
                    7
                    120
                    10
                    14
                    168
                    12
                    18
                    228
                    15
                    24
                  
                  
                     
                    36
                    5
                    6
                    96
                    10
                    11
                    180
                    17
                    18
                    348
                    31
                    32
                    516
                    43
                    44
                  
                  nc = Cumulative sample size. Ac = Acceptance number. Re = Rejection number.
                
                
                  EC02SE91.015
                
                
                
                
                  Tightened Inspection Plans—Sampling Plans and Operating Characteristic (OC) Curves for AQL = 6.50 Defects per Hundred Units
                  [Sampling plans—AQL = 6.50]
                  
                    Comparable sampling plans
                    Identification number of OC curves
                    1
                    nc
                    
                    Ac
                    Re
                    2
                    nc
                    
                    Ac
                    Re
                    3
                    nc
                    
                    Ac
                    Re
                    4
                    nc
                    
                    Ac
                    Re
                    5
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    168
                    11
                    12
                    315
                    19
                    20
                    500
                    28
                    29
                    800
                    42
                    43
                    1,250
                    63
                    64
                  
                  
                    Double
                    120
                    6
                    10
                    168
                    7
                    13
                    228
                    8
                    17
                    456
                    21
                    28
                  
                  
                     
                    180
                    12
                    13
                    348
                    21
                    22
                    516
                    29
                    30
                    864
                    44
                    45
                  
                  nc = Cumulative sample size. Ac = Acceptance number. Re = Rejection number.
                
                
                  EC02SE91.016
                
                
                
                
                  Reduced and Normal Inspection Plans—Sampling Plans and Operating Characteristic (OC) Curves for AQL = 10.00 Defects per Hundred Units
                  [Sampling plans—AQL = 10.00]
                  
                    Comparable sampling plans
                    Identification number of OC curves
                    R1
                    nc
                    
                    Ac
                    Re
                    N and R2
                    nc
                    
                    Ac
                    Re
                    N and R3
                    nc
                    
                    Ac
                    Re
                    N and R4
                    nc
                    
                    Ac
                    Re
                    N5
                    nc
                    
                    Ac
                    Re
                    N6
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    29
                    5
                    6
                    84
                    13
                    14
                    168
                    23
                    24
                    315
                    41
                    42
                    500
                    62
                    63
                    800
                    95
                    96
                  
                  
                    Double
                    18
                    2
                    5
                    36
                    3
                    9
                    120
                    14
                    19
                    168
                    19
                    26
                    228
                    23
                    34
                  
                  
                     
                    36
                    6
                    7
                    96
                    15
                    16
                    180
                    25
                    26
                    348
                    45
                    46
                    516
                    64
                    65
                  
                  nc = Cumulative sample size. Ac = Acceptance number. Re = Rejection number.
                
                
                  EC02SE91.017
                
                
                
                
                  Tightened Inspection Plans—Sampling Plans and Operating Characteristic (OC) Curves for AQL = 10.00 Defects per Hundred Units
                  [Sampling plans—AQL = 10.00]
                  
                    Comparable sampling plans
                    Identification number of OC curves
                    1
                    nc
                    
                    Ac
                    Re
                    2
                    nc
                    
                    Ac
                    Re
                    3
                    nc
                    
                    Ac
                    Re
                    4
                    nc
                    
                    Ac
                    Re
                    5
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    168
                    16
                    17
                    315
                    28
                    29
                    500
                    42
                    43
                    800
                    64
                    65
                    1,250
                    96
                    97
                  
                  
                    Double
                    120
                    10
                    14
                    168
                    12
                    18
                    228
                    15
                    24
                    456
                    32
                    41
                  
                  
                     
                    180
                    17
                    18
                    348
                    31
                    32
                    516
                    43
                    44
                    864
                    69
                    70
                  
                  nc = Cumulative sampling size. Ac = Acceptance number. Re = Rejection number.
                
                
                  EC02SE91.018
                
                [31 FR 4687, Mar. 19, 1966; 31 FR 4949, Mar. 25, 1966, as amended at 36 FR 18457, Sept. 15, 1971. Redesignated at 41 FR 42640, Sept. 28, 1976 and 42 FR 32514, June 27, 1977, further redesignated at 45 FR 69424, Oct. 21, 1980 and 46 FR 63203, Dec. 31, 1981]
                
              
              
                
                § 42.141
                Obtaining Operating Characteristic (OC) curve information for skip lot sampling and inspection.
                The Operating Characteristic (OC) curve information (probability of acceptance) for skip lot sampling and inspection procedures described in § 42.121 is easily obtained from the single curve in § 42.142. The procedure for using the curve in § 42.142 is as follows:
                (a) Select any sampling plan for normal condition of container inspection from Table I or Table I-A of § 42.109.
                (b) For a given Quality of Submitted Lots, 100p, find the Percent of Lots Expected to be Accepted, Pa from the respective OC curve in § 42.140.
                (c) Refer to § 42.142 with this Percent of Lots Expected to be Accepted, Pa, and read the new Percent of Lots Expected to be Accepted, Pas, which results when using these skip lot procedures.
                For example, let's assume the lot size is 6,001 to 12,000 containers, and we use the single sampling plan of size 168 for normal inspection (Table I of § 42.109) along with an AQL for total defects of 6.5. The OC curve for this sampling plan is curve N and R3. Also, assume that the quality of the lot is 6.5 defects per hundred units. From curve N and R3, then, the Pa is determined to be 95 percent. Then refer to the graph in § 42.142 and locate Pa of 95 percent along the horizontal axis. From this point, proceed vertically to the curve and then horizontally to the left to the vertical axis. From this point on the vertical axis, Pas is determined to be approximately 98 1
                   percent for skip lot sampling and inspection.
                
                  
                    1 This slight increase of Pas over Pa results because all the lots offered for inspection are no longer being inspected. Some lots are being “skipped”, and thereby accepted, which would have been rejected if inspected. The largest increase in Pa which will occur using skip lot sampling is approximately 4 percent. It is for this reason that skip lot sampling procedures are applied only in instances where past production quality has been consistently high—as evidenced by the requirement to have 10 consecutively acceptable lots prior to a reduction in sampling rate—and where all requirements in § 42.120 also have been met.
                
                [41 FR 42641, Sept. 28, 1976. Redesignated at 42 FR 32514, June 27, 1977 and 45 FR 69424, Oct. 21, 1980 and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
              
              
                
                § 42.142
                Curve for obtaining Operating Characteristic (OC) curve information for skip lot sampling and inspection.
                
                  EC02SE91.019
                
                
                  Notes:
                  1. This curve applies only to the specific skip lot sampling and inspection plan described in §§ 42.121 and 42.123.
                  2. Pa and Pas are essentially equal for values under 50 percent.
                
                [41 FR 42641, Sept. 28, 1976. Redesignated at 42 FR 32514, June 27, 1977 and further redesignated at 45 FR 69424, Oct. 21, 1980 and 46 FR 63203, Dec. 31, 1981]
                
              
              
                
                § 42.143
                Operating Characteristic (OC) curves for on-line sampling and inspection.
                (a) This section contains the Operating Characteristic (OC) curve for each of the on-line cumulative sum sampling plans provided in subpart D. The OC curve and the corresponding cumulative sum sampling plans are listed by AQL.
                (b) Different plan parameters used to make acceptance and rejection decisions are provided for each AQL.
                (c) The curves show the ability of the various cumulative sum sampling plans to distinguish between good and bad portions of production. The interpretation of these curves for portions of production is similar to the interpretation of the OC curves for stationary lots as illustrated in § 42.140(c).
                  
                
                
                  Reduced, Normal and Tightened Inspection Plans—Cumulative Sum Sampling Plans and Operating Characteristic (OC) Curves for AQL = 0.25 Defects per Hundred Units
                  [Sampling plans—AQL = 0.25]
                  
                    Identification name of OC curves
                    Reduced
                    ng
                    
                    T
                    L
                    S
                    Normal
                    ng
                    
                    T
                    L
                    S
                    Tightened
                    ng
                    
                    T
                    L
                    S
                  
                  
                    13
                    0
                    0
                    0
                    25
                    0.05
                    0.95
                    0.35
                    50
                    0.1
                    0.9
                    0.3
                  
                  ng = Number of sample units in a subgroup. T = Subgroup tolerance. L = Acceptance limit. S = Starting value.
                
                
                  EC02SE91.020
                
                
                
                
                  Reduced, Normal, and Tightened Inspection Plans—Cumulative Sum Sampling Plans and Operating Characteristic (OC) Curves for AQL = 1.5 Defects per Hundred Units
                  [Sampling plans—AQL = 1.5]
                  
                    Identification name of OC curves
                    Reduced
                    ng
                    
                    T
                    L
                    S
                    Normal
                    ng
                    
                    T
                    L
                    S
                    Tightened
                    ng
                    
                    T
                    L
                    S
                  
                  
                    13
                    0.5
                    0.5
                    0
                    25
                    0.5
                    2
                    1
                    50
                    0.8
                    1.6
                    0.4
                  
                  ng = Number of sample units in a subgroup. T = Subgroup tolerance. L = Acceptance limit. S = Starting value.
                
                
                  EC02SE91.021
                
                
                
                
                  Reduced, Normal, and Tightened Inspection Plans—Cumulative Sampling Plans and Operating Characteristic (OC) Curves for AQL = 6.5 Defects per Hundred Units
                  [Sampling Plans—AQL = 6.5]
                  
                    Identification name of OC curves
                    Reduced
                    ng
                    
                    T
                    L
                    S
                    Normal
                    ng
                    
                    T
                    L
                    S
                    Tightened
                    ng
                    
                    T
                    L
                    S
                  
                  
                    13
                    1
                    2
                    1
                    25
                    2
                    3
                    1
                    50
                    2.5
                    3
                    1
                  
                  ng = Number of sample units in a subgroup. T = Subgroup tolerance. L = Acceptance limit. S = Starting value.
                
                
                  EC02SE91.022
                

                [45 FR 69424; Oct. 21, 1980. Redesignated at 46 FR 63203, Dec. 31, 1981]
                
              
            
          
          
            Pt. 43
            PART 43—STANDARDS FOR SAMPLING PLANS
            
              
                Definitions
                Sec.
                43.101
                Meaning of words.
                43.102
                Definitions.
              
              
                Sampling Plans
                43.103
                Purpose and scope.
                43.104
                Master table of single and double sampling plans.
                43.105
                Operating characteristics (OC) curves.
                43.106
                Choosing AQL's and sampling plans.
              
            
            
              Authority:
              Secs. 203, 205, 60 Stat. 1087, as amended, 1090, as amended; 7 U.S.C. 1622, 1624.
            
            
              Source:
              29 FR 5870, May 5, 1964, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
            
            
              Definitions
              
                § 43.101
                Meaning of words.
                Words used in this subpart in the singular form shall be considered to impart the plural, or vice versa, as the case may demand.
              
              
                § 43.102
                Definitions.
                Statistical and inspection or sampling terms and their respective definitions that are used in the sampling plans and operating characteristic curves of which are pertinent to the understanding of inspection by attributes follow:
                
                  Acceptable quality level (AQL). The AQL is expressed in terms of percent defective or defects per 100 units. Lots having a quality level equal to a specified AQL will be accepted approximately 95 percent of the time when using the sampling plans prescribed for that AQL.
                
                  Acceptance number (Ac). The number in a sampling plan that indicates the maximum number of defects or defectives permitted in a sample in order to consider a lot as meeting a specific requirement.
                
                  Acceptance sampling. The art or science that deals with procedures in which decisions to accept or reject lots or processes are based on the examination of samples.
                
                  Attributes. Refers to the measurement of a given factor noting and recording the presence or absence of some characteristic (attribute) in each of the units in the group under consideration.
                
                  Consumer's risk. The risk a consumer takes that a lot will be accepted by a sampling plan even though the lot does not conform to requirements. In the standards of this subpart this risk is nominally set at ten percent.
                
                  Consumer protection. The ability of a sampling plan to reject unacceptable supplies. This is measured as the complement of the probability of acceptance (Pa) for the Limited Quality (LQ) lots. The consumer protection is 90 percent in these standards.
                
                  Defect. A failure to meet a requirement imposed on a unit with respect to a single quality characteristic. A unit may contain more than one defect.
                
                  Defective. A defective unit; one containing one or more defects with respect to the quality characteristic(s) under consideration.
                
                  Inspection. The examination (including testing) of supplies (including, when appropriate, raw materials, components and intermediate assemblies).
                (a) Acceptance inspection. An inspection to determine conformance of supplies to specified requirements in order to accept or reject the supplies.
                (b) Estimation inspection. In dealing with attributes, an inspection to determine the amount of the supplies conforming to a specified requirement—usually expressed as a percentage.
                
                  Inspection by attributes. Inspection whereby either the sample unit is classified as defective or non-defective with respect to a requirement or set of requirements (when on a “defective” basis); or, inspection whereby the number of defects in each sample unit is counted with respect to a requirement or set of requirements (when on a “defect” basis).
                
                  Limiting quality (LQ). The LQ is expressed in terms of percent defective or defects per 100 units. Lots inspected under the standards of this subpart that have a ten percent probability of acceptance are referred to as a lot having a quality level equal to LQ.
                
                  Lot. A collection of units of the same size, type and style which has been manufactured or processed under essentially the same conditions. The term shall mean “inspection lot,” i.e., a collection of units of product from which a sample is to be drawn and inspected to determine conformance with the acceptability criteria. An inspection lot may differ from a collection of units designated as a lot for other purposes (e.g., production lot, shipping lot, etc.).
                
                  Lot size. The number of units in the lot.
                
                  Operating characteristic curve (OC curve). A curve that gives the probability of acceptance as a function of a specific lot quality level.
                
                  Probability of acceptance (Pa). For a given sampling plan and a given quality of inspection lots, is that percentage of inspection lots expected to be accepted.
                
                  Process capability. Performance of a process under normal operating conditions. The performance is measured with respect to specific characteristics.
                
                  Producer's risk. The risk that a producer takes that a lot will be rejected by a sampling plan even though the lot conforms to requirements. In the standards of this subpart this risk is nominally set at five percent.
                
                  Random sampling. A process of selecting a sample from a lot whereby each unit in the lot has an equal chance of being chosen. Ordinary haphazard choice is generally insufficient to guarantee randomness. Devices such as tables of random numbers are used to remove subjective biases inherent in personal choice.
                
                  Rejection number (Re). The number in a sampling plan that indicates the minimum number of defects or defectives permitted in a sample that will cause a lot to fail a specific requirement.
                
                  Sample. Any number of sample units which are to be used for inspection.
                
                  Sample size. The number of sample units which are to be included in the sample.
                
                  Sample unit. A container, the entire contents of a container, a portion of the contents of a container, a composite mixture of a product, or any other unit of container or commodity to be used for inspection.
                
                  Sampling. The act of drawing or selecting sample units from a given lot.
                
                  Sampling plan. A specific plan which states the sample size(s), acceptance number(s) and rejection number(s). In the standards of this subpart two types of sampling plans are provided:
                (a) Single sampling plan. A sampling inspection scheme in which a decision to accept or reject an inspection lot is based on the inspection of a single sample. A single sampling plan consists of a single sample size with associated acceptance and rejection number(s).
                (b) Double sampling plan. A sampling inspection scheme which involves use of two independently drawn but related samples, a first sample (n1) and a second sample which is added to the first to form a total sample size (nt). A double sampling plan consists of a first and total sample size with associated acceptance and rejection number(s). Inspection of the first sample leads to a decision to accept, to reject, or to take a second sample and the examination of a second sample, when required, always leads to a decision to accept or reject.
              
            
            
              Sampling Plans
              
                § 43.103
                Purpose and scope.
                (a) This subpart contains selected single and double sampling plans for inspection by attributes. They are to serve as a source of plans for developing sound specifications, standards, or sampling and inspection procedures.
                (b) The sampling plans of this subpart and corresponding operating characteristic curves are indexed by acceptable quality level, AQL. The AQL's expressed in percent defectives or defects per hundred units are:
                
                  
                    0.065
                    0.40
                    2.5
                    8.5
                  
                  
                    0.10
                    0.65
                    4.0
                    10.0
                  
                  
                    0.15
                    1.0
                    5.0
                    12.5
                  
                  
                    0.25
                    1.5
                    6.5
                    15.0
                  
                
              
              
                § 43.104
                Master table of single and double sampling plans.

                (a) In the master table, a sampling plan is selected by first determining the sample size or sizes and AQL to be used. Then find the applicable acceptance (Ac) and rejection (Re) numbers at the intersection of the sample size(s) row and AQL column. These numbers together with the sample size or sizes constitute a sampling plan.
                
                (b) Single sampling plans having a sample size of 66 or greater and an acceptance number of 1 are not included in the Master Table. These plans are listed in the tables which supplement the Master Table and accompany the OC curves as indexes to the comparable double sampling plans. The use of these single sampling plans do not facilitate the practice of using two or more AQL's simultaneously with the same sample size.
              
              
                § 43.105
                Operating characteristics (OC) curves.
                The OC curves shows the ability of the various sampling plans, presented for each AQL, to distinguish between lots of different quality.
              
              
                § 43.106
                Choosing AQL's and sampling plans.
                (a) The selection of AQL's and sampling plans for given lot sizes depends on too many factors to permit the issuance of a “pre-selected” standard set of plans for specified lot sizes. Each user of the standards of this subpart should select AQL's and sampling plans that are tailored to best meet his needs.
                (b) Some of the factors that must be considered prior to selecting the AQL's are:
                (1) Class of defects such as major and minor: Major defects would generally require lower AQL's than those for minor defects;
                (2) Process capabilities under good commercial practice with respect to the defects in question: For example, if under normal production processes, the defect level cannot be kept below 2.0 percent defective, the selection of an AQL of 0.15 percent defective, although desirable for the defects in question, may not be practical;
                (3) Consumer preferences: These may require higher AQL's or permit lower AQL's than process capabilities would indicate; and
                (4) Time and cost required to sample and inspect a lot under various AQL's: The smaller the AQL the more time and cost of inspection.
                (c) Some of the factors that may be considered prior to selecting the sampling plans for given lot sizes are:
                (1) The applicable AQL(s): The AQL dictates, among other things, the smallest sample size that can be used and the size of the “jumps” from one sample size to the next larger one;
                (2) The relative ability of the plans to discriminate between “good” and “bad” lots: Although several plans in these standards have the same AQL, they differ in their ability to reject lots worse than the AQL's. The OC curve in the standards of this subpart provide the basis for determining the discriminating ability of each plan;
                (3) The amount, time, and cost of sampling required;
                (4) The size and value of the lots relative to the producer and consumer protection a sampling plan affords: One may be willing to take larger risks of passing “bad” lots that are small or of lesser value than they would for larger more valuable lots;
                (5) The knowledge about the lot(s) to be submitted for inspection: Lots consisting of product produced under essentially the same conditions may require smaller sample sizes than those consisting of product produced by different shifts and different raw stock for example; and

                (6) The record of the quality level of previously submitted lots: The sample size can be smaller for lots submitted from a supplier with a consistent record of quality levels significantly better than the specified AQL(s) than sample sizes for the supplier whose records show considerable variability in quality, “borderline” supplies or product worse than the AQL.
                
                
                  Master Table of Single and Double Sampling Plans 1
                  
                  
                    Sample size code letter
                    Sample size
                    Acceptable quality levels
                    0.065
                    Ac Re
                    0.10
                    Ac Re
                    0.15
                    Ac Re
                    0.25
                    Ac Re
                    0.40
                    Ac Re
                    0.65
                    Ac Re
                    1.0
                    Ac Re
                    1.5
                    Ac Re
                    2.5
                    Ac Re
                    4.0
                    Ac Re
                    5.0
                    Ac Re
                    6.5
                    Ac Re
                    8.5
                    Ac Re
                    10.0
                    Ac Re
                    12.5
                    Ac Re
                    15.0
                    Ac Re
                  
                  
                    AA
                    n1=1
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                     0 1
                  
                  
                    A
                    n1=2
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                     0 1
                  
                  
                    B
                    n1=3
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                     0 1
                    
                    
                     0 3
                     1 2
                  
                  
                     
                    nt=8
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                     2 3
                  
                  
                    C
                    n1=4
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                     0 1
                    
                    
                     1 2
                  
                  
                    D
                    n1=5
                    
                    
                    
                    
                    
                    
                    
                    
                    
                     0 1
                    
                    
                     1 2
                  
                  
                    E
                    n1=6
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                     1 2
                    
                    
                    
                    2 3
                  
                  
                    EE
                    n1=7
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                     2 3
                  
                  
                    F
                    n1=9
                    
                    
                    
                    
                    
                    
                    
                    
                     0 1
                    
                     1 2
                    
                    
                     2 3
                    
                     3 4
                  
                  
                    G
                    n1=11
                    
                    
                    
                    
                    
                    
                    
                    
                    
                     1 2
                    
                    
                     2 3
                    
                     3 4
                  
                  
                    H
                    n1=13
                    
                    
                    
                    
                    
                    
                    
                     0 1
                    
                    
                    
                     2 3
                    
                     3 4
                    
                     4 5
                  
                  
                    J
                    n1=21
                    
                    
                    
                    
                    
                    
                     0 1
                     0 2
                     0 2
                     2 3
                     1 4
                     3 4
                     3 5
                     4 5
                     5 6
                     6 7
                  
                  
                     
                    nt=31
                    
                    
                    
                    
                    
                    
                    
                     1 2
                     2 3
                    
                     3 4
                    
                     5 6
                  
                  
                    K
                    n1=29
                    
                    
                    
                    
                    
                     0 1
                     0 2
                     1 2
                     2 3
                     1 4
                     3 4
                     4 5
                     3 7
                     5 6
                     6 7
                     7 8
                  
                  
                     
                    nt=65
                    
                    
                    
                    
                    
                    
                     1 2
                    
                    
                     6 7
                    
                    
                     9 10
                  
                  
                    L
                    n1=48
                    
                    
                    
                    
                     0 1
                     0 2
                     1 2
                     2 3
                     3 4
                     4 5
                     5 6
                     6 7
                     7 8
                     8 9
                     10 11
                     11 12
                  
                  
                     
                    nt=72
                    
                    
                    
                    
                    
                     1 2
                  
                  
                    M
                    n1=84
                    
                    
                    
                     0 1
                     0 2
                     0 3
                     2 3
                     3 4
                     4 5
                     6 7
                     7 8
                     9 10
                     11 12
                     13 14
                     15 16
                     18 19
                  
                  
                     
                    nt=120
                    
                    
                    
                    
                     1 2
                  
                  
                     
                    nt=132
                    
                    
                    
                    
                    
                     2 3
                  
                  
                    N
                    n1=126
                    
                    
                     0 1
                     0 2
                     0 3
                     2 3
                     3 4
                     4 5
                     6 7
                     9 10
                     10 11
                     13 14
                     16 17
                     18 19
                     22 23
                     26 27
                  
                  
                     
                    nt=180
                    
                    
                    
                     1 2
                  
                  
                     
                    nt=210
                    
                    
                    
                    
                     2 3
                  
                  
                    P
                    n1=200
                    
                     0 1
                     0 2
                     0 3
                     2 3
                     3 4
                     4 5
                     6 7
                     9 10
                     13 14
                     15 16
                     19 20
                     24 25
                     27 28
                     33 34
                     39 40
                  
                  
                     
                    nt=284
                    
                    
                     1 2
                  
                  
                     
                    nt=326
                    
                    
                    
                     2 3
                  
                  
                    Q
                    n1=315
                     0 1
                     0 2
                     0  
                     2 3
                     3 4
                     4 5
                     6 7
                     8 9
                     13 14
                     19 20
                     22 23
                     28 29
                     35 36
                     41 42
                     50 51
                     59 60
                  
                  
                     
                    nt=435
                    
                     1 2
                  
                  
                     
                    nt=519
                    
                    
                     2 3
                  
                  
                    R
                    n1=500
                     0 2
                     0 3
                     2 3
                     3 4
                     4 5
                     6 7
                     9 10
                     12 13
                     18 19
                     28 29
                     33 34
                     42 43
                     53 54
                     62 63
                     76 77
                     90 91
                  
                  
                     
                    nt=644
                     1 2
                  
                  
                     
                    nt=836
                    
                     2 3
                  
                  
                    S
                    n1=800
                     0 3
                     2 3
                     3 4
                     4 5
                     6 7
                     9 10
                     13 14
                     18 19
                     27 28
                     42 43
                    50 510
                     64 65
                     82 83
                     95 96
                    117 118
                    140 141
                  
                  
                     
                    nt=1304
                     2 3
                  
                  
                    T
                    n1=1250
                     2 3
                     3 4
                     4 5
                     6 7
                     9 10
                     13 14
                     19 20
                     26 27
                     41 42
                     63 64
                     76 77
                  
                  
                    U
                    n1=2000
                     3 4
                     4 5
                     6 7
                     9 10
                     13 14
                     19 20
                     28 29
                     39 40
                     62 63
                     96 97
                  
                  

                    1 Double plans are indicated by 2 sample sizes, n1 (first) and nt (total). Ac=Acceptance number Re=Rejection number.
                
                
                
                  Sampling Plans and Operating Characteristic (OC) Curves for AQL=0.065 Percent Defective (or AQL=0.065 Defects per Hundred Units)
                  [Sampling plans—AQL=0.065]
                  
                    Comparable sampling plans
                    Identification letter of OC curve
                    Q
                    nc
                    
                    Ac
                    Re
                    R
                    nc
                    
                    Ac
                    Re
                    S, T
                    nc
                    
                    Ac
                    Re
                    U
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    315
                    0
                    1
                    624
                    1
                    2
                    1250
                    2
                    3
                    2,000
                    3
                  
                  
                    Double
                    
                    
                    
                    500
                    0
                    2
                    800
                    0
                    3
                  
                  
                    
                    
                    
                    
                    644
                    1
                    2
                    1304
                    2
                    3
                  
                  nc=Cumulative sample size. Ac=Acceptance number. Re=Rejection number.
                
                
                  EC02SE91.023
                
                
                
                
                  Sampling Plans and Operating Characteristic (OC) Curves for AQL=0.10 Percent Defective (or AQL=0.10 Defects per Hundred Units)
                  [Sampling plans—AQL=0.10]
                  
                    Comparable sampling plans
                    Identification letter of OC curve
                    P
                    nc
                    
                    Ac
                    Re
                    Q
                    nc
                    
                    Ac
                    Re
                    R, S
                    nc
                    
                    Ac
                    Re
                    T
                    nc
                    
                    Ac
                    Re
                    U
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    200
                    0
                    1
                    408
                    1
                    2
                    800
                    2
                    3
                    1,250
                    3
                    4
                    2,000
                    4
                  
                  
                    Double
                    
                    
                    
                    315
                    0
                    2
                    500
                    0
                    3
                  
                  
                     
                    
                    
                    
                    435
                    1
                    2
                    836
                    2
                    3
                  
                  nc=Cumulative sample size. Ac=Acceptance number. Re=Rejection number.
                
                
                  EC02SE91.024
                
                
                
                
                  Sampling Plans and Operating Characteristic (OC) Curves for AQL=0.15 Percent Defective (or AQL=0.15 Defects per Hundred Units)
                  [Sampling plans—AQL=0.15]
                  
                    Comparable sampling plans
                    Identification letter of OC curve
                    N
                    nc
                    
                    Ac
                    Re
                    P
                    nc
                    
                    Ac
                    Re
                    Q
                    nc
                    
                    Ac
                    Re
                    R, S
                    nc
                    
                    Ac
                    Re
                    T
                    nc
                    
                    Ac
                    Re
                    U
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    126
                    0
                    1
                    264
                    1
                    2
                    500
                    2
                    3
                    800
                    3
                    4
                    1,250
                    4
                    5
                    2,000
                    6
                    7
                  
                  
                    Double
                    
                    
                    
                    200
                    0
                    2
                    315
                    0
                    3
                  
                  
                     
                    
                    
                    
                    284
                    1
                    2
                    519
                    2
                    3
                  
                  nc=Cumulative sample size. Ac=Acceptance number. Re=Rejection number.
                
                
                  EC02SE91.025
                
                
                
                
                  Sampling Plans and Operating Characteristic (OC) Curves for AQL=0.25 Defects per Hundred Units
                  [Sampling plans—AQL=0.25]
                  
                    Comparable sampling plans
                    Identification letter of OC curve
                    M
                    nc
                    
                    Ac
                    Re
                    N
                    nc
                    
                    Ac
                    Re
                    P, Q
                    nc
                    
                    Ac
                    Re
                    R
                    nc
                    
                    Ac
                    Re
                    S
                    nc
                    
                    Ac
                    Re
                    T
                    nc
                    
                    Ac
                    Re
                    U
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    84
                    0
                    1
                    168
                    1
                    2
                    315
                    2
                    3
                    500
                    3
                    4
                    800
                    4
                    5
                    1250
                    6
                    7
                    2000
                    9
                    10
                  
                  
                    Double
                    
                    
                    
                    126
                    0
                    2
                    200
                    0
                    3
                  
                  
                     
                    
                    
                    
                    180
                    1
                    2
                    326
                    2
                    3
                  
                  nc=Cumulative sample size. Ac=Acceptance number. Re=Rejection number.
                
                
                  EC02SE91.026
                
                
                
                
                  Sampling Plans and Operating Characteristic (OC) Curves for AQL=0.40 Percent Defective (or AQL=0.40 Defects per Hundred Units)
                  [Sampling plans—AQL=0.40]
                  
                    Comparable sampling plans
                    Identification letter of OC curve
                    L
                    nc
                    
                    Ac
                    Re
                    M
                    nc
                    
                    Ac
                    Re
                    N, P
                    nc
                    
                    Ac
                    Re
                    Q
                    nc
                    
                    Ac
                    Re
                    R
                    nc
                    
                    Ac
                    Re
                    S
                    nc
                    
                    Ac
                    Re
                    T
                    nc
                    
                    Ac
                    Re
                    U
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    48
                    0
                    1
                    108
                    1
                    2
                    200
                    2
                    3
                    315
                    3
                    4
                    500
                    4
                    5
                    800
                    6
                    7
                    1250
                    9
                    10
                    2000
                    13
                    10
                  
                  
                    Double
                    
                    
                    
                    84
                    0
                    2
                    126
                    0
                    3
                  
                  
                     
                    
                    
                    
                    120
                    1
                    2
                    210
                    2
                    3
                  
                  nc=Cumulative sample size. Ac=Acceptance number. Re=Rejection number.
                
                
                  EC02SE91.027
                
                
                
                
                  Sampling Plans and Operating Characteristic (OC) Curves for AQL=0.65 Percent Defective (or AQL=0.65 Defects per Hundred Units)
                  [Sampling plans—AQL=0.65]
                  
                    Comparable sampling plans
                    Identification letter of OC curve
                    K
                    nc
                    
                    Ac
                    Re
                    L
                    nc
                    
                    Ac
                    Re
                    M, N
                    nc
                    
                    Ac
                    Re
                    P
                    nc
                    
                    Ac
                    Re
                    Q
                    nc
                    
                    Ac
                    Re
                    R
                    nc
                    
                    Ac
                    Re
                    S
                    nc
                    
                    Ac
                    Re
                    T
                    nc
                    
                    Ac
                    Re
                    U
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    29
                    0
                    1
                    66
                    1
                    2
                    126
                    2
                    3
                    200
                    3
                    4
                    315
                    4
                    5
                    500
                    6
                    7
                    800
                    9
                    10
                    1250
                    13
                    14
                    2000
                    19
                    20
                  
                  
                    Double
                    
                    
                    
                    48
                    0
                    2
                    84
                    0
                    3
                  
                  
                     
                    
                    
                    
                    72
                    1
                    2
                    132
                    2
                    3
                  
                  nc=Cumulative sample size. Ac=Acceptance number. Re=Rejection number.
                
                
                  EC02SE91.028
                
                
                
                
                  Sampling Plans and Operating Characteristic (OC) Curves for AQL=1.0 Percent Defective (or AQL=1.0 Defects per Hundred Units)
                  [Sampling plans—AQL=1.0]
                  
                    Comparable sampling plans
                    Identification letter of OC curve
                    J
                    nc
                    
                    Ac
                    Re
                    K, L
                    nc
                    
                    Ac
                    Re
                    M
                    nc
                    
                    Ac
                    Re
                    N
                    nc
                    
                    Ac
                    Re
                    P
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    21
                    0
                    1
                    48
                    1
                    2
                    84
                    2
                    3
                    126
                    3
                    4
                    200
                    4
                    5
                  
                  
                    Double
                    
                    
                    
                    29
                    0
                    2
                  
                  
                     
                    
                    
                    
                    65
                    1
                    2
                    
                    
                    
                    
                    
                    
                    
                    
                    
                  
                
                
                  
                     
                    Q
                    nc
                    
                    Ac
                    Re
                    R
                    nc
                    
                    Ac
                    Re
                    S
                    nc
                    
                    Ac
                    Re
                    T
                    nc
                    
                    Ac
                    Re
                    U
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    315
                    6
                    7
                    500
                    9
                    10
                    800
                    13
                    14
                    1250
                    19
                    20
                    2000
                    28
                    29
                  
                  nc=Cumulative sample size. Ac=Acceptance number. Re=Rejection number.
                
                
                  EC02SE91.029
                
                
                
                
                  Sampling Plans and Operating Characteristic (OC) Curves for AQL=1.5 Percent Defective (or AQL=1.5 Defects per Hundred Units)
                  [Sampling plans—AQL=1.5]
                  
                    Comparable sampling plans
                    Identification letter of OC curve
                    H
                    nc
                    
                    Ac
                    Re
                    J, K
                    nc
                    
                    Ac
                    Re
                    L
                    nc
                    
                    Ac
                    Re
                    M
                    nc
                    
                    Ac
                    Re
                    N
                    nc
                    
                    Ac
                    Re
                    P
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    13
                    0
                    1
                    29
                    1
                    2
                    48
                    2
                    3
                    84
                    3
                    4
                    126
                    4
                    5
                    200
                    6
                    7
                  
                  
                    Double
                    
                    
                    
                    21
                    0
                    2
                  
                  
                     
                    
                    
                    
                    31
                    1
                    2
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                  
                
                
                  
                     
                    Q
                    nc
                    
                    Ac
                    Re
                    R
                    nc
                    
                    Ac
                    Re
                    S
                    nc
                    
                    Ac
                    Re
                    T
                    nc
                    
                    Ac
                    Re
                    U
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    315
                    8
                    9
                    500
                    12
                    13
                    800
                    18
                    19
                    1,250
                    26
                    27
                    2,000
                    39
                    40
                  
                  nc=Cumulative sample size. Ac=Acceptance number. Re=Rejection number.
                
                
                  EC02SE91.030
                
                
                
                
                  Sampling Plans and Operating Characteristic (OC) Curves for AQL=2.5 Percent Defective (or AQL=2.5 Defects per Hundred Units)
                  [Sampling plans—AQL=2.5]
                  
                    Comparable sampling plans
                    Identification letter of OC curve
                    F
                    nc
                    
                    Ac
                    Re
                    J, K
                    nc
                    
                    Ac
                    Re
                    L
                    nc
                    
                    Ac
                    Re
                    M
                    nc
                    
                    Ac
                    Re
                    N
                    nc
                    
                    Ac
                    Re
                    P
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    9
                    0
                    1
                    29
                    2
                    3
                    48
                    3
                    4
                    84
                    4
                    5
                    126
                    6
                    7
                    200
                    9
                    10
                  
                  
                    Double
                    
                    
                    
                    21
                    0
                    2
                  
                  
                     
                    
                    
                    
                    31
                    2
                    3
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                  
                
                
                  
                     
                    Q
                    nc
                    
                    Ac
                    Re
                    R
                    nc
                    
                    Ac
                    Re
                    S
                    nc
                    
                    Ac
                    Re
                    T
                    nc
                    
                    Ac
                    Re
                    U
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    315
                    13
                    14
                    500
                    18
                    19
                    800
                    27
                    28
                    1,250
                    41
                    42
                    2,000
                    62
                    63
                  
                  nc=Cumulative sample size. Ac=Acceptance number. Re=Rejection number.
                
                
                  EC02SE91.031
                
                
                
                
                  Sampling Plans and Operating Characteristic (OC) Curves for AQL=4.0 Percent Defective (or AQL=4.0 Defects per Hundred Units)
                  [Sampling plans—AQL=4.0]
                  
                    Comparable sampling plans
                    Identification letter of OC curve
                    D
                    nc
                    
                    Ac
                    Re
                    G
                    nc
                    
                    Ac
                    Re
                    J
                    nc
                    
                    Ac
                    Re
                    K L
                    nc
                    
                    Ac
                    Re
                    M
                    nc
                    
                    Ac
                    Re
                    N
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    5
                    0
                    1
                    11
                    1
                    2
                    21
                    2
                    3
                    48
                    4
                    5
                    84
                    6
                    7
                    126
                    9
                    10
                  
                  
                    Double
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    29
                    1
                    4
                  
                  
                     
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    65
                    6
                    7
                    
                    
                    
                    
                    
                    
                  
                
                
                  
                     
                    P
                    nc
                    
                    Ac
                    Re
                    Q
                    nc
                    
                    Ac
                    Re
                    R
                    nc
                    
                    Ac
                    Re
                    S
                    nc
                    
                    Ac
                    Re
                    T
                    nc
                    
                    Ac
                    Re
                    U
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    200
                    13
                    14
                    315
                    19
                    20
                    500
                    28
                    29
                    800
                    42
                    43
                    1250
                    63
                    64
                    2000
                    96
                  
                  nc=Cumulative sample size. Ac=Acceptance number. Re=Rejection number.
                
                
                  EC02SE91.032
                
                
                
                
                  Sampling Plans and Operating Characteristic (OC) Curves for AQL=5.0 Percent Defective (or AQL=5.0 Defects per Hundred Units)
                  [Sampling plans—AQL=5.0]
                  
                    Comparable sampling plans
                    Identification letter of OC curve
                    C
                    nc
                    
                    Ac
                    Re
                    F
                    nc
                    
                    Ac
                    Re
                    J, K
                    nc
                    
                    Ac
                    Re
                    L
                    nc
                    
                    Ac
                    Re
                    M
                    nc
                    
                    Ac
                    Re
                    N
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    4
                    0
                    1
                    1
                    1
                    2
                    29
                    3
                    4
                    48
                    5
                    6
                    84
                    7
                    8
                    126
                    10
                    11
                  
                  
                    Double
                    
                    
                    
                    
                    
                    
                    21
                    1
                    4
                  
                  
                     
                    
                    
                    
                    
                    
                    
                    31
                    3
                    4
                    
                    
                    
                    
                    
                    
                    
                    
                    
                  
                
                
                  
                     
                    P
                    nc
                    
                    Ac
                    Re
                    Q
                    nc
                    
                    Ac
                    Re
                    R
                    nc
                    
                    Ac
                    Re
                    S
                    nc
                    
                    Ac
                    Re
                    T
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    200
                    15
                    16
                    315
                    22
                    23
                    500
                    33
                    34
                    800
                    50
                    51
                    1250
                    76
                    77
                  
                  nc=Cumulative sample size. Ac=Acceptance number. Re=Rejection number.
                
                
                  EC02SE91.033
                
                
                
                
                  Sampling Plans and Operating Characteristic (OC) Curves for AQL=6.5 Percent Defective (or AQL=6.5 Defects per Hundred Units)
                  [Sampling plans—AQL=6.5]
                  
                    Comparable sampling plans
                    Identification letter of OC curve
                    B
                    nc
                    
                    Ac
                    Re
                    E
                    nc
                    
                    Ac
                    Re
                    H
                    nc
                    
                    Ac
                    Re
                    J
                    nc
                    
                    Ac
                    Re
                    K
                    nc
                    
                    Ac
                    Re
                    L
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    3
                    0
                    1
                    6
                    1
                    2
                    13
                    2
                    3
                    21
                    3
                    4
                    29
                    4
                    5
                    48
                    6
                    7
                  
                
                
                  
                     
                    M
                    nc
                    
                    Ac
                    Re
                    N
                    nc
                    
                    Ac
                    Re
                    P
                    nc
                    
                    Ac
                    Re
                    Q
                    nc
                    
                    Ac
                    Re
                    R
                    nc
                    
                    Ac
                    Re
                    S
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    84
                    9
                    10
                    126
                    13
                    14
                    200
                    19
                    20
                    315
                    28
                    29
                    500
                    42
                    43
                    800
                    64
                    65
                  
                  nc=Cumulative sample size. Ac=Acceptance number. Re=Rejection number.
                
                
                  EC02SE91.034
                
                
                
                
                  Sampling Plans and Operating Characteristic (OC) Curves for AQL=8.5 Percent Defective (or AQL=8.5 Defects per Hundred Units)
                  [Sampling plans—AQL=8.5]
                  
                    Comparable sampling plans
                    Identification letter of OC curve
                    D
                    nc
                    
                    Ac
                    Re
                    G
                    nc
                    
                    Ac
                    Re
                    J
                    nc
                    
                    Ac
                    Re
                    K, L
                    nc
                    
                    Ac
                    Re
                    M
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    5
                    1
                    2
                    11
                    2
                    3
                    24
                    4
                    5
                    48
                    7
                    8
                    84
                    11
                    1
                  
                  
                    Double
                    
                    
                    
                    
                    
                    
                    21
                    3
                    5
                    29
                    3
                    7
                  
                  
                     
                    
                    
                    
                    
                    
                    
                    31
                    5
                    6
                    65
                    9
                    10
                  
                
                
                  
                     
                    N
                    nc
                    
                    Ac
                    Re
                    P
                    nc
                    
                    Ac
                    Re
                    Q
                    nc
                    
                    Ac
                    Re
                    R
                    nc
                    
                    Ac
                    Re
                    S
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    126
                    16
                    17
                    200
                    24
                    25
                    315
                    35
                    36
                    500
                    53
                    54
                    800
                    82
                    83
                  
                  nc=Cumulative sample size. Ac=Acceptance number. Re=Rejection number.
                
                
                  EC02SE91.035
                
                
                
                
                  Sampling Plans and Operating Characteristic (OC) Curves for AQL=10.0 Percent Defective (or AQL=10.0 Defects per Hundred Units)
                  [Sampling plans—AQL=10.0]
                  
                    Comparable sampling plans
                    Identification letter of OC curve
                    A
                    nc
                    
                    Ac
                    Re
                    C
                    nc
                    
                    Ac
                    Re
                    F
                    nc
                    
                    Ac
                    Re
                    H
                    nc
                    
                    Ac
                    Re
                    J
                    nc
                    
                    Ac
                    Re
                    K
                    nc
                    
                    Ac
                    Re
                    L
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    2
                    0
                    1
                    4
                    1
                    2
                    9
                    2
                    3
                    13
                    3
                    4
                    21
                    4
                    5
                    29
                    5
                    6
                    48
                    8
                    9
                  
                
                
                  
                     
                    M
                    nc
                    
                    Ac
                    Re
                    N
                    nc
                    
                    Ac
                    Re
                    P
                    nc
                    
                    Ac
                    Re
                    Q
                    nc
                    
                    Ac
                    Re
                    R
                    nc
                    
                    Ac
                    Re
                    S
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    84
                    13
                    14
                    126
                    18
                    19
                    200
                    27
                    28
                    315
                    41
                    42
                    500
                    62
                    63
                    800
                    95
                    96
                  
                  nc=Cumulative sample size. Ac=Acceptance number. Re=Rejection number.
                
                
                  EC02SE91.036
                
                
                
                
                  Sampling Plans and Operating Characteristics (OC) Curves for AQL=12.5 Percent Defective (or AQL=12.5 Defects per Hundred Units)
                  [Sampling plans—AQL=12.5]
                  
                    Identification letter of OC curve
                    Comparable sampling plans
                    B, EE
                    nc
                    
                    Ac
                    Re
                    G
                    nc
                    
                    Ac
                    Re
                    J
                    nc
                    
                    Ac
                    Re
                    K
                    nc
                    
                    Ac
                    Re
                    L
                    nc
                    
                    Ac
                    Re
                    M
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    7
                    2
                    3
                    11
                    3
                    4
                    21
                    5
                    6
                    29
                    6
                    7
                    48
                    10
                    11
                    84
                    15
                    16
                  
                  
                    Double
                    3
                    0
                    3
                  
                  
                     
                    8
                    2
                    3
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                  
                
                
                  
                     
                    N
                    nc
                    
                    Ac
                    Re
                    P
                    nc
                    
                    Ac
                    Re
                    Q
                    nc
                    
                    Ac
                    Re
                    R
                    nc
                    
                    Ac
                    Re
                    S
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    126
                    22
                    23
                    200
                    33
                    34
                    315
                    50
                    51
                    500
                    76
                    77
                    800
                    117
                    118
                  
                  nc=Cumulative sample size. Ac=Acceptance number. Re=Rejection number.
                
                
                  EC02SE91.037
                
                
                
                
                  Sampling Plans and Operating Characteristic (OC) Curves for AQL=15.0 Percent Defective (or AQL=15.0 Defects per Hundred Units)
                  [Sampling plans—AQL=15.0]
                  
                    Comparable sampling plans
                    Identification letter of OC curve
                    AA
                    nc
                    
                    Ac
                    Re
                    B
                    nc
                    
                    Ac
                    Re
                    E
                    nc
                    
                    Ac
                    Re
                    F
                    nc
                    
                    Ac
                    Re
                    H
                    nc
                    
                    Ac
                    Re
                    J
                    nc
                    
                    Ac
                    Re
                    K
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    1
                    0
                    1
                    3
                    1
                    2
                    6
                    2
                    3
                    9
                    3
                    4
                    13
                    4
                    5
                    21
                    6
                    7
                    29
                    7
                    8
                  
                
                
                  
                     
                    L
                    nc
                    
                    Ac
                    Re
                    M
                    nc
                    
                    Ac
                    Re
                    N
                    nc
                    
                    Ac
                    Re
                    P
                    nc
                    
                    Ac
                    Re
                    Q
                    nc
                    
                    Ac
                    Re
                    R
                    nc
                    
                    Ac
                    Re
                    S
                    nc
                    
                    Ac
                    Re
                  
                  
                    Single
                    48
                    11
                    12
                    84
                    18
                    19
                    126
                    26
                    27
                    200
                    39
                    40
                    315
                    59
                    60
                    500
                    90
                    91
                    800
                    140
                    141
                  
                  nc=Cumulative sample size. Ac=Acceptance number. Re=Rejection number.
                
                
                  EC02SE91.038
                
              
            
          
          
            PARTS 44-45 [RESERVED]
          
        
        
          
          SUBCHAPTER B—MARKETING OF PERISHABLE AGRICULTURAL COMMODITIES
          
            Pt. 46
            PART 46—REGULATIONS (OTHER THAN RULES OF PRACTICE) UNDER THE PERISHABLE AGRICULTURAL COMMODITIES ACT, 1930
            
              
                Definitions
                Sec.
                46.1
                Words in singular form.
                46.2
                Definitions.
              
              
                Licenses
                46.3
                License required.
                46.4
                Application for license.
                46.5
                Bonds.
                46.6
                License fees.
                46.7
                Issuance of license.
                46.8
                Copies of licenses.
                46.9
                Termination, suspension, revocation, cancellation of licenses; notices; renewal.
                46.10
                Nonlicensed person; liability; penalty.
                46.11
                What constitutes valid license, form and use.
                46.12
                Forms of inscriptions.
                46.13
                Address, ownership, changes in trade name, changes in number of branches, changes in members of partnership, and bankruptcy.
              
              
                Accounts and Records (General)
                46.14
                General.
                46.15
                Documents to be preserved.
                46.16
                Method of preservation or storage of records.
                46.17
                Inspection of records.
              
              
                Records of Market Receivers
                46.18
                Record of produce received.
                46.19
                Sales tickets.
                46.20
                Lot numbers.
                46.21
                Returns, rejections, or credit memorandums on sales.
                46.22
                Accounting for dumped produce.
                46.23
                Evidence of dumping.
              
              
                Records of Retailers
                46.24
                Records of retailers.
              
              
                Auction Sales
                46.25
                Auction sales.
              
              
                Duties of Licensees
                46.26
                Duties of licensees.
              
              
                Brokers
                46.27
                Types of broker operations.
                46.28
                Duties of brokers.
              
              
                Receiving Market Commission Merchants and Joint Account Partners
                46.29
                Duties.
              
              
                Growers' Agents and Shippers
                46.30
                Types of operations by growers' agents and shippers.
                46.31
                Duties of shippers.
                46.32
                Duties of growers' agents.
              
              
                Conversion of Funds
                46.33
                Conversion of funds.
              
              
                Disclosure of Business
                46.34
                No disclosure of business of licensee.
              
              
                Suspension and Revocation of Licenses
                46.35
                Suspension or revocation order.
              
              
                Publication of Facts
                46.36
                Publicity.
              
              
                Sundays and Holidays
                46.37
                Sundays and holidays excluded.
                46.38
                Sundays and holidays included.
              
              
                Commodity Inspection
                46.39
                Inspection of commodities.
                46.40
                Inspection service.
              
              
                Licensee's Responsibility for Acts of Employees and Agents
                46.41
                Licensee's responsibility for acts of employees and agents.
              
              
                Copies of Records
                46.42
                Copies of records; how obtained.
              
              
                Trade Terms and Definitions
                46.43
                Terms construed.
              
              
                Good Delivery Standards
                46.44
                Good delivery.
              
              
                Misrepresentation or Misbranding
                46.45
                Procedure in administering section 2(5) of the Act.
              
              
                Statutory Trust
                46.46
                Statutory trust.
              
              
                OMB Control No.
                46.47
                OMB control numbers assigned pursuant to the Paperwork Reduction Act.
                46.48

                Procedure for investigating complaints involving commodities of a unique nature or coming from a distinct geographic area.
                
                46.49
                Written notifications and complaints.
              
            
            
              Authority:
              7 U.S.C. 499a-499t.
            
            
              Source:
              28 FR 7067, July 11, 1963; 28 FR 7287, July 17, 1963, unless otherwise noted.
            
            
              Definitions
              
                § 46.1
                Words in singular form.
                Words in this part in the singular form shall be deemed to import the plural, and vice versa, as the case may demand.
              
              
                § 46.2
                Definitions.
                The terms defined in the first section of the Act shall have the same meaning as stated therein. Unless otherwise defined, the following terms whether used in the regulations, in the Act, or in the trade shall be construed as follows:
                (a) Act means the Perishable Agricultural Commodities Act, 1930, approved June 10, 1930, and legislation supplementary thereto and amendatory thereof (46 Stat. 531; 7 U.S.C. 499a-499r).
                
                  Cross Reference:
                  For Rules of Practice under the Act, see part 47 of this chapter.
                
                
                (b) Department means the United States Department of Agriculture.
                (c) Secretary means the Secretary of Agriculture of the United States, or any officer or employee of the Department to whom authority has heretofore been delegated, or to whom authority may hereafter be delegated, to act in his stead.
                (d) Service means the Agricultural Marketing Service, United States Department of Agriculture.
                (e) Deputy Administrator means the Deputy Administrator, Regulatory Programs, of the Consumer and Marketing Service, or any officer or employee of the Service, to whom authority has heretofore lawfully been delegated, or to whom authority may hereafter lawfully be delegated, to act in his stead.
                (f) Division means the Fruit and Vegetable Division of the Service.
                (g) Director means the Director of the Division or any officer or employee of the Division to whom authority has heretofore lawfully been delegated, or to whom authority may hereafter lawfully be delegated, by the Director to act in his stead.
                (h) In commerce means interstate or foreign commerce as defined in paragraphs (3) and (8) of the first section of the Act.
                (i) Person means any individual, partnership, limited liability company, corporation, association, or separate legal entity.
                (j) Retailer is a dealer engaged in the business of selling any perishable agricultural commodity at retail; Provided, That occasional sales at wholesale shall not be deemed to remove a dealer from the category of retailer if less than 5 percent of annual gross sales is derived from wholesale transactions.
                (k) Firm means any person engaged in business as a commission merchant, dealer, or broker.
                (l) Licensee means any firm who holds an unrevoked and valid unsus-pended license issued under the Act.
                (m) Dealer means any person engaged in the business of buying or selling in wholesale or jobbing quantities in commerce and includes:
                (1) Jobbers, distributors and other wholesalers;
                (2) Retailers, when the invoice cost of all purchases of produce exceeds $230,000 during a calendar year. In computing dollar volume, all purchases of fresh and frozen fruits and vegetables are to be counted, without regard to quantity involved in a transaction or whether the transaction was intrastate, interstate or foreign commerce;
                (3) Growers who market produce grown by others.
                (4) The term “dealer” does not include persons buying produce, other than potatoes, for canning and/or processing within the State where grown, whether or not the canned or processed product is to be shipped in interstate or foreign commerce, unless such product is frozen, or packed in ice, or consists of cherries in brine.
                (n) Broker means any person engaged in the business of negotiating sales and purchases of produce in commerce for or on behalf of the vendor or the purchaser, respectively, except that no person shall be deemed to be a “broker” within the meaning of the Act if such person is an independent agent negotiating sales for or on behalf of the vendor and if the only sales of such commodities negotiated by such person are sales of frozen fruits and vegetables having an invoice value not in excess of $230,000 in any calendar year.
                (o) Shipper means any person operating at shipping point who is engaged in the business of purchasing produce from growers or others and distributing such produce in commerce by resale or other methods, or who handles such produce on joint account with others.
                (p) Grower means any person who raises produce for marketing.
                (q) Growers' agent means any person operating at shipping point who sells or distributes produce in commerce for or on behalf of growers or others and whose operations may include the planting, harvesting, grading, packing, and furnishing containers, supplies, or other services.
                (r) Receiving market commission merchant means any person operating on a receiving market who is engaged in the business of receiving produce in commerce for sale, on commission, for or on behalf of another.
                (s) Joint account transaction means a produce transaction in commerce in which two or more persons participate under a limited joint venture arrangement whereby they agree to share in a prescribed manner the costs, profits, or losses resulting from such transaction.
                (t) Produce means any perishable agricultural commodity, as defined in paragraph (4) of the first section of the Act.
                (u) Fresh fruits and fresh vegetables include all produce in fresh form generally considered as perishable fruits and vegetables, whether or not packed in ice or held in common or cold storage, but does not include those perishable fruits and vegetables which have been manufactured into articles of food of a different kind or character. The effects of the following operations shall not be considered as changing a commodity into a food of a different kind or character: Water, steam, or oil blanching, battering, coating, chopping, color adding, curing, cutting, dicing, drying for the removal of surface moisture; fumigating, gassing, heating for insect control, ripening and coloring; removal of seed, pits, stems, calyx, husk, pods rind, skin, peel, et cetera; polishing, precooling, refrigerating, shredding, slicing, trimming, washing with or without chemicals; waxing, adding of sugar or other sweetening agents; adding ascorbic acid or other agents to retard oxidation; mixing of several kinds of sliced, chopped, or diced fruit or vegetables for packaging in any type of containers; or comparable methods of preparation.
                (v) Frozen fruits and vegetables include all produce defined in paragraph (u) of this section when such produce is in frozen form.
                (w) Cherries in brine means cherries packed in an aqueous solution containing sulphur dioxide or other bleaching agent of sufficient strength to preserve the product, with or without the addition of hardening agents.
                (x) Wholesale or jobbing quantities, as used in paragraph (6) of the first section of the Act, means aggregate quantities of all types of produce totaling one ton (2,000 pounds) or more in weight in any day shipped, received, or contracted to be shipped or received.
                (y) Truly and correctly to account means, in connection with:
                (1) Consignments, to account by rendering a true and correct statement showing the date of receipt and date of final sale, the quantities sold at each price, or other disposition of the produce, and the proper, usual or specifically agreed upon selling charges and expenses properly incurred or agreed to in the handling thereof, plus any other information required by § 46.29;
                (2) Joint account transactions, to account by rendering a true and correct statement showing the date of receipt and date of final sale, the quantities sold at each price or other disposition of produce, the joint account cost of the produce, and the expenses properly incurred or other charges specifically agreed to in the handling thereof, plus any other information required by § 46.29;
                (3) Buying brokerage transactions, to account by rendering a true and correct itemized statement showing the cost of the produce, the expenses properly incurred, and the amount of brokerage charged.
                (z) Account promptly, except when otherwise specifically agreed upon by the parties, means rendering to the principal a true and correct accounting:
                (1) In connection with buying brokerage transactions, within 24 hours after the date of shipment;

                (2) In connection with consignment or joint account transactions, within 10 days after the date of final sale with respect to each shipment, or within 20 days from the date the goods are accepted at destination, whichever comes first: Provided, That whenever a grower's agent or shipper distributes individual lots of produce for or on behalf of others, accounting to the principal shall be made within 30 days after receipt of the shipment from the principal for sale or within 5 days after the date the agent receives payment for the goods, whichever comes first. Whenever a grower's agent or shipper harvests, packs, or distributes entire crops or multiple lots therefrom for or on behalf of others, an accounting on the initial shipment shall be rendered within 30 days after receipt of the goods for sale. Accountings for subsequent shipments shall be made at 10-day intervals from the date of the accounting for the initial shipment and a final accounting for the season shall be made to each principal within 30 days from the date the agent receives the last shipment for the season from that principal: Provided further, That whenever the marketing agreement between a principal and agent includes a provision for storage of goods prior to sale, the agent shall render accountings of inventory and expenses incurred to date at 30-day intervals from the date the goods are received by the agent until sales from storage begin, And Provided further, That nothing in the regulations in this part shall prohibit cooperative associations from accounting to their members on the basis of seasonal pools or other arrangements provided by their regulations or bylaws; and
                (3) In connection with a consignment or joint account transaction, within 10 days after the date of receipt of payment of a carrier claim filed.
                (aa) Full payment promptly is the term used in the Act in specifying the period of time for making payment without committing a violation of the Act. “Full payment promptly,” for the purpose of determining violations of the Act, means:
                (1) Payment of net proceeds for produce received on consignment or the pro-rata share of the net profits for produce received on joint account, within 10 days after the date of final sale with respect to each shipment, or within 20 days from the date the goods are accepted at destination, whichever comes first;
                (2) Payment by growers, growers' agents, or shippers of deficits on consignments or joint account transactions, within 10 days after the day on which the accounting is received;
                (3) Payment of the purchase price, brokerage, and other expenses to buying brokers who pay for the produce, within 10 days after the day on which the broker's invoice is received by the buyer;
                (4) Payment of brokerage earned and other expenses in connection with produce purchased or sold, within 10 days after the day on which the broker's invoice is received by the principal;
                (5) Payment for produce purchased by a buyer, within 10 days after the day on which the produce is accepted;
                (6) Payment to growers, growers' agents, or shippers by terminal market agents or brokers, who are selling for the account of a grower, growers' agent, or shipper and are authorized to collect from the buyer or receiver, within 5 days after the agent or broker receives payment from the buyer or receiver;
                (7) Payment to the principal, within 10 days after receipt, of net proceeds realized from a carrier claim in connection with a consignment transaction or, in connection with a joint account transaction, payment to the joint account partners of their share of the joint account net proceeds realized from a carrier claim;

                (8) Payment by growers agents or shippers who distribute individual lots of produce for or on behalf of others, within 30 days after receipt of the goods from the principal for sale or within 5 days after the date the agent receives payment for the goods, whichever comes first;
                
                (9) Whenever a grower's agent or shipper harvests, packs, or distributes entire crops or multiple lots therefrom for or on behalf of others, payment for the initial shipment shall be made within 30 days after receipt of the goods for sale or within 5 days after the date the agent receives payment for the goods, whichever comes first. Payment for subsequent shipments shall be made at 10-day intervals from the date of the accounting for the initial shipment or within 5 days after the date the agent receives payment for the goods, whichever comes first, and final payment for the seasons shall be made to each principal within 30 days from the date the agent receives the last shipment for the season from that principal;
                (10) When contracts are based on terms other than those described in these regulations, payment is due the supplier-seller within 20 days from the date of acceptance of the shipment under the terms of the contract and § 46.2(dd).

                (11) Parties who elect to use different times of payment than those set forth in paragraphs (aa) (1) through (10) of this section must reduce their agreement to writing before entering into the transaction and maintain a copy of the agreement in their records. If they have so agreed, then payment within the agreed upon time shall constitute “full payment promptly”: Provided, That the party claiming the existence of such an agreement for time of payment shall have the burden of proving it.
                Nothing in the regulations in this part shall limit the seller's privilege of shipping under a closed or advise bill of lading or other arrangement requiring cash on delivery unless there has been express prior agreement to the contrary between the parties; or prohibit cooperative associations from settling with their members on the basis of seasonal pools or other arrangements provided by their regulations or bylaws. If there is a dispute concerning a transaction, the foregoing time periods for prompt payment apply only to payment of the undisputed amount.
                (bb) Reject without reasonable cause means in connection with purchases, consignments, or joint account transactions: (1) Refusing or failing without legal justification to accept produce within a reasonable time; (2) advising the seller, shipper, or his agent that produce, complying with contract, will not be accepted; (3) indicating an intention not to accept produce through an act or failure to act inconsistent with the contract; or (4) any rejection following an act of acceptance.
                (cc) Reasonable time, as used in paragraph (bb) of this section, means:
                (1) For frozen fruits and vegetables with respect to rail shipments, 48 hours after notice of arrival and the produce is made accessible for inspection, and with respect to truck shipments, not to exceed 12 hours after the receiver or a responsible representative is given notice of arrival and the produce is made accessible for inspection;
                (2) For fresh fruits and vegetables with respect to rail shipments, not to exceed 24 hours after notice of arrival and the car has been placed in a location where the produce is made accessible for inspection; and with respect to truck shipments, not to exceed 8 hours after the receiver or a responsible representative is given notice of arrival and the produce is made accessible for inspection; and, with respect to boat shipments, not to exceed 24 hours after the produce is unloaded and made accessible for inspection and the receiver is given notice thereof;
                (3) If, within the applicable period, the receiver cannot make a thorough inspection due to adverse weather condition or applies for but cannot obtain Federal inspection before the end of this period, and so notifies the consignor within the applicable period, the period shall be extended until weather conditions permit inspection or until Federal inspection is made, as the case may be, plus two hours after either an oral or written report of the results of such inspection is made available to the receiver; and

                (4) In computing the time periods specified above, (i) for shipments arriving on non-work days or after the close of regular business hours on work days when a representative of the receiver having authority to reject shipments is not present, non-working hours preceding the start of regular business hours on the next working day shall not be included; and (ii) for shipments arriving during regular business hours when a representative of the receiver having authority to reject shipments customarily is present, the period shall run without interruption except that, for shipments arriving less than two hours before the close of regular business hours, the unexpired balance of the time period shall be extended and run from the start of regular business hours on the next working day.
                (dd) Acceptance means:
                (1) Any act by the consignee signifying acceptance of the shipment, including diversion or unloading;
                (2) Any act by the consignee which is inconsistent with the consignor's ownership, but if such act is wrongful against the consignor it is acceptance only if ratified by him; or

                (3) Failure of the consignee to give notice of rejection to the consignor within a reasonable time as defined in paragraph (cc) of this section: Provided, That acceptance shall not affect any claim for damages because of failure of the produce to meet the terms of the contract.
                (ee) Employ and employment mean any affiliation of any person with the business operations of a licensee, with or without compensation, including ownership or self-employment.
                (ff) Responsibly connected means affiliation as individual owner, partner in a partnership, member, manager, officer, director or holder of more than a 10 percent ownership stake in a limited liability company, or officer, director or holder of more than 10 percent of the outstanding stock of a corporation or association.
                (gg) Branch or additional business facility, as used in section 3(b) of the Act, means an office or outlet in a location other than that of the principal or main office of a firm, out of which or through which the firm purchases, sells, negotiates contracts, solicits, or handles consignments, or otherwise contracts in perishable agricultural commodities including seasonal, part-time and full-time operations. As used in this paragraph, “branch or additional business facility” includes, but is not limited to, the following:
                (1) Jobbers, wholesalers, distributors—each location through which commodities are bought, sold or otherwise contracted;
                (2) Retailers—each outlet through which retail sales of commodities are made and each office which purchases commodities;
                (3) Trucker/dealer—a truck is a “branch” office if the driver is authorized to buy, sell or otherwise contract for commodities on behalf of the firm;
                (4) Shippers—on-the-ground representatives making purchases, sales or otherwise contracting for commodities;
                (5) Brokers—each office conducting contract negotiations including on-the-ground representatives negotiating contracts for commodities;
                (6) Processors—each location at which commodities are purchased, sold or contracted to be purchased or sold;
                (7) Cooperatives—each operation away from the main office that has responsibility to account for proceeds received from sales of commodities; or
                (8) Seasonal/part-time operations—any facility with on-the-ground representatives making purchases, sales, or otherwise contracting for commodities.
                (hh) Good faith means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade. The principle of good faith requires that a party to a transaction disclose in writing the existence of any collateral fees and expenses to all other parties to the transaction where the collateral fees and expenses affect a material term of the agreement.
                (ii) Grocery wholesaler is a dealer primarily engaged in the full-line wholesale distribution and resale of grocery and related nonfood items (such as perishable agricultural commodities, dry groceries, general merchandise, meat, poultry, and seafood, and health and beauty care items) to retailers. This term does not include persons primarily engaged in the wholesale distribution and resale of perishable agricultural commodities rather than other grocery and related nonfood items. Specifically, for an entity to be considered a grocery wholesaler, 50 percent or more of its annual gross sales must be from the full-line distribution and resale of grocery and related nonfood items, and it cannot have more than 50 percent of its sales in perishable agricultural commodities. “Full line” means that an entity must be supplying the retailer with a wide range of products such as the grocery and related nonfood items specified.

                (Sec. 1, 46 Stat. 531, as amended; 7 U.S.C. 499a et seq.)
                [28 FR 7067, July 11, 1963, as amended at 37 FR 14561, July 21, 1972; 44 FR 50575, Aug. 29, 1979; 47 FR 21234, May 18, 1982; 47 FR 47802, Oct. 28, 1982; 49 FR 45739, Nov. 20, 1984; 61 FR 13386, Mar. 27, 1996; 62 FR 15086, Mar. 31, 1997; 65 FR 24854, Apr. 28, 2000; 68 FR 23378, May 2, 2003]
              
            
            
              Licenses
              
                § 46.3
                License required.
                (a) No person shall at any time carry on the business of a commission merchant, dealer, or broker without a license which is valid and effective at such time.
                (b) Separate licenses are required for each person. More than one trade name may be used by the same person only after such trade names have been approved in writing by the Director.
                (c) Joint account arrangements between two or more licensees are not considered to result in separate firms and, therefore, do not require separate licenses.
              
              
                § 46.4
                Application for license.
                (a) Any person who desires to obtain a license shall make application therefor on the currently approved form to be obtained from the Director or his representatives.
                (b) The applicant shall furnish the following information:
                (1) Name or names in which business is conducted; place of business; mailing address; name, location and number of branches or additional business facilities, divisions or affiliates; name of firm succeeded and whether the applicant assumes responsibility of settling any complaints filed under the Act against the firm succeeded.
                (2) Type of business (i.e., wholesale, retail, trucking, processing, commission merchant, or broker), and whether the fruits and/or vegetables handled are fresh or frozen, or cherries in brine.
                (3) Type of ownership. If a corporation or limited liability company, the applicant shall furnish the month, day, and year incorporated or organized; the State in which incorporated or organized; the name in which incorporated or organized; and the address of the principal office. A limited liability company shall also furnish a copy of its articles of organization and its operating agreement.
                (4) Full legal name, all other names used, if any, and home address of owner. If a partnership, the applicant shall furnish the legal names, all other names used, if any, and home address of all partners, indicating whether general, limited, or special partners. If a limited liability company, the applicant shall furnish the full legal names, all other names used, if any, and home address of all members, managers, officers, directors and holders of more than 10 percent of the ownership stake, and the percentage of ownership in the company held by each such person. If an association or corporation, the applicant shall furnish the full legal names, all other names used, if any, and home address of all officers, directors and holders of more than 10 percent of the outstanding stock and the percentage of stock held by each such person. Minors shall also furnish the full name and home address of their guardian. If the applicant is a trust, the name of the trust and the full name and home address of the trustee must be furnished. If the applicant is a limited liability company and a member or holder of more than 10 percent of the ownership stake is a partnership, another limited liability company, corporation, association, or separate legal entity, the applicant shall furnish the full legal names and home address of that member's partners, members, managers, directors, and officers.
                (5) Date when first became subject to the Act. If business was conducted subject to the Act prior to the filing of an application for a license, applicant shall furnish an explanation for such violation as prescribed in section 3(a) of the Act.

                (6) Whether the applicant, or in case the applicant is a partnership, any partner, or in case the applicant is a limited liability company, any member, manager, officer, director or holder of more than 10 percent of the ownership stake, or in case the applicant is an association or corporation, any officer, director, or holder of more than 10 percent of the outstanding stock, has prior to the filing of the application:
                (i) Been connected with any firm whose license is under suspension or has been revoked. If so, he shall furnish the name and address of the firm whose license is under suspension or has been revoked and the details of such connection, including the dates thereof;
                (ii) Within three years been adjudicated or discharged as a bankrupt or was an officer, director, stockholder, partner, member, manager or owner of a firm adjudicated or discharged as a bankrupt.
                (iii) Been convicted of one or more felonies in any State or Federal court. If so, he shall furnish the name and date of birth of the party convicted, alias if any, name, location of court and date convicted, nature of felony, sentence imposed, where and length of time served; if paroled, date parole terminated;
                (iv) Ever been licensed under the Act. If so, he shall furnish the name and address of licensee and whether license is still in effect.
                (7) Whether any person employed by the applicant has been responsibly connected with any firm whose license has been revoked, or is currently under suspension, or who has been found after notice and opportunity for hearing to have committed any flagrant or repeated violation of section 2 of the Act, or against whom there is an unpaid reparation award which has been issued within the past two years, subject to his right of appeal. If so, he shall furnish the full legal name of the person, the name of the firm involved, and the details of such connection, including the dates thereof.
                (8) Any other information the Director deems necessary to establish the identity and eligibility of the applicant to obtain a license.
                (c) The application shall be signed by the owner, all general partners, or in case the applicant is a limited liability company, a member or manager, or in case the applicant is an association, or corporation, a duly authorized officer.
                (d) The application and fees shall be forwarded to the Director, Fruit and Vegetable Division, Agricultural Marketing Service, U.S. Department of Agriculture, Washington, D.C. 20250, or to his representative. An application which does not contain full or complete answers to all the questions, or is not properly signed, or not accompanied by the proper fee, or bond as required under paragraphs (c) and (e) of section 4 of the Act shall not be considered a valid application for license. The “period not to exceed 30 days” as prescribed in section 4(d) of the Act shall commence on the day that a valid application for license is received by the Director or his representative.
                (e) If the application is incomplete, the Director may return the application to the applicant with a request that the application be completed by furnishing the missing data. If the applicant does not respond to this request within 30 days after it is mailed by the Director, the fees submitted shall be refunded.
                (f) If the Director has reason to believe that the application contains inaccurate information, he may afford the applicant an opportunity to submit a corrected application or verify or explain information contained in the application. If the applicant submits a corrected application, the original application shall be considered withdrawn. If the applicant, in response to the Director's request, submits additional or corrected information for consideration in connection with his original application, the original application plus such information shall be considered as constituting a new application.
                (g) Fees shall be refunded whenever an application is withdrawn without the filing of a new application.
                (h) When a valid application is received and the provisions of paragraphs (b) and (c) of section 4 of the Act are applicable, the Director shall notify the applicant by letter of the pertinent provisions of this section and the reasons for denial of license and shall refund the fee.

                (i) If the Director disapproves the use of a trade name which, in his opinion, is deceiving, misleading or confusing to the trade, he shall return the application to the applicant for the selection of a different trade name. If the applicant does not return the application within thirty days after it was mailed by the Director, the fees submitted shall be refunded. The “period not to exceed thirty days” as prescribed in section 4(d) of the Act shall commence on the date that the application for license under the new name is received by the Director or his representative.
                [28 FR 7067, July 11, 1963; 28 FR 7287, July 17, 1963, as amended at 44 FR 50575, Aug. 29, 1979; 65 FR 24854, Apr. 28, 2000]
              
              
                § 46.5
                Bonds.
                Bonds prescribed in section 4(c)(6), 4(e), 8(b), and 13(b) of the Act shall be in the form of cash or surety bonds in the form and amount satisfactory to the Director and shall not be less than $10,000. When cash is posted as surety, it shall be deposited into a special account of the United States Treasury and no interest is to accrue or be paid the licensee. When surety bonds are furnished, the surety shall be a company holding a certificate of authority from the Secretary of the Treasury under Act of Congress approved July 30, 1947 (6 U.S.C. 6 through 13) as acceptable surety on Federal bonds.
                [44 FR 50575, Aug. 29, 1979]
              
              
                § 46.6
                License fees.
                (a) Retailers and grocery wholesalers making an initial application for license shall pay a $100 administrative processing fee.
                (b) For commission merchants, brokers, and dealers (other than grocery wholesalers and retailers) the annual license fee is $995 plus $600 for each branch or additional business facility. In no case shall the aggregate annual fees paid by any such applicant exceed $8,000.
                (c) The Director may require that fees be paid in the form of a money order, bank draft, cashier's check, or certified check made payable to “USDA-AMS”. Authorized representatives of the Division may accept fees and issue receipts.
                [62 FR 43455, Aug. 14, 1997, as amended at 75 FR 51919, Aug. 24, 2010]
              
              
                § 46.7
                Issuance of license.
                Upon receipt of a valid application accompanied by the proper fee for a license, and bond, if required, the Director shall, if the applicant is found to be eligible, issue a license certifying that the licensee is authorized to engage in the business of a commission merchant, dealer, or broker. All fees, and any additional sums assessed by the Director in accordance with the Act, shall be deposited in a special fund designated as the “Perishable Agricultural Commodities Act fund.”
              
              
                § 46.8
                Copies of licenses.
                Copies of licenses may be issued upon request and upon the payment of a fee of two dollars ($2) for each copy. Each copy shall bear the word “copy” in conspicuous letters on its face and shall be certified by the Director as a true copy of the original.
              
              
                § 46.9
                Termination, suspension, revocation, cancellation of licenses; notices; renewal.
                (a) Under section 3(c) of the Act the license can be suspended if the licensee continues to use a trade name after being notified by the Director that such trade name has been disapproved.
                (b) Under section 4(a) of the Act, after October 1, 1962, the license of any individual, corporation or association shall automatically terminate on the date of discharge in bankruptcy and the license of any partnership shall automatically terminate on the date of the discharge in bankruptcy of any of the general partners in the partnership.

                (c) Under section 4(c) of the Act if a license is issued under a bond and the bond is terminated for any reason without the approval of the Director, within four years from the date of the issuance of the license, the license shall be automatically cancelled as of the date of termination and no new license shall be issued to such person during the four-year period without a new surety bond covering the remainder of such period. Also, if the Director notifies the licensee that a bond in an increased amount is required and the licensee fails to provide such a bond within the specified time the license of such licensee shall be automatically suspended until such bond is provided.
                (d) Under section 8(a) of the Act a license can be suspended or revoked for violations of section 2 of the Act or when the licensee is found guilty in a Federal Court of having violated section 14(b) of the Act.
                (e) Under section 8(b) of the Act a license can be suspended or revoked if the licensee continues to employ any person in violation of the provisions of this section. Also, if any licensee is authorized to employ any person under a bond in accordance with this section and is notified by the Director subsequently to provide a bond in an increased amount and fails to provide such a bond within the time specified, approval of employment shall automatically terminate.
                (f) Under section 8(c) of the Act a license can be revoked for any false or misleading statement, or through a misrepresentation or concealment or withholding of facts in connection with an application for a license.
                (g) Under section 9 of the Act a license can be suspended if the licensee fails to keep such accounts, records, and memoranda as fully and correctly disclose all transactions involved in his business including the true ownership of such business by stock-holding or otherwise.
                (h) Under section 13 of the Act a license can be suspended:
                (1) If the licensee refuses to permit inspection of his records or of any lot of produce under his ownership or control; or
                (2) If the licensee, subsequent to a determination in a formal disciplinary proceeding that it has violated the prompt payment provision of Section 2(4) of the Act, refuses to permit an inspection of its accounts, records and memoranda to insure that it is in compliance with the prompt payment provision of section 2(4) of the Act or fails or refuses to furnish, maintain, or adjust a surety bond in a form and amount satisfactory to the Secretary.
                (i) Under section 4(a) of the Act, at least 30 days prior to the anniversary date of a valid and effective license, the Director shall mail a notice to the licensee at the last known address advising that the license will automatically terminate on its anniversary date unless an application for renewal is filed supplying all information requested on a form to be supplied by the Division, and unless the renewal fee (if any is applicable) is paid on or before such date. If the renewal application is not filed and/or the renewal fee (if required) is not paid by the anniversary date, the licensee may obtain a renewal of that license at any time within 30 days by submitting the required renewal application and/or paying the renewal fee (if required), plus $50. Within 60 days after the termination date of a valid and effective license, the former licensee shall be notified of such termination, unless a new license has been obtained in the meantime.
                (j) Beginning on December 1, 1998, the renewal period for new licenses issued to retailers and grocery wholesalers is three years.
                (k) Only a commission merchant, broker, or dealer holding a multi-year license, prior to phase out of this option, will receive a refund if business operations cease or a change in legal status occurs that requires issuance of a new license prior to the next license renewal date. If a refund is due, it will be issued for any remaining full-year portion of advance fee paid, minus a $100 processing fee.
                [28 FR 7067, July 11, 1963; 28 FR 7287, July 17, 1963, as amended at 44 FR 50576, Aug. 29, 1979; 62 FR 15087, Mar. 31, 1997; 63 FR 64172, Nov. 19, 1998; 75 FR 51919, Aug. 24, 2010]
              
              
                § 46.10
                Nonlicensed person; liability; penalty.
                Any commission merchant, dealer, or broker who violates the Act by engaging in business subject to the Act without a license may settle its liability, if such violation is found by the Director not to have been willful but due to inadvertence, by submitting the required application and paying the amount of fees that it would have paid had it obtained and maintained a license during the period that it engaged in business subject to the Act, plus an additional sum not in excess of two hundred and fifty dollars ($250) as may be determined by the Director.
                [62 FR 15087, Mar. 31, 1997]
              
              
                
                § 46.11
                What constitutes valid license, form and use.
                Each license shall bear a serial number, the names in which authorized to conduct business, type of ownership, if the business is individually owned, the name of the owner; if a partnership, the names of all general partners; if a limited liability company, the names of all members, managers, officers, directors and holders of more than 10 percent of the ownership stake, and the percentage of ownership in the company held by each such person; if a corporation or association, the names of all officers, directors, and shareholders of more than 10 percent of the outstanding stock and the percentage of stock held by each such person; the facsimile signature of the Deputy Administrator, the seal of the Department and shall be duly countersigned. The licensee may place upon his stationery, trucks, or business sign an inscription indicating that he is licensed under the Act, but such inscription must not be of such form or arrangement as to be deceptive or misleading to the public, nor shall any such inscription be displayed or used unless the person using the inscription has a license valid and effective at the time.
                [28 FR 7067, July 11, 1963; 28 FR 7287, July 17, 1963, as amended at 65 FR 24854, Apr. 28, 2000]
              
              
                § 46.12
                Forms of inscriptions.
                The following inscriptions, for use with or without the license number, meet the foregoing requirements and may be used by licensees: “Licensed by the U.S. Department of Agriculture under the Perishable Agricultural Commodities Act”, or “Licensed under the PACA.”
              
              
                § 46.13
                Address, ownership, changes in trade name, changes in number of branches, changes in members of partnership, and bankruptcy.
                The licensee shall:
                (a) Promptly report to the Director in writing;
                (1) Any change of address;
                (2) Any change in officers, directors, members, managers, holders of more than 10 percent of the outstanding stock in a corporation, with the percentage of stock held by such person, and holders of more than 10 percent of the ownership stake in a limited liability company, and the percentage of ownership in the company held by each such person;
                (3) Any deletions or additions of trade names;
                (4) Any change in the number and address of any branches or additional business facilities, and;
                (5) When the licensee, or if the licensee is a partnership, any partner is subject to proceedings under the bankruptcy laws. A new license is required in case of a change in the ownership of a firm, the addition or withdrawal of partners in a partnership, or in case business is conducted under a different corporate charter, or in case a limited liability company conducts business under different articles or organization from those under which the license was originally issued.
                (b) Obtain approval from the Director prior to using any trade name.
                [44 FR 50576, Aug. 29, 1979, as amended at 65 FR 24855, Apr. 28, 2000]
              
            
            
              Accounts and Records (General)
              
                § 46.14
                General.
                (a) Every commission merchant, dealer, and broker shall prepare and preserve for a period of two years from the closing date of the transaction the accounts, records, and memoranda required by the Act, which shall fully and correctly disclose all transactions involved in his business. Licensees shall keep records which are adapted to the particular business that the licensee is conducting and in each case such records shall fully disclose all transactions in the business in sufficient detail as to be readily understood and audited. It is impracticable to specify in detail every class of records which may be found essential since many different types of business are conducted in the produce industry and many different types of contracts are made covering a wide range of services by agents and others. The responsibility is placed on every licensee to maintain records which will disclose all essential facts regarding the transactions in his business.

                (b) Every commission merchant, dealer, and broker shall prepare and preserve records and memoranda required by the Act which shall fully and correctly disclose the true ownership and management of such business during the preceding four years. Such records shall include the number and location of all branches or additional business facilities operated by or for the commission merchant, dealer or broker. In the case of a corporation, such records shall include the corporate charter, record of stock subscription and stock issued, the amounts paid in for stock and minutes of stockholders' and directors' meetings showing the election of directors and officers, resignations and other pertinent corporate actions. In the case of a partnership, the records shall contain a copy of the partnership agreement showing the type of partnership, the full names and addresses of all partners including general, special or limited partners, the partnership interest of each individual and any other pertinent records of the partnership.
                [28 FR 7067, July 11, 1963; 28 FR 7287, July 17, 1963, as amended at 44 FR 50576, Aug. 29, 1979]
              
              
                § 46.15
                Documents to be preserved.
                Bills of lading, diversion orders, paid freight and other bills, car manifests, express receipts, confirmations and memorandums of sales, letter and wire correspondence, inspection certificates, invoices on purchases, receiving records, sales tickets, copies of statements (bills) of sales to customers, accounts of sales, papers relating to loss and damage claims against carriers, records as to reconditioning, shrinkage and dumping, daily inventories by lots, a consolidated record of all rebates and allowances made or received in connection with shipments handled for the account of another, an itemized daily record of cash receipts, ledger records in which purchases and sales can be verified, and all other pertinent papers relating to the shipment, handling, delivery, and sale of each lot of produce shall be preserved for a period of 2 years.
              
              
                § 46.16
                Method of preservation or storage of records.
                All records required to be preserved under the Act shall be stored in an orderly manner and in keeping with sound business practices. The records being currently used shall be filed in order of dates, by serial numbers, alphabetically or by any other proper method which will enable the licensee to promptly locate and produce the records. Records in dead storage should be arranged in an orderly fashion, be packaged or wrapped to insure proper preservation, be adequately marked or identified, and stored in a safe, dry location. When part of the records are forwarded to others (such as accountants, traffic agencies, attorneys, etc.), proper notations should be filed in appropriate places in the records identifying the missing records and stating where they can be located.
              
              
                § 46.17
                Inspection of records.
                (a) Each licensee shall, during ordinary business hours, promptly upon request, permit any duly authorized representative of USDA to enter its place of business and inspect such accounts, records, and memoranda as may be material:
                (1) In the investigation of complaints under the Act, including any petition, written notification, or complaint under section 6 of the Act,
                (2) To the determination of ownership, control, packer, or State, country, or region of origin in connection with commodity inspections,
                (3) To ascertain whether there is compliance with section 9 of the Act,
                (4) In administering the licensing and bonding provisions of the Act,
                (5) If the licensee has been determined in a formal disciplinary proceeding to have violated the prompt payment provision of section 2(4) of the Act, to determine whether, at the time of the inspection, there is compliance with that section.
                (b) Any necessary facilities for such inspection shall be extended to such representative by the licensee, its agents, and employees.
                [62 FR 15087, Mar. 31, 1997]
              
            
            
              Records of Market Receivers
              
                § 46.18
                Record of produce received.

                Market receivers shall keep in the order of receipt a record of all produce received and this record shall be in the form of a book (preferably a bound book) with numbered pages or comparable business record. This record shall clearly show for each lot the date of arrival and unloading; whether received by freight, express, truck, or otherwise; the car initials and number; the truck license number and the driver's name or the name of the trucking firm; the number of packages or the quantity received; the kind of produce; the name and address of the consignor or seller; whether the produce was purchased; consigned or received on joint account; and the disposition of the produce, whether jobbed or sold in carlots or trucklots, and the lot number assigned to the shipment by the receiver (as required by § 46.20).
              
              
                § 46.19
                Sales tickets.
                Sales tickets shall bear printed serial numbers running consecutively and shall be used in numerical order so far as practicable. No serial number shall be repeated within a 90-day period. The sales tickets shall be prepared and all the details of the sale shall be entered on the tickets in a legible manner in order that an audit can be readily made. Erasures, strike-outs, changes, etc., should be held to the minimum. When errors are made in preparing sales tickets, the tickets should be voided. Each sales ticket shall show the date of sale, the purchaser's name (so far as practicable), the kind, quantity, the unit price, and the total selling price of the produce. Each sales ticket shall show the lot number of the shipment if the produce is being handled on consignment or on joint account. Sales tickets on all other lots of the same commodity which are on hand at the same time shall also show a lot number. The original or a legible carbon copy of each sales ticket, including those voided or unused, shall be accounted for and shall be filed or stored either by dates of sales or in the order of the serial numbers for a period of two years.
              
              
                § 46.20
                Lot numbers.
                An identifying lot number shall be assigned to each shipment of produce to be sold on consignment or joint account or for the account of another person or firm. A lot number should be assigned to any purchased shipment in dispute between the parties to assist in proving damages. A lot number shall be assigned to each purchased shipment of similar produce on hand at that time or received later while the consigned or joint account or disputed lot is being sold. A lot number shall be assigned to each purchased shipment which is reconditioned if the seller is to be charged with the shrinkage or loss. The lot number shall be entered on the receiving record in connection with each shipment and entered on all sales tickets identifying and segregating the sales from the various shipments on hand. The lot number shall be entered on the sales tickets by the salesmen at the time of sale or by the produce dispatcher, and not by bookkeepers or others after the sales have been made. No lot number shall be repeated within a period of 30 days after the last sale from the preceding lot to which such number was assigned.
              
              
                § 46.21
                Returns, rejections, or credit memorandums on sales.
                In the event of the rejection and return of any produce sold for or on behalf of another, on consignment, or on joint account, or of any necessary allowance or adjustment being made to the buyers thereof, a credit memorandum showing the buyer's name, sales ticket number, lot number, date of the granting of the allowance, and amount of the credit or adjustment, with reasons therefor, shall be made or a notation shall be made on the original sales ticket referring to the adjustment and showing where the credit memorandum is filed. The credit memorandum shall be on a regular form, in a ledger book, or on a sales ticket or invoice properly completed to show the facts and shall be approved by a duly authorized person. Credits granted shall be entered in the same records as the original sales tickets.
              
              
                § 46.22
                Accounting for dumped produce.

                A clear and complete record shall be maintained showing justification for dumping of produce received on joint account, on consignment, or handled for or on behalf of another person if any portion of such produce regardless of percentage cannot be sold due to poor condition or is lost through re-sorting or reconditioning. In addition to the foregoing, if five percent or more of a shipment is dumped, an official certificate, or other adequate evidence, shall be obtained to prove the produce was actually without commercial value, unless there is a specific agreement to the contrary between the parties. The original certificate or other adequate evidence justifying dumping shall be forwarded to the consignor or joint account partner with the accounting and a copy shall be retained by the receiver.
              
              
                § 46.23
                Evidence of dumping.
                Reasonable cause for destroying any produce exists when the commodity has no commercial value or when it is dumped by order of a local health officer or other authorized official or when the shipper has specifically consented to such disposition. The term “commercial value” means any value that a commodity may have for any purpose that can be ascertained by the exercise of due diligence without unreasonable expense or loss of time. When produce is being handled for or on behalf of another person, proof as to the quantities of produce destroyed or dumped in excess of five percent of the shipment shall be provided by procuring an official certificate showing that the produce has no commercial value from any person authorized by the Department to inspect fruits and vegetables. Where such inspection service is not available certification may be obtained from (a) any health officer or food inspector of any State, county, parish, city or municipality or of the District of Columbia; (b) any established commercial agency or service making inspections for the fruit and vegetable industry; or (c) when no inspector or health officer designated above is available consideration will be given to other evidence such as inspection and certification made by any two persons having no financial interest in the produce involved or in the business of any person financially interested therein, and who are unrelated by blood or marriage to any such financially interested person, and who, at the time of the inspection and certification, and for a period of at least one year immediately prior thereto, have been engaged in the handling of the same general kind or class of produce with respect to which the inspections and certification are to be made. Any certificate issued by any persons designated in paragraph (c) of this section shall include a statement that each of them possesses the requisite qualifications. Any such certificate shall properly identify the produce by showing the commodity, lot number, brand or principal identifying marks on the containers, quantity dumped, name and address of shipper, name and address of applicant, condition of the produce, time, place, and date of inspection and a statement that the produce possesses no commercial value.
              
            
            
              Records of Retailers
              
                § 46.24
                Records of retailers.
                Notwithstanding the specific records and documents prescribed in the foregoing sections, licensees who purchase produce solely for sale at retail shall establish and maintain accounts and records, adapted to their type of operations, which will fully and correctly disclose all transactions relating to the purchase of produce. Such accounts and records should include the date of receipt of each lot, kind of produce, number of packages and quantity, price paid, evidence of agreement, or contract of purchase, bills of lading, paid bills, and any other documents relating to the purchase of produce.
              
            
            
              Auction Sales
              
                § 46.25
                Auction sales.

                Commission merchants, dealers and brokers who offer produce for sale through auction companies which publish catalogs of offerings will be responsible for furnishing the auction company for publication true and correct information concerning the ownership of the produce. When the produce is offered for sale by an owner, his name shall be shown in the catalog listing as owner. When a joint account partner makes an offering, his name as well as that of his joint partner, or partners, shall be shown. When any person offers produce for sale at auction for the account of another, the name, or names of the owner, if known, and of his principal shall be shown. In addition to listing such name or names he may show that he is acting in the capacity of agent. If a person instructs an auction company to catalog a shipment without disclosing true ownership, if known, or the name of an agent's principal, he shall be deemed to have made a false or misleading statement within the meaning of the Act. Since sales at auctions normally involve additional expenses, a broker, grower's agent or commission merchant shall have prior consent from his principal before such disposition is accomplished. Where a dispute exists regarding the ownership of produce, it may be listed in the auction catalog as being offered for sale “for the account of whom concerned” with the name of the party making the offering shown as agent.
              
            
            
              Duties of Licensees
              
                § 46.26
                Duties of licensees.
                It is impracticable to specify in detail all of the duties of brokers, commission merchants, joint account partners, growers' agents and shippers because of the many types of businesses conducted. Therefore, the duties described in these regulations are not to be considered as a complete description of all of the duties required but is merely a description of their principal duties. The responsibility is placed on each licensee to fully perform any specification or duty, express or implied, in connection with any transaction handled subject to the Act.
              
            
            
              Brokers
              
                § 46.27
                Types of broker operations.
                (a) Brokers carry on their business operations in several different ways and are generally classified by their method of operation. The following are some of the broad groupings by method of operation. The usual operation of brokers consists of the negotiation of the purchase and sale of produce either of one commodity or of several commodities. A broker is usually engaged by only one of the parties, but in negotiating a contract the broker acts as a special agent of first one and then the other party in conveying offers, counter offers, and acceptances between the parties. Once the contract is formed, and the confirmation issued, the broker's duties are usually ended, and the broker is not the proper party to whom notice of breach or of rejection should be directed. However, a broker receiving notice has a duty to promptly convey the notice to the proper party. Frequently, brokers never see the produce they are quoting for sale or negotiating for purchase by the buyer, and they carry out their duties by conveying information received from the parties between the buyer and seller until a contract is effected. Generally, the seller of the produce invoices the buyer, however, when there is a specific agreement between the broker and its principal, the seller invoices the broker who, in turn, invoices the buyer, collects, and remits to the seller. Under other types of agreements, the seller ships the produce to pool buyers, and the broker as an accommodation to the seller invoices the buyers, collects, and remits to the seller. Also, there are times when the broker is authorized by the seller to act much like a commission merchant, being given blanket authority to dispose of the produce for the seller's account either by negotiation of sales to buyers not known to the seller or by placing the produce for sale on consignment with receivers in the terminal markets.

                (b) There is a second general grouping of brokers which are commonly referred to as buying brokers. Their operations are typified by the fact that they act as the buyer's representative in negotiating purchases at shipping points, terminal markets, or intermediate points. Their typical type of operation is to negotiate a purchase on the buyer's instructions and authorization. Sometimes the broker negotiates the purchase without seeing the produce. In other instances he may select the merchandise after forming an appraisal of the quality of the produce being offered for sale on the market. Generally, a purchase is made in the buyer's name and the seller invoices the buyer direct. On the other hand, acting on authority given him by the buyer, the broker may negotiate purchases in his own name, pay the seller for the produce, make arrangements for its loading and shipment, and bill the buyer direct for the cost price plus the brokerage fee and the cost of any agreed upon accessorial service charges such as ice, loading, etc.
                [28 FR 7067, July 11, 1963; 28 FR 7287, July 17, 1963, as amended at 62 FR 15087, Mar. 31, 1997]
              
              
                § 46.28
                Duties of brokers.
                (a) General. The function of a broker is to facilitate good faith negotiations between parties which lead to valid and binding contracts. A broker who fails to perform any specification or duty, express or implied, in connection with any transaction is in violation of the Act, is subject to the penalties specified in the Act, and may be held liable for damages which accrue as a result of the violation. It shall be the duty of the broker to fully inform the parties concerning all proposed terms and conditions of the proposed contract. After all parties agree on the terms and the contract is effected, the broker shall prepare in writing and deliver promptly to all parties a properly executed confirmation or memorandum of sale setting forth truly and correctly all of the essential details of the agreement between the parties, including any express agreement as to the time when payment is due. The confirmation or memorandum of sale shall also identify the party who engaged the broker to act in the negotiations. If the confirmation or memorandum of sale does not contain such information, the broker shall be presumed to have been engaged by the buyer. Brokers do not normally act as general agents of either party, and will not be presumed to have so acted. Unless otherwise agreed and confirmed, the broker will be entitled to payment of brokerage fees from the party by whom it was engaged to act as broker. The broker shall retain a copy of such confirmations or memoranda as part of its accounts and records. The broker who does not prepare these documents and retain copies in its files is failing to prepare and maintain complete and correct records as required by the Act. The broker who does not deliver copies of these documents to all parties involved in the transaction is failing to perform its duties as a broker. A broker who issues a confirmation or memorandum of sale containing false or misleading statements shall be deemed to have committed a violation of section 2 of the Act. If the broker's records do not support its contentions that a binding contract was made with proper notice to the parties, the broker may be held liable for any loss or damage resulting from such negligence, or for other penalties provided by the Act for failing to perform its express or implied duties. The broker shall take into consideration the time of delivery of the shipment involved in the contract, and all other circumstances of the transaction, in selecting the proper method for transmitting the written confirmation or memorandum of sale to the parties. A buying broker is required to truly and correctly account to its principal in accordance with § 46.2(y)(3). The broker should advise the appropriate party promptly when any notice of rejection or breach is received, or of any other unforeseen development of which it is informed.
                (b) Brokerage fees. A broker is not considered to be entitled to a brokerage fee unless he effects a sale or makes a valid and binding contract, fully performing his duties as a broker. Unless otherwise specifically agreed, the broker does not guarantee the performance of the contracting parties and is entitled to receive prompt payment of the brokerage fee whenever a valid and binding contract is negotiated. Brokerage fees may be charged to only one of the parties to the contract unless by prior agreement the parties agree to split the brokerage fee. If the brokerage fee is charged to both parties without a specific prior agreement, such action by the broker is a violation of the Act. A broker employed to negotiate the sale of produce may not employ another broker or selling agent, including auction companies, without the specific prior approval of his principal. When the broker is authorized to sell, invoice the buyer, collect and remit to his principal, he shall render an itemized accounting to the principal promptly on receipt of payment, showing the true gross selling price, all brokerage fees deducted, any auction charges and any other expenses incurred in connection with the sale of the shipment. The failure to account truly and correctly and make full payment promptly is a violation of the Act.
                (c) Broker's responsibility for payment. In the absence of a specific agreement, a broker is not responsible for payment to the seller by the buyer. Agreement to collect from the buyer and remit to the seller is not a guarantee by the broker that the buyer will pay for the produce purchased, unless there is a specific agreement by the broker that he will pay if the buyer does not pay. A broker who agrees to collect funds from the buyer for his principal shall render an itemized accounting to the principal promptly on receipt of payment showing the true gross selling price, all brokerage fees deducted and all expenses including auction charges, incurred in connection with the sale of the shipment. The failure to account truly and correctly and make full payment promptly is a violation of the Act. While the broker is not obliged to furnish his principal information regarding the financial condition of the buyer, if the broker furnishes such information, he must truthfully report the information available to him, and any false or misleading statements for a fraudulent purpose to the principal to encourage the sale will be a violation of the Act. A buying broker who negotiates a purchase in his own name under an agreement with his principal, is responsible for payment of the purchase price to the seller. A broker has no authority to grant allowances or adjust the seller's invoice price to the buyer without the specific prior approval of his principal.
                (d) Purchases and sales by brokers. A person who operates in a dual capacity, both as a broker and a dealer, shall clearly disclose his status in each transaction to all parties with whom he is dealing. If such a person misrepresents himself as a broker to the buyer or the seller when he is acting as a dealer purchasing produce or selling produce he has purchased, he shall be considered to have violated the Act. When a person purchases or sells produce as a dealer, he shall not request or receive a brokerage fee from the buyer or the seller. A broker shall not negotiate a transaction where the broker is subject to the direct or indirect control of any party to the transaction other than his principal, or where the other party is subject to the direct or indirect control of the broker without fully disclosing the circumstances to his principal and obtaining his specific prior approval.
                (e) Filing carrier claims by brokers. Without prior consent of the owner, a broker has no authority to file claims with carriers in his own name or any other name. A broker has no obligation to file carrier claims for the owners of the shipments. However, when a broker in a transaction receives information valuable to the owner in connection with carrier claim rights, the broker should promptly advise the owner. A broker who agrees to protect the carrier claims of owners shall at all times exercise reasonable care to fulfill such obligation. If a broker makes an agreement with a seller or a buyer to file and handle such a claim for the benefit of the owner of the produce, the claim shall be filed promptly with the carrier, supported by adequate evidence, and he shall take the necessary action to bring the matter to a conclusion. A copy of the claim shall be forwarded to the owner of the shipment when the claim is filed. When settlement of the claim is effected, the broker shall promptly remit the net amount due the owner, after deducting the agreed or customary charges for handling the claim. Adequate information shall be furnished the owner regarding the claim while the matter is being handled with the carrier. If the owner files the claim, the broker shall promptly furnish any necessary information available in his records which is requested by the owner.
                [28 FR 7067, July 11, 1963; 28 FR 7287, July 17, 1963, as amended at 37 FR 14561, July 21, 1972; 62 FR 15087, Mar. 31, 1997]
              
            
            
              Receiving Market Commission Merchants and Joint Account Partners
              
                § 46.29
                Duties.
                (a) General. All licensees who accept produce for sale on consignment or on joint account are required to exercise reasonable care and diligence in disposing of the produce promptly and in a fair and reasonable manner. A commission merchant engaged to sell consigned produce may not employ another person or firm, including auction companies, to dispose of all or part of such produce without the specific prior authority of the consignor. A commission merchant is not authorized to sell consigned produce outside the market area where he is located without obtaining the permission of the consignor. Averaging or pooling of sales is not permissible unless the receiver obtains the specific written permission of the consignor prior to rendering the accounting. Complete and detailed records shall be prepared and maintained by all commission merchants and joint account partners covering produce received, sales, quantities lost, dates and cost of repacking or reconditioning, unloading, handling, freight, demurrage or auction charges, and any other expenses which are deducted on the accounting, in accordance with the provisions of § 46.18 through § 46.23. When rendering account sales for produce handled for or on behalf of another, an accurate and itemized report of sales and expenses charged against the shipment shall be made. It is a violation of section 2 of the Act to fail to render true and correct accountings in connection with consignments or produce handled on joint account. Charges which cannot be supported by proper evidence in the records of the commission merchant or joint account partner shall not be deducted. The commission merchant or joint account partner may be held liable for any financial loss and for other penalties provided by the Act, due to his negligence or failure to perform any specification or duty, express or implied, arising out of any transaction subject to the Act.
                (b) Commission charges. Before accepting produce on consignment, the parties should reach a definite agreement on the amount of the commission and other charges which will be assessed by the commission merchant. In the absence of such an agreement, only the usual and customary commission and other charges shall be permitted. The receiver may not reconsign produce to another person or firm, including auction companies, and incur additional commissions, charges or expenses without the specific prior authority of the consignor. Unless otherwise agreed upon by the parties, joint account partners shall not charge a commission fee or other selling charges against the joint account for disposing of the produce. When a portion of a consigned shipment is purchased by the commission merchant he shall not charge or receive a commission fee for such sales.
                (c) Purchasing consigned produce. A commission merchant or joint account partner may not purchase produce received on consignment or joint account or sell such produce to any person or firm over whose business he has direct or indirect control, or to any person or firm having direct or indirect control over his business, without specific prior authority of the consignor or the joint account partner. However, produce may be purchased by the commission merchant or joint account partner at reasonable market value to clean up remnants of shipments so accountings will not be unduly delayed, provided the accounting shows the quantity and price of the goods bought by the commission merchant or joint account partner. “Remnants,” as used here, mean small quantities remaining after the bulk of the shipment has been sold but shall not exceed 5 percent of the shipment. When consigned produce is purchased by a commission merchant he shall not charge or receive a commission fee for such sales.
                (d) Filing carrier claims. Without the prior consent of the owner of the produce, a commission merchant has no authority to file claims with carriers in his own name or any other name: Provided, That the commission merchant may file a claim for breakage where the owner has been paid for the full value of the produce without any deduction for damage. Commission merchants have no obligation to file carrier claims on shipments for the owners. However, when a commission merchant in a transaction receives information valuable to the consignor in connection with carrier claim rights, the commission merchant should promptly advise the consignor. Before a commission merchant files a carrier claim on a consigned shipment, a specific agreement shall be reached with the consignor. If a commission merchant is authorized and agrees to file the claim, he shall forward a copy of the claim filed with the carrier to the consignor and shall exercise reasonable care to protect the interests of the consignor by filing the claim promptly and in the proper amount, supported by adequate evidence, and shall take the necessary action to bring the matter to a conclusion. When settlement of the claim is effected, he shall promptly remit the net amount due the consignor, after deducting the agreed handling charges. Full and complete information shall be furnished the consignor while the claim is being handled. If the consignor is to file the claim, the commission merchant shall exercise reasonable care to protect the claim rights of the consignor and shall promptly furnish all necessary information and evidence from his records to enable the consignor to file a proper claim. A joint account partner who files a carrier claim on behalf of the partnership shall forward a copy of the claim filed with the carrier to his partner, keep him advised of its status, and remit promptly his share of the net proceeds realized from such claim.
              
            
            
              Growers' Agents and Shippers
              
                § 46.30
                Types of operations by growers' agents and shippers.
                (a) The usual operations of shippers consist of purchasing produce from growers in their own names. They distribute the produce in commerce by selling, consigning, or jointing the shipments, assuming any loss or profits that result from these operations. In addition, shippers may handle produce on joint account with growers or others.
                (b) Growers' agents sell and distribute produce for or on behalf of growers and others and, in addition, may perform a wide variety of services, such as financing, planting, harvesting, grading, packing, furnishing labor, seed, containers, and other supplies or services. They usually distribute the produce in their own names and collect payment direct from the consignees. They render accountings to their principals, paying the net proceeds after deducting their expenses and fees. Some agents are limited by contract to making only sales and cannot joint or consign produce without obtaining the prior consent of the growers. Other agents are granted blanket authority by the growers to market and distribute the produce, using their discretion as to the best methods, depending on market conditions and the quality of the produce available. They can sell, consign or ship on joint account, use the services of brokers or sell through terminal market auctions. They are authorized to grant credits, make adjustments in the invoice price, handle claims with the carriers, or even abandon shipments, when circumstances justify such action, without consulting the growers. Some agents have an agreement with the growers to pool the produce and render accountings on the basis of the average or prorated selling prices after deducting the prorated expenses incurred for the various operations performed and the agents' selling fees. Some agents's contracts require an accounting on the basis of actual selling prices after deducting the actual expenses incurred for services performed and the selling fees. Some agents' contracts specify a fixed charge for harvesting, grading, packing, furnishing the container or other services, plus a selling fee, and thereby substantially reduce the record requirements necessary to prove the cost of the various operations.
              
              
                § 46.31
                Duties of shippers.
                (a) General. The responsibilities of shippers vary with their contracts with growers to purchase produce or to handle produce on joint account. Similarly, their responsibilities to their customers depend upon their contracts to sell, consign or joint account produce with dealers on terminal markets. Shippers shall pay promptly for produce purchased and any deficits incurred on consigned shipments. They shall fully comply with their obligations in connection with joint account transactions. A shipper who fails to perform any express or implied duty is in violation of the Act and may be held liable for any damages resulting therefrom. The shipper shall prepare and maintain records which fully and correctly disclose the details of his transactions.
                (b) Receiving records. Each shipper shall prepare and maintain a record of all produce handled including his own production. This record shall be in the form of a book (preferably a bound book), with numbered pages or comparable business records. This receiving record shall show for each lot the date received, whether purchased or received on joint account, the quantity, quality, and kind of produce, the purchase price or joint account cost, and the name and address of the supplier. Shippers shall issue receipts to growers and others for all produce received.
                (c) Disposition records. When a shipper purchases produce from growers or others, his records shall also show the disposition of the produce, whether sold or consigned, date of shipment, car number, or if shipped by truck, the license number, name and address of the carrier, name and address of the buyer, commission merchant or auction, and other pertinent details of the transaction, such as the terms of sale, selling price, and date of payment.
                (d) Joint accounts with growers. When a shipper enters into a joint account transaction with growers or others, the agreement between the parties should be reduced to a written contract clearly defining the duties and responsibilities of both parties and the extent of the shipper's authority in distributing the produce. The shipper shall prepare and maintain records to show in detail the actual expenses incurred for the services he furnishes, such as harvesting, grading, packing and selling the produce (unless a fixed charge is agreed upon by the parties to cover the cost of these services), methods of distribution and proceeds received for the produce. If a shipper is at the same time handling similar produce not involved in the joint account transaction, a lot number or other positive means of identification shall be assigned to each lot of produce received in order to segregate and identify the various lots of produce. If a shipper consigns all or part of the produce or employs the services of brokers or terminal market auctions, his records shall show the results of these transactions, including the expenses involved and the names and addresses of the commission merchants, brokers, and the auctions. The shipper shall render a detailed and accurate accounting and pay promptly the net proceeds due the joint partner, in accordance with § 46.2(y), (z), and (aa). The accounting shall disclose the status of all claims collected or filed with the carriers.
                (e) Joint accounts with receivers. When a shipper enters into a joint account agreement with a terminal market dealer, the agreement should be reduced to writing clearly defining the terms of the agreement. The shipper's records shall show the expenses which may be properly charged in accordance with the joint agreement, purchase price or joint account cost of the produce, and cost of harvesting, packing, grading, or other expenses. His records shall show the quantity and quality of the produce packed and shipped, the dates and methods of shipment, and all other pertinent details of his operation. At the conclusion of the transaction, a detailed and accurate accounting shall be furnished promptly to the joint partner, in accordance with § 46.2(z). If a deficit results, the shipper shall pay promptly his share of the deficit.
              
              
                § 46.32
                Duties of growers' agents.
                (a) General. The duties, responsibilities, and extent of the authority of a growers' agent depend on the type of contract made with the growers. Agreements between growers and agents should be reduced to a written contract clearly defining the duties and responsibilities of both parties and the extent of the agent's authority in distributing the produce. When such agreements between the parties are not reduced to written contracts, the agent shall have available a written statement describing the terms and conditions under which he will handle the produce of the grower during the current season and shall mail or deliver this statement to the grower on or before receipt of the first lot. A grower will be considered to have agreed to these terms if, after receiving such statement, he delivers his produce to the agent for handling in the usual manner. In the event an unsolicited lot of produce is accepted by an agent for handling in his usual manner, he shall promptly deliver or mail a copy of such statement to the grower. A copy of this statement, showing the name of the grower and the date the statement was delivered to the grower, shall be retained in the agent's files. An agent who does not have in his files either written contracts or a written statement as required herein is failing to prepare and maintain full and complete records as required by the Act. Provided, That regulations or bylaws of cooperative marketing associations may be used in lieu of individual agreements or contracts to determine the methods of accounting and settlement with their grower members. An agent who fails to perform any specification or duty, express or implied, is in violation of the Act and may be held liable for any damages resulting therefrom and for other penalties provided under the Act for such failure.
                (b) Accounting for charges. A growers' agent whose operations include such services as the planting, harvesting, grading, packing, furnishing of containers or other supplies, storing, selling or distributing produce for or on behalf of growers shall prepare and maintain complete records on all transactions in sufficient detail as to be readily understood and audited. Agents must be in a position to render to the growers accurate and detailed accountings covering all aspects of their handling of the produce. Agents shall maintain a record of all produce received in the form of a book (preferably a bound book) with numbered pages or comparable business records, showing for each lot the date received, quantity, the kind of produce and the name and address of the grower. Agents shall issue receipts to growers and others for all produce received. A lot number or other positive means of identification shall be assigned to each lot in order to segregate the various lots of produce received from different growers from similar produce being handled at the same time. Each lot shall be so identified and segregated throughout all operations conducted by the agent, including the sale or other disposition of the produce. The records shall show the result of all packing and grading operations, including the quantity lost through packing and grading and the quantity and quality packed out. If the culls are sold, they shall be included in the accounting. Unless there is a specific agreement with the growers to pool all various growers' produce, the accounting to each of the growers shall itemize the actual expenses incurred for the various operations conducted by the agent and all the details of the disposition of the produce received from each grower including all sales, adjustments, rejections, details of consigned or jointed shipments and sales through brokers, auctions, and status of all claims filed with or collected from the carriers. The agent shall prepare and maintain full and complete records on all details of such distribution to provide supporting evidence for the accounting. If an agent is working under a pool agreement with growers, the accounting shall show how the pool cost and pool sales prices are computed. If the agent and the growers have agreed on a fixed charge to cover the various operations conducted by the agent, actual expenses incurred for these services covered by the agreement are not required to be shown in the accounting. The failure of the agent to render prompt, accurate and detailed accountings in accordance with § 46.2 (z) and (aa), is a violation of the Act.
                (c) Sales through brokers or auctions. Unless a growers' agent is specifically authorized in his contract with the growers to use the services of brokers, commission merchants, joint partners, or auctions, he is not entitled to use these methods of marketing the growers' produce. Any expense incurred for such services, without the growers' permission, cannot be charged to the growers.
                (d) Filing of carrier claims. Without the prior consent of the growers, an agent has no authority to file claims with the carriers in his own name or any other name. An agent has no obligation to file carrier claims on shipments for growers in the absence of a specific agreement to perform these duties. All information which an agent has received in handling the shipment which is essential for the growers to file such claims shall be made available to the growers. If an agent has an agreement with the growers to file and handle carrier claims, he shall exercise reasonable care in handling the claims with the carriers by filing the claim promptly in the proper amount, supported by adequate evidence, and take any necessary action to bring the matter to a conclusion.
                (e) Purchases and sales by growers' agents. A person who operates in a dual capacity, both as a growers' agent and as a shipper, shall clearly disclose his status in each transaction to all parties with whom he is dealing. If such a person misrepresents himself as an agent, when he is acting as a shipper selling produce he has purchased, he shall be considered to have violated the Act. A growers' agent shall not charge or receive a fee from the seller or the buyer when he purchases or sells produce as a shipper. A growers' agent shall not negotiate a transaction where he is subject to the direct or indirect control of any party to such transactions, other than his principal, or where the other party is subject to the agent's direct or indirect control, without fully disclosing the circumstances to his principal and obtaining his specific prior approval.
                (f) Negligence of agent. A growers' agent may be held liable for any loss or damage resulting to the growers due to his negligence or failure to perform any specification or duty, express or implied, arising out of any undertaking in connection with transactions subject to the Act.
                (g) Responsibility for payment. An agent is not responsible for the payment by the buyer who has purchased the growers' produce on credit, unless he guarantees payment or is negligent in extending credit. Agreement to collect from the buyer and remit to his principal is not a guarantee by the agent that the agent will pay if the buyer does not pay.
                (h) Responsibility for payment of selling fees and expenses to the growers' agent. In the absence of a specific agreement to the contrary, the agent does not guarantee the performance of the contracting parties and he is entitled to the payment of his selling fees and expenses incurred in handling the produce of growers or others, providing he fully performs his duties as agent.
                (i) Agent's financial responsibility to buyers for failure to comply with contracts. If a growers' agent contracts in his own name to deliver produce to a buyer and subsequently cannot deliver produce complying with the contract because the growers cannot or will not deliver such produce to him, he may be liable to the buyer for damages resulting from the breach of the contract.
              
            
            
              Conversion of Funds
              
                § 46.33
                Conversion of funds.
                Any licensee who collects or receives funds for or on behalf of another person or firm in connection with produce shall not make any use or disposition of such funds in his possession or control that will endanger or impair faithful and prompt payment to the owner or consignor of the produce or to any other person having a financial interest therein.
              
            
            
              Disclosure of Business
              
                § 46.34
                No disclosure of business of licensee.
                No representative of the Department shall, without the consent of the licensee, divulge or make known, except to financially interested parties, or to other representatives of the Department who may be required to have such knowledge in the regular course of their official duties, or except insofar as he may be directed by the Secretary, Deputy Administrator, Director, or a court of competent jurisdiction, any facts or information regarding the business of such licensee which may come to the knowledge of such representative through an examination or inspection of the business or the accounts of the licensee, unless such facts or information should be testified to at a hearing authorized by the act because they are relevant and material to the issue in the case being heard.
              
            
            
              Suspension and Revocation of Licenses
              
                § 46.35
                Suspension or revocation order.

                (a) Whenever the Secretary shall order the suspension or revocation of a license, the person against whom such order is directed shall be served by the Hearing Clerk with a copy of the order, and be notified of the effective date thereof. Service of orders shall be accomplished in accordance with § 47.4 of this chapter.
                (b) Except in the case of any license automatically suspended by the Act, a reasonable time shall be allowed, which shall not be less than 10 days between the date of issuance of the order of suspension or revocation and the date upon which such order becomes effective, during which period the licensee may make all necessary arrangements with some other person, who has a valid and effective license to safeguard the interests of consignors or other innocent parties whose property or business may be affected by such suspension or revocation and during which the licensee may terminate his affairs and business relating to the handling of produce.
                (c) After the revocation of his license or during the effective period of any suspension thereof, no person shall, either directly or indirectly, through any agent, employee, or otherwise, carry on the business of a commission merchant, dealer, or broker until his status as a licensee has been restored.
                (d) The suspension or revocation of a license shall not prevent the licensee from collecting amounts due on contracts entered into prior to the date of suspension or revocation or from remitting promptly to his principals and obligees.
              
            
            
              Publication of Facts
              
                § 46.36
                Publicity.
                Upon the issuance by the Secretary of an order revoking or suspending a license, or in case of automatic suspension of a license for failure to pay a reparation award, the Director shall cause general publicity to be given to such fact, in order that those doing business with the licensee whose license has been revoked or suspended may take due notice thereof.
              
            
            
              Sundays and Holidays
              
                § 46.37
                Sundays and holidays excluded.
                Sundays and holidays shall not be included in the computation of the 5-day period provided by section 7(d) of the Act nor in connection with the periods defined in § 46.43 with exception of paragraph (a) thereof.
              
              
                § 46.38
                Sundays and holidays included.
                Sundays and holidays shall be included in the computation of all other periods mentioned in the Act or in the regulations in this part.
              
            
            
              Commodity Inspection
              
                § 46.39
                Inspection of commodities.
                Each licensee shall, during ordinary business hours, promptly upon request, permit any duly authorized representative of the Department to inspect any lot of produce under his ownership or control covered by the Act. Any necessary facilities for such inspection shall be extended to such representative by the licensee, his agents, and employees. The licensee shall be furnished a copy of any certificate or memorandum of inspection which is issued for any lot of produce which is inspected in accordance with this section.
              
              
                § 46.40
                Inspection service.
                The rules and regulations of the Secretary governing inspection and certification of fresh fruits and vegetables as outlined in part 51 of this chapter; and frozen fruits and vegetables as outlined in part 52 of this chapter, and amendments thereto, and such additional amendments as may from time to time be promulgated shall govern the inspection of such products under the Act and are hereby made a part of the regulations in this part.
              
            
            
              Licensee's Responsibility for Acts of Employees and Agents
              
                § 46.41
                Licensee's responsibility for acts of employees and agents.

                In construing and enforcing the provisions of the Act and the regulations in this part, the act, omission, or failure of any agent, officer, or other person acting for or employed by a licensee, within the scope of his employment or office, shall in every case be deemed the Act, omission, or failure of the licensee.
                [25 FR 4853, June 2, 1960. Redesignated at 28 FR 7067, July 11, 1963]
              
            
            
              Copies of Records
              
                § 46.42
                Copies of records; how obtained.
                Copies of records pertaining to licensees under the Act may be furnished under the conditions and at the prices prescribed in the regulations of the Department.
                [25 FR 4853, June 2, 1960. Redesignated at 28 FR 7067, July 11, 1963]
              
            
            
              Trade Terms and Definitions
              
                § 46.43
                Terms construed.
                The following terms and definitions, when used in any contract or communication involving any transaction coming within the scope of the Act, shall be construed as follows:
                (a) Today's shipment, or shipment on a specified date (such as shipment September 12), means in connection with shipments by rail, that the goods referred to shall be under billing by the transportation company on the date the order is given or on the date specified in time to be picked up by a train schedule to move that day's loadings from the shipping point. When used in connection with shipments by boat, this term shall mean that the goods shall be placed alongside the boat and be under billing in time to be loaded and shipped on a boat scheduled to leave before midnight of the date specified. When used in connection with shipments by truck, this term shall mean that the goods shall be loaded and shall actually start from loading point to destination before midnight of the date specified.
                (b) Tomorrow's shipment or immediate shipment means that the shipment referred to shall be under billing by the transportation company in time to move on a transportation facility scheduled to leave not more than 24 hours later than allowed under “today's shipment.”
                (c) Quick shipment means that the conditions of the offer, order, or confirmation will be met if the shipment is under billing by the transportation company in time to move on a transportation facility scheduled to leave not more than 48 hours later than allowed under “today's shipment.”
                (d) Prompt shipment means that the conditions of the offer, order, or confirmation will be met if the shipment is under billing by the transportation company in time to move on a transportation facility scheduled to leave not more than 72 hours later than allowed under “today's shipment.”
                (e) Shipment first part of week or shipment early part of week means that the produce referred to shall be under billing on Monday or Tuesday of the week specified in time to be picked up by a train scheduled to move these days' loadings from the shipping point. When used in connection with shipments by truck, this term shall mean that the goods shall be loaded and shall actually start from loading point to destination before midnight on Tuesday of the week specified.
                (f) Shipment middle of week means that the produce referred to shall be under billing by the transportation company in time to move on a transportation facility scheduled to leave Wednesday or Thursday of the week specified. When used in connection with shipments by truck, this term shall mean that the goods shall be loaded and shall actually start from loading point to destination before midnight on Thursday of the week specified.
                (g) Shipment last of week or shipment latter part of week means that the produce referred to shall be under billing by the transportation company in time to move on a transportation facility scheduled to leave on Friday or Saturday of the week specified. When used in connection with shipments by truck, this term shall mean that the goods shall be loaded and shall actually start from loading point to destination before midnight on Saturday of the week specified.
                
                (h) Shipment as soon as possible or Shipment as soon as car (truck) can be secured means that the shipper is uncertain as to when the shipment can be made, but expects to make it within a reasonable time and will make it soon as possible. But in any case where these words are used the buyer shall, at any time after 7 days from the date the order is given, have the right to cancel the order or contract of sale, if notice of his decision so to cancel shall have been received by the shipper before shipment has been made.
                (i) F.o.b. (for example, f.o.b. Laredo, Tex., or f.o.b. California) means that the produce quoted or sold is to be placed free on board the boat, car, or other agency of the through land transportation at shipping point, in suitable shipping condition (see definitions of “suitable shipping condition,” paragraphs (j) and (k) of this section), and that the buyer assumes all risk of damage and delay in transit not caused by the seller irrespective of how the shipment is billed. The buyer shall have the right of inspection at destination before the goods are paid for to determine if the produce shipped complied with the terms of the contract at time of shipment, subject to the provisions covering suitable shipping condition.
                (j) Suitable shipping condition, in relation to direct shipments, means that the commodity, at time of billing, is in a condition which, if the shipment is handled under normal transportation service and conditions, will assure delivery without abnormal deterioration at the contract destination agreed upon between the parties. If a good delivery standard for a commodity is set forth in § 46.44, and that commodity at the contract destination contains deterioration in excess of any tolerance provided therein, it will be considered abnormally deteriorated. The seller has no responsibility for any deterioration in transit if there is no contract destination agreed upon between the parties.
                (k) Suitable shipping condition, in connection with reconsigned rolling or tramp cars, means that the commodity, at time of sale, meets the requirements of this phrase as defined in paragraph (j) of this section, relating to direct shipments.
                (l) F.o.b. acceptance or Shipping point acceptance means that the buyer accepts the produce at shipping point and has no right of rejection. The buyer has recourse against the seller if the produce was not in suitable shipping condition (see definitions, paragraphs (j) and (k) of this section) or has recourse for a material breach of contract, providing the shipment is not rejected. The buyer's remedy under this method of purchase is by recovery of damages from the seller and not by rejection.
                (m) F.o.b. acceptance final or Shipping point acceptance final means that the buyer accepts the produce at shipping point and has no right of rejection. Suitable shipping condition does not apply under this trade term. The buyer does have recourse for a material breach of contract, providing the shipment is not rejected. The buyer's remedy under this type of contract is by recovery of damages from the seller and not by rejection of the shipment.
                (n) F.o.b. steamer means that the produce is to be placed free on board steamer at shipping point, in suitable shipping condition (see definitions of “suitable shipping condition”, paragraphs (j) and (k) of this section) in accordance with the terms of the contract, and that the buyer assumes all responsibility and risk of damage thereafter.
                (o) F.a.s. steamer means that the produce is to be delivered free alongside the steamer, in suitable shipping condition (see definitions of “suitable shipping condition”, paragraphs (j) and (k) of this section), in accordance with the terms of the contract, and that the buyer assumes all responsibility and risk of damage thereafter.
                (p) Delivered or delivered sale means that the produce is to be delivered by the seller on board car, or truck or on dock if delivered by boat, at the market in which the buyer is located, or at such other market as is agreed upon, free of any and all charges for transportation or protective service. The seller assumes all risks of loss and damage in transit not caused by the buyer For example, a sale of “U.S. No. 1 potatoes delivered Chicago” means that the potatoes, when tendered for delivery at Chicago, shall meet all the requirements of the U.S. No. 1 grade as to quality and condition.
                (q) In transit, roller, or rolling car means that the produce referred to is in possession of the transportation company and under movement from shipping point when the quotation is made, and that the car is moving over a route in line of haul between the point of origin and the market in which delivery is to be made, and has been so moving since date of shipment, without any delay attributable to the shipper or his agent. Unless otherwise specifically agreed, if a roller, rolling car, or a car in transit is sold f.o.b. shipping point, the buyer shall be deemed to have assumed only the lowest all-rail freight charges applicable for the shipment between the point of origin and the contract destination agreed upon between the parties together with such other charges which would have accrued if the car had been originally shipped direct to the contract destination: Provided, That the buyer is not liable for payment for protective services if the seller does not inform him of the kind and extent of such services ordered from the carrier.
                (r) Tramp car or tramp car sale means that the produce has left the shipping point under a bill of lading issued prior to the day on which the quotation is made and has moved or is moving over a route out of line of haul with the market in which it is to be delivered or in which it is being offered or quoted, or has been moving over a route in line of haul between the point of origin and the market in which it is to be delivered or in which it is being offered or quoted, but has been delayed in transit by the seller, or has been held by the transportation company at diversion or other points en route awaiting instructions from the shipper and by such holding or delay has missed scheduled movement between points of shipment and the market in which it is to be delivered as the result of the transaction in question. Unless otherwise specifically agreed, if a “tramp car” is sold f.o.b. shipping point or a “tramp car sale” is made f.o.b. shipping point, the buyer shall be deemed to assume only the lowest authorized all-rail freight charges applicable for the shipment between the point of origin and the contract destination agreed upon between the parties, together with such other charges which would have accrued if the car had been originally shipped direct to the contract destination: Provided, That the buyer is not liable for payment for protective services if the seller does not inform him of the kind and extent of such services ordered from the carrier.
                (s) Rolling acceptance means that the buyer accepts at time of purchase produce which is in the custody of the transportation company and under movement from shipping point, under the terms and conditions described in paragraphs (q) and (r) of this section, except that the buyer assumes full responsibility for transportation of the goods from time of purchase, has no recourse against the seller because of any change in condition after time of purchase unless the goods at the time of sale were not in suitable shipping condition, and has no right of rejection on arrival. The buyer's remedy under this method of purchase is by recovery of damages from the shipper and not by rejection of the shipment. By agreement between the parties, however, the purchase may be made subject to inspection at any specified point while the car is rolling or in transit and the point at which the buyer will assume transportation charges may be specified without affecting the time of acceptance of the commodity.
                (t) Rolling acceptance final means the same as Rolling acceptance except that the buyer has no recourse against the seller because of any change in condition of the produce in transit. The buyer has recourse against the seller for any material breach of the contract providing the shipment is not rejected. The buyer's remedy under this type of contract is recovery of damages from the seller and not by rejection.
                (u)(1) Track sale or sale on track means a sale of produce on track after transit and after inspection or opportunity for inspection by the buyer, or his agent, who shall be considered to have waived any right to reject the commodity so purchased upon receipt by him or his duly authorized representative from the seller or his duly authorized representative of the bill of lading, delivery order, or other document enabling him to obtain the goods from the carrier.
                (2) The above definition shall not be construed as depriving the buyer of a right to reparation when the unloading of the car demonstrates that a part of the lading which was not accessible to inspection was of a quality or condition materially inferior to that portion which was accessible to inspection; but notice of intention to file a claim for reparation must be given the seller within 24 hours after receipt by the buyer of the delivery order or bill of lading.
                (3) If the seller gives the date of arrival when quoting price, the buyer shall, in the absence of any written memorandum of sale to the contrary, assume all charges that accrue on the shipment from the date of its arrival. If the seller fails to furnish the date of arrival when quoting price the buyer may, in the absence of any written memorandum of sale which includes the date of arrival or specific written statement as to who shall assume such charges as have accrued after arrival, assume that the shipment arrived at point of sale on the day and date upon which the purchase was made, and shall be liable only for such charges as would properly attach to a shipment arriving on the date the purchase was made.
                (v) C.a.f., c.a.c., and c.i.f. mean cost and freight, cost and charges, and cost, insurance, and freight, respectively. C.a.f. sales shall be deemed to be the same as f.o.b. sales, except that the selling price shall include the correct freight charges to destination. C.a.c. sales shall be deemed to be the same as f.o.b. sales, except that the selling price includes the correct freight and refrigeration or heater charges to destination. C.i.f. sales shall be deemed to be the same as f.o.b. sales, except that the selling price includes insurance and the correct freight and refrigeration or heater charges to destination.
                (w) Carload, carlot, or car when used in offers, quotations, or contracts in which the quantity is not more definitely specified, and in the absence of well-established trade custom or standard as to size of a “carload,” “carlot,” or “car” of the produce in question, means not less than the minimum quantity required by the carrier's tariff applicable to the movement, and not more than 10 percent in excess of such minimum tariff requirements, except that, where the carrier's tariffs provide alternative rates and minimum, the buyer shall state which tariff minimum must be observed, and, in event of failure so to do, the shipper may exercise his discretion, in no case, however, exceeding the higher alternative minimum quantity provided by the tariff, with only such variations therefrom as are permitted by this paragraph.
                (x) Shipping-point inspection means that the seller is required to obtain Federal or Federal-State inspection, or such private inspection as has been mutually agreed upon, to show the compliance of the lot sold with the quality, condition, and grade specifications of the contract, and that the seller assumes the risk incident to incorrect certification.
                (y) Shipping-point inspection final, or inspection final following the name of the State or point, as California inspection final, means that the seller is required to obtain Federal or Federal-State inspection, or such private inspection as has been mutually agreed upon, to show the compliance of the lot sold with the quality, condition, and grade specifications of the contract, and that the buyer assumes the risk incident to incorrect certification and is without recourse against the seller on account of quality, condition, and grade.
                (z) Subject approval Government inspection means that the seller is required to obtain Federal or Federal-State inspection, or such private inspection as has been mutually agreed upon, and to correctly communicate, by wire or other agreed means, the statements on the certificate as to quality, condition and grade, and other essential information, whereupon the buyer, upon approval thereof, will be deemed to have accepted the produce without recourse against the seller on account of quality, condition, and grade.
                (aa) Guaranteed advance used in connection with an advance payment on consigned produce means that the person making the advance guarantees that the net proceeds to the consignor shall at least equal the amount so advanced, and that the consignor cannot be held liable for any deficit resulting from the sale of the produce, if such deficit is not occasioned by or contributed to by an act of the consignor.
                (bb) Accommodation advance or regular advance, used in connection with an advance of money or credit against anticipated net proceeds to be realized from the sale of consigned produce, means that the consignor has received an advance of money or credit and that, if the consigned produce does not sell for enough to cover the cost of transportation and handling, including customary or agreed commission and the advance made to him, the consignor must return to the person making the advance a sum equal to the deficit sustained.
                (cc) Price arrival, in the absence of a contrary specific understanding, means that the produce is shipped either direct to the customer or to an agent of the consignor, for the benefit of the customer, the price to be subject to agreement between the customer and the consignor upon the arrival of the produce at the customer's destination, with sufficient time being permitted for inspection.
                (dd) F.o.b. inspection and acceptance arrival means that the produce quoted or sold is to be placed by the seller free on board car or other agency of through transportation at shipping point, the cost of transportation to be borne by the buyer, but the seller to assume all risks of loss and damage in transit not caused by the buyer, who has the right to inspect the goods upon arrival and to reject them if, upon such inspection, they are found not to meet the specifications of the contract of sale at destination. The buyer may not reject without reasonable cause. Such a sale is f.o.b. only as to price and is on a delivered basis as to grade, quality, and condition.
                (ee) F.o.b. sale at delivered price means the same as f.o.b., except that transportation charges from shipping point to destination shall be borne by the seller; that is, the sale is f.o.b. as to grade, quality, and condition, and delivered as to price.
                (ff) Purchase after inspection means a purchase of produce after inspection or opportunity for inspection by the buyer or his agent. Under this term the buyer has no right of rejection and waives all warranties as to quality or condition, except warranties expressly made by the seller.
                (gg) Cash sale means that the buyer is required to pay the seller within 24 hours after his acceptance of the shipment.
                (hh) Joint Account—Split Above means that the receiving joint partner will pay promptly the agreed cost of the shipment to his joint partner. After disposition of the produce, the parties will divide equally the profits on the shipment after deduction of the cost of the shipment and proper expenses from the gross proceeds. The receiving joint partner will pay all expenses and cannot recover any loss resulting from the joint venture.
                (ii) Commercial Unit means a single shipment of one or more perishable agricultural commodities tendered for delivery on a single contract, such commercial unit must be accepted or rejected in its entirety. Acceptance of a commercial unit does not modify the parties' existing contractual rights and responsibilities.
                [25 FR 4853, June 2, 1960, as amended at 26 FR 12209, Dec. 21, 1961. Redesignated at 28 FR 7067, July 11, 1963, and amended at 44 FR 50576, Aug. 29, 1979]
              
            
            
              Good Delivery Standards
              
                § 46.44
                Good delivery.
                Unless otherwise agreed to between the contracting parties, “Good Delivery” in connection with f.o.b. contracts of purchase and sale means that the commodity meets the requirements of the contract at time of loading or sale and, if the shipment is handled under normal transportation service and conditions, will meet the following additional requirements on delivery at the contract destination:
                (a) Lettuce. (1) If the contract specifies a U.S. grade, the lettuce may contain an average of not more than 3 percent condition defects, including not more than 2 percent decay affecting any portion of the head exclusive of wrapper leaves in excess of the destination tolerances provided for the applicable grade in the U.S. Standards for Grades of Lettuce. (For example, the U.S. No. 1 grade provides a 12 percent tolerance for damage at destination. If a lot contains 5 percent damage by permanent grade factors, 7 percent of the tolerance can be applied to damage by condition factors. The additional 3 percent Good Delivery tolerance would then allow a total of 10 percent damage by condition factors in this shipment at destination.)
                (2) If the contract does not specify a U.S. grade or percentage of condition defects, the lettuce at destination may contain a maximum of 15 percent, by count, of the heads in any lot which are damaged by condition defects, including therein not more than 9 percent serious damage of which not more than 5 percent may be decay affecting any portion of the head exclusive of wrapper leaves. Sales made on a percentage of a U.S. grade, without specifying the percentage of condition defects separately from the permanent defects, fall under this provision, and the lettuce may not contain more than a total of 15 percent condition defects at destination. However, if the condition defects are specified, provision No. 3 will apply.
                (3) If the contract specifies a percentage of individual or combined condition defects, the lettuce at destination may contain either of the following, whichever is greater:

                (i) One and one-half times the specified percentage of damage or serious damage by condition defects: Provided, That, if serious damage is not specified, one-half of the allowance at destination may be serious damage, including therein not more than one-quarter of the total allowance may be decay affecting any portion of the head exclusive of wrapper leaves. (For example, a lot sold as “16 percent tipburn” could have a total of 24 percent damage by tipburn at destination, including not more than 12 percent serious damage of which not more than 6 percent may be decay affecting any portion of the head exclusive of wrapper leaves.) or
                (ii) Up to 15 percent, by count, of the heads in any lot which are damaged by condition defects, including therein not more than 9 percent serious damage of which not more than 5 percent may be decay affecting any portion of the head exclusive of wrapper leaves.
                Unless otherwise agreed to by the parties, condition defects will be considered to be damage as defined in the U.S. Standards for Lettuce.
                (4) If the contract clearly indicates by descriptive terms that the lettuce is of inferior quality, larger allowances for damage by condition defects than those specified above will be applied.
                (5) If the buyer and the seller agree to percentages for defects at destination, higher or lower than those specified above, such percentages will determine whether good delivery is made.
                [26 FR 12209, Dec. 21, 1961. Redesignated at 28 FR 7067, July 11, 1963]
              
            
            
              Misrepresentation or Misbranding
              
                § 46.45
                Procedure in administering section 2(5) of the Act.
                It is a violation of section 2(5) for a commission merchant, dealer, or broker to misrepresent by word, act, mark, stencil, label, statement, or deed, the character, kind, grade, quality, quantity, size, pack, weight, condition, degree, or maturity, or State, country, region of origin of any perishable agricultural commodity received, shipped, sold, or offered to be sold in interstate or foreign commerce. However, a person other than the first licensee handling misbranded perishable agricultural commodities shall not be held liable for a violation of section 2(5) of the Act by reason of the conduct of another if the person did not have knowledge of the violation or lacked the ability to correct the violation.
                (a) Violations. Violations are considered to be serious, very serious, or repeated and/or flagrant, depending upon the circumstances of the misrepresentation.
                (1) Serious violations. Include the following:

                (i) Any lot of a perishable agricultural commodity shown by official inspection to contain scorable defects, off-size, off-count, exceeding the tolerance(s) in an amount up to and including double the tolerance provided in the applicable grades, standards or inspection procedures;
                
                (ii) Any lot of perishable agricultural commodity officially certified as failing to meet the declared weight;
                (iii) Any lot of a perishable agricultural commodity in which the State, country, or region of origin of the produce is misrepresentated because the lot is made up of containers with various labels or markings that reflect more than one incorrect State, country or region of origin. Example: A lot with containers individually marked to show the origin as Idaho or Maine or Colorado when the produce was grown in Wisconsin; or
                (iv) Any other physical act, verbal or written declaration, or record entry that misrepresents a lot of a perishable agricultural commodity to the same extent as the examples listed.
                (2) Very serious violations. Include the following:
                (i) Any lot of a perishable agricultural commodity shown by official inspection to contain scorable defects, off-size, off-count, in excess of double the tolerance(s) provided in the applicable grades, standards or inspection procedures;
                (ii) Any lot of a perishable agricultural commodity packed in containers showing a single point of origin, which is other than that in which the produce was grown, such as containers marked “California” when the produce was grown in Arizona;
                (iii) Any lot of a perishable agricultural commodity officially certified as having an average net weight more than four percent below the declared weight;
                (iv) Multiple sales or shipments of a misrepresented perishable agricultural commodity within a seven day period that can be attributed to one cause; or
                (v) Any other physical act, verbal or written declaration, or record entry that misrepresents a lot of a perishable agricultural commodity to the same extent as the examples listed.
                (3) Flagrant violations. Include, but are not necessarily limited to, the following examples:
                (i) Shipment or sale of a lot of a perishable agricultural commodity from shipping point after notification by official inspection that the inspected commodity fails to comply with any marking on the container without first correcting the misbranding;

                (ii) To offer for resale or consignment, a lot of a perishable agricultural commodity that has been officially inspected at destination and found to be misbranded without advising a prospective receiver that the lot is misbranded and that the misbranding must be corrected before resale. When a resale or consignment is finalized, written notice must be given that the lot is misbranded and must be corrected before resale; or
                (iii) To withhold or fail to disclose known material facts with respect to a misrepresentation or misbranding.
                (b) Evidence. (1) Evidence concerning a misrepresentation or misbranding includes official certificates of an inspection made by any person authorized by the Department to inspect fruits and vegetables or other public certifiers, and includes investigations and audit findings and any business records, testimony or other evidence bearing on the subject.

                (2) When a lot of a perishable agricultural commodity has been officially inspected, and certification is made that the descriptive container markings are correct, but a subsequent inspection reverses the original findings, both inspection certificates will be accepted as evidence to show that the shipper/seller has not misrepresented the lot. The receiver of the commodity will be in violation if the misrepresentation is not corrected before the commodity is shipped, sold or offered for resale.
                (c) Sanctions—(1) Informal. When liability for a violation of section 2(5) of the Act is to be settled informally, the violator may:
                (i) Be given written warnings; or

                (ii) Be given notice that liability for a violation may be settled by admitting the violation in writing and paying a penalty in an amount satisfactory to the Secretary in lieu of formal disciplinary action. In the event of a formal proceeding to suspend or revoke the license of such person because he has committed other violation(s), the admitted violation(s) will not be used to support the formal complaint but may be admitted to show a course of conduct prior to the filing of the formal complaint;
                
                (iii) (A) The schedule for informal disposition is as follows:
                
                  
                    Violation
                     
                    Disposition
                  
                  
                    1st
                    
                    (1)
                  
                  
                    2d
                    
                    (1)
                  
                  
                     
                    (2)
                    (3)
                  
                  
                    3d
                    $200
                    $250
                  
                  
                    4th
                    350
                    500
                  
                  
                    5th
                    500
                    1,000
                  
                  
                    6th
                    1,000
                    2,200
                  
                  
                    7th
                    2,200
                    2,200
                  
                  
                    1 Warning letter.
                  
                    2 If serious violation.
                  
                    3 Very serious violation.
                
                (B) Informal disposition of misrepresentation violations is not limited to seven occurrences and will be considered for further violations.
                (2) Formal. Formal proceedings to suspend or revoke a license may be instituted at any time against a person who has committed repeated and/or flagrant violations.
                (d) Cumulative record. A cumulative record of licensee's misrepresentation violations will be maintained with the following limitations:
                (1) Two years after the date it was committed or after payment of a monetary penalty, the violation will not be used as a basis for instituting formal disciplinary action. However, it may be cited as a part of the pattern of violations if formal proceedings are instituted and will be used in determining the level of monetary penalty for informal settlements.
                (2) The record of violations not involved in formal proceedings will be expunged if there are no violations during a twenty-four (24) month period from the date of the most recent violation, or after thirty-six (36) months from the date of said violation, unless it was made a part of a formal disciplinary complaint.
                (e) Summary of procedure—(1) Compilation of authority. The rules defining misrepresentation, including misbranding, and for determining liability and disposition of violations are contained in the Act (7 U.S.C. 499 et seq.), in particular sections 2(5) and 8 (7 U.S.C. 449b(5) and 499h), § 46.45 of the Regulations (7 CFR 46.45), the Rules of Practice Governing Formal Adjudicatory Administrative Proceedings Instituted By the Secretary (7 CFR 1.130 et seq.), and in the Administrative Procedure Act (5 U.S.C. 551 et seq.).
                (2) Evidence of misrepresentation. Evidence of misrepresentation or misbranding violations includes results of official inspections, audit findings, business records, or other documentation or testimony bearing on the subject. When a lot of fruits and vegetables has been officially inspected, and certification made that the descriptive markings on the container do not misrepresent the produce, but a subsequent inspection reverses the original finding (such as to grade, size, weight, etc.), the shipper/seller will not be charged with violation of the Act. However, the misrepresentation must be corrected before the lot is shipped, sold, or offered for resale.
                (3) Warning letters. When informal settlement of liability is appropriate, violators are given two written warnings and an opportunity to take preventive action before formal action is considered. Warning letters include an explanation of the requirements of the Act and recommendations of actions which the violator can take to avoid future violations.
                (4) Informal sanctions. Violations subsquent to the sending of the warning letters referred to above, other than flagrant violations, may be settled informally pursuant to paragraph (c)(1) of this section. This procedure permits the violator to resolve the matter by payment of a monetary penalty pursuant to a schedule set out in lieu of a formal proceeding.
                (5) Formal sanctions. In cases involving repeated or flagrant violations of the Act, formal proceedings seeking the suspension or revocation of the violator's license may be instituted pursuant to the Rules of Practice governing such matters (7 CFR 1.130 et seq.). Except in cases of willfulness or where the public health, interest, or safety requires otherwise, a violator must be given written warning and opportunity to demonstrate or achieve compliance with the Act before its license can be suspended or revoked (5 U.S.C. 551 et seq.). The warning letters referred to above serve this purpose. If formal proceedings are instituted, the violator is afforded an oral hearing, if requested, before an Administrative Law Judge, an opportunity to appeal an adverse decision to the Department's Judicial Officer, and a further opportunity to appeal an adverse final decision to the appropriate United States Circuit Court of Appeals.
                (6) Use of record of misrepresentation. A cumulative record of misrepresentation is maintained. It is used as a basis for determining whether a warning letter should be considered, and, if so, the amount of monetary penalty which is appropriate, or whether there is cause for instituting a formal disciplinary proceeding seeking suspension or revocation of the violator's license. But after payment of a monetary penalty or after two years from the date of the last violation, no formal disciplinary use can be made of the previous record of violation. The record of misrepresentation shall be erased if there are no further violations in the twenty-four (24) month period immediately following the most recent violation, or after 36 months from the date of each individual violation unless it is involved in formal disciplinary proceedings.
                [43 FR 4964, Feb. 7, 1978, as amended at 46 FR 22746, Apr. 21, 1981; 47 FR 21234, May 18, 1982; 62 FR 15088, Mar. 31, 1997; 70 FR 29578, May 24, 2005]
              
            
            
              Statutory Trust
              
                § 46.46
                Statutory trust.
                (a) Definitions. (1) “Received” means the time when the buyer, receiver, or agent gains ownership, control, or possession of the perishable agricultural commodities: Provided, That when perishable agricultural commodities have not been received as described above, and where there is a rejection without reasonable cause as provided in § 46.2(bb) and (cc), the goods will be considered to have been received when proffered.
                (2) “Dissipation” means any act or failure to act which could result in the diversion of trust assets or which could prejudice or impair the ability of unpaid suppliers, sellers, or agents to recover money owed in connection with produce transactions.

                (3) “Default” means the failure to pay promptly money owed in connection with transactions in perishable agricultural commodities; i.e., within the period of time applicable to the type of transaction as established by the provisions of the regulations (§ 46.2(aa)), or as otherwise agreed upon by the parties.
                (4) “Calendar days” as used in section 5(c) 3 of the Act means every day of the week, including Saturdays, Sundays, and holidays, except that if the thirtieth calendar day falls on a Saturday, Sunday, or holiday, the final day with respect to the time for filing a written notice of intent to preserve the benefit of the trust shall be the next day upon which there is postal delivery service.
                (5) “Ordinary and usual billing or invoice statements” as used in section 5(c)(4) of the Act, and “invoice or other billing statement” as used in § 46.46(f)(3), mean communications customarily used between parties to a transaction in perishable agricultural commodities in whatever form, documentary or electronic, for billing or invoicing purposes.
                (b) Trust assets. The trust is made up of perishable agricultural commodities received in all transactions, all inventories of food or other products derived from such perishable agricultural commodities, and all receivables or proceeds from the sale of such commodities and food or products derived therefrom. Trust assets are to be preserved as a nonsegregated “floating” trust. Commingling of trust assets is contemplated.
                (c) Trust benefits. (1) When a seller, supplier or agent who has met the eligibility requirements of paragraphs (e) (1) and (2) of this section, transfers ownership, possession, or control of goods to a commission merchant, dealer, or broker, it automatically becomes eligible to participate in the trust. Participants who preserve their rights to benefits in accordance with paragraph (f) of this section remain beneficiaries until they are paid in full.

                (2) Any licensee, or person subject to license, who has a fiduciary duty to collect funds resulting from the sale or consignment of produce, and remit such funds to its principal, also has the duty to preserve its principal's rights to trust benefits in accordance with paragraph (f) of this section. The responsibility for filing the notice to preserve the principal's rights is obligatory and cannot be avoided by the agent by means of a contract provision. Persons acting as agents also have the responsibility to negotiate contracts which entitle their principals to the protection of the trust provisions: Provided, That a principal may elect to waive its right to trust protection. To be effective, the waiver must be in writing and separate and distinct from any agency contract, must be signed by the principal prior to the time affected transactions occur, must clearly state the principal's intent to waive its right to become a trust beneficiary on a given transaction, or a series of transactions, and must include the date the agent's authority to act on the principal's behalf expires. In the event an agent having a fiduciary duty to collect funds resulting from the sale or consignment of produce and remit such funds to its principal fails to perform the duty of preserving its principal's rights to trust benefits, it may be held liable to the principal for damages. A principal employing a collect and remit agent must preserve its rights to trust benefits against such agent by filing appropriate notices with the agent.
                (d) Trust maintenance. (1) Licensees and persons subject to license are required to maintain trust assets in a manner so that the trust assets are freely available to satisfy outstanding obligations to sellers of perishable agricultural commodities. Any act or omission which is inconsistent with this responsibility, including dissipation of trust assets, is unlawful and in violation of section 2 of the Act (7 U.S.C. 499b). Growers, licensees, and persons subject to license may file trust actions against licensees and persons operating subject to license. Licensees and persons subject to license are bound by the trust provisions of the Act (7 U.S.C. 499(e)).
                (2) Principals, including growers, who employ agents to sell perishable agricultural commodities on their behalf are “suppliers” and/or “sellers” as those words are used in section 5(c)(2) and (3) of the Act (7 U.S.C. 499e(c)(2) and (3)), and therefore must preserve their trust rights against their agents by filing a notice of intent to preserve trust rights with their agents as set forth in paragraph (f) of this section.
                (3) Agents who sell perishable agricultural commodities on behalf of their principals must preserve their principals' trust benefits against the buyers by filing a notice of intent to preserve trust rights with the buyers. Any act or omission which is inconsistent with this responsibility, including failure to give timely notice of intent to preserve trust benefits, is unlawful and in violation of section 2 of the Act (7 U.S.C. 499b).
                (e) Prompt payment and eligibility for trust benefits. (1) The times for prompt accounting and prompt payment are set out in § 46.2(z) and (aa). Parties who elect to use different times for payment must reduce their agreement to writing before entering into the transaction and maintain a copy of their agreement in their records, and the times of payment must be disclosed on invoices, accountings, and other documents relating to the transaction.
                (2) The maximum time for payment for a shipment to which a seller, supplier, or agent can agree, prior to the transaction, and still be eligible for benefits under the trust is 30 days after receipt and acceptance of the commodities as defined in § 46.2(dd) and paragraph (a)(1) of this section.
                (3) If there is a default in payment as defined in § 46.46(a)(3), the seller, supplier, or agent who has met the eligibility requirements of paragraphs (e)(1) and (2) of this section will not forfeit eligibility under the trust by agreeing in any manner to a schedule for payment of the past due amount or by accepting a partial payment.
                (4) The trust provisions do not apply to transactions between a cooperative association (as defined in section 15(a) of the Agricultural Marketing Act (12 U.S.C. 1141j(a)), and its members.
                (5) The amount claimable against the trust by a beneficiary or grower will be the net amount due after allowable deductions of contemplated expenses or advances made in connection with the transaction by the commission merchant, dealer, or broker.
                (f) Filing notice of intent to preserve trust benefits. (1) Notice of intent to preserve benefits under the trust must be in writing, must include the statement that it is a notice of intent to preserve trust benefits and must include information which establishes for each shipment:
                (i) The names and addresses of the trust beneficiary, seller-supplier, commission merchant, or agent and the debtor, as applicable,
                (ii) The date of the transaction, commodity, invoice price, and terms of payment (if appropriate),
                (iii) The date of receipt of notice that a payment instrument has been dishonored (if appropriate), and
                (iv) The amount past due and unpaid; except that if a supplier, seller or agent engages a commission merchant or growers' agent to sell or market their produce, the supplier, seller or agent that has not received a final accounting from the commission merchant or growers' agent shall only be required to provide information in sufficient detail to identify the transaction subject to the trust.
                (2) Timely filing of a notice of intent to preserve benefits under the trust will be considered to have been made if written notice is given to the debtor within 30 calendar days:
                (i) After expiration of the time prescribed by which payment must be made pursuant to regulation,
                (ii) After expiration of such other time by which payment must be made as the parties have expressly agreed to in writing before entering into the transaction, but not longer than the time prescribed in paragraph (e)(2) of this section, or
                (iii) After the time the supplier, seller or agent has received notice that a payment instrument promptly presented for payment has been dishonored. Failures to pay within the time periods set forth in paragraphs (f)(2)(i) and (ii) of this section constitute defaults.
                (3) Licensees may choose an alternate method of preserving trust benefits from the requirements described in paragraphs (f)(1) and (2) of this section. Licensees may use their invoice or other billing statement as defined in paragraph (a)(5) of this section, whether in documentary or electronic form, to preserve trust benefits. Alternately, the licensee's invoice or other billing statement, given to the buyer, must contain:
                (i) The statement: “The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the Perishable Agricultural Commodities Act, 1930 (7 U.S.C. 499e(c)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other products derived from these commodities, and any receivables or proceeds from the sale of these commodities until full payment is received.”; and
                (ii) The terms of payment if they differ from prompt payment set out in section 46.2(z) and (aa) of this part, and the parties have expressly agreed to such terms in writing before the affected transactions occur.
                (4) If the invoice or other billing statement is in electronic form, the licensee has met its requirement of giving the buyer notice of intent to preserve trust benefits on the face of the invoice or other billing statement if the electronic invoice or other billing statement containing the statement set forth in paragraph (f)(3)(i) is sent to the buyer and the electronic transmission can be verified. The licensee will be deemed to have given notice to the buyer of its intent to preserve trust benefits if the licensee can verify that the electronic invoice or other billing statement was sent to a third party electronic transaction vendor designated by the buyer. The licensee will have met the requirement of giving the buyer written notice of intent to preserve trust benefits using electronic means if it can verify that the electronic data invoice or other billing statement was transmitted to the buyer, or its designated electronic transaction vendor, irrespective of whether or not the buyer or third party vendor downloads or accepts the trust statement.

                (5) If a buyer conducts its transactions in perishable agricultural commodities using an electronic system, the buyer or its third party electronic vendor must allow sufficient space for the seller to include the required trust statement of intent to preserve trust benefits in the buyer's electronic invoices or other billing statement forms. A buyer or its designated third party electronic vendor must accept a seller's notice of intent to preserve benefits under the trust using the required trust statement, whether in documentary or electronic form, as set forth in paragraphs (d) and (f) of this section. Any act or omission which is inconsistent with this responsibility is unlawful and in violation of Section 2 of the Act (7 U.S.C. 499b).

                (Sec. 1, 46 Stat. 531, as amended; 7 U.S.C. 499a et seq.)
                
                [49 FR 45740, Nov. 20, 1984, as amended at 62 FR 15088, Mar. 31, 1997; 62 FR 60999, Nov. 14, 1997; 72 FR 29838, May 30, 2007; 76 FR 20220, Apr. 12, 2011; 83 FR 5178, Feb. 6, 2018]
              
            
            
              OMB Control No.
              
                § 46.47
                OMB control numbers assigned pursuant to the Paperwork Reduction Act.
                The information collection requirements contained in this part have been approved by the Office of Management and Budget (OMB) under the provisions of 44 U.S.C. Chapter 35 and have been assigned OMB Control No. 0581-0031.
                [49 FR 23826, June 8, 1984]
              
              
                § 46.48
                Procedure for investigating complaints involving commodities of a unique nature or coming from a distinct geographic area.
                (a) Scope: This section provides for the payment of fees and the investigation of allegations of misrepresentation or misbranding in which the commodity which is misbranded or misrepresented is purported to be a commodity of a unique name or geographical designation which is defined as:
                (1) A perishable agricultural commodity as that term is defined under the Perishable Agricultural Commodities Act, 1930;

                (2) Subject to a federal marketing order under the Agricultural Marketing Agreement Act of 1937, as amended (7 U.S.C. 601 et seq.);
                (3) Traditionally identified as being produced in a distinct geographic area, State, or region; and
                (4) Of a unique identity, based on such distinct geographic area, which has been promoted with funds collected through producer contributions pursuant to such marketing order.
                (b) Filing complaints: (1) Any person desiring to complain of a possible violation by any commission merchant, dealer, or broker as a result of misrepresentation or misbranding of any commodity subject to these regulations may file a complaint with the Secretary of Agriculture and request an investigation of the complaint by the Secretary.
                (2) Complaints shall be made in writing setting forth all the essential details, including but not limited to:
                (i) The name and address of each complaining person;
                (ii) The name and address of each person against whom the complaint is made;
                (iii) The commodity, approximate quantity of the commodity, and circumstances of alleged misrepresentation or misbranding;
                (iv) The current location of the commodity;
                (v) If shipped, the shipping and destination points of the commodity;
                (vi) A statement of all other known material facts with respect to the complaint; and
                (vii) Copies of any documents or evidence of any kind in the possession of the complainant regarding the alleged violation.
                (3) The complaint shall be accompanied by a non-refundable $250.00 filing fee made payable to the Agricultural Marketing Service (see paragraph (e) of this section Collection of fees).
                (4) The complaint, all supporting evidence, and fee should be mailed to: PACA Branch, room 2095 So., Fruit and Vegetable Division, AMS, USDA, P.O. Box 96456, Washington, DC 20090-6456.
                (c) Handling complaints. (1) Upon receiving a written complaint, supporting evidence, and the $250.00 preliminary investigation fee from a complaining person, the Director, Fruit and Vegetable Division, Agricultural Marketing Service, United States Department of Agriculture shall order a preliminary investigation to determine if the complaint can be substantiated. If the initial investigation discloses no violation of the Act, no further action shall be taken and the complaining person shall be informed of the finding. The $250.00 filing fee shall be considered full payment for the preliminary investigation.
                (2) If the Director finds reasonable cause for further investigation, the complaining person shall be duly notified of the findings. Prior to any further investigation, the Director shall advise the complaining person of the estimated fees and charges which the complaining person must pay. In calculating the estimated fees, the Director shall use the hourly salary rate of a GS-5, Step 4, for clerical time and GS-13, Step 1, for professional time, plus benefits and other related expenses including travel associated with the investigation.
                (3) At the conclusion of the investigation, the Department will inform the complaining person of the results, provided, however, that any findings, the release of which may jeopardize an ongoing formal disciplinary proceeding initiated under the PACA, may be withheld pending completion of the disciplinary case.
                (d) Investigative authority. Investigation of a complaint of this section shall be deemed to be an investigation under section 6(b) of the Perishable Agricultural Commodities Act (7 U.S.C. 499f(b)).
                (e) Collection of fees. (1) Any person bringing a complaint, alleging a violation of section 1309 of the Food, Agriculture, Conservation, and Trade Act of 1990 shall reimburse the Secretary of Agriculture for any and all costs associated with the enforcement of that section.
                (2) A non-refundable $250.00 fee for the preliminary investigation shall accompany the written complaint.
                (3) An estimate of fees and charges to conduct the further investigation calculated in accordance with paragraph (c)(2) of this section will be provided the complaining person.
                (i) Payment of the fees and charges shall be collected in advance by the Secretary prior to continuation of investigation of a complaint.
                (ii) Payment of fees and charges may be made by cash, check, or money order payable to the Agricultural Marketing Service.
                (iii) In the event that the estimated fees and charges prove to be inadequate, the complaining person will be informed of the deficiency. Any complaining person that does not reimburse the Secretary full payment for fees and charges associated with a completed investigation shall be liable to be proceeded against in any court of competent jurisdiction in a suit by the United States to collect any monetary or other damages connected with the investigation.
                (iv) The complaining person will be reimbursed by the Secretary for any overpayment of fees and charges, except for the $250.00 preliminary investigation fee which is nonrefundable.
                [56 FR 51826, Oct. 16, 1991]
              
              
                § 46.49
                Written notifications and complaints.
                (a) Written notification, as used in section 6(b) of the Act (7 U.S.C. 499f (b)), means:
                (1) Any written statement reporting or complaining of a violation of the Act made by any officer or agency of any State or Territory having jurisdiction over licensees or persons subject to license, or a person filing a complaint under section 6(a), or any other interested person who has knowledge of or information regarding a possible violation of the Act, other than an employee of an agency of USDA administering the Act;
                (2) Any written notice of intent to preserve the benefits of, or any claim for payment from, the trust established under section 5 of the Act (7 U.S.C. 499e);
                (3) Any official certificate(s) of the United States Government or States or Territories of the United States; or
                (4) Any public legal filing or other published document describing or alleging a violation of the Act.

                (b) Any written notification may be filed by delivering the written notification to any office of USDA or any official of USDA responsible for administering the Act. Any written notification published in any public forum, including, but not limited to, a newspaper or an internet website shall be deemed filed upon visual inspection by any office of USDA or any official of USDA responsible for administering the Act. A written notification which is so filed, or any expansion of an investigation resulting from any indication of additional violations of the Act found as a consequence of an investigation based on written notification or complaint, also shall be deemed to constitute a complaint under section 13(a) of the Act (7 U.S.C. 499m(a)).
                (c) Upon becoming aware of a complaint under section 6(a) or written notification under 6(b) of the Act (7 U.S.C. 499f (a) or (b)) by means described in paragraph (a) and (b) of this section, the Secretary will determine if reasonable grounds exist to conduct an investigation of such complaint or written notification for disciplinary action. If the investigation substantiates the existence of violations of the Act, a formal disciplinary complaint may be issued by the Secretary as described in section 6(c)(2) of the Act (7 U.S.C. 499f(c)(2)).
                (d) Whenever an investigation, initiated as described in section 6(c) of the Act (7 U.S.C. 499f(c)(2)), is commenced, or expanded to include new violations of the Act, notice shall be given by the Secretary to the subject of the investigation within thirty (30) days of the commencement or expansion of the investigation. Within one hundred and eighty (180) days after giving initial notice, the Secretary shall provide the subject of the investigation with notice of the status of the investigation, including whether the Secretary intends to issue a complaint under section 6(c)(2) of the Act (7 U.S.C. 499f(e)(2)), terminate the investigation, or continue or expand the investigation. Thereafter, the subject of the investigation may request in writing, no more frequently than every ninety (90) days, a status report from the Director of the PACA Division who shall respond to the written request within fourteen (14) days of receiving the request. When an investigation is terminated, the Secretary shall, within fourteen (14) days, notify the subject of the termination of the investigation. In every case in which notice or response is required under this paragraph (d), such notice or response shall be accomplished by personal service; or by posting the notice or response by certified or registered mail, or commercial or private delivery service to the last known address of the subject of the investigation; or by sending the notice or response by any electronic means such as registered email, that provides proof of receipt to the electronic mail address or phone number of the subject of the investigation.
                [83 FR 5178, Feb. 6, 2018]
              
            
          
          
            Pt. 47
            PART 47—RULES OF PRACTICE UNDER THE PERISHABLE AGRICULTURAL COMMODITIES ACT
            
              
                General Provisions
                Sec.
                47.1
                Meaning of words.
                47.2
                Definitions.
                47.3
                Institution of proceedings.
                47.4
                Service and proof of service.
                47.5
                Scope and applicability of rules of practice.
              
              
                Rules Applicable to Reparation Proceedings
                47.6
                Formal complaints.
                47.7
                Report of investigation.
                47.8
                The answer.
                47.9
                The reply.
                47.10
                Docketing of proceeding.
                47.11
                Examiners.
                47.12
                Intervention.
                47.13
                Motions and requests.
                47.14
                Prehearing conferences.
                47.15
                Oral hearing before the examiner.
                47.16
                Depositions.
                47.17
                Subpoenas.
                47.18
                Fees and mileage.
                47.19
                Post-hearing procedure before the examiner.
                47.20
                Documentary procedure.
                47.21
                Transmittal of record.
                47.22
                Argument before Secretary.
                47.23
                Issuance of order.
                47.24
                Rehearing, reargument, reconsideration of orders, reopening of hearings, reopening after default.
                47.25
                Filing; extensions of time; effective date of filing; computations of time; official notice.
              
              
                Rules Applicable to Disciplinary Proceedings
                47.46
                Rule applicable to all proceedings.
              
              
                Rules Applicable to the Determination as to Whether a Person Is Responsibly Connected With a Licensee Under the Perishable Agricultural Commodities Act
                47.47
                Additional definitions.
                47.48
                Scope and applicability.
                47.49
                Determinations.
              
            
            
              
              Authority:
              5 U.S.C 553; 7 U.S.C. 499f; 7 U.S.C. 499o; 7 CFR 2.22(a)(1)(viii)(L), 2.79(a)(8)(xiii).
            
            
              Source:
              10 FR 2209, Feb. 27, 1945, unless otherwise noted.
            
            
              Editorial Note:
              Nomenclature changes to part 47 appear at 64 FR 38108, July 15, 1999.
            
            
              General Provisions
              
                § 47.1
                Meaning of words.
                Words in the regulations in this part in the singular form shall be deemed to import the plural, and vice versa, as the case may demand.
              
              
                § 47.2
                Definitions.
                As used in the regulations in this part, the terms as defined in section 1 of the Act shall apply with equal force and effect. Unless otherwise defined, the following terms whether used in the regulations in this part, in the Act, or in the trade shall be construed as follows:
                (a) Act means the Perishable Agricultural Commodities Act, 1930, approved June 10, 1930, as amended (46 Stat. 531, 7 U.S.C., 499a et seq., and 499b), and legislation supplementary thereto and amendatory thereof.
                (b) Department means the United States Department of Agriculture.
                (c) Secretary means the Secretary of Agriculture of the United States, or any officer or employee of the Department to whom authority has heretofore been delegated, or to whom authority may hereafter be delegated, to act in his or her stead.
                (d) Service means the Agricultural Marketing Service, United States Department of Agriculture.
                (e) Associate Administrator means the Associate Administrator of the Service, or any officer or employee of the Service to whom authority has heretofore lawfully been delegated, or to whom authority may hereafter lawfully be delegated, to act in his or her stead.
                (f) General Counsel means the General Counsel of the Department or any employee of the Office of the General Counsel to whom the authority to act in his or her stead has heretofore been or may hereafter be delegated.
                (g) Fruit and Vegetable Programs means the Fruit and Vegetable Programs of the Agricultural Marketing Service.
                (h) Deputy Administrator means the Deputy Administrator of the Fruit and Vegetable Programs or any officer or employee of the Fruit and Vegetable Programs to whom authority has heretofore lawfully been delegated, or to whom authority may hereafter lawfully be delegated by the Deputy Administrator, to act in his stead.
                (i) Examiner. In connection with reparation proceedings, the term “examiner” is synonymous with “presiding officer” and means any attorney employed in the Office of the General Counsel of the Department, or in connection with reparation proceedings conducted pursuant to the documentary procedure in § 47.20, the term “examiner” may mean any other employee of the PACA Branch whose work is reviewed by an attorney employed in the Office of the General Counsel of the Department.
                (j) Examiner's report. In connection with reparation proceedings, “examiner's report” means the examiner's report to the Secretary, and includes the examiner's proposed (i) findings of fact and conclusions with respect to all material issues of fact, law or discretion, as well as the reasons or basis therefore, (ii) order and (iii) rulings on findings, conclusions and orders submitted by the parties.
                (k) Hearing means that part of the proceeding which involves the submission of evidence and may or may not include an oral hearing.
                (l) Hearing Clerk means the Hearing Clerk, United States Department of Agriculture, Washington, DC 20250.
                (m) Disciplinary proceeding means any proceeding (other than a reparation proceeding) arising under the Act, in which proceeding it is required by law that the order or other determination duly issued shall be made only after an opportunity for a hearing, and, if a hearing be held, only upon the basis of a record made in the course of such hearing.
                (n) Reparation proceeding means a proceeding in which money damages are claimed and in which the Department is not a party.
                (o) Party includes the Department in those instances in which a proceeding is instituted upon moving papers filed by an officer or employee of the Department in an official capacity.
                (p) Complainant means the party upon whose moving paper the proceeding is instituted.
                (q) Respondent means the party proceeded against, whether the proceeding is instituted by the Department or by a private person.
                (r) Moving paper means any formal complaint, petition, or order to show cause, by virtue of which a proceeding under the Act is instituted.
                (s) Mail means to deposit an item in the United States Mail with postage affixed and addressed as necessary to cause it to be delivered to the address shown by ordinary mail, or by certified mail or registered mail if specified, or to cause a properly addressed item to be delivered by a commercial or private mail delivery service to the address shown.
                (t) Re-mail means to mail by ordinary mail to an address an item that has been returned after being sent to the same address by certified or registered mail or by a commercial or private mail delivery service.
                [10 FR 2209, Feb. 27, 1945; 10 FR 8685, July 13, 1945, as amended at 11 FR 224, Jan. 4, 1946; 12 FR 5483, Aug. 13, 1947; 19 FR 57, Jan. 6, 1954; 38 FR 30445, Nov. 5, 1973; 56 FR 174, Jan. 3, 1991; 60 FR 8459, Feb. 14, 1995; 64 FR 38105, July 15, 1999]
              
              
                § 47.3
                Institution of proceedings.
                (a) Informal complaints. (1) Any interested person (including any officer or agency of any State or Territory having jurisdiction over commission merchants, dealers, or brokers in such State or Territory, and any employee of the Department) desiring to complain of any violation of any provision of the Act by any commission merchant, dealer, or broker may file with the Deputy Administrator an informal complaint. Informal complaints may be made the basis of either a disciplinary complaint, or a claim for damages, or both. If the informal complaint is to be made the basis of a claim for damages, it must be received by the Deputy Administrator within 9 months after the cause of action accrues; if the informal complaint is not to be made the basis of a claim for damages, it may be filed at any time within 2 years after the violation of the act occurred: Provided, That the 2-year limitation herein prescribed shall not apply to complaints charging flagrant or repeated violations of the act.
                (2) Informal complaints may be made in writing by telegram, by letter, or by facsimile transmission, setting forth the essential details of the transaction complained of. So far as practicable, every such informal complaint shall state such of the following items as may be applicable:
                (i) The name and address of each person and of the agent, if any, representing him in the transaction involved;
                (ii) Quantity and quality or grade of each kind of produce shipped;
                (iii) Date of shipment;
                (iv) Carrier identification;
                (v) Shipping and destination points;
                (vi) If a sale, the date, sale price, and amount actually received;
                (vii) If a consignment, the date, reported proceeds, gross and net;
                (viii) Amount of damages claimed, if any; and
                (ix) Statement of other material facts including terms of contract.
                (3) The informal complaint should, so far as practicable, be accompanied by true copies of all available papers relating to the transaction complained about, including shipping documents, letters, telegrams, invoices, manifests, inspection certificates, accounts sales, and any special contracts or agreements.
                (4) The informal complaint shall be accompanied by a filing fee of $100 as authorized by the Act.
                (b) Investigations and disposition of informal complaints. (1) Upon receipt of all the information and supporting evidence submitted by the person filing the informal complaint, the Deputy Administrator shall cause such investigation to be made as, in the Deputy Administrator's opinion, is justified by the facts. If such investigation discloses that no violation of the Act has occurred, no further action shall be taken and the person filing the informal complaint shall be so informed.

                (2) If the statements in the informal complaint and the investigation thereunder seem to warrant such action, and, in any case except one of wilfullness or one in which public health, interest or safety otherwise requires, which may result in the suspension or revocation of a license, the Deputy Administrator, in an effort to effect an amicable or informal adjustment of the matter, shall give written notice to the person complained against of the facts or conduct concerning which complaint is made, and shall afford such person an opportunity, within a reasonable time fixed by the Deputy Administrator, to demonstrate or achieve compliance with the applicable requirements of the Act and regulations promulgated thereunder.
                [10 FR 2211, Feb. 27, 1945, as amended at 12 FR 1025, Feb. 13, 1947; 56 FR 174, Jan. 3, 1991; 60 FR 8459, Feb. 14, 1995; 64 FR 38106, July 15, 1999; 73 FR 31017, May 30, 2008]
              
              
                § 47.4
                Service and proof of service.
                (a) Who shall make service. Copies of all documents or papers required or authorized by the rules in this part to be filed with the Fruit and Vegetable Programs shall be served on the parties by the Fruit and Vegetable Programs, and copies of all documents or papers required or authorized by the rules in this part to be filed with the Hearing Clerk shall be served on the parties by the Hearing Clerk, unless any such document or paper is served by some other employee of the Department, or by a U.S. Marshal or deputy marshal, or as otherwise provided herein, or as otherwise directed by the presiding officer or Judicial Officer.
                (b) Service on Party. (1) Any complaint or other document initially served on a person to make that person a party respondent in a proceeding, a final order, or other document specifically ordered by the presiding officer or Judicial Officer to be served by certified or registered mail, or commercial or private mail delivery service, shall be deemed to be received by any party to a proceeding on the date of delivery by certified or registered mail, or commercial or private mail delivery service to the last known principal place of business of such party, last known principal place of business of the attorney or representative of record of such party, last known residence of such party if an individual: Provided, That, if any such document or paper is sent by certified, registered, commercial, or private mail, but is returned, it shall be deemed to be received by such party on the date of the re-mailing by ordinary mail to the same address.
                (2) Any document or paper, other than one specified in paragraph (b)(1) of this section or written questions for a deposition as provided in § 47.16(d)(2), shall be deemed to be received by any party to a proceeding on the date of mailing by ordinary mail to the last known principal place of business of such party, last known principal place of business of the attorney or representative of record of such party, or last known residence of such party if an individual.
                (3) Any document or paper served other than by certified, registered, commercial, or private mail on any party to a proceeding shall be deemed to be received by such party on the date of:
                (i) Delivery to any responsible individual at, or leaving in a conspicuous place at, the last known principal place of business of such party, last known principal place of business of the attorney or representative of record of such party, or last known residence of such party if an individual, or
                (ii) Delivery to such party if an individual, to an officer or director of such party if a corporation, or to a member of such party if a partnership, at any location.
                (c) Service on another. Any subpoena or other document or paper served on any person other than a party to a proceeding shall be deemed to be received by such person on the date of:
                (1) Delivery by certified, registered, commercial, private or mail to the last known principal address of such person, last know principal place of business of the attorney or representative of record of such person, or last known residence of such person if an individual;
                (2) Delivery other than by mail to any responsible individual at, or leaving in a conspicuous place at, any such location; or

                (3) Delivery to such party if an individual, to an officer or director of such party if a corporation, or to a member of such party if a partnership, at any location.
                (d) Proof of service. Any of the following, in the possession of the Department, showing such service, shall be deemed to be accurate:
                (1) A certified or registered mail receipt returned by the postal service with a signature, or a signed receipt returned by a private or commercial mail delivery service;
                (2) An official record of the postal service;
                (3) An entry on a docket record or a copy placed in a docket filed by the Hearing Clerk of the Department or by an employee of the Hearing Clerk in the ordinary course of business;

                (4) A certificate of service, which need not be separate from and may be incorporated in the document or paper of which it certifies service, showing the method, place and date of service in writing and signed by an individual with personal knowledge thereof, Provided, That such certificate must be verified by oath or declaration under penalty of perjury if the individual certifying service is not a party to the proceeding in which such document or paper is served, an attorney or representative of record for such a party, or an official or employee of the United States or of a State or political subdivision thereof.
                [56 FR 174, Jan. 3, 1991; 56 FR 5151, Feb. 8, 1991, as amended at 60 FR 8459, Feb. 14, 1995; 64 FR 38106, July 15, 1999]
              
              
                § 47.5
                Scope and applicability of rules of practice.
                Sections 47.6 through 47.25 shall be applicable to the procedure governing the filing and disposition of formal complaints in reparation proceedings. Sections 47.47 through 47.68 shall be applicable to the proceedings for determining whether a person is responsibly connected with a licensee under the Perishable Agricultural Commodities Act. Sections 47.1 through 47.5 and § 47.46 shall be applicable to all proceedings under §§ 47.6 through 47.25. Sections 47.1 and 47.2, except for § 47.2 (i) through (r), shall be applicable to all proceedings under §§ 47.47 through 47.68. In addition, except to the extent that they are inconsistent with §§ 1.130 through 1.151 of this chapter, §§ 47.1 through 47.5 and 47.46 are also applicable to procedures governing the filing and disposition of formal complaints and other moving papers relating to administrative proceedings to enforce the Act pursuant to §§ 1.130 through 1.151 of this chapter.
                [43 FR 30787, July 18, 1978, as amended at 60 FR 8459, Feb. 14, 1995]
              
            
            
              Rules Applicable to Reparation Proceedings
              
                § 47.6
                Formal complaints.
                (a) Filing; contents; number of copies. (1) If the procedure provided in § 47.3(b) fails to effect an amicable or informal settlement, the person who filed the informal complaint may, if further proceedings are desired, file a formal complaint with the Fruit and Vegetable Programs. The formal complaint shall be filed within ninety days of notification of the opportunity to proceed formally. Failure to file a formal reparation complaint within the time prescribed shall result in the waiver of further proceedings on the claim alleged in the informal complaint.
                (2) The formal complaint shall set forth the information and be accompanied by the papers indicated in § 47.3(a)(2) and (3), including a statement of the amount of damages claimed, with the basis therefor, and the method of determination. The original and three copies shall be furnished for filing, and service on the respondent. If there is more than one respondent, a further copy shall be furnished for each additional respondent.
                (b) Bond required if complainant is nonresident. If formal complaint for reparation is filed by a nonresident of the United States, complainant shall first file a bond in double the amount of the claim either with a surety company approved by the Treasury Department of the United States as surety or with two personal sureties, each of whom shall be a citizen of the United States and shall qualify as financially responsible for the entire amount of the bond. The bond shall run to the respondent and be conditioned upon the payment of costs, including reasonable attorney's fees, for the respondent if the respondent shall prevail, and of any reparation award that may be issued by the Secretary against the complainant on any counterclaim asserted by respondent: Provided, That the furnishing of a bond may be waived at the discretion of the Secretary if the complainant is a resident of a country which permits the filing of a complaint in an administrative forum or its equivalent which is substantially similar to that provided under the Perishable Agricultural Commodities Act by a resident of the United States against a citizen of that country without the furnishing of a bond. Nothing in this section shall limit the discretion of the Secretary to deny such a waiver in order to effectuate the purposes of the Act or to protect the interests of the businesses concerned.
                (c) Service upon respondent; proof of service. Upon receipt by the Fruit and Vegetable Programs of the formal complaint, the accompanying papers and the $500 handling fee authorized by the Act, a copy thereof shall be served by the Fruit and Vegetable Programs upon the respondent in accordance with § 47.4 of this part. If the complaint is not in the proper form, the Fruit and Vegetable Programs shall return it and inform the complainant of the deficiencies therein.
                (d) Amendments. At any time prior to the close of the hearing, the complaint may be amended; but, in case of an amendment adding new provisions, the hearing shall, if the respondent so requests, be adjourned for a reasonable time to be determined by the examiner: Provided, That, if the amendment introduces a new or different cause of action, it must be filed within 9 months after the cause of action accrued. Amendments subsequent to the first amendment or subsequent to the filing of an answer by the respondent may be made only with leave of the examiner or with the written consent of the adverse party.
                [10 FR 2209, Feb. 27, 1945, as amended at 56 FR 176, Jan. 3, 1991; 64 FR 38106, July 15, 1999; 73 FR 31017, May 30, 2008]
              
              
                § 47.7
                Report of investigation.

                Where the facts and circumstances are deemed by the Deputy Administrator to warrant such action, the Fruit and Vegetable Programs shall serve upon each of the parties a copy of the report made by the Fruit and Vegetable Programs in connection with its investigation of the informal or formal complaint. Whenever the Secretary, or the Deputy Administrator, or the examiner deems it necessary, a supplemental investigation shall be made by the Fruit and Vegetable Programs and a copy of the report thereon shall be served upon the parties. If an answer is filed by respondent, a copy of any report or reports of investigation served upon the parties shall be filed with the Hearing Clerk and shall be considered as part of the evidence in the proceeding: Provided, That either party shall be permitted to submit evidence in rebuttal in the same manner as is provided in the regulations in this part for the submission of other evidence in the proceeding.
                [24 FR 10055, Dec. 12, 1959]
              
              
                § 47.8
                The answer.
                (a) Filing and service. Within 20 days after service of the formal complaint, unless extension of time has been requested and granted, the respondent may file with the Fruit and Vegetable Programs, an answer, in triplicate, signed by the respondent or his attorney. A copy of the answer shall be served upon the complainant by the Fruit and Vegetable Programs as provided in § 47.4. If the answer includes a counterclaim, the answer shall be accompanied by the $300 handling fee required by the Act for formal complaints.
                (b) Contents. Such answer shall contain (1) a precise statement of the facts which constitute the grounds of defense, including any set-off or counterclaim, and shall specifically admit, deny, or explain each of the allegations of the complaint, unless respondent is without knowledge, in which case the answer shall so state; or (2) a statement that the respondent admits all of the allegations of the complaint; or (3) a statement containing an admission of liability in an amount less than that alleged in the complaint (in which event, an order may be made, pursuant to section 7(a) of the Act, directing payment of the undisputed amount), and a denial, as in paragraph (b)(1) of this section, of liability for the remaining amount. The answer may contain a waiver of hearing.
                (c) Failure to file answer; effect of. Failure to file an answer within the time prescribed shall constitute a waiver of hearing and an admission of the facts alleged in the complaint. If the facts deemed admitted are considered insufficient to support the amount of reparation sought, the proceeding shall continue on the question of damages only.
                (d) Procedure upon admission of facts. Upon the admission, in the answer or by failure to file an answer, of all the material allegations of fact contained in the complaint, an order may be issued without further procedure, official notice being taken of the license status of the respondent and the date of filing of the informal complaint, as disclosed by the records of the Department.
                [10 FR 2212, Feb. 27, 1945, as amended at 24 FR 10055, Dec. 12, 1959; 64 FR 38106, July 15, 1999]
              
              
                § 47.9
                The reply.
                (a) Filing and service. If the answer asserts a counterclaim or a set-off, the complaining party, within 20 days after service of the answer, may file a reply with the Fruit and Vegetable Programs. A copy of the reply shall be served upon the respondent by the Fruit and Vegetable Programs as provided in § 47.4.
                (b) Contents. The reply shall be confined strictly to the matters alleged in the counterclaim or set-off in the answer. It shall contain a precise statement of the facts which constitute the grounds of defense to the counterclaim or set-off, and shall specifically admit, deny, or explain each of the allegations of the counterclaim or set-off, unless the complainant is without knowledge, in which case the reply shall so state; or a statement that the complainant admits all of the allegations of the counterclaim or set-off; or a statement containing an admission of liability in an amount less than that alleged in the counterclaim or set-off and a denial of liability for the remaining amount.
                (c) Failure to file reply. Failure to file a reply shall be deemed a waiver of hearing on the counterclaim or set-off and an admission of the allegations contained in the counterclaim or set-off. If no reply is filed, the allegations of the counterclaim or set-off shall be deemed admitted.
                [10 FR 2209, Feb. 27, 1945, as amended at 56 FR 174, Jan. 3, 1991; 64 FR 38106, July 15, 1999]
              
              
                § 47.10
                Docketing of proceeding.
                Immediately following the expiration of the period of time heretofore prescribed for the filing of the answer or reply, the Fruit and Vegetable Programs shall transmit all of the papers which have been filed in the proceeding to the Hearing Clerk, who shall assign a docket number to the proceeding. Thereafter the proceeding may be identified by such number.
              
              
                § 47.11
                Examiners.
                (a) Disqualification. No person who (1) has any pecuniary interest in any matter of business involved in the proceeding, or (2) is related within the third degree by blood or marriage to any of the persons involved in the proceeding shall serve as examiner in such proceeding.
                (b) Request for disqualification of examiner. Any party may file with the Hearing Clerk a timely request, in affidavit form, for the disqualification of the examiner, which request shall set forth with particularity the grounds of alleged disqualification. After such investigation or hearing as the Secretary may deem necessary, the Secretary shall either deny or grant the request. If the request is granted, another examiner shall be assigned to the proceeding. If the request is denied, the request, any record made thereon, and the finding and order of the Secretary thereon shall be made a part of the record.
                (c) Powers. Subject to review by the Secretary, as provided in this part, the examiner who is an attorney employed in the Office of the General Counsel of the Department, in any proceeding assigned to him or her, shall have power to:
                (1) Rule upon motions and requests;

                (2) Set the time, place, and manner of the hearing, adjourn the hearing, and change the time, place, and manner of the hearing;
                
                (3) Administer oaths and affirmations and take affidavits;
                (4) Issue subpoenas over the facsimile signature of the Secretary requiring the attendance and testimony of witnesses and the production of books, contracts, papers, and other documentary evidence;
                (5) Summon and examine witnesses and receive evidence;
                (6) Take, or order (over the facsimile signature of the Secretary) the taking of, depositions;
                (7) Admit or exclude evidence;
                (8) Hear oral argument on facts or law;
                (9) Require each party, prior to any hearing, to provide all other parties and the examiner with a copy of any exhibit that the party intends to introduce into evidence;
                (10) Require each party, prior to any deposition, to provide all other parties and the examiner with a copy of any document that the party intends to use to examine a deponent;
                (11) Require that any hearing to be conducted by telephone or audio-visual telecommunication be conducted at locations at which the parties and the examiner are able to transmit and receive documents during the hearing;
                (12) Require that any deposition to be conducted by telephone or audio-visual telecommunication be conducted at locations at which the parties are able to transmit and receive documents during the deposition;
                (13) Do all acts and take all measures necessary for the maintenance of order and for the efficient conduct of the proceeding.
                (d) Who may act in absence of examiner. In case of the absence, illness, resignation, or death of the examiner who has been assigned to a proceeding, or, in case the General Counsel determines that, for other good cause, such examiner should not act, the powers and duties to be performed by the examiner under these rules of practice in connection with such proceeding may, subject to the provisions of paragraph (a) of this section, be assigned to another examiner.
                [10 FR 2212, Feb. 27, 1945; 11 FR 224, Jan. 4, 1946, as amended at 24 FR 10055, Dec. 12, 1959; 38 FR 30445, Nov. 5, 1973; 60 FR 8459, Feb. 14, 1995; 64 FR 38106, July 15, 1999]
              
              
                § 47.12
                Intervention.
                At any time after the institution of a proceeding and before it has been submitted to the Secretary for final consideration, the Secretary or the examiner as defined in § 47.2(i)(1) may, upon petition in writing and for good cause show, permit any person to intervene therein. The petition shall state with preciseness and particularity:
                (a) The petitioner's relationship to the matters involved in the proceeding; (b) the nature of the material the petitioner intends to present in evidence; (c) the nature of the argument the petitioner intends to make; and (d) any other reason that the petitioner should be allowed to intervene.
                [10 FR 2209, Feb. 27, 1945, as amended at 60 FR 8459, Feb. 14, 1995; 64 FR 38107, July 15, 1999]
              
              
                § 47.13
                Motions and requests.
                (a) General. (1) All motions and requests made after the formal filing of the proceeding with the Hearing Clerk shall be filed with the Hearing Clerk, except that those made during an oral hearing may be stated orally and made a part of the transcript or recording.
                (2) The examiner may rule upon all motions and requests filed or made prior to the transmittal of the record to the Secretary as hereinafter provided. The Secretary shall rule upon all motions and requests filed after that time.
                (b) Certification to the Secretary. The submission or certification of any motion, request, objection, or other question to the Secretary prior to transmittal of the record to the Secretary as provided in this part shall be made by and in the discretion of the examiner. The examiner may either rule upon or certify the motion, request, objection, or other question to the Secretary, but not both.
                [10 FR 2209, Feb. 27, 1945; 11 FR 224, Jan. 4, 1946, as amended at 38 FR 30445, Nov. 5, 1973; 60 FR 8459, Feb. 14, 1995]
              
              
                § 47.14
                Prehearing conferences.

                (a) In any proceeding in which it appears that a conference will expedite the proceeding, the examiner, at any time prior to or during the course of the oral hearing, may request the parties or their counsel to appear at a conference before the examiner to consider:
                (1) The simplification of the issues;
                (2) The necessity or the desirability of amendments to the pleadings;
                (3) The possibility of obtaining stipulations of fact and of documents which will avoid unnecessary proof;
                (4) The limitation of the number of expert or other witnesses; or
                (5) Such other matters as may expedite and aid in the disposition of the proceeding.
                (b) No transcript or recording of the conference shall be made. If the conference is conducted by correspondence, the examiner shall forward copies of letters and documents to the parties as circumstances require. The correspondence in connection with a conference shall not be part of the record. The examiner shall prepare and file for the record a written summary of the action agreed upon or taken at the conference, which shall incorporate any written stipulations or agreements made by the parties at the conference or as a result of the conference.
                (c) Manner of the Conference. (1) The conference shall be conducted by telephone or correspondence unless the examiner determines that conducting the conference by audio-visual telecommunication:
                (i) Is necessary to prevent prejudice to a party;
                (ii) Is necessary because of a disability of any individual expected to participate in the conference; or
                (iii) Would cost less than conducting the conference by telephone or correspondence. If the examiner determines that a conference conducted by audio-visual telecommunication would measurably increase the United States Department of Agriculture's cost of conducting the conference, the conference shall be conducted by personal attendance of any individual who is expected to participate in the conference, by telephone, or by correspondence.
                (2) If the conference is not conducted by telephone or correspondence, the conference shall be conducted by audio-visual telecommunication unless the examiner determines that conducting the conference by personal attendance of any individual who is expected to participate in the conference:
                (i) Is necessary to prevent prejudice to a party;
                (ii) Is necessary because of a disability of any individual expected to participate in the conference; or
                (iii) Would cost less than conducting the conference by audio-visual telecommunication.
                [60 FR 8460, Feb. 14, 1995]
              
              
                § 47.15
                Oral hearing before the examiner.
                (a) When permissible. (1) Where the amount of the damages claimed, either in the complaint or in the counterclaim, does not exceed $30,000 (excluding interest), an oral hearing shall not be held, unless deemed necessary or desirable by the Fruit and Vegetable Programs or unless granted by the examiner as defined in § 47.2(i)(1), upon application of complainant or respondent setting forth the peculiar circumstances making an oral hearing necessary for a proper presentation of the case.
                (2) Where the amount of damages claimed, either in the complaint or in the counterclaim, is in excess of $30,000 (excluding interest), the procedure provided in this section (except as provided in § 47.20(b)(2)) shall be applicable.
                (b) Request for hearing. Any party may request an oral hearing on the facts by including such request in the complaint. Failure to request an oral hearing within the time allowed for filing of the reply, or within 10 days after the expiration of the time allowed for filing an answer, shall constitute a waiver of such hearing, and any party so failing to request an oral hearing will be deemed to have agreed that the proceeding may be decided upon a record formed under the documentary procedure provided in § 47.20.
                (c) Time, place, and manner. (1) If and when the proceeding has reached the stage of oral hearing, the examiner, giving careful consideration to the convenience of the parties, shall set a time for hearing and shall file with the Hearing Clerk a notice stating the time and place of hearing. Unless the parties otherwise agree, the place of the hearing shall be the place in which the respondent is engaged in business. This notice shall state whether the hearing will be conducted by telephone, audio-visual telecommunication, or personal attendance of any individual expected to participate in the hearing and the examiner's determination regarding the manner of the hearing shall be made in accordance with paragraphs (c)(3) and (c)(4) of this section. If any change in the time, place, or manner of the hearing is made, the examiner shall file with the Hearing Clerk a notice of the change. The notice of any change in the time, place, or manner of the hearing shall be served on the parties, unless it is made during the course of an oral hearing and made part of the transcript or recording, or actual notice is given to the parties.
                (2)(i) If and when the proceeding has reached the stage of oral hearing, any party may move that the hearing be conducted by telephone or personal attendance of any individual expected to attend the hearing rather than by audio-visual telecommunication. Any motion that the hearing be conducted by telephone or personal attendance of any individual expected to attend the hearing must be accompanied by a memorandum in support of the motion stating the basis for the motion and the circumstances that require the hearing to be conducted other than by audio-visual telecommunication.
                (ii) Within 10 days after the examiner issues a notice stating the manner in which the hearing is to be conducted, any party may move that the examiner reconsider the manner in which the hearing is to be conducted. Any motion for reconsideration must be accompanied by a memorandum in support of the motion stating the basis for the motion and the circumstances that require the hearing to be conducted other than in accordance with the examiner's notice.
                (3) The hearing shall be conducted by audio-visual telecommunication unless the examiner determines that conducting the hearing by personal attendance of any individual expected to attend the hearing:
                (i) Is necessary to prevent prejudice to a party;
                (ii) Is necessary because of a disability of any individual expected to participate in the hearing; or
                (iii) Would cost less than conducting the hearing by audio-visual telecommunication. If the examiner determines that a hearing conducted by audio-visual telecommunication would measurably increase the United States Department of Agriculture's cost of conducting the hearing, the hearing shall be conducted by personal attendance of any individual who is expected to participate in the hearing or by telephone.
                (4) The examiner may, in his or her sole discretion or in response to a motion by a party to the proceeding, conduct the hearing by telephone if the examiner finds that a hearing conducted by telephone:
                (i) Would provide a full and fair evidentiary hearing;
                (ii) Would not prejudice any party; and
                (iii) Would cost less than conducting the hearing by audio-visual telecommunication or personal attendance of any individual who is expected to participate in the hearing.
                (d) Appearances—(1) Representation. In any proceeding under the Act, the parties may appear in person or by counsel or other representative.
                (2) Failure to appear. If any party to the proceeding, after being duly notified, fails to appear at the hearing, the party shall be deemed to have waived the right to an oral hearing in the proceeding. In the event that a party appears at the hearing and no party appears for the opposing side, the examiner may determine whether the party who is present shall present his or her evidence, in whole or in part, in the form of affidavits or by oral testimony.
                (3) Debarment of counsel or representative. (i) Whenever, while a proceeding is pending before him or her, the examiner finds that a person acting as counsel or representative for any party to the proceeding is guilty of unethical or unprofessional conduct, the examiner may order that such person be precluded from further acting as counsel or representative in such proceeding. An appeal to the Secretary may be taken from any such order, but the proceeding shall not be delayed or suspended pending disposition of the appeal: Provided, That the examiner may suspend the proceedings for a reasonable time for the purpose of enabling the party to obtain other counsel or representative.
                (ii) In case the examiner has issued an order precluding a person from further acting as counsel or representative in the proceeding, the examiner, within a reasonable time thereafter, shall submit to the Secretary a report of the facts and circumstances surrounding the issuance of the order and shall recommend what action the Secretary should take respecting the appearance of such person as counsel or representative in other proceedings before the Secretary. Thereafter, the Secretary may, after notice and an opportunity for hearing, issue such order respecting the appearance of such person as counsel or representative in proceedings before the Secretary as the Secretary finds to be appropriate.
                (e) Order of proceeding. The complainant shall proceed first at the hearing and shall have the burden of proof, except that a party asserting a set-off or counterclaim shall have the burden of proof on such issue.
                (f) Written statements of direct testimony. (1) Except as provided in paragraph (f)(2) of this section, each party must exchange with all other parties a written narrative verified statement of the oral direct testimony that the party will provide at any hearing to be conducted by telephone; the direct testimony of each employee or agent of the party that the party will call to provide oral direct testimony at any hearing to be conducted by telephone; and the direct testimony of each expert witness that the party will call to provide oral direct testimony at any hearing to be conducted by telephone. The written direct testimony of witnesses shall be exchanged by the parties at least 10 days prior to the hearing. The oral direct testimony provided by a witness at a hearing conducted by telephone will be limited to the presentation of the written direct testimony, unless the examiner finds that oral direct testimony which is supplemental to the written direct testimony would further the public interest and would not constitute surprise.
                (2) The parties shall not be required to exchange testimony in accordance with this paragraph if the hearing is scheduled to begin less than 20 days after the examiner's notice stating the time of the hearing.
                (g) Evidence—(1) In general. (i) The testimony of witnesses at a hearing shall be upon oath or affirmation, subject to cross-examination, and shall be reported verbatim.
                (ii) Any witness may, in the discretion of the examiner, be examined separately and apart from all other witnesses except those who may be parties to the proceeding.
                (iii) The examiner shall exclude, insofar as practicable, evidence which is immaterial, irrelevant, or unduly repetitious, or which is not of the sort upon which responsible persons are accustomed to rely.
                (2) Objections. (i) If a party objects to the admission or rejection of any evidence or to the limitation of the scope of any examination or cross-examination, the party shall state briefly the grounds of such objections, whereupon an automatic exception will follow if the objection is overruled by the examiner. The transcript or recording shall not include argument or debate thereon except as ordered by the examiner. The ruling of the examiner on any objection shall be a part of the transcript or recording.
                (ii) Only objections made before the examiner may subsequently be relied upon in the proceeding.
                (3) Depositions. The deposition of any witness shall be admitted in the manner provided in and subject to the provisions of § 47.16.
                (4) Affidavits. Except as is otherwise provided in these rules, affidavits may be admitted only if the evidence is otherwise admissible and the parties agree (which may be determined by their failure to make timely objections) that affidavits may be used.
                (5) Proof and authentication of official records or documents. An official record or document, if admissible for any purpose, shall be admissible in evidence without the production of the person who made or prepared the same. Such record or document shall be evidenced by an official publication thereof or by a copy attested by the person having legal authority to make such attestation. The person attesting the copy shall make a certificate showing such authority.
                (6) Exhibits. (i) All written statements, charts, tabulations, or similar data offered in evidence at the hearing shall, after identification by the proponent and upon a satisfactory showing of the admissibility of the contents thereof, be numbered as exhibits, received in evidence, and made a part of the record. Unless the examiner finds that the furnishing of copies is impracticable, a copy of each exhibit shall be filed with the examiner for the use of each other party to the proceeding. The examiner shall advise the parties as to the exact number of copies which will be required to be filed.
                (ii) If the testimony of a witness refers to a statute, a report, document, recording, or transcript, the examiner, after inquiry relating to the identification of such statute, report, document, recording, or transcript, shall determine whether the same shall be produced at the hearing and physically be made a part of the evidence as an exhibit, or whether it shall be incorporated into the evidence by reference. If relevant and material matter offered in evidence is embraced in a report, document, recording, or transcript containing immaterial or irrelevant matter, such immaterial or irrelevant matter shall, insofar as practicable, be designated by the party and segregated and excluded.
                (7) [Reserved]
                (8) Offer of proof. Whenever evidence is excluded from the record, the party offering such evidence may make an offer of proof, which shall be included in the transcript or recording. The offer of proof shall consist of a brief statement describing the evidence to be offered. If the evidence consists of a brief oral statement or of an exhibit, it shall be inserted into the transcript or recording in toto. In such event, it shall be considered a part of the transcript or recording if the Secretary decides that the examiner's ruling in excluding the evidence was erroneous. The examiner shall not allow the insertion of such evidence in toto if the taking of such evidence will consume a considerable length of time at the hearing. In the latter event, if the Secretary decides that the examiner erred in excluding the evidence, and that such error was substantial, the hearing shall be reopened to permit the taking of such evidence.
                (h) Oral argument before examiner. The examiner may permit the parties or their counsel to argue orally at the hearing or at some other time prior to the transmittal of the record to the Secretary as provided in this part. Such argument may be limited by the examiner to any extent that the examiner finds necessary for the expeditious or proper disposition of the proceeding.
                (i) Transcript or recording. (1) Hearings to be conducted by telephone shall be recorded verbatim by electronic recording device. Hearings conducted by audio-visual telecommunication or the personal attendance of any individual who is expected to participate in the hearing shall be transcribed, unless the examiner finds that recording the hearing verbatim would expedite the proceeding and the examiner orders the hearing to be recorded verbatim.
                (2) If a hearing is recorded verbatim, a party requests the transcript of a hearing or part of a hearing, and the examiner determines that the disposition of the proceeding would be expedited by a transcript of the hearing or part of a hearing, the examiner shall order the verbatim transcription of the recording as requested by the party.
                (3) If a reporter transcribes or records the testimony at a hearing, the reporter shall deliver the original transcript or recording, with exhibits thereto attached, to the examiner, who will retain such copy for the official file and for use in preparing his or her report. The reporter will also deliver to the examiner such other copy or copies as may be ordered by the Department, which copy or copies the examiner will forward to the Hearing Clerk.

                (4) Parties to the proceeding, or others, who desire a copy of the transcript or recording of the hearing may place orders at the hearing with the reporter, who will furnish and deliver such copies direct to the purchaser upon payment of the applicable rate.
                [10 FR 2213, Feb. 27, 1945; 11 FR 224, Jan. 4, 1946, as amended at 24 FR 10055, Dec. 12, 1959; 27 FR 12398, Dec. 14, 1962; 38 FR 30445, Nov. 5, 1973; 47 FR 21234, May 18, 1982; 60 FR 8460, Feb. 14, 1995; 64 FR 38107, July 15, 1999]
              
              
                § 47.16
                Depositions.
                (a) Application for taking deposition. Upon the application of a party to the proceeding, the examiner as defined in § 47.2(i)(1) may, except as provided in paragraph (b) of this section, at any time after the filing of the moving papers, order, over the facsimile signature of the Secretary, the taking of testimony by deposition. The application shall be in writing, shall be filed with the Hearing Clerk, and shall set forth:
                (1) The name and address of the proposed deponent; (2) the name and address of the person (referred to hereinafter in this section as the “officer”), qualified under the regulations in this part to take depositions, before whom the proposed examination is to be made; (3) the proposed time of the deposition which, unless otherwise agreed, shall be at least 30 days after the date of the mailing of the application; (4) the proposed place of the deposition; (5) the proposed manner in which the deposition is to be conducted (telephone, audio-visual telecommunication, or by personal attendance of the individuals who are expected to participate in the deposition); and (6) the reasons for taking the deposition.
                (b) Examiner's order for taking deposition. (1) If, after examination of the application, the examiner is of the opinion that the deposition should be taken, or if the parties are using depositions in lieu of affidavits pursuant to § 47.20(b)(2), the examiner shall order the taking of the deposition. In no case, except for good cause shown, may the examiner order the taking of a deposition less than 10 days prior to the designated date of deposition. The order shall be filed with the Hearing Clerk upon the parties in accordance with § 47.4.
                (2) The order shall state:
                (i) The time of the deposition (which unless otherwise agreed shall not be less than 20 days after the filing of the order);
                (ii) The place of the deposition;
                (iii) The manner of the deposition (telephone, audio-visual telecommunication, or personal attendance of those who are to participate in the deposition);
                (iv) The name of the officer before whom the deposition is to be made; and
                (v) The name of the deponent.
                (3) The deposition shall be conducted in the manner (telephone, audio-visual telecommunication, or personal attendance of those who are to participate in the deposition) agreed to by the parties.
                (4) If the parties cannot agree on the manner in which the deposition is to be conducted:
                (i) The deposition shall be conducted by telephone unless the examiner determines that conducting the deposition by audio-visual telecommunication:
                (A) Is necessary to prevent prejudice to a party;
                (B) Is necessary because of a disability of any individual expected to participate in the deposition; or
                (C) Would cost less than conducting the deposition by telephone.
                (ii) If the deposition is not conducted by telephone, the deposition shall be conducted by audio-visual telecommunication unless the examiner determines that conducting the deposition by personal attendance of any individual who is expected to participate in the deposition:
                (A) Is necessary to prevent prejudice to a party;
                (B) Is necessary because of a disability of any individual expected to participate in the deposition; or
                (C) Would cost less than conducting the deposition by telephone or audio-visual telecommunication.
                (c) Qualification of officer. The deposition shall be made before the examiner or before an officer authorized by the law of the United States or by the law of the place of the examination to administer oaths, or before an officer authorized by the Secretary to administer oaths.
                (d) Procedure on examination. (1) The deponent shall be examined under oath or affirmation and shall be subject to cross-examination. The testimony of the deponent shall be recorded by the officer or some person under the officer's direction. In lieu of oral examination, parties may transmit written questions to the officer prior to examination and the officer shall propound the written questions to the deponent.
                (2) The applicant shall arrange for the examination of the witness either by oral examination or by written questions. If the place of business of the opposing party is more than 100 miles from the place of the examination, the applicant will be required to conduct the examination by means of written questions, unless the parties otherwise agree or the examiner otherwise orders. If the examination is conducted by means of written questions, copies of the applicant's questions must be received by the other party to the proceeding and the officer at least 10 days prior to the date set for the examination unless otherwise agreed, and any cross questions of a party other than the applicant must be received by the applicant and the officer at any time prior to the time of the examination.
                (e) Certification by officer. The officer shall certify on the deposition that the deponent was duly sworn by the officer and that the deposition is a true record of the deponent's testimony. The officer shall then securely seal the deposition, together with one copy thereof (unless there are more than two parties to a proceeding, in which case there should be another copy for each additional party), in an envelope and mail the same by registered mail to the Hearing Clerk.
                (f) Use of depositions. A deposition taken in accord with this section or in accord with the provisions of the Rules of Civil Procedure of the Courts of the United States, may be used in a proceeding under the act if the examiner finds that the evidence is otherwise admissible. If a deposition has been taken, and the party upon whose application it was taken refuses to offer it in evidence, the other party may offer the deposition, or any part thereof, in evidence.
                [10 FR 2209, Feb. 27, 1945, as amended at 56 FR 174, Jan. 3, 1991; 60 FR 8461, Feb. 14, 1995; 64 FR 38107, July 15, 1999]
              
              
                § 47.17
                Subpoenas.
                (a) Issuance of subpoenas. The attendance of witnesses and the production of documentary evidence from any place in the United States on behalf of any party to the proceeding may, by subpoena, be required at any designated place of hearing or at any designated place for the taking of a deposition. Subpoenas may be issued by the Secretary, or by the examiner, over the facsimile signature of the Secretary upon a reasonable showing by the applicant of the grounds, necessity, and reasonable scope thereof. Except for good cause shown, applications for subpoenas shall be filed with the Hearing Clerk at least 30 days prior to the designated date of hearing or deposition. Except for good cause shown, the examiner shall not issue subpoenas less than 20 days prior to the designated date of hearing or deposition.
                (b) Application for subpoena duces tecum. Subpoenas for the production of documentary evidence shall be issued only upon a verified written application. Such application shall specify, as exactly as possible, the documents desired and shall show their competency, relevancy, materiality, and the necessity for their production.
                (c) Service of subpoenas. Subponeas may be served by any person not less than 18 years of age. The party at whose instance a subponea is issued shall be responsible for service thereof. Subpoenas shall be served as provided in § 47.4.
                [10 FR 2209, Feb. 27, 1945; 11 FR 224, Jan. 4, 1946; 19 FR 57, Jan. 6, 1954, as amended at 38 FR 30445, Nov. 5, 1973; 56 FR 175, Jan. 3, 1991; 60 FR 8462, Feb. 14, 1995; 64 FR 38107, July 15, 1999]
              
              
                § 47.18
                Fees and mileage.

                Witnesses who are subpoenaed and who appear in the proceeding, including witnesses whose depositions are taken, shall be paid the same fees and mileage that are paid witnesses in the courts of the United States, and persons taking depositions shall be entitled to the same fees as are paid for like services in the courts of the United States, to be paid by the party at whose request the deposition is taken. Witness fees and mileage shall be paid by the party at whose instance the witnesses appear, and claims therefor shall be presented to such party.
              
              
                § 47.19
                Post-hearing procedure before the examiner.
                (a) Certification of transcript or recording. As soon as practicable after receipt of the transcript or recording, the examiner shall prepare his or her certificate stating that, to the best of his or her knowledge and belief, the transcript or recording is a true, correct, and complete transcript or recording of the testimony given at the hearing, except in such particulars as the examiner shall specify, and that the exhibits transmitted are all the exhibits received in evidence at the hearing, with such exceptions as the examiner shall specify. The original of such certificate shall be attached to the original transcript or recording and a copy of such certificate shall be furnished to each of the parties and to the Hearing Clerk. The examiner shall correct the original copy of the transcript or recording by adding or crossing out (but without obscuring the text) at the appropriate places any words necessary to make the text conform to the correct meaning, as certified by the examiner.
                (b) Proposed findings of fact, conclusions, and order. The examiner shall decide and shall announce at the hearing whether proposed findings of fact, conclusions, and order may be filed by the parties. If allowed by the examiner, he or she shall announce a definite calendar day as the time within which these documents may be filed. Such findings of fact, conclusions, and order shall be based solely upon the evidence of record. They may be accompanied by supporting briefs and by a statement of objections made to the rulings of the examiner at the hearing.
                (c) Briefs. If the examiner does not allow proposed findings of fact, conclusions, and order to be filed, the parties shall be given until a definite calendar day to file briefs.
                (d) Claim for award of fees and expenses—(1) Filing. Prior to the close of the hearing, or within 20 days thereafter, each party may file with the Hearing Clerk a claim for the award of the fees and expenses which he incurred in connection with the oral hearing. No award of fees and expenses to the prevailing party and against the losing party shall be made unless a claim therefor has been filed, and failure to file a claim within the time allowed shall constitute a waiver thereof.
                (2) Fees and expenses which may be awarded to prevailing party. The term “fees and expenses,” as used in section 7(a) of the Act, includes:
                (i) Reasonable fees of an attorney or authorized representative for appearance at the hearing and for the taking of depositions necessary for introduction at the hearing; (ii) fees and mileage for necessary witnesses at the rates provided for witnesses in the courts of the United States; (iii) fees for the notarizing of a deposition and its reduction to writing; (iv) fees for serving subpenas; and (v) other fees and expenses necessarily incurred in connection with the oral hearing. Fees and expenses which are not considered to be reasonable or necessarily incurred in connection with the oral hearing will not be awarded.
                (3) Form of claim. A claim for fees and expenses shall be in the form of a written itemized statement of the fees and expenses claimed, which shall include an explanation of how each item was computed, to which there shall be attached an affidavit, made by the party or the party's authorized attorney or agent having knowledge of the facts, that each such item is correct and has been necessarily incurred in connection with the oral hearing in the proceeding and that the services for which fees are claimed were actually and necessarily performed.
                (4) Service of claim. A copy of each such claim filed shall be served by the Hearing Clerk on the other party or parties to the proceeding.
                (5) Objections to claim. Within 20 days after being served with a copy of a claim for fees and expenses, the party so served may file with the Hearing Clerk written objections to the allowance of any or all of the items claimed. If evidence is offered in support of an objection, it must be in affidavit form. A copy of any such objections shall be served by the Hearing Clerk on the other party or parties.
                (6) Reply to objections to claim. A claimant who is served with a copy of objections to his or her claim may, within 20 days after such service, file with the Hearing Clerk a reply to such objection. If evidence is offered in support of a reply, it must be in affidavit form. A copy of any such reply shall be served by the Hearing Clerk on the other party or parties.
                (7) Further inquiry by examiner. Whenever it is deemed desirable or necessary for the proper disposition of a claim, the examiner may request statements as to specific matters from either or both parties. Any statements so furnished shall be served by the examiner on the other party.
                (8) Number of copies. All documents or papers authorized by this paragraph to be filed with the examiner shall be filed in triplicate: Provided, That, where there are more than two parties to the proceeding an additional copy shall be filed for each additional party.
                (e) The examiner's report. The examiner, with the assistance and collaboration of such employees of the Department as may be assigned for the purpose, and within a reasonable time after the termination of the periods allowed for the filing of the submissions of the parties allowed by this section, shall prepare, upon the basis of the evidence received at the hearing and with due consideration of submissions of the parties filed pursuant to this section, his or her report. Such report shall be filed with the Hearing Clerk and shall be prepared in the form of a final order for the signature of the Secretary, but shall not be served upon the parties, unless and until it shall have been signed by the Secretary, as hereinafter provided.
                [38 FR 30445, Nov. 5, 1973, as amended at 41 FR 50803, Nov. 18, 1976; 56 FR 175, Jan. 3, 1991; 60 FR 8462, Feb. 14, 1995; 64 FR 38107, July 15, 1999]
              
              
                § 47.20
                Documentary procedure.
                (a) In general. The documentary procedure described in this section shall, whenever it is applicable as provided in paragraph (b) of this section, take the place and serve in lieu of the oral hearing procedure hereinbefore provided. Under the documentary procedure, the pleadings of the parties, if verified in accordance with paragraph (h) of this section, and any report of investigation filed with the Hearing Clerk pursuant to § 47.7 will be considered as evidence in the proceeding. Under the shortened procedure, the pleadings of the parties, if verified in accordance with paragraph (h) of this section, and any report of investigation filed with the Hearing Clerk pursuant to § 47.7, will be considered as evidence in the proceeding. In addition, the parties may submit written proof in support of the complaint, answer, or reply, as the case may be, in the form of verified statements or depositions. After the close of the evidence, the parties may file briefs.
                (b) When applicable—(1) Where damages claimed do not exceed $30,000. The documentary procedure provided for in this section shall (except as provided in § 47.15(a)) be used in all reparation proceedings in which the amount of damages claimed, either in the complaint or in the counterclaim, does not exceed $30,000 (excluding interest).
                (2) Where damages claimed exceed $30,000. In any proceeding in which the amount of damages claimed, either in the complaint or in the counterclaim, is greater than $30,000 (excluding interest), the examiner, whenever he or she is of the opinion that proof may be fairly and adequately presented by use of the documentary procedure provided for in this section, shall suggest to the parties that they consent to the use of such procedure. Parties are free to consent to such procedure if they choose, and declination of consent will not affect or prejudice the rights or interests of any party. A party, if he or she has not waived oral hearing, may consent to the use of the documentary procedure on the condition that depositions rather than affidavits be used. In such case, if the other party agrees, depositions shall be required to be filed in lieu of verified statements. If any party who has not waived oral hearing does not consent to the use of the documentary procedure, the proceeding will be set for oral hearing. The suggestion that the documentary procedure be used need not originate with the examiner. Any party may address a request to the examiner asking that the documentary procedure be used.
                (c) Complainant's opening statement. Within twenty (20) days after service of respondent's answer, complainant may file a verified opening statement, accompanied by any pertinent documents, which documents must be identified in the statement. If the answer is verified, complainant's evidence concerning the allegations of the answer should be included in the opening statement.
                (d) Respondent's answering statement. Within twenty (20) days after service of complainants' opening statement or service of notice by the examiner that complainant has not filed an opening statement, respondent may file a verified answering statement, accompanied by any pertinent documents, which documents must be identified in the statement.
                (e) Complainant's statement in reply. If respondent files an answering statement, complainant may, within twenty (20) days after service thereof upon complainant, file a verified statement in reply, accompanied by any pertinent documents, which documents must be identified in the statement.
                (f) Use of depositions in lieu of verified statements. Depositions may be used in lieu of verified statements under paragraphs (c), (d), and (e) of this section.
                (g) Briefs. Promptly after the conclusion of the presentation of evidence, the examiner shall notify the parties that they may file briefs within twenty (20) days after the receipt of such notice.
                (h) Verification. Verification shall be made under oath of any facts set forth in the pleading or statement, by the person who signs the pleading or statement. Certification by a notary public is insufficient. The form of verification may be as follows:
                
                
                  __________, being first duly sworn, says that he (or she) has read the foregoing document and knows the contents thereof and that the facts set forth therein are true, except as to matters therein stated on information and belief, and as to such matters he believes them to be true, and that he (or she) is duly authorized to sign the document.
                  Subscribed and sworn to before me this ___ day of ________, 19__.
                  (Notary Public)
                
                
                (i) Stipulations. In addition to or in lieu of the statements referred to in this section, the parties may file with the Hearing Clerk stipulations of fact signed by the parties or their representatives. Such stipulations filed with the Hearing Clerk shall become a part of the record.
                (j) Waiver of right to file. Failure to file, within the time prescribed, any document authorized by this section shall constitute a waiver of the right to file such document.
                (k) The examiner's report. Within a reasonable time after the time allowed for filing briefs, the examiner shall prepare his or her report in the manner prescribed in § 47.19(d).
                (l) Assignment for oral hearing. Whenever it is deemed desirable or necessary for the proper disposition of the proceeding, the examiner, upon his or her own or any party's motion, may order the proceeding set down for oral hearing at any stage of the proceeding.
                [27 FR 12398, Dec. 14, 1962, as amended at 47 FR 21234, May 18, 1982; 56 FR 175, Jan. 3, 1991; 60 FR 8462, Feb. 14, 1995; 64 FR 38107, July 15, 1999]
              
              
                § 47.21
                Transmittal of record.
                The Hearing Clerk, immediately after the filing of the examiners' report, shall transmit to the Secretary the record of the proceeding. Such record shall include: The pleadings; motions and requests filed, and rulings thereon; the report of investigation conducted by the Fruit and Vegetable Programs; the transcript or record of the testimony taken at the hearing, together with the exhibits filed therein; any statements or stipulations filed under the documentary procedure; any documents or papers filed in connection with conferences; such proposed findings of fact, conclusions, and orders and briefs as may have been permitted to be filed in connection with the hearing as provided in § 47.19(b) and (c); such statements of objections, and briefs in support thereof, as may have been filed in the proceeding; and the examiner's report.
                [64 FR 38108, July 15, 1999]
              
              
                § 47.22
                Argument before Secretary.
                (a) Oral argument. There shall be no right to oral argument other than as provided in § 47.15(h).
                
                (b) Briefs. The Secretary will consider any proposed findings of fact, conclusions, and orders, statements of objections, and briefs filed as provided in § 47.19(b). Briefs filed in accordance with § 47.19(c) and those filed in support of statements of fact will also be considered by the Secretary.
                [10 FR 2209, Feb. 27, 1945, as amended at 12 FR 1026, Feb. 13, 1947; 60 FR 8462, Feb. 14, 1995]
              
              
                § 47.23
                Issuance of order.
                As soon as practicable after the receipt of the record from the Hearing Clerk, the Secretary, upon the basis of and after due consideration of the record, shall issue his or her order in the proceeding. Unless the Secretary disagrees with the order as drafted for his or her signature by the examiner, as provided in § 47.19(d), the Secretary shall issue as his or her order the order so prepared by the examiner. If the Secretary deems it advisable to do so, the Secretary may direct that the order be served upon the parties as a tentative order and that the parties be allowed such period of time, not to exceed 20 days, as the Secretary may specify, within which to file exceptions thereto and written argument or briefs in support of such exceptions.
                [10 FR 2209, Feb. 27, 1945, as amended at 60 FR 8462, Feb. 14, 1995]
              
              
                § 47.24
                Rehearing, reargument, reconsideration of orders, reopening of hearings, reopening after default.
                (a) Petitions to rehear, reargue, and reconsider. A petition for rehearing or reargument of the proceeding, or for reconsideration of the order, shall be made by petition to the Secretary filed with the Hearing Clerk within 20 days after the date of service of the order. Every such petition shall state specifically the matters claimed to have been erroneously decided and the alleged errors. If the Secretary concludes that the questions raised by the petition have been sufficiently considered in the issuance of the order, the Secretary shall dismiss the petition without service on the other party. Otherwise, the Secretary shall direct that a copy of the petition be served upon such party by the Hearing Clerk. The filing of a petition to rehear or reargue a proceeding, or to reconsider an order, shall automatically operate to set aside the order pending final action on the petition. Only one petition to rehear, reargue, or reconsider will be accepted from each party, except when a mathematical or typographical error appears in either the original decision and order or in the decision on reconsideration.
                (b) Petition to reopen. A petition to reopen the hearing to take further evidence may be filed with the examiner at any time prior to the issuance of the final order. Every such petition shall state briefly the nature and purpose of the evidence to be adduced, shall show that such evidence is not merely cumulative, and shall set forth a good reason why such evidence was not adduced at the hearing. Every such petition shall be served by the Hearing Clerk on the other party in the proceeding.
                (c) Procedure for disposition of petitions. Within 20 days following the service of any petition provided for in this section, the other party to the proceeding may file with the Hearing Clerk an answer thereto. In the event that any such petition is granted the applicable rules of practice shall be followed.
                (d) Reopening after default. The party in default in the filing of an answer or reply required or authorized under this part may petition to reopen the proceeding at any time prior to the expiration of 20 days from the date of service of the default order. If, in the judgment of the examiner, after notice to and consideration of the views of the other party(ies), there is good reason for granting such relief, the party in default will be allowed 20 days from the date of the order reopening the proceeding to file an answer.
                [10 FR 2209, Feb. 27, 1945, as amended at 56 FR 175, Jan. 3, 1991; 60 FR 8462, Feb. 14, 1995; 64 FR 38108, July 15, 1999; 65 FR 29941, May 10, 2000]
              
              
                § 47.25
                Filing; extensions of time; effective date of filing; computations of time; official notice.
                (a) Filing, number of copies. Except as is provided otherwise herein, all documents or papers required or authorized by these rules to be filed with the Hearing Clerk shall be filed in triplicate: Provided, That, where there are more than two parties to the proceeding, a sufficient number of copies shall be filed so as to provide for service upon all the parties to the proceeding. Any document or paper required or authorized by the regulations in this part to be filed with the Hearing Clerk shall, during the course of an oral hearing, be filed with the examiner.
                (b) Extensions of time. The time for the filing of any document or paper (except an informal complaint) required or authorized under the regulations in this part to be filed may be extended by the examiner (before the transmittal of the record to the Secretary) or by the Secretary (after such transmittal), if, in the judgment of the examiner or the Secretary, as the case may be, there is good reason for the extension.
                (c) Effective date of filing. Any document or paper required or authorized under the regulations in this part to be filed shall be deemed to be filed when it reaches the Department in Washington, DC; or, if filed with any officer or employee of the Regulatory Branch of the Fruit and Vegetable Programs at any place outside the District of Columbia, it shall be deemed to be filed at the time when it is received by such officer or employee.
                (d) Computations of time. Saturdays, Sundays and holidays shall be included in computing the time allowed for the filing of any document or paper: Provided, That, when such time expires on a Saturday, Sunday or Federal holiday, such period shall be extended to include the next following business day.
                (e) Official notice. In any proceeding official notice may be taken of (1) such matters as are judicially noticed by the courts of the United States; (2) any other matter of technical, scientific, or commercial fact of established character; and (3) relevant publications and records of the Department.
                [10 FR 2217, Feb. 27, 1945; 11 FR 224, Jan. 4, 1946, as amended at 24 FR 10055, Dec. 12, 1959; 56 FR 175, Jan. 3, 1991; 60 FR 8462, Feb. 14, 1995; 64 FR 38108, July 15, 1999]
              
            
            
              Rules Applicable to Disciplinary Proceedings
              
                § 47.46
                Rule applicable to all proceedings.

                The Secretary may act in the place and stead of an examiner or judge in any proceeding hereunder. When the Secretary so acts, the Hearing Clerk shall transmit the record to the Secretary at the expiration of the period provided for the filing of proposed findings of fact, conclusions and orders, and the Secretary shall thereupon, after due consideration of the record, issue his or her final order in the proceeding: Provided, That the Secretary may issue a tentative order in which event the parties shall be afforded an opportunity to file exceptions before the issuance on the final order.
                [12 FR 1026, Feb. 13, 1947, as amended at 38 FR 30447, Nov. 5, 1973; 60 FR 8462, Feb. 14, 1995]
              
            
            
              Rules Applicable to the Determination as to Whether a Person Is Responsibly Connected With a Licensee Under the Perishable Agricultural Commodities Act
              
                § 47.47
                Additional definitions.
                The following definitions, which are in addition to those in § 47.2 (a) through (h), shall be applicable to proceedings under §§ 47.47 through 47.49.
                (a) Chief means the Chief of the PACA Branch, or any officer or employee to whom authority has heretofore lawfully been delegated or to whom authority may hereafter lawfully be delegated by the Chief, to act in such capacity.
                (b) PACA Branch means that PACA Branch of the Fruit and Vegetable Programs.
                (c) Petition for review means the document filed requesting review by an Administrative Law Judge of the Chief's determination.
                [61 FR 11504, Mar. 21, 1996]
              
              
                § 47.48
                Scope and applicability.

                These rules govern the determination of whether a person is responsibly connected with licensees under the Perishable Agricultural Commodities Act of 1930, as amended, or with persons whose license issued under the act has been suspended, revoked, or terminated or with persons who transact business subject to the act, but fail to obtain the required license.
                [43 FR 30788, July 18, 1978]
              
              
                § 47.49
                Determinations.
                (a) The PACA Branch shall determine whether a person was at the time in issue responsibly connected with a licensee whose license is subject to suspension, revocation, or termination or which is subject to having the facts and circumstances of violations of the act published. Such determination shall be made on the basis of license records on file with the PACA Branch, and such other information as may be available.
                (b) Upon determining that a person was responsibly connected at the time in issue with a licensee which is subject to the suspension or revocation of its license, or which is subject to having the facts and circumstances of violations of the Act published, and that the employment status and licensing of such person may be restricted, the PACA Branch shall notify the person in writing of his or her status and of any employment and licensing restrictions resulting therefrom.
                (c) If a person believes he or she was not responsibly connected with a licensee at the time in issue, he or she may submit the reasons for such belief in written form, along with all pertinent documents, within 30 days of the receipt of such notification to the Chief, who will promptly review the matter and advise the person in writing of the Chief's determination and the reasons for reaching such determination.
                (d) Within 30 days of receipt of notification of the Chief's determination, a person who disagrees with such determination may file with the Hearing Clerk, pursuant to § 1.130-1.151 of this title, a petition for review of the determination.
                [43 FR 30788, July 18, 1978, as amended at 60 FR 8462, Feb. 14, 1995; 61 FR 11504, Mar. 21, 1996]
              
            
          
          
            Pt. 48
            PART 48—REGULATIONS OF THE SECRETARY OF AGRICULTURE FOR THE ENFORCEMENT OF THE PRODUCE AGENCY ACT
            
              
                Definitions
                Sec.
                48.1
                Meaning of words.
                48.2
                Definitions.
              
              
                Administration
                48.3
                Director.
              
              
                Violations
                48.4
                Destroying or dumping.
                48.5
                False report or statement.
                48.6
                Failure to account.
              
              
                Justification for Dumping
                48.7
                Evidence to justify dumping.
              
              
                Complaints
                48.8
                Filing of complaints.
              
            
            
              Authority:
              Sec. 3, 44, Stat. 1355, as amended; 7 U.S.C. 494.
            
            
              Source:
              24 FR 7127, Sept. 3, 1959, unless otherwise noted.
            
            
              Definitions
              
                § 48.1
                Meaning of words.
                Words in this part in the singular form shall be deemed to import the plural, and vice versa, as the case may demand.
              
              
                § 48.2
                Definitions.
                Unless the context otherwise requires, the following terms shall be construed as follows:
                (a) Act means “An act to prevent the destruction or dumping, without good and sufficient cause therefor, of farm produce received in interstate commerce by commission merchants and others, and to require them truly and correctly to account for all farm produce received by them,” approved March 3, 1927 (44 Stat. 1355; 7 U.S.C. 491-497).
                (b) Person means an individual, partnership, association or corporation.
                (c) Secretary means the Secretary of Agriculture of the United States, or any officer or employee of the Department to whom authority has heretofore been delegated, or to whom authority may hereafter be delegated, to act in his stead.
                
                (d) Service means the Consumer and Marketing Service, United States Department of Agriculture.
                (e) Deputy Administrator means the Deputy Administrator for Marketing Services, or any officer or employee of the Service, to whom authority has heretofore lawfully been delegated, or to whom authority may hereafter lawfully be delegated, to act in his stead.
                (f) Director means the Director of the Fruit and Vegetable Division of the Service, or any officer or employee of the Division to whom authority has heretofore lawfully been delegated, or to whom authority may hereafter lawfully be delegated by the Director to act in his stead.
                (g) Produce means all fresh fruits and fresh vegetables generally considered by the trade as perishable fruits and vegetables, melons, dairy or poultry products, or any perishable farm products of any kind or character.
                (h) Truly and correctly to account means, unless otherwise stipulated by the parties, that the consignee of produce shall, within ten days after the final sale is made of any produce received for sale on consignment in interstate commerce or in the District of Columbia, render to the consignor thereof a true and correct itemized statement of the gross sales as well as all selling charges and all other charges or expenses paid and a statement of the net proceeds or deficit, and make full payment to the consignor of the net proceeds so received together with a full explanation of the disposition of any and all produce not sold.
                (i) Good and sufficient cause means, with respect to destroyed, abandoned, discarded, or dumped produce, that the produce so dealt with had no commercial value, or that some other legal justification for so dealing with such produce existed, such as an order of condemnation by a health officer or definite authority from the shipper.
                (j) Commercial value means any value that the produce may have for any purpose that can be ascertained in the exercise of due diligence by the consignee without unreasonable expense on loss of time.
              
            
            
              Administration
              
                § 48.3
                Director.
                The Director shall perform, for and under the supervision of the Secretary and the Deputy Administrator, such duties as the Secretary or the Deputy Administrator may require in enforcing the provisions of the Act and the regulations issued thereunder.
              
            
            
              Violations
              
                § 48.4
                Destroying or dumping.
                Any person receiving produce in interstate commerce or in the District of Columbia for or on behalf of another who, without good and sufficient cause, shall destroy or abandon, discard as refuse, or dump any produce, directly or indirectly or through collusion with any person, shall be considered to have violated the Act.
              
              
                § 48.5
                False report or statement.
                Any person receiving produce in interstate commerce or in the District of Columbia for or on behalf of another shall be considered to have violated the Act if, knowingly and with intent to defraud, he makes any false report or statement to the person from whom such produce was received concerning the handling, condition, quality, quantity, sale, or disposition thereof.
              
              
                § 48.6
                Failure to account.
                Any person receiving produce in interstate commerce or in the District of Columbia for or on behalf of another shall be considered to have violated the Act if, knowingly and with intent to defraud, he fails truly and correctly to account to the person from whom such produce was received.
              
            
            
              Justification for Dumping
              
                § 48.7
                Evidence to justify dumping.

                Any person, receiving produce in interstate commerce or in the District of Columbia, having reason to destroy, abandon, discard as refuse or dump such produce, should, prior to such destroying, abandoning, discarding or dumping, obtain a dumping certificate or other evidence of justification for such action. Certification, showing that the produce has no commercial value, should be obtained from:
                (a) An inspector authorized by the United States Department of Agriculture to inspect produce; or (b) a health officer, or food inspector of any State, county, parish, city or municipality or of the District of Columbia. When no inspector or health officer, as designated in paragraph (a) or (b) of this section is available, affidavits as to the condition of the produce should be obtained from two disinterested persons having no financial interest in the produce involved or in the business of a person financially interested therein, and who are unrelated by blood or marriage to any such financially interested person, and who, at the time of certification, and for a period of at least one year immediately prior thereto, have been engaged in the handling of the same general kind or class of produce with respect to which such affidavits are to be made. The certificate or affidavit obtained for justifying dumping should identify the produce to be dumped by giving the name of the shipper, any identifying marks or brands on the original container, the type of container, the commodity, the quantity, the date of inspection, and contain a short description of the condition of the produce to be dumped at the time of inspection. The name, address and title of the person or persons making such inspection should also be designated on the certificate or affidavit.
              
            
            
              Complaints
              
                § 48.8
                Filing of complaints.
                Any person having reason to believe that the Act or the regulations in this part have been violated should submit promptly all available facts with respect thereto to the Director for investigation and appropriate action.
              
            
          
          
            Pt. 50
            PART 50—RULES OF PRACTICE GOVERNING WITHDRAWAL OF INSPECTION AND GRADING SERVICES
            
              
                Subpart A—General
                Sec.
                50.1
                Scope and applicability of rules of practice.
              
              
                Subpart B—Supplemental Rules of Practice
                50.10
                Definitions.
                50.11
                Conditional withdrawal of service.
                50.12
                Summary suspension of service.
              
            
            
              Authority:
              7 U.S.C. 1621 et seq.; 7 CFR 2.35, 2.41.
            
            
              Source:
              60 FR 8463, Feb. 14, 1995, unless otherwise noted.
            
            
              Subpart A—General
              
                § 50.1
                Scope and applicability of rules of practice.

                (a) The Rules of Practice Governing Formal Adjudicatory Proceedings Instituted by the Secretary Under Various Statutes set forth in §§ 1.130 through 1.151 of this title are rules of practice applicable to adjudicatory proceedings under the regulations promulgated under 7 U.S.C. 1621 et seq. for denial or withdrawal of inspection, certification, or grading service. In addition, the supplemental rules of practice in subpart B of this part shall be applicable to adjudicatory proceedings under the regulations promulgated under 7 U.S.C. 1621 et seq. for denial or withdrawal of inspection, certification, or grading service.
                (b) Neither the rules of practice in §§ 1.130 through 1.151 of this title nor the supplemental rules of practice in subpart B of this part modify existing procedures for refusing to inspect, grade, or certify a specific lot of a product because of adulteration, improper preparation of the lot for grading, improper presentation of the lot for grading, or because of failure to comply with any similar requirements set forth in applicable regulations.
              
            
            
              Subpart B—Supplemental Rules of Practice
              
                § 50.10
                Definitions.
                
                  Director. The Director of the Division or any employee of the Division to whom authority to act in his or her stead is delegated.
                
                  Division. The Division of the Agricultural Marketing Service, United States Department of Agriculture, initiating the withdrawal of inspection, certification, or grading service.
                
                
                  Mailing. Depositing an item in the United States mail with postage affixed and addressed as necessary to cause the item to be delivered to the address shown by ordinary mail, certified mail, or registered mail.
              
              
                § 50.11
                Conditional withdrawal of service.
                (a) The Director may withdraw grading or inspection service from a person for correctable cause. The grading or inspection service withdrawn, after appropriate corrective action is taken, will be restored immediately, or as soon thereafter as a grader or inspector can be made available.
                (b) Written notice of withdrawal of grading or inspection service under this section shall be given to the person from whom grading or inspection services will be withdrawn in advance of withdrawal, whenever it is feasible to provide such an advance written notice. If advance written notice is not given, the withdrawal action and the reasons for the withdrawal shall be confirmed as promptly as circumstances permit, unless the deficiency which is the basis for the withdrawal has already been corrected.
              
              
                § 50.12
                Summary suspension of service.
                (a) General. In any situation in which the integrity of grading or inspection service would be jeopardized if the grading or inspection service were continued pending a decision in a proceeding to withdraw grading or inspection service, such service to the respondent may be suspended effective on the third day after mailing of a written notice of the suspension of service to the respondent's last known address or designated address or upon actual receipt of the written notice, whichever is earlier.
                (b) Actual or threatened physical violence. In any case of actual or threatened physical violence to an inspector or grader, grading and inspection services to the respondent may be suspended prior to the transmittal of the written notice of suspension to the respondent. A written notice shall be given as promptly as circumstances permit.
              
            
          
        
        
          
          SUBCHAPTER C—REGULATIONS AND STANDARDS UNDER THE AGRICULTURAL MARKETING ACT OF 1946 AND THE EGG PRODUCTS INSPECTION ACT
          
            Pt. 51
            PART 51—FRESH FRUITS, VEGETABLES AND OTHER PRODUCTS 1 2
               (INSPECTION, CERTIFICATION, AND STANDARDS)
            
              
                1 Among such other products are the following: Raw nuts, Christmas trees and evergreens; flowers and flower bulbs; and onion sets.
            
            
              
                2 None of the requirements in the regulations of this part shall excuse failure to comply with any Federal, State, county, or municipal laws applicable to products covered in the regulations in this part.
            
            
              
                Subpart—Regulations
                
                  Administrative
                  Sec.
                  51.1
                  Administration of regulations.
                
                
                  Definitions
                  51.2
                  Terms defined.
                  51.3
                  Designation of official certificates, memoranda, marks, other identifications and devices for purposes of the Agricultural Marketing Act.
                
                
                  Inspection Service
                  51.4
                  Where inspection service is offered.
                  51.5
                  Who may obtain inspection service.
                  51.6
                  How to make application.
                  51.7
                  Form of application.
                  51.8
                  Filing of application.
                  51.9
                  When application may be rejected.
                  51.10
                  When application may be withdrawn.
                  51.11
                  Authority to request inspection.
                  51.12
                  Accessibility of products.
                  51.13
                  Basis of service.
                  51.14
                  Order of inspection service.
                  51.15
                  Financial interest of inspector.
                  51.16
                  Postponing inspection service.
                  51.17
                  Official sampling.
                  51.18
                  Certificate forms.
                  51.19
                  Issuance of certificates.
                  51.20
                  Issuance of corrected certificates.
                  51.21
                  Disposition of inspection certificates.
                  51.22
                  Disposition of samples.
                  51.23
                  Report of inspection results prior to issuance of formal report.
                
                
                  Appeal Inspection
                  51.24
                  When appeal inspection may be requested.
                  51.25
                  Where to file for an appeal inspection and information required.
                  51.26
                  Record of filing time.
                  51.27
                  When appeal inspection may be refused.
                  51.28
                  When an application for an appeal inspection may be withdrawn.
                  51.29
                  Order in which made.
                  51.30
                  Who shall perform appeal inspections.
                  51.31
                  Appeal inspection certificate.
                
                
                  Licensing of Inspectors
                  51.32
                  Who may be licensed.
                  51.33
                  Application to become a licensed inspector.
                  51.34
                  Suspension or revocation of license of a licensed inspector.
                  51.35
                  Surrender of license.
                  51.36
                  Expiration and renewal of license.
                
                
                  Schedule of Fees and Charges at Destination Markets
                  51.37
                  Charges for fees, rates, and expenses.
                  51.38
                  Basis for fees and rates.
                  51.39
                  Fees for appeal inspections.
                  51.40
                  Traveling and other expenses.
                  51.41
                  Fees for additional copies of inspection certificates.
                  51.42
                  Charges for inspection services on a contract basis.
                  51.43
                  How fees shall be paid.
                  51.44
                  Disposition of fees.
                
                
                  Schedule of Fees and Charges at Shipping Point Areas
                  51.45
                  Fees and charges at shipping point areas.
                
                
                  Miscellaneous
                  51.46
                  Denial of inspection service.
                  51.47
                  Political activity.
                  51.48
                  Inspector's identification.
                  51.49
                  Approved identifications.
                  51.50
                  Custody of official inspection marking devices.
                  51.51
                  Prohibited uses of approved identification.
                  51.52
                  Licensing and identification of certain official devices.
                
                
                  Requirements for Plants Operating Under Continuous Inspection on a Contract Basis
                  51.53
                  Continuous inspections.
                  51.54
                  Plant survey.
                  51.55
                  Premises.
                  51.56
                  Buildings and structures.
                  51.57
                  Facilities.
                  51.58
                  Equipment.
                  51.59
                  Operations and operating procedures.
                  51.60
                  Termination of contracts.
                  51.61
                  Congressional interest in contracts.
                  
                  51.62
                  OMB control numbers assigned pursuant to the Paperwork Reduction Act.
                
              
              
                Subpart—United States Standards for Grades of Apples
                
                  Grades
                  51.300
                  U.S. Extra Fancy.
                  51.301
                  U.S. Fancy.
                  51.302
                  U.S. No. 1.
                  51.303
                  U.S. Utility.
                  51.304
                  Combination grades.
                
                
                  Color Requirements
                  51.305
                  Color requirements.
                
                
                  Tolerances
                  51.306
                  Tolerances.
                
                
                  Application of Tolerances
                  51.307
                  Application of tolerances.
                
                
                  Methods of Sampling and Calculation of Percentages
                  51.308
                  Methods of sampling and calculation of percentages.
                
                
                  Condition After Storage or Transit
                  51.309
                  Condition after storage or transit.
                
                
                  Packing Requirements
                  51.310
                  Packing requirements.
                
                
                  Marking Requirements
                  51.311
                  Marking requirements.
                
                
                  Definitions
                  51.312
                  Mature.
                  51.313
                  Overripe.
                  51.314
                  Clean.
                  51.315
                  Fairly well formed.
                  51.316
                  Injury.
                  51.317
                  Damage.
                  51.318
                  Serious damage.
                  51.319
                  Seriously deformed.
                  51.320
                  Diameter.
                
                
                  U.S. Condition Standards for Export
                  51.321
                  U.S. Condition Standards for Export.
                
                
                  Metric Conversion Table
                  51.322
                  Metric conversion table.
                
              
              
                Subpart—United States Standards for Grades of Apples for Processing
                
                  Grades
                  51.340
                  U.S. No. 1.
                  51.341
                  U.S. No. 2.
                  51.342
                  U.S. Cider.
                
                
                  Culls
                  51.343
                  Culls.
                
                
                  Size
                  51.344
                  Size.
                
                
                  Application of Standards
                  51.345
                  Application of standards.
                
                
                  Tolerances
                  51.346
                  Tolerances.
                
                
                  Application of Tolerances
                  51.347
                  Application of tolerances.
                
                
                  Definitions
                  51.348
                  One variety.
                  51.349
                  Overripe.
                
              
              
                Subpart—United States Standards for Grades of Grapefruit (Texas and States other than Florida, California, and Arizona)
                
                  Grades
                  51.620
                  U.S. Fancy.
                  51.621
                  U.S. No. 1.
                  51.622
                  U.S. No. 1 Bright.
                  51.623
                  U.S. No. 1 Bronze.
                  51.624
                  U.S. Combination.
                  51.625
                  U.S. No. 2.
                  51.626
                  U.S. No. 2 Russet.
                  51.627
                  U.S. No. 3.
                
                
                  Tolerances
                  51.628
                  Tolerances.
                
                
                  Sample for Grade or Size Determination
                  51.629
                  Sample for grade or size determination.
                
                
                  Standard Pack
                  51.630
                  Standard pack.
                
                
                  Definitions
                  51.631
                  Mature.
                  51.632
                  Similar varietal characteristics.
                  51.633
                  Well colored.
                  51.634
                  Firm.
                  51.635
                  Well formed.
                  51.636
                  Smooth texture.
                  51.637
                  Injury.
                  51.638
                  Discoloration.
                  51.639
                  Fairly well colored.
                  51.640
                  Fairly well formed.
                  51.641
                  Fairly smooth texture.
                  51.642
                  Damage.
                  51.643
                  Fairly firm.
                  51.644
                  Slightly misshapen.
                  51.645
                  Slightly rough texture.
                  51.646
                  Serious damage.
                  51.647
                  Slightly colored.
                  51.648
                  Misshapen.
                  51.649
                  Slightly spongy.
                  51.650
                  Very serious damage.
                  51.651
                  Diameter.
                  51.652
                  Classification of defects.
                
                
                  
                  Metric Conversion Table
                  51.653
                  Metric conversion table.
                
              
              
                Subpart—United States Standards for Grades of Oranges (Texas and States Other Than Florida, California, and Arizona)
                
                  General
                  51.680
                  General.
                
                
                  Grades
                  51.681
                  U.S. Fancy.
                  51.682
                  U.S. No. 1.
                  51.683
                  U.S. No. 1 Bright.
                  51.684
                  U.S. No. 1 Bronze.
                  51.685
                  U.S. Combination.
                  51.686
                  U.S. No. 2.
                  51.687
                  U.S. No. 2 Russet.
                  51.688
                  U.S. No. 3.
                
                
                  Tolerances
                  51.689
                  Tolerances.
                
                
                  Sample for Grade or Size Determination
                  51.690
                  Sample for grade or size determination.
                
                
                  Standard Pack
                  51.691
                  Standard pack for oranges except Temple variety.
                
                
                  Standard Sizing
                  51.692
                  Standard sizing.
                
                
                  Definitions
                  51.693
                  Mature.
                  51.694
                  Similar varietal characteristics.
                  51.695
                  Well colored.
                  51.696
                  Firm.
                  51.697
                  Well formed.
                  51.698
                  Smooth texture.
                  51.699
                  Injury.
                  51.700
                  Discloration.
                  51.701
                  Fairly smooth texture.
                  51.702
                  Damage.
                  51.703
                  Fairly well colored.
                  51.704
                  Reasonably well colored.
                  51.705
                  Fairly firm.
                  51.706
                  Slightly misshapen.
                  51.707
                  Slightly rough texture.
                  51.708
                  Serious damage.
                  51.709
                  Misshapen.
                  51.710
                  Slightly spongy.
                  51.711
                  Very serious damage.
                  51.712
                  Diameter.
                  51.713
                  Classification of defects.
                
                
                  Metric Conversion Table
                  51.714
                  Metric conversion table.
                
              
              
                Subpart—United States Standards for Grades of Florida Grapefruit
                
                  Grades
                  51.750
                  U.S. Fancy.
                  51.751
                  U.S. No. 1 Bright.
                  51.752
                  U.S. No. 1.
                  51.753
                  U.S. No. 1 Golden.
                  51.754
                  U.S. No. 1 Bronze.
                  51.755
                  U.S. No. 1 Russet.
                  51.756
                  U.S. No. 2 Bright.
                  51.757
                  U.S. No. 2.
                  51.758
                  U.S. No. 2 Russet.
                  51.759
                  U.S. No. 3.
                
                
                  Tolerances
                  51.760
                  Tolerances.
                
                
                  Application of Tolerances
                  51.761
                  Application of tolerances.
                
                
                  Size
                  51.762
                  Size.
                
                
                  Definitions
                  51.763
                  Similar varietal characteristics.
                  51.764
                  Well colored.
                  51.765
                  Firm.
                  51.766
                  Well formed.
                  51.767
                  Mature.
                  51.768
                  Smooth texture.
                  51.769
                  Injury.
                  51.770
                  Discoloration.
                  51.771
                  Fairly well colored.
                  51.772
                  Fairly smooth texture.
                  51.773
                  Damage.
                  51.774
                  Fairly firm.
                  51.775
                  Slightly misshapen.
                  51.776
                  Slightly rough texture.
                  51.777
                  Serious damage.
                  51.778
                  Slightly colored.
                  51.779
                  Poorly colored.
                  51.780
                  Misshapen.
                  51.781
                  Slightly spongy.
                  51.782
                  Very serious damage.
                  51.783
                  Diameter.
                  51.784
                  Classification of defects.
                
              
              
                Subpart—United States Standards for Grades of Table Grapes (European or Vinifera Type)
                
                  Grades
                  51.880
                  U.S. Extra Fancy Table.
                  51.881
                  U.S. Extra Fancy Export.
                  51.882
                  U.S. Fancy Table.
                  51.883
                  U.S. Fancy Export.
                  51.884
                  U.S. No. 1 Table.
                  51.885
                  U.S. No. 1 Institutional.
                
                
                  Tolerances
                  51.886
                  Tolerances.
                
                
                  Application of Tolerances
                  51.887
                  Application of tolerances.
                
                
                  
                  Maturity Requirements
                  51.888
                  Maturity requirements.
                
                
                  Definitions
                  51.889
                  Well developed grapes.
                  51.890
                  One variety.
                  51.891
                  Uniform in appearance.
                  51.892
                  Color terms.
                  51.893
                  Firm.
                  51.894
                  Weak.
                  51.895
                  Shriveled at capstem.
                  51.896
                  Shattered.
                  51.897
                  Wet.
                  51.898
                  Decay.
                  51.899
                  Waterberry.
                  51.900
                  Sunburn.
                  51.901
                  Damage.
                  51.902
                  Fairly well filled.
                  51.903
                  Excessively tight.
                  51.904
                  Shot berries.
                  51.905
                  Dried berries.
                  51.906
                  Well developed and strong.
                  51.907
                  Diameter.
                  51.908
                  Serious damage.
                  51.909
                  Materially shriveled at capstem.
                  51.910
                  Straggly.
                  51.911
                  Container.
                  51.912
                  Export.
                  51.913
                  Clusters.
                
                
                  Metric Conversion Table
                  51.914
                  Metric conversion table.
                
              
              
                Subpart—United States Standards for Grades of Florida Oranges and Tangelos
                
                  General
                  51.1140
                  General.
                
                
                  Grades
                  51.1141
                  U.S. Fancy.
                  51.1142
                  U.S. No. 1 Bright.
                  51.1143
                  U.S. No. 1.
                  51.1144
                  U.S. No. 1 Golden.
                  51.1145
                  U.S. No. 1 Bronze.
                  51.1146
                  U.S. No. 1 Russet.
                  51.1147
                  U.S. No. 2 Bright.
                  51.1148
                  U.S. No. 2.
                  51.1149
                  U.S. No. 2 Russet.
                  51.1150
                  U.S. No. 3.
                
                
                  Tolerances
                  51.1151
                  Tolerances.
                
                
                  Application of Tolerances
                  51.1152
                  Application of tolerances.
                
                
                  Size
                  51.1153
                  Size.
                
                
                  Definitions
                  51.1154
                  Similar varietal characteristics.
                  51.1155
                  Well colored.
                  51.1156
                  Firm.
                  51.1157
                  Well formed.
                  51.1158
                  Mature.
                  51.1159
                  Smooth texture.
                  51.1160
                  Injury.
                  51.1161
                  Discoloration.
                  51.1162
                  Fairly smooth texture.
                  51.1163
                  Damage.
                  51.1164
                  Fairly well colored.
                  51.1165
                  Reasonably well colored.
                  51.1166
                  Poorly colored.
                  51.1167
                  Fairly firm.
                  51.1168
                  Slightly misshapen.
                  51.1169
                  Slightly rough texture.
                  51.1170
                  Serious damage.
                  51.1171
                  Misshapen.
                  51.1172
                  Slightly spongy.
                  51.1173
                  Very serious damage.
                  51.1174
                  Diameter.
                  51.1175
                  Classification of defects.
                
                
                  Standards for Internal Quality of Common Sweet Oranges (Citrus Sinensis (L) Osbeck)
                  51.1176
                  U.S. Grade AA Juice (Double A).
                  51.1177
                  U.S. Grade A Juice.
                  51.1178
                  Maximum anhydrous citric acid permissible for corresponding total soluble solids.
                  51.1179
                  Method of juice extraction.
                
              
              
                Subpart—United States Standards for Cleaned Virginia Type Peanuts in the Shell
                
                  Grades
                  51.1235
                  U.S. Jumbo Hand Picked.
                  51.1236
                  U.S. Fancy Hand Picked.
                
                
                  Unclassified
                  51.1237
                  Unclassified.
                
                
                  Definitions
                  51.1238
                  Mature.
                  51.1239
                  Pops.
                  51.1240
                  Paper ends.
                  51.1241
                  Damage.
                  51.1242
                  Count per pound.
                
              
              
                Subpart—United States Standards for Summer and Fall Pears
                
                  General
                  51.1260
                  General.
                
                
                  Grades
                  51.1261
                  U.S. No. 1.
                  51.1262
                  U.S. Combination.
                  51.1263
                  U.S. No. 2.
                
                
                  Unclassified
                  51.1264
                  Unclassified.
                
                
                  Tolerances
                  51.1265
                  Tolerances.
                
                
                  
                  Application of Tolerances
                  51.1266
                  Application of tolerances.
                
                
                  Basis for Calculating Percentages
                  51.1267
                  Basis for calculating percentages.
                
                
                  Condition After Storage or Transit
                  51.1268
                  Condition after storage or transit.
                
                
                  Standard Pack
                  51.1269
                  Sizing.
                  51.1270
                  Packing.
                  51.1271
                  Tolerances for standard pack.
                
                
                  Definitions
                  51.1272
                  Mature.
                  51.1273
                  Overripe.
                  51.1274
                  Carefully hand-picked.
                  51.1275
                  Clean.
                  51.1276
                  Black end.
                  51.1277
                  Fairly well formed.
                  51.1278
                  Damage.
                  51.1279
                  Seriously misshapen.
                  51.1280
                  Serious damage.
                
              
              
                Subpart—United States Standards for Winter Pears
                
                  General
                  51.1300
                  General.
                
                
                  Grades
                  51.1301
                  U.S. Extra No. 1.
                  51.1302
                  U.S. No. 1.
                  51.1303
                  U.S. Combination.
                  51.1304
                  U.S. No. 2.
                
                
                  Unclassified
                  51.1305
                  Unclassified.
                
                
                  Tolerances
                  51.1306
                  Tolerances.
                
                
                  Application of Tolerances
                  51.1307
                  Application of tolerances.
                
                
                  Basis for Calculating Percentages
                  51.1308
                  Basis for calculating percentages.
                
                
                  Condition After Storage or Transit
                  51.1309
                  Condition after storage or transit.
                
                
                  Standard Pack
                  51.1310
                  Sizing.
                  51.1311
                  Packing.
                  51.1312
                  Tolerances for standard pack.
                
                
                  Definitions
                  51.1313
                  Mature.
                  51.1314
                  Overripe.
                  51.1315
                  Carefully hand-picked.
                  51.1316
                  Clean.
                  51.1317
                  Well formed.
                  51.1318
                  Black end.
                  51.1319
                  Injury.
                  51.1320
                  Fairly well formed.
                  51.1321
                  Damage.
                  51.1322
                  Seriously misshapen.
                  51.1323
                  Serious damage.
                
              
              
                Subpart—United States Standards for Pears for Canning
                
                  General
                  51.1345
                  General.
                
                
                  Grades
                  51.1346
                  U.S. No. 1.
                  51.1347
                  U.S. No. 2.
                
                
                  Culls
                  51.1348
                  Culls.
                
                
                  Size
                  51.1349
                  Size.
                
                
                  Application of Standards
                  51.1350
                  Application of standards.
                
                
                  Definitions
                  51.1351
                  Mature.
                  51.1352
                  Handpicked.
                  51.1353
                  Firm.
                  51.1354
                  Well formed.
                  51.1355
                  Damage.
                  51.1356
                  Pears grown from late blooms.
                  51.1357
                  Seriously deformed.
                  51.1358
                  Serious damage.
                  51.1359
                  Diameter.
                
              
              
                Subpart—United States Standards for Grades of Pecans in the Shell
                
                  Grades
                  51.1400
                  U.S. No. 1.
                  51.1401
                  U.S. No. 2.
                
                
                  Size Classification
                  51.1402
                  Size classification.
                
                
                  Kernel Color Classification
                  51.1403
                  Kernel color classification.
                
                
                  Tolerances
                  51.1404
                  Tolerances.
                
                
                  Application of Tolerances
                  51.1405
                  Application of tolerances.
                
                
                  Sample for Grade or Size Determination
                  51.1406
                  Sample for grade or size determination.
                
                
                  Definitions
                  51.1407
                  Fairly uniform in color.
                  51.1408
                  Loose extraneous or foreign material.
                  
                  51.1409
                  Well developed.
                  51.1410
                  Fairly well developed.
                  51.1411
                  Poorly developed.
                  51.1412
                  Well cured.
                  51.1413
                  Damage.
                  51.1414
                  Serious damage.
                  51.1415
                  Inedible kernels.
                
                
                  Optional Determinations
                  51.1416
                  Optional determinations.
                
              
              
                Subpart—United States Standards for Grades of Shelled Pecans
                
                  Grades
                  51.1430
                  U.S. No. 1 Halves.
                  51.1431
                  U.S. No. 1 Halves and Pieces.
                  51.1432
                  U.S. No. 1 Pieces.
                  51.1433
                  U.S. Commercial Halves.
                  51.1434
                  U.S. Commercial Halves and Pieces.
                  51.1435
                  U.S. Commercial Pieces.
                
                
                  Color Classifications
                  51.1436
                  Color classifications.
                
                
                  Size Classifications
                  51.1437
                  Size classifications for halves.
                  51.1438
                  Size classifications for pieces.
                
                
                  Tolerances for Defects
                  51.1439
                  Tolerances for defects.
                
                
                  Application of Standards
                  51.1440
                  Application of standards.
                
                
                  Definitions
                  51.1441
                  Half-kernel.
                  51.1442
                  Piece.
                  51.1443
                  Particles and dust.
                  51.1444
                  Well dried.
                  51.1445
                  Fairly well developed.
                  51.1446
                  Poorly developed.
                  51.1447
                  Fairly uniform in color.
                  51.1448
                  Fairly uniform in size.
                  51.1449
                  Damage.
                  51.1450
                  Serious damage.
                
                
                  Metric Conversion Table
                  51.1451
                  Metric conversion table.
                
              
              
                Subpart—United States Standards for Grades of Fresh Plums and Prunes
                
                  Grades
                  51.1520
                  U.S. Fancy.
                  51.1521
                  U.S. No. 1.
                  51.1522
                  U.S. Combination.
                  51.1523
                  U.S. No. 2.
                  51.1524
                  [Reserved]
                
                
                  Tolerances
                  51.1525
                  Tolerances.
                
                
                  Application of Tolerances
                  51.1526
                  Application of tolerances.
                
                
                  Standard Pack
                  51.1527
                  Standard pack.
                
                
                  Definitions
                  51.1528
                  Well formed.
                  51.1529
                  Clean.
                  51.1530
                  Mature.
                  51.1531
                  Sunscald.
                  51.1532
                  Damage.
                  51.1533
                  Well colored.
                  51.1534
                  Fairly well colored.
                  51.1535
                  Badly misshapen.
                  51.1536
                  Serious damage.
                  51.1537
                  Diameter.
                
                
                  Metric Conversion Table
                  51.1538
                  Metric conversion table.
                
              
              
                Subpart—United States Standards for Grades of Potatoes
                
                  Grades
                  51.1540
                  [Reserved]
                  51.1541
                  U.S. No. 1.
                  51.1542
                  U.S. Commercial.
                  51.1543
                  U.S. No. 2.
                
                
                  Unclassified
                  51.1544
                  [Reserved]
                
                
                  Size
                  51.1545
                  Size.
                
                
                  Tolerances
                  51.1546
                  Tolerances.
                
                
                  Application of Tolerances
                  51.1547
                  Application of tolerances.
                
                
                  Samples for Grade and Size Determination
                  51.1548
                  Samples for grade and size determination.
                
                
                  Skinning
                  51.1549
                  Skinning.
                
                
                  Definitions
                  51.1550
                  Similar varietal characteristics.
                  51.1551
                  Firm.
                  51.1552
                  Clean.
                  51.1553
                  Fairly clean.
                  51.1554
                  Mature.
                  51.1555
                  Fairly well matured.
                  51.1556
                  Well shaped.
                  51.1557
                  Fairly well shaped.
                  51.1558
                  Seriously misshapen.
                  51.1559
                  [Reserved]
                  51.1560
                  Damage.
                  51.1561
                  Serious damage.
                  
                  51.1562
                  Freezing.
                  51.1563
                  Soft rot or wet breakdown.
                  51.1564
                  External defects.
                  51.1565
                  Internal defects.
                
                
                  Metric Conversion Table
                  51.1566
                  Metric conversion table.
                
              
              
                Subpart—United States Consumer Standards for Potatoes
                
                  Grades
                  51.1575
                  U.S. Grade A Small; U.S. Grade A Medium; U.S. Grade A Medium to Large; U.S. Grade A Large.
                  51.1576
                  U.S. Grade B Small; U.S. Grade B Medium; U.S. Grade B Medium to Large; U.S. Grade B Large.
                
                
                  Size
                  51.1577
                  Size range requirements.
                
                
                  Off-Grade
                  51.1578
                  Off-Grade potatoes.
                
                
                  Application of Tolerances
                  51.1579
                  Application of tolerances to individual containers.
                
                
                  Definitions
                  51.1580
                  Fairly well shaped.
                  51.1581
                  Fairly clean.
                  51.1582
                  Soft rot or wet breakdown.
                  51.1583
                  Damage.
                  51.1584
                  Internal discoloration.
                  51.1585
                  Mature.
                  51.1586
                  Serious damage.
                  51.1587
                  Diameter.
                
              
              
                Subpart—United States Standards for Grades of Florida Tangerines
                
                  Grades
                  51.1810
                  U.S. Fancy.
                  51.1811
                  U.S. No. 1 Bright.
                  51.1812
                  U.S. No. 1.
                  51.1813
                  U.S. No. 1 Golden.
                  51.1814
                  U.S. No. 1 Bronze.
                  51.1815
                  U.S. No. 1 Russet.
                  51.1816
                  U.S. No. 2 Bright.
                  51.1817
                  U.S. No. 2.
                  51.1818
                  U.S. No. 2 Russet.
                  51.1819
                  U.S. No. 3.
                
                
                  Tolerances
                  51.1820
                  Tolerances.
                
                
                  Application of Tolerances
                  51.1821
                  Application of tolerances.
                
                
                  Size
                  51.1822
                  Size.
                
                
                  Definitions
                  51.1823
                  Mature.
                  51.1824
                  Firm.
                  51.1825
                  Well formed.
                  51.1826
                  Damage.
                  51.1827
                  Highly colored.
                  51.1828
                  Discoloration.
                  51.1829
                  Well colored.
                  51.1830
                  Fairly well colored.
                  51.1831
                  Fairly firm.
                  51.1832
                  Fairly well formed.
                  51.1833
                  Serious damage.
                  51.1834
                  Reasonably well colored.
                  51.1835
                  Very serious damage.
                  51.1836
                  Diameter.
                  51.1837
                  Classification of defects.
                
              
              
                Subpart—United States Standards for Fresh Tomatoes
                
                  Grades
                  51.1855
                  U.S. No. 1.
                  51.1856
                  U.S. Combination.
                  51.1857
                  U.S. No. 2.
                  51.1858
                  U.S. No. 3.
                
                
                  Size
                  51.1859
                  Size.
                
                
                  Color Classification
                  51.1860
                  Color classification.
                
                
                  Tolerances
                  51.1861
                  Tolerances.
                
                
                  Application of Tolerances
                  51.1862
                  Application of tolerances.
                
                
                  Standard Weight
                  51.1863
                  Standard weight.
                
                
                  Definitions
                  51.1864
                  Similar varietal characteristics.
                  51.1865
                  Mature.
                  51.1866
                  Soft.
                  51.1867
                  Clean.
                  51.1868
                  Well developed.
                  51.1869
                  Fairly well formed.
                  51.1870
                  Fairly smooth.
                  51.1871
                  Damage.
                  51.1872
                  Reasonably well formed.
                  51.1873
                  Slightly rough.
                  51.1874
                  Serious damage.
                  51.1875
                  Misshapen.
                  51.1876
                  Very serious damage.
                  51.1877
                  Classification of defects.
                
              
              
                Subpart—United States Consumer Standards for Fresh Tomatoes
                
                  General
                  51.1900
                  General.
                
                
                  
                  Grades
                  51.1901
                  U.S. Grade A.
                  51.1902
                  U.S. Grade B.
                
                
                  Size and Maturity Classification
                  51.1903
                  Size classification.
                  51.1904
                  Maturity classification.
                
                
                  Off-Grade
                  51.1905
                  Off-Grade tomatoes.
                
                
                  Definitions
                  51.1906
                  Similar varietal characteristics.
                  51.1907
                  Mature.
                  51.1908
                  Well developed.
                  51.1909
                  Fairly well formed.
                  51.1910
                  Fairly smooth.
                  51.1911
                  Damaged.
                  51.1912
                  Badly misshapen.
                  51.1913
                  Serious damage.
                
              
              
                Subpart—United States Standards for Grades of Filberts in the Shell
                
                  Grade
                  51.1995
                  U.S. No. 1.
                
                
                  Application of Standards
                  51.1996
                  Application of standards.
                
                
                  Definitions
                  51.1997
                  Similar type.
                  51.1998
                  Dry.
                  51.1999
                  Well formed.
                  51.2000
                  Clean and bright.
                  51.2001
                  Blank.
                  51.2002
                  Split shell.
                  51.2003
                  Damage.
                  51.2004
                  Reasonably well developed.
                  51.2005
                  Badly misshapen.
                  51.2006
                  Rancidity.
                  51.2007
                  Moldy.
                  51.2008
                  Insect injury.
                
                
                  Metric Conversion Table
                  51.2009
                  Metric conversion table.
                
              
              
                Subpart—United States Standards for Grades of Almonds in the Shell
                
                  Grades
                  51.2075
                  U.S. No. 1.
                  51.2076
                  U.S. No. 1 Mixed.
                  51.2077
                  U.S. No. 2.
                  51.2078
                  U.S. No. 2 Mixed.
                
                
                  Application of Tolerances
                  51.2079
                  Application of tolerances.
                
                
                  Determination of Grade
                  51.2080
                  Determination of grade.
                
                
                  Definitions
                  51.2081
                  Similar varietal characteristics.
                  51.2082
                  Loose extraneous and foreign material.
                  51.2083
                  Clean.
                  51.2084
                  Fairly bright.
                  51.2085
                  Fairly uniform color.
                  51.2086
                  Well dried.
                  51.2087
                  Decay.
                  51.2088
                  Rancidity.
                  51.2089
                  Damage.
                  51.2090
                  Serious damage.
                  51.2091
                  Thickness.
                
              
              
                Subpart—United States Standards for Grades of Shelled Almonds
                
                  Grades
                  51.2105
                  U.S. Fancy.
                  51.2106
                  U.S. Extra No. 1.
                  51.2107
                  U.S. No. 1.
                  51.2108
                  U.S. Select Sheller Run.
                  51.2109
                  U.S. Standard Sheller Run.
                  51.2110
                  U.S. No. 1 Whole and Broken.
                  51.2111
                  U.S. No. 1 Pieces.
                
                
                  Mixed Varieties
                  51.2112
                  Mixed varieties.
                
                
                  Size
                  51.2113
                  Size requirements.
                  51.2114
                  Tolerances for size.
                
                
                  Application of Tolerances
                  51.2115
                  Application of tolerances.
                
                
                  Definitions
                  51.2116
                  Similar varietal characteristics.
                  51.2117
                  Whole.
                  51.2118
                  Clean.
                  51.2119
                  Well dried.
                  51.2120
                  Decay.
                  51.2121
                  Rancidity.
                  51.2122
                  Insect injury.
                  51.2123
                  Foreign material.
                  51.2124
                  Doubles.
                  51.2125
                  Split or broken kernels.
                  51.2126
                  Particles and dust.
                  51.2127
                  Injury.
                  51.2128
                  Damage.
                  51.2129
                  Serious damage.
                  51.2130
                  Diameter.
                  51.2131
                  Fairly uniform in size.
                
              
              
                Subpart—United States Standards for Shelled English Walnuts (Juglans Regia)
                
                  General
                  51.2275
                  Application.
                  51.2276
                  [Reserved]
                
                
                  Grades
                  51.2277
                  U. S. No. 1.
                  51.2278
                  U. S. Commercial.
                
                
                  Unclassified
                  51.2279
                  [Reserved]
                
                
                  
                  Tolerances for Grade Defects
                  51.2280
                  Tolerances for grade defects.
                
                
                  Color Requirements
                  51.2281
                  Color classifications.
                  51.2282
                  Tolerances for color.
                  51.2283
                  Off color.
                
                
                  Size Requirements
                  51.2284
                  Size classification.
                  51.2285
                  Tolerances for size.
                
                
                  Application of Tolerances
                  51.2286
                  Application of tolerances.
                
                
                  Definitions
                  51.2287
                  Well dried.
                  51.2288
                  Clean.
                  51.2289
                  Shell.
                  51.2290
                  Insect injury.
                  51.2291
                  Rancidity.
                  51.2292
                  Damage.
                  51.2293
                  Serious damage.
                  51.2294
                  Very serious damage.
                  51.2295
                  Half kernel.
                  51.2296
                  Three-fourths half kernel.
                
              
              
                Subpart—United States Standards for Grades of Kiwifruit
                51.2335
                Grades.
                51.2336
                Tolerances.
                51.2337
                Application of tolerances.
                51.2338
                Standard pack.
                51.2339
                Definitions.
                51.2340
                Classification of defects.
                51.2341
                Sample size for grade determination.
              
              
                Subpart—United States Standards for Grades of Pistachio Nuts in the Shell
                51.2540
                General.
                51.2541
                U.S. Fancy, U.S. Extra No. 1, U.S. No. 1 and U.S. Select Grades.
                51.2542
                U.S. Artificially opened.
                51.2543
                U.S. Non-Split.
                51.2544
                Tolerances.
                51.2545
                Application of tolerances.
                51.2546
                Size.
                51.2547
                Definitions.
                51.2548
                Average moisture content determination.
                51.2549
                Metric conversion table.
              
              
                Subpart—United States Standards for Grades of Shelled Pistachio Nuts
                51.2555
                General.
                51.2556
                Grades.
                51.2557
                Tolerances.
                51.2558
                Application of tolerances.
                51.2559
                Size classifications.
                51.2560
                Definitions.
                51.2561
                Average moisture content.
                51.2562
                Metric conversion table.
              
              
                Subpart—United States Standards for Grades for Sweet Cherries
                
                  Grades
                  51.2646
                  U.S. No. 1.
                  51.2647
                  U.S. Commercial.
                
                
                  Tolerances
                  51.2648
                  Tolerances.
                
                
                  Application of Tolerances
                  51.2649
                  Application of tolerances.
                
                
                  Definitions
                  51.2650
                  Similar varietal characteristics.
                  51.2651
                  Mature.
                  51.2652
                  Fairly well colored.
                  51.2653
                  Well formed.
                  51.2654
                  Clean.
                  51.2655
                  Damage.
                  51.2656
                  Diameter.
                  51.2657
                  Serious damage.
                  51.2658
                  Permanent defects.
                  51.2659
                  Condition defects.
                
                
                  Metric Conversion Table
                  51.2660
                  Metric conversion table.
                
              
              
                Subpart—United States Standards for Shelled Runner Type Peanuts
                
                  Grades
                  51.2710
                  U.S. No. 1 Runner.
                  51.2711
                  U.S. Runner Splits.
                  51.2712
                  U. S. No. 2 Runner.
                
                
                  Application of Tolerances
                  51.2713
                  Application of tolerances.
                
                
                  Definitions
                  51.2714
                  Similar vertical characteristics.
                  51.2715
                  Whole.
                  51.2716
                  Split.
                  51.2717
                  Broken.
                  51.2718
                  Foreign material.
                  51.2719
                  Unshelled.
                  51.2720
                  Minor defects.
                  51.2721
                  Damage.
                
              
              
                Subpart—United States Standards for Grades of Shelled Spanish Type Peanuts
                
                  Grades
                  51.2730
                  U.S. No. 1 Spanish.
                  51.2731
                  U.S. Spanish Splits.
                  51.2732
                  U.S. No. 2 Spanish.
                
                
                  Application of Tolerances
                  51.2733
                  Application of tolerances.
                
                
                  Definitions
                  51.2734
                  Spanish type.
                  51.2735
                  Whole.
                  51.2736
                  Split.
                  
                  51.2737
                  Broken.
                  51.2738
                  Foreign material.
                  51.2739
                  Damage.
                  51.2740
                  Minor defects.
                  51.2741
                  Unshelled.
                
              
              
                Subpart—United States Standards for Shelled Virginia Type Peanuts
                
                  Grades
                  51.2750
                  U.S. Extra Large Virginia.
                  51.2751
                  U.S. Medium Virginia.
                  51.2752
                  U.S. No. 1 Virginia.
                  51.2753
                  U.S. Virginia Splits.
                  51.2754
                  U.S. No. 2 Virginia.
                
                
                  Application of Tolerances
                  51.2755
                  Application of tolerances.
                
                
                  Definitions
                  51.2756
                  Similar varietal characteristics.
                  51.2757
                  Whole.
                  51.2758
                  Split.
                  51.2759
                  Broken.
                  51.2760
                  Foreign material.
                  51.2761
                  Unshelled.
                  51.2762
                  Minor defects.
                  51.2763
                  Damage.
                
              
              
                Subpart—United States Standards for Grades of Onions (Other Than Bermuda-Granex-Grano and Creole Types)
                
                  Grades
                  51.2830
                  U.S. No. 1.
                  51.2831
                  U.S. Export No. 1.
                  51.2832
                  U.S. Commercial.
                  51.2833
                  U.S. No. 1 Boilers.
                  51.2834
                  U.S. No. 1 Picklers.
                  51.2835
                  U.S. No. 2.
                
                
                  Size Classifications
                  51.2836
                  Size classifications.
                
                
                  Tolerances
                  51.2837
                  Tolerances.
                
                
                  Samples for Grade and Size Determination
                  51.2838
                  Samples for grade and size determination.
                
                
                  Application of Tolerances
                  51.2839
                  Application of tolerances.
                
                
                  Export Packing Requirements
                  51.2840
                  Export packing requirements.
                
                
                  Definitions
                  51.2841
                  Mature.
                  51.2842
                  Dormant.
                  51.2843
                  Fairly firm.
                  51.2844
                  Fairly well shaped.
                  51.2845
                  Wet sunscald.
                  51.2846
                  Doubles.
                  51.2847
                  Bottlenecks.
                  51.2848
                  Scallions.
                  51.2849
                  Damage.
                  51.2850
                  Diameter.
                  51.2851
                  Badly misshapen.
                  51.2852
                  Serious damage.
                  51.2853
                  One type.
                
                
                  Metric Conversion Table
                  51.2854
                  Metric conversion table.
                
              
              
                Subpart—United States Standards for Grades of Walnuts in the Shell
                
                  General
                  51.2945
                  Application.
                  51.2946
                  [Reserved]
                  51.2947
                  Method of inspection.
                
                
                  Grades
                  51.2948
                  U.S. No. 1.
                  51.2949
                  U.S. No. 2.
                  51.2950
                  U.S. No. 3.
                
                
                  Unclassifield
                  51.2951
                  [Reserved]
                
                
                  Size Specifications
                  51.2952
                  Size specifications.
                
                
                  Variety or Type Specifications
                  51.2953
                  Variety or type specifications.
                
                
                  Tolerances for Grade Defects
                  51.2954
                  Tolerances for grade defects.
                
                
                  Application of Tolerances
                  51.2955
                  Application of tolerances.
                
                
                  Definitions
                  51.2956
                  Practically clean.
                  51.2957
                  Bright.
                  51.2958
                  Splits.
                  51.2959
                  Injury by discoloration.
                  51.2960
                  Damage.
                  51.2961
                  Well dried.
                  51.2962
                  Decay.
                  51.2963
                  Dark discoloration.
                  51.2964
                  Rancidity.
                  51.2965
                  Fairly clean.
                  51.2966
                  Serious damage.
                
              
              
                Subpart—United States Standards for Florida Avocados
                
                  Grades
                  51.3050
                  U.S. No. 1.
                  51.3051
                  U.S. Combination.
                  51.3052
                  U.S. No. 2.
                  51.3053
                  U.S. No. 3.
                
                
                  Unclassified
                  51.3054
                  Unclassified.
                
                
                  
                  Standard Pack
                  51.3055
                  Standard pack.
                
                
                  Application of Tolerances
                  51.3056
                  Application of tolerances.
                
                
                  Definitions
                  51.3057
                  Similar varietal characteristics.
                  51.3058
                  Mature.
                  51.3059
                  Overripe.
                  51.3060
                  Well formed.
                  51.3061
                  Clean.
                  51.3062
                  Well colored.
                  51.3063
                  Well trimmed.
                  51.3064
                  Damage.
                  51.3065
                  Fairly well formed.
                  51.3066
                  Fairly well colored.
                  51.3067
                  Serious damage.
                  51.3068
                  Badly misshapen.
                  51.3069
                  Very serious damage.
                
              
              
                Subpart—United States Standards for Grades of Bermuda-Granex-Grano Type Onions
                
                  Grades
                  51.3195
                  U.S. No. 1.
                  51.3196
                  U.S. Combination.
                  51.3197
                  U.S. No. 2.
                
                
                  Size Classifications
                  51.3198
                  Size classifications.
                
                
                  Tolerances
                  51.3199
                  Tolerances.
                
                
                  Samples for Grade and Size Determination
                  51.3200
                  Samples for grade and size determination.
                
                
                  Application of Tolerances
                  51.3201
                  Application of tolerances.
                
                
                  Definitions
                  51.3202
                  Similar varietal characteristics.
                  51.3203
                  Mature.
                  51.3204
                  Fairly firm.
                  51.3205
                  Fairly well shaped.
                  51.3206
                  Wet sunscald.
                  51.3207
                  Doubles.
                  51.3208
                  Bottlenecks.
                  51.3209
                  Damage.
                  51.3210
                  Serious damage.
                  51.3211
                  Diameter.
                
                
                  Metric Conversion Table
                  51.3212
                  Metric conversion table.
                
              
              
                Subpart—United States Standards for Grades of Potatoes for Processing
                51.3410
                Grades.
                51.3411
                Usable piece.
                51.3412
                Unusable material.
                51.3413
                Size.
                51.3414
                Application of standards.
                51.3415
                Definitions.
                51.3416
                Classification of defects.
                51.3417
                Optional test for specific gravity.
                51.3418
                Optional test for fry color.
              
            
            
              Authority:
              7 U.S.C. 1621-1627.
            
            
              Subpart—Regulations 1
                
              
              
                
                  1 None of the requirements in the regulations of this subpart shall excuse failure to comply with any Federal, State, county, or municipal laws applicable to products covered in the regulations of this subpart.
              
              
                Source:
                32 FR 15066, Nov. 1, 1967, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                Administrative
                
                  § 51.1
                  Administration of regulations.
                  (a) The Administrator, Agricultural Marketing Service, U.S. Department of Agriculture, is charged with the administration of the regulations in this part, except at his discretion, he may delegate any or all such functions to any other officer or employee of the Agricultural Marketing Service of the Department.
                  (b) The conduct of all services and the hiring and licensing of inspection, grading and sampling personnel under these regulations shall be accomplished without discrimination as to race, color, religion, sex or national origin.
                  [39 FR 40937, Nov. 22, 1974. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
              
              
                Definitions
                
                  § 51.2
                  Terms defined.
                  Words in the regulations in this part in the singular form shall be deemed to import the plural, and vice versa, as the case may demand. For the purposes of the regulations in this part, unless the context otherwise requires, the following terms shall have the following meanings:
                  (a) Act. “Act” means the applicable provisions of the Agricultural Marketing Act of 1946 (60 Stat. 1087 et seq.) as amended; (7 U.S.C. 1621 et seq.) or any other act of Congress conferring like authority.
                  (b) Administrator. “Administrator” means the Administrator of Agricultural Marketing Service.
                  (c) Applicant. “Applicant” means any interested party who has applied for inspection service under the regulations in this part.
                  (d) Carlot. “Carlot”means any number of containers which contain a product of the same kind located on or unloaded from the same conveyance and available for inspection at the same time and location: Provided, That:
                  (1) Product of the same carlot shall be considered to be separate lots whenever the product differs markedly as to quality and/or condition, and such differences are definitely associated with certain brands, varieties, sizes or container markings;
                  (2) If the applicant requests more than one inspection certificate covering portions of the same carlot, the quantity of the carlot covered by each certificate shall be considered to be a separate carlot;
                  (3) If product of the same carlot is packed in more than one size or type container, each such size or type shall be considered to be a separate lot.
                  (e) Carlot equivalent. “Carlot equivalent” shall be the quantity of an individual product customarily loaded in common highway trailers.
                  (f) Condition. (1) “Condition” means the relative degree of soundness of a product which may affect its merchantability and includes those factors which are subject to change and may result from, but not necessarily limited to, age, improper handling, storage or lack of refrigeration.
                  (2) Examples of condition factors include maturity or stage of ripeness; state of freshness, such as crispness, tenderness, or toughness; wilting; shriveling or flabbiness; mechanical injuries resulting from improper handling after packing; progressive pathological, physiological, and virus diseases, including fungal and bacterial roots; and freezing damage which may occur in transit or storage; or any other factor which may occur, develop, or progress in the marketing channels.
                  (g) Agricultural Marketing Service. “Agricultural Marketing Service” means the Agricultural Marketing Service of the Department.
                  (h) Department. “Department” means the U.S. Department of Agriculture.
                  (i) Federal-State Inspection Agency. “Federal-State Inspection Agency” means any State agency, business association or trade organization, private firm, or other person or corporation with which the Department has entered into a cooperative agreement for inspection service.
                  (j) Grade. “Grade” means a class or rank of quality.
                  (k) Inspector. “Inspector” means any employee of the Department authorized by the Secretary or any other person licensed by the Secretary, to investigate, sample, inspect, and certify, in accordance with the regulations in this part, to any interested party the quality, quantity and/or condition of any fresh product covered in this part, and to perform related duties in connection with the inspection service.
                  (l) Inspection service. “Inspection service” means:
                  (1) The Service established and conducted under the regulations in this part for the determination and certification or other identification as to the grade, the quality and/or condition of fresh fruits or vegetables and related products including the condition of container.
                  (2) Performance by an inspector of any related services such as reporting the temperatures of loads or lots of fresh products.
                  (3) To observe conditions under which a product is being packed, to observe plant sanitation as a prerequisite to inspection of the packed product either on a continuous or periodic basis, or checkload the inspected product in connection with the marketing of the product.
                  (4) The issuance of inspection certificates or reports relating to paragraphs (j)(1), (2), and (3) of this section.
                  (m) Interested party. “Interested party” means any person who has a financial interest in the product for which inspection is requested.
                  (n) Person. “Person” means any individual, partnership, association, business trust, corporation, any organized group of persons (whether incorporated or not), the United States (including, but not limited to, any corporate agencies thereof), and any State, county, or municipal government, any common carrier, and any authorized agent of any of the foregoing.
                  (o) Packing plant. “Packing plant” means the premises, buildings, structures, and equipment including but not limited to, machines, utensils, fixtures, employed or used with respect to preparation and packing the product.
                  (p) Quality. “Quality” means the combination of the inherent properties or attributes of a product which determines its relative degree of excellence.
                  (q) Regulations. “Regulations” means the regulations in this subpart.
                  (r) Sample. “Sample” means any number of sample units to be used for inspection.
                  (s) Sample unit. “Sample unit” means a container and/or its entire contents, a portion of the contents of a container or other unit of a commodity, or a composite mixture of a commodity to be used for inspection.
                  (t) Sampling. “Sampling” means the act of selecting samples of a commodity for the purpose of inspection under the regulations in this part.
                  (u) Secretary. “Secretary” means the Secretary of Agriculture of the United States or any officer or employee of the Agricultural Marketing Service to whom authority has heretofore been delegated, or to whom authority may hereafter be delegated, to act in his stead.
                  [32 FR 15066, Nov. 1, 1967. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981; 56 FR 55799, Oct. 30, 1991]
                
                
                  § 51.3
                  Designation of official certificates, memoranda, marks, other identifications and devices for purposes of the Agricultural Marketing Act.
                  Subsection 203(h) of the Agricultural Marketing Act of 1946, as amended by Pub. L. 272, 84th Congress, provides criminal penalties for various specified offenses relating to official certificates, memoranda, marks or other identifications, and devices for making such marks or identifications, issued or authorized under section 203 of said act, and certain misrepresentations concerning the inspection or grading of agricultural products under said section. For the purpose of said subsection and the provisions in this part, the terms listed below shall have the respective meanings specified:
                  (a) Inspection certificate. “Inspection certificate” means any form of certification, either written or printed, used under this part to certify with respect to the inspection, identification, class, grade, quality, size, quantity, or condition of products (including the compliance of products with applicable specifications).
                  (b) Official memorandum. “Official memorandum” means any initial record of findings made by an authorized person in the process of grading, inspecting, or sampling pursuant to this part, any processing or plant-operation report made by an authorized person in connection with grading, inspecting, or sampling under this part, and any report made by an authorized person of services performed pursuant to this part.
                  (c) Official mark. “Official mark” means the grade mark, inspection mark, combined form of inspection and grade mark, and any other mark, or any variations in such marks, including those prescribed in § 51.49, approved by the Administrator and authorized to be affixed to any product, or affixed to or printed on the packaging material of any product, stating that the product was graded or inspected, or both, or indicating the appropriate U.S. grade or condition of the product, or for the purpose of maintaining the identity of products graded or inspected, or both, under this part.
                  (d) Official identification. “Official identification” means any United States (U.S.) standard designation of class, grade, quality, size, quantity, or condition specified in this part or any symbol, stamp, label or seal indicating that the product has been graded or inspected and/or indicating the class, grade, quality, size, quantity, or condition of the product approved by the Administrator and authorized to be affixed to any product, or affixed to or printed on the packaging material of any product.
                  (e) Official device. “Official device” means a stamping appliance, branding device, stencil, printed label, or any other mechanically or manually operated tool that is approved by the Administrator for the purpose of applying any official mark or other identification to any product or the packaging material thereof; or any device approved and designated by the Administrator as a USDA official device for use as a color standard, defect guide, or other similar aid to interpret the U.S. Department of Agriculture grade standards and to facilitate conduct of the Inspection Service.
                
              
              
                Inspection Service
                
                  § 51.4
                  Where inspection service is offered.
                  Products will be inspected at appropriate points indicated in paragraphs (a), (b), and (c) of this section whenever inspectors are available.
                  (a) Shipping points. Inspection service is available in all areas covered by cooperative agreements entered into on behalf of the Department with Cooperating Federal-State Inspection Agencies providing for this inspection work pursuant to authority contained in any Act of Congress, or may be provided in any other area which is not covered by a cooperative agreement if the Administrator determines that it is practicable to provide inspection service.
                  (b) Destination markets. Inspection is available in all central markets in which an inspection office is located.
                  (c) Other destination points. Inspection may be made at any point which may be conveniently reached from any terminal market in which an inspection office is located to the extent inspection personnel is available.
                  (d) Addresses of offices. Any prospective applicant may obtain an up-to-date list of inspection offices by addressing an inquiry to Fresh Products Standardization and Inspection Branch, Fruit and Vegetable Division, Agricultural Marketing Service, U.S. Department of Agriculture, Washington, D.C. 20250.
                
                
                  § 51.5
                  Who may obtain inspection service.
                  An application for inspection service may be made by any interested party including, but not limited to, the United States and any instrumentality or agency thereof, any State, county, municipality, or common carrier, and any authorized agent in behalf of the foregoing.
                
                
                  § 51.6
                  How to make application.
                  An application for inspection service may be filed in an office of inspection at any market referred to in § 51.4 (b), (c), or (d) or with any inspector. It may be made in writing, orally, electronically, or by telephone. If made orally or by telephone, the inspector may require that it be confirmed by the applicant in writing or electronically. An application may be made for one or more lots, or it may be in the nature of a blanket application for inspection of all designated lots of a given commodity within a particular period, or for all designated lots loaded or received at a specified point.
                  [81 FR 93572, Dec. 21, 2016]
                
                
                  § 51.7
                  Form of application.
                  Each application for inspection service shall state (a) the name and address of the applicant and the name and capacity of the person, if any, making the application in his behalf; (b) the name and address of the shipper; (c) the kind and quantity of the products involved; (d) the interest of the applicant therein; (e) the identification of the products by (1) grade, brand, or other marks, if practicable, (2) car number of carrier or number of truck or name of boat, if practicable, and (3) the name and location of the store, warehouse, or other place where the products are located; (f) the particular quality or condition concerning which inspection is requested, to which may be added the time and place at which it is desired that the inspection be made; (g) when the lot is to be inspected in a receiving market, the name and address of the receiver; (h) the name of the shipping point and of the destination, when known; and (i) such other information as may be necessary for identification of the product, or as may be required by the inspector or the Administrator.
                
                
                  § 51.8
                  Filing of application.

                  An application shall be regarded as filed only when made at the office of inspection nearest the place where the commodity is located. A record showing the date and time of filing shall be made and kept in such office.
                
                
                  § 51.9
                  When application may be rejected.
                  An application may be rejected by the inspector in charge of the appropriate office of inspection if the applicant objects to the inspector cutting an adequate number of specimens to determine the interior quality or condition of the product to be inspected, or for failure of the applicant (a) to observe the regulations of this part, (b) to furnish necessary information or to make the commodity reasonably available or accessible for inspection, (c) to pay for previous inspection services rendered, or (d) when it appears that to perform the inspection and certification service would not be to the best interest of the Government. Such applicant shall be notified promptly of the reason for such rejection.
                
                
                  § 51.10
                  When application may be withdrawn.

                  An application may be withdrawn by the applicant at any time before the inspection is performed: Provided, That the applicant shall pay any travel expenses, telephone, telegraph, or other expenses which have been incurred by the Inspection Service in connection with such application.
                
                
                  § 51.11
                  Authority to request inspection.
                  Proof of the interest of an applicant in the product involved, or of the authority of any person applying for inspection in behalf of another may be required, at the discretion of the inspector.
                
                
                  § 51.12
                  Accessibility of products.
                  The applicant shall cause the products for which inspection is requested to be made reasonably accessible for sampling or inspection and to be so placed as to disclose their quality or condition. Samples of the products drawn for examination shall be inspected only under such conditions as, in the opinion of the inspector, will permit a true and correct determination to be made of their quality or condition.
                
                
                  § 51.13
                  Basis of service.

                  Inspection and certification service for quality and/or condition shall be based upon the appropriate standards promulgated by the U.S. Department of Agriculture, applicable standards prescribed by the laws of the State where the particular product was produced, specifications of any governmental agency, written buyer and seller contract specifications, or any written specification by an applicant which is approved by the Administrator: Provided, That if such product is regulated pursuant to the Agricultural Marketing Agreement Act of 1937, as amended (7 U.S.C. 601 et seq.), or the comparable laws of any State, such inspection and certification shall be on the basis of the standards, if any, prescribed in, or pursuant to, the marketing order and/or agreement effective thereunder.
                
                
                  § 51.14
                  Order of inspection service.

                  Inspection service shall be performed, insofar as practicable, in the order of which applications are received, except that precedence shall be given (a) to the inspection of lots involved in complaints filed pursuant to the Perishable Agricultural Commodities Act, 1930 (U.S.C. 449a et seq.), and (b) to appeal inspections. Precedence may also be given to applications made on behalf of the Federal or State Government.
                
                
                  § 51.15
                  Financial interest of inspector.
                  No inspector shall inspect any product in which he is directly or indirectly financially interested.
                
                
                  § 51.16
                  Postponing inspection service.

                  If the inspector has reason to believe that, because of latent defects due to climatic or other conditions, he is unable to determine the true quality or condition of the product, he shall postpone examination for such period as may, in his judgment, be reasonably necessary to enable him to determine its true quality or condition. Inspection shall also be postponed by the inspector, unless otherwise directed by the applicant, if in his judgment examination of the product when exposed to low temperatures may result in damage to the product.
                
                
                  § 51.17
                  Official sampling.
                  Samples may be officially drawn by any duly authorized inspector and delivered, or shipped, for analysis and certification to the nearest designated market or to such market as shall be directed by the Administrator. The container in which such samples are delivered, or shipped, shall contain a statement, signed by the inspector who drew the samples, showing the time and place of the sampling and the brands or other identifying marks of the containers from which the samples were drawn. The certificate based on such samples shall show the time and place of drawing the samples, and the name of the inspector by whom they were drawn.
                
                
                  § 51.18
                  Certificate forms.
                  Certificates shall be issued on forms approved by the Administrator.
                
                
                  § 51.19
                  Issuance of certificates.
                  (a)(1) A separate certificate shall be issued for each lot inspected, except that when an application covers more than one lot a single certificate may be issued to cover all such lots. The person signing and issuing the certificate shall be one of the following:
                  (i) The inspector who performed the inspection;
                  (ii) An inspector designated by the Administrator as the “inspector in charge,” when the certificate represents composite inspection of several persons;
                  (iii) Another employee of the Inspection Service who has been authorized by the Administrator to act in a supervisory capacity; or
                  (iv) With the approval of the administrator, the signature of the person performing the inspection or that of an employee of the Inspection Service who has been authorized to act in a supervisory capacity may be affixed by computer to an official certificate.
                  (2) Provided, That in all cases the inspection certificate shall be prepared in accordance with the official memoranda of the inspector or inspectors who performed the inspection.
                  (b) When the inspection is made for the purpose of determining whether food products for use by the applicant comply with contract specifications therefor, a formal certificate need not be issued, but the fact of such compliance or noncompliance may be indicated by affixing an appropriate stamp or mark on such products or the containers thereof, at the discretion of the inspector.
                  [35 FR 13571, Aug. 26, 1970. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981; 51 FR 8478, Mar. 12, 1986; 84 FR 8590, Mar. 11, 2019]
                
                
                  § 51.20
                  Issuance of corrected certificates.
                  A corrected inspection certificate may be issued by the inspector who issued the original certificate after distribution of a certificate if errors, such as incorrect dates, grade statements, lot or car numbers, identification marks, types of containers, sizes, weights, quantities, or errors in any other pertinent information require the issuance of a corrected certificate. Whenever a corrected certificate is issued, such certificate shall supersede the inspection certificate which was issued in error and the superseded certificate shall become null and void after the issuance of the corrected certificate.
                
                
                  § 51.21
                  Disposition of inspection certificates.

                  (a) The original certificate, and not to exceed four copies (if requested by applicant prior to issuance), shall be delivered or mailed promptly to the applicant or to a person designated by him. One copy shall be delivered or mailed to the shipper of the inspected product. One copy shall be filed in the office of the inspector when the inspection is made by a Federal Government employee, otherwise, it shall be filed in the appropriate office of the cooperating Federal-State Inspection Agency. Unless otherwise directed by the Administrator, two copies of each official certificate issued on products received in destination markets shall be forwarded to the Administrator to be kept on file in Washington and no copies of official certificates issued at shipping point need be so forwarded. In the case of any product covered by a marketing agreement and/or order effective pursuant to the Agricultural Marketing Agreement Act of 1937, as amended (7 U.S.C. 601 et seq.), at least one copy of each certificate covering the inspection of such product shall, on request, be delivered to the administrative agency established thereunder, subject to such terms and conditions as the Administrator may prescribe. Copies may be furnished to other interested parties as outlined in § 51.41.
                  (b) [Reserved]
                  [63 FR 15277, Mar. 31, 1998]
                
                
                  § 51.22
                  Disposition of samples.
                  If it is necessary to take samples of the product to the inspection office for further examination, the inspector, after completion of inspection of such samples shall dispose of them or any usable portion as follows: (a) Ascertain from the applicant if the owner wants the samples returned to him at his expense, (b) if he does not want them returned at his expense, give them to a nonsectarian charitable organization or, (c) if they have a substantial monetary value, sell them and remit the proceeds to the Agricultural Marketing Service, U.S. Department of Agriculture, Washington, D.C. 20250, or if applicable, to the cooperating State Agency. Such proceeds shall be deposited to the credit of the Inspection Trust Fund, Federal or cooperating agency, whichever is applicable.
                
                
                  § 51.23
                  Report of inspection results prior to issuance of formal report.
                  Upon request of an applicant, all or any part of the contents of a certificate covering an inspection requested by him may be telegraphed or telephoned to him, or to any person designated by him, at his expense. If the application for such information is received after the certificate has been issued, it will be considered as an application for an extra copy of the certificate, and the fees prescribed in § 51.41 shall apply.
                
              
              
                Appeal Inspection
                
                  § 51.24
                  When appeal inspection may be requested.
                  An application for appeal inspection may be made by any financially interested person who is dissatisfied with the results of an inspection as stated in an inspection certificate, if the lot can be positively identified by the Inspection Service as the lot which was previously inspected.
                
                
                  § 51.25
                  Where to file for an appeal inspection and information required.
                  An appeal inspection may be obtained by the applicant, or other person financially interested in the product, by filing a request (a) with the Inspection Office nearest the point where the product is located, or (b) with the inspector who made the original inspection, or (c) with any district supervisory inspection office, or (d) with the Administrator. The application for the appeal inspection shall state the reasons therefor, and shall be accompanied by a copy of any previous inspection certificate or inspection report, and any other information which the applicant received regarding the quality or condition of the product at the time of the original inspection. Such application may be made orally (in person or by telephone), in writing, or by telegraph. If made orally, written confirmation shall be made promptly.
                
                
                  § 51.26
                  Record of filing time.
                  A record showing the date and time of filing an application for appeal inspection shall be made promptly by the receiving office.
                
                
                  § 51.27
                  When appeal inspection may be refused.
                  An application for an appeal inspection may be refused if: (a) The reasons for the appeal inspection are frivolous or not substantial; (b) the quality or condition of the product has undergone a material change since the inspection covering the product on which the appeal inspection is requested; (c) the lot in question is not, or cannot be, made accessible for the inspection; (d) the lot relative to which appeal inspection is requested cannot be identified positively by the inspector as the lot which was previously inspected; or (e) there is noncompliance with the regulations in this part. Such an applicant shall be notified promptly of the reason for refusal.
                
                
                  
                  § 51.28
                  When an application for an appeal inspection may be withdrawn.

                  An application for appeal inspection may be withdrawn by the applicant at any time before the appeal inspection is performed: Provided, That the applicant shall pay any travel expenses, telephone, telegraph or other expenses which have been incurred by the Inspection Service in connection with such application.
                
                
                  § 51.29
                  Order in which made.

                  Appeal inspections shall be made, as soon as practicable, following the time requested by the applicant and in the order in which applications are received. They shall take precedence over all other pending applications, except applications for inspections covering lots involved in complaints filed pursuant to the Perishable Agricultural Commodities Act, 1930 as amended (7 U.S.C. 499a et seq.).
                
                
                  § 51.30
                  Who shall perform appeal inspections.
                  Appeal inspections shall be performed by an inspector or inspectors authorized for this purpose by the Administrator and whenever practical, such appeal inspections shall be made by two inspectors.
                
                
                  § 51.31
                  Appeal inspection certificate.
                  After an appeal inspection has been completed, an appeal inspection certificate shall be issued showing the results of such appeal inspection; and such certificate shall supersede the inspection certificate previously issued for the product involved. Each appeal inspection certificate shall clearly identify the number and date of the inspection certificate which it supersedes. The superseded certificate shall become null and void upon the issuance of the appeal inspection certificate and shall no longer represent the quality described therein. The inspector or inspectors issuing an appeal inspection certificate shall sign the certificate and forward notice of such issuance to such persons as considered necessary to prevent misuse of the superseded certificate if the original and all copies of such superseded certificate have not previously been delivered to the inspector or inspectors issuing the appeal inspection certificate. The provisions in the regulations in this part concerning forms of certificates and issuance of certificates, shall apply to appeal inspection certificates, except that copies of such appeal inspection certificates shall be furnished all interested parties who receive copies of the superseded certificate.
                
              
              
                Licensing of Inspectors
                
                  § 51.32
                  Who may be licensed.
                  Persons who are employed by a cooperative Federal-State Inspection Agency and possess adequate qualifications, as determined by such examinations as the Administrator may consider to be appropriate, may be licensed as inspectors of products which may be inspected under the regulations in this part. Such license shall bear the printed signature of the Secretary and shall be countersigned by an authorized employee of the Department. A licensed inspector shall perform his duties pursuant to the regulations in this subpart as directed by the Administrator.
                
                
                  § 51.33
                  Application to become a licensed inspector.
                  Application to become a licensed inspector shall be made to the Administrator on forms furnished for that purpose. Each such application shall be filled in and signed by the applicant in his own handwriting, and the application shall contain or be accompanied by:
                  (a) A statement of present address, age, height, and weight of the applicant;
                  (b) A statement showing education and present and previous occupations, together with names of all employers for whom he has worked with periods of service, during the last 5 years previous to the date of his application;
                  (c) A statement by the applicant that he agrees to comply with all terms and conditions of the regulations in this part relating to the duties of inspectors; and
                  (d) Such other information as may be required by the Administrator.
                
                
                  
                  § 51.34
                  Suspension or revocation of license of a licensed inspector.
                  Pending final action by the Secretary, the Administrator may, whenever he deems such action necessary, suspend the license of any licensed inspector issued pursuant to the regulations in this part by giving notice of such suspension to the respective licensee, accompanied by a statement of the reasons therefor. Within 10 days after the receipt of the aforesaid notice and statement of the reasons by such licensee, he may file an appeal, in writing, with the Secretary, supported by any argument or evidence that he may wish to offer as to why his license should not be suspended or revoked. After the expiration of the aforesaid 10-day period and consideration of such argument and evidence, the Secretary will take such action as he deems appropriate with respect to such suspension or revocation. When no appeal is filed within the prescribed 10 days, the license shall be automatically revoked.
                
                
                  § 51.35
                  Surrender of license.
                  Upon termination of his services as a licensed inspector, or suspension or revocation of his license, a licensee shall surrender his license immediately to the office of inspection serving the area in which he is located. These same provisions shall apply in case of an expired license.
                
                
                  § 51.36
                  Expiration and renewal of license.
                  An inspector's license issued pursuant to the regulations in this subpart shall expire on December 31 of each year in which it is issued. The license of an inspector may be renewed by the issuance of a new license and the renewal shall subject the inspector to the terms and conditions of the regulations of this subpart.
                  [37 FR 11313, June 7, 1972. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
              
              
                Schedule of Fees and Charges at Destination Markets
                
                  § 51.37
                  Charges for fees, rates, and expenses.
                  For each carlot of product inspected, a fee or rate determined in accordance with §§ 51.38 and 51.39, and expenses determined in accordance with § 51.40, shall be paid by the applicant.
                  [56 FR 55800, Oct. 30, 1991]
                
                
                  § 51.38
                  Basis for fees and rates.
                  (a) For each calendar year, AMS will calculate the rate for services, per hour per program employee using the following formulas:
                  (1) Regular rate. The total AMS inspection program personnel direct pay divided by direct hours, which is then multiplied by the next year's percentage of cost of living increase, plus the benefits rate, plus the operating rate, plus the allowance for bad debt rate. If applicable, travel expenses may also be added to the cost of providing the service.
                  (2) Overtime rate. The total AMS inspection program personnel direct pay divided by direct hours, which is then multiplied by the next year's percentage of cost of living increase and then multiplied by 1.5 plus the benefits rate, plus the operating rate, plus an allowance for bad debt. If applicable, travel expenses may also be added to the cost of providing the service.
                  (3) Holiday rate. The total AMS inspection program personnel direct pay divided by direct hours which is then multiplied by the next year's percentage of cost of living increase and then multiplied by 2, plus benefits rate, plus the operating rate, plus an allowance for bad debt. If applicable, travel expenses may also be added to the cost of providing the service.
                  (b)(1) For each calendar year, based on previous fiscal year/historical actual costs, AMS will calculate the benefits, operating, and allowance for bad debt components of the regular, overtime and holiday rates as follows:
                  (i) Benefits rate. The total AMS inspection program direct benefits costs divided by the total hours (regular, overtime, and holiday) worked, which is then multiplied by the next calendar year's percentage cost of living increase. Some examples of direct benefits are health insurance, retirement, life insurance, and Thrift Savings Plan (TSP) retirement basic and matching contributions.
                  
                  (ii) Operating rate. The total AMS inspection program operating costs divided by total hours (regular, overtime, and holiday) worked, which is then multiplied by the percentage of inflation.
                  (iii) Allowance for bad debt rate. Total allowance for bad debt divided by total hours (regular, overtime, and holiday) worked.
                  (2) The calendar year cost of living expenses and percentage of inflation factors used in the formulas in this section are based on the most recent Office of Management and Budget's Presidential Economic Assumptions.
                  (c) When an inspection is delayed because product is not available or readily accessible, a charge for waiting time shall be determined using the formulas in this section.
                  [79 FR 67320, Nov. 13, 2014]
                
                
                  § 51.39
                  Fees for appeal inspections.
                  The fee to be charged to an applicant, including any Government agency, for appeal inspections on all products shall be at the same rate as those set forth in this part, except that when a material error is found in the determination of the original inspection, no fee will be charged.
                  [56 FR 55800, Oct. 30, 1991]
                
                
                  § 51.40
                  Traveling and other expenses.
                  Costs including travel incurred by the Agricultural Marketing Service in providing inspection service or appeal inspections may be charged to the applicant, including any Government agency. These charges shall be included with the fee for inspection on the bill furnished the applicant.
                  [56 FR 55800, Oct. 30, 1991]
                
                
                  § 51.41
                  Fees for additional copies of inspection certificates.
                  Additional copies of any inspection certificate other than those copies provided for in § 51.21, or copies of official memoranda, may be mailed, faxed, or otherwise provided to any interested party upon payment of a fee of $5.00 for each copy.
                  [56 FR 55800, Oct. 30, 1991]
                
                
                  § 51.42
                  Charges for inspection services on a contract basis.
                  Irrespective of fees and charges prescribed in the foregoing sections, the Administrator may enter into contracts with applicants to perform inspection services pursuant to the regulations in this part and other requirements as prescribed by the Administrator in such contract, and the charges for such inspection services provided for in such contracts shall be on such basis as will reimburse the Agricultural Marketing Service of the Department for the full cost of conducting such inspection service, including an appropriate overhead charge to cover as nearly as practicable administrative overhead expenses, as may be determined by the Administrator.
                
                
                  § 51.43
                  How fees shall be paid.
                  Fees shall be paid by the applicant in accordance with the directions on the fee bill furnished him by the billing office, and in advance, if required by the inspector.
                
                
                  § 51.44
                  Disposition of fees.
                  (a) The fees collected for services rendered shall be disposed of as follows:
                  (1) Fees for inspections made by inspectors acting exclusively for the Agricultural Marketing Service shall be remitted promptly to the Agricultural Marketing Service.
                  (2) Fees for inspections made by an inspector acting under a cooperative agreement with a State or other organization shall be disposed of in accordance with the terms of such agreement. Such portion of the fees collected under a cooperative agreement with a State or other cooperating bodies as may be due the United States shall be remitted to the Agricultural Marketing Service.
                  (b) Fees and charges collected pursuant to §§ 51.40 to 51.41 shall be remitted to the Agricultural Marketing Service.
                  (c) Fees and charges collected pursuant to § 51.42 shall be disposed of in accordance with the terms of the contract.
                
              
              
                
                Schedule of Fees and Charges at Shipping Point Areas
                
                  § 51.45
                  Fees and charges at shipping point areas.
                  Fees for inspection performed under cooperative agreements pursuant to authority contained in any Act of Congress shall be those provided by such agreements.
                
              
              
                Miscellaneous
                
                  § 51.46
                  Denial of inspection service.
                  Any or all benefits of the act may be denied any person for any of the following reasons: (a) Any willful misrepresentation or deceptive or fraudulent practice made or committed by any person in connection with the making or filing of an application for inspection service; (b) any fradulent or unauthorized use, alteration, or imitation of any certificate issued pursuant to the regulations in this subpart; (c) any interference with or obstruction of any inspector or official sampler in the performance of his duties, by intimidation, threat, assault or any other improper means; or (d) any willful violation of the regulations in this subpart may be deemed sufficient cause for debarring the person found guilty thereof from any or all benefits of the acts, after notice and opportunity for hearing has been accorded him. The Rules of Practice Governing Formal Adjudicatory Proceedings Instituted by the Secretary Under Various Statutes set forth in §§ 1.130 through 1.151 of this title and the Supplemental Rules of Practice in part 50 of this chapter shall govern proceedings conducted pursuant to this section.
                  [32 FR 15066, Nov. 1, 1967. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981, and amended at 60 FR 8464, Feb. 14, 1995]
                
                
                  § 51.47
                  Political activity.
                  All inspectors are forbidden, during the period of their respective appointments or while holding a valid inspectors' license to take an active part in political campaigns and a violation by a licensee shall constitute grounds for revocation of his license. All Federal employees are subject to the applicable provisions of the Department's administrative regulations relating to political activity.
                
                
                  § 51.48
                  Inspector's identification.
                  Each inspector shall have in his possession at all times, and present upon request, while on duty, the means of identification furnished by the Department to such person.
                
                
                  § 51.49
                  Approved identifications.
                  (a) Grade marks. The approved shield mark with the appropriate U.S. grade designation may be used on containers, labels or otherwise indicated on the package when: (1) The product has been packed under continuous inspection as provided by the Inspection Service, (2) the plant in which the product is packed is maintained under good commercial sanitary practices, and (3) the product has been certified by an inspector as meeting the requirements of U.S. Grade A, U.S. Grade No. 1, or a higher U.S. grade as shown within the shield. The shields with approved grade designation for use shall be similar in form and design to the examples in figures 1 and 2 of this section.
                  
                    EC02SE91.039
                  
                  
                    EC02SE91.040
                  
                  (b) Inspection legends. The approved continuous inspection legends may be used on containers, labels or otherwise indicated on the package when: (1) The product has been packed under continuous inspection provided by the Inspection Service, (2) the plant in which the product is packed is maintained under good commercial sanitary practices, and (3) the product meets the requirements of such quality, grade, or specification as may be approved by the Administrator. The continuous inspection legends approved for use shall be similar in form and design to the examples in figures 3 and 4.
                  
                    EC02SE91.041
                  
                  
                    EC02SE91.042
                  
                  (c) Combined grade and inspection legends. The grade marks set forth in paragraph (a) of this section and illustrated by figures 1 and 2 of this section and the inspection legends set forth in paragraph (b) of this section and illustrated by figures 3 and 4 of paragraph (b) of this section may be combined into a consolidated grade and inspection legend for use on products which meet the requirements of both of these paragraphs. See figure 5.
                  
                    EC02SE91.043
                  
                  (d) Packer identification. The packer's name and address or assigned code number or other mark identifying the packer as may be approved by the Administrator, shall appear on any container bearing grade marks or inspection legends approved under paragraph (a), (b), or (c) of this section, as illustrated by the example in figure 6.
                  
                    EC02SE91.044
                  
                  (e) Other identification marks. Products may be inspected on a lot inspection basis as provided in this part and identified by an official inspection mark similar in form and design to figure 7 of this paragraph. The use of this mark or other comparable identification marks may be required by the Administrator whenever he determines that such identification is necessary in order to maintain the identity of lots which have been inspected and certified.
                  
                    EC02SE91.045
                  
                  [38 FR 7448, Mar. 22, 1973. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
                
                  § 51.50
                  Custody of official inspection marking devices.
                  All official inspection marking devices as shown in figure 6 of § 51.49 shall be kept in the custody of the Agricultural Marketing Service and accurate records shall be kept of these devices. Each inspection office shall keep a record of the devices assigned to it. Such devices shall be distributed only to authorized employees of the Department who shall keep the devices in their official possession or control at all times and keep complete records of such devices.
                
                
                  § 51.51
                  Prohibited uses of approved identification.
                  No label or advertising material used on, or in conjunction with any product, shall bear a brand name, trademark, product name or any other descriptive material that incorporates, resembles, simulates, or alludes to any official U.S. Department of Agriculture grade mark, grade statement, continuous inspection legend, sampling mark or sampling statement, or combination of one or more thereof.
                
                
                  § 51.52
                  Licensing and identification of certain official devices.
                  The Administrator may issue licenses permitting the manufacture, identification, distribution, and sale of any official device designated as a USDA color standard, defect guide or other similar aid under such terms and conditions as may be specified by the Administrator. Licenses shall be available to all persons meeting conditions prescribed by the Administrator, shall be nonexclusive, and shall be revocable for cause. No person shall manufacture, identify, distribute or sell any such official device except at the direction of or under license from the Administrator. Such official devices may be marked, tagged or otherwise designated with the prefix “USDA” together with other identifying words or symbols, as prescribed by the license.
                
              
              
                Requirements for Plants Operating Under Continuous Inspection on a Contract Basis
                
                  § 51.53
                  Continuous inspections.
                  Continuous inspection service which is associated with the use of the approved shield showing the U.S. grade, the approved continuous inspection legend, or both, on the container may be furnished whenever inspectors are available, the facilities and conditions are satisfactory for the conduct of the service, and there is a signed contract between the applicant and the Department or a cooperative Federal-State Inspection Agency in which it is agreed that such service will be conducted subject to regulations governing the inspection and certification of fresh fruits, vegetables, and other products, contained in this part and any additional and supplemental instructions issued by the Department or such instructions issued by a cooperating agency which are not inconsistent with those issued by the Department.
                
                
                  § 51.54
                  Plant survey.

                  Prior to the inauguration of continuous Federal or Federal-State Inspection Service on a contract basis, the Administrator will make or cause to be made a survey and inspection where such service is to be performed to determine whether the premises, plant and facilities are suitable and adequate for the performance of such service in accordance with the regulations in this part, including, but not limited to requirements contained in §§ 51.54 through 51.59.
                
                
                  § 51.55
                  Premises.
                  The premises shall be free from conditions objectionable to packing operations, including, but not limited to litter, waste and refuse within the immediate vicinity of the plant buildings, excessively dusty roads, yards or parking lots, and poorly drained areas.
                
                
                  § 51.56
                  Buildings and structures.
                  The packing plant buildings shall be properly constructed and maintained in a sanitary condition, including, but not limited to the following requirements:
                  (a) There shall be sufficient light consistent with the use to which the particular portion of the building is devoted and to permit efficient cleaning. The grading belts and bins shall be provided with sufficient proper nonglaring light to insure adequacy of grading and inspection operations;
                  (b) If the product is washed there shall be ample supply of water of a safe and sanitary quality with adequate facilities for its distribution throughout the plant and washing machinery;
                  (c) There shall also be an efficient waste disposal and plumbing system maintained in good repair;
                  (d) Each room in which the product is graded or stored shall be designed and constructed as to insure operating conditions of a clean and orderly character and shall be maintained in a clean and sanitary manner; and,
                  (e) Every practical precaution shall be taken to exclude dogs, cats, rodents and other vermin from the rooms in which the products are to be graded or stored.
                
                
                  § 51.57
                  Facilities.
                  Each packing plant shall be equipped with adequate sanitary facilities and accommodations, including but not being limited to the following:
                  (a) There shall be a sufficient number of adequately lighted toilet rooms, ample in size and conveniently located. Toilet rooms shall be adequately screened and equipped with self-closing doors, and shall have independent outside ventilation;
                  (b) Adequate lavatory accommodations and supplies shall be placed at such locations in or near toilet rooms as to insure the cleanliness of each person who grades or handles the product to be inspected; and
                  (c) Suitable facilities for cleaning shall be provided at convenient locations in the plant.
                
                
                  § 51.58
                  Equipment.
                  All equipment used for receiving, washing, grading, packaging or storing shall be of such design, material and construction that it may be kept clean.
                
                
                  § 51.59
                  Operations and operating procedures.
                  (a) The inspector shall refuse to permit the use of the official shield with grade mark or continuous inspection legend on packages if the produce is from a field or orchard having a disease or other condition which may not be apparent on individual specimens at packing time but which may cause the product to materially decrease in quality after packing.
                  (b) All products which are certified shall be subjected to continuous inspection throughout the packing operations.
                  (c) The inspectors are available for consultation purposes but shall not become involved in plant operations.
                  (d) The Inspection Service will not be responsible for damages occurring through any act of commission or omission on the part of its inspectors when engaged in rendering continuous inspection service; for packing errors or misbranding of products; or for failure to supply enough inspectors during any period of service provided under the contract.
                  (e) The applicant for continuous inspection shall:
                  (1) Conform to all applicable regulations under which the continuous inspection service is conducted.

                  (2) Use only raw material which has been handled or stored under conditions which insures its suitability for packing; maintain the plant designated herein in such sanitary condition and to employ such methods of handling raw materials for packing as may be necessary to conform to the sanitary requirements prescribed in this part.
                  (3) Not permit any of his marks or labels or buyers' and distributors' marks or labels applied by him on which reference is made to continuous inspection to be used on any product not packed under this continuous inspection service; or permit any of his marks or labels or buyers' and distributors' marks or labels applied by him on which reference is made to any U.S. Grade to be used on any product which does not meet the requirements of such grade; or to supply labels bearing reference to continuous inspection service to another plant unless the products to which such labels are to be applied have been packed under continuous inspection.
                  (4) Furnish any reports of packaging and output of products inspected, as may be requested by the inspection agencies.
                  (5) Make available to inspectors adequate office space in the designated plant and furnish suitable desks and office equipment for the proper care of inspection records.
                  (6) Make his laboratory or other facilities and necessary equipment available for the use of inspectors in making inspection of samples.
                  (7) Furnish if required, such stenographic and clerical assistance as may be necessary in the typing of certificates and reports and the handling of official correspondence, as well as the labor incident to drawing of samples and facilitating adequate inspection procedure when necessary.
                  (8) Submit to the Chief of the Fresh Products Standardization and Inspection Branch, Fruit and Vegetable Division, Agricultural Marketing Service, for approval prior to printing, drawings or printers' proofs of each packer's or distributor's label bearing or referring in any manner to official inspection legends or grade marks.
                  (9) Not make deceptive, fraudulent, or unauthorized use in his advertising, or otherwise, of the continuous inspection service, the inspection certificates or reports issued, or the containers on which the shield of the Department is identified, in connection with the sale of any of the packaged products; and to submit to the Agricultural Marketing Service through the inspector assigned to the plant or other representative of the Inspection Service, for approval to use any proposed advertising in which reference is made to the Inspection Service.
                  [32 FR 15066, Nov. 1, 1967, as amended at 38 FR 7448, Mar. 22, 1973. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
                
                  § 51.60
                  Termination of contracts.
                  In case the applicant wishes to terminate the contract he agrees either to continue the service until all unused containers, labels and advertising material on hand or in the possession of his supplier bearing the Department shield, or reference to continuous inspection service have been used, or to destroy such containers, labels and advertising material, or to obliterate the Department shield and all other reference to the continuous inspection service on said containers, labels, and advertising material, or otherwise furnish assurance satisfactory to the Agricultural Marketing Service that such containers, labels and advertising material will not be used in violation of the terms and conditions of this agreement. In case the continuous inspection service is terminated for cause by the Agricultural Marketing Service, the applicant agrees to destroy all unused containers, labels and advertising material on hand bearing the Department shield, or reference to continuous inspection service, or to obliterate the Department shield, and all reference to the continuous inspection service on said containers, labels and advertising material or otherwise furnish assurance satisfactory to the Agricultural Marketing Service that such containers, labels and advertising material will not be used in violation of the terms and conditions of the agreement.
                
                
                  § 51.61
                  Congressional interest in contracts.

                  No member of, or delegate to Congress, or Resident Commissioner, shall be admitted to any share or part of any contract provided for in the regulations in this subpart or to any benefit that may arise therefrom, but this provision shall not be construed to extend to such contract if made with a corporation for its general benefit, and shall not extend to any benefits that may accrue from the contract to a member of, or delegate to Congress, or a Resident Commissioner in his capacity as a farmer.
                
                
                  § 51.62
                  OMB control numbers assigned pursuant to the Paperwork Reduction Act.
                  The information collection requirements contained in this part have been approved by the Office of Management and Budget (OMB) under the provisions of 44 U.S.C. Chapter 35 and have been assigned OMB Control No. 0581-0125.
                  (44 U.S.C. Chap. 35)
                  [49 FR 23826, June 8, 1984]
                
              
            
            
              Subpart—United States Standards for Grades of Apples
              
                Source:
                67 FR 69663, Nov. 19, 2002, unless otherwise noted.
              
              
                Grades
                
                  § 51.300
                  U.S. Extra Fancy.
                  “U.S. Extra Fancy” consists of apples of one variety (except when more than one variety is printed on the container) which are mature but not overripe, clean, fairly well formed, free from decay, internal browning, internal breakdown, soft scald, scab, freezing injury, visible watercore, and broken skins. The apples are also free from injury caused by bruises, brown surface discoloration, smooth net-like russeting, sunburn or sprayburn, limb rubs, hail, drought spots, scars, disease, insects, or other means. The apples are free from damage caused by bitter pit or Jonathan spot and by smooth solid, slightly rough or rough russeting, or stem or calyx cracks, as well as damage by invisible watercore after January 31st of the year following the year of production except for the Fuji variety of apples. Invisible watercore and smooth net-like russeting shall not be scored against the Fuji variety of apples under any circumstances. For the apple varieties listed in table 1 of § 51.305, each apple of this grade has the amount of color specified for the variety. (See §§ 51.305 and 51.306.)
                  [84 FR 51941, Oct. 1, 2019]
                
                
                  § 51.301
                  U.S. Fancy.
                  “U.S. Fancy” consists of apples of one variety (except when more than one variety is printed on the container) which are mature but not overripe, clean, fairly well formed, and free from decay, internal browning, internal breakdown, soft scald, freezing injury, visible watercore, and broken skins. The apples are also free from damage caused by bruises, brown surface discoloration, russeting, sunburn or sprayburn, limb rubs, hail, drought spots, scars, stem or calyx cracks, disease, insects, bitter pit, Jonathan spot, or damage by other means, or invisible watercore after January 31st of the year following the year of production, except for the Fuji variety of apples. Invisible watercore and smooth net-like russeting shall not be scored against the Fuji variety of apples under any circumstances. For the apple varieties listed in table 1 of § 51.305, each apple of this grade has the amount of color specified for the variety. (See §§ 51.305 and 51.306.)
                  [84 FR 51941, Oct. 1, 2019]
                
                
                  § 51.302
                  U.S. No. 1.

                  “U.S. No. 1” consists of apples which meet the requirements of U.S. Fancy grade except for color, russeting, and invisible water core. In this grade, less color is required for all varieties listed in table 1 of § 51.305. Apples of this grade are free from excessive damage caused by russeting which means that apples meet the russeting requirements for U.S. Fancy as defined under the definitions of “damage by russeting,” except the aggregate area of an apple which may be covered by smooth net-like russeting shall not exceed 25 percent; and the aggregate area of an apple which may be covered by smooth solid russeting shall not exceed 10 percent: Provided, That, in the case of the Yellow Newtown or similar varieties, the aggregate area of an apple which may be covered with smooth solid russeting shall not exceed 20 percent; and that smooth net-like russeting shall not be scored against the Fuji variety under any circumstances. Each apple of this grade has the amount of color specified in § 51.305 for the variety. Invisible watercore shall not be scored in this grade. (See §§ 51.305 and 51.306.)
                  (a) U.S. No. 1 Hail: “U.S. No. 1 Hail” consists of apples which meet the requirements of U.S. No. 1 grade except that hail marks where the skin has not been broken and well healed hail marks where the skin has been broken, are permitted, provided the apples are fairly well formed. (See §§ 51.305 and 51.306.)
                  (b) [Reserved]
                  [67 FR 69663, Nov. 19, 2002, as amended at 84 FR 51941, Oct. 1, 2019]
                
                
                  § 51.303
                  U.S. Utility.

                  “U.S. Utility” consists of apples of one variety (except when more than one variety is printed on the container) which are mature but not overripe, not seriously deformed and free from decay, internal browning, internal breakdown, soft scald, and freezing injury. The apples are also free from serious damage caused by dirt or other foreign matter, broken skins, bruises, brown surface discoloration, russeting, sunburn or sprayburn, limb rubs, hail, drought spots, scars, stem or calyx cracks, visible water core, bitter pit or Jonathan spot, disease, insects, or other means. (See § 51.306.)
                
                
                  § 51.304
                  Combination grades.
                  (a) Combinations of the above grades may be used as follows:
                  (1) Combination U.S. Extra Fancy and U.S. Fancy;
                  (2) Combination U.S. Fancy and U.S. No. 1; and
                  (3) Combination U.S. No. 1 and U.S. Utility.

                  (b) Combinations other than these are not permitted in connection with the U.S. apple grades. When Combination grades are packed, at least 50 percent of the apples in any lot shall meet the requirements of the higher grade in the combination. (See § 51.306.)
                
              
              
                Color Requirements
                
                  § 51.305
                  Color requirements.

                  (a) In addition to the requirements specified for the grades set forth in §§ 51.300 through 51.304, apples of these grades shall have the percentage of color specified for the variety in table 1 of this section. All apple varieties other than those appearing in table 1 of this section shall have no color requirements pertaining to these grades. For the solid red varieties, the percentage stated refers to the area of the surface which must be covered with a good shade of solid red characteristic of the variety: Provided, That an apple having color of a lighter shade of solid red or striped red than that considered as a good shade of red characteristic of the variety may be admitted to a grade, provided it has sufficient additional area covered so that the apple has as good an appearance as one with the minimum percentage of good red characteristic of the variety required for the grade. For the striped red varieties, the percentage stated refers to the area of the surface in which the stripes of a good shade of red characteristic of the variety shall predominate over stripes of lighter red, green, or yellow. However, an apple having color of a lighter shade than that considered as a good shade of red characteristic of the variety may be admitted to a grade, provided it has sufficient additional area covered so that the apple has as good an appearance as one with the minimum percentage of stripes of a good red characteristic of the variety required for the grade. Faded brown stripes shall not be considered as color.

                  (b) Color standards USDA Visual Aid APL-CC-1 (Plates a-e) consists of a folder containing the color requirements for apples set forth in paragraph (a) of this section and five plates illustrating minimum good shade of solid red or striped red color, minimum compensating color and shade not considered color, for the following 12 varieties: Red Delicious, Red Rome, Empire, Idared, Winesap, Jonathan, Stayman, McIntosh, Cortland, Rome Beauty, Delicious, and York. The color standards are available for purchase at http://www.ams.usda.gov.
                    
                  
                  
                    Table 1 1
                    
                    [Only the varieties listed below shall be required to meet a minimum color requirement]
                    
                      Variety
                      U.S. extra fancy(Percent)
                      
                      U.S. fancy(Percent)
                      
                      U.S. No. 1(Percent)
                      
                    
                    
                      Red Delicious
                      66
                      40
                      25
                    
                    
                      Red Rome
                      66
                      40
                      25
                    
                    
                      Empire
                      66
                      40
                      25
                    
                    
                      Idared
                      66
                      40
                      25
                    
                    
                      Winesap
                      66
                      40
                      25
                    
                    
                      Jonathan
                      66
                      40
                      25
                    
                    
                      Stayman
                      50
                      33
                      25
                    
                    
                      McIntosh
                      50
                      33
                      25
                    
                    
                      Cortland
                      50
                      33
                      25
                    
                    
                      Rome Beauty
                      50
                      33
                      25
                    
                    
                      Delicious
                      50
                      33
                      25
                    
                    
                      York
                      50
                      33
                      25
                    
                    
                      1 Variations on varietal designations listed above must meet or exceed those color requirements listed.
                  
                  [67 FR 69663, Nov. 19, 2002, as amended at 84 FR 51941, Oct. 1, 2019]
                
              
              
                Tolerances
                
                  § 51.306
                  Tolerances.
                  In order to allow for variations incident to proper grading and handling in each of the grades in 51.300, 51.301, 51.302, 51.303, and 51.304 the following tolerances are provided as specified:
                  (a) Defects: (1) U.S. Extra Fancy, U.S. Fancy, U.S. No. 1, and U.S. No. 1 Hail grades: 10 percent of the apples in any lot may fail to meet the requirements of the grade, but not more than one-half of this amount, or 5 percent, shall be allowed for apples which are seriously damaged, including therein not more than 1 percent for apples affected by decay or internal breakdown.
                  (2) U.S. Utility grade: 10 percent of the apples in any lot may fail to meet the requirements of the grade, but not more than one-half of this amount, or 5 percent, shall be allowed for apples which are seriously damaged by insects, and including in the total tolerance not more than 1 percent for apples affected by decay or internal breakdown.
                  (b) When applying the foregoing tolerances to Combination grades, no part of any tolerance shall be allowed to reduce, for the lot as a whole, the 50 percent of apples of the higher grade required in the combination, but individual containers shall have not less than 40 percent of the higher grade.
                  (c) Size: When size is designated by the numerical count for a container, not more than 10 percent of packages in the lot may fail to be fairly uniform. 1
                     When size is designated by minimum or maximum diameter, not more than 5 percent of the apples in any lot may be smaller than the designated minimum, and not more than 10 percent may be larger than the designated maximum. For Red Delicious or Golden Delicious varieties only, a combination of minimum diameter and/or weight may be used. When this designation is used, an individual apple will be considered to have met the minimum size requirement even if the apple is smaller than the minimum diameter, provided it is equal to or greater than the weight provided in table II of this section. However, not more than 5 percent of the apples in any lot may fail to meet either the minimum diameter or minimum weight when so designated. In addition, when Red Delicious or Golden Delicious apples are designated with diameter/weight combinations, they may only be designated according to the following table:
                  
                    
                      1 “Fairly uniform” means the size of the fruit within the container does not vary more than 1/2 inch diameter from the smallest to largest fruit.
                  
                  
                    Table II
                    
                      Red delicious
                      Golden delicious
                    
                    
                      21/8 inches or 65 grams
                      63 grams
                    
                    
                      21/4 inches or 75 grams
                      70 grams
                    
                    
                      23/8 inches or 84 grams
                      82 grams
                    
                    
                      21/2 inches or 100 grams
                      95 grams
                    
                    
                      25/8 inches or 115 grams
                      109 grams
                    
                    
                      23/4 inches or 139 grams
                      134 grams
                    
                  
                
              
              
                Application of Tolerances
                
                  § 51.307
                  Application of tolerances.

                  The contents of individual packages in the lot, are subject to the following limitations: Provided, That the averages for the entire lot are within the tolerances specified for the grade:
                  (a) Packages which contain more than 10 pounds:

                  (1) Shall have not more than one and one-half times a specified tolerance of 10 percent or more and not more than double a tolerance of less than 10 percent, except that at least one apple which is seriously damaged by insects or affected by decay or internal breakdown may be permitted in any package.
                  (2) [Reserved]
                  (b) Packages which contain 10 pounds or less:

                  (1) No package may have more than 3 times the tolerance specified, except that at least three defective apples may be permitted in any package: Provided, That not more than three apples or more than 18 percent (whichever is the larger amount) may be seriously damaged by insects or affected by decay or internal breakdown.
                  (2) [Reserved]
                
              
              
                Methods of Sampling and Calculation of Percentages
                
                  § 51.308
                  Methods of sampling and calculation of percentages.
                  (a) When the numerical count is marked on the container, containers are packed to weigh ten pounds or less, or in any container where the minimum diameter of the smallest apple does not vary more than 1/2 inch from the minimum diameter of the largest apple, percentages shall be calculated on the basis of count.
                  (b) In all other cases except those listed in paragraph (a) of this section, they shall be calculated on the basis of weight.
                
              
              
                Condition After Storage or Transit
                
                  § 51.309
                  Condition after storage or transit.
                  Decay, scald, or any other deterioration which may have developed on apples after they have been in storage or transit shall be considered as affecting condition and not the grade.
                
              
              
                Packing Requirements
                
                  § 51.310
                  Packing requirements.
                  (a) Apples tray packed or cell packed in cartons shall be arranged according to approved and recognized methods. Packs shall be at least fairly tight 2
                     or fairly well filled. 3
                    
                  
                  
                    
                      2 “Fairly tight” means that apples are of the proper size for molds or cell compartments in which they are packed, and that molds or cells are filled in such a way that no more than slight movement of apples within molds or cells is possible.
                  
                  
                    
                      3 “Fairly well filled” means that the net weight of apples in containers ranging from 2,100 to 2,900 cubic inch capacity is not less than 37 pounds for Cortland, Gravenstein, Jonathan, McIntosh and Golden Delicious varieties and not less than 40 pounds for all other varieties.
                  
                  (b) Closed cartons containing apples not tray or cell packed shall be fairly well filled or the pack shall be sufficiently tight to prevent any appreciable movement of the apples.
                  (c) Packs in wooden boxes or baskets shall be sufficiently tight to prevent any appreciable movement of apples within containers when the packages are closed. Each wrapped apple shall be completely enclosed by its individual wrapper.
                  (d) Apples on the shown face of any container shall be reasonably representative in size, color and quality of the contents.
                  (e) Tolerances: In order to allow for variations incident to proper packing, not more than 10 percent of the containers in any lot may fail to meet these requirements.
                
              
              
                Marking Requirements
                
                  § 51.311
                  Marking requirements.
                  Variety (or varieties if more than one is packed in the container), grade, and the numerical count or minimum diameter of apples packed in a closed container shall be indicated on the container. For apple lots utilizing the combined diameter/weight designations for Red Delicious and Golden Delicious varieties, the minimum diameter and minimum weight of apples packed in a closed container shall be indicated on the container.

                  (a) When the numerical count is not shown, the minimum diameter or, in the case of Red Delicious or Golden Delicious lots where minimum diameter/weight designations have been chosen, the minimum diameter and weight as designated in table II, shall be plainly stamped, stenciled or otherwise marked on the container in terms of whole inches, or whole inches and not less than eighth inch fractions thereof in the following manner: “A” inches or “B” grams, where “A” corresponds to one of the diameter measurements in terms of inches listed in table II and “B” corresponds to the weight measurement in grams as indicated in table II. Both diameter and weight must be shown using the word “or” between the given measurements.

                  (b) The word “minimum,” or its abbreviation, when following a diameter size marking, means that the apples are of the size marked or larger. (See §§ 51.306 and 51.307.)
                
              
              
                Definitions
                
                  § 51.312
                  Mature.
                  
                    “Mature” means that the apples have reached the stage of development which will insure the proper completion of the ripening process. Before a mature apple becomes overripe it will show varying degrees of firmness, depending upon the stage of the ripening process. The following terms are used for describing different stages of firmness of apples:
                  (a) “Hard” means apples with a tenacious flesh and starchy flavor.
                  (b) “Firm” means apples with a tenacious flesh but which are becoming crisp with a slightly starchy flavor, except the Delicious variety.
                  (c) “Firm ripe” means apples with crisp flesh except that the flesh of the Gano, Ben Davis, and Rome Beauty varieties may be slightly mealy.
                  (d) “Ripe” means apples with mealy flesh and soon to become soft for the variety.
                
                
                  § 51.313
                  Overripe.
                  
                    “Overripe” means apples which have progressed beyond the stage of ripe, with flesh very mealy or soft, and past commercial utility.
                
                
                  § 51.314
                  Clean.
                  
                    “Clean” means that the apples are free from excessive dirt, dust, spray residue, and other foreign material.
                
                
                  § 51.315
                  Fairly well formed.
                  
                    “Fairly well formed” means that the apple may be slightly abnormal in shape but not to an extent which detracts materially from its appearance.
                
                
                  § 51.316
                  Injury.
                  
                    “Injury” means any specific defect defined in this section or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which more than slightly detract from the appearance or the edible or shipping quality of the apple. In addition, specific defect measurements are based on an apple three inches in diameter. Corresponding smaller or larger areas would be allowed on smaller or larger fruit. Any reference to “inch” or “inches in diameter” refers to that of a circle of the specified diameter. Any reference to “aggregate area,” “total area,” or “aggregate affected area” means the gathering together of separate areas into one mass for the purpose of comparison to determine the extent affected. The following specific defects shall be considered as injury:
                  (a) Russeting in the stem cavity or calyx basin which cannot be seen when the apple is placed stem end or calyx end down on a flat surface shall not be considered in determining whether an apple is injured by russeting. Smooth net-like russeting outside of the stem cavity or calyx basin shall be considered as injury when an aggregate area of more than 10 percent of the surface is covered, and the color of the russeting shows no very pronounced contrast with the background color of the apple, or lesser amounts of more conspicuous net-like russeting when the appearance is affected to a greater extent than the amount permitted above.
                  (b) Sunburn or sprayburn, when the discolored area does not blend into the normal color of the fruit.
                  (c) Dark brown or black limb rubs which affect a total area of more than one-fourth inch in diameter, except that light brown limb rubs of a russet character shall be considered under the definition of injury by russeting.
                  (d) Hail marks, drought spots, other similar depressions or scars:
                  (1) When the skin is broken, whether healed or unhealed;

                  (2) When there is appreciable discoloration of the surface;
                  
                  (3) When any surface indentation exceeds one-sixteenth inch in depth;
                  (4) When any surface indentation exceeds one-eighth inch in diameter; or
                  (5) When the aggregate affected area of such spots exceeds one-half inch in diameter.
                  (e) Bruises which are not slight and incident to proper handling and packing, and which are greater than:
                  (1) 1/8 inch in depth;
                  (2) 5/8 inch in diameter;
                  (3) any combination of lesser bruises which detract from the appearance or edible quality of the apple to an extent greater than any one bruise described in paragraphs (e)(1) or (2) of this section.
                  (f) Brown surface discoloration when caused by delayed sunburn, surface scald, or any other means and affects an area greater than 1/4 inch in diameter.
                  (g) Disease: (1) Cedar rust infection which affects a total area of more than three-sixteenths inch in diameter.
                  (2) Sooty blotch or fly speck which is thinly scattered over more than 5 percent of the surface, or dark, heavily concentrated spots which affect an area of more than one-fourth inch in diameter.
                  (3) Red skin spots which are thinly scattered over more than one-tenth of the surface, or dark, heavily concentrated spots which affect an area of more than one-fourth inch in diameter.
                  (h) Insects: (1) Any healed sting or healed stings which affect a total area of more than one-eighth inch in diameter including any encircling discolored rings.
                  (2) Worm holes.
                  [67 FR 69663, Nov. 19, 2002; 67 FR 79516, Dec. 30, 2002]
                
                
                  § 51.317
                  Damage.
                  “Damage” means any specific defect defined in this section or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which materially detract from the appearance, or the edible or shipping quality of the apple. In addition, specific defect measurements are based on an apple three inches in diameter. Corresponding smaller or larger areas would be allowed on smaller or larger fruit. Any reference to “inch” or “inches in diameter” refers to that of a circle of the specified diameter. Any reference to “aggregate area,” “total area,” or “aggregate affected area” means the gathering together of separate areas into one mass for the purpose of comparison to determine the extent affected. The following specific defects shall be considered as damage:
                  (a) Russeting in the stem cavity or calyx basin which cannot be seen when the apple is placed stem end or calyx end down on a flat surface shall not be considered in determining whether an apple is damaged by russeting, except that excessively rough or bark-like russeting in the stem cavity or calyx basin shall be considered as damage when the appearance of the apple is materially affected. The following types and amounts of russeting outside of the stem cavity or calyx basin shall be considered as damage:
                  (1) Russeting which is excessively rough on Roxbury Russet and other similar varieties.
                  (2) Smooth net-like russeting, when an aggregate area of more than 15 percent of the surface is covered, and the color of the russeting shows no very pronounced contrast with the background color of the apple, or lesser amounts of more conspicuous net-like russeting when the appearance is affected to a greater extent than the amount permitted above.
                  (3) Smooth solid russeting, when an aggregate area of more than 5 percent of the surface is covered, and the pattern and color of the russeting shows no very pronounced contrast with the background color of the apple, or lesser amounts of more conspicuous solid russeting when the appearance is affected to a greater extent than the above amount permitted.
                  (4) Slightly rough russeting which covers an aggregate area of more than one-half inch in diameter.
                  (5) Rough russeting which covers an aggregate area of more than one-fourth inch in diameter.

                  (b) Sunburn or sprayburn which has caused blistering or cracking of the skin, or when the discolored area does not blend into the normal color of the fruit unless the injury can be classed as russeting.
                  
                  (c) Limb rubs which affect a total area of more than one-half inch in diameter, except that light brown limb rubs of a russet character shall be considered under the definition of damage by russeting.
                  (d) Hail marks, drought spots, other similar depressions, or scars:
                  (1) When any unhealed mark is present;
                  (2) When any surface indentation exceeds one-eighth inch in depth;
                  (3) When the skin has not been broken and the aggregate affected area exceeds one-half inch in diameter; or
                  (4) When the skin has been broken and well healed, and the aggregate affected area exceeds one-fourth inch in diameter.
                  (e) Stem or calyx cracks which are not well healed, or well healed stem or calyx cracks which exceed an aggregate length of one-fourth inch.

                  (f) Invisible water core existing around the core and extending to water core in the vascular bundles, or surrounding the vascular bundles when the affected areas surrounding three or more vascular bundles meet or coalesce, or existing in more than a slight degree outside the circular area formed by the vascular bundles. Provided, That invisible water core shall not be scored as damage against the Fuji variety of apples under any circumstances.
                  (g) Bruises which are not slight and incident to proper handling and packing, and which are greater than:
                  (1) 3/16 inch in depth;
                  (2) 7/8 inch in diameter;
                  (3) any combination of lesser bruises which detract from the appearance or edible quality of the apple to an extent greater than any one bruise described in paragraphs (g)(1) or (2) of this section.
                  (h) Brown surface discoloration when caused by delayed sunburn, surface scald, or any other means and affects an area greater than 1/2 inch in diameter.
                  (i) Disease: (1) Scab spots which affect a total area of more than one-fourth inch in diameter.
                  (2) Cedar rust infection which affects a total area of more than one-fourth inch in diameter.
                  (3) Sooty blotch or fly speck which is thinly scattered over more than one-tenth of the surface, or dark, heavily concentrated spots which affect an area of more than one-half inch in diameter.
                  (4) Red skin spots which are thinly scattered over more than one-tenth of the surface, or dark, heavily concentrated spots which affect an area of more than one-half inch in diameter.
                  (5) Bitter pit or Jonathan spot when one or more spots affects the surface of the apple.
                  (j) Insects: (1) Any healed sting or healed stings which affect a total area of more than three-sixteenths inch in diameter including any encircling discolored rings.
                  (2) Worm holes.
                  [67 FR 69663, Nov. 19, 2002; 67 FR 79517, Dec. 30, 2002]
                
                
                  § 51.318
                  Serious damage.
                  
                    “Serious damage” means any specific defect defined in this section; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects which seriously detract from the appearance, or the edible or shipping quality of the apple. In addition, specific defect measurements are based on an apple three inches in diameter. Corresponding smaller or larger areas would be allowed on smaller or larger fruit. Any reference to “inch” or “inches in diameter” refers to that of a circle of the specified diameter. Any reference to “aggregate area,” “total area,” or “aggregate affected area” means the gathering together of separate areas into one mass for the purpose of comparison to determine the extent affected. The following specific defects shall be considered as serious damage:
                  (a) The following types and amounts of russeting shall be considered as serious damage:

                  (1) Smooth solid russeting, when more than one-half of the surface in the aggregate is covered, including any russeting in the stem cavity or calyx basin, or slightly rough, or excessively rough or bark-like russeting, which detracts from the appearance of the fruit to a greater extent than the amount of smooth solid russeting permitted: Provided, That any amount of russeting shall be permitted on Roxbury Russet and other similar varieties.
                  
                  (2) [Reserved]
                  (b) Sunburn or sprayburn which seriously detracts from the appearance of the fruit.
                  (c) Limb rubs which affect more than one-tenth of the surface in the aggregate.

                  (d) Hail marks, drought spots, or scars, if they materially deform or disfigure the fruit, or if such defects affect more than one-tenth of the surface in the aggregate: Provided, That no hail marks which are unhealed shall be permitted and not more than an aggregate area of one-half inch shall be allowed for well healed hail marks where the skin has been broken.
                  (e) Stem or calyx cracks which are not well healed, or well healed stem or calyx cracks which exceed an aggregate length of one-half inch.
                  (f) Visible water core which affects an area of more than one-half inch in diameter.
                  (g) Disease: (1) Scab spots which affect a total area of more than three-fourths inch in diameter.
                  (2) Cedar rust infection which affects a total area of more than three-fourths inch in diameter.
                  (3) Sooty blotch or fly speck which affects more than one-third of the surface.
                  (4) Red skin spots which affect more than one-third of the surface.
                  (5) Bitter pit or Jonathan spot which is thinly scattered over more than one-tenth of the surface.
                  (h) Insects: (1) Healed stings which affect a total area of more than one-fourth inch in diameter including any encircling discolored rings.
                  (2) Worm holes.
                  (i) Bruises which are not slight and incident to proper handling and packing, and which are greater than:
                  (1) 3/8 inch in depth;
                  (2) 11/8 inches in diameter;
                  (3) any combination of lesser bruises which detract from the appearance or edible quality of the apple to an extent greater than any one bruise described in paragraph (i)(1) or (2) of this section.
                  (j) Brown surface discoloration when caused by delayed sunburn, surface scald, or any other means and affects an area greater than 3/4 inch in diameter.
                
                
                  § 51.319
                  Seriously deformed.
                  
                    “Seriously deformed” means that the apple is so badly misshapen that its appearance is seriously affected.
                
                
                  § 51.320
                  Diameter.
                  When measuring for minimum size, “diameter” means the greatest dimension of the apple measured at right angles to a line from stem to blossom end. When measuring for maximum size, “diameter” means the smallest dimension of the apple determined by passing the apple through a round opening in any position.
                
              
              
                U.S. Condition Standards for Export
                
                  § 51.321
                  U.S. Condition Standards for Export. 4
                    
                  
                  
                    
                      4 These standards may be applied to domestic shipments of apples as well as export lots, and may be referred to as “U.S. Condition Standards.”
                  
                  (a) Not more than 5 percent of the apples in any lot shall be further advanced in maturity than firm ripe.
                  (b) Not more than 5 percent of the apples in any lot shall be damaged by storage scab.
                  (c) Not more than a total of 5 percent of the apples in any lot shall be affected by scald, internal breakdown, freezing injury, or decay; or damaged by bitter pit, Jonathan spot, water core 5

                     except that invisible water core shall not be scored as damage when these condition standards are applied to the Fuji variety of apples, or other condition factors: Provided, That:
                  
                    
                      5 “Damage by water core” means externally invisible water core existing around the core and extending to water core in the vascular bundles, or surrounding the vascular bundles when the affected areas surrounding three or more vascular bundles meet or coalesce, or existing in more than slight degree outside the circular area formed by the vascular bundles, or any externally visible water core.
                  
                  (1) Not more than a total of 2 percent shall be allowed for apples affected by decay and soft scald;
                  (2) Not more than 2 percent shall be allowed for apples affected by internal breakdown;

                  (d) Container packs shall comply with packing requirements specified in § 51.310 of the United States Standards for Grades of Apples.

                  (e) Any lot of apples shall be considered as meeting the U.S. Condition Standards for Export if the entire lot averages within the requirements specified: Provided, That no package in any lot shall have more than double the percentages specified, except that for packages which contain 10 pounds or less, individual packages in any lot may have not more than three times the tolerance or three apples (whichever is the greater amount).
                
              
              
                Metric Conversion Table
                
                  § 51.322
                  Metric conversion table.
                  
                    
                      Inches
                      Millimeters(mm)
                      
                    
                    
                      
                        1/16 equals
                      1.6
                    
                    
                      
                        1/8 equals
                      3.2
                    
                    
                      
                        3/16 equals
                      4.8
                    
                    
                      
                        1/4 equals
                      6.4
                    
                    
                      
                        3/8 equals
                      9.5
                    
                    
                      
                        1/2 equals
                      12.7
                    
                    
                      
                        5/8 equals
                      15.9
                    
                    
                      
                        3/4 equals
                      19.1
                    
                    
                      
                        7/8 equals
                      22.2
                    
                    
                      11/8 equals
                      28.6
                    
                    
                      21/8 equals
                      54.0
                    
                    
                      21/4 equals
                      57.2
                    
                    
                      23/8 equals
                      60.3
                    
                    
                      21/2 equals
                      63.5
                    
                    
                      23/4 equals
                      69.9
                    
                  
                  
                    
                      Cubic Inches
                      Cubic Centimeters (cc)
                    
                    
                      2100 equals
                      34,412.7
                    
                    
                      2900 equals
                      47,522.3
                    
                  
                  
                    
                      Pounds
                      Grams (g)
                    
                    
                      10 equals
                      4,536.0
                    
                    
                      37 equals
                      16,783.2
                    
                    
                      40 equals
                      18,144.0
                    
                  
                
              
            
            
              Subpart—United States Standards for Grades of Apples for Processing
              
                Source:
                26 FR 3604, Apr. 27, 1961, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                Grades
                
                  § 51.340
                  U.S. No. 1.
                  “U.S. No. 1” consists of apples of one variety, unless designated as mixed varieties, which are not overripe, which are free from decay, worm holes, freezing injury and internal breakdown and free from any other defect, or combination of defects, the removal of which in the usual commercial preparation for use will cause a loss of more than 5 percent, by weight, of the apple.
                
                
                  § 51.341
                  U.S. No. 2.
                  “U.S. No. 2” consists of apples of one variety, unless designated as mixed varieties, which are not overripe, which are free from decay, worm holes, freezing injury and internal breakdown and free from any other defect, or combination of defects, the removal of which in the usual commercial preparation for use will cause a loss of more than 12 percent, by weight, of the apple.
                
                
                  § 51.342
                  U.S. Cider.
                  “U.S. Cider” consists of apples which are free from decay, worm holes and internal breakdown.
                
              
              
                Culls
                
                  § 51.343
                  Culls.
                  “Culls” consist of apples which fail to meet the requirements of U.S. Cider Grade.
                
              
              
                Size
                
                  § 51.344
                  Size.
                  (a) The minimum and maximum sizes or range of sizes shall be determined as agreed upon by buyer and seller.
                  (b) Unless otherwise specified, the minimum and maximum sizes or range of sizes shall be determined by the use of an approved sizing chain of the exact dimension specified in the agreement between buyer and seller.
                  (c) Size is the dimension of the apples determined by the smallest opening through which it will pass.
                
              
              
                Application of Standards
                
                  § 51.345
                  Application of standards.

                  (a) When a lot of apples is required to meet a specific U.S. grade, the tolerances as set forth in § 51.346 shall apply. When packed in closed packages the application of tolerances in § 51.347 shall apply. The application of tolerances shall not apply to apples in open or bulk containers.
                  
                  (b) In the application of these standards to determine the percentage of the lot which meets the requirements of each of the grades, tolerances shall not apply.
                
              
              
                Tolerances
                
                  § 51.346
                  Tolerances.
                  When a lot of apples is required to meet one of the U.S. grades, the apples shall not be further advanced in maturity than generally firm ripe, and the following tolerances, by weight, shall apply:
                  (a) For defects. 10 percent for apples which fail to meet the requirements of the grade: Provided, That included in this amount not more than the following percentages shall be allowed for the defects listed:
                  (1) 2 percent for apples which are affected by decay;
                  (2) 2 percent for apples which are affected by internal breakdown; and,
                  (3) 5 percent for apples which are affected by worm holes.
                  (b) For off-size. 5 percent for apples which are smaller than any specified minimum size, and 10 percent for apples larger than any specified maximum size.
                
              
              
                Application of Tolerances
                
                  § 51.347
                  Application of tolerances.
                  Apples in closed packages are subject to the following limitations provided the averages for the entire lot are within the tolerances specified for the grade:
                  (a) For a tolerance of 10 percent, individual packages shall have not more than one and one-half times the tolerance specified. For a tolerance of less than 10 percent, individual packages shall have not more than double the tolerances specified.
                
              
              
                Definitions
                
                  § 51.348
                  One variety.
                  
                    One variety within the meaning of these standards shall include all bud sports and strains of the specified variety.
                
                
                  § 51.349
                  Overripe.
                  
                    Overripe means apples which are dead ripe, and with flesh very mealy or soft.
                
              
            
            
              Subpart—United States Standards for Grades of Grapefruit (Texas and States Other Than Florida, California, and Arizona)
              
                Source:
                34 FR 13905, Aug. 30, 1969, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                Grades
                
                  § 51.620
                  U.S. Fancy.
                  “U.S. Fancy” consists of grapefruit which meet the following requirements:
                  (a) Basic requirements:
                  (1) Discoloration:
                  (i) Not more than one-tenth of the surface, in the aggregate, may be affected by discoloration. (See § 51.638.)
                  (2) Firm;
                  (3) Mature;
                  (4) Similar varietal characteristics;
                  (5) Smooth texture;
                  (6) Well formed; and,
                  (7) Well colored.
                  (b) Free from:
                  (1) Ammoniation;
                  (2) Bruises;
                  (3) Buckskin;
                  (4) Cuts not healed;
                  (5) Skin breakdown;
                  (6) Decay;
                  (7) Growth cracks;
                  (8) Scab;
                  (9) Sprayburn; and,
                  (10) Wormy fruit.
                  (c) Not injured by:
                  (1) Green spots;
                  (2) Oil spots;
                  (3) Scale;
                  (4) Scars; and,
                  (5) Thorn scratches.
                  (d) Not damaged by any other cause.
                  (e) For tolerances see § 51.628.
                
                
                  § 51.621
                  U.S. No. 1.
                  “U.S. No. 1” consists of grapefruit which meet the following requirements:
                  (a) Basic requirement:
                  (1) Discoloration:
                  
                  (i) Not more than one-half of the surface, in the aggregate, may be affected by discoloration. (See § 51.638.)
                  (2) Firm;
                  (3) Mature;
                  (4) Similar varietal characteristics;
                  (5) Fairly well colored;
                  (6) Fairly smooth texture; and,
                  (7) Fairly well formed.
                  (b) Free from:
                  (1) Bruises;
                  (2) Cuts not healed;
                  (3) Caked melanose;
                  (4) Growth cracks;
                  (5) Sprayburn;
                  (6) Decay; and,
                  (7) Wormy fruit.
                  (c) Not damaged by any other cause.
                  (d) For tolerances see § 51.628.
                
                
                  § 51.622
                  U.S. No. 1 Bright.
                  The requirements for this grade are the same as for U.S. No. 1 except that no fruit may have more than one-tenth of its surface, in the aggregate, affected by discoloration.
                  (a) For tolerances see § 51.628.
                
                
                  § 51.623
                  U.S. No. 1 Bronze.
                  The requirements for this grade are the same as for U.S. No. 1 except that all fruit must show some discoloration. Not less than the number of fruits required in § 51.628, Tables I and II, shall have more than one-half of their surface, in the aggregate, affected by discoloration. The predominating discoloration on these fruits shall be of rust mite type.
                  (a) For tolerances see § 51.628.
                
                
                  § 51.624
                  U.S. Combination.

                  “U.S. Combination” consists of a combination of U.S. No. 1 and U.S. No. 2 grapefruit: Provided, That the number of U.S. No. 2 fruits specified in § 51.628, Tables I and II, are not exceeded.
                
                
                  § 51.625
                  U.S. No. 2.
                  “U.S. No. 2” consists of grapefruit which meet the following requirements:
                  (a) Basic requirements:
                  (1) Discoloration:
                  (i) Not more than two-thirds of the surface, in the aggregate, may be affected by discoloration. (See § 51.638.)
                  (2) Fairly firm;
                  (3) Mature;
                  (4) Similar varietal characteristics;
                  (5) May be slightly colored;
                  (6) Not more than slightly misshapen; and,
                  (7) Not more than slightly rough texture.
                  (b) Free from:
                  (1) Bruises;
                  (2) Cuts not healed;
                  (3) Growth cracks;
                  (4) Decay; and,
                  (5) Wormy fruit.
                  (c) Not seriously damaged by any other cause.
                  (d) For tolerances see § 51.628.
                
                
                  § 51.626
                  U.S. No. 2 Russet.
                  The requirements for this grade are the same as for U.S. No. 2 except that not less than the number of fruits required in § 51.628, Tables I and II, shall have more than two-thirds of their surface, in the aggregate, affected by discoloration.
                  (a) For tolerances see § 51.628.
                
                
                  § 51.627
                  U.S. No. 3.
                  “U.S. No. 3” consists of grapefruit which meet the following requirements:
                  (a) Basic requirements:
                  (1) Mature;
                  (2) Similar varietal characteristics;
                  (3) May be misshapen;
                  (4) May be slightly spongy;
                  (5) May have rough texture;
                  (6) Not seriously lumpy or cracked; and,
                  (7) May be poorly colored.
                  (i) Not more than 25 percent of the surface may be of a solid dark green color.
                  (b) Free from:
                  (1) Cuts not healed;
                  (2) Decay; and,
                  (3) Wormy fruit.
                  (c) Not very seriously damaged by any other cause.
                  (d) For tolerances see § 51.628.
                
              
              
                Tolerances
                
                  § 51.628
                  Tolerances.

                  In order to allow for variations incident to proper grading and handling in each of the foregoing grades, based on sample inspection, the number of defective or off-size specimens in the individual sample, and the number of defective or off-size specimens in the lot, shall be within the limitations specified in Tables I and II. No tolerance shall apply to wormy fruit.
                  
                  
                    Table I—Shipping Point 1
                    
                    
                      (A) For 1 through 20 Samples
                    
                    
                      Factor
                      Grades
                      AL 2
                      
                      Number of 33-count samples 3
                      
                      1
                      2
                      3
                      4
                      5
                      6
                      7
                      8
                      9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                    
                    
                       
                      Acceptance numbers (maximum permitted) 4
                      
                    
                    
                      Decay
                      U.S. Fancy.
                    
                    
                       
                      U.S. No. 1.
                      1
                      0
                      0
                      0
                      1
                      
                        51
                      2
                      2
                      2
                      2
                      
                        52
                      2
                      2
                      3
                      3
                      3
                      
                        53
                      3
                      4
                      4
                      4
                    
                    
                       
                      U.S. Combination.
                    
                    
                       
                      U.S. No. 2.
                      
                    
                    
                       
                      U.S. No. 3.
                      1
                      0
                      1
                      
                        51
                      1
                      2
                      
                        22
                      2
                      3
                      3
                      
                        33
                      3
                      4
                      4
                      4
                      
                        54
                      5
                      5
                      5
                      
                        55
                      5
                      
                    
                    
                      Very serious
                      U.S. Fancy.
                    
                    
                       damage
                      U.S. No. 1.
                      4
                      3
                      5
                      7
                      8
                      10
                      11
                      13
                      14
                      16
                      17
                      18
                      20
                      21
                      23
                      24
                      25
                      27
                      28
                      30
                      32
                    
                    
                       including
                      U.S. Combination.
                    
                    
                       decay.
                      U.S. No. 2.
                      
                    
                    
                      Total defects
                      U.S. Fancy.
                    
                    
                       including
                      U.S. No. 1.
                      5
                      5
                      9
                      12
                      16
                      19
                      22
                      25
                      28
                      31
                      34
                      37
                      40
                      44
                      46
                      49
                      52
                      55
                      58
                      61
                      64
                    
                    
                       decay and
                      U.S. No. 2.
                    
                    
                       very serious
                      U.S. No. 3.
                    
                    
                       damage.
                      
                    
                    
                       
                      U.S. Combination (U.S. No. 2's permitted).
                      21
                      18
                      33
                      47
                      62
                      76
                      90
                      104
                      119
                      133
                      147
                      161
                      174
                      188
                      202
                      216
                      230
                      244
                      257
                      271
                      285
                      
                    
                    
                      Off-size
                      7
                      5
                      9
                      12
                      16
                      19
                      22
                      25
                      28
                      31
                      34
                      37
                      40
                      44
                      46
                      49
                      52
                      55
                      58
                      61
                      64
                      
                    
                    
                      Discoloration.
                      U.S. No. 1.
                    
                    
                       
                      U.S. No. 1 Bright.
                      7
                      5
                      9
                      12
                      16
                      19
                      22
                      25
                      28
                      31
                      34
                      37
                      40
                      44
                      46
                      49
                      52
                      55
                      58
                      61
                      64
                    
                    
                       
                      U.S. No. 2.
                    
                    
                       
                      U.S. Combination.
                      
                    
                    
                       
                      Acceptance numbers (minimum required) 4
                        
                      
                    
                    
                       
                      U.S. No. 1 Bronze.
                      0
                      2
                      4
                      8
                      11
                      14
                      18
                      21
                      25
                      28
                      32
                      36
                      39
                      43
                      47
                      50
                      53
                      57
                      61
                      64
                      68
                    
                    
                       
                      U.S. No. 2 Russet.
                    
                  
                  
                  
                    Table I—Shipping Point 1 (Continued)
                    
                      (B) For 21 through 40 Samples
                    
                    
                      Factor
                      Grades
                      AL 2
                      
                      Number of 33-count samples 3
                      
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
                      29
                      30
                      31
                      32
                      33
                      34
                      35
                      36
                      37
                      38
                      39
                      40
                    
                    
                       
                      Acceptance numbers (maximum permitted) 4
                        
                      
                    
                    
                      Decay
                      U.S. Fancy.
                    
                    
                       
                      U.S. No. 1.
                      1
                      4
                      4
                      
                        54
                      4
                      4
                      5
                      5
                      5
                      5
                      5
                      
                        35
                      5
                      5
                      6
                      6
                      6
                      6
                      6
                      
                        36
                      6
                    
                    
                       
                      U.S. Combination.
                    
                    
                       
                      U.S. No. 2.
                      
                    
                    
                       
                      U.S. No. 3.
                      1
                      5
                      6
                      6
                      6
                      
                        56
                      6
                      7
                      7
                      7
                      
                        57
                      7
                      8
                      8
                      8
                      8
                      
                        58
                      9
                      9
                      9
                      9
                      
                    
                    
                      Very serious
                      U.S. Fancy.
                    
                    
                       damage
                      U.S. No. 1.
                      4
                      32
                      34
                      35
                      36
                      38
                      39
                      40
                      42
                      43
                      44
                      45
                      47
                      48
                      49
                      51
                      52
                      53
                      54
                      56
                      57
                    
                    
                       including
                      U.S. Combination.
                    
                    
                       decay.
                      U.S. No. 2.
                      
                    
                    
                      Total defects
                      U.S. Fancy.
                    
                    
                       including
                      U.S. No. 1.
                      5
                      67
                      70
                      73
                      76
                      79
                      82
                      84
                      87
                      90
                      93
                      96
                      99
                      102
                      105
                      107
                      110
                      113
                      116
                      119
                      122
                    
                    
                       decay and
                      U.S. No. 2.
                    
                    
                       very serious
                      U.S. No. 3.
                    
                    
                       damage.
                      
                    
                    
                       
                      U.S. Combination (U.S. No. 2's permitted).
                      21
                      298
                      312
                      326
                      339
                      353
                      367
                      380
                      394
                      408
                      421
                      435
                      449
                      462
                      476
                      489
                      503
                      517
                      530
                      544
                      557
                      
                    
                    
                      Off-size
                      7
                      67
                      70
                      73
                      76
                      79
                      82
                      84
                      87
                      90
                      93
                      96
                      99
                      102
                      105
                      107
                      110
                      113
                      116
                      119
                      122
                      
                    
                    
                      Discoloration
                      U.S. No. 1.
                    
                    
                       
                      U.S. No. 1 Bright.
                      7
                      67
                      70
                      73
                      76
                      79
                      82
                      84
                      87
                      90
                      93
                      96
                      99
                      102
                      105
                      107
                      110
                      113
                      116
                      119
                      122
                    
                    
                       
                      U.S. No. 2.
                    
                    
                       
                      U.S. Combination.
                      
                    
                    
                       
                      Acceptance numbers (minimum required) 4
                        
                      
                    
                    
                       
                      U.S. No. 1 Bronze.
                      0
                      72
                      76
                      80
                      84
                      88
                      92
                      96
                      99
                      103
                      107
                      110
                      114
                      118
                      122
                      126
                      130
                      134
                      137
                      141
                      145
                    
                    
                       
                      U.S. No. 2 Russet.
                    
                    
                      1 Shipping point, as used in these standards, means the point of origin of the shipment in the production area or at port of loading for ship stores or overseas shipments, or in the case of shipments from outside the continental United States, the port of entry into the United States.
                    
                      2 AL—Absolute limit permitted in individual 33-count sample.
                    
                      3 Same size 33-count.
                    
                      4 Acceptance number—maximum or minimum number of defective or off-size fruit permitted.
                    
                      5 Preferred number of samples for this acceptance number.
                  
                  
                  
                    Table II—En Route or at Destination
                    
                      Factor
                      Grades
                      AL 1
                      
                      Number of 33-count samples 2
                      
                      1
                      2
                      3
                      4
                      5
                      6
                      7
                      8
                      9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                    
                    
                       
                      Acceptance numbers (maximum permitted) 3
                        
                      
                    
                    
                      Decay
                      All.
                      3
                      2
                      3
                      4
                      5
                      6
                      7
                      8
                      9
                      10
                      11
                      12
                      13
                      
                        413
                      14
                      15
                      16
                      17
                      18
                      
                        418
                      19
                      
                    
                    
                      Very Serious
                      U.S. Fancy.
                    
                    
                       damage
                      U.S. No. 1.
                      4
                      3
                      5
                      7
                      8
                      10
                      11
                      13
                      14
                      16
                      17
                      18
                      20
                      21
                      23
                      24
                      25
                      27
                      28
                      30
                      31
                    
                    
                       other than
                      U.S. No. 2.
                    
                    
                       decay.
                      U.S. Combination.
                      
                    
                    
                      Total defects
                      U.S. Fancy.
                    
                    
                       including
                      U.S. No. 1.
                      5
                      5
                      9
                      12
                      16
                      19
                      22
                      25
                      28
                      31
                      34
                      37
                      40
                      44
                      46
                      49
                      52
                      55
                      58
                      61
                      64
                    
                    
                       very serious
                      U.S. No. 2.
                    
                    
                       damage.
                      U.S. No. 3.
                    
                    
                       other than decay.
                      
                    
                    
                       
                      U.S. Combination (U.S. No. 2's permitted).
                      21
                      18
                      33
                      47
                      62
                      76
                      90
                      104
                      119
                      133
                      147
                      161
                      174
                      188
                      202
                      216
                      230
                      244
                      257
                      271
                      28
                      
                    
                    
                      Off-size
                      7
                      5
                      9
                      12
                      16
                      19
                      22
                      25
                      28
                      31
                      34
                      37
                      40
                      44
                      46
                      49
                      52
                      55
                      58
                      61
                      64
                      
                    
                    
                      Discoloration
                      U.S. No. 1.
                    
                    
                       
                      U.S. No. 1 Bright.
                      7
                      5
                      9
                      12
                      16
                      19
                      22
                      25
                      28
                      31
                      34
                      37
                      40
                      44
                      46
                      49
                      52
                      55
                      58
                      61
                      64
                    
                    
                       
                      U.S. No. 2.
                    
                    
                       
                      U.S. Combination.
                      
                    
                    
                       
                      Acceptance numbers (minimum required) 3
                        
                      
                    
                    
                      
                      U.S. No. 1 Bronze.
                      0
                      2
                      4
                      8
                      11
                      14
                      18
                      21
                      25
                      28
                      32
                      36
                      39
                      43
                      47
                      50
                      53
                      57
                      61
                      64
                      68
                    
                    
                       
                      U.S. No. 2 Russet.
                    
                    
                      1 Absolute limit permitted in individual 33-count sample
                    
                      2 Sample size—33-count
                    
                      3 Acceptance number—maximum or minimum number of defective or off-size fruit permitted
                    
                      4 Preferred number of samples for this acceptance number
                  
                
              
              
                
                Sample for Grade or Size Determination
                
                  § 51.629
                  Sample for grade or size determination.
                  Each sample shall consist of 33 grapefruit. When individual packages contain at least 33 grapefruit, the sample is drawn from one package; when individual packages contain less than 33 grapefruit, a sufficient number of adjoining packages are opened to form a 33-count sample. When practicable, at point of packaging, the sample may be obtained from the grading belt or bins after sorting has been completed.
                
              
              
                Standard Pack
                
                  § 51.630
                  Standard Pack.
                  (a) Fruits shall be fairly uniform in size, unless specified as uniform in size. When packed in approved containers, fruit shall be arranged according to the approved and recognized methods.
                  (b) “Fairly uniform in size” means that not more than the number of fruit permitted in § 51.628, Tables I and II, are outside the ranges of diameters given in Table III.
                  
                    Table III—7/10 Bushel Carton
                    
                      Pack size/number of grapefruit
                      Diameter in inches
                      Minimum
                      Maximum
                    
                    
                      18
                      415/16
                      
                      59/16
                      
                    
                    
                      23
                      45/16
                      
                      5
                    
                    
                      27
                      42/16
                      
                      412/16
                      
                    
                    
                      32
                      315/16
                      
                      48/16
                      
                    
                    
                      36
                      313/16
                      
                      45/16
                      
                    
                    
                      40
                      310/16
                      
                      42/16
                      
                    
                    
                      48
                      39/16
                      
                      314/16
                      
                    
                    
                      56
                      35/16
                      
                      310/16
                      
                    
                  
                  (c) “Uniform in size” means that not more than the number of fruit permitted in § 51.628, Tables I and II, vary more than the following amounts:
                  (1) 32 size and smaller—not more than six-sixteenths inch in diameter; and
                  (2) 27 size and larger—not more than nine-sixteenths inch in diameter.
                  (d) In order to allow for variations, other than sizing, incident to proper packing, not more than 5 percent of the packages in any lot may fail to meet the requirements of standard pack.
                  [66 FR 48788, Sept. 24, 2001]
                
              
              
                Definitions
                
                  § 51.631
                  Mature.
                  
                    Mature shall have the same meaning currently assigned that term in the laws and regulations of the State in which the grapefruit is grown; or as the definition of such term may hereafter be amended.
                
                
                  § 51.632
                  Similar varietal characteristics.
                  
                    Similar varietal characteristics means that the fruits in any container are similar in color and shape.
                
                
                  § 51.633
                  Well colored.
                  
                    Well colored means that the fruit is yellow in color with practically no trace of green color.
                
                
                  § 51.634
                  Firm.
                  
                    Firm means that the fruit is not soft, or noticeably wilted or flabby, and the skin is not spongy or puffy.
                
                
                  § 51.635
                  Well formed.
                  
                    Well formed means that the fruit has the shape characteristic of the variety.
                
                
                  § 51.636
                  Smooth texture.
                  
                    Smooth texture means that the skin is thin and smooth for the variety and size of the fruit.
                
                
                  § 51.637
                  Injury.
                  
                    Injury means any specific defect described in § 51.652, Table IV; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which slightly detracts from the appearance, or the edible or marketing quality of the fruit.
                
                
                  § 51.638
                  Discoloration.
                  
                    Discoloration means russeting of light shade of golden brown caused by rust mite or other means. Lighter shades of discoloration caused by smooth or fairly smooth, superficial scars or other means may be allowed on a greater area, or darker shades may be allowed on a lesser area, provided no discoloration caused by speck type melanose or other means may detract from the appearance of the fruit to a greater extent than the shade and amount of discoloration allowed in the grade.
                
                
                  § 51.639
                  Fairly well colored.
                  
                    Fairly well colored means that except for a 1-inch circle in the aggregate of green color, the yellow color predominates over the green color on that part of the fruit which is not discolored.
                
                
                  § 51.640
                  Fairly well formed.
                  
                    Fairly well formed means that the fruit may not have the shape characteristic of the variety but is not elongated or pointed or otherwise deformed.
                
                
                  § 51.641
                  Fairly smooth texture.
                  
                    Fairly smooth texture means that the skin is not materially rough or coarse and that the skin is not thick for the variety.
                
                
                  § 51.642
                  Damage.
                  
                    Damage means any specific defect described in § 51.652, Table IV; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which materially detracts from the appearance, or the edible or marketing quality of the fruit.
                
                
                  § 51.643
                  Fairly firm.
                  
                    Fairly firm means that the fruit may be slightly soft, but not bruised, and the skin is not spongy or puffy.
                
                
                  § 51.644
                  Slightly misshapen.
                  
                    Slightly misshapen means that the fruit is not of the shape characteristic of the variety but is not appreciably elongated or pointed or otherwise deformed.
                
                
                  § 51.645
                  Slightly rough texture.
                  
                    Slightly rough texture means that the skin is not smooth or fairly smooth but is not excessively rough or excessively thick, or materially ridged, grooved or wrinkled.
                
                
                  § 51.646
                  Serious damage.
                  
                    Serious damage means any specific defect described in § 51.652, Table IV; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which seriously detracts from the appearance, or the edible or marketing quality of the fruit.
                
                
                  § 51.647
                  Slightly colored.
                  
                    Slightly colored means that, except for a 2-inch circle in the aggregate of green color, the portion of the fruit surface which is not discolored shows some yellow color.
                
                
                  § 51.648
                  Misshapen.
                  
                    Misshapen means that the fruit is decidedly elongated, pointed or flat sided.
                
                
                  § 51.649
                  Slightly spongy.
                  
                    Slightly spongy means that the fruit is puffy or slightly wilted but not flabby.
                
                
                  § 51.650
                  Very serious damage.
                  
                    Very serious damage means any specific defect described in § 51.652, Table IV; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which very seriously detracts from the appearance, or the edible or marketing quality of the fruit.
                
                
                  § 51.651
                  Diameter.
                  
                    Diameter means the greatest dimension measured at right angles to a line from stem to blossom end.
                
                
                  
                  § 51.652
                  Classification of defects.
                  
                    Table IV
                    
                      Factor
                      Injury
                      Damage
                      Serious damage
                      Very serious damage
                    
                    
                      Ammoniation
                      
                      Not occurring as light speck type
                      Scars are cracked or dark and aggregating more than a circle 3/4 inch in diameter on a 70 size grapefruit
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Buckskin
                      
                      Aggregating more than a circle 11/4 inches in diameter on a 70 size grapefruit
                      Aggregating more than 25 percent of the surface
                      Aggregating more than 50 percent of the surface.
                    
                    
                      Caked melanese
                      
                      
                      Aggregating more than a circle 1 inch in diameter on a 70 size grapefruit
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Dryness or mushy condition
                      
                      Affecting all segments more than 1/4 inch at stem end, or the equivalent of this amount, by volume, when occurring in other portions of the fruit
                      Affecting all segments more than 1/2 inch at stem end, or the equivalent of this amount, by volume, when occurring in other portions of the fruit
                      Affecting all segments more than 3/4 inch at stem end, or the equivalent of this amount, by volume, when occurring in other portions of the fruit.
                    
                    
                      Green spots or oil spots
                      More than slightly affecting appearance
                      Aggregating more than a circle 1 inch in diameter on a 70 size grapefruit
                      Aggregating more than a circle 11/2 inches in diameter on a 70 size grapefruit
                    
                    
                      Hail
                      Not well healed, or aggregating more than a circle 2/3 inch in diameter on a 70 size grapefruit
                      Not well healed, or aggregating more than a circle 1/2 inch in diameter on a 70 size grapefruit
                      Not well healed, or aggregating more than a circle 5/8 inch in diameter on a 70 size grapefruit
                      Not well healed, or aggregating more than a circle 1 inch in diameter on a 70 size grapefruit.
                    
                    
                      Scab
                      
                      Materially detracts from the shape or texture, or aggregating more than a circle 3/4 inch in diameter on a 70 size grapefruit
                      Seriously detracts from the shape or texture, or aggregating more than a circle 1 inch in diameter on a 70 size grapefruit
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Scale
                      More than a few adjacent to the “button” at the stem end, or more than 6 scattered on other portions of the fruit
                      Blotch aggregating more than a circle 3/4 inch in diameter, or occurring as a ring more than a circle 11/4 inches in diameter on a 70 size grapefruit
                      Blotch aggregating more than a circle 1 inch in diameter, or occurring as a ring more than a circle 11/2 inches in diameter on a 70 size grapefruit
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Skin breakdown
                      
                      Aggregating more than a circle 3/8 inch in diameter on a 70 size grapefruit
                      Aggregating more than a circle 5/8 inch in diameter on a 70 size grapefruit
                      Aggregating more than a circle 11/4 inches in diameter on a 70 size grapefruit.
                    
                    
                      Scars
                      Depressed, not smooth, or detracts from appearance more than the amount of discoloration permitted in the grade.
                      Very deep or very rough aggregating more than a circle 1/2 inch in diameter; deep or rough aggregating more than 1 inch in diameter; slightly rough or of slight depth aggregating more than 10 percent of fruit surface. All areas based on a 70 size grapefruit
                      Very deep or very rough aggregating more than a circle 1 inch in diameter; deep or rough aggregating more than 5 percent of fruit surface; slight depth or slightly rough aggregating more than 15 percent of fruit surface. All areas based on a 70 size grapefruit
                      Very deep or very rough or unsightly that appearance is very seriously affected.
                    
                    
                      Sprayburn
                      Hard or aggregating more than a circle 11/4 inches in diameter on a 70 size grapefruit
                      Aggregating more than 25 percent of the surface
                    
                    
                      Sunburn
                      Skin is flattened, dry, darkened, or hard, aggregating more than 25 percent of fruit surface
                      Skin is hard, fruit is decidedly one-sided, aggregating more than one-third of fruit surface
                      Aggregating more than 50 percent of fruit surface
                    
                    
                      
                      Sprouting
                      More than 6 seeds are sprouted, including not more than 1 sprout extending to the rind, remainder average not over 1/4 inch in length
                      More than 6 seeds are sprouted, including not more than 2 sprouts extending to the rind, remainder average not over 1/2 inch in length
                      More than 6 seeds are sprouted, including not more than 3 sprouts extending to the rind, remainder average not over 3/4 inch in length
                    
                    
                      Thorn scratches
                      Not well healed, or more unsightly than discoloration permitted in the grade
                      Not well healed, hard concentrated thorn injury aggregating more than a circle 3/4 inch in diameter, or slight scratches aggregating more than a circle 1 inch in diameter. All areas based on a 70 size grapefruit.
                      Not well healed, hard concentrated thorn injury aggregating more than a circle 7/8 inch in diameter, or slight scratches aggregating more than a circle 11/4 inches in diameter. All areas based on a 70 size grapefruit
                      Aggregating more than 25 percent of the surface.
                    
                  
                
              
              
                Metric Conversion Table
                
                  § 51.653
                  Metric conversion table.
                  
                    
                      Inches
                      Millimeters (mm)
                    
                    
                      
                        1/4 equals
                      6.4
                    
                    
                      
                        3/8 equals
                      9.5
                    
                    
                      
                        1/2 equals
                      12.7
                    
                    
                      
                        9/16 equals
                      14.3
                    
                    
                      
                        5/8 equals
                      15.9
                    
                    
                      
                        3/4 equals
                      19.1
                    
                    
                      
                        7/8 equals
                      22.2
                    
                    
                      1 equals
                      25.4
                    
                    
                      11/4 equals
                      31.8
                    
                    
                      11/2 equals
                      38.1
                    
                    
                      3 equals
                      76.2
                    
                    
                      32/16 equals
                      79.4
                    
                    
                      36/16 equals
                      85.7
                    
                    
                      38/16 equals
                      88.9
                    
                    
                      310/16 equals
                      92.1
                    
                    
                      313/16 equals
                      96.8
                    
                    
                      314/16 equals
                      98.4
                    
                    
                      315/16 equals
                      100.0
                    
                    
                      42/16 equals
                      104.8
                    
                    
                      45/16 equals
                      109.5
                    
                    
                      48/16 equals
                      114.3
                    
                    
                      412/16 equals
                      120.7
                    
                    
                      5 equals
                      127.0
                    
                  
                
              
            
            
              Subpart—United States Standards for Grades of Oranges (Texas and States Other Than Florida, California, and Arizona)
              
                Source:
                34 FR 13909, Aug. 30, 1969; 34 FR 14325, Sept. 12, 1969, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                General
                
                  § 51.680
                  General.
                  The standards in this subpart apply only to the common or sweet orange group and varieties belonging to the Mandarin group except tangerines for which separate U.S. Standards are issued.
                
              
              
                Grades
                
                  § 51.681
                  U.S. Fancy.
                  “U.S. Fancy” consists of oranges which meet the following requirements:
                  (a) Basic requirements:
                  (1) Discoloration:
                  (i) Not more than one-tenth of the surface, in the aggregate, may be affected by discoloration. (See § 51.700.)
                  (2) Firm;
                  (3) Mature;
                  (4) Similar varietal characteristics;
                  (5) Well colored;
                  (6) Well formed; and,
                  (7) Smooth texture.
                  (b) Free from:
                  (1) Ammoniation;
                  (2) Bruises;
                  (3) Buckskin;
                  (4) Caked melanose;
                  (5) Creasing;
                  (6) Cuts not healed;
                  (7) Decay;
                  (8) Growth cracks;
                  (9) Scab;
                  (10) Skin breakdown;
                  (11) Sprayburn;
                  (12) Undeveloped segments; and,
                  
                  (13) Wormy fruit.
                  (c) Not injured by:
                  (1) Green spots;
                  (2) Oil spots;
                  (3) Split navels;
                  (4) Rough, wide or protruding navels;
                  (5) Scale;
                  (6) Scars; and,
                  (7) Thorn scratches.
                  (d) Not damaged by any other cause.
                  (e) For tolerances see § 51.689.
                
                
                  § 51.682
                  U.S. No. 1.
                  “U.S. No. 1” consists of oranges which meet the following requirements:
                  (a) Basic requirements:
                  (1) Discoloration:
                  (i) Not more than one-third of the surface, in the aggregate, may be affected by discoloration. (See § 51.700.)
                  (2) Firm;
                  (3) Mature;
                  (4) Similar varietal characteristics;
                  (5) Well formed;
                  (6) Fairly smooth texture; and,
                  (7) Color:
                  (i) Early and midseason varieties shall be fairly well colored.
                  (ii) For Valencia and other late varieties, not less than 50 percent, by count, shall be fairly well colored and the remainder reasonably well colored.
                  (b) Free from:
                  (1) Bruises;
                  (2) Cuts not healed;
                  (3) Caked melanose;
                  (4) Decay;
                  (5) Growth cracks;
                  (6) Sprayburn;
                  (7) Undeveloped segments; and,
                  (8) Wormy fruit.
                  (c) Not damaged by any other cause.
                  (d) For tolerances see § 51.689.
                
                
                  § 51.683
                  U.S. No. 1 Bright.
                  The requirements for this grade are the same as for U.S. No. 1 except that no fruit may have more than one-tenth of its surface, in the aggregate, affected by discoloration.
                  (a) For tolerances see § 51.689.
                
                
                  § 51.684
                  U.S. No. 1 Bronze.
                  The requirements for this grade are the same as for U.S. No 1 except that all fruit must show some discoloration. Not less than the number of fruits required in § 51.689, Tables I and II, shall have more than one-third of their surface, in the aggregate, affected by discoloration. The predominating discoloration on these fruits shall be of rust mite type.
                
                
                  § 51.685
                  U.S. Combination.

                  “U.S. Combination” consists of a combination of U.S. No. 1 and U.S. No. 2 oranges: Provided, That the number of U.S. No. 2 fruits specified in § 51.689, Tables I and II, are not exceeded.
                
                
                  § 51.686
                  U.S. No. 2.
                  “U.S. No. 2” consists of oranges which meet the following requirements:
                  (a) Basic requirements:
                  (1) Discoloration:
                  (i) Not more than one-half of the surface, in the aggregate, may be affected by discoloration. (See § 51.700.)
                  (2) Fairly firm;
                  (3) Mature;
                  (4) Similar varietal characteristics;
                  (5) Reasonably well colored;
                  (6) Not more than slightly misshapen, and,
                  (7) Not more than slightly rough.
                  (b) Free from:
                  (1) Bruises;
                  (2) Cuts not healed;
                  (3) Decay;
                  (4) Growth cracks; and,
                  (5) Wormy fruit.
                  (c) Not seriously damaged by any other cause.
                  (d) For tolerances see § 51.689.
                
                
                  § 51.687
                  U.S. No. 2 Russet.
                  The requirements for this grade are the same as for U.S. No. 2 except that not less than the number of fruits required in § 51.689, Tables I and II, shall have more than one-half of their surface, in the aggregate, affected by discoloration.
                
                
                  § 51.688
                  U.S. No. 3.
                  “U.S. No. 3” consists of oranges which meet the following requirements:
                  (a) Basic requirements:
                  (1) Mature;
                  (2) Similar varietal characteristics;
                  (3) May be misshapen;
                  (4) May be slightly spongy;
                  (5) May have rough texture;
                  
                  (6) Not seriously lumpy or cracked; and,
                  (7) May be poorly colored.
                  (i) Not more than 25 percent of the surface may be of a solid dark green color.
                  (b) Free from:
                  (1) Cuts not healed;
                  (2) Decay; and,
                  (3) Wormy fruit.
                  (c) Not very seriously damaged by any other cause.
                  (d) For tolerances see § 51.689.
                
              
              
                Tolerances
                
                  § 51.689
                  Tolerances.

                  In order to allow for variations incident to proper grading and handling in each of the foregoing grades, based on sample inspection, the number of defective or off-size specimens in the lot, shall be within the limitations specified in Tables I and II. No tolerance shall apply to wormy fruit.
                  
                  
                    Table I—Shipping Point 1
                    
                    
                      (A) For 1 through 20 Samples
                    
                    [See footnotes at end of Table I]
                    
                      Factor
                      Grades
                      AL 2
                      
                      Number of 50-count samples 3
                      
                      1
                      2
                      3
                      4
                      5
                      6
                      7
                      8
                      9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                    
                    
                       
                      Acceptance number (maximum permitted) 4
                        
                      
                    
                    
                      Decay
                      U.S. Fancy.
                    
                    
                       
                      U.S. No. 1.
                      1
                      0
                      1
                      
                        51
                      1
                      2
                      
                        52
                      2
                      3
                      3
                      3
                      
                        53
                      3
                      4
                      4
                      
                        54
                      4
                      5
                      5
                      5
                      5
                    
                    
                       
                      U.S. No. 2.
                    
                    
                       
                      U.S. Combination.
                      
                    
                    
                       
                      U.S. No. 3.
                      2
                      0
                      1
                      2
                      
                        52
                      2
                      
                        53
                      3
                      4
                      4
                      
                        54
                      5
                      5
                      
                        55
                      6
                      6
                      
                        56
                      6
                      7
                      7
                      7
                      
                    
                    
                      Very serious
                      U.S. Fancy.
                    
                    
                       damage
                      U.S. No. 1.
                      6
                      4
                      6
                      9
                      11
                      14
                      16
                      18
                      20
                      22
                      24
                      26
                      28
                      30
                      33
                      35
                      37
                      39
                      41
                      43
                      45
                    
                    
                       including
                      U.S. No. 2.
                    
                    
                       decay.
                      U.S. Combination.
                      
                    
                    
                      Total defects
                      U.S. Fancy.
                    
                    
                       including
                      U.S. No. 1.
                      8
                      7
                      12
                      17
                      22
                      27
                      32
                      36
                      41
                      45
                      50
                      54
                      59
                      63
                      68
                      72
                      76
                      81
                      85
                      90
                      94
                    
                    
                       decay and
                      U.S. No. 2.
                    
                    
                       very serious
                      U.S. No. 3.
                    
                    
                       damage.
                      
                    
                    
                       
                      U.S. Combination (U.S. No. 2's permitted).
                      29
                      26
                      48
                      70
                      91
                      112
                      134
                      155
                      176
                      197
                      218
                      239
                      260
                      281
                      301
                      322
                      343
                      364
                      384
                      405
                      425
                      
                    
                    
                      Off-size
                      10
                      7
                      12
                      17
                      22
                      27
                      32
                      36
                      41
                      45
                      50
                      54
                      59
                      63
                      68
                      72
                      76
                      81
                      85
                      90
                      94
                      
                    
                    
                      Discoloration
                      U.S. No. 1.
                    
                    
                       
                      U.S. No. 1 Bright.
                      10
                      7
                      12
                      17
                      22
                      27
                      32
                      36
                      41
                      45
                      50
                      54
                      59
                      63
                      68
                      72
                      76
                      81
                      85
                      90
                      94
                    
                    
                       
                      U.S. No. 2.
                    
                    
                       
                      U.S. Combination.
                      
                    
                    
                       
                      Acceptance number (minimum required) 4
                        
                      
                    
                    
                       
                      U.S. No. 1 Bronze.
                      1
                      3
                      8
                      12
                      18
                      23
                      29
                      34
                      40
                      45
                      51
                      56
                      62
                      68
                      74
                      79
                      85
                      91
                      97
                      102
                      108
                    
                    
                       
                      U.S. No. 2 Russet.
                       
                       
                       
                       
                       
                       
                       
                       
                       
                       
                       
                       
                       
                       
                       
                       
                       
                       
                       
                       
                    
                  
                  
                  
                    Table I—Shipping Point 1—Continued
                    
                      (B) For 21 through 40 Samples
                    
                    [See footnotes at end of Table I]
                    
                      Factor
                      Grades
                      AL 2
                      
                      Number of 50-count samples 3
                      
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
                      29
                      30
                      31
                      32
                      33
                      34
                      35
                      36
                      37
                      38
                      39
                      40
                    
                    
                       
                      Acceptance numbers (maximum permitted) 4
                      
                    
                    
                      Decay
                      U.S. Fancy.
                    
                    
                       
                      U.S. No. 1.
                      1
                      
                        5 5
                      6
                      6
                      6
                      6
                      
                        5 6
                      6
                      7
                      7
                      7
                      7
                      
                        5 7
                      7
                      8
                      8
                      8
                      
                        5 8
                      8
                      9
                      9
                    
                    
                       
                      U.S. No. 2.
                    
                    
                       
                      U.S. Combination.
                    
                    
                       
                      U.S. No. 3.
                      2
                      8
                      8
                      
                        5 8
                      8
                      9
                      9
                      
                        5 9
                      9
                      10
                      10
                      
                        5 10
                      11
                      11
                      
                        5 11
                      11
                      12
                      12
                      
                        5 12
                      12
                      13
                    
                    
                      Very serious
                      U.S. Fancy.
                    
                    
                      damage
                      U.S. No. 1.
                      6
                      47
                      49
                      51
                      53
                      54
                      56
                      58
                      60
                      62
                      64
                      66
                      68
                      70
                      72
                      74
                      76
                      78
                      80
                      81
                      83
                    
                    
                      including
                      U.S. No. 2.
                    
                    
                      decay.
                      U.S. Combination.
                    
                    
                      Total defects
                      U.S. Fancy.
                    
                    
                      including
                      U.S. No. 1.
                      8
                      98
                      103
                      107
                      111
                      116
                      120
                      124
                      129
                      133
                      137
                      141
                      146
                      150
                      154
                      159
                      163
                      167
                      171
                      176
                      180
                    
                    
                      decay and
                      U.S. No. 2.
                    
                    
                      very serious
                      U.S. No. 3.
                    
                    
                      damage.
                    
                    
                       
                      U.S. Combination (U.S. No. 2's permitted).
                      29
                      446
                      467
                      487
                      508
                      529
                      549
                      570
                      590
                      611
                      631
                      652
                      672
                      693
                      713
                      734
                      754
                      775
                      795
                      816
                      836
                    
                    
                      Off-size
                      10
                      98
                      103
                      107
                      111
                      116
                      120
                      124
                      129
                      133
                      137
                      141
                      146
                      150
                      154
                      159
                      163
                      167
                      171
                      176
                      180
                    
                    
                      Discoloration
                      U.S. No. 1.
                    
                    
                       
                      U.S. No. 1 Bright.
                      10
                      98
                      103
                      107
                      111
                      116
                      120
                      124
                      129
                      133
                      137
                      141
                      146
                      150
                      154
                      159
                      163
                      167
                      171
                      176
                      180
                    
                    
                       
                      U.S. No. 2.
                    
                    
                       
                      U.S. Combination.
                    
                    
                       
                      Acceptance number (minimum required) 4
                      
                    
                    
                       
                      U.S. No. 1 Bronze.
                      1
                      114
                      119
                      125
                      131
                      137
                      143
                      149
                      155
                      161
                      166
                      172
                      178
                      184
                      190
                      196
                      202
                      208
                      214
                      220
                      226
                    
                    
                       
                      U.S. No. 2 Russet.
                    
                    
                      1 Shipping point, as used in these standards, means the point of origin of the shipment in the production area or at port of loading for ship stores or overseas shipments, or in the case of shipments from outside the continental United States, the port of entry into the United States.
                    
                      2 AL—Absolute limit permitted in individual 33-count sample.
                    
                      3 Sample size—33-count.
                    
                      4 Acceptance number—maximum or minimum number of defective or off-size fruit permitted.
                    
                      5 Preferred number of samples for this acceptance number.
                  
                  
                  
                    Table II—En Route or at Destination
                    
                      Factor
                      Grades
                      AL 1
                      
                      Number of 50-count samples 2
                      
                      1
                      2
                      3
                      4
                      5
                      6
                      7
                      8
                      9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                    
                    
                       
                      Acceptance numbers (maximum permitted)
                      
                    
                    
                      Decay
                      All.
                      4
                      3
                      4
                      6
                      7
                      9
                      10
                      11
                      13
                      14
                      15
                      16
                      18
                      19
                      20
                      21
                      23
                      24
                      25
                      26
                      27
                      
                    
                    
                      Very serious
                      U.S. Fancy.
                    
                    
                      damage
                      U.S. No. 1.
                      6
                      4
                      6
                      9
                      11
                      14
                      16
                      18
                      20
                      22
                      24
                      26
                      28
                      30
                      33
                      35
                      37
                      39
                      41
                      43
                      45
                    
                    
                      other than
                      U.S. No. 2.
                    
                    
                      decay.
                      U.S Combination.
                      
                    
                    
                      Total defects
                      U.S. Fancy.
                    
                    
                      including
                      U.S. No. 1.
                      8
                      7
                      12
                      17
                      22
                      27
                      32
                      36
                      41
                      45
                      50
                      54
                      59
                      63
                      68
                      72
                      76
                      81
                      85
                      90
                      94
                    
                    
                      very serious
                      U.S. No. 2.
                    
                    
                      damage
                      U.S. No. 3.
                    
                    
                       other than decay.
                      
                    
                    
                       
                      U.S. Combination (U.S. No. 2's permitted).
                      29
                      26
                      48
                      70
                      91
                      112
                      134
                      155
                      176
                      197
                      218
                      239
                      260
                      281
                      301
                      322
                      343
                      364
                      384
                      405
                      425
                      
                    
                    
                      Off-size
                      10
                      7
                      12
                      17
                      22
                      27
                      32
                      36
                      41
                      45
                      50
                      54
                      59
                      63
                      68
                      72
                      76
                      81
                      85
                      90
                      94
                      
                    
                    
                      Discoloration
                      U.S. No. 1.
                    
                    
                       
                      U.S. No. 1 Bright.
                      10
                      7
                      12
                      17
                      22
                      27
                      32
                      36
                      41
                      45
                      50
                      54
                      59
                      63
                      68
                      72
                      76
                      81
                      85
                      90
                      94
                    
                    
                       
                      U.S. No. 2.
                    
                    
                       
                      U.S. Combination.
                      
                    
                    
                       
                      Acceptance number (minimum required) 3
                        
                      
                    
                    
                       
                      U.S. No. 1 Bronze.
                      1
                      3
                      8
                      12
                      18
                      23
                      29
                      34
                      40
                      45
                      51
                      56
                      62
                      68
                      74
                      79
                      85
                      91
                      97
                      102
                      108
                    
                    
                       
                      U.S. No. 2 Russet.
                    
                    
                      1 AL—Absolute limit permitted in individual 50-count sample.
                    
                      2 Sample size-50-count.
                    
                      3 Acceptance number—maximum or minimum number of defective or off-size fruit permitted.
                  
                
              
              
                
                Sample for Grade or Size Determination
                
                  § 51.690
                  Sample for grade or size determination.
                  Each sample shall consist of 50 oranges. When individual packages contain at least 50 oranges, the sample is drawn from one package; when individual packages contain less than 50 oranges, a sufficient number of adjoining packages are opened to form a 50-count sample. When practicable, at point of packaging, the sample may be obtained from the grading belt or bins after sorting has been completed.
                
              
              
                Standard Pack
                
                  § 51.691
                  Standard pack for oranges except Temple variety.
                  (a) Fruit shall be fairly uniform in size. When packed in approved containers, fruit shall be arranged according to the approved and recognized methods.
                  (b) “Fairly uniform in size” means that not more than the number of fruit permitted in § 51.689, Tables I and II, are outside the ranges of diameters given in Table III:
                  
                    Table III—7/10 Bushel Carton
                    
                      Pack size/number of oranges
                      Diameter in inches
                      Minimum
                      Maximum
                    
                    
                      24
                      312/16
                      
                      51/16
                      
                    
                    
                      32
                      36/16
                      
                      49/16
                      
                    
                    
                      36
                      34/16
                      
                      46/16
                      
                    
                    
                      40
                      32/16
                      
                      44/16
                      
                    
                    
                      48
                      215/16
                      
                      4
                    
                    
                      56
                      213/16
                      
                      313/16
                      
                    
                    
                      64
                      211/16
                      
                      310/16
                      
                    
                    
                      72
                      29/16
                      
                      38/16
                      
                    
                    
                      88
                      28/16
                      
                      34/16
                      
                    
                    
                      113
                      27/16
                      
                      3
                    
                    
                      138
                      26/16
                      
                      212/16
                      
                    
                  
                  (c) In order to allow for variations, other than sizing, incident to proper packing, not more than 5 percent of the packages in any lot may fail to meet the requirements of standard pack.
                  [66 FR 48788, Sept. 24, 2001]
                
              
              
                Standard Sizing
                
                  § 51.692
                  Standard sizing.

                  (a) Boxes, cartons, bag packs, or bulk loads in which oranges are not packed according to a definite pattern do not meet the requirements of standard pack, but may be certified as meeting the requirements of standard sizing: Provided, that the ranges are fairly uniform in size as defined in § 51.691.
                  (b) In order to allow for variations incident to proper packing, not more than 5 percent of the containers in any lot may fail to meet the requirements of standard sizing.
                  [34 FR 13909, Aug. 30, 1969; 34 FR 14325, Sept. 12, 1969. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981, as amended at 66 FR 48788, Sept. 24, 2001]
                
              
              
                Definitions
                
                  § 51.693
                  Mature.
                  
                    Mature shall have the same meaning currently assigned that term in the laws and regulations of the State in which the orange is grown; or as the definition of such term may hereafter be amended.
                
                
                  § 51.694
                  Similar varietal characteristics.
                  
                    Similar varietal characteristics means that the fruits in any container are similar in color and shape.
                
                
                  § 51.695
                  Well colored.
                  
                    Well colored means that the fruit is yellow or orange in color with practically no trace of green color.
                
                
                  § 51.696
                  Firm.
                  
                    Firm as applied to common oranges, means that the fruit is not soft, or noticeably wilted or flabby; as applied to oranges of the Mandarin group (Satsuma, King, Mandarin), means that the fruit is not extremely puffy, although the skin may be slightly loose.
                
                
                  § 51.697
                  Well formed.
                  
                    Well formed means that the fruit has the shape characteristic of the variety.
                
                
                  § 51.698
                  Smooth texture.
                  
                    Smooth texture means that the skin is thin and smooth for the variety and size of the fruit.
                
                
                  § 51.699
                  Injury.
                  
                    Injury means any specific defect described in § 51.713, Table IV; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which slightly detracts from the appearance, or the edible or marketing quality of the fruit.
                
                
                  § 51.700
                  Discoloration.
                  
                    Discoloration means russeting of light shade of golden brown caused by rust mite or other means. Lighter shades of discoloration caused by smooth or fairly smooth, superficial scars or other means may be allowed on a greater area, or darker shades may be allowed on a lesser area, provided no discoloration caused by melanose or other means may affect the appearance of the fruit to a greater extent than the shade and amount of discoloration allowed for the grade.
                
                
                  § 51.701
                  Fairly smooth texture.
                  
                    Fairly smooth texture means that the skin is not materially rough or coarse and that the skin is not thick for the variety.
                
                
                  § 51.702
                  Damage.
                  
                    Damage means any specific defect described in § 51.713, Table IV; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which materially detracts from the appearance, or the edible or marketing quality of the fruit.
                
                
                  § 51.703
                  Fairly well colored.
                  
                    Fairly well colored means that except for a one inch circle in the aggregate of green color, the yellow or orange color predominates over the green color on that part of the fruit which is not discolored.
                
                
                  § 51.704
                  Reasonably well colored.
                  
                    Reasonably well colored means that the yellow or orange color predominates over the green color on at least two-thirds of the fruit surface in the aggregate which is not discolored.
                
                
                  § 51.705
                  Fairly firm.
                  
                    Fairly firm as applied to common oranges, means that the fruit may be slightly soft, but not bruised; as applied to oranges of the Mandarin group (Satsuma, King, Mandarin) means that the fruit is not extremely puffy or the skin extremely loose.
                
                
                  § 51.706
                  Slightly misshapen.
                  
                    Slightly misshapen means that the fruit is not of the shape characteristic of the variety but is not appreciably elongated or pointed or otherwise deformed.
                
                
                  § 51.707
                  Slightly rough texture.
                  
                    Slightly rough texture means that the skin is not smooth or fairly smooth but is not excessively rough or excessively thick, or materially ridged, grooved or wrinkled.
                
                
                  § 51.708
                  Serious damage.
                  
                    Serious damage means any specific defect described in § 51.713, Table IV; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which seriously detracts from the appearance, or the edible or marketing quality of the fruit.
                
                
                  § 51.709
                  Misshapen.
                  
                    Misshapen means that the fruit is decidedly elongated, pointed or flatsided.
                
                
                  § 51.710
                  Slightly spongy.
                  
                    Slightly spongy means that the fruit is puffy or slightly wilted but not flabby.
                
                
                  § 51.711
                  Very serious damage.
                  
                    Very serious damage means any specific defect described in § 51.713, Table IV; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which very seriously detracts from the appearance, or the edible or marketing quality of the fruit.
                
                
                  § 51.712
                  Diameter.
                  
                    Diameter means the greatest dimension measured at right angles to a line from stem to blossom end of the fruit.
                
                
                  
                  § 51.713
                  Classification of defects.
                  
                    Table IV
                    
                      Factor
                      Injury
                      Damage
                      Serious damage
                      Very serious damage
                    
                    
                      Ammoniation
                      
                      Not occurring as light speck type
                      Scars are cracked or dark and aggregating more than a circle 3/4 inch in diameter or light colored and aggregating more than a circle 11/4 inches in diameter on a 200 size orange
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Buckskin
                      
                      Aggregating more than a circle 1 inch in diameter on a 200 size orange.
                      Aggregating more than 25 percent of the surface
                      Aggregating more than 50 percent of the surface.
                    
                    
                      Caked melanose
                      
                      
                      Aggregating more than a circle 3/4 inch in diameter on a 200 size orange
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Creasing
                      
                      Materially weakens the skin, or extends over more than one-third of the surface
                      Seriously weakens the skin, or extends over more than one-half of the surface
                      Very seriously weakens the skin, or is distributed over practically the entire surface.
                    
                    
                      Dryness or mushy condition
                      
                      Affecting all segments more than 1/4 inch at stem end, or the equivalent of this amount, by volume, when occurring in other portions of the fruit
                      Affecting all segments more than 1/2 inch at stem end, or the equivalent of this amount, by volume, when occurring in other portions of the fruit
                      Affecting all segments more than 3/4 inch at stem end, or the equivalent of this amount, by volume, when occurring in other portions of the fruit.
                    
                    
                      Green spots or oil spots
                      More than slightly affecting appearance
                      Aggregating more than a circle 7/8 inch in diameter on a 200 size orange
                      Aggregating more than a circle 11/4 inches in diameter on a 200 size orange
                    
                    
                      Hail
                      Not well healed, or aggregating more than a circle 1/4 inch in diameter on a 200 size orange
                      Not well healed, or aggregating more than a circle 3/8 inch in diameter on a 200 size orange
                      Not well healed, or aggregating more than a circle 1/2 inch in diameter on a 200 size orange
                      Not well healed, or aggregating more than a circle 3/4 inch in diameter on a 200 size orange.
                    
                    
                      Scab
                      
                      Materially detracts from the shape or texture, or aggregating more than a circle 5/8 inch in diameter on a 200 size orange
                      Seriously detracts from the shape or texture, or aggregating more than a circle 3/4 inch in diameter on a 200 orange
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Scale
                      More than a few adjacent to the “button” at the stem end, or more than 6 scattered on other portions of the fruit
                      Aggregating more than a circle 5/8 inch in diameter on a 200 size orange
                      Aggregating more than a circle 3/4 inch in diameter on a 200 size orange
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Scars
                      Depressed, not smooth, or detracts from appearance more than the amount of discoloration permitted in the grade
                      Deep, rough or hard aggregating more than a circle 1/4 inch in diameter; slightly rough with slight depth aggregating more than a circle 7/8 inch in diameter; smooth or fairly smooth with slight depth aggregation more than a circle 11/4 inches in diameter. All areas based on a 200 size orange
                      Deep, rough aggregating more than a circle 1/2 inch in diameter; slightly rough with slight depth aggregating more than a circle 11/4 inches in diameter. All areas based on a 200 size orange
                      Deep, rough or unsightly that appearance is very seriously affected.
                    
                    
                      Skin breakdown
                      
                      Aggregating more than a circle 1/4 inch in diameter on a 200 size orange
                      Aggregating more than a circle 5/8 inch in diameter on a 200 size orange
                      Aggregating more than 25 percent of the surface.
                    
                    
                      
                      Sunburn
                      
                      Skin is flattened, dry, darkened or hard, aggregating more than 25 percent of the surface
                      Affecting more than 1/3 of the surface, hard, decidedly one-sided, or light brown and aggregating more than a circle 11/4 inches in diameter on a 200 size orange
                      Aggregating more than 50 percent of the surface.
                    
                    
                      Sprayburn
                      
                      
                      Hard, or aggregating more than a circle 11/4 inches in diameter on a 200 size orange
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Split, rough or protruding navels
                      Split is unhealed; navel protrudes beyond general contour; opening is so wide, growth so folded and ridged that it detracts noticeably from appearance
                      Split is unhealed, or more than 1/4 inch in length, or more than 3 well healed splits, or navel protrudes beyond the general contour, and opening is so wide, folded or ridged that it detracts materially from appearance
                      Split is unhealed, or more than 1/2 inch in length, or aggregate length of all splits exceed 1 inch, or navel protrudes beyond general contour, and opening is so wide, folded and ridged that it seriously detracts from appearance
                      Split is unhealed or fruit is seriously weakened.
                    
                    
                      Thorn scratches
                      Not slight, not well healed, or more unsightly than discoloration permitted in the grade
                      Not well healed, or hard concentrated thorn injury aggregating more than a circle 5/8 inch in diameter on a 200 size orange
                      Not well healed, or hard concentrated thorn injury aggregating more than a circle 3/4 inch in diameter on a 200 size orange
                      Aggregating more than 5 percent of the surface.
                    
                  
                
              
              
                Metric Conversion Table
                
                  § 51.714
                  Metric conversion table.
                  
                    
                      Inches
                      Millimeters (mm)
                    
                    
                      
                        1/4 equals
                      6.4
                    
                    
                      
                        5/16 equals
                      7.9
                    
                    
                      
                        3/8 equals
                      9.5
                    
                    
                      
                        1/2 equals
                      12.7
                    
                    
                      
                        5/8 equals
                      15.9
                    
                    
                      
                        3/4 equals
                      19.1
                    
                    
                      
                        7/8 equals
                      22.2
                    
                    
                      1 equals
                      25.4
                    
                    
                      11/4 equals
                      31.8
                    
                    
                      23/16 equals
                      55.6
                    
                    
                      24/16 equals
                      57.2
                    
                    
                      27/16 equals
                      61.9
                    
                    
                      28/16 equals
                      63.5
                    
                    
                      29/16 equals
                      65.1
                    
                    
                      211/16 equals
                      68.3
                    
                    
                      212/16 equals
                      69.9
                    
                    
                      215/16 equals
                      74.6
                    
                    
                      31/16 equals
                      77.8
                    
                    
                      33/16 equals
                      81.0
                    
                    
                      35/16 equals
                      84.1
                    
                    
                      37/16 equals
                      87.3
                    
                    
                      39/16 equals
                      90.5
                    
                    
                      313/16 equals
                      96.8
                    
                  
                
              
            
            
              Subpart—United States Standards for Grades of Florida Grapefruit
              
                Source:
                61 FR 20703, May 8, 1996, unless otherwise noted.
              
              
                Grades
                
                  § 51.750
                  U.S. Fancy.
                  “U.S. Fancy” consists of grapefruit which meet the following requirements:
                  (a) Basic requirements:
                  (1) Discoloration: Not more than one-tenth of the surface, in the aggregate, may be affected by discoloration. (See § 51.770.);
                  (2) Firm;
                  (3) Mature;
                  (4) Similar varietal characteristics;
                  (5) Smooth texture;
                  (6) Well colored; and,
                  (7) Well formed.
                  (b) Free from:
                  (1) Ammoniation;
                  (2) Buckskin;
                  (3) Caked melanose;
                  (4) Decay;
                  (5) Scab;
                  (6) Sprayburn;
                  (7) Unhealed skin breaks; and,
                  (8) Wormy fruit.
                  (c) Free from injury caused by:
                  (1) Bruises;
                  (2) Green spots;
                  (3) Oil spots;
                  (4) Scale;
                  (5) Scars;
                  
                  (6) Skin breakdown; and,
                  (7) Thorn scratches.
                  (d) Free from damage caused by:
                  (1) Dirt or other foreign material;
                  (2) Disease;
                  (3) Dryness or mushy condition;
                  (4) Hail;
                  (5) Insects;
                  (6) Sprouting;
                  (7) Sunburn; and,
                  (8) Other means.
                  (e) For tolerances see § 51.760.
                
                
                  § 51.751
                  U.S. No. 1 Bright.
                  The requirements for this grade are the same as for U.S. No. 1 except that fruit shall have not more than one-fifth of its surface, in the aggregate, affected by discoloration. For tolerances see § 51.760.
                
                
                  § 51.752
                  U.S. No. 1.
                  “U.S. No. 1” consists of grapefruit which meet the following requirements:
                  (a) Basic requirements:
                  (1) Discoloration: Not more than one-third of the surface, in the aggregate, may be affected by discoloration. (See § 51.770.);
                  (2) Fairly smooth texture;
                  (3) Fairly well colored;
                  (4) Firm;
                  (5) Mature;
                  (6) Similar varietal characteristics; and,
                  (7) Well formed.
                  (b) Free from:
                  (1) Decay;
                  (2) Unhealed skin breaks; and,
                  (3) Wormy fruit.
                  (c) Free from damage caused by:
                  (1) Ammoniation;
                  (2) Bruises;
                  (3) Buckskin;
                  (4) Caked melanose;
                  (5) Dirt or other foreign material;
                  (6) Disease;
                  (7) Dryness or mushy condition;
                  (8) Green spots;
                  (9) Hail;
                  (10) Insects;
                  (11) Oil spots;
                  (12) Scab;
                  (13) Scale;
                  (14) Scars;
                  (15) Skin breakdown;
                  (16) Sprayburn;
                  (17) Sprouting;
                  (18) Sunburn;
                  (19) Thorn scratches; and,
                  (20) Other means.
                  (d) For tolerances see § 51.760.
                
                
                  § 51.753
                  U.S. No. 1 Golden.
                  The requirements for this grade are the same as for U.S. No. 1 except that not more than 30 percent, by count, of the fruit shall have more than one-third of their surface, in the aggregate, affected by discoloration. For tolerances see § 51.760.
                
                
                  § 51.754
                  U.S. No. 1 Bronze.
                  The requirements for this grade are the same as for U.S. No. 1 except that at least 30 percent, by count, of the fruit shall have more than one-third of their surface, in the aggregate, affected by discoloration. The predominating discoloration on each of these fruits shall be of rust mite type. For tolerances see § 51.760.
                
                
                  § 51.755
                  U.S. No. 1 Russet.
                  The requirements for this grade are the same as for U.S. No. 1 except that at least 30 percent, by count, of the fruit shall have more than one-third of their surface, in the aggregate, affected by any type of discoloration. For tolerances see § 51.760.
                
                
                  § 51.756
                  U.S. No. 2 Bright.
                  The requirements for this grade are the same as for U.S. No. 2 except that fruit shall have not more than one-fifth of its surface, in the aggregate, affected by discoloration. For tolerances see § 51.760.
                
                
                  § 51.757
                  U.S. No. 2.
                  “U.S. No. 2” consists of grapefruit which meet the following requirements:
                  (a) Basic requirements:
                  (1) Discoloration: Not more than one-half of the surface, in the aggregate, may be affected by discoloration. (See § 51.770.);
                  (2) Fairly firm;
                  (3) Mature;
                  (4) Similar varietal characteristics;
                  (5) Slightly colored;
                  (6) Not more than slightly misshapen; and,
                  (7) Not more than slightly rough texture.
                  
                  (b) Free from:
                  (1) Decay;
                  (2) Unhealed skin breaks; and,
                  (3) Wormy fruit.
                  (c) Free from serious damage caused by:
                  (1) Ammoniation;
                  (2) Bruises;
                  (3) Buckskin;
                  (4) Caked melanose;
                  (5) Dirt or other foreign material;
                  (6) Disease;
                  (7) Dryness or mushy condition;
                  (8) Green spots;
                  (9) Hail;
                  (10) Insects;
                  (11) Oil spots;
                  (12) Scab;
                  (13) Scale;
                  (14) Scars;
                  (15) Skin breakdown;
                  (16) Sprayburn;
                  (17) Sprouting;
                  (18) Sunburn;
                  (19) Thorn scratches; and,
                  (20) Other means.
                  (d) For tolerances see § 51.760.
                
                
                  § 51.758
                  U.S. No. 2 Russet.
                  The requirements for this grade are the same as for U.S. No. 2 except that at least 10 percent of the fruit shall have more than one-half of their surface, in the aggregate, affected by any type of discoloration. For tolerances see § 51.760.
                
                
                  § 51.759
                  U.S. No. 3.
                  “U.S. No. 3” consists of grapefruit which meet the following requirements:
                  (a) Basic requirements:
                  (1) Mature;
                  (2) Misshapen;
                  (3) Poorly colored;
                  (4) Rough texture, not seriously bumpy;
                  (5) Similar varietal characteristics; and,
                  (6) Slightly spongy.
                  (b) Free from:
                  (1) Decay;
                  (2) Unhealed skin breaks; and,
                  (3) Wormy fruit.
                  (c) Free from very serious damage caused by:
                  (1) Ammoniation;
                  (2) Bruises;
                  (3) Buckskin;
                  (4) Caked melanose;
                  (5) Disease;
                  (6) Dryness or mushy condition;
                  (7) Hail;
                  (8) Insects;
                  (9) Oil spotting;
                  (10) Scab;
                  (11) Scale;
                  (12) Scars;
                  (13) Skin breakdown;
                  (14) Sprayburn;
                  (15) Sprouting;
                  (16) Sunburn; and,
                  (17) Other means.
                  (d) For tolerances see § 51.760.
                
              
              
                Tolerances
                
                  § 51.760
                  Tolerances.
                  In order to allow for variations incident to proper grading and handling in each of the foregoing grades, the following tolerances, by count, based on a minimum 25 count sample, are provided as specified:
                  (a) Defects. (1) U.S. Fancy, U.S. No. 1 Bright, U.S. No. 1, U.S. No. 1 Golden, U.S. No. 1 Bronze, U.S. No. 1 Russet, U.S. No. 2 Bright, U.S. No. 2, and U.S. No. 2 Russet.
                  (i) For defects at shipping point. 1

                     Not more than 10 percent of the fruit in any lot may fail to meet the requirements of the specified grade: Provided, that included in this amount not more than 5 percent shall be allowed for defects causing very serious damage, including in this latter amount not more than 1 percent for decay or wormy fruit.
                  
                    
                      1 Shipping point, as used in these standards, means the point of origin of the shipment in the producing area or at port of loading for ship stores or overseas shipment, or, in the case of shipments from outside the continental United States, the port of entry into the United States.
                  
                  (ii) For defects en route or at destination. Not more than 12 percent of the fruit which fail to meet the requirements of the specified grade: Provided, that included in this amount not more than the following percentages shall be allowed for defects listed:
                  (A) 10 percent for fruit having permanent defects; or,

                  (B) 7 percent for defects causing very serious damage, including therein not more than 5 percent for very serious damage by permanent defects and not more than 3 percent for decay or wormy fruit.
                  (2) U.S. No. 3.
                  (i) For defects at shipping point. 1 Not more than 10 percent of the fruit in any lot may fail to meet the requirements of the grade: Provided, that included in this amount not more than 1 percent shall be for decay or wormy fruit.
                  (ii) For defects en route or at destination. Not more than 12 percent of the fruit which fail to meet the requirements of the grade: Provided, that included in this amount not more than the following percentages shall be allowed for defects listed:
                  (A) 10 percent for fruit having permanent defects; or,
                  (B) 3 percent for decay or wormy fruit.
                  (b) Discoloration—(1) U.S. No. 1 Bright, U.S. No. 1, U.S. No. 2 Bright, and U.S. No. 2. Not more than 10 percent of the fruit in any lot may fail to meet the requirements relating to discoloration as specified in each grade. No sample may have more than 20 percent of the fruit with excessive discoloration: And provided further, that the entire lot averages within percentage specified.
                  (2) U.S. No. 1 Golden. Not more than 30 percent of the fruit shall have in excess of one-third of their surface, in the aggregate, affected by discoloration, and no part of any tolerance shall be allowed to increase this percentage. No sample may have more than 40 percent of the fruit with excessive discoloration: And provided further, that the entire lot averages within the percentage specified.
                  (3) U.S. No. 1 Bronze, and U.S. No. 1 Russet. At least 30 percent of the fruit shall have in excess of one-third of the surface, in the aggregate, affected by discoloration, and no part of any tolerance shall be allowed to reduce this percentage. No sample may have less than 20 percent of the fruit with required discoloration: And provided further, that the entire lot averages within the percentage specified.
                  (4) U.S. No. 2 Russet. At least 10 percent of the fruit shall have in excess of one-half of the surface, in the aggregate, affected by discoloration, and no part of any tolerance shall be allowed to reduce this percentage: And provided further, that the entire lot averages within the percentage specified.
                  [61 FR 20703, May 8, 1996, as amended at 61 FR 40290, Aug. 2, 1996; 62 FR 2897, Jan. 21, 1997]
                
              
              
                Application of Tolerances
                
                  § 51.761
                  Application of tolerances.

                  Individual samples are subject to the following limitations, unless otherwise specified in § 51.760. Individual samples shall have not more than one and one-half times a specified tolerance of 10 percent or more, and not more than double a specified tolerance of less than 10 percent: Provided, that at least one decayed or wormy fruit may be permitted in any sample: And provided further, that the averages for the entire lot are within the tolerances specified for the grade.
                  [62 FR 2897, Jan. 21, 1997]
                
              
              
                Size
                
                  § 51.762
                  Size.
                  (a) Fruits shall be fairly uniform in size and shall be packed in containers according to approved and recognized methods.
                  (b) “Fairly uniform in size” means that not more than 10 percent of the grapefruit per sample may vary more than one-half inch in diameter.
                  (c) In order to allow for variations incident to proper sizing, not more than 10 percent of the samples in any lot may fail to meet the requirements of size.
                
              
              
                Definitions
                
                  § 51.763
                  Similar varietal characteristics.
                  
                    Similar varietal characteristics means that the fruits in any container are similar in color and shape.
                
                
                  § 51.764
                  Well colored.
                  
                    Well colored means that the fruit has characteristic color for the variety with practically no trace of green color.
                
                
                  § 51.765
                  Firm.
                  
                    Firm means that the fruit is not soft, or noticeably wilted or flabby, and the skin is not spongy or puffy.
                
                
                  
                  § 51.766
                  Well formed.
                  
                    Well formed means that the fruit has the shape characteristic of the variety.
                
                
                  § 51.767
                  Mature.
                  
                    Mature shall have the same meaning assigned the term in the Florida Citrus Code, Chapter 601, 1995 Edition, and the Official Rules Affecting the Florida Citrus Industry, in effect as of February 12, 1995. These grapefruit maturity requirements are contained in the Florida Citrus Code, Chapter 601, Florida Statutes, Sections 601.16, 601.17, and 601.18, 1995 Edition, and the State of Florida Department of Citrus Official Rules Affecting the Florida Citrus Industry, Part 1, Chapter 20-13 Market Classification, Maturity Standards and Processing or Packing Restrictions for Hybrids in effect as of February 12, 1995. This incorporation by reference was approved by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Copies may be obtained from, Florida Department of Citrus, Post Office Box 148, Lakeland, Florida 33802 or copies of both regulations may be inspected at USDA, AMS, F&VD, FPB, Standardization Section, Room 2065-S, 14th and Independence Ave., Washington, DC 20250 or at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
                  
                
                
                  § 51.768
                  Smooth texture.
                  
                    Smooth texture means that the skin is thin and smooth for the variety and size of the fruit. “Thin” means that the skin thickness does not average more than 3/8 inch (9.5 mm), on a central cross section, on grapefruit 41/8 inches (104.8 mm) in diameter.
                
                
                  § 51.769
                  Injury.
                  
                    Injury means any specific defect described in § 51.784, Table I; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which slightly detracts from the appearance, or the edible or marketing quality of the fruit.
                
                
                  § 51.770
                  Discoloration.
                  
                    Discoloration means russeting of a light shade of golden brown caused by rust mite or other means. Lighter shades of discoloration caused by smooth or fairly smooth superficial scars or other means may be allowed on a greater area, or darker shades may be allowed on a lesser area, provided no discoloration caused by speck-type melanose or other means may detract from the appearance of the fruit to a greater extent than the shade and amount of discoloration allowed in the grade.
                
                
                  § 51.771
                  Fairly well colored.
                  
                    Fairly well colored means that except for an aggregate area of green color which does not exceed the area of a circle 1 inch (25.4 mm) in diameter, the characteristic color predominates over the green color.
                
                
                  § 51.772
                  Fairly smooth texture.
                  
                    Fairly smooth texture means that the skin is fairly thin and not coarse for the variety and size of the fruit. “Fairly thin” means that the skin thickness does not average more than 1/2 inch (12.7 mm), on a grapefruit 41/8 inches (104.8 mm) in diameter.
                
                
                  § 51.773
                  Damage.
                  
                    Damage means any specific defect described in § 51.784, Table I; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which materially detracts from the appearance, or the edible or marketing quality of the fruit.
                
                
                  § 51.774
                  Fairly firm.
                  
                    Fairly firm means that the fruit may be slightly soft, but not bruised, and the skin is not spongy or puffy.
                
                
                  § 51.775
                  Slightly misshapen.
                  
                    Slightly misshapen means that the fruit has fairly good shape characteristic of the variety and is not more than slightly elongated or pointed or otherwise deformed.
                
                
                  
                  § 51.776
                  Slightly rough texture.
                  
                    Slightly rough texture means that the skin may be slightly thick but not excessively thick, materially ridged or grooved. “Slightly thick” means that the skin thickness does not average more than 5/8 inch (15.9 mm), on a central cross section, on a grapefruit 41/8 inches (104.8 mm) in diameter.
                
                
                  § 51.777
                  Serious damage.
                  
                    Serious damage means any specific defect described in § 51.784, Table I; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which seriously detracts from the appearance, or the edible or marketing quality of the fruit.
                
                
                  § 51.778
                  Slightly colored.
                  
                    Slightly colored means that except for an aggregate area of green color which does not exceed the area of a circle 2 inches (50.8 mm) in diameter, the fruit surface shows some characteristic color.
                
                
                  § 51.779
                  Poorly colored.
                  
                    Poorly colored means that not more than 25 percent of the surface may be of a solid dark green color.
                
                
                  § 51.780
                  Misshapen.
                  
                    Misshapen means that the fruit is decidedly elongated, pointed, or flatsided.
                
                
                  § 51.781
                  Slightly spongy.
                  
                    Slightly spongy means that the fruit is puffy or slightly wilted but not flabby.
                
                
                  § 51.782
                  Very serious damage.
                  
                    Very serious damage means any specific defect described in § 51.784, Table I; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which very seriously detracts from the appearance, or the edible or marketing quality of the fruit.
                
                
                  § 51.783
                  Diameter.
                  
                    Diameter means the greatest dimension measured at right angles to a line from stem to blossom end.
                
                
                  § 51.784
                  Classification of defects.
                  
                    Table I
                    
                      Factor
                      Injury
                      Damage
                      Serious damage
                      Very serious damage
                    
                    
                      Ammoniation
                      
                      Not occurring as light speck type
                      Scars are cracked or dark and aggregating more than a circle 1 inch (25.4 mm) in diameter
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Bruises
                      Segment walls are collapsed, or rag is ruptured and juice sacs are ruptured
                      Segment walls are collapsed, or rag is ruptured and juice sacs are ruptured
                      Segment walls are collapsed, or rag is ruptured and juice sacs are ruptured
                      Fruit is split open, peel is badly watersoaked, or rag is ruptured and juice sacs are ruptured causing a mushy condition affecting all segments more than 3/4 inch (19.1 mm) at bruised area or the equivalent of this amount, by volume, when affecting more than one area on the fruit.
                    
                    
                      Buckskin
                      
                      Aggregating more than a circle 1-1/4 inches (31.8 mm) in diameter
                      Aggregating more than 25 percent of the surface
                      Aggregating more than 50 percent of the surface.
                    
                    
                      Caked melanose
                      
                      Aggregating more than a circle 3/4 inch (19.1 mm) in diameter
                      Aggregating more than a circle 1 inch (25.4 mm) in diameter
                      Aggregating more than 25 percent of the surface.
                    
                    
                      
                      Dryness or mushy condition
                      
                      Affecting all segments more than 1/4 inch (6.4 mm) at stem end, or the equivalent of this amount, by volume, when occurring in other portions of the fruit
                      Affecting all segments more than 1/2 inch (12.7 mm) at stem end, or the equivalent of this amount, by volume, when occurring in other portions of the fruit
                      Affecting all segments more than 3/4 inch (19.1 mm) at stem end, or the equivalent of this amount, by volume, when occurring in other portions of the fruit.
                    
                    
                      Green spots
                      Aggregating more than a circle 1/2 inch (12.7 mm) in diameter, caused by scale
                      Aggregating more than a circle 3/4 inch (19.1 mm) in diameter, caused by scale
                      Aggregating more than a circle 1 inch (25.4 mm) in diameter, caused by scale
                      Aggregating more than 1/3 of the surface, caused by scale.
                    
                    
                      Oil spots
                      Aggregating more than a circle 1/2 inch (12.7 mm) in diameter
                      Aggregating more than a circle 1 inch (25.4 mm) in diameter
                      Aggregating more than a circle 11/2 inches (38.1 mm) in diameter
                      Aggregating more than 1/3 of the surface.
                    
                    
                      Scab
                      
                      Materially detracts from the shape or texture, or aggregating more than a circle 3/4 inch (19.1 mm) in diameter
                      Seriously detracts from the shape or texture, or aggregating more than a circle 7/8 inch (22.2 mm) in diameter
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Scale
                      More than a few adjacent to the “button” at the stem end, or more than 6 scattered on other portions of the fruit
                      Blotch aggregating more than a circle 3/4 inch (19.1 mm) in diameter, or occurring as a ring more than a circle 13/4 inches (31.8 mm) in diameter
                      Blotch aggregating more than a circle 1 inch (25.4 mm) in diameter, or occurring as a ring more than a circle 11/2 inches (38.1 mm) in diameter.
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Scars, Hail, or Thorn scratches [For smooth or fairly smooth superficial scars see § 51.770.]
                      Depressed, not smooth, or detracts from appearance more than the amount of discoloration permitted in the grade
                      Very deep or very rough aggregating more than a circle 1/2 inch (12.7 mm) in diameter; deep or rough aggregating more than a circle 1 inch (25.4 mm) in diameter; slightly rough or of slight depth aggregating more than 10 percent of fruit surface
                      Very deep or very rough aggregating more than a circle 1 inch (25.4 mm) in diameter; deep or rough aggregating more than 5 percent of fruit surface; slight depth or slightly rough aggregating more than 15 percent of fruit surface
                      Very deep or very rough or unsightly that appearance is very seriously affected.
                    
                    
                      Skin breakdown
                      Aggregating more than a circle 3/8 inch (9.5 mm) in diameter
                      Aggregating more than a circle 3/4 inch (19.1 mm) in diameter
                      Aggregating more than a circle 1 inch (25.4 mm) in diameter
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Sprayburn
                      
                      Aggregating more than a circle 3/4 inch (19.1 mm) in diameter
                      Hard and aggregating more than a circle 11/2 inches (38.1 mm) in diameter
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Sprouting
                      
                      More than six seeds have sprouts of more than 1/4 inch (6.4 mm) in length, or more than 3 seeds with sprouts over 3/4 inch (19.1 mm) in length
                      More than six seeds have sprouts of more than 1/2 inch (12.7 mm) in length, or more than 3 seeds with sprouts over 1 inch (25.4 mm) in length
                      More than six seeds have sprouts of more than 3/4 inch (19.1 mm) in length, or more than 3 seeds with sprouts over 11/4 inches (31.8 mm) in length.
                    
                    
                      Sunburn
                      
                      Skin is flattened, dry, darkened, or hard and the affected area exceeds 25 percent of the surface
                      Skin is hard and affects more than one-third of the surface
                      Aggregating more than 50 percent of the surface.
                    
                    
                      Note: All references to area or aggregating area, or length in this standard are based on a grapefruit 41/8 inches (104.8 mm) in diameter, allowing proportionately greater areas on larger fruit and lesser areas on smaller fruit.
                  
                
              
            
            
              
              Subpart—United States Standards for Grades of Table Grapes (European or Vinifera Type) 1
                
              
              
                
                  1 Packing of the product in conformity with the requirements of these standards shall not excuse failure to comply with the provisions of the Federal Food, Drug, and Cosmetic Act or with applicable State laws and regulations.
              
              
                Grades
                
                  § 51.880
                  U.S. Extra Fancy Table.
                  “U.S. Extra Fancy Table” consists of bunches of well developed grapes of one variety, except when designated as assorted varieties, which are uniform in appearance, well colored, and which meet the following requirements:
                  (a) Basic requirements for berries:
                  (1) Mature;
                  (2) Firm;
                  (3) Firmly attached to capstem;
                  (4) Not weak;
                  (5) Not shriveled at capstem;
                  (6) Not shattered;
                  (7) Not split or crushed;
                  (8) Not wet.
                  (b) Basic requirements for bunches:
                  (1) Fairly well filled;
                  (2) Not excessively tight for the variety.
                  (c) Basic requirements for stems:
                  (1) Well developed and strong;
                  (2) Not dry and brittle;
                  (3) At least yellowish-green in color except for Cardinal, Robin, Exotic, and Beauty Seedless varieties.
                  (d) Berries free from:
                  (1) Decay;
                  (2) Waterberry;
                  (3) Sunburn;
                  (4) Almeria Spot.
                  (e) Stems free from:
                  (1) Mold;
                  (2) Decay.
                  (f) Berries not damaged by:
                  (1) Any other cause.
                  (g) Bunches not damaged by:
                  (1) Shot berries;
                  (2) Dried berries;
                  (3) Other defective berries;
                  (4) Trimming away of defective berries;
                  (5) Any other cause.
                  (h) Stems not damaged by:
                  (1) Freezing;
                  (2) Any other cause.
                  (i) Size:
                  (1) For berries: Exclusive of shot berries and dried berries, not less than 90 percent, by count, of the berries on each bunch shall have the minimum diameters indicated for varieties as follows:
                  (i) Ribier, Cardinal, Robin, Exotic, Queen, Italia Muscat, and other similar varieties thirteen-sixteenths of an inch.
                  (ii) Other varieties eleven-sixteenths of an inch.
                  (2) For bunches:
                  (i) Not less than one-half pound.
                  (j) For tolerances see § 51.886.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981, and amended at 56 FR 15802, Apr. 18, 1991]
                
                
                  § 51.881
                  U.S. Extra Fancy Export.
                  “U.S. Extra Fancy Export” consists of grapes which meet the requirements for U.S. Extra Fancy Table and, in addition, meet the packaging requirements set forth in § 51.911.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
                
                  § 51.882
                  U.S. Fancy Table.
                  “U.S. Fancy Table” consists of bunches of well developed grapes of one variety, except when designated as assorted varieties, which are at least reasonably well colored, uniform in appearance when so specified in connection with the grade, and which meet the following requirements:
                  (a) Basic requirements for berries:
                  (1) Mature;
                  (2) Firm;
                  (3) Firmly attached to capstem;
                  (4) Not weak;
                  (5) Not shriveled at capstem;
                  (6) Not shattered;
                  (7) Not split or crushed;
                  (8) Not wet.
                  (b) Basic requirements for bunches:
                  (1) Fairly well filled;
                  (2) Not excessively tight for the variety.
                  (c) Basic requirements for stems:
                  (1) Well developed and strong;
                  (2) Not dry and brittle.
                  (d) Berries free from:
                  (1) Decay;
                  (2) Waterberry;
                  (3) Sunburn;
                  
                  (4) Almeria Spot.
                  (e) Stems free from:
                  (1) Mold;
                  (2) Decay.
                  (f) Berries not damaged by:
                  (1) Any other cause.
                  (g) Bunches not damaged by:
                  (1) Shot berries;
                  (2) Dried berries;
                  (3) Other defective berries;
                  (4) Trimming away of defective berries;
                  (5) Any other cause.
                  (h) Stems not damaged by:
                  (1) Freezing;
                  (2) Any other cause.
                  (i) Size:
                  (1) For berries: Exclusive of shot berries and dried berries, the following percentages, by count, of the berries on each bunch shall have the minimum diameters indicated for varieties as follows:
                  (i) For Ribier, Cardinal, Robin, Exotic, Queen, Italia Muscat, and other similar varieties, 90 percent shall be at least twelve-sixteenths of an inch;
                  (ii) For Thompson Seedless, Perlette, Delight, Beauty Seedless, Sugraone, Flame Seedless and other seedless varieties, 75 percent shall be at least ten-sixteenths of an inch; and,
                  (iii) For other varieties 90 percent shall be at least ten-sixteenths of an inch.
                  (2) For bunches:
                  (i) Not less than one-fourth pound.
                  (j) For tolerances see § 51.886.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981, and amended at 48 FR 19350, Apr. 29, 1983; 56 FR 15802, Apr. 18, 1991; 64 FR 14576, Mar. 26, 1999]
                
                
                  § 51.883
                  U.S. Fancy Export.
                  “U.S. Fancy Export” consists of grapes which meet the requirements for U.S. Fancy Table, except that bunches shall weigh not less than one-half pound, and in addition meet the packaging requirements set forth in § 51.912.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981, and amended at 56 FR 15802, Apr. 18, 1991]
                
                
                  § 51.884
                  U.S. No. 1 Table.
                  “U.S. No. 1 Table” consists of bunches of well developed grapes of one variety, except when designated as assorted varieties, which are at least fairly well colored, uniform in appearance when so specified in connection with the grade, and which meet the following requirements:
                  (a) Basic requirements for berries:
                  (1) Mature;
                  (2) Firm;
                  (3) Firmly attached to capstem;
                  (4) Not weak;
                  (5) Not materially shriveled at capstem;
                  (6) Not shattered;
                  (7) Not split or crushed;
                  (8) Not wet.
                  (b) Basic requirements for bunches:
                  (1) Not straggly.
                  (c) Basic requirements for stems:
                  (1) Not weak, or dry and brittle.
                  (d) Berries free from:
                  (1) Decay;
                  (2) Waterberry;
                  (3) Sunburn.
                  (e) Stems free from:
                  (1) Mold;
                  (2) Decay.
                  (f) Berries not damaged by:
                  (1) Any other cause.
                  (g) Bunches not damaged by:
                  (1) Shot berries;
                  (2) Dried berries;
                  (3) Other defective berries;
                  (4) Trimming away of defective berries;
                  (5) Any other cause.
                  (h) Stems not damaged by:
                  (1) Freezing;
                  (2) Any other cause.
                  (i) Size:
                  (1) For berries: Exclusive of shot berries and dried berries, 75 percent, by count, of the berries on each bunch shall have the minimum diameters indicated for varieties as follows:
                  (i) Thompson Seedless, Perlette, Delight, Beauty Seedless, Sugraone, Flame Seedless and other seedless varieties nine-sixteenths of an inch.
                  (ii) Other varieties ten-sixteenths of an inch.
                  (2) For bunches:
                  (i) Not less than one-fourth pound.
                  
                  (j) For tolerances see § 51.886.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981, and amended at 48 FR 19350, Apr. 29, 1983; 56 FR 15802, Apr. 18, 1991; 64 FR 14576, Mar. 26, 1999]
                
                
                  § 51.885
                  U.S. No. 1 Institutional.
                  “U.S. No. 1 Institutional” grapes must have no less than 95 percent of the containers in the lot legibly marked “Institutional Pack.” Further requirements for this grade include grapes which consist of clusters and/or bunches of well developed grapes of one variety, except when designated as assorted varieties, which are at least fairly well colored, uniform in appearance when so specified in connection with the grade, and which meet the following requirements:
                  (a) Basic requirements for berries:
                  (1) Mature;
                  (2) Firm;
                  (3) Firmly attached to capstem;
                  (4) Not weak;
                  (5) Not materially shriveled at capstem;
                  (6) Not shattered;
                  (7) Not split or crushed;
                  (8) Not wet.
                  (b) Basic requirements for stems: Not weak, or dry and brittle.
                  (c) Berries free from:
                  (1) Decay;
                  (2) Waterberry;
                  (3) Sunburn.
                  (d) Stems free from:
                  (1) Mold;
                  (2) Decay.
                  (e) Berries not damaged by: Any other cause.
                  (f) Bunches not damaged by:
                  (1) Shot berries;
                  (2) Dried berries;
                  (3) Other defective berries;
                  (4) Any other cause.
                  (g) Stems not damaged by:
                  (1) Freezing;
                  (2) Any other cause.
                  (h) Size:
                  (1) For berries: Exclusive of shot berries and dried berries, 75 percent, by count, of the berries on each bunch shall have the minimum diameters indicated for varieties as follows:
                  (i) Thompson Seedless, Perlette, Delight, Beauty Seedless, Sugraone, Flame Seedless and other seedless varieties nine-sixteenths of an inch.
                  (ii) Other varieties ten-sixteenths of an inch.
                  (2) For clusters/bunches: In this grade grapes shall consist of at least a two berry cluster ranging to clusters and/or bunches of grapes not greater than five ounces in weight. See section 51.913.
                  (i) For tolerances see section 51.886.
                  [61 FR 11126, Mar. 19, 1996, as amended at 64 FR 14576, Mar. 26, 1999]
                
              
              
                Tolerances
                
                  § 51.886
                  Tolerances.
                  (a) No tolerances are provided in these standards for grapes which fail to meet the applicable maturity requirements other than the allowances specified in § 51.888 or in the sampling and testing procedures of State maturity regulations.
                  (b) In order to allow for variations incident to proper grading and handling in each of the foregoing grades except U.S. No. 1 Institutional, tolerances, by weight, other than for maturity, are provided as set forth in Tables I and II.
                  
                    Table I—Tolerances at Shipping Point 1
                    
                    [Percent]
                    
                      Factor
                      U.S. Extra fancy table
                      U.S. Fancy table
                      U.S. No. 1 table
                    
                    
                      (A) For bunches failing to meet color requirements
                      10
                      10
                      10
                    
                    
                      (B) For bunches failing to meet requirements for minimum diameter of berries
                      10
                      10
                      10
                    
                    
                      (C) For bunches failing to meet stem color requirements
                      10
                    
                    
                      (D) For offsize bunches and for bunches and berries failing to meet the remaining requirements for the grade
                      8
                      8
                      8
                    
                    
                      Including in (D):
                    
                    
                      (a) For serious damage
                      2
                      2
                      2
                    
                    
                      
                      And, including in (a):
                    
                    
                      (i) For decay
                      
                        1/2 of 1
                      
                        1/2 of 1
                      
                        1/2 of 1
                    
                    
                      1 Shipping Point, as used in these standards, means the point of origin of the shipment in the producing area or at port of loading for ship stores or overseas shipment, or, in the case of shipments from outside the continental United States, the port of entry into the United States.
                  
                  
                    Table II—Tolerances En Route or at Destination
                    
                      (A) For bunches failing to meet color requirements
                      10
                      10
                      10
                    
                    
                      (B) For bunches failing to meet requirements for minimum diameter of berries
                      10
                      10
                      10
                    
                    
                      (C) For bunches failing to meet stem color requirements
                      10
                    
                    
                      (D) For offsize bunches and for bunches and berries failing to meet the remaining requirements for the grade
                      12
                      12
                      12
                    
                    
                      Including in (D):
                    
                    
                      (a) For permanent defects
                      8
                      8
                      8
                    
                    
                      (b) For serious damage
                      4
                      4
                      4
                    
                    
                      And, including in (b):
                    
                    
                      (i) For serious damage by permanent defects
                      2
                      2
                      2
                    
                    
                      (ii) For decay
                      1
                      1
                      1
                    
                  
                  (c) In order to allow for variations incident to proper grading and handling in the U.S. No. 1 Institutional grade only, tolerances, by weight, other than for maturity, are provided as set forth in Tables Ia and IIa of this section.
                  
                    Table Ia—Tolerances at Shipping Point for U.S. No. 1 Institutional Grade Only 1
                    
                    [Percent]
                    
                      Factor
                      U.S. No. 1 institutional
                    
                    
                      (A) For clusters/bunches failing to meet color requirements
                      10.
                    
                    
                      (B) For clusters/bunches failing to meet requirements for minimum diameter of berries
                      10.
                    
                    
                      (C) For offsize clusters/bunches
                      4.
                    
                    
                      (D) For clusters/bunches and berries failing to meet the remaining requirements for the grade
                      8.
                    
                    
                      Including in (D):
                    
                    
                      (a) For serious damage
                      2
                    
                    
                      And, including in (a):
                    
                    
                      (i) For decay
                      
                        1/2 of 1.
                    
                    
                      1Shipping point, as used in these standards, means the point of origin of the shipment in the producing area or at port of loading for ship stores or overseas shipment, or, in the case of shipments from outside the continental United States, the port of entry into the United States.
                  
                  
                    Table IIa—Tolerances En Route or at Destination for U.S. No. 1 Institutional Grade Only
                    
                      Factor
                      U.S. No. 1 institutional
                    
                    
                      (A) For clusters/bunches failing to meet color requirements
                      10.
                    
                    
                      (B) For clusters/bunches failing to meet requirements for minimum diameter of berries
                      10.
                    
                    
                      (C) For offsize clusters/bunches
                      4.
                    
                    
                      (D) For clusters/bunches and berries failing to meet the remaining requirements for the grade
                      12.
                    
                    
                      Including in (D):
                    
                    
                      (a) For permanent defects
                      8.
                    
                    
                      (b) For serious damage
                      4.
                    
                    
                      And, including in (b):
                    
                    
                      (i) For serious damage by permanent defects
                      2.
                    
                    
                      (ii) For decay
                      1.
                    
                  
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981, and amended at 52 FR 22437, June 12, 1987. Redesignated and amended at 56 FR 15802, Apr. 18, 1991; 61 FR 11127, Mar. 19, 1996]
                
              
              
                Application of Tolerances
                
                  § 51.887
                  Application of tolerances.

                  The contents of the individual packages in any lot, based on sample inspection, are subject to the following limitations: Provided, That the averages for the entire lot are within the tolerances specified for the grade:
                  (a) For tolerances of 10 percent or more, individual packages may contain not more than one and one-half times the specified tolerance.
                  (b) For a tolerance of less than 10 percent, individual packages may contain not more than double the specified tolerance.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
              
              
                Maturity Requirements
                
                  § 51.888
                  Maturity requirements.

                  (a) In the case of grapes grown in Arizona or California, “mature” means grapes in any lot shall meet the maturity requirements for the variety as set forth in the applicable State Agricultural Laws and Regulations referenced in this section. This incorporation by reference was approved by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Copies may be obtained from, in the case of Arizona maturity regulations, Arizona Department of Agriculture, Citrus, Fruit and Vegetable Standardization, 1688 W. Adams, Phoenix, AZ 85007 or in the case of California maturity regulations, California Department of Food and Agriculture, Fruit and Vegetable Quality Control, Standardization Section, 1220 N Street, P.O. Box 942871, Sacramento, California 94271-0001 or copies of both regulations may be inspected at USDA, AMS, F&VD, FPB, Standardization Section, Room 2065-S, 14th and Independence Avenue, Washington, DC 20250 or at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
                  
                  (1) Arizona maturity regulations are contained in Chapter 4—Plant Services Division, Article 7, Fruit And Vegetable Standardization, Section R3-4-733 Table Grape Standards, Effective January 6, 1994.
                  (2) California maturity regulations are contained in The California Code of Regulations, Title 3, Subchapter 4. Fresh Fruits, Nuts and Vegetables, Article 25, Table Grapes and Raisins, November 16, 1996.
                  (b) Grapes subject to U.S. import regulations shall meet the maturity requirements specified in such regulations.
                  (c) Grapes produced in States other than Arizona or California, or grapes imported from countries outside the United States during periods in which U.S. import regulations do not apply, shall meet the minimum percentage of soluble solids set forth in Table III as determined by use of a standard hand refractometer.
                  
                    Table III
                    
                      Variety
                      Percent of soluble solids
                    
                    
                      Muscat
                      17.5
                    
                    
                      All varieties not listed in this table
                      16.5
                    
                    
                      Cardinal, Emperor, Perlette, Ribier, Olivette Blanche, Rish Baba, Red Malaga, and similar varieties
                      15.5
                    
                  
                  (1) The minimum percentage of soluble solids for any lot shall be determined from the juice of at least 10 percent, by weight, of whole bunches of the least mature grapes in that container which appears to have the least mature grapes. No lot shall be considered as failing to meet these requirements unless samples from two containers which appear to have the least mature grapes test below the required percentage of soluble solids.
                  [48 FR 19350, Apr. 29, 1983, as amended at 52 FR 22437, June 12, 1987. Redesignated at 56 FR 15802, Apr. 18, 1991; 61 FR 11127, Mar. 19, 1996; 64 FR 14577, Mar. 26, 1999]
                
              
              
                Definitions
                
                  § 51.889
                  Well developed grapes.
                  
                    Well developed grapes means grapes which are not abnormally small for the variety.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
                
                  
                  § 51.890
                  One variety.
                  
                    One variety means that the grapes show similar varietal characteristics.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
                
                  § 51.891
                  Uniform in appearance.
                  
                    Uniform in appearance means that not more than one-tenth of the containers in any lot show sufficient variation in color or size of berries to materially detract from the appearance of the contents of the individual container, and that the stems are well developed and strong.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
                
                  § 51.892
                  Color terms.
                  The color terms well colored, reasonably well colored, and fairly well colored are defined in Table IV.
                  
                    Table IV
                    
                      Color terms
                      Black varieties
                      Red varieties
                      White varieties
                    
                    
                      Well colored (U.S. Extra Fancy)
                      Each bunch shall have not less than 95 percent, by count, of berries showing good characteristic color. 1
                      
                      Each bunch shall have not less than 75 percent, by count, of berries showing good characteristic color. 1
                      
                      No requirement.
                    
                    
                      Reasonably well colored (U.S. Fancy)
                      Each bunch shall have not less than 85 percent, by count, of berries showing good characteristic color. 1
                      
                      Each bunch shall have not less than 662/3 percent, by count, of berries showing good characteristic color 1 except the Tokay and Cardinal varieties shall have not less than 75 percent, by count, of berries showing characteristic color. 2
                      
                      No requirement.
                    
                    
                      Fairly well colored (U.S. No. 1)
                      Each bunch shall have not less than 75 percent, by count, of berries showing characteristic color. 2
                      
                      Each bunch shall have not less than 60 percent, by count, of berries showing characteristic color. 2
                      
                      No requirement.
                    
                    
                      1 Good characteristic color for black varieties means purple to black except that Ribier or similar varieties of grapes shall have at least two-thirds of the surface of the berry showing purple to black color.
                    For red varieties good characteristic color means at least two-thirds of the surface of the berry is light red through dark red color; except, for the Tokay variety pink through dark red, and for the Cardinal variety light red through purple shall be permitted.
                    
                      2 Characteristic color for black varieties means reddish-purple to black except that Ribier or similar varieties of grapes shall have at least two-thirds of the surface of the berry showing reddish-purple to black color.
                    For red varieties characteristic color means at least two-thirds of the surface of the berry is pink to dark red; except, for the Tokay variety light pink through dark red and for the Cardinal variety light pink through purple color shall be permitted.
                  
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
                
                  § 51.893
                  Firm.
                  
                    Firm means that the berry does not yield more than slightly to moderate pressure and is not flabby or wilted.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
                
                  § 51.894
                  Weak.
                  
                    Weak means that individual berries are somewhat translucent, watery and soft, may have relatively low sugar content, inferior flavor, or are of poor keeping quality.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
                
                  § 51.895
                  Shriveled at capstem.
                  
                    Shriveled at capstem means that the berry shows more than slight wrinkling of the skin surrounding the capstem.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
                
                  
                  § 51.896
                  Shattered.
                  
                    Shattered means that the berry is separated from the bunch and may or may not have the capstem attached.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
                
                  § 51.897
                  Wet.
                  
                    Wet means that the grapes are wet from moisture from crushed, leaking, or decayed berries or from rain. Grapes which are moist from dew or other moisture condensation such as that resulting from removing grapes from a refrigerator car or cold storage to a warmer location shall not be considered as wet.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
                
                  § 51.898
                  Decay.
                  
                    Decay means any soft breakdown of the flesh or skin of the berry resulting from bacterial or fungus infection. Slight surface development of green mold (Cladosporium) shall not be considered decay.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
                
                  § 51.899
                  Waterberry.
                  
                    Waterberry means a watery, soft, or flabby condition of the berry. Affected berries are low in sugar content, have tender skins, and are easily crushed. This is an advanced or more pronounced stage of the condition referred to as “weak”.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated 56 FR 15802, Apr. 18, 1991]
                
                
                  § 51.900
                  Sunburn.
                  
                    Sunburn means injury to the berry caused by exposure to the sun, including “sulphur burn,” usually occurring as a sunken and discolored or dried area on the exposed surface.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
                
                  § 51.901
                  Damage.
                  
                    Damage means any specific defect described in this section; or an equally objectionable variation of any one of these defects, or any other defect, or any combination of defects which materially detracts from the appearance, or the edible or marketing quality of the individual berry, the appearance of the bunch as a whole, or the marketing quality of the stems.
                  (a) The following shall be considered as damage to the individual berry:
                  (1) Scarring such as that caused by thrips, mildew, rubs, and similar injuries when materially detracting from the appearance of the berry;

                  (2) Discoloration when any light brown, tan, or darker discoloration of the skin materially detracts from the appearance of the berry: Provided, That “sunkissed” berries of the white Malaga variety which show discoloration of amber or light brown color shall not be considered as damaged. “Buckskin” berries of the Tokay variety, and similar injury to other varieties, shall be considered as damaged by discoloration;
                  (3) Heat when the flesh of the berry is affected;
                  (4) Almeria Spot when any spot is distinctly sunken or dark in color;
                  (5) Mildew when active powdery mildew is present;
                  (6) Freezing when the berry is frozen or when the flesh of the berry is affected by freezing;
                  (7) Insect injury when penetrating the skin of the berry or when there is noticeable insect infestation on the bunch; when mealybug residue or aphis honeydew are present in noticeable amounts; or when leafhopper residue materially detracts from the appearance of the individual berry or of the bunch.
                  (b) The following shall be considered as damage to stems:

                  (1) Active powdery mildew or any other disease when present on the stems to the extent that it detracts from the appearance of the bunch or when scars caused by mildew or other disease constrict or weaken any part of the main or lateral stems; and,
                  (2) Freezing when the stems are frozen or the capstems are swollen or dried, or when the main or lateral stems are water-soaked and limp, or dried, as a result of freezing.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
                
                  § 51.902
                  Fairly well filled.
                  
                    Fairly well filled means that the berries are reasonably closely spaced on main and lateral stems and that the bunch is not very loose or stringy.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
                
                  § 51.903
                  Excessively tight.
                  
                    Excessively tight means that the berries are so wedged together that the bunch is extremely compact for the variety and resulting distorted berries materially detract from the appearance of the bunch.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
                
                  § 51.904
                  Shot berries.
                  
                    Shot berries means very small berries resulting from insufficient pollination, usually seedless in those varieties which normally develop seeds.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
                
                  § 51.905
                  Dried berries.
                  
                    Dried berries means berries which are dry and shriveled to the extent that practically no moisture is present.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
                
                  § 51.906
                  Well developed and strong.
                  
                    Well developed and strong means that the main and lateral stems are firm, fibrous, and pliable; not distinctly immature or spindly or threadlike at time of packing.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
                
                  § 51.907
                  Diameter.
                  
                    Diameter means the greatest dimension of the berry taken at right angles to a line running from the stem to the blossom end.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
                
                  § 51.908
                  Serious damage.
                  
                    Serious damage means any defect or any combination of defects which seriously detracts from the appearance, or the edible or marketing quality of the grapes and includes berries which are split, crushed, wet, affected by decay or waterberry, or affected by heat or freezing. Grapes which show healed cracks at the blossom and shall not be considered as seriously damaged.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
                
                  § 51.909
                  Materially shriveled at capstem.
                  
                    Materially shriveled at capstem means that the skin of the berry is definitely wrinkled adjacent to the capstem and the surface is materially sunken.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
                
                  § 51.910
                  Straggly.
                  
                    Straggly means that the berries are so widely spaced on main and laterial stems that the bunch is distinctly open or very stemmy or stringy in structure.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
                
                  
                  § 51.911
                  Container.
                  
                    Container as used in these standards shall, for the purposes of determining maturity and other factors of grade of grapes in packages containing 5 pounds or less, mean the master container in which the individual packages are packed for shipment.
                  [52 FR 22437, June 12, 1987. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
                
                  § 51.912
                  Export.
                  When designated as Export, grapes shall be packed with any of the customary protective materials such as cushions, liners, or wraps, or properly packed in sawdust or granulated cork. The so-called “semi-sawdust packs” which are cushioned and/or covered with sawdust are not approved as protective packaging for export.
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991]
                
                
                  § 51.913
                  Clusters.
                  
                    Clusters as used in these standards in reference to the U.S. No. 1 Institutional grade only shall be defined as two or more berries sharing a common point of attachment.
                  [61 FR 11127, Mar. 19, 1996]
                
              
              
                Metric Conversion Table
                
                  § 51.914
                  Metric conversion table.
                  
                    
                      Inches
                      Millimeters (mm)
                    
                    
                      
                        3/16 equals
                      12.7
                    
                    
                      
                        9/16 equals
                      14.3
                    
                    
                      
                        10/16 equals
                      15.9
                    
                    
                      
                        11/16 equals
                      17.5
                    
                    
                      
                        12/16 equals
                      19.1
                    
                    
                      
                        13/16 equals
                      20.6
                    
                    
                      
                        14/16 equals
                      22.2
                    
                    
                      
                        15/16 equals
                      28.8
                    
                    
                      1 equals
                      25.4
                    
                  
                  
                    
                      Pounds
                      Grams
                    
                    
                      
                        1/4 equals
                      113.4
                    
                    
                      
                        1/2 equals
                      226.8
                    
                    
                      
                        3/4 equals
                      340.2
                    
                    
                      1 equals
                      453.6
                    
                    
                      2 equals
                      907.2
                    
                    
                      3 equals
                      1,360.8
                    
                    
                      4 equals
                      1,814.4
                    
                    
                      5 equals
                      2,268.0
                    
                    
                      10 equals
                      4,536.0
                    
                  
                  [36 FR 9126, May 20, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981. Redesignated at 56 FR 15802, Apr. 18, 1991, and further redesignated at 61 FR 11127, Mar. 19, 1996]
                
              
            
            
              Subpart—United States Standards for Grades of Florida Oranges and Tangelos
              
                Source:
                61 FR 20708, May 8, 1996, unless otherwise noted.
              
              
                General
                
                  § 51.1140
                  General.
                  The standards contained in this subpart apply only to the common or sweet orange group and varieties and hybrids of varieties belonging to the Mandarin group, except tangerines, and to the citrus fruit commonly known as “tangelo”—a hybrid between tangerine or mandarin orange (citrus reticulata) with either the grapefruit or pomelo (C. paradisi and C. grandis). Separate U.S. standards apply to tangerines. The standards for internal quality contained in §§ 51.1176 through 51.1179 apply only to common sweet oranges (citrus sinensis (L) Osbeck).
                
              
              
                Grades
                
                  § 51.1141
                  U.S. Fancy.
                  “U.S. Fancy” consists of oranges which meet the following requirements:
                  (a) Basic requirements:
                  (1) Discoloration: Not more than one-tenth of the surface, in the aggregate, may be affected by discoloration. (See § 51.1161.);
                  (2) Firm;
                  (3) Mature;
                  (4) Similar varietal characteristics;
                  (5) Smooth texture;
                  (6) Well colored; and,
                  (7) Well formed.
                  (b) Free from:
                  (1) Ammoniation;
                  (2) Buckskin;
                  (3) Caked melanose;
                  (4) Creasing;
                  (5) Decay;
                  (6) Scab;
                  (7) Split navels;
                  (8) Sprayburn;
                  (9) Undeveloped segments;
                  
                  (10) Unhealed skin breaks; and,
                  (11) Wormy fruit.
                  (c) Free from injury caused by:
                  (1) Bruises;
                  (2) Green spots;
                  (3) Oil spots;
                  (4) Rough, wide or protruding navels;
                  (5) Scale;
                  (6) Scars;
                  (7) Skin breakdown; and,
                  (8) Thorn scratches.
                  (d) Free from damage caused by:
                  (1) Dirt or other foreign material;
                  (2) Disease;
                  (3) Dryness or mushy condition;
                  (4) Hail;
                  (5) Insects;
                  (6) Riciness or woodiness;
                  (7) Sunburn; and,
                  (8) Other means.
                  (e) For tolerances see § 51.1151.
                  (f) Internal quality: Lots meeting the internal requirements for “U.S. Grade AA Juice (Double A)” or “U.S. Grade A Juice” may be so specified in connection with the grade. (See §§ 51.1176-51.1179.)
                
                
                  § 51.1142
                  U.S. No. 1 Bright.
                  The requirements for this grade are the same as for U.S. No. 1 except that fruit shall have not more than one-fifth of its surface, in the aggregate, affected by discoloration.
                  (a) For tolerances see § 51.1151.
                  (b) Internal quality: Lots meeting the internal requirements for “U.S. Grade AA Juice (Double A)” or “U.S. Grade A Juice” may be so specified in connection with the grade. (See §§ 51.1176-51.1179.)
                
                
                  § 51.1143
                  U.S. No. 1.
                  “U.S. No. 1” consists of oranges which meet the following requirements:
                  (a) Basic requirements:
                  (1) Color;
                  (i) Early and midseason varieties shall be fairly well colored.
                  (ii) For Valencia and other late varieties, not less than 50 percent, by count, shall be fairly well colored and the remainder reasonably well colored.
                  (2) Discoloration: Not more than one-third of the surface, in the aggregate, may be affected by discoloration. (See § 51.1161.);
                  (3) Fairly smooth texture;
                  (4) Firm;
                  (5) Mature;
                  (6) Similar varietal characteristics; and,
                  (7) Well formed.
                  (b) Free from:
                  (1) Decay;
                  (2) Unhealed skin breaks; and,
                  (3) Wormy fruit.
                  (c) Free from damage caused by:
                  (1) Ammoniation;
                  (2) Bruises;
                  (3) Buckskin;
                  (4) Caked melanose;
                  (5) Creasing;
                  (6) Dirt or other foreign material;
                  (7) Disease;
                  (8) Dryness or mushy condition;
                  (9) Green spots;
                  (10) Hail;
                  (11) Insects;
                  (12) Oil spots;
                  (13) Riciness or woodiness;
                  (14) Scab;
                  (15) Scale;
                  (16) Scars;
                  (17) Skin breakdown;
                  (18) Split, rough or protruding navels;
                  (19) Sprayburn;
                  (20) Sunburn;
                  (21) Thorn scratches; and,
                  (22) Other means.
                  (d) For tolerances see § 51.1151.
                  (e) Internal quality: Lots meeting the internal requirements for “U.S. Grade AA Juice (Double A)” or “U.S. Grade A Juice” may be so specified in connection with the grade. (See §§ 51.1176-51.1179.)
                
                
                  § 51.1144
                  U.S. No. 1 Golden.
                  The requirements for this grade are the same as for U.S. No. 1 except that not more than 30 percent, by count, of the fruit shall have more than one-third of their surface, in the aggregate, affected by discoloration.
                  (a) For tolerances see § 51.1151.
                  (b) Internal quality: Lots meeting the internal requirements for “U.S. Grade AA Juice (Double A)” or “U.S. Grade A Juice” may be so specified in connection with the grade. (See §§ 51.1176-51.1179.)
                
                
                  § 51.1145
                  U.S. No. 1 Bronze.

                  The requirements for this grade are the same as for U.S. No. 1 except at least 30 percent, by count, of the fruit shall have more than one-third of their surface, in the aggregate, affected by discoloration. The predominating discoloration on each fruit shall be of rust mite type.
                  (a) For tolerances see § 51.1151.
                  (b) Internal quality: Lots meeting the internal requirements for “U.S. Grade AA Juice (Double A)” or “U.S. Grade A Juice” may be so specified in connection with the grade. (See §§ 51.1176-51.1179.)
                
                
                  § 51.1146
                  U.S. No. 1 Russet.
                  The requirements for this grade are the same as for U.S. No. 1 except that at least 30 percent, by count, of the fruit shall have more than one-third of their surface, in the aggregate, affected by any type of discoloration.
                  (a) For tolerances see § 51.1151.
                  (b) Internal quality: Lots meeting the internal requirements for “U.S. Grade AA Juice (Double A)” or “U.S. Grade A Juice” may be so specified in connection with the grade. (See §§ 51.1176-51.1179.)
                
                
                  § 51.1147
                  U.S. No. 2 Bright.
                  The requirements for this grade are the same as for U.S. No. 2 except that fruit shall have not more than one-fifth of its surface, in the aggregate, affected by discoloration.
                  (a) For tolerances see § 51.1151.
                  (b) Internal quality: Lots meeting the internal requirements for “U.S. Grade AA Juice (Double A)” or “U.S. Grade A Juice” may be so specified in connection with the grade. (See §§ 51.1176-51.1179.)
                
                
                  § 51.1148
                  U.S. No. 2.
                  “U.S. No. 2” consists of oranges which meet the following requirements:
                  (a) Basic requirements:
                  (1) Discoloration: Not more than one-half of the surface, in the aggregate, may be affected by discoloration. (See § 51.1161.)
                  (2) Fairly firm;
                  (3) Mature;
                  (4) Reasonably well colored;
                  (5) Similar varietal characteristics;
                  (6) Not more than slightly misshapen; and
                  (7) Not more than slightly rough texture.
                  (b) Free from:
                  (1) Decay;
                  (2) Unhealed skin breaks; and
                  (3) Wormy fruit.
                  (c) Free from serious damage caused by:
                  (1) Ammoniation;
                  (2) Bruises;
                  (3) Buckskin;
                  (4) Caked melanose;
                  (5) Creasing;
                  (6) Dirt or other foreign material;
                  (7) Disease;
                  (8) Dryness or mushy condition;
                  (9) Green spots;
                  (10) Hail;
                  (11) Insects;
                  (12) Oil spots;
                  (13) Riciness or woodiness;
                  (14) Scab;
                  (15) Scale;
                  (16) Scars;
                  (17) Skin breakdown;
                  (18) Split, rough or protruding navels;
                  (19) Sprayburn;
                  (20) Sunburn;
                  (21) Thorn scratches; and
                  (22) Other means.
                  (d) For tolerances see § 51.1151.
                  (e) Internal quality: Lots meeting the internal requirements for “U.S. Grade AA Juice (Double A)” or “U.S. Grade A Juice” may be so specified in connection with the grade. (See §§ 51.1176-51.1179.)
                
                
                  § 51.1149
                  U.S. No. 2 Russet.
                  The requirements for this grade are the same as for U.S. No. 2 except that at least 10 percent of the fruit shall have more than one-half of their surface, in the aggregate, affected by any type of discoloration.
                  (a) For tolerances see § 51.1151.
                  (b) Internal quality: Lots meeting the internal requirements for “U.S. Grade AA Juice (Double A)” or “U.S. Grade A Juice” may be so specified in connection with the grade. (See §§ 51.1176-51.1179.)
                
                
                  § 51.1150
                  U.S. No. 3.
                  “U.S. No. 3” consists of oranges which meet the following requirements:
                  (a) Basic requirements:
                  (1) Mature;
                  (2) Misshapen;
                  (3) Poorly colored;
                  
                  (4) Rough texture, not seriously lumpy;
                  (5) Similar varietal characteristics; and
                  (6) Slightly spongy.
                  (b) Free from:
                  (1) Decay;
                  (2) Unhealed skin breaks; and
                  (3) Wormy fruit.
                  (c) Free from very serious damage caused by:
                  (1) Ammoniation;
                  (2) Bruises;
                  (3) Buckskin;
                  (4) Caked melanose;
                  (5) Creasing;
                  (6) Disease;
                  (7) Dryness or mushy condition;
                  (8) Hail;
                  (9) Insects;
                  (10) Riciness or woodiness;
                  (11) Scab;
                  (12) Scale;
                  (13) Scars;
                  (14) Skin breakdown;
                  (15) Split navels;
                  (16) Sprayburn;
                  (17) Sunburn; and
                  (18) Other means.
                  (d) For tolerances see § 51.1151.
                  (e) Internal quality: Lots meeting the internal requirements for “U.S. Grade AA Juice (Double A)” or “U.S. Grade A Juice” may be so specified in connection with the grade. (See §§ 51.1176-51.1179.)
                
              
              
                Tolerances
                
                  § 51.1151
                  Tolerances.
                  In order to allow for variations incident to proper grading and handling in each of the foregoing grades, the following tolerances, by count, based on a minimum 25 count sample, are provided as specified:
                  (a) Defects. (1) U.S. Fancy, U.S. No. 1 Bright, U.S. No. 1, U.S. No. 1 Golden, U.S. No. 1 Bronze, U.S. No. 1 Russet, U.S. No. 2 Bright, U.S. No. 2, and U.S. No. 2 Russet grades.
                  (i) For defects at shipping point.
                    1

                     Not more than 10 percent of the fruit in any lot may fail to meet the requirements of the specified grade: Provided, that included in this amount not more than 5 percent shall be allowed for defects causing very serious damage, including in this latter amount not more than 1 percent for decay or wormy fruit.
                  
                    
                      1 Shipping point, as used in these standards, means the point of origin of the shipment in the producing area or at port of loading for ship stores or overseas shipment, or, in the case of shipments from outside the continental United States, the port of entry into the United States.
                  
                  (ii) For defects en route or at destination. Not more than 12 percent of the fruit which fail to meet the requirements of the specified grade: Provided, that included in this amount not more than the following percentages shall be allowed for defects listed:
                  (A) 10 percent for fruit having permanent defects; or,
                  (B) 7 percent for defects causing very serious damage, including therein not more than 5 percent for very serious damage by permanent defects and not more than 3 percent for decay or wormy fruit.
                  (2) U.S. No. 3.
                  (i) For defects at shipping point.

                    1 Not more than 10 percent of the fruit in any lot may fail to meet the requirements of the grade: Provided, that included in this amount not more than 1 percent shall be for decay or wormy fruit.
                  (ii) For defects en route or at destination. Not more than 12 percent of the fruit which fail to meet the requirements of the grade: Provided, that included in this amount not more than the following percentages shall be allowed for defects listed:
                  (A) 10 percent for fruit having permanent defects; or,
                  (B) 3 percent for decay or wormy fruit.
                  (b) Discoloration—(1) U.S. No. 1 Bright, U.S. No. 1, U.S. No. 2 Bright, and U.S. No. 2. Not more than 10 percent of the fruit in any lot may fail to meet the requirements relating to discoloration as specified in each grade. No sample may have more than 20 percent of the fruit with excessive discoloration: And provided further, that the entire lot averages within the percentage specified.
                  (2) U.S. No. 1 Golden. Not more than 30 percent of the fruit shall have in excess of one-third of their surface, in the aggregate, and no part of any tolerance shall be allowed to increase this percentage. No sample may have more than 40 percent of the fruit with excessive discoloration: And provided further, that the entire lot averages within the percentage specified.
                  (3) U.S. No. 1 Bronze, and U.S. No. 1 Russet. At least 30 percent of the fruit shall have in excess of one-third of the surface, in the aggregate, affected by discoloration, and no part of any tolerance shall be allowed to reduce this percentage. No sample may have less than 20 percent of the fruit with required discoloration: And provided further, that the entire lot averages within the percentage specified.
                  (4) U.S. No. 2 Russet. At least 10 percent of the fruit shall have in excess of one-half of the surface, in the aggregate, affected by discoloration, and no part of any tolerance shall be allowed to reduce this percentage: And provided further, that the entire lot averages within the percentage specified.
                  [61 FR 20708, May 8, 1996, as amended at 61 FR 40290, Aug. 2, 1996; 62 FR 2897, Jan. 21, 1997]
                
              
              
                Application of Tolerances
                
                  § 51.1152
                  Application of tolerances.

                  Individual samples are subject to the following limitations, unless otherwise specified in § 51.1151. Individual samples shall have not more than one and one-half times a specified tolerance of 10 percent or more, and not more than double a specified tolerance of less than 10 percent: Provided, that at least one decayed or wormy fruit may be permitted in any sample: And provided further, that the averages for the entire lot are within the tolerances specified for the grade.
                  [62 FR 2897, Jan. 21, 1997]
                
              
              
                Size
                
                  § 51.1153
                  Size.
                  (a) Fruits shall be fairly uniform in size and shall be packed in containers according to approved and recognized methods.
                  (b) “Fairly uniform in size” means that not more than 10 percent of the oranges per sample may vary more than one-half inch in diameter.
                  (c) In order to allow for variations incident to proper sizing, not more than 10 percent of the samples in any lot may fail to meet the requirements of size.
                
              
              
                Definitions
                
                  § 51.1154
                  Similar varietal characteristics.
                  
                    Similar varietal characteristics means that the fruits in any container are similar in color and shape.
                
                
                  § 51.1155
                  Well colored.
                  
                    Well colored as applied to common oranges and tangelos means that the fruit has characteristic color for the variety with practically no trace of green color.
                
                
                  § 51.1156
                  Firm.
                  
                    Firm as applied to common oranges and tangelos means that the fruit is not soft, or noticeably wilted or flabby; as applied to oranges of the Mandarin group (Satsumas, King, Mandarin), “firm” means that the fruit is not extremely puffy, although the skin may be slightly loose.
                
                
                  § 51.1157
                  Well formed.
                  
                    Well formed means that the fruit has the shape characteristic of the variety.
                
                
                  § 51.1158
                  Mature.
                  
                    Mature shall have the same meaning assigned the term in the Florida Citrus Code, Chapter 601, 1995 Edition, and the Official Rules Affecting the Florida Citrus Industry, in effect as of February 12, 1995. These orange maturity requirements are contained in the Florida Citrus Code, Chapter 601, Florida Statutes, Sections 601.19, and 601.20, 1995 Edition, and the State of Florida Department of Citrus Official Rules Affecting the Florida Citrus Industry, Part 1, Chapter 20-13 Market Classification, Maturity Standards and Processing or Packing Restrictions for Hybrids in effect as of February 12, 1995. This incorporation by reference was approved by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Copies may be obtained from, Florida Department of Citrus, Post Office Box 148, Lakeland, Florida 33802 or copies of both regulations may be inspected at USDA, AMS, F&VD, FPB, Standardization Section, Room 2065-S, 14th and Independence Ave., Washington, DC 20250 or at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
                  
                
                
                  § 51.1159
                  Smooth texture.
                  
                    Smooth texture means that the skin is thin and smooth for the variety and size of the fruit.
                
                
                  § 51.1160
                  Injury.
                  
                    Injury means any specific defect described in § 51.1175, Table I; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects which slightly detracts from the appearance, or the edible or marketing quality of the fruit.
                
                
                  § 51.1161
                  Discoloration.
                  
                    Discoloration means russeting of a light shade of golden brown caused by rust mite or other means. Lighter shades of discoloration caused by smooth or fairly smooth superficial scars or other means may be allowed on a greater area, or darker shades may be allowed on a lesser area, provided no discoloration caused by speck type melanose or other means may detract from the appearance of the fruit to a greater extent than the shade and amount of discoloration allowed for the grade.
                
                
                  § 51.1162
                  Fairly smooth texture.
                  
                    Fairly smooth texture means that the skin is fairly thin and not coarse for the variety and size of the fruit.
                
                
                  § 51.1163
                  Damage.
                  
                    Damage means any specific defect described in § 51.1175, Table I; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which materially detracts from the appearance, or the edible or marketing quality of the fruit.
                
                
                  § 51.1164
                  Fairly well colored.
                  
                    Fairly well colored as applied to common oranges and tangelos means that except for an aggregate area of green color which does not exceed the area of a circle 1 inch (25.4 mm) in diameter, the characteristic color predominates over the green color.
                
                
                  § 51.1165
                  Reasonably well colored.
                  
                    Reasonably well colored as applied to common oranges means that the characteristic color predominate over the green color on at least two-thirds of the fruit surface, in the aggregate.
                
                
                  § 51.1166
                  Poorly colored.
                  
                    Poorly colored as applied to common oranges means that not more than 25 percent of the surface may be solid dark green color.
                
                
                  § 51.1167
                  Fairly firm.
                  
                    Fairly firm as applied to common oranges and tangelos, means that the fruit may be slightly soft, but not bruised; as applied to oranges of the Mandarin group (Satsumas, King, Mandarin), means that the skin of the fruit is not extremely puffy or extremely loose.
                
                
                  § 51.1168
                  Slightly misshapen.
                  
                    Slightly misshapen means that the fruit is not of the shape characteristic of the variety but is not appreciably elongated or pointed or otherwise deformed.
                
                
                  § 51.1169
                  Slightly rough texture.
                  
                    Slightly rough texture means that the skin is not of smooth texture but is not materially ridged, grooved, or wrinkled.
                
                
                  § 51.1170
                  Serious damage.
                  
                    Serious damage means any specific defect described in § 51.1175, Table I; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which seriously detracts from the appearance, or the edible or marketing quality of the fruit.
                
                
                  § 51.1171
                  Misshapen.
                  
                    Misshapen means that the fruit is decidedly elongated, pointed or flatsided.
                
                
                  
                  § 51.1172
                  Slightly spongy.
                  
                    Slightly spongy means that the fruit is puffy or slightly wilted but not flabby.
                
                
                  § 51.1173
                  Very serious damage.
                  
                    Very serious damage means any specific defect described in § 51.1175, Table I; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which very seriously detracts from the appearance, or the edible or marketing quality of the fruit.
                
                
                  § 51.1174
                  Diameter.
                  
                    Diameter means the greatest dimension measured at right angles to a line from stem to blossom end.
                
                
                  § 51.1175
                  Classification of defects.
                  
                    Table I
                    
                      Factor
                      Injury
                      Damage
                      Serious damage
                      Very serious damage
                    
                    
                      Ammoniation
                      
                      Not occurring as light speck type
                      Scars are cracked or dark and aggregating more than a circle 3/4 inch (19.1 mm) in diameter
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Bruises
                      Segment walls are collapsed, or rag is ruptured and juice sacs are ruptured
                      Segment walls are collapsed, or rag is ruptured and juice sacs are ruptured
                      Segment walls are collapsed, or rag is ruptured and juice sacs are ruptured
                      Fruit is split open, peel is badly watersoaked, or rag is ruptured and juice sacs are ruptured causing a mushy condition affecting all segments more than 3/4 inch (19.9 mm) at bruised area or the equivalent of this amount, by volume, when affecting more than one area on the fruit.
                    
                    
                      Buckskin
                      
                      Aggregating more than a circle 1 inch (25.4 mm) in diameter
                      Aggregating more than 25 percent of the surface
                      Aggregating more than 50 percent of the surface.
                    
                    
                      Caked melanose
                      
                      Aggregating more than a circle 5/8 inch (15.9 mm) in diameter
                      Aggregating more than a circle 3/4 inch (19.1 mm) in diameter
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Creasing
                      
                      Materially weakens the skin, or extends over more than one-third of the surface
                      Seriously weakens the skin, or extends over more than one-half of the surface
                      Very seriously weakens the skin, or is distributed over practically the entire surface.
                    
                    
                      Dryness or mushy condition
                      
                      Affecting all segments more than 1/4 inch (6.4 mm) at stem end, or the equivalent of this amount, by volume, when occurring in other portions of the fruit
                      Affecting all segments more than 1/2 inch (12.7 mm) at stem end, or the equivalent of this amount, by volume, when occurring in other portions of the fruit
                      Affecting all segments more than 3/4 inch (19.1 mm) at stem end, or the equivalent of this amount, by volume, when occurring in other portions of the fruit.
                    
                    
                      Green spots
                      Aggregating more than a circle 3/8 inch (9.5 mm) in diameter, caused by scale
                      Aggregating more than a circle 5/8 inch (15.9 mm) in diameter, caused by scale
                      Aggregating more than a circle 7/8 inch (22.2 mm) in diameter, caused by scale
                      Aggregating more than 1/3 of the surface, caused by scale.
                    
                    
                      Oil spots
                      Aggregating more than a circle 3/8 inch (9.5 mm) in diameter
                      Aggregating more than a circle 7/8 inch (22.2 mm) in diameter
                      Aggregating more than a circle 11/4 inches (31.8 mm) in diameter
                      Aggregating more than 1/3 of the surface.
                    
                    
                      Scab
                      
                      Materially detracts from the shape or texture, or aggregating more than a circle 5/8 inch (15.9 mm) in diameter
                      Seriously detracts from the shape or texture, or aggregating more than a circle 3/4 inch (19.1 mm) in diameter
                      Aggregating more than 25 percent of the surface.
                    
                    
                      
                      Scale
                      More than a few adjacent to the “button” at the stem end, or more than 6 scattered on other portions of the fruit
                      Aggregating more than a circle 5/8 inch (15.9 mm) in diameter
                      Aggregating more than a circle 3/4 inch (19.1 mm) in diameter
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Scars, Hail, or Thorn scratches [For smooth or fairly smooth superficial scars see § 51.1161.]
                      Depressed, not smooth, or detracts from appearance more than the amount of discoloration permitted in the grade
                      Deep or rough aggregating more than a circle 1/4 inch (6.4 mm) in diameter; slightly rough with slight depth aggregating more than a circle 7/8 inch (22.2 mm) in diameter; smooth or fairly smooth with slight depth aggregating more than a circle 11/4 inches (31.8 mm) in diameter
                      Deep or rough aggregating more than a circle 1/2 inch (12.7 mm) in diameter; slightly rough with depth aggregating more than a circle 11/4 inches (31.8 mm) in diameter; smooth or fairly smooth with slight depth aggregating more than 10 percent of fruit surface
                      Deep or rough or unsightly that appearance is very seriously affected.
                    
                    
                      Skin breakdown
                      Aggregating more than a circle 1/4 inch (6.4 mm) in diameter
                      Aggregating more than a circle 1/2 inch (12.7 mm) in diameter
                      Aggregating more than a circle 7/8 inch (22.2 mm) in diameter
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Sprayburn
                      
                      Aggregating more than a circle 5/8 inch (15.9 mm) in diameter
                      Hard and aggregating more than a circle 11/2 inches (38.1 mm) in diameter
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Split, rough, protruding navels
                      Split is unhealed, or more than 1/8 inch (3.2 mm) in length, or navel protrudes beyond the general contour, and opening is so wide, folded and ridged that it detracts from the appearance
                      Split is unhealed, or more than 1/4 inch (6.4 mm) in length, or more than three well healed splits, or navel protrudes beyond the general contour, and opening is so wide, folded and ridged that it detracts from appearance
                      Split is unhealed, or more than 1/2 inch (12.7 mm) in length, or two or more splits aggregate more than 1 inch (25.4 mm) in length, or navel protrudes beyond general contour, and opening is so wide, folded and ridged that it detracts from appearance
                      Split is unhealed or fruit is seriously weakened.
                    
                    
                      Sunburn
                      
                      Skin is flattened, dry, darkened, or hard and the affected area exceeds 25 percent of the surface
                      Skin is hard and affects more than one-third of the surface
                      Aggregating more than 50 percent of the surface.
                    
                    
                      Note: All references to area or aggregating area, or length in this standard are based on an orange or tangelo 27/8 inches (73.0 mm) in diameter, allowing proportionately greater areas on larger fruit and lesser areas on smaller fruit.
                  
                
              
              
                Standards for Internal Quality of Common Sweet Oranges (Citrus Sinensis (L) Osbeck)
                
                  § 51.1176
                  U.S. Grade AA Juice (Double A).
                  Any lot of oranges, the juice content of which meets the following requirements, may be designated “U.S. Grade AA Juice (Double A)”:
                  (a) Each lot of fruit shall contain an average of not less than 5 gallons (18.9 liters) of juice per standard packed box of 13/5 bushels.
                  (b) The average juice content for any lot of fruit shall have not less than 10 percent total soluble solids, and not less than one-half of 1 percent anhydrous citric acid, or more than the permissible maximum acid specified in Table II of § 51.1178.
                
                
                  § 51.1177
                  U.S. Grade A Juice.
                  Any lot of oranges, the juice content of which meets the following requirements, may be designated “U.S. Grade A Juice”:

                  (a) Each lot of fruit shall contain an average of not less than 41/2 gallons (17.0 liters) of juice per standard packed box of 13/5 bushels.
                  
                  (b) The average juice content for any lot of fruit shall have not less than 9 percent total soluble solids, and not less than one-half of 1 percent anhydrous citric acid, or more than the permissible maximum acid specified in Table II of § 51.1178.
                
                
                  § 51.1178
                  Maximum anhydrous citric acid permissible for corresponding total soluble solids.
                  For determining the grade of juice, the maximum permissible anhydrous citric acid content in relation to corresponding total soluble solids in the fruit is set forth in the following Table II together with the minimum ratio of total soluble solids to anhydrous citric acid:
                  
                    Table II
                    
                      Total soluble solids(average pct)
                      
                      Maximum anhydrous citric acid(average pct)
                      
                      Minimum ratio of total soluble solids to anhydrous citric acid
                    
                    
                       9.0
                      0.947
                      9.50-1
                    
                    
                       9.1
                      .963
                      9.45-1
                    
                    
                       9.2
                      .979
                      9.40-1
                    
                    
                       9.3
                      .995
                      9.35-1
                    
                    
                       9.4
                      1.011
                      9.30-1
                    
                    
                       9.5
                      1.027
                      9.25-1
                    
                    
                       9.6
                      1.043
                      9.20-1
                    
                    
                       9.7
                      1.060
                      9.15-1
                    
                    
                       9.8
                      1.077
                      9.10-1
                    
                    
                       9.9
                      1.094
                      9.05-1
                    
                    
                      10.0
                      1.111
                      9.00-1
                    
                    
                      10.1
                      1.128
                      8.95-1
                    
                    
                      10.2
                      1.146
                      8.90-1
                    
                    
                      10.3
                      1.164
                      8.85-1
                    
                    
                      10.4
                      1.182
                      8.80-1
                    
                    
                      10.5
                      1.200
                      8.75-1
                    
                    
                      10.6
                      1.218
                      8.70-1
                    
                    
                      10.7
                      1.237
                      8.65-1
                    
                    
                      10.8
                      1.256
                      8.60-1
                    
                    
                      10.9
                      1.275
                      8.55-1
                    
                    
                      11.0
                      1.294
                      8.50-1
                    
                    
                      11.1
                      1.306
                      8.50-1
                    
                    
                      11.2
                      1.318
                      8.50-1
                    
                    
                      11.3
                      1.329
                      8.50-1
                    
                    
                      11.4
                      1.341
                      8.50-1
                    
                    
                      11.5
                      1.353
                      8.50-1
                    
                    
                      11.6
                      1.365
                      8.50-1
                    
                    
                      11.7
                      1.376
                      8.50-1
                    
                    
                      11.8
                      1.388
                      8.50-1
                    
                    
                      11.9
                      1.400
                      8.50-1
                    
                    
                      12.0
                      1.412
                      8.50-1
                    
                    
                      12.1
                      1.424
                      8.50-1
                    
                    
                      12.2
                      1.435
                      8.50-1
                    
                    
                      12.3
                      1.447
                      8.50-1
                    
                    
                      12.4
                      1.459
                      8.50-1
                    
                    
                      12.5
                      1.471
                      8.50-1
                    
                    
                      12.6
                      1.482
                      8.50-1
                    
                    
                      12.7
                      1.494
                      8.50-1
                    
                    
                      12.8
                      1.506
                      8.50-1
                    
                    
                      12.9
                      1.517
                      8.50-1
                    
                    
                      13.0
                      1.530
                      8.50-1
                    
                    
                      13.1
                      1.541
                      8.50-1
                    
                    
                      13.2
                      1.553
                      8.50-1
                    
                    
                      13.3
                      1.565
                      8.50-1
                    
                    
                      13.4
                      1.576
                      8.50-1
                    
                    
                      13.5
                      1.588
                      8.50-1
                    
                    
                      13.6
                      1.600
                      8.50-1
                    
                    
                      13.7
                      1.612
                      8.50-1
                    
                    
                      13.8
                      1.624
                      8.50-1
                    
                    
                      13.9
                      1.635
                      8.50-1
                    
                    
                      14.0
                      1.647
                      8.50-1
                    
                    
                      14.1
                      1.659
                      8.50-1
                    
                    
                      14.2
                      1.671
                      8.50-1
                    
                    
                      14.3
                      1.682
                      8.50-1
                    
                    
                      14.4
                      1.694
                      8.50-1
                    
                    
                      14.5
                      1.705
                      8.50-1
                    
                    
                      14.6
                      1.718
                      8.50-1
                    
                    
                      14.7
                      1.729
                      8.50-1
                    
                    
                      14.8
                      1.741
                      8.50-1
                    
                    
                      14.9
                      1.753
                      8.50-1
                    
                    
                      15.0
                      1.765
                      8.50-1
                    
                    
                      15.1
                      1.776
                      8.50-1
                    
                    
                      15.2
                      1.788
                      8.50-1
                    
                    
                      15.3
                      1.800
                      8.50-1
                    
                    
                      15.4
                      1.812
                      8.50-1
                    
                    
                      15.5
                      1.824
                      8.50-1
                    
                    
                      15.6 or more
                      
                      8.50-1
                    
                  
                
                
                  § 51.1179
                  Method of juice extraction.
                  The juice used in the determining of solids, acids and juice content shall be extracted from representative samples as thoroughly as possible with a hand reamer or by such mechanical extractor or extractors as may be approved. The juice shall be strained through cheese cloth or other approved straining device of extra fine mesh to prevent passage of juice cells, pulp, or seeds.
                
              
            
            
              Subpart—United States Standards for Cleaned Virginia Type Peanuts in the Shell
              
                Source:
                18 FR 7117, Nov. 11, 1953, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                Grades
                
                  § 51.1235
                  U.S. Jumbo Hand Picked.

                  U.S. Jumbo Hand Picked shall consist of cleaned Virginia type peanuts in the shell which are mature, dry, and free from loose peanut kernels, dirt or other foreign material, pops, paper ends, and from damage caused by cracked or broken shells, discoloration or other means. The kernels shall be free from damage from any cause. In addition, the peanuts shall not pass through a screen having 37/64 × 3 inch perforations. Unless otherwise specified, the unshelled peanuts in any lot shall not average more than 176 count per pound.
                  (a) In order to allow for variations incident to proper grading and handling, the following tolerances, by weight, shall be permitted:
                  (1) 10.0 percent total for pops, peanuts having paper ends or damaged shells, loose undamaged peanut kernels, and dirt or other foreign material, but not more than one-twentieth of this amount, or 0.5 percent, shall be allowed for dirt or other foreign material.
                  (2) 5.0 percent for peanuts which will pass through the prescribed screen, but which are free from pops and from peanuts having paper ends or damaged shells.
                  (3) 3.5 percent for peanuts with damaged kernels, and damaged loose kernels.
                
                
                  § 51.1236
                  U.S. Fancy Hand Picked.
                  U.S. Fancy Hand Picked shall consist of cleaned Virginia type peanuts in the shell which are mature, dry, and free from loose peanut kernels, dirt or other foreign material, pops, paper ends, and from damage caused by cracked or broken shells, discoloration or other means. The kernels shall be free from damage from any cause. In addition, the peanuts shall not pass through a screen having 32/64 × 3 inch perforations. Unless otherwise specified, the unshelled peanuts in any lot shall not average more than 225 count per pound.
                  (a) In order to allow for variations incident to proper grading and handling, the following tolerances, by weight, shall be permitted:
                  (1) 11.0 percent total for pops, peanuts having paper ends or damaged shells, loose undamaged peanut kernels, and dirt or other foreign material, but not more than one twenty-second of this amount, or 0.5 percent, shall be allowed for dirt or other foreign material.
                  (2) 5.0 percent for peanuts which will pass through the prescribed screen, but which are free from pops and from peanuts having paper ends or damaged shells.
                  (3) 4.5 percent for peanuts with damaged kernels, and damaged loose kernels.
                
              
              
                Unclassified
                
                  § 51.1237
                  Unclassified.
                  Unclassified shall consist of cleaned Virginia type peanuts in the shell which fail to meet the requirements of either of the foregoing grades. The term “unclassified” is not a grade within the meaning of these standards but is provided as a designation to show that no definite grade has been applied to the lot.
                
              
              
                Definitions
                
                  § 51.1238
                  Mature.
                  
                    Mature means that the shells are firm and well developed.
                
                
                  § 51.1239
                  Pops.
                  
                    Pops means fully developed shells which contain practically no kernels.
                
                
                  § 51.1240
                  Paper ends.
                  
                    Paper ends means peanuts which have very soft and/or very thin ends.
                
                
                  § 51.1241
                  Damage.
                  
                    Damage means any injury or defect which materially affects the appearance edible or shipping quality of the individual peanut or the lot as a whole. The following shall be considered as damage:
                  (a) Cracked or broken shells which have been broken to the extent that the kernel within is plainly visible without minute examination and with no application of pressure, or the appearance of the individual peanut is materially affected.

                  (b) Discolored shells which have dark discoloration caused by mildew, staining or other means affecting one-half or more of the shell surface. Talc powder or other similar material which may have been applied to the shells during the cleaning process shall not be removed to determine the amount of discoloration beneath, but the peanut shall be judged as it appears with the talc.
                  
                  (c) Kernels which are rancid or decayed.
                  (d) Moldy kernels.
                  (e) Kernels showing sprouts extending more than one-eighth inch from the end of the kernel.
                  (f) Distinctly dirty kernels.
                  (g) Kernels which are wormy, or have worm frass adhering, or have worm cuts which are more than superficial.
                  (h) Kernels which have dark yellow color penetrating the flesh, or yellow pitting extending deep into the kernel.
                
                
                  § 51.1242
                  Count per pound.
                  
                    Count per pound means the number of peanuts in a pound. When determining the count per pound, one single kernel peanut shall be counted as one-half peanut.
                
              
            
            
              Subpart—United States Standards for Summer and Fall Pears 1
                
              
              
                
                  1 Packing of the product in conformity with the requirements of these standards shall not excuse failure to comply with the provisions of the Federal Food, Drug, and Cosmetic Act.
              
              
                Source:
                20 FR 5620, Aug. 5, 1955, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                General
                
                  § 51.1260
                  General.
                  These standards apply to varieties such as Bartlett, Hardy and other similar varieties.
                
              
              
                Grades
                
                  § 51.1261
                  U.S. No. 1.
                  “U.S. No. 1” consists of pears of one variety which are mature, but not over-ripe, carefully hand-picked, clean, fairly well formed, free from decay, internal breakdown, scald, freezing injury, worm holes, black end, and from damage caused by hard end, bruises, broken skins, russeting, limb- rubs, hail, scars, drought spot, sunburn, sprayburn, stings or other insect injury, disease, or mechanical or other means. (See §§ 51.1265 and 51.1268.)
                
                
                  § 51.1262
                  U.S. Combination.
                  A combination of U.S. No. 1 and U.S. No. 2 may be packed. When such a combination is packed, at least 50 percent of the pears in any container shall meet the requirements of U.S. No. 1. (See §§ 51.1265 and 51.1268.)
                
                
                  § 51.1263
                  U.S. No. 2.
                  “U.S. No. 2” consists of pears of one variety which are mature, but not over-ripe, carefully hand-picked, clean, not seriously misshapen, free from decay, internal breakdown, scald, freezing injury, worm holes, black end, and from damage caused by hard end, or broken skins. The pears shall also be free from serious damage caused by bruises, russeting, limbrubs, hail, scars, drought spot, sunburn, sprayburn, stings or other insect injury, disease, or mechanical or other means. (See §§ 51.1265 and 51.1268.)
                
              
              
                Unclassified
                
                  § 51.1264
                  Unclassified.
                  “Unclassified” consists of pears which have not been classified in accordance with any of the foregoing grades. The term “unclassified” is not a grade within the meaning of these standards, but is provided as a designation to show that no grade has been applied to the lot.
                
              
              
                Tolerances
                
                  § 51.1265
                  Tolerances.

                  (a) In order to allow for variations incident to proper grading and handling, not more than a total of 10 percent of the pears in any lot may fail to meet the requirements of grade: Provided, That not more than 5 percent shall be seriously damaged by insects, and not more than 1 percent shall be allowed for decay or internal breakdown.

                  (b) When applying the foregoing tolerances to the combination grade no part of any tolerance shall be used to reduce the percentage of U.S. No. 1 pears required in the combination, but individual containers may have not more than 10 percent less than the percentage of U.S. No. 1 required: Provided, That the entire lot averages within the percentage specified.
                
              
              
                
                Application of Tolerances
                
                  § 51.1266
                  Application of tolerances.
                  (a) The contents of individual packages in the lot, based on sample inspection, are subject to the following limitations, provided the averages for the entire lot are within the tolerances specified for the grade:
                  (1) For packages which contain more than 10 pounds, and a tolerance of 10 percent or more is provided individual packages in any lot shall have not more than one and one-half times the tolerance specified. For packages which contain more than 10 pounds and a tolerance of less than 10 percent is provided, individual packages in any lot shall have not more than double the tolerance specified, except that at least one pear which is seriously damaged by insects or affected by decay or internal breakdown may be permitted in any package.

                  (2) For packages which contain 10 pounds or less, individual packages in any lot are not restricted as to the percentage of defects or off-size: Provided, That not more than four times the tolerance specified may be permitted in any package for pears which are seriously damaged by insects or affected by decay or internal breakdown except that at least one defective pear may be permitted in any package.
                
              
              
                Basis for Calculating Percentages
                
                  § 51.1267
                  Basis for calculating percentages.
                  (a) When the numerical count is marked on the container or when pears are packed in a container to weigh 5 pounds or less, percentages shall be calculated on the basis of count.
                  (b) When the minimum diameter or minimum and maximum diameters are marked on a container packed to weigh more than 5 pounds or when the pears are jumbled in a container packed to weigh more than 5 pounds, percentages shall be calculated on the basis of weight or an equivalent basis.
                
              
              
                Condition After Storage or Transit
                
                  § 51.1268
                  Condition after storage or transit.
                  Decay, scald, or other deterioration which may have developed on pears after they have been in storage or transit shall be considered as affecting condition and not grade.
                
              
              
                Standard Pack
                
                  § 51.1269
                  Sizing.
                  (a) The numerical count, or the minimum size of the pears packed in closed containers shall be indicated on the package. The number of pears in the box shall not vary more than 3 from the number indicated on the box.
                  (b) When the numerical count is marked on western standard pear boxes the pears shall not vary more than three-eighths inch in their transverse diameter for counts 120 or less; one-fourth inch for counts 135 to 180, inclusive; and three-sixteenths inch for counts 193 or more.
                  (c) When the numerical count is marked on western standard half boxes or special half boxes packed three tiers deep, the pears shall not vary more than three-eighths inch for counts 75 or less; one-fourths inch for counts 80 to 110, inclusive; and three-sixteenths inch for counts 115 or more.
                  (d) When the numerical count is marked on western standard half boxes or special half boxes packed two tiers deep, the pears shall not vary more than three-eighths inch for counts 50 or less; one-fourth inch for counts 55 to 70, inclusive; and three-sixteenths inch for counts 80 or more.
                  (e) When the numerical count is not shown, the minimum size shall be plainly stamped, stenciled or otherwise marked on the container in terms of whole inches, whole and half inches, whole and quarter inches, or whole and eighth inches, as 21/2 inches minimum, 21/4 inches minimum, or 25/8 inches minimum, in accordance with the facts. It is suggested that both minimum and maximum sizes be marked on the container, as 21/4 to 23/4 inches, 21/2 to 23/4 inches, as such marking is especially desirable for pears marketed in the export trade.
                  (f) “Size” means the greatest transverse diameter of the pear taken at right angles to a line running from the stem to the blossom end.
                
                
                  
                  § 51.1270
                  Packing.
                  (a) Each package shall be packed so that the pears in the shown face shall be reasonably representative in size and quality of the contents of the package.
                  (b) Pears packed in any container shall be tightly packed. All packages shall be well filled but the contents shall not show excessive or unnecessary bruising because of overfilled packages.
                  (c) Pears packed in boxes shall be arranged in containers according to the approved and recognized methods with the pears packed lengthwise. A bridge shall not be allowed in any standard pack. When wrapped, each pear shall be fairly well enclosed by its individual wrapper.
                  (d) Pears packed in round stave bushel baskets, tubs or in barrels shall be ring faced.
                
                
                  § 51.1271
                  Tolerances for standard pack.

                  (a) In order to allow for variations incident to proper sizing, not more than 5 percent of the pears in any lot may fail to meet the size requirements: Provided, That when the maximum and minimum sizes are both stated, an additional 10 percent tolerance shall be allowed for pears which are larger than the maximum size stated.
                  (b) In order to allow for variations incident to proper packing, not more than 10 percent of the containers in any lot may fail to meet these requirements, but no part of this tolerance shall be allowed for bridge packs, or for packs with different sizes and arrangements such as layers of 195 size and arrangement, and layers of 180 size and arrangement packed in the same box.
                
              
              
                Definitions
                
                  § 51.1272
                  Mature.
                  (a) Mature means that the pear has reached the stage of maturity which will insure the proper completion of the ripening process.
                  (b) Before a mature pear becomes overripe it will show varying degrees of firmness, depending upon the stage of the ripening process. Therefore, a statement of firmness should be given in order to indicate the stage of the ripening process. A description of the ground color should also be given.

                  (1) The following terms should be used for describing the ground color: Green, Light Green, Yellowish Green, and Yellow.
                  
                  (2) The following terms should be used for describing the firmness of pears:
                  (i) Hard means that the flesh of the pear is solid and does not yield appreciably even to considerable pressure.
                  (ii) Firm means that the flesh of the pear is fairly solid but yields somewhat to moderate pressure.
                  (iii) Firm ripe means that the flesh of the pear yields readily to moderate pressure.
                  (iv) Ripe means that the pear is at the stage where it is in its most desirable condition for eating.
                
                
                  § 51.1273
                  Overripe.
                  
                    Overripe means dead ripe, very mealy or soft, past commercial utility.
                
                
                  § 51.1274
                  Carefully hand-picked.
                  
                    Carefully hand-picked means that the pears do not show evidence of rough handling or of having been on the ground.
                
                
                  § 51.1275
                  Clean.
                  
                    Clean means free from excessive dirt, dust, spray residue or other foreign material.
                
                
                  § 51.1276
                  Black end.
                  
                    Black end is evidenced by an abnormally deep green color around the calyx, or black spots usually occurring on the one-third of the surface nearest to the calyx, or by an abnormally shallow calyx cavity.
                
                
                  § 51.1277
                  Fairly well formed.
                  
                    Fairly well formed means that the pear may be slightly abnormal in shape but not to an extent which detracts materially from the appearance of the fruit.
                
                
                  § 51.1278
                  Damage.
                  
                    Damage means any injury or defect which materially affects the appearance, or the edible or shipping quality.

                  (a) Hard end shall be considered as damage if the pear shows a distinctly constricted protrusion at the blossom end, or an abnormally yellow color at the blossom end, or an abnormally smooth rounded base with little or no depression at the calyx, or if the flesh near the calyx is abnormally dry and tough or woody.
                  (b) Slight handling bruises and package bruises such as are incident to good commercial handling in the preparation of a tight pack shall not be considered damage.
                  (c) Any pear with one skin break larger than three-sixteenths inch in diameter or depth, or with more than one skin break one-eighth inch or larger in diameter or depth shall be considered damaged, and scored against the grade tolerance. 2
                    
                  
                  
                    
                      2 The area refers to that of a circle of the specified diameter.
                  
                  (1) Small inconspicuous skin breaks, less than one-eighth inch in diameter or depth, shall not be considered damage. In addition, not more than 15 percent of the pears in any container may have not more than one skin break from one-eighth inch to three-sixteenths inch, inclusive, in diameter or depth. 2
                  
                  (d) Russeting which exceeds the following shall be considered as damage:
                  (1) On all varieties excessively rough russeting (russeting which shows “frogging” or slight cracking) when the aggregate area exceeds one-half inch in diameter. 2
                  
                  (2) On Bartlett and other smooth-skinned varieties, slightly rough russeting, or thick russeting such as is characteristic of frost injury, when the aggregate area exceeds three-fourths inch in diameter. 2
                  
                  (3) On Bartlett and other smooth-skinned varieties, smooth solid or smooth netlike russeting when the aggregate area exceeds 15 percent of the surface.
                  (4) On Hardy, Sand and other similar varieties, rough or thick russeting such as is characteristic of frost injury, when the aggregate area exceeds three-fourths inch in diameter. On any of these varieties any amount of characteristic russeting is permitted whether due to natural causes such as weather or stimulated by artificial means; leaf whips or light limbrubs which resemble and blend into russeted areas shall be considered as russet. 2
                  
                  (e) Any one of the following defects or any combination thereof, the seriousness of which exceeds the maximum allowed for any one defect, shall be considered as damage:
                  (1) Any limbrubs which are cracked, softened, or more than slightly depressed.
                  (2) Black discoloration caused by limbrubs, which exceeds an aggregate area of three-eighths inch in diameter. 2
                  
                  (3) Dark brown discoloration or excessive roughness caused by limbrubs which exceeds an aggregate area of one-half inch in diameter. 2
                  
                  (4) Slightly rough, light colored discoloration caused by limbrubs which exceeds an aggregate area of three-fourths inch in diameter. 2
                  
                  (5) Smooth, light colored discoloration caused by limbrubs which exceeds an aggregate area of 1 inch in diameter. 2
                  
                  (6) Hail marks or other similar depressions or scars which are not shallow or superficial, or where the injury affects an aggregate area of more than three-eighths inch in diameter. 2
                  
                  (7) Drought spot when more than one in number, or when the external injury exceeds an aggregate area of three-eighths inch in diameter, or when the appearance of the flesh is materially affected by corky tissue or brownish discoloration. 2
                  
                  (8) Sunburn or sprayburn where the skin is blistered, cracked, or shows any light tan or brownish color, or the shape of the pear is appreciably flattened, or the flesh is appreciably softened or changed in color, except that sprayburn of a russet character shall be considered under the definition of russeting.
                  (9) Insects: (i) More than two healed codling moth stings, or any insect sting which is over three thirty-seconds of an inch in diameter, or other insect stings affecting the appearance to an equal extent. 2
                  
                  (ii) Blister mite or canker worm injury which is not shallow or superficial, or where the injury affects an aggregate area of more than three-eighths inch in diameter. 2
                    
                  
                  (10) Disease: (i) Scab spots which are black and which cover an aggregate area of more than one-fourth inch in diameter except that scab spots of a russet character shall be considered under the definition of russeting.
                  (ii) Sooty blotch which is thinly scattered over more than 5 percent of the surface, or dark, heavily concentrated spots which affect an area of more than three-eighths inch in diameter. 2
                    
                  
                  
                    
                      2 The area refers to that of a circle of the specified diameter.
                  
                
                
                  § 51.1279
                  Seriously misshapen.
                  
                    Seriously misshapen means that the pear is excessively flattened or elongated for the variety, or is constricted or deformed so it will not cut three fairly uniform good quarters, or is so badly misshapen that the appearance is seriously affected.
                
                
                  § 51.1280
                  Serious damage.
                  
                    Serious damage means any injury or defect which seriously affects the appearance, or the edible or shipping quality.
                  (a) Russeting which in the aggregate exceeds the following shall be considered as serious damage:
                  (1) On all varieties, excessively rough russeting (russeting which shows “frogging” or slight cracking) when the aggregate area exceeds three-fourths inch in diameter. 2
                  
                  (2) On all varieties, thick russeting such as is characteristic of frost injury, 15 percent of the surface.
                  (b) Any one of the following defects or combination thereof, the seriousness of which exceeds the maximum allowed for any one defect, shall be considered as serious damage:
                  (1) Limbrubs which are more than slightly cracked, or excessively rough limbrubs or dark brown or black discoloration caused by limbrubs which exceeds an aggregate area of three-fourths inch in diameter. Other limbrubs which affect an aggregate area of more than one-tenth of the surface. 2
                  
                  (2) Hail marks or other similar depressions or scars which affect an aggregate area of more than three-fourths inch in diameter, or which materially deform or disfigure the fruit. 2
                  
                  (3) Drought spot when more than two in number, or where the external injury affects an aggregate area of more than three-fourths inch in diameter, or when the appearance of the flesh is seriously affected by corky tissue or brownish discoloration. 2
                  
                  (4) Sunburn or sprayburn where the skin is blistered, cracked or shows any brownish color, or where the shape of the pear is materially flattened, or the flesh is softened or materially changed in color, except that sprayburn of a russet character shall be considered under the definition of russeting.
                  (5) Insects: (i) Worm holes. More than three healed codling moth stings, of which not more than two may be over three thirty-seconds of an inch in diameter, or other insect stings affecting the appearance to an equal extent. 2
                  
                  (ii) Blister mite or canker worm injury which affects an aggregate area of more than three-fourths inch in diameter or which materially deforms or disfigures the fruit. 2
                  
                  (6) Disease: (i) Scab spots which are black and which cover an aggregate area of more than one-half inch in diameter, except that scab spots of a russet character shall be considered under the definition of russeting. 2
                  
                  (ii) Sooty blotch which is thinly scattered over more than 15 percent of the surface, or dark, heavily concentrated spots which affect an area of more than three-fourths inch in diameter. 2
                  
                
              
            
            
              Subpart—United States Standards for Winter Pears 1
                
              
              
                
                  1 Packing of the product in conformity with the requirements of these standards shall not excuse failure to comply with the provisions of the Federal Food, Drug, and Cosmetic Act.
              
              
                Source:
                20 FR 5752, Aug. 10, 1955, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                General
                
                  § 51.1300
                  General.
                  These standards apply to varieties such as Anjou, Bosc, Winter Nelis, Comice, Flemish Beauty and other similar varieties.
                
              
              
                
                Grades
                
                  § 51.1301
                  U.S. Extra No. 1.
                  “U.S. Extra No. 1” consists of pears of one variety which are mature, but not overripe, carefully hand-picked, clean, well formed, free from decay, internal breakdown, scald, freezing injury, worm holes, black end, hard end, drought spot, and free from injury caused by russeting, limbrubs, hail, scars, cork spot, sunburn, sprayburn, stings or other insect injury, or mechanical or other means, except that they shall be free from damage caused by bruises, broken skins, or disease. (See §§ 51.1306 and 51.1309.)
                
                
                  § 51.1302
                  U.S. No. 1.
                  “U.S. No. 1” consists of pears of one variety which are mature, but not over-ripe, carefully hand-picked, clean, fairly well formed, free from decay, internal breakdown, scald, freezing injury, worm holes, black end, and from damage caused by hard end, bruises, broken skins, russeting, limbrubs, hail, scars, cork spot, drought spot, sunburn, sprayburn, stings or other insect injury, disease, or mechanical or other means. (See §§ 51.1306 and 51.1309.)
                
                
                  § 51.1303
                  U.S. Combination.
                  A combination of U.S. No. 1 and U.S. No. 2 may be packed. When such a combination is packed, at least 50 percent of the pears in any container shall meet the requirements of U.S. No. 1. (See §§ 51.1306 and 51.1309.)
                
                
                  § 51.1304
                  U.S. No. 2.
                  “U.S. No. 2” consists of pears of one variety which are mature, but not overripe, carefully hand-picked, clean, not seriously misshapen, free from decay, internal breakdown, scald, freezing injury, worm holes, black end, and from damage caused by hard end, or broken skins. The pears shall also be free from serious damage caused by bruises, russeting, limbrubs, hail, scars, cork spot, drought spot, sunburn, sprayburn, stings or other insect injury, disease, or mechanical or other means. (See §§ 51.1306 and 51.1309.)
                
              
              
                Unclassified
                
                  § 51.1305
                  Unclassified.
                  “Unclassified” consists of pears which have not been classified in accordance with any of the foregoing grades. The term “unclassified” is not a grade within the meaning of these standards, but is provided as a designation to show that no grade has been applied to the lot.
                
              
              
                Tolerances
                
                  § 51.1306
                  Tolerances.

                  (a) In order to allow for variations incident to proper grading and handling, not more than a total of 10 percent of the pears in any lot may fail to meet the requirements of grade: Provided, That not more than 5 percent shall be seriously damaged by insects, and not more than 1 percent shall be allowed for decay or internal breakdown.

                  (b) When applying the foregoing tolerances to the combination grade no part of any tolerance shall be used to reduce the percentage of U. S. No. 1 pears required in the combination, but individual containers may have not more than 10 percent less than the percentage of U.S. No. 1 required: Provided, That the entire lot averages within the percentage specified.
                
              
              
                Application of Tolerances
                
                  § 51.1307
                  Application of tolerances.
                  (a) The contents of individual packages in the lot, based on sample inspection, are subject to the following limitations, provided the averages for the entire lot are within the tolerances specified for the grade:

                  (1) For packages which contain more than 10 pounds, and a tolerance of 10 percent or more is provided, individual packages in any lot shall have not more than one and one-half times the tolerance specified. For packages which contain more than 10 pounds and a tolerance of less than 10 percent is provided, individual packages in any lot shall have not more than double the tolerance specified, except that at least one pear which is seriously damaged by insects or affected by decay or internal breakdown may be permitted in any package.
                  

                  (2) For packages which contain 10 pounds or less, individual packages in any lot are not restricted as to the percentage of defects or off-size: Provided, That not more than four times the tolerance specified may be permitted in any package for pears which are seriously damaged by insects or affected by decay or internal breakdown except that at least one defective pear may be permitted in any package.
                
              
              
                Basis for Calculating Percentages
                
                  § 51.1308
                  Basis for calculating percentages.
                  (a) When the numerical count is marked in the container or when pears are packed in a container to weigh 5 pounds or less, percentages shall be calculated on the basis of count.
                  (b) When the minimum diameter or minimum and maximum diameters are marked on a container packed to weigh more than 5 pounds or when the pears are jumbled in a container packed to weigh more than 5 pounds, percentages shall be calculated on the basis of weight or an equivalent basis.
                
              
              
                Condition After Storage or Transit
                
                  § 51.1309
                  Condition after storage or transit.
                  Decay, scald or other deterioration which may have developed on pears after they have been in storage or transit shall be considered as affecting condition and not the grade.
                
              
              
                Standard Pack
                
                  § 51.1310
                  Sizing.
                  (a) The numerical count, or the minimum size of the pears packed in closed containers shall be indicated on the package. The number of pears in the box shall not vary more than 3 from the number indicated on the box.
                  (b) When the numerical count is marked on western standard pear boxes the pears shall not vary more than three-eighths inch in their transverse diameter for counts 120 or less; one-fourth inch for counts 135 to 180, inclusive; and three-sixteenths inch for counts 193 or more.
                  (c) When the numerical count is marked on western standard half boxes or special half boxes packed three tiers deep, the pears shall not vary more than three-eighths inch for coutns 75 or less; one-fourth inch for counts 80 to 110, inclusive; and three-sixteenths inch for counts 115 or more.
                  (d) When the numerical count is marked on western standard half boxes or special half boxes packed two tiers deep, the pears shall not vary more than three-eighths inch for counts 50 or less; one-fourth inch for counts 55 to 70, inclusive; and three-sixteenths inch for counts 80 or more.
                  (e) When the numerical count is not shown, the minimum size shall be plainly stamped, stenciled or otherwise marked on the container in terms of whole inches, whole and half inches, whole and quarter inches, or whole and eighth inches, as 21/2 inches minimum, 21/4 inches minimum, or 25/8 inches minimum, in accordance with the facts. It is suggested that both minimum and maximum sizes be marked on the container, as 21/4 to 23/4 inches, 21/2 to 23/4 inches, as such marking is especially desirable for pears marketed in the export trade.
                  (f) “Size” means the greatest transverse diameter of the pear taken at right angles to a line running from the stem to the blossom end.
                
                
                  § 51.1311
                  Packing.
                  (a) Each package shall be packed so that the pears in the shown face shall be reasonably representative in size and quality of the contents of the package.
                  (b) Pears packed in any container shall be tightly packed. All packages shall be well filled but the contents shall not show excessive or unnecessary bruising because of overfilled packages.
                  (c) Pears packed in boxes shall be arranged in containers according to the approved and recognized methods with the pears packed lengthwise. A bridge shall not be allowed in any standard pack. When wrapped, each pear shall be fairly well enclosed by its individual wrapper.
                  (d) Pears packed in round stave bushel baskets, tubs, or in barrels shall be ring faced.
                
                
                  
                  § 51.1312
                  Tolerances for standard pack.

                  (a) In order to allow for variations incident to proper sizing, not more than 5 percent of the pears in any lot may fail to meet the size requirements: Provided, That when the maximum and minimum sizes are both stated, an additional 10 percent tolerance shall be allowed for pears which are larger than the maximum size stated.
                  (b) In order to allow for variations incident to proper packing, not more than 10 percent of the containers in any lot may fail to meet these requirements but no part of this tolerance shall be allowed for bridge packs, or for packs with different sizes and arrangements such as layers of 195 size and arrangement, and layers of 180 size and arrangement packed in the same box.
                
              
              
                Definitions
                
                  § 51.1313
                  Mature.
                  (a) Mature means that the pear has reached the stage of maturity which will insure the proper completion of the ripening process.
                  (b) Before a mature pear becomes overripe it will show varying degrees of firmness depending upon the stage of the ripening process. Therefore, a statement of firmness should be given in order to indicate the stage of the ripening process. A description of the ground color should also be given.

                  (1) The following terms should be used for describing the ground color: Green, Light Green, Yellowish Green, and Yellow.
                  
                  (2) The following terms should be used for describing the firmness of pears:
                  (i) Hard means that the flesh of the pear is solid and does not yield appreciably even to considerable pressure.
                  (ii) Firm means that the flesh of the pear is fairly solid but yields somewhat to moderate pressure.
                  (iii) Firm ripe means that the flesh of the pear yields readily to moderate pressure.
                  (iv) Ripe means that the pear is at the stage where it is in its most desirable condition for eating.
                
                
                  § 51.1314
                  Overripe.
                  
                    Overripe means dead ripe, very mealy or soft, past commercial utility.
                
                
                  § 51.1315
                  Carefully hand-picked.
                  
                    Carefully hand-picked means that the pears do not show evidence of rough handling or of having been on the ground.
                
                
                  § 51.1316
                  Clean.
                  
                    Clean means free from excessive dirt, dust, spray residue or other foreign material.
                
                
                  § 51.1317
                  Well formed.
                  
                    Well formed means having the shape characteristic of the variety. Slight irregularities of shape from type which do not appreciably detract from the general appearance of the fruit shall be considered well formed.
                
                
                  § 51.1318
                  Black end.
                  
                    Black end is evidenced by an abnormally deep green color around the calyx, or black spots usually occurring on the one-third of the surface nearest to the calyx, or by an abnormally shallow calyx cavity.
                
                
                  § 51.1319
                  Injury.
                  
                    Injury means any blemish or defect, that more than slightly affects the appearance, or the edible or shipping quality. The following shall be considered as injury:
                  (a) Russeting which exceeds the following shall be considered as injury:
                  (1) On all varieties any excessively rough russeting (russeting which shows “frogging” or slight cracking).
                  (2) On Comice, and on Anjou and other smooth-skinned varieties, slightly rough russeting, or thick russeting, such as is characteristic of frost injury, when the aggregate area exceeds one-half inch in diameter. 2
                  

                  (3) On Anjou and other smooth-skinned varieties, smooth solid russeting when the aggregate area exceeds one-half inch in diameter and smooth net-like russeting when the aggregate area exceeds 15 percent of the surface, and on Comice, smooth solid or smooth netlike russeting when the aggregate area exceeds one-third of the surface, except that, in addition, on these and similar varieties, any amount of characteristic smooth russeting shall be permitted on that portion of the calyx end not visible for more than one-half inch along the contour of the pear, when it is placed calyx end down on a flat surface. 2
                  

                  (4) On any of the following and other similar varieties, rough or thick russeting such as is characteristic of frost injury when the aggregate area exceeds one-half inch in diameter. 2 On any of these varieties any amount of characteristic russeting is permitted whether due to natural causes such as weather or stimulated by artificial means; leaf whips or light limbrubs which resemble and blend into russeted areas shall be considered as russet:
                  
                  
                    Bosc, Clairgeau, Easter Beurre, Flemish Beauty, Kieffer, P. Barry, Pound, Seckel, Sheldon, Winter Nelis, and other similar varieties.
                  
                  
                  (b) Any one of the following defects or any combination thereof, the seriousness of which exceeds the maximum allowed for any one defect, shall be considered as injury:
                  (1) Limbrubs which are cracked, softened, more than very slightly depressed, not light in color, or exceeding an aggregate area of three-fourths inch in diameter. 2
                  
                  (2) Hail marks or other similar depressions or scars which are not very shallow or superficial, or which affect an aggregate area of more than one-fourth inch in diameter. 2
                  
                  (3) Cork spot when a pear shows depressions or the flesh of the pear is more than slightly affected.
                  (4) Sunburn or sprayburn if the normal color of the fruit has been materially changed, or if the skin is blistered or cracked, or the flesh softened or discolored.
                  (5) More than two healed slight stings or depressions, or any stings which materially affect the general appearance of the fruit.
                  (6) Blister mite or canker worm injury which is not very shallow and superficial or where the injury affects an aggregate area of more than one-fourth inch. 2
                  
                
                
                  § 51.1320
                  Fairly well formed.
                  
                    Fairly well formed means that the pear may be slightly abnormal in shape but not to an extent which detracts materially from the appearance of the fruit. Winter Nelis pears with characteristic slight sutures or with slight flattening on one side and/or other slight irregularities which do not materially detract from the general appearance of the pear shall be considered fairly well formed.
                
                
                  § 51.1321
                  Damage.
                  
                    Damage means any injury or defect which materially affects the appearance, or the edible or shipping quality.
                  (a) Hard end shall be considered as damage if the pear shows an abnormally yellow color at the blossom end, or an abnormally smooth rounded base with little or no depression at the calyx, or if the flesh near the calyx is abnormally dry and tough or woody.
                  (b) Slight handling bruises and package bruises such as are incident to good commercial handling in the preparation of a tight pack shall not be considered damage.
                  (c) Any pear with one skin break larger than three-sixteenths inch in diameter of depth, or with more than one skin break one-eighth inch or larger in diameter or depth, shall be considered damaged, and scored against the grade tolerance. 2
                  
                  (1) Small inconspicuous skin breaks, less than one-eighth inch in diameter or depth, shall not be considered damage. In addition, not more than 15 percent of the pears in any container may have not more than one skin break from one-eighth inch to three-sixteenths inch, inclusive, in diameter or depth. 2
                  
                  (d) Russeting which exceeds the following shall be considered as damage:
                  (1) On all varieties excessively rough russeting (russeting which shows “frogging” or slight cracking) when the aggregate area exceeds one-half inch in diameter. 2
                  
                  (2) On Anjou and other smooth-skinned varieties, slightly rough russeting, or thick russeting such as is characteristic of frost injury, when the aggregate area exceeds three-fourths inch in diameter. 2
                  

                  (3) On Anjou, smooth solid or smooth netlike russeting when the aggregate area exceeds one-third of the surface, and on other smooth-skinned varieties, 15 percent of the surface, except that, in addition, on Anjou and other smooth-skinned varieties, any amount of characteristic smooth russeting shall be permitted on that portion of the calyx end not visible for more than one-half inch along the contour of the pear, when it is placed calyx end down on a flat surface.

                  (4) On any of the following and other similar varieties, rough or thick russeting such as is characteristic of frost injury, when the aggregate area exceeds three-fourths inch in diameter. On any of these varieties any amount of characteristic russeting is permitted whether due to natural causes such as weather or stimulated by artificial means; leaf whips or light limbrubs which resemble and blend into russeted areas shall be considered as russet:
                  
                  
                    Bosc, Clairgeau, Comice, Easter Beurre, Flemish Beauty, Kieffer, P. Barry, Pound, Seckel, Sheldon, Winter Nelis, and other similar varieties.
                  
                  
                  (e) Any one of the following defects or any combination thereof, the seriousness of which exceeds the maximum allowed for any one defect, shall be considered as damage:
                  (1) Any limbrubs which are cracked, softened, or more than slightly depressed.
                  (2) Black discoloration caused by limbrubs which exceeds an aggregate area of three-eighths inch in diameter.
                  (3) Dark brown discoloration or excessive roughness caused by limbrubs which exceeds an aggregate area of one-half inch in diameter.
                  (4) Slightly rough, light colored discoloration caused by limbrubs which exceeds an aggregate area of three-fourths inch in diameter.
                  (5) Smooth, light colored discoloration caused by limbrubs which exceeds an aggregate area of 1 inch in diameter. 2
                  
                  (6) Hail marks or other similar depressions or scars which are not shallow or superficial, or where the injury affects an aggregate area of more than three-eighths inch in diameter. 2
                  
                  (7) Cork spot when more than one in number is visible externally or when the flesh is materially affected.
                  (8) Drought spot when more than one in number, or when the external injury exceeds an aggregate area of three-eighths inch in diameter, or when the appearance of the flesh is materially affected by corky tissue or brownish discoloration. 2
                  
                  (9) Sunburn or sprayburn where the skin is blistered, cracked, or shows any light tan or brownish color, or the shape of the pear is appreciably flattened, or the flesh is appreciably softened or changed in color, except that sprayburn of a russet character shall be considered under the definition of russeting.
                  (10) Insects: (i) More than two healed codling moth stings, or any insect sting which is over three thirty-seconds of an inch in diameter, or other insect stings affecting the appearance to an equal extent. 2
                  
                  (ii) Blister mite or canker worm injury which is not shallow or superficial, or where the injury affects an aggregate area of more than three-eighths inch in diameter. 2
                  
                  (11) Disease: (i) Scab spots which are black and which cover an aggregate area of more than one-fourth inch in diameter, except that scab spots of a russet character shall be considered under the definition of russeting. 2
                  
                  (ii) Sooty blotch which is thinly scattered over more than 5 percent of the surface, or dark, heavily concentrated spots which affect an area of more than three-eighths inch in diameter. 2
                  
                
                
                  § 51.1322
                  Seriously misshapen.
                  
                    Seriously misshapen means that the pear is excessively flattened or elongated for the variety, or is constricted or deformed so it will not cut three fairly uniform good quarters, or is so badly misshapen that the appearance is seriously affected.
                
                
                  § 51.1323
                  Serious damage.
                  
                    Serious damage means any injury or defect which seriously affects the appearance, or the edible or shipping quality.
                  (a) Russeting which in the aggregate exceeds the following shall be considered as serious damage:
                  (1) On all varieties, excessively rough russeting (russeting which shows “frogging” or slight cracking) when the aggregate area exceeds three-fourths inch in diameter. 2
                    
                  
                  (2) On all varieties, thick russeting such as is characteristic of frost injury, 15 percent of the surface.
                  (3) On Anjou, smooth solid or smooth netlike russeting when the aggregate area exceeds two-thirds of the surface, except that, in addition, any amount of characteristic smooth russeting shall be permitted on that portion of the calyx end not visible for more than one-half inch along the contour of the pear, when it is placed calyx end down on a flat surface. On Flemish Beauty smooth russeting shall be permitted on the entire surface.
                  (b) Any one of the following defects or combination thereof, the seriousness of which exceeds the maximum allowed for any one defect, shall be considered as serious damage:
                  (1) Limbrubs which are more than slightly cracked, or excessively rough limbrubs or dark brown or black discoloration caused by limbrubs which exceeds an aggregate area of three-fourths inch in diameter. 2
                  
                  (2) Other limbrubs which affect an aggregate area of more than one-tenth of the surface.
                  (3) Hail marks or other similar depressions or scars which affect an aggregate area of more than three-fourths inch in diameter, or which materially deform or disfigure the fruit. 2
                  
                  (4) Cork spot when more than two in number are visible externally or when the flesh is seriously affected.
                  (5) Drought spot when more than two in number, or where the external injury affects an aggregate area of more than three-fourths inch in diameter, or when the appearance of the flesh is seriously affected by corky tissue or brownish discoloration. 2
                  
                  (6) Sunburn or sprayburn where the skin is blistered, cracked or shows any brownish color, or where the shape of the pear is materially flattened, or the flesh is softened or materially changed in color, except that sprayburn of a russet character shall be considered under the definition of russeting.
                  (7) Insects: (i) Worm holes. More than three healed codling moth stings, of which not more than two may be over three thirty-seconds of an inch in diameter, or other insect stings affecting the appearance to an equal extent. 2
                  
                  (ii) Blister mite or canker worm injury which affects an aggregate area of more than three-fourths inch in diameter or which materially deforms or disfigures the fruit. 2
                  
                  (8) Disease: (i) Scab spots which are black, and which cover an aggregate area of more than one-half inch in diameter, except that scab spots of a russet character shall be considered under the definition of russeting. 2
                  
                  (ii) Sooty blotch which is thinly scattered over more than 15 percent of the surface, or dark heavily concentrated spots which affect an area of more than three-fourths inch in diameter. 2
                  
                
              
            
            
              Subpart—United States Standards for Pears for Canning
              
                Source:
                35 FR 6957, May 1, 1970, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                General
                
                  § 51.1345
                  General.
                  All percentages shall be calculated on the basis of weight.
                
              
              
                Grades
                
                  § 51.1346
                  U.S. No. 1.
                  “U.S. No. 1” consists of pears of one variety which are mature, handpicked, firm, well formed, free from scald, hard end, black end, internal breakdown, decay, worms and worm holes, and from damage caused by broken skins, limbrubs, sprayburn, sunburn, scab, russeting, bruises, hail, frost, drought spot, disease, insects, mechanical or other means. Unless otherwise specified, the pears shall not be further advanced than yellowish green. Tree-ripened pears and pears grown from late blooms shall not be considered as meeting the requirements of this grade. (See §§ 51.1349 and 51.1350.)
                
                
                  § 51.1347
                  U.S. No. 2.

                  “U.S. No. 2” consists of pears of one variety which are mature, handpicked, firm, not seriously deformed, free from scald, hard end, black end, internal breakdown, decay, worms and worm holes, and free from serious damage by any other cause. Unless otherwise specified, the pears shall not be further advanced than yellowish green. Tree-ripened pears and pears grown from late blooms shall not be considered as meeting the requirements of this grade. (See §§ 51.1349 and 51.1350.)
                
              
              
                Culls
                
                  § 51.1348
                  Culls.
                  “Culls” are pears which do not meet the requirements of either of the foregoing grades.
                
              
              
                Size
                
                  § 51.1349
                  Size.
                  Size may be specified in connection with a grade by agreement between buyer and seller and stated in terms of minimum diameter or minimum and maximum diameters. Diameters shall be specified in inches and not less than eighth-inch fractions thereof. In addition, size may be stated in terms of ratio of length to diameter.
                
              
              
                Application of Standards
                
                  § 51.1350
                  Application of standards.
                  (a) Tolerances shall not apply in the application of the standards to determine the percentages of U.S. No. 1 and U.S. No. 2 quality, culls and off-size in a lot of pears; for example, when determining compliance with a grower-processor contract.
                  (b) Tolerances. The following tolerances, by weight, shall apply when a lot of pears has been sorted to meet a specific grade, such as a shipment to a processor which is intended to meet the requirements of the U.S. No. 1 grade:
                  (1) For defects. 10 percent for pears which fail to meet the requirements of the grade: Provided, That included in this amount not more than the following percentages shall be allowed for the defects listed:
                  (i) 2 percent for pears which are affected by decay.
                  (ii) 5 percent for pears which are infested by worms or have worm holes.
                  (2) For off-size. 5 percent for pears which are smaller than any specified minimum size, and 10 percent for pears larger than any specified maximum size.
                
              
              
                Definitions
                
                  § 51.1351
                  Mature.
                  
                    Mature means that the pear has reached the stage of maturity which will insure the proper completion of the ripening process.
                
                
                  § 51.1352
                  Handpicked.
                  
                    Handpicked means that the pears do not show evidence of having been on the ground.
                
                
                  § 51.1353
                  Firm.
                  
                    Firm means that the pear is fairly solid and yields only very slightly to moderate pressure, and is not wilted, shriveled, rubbery or flabby.
                
                
                  § 51.1354
                  Well formed.
                  
                    Well formed means that the pear has the shape characteristic of the variety, so that after paring, cutting in halves, and coring, each half of the pear shall be well formed. Bartlett pears shall have at least a fairly well developed neck.
                  [35 FR 6958, May 1, 1970, as amended at 35 FR 7249, May 8, 1970. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
                
                  § 51.1355
                  Damage.
                  
                    Damage means any injury or defect which materially affects the processing quality of the fruit. After paring, cutting in halves, and coring, each half of the pear shall be well formed or the pear is considered damaged. Pears showing surface blemishes shall be considered damaged when the injury cannot be completely removed in the ordinary process of paring for commercial use.
                
                
                  § 51.1356
                  Pears grown from late blooms.
                  
                    Pears grown from late blooms. Such pears often have excessively long stems (commonly termed “rat tails”), or may be misshapen or slightly rough. Such pears do not ripen properly for ordinary canning use.
                
                
                  § 51.1357
                  Seriously deformed.
                  
                    Seriously deformed means that the pear is so badly misshapen as to cause a loss during the usual commercial preparation for use of over 20 percent, by weight, of the pear in excess of that which would occur if the pear were well formed. Round or apple-shaped pears shall not be considered seriously deformed.
                
                
                  § 51.1358
                  Serious damage.
                  
                    Serious damage means any injury or defect which cannot be removed during the usual commercial preparation for use without a loss of over 20 percent, by weight, of the pear in excess of that which would occur if the pear were not defective.
                
                
                  § 51.1359
                  Diameter.
                  
                    Diameter means the greatest dimension of the pear taken at right angles to a line running from the stem to the blossom end.
                
              
            
            
              Subpart—United States Standards for Grades of Pecans in the Shell 1
                
              
              
                
                  1 Packing of the product in conformity with the requirements of these standards shall not excuse failure to comply with the provisions of the Federal Food, Drug, and Cosmetic Act or with applicable State laws and regulations.
              
              
                Source:
                41 FR 39303, Sept. 15, 1976, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                Grades
                
                  § 51.1400
                  U.S. No. 1.
                  “U.S. No. 1” consists of pecans in the shell which meet the following requirements:
                  (a) Free from loose extraneous or foreign material.
                  (b) Shells are: (1) Fairly uniform in color; and,
                  (2) Free from damage by any cause.
                  (c) Kernels are: (1) Free from damage by any cause.
                  (d) For tolerances see § 51.1404.
                
                
                  § 51.1401
                  U.S. No. 2.
                  The requirements for this grade are the same as for U.S. No. 1 except for:
                  (a) No requirement for uniformity of color of shells; and,
                  (b) Increased tolerances for defects see § 51.1404.
                
              
              
                Size Classification
                
                  § 51.1402
                  Size classification.
                  Size of pecans may be specified in connection with the grade in accordance with one of the following classifications. To meet the requirements for any one of these classifications, the lot must conform to both the specified number of nuts per pound and the weight of the 10 smallest nuts per 100 nut sample.
                  
                    
                      Size classification
                      Number of nuts per pound
                      Minimum weight of the 10 smallest nuts in a 100-nut sample
                    
                    
                      OversizeExtra large
                        Large
                        Medium
                        Small
                      
                      55 or less56 to 63
                        64 to 77
                        78 to 95
                        96 to 120
                      
                      In each classification, the 10 smallest nuts per 100 must weigh at least 7 pct of the total weight of a 100-nut sample.
                    
                  
                
              
              
                Kernel Color Classification
                
                  § 51.1403
                  Kernel color classification.
                  (a) The skin color of pecan kernels may be described in terms of the color classifications provided in this section. When the color of kernels in a lot generally conforms to the “light” or “light amber” classification, that color classification may be used to describe the lot in connection with the grade.
                  (1) “Light” means that the outer surface of the kernel is mostly golden color or lighter, with not more than 25 percent of the outer surface darker than golden, none of which is darker than light brown.
                  (2) “Light amber” means that more than 25 percent of the outer surface of the kernel is light brown, with not more than 25 percent of the outer surface darker than light brown, none of which is darker than medium brown.
                  (3) “Amber” means that more than 25 percent of the outer surface of the kernel is medium brown, with not more than 25 percent of the outer surface darker than medium brown, none of which is darker than dark brown (very dark-brown or blackish-brown discoloration).

                  (4) “Dark amber” means that more than 25 percent of the outer surface of the kernel is dark brown, with not more than 25 percent of the outer surface darker than dark brown (very dark-brown or blackish-brown discoloration).
                  
                  (b) U.S. Department of Agriculture kernel color standards, PEC-MC-1, illustrate the color intensities implied by the terms “golden,” “light brown,” “medium brown,” and “dark brown” referred to in paragraph (a) of this section.
                  [41 FR 39303, Sept. 15, 1976. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981, as amended at 83 FR 50476, Oct. 9, 2018]
                
              
              
                Tolerances
                
                  § 51.1404
                  Tolerances.
                  In order to allow the variations incident to proper grading and handling in each of the foregoing grades, the following tolerances are provided as specified:
                  (a) U.S. No. 1—(1) For shell defects, by count. (i) 5 percent for pecans with damaged shells, including therein not more than 2 percent for shells which are seriously damaged.
                  (2) For kernel defects, by count. (i) 12 percent for pecans with kernels which fail to meet the requirements for the grade or any specified color classification, including therein not more than 7 percent for kernels which are seriously damaged: Provided, That not more than six-sevenths of this amount, or 6 percent, shall be allowed for kernels which are rancid, moldy, decayed or injured by insects: And provided further, That included in this 6 percent tolerance not more than one-half of one percent shall be allowed for pecans with live insects inside the shell.

                  (ii) In addition, 8 percent for kernels which fail to meet the color requirements for the grade or for any specified color classification, but which are not seriously damaged by dark discoloration of the skin: Provided, That these kernels meet the requirements for the grade other than for skin color.
                  (3) For loose extraneous or foreign material, by weight. (i) 0.5 percent (one-half of 1 percent).
                  (b) U.S. No. 2—(1) For shell defects, by count. (i) 10 percent for pecans with damaged shells, including therein not more than 3 percent for shells which are seriously damaged.
                  (2) For kernel defects, by count. (i) 30 percent for pecans with kernels which fail to meet the requirements of the U.S. No. 1 grade, including therein not more than 10 percent for pecans with kernels which are seriously damaged: Provided, That not more than seven-tenths of this amount, or 7 percent, shall be allowed for kernels which are rancid, moldy, decayed or injured by insects: And provided further, That included in this 7 percent tolerance not more than one-half of one percent shall be allowed for pecans with live insects inside the shell.
                  (3) For loose extraneous or foreign material, by weight. (i) 0.5 percent (one-half of 1 percent).
                
              
              
                Application of Tolerances
                
                  § 51.1405
                  Application of tolerances.

                  Individual 100-count samples shall have not more than one and one-half times a specified tolerance of 5 percent or more and not more than double a tolerance of less than 5 percent, except that at least one pecan which is seriously damaged by live insects inside the shell is permitted: Provided, That the averages for the entire lot are within the tolerances specified for the grade.
                
              
              
                Sample for Grade or Size Determination
                
                  § 51.1406
                  Sample for grade or size determination.
                  Each sample shall consist of 100 pecans. The individual sample shall be drawn at random from a sufficient number of packages to form a 100-count composite sample. The number of such individual 100-count samples drawn for grade or size determination will vary with the size of the lot. When practicable, at point of packaging the sample may be obtained from the grading belt after sorting has been completed.
                
              
              
                Definitions
                
                  § 51.1407
                  Fairly uniform in color.
                  
                    Fairly uniform in color means that the shells do not show sufficient variation in color to materially detract from the general appearance of the lot.
                
                
                  § 51.1408
                  Loose extraneous or foreign material.
                  
                    Loose extraneous or foreign material means loose hulls, empty broken shells, or any substance other than pecans in the shell or pecan kernels.
                
                
                  § 51.1409
                  Well developed.
                  
                    Well developed means that the kernel has a large amount of meat in proportion to its width and length (see Figure 1).
                
                
                  § 51.1410
                  Fairly well developed.
                  
                    Fairly well developed means that the kernel has at least a moderate amount of meat in proportion to its width and length. Shriveling and hollowness shall be considered only to the extent that they have reduced the meatiness of the kernel (see Figure 1).
                
                
                  § 51.1411
                  Poorly developed.
                  
                    Poorly developed means that the kernel has a small amount of meat in proportion to its width and length (see Figure 1).
                  
                    EC02SE91.046
                  
                
                
                  
                  § 51.1412
                  Well cured.
                  
                    Well cured means that the kernel separates freely from the shell, breaks cleanly when bent, without splintering, shattering, or loosening the skin; and the kernel appears to be in good shipping or storage condition as to moisture content.
                
                
                  § 51.1413
                  Damage.
                  
                    Damage means any specific defect described in this section; or an equally objectionable variation of any one of these defects, or any other defect, or any combination of defects, which materially detracts from the appearance or the edible or marketing quality of the individual pecan or the general appearance of the pecans in the lot. The following defects shall be considered as damage:
                  (a) Adhering hull material or dark stains affecting an aggregate of more than 5 percent of the surface of the individual shell;
                  (b) Split or cracked shells when the shell is spread apart or will spread upon application of slight pressure;
                  (c) Broken shells when any portion of the shell is missing;
                  (d) Kernels which are not well cured;
                  (e) Poorly developed kernels;
                  (f) Kernels which are dark amber in color;
                  (g) Kernel spots when more than one dark spot is present on either half of the kernel, or when any such spot is more than one-eighth inch (3 mm) in greatest dimension;
                  (h) Adhering material from the inside of the shell when firmly attached to more than one-third of the outer surface of the kernel and contrasting in color with the skin of the kernel; and,
                  (i) Internal flesh discoloration of a medium shade of gray or brown extending more than one-fourth inch (6 mm) lengthwise beneath the center ridge, or any equally objectionable amount in other portions of the kernel; or lesser areas of dark discoloration affecting the appearance to an equal or greater extent.
                
                
                  § 51.1414
                  Serious damage.
                  
                    Serious damage means any specific defect described in this section; or an equally objectionable variation of any one of these defects, or any other defect, or any combination of defects, which seriously detracts from the appearance or the edible or marketing quality of the individual pecan. The following defects shall be considered as serious damage:
                  (a) Adhering hull material or dark stains affecting an aggregate of more than 20 percent of the individual shell;
                  (b) Broken shells when the missing portion of shell is greater in area than a circle one-fourth inch (6 mm) in diameter;
                  (c) Worm holes when penetrating the shell;
                  (d) Rancidity when the kernel is distinctly rancid to the taste. Staleness of flavor shall not be classed as rancidity;
                  (e) Mold, on the surface or inside the kernel, which is plainly visible without magnification;
                  (f) Decay affecting any portion of the kernel;
                  (g) Insect injury when the insect, web or frass is present inside the shell, or the kernal shows distinct evidence of insect feeding;
                  (h) Kernel spots when more than three dark spots on either half of the kernel, or when any spot or the aggregate of two or more spots on one of the halves of the kernel affects more than 10 percent of the surface;
                  (i) Dark discoloration of the skin which is darker than dark amber over more than 25 percent of the outer surface of the kernel;
                  (j) Internal flesh discoloration of a dark shade extending more than one-third the length of the kernel beneath the ridge, or an equally objectionable amount of dark discoloration in other portions of the kernel; and,
                  (k) Undeveloped kernels having practically no food value, or which are blank (complete shell containing no kernel).
                
                
                  § 51.1415
                  Inedible kernels.
                  
                    Inedible kernels means that the kernel or pieces of kernels are rancid, moldy, decayed, injured by insects or otherwise unsuitable for human consumption.
                
              
              
                
                Optional Determinations
                
                  § 51.1416
                  Optional determinations.
                  The determinations set forth herein are not requirements of these standards. They may be performed upon request in connection with the grade determination or as a separate determination. Samples of pecans for these determinations shall be taken at random from a composite sample drawn throughout the lot.
                  (a) Edible kernel content. A minimum sample of at least 500 grams of in-shell pecans shall be used for determination of edible kernel content. After the sample is weighed and shelled, edible appearing half kernels and pieces of kernels shall be separated from shells, center wall, and other non-kernel material, and inedible kernels (see § 51.1415) and pieces of kernels, and weighed to determine edible kernel content for the lot.
                  (b) Poorly developed kernel content. A minimum sample of at least 500 grams of in-shell pecans shall be used for determination of poorly developed kernel content. The amount of poorly developed kernels and pieces of kernels shall be weighed to determine poorly developed kernel content of the lot (see § 51.1411 and Figure 1).
                  (c) Edible kernel content color classification. The amount of “Light,” “Light amber,” “Amber,” “Dark amber” and darker shades of skin color shall be determined according to § 51.1403, Kernel Color Classification. The total weight of edible kernels and pieces of kernels shall be the basis for determining color classification content for the lot.
                  (d) Kernel moisture content. The sample of pecans for determination of kernel moisture content shall be shelled immediately before analysis and all shells, center wall and other non-kernel material removed. The air-oven or other methods or devices which give equivalent results shall be used for moisture content determination.
                
              
            
            
              Subpart—United States Standards for Grades of Shelled Pecans
              
                Source:
                34 FR 9377, June 14, 1969, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                Grades
                
                  § 51.1430
                  U.S. No. 1 Halves.
                  “U.S. No. 1 Halves” consists of pecan half-kernels which meet the following requirements:
                  (a) For quality:
                  (1) Well dried;
                  (2) Fairly well developed;
                  (3) Fairly uniform in color;
                  (4) Not darker than “amber” skin color;
                  (5) Free from damage or serious damage by any cause;
                  (6) Free from pieces of shell, center wall and foreign material; and,
                  (7) Comply with tolerances for defects (see § 51.1439); and,
                  (b) For size:
                  (1) Halves are fairly uniform in size;
                  (2) Halves conform to size classification or count specified; and,
                  (3) Comply with tolerances for pieces, particles, and dust (see § 51.1437).
                
                
                  § 51.1431
                  U.S. No. 1 Halves and Pieces.
                  The requirements for this grade are the same as those for U.S. No. 1 Halves except:
                  (a) For size:
                  (1) At least 50 percent, by weight, are half-kernels;
                  (2) Both halves and pieces will not pass through a 5/16-inch round opening; and,
                  (3) Comply with tolerances for undersize. (See Table III.)
                
                
                  § 51.1432
                  U.S. No. 1 Pieces.
                  The requirements for this grade are the same as those for U.S. No. 1 Halves except:
                  (a) For quality:
                  (1) No requirement for uniformity of color; and,
                  (b) For size:
                  (1) No requirement for percentage of half-kernels;
                  (2) Conform to any size classification or other size description specified; and,
                  (3) Comply with applicable tolerances for off-size. (See Table III.)
                
                
                  
                  § 51.1433
                  U.S. Commercial Halves.
                  The requirements for this grade are the same as those for U.S. No. 1 Halves except:
                  (a) For quality:
                  (1) No requirement for uniformity of color; and,
                  (2) Increased tolerances for defects (see § 51.1439); and,
                  (b) For size:
                  (1) No requirement for uniformity of size.
                
                
                  § 51.1434
                  U.S. Commercial Halves and Pieces.
                  The requirements for this grade are the same as those for U.S. No. 1 Halves and Pieces except:
                  (a) For quality:
                  (1) No requirement for uniformity of color; and,
                  (2) Increased tolerances for defects. (See § 51.1439.)
                
                
                  § 51.1435
                  U.S. Commercial Pieces.
                  The requirements for this grade are the same as those for U.S. No. 1 Pieces except for:
                  (a) Increased tolerances for defects. (See § 51.1439.)
                
              
              
                Color Classifications
                
                  § 51.1436
                  Color classifications.
                  (a) The skin color of pecan kernels may be described in terms of the color classifications provided in this section. When the color of kernels in a lot generally conforms to the “light” or “light amber” classification, that color classification may be used to describe the lot in connection with the grade.
                  (1) “Light” means that the kernel is mostly golden color or lighter, with not more than 25 percent of the surface darker than golden, and none of the surface darker than light brown.
                  (2) “Light amber” means that the kernel has more than 25 percent of its surface light brown, but not more than 25 percent of the surface darker than light brown, and none of the surface darker than medium brown.
                  (3) “Amber” means that the kernel has more than 25 percent of the surface medium brown, but not more than 25 percent of the surface darker than medium brown, and none of the surface darker than dark brown (very dark-brown or blackish-brown discoloration).
                  (4) “Dark amber” means that the kernel has more than 25 percent of the surface dark brown, but not more than 25 percent of the surface darker than dark brown (very dark-brown or blackish-brown discoloration).
                  (b) U.S. Department of Agriculture kernel color standards, PEC-MC-1, illustrate the color intensities implied by the terms “golden,” “light brown,” “medium brown,” and “dark brown” referred to in paragraph (a) of this section.
                  [34 FR 9377, June 14, 1969. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981, as amended at 83 FR 50476, Oct. 9, 2018]
                
              
              
                Size Classifications
                
                  § 51.1437
                  Size classifications for halves.
                  The size of pecan halves in a lot may be specified in accordance with one of the size classifications shown in Table I:
                  
                    Table I
                    
                      Size classifications for halves
                      Number of halves per pound
                    
                    
                      Mammoth
                      250 or less.
                    
                    
                      Junior mammoth
                      251-300.
                    
                    
                      Jumbo
                      301-350.
                    
                    
                      Extra large
                      351-450.
                    
                    
                      Large
                      451-550.
                    
                    
                      Medium
                      551-650.
                    
                    
                      Small (topper)
                      651-750.
                    
                    
                      Extra small
                      751 or more.
                    
                  
                  (a) The number of halves per pound shall be based upon the weight of half-kernels after all pieces, particles and dust, shell, center wall, and foreign material have been removed.
                  (b) In lieu of the size classifications in Table I, the size of pecan halves in a lot may be specified in terms of the number of halves or a range of numbers of halves per pound. For example, “400” or “600-700”.
                  (c) Tolerance for count per pound: In order to allow for variations incident to proper sizing, a tolerance shall be permitted as follows:

                  (1) When an exact number of halves per pound is specified, the actual count per pound may vary not more than 5 percent from the specified number; and,
                  
                  (2) When any size classification shown in Table I or a range in count per pound is specified, no tolerance shall be allowed for counts outside of the specified range.
                  (d) Tolerances for pieces, particles, and dust. In order to allow for variations incident to proper sizing and handling, not more than 15 percent, by weight, of any lot may consist of pieces, particles, and dust: Provided, That not more than one-third of this amount, or 5 percent, shall be allowed for portions less than one-half of a complete half-kernel, including not more than 1 percent for particles and dust.
                  [34 FR 9377, June 14, 1969. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981, as amended at 83 FR 50477, Oct. 9, 2018]
                
                
                  § 51.1438
                  Size classifications for pieces.
                  The size of pecan pieces in a lot may be specified in accordance with one of the size classifications shown in Table II.
                  
                    Table II
                    
                      Size classification
                      Maximum diameter (will pass through round opening of following diameter)
                      Minimum diameter (will not pass through round opening of following diameter) (inch)
                    
                    
                      Mammoth pieces
                      No limitation
                      
                        8/16
                      
                    
                    
                      Extra large pieces
                      
                        9/16 inch
                      
                        7/16
                      
                    
                    
                      Halves and pieces
                      No limitation
                      
                        5/16
                      
                    
                    
                      Large pieces
                      
                        8/16 inch
                      
                        5/16
                      
                    
                    
                      Medium pieces
                      
                        6/16 inch
                      
                        3/16
                      
                    
                    
                      Small pieces
                      
                        4/16 inch
                      
                        2/16
                      
                    
                    
                      Extra small pieces
                      
                        3/16 inch
                      
                        1/16
                      
                    
                    
                      Granules
                      
                        2/16 inch
                      
                        1/16
                      
                    
                  
                  (a) In lieu of the size classifications in Table II, the size of pieces in a lot may be specified in terms of minimum diameter, or as a range described in terms of minimum and maximum diameters expressed in sixteenths or sixty-fourths of an inch.
                  (b) Tolerances for size of pieces: In order to allow for variations incident to proper sizing, tolerances are provided for pieces in a lot which fail to meet the requirements of any size specified. The tolerances, by weight, are shown in Table III.
                  
                    Table III
                    [Percent]
                    
                      Size classification
                      Total tolerance for offsize pieces
                      Tolerance (included in total tolerance) for pieces smaller than
                      
                        2/16
                      
                      
                        1/16 inch
                    
                    
                      Mammoth pieces
                      15
                      1
                    
                    
                      Extra large pieces
                      15
                      1
                    
                    
                      Halves and pieces
                      15
                      1
                    
                    
                      Large pieces
                      15
                      1
                    
                    
                      Medium pieces
                      15
                      2
                    
                    
                      Small pieces
                      15
                      2
                    
                    
                      Extra small pieces
                      15
                      
                      2
                    
                    
                      Granules
                      15
                      
                      5
                    
                    
                      Other specified size
                      15
                      1
                      
                    
                  
                  [34 FR 9377, June 14, 1969. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981, as amended at 83 FR 50477, Oct. 9, 2018]
                
              
              
                Tolerances for Defects
                
                  § 51.1439
                  Tolerances for defects.
                  In order to allow for variations incident to proper grading and handling in each of the foregoing grades, the following tolerances, by weight, are provided as specified:
                  (a) U.S. No. 1 Halves, U.S. No. 1 Halves and Pieces, and U.S. No. 1 Pieces grades:
                  (1) 0.05 percent for shell, center wall, and foreign material;
                  (2) 3 percent for portions of kernels which are “dark amber” or darker color, or darker than any specified lighter color classification but which are not otherwise defective; and,

                  (3) 3 percent for portions of kernels which fail to meet the remaining requirements of the grade, including therein not more than 0.50 percent for defects causing serious damage: Provided, That any unused portion of this tolerance may be applied to increase the tolerance for kernels which are “dark amber” or darker color, or darker than any specified lighter color classification.
                  (b) U.S. Commercial Halves, U.S. Commercial Halves and Pieces, and U.S. Commercial Pieces grades:
                  (1) 0.15 percent for shell, center wall, and foreign material;

                  (2) 25 percent for portions of kernels which are “dark amber” or darker color, or darker than any specified lighter color classification, but which are not otherwise defective; and,
                  (3) 8 percent for portions of kernels which fail to meet the remaining requirements of the grade, including therein not more than 1 percent for defects causing serious damage.
                
              
              
                Application of Standards
                
                  § 51.1440
                  Application of standards.
                  The grade of a lot of shelled pecans shall be determined on the basis of a composite sample drawn at random from containers in various locations in the lot. However, any identifiable container or number of containers in which the pecans are obviously of a quality or size materially different from that in the majority of containers, shall be considered as a separate lot, and shall be sampled and graded separately.
                
              
              
                Definitions
                
                  § 51.1441
                  Half-kernel.
                  
                    Half-kernel means one of the separated halves of an entire pecan kernel with not more than one-eighth of its original volume missing, exclusive of the portion which formerly connected the two halves of the kernel.
                
                
                  § 51.1442
                  Piece.
                  
                    Piece means a portion of a kernel which is less than seven-eighths of a half-kernel, but which will not pass through a round opening two-sixteenths inch in diameter.
                
                
                  § 51.1443
                  Particles and dust.
                  
                    Particles and dust means, for all size designations except “extra small pieces” and “granules,” fragments of kernels which will pass through a round opening two-sixteenths inch in diameter.
                  [83 FR 50477, Oct. 9, 2018]
                
                
                  § 51.1444
                  Well dried.
                  
                    Well dried means that the portion of kernel is firm and crisp, not pliable or leathery.
                
                
                  § 51.1445
                  Fairly well developed.
                  
                    Fairly well developed means that the kernel has at least a moderate amount of meat in proportion to its width and length. (See Figure 1.)
                
                
                  § 51.1446
                  Poorly developed.
                  
                    Poorly developed means that the kernel has a small amount of meat in proportion to its width and length. (See Figure 1.)
                
                
                  § 51.1447
                  Fairly uniform in color.
                  
                    Fairly uniform in color means that 90 percent or more of the kernels in the lot have skin color within the range of one or two color classifications.
                
                
                  § 51.1448
                  Fairly uniform in size.
                  
                    Fairly uniform in size means that, in a representative sample of 100 halves, the 10 smallest halves weigh not less than one-half as much as the 10 largest halves.
                
                
                  § 51.1449
                  Damage.
                  
                    Damage means any specific defect described in this section; or an equally objectionable variation of any one of these defects, or any other defect, or any combination of defects, which materially detracts from the appearance or the edible or marketing quality of the individual portion of the kernel or of the lot as a whole. The following defects should be considered as damage:
                  (a) Adhering material from inside the shell when attached to more than one-fourth of the surface on one side of the half-kernel or piece;
                  (b) Dust or dirt adhering to the kernel when conspicuous;
                  (c) Kernel which is not well dried;
                  (d) Kernel which is “dark amber” or darker color;
                  (e) Kernel having more than one dark kernel spot, or one dark kernel spot more than one-eighth inch in greatest dimension;
                  (f) Shriveling when the surface of the kernel is very conspicuously wrinkled;
                  (g) Internal flesh discoloration of a medium shade of gray or brown extending more than one-fourth the length of the half-kernel or piece, or lesser areas of dark discoloration affecting the appearance to an equal or greater extent; and,
                  (h) Poorly developed kernel. (See Figure 1.)
                
                
                  
                  § 51.1450
                  Serious damage.
                  
                    Serious damage means any specific defect described in this section; or an equally objectionable variation of any one of these defects, or any other defect, or any combination of defects, which seriously detracts from the appearance or the edible or marketing quality of the individual portion of kernel or of the lot as a whole. The following defects shall be considered as serious damage:
                  (a) Any plainly visible mold;
                  (b) Rancidity when the kernel is distinctly rancid to the taste. Staleness of flavor shall not be classed as rancidity;
                  (c) Decay affecting any portion of the kernel;
                  (d) Insects, web, or frass or any distinct evidence of insect feeding on the kernel;
                  (e) Internal discoloration which is dark gray, dark brown, or black and extends more than one-third the length of the half-kernel or piece;
                  (f) Adhering material from inside the shell when attached to more than one-half of the surface on one side of the half-kernel or piece;
                  (g) Dark kernel spots when more than three are on the kernel, or when any dark kernel spot or the aggregate of two or more spots affect an area of more than 10 percent of the surface of the half-kernel or piece;
                  (h) Dark skin discoloration, darker than “dark brown,” when covering more than one-fourth of the surface of the half-kernel or piece; and,
                  (i) Undeveloped kernel. (See Figure 1.)
                  
                    
                    EC02SE91.047
                  
                
              
              
                Metric Conversion Table
                
                  § 51.1451
                  Metric conversion table.
                  
                    
                      Inches
                      Millimeters (mm)
                    
                    
                      
                        8/16
                      
                      12.7
                    
                    
                      
                        7/16
                      
                      11.1
                    
                    
                      
                        6/16
                      
                      9.5
                    
                    
                      
                        5/16
                      
                      7.9
                    
                    
                      
                        4/16
                      
                      6.4
                    
                    
                      
                        3/16
                      
                      4.8
                    
                    
                      
                        2/16
                      
                      3.2
                    
                    
                      
                        6/64
                      
                      2.4
                    
                    
                      
                        5/64
                      
                      2.0
                    
                    
                      
                        1/16
                      
                      1.6
                    
                  
                
              
            
            
              Subpart—United States Standards for Grades of Fresh Plums and Prunes
              
                Source:
                69 FR 9193, Feb. 27, 2004, unless otherwise noted.
              
              
                Grades
                
                  § 51.1520
                  U.S. Fancy.

                  “U.S. Fancy” consists of plums or prunes of one variety which are well formed, clean, mature but not overripe or soft or shriveled; which are free from decay, sunscald, heat injury, sunburn, split pits and hail marks, and free from damage caused by broken skins, growth cracks, drought spots, gum spots, russeting, scars, other disease, insects or mechanical or other means.

                  (a) Italian type prunes shall be well colored and, unless otherwise specified, shall be not less than 11/4 inches in diameter. (See § 51.1525.)
                  (b) [Reserved]
                
                
                  § 51.1521
                  U.S. No. 1.
                  “U.S. No. 1” consists of plums or prunes of one variety which are well formed, clean, mature but not overripe or soft or shriveled; which are free from decay and sunscald, and free from damage caused by broken skins, heat injury, growth cracks, sunburn, split pits, hail marks, drought spots, gum spots, russeting, scars, other disease, insects or mechanical or other means.

                  (a) Italian type prunes shall be fairly well colored and, unless otherwise specified, shall be not less than 11/4 inches in diameter. (See § 51.1525.)
                  (b) [Reserved]
                
                
                  § 51.1522
                  U.S. Combination.

                  “U.S. Combination” consists of a combination of U.S. No. 1 and U.S. No. 2 plums or prunes: Provided, That at least 75 percent, by count, meet the requirements of U.S. No. 1 grade. (See § 51.1525.)
                
                
                  § 51.1523
                  U.S. No. 2.

                  “U.S. No. 2” consists of plums or prunes of one variety which are not badly misshapen, which are clean, mature but not overripe or soft or shriveled; which are free from decay and sunscald, and free from serious damage caused by broken skins, heat injury, growth cracks, sunburn, split pits, hail marks, drought spots, gum spots, russeting, scars, other disease, insects or mechanical or other means. (See § 51.1525.)
                
                
                  § 51.1524
                  [Reserved]
                
              
              
                Tolerances
                
                  § 51.1525
                  Tolerances.
                  In order to allow for variations incident to proper grading and handling in each of the following grades, the following tolerances, by count, based on a minimum 50-count sample, except when packages contain less than 50 fruit, a minimum 25-count sample shall be examined, (when packages contain less than 25 fruit adjoining packages shall be opened to obtain the 25-count minimum sample), are provided as specified:
                  (a) U.S. Fancy and U.S. No. 1—(1) For defects of plums or prunes other than Italian type prunes at shipping point. 1

                     8 percent for fruit which fails to meet the requirements of the specified grade: Provided, That included in this amount not more than 4 percent shall be allowed for defects causing serious damage, including in this latter amount not more than one-half of 1 percent for fruit which is affected by decay.
                  
                    
                      1 Shipping point, as used in these standards, means the point of origin of the shipment in the producing area or at port of loading for ship stores or overseas shipment, or, in the case of shipments from outside the continental United States, the port of entry into the United States.
                  
                  (2) For defects of plums or prunes other than Italian type prunes en route or at destination. 12 percent for fruit which fails to meet the requirements of the specified grade: Provided, That included in this amount not more than the following percentages shall be allowed for defects listed:
                  (i) 8 percent for permanent defects;
                  (ii) 6 percent for defects causing serious damage, including therein not more than 4 percent for serious damage by permanent defects and not more than 2 percent for decay.
                  (3) For defects of Italian type prunes at shipping point.

                    1 Not more than a total of 12 percent of the fruit in any lot may fail to meet the requirements of the specified grade: Provided, That included in this amount not more than the following percentages shall be allowed for the defects listed:
                  (i) 10 percent for prunes which fail to meet the color requirement;
                  (ii) 10 percent for prunes which fail to meet the minimum diameter requirement;

                  (iii) 8 percent for prunes which fail to meet the remaining requirements of the grade: Provided, That not more than one-half of this amount, or 4 percent, shall be allowed for defects causing serious damage, including in the latter amount not more than one-half of 1 percent for decay.

                  (4) For defects of Italian type prunes en route or at destination. Not more than a total of 18 percent of the fruit in any lot may fail to meet the requirements of the specified grade: Provided, That included in this amount not more than the following percentages shall be allowed for the defects listed:
                  (i) 12 percent for permanent defects including therein not more than 10 percent which fail to meet the color requirement, 10 percent which fail to meet the minimum diameter requirement, and 8 percent which fail to meet the requirements of the grade because of other permanent defects;
                  (ii) 6 percent for defects causing serious damage, including therein not more than 4 percent for serious damage by permanent defects and not more than 2 percent for decay.
                  (b) U.S. Combination and U.S. No. 2—(1) For defects at shipping point.

                    1 8 percent for fruit which fails to meet the requirements of the specified grade: Provided, That included in this amount not more than 4 percent shall be allowed for sunscald, decay or serious damage by insects or heat injury, including in this latter amount not more than one-half of 1 percent for decay.
                  (2) For defects en route or at destination. 12 percent for fruit which fails to meet the requirements of the specified grade: Provided, That included in this amount not more than the following percentages shall be allowed for defects listed:
                  (i) 8 percent for permanent defects including therein not more than 4 percent for sunscald, or serious damage by insects or heat injury; and,
                  (ii) 2 percent for decay.

                  (3) When applying the tolerance for the U.S. Combination grade individual packages may have not more than 10 percent less than the percentage of U.S. No. 1 required: Provided, That the entire lot averages within the required percentage. (See § 51.1526.)
                
              
              
                Application of Tolerances
                
                  § 51.1526
                  Application of tolerances.
                  The contents of individual packages in the lot, based on sample inspection, are subject to the following limitations:

                  (a) A package may contain not more than double any specified tolerance except that at least two defective and two off-size specimens may be permitted in any package: Provided, That the averages for the entire lot are within the tolerances specified for the grade.
                  (b) [Reserved]
                
              
              
                Standard Pack
                
                  § 51.1527
                  Standard pack.
                  (a) Packing. (1) All packages shall be tightly packed or well filled, according to the approved and recognized methods.
                  (2) The plums or prunes in the top layer of any package shall be reasonably representative in quality and size of those in the remainder of the package.
                  (3) “Well filled” means that the plums or prunes packed in loose or volume filled containers are packed within 1 inch of the top of the container.
                  (4) “Tightly packed” means the plums or prunes are the proper size for the mold or cell compartments in which they are packed, and the molds or cells are filled in such a way that movement is not allowed.
                  (b) Marking. (1) The size of plums or prunes shall be marked on each package, and shall be indicated in terms of minimum diameter, or number of fruit per package, or in accordance with the arrangement of the top layer of fruit in the package or subcontainer. Size may also be shown in terms of maximum number of fruit for a specified weight, such as “8 per pound,” “6.4 per pound” or “72/3 per pound” or by a count-size designation based on the number of fruits contained in a 10 pound sample with the designation rounded to an applicable number which is divisible by 5 (example: 40 size, 45 size, 50 size, 55 size, etc.).
                  (i) California peach boxes, lug boxes and small consumer packages. In layer-packed California peach boxes or lug boxes, and in small layer packed consumer packages, the count of the entire contents shall be marked on the package. The number of plums or prunes in California peach boxes or lug boxes shall not vary more than 4 from the number indicated on the package. Loose filled consumer packs not in a master container shall have a count-size marked on the package or on a tag closure. Master containers of loose filled consumer packages shall have a count-size marked on the package describing the size of plums or prunes within the container.
                  (ii) Face and fill packs in cartons and lug boxes. In face and fill packs in cartons and lug boxes the number of rows in the face shall be marked on the packages, as “6 row,” “8 row,” etc.
                  (c) Sizing. (1) Not more than 5 percent, by count, of the plums or prunes in any package may vary more than one-fourth inch in diameter, except that not more than 5 percent, by count, of the plums or prunes 2-1/4 inches or larger in diameter and packed in loose or volume filled containers may vary more than three-eighths inch in diameter.
                  (2) When size is indicated in terms of minimum diameter, not more than 5 percent, by count, of the fruit in any package may be smaller than the size marked.
                  (d) Tolerance for standard pack. In order to allow for variations incident to proper sizing and packing, not more than 10 percent, by count, of the packages in any lot may fail to meet the requirements for standard pack.
                
              
              
                Definitions
                
                  § 51.1528
                  Well formed.
                  “Well formed” means that the fruit has the shape characteristic of the variety. Doubles shall not be considered well formed.
                
                
                  § 51.1529
                  Clean.
                  “Clean” means that the fruit is practically free from dirt and other foreign material.
                
                
                  § 51.1530
                  Mature.
                  “Mature” means that the fruit has reached the stage of maturity which will insure a proper completion of the ripening process.
                
                
                  § 51.1531
                  Sunscald.
                  “Sunscald” means injury caused by the sun in which softening or collapse of the flesh is apparent.
                
                
                  § 51.1532
                  Damage.
                  “Damage” means any specific defect defined in this section; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which materially detracts from the appearance, or the edible or marketing quality of the fruit. The following specific defects shall be considered as damage:
                  (a) Broken skins which are unhealed except those caused by pulled stems where the skin is torn only slightly within the stem cavity. (Healed skin breaks shall be considered scars);
                  (b) Heat injury, sprayburn or sunburn:
                  (1) When the skin is blistered, cracked or decidedly flattened;
                  (2) When the normal color of the skin or flesh has materially changed;
                  (3) When there is more than one indentation; or,
                  (4) When an indentation exceeds three-sixteenths inch in diameter;
                  (c) Growth cracks:
                  (1) When not healed;
                  (2) When more than one in number;
                  (3) When more than one-eighth inch in depth;
                  (4) When more than three-eighths inch in length if within the stem cavity; or,
                  (5) When more than one-fourth inch in length if outside of the stem cavity;
                  (6) When extending from within to outside the stem cavity, when more than three-eighths inch in length if the major portion of the crack is within the stem cavity or when more than one-fourth inch in length if the major portion of the crack is outside the stem cavity;
                  (d) Split pit when causing any unhealed crack, or when healed and aggregating more than one-fourth inch in length, or when affecting the shape to the extent that the fruit is not well formed;

                  (e) Scab or bacterial spot when cracked, or when the aggregate area exceeds that of a circle one-fourth inch in diameter on a fruit 2 inches in diameter or smaller; or when the aggregate area exceeds that of a circle three-eighths inch in diameter on a fruit larger than 2 inches in diameter;
                  (f) Drought spots or external gum spots which have an aggregate area exceeding that of a circle one-fourth inch in diameter;
                  (g) Scale or scale marks when the aggregate area exceeds that of a circle one-fourth inch in diameter;
                  (h) Scars, including those caused by hail, when the surface of the fruit is depressed more than one-sixteenth inch, or when exceeding any of the following aggregate areas, or a combination of two or more types of scars the seriousness of which exceeds the maximum allowed for any one type:
                  (1) Dark or rough scars when the area exceeds that of a circle one-fourth inch in diameter on a fruit 2 inches in diameter or smaller; or when the area exceeds that of a circle three-eighths inch in diameter on a fruit larger than 2 inches in diameter.
                  (2) Fairly light colored, fairly smooth scars when, in the case of Italian type prunes, the area exceeds that of a circle one-half inch in diameter; or when, in the case of other types of plums, the area exceeds that of a circle one-half inch in diameter on a fruit 2 inches in diameter or smaller; or when the area exceeds that of a circle five-eighths inch in diameter on a fruit larger than 2 inches in diameter;
                  (3) Light colored, smooth scars when, in the case of Italian type prunes, the area exceeds one-twelfth of the fruit surface; or when, in the case of other types of plums, the area exceeds that of a circle three-fourths inch in diameter on a fruit 2 inches in diameter or smaller; or when the area exceeds that of a circle seven-eighths inch in diameter on a fruit larger than 2 inches in diameter;
                  (4) Twig or limb scratches which are not well healed or which have an aggregate length of more than one-half inch;
                  (i) Russeting which exceeds any of the following aggregate areas of any one type of russeting, or a combination of two or more types of russeting the seriousness of which exceeds the maximum allowed for any one type:
                  (1) Rough russeting when the area exceeds that of a circle one-fourth inch in diameter on a fruit 2 inches in diameter or smaller; or when the area exceeds that of a circle one-half inch in diameter on a fruit larger than 2 inches in diameter;
                  (2) Slightly rough russeting when, in the case of Italian type prunes, the area exceeds one-twelfth of the fruit surface; or when, in the case of other types of plums, the area exceeds that of a circle five-eighths inch in diameter on a fruit 2 inches in diameter or smaller; or when the area exceeds that of a circle three-fourths inch in diameter on a fruit larger than 2 inches in diameter;
                  (3) Fairly smooth or smooth russeting when, in the case of Italian type prunes, the area exceeds one-twelfth of the fruit surface; or when, in the case of other types of plums the area exceeds that of a circle three-fourths inch in diameter on a fruit 2 inches in diameter or smaller; or when the area exceeds that of a circle 1 inch in diameter on a fruit larger than 2 inches in diameter.
                  (j) Discoloration when definitely contrasting with the normal surface color of the fruit and affects more than 10 percent of the surface.
                
                
                  § 51.1533
                  Well colored.
                  “Well colored,” as applied to Italian type prunes, means that 95 percent of the surface of the prune is purple color.
                
                
                  § 51.1534
                  Fairly well colored.
                  “Fairly well colored,” as applied to Italian type prunes, means that at least three-fourths of the surface of the prune is purple color.
                
                
                  § 51.1535
                  Badly misshapen.
                  “Badly misshapen” means that the fruit is so malformed or rough that its appearance is seriously affected. Doubles shall be considered badly misshapen, except that doubles of Italian type prunes which have approximately equal halves shall not be considered badly misshapen.
                
                
                  § 51.1536
                  Serious damage.

                  “Serious damage” means any specific defect defined in this section; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects which seriously detracts from the appearance, or the edible or marketing quality of the fruit. The following specific defects shall be considered as serious damage:
                  (a) Broken skins which are unhealed when aggregating more than one-eighth inch in diameter, length or depth. (Healed skin breaks shall be considered scars);
                  (b) Heat injury, sprayburn or sunburn:
                  (1) When the skin is blistered, cracked or decidedly flattened;
                  (2) When causing any dark discoloration of the flesh;
                  (3) When there are more than two indentations;
                  (4) When the aggregate area of indentations exceeds that of a circle three-eighths inch in diameter; or,
                  (5) When causing noticeable brownish or darker discoloration over more than one-fourth of the fruit surface;
                  (c) Growth cracks:
                  (1) When not healed and more than one-eighth inch in length or depth;
                  (2) When healed and more than three-sixteenths inch in depth;
                  (3) When healed and aggregating more than five-eighths inch in length if within the stem cavity; or,
                  (4) When healed and aggregating more than one-half inch in length if outside of the stem cavity;
                  (5) When extending from within to outside the stem cavity, when healed and aggregating more than five-eighths inch in length if the major portion of the crack is within the stem cavity or when healed and aggregating more than one-half inch in length if the major portion of the crack is outside the cavity;
                  (d) Split pit when causing any unhealed crack, or when healed and aggregating more than three-eighths inch in length, or when affecting the shape to the extent that the fruit is badly misshapen;
                  (e) Scab or bacterial spot, when the aggregate area exceeds that of a circle one-half inch in diameter on a fruit 2 inches in diameter or smaller; or when the aggregate area exceeds that of a circle three-fourths inch in diameter on a fruit larger than 2 inches in diameter;
                  (f) Drought spots or external gum spots which have an aggregate area exceeding that of a circle one-half inch in diameter;
                  (g) Scale or scale marks when the aggregate area exceeds that of a circle three-eighths inch in diameter;
                  (h) Russeting and scars, including those caused by hail, when the surface of the fruit is depressed more than three-sixteenths inch, or when exceeding any of the following aggregate areas, or a combination of two or more types of russeting or scars the seriousness of which exceeds the maximum allowed for any one type:
                  (1) Dark or rough scars or rough russeting when the area exceeds that of a circle three-fourths inch in diameter on a fruit 2 inches in diameter or smaller; or when the area exceeds that of a circle one inch in diameter on a fruit larger than 2 inches in diameter;
                  (2) Russeting and scars which are not dark or rough when the area exceeds one-fourth of the fruit surface.
                  (i) Soft or overripe or shriveled plums or prunes;
                  (j) Plums or prunes affected by decay; and
                  (k) Plums or prunes affected by sunscald.
                  (l) Discoloration when definitely contrasting with the normal surface color and affects more than 25 percent of the surface.
                
                
                  § 51.1537
                  Diameter.
                  “Diameter” means the greatest dimension measured at right angles to a line from the stem to blossom end of the fruit.
                
              
              
                Metric Conversion Table
                
                  § 51.1538
                  Metric conversion table.
                  
                    
                      Inches
                      Millimeters(mm)
                      
                    
                    
                      
                        1/8 equals
                      3.2
                    
                    
                      
                        1/4 equals
                      6.4
                    
                    
                      
                        3/8 equals
                      9.5
                    
                    
                      
                        1/2 equals
                      12.7
                    
                    
                      
                        5/8 equals
                      15.9
                    
                    
                      
                        3/4 equals
                      19.1
                    
                    
                      
                        7/8 equals
                      22.2
                    
                    
                      1 equals
                      25.4
                    
                    
                      11/4 equals
                      31.8
                    
                    
                      11/2 equals
                      38.1
                    
                    
                      13/4 equals
                      44.5
                    
                    
                      2 equals
                      50.8
                    
                    
                      3 equals
                      76.2
                    
                    
                      
                      4 equals
                      101.6
                    
                  
                
              
            
            
              Subpart—United States Standards for Grades of Potatoes 1
                
              
              
                
                  1 Packing of the product in conformity with the requirements of these standards shall not excuse failure to comply with the provisions of the Federal Food and Drug Cosmetic Act or with applicable State laws and regulations.
              
              
                Source:
                35 FR 18258, Dec. 1, 1970, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                Grades
                
                  § 51.1540
                  [Reserved]
                
                
                  § 51.1541
                  U.S. No. 1.
                  “U.S. No. 1” consists of potatoes which meet the following requirements:
                  (a) Similar varietal characteristics, except when designated as a mixed or specialty pack;
                  (b) Firm;
                  (c) Fairly clean; 2
                    
                  
                  
                    
                      2 Potatoes in containers bearing official State Seed Certification Tags and Seals are not required to be fairly clean but shall be free from damage by dirt.
                  
                  (d) Fairly well shaped;
                  (e) Free from:
                  (1) Freezing;
                  (2) Blackheart;
                  (3) Late blight, southern bacterial wilt and ring rot; and,
                  (4) Soft rot and wet breakdown.
                  (f) Free from damage by any other cause. See §§ 51.1564 and 51.1565.
                  (g) Size. Not less than 17/8 inches in diameter, unless otherwise specified in connection with the grade.
                  (h) For tolerances see § 51.1546.
                  [35 FR 18258, Dec. 1, 1970, as amended at 76 FR 31789, June 2, 2011]
                
                
                  § 51.1542
                  U.S. Commercial.
                  “U.S. Commercial” consists of potatoes which meet the requirements of U.S. No. 1 grade except for the following:
                  (a) Free from serious damage caused by:
                  (1) Dirt or other foreign matter;
                  (2) Russet scab; and,
                  (3) Rhizoctonia.
                  (b) Increased tolerances for defects specified in § 51.1546.
                
                
                  § 51.1543
                  U.S. No. 2.
                  “U.S. No. 2” consists of potatoes which meet the following requirements:
                  (a) Similar varietal characteristics, except when designated as a mixed or specialty pack;
                  (b) Not seriously misshapen;
                  (c) Free from:
                  (1) Freezing;
                  (2) Blackheart;
                  (3) Late blight, southern bacterial wilt and ring rot; and,
                  (4) Soft rot and wet breakdown.
                  (d) Free from serious damage by any other cause. See §§ 51.1564 and 51.1565.
                  (e) Size. Not less than 11/2 inches in diameter, unless otherwise specified in connection with the grade.
                  (f) For tolerances see § 51.1546.
                  [35 FR 18258, Dec. 1, 1970, as amended at 76 FR 31789, June 2, 2011]
                
              
              
                Unclassified
                
                  § 51.1544
                  [Reserved]
                
              
              
                Size
                
                  § 51.1545
                  Size.

                  (a) The minimum size, or minimum and maximum sizes may be specified in connection with the grade in terms of diameter or weight of the individual potato, or in accordance with one of the size designations in Table I or Table II: Provided, That sizes so specified shall not be in conflict with the basic size requirements for the grade.

                  (b) When size is designated as shown in Table II, the corresponding weight ranges shall apply. These size designations may be applied to potatoes packed in any size container: Provided, that the weight ranges are within the limits specified.
                  
                  
                    Table 1
                    
                      Size designation
                      Minimum diameter 1
                        or weight
                      
                      Inches
                      Ounces
                      Maximum diameter 1
                        or weight
                      
                      Inches
                      Ounces
                    
                    
                      Creamer
                      
                        3/4
                      
                      (3)
                      15/8
                      
                      (3)
                    
                    
                      Chef
                      23/4
                      
                      8
                      41/2
                      
                      28
                    
                    
                      Size A2
                      
                      17/8
                      
                      (3)
                      (3)
                      (3)
                    
                    
                      Size B
                      11/2
                      
                      (3)
                      21/4
                      
                      (3)
                    
                    
                      Small
                      13/4
                      
                      (3)
                      21/2
                      
                      6
                    
                    
                      Medium
                      21/4
                      
                      5
                      31/4
                      
                      10
                    
                    
                      Large
                      3
                      10
                      41/2
                      
                      28
                    
                    
                      1 Diameter means the greatest dimension at right angles to the longitudinal axis, without regard to the position of the stem end.
                    
                      2 In addition to the minimum size specified, a lot of potatoes designated as Size A shall contain at least 40 percent of potatoes which are 21/2 inches in diameter or larger or 6 ounces in weight or larger.
                    
                      3 No requirement.
                  
                  
                    Table II
                    [Ounces]
                    
                      Size designation
                      Minimum weight
                      Maximum weight
                    
                    
                      Under 50
                      15
                    
                    
                      50
                      12
                      19
                    
                    
                      60
                      10
                      16
                    
                    
                      70
                      9
                      15
                    
                    
                      80
                      8
                      13
                    
                    
                      90
                      7
                      12
                    
                    
                      100
                      6
                      10
                    
                    
                      110
                      5
                      9
                    
                    
                      120
                      4
                      8
                    
                    
                      130
                      4
                      8
                    
                    
                      140
                      4
                      8
                    
                    
                      Over 140
                      4
                      8
                    
                  
                  [35 FR 18258, Dec. 1, 1970, as amended at 37 FR 2745, Feb. 5, 1972. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981; amended at 56 FR 7553, Feb. 25, 1991; 73 FR 15055, Mar. 21, 2008; 73 FR 70585, Nov. 21, 2008]
                
              
              
                Tolerances
                
                  § 51.1546
                  Tolerances.
                  To allow for variations incident to proper grading and handling in each of the foregoing grades, the following tolerances by weight or equivalent basis, are provided as specified.
                  (a) For defects—(1) U.S. No. 1. (i) At Shipping Point: A total of 8 percent for potatoes in any lot which fail to meet the requirements for the grade: Provided, That included in this tolerance not more than the following percentages shall be allowed for the defects listed:
                  (A) 5 percent for external defects;
                  (B) 5 percent for internal defects; and
                  (C) Not more than a total of 1 percent for potatoes which are frozen or affected by soft rot or wet breakdown. See § 51.1547.
                  (ii) En route or at destination: A total of 10 percent for potatoes in any lot which fail to meet the requirements for the grade: Provided, That included in this tolerance not more than a total of 8 percent shall be allowed for permanent defects: And provided further, the following percentages shall be allowed for the defects listed:
                  (A) 7 percent for external defects, including therein not more than 5 percent for permanent external defects;
                  (B) 7 percent for internal defects, including therein not more than 5 percent for permanent internal defects; and
                  (C) Not more than a total of 2 percent for potatoes which are frozen or affected by soft rot or wet breakdown. See § 51.1547.
                  (2) U.S. Commercial: A total of 20 percent for potatoes in any lot which fail to meet the requirements for the grade: Provided, That included in this tolerance not more than the following percentages shall be allowed for the defects listed:
                  (i) 10 percent for potatoes which fail to meet the requirements for U.S. No. 2 grade, including therein not more than:
                  (ii) 6 percent for external defects;
                  (iii) 6 percent for internal defects; and
                  (iv) Not more than a total of 1 percent for potatoes which are frozen or affected by soft rot or wet breakdown. See § 51.1547.
                  (3) U.S. No. 2. (i) At Shipping Point: A total of 10 percent for potatoes in any lot which fail to meet the requirements for the grade: Provided, That included in this tolerance not more than the following percentages shall be allowed for the defects listed:
                  
                  (A) 6 percent for external defects;
                  (B) 6 percent for internal defects; and
                  (C) Not more than a total of 1 percent for potatoes which are frozen or affected by soft rot or wet breakdown. See § 51.1547.
                  (ii) En route or at destination: A total of 12 percent for potatoes in any lot which fail to meet the requirements for the grade: Provided, That included in this tolerance not more than a total of 10 percent shall be allowed for permanent defects: And provided further, the following percentages shall be allowed for the defects listed:
                  (A) 8 percent for external defects, including therein not more than 6 percent for permanent external defects;
                  (B) 8 percent for internal defects, including therein not more than 6 percent for permanent internal defects; and
                  (C) Not more than a total of 2 percent for potatoes which are frozen or affected by soft rot or wet breakdown. See § 51.1547.
                  (b) For off-size. (1) Not more than 3 percent of the potatoes in any lot may be smaller than the required or specified minimum size except that a tolerance of 5 percent shall be allowed for potatoes packed to meet a minimum size of 21/4 inches or larger in diameter or 5 ounces or more in weight. In addition, not more than 10 percent may be larger than any required or specified maximum size. See § 51.1547.

                  (2) When a percentage of the potatoes is specified to be of a certain size and larger, individual samples shall have not less than one-half of the percentage specified: Provided, That the average for the entire lot is not less than the percentage specified.
                  [35 FR 18258, Dec. 1, 1970. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981; amended at 56 FR 7553, Feb. 25, 1991; 73 FR 15055, Mar. 21, 2008; 73 FR 70585, Nov. 21, 2008; 76 FR 31789, June 2, 2011]
                
              
              
                Application of Tolerances
                
                  § 51.1547
                  Application of tolerances.

                  Individual samples shall have not more than double the tolerances specified, except that at least one defective and one off-size potato may be permitted in any sample: Provided, That en route or at destination one-tenth of the samples may contain three times the tolerance permitted for potatoes which are frozen or affected by soft rot or wet breakdown: And provided further, That the averages for the entire lot are within the tolerances specified for the grade.
                
              
              
                Samples for Grade and Size Determination
                
                  § 51.1548
                  Samples for grade and size determination.
                  Individual samples shall consist of at least 20 pounds. When individual packages contain at least 20 pounds, each individual sample is drawn from one package; when packages contain less than 20 pounds, a sufficient number of adjoining packages are opened to provide at least a 20-pound sample. The number of such individual samples drawn for grade and size determination will vary with the size of the lot.
                
              
              
                Skinning
                
                  § 51.1549
                  Skinning.
                  (a) The following definitions provide a basis for describing lots of potatoes as to the degree of skinning whenever description may be appropriate:
                  (1) “Practically no skinning” means that not more than 5 percent of the potatoes in the lot have more than one-tenth of the skin missing or “feathered”;
                  (2) “Slightly skinned” means that not more than 10 percent of the potatoes in the lot have more than one-fourth of the skin missing or “feathered”;
                  (3) “Moderately skinned” means that not more than 10 percent of the potatoes in the lot have more than one-half of the skin missing or “feathered”; and
                  (4) “Badly skinned” means that more than 10 percent of the potatoes in the lot have more than one-half of the skin missing or “feathered”.
                
              
              
                Definitions
                
                  § 51.1550
                  Similar varietal characteristics.
                  
                    Similar varietal characteristics means that the potatoes in any lot have the same general shape, color and character of skin, and color of flesh.
                
                
                  
                  § 51.1551
                  Firm.
                  
                    Firm means that the potato is not shriveled or flabby.
                
                
                  § 51.1552
                  Clean.
                  
                    Clean means that at least 90 percent of the potatoes in any lot are practically free from dirt or staining and practically no loose dirt or other foreign matter is present in the container.
                
                
                  § 51.1553
                  Fairly clean.
                  
                    Fairly clean means that at least 90 percent of the potatoes in any lot are reasonably free from dirt or staining and not more than a slight amount of loose dirt or foreign matter is present in the container.
                
                
                  § 51.1554
                  Mature.
                  
                    Mature means that the skins of the potatoes are generally firmly set and not more than 5 percent of the potatoes in the lot have more than one-tenth of the skin missing or “feathered.”
                
                
                  § 51.1555
                  Fairly well matured.
                  
                    Fairly well matured means that the skins of the potatoes are generally fairly firmly set and not more than 10 percent of the potatoes in the lot have more than one-fourth of the skin missing or “feathered.”
                
                
                  § 51.1556
                  Well shaped.
                  
                    Well shaped means that the potato has the normal shape for the variety.
                
                
                  § 51.1557
                  Fairly well shaped.
                  
                    Fairly well shaped means that the potato is not materially pointed, dumbbell-shaped or otherwise materially deformed.
                
                
                  § 51.1558
                  Seriously misshapen.
                  
                    Seriously misshapen means that the potato is seriously pointed, dumbell-shaped or otherwise badly deformed.
                
                
                  § 51.1559
                  [Reserved]
                
                
                  § 51.1560
                  Damage.
                  “Damage” means any defect, or any combination of defects, which materially detracts from the edible or marketing quality, or the internal or external appearance of the potato, or any external defect which cannot be removed without a loss of more than 5 percent of the total weight of the potato. See Tables III, IV, V and VI in § 51.1564 and Table VII in § 51.1565.
                  [76 FR 31789, June 2, 2011]
                
                
                  § 51.1561
                  Serious damage.
                  “Serious damage” means any defect, or any combination of defects, which seriously detracts from the edible or marketing quality, or the internal or external appearance of the potato, or any external defect which cannot be removed without a loss of more than 10 percent of the total weight of the potato. See Tables III, IV, V and VI in § 51.1564 and Table VII in 5§ 1.1565.
                  [76 FR 31789, June 2, 2011]
                
                
                  § 51.1562
                  Freezing.
                  
                    Freezing means that the potato is frozen or shows evidence of having been frozen.
                
                
                  § 51.1563
                  Soft rot or wet breakdown.
                  
                    Soft rot or wet breakdown means any soft, mushy, or leaky condition of the tissue such as slimy soft rot, leak, or wet breakdown following freezing injury.
                
                
                  § 51.1564
                  External defects.
                  
                    External defects are defects which can be detected externally. However, cutting may be required to determine the extent of the injury. Some external defects are listed in Tables III, IV, V and VI.
                  
                    Table III—External Defects
                    
                      Defects
                      Damage
                      Serious damage1
                      
                    
                    
                      Air Cracks
                      When removal causes a loss of more than 5 percent of the total weight of the potato or when the air crack(s) affects more than 1/3 the length or diameter of the potato (whichever is greater) in the aggregate
                      When removal causes a loss of more than 10 percent of the total weight of the potato or when the air crack(s) affects more than 3/4 the length or diameter of the potato (whichever is greater) in the aggregate.
                    
                    
                      
                      Artificial Coloring
                      When unsightly or when concealing any defect causing damage or when penetrating the flesh and removal causes loss of more than 5 percent of total weight of potato
                      When concealing a serious defect or when penetrating into the flesh and removal causes loss of more than 10 percent of total weight of potato.
                    
                    
                      Bruises (Not including pressure bruise and sunken discolored areas)
                      When removal causes a loss of more than 5 percent of the total weight of the potato or when the area affected is more than 5 percent of the surface in the aggregate (i.e., 3/4 inch on a 21/2 inch or 6 oz. potato). Correspondingly lesser or greater areas in smaller or larger potatoes
                      When removal causes a loss of more than 10 percent of the total weight of the potato or when the area affected is more than 10 percent of the surface in the aggregate (i.e., 11/4 inches on a 21/2 inch or 6 oz. potato). Correspondingly lesser or greater areas in smaller or larger potatoes.
                    
                    
                      Cuts
                      When one smooth cut affects more than 5 percent of the surface area
                      Cut(s) that affect more than 10 percent of the surface area in the aggregate or when a single side cut extends beyond 1/2 the length of the potato.
                    
                    
                      Dirt
                      When materially detracting from the appearance of the potato
                      When seriously detracting from the appearance of the potato.
                    
                    
                      Elephant Hide
                      When affecting over 10 percent of the surface area of the potato
                      When affecting over 25 percent of the surface area.
                    
                    
                      Enlarged Lenticels
                      When materially detracting from the appearance of the potato
                      When seriously detracting from the appearance of the potato.
                    
                    
                      External Discoloration (Areas that are light tan or lighter in color and blends should be ignored)
                      When more than 30 percent of the surface is affected by light tan or light brown colors which do not blend or when more than 15 percent of the surface is affected by colors darker than light tan or light brown
                      When more than 60 percent of the surface is affected by light tan or light brown colors which do not blend or when more than 30 percent of the surface is affected by colors darker than light tan or light brown.
                    
                    
                      Flattened or Depressed Areas/Pressure Bruises
                      When removal of underlying discolored flesh causes a loss of more than 5 percent of the total weight of the potato or when the flattened or depressed area(s) covers more surface area than allowed in Table IV. (See Table IV.)
                      When removal of underlying discolored flesh the causes a loss of more than 10 percent of the weight of the potato or when the flattened depressed area(s) covers more surface area than allowed in the Table IV. (See Table IV.)
                    
                    
                      Flea Beetle Injury
                      When materially detracting from the appearance or when removal causes a loss of more than 5 percent of the total weight of the potato or when the area affected is more than 5 percent of the surface in the aggregate
                      When seriously detracting from the appearance of the potato or when removal causes a loss of more than 10 percent of the weight of the potato or when the area affected is more than 10 percent of the surface in the aggregate.
                    
                    
                      Greening
                      When removal causes a loss of more than 5 percent of the total weight of the potato or when green color affects more than 25 percent of the surface in the aggregate
                      When removal causes a loss of more than 10 percent of the weight of the potato or when green color affects more than 50 percent of the surface in the aggregate.
                    
                    
                      Growth Cracks

                      When the growth crack(s) affects more than 1/2 the length of the potato in the aggregate on round varieties or more than 1/3 the length in the aggregate on long varieties; or, when the depth is greater than that as outlined in Table V. (See Table V.)

                      When the growth crack(s) affects more than 3/4 the length of the potato in the aggregate or when the depth is greater than that as outlined in Table V. (See Table V.).
                    
                    
                      Grub Damage
                      When removal causes a loss of more than 5 percent of the total weight of the potato or when affecting more than 5 percent of the surface area (i.e. more than 3/4 inch on a 21/2 inch or 6 ounce potato). Correspondingly lesser or greater areas in smaller or larger potatoes
                      When removal causes a loss of more than 10 percent of the total weight of the potato or when affecting more than 10 percent of the surface area (i.e. more than 11/4 inch on a 21/2 inch or 6 ounce potato). Correspondingly lesser or greater areas in smaller or larger potatoes.
                    
                    
                      Insects or Worms
                      (See Serious Damage.)
                      When present inside the potato.
                    
                    
                      Nematode (Root Knot)
                      When removal causes loss of more than 5 percent of total weight of potato
                      When removal causes loss of more than 10 percent of total weight of potato.
                    
                    
                      Rhizoctonia
                      When affecting more than 15 percent of the surface in the aggregate
                      When affecting more than 50 percent of the surface in the aggregate.
                    
                    
                      Russeting (On Non Russet Type)
                      When more than 50 percent of the surface is affected in the aggregate
                      N/A.
                    
                    
                      Rodent or Bird Damage
                      When removal causes a loss of more than 5 percent of the total weight of the potato or when affecting more than 5 percent of the surface area (i.e. more than 3/4 inch on a 21/2 inch or 6 ounce potato). Correspondingly lesser or greater areas in smaller or larger potatoes
                      When removal causes a loss of more than 10 percent of the total weight of the potato or when affecting more than 10 percent of the surface area (i.e. more than 11/4 inch on a 21/2 inch or 6 ounce potato). Correspondingly lesser or greater areas in smaller or larger potatoes.
                    
                    
                      
                      Scab, Pitted
                      When removal causes a loss of more than 5 percent of the total weight of the potato or when scab affects an aggregate area of more than 1/2 inch. (Based on a potato 21/2 inches in diameter or 6 oz. in weight.) Correspondingly lesser or greater areas in smaller or larger potatoes
                      When the removal causes a loss of more than 10 percent of the total weight of the potato or when scab affects an aggregate area of more than 1 inch. (Based on a potato 21/2 inches in diameter or 6 oz. in weight.) Correspondingly lesser or greater areas in smaller or larger potatoes.
                    
                    
                      Scab, Russet
                      Smooth and affecting more than 1/3 of the surface or rough russet scab which affects more than 10 percent of the surface in the aggregate
                      Rough and affecting more than 25 percent of the surface in the aggregate.
                    
                    
                      Scab, Surface
                      When more than 5 percent of the surface in the aggregate is affected
                      When more than 25 percent of the surface in the aggregate is affected.
                    
                    
                      Second Growth
                      When materially detracting from the appearance of the potato
                      When seriously detracting from the appearance of the potato.
                    
                    
                      Silver Scurf
                      When affecting more than 50 percent of the surface area of the potato
                      When its severity causes a wrinkling of the skin over more than 50 percent of the surface.
                    
                    
                      Sprouts
                      When more than 5 percent of the potatoes in any lot have any sprout more than 1/4 inch in length at shipping point; more than 1/2 inch in length at destination; or have numerous individual and/or clusters of sprouts which materially detract from the appearance of the potato
                      When more than 10 percent of the potatoes in any lot have any sprout more than 1/2 inch in length at shipping point; more than 1 inch in length at destination; or have numerous individual and/or clusters of sprouts which seriously detract from the appearance of the potato. Serious damage by sprouts shall only be scored against the U.S. Commercial and U.S. No. 2 grades.
                    
                    
                      Sunburn
                      When removal causes loss of more than 5 percent of total weight of potato
                      When removal causes loss more than 10 percent of total weight of potato.
                    
                    
                      Sunken Discolored Areas
                      SEE TABLE VI
                      SEE TABLE VI.
                    
                    
                      Surface Cracks (Areas affected by fine net-like cracking should be ignored.)
                      When smooth shallow cracking affects more than 1/3 of the surface or when rough deep cracking affects more than 5 percent of the surface
                      When rough deep cracking affects more than 10 percent of the surface.
                    
                    
                      Wireworm or Grass Damage
                      When affecting the flesh of the potato and removal causes loss of more than 5 percent of total weight of potato.
                      When affecting the flesh of the potato and removal causes loss of more than 10 percent of total weight of potato.
                    
                    The following defects are considered serious damage when present in any degree: 1. Freezing. 2. Late blight. 3. Ring rot. 4. Southern bacterial wilt. 5. Soft rot. 6. Wet breakdown.
                  
                  
                    Table IV—Flattened or Depressed Areas—Pressure Bruises Maximum Area Allowed
                    
                      Diameter
                      Weight
                      No. 1(aggregate area)
                      
                      No. 2(aggregate area)
                      
                    
                    
                      Potato is:
                      Potato is:
                      Not more than:
                      Not more than:
                    
                    
                      Less than 2 in
                      Less than 4 oz
                      
                        1/2 in
                      1 in
                    
                    
                      2 to 21/2 in
                      4 to 6 oz
                      1 in
                      11/2 in
                    
                    
                      More than 21/2 to 3 in
                      More than 6 to 8 oz
                      11/4 in
                      13/4 in
                    
                    
                      More than 3 to 31/2 in
                      More than 8 to 14 oz
                      11/2 in
                      17/8 in
                    
                    
                      More than 31/2 to 4 in
                      More than 14 to 20 oz
                      13/4 in
                      2 in
                    
                    
                      More than 4 to 41/2 in
                      More than 20 to 28 oz
                      2 in
                      21/4 in
                    
                    
                      More than 41/2 to 5 in
                      More than 28 to 36 oz
                      21/4 in
                      23/4 in
                    
                    
                      More than 5 in
                      More than 36 oz
                      21/2 in
                      31/4 in
                    
                  
                  
                    Table V—Depth Allowed for Growth Cracks
                    
                      Diameter
                      Weight
                      No. 1(depth)
                      
                      No. 2(depth)
                      
                    
                    
                      Potato is:
                      Potato is:
                      Not more than:
                      Not more than:
                    
                    
                      Less than 2 in
                      Less than 4 oz
                      
                        1/8 in
                      
                        1/4 in
                    
                    
                      2 to 21/2 in
                      4 oz to 6 oz
                      
                        1/4 in
                      
                        3/8 in
                    
                    
                      More than 21/2 to 3 in
                      More than 6 oz to 8 oz
                      
                        3/8 in
                      
                        1/2 in
                    
                    
                      More than 3 in
                      More than 8 oz
                      
                        1/2 in
                      
                        5/8 in
                    
                  
                  
                  
                    Table VI—Sunken Discolored Areas Maximum Area Allowed
                    
                      Diameter
                      Weight
                      No. 1(aggregate area)
                      
                      No. 2(aggregate area)
                      
                    
                    
                      Potato is:
                      Potato is:
                      Not more than:
                      Not more than:
                    
                    
                      Less than 2 in
                      Less than 4 oz
                      
                        3/8 in
                      
                        3/4 in
                    
                    
                      2 to 21/2 in
                      4 to 6 oz
                      
                        3/4 in
                      1 in
                    
                    
                      More than 21/2 to 3 in
                      More than 6 to 8 oz
                      1 in
                      11/4 in
                    
                    
                      More than 3 to 31/2 in
                      More than 8 to 14 oz
                      11/4 in
                      11/2 in
                    
                    
                      More than 31/2 to 4 in
                      More than 14 to 20 oz
                      11/2 in
                      13/4 in
                    
                    
                      More than 4 to 41/2 in
                      More than 20 to 28 oz
                      13/4 in
                      2 in
                    
                    
                      More than 41/2 to 5 in
                      More than 28 to 36 oz
                      2 in
                      21/4 in
                    
                    
                      More than 5 in
                      More than 36 oz
                      21/4 in
                      21/2 in
                    
                  
                  [35 FR 18258, Dec. 1, 1970, as amended at 73 FR 15055, Mar. 21, 2008; 73 FR 70586, Nov. 21, 2008; 76 FR 31789, June 2, 2011]
                
                
                  § 51.1565
                  Internal defects.
                  
                    Internal defects are defects which cannot be detected without cutting the potato. Some internal defects are listed in Table VII.
                  
                    Table VII—Internal Defects
                    
                      Defects
                      Damage Maximum Allowed
                      Serious Damage Maximum Allowed
                    
                    
                      
                        Occurring outside of or not entirely confined to the vascular ring
                      
                    
                    
                      Ingrown Sprouts, Internal Discoloration, Vascular Browning, Fusarium Wilt, Net Necrosis, Other Necrosis, Stem End Browning
                      5 percent waste
                      10 percent waste.
                    
                    
                      Internal Black Spot
                      When the spot(s) are darker than the official color chip (POT-CC-2) after removing 5 percent of the total weight of the potato
                      When the spot(s) are darker than the official color chip (POT-CC-2) after removing 10 percent of the total weight of the potato.
                    
                    
                      
                        Occurring entirely within the vascular ring
                      
                    
                    
                      Hollow Heart or Hollow Heart with Discoloration
                      Area affected not to exceed that of a circle 1/2 inch in diameter in a potato 21/2-inches in diameter or 6 ounces in weight. 1
                      
                      Area affected not to exceed that of a circle 3/4 inch in diameter in a potato 21/2-inches in diameter or 6 ounces in weight.1
                      
                    
                    
                      Light Brown Discoloration (Brown Center)
                      Area affected not to exceed that of a circle 1/2 inch in diameter in a potato 21/2 inches in diameter or 6 ounces in weight.1
                      
                      Area affected not to exceed that of a circle 3/4 inch in diameter in a potato 21/2 inches in diameter or 6 ounces in weight.1
                      
                    
                    
                      
                        Occurring entirely within the vascular ring
                      
                    
                    
                      Internal Brown Spot and Similar Discoloration (Heat Necrosis)
                      Not more than the equivalent of 3 scattered spots 1/8 inch in diameter in a potato 21/2-inches in diameter or 6 ounces in weight.1
                      
                      Not more than the equivalent of 6 scattered spots 1/8 inch in diameter in a potato 21/2-inches in diameter or 6 ounces in weight.1
                      
                    
                    
                      1Note: Correspondingly lesser or greater areas in smaller or larger potatoes.
                  
                  [35 FR 18258, Dec. 1, 1970. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981; amended at 56 FR 7553, Feb. 25, 1991; 56 FR 10302, Mar. 11, 1991; 73 FR 15058, Mar. 21, 2008 ; 73 FR 70586, Nov. 21, 2008; 76 FR 31789, June 2, 2011]
                
              
              
                Metric Conversion Table
                
                  § 51.1566
                  Metric conversion table.
                  
                    
                      Inches
                      Millimeters (mm)
                    
                    
                      
                        1/8 equals
                      3.2
                    
                    
                      
                        1/4 equals
                      6.4
                    
                    
                      
                        1/2 equals
                      12.7
                    
                    
                      
                        3/4 equals
                      19.1
                    
                    
                      1 equals
                      25.4
                    
                    
                      11/2 equals
                      38.1
                    
                    
                      2 equals
                      50.8
                    
                    
                      21/2 equals
                      63.5
                    
                    
                      3 equals
                      76.2
                    
                    
                      31/2 equals
                      88.9
                    
                    
                      4 equals
                      101.6
                    
                    
                      
                      41/2 equals
                      114.3
                    
                  
                  
                    
                      Ounces
                      Grams
                    
                    
                      1 equals
                      28.35
                    
                    
                      4 equals
                      113.40
                    
                    
                      5 equals
                      141.75
                    
                    
                      6 equals
                      170.10
                    
                    
                      7 equals
                      198.45
                    
                    
                      8 equals
                      226.80
                    
                    
                      9 equals
                      255.15
                    
                    
                      10 equals
                      283.50
                    
                    
                      12 equals
                      340.20
                    
                    
                      14 equals
                      396.90
                    
                    
                      16 equals
                      453.60
                    
                    
                      18 equals
                      510.30
                    
                    
                      19 equals
                      538.60
                    
                    
                      20 equals
                      567.00
                    
                  
                
              
            
            
              Subpart—United States Consumer Standards for Potatoes
              
                Source:
                18 FR 7132, Nov. 11, 1953, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                Grades
                
                  § 51.1575
                  U.S. Grade A Small; U.S. Grade A Medium; U.S. Grade A Medium to Large; U.S. Grade A Large.

                  Potatoes of each of these grades shall be of one variety or similar varietal characteristics which are fairly well shaped, fairly clean, free from freezing injury, blackheart, late blight, and soft rot or wet breakdown, and from damage caused by sunburn, second growth, growth cracks, air cracks, hollowheart, internal discoloration, cuts, shriveling, sprouting, scab, dry rot, rhizoctonia, other diseases, wireworm, other insects, or mechanical or other means. Potatoes of these grades shall also be mature: Provided, That potatoes which are not mature and the outer skin loosens or “feathers” readily under the usual handling practices need not meet this requirement if they are firm and are further designated as “Early” in connection with the grade, as for example “U.S. Grade A Medium-Early.” Potatoes on the shown face shall be reasonably representative in size and quality of the contents of the containers. (See § 51.5177.)
                  (a) Tolerances. Incident to proper grading and handling, except for the tolerances for size, not more than a total of 5 percent, by weight, of the potatoes in any lot may fail to meet the requirements of the grade, including not more than 1 percent for potatoes affected by soft rot or wet breakdown. (See § 51.1579.)
                
                
                  § 51.1576
                  U.S. Grade B Small; U.S. Grade B Medium; U.S. Grade B Medium to Large; U.S. Grade B Large.
                  Potatoes of each of these grades shall meet the requirements for U.S. Grade A Small; U.S. Grade A Medium; U.S. Grade A Medium to Large; and U.S. Grade A Large, except for the increased tolerance for defects specified below. (See § 51.1577.)
                  (a) Tolerances. Incident to proper grading and handling, except for the tolerance for size, not more than a total of 20 percent, by weight, of the potaotes in any lot may fail to meet the requirements of the grade, but not more than 5 percent shall be allowed for potatoes which are seriously damaged by any cause, including not more than 1 percent for potatoes affected by soft rot or wet breakdown. (See § 51.1579.)
                
              
              
                Size
                
                  § 51.1577
                  Size range requirements.

                  In addition to the quality requirements specified for the above grades, potatoes shall also meet the requirements for minimum and maximum diameter or weight, and the tolerances as specified for the various grades in the table appearing in this section. Potatoes specified as meeting one of the grades may be of any size within its size range requirements, except that it is not permissible to specify a lot as “U.S. Grade A Medium to Large,” or “U.S. Grade B Medium to Large,” unless more than 15 percent, by weight, of the potatoes are larger than the maxiumum size required for U.S. Grade A Medium, or U.S. Grade B Medium, respectively. For example, a lot of round or intermediate-shaped potatoes to be specified as “U.S. Grade A Medium to Large” must have more than 15 percent, by weight, of potatoes from 3 to 4 inches in diameter.
                  
                  
                    
                      Grades
                      Size range requirements, round or intermediate shaped varieties
                      Minimum diameter (Inches)
                      Maximum diameter (Inches)
                      Size range requirements, long varieties
                      Minimum diam. or wt.
                      Maximum weight (Ounces)
                      Tolerance for size
                      Under-size (Percent)
                      Over-size (Percent)
                    
                    
                      U.S. Grades A & B small
                      11/2
                      
                      21/4
                      
                      11/2 inches
                      4
                      3
                      15
                    
                    
                      U.S. Grades A & B medium
                      21/4
                      
                      3 
                      4 ounces
                      10
                      5
                      15
                    
                    
                      U.S. Grades A & B medium to large
                      21/4
                      
                      4 
                      4 ounces
                      16
                      5
                      15
                    
                    
                      U.S. Grades A & B large
                      3 
                      4 
                      10 ounces
                      16
                      5
                      15
                    
                  
                
              
              
                Off-Grade
                
                  § 51.1578
                  Off-Grade potatoes.
                  Potatoes which fail to meet the requirements of any of the foregoing grades shall be Off-Grade potatoes.
                
              
              
                Application of Tolerances
                
                  § 51.1579
                  Application of tolerances to individual containers.

                  (a) Based on sample inspection, the contents of individual containers in the lot are subject to the following limitations: Provided, That the averages for the entire lot are within the tolerances specified for the grade:
                  (1) When a tolerance is 10 percent or more, not more than one-tenth of the individual containers in any lot may contain more than one and one-half times the tolerance specified, except that at least one defective and one off-sized specimen may be permitted in a container.
                  (2) When a tolerance is less than 10 percent, not more than one-tenth of the individual containers in any lot may contain more than double the tolerance specified, but no package may contain more than four times the tolerance for soft rot or wet breakdown, except that at least one defective and one off-sized specimen may be permitted in a container.
                
              
              
                Definitions
                
                  § 51.1580
                  Fairly well shaped.
                  
                    Fairly well shaped means that the appearance of the individual potato or the general appearance of the potatoes in the container is not materially injured by pointed, dumbbell-shaped or otherwise ill-formed potatoes.
                
                
                  § 51.1581
                  Fairly clean.
                  
                    Fairly clean means that from the viewpoint of general appearance, the potatoes in the container are reasonably free from dirt or other foreign matter, and that individual potatoes are not materially caked with dirt or materially stained.
                
                
                  § 51.1582
                  Soft rot or wet breakdown.
                  
                    Soft rot or wet breakdown means any soft, mushy, or leaky condition of the tissue such as slimy soft rot, leak, or wet breakdown following freezing injury, scald, or other injury.
                
                
                  § 51.1583
                  Damage.
                  
                    Damage means any injury or defect which materially injures the edible or shipping quality, or the appearance of the individual potato or the general appearance of the potatoes in the container, or which cannot be removed without a loss of more than 5 percent of the total weight of the potato including peel covering defective area. Loss of outer skin (epidermis) shall not be considered as damage when the potatoes are designated as “Early” unless the skinned surface is materially affected by dark discoloration. Any one of the following defects, or any combination of defects, the seriousness of which exceeds the maximum allowed for any one defect, shall be considered as damage:

                  (a) Second growth or growth cracks which have developed to such an extent as to materially injure the appearance of the individual potato or the general appearance of the potatoes in the container.
                  
                  (b) Air cracks which are deep, or shallow air cracks which materially injure the appearance of the individual potato or the general appearance of the potatoes in the container.
                  (c) Shriveling, when the potato is more than moderately shriveled, spongy, or flabby.
                  (d) Sprouting, when the sprouts are not dried and are more than one-half inch long.
                  (e) Surface scab which covers an area of more than 5 percent of the surface of the potato in the aggregate.
                  (f) Pitted scab which affects the appearance of the potato to a greater extent than the amount of surface scab permitted or causes a loss of more than 5 percent of the total weight of the potato including peel covering defective area.
                  (g) Rhizoctonia, when the general appearance of the potatoes in the container is materially injured or when individual potatoes are badly infected.
                  (h) Wireworm, grass root or similar injury, when any hole on potatoes ranging in size from 6 to 8 ounces is longer than three-fourths inch, or when the aggregate length of all holes is more than one and one-fourth inches; smaller potatoes shall have lesser amounts and larger potatoes may have greater amounts, provided, that the removal of the injury by proper trimming does not cause the appearance of such potatoes to be injured to a greater extent than that caused by the proper trimming of such injury permitted on a 6 to 8 ounce potato.
                
                
                  § 51.1584
                  Internal discoloration.
                  
                    Internal discoloration means discoloration such as is caused by net necrosis or any other type of necrosis, stem-end browning, internal brown spot, or other similar types of discoloration not visible externally.
                
                
                  § 51.1585
                  Mature.
                  
                    Mature means that the outer skin (epidermis) does not loosen or “feather” readily during the ordinary methods of handling.
                
                
                  § 51.1586
                  Serious damage.
                  
                    Serious damage means any injury or defect which seriously injures the edible or shipping quality, or the appearance of the individual potato or the general appearance of the potatoes in the container, or which cannot be removed without a loss of more than 10 percent of the total weight of the potato including peel covering defective area. Any one of the following defects or any combination of defects the seriousness of which exceeds the maximum allowed for any one defect shall be considered as serious damage:
                  (a) Fairly smooth cuts such as are made by the digger, or by a knife to remove injury when both ends are clipped, or when more than an estimated one-fourth of the potato is cut away, or, in the case of long varieties, when the remaining portion of the clipped potato weighs less than 6 ounces; irregular types of cuts which seriously affect the appearance of the individual potato, or which cannot be removed without a loss of more than 10 percent of the total weight of the potato including peel covering defective area.
                  (b) Shriveling, when the potato is excessively shriveled, spongy, or flabby.
                  (c) Surface scab which covers an area of more than 50 percent of the surface of the potato in the aggregate.
                  (d) Pitted scab which affects the appearance of the potato to a greater extent than the amount of surface scab permitted or causes a loss of more than 10 percent of the total weight of the potato including peel covering defective area.

                  (e) Wireworm, grass root or similar injury, when any hole on potatoes ranging in size from 6 to 8 ounces is longer than one and one-fourth inches, or when the aggregate length of all holes is more than two inches; smaller potatoes shall have lesser amounts and larger potatoes may have greater amounts: Provided, That the removal of the injury by proper trimming, does not cause the appearance of such potatoes to be injured to a greater extent than that caused by the proper trimming of such injury permitted on a 6 to 8 ounce potato.
                
                
                  § 51.1587
                  Diameter.
                  
                    Diameter means the greatest dimension at right angles to the longitudinal axis. The long axis shall be used without regard to the position of the stem (rhizome).
                
              
            
            
              Subpart—United States Standards for Grades of Florida Tangerines
              
                Source:
                61 FR 20713, May 8, 1996, unless otherwise noted.
              
              
                Grades
                
                  § 51.1810
                  U.S. Fancy.
                  “U.S. Fancy” consists of tangerines which meet the following requirements:
                  (a) Basic requirements:
                  (1) Discoloration: Not more than one-tenth of the surface, in the aggregate, may be affected by discoloration. (See § 51.1828.);
                  (2) Firm;
                  (3) Highly colored;
                  (4) Mature; and,
                  (5) Well formed.
                  (b) Free from:
                  (1) Caked melanose;
                  (2) Decay;
                  (3) Unhealed skin breaks; and,
                  (4) Wormy fruit.
                  (c) Free from damage caused by:
                  (1) Ammoniation;
                  (2) Bruises;
                  (3) Buckskin;
                  (4) Creasing;
                  (5) Dirt or other foreign material;
                  (6) Dryness or mushy condition;
                  (7) Disease;
                  (8) Green spots;
                  (9) Hail;
                  (10) Insects;
                  (11) Oil spots;
                  (12) Scab;
                  (13) Scale;
                  (14) Scars;
                  (15) Skin breakdown;
                  (16) Sprayburn;
                  (17) Sunburn; and,
                  (18) Other means.
                  (d) For tolerances see § 51.1820.
                
                
                  § 51.1811
                  U.S. No. 1 Bright.
                  The requirements for this grade are the same as for U.S. No. 1 except that fruit shall have not more than one-fifth of its surface, in the aggregate, affected by discoloration. For tolerances see § 51.1820.
                
                
                  § 51.1812
                  U.S. No. 1.
                  “U.S. No. 1” consists of tangerines which meet the following requirements:
                  (a) Basic requirements:
                  (1) Discoloration: Not more than one-third of the surface, in the aggregate, may be affected by discoloration. (See § 51.1828.);
                  (2) Fairly well colored;
                  (3) Firm;
                  (4) Mature; and,
                  (5) Well formed.
                  (b) Free from:
                  (1) Decay;
                  (2) Unhealed skin breaks; and,
                  (3) Wormy fruit.
                  (c) Free from damage caused by:
                  (1) Ammoniation;
                  (2) Bruises;
                  (3) Buckskin;
                  (4) Caked melanose;
                  (5) Creasing;
                  (6) Dirt or other foreign material;
                  (7) Disease;
                  (8) Dryness or mushy condition;
                  (9) Green spots;
                  (10) Hail;
                  (11) Insects;
                  (12) Oil spots;
                  (13) Scab;
                  (14) Scale;
                  (15) Scars;
                  (16) Skin breakdown;
                  (17) Sprayburn;
                  (18) Sunburn; and
                  (19) Other means.
                  (d) For tolerances see § 51.1820.
                
                
                  § 51.1813
                  U.S. No. 1 Golden.
                  The requirements for this grade are the same as for U.S. No. 1 except that not more than 30 percent, by count, of the fruit shall have than more one-third of their surface, in the aggregate, affected by discoloration. For tolerances see § 51.1820.
                
                
                  § 51.1814
                  U.S. No. 1 Bronze.
                  The requirements for this grade are the same as for U.S. No. 1 except that at least 30 percent, by count, of the fruit shall have more than one-third of their surface, in the aggregate, affected by discoloration. The predominating discoloration on each fruit shall be of rust mite type. For tolerances see § 51.1820.
                
                
                  
                  § 51.1815
                  U.S. No. 1 Russet.
                  The requirements for this grade are the same as for U.S. No. 1 except that at least 30 percent, by count, of the fruit shall have more than one-third of their surface, in the aggregate, affected by any type of discoloration. For tolerances see § 51.1820.
                
                
                  § 51.1816
                  U.S. No. 2 Bright.
                  The requirements for this grade are the same as for U.S. No. 2 except that fruit shall have not more than one-fifth of its surface, in the aggregate, affected by discoloration. For tolerances see § 51.1820.
                
                
                  § 51.1817
                  U.S. No. 2.
                  “U.S. No. 2” consists of tangerines which meet the following requirements:
                  (a) Basic requirements:
                  (1) Discoloration: Not more than one-half of the surface, in the aggregate, may be affected by discoloration. (See § 51.1828.);
                  (2) Fairly firm;
                  (3) Fairly well formed;
                  (4) Mature; and
                  (5) Reasonably well colored.
                  (b) Free from:
                  (1) Decay;
                  (2) Unhealed skin breaks; and,
                  (3) Wormy fruit.
                  (c) Free from serious damage caused by:
                  (1) Ammoniation;
                  (2) Bruises;
                  (3) Buckskin;
                  (4) Caked melanose;
                  (5) Creasing;
                  (6) Dirt or other foreign material;
                  (7) Disease;
                  (8) Dryness or mushy condition;
                  (9) Green spots;
                  (10) Hail;
                  (11) Insects;
                  (12) Oil spots;
                  (13) Scab;
                  (14) Scale;
                  (15) Scars;
                  (16) Skin breakdown;
                  (17) Sprayburn;
                  (18) Sunburn; and
                  (19) Other means.
                  (d) For tolerances see § 51.1820.
                
                
                  § 51.1818
                  U.S. No. 2 Russet.
                  The requirements for this grade are the same as for U.S. No. 2 except that at least 10 percent of the fruit shall have more than one-half of their surface, in the aggregate, affected by any type of discoloration. For tolerances see § 51.1820.
                
                
                  § 51.1819
                  U.S. No. 3.
                  “U.S. No. 3” consists of tangerines which meet the following requirements:
                  (a) Basic requirements:
                  (1) Mature;
                  (2) Not flabby; and
                  (3) Not seriously lumpy.
                  (b) Free from:
                  (1) Decay;
                  (2) Unhealed skin breaks; and
                  (3) Wormy fruit.
                  (c) Free from very serious damage caused by:
                  (1) Ammoniation;
                  (2) Bruises;
                  (3) Caked melanose;
                  (4) Creasing;
                  (5) Dirt or other foreign material;
                  (6) Disease;
                  (7) Dryness or mushy condition;
                  (8) Hail;
                  (9) Insects;
                  (10) Scab;
                  (11) Scale;
                  (12) Scars;
                  (13) Skin breakdown;
                  (14) Sprayburn;
                  (15) Sunburn; and,
                  (16) Other means.
                  (d) For tolerances see § 51.1820.
                
              
              
                Tolerances
                
                  § 51.1820
                  Tolerances.
                  In order to allow for variations incident to proper grading and handling in each of the foregoing grades, the following tolerances, by count, based on a minimum 25 count sample, are provided as specified:
                  (a) Defects. (1) U.S. Fancy, U.S. No. 1 Bright, U.S. No. 1, U.S. No. 1 Golden, U.S. No. 1 Bronze, U.S. No. 1 Russet, U.S. No. 2 Bright, U.S. No. 2, and U.S. No. 2 Russet grades.
                  
                  (i) For defects at shipping point. 1

                     Not more than 10 percent of the fruit in any lot may fail to meet the requirements of the specified grade: Provided, that included in this amount not more than 5 percent shall be allowed for defects causing very serious damage, including in this latter amount not more than 1 percent for decay or wormy fruit.
                  
                    
                      1 Shipping point, as used in these standards, means the point of origin of the shipment in the producing area or at port of loading for ship stores or overseas shipment, or, in the case of shipments from outside the continental United States, the port of entry into the United States.
                  
                  (ii) For defects en route or at destination. Not more than 12 percent of the fruit which fail to meet the requirements of the specified grade: Provided, that included in this amount not more than the following percentages shall be allowed for defects listed:
                  (A) 10 percent for fruit having permanent defects; or,
                  (B) 7 percent for defects causing very serious damage, including therein not more than 5 percent for very serious damage by permanent defects and not more than 3 percent for decay or wormy fruit.
                  (2) U.S. No. 3.
                  (i) For defects at shipping point. 1 Not more than 10 percent of the fruit in any lot may fail to meet the requirements of the grade: Provided, that included in this amount not more than 1 percent shall be for decay or wormy fruit.
                  (ii) For defects en route or at destination. Not more than 12 percent of the fruit which fail to meet the requirements of the grade: Provided, that included in this amount not more than the following percentages shall be allowed for defects listed:
                  (A) 10 percent for fruit having permanent defects; or,
                  (B) 3 percent for decay or wormy fruit.
                  (b) Discoloration—(1) U.S. No. 1 Bright, U.S. No. 1, U.S. No. 2 Bright, and U.S. No. 2. Not more than 10 percent of the fruit in any lot may fail to meet the requirements relating to discoloration as specified in each grade. No sample may have more than 20 percent of the fruit with excessive discoloration: And provided further, that the entire lot averages within the percentage specified.
                  (2) U.S. No. 1 Golden. Not more than 30 percent of the fruit shall have in excess of one-third of their surface, in the aggregate, affected by discoloration, and no part of any tolerance shall be allowed to increase this percentage. No sample may have more than 40 percent of the fruit with excessive discoloration: And provided further, that the entire lot averages within the percentage specified.
                  (3) U.S. No. 1 Bronze, and U.S. No. 1 Russet. At least 30 percent of the fruit shall have in excess of one-third of the surface, in the aggregate, affected by discoloration, and no part of any tolerance shall be allowed to reduce this percentage. No sample may have less than 20 percent of the fruit with required discoloration: And provided further, that the entire lot averages within the percentage specified.
                  (4) U.S. No. 2 Russet. At least 10 percent of the fruit shall have in excess of one-half of the surface, in the aggregate, affected by discoloration, and no part of any tolerance shall be allowed to reduce this percentage: And provided further, that the entire lot averages within the percentage specified.
                  [61 FR 20713, May 8, 1996, as amended at 61 FR 40290, Aug. 2, 1996; 62 FR 2897, Jan. 21, 1997]
                
              
              
                Application of Tolerances
                
                  § 51.1821
                  Application of tolerances.

                  Individual samples are subject to the following limitations, unless otherwise specified in § 51.1820. Individual samples shall have not more than one and one-half times a specified tolerance of 10 percent or more, and not more than double a specified tolerance of less than 10 percent: Provided, that at least one decayed or wormy fruit may be permitted in any sample: And provided further, that the averages for the entire lot are within the tolerances specified for the grade.
                  [62 FR 2898, Jan. 21, 1997]
                
              
              
                Size
                
                  § 51.1822
                  Size.

                  (a) Fruits shall be fairly uniform in size and shall be packed in containers according to approved and recognized methods.
                  
                  (b) “Fairly uniform in size” means that not more than 10 percent of the tangerines per sample may vary more than one-half inch in diameter.
                  (c) In order to allow for variations incident to proper sizing, not more than 10 percent of the samples in any lot may fail to meet the requirements of size.
                
              
              
                Definitions
                
                  § 51.1823
                  Mature.
                  
                    Mature shall have the same meaning assigned the term in the Florida Citrus Code, Chapter 601, 1995 Edition, and the Official Rules Affecting the Florida Citrus Industry, in effect as of February 12, 1995. These tangerine maturity requirements are contained in the Florida Citrus Code, Chapter 601, Florida Statutes, Sections 601.21, and 601.22, 1995 Edition, and the State of Florida Department of Citrus Official Rules Affecting the Florida Citrus Industry, Part 1, Chapter 20-13 Market Classification, Maturity Standards and Processing or Packing Restrictions for Hybrids in effect as of February 12, 1995. This incorporation by reference was approved by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Copies may be obtained from, Florida Department of Citrus, Post Office Box 148, Lakeland, Florida 33802 or copies of both regulations may be inspected at USDA, AMS, F&VD, FPB, Standardization Section, Room 2065-S, 14th and Independence Ave., Washington, DC 20250 or at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
                  
                
                
                  § 51.1824
                  Firm.
                  
                    Firm means that the flesh is not soft and the fruit is not badly puffy and that the skin has not become materially separated from the flesh of the tangerine.
                
                
                  § 51.1825
                  Well formed.
                  
                    Well formed means that the fruit has the characteristic tangerine shape and is not deformed.
                
                
                  § 51.1826
                  Damage.
                  
                    Damage means any specific defect described in § 51.1837, Table I; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which materially detracts from the appearance, or the edible or marketing quality of the fruit.
                
                
                  § 51.1827
                  Highly colored.
                  
                    Highly colored means that the ground color of each fruit is a deep tangerine color, or characteristic color for the variety, with practically no trace of yellow color.
                
                
                  § 51.1828
                  Discoloration.
                  
                    Discoloration means russeting of a light shade of golden brown caused by rust mite or other means. Lighter shades of discoloration caused by smooth or fairly smooth superficial scars or other means may be allowed on a greater area, or darker shades may be allowed on a lesser area, provided no discoloration caused by speck type melanose or other means may detract from the appearance of the fruit to a greater extent than the shade and amount of discoloration allowed in the grade.
                
                
                  § 51.1829
                  Well colored.
                  
                    Well colored means that a good yellow or better ground color predominates over the green color on the entire fruit surface with no distinct green color present, and that some portion of the surface has a reddish tangerine blush, or characteristic color for the variety.
                
                
                  § 51.1830
                  Fairly well colored.
                  
                    Fairly well colored means that the surface of the fruit may have green color which does not exceed the aggregate area of a circle 1-1/4 inches (31.8 mm) in diameter and that the remainder of the surface has a yellow or better ground color with some portion of the surface showing reddish tangerine blush, or characteristic color for the variety.
                
                
                  § 51.1831
                  Fairly firm.
                  
                    Fairly firm means that the flesh may be slightly soft but is not bruised or badly puffy, and that the skin has not become seriously separated from the flesh of the tangerine.
                
                
                  § 51.1832
                  Fairly well formed.
                  
                    Fairly well formed means that the fruit may not have the shape characteristic of the variety but that it is not badly deformed.
                
                
                  § 51.1833
                  Serious damage.
                  
                    Serious damage means any specific defect described in § 51.1837, Table I; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which seriously detracts from the appearance, or the edible or marketing quality of the fruit.
                
                
                  § 51.1834
                  Reasonably well colored.
                  
                    Reasonably well colored means that a good yellow or reddish tangerine color shall predominate over the green color on at least one-half of the fruit surface in the aggregate, and that each fruit shall show practically no lemon color.
                
                
                  § 51.1835
                  Very serious damage.
                  
                    Very serious damage means any specific defect described in § 51.1837, Table I; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which very seriously detracts from the appearance, or the edible or marketing quality of the fruit.
                
                
                  § 51.1836
                  Diameter.
                  
                    Diameter means the greatest dimension measured at right angles to a line from stem to blossom end.
                
                
                  § 51.1837
                  Classification of defects.
                  
                    Table I
                    
                      Factor
                      Damage
                      Serious damage
                      Very serious damage
                    
                    
                      Ammoniation
                      Not occurring as light speck type, or detracts more than discoloration permitted in the grade
                      Scars are cracked or dark and aggregating more than a circle 5/8 inch (15.9 mm) in diameter
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Bruises
                      Segment walls are collapsed, or rag is ruptured and juice sacs are ruptured
                      Segment walls are collapsed, or rag is ruptured and juice sacs are ruptured
                      Fruit is split open, peel is badly watersoaked, or rag is ruptured and juice sacs are ruptured causing a mushy condition affecting all segments more than 1/2 inch (12.7 mm) at bruised area or the equivalent of this amount, by volume, when affecting more than one area on the fruit.
                    
                    
                      Buckskin
                      Aggregating more than a circle 3/4 inch (19.1 mm) in diameter
                      Aggregating more than 25 percent of the surface
                      Aggregating more than 50 percent of the surface.
                    
                    
                      Caked melanose
                      Aggregating more than a circle 3/8 inch (9.5 mm) in diameter
                      Aggregating more than a circle 5/8 inch (15.9 mm) in diameter
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Creasing
                      Materially weakens the skin, or extends over more than one-third of the surface
                      Seriously weakens the skin, or extends over more than one-half of the surface
                      Very seriously weakens the skin, or is distributed over practically the entire surface.
                    
                    
                      Dryness or mushy condition
                      Affecting all segments more than 1/8 inch (3.2 mm) at stem end, or the equivalent of this amount, by volume, when occurring in other portions of the fruit
                      Affecting all segments more than 1/4 inch (6.4 mm) at stem end, or the equivalent of this amount, by volume, when occurring in other portions of the fruit
                      Affecting all segments more than 1/2 inch (12.7 mm) at stem end, or the equivalent of this amount, by volume, when occurring in other portions of the fruit.
                    
                    
                      Green spots
                      Aggregating more than a circle 1/2 inch (12.7 mm) in diameter
                      Aggregating more than a circle 5/8 inch (15.9 mm) in diameter
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Oil spots
                      Aggregating more than a circle 1/2 inch (12.7 mm) in diameter
                      Aggregating more than a circle 3/4 inch (19.1 mm) in diameter
                      Aggregating more than 25 percent of the surface.
                    
                    
                      
                      Scab
                      Materially detracts from the shape or texture, or aggregating more than a circle 3/8 inch (9.5 mm) in diameter
                      Seriously detracts from the shape or texture, or aggregating more than a circle 5/8 inch (15.9 mm) in diameter
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Scale
                      Aggregating more than a circle 3/8 inch (9.5 mm) in diameter
                      Aggregating more than a circle 5/8 inch (15.9 mm) in diameter
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Scars, Hail, and Thorn scratches [For smooth or fairly smooth superficial scars see § 51.1828.]
                      Deep or rough aggregating more than a circle 1/4 inch (6.4 mm) in diameter; slightly rough with slight depth aggregating more than a circle 3/4 inch (19.1 mm) in diameter; smooth or fairly smooth with slight depth aggregating more than a circle 11/8 inches (28.6 mm) in diameter
                      Deep or rough aggregating more than a circle 1/2 inch (12.7 mm) in diameter; slightly rough with slight depth aggregating more than a circle 11/8 inches (28.6 mm) in diameter; smooth or fairly smooth with slight depth aggregating more than 10 percent of fruit surface
                      Deep or rough or unsightly that appearance is very seriously affected.
                    
                    
                      Skin breakdown
                      Aggregating more than a circle 1/2 inch (12.7 mm) in diameter
                      Aggregating more than a circle 3/4 inch (19.1 mm) in diameter
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Sprayburn
                      Skin is hard and aggregating more than a circle 3/4 inch (19.1 mm) in diameter
                      Skin is hard and aggregating more than a circle 11/4 inches (31.8 mm) in diameter
                      Aggregating more than 25 percent of the surface.
                    
                    
                      Sunburn
                      Skin is flattened, dry, darkened, or hard and the affected area exceeds 25 percent of the surface
                      Skin is hard and affects more than one-third of the surface
                      Aggregating more than 50 percent of the surface.
                    
                    
                      Note: All references to area or aggregate area, or length are based on a tangerine 21/2 inches in diameter (63.5 mm), allowing proportionately greater areas on larger fruit and lesser areas on smaller fruit.
                  
                
              
            
            
              Subpart—United States Standards for Fresh Tomatoes 1
                
              
              
                
                  1 Packing of the product in conformity with the requirements of these standards shall not excuse failure to comply with the provisions of the Federal Food, Drug, and Cosmetic Act or with applicable State laws and regulations.
              
              
                Source:
                38 FR 23932, Sept. 5, 1973, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                Grades
                
                  § 51.1855
                  U.S. No. 1.
                  “U.S. No. 1” consists of tomatoes which meet the following requirements:
                  (a) Basic requirements:
                  (1) Similar varietal characteristics;
                  (2) Mature;
                  (3) Not overripe or soft;
                  (4) Clean;
                  (5) Well developed;
                  (6) Fairly well formed; and,
                  (7) Fairly smooth.
                  (b) Free from:
                  (1) Decay;
                  (2) Freezing injury; and
                  (3) Sunscald.
                  (c) Not damaged by any other cause.
                  (d) For tolerances see § 51.1861.
                
                
                  § 51.1856
                  U.S. Combination.

                  “U.S. Combination” consists of a combination of U.S. No. 1 and U.S. No. 2 tomatoes: Provided, That at least 60 percent, by count, meet the requirements of U.S. No. 1 grade.
                  (a) For tolerances see § 51.1861.
                
                
                  § 51.1857
                  U.S. No. 2.
                  “U.S. No. 2” consists of tomatoes which meet the following requirements:
                  (a) Basic requirements:
                  (1) Similar varietal characteristics;
                  (2) Mature;
                  (3) Not overripe or soft;
                  (4) Clean;
                  (5) Well developed;
                  (6) Reasonably well formed; and,
                  (7) Not more than slightly rough.
                  (b) Free from:
                  (1) Decay;
                  (2) Freezing injury; and,
                  
                  (3) Sunscald.
                  (c) Not seriously damaged by any other cause.
                  (d) For tolerances see § 51.1861.
                
                
                  § 51.1858
                  U.S. No. 3.
                  “U.S. No. 3” consists of tomatoes which meet the following requirements:
                  (a) Basic requirements:
                  (1) Similar varietal characteristics;
                  (2) Mature;
                  (3) Not overripe or soft;
                  (4) Clean;
                  (5) Well developed; and,
                  (6) May be mishapen.
                  (b) Free from:
                  (1) Decay; and,
                  (2) Freezing injury.
                  (c) Not seriously damaged by:
                  (1) Sunscald.
                  (d) Not very seriously damaged by any other cause.
                  (e) For tolerances see § 51.1861.
                
              
              
                Size
                
                  § 51.1859
                  Size.
                  (a) The size of tomatoes packed in any standard type shipping container shall be specified and marked according to one of the size designations set forth in Table I. Individual containers shall not be marked with more than one size designation. Consumer packages and their master container are exempt; however, if they are marked, the same requirements would apply.
                  (1) When containers are marked in accordance with Table I, the markings on at least 85 percent of the containers in a lot must be legible.
                  (2) In determining compliance with the size designations, the measurement for minimum diameter shall be the largest diameter of the tomato measured at right angles to a line from the stem end to the blossom end. The measurement for maximum diameter shall be the smallest dimension of the tomato determined by passing the tomato through a round opening in any position.
                  (b) In lieu of marking containers in accordance with paragraph (a) of this section or specifying size in accordance with the dimensions defined in Table I, for Cerasiforme type tomatoes commonly referred to as cherry tomatoes and Pyriforme type tomatoes commonly referred to as pear shaped tomatoes, and other similar types, size may be specified in terms of minimum diameter or minimum and maximum diameter expressed in whole inches, and not less than thirty-second inch fractions thereof, or millimeters in accordance with the facts.
                  (1) Tomatoes of these types are exempt from marking requirements. However, when marked to a minimum or minimum and maximum diameter, the markings on at least 85 percent of the containers in a lot must be legible.
                  (c) For tolerances see § 51.1861.
                  
                    Table I
                    
                      Size designation
                      Inches
                      Minimum diameter 1
                      
                      Maximum diameter 2
                      
                    
                    
                      Small
                      24/32
                      
                      29/32
                      
                    
                    
                      Medium
                      28/32
                      
                      217/32
                      
                    
                    
                      Large
                      216/32
                      
                      225/32
                      
                    
                    
                      Extra large
                      224/32
                      
                    
                    
                      1 Will not pass through a round opening of the designated diameter when tomato is placed with the greatest transverse diameter across the opening.
                    
                      2 Will pass through a round opening of the designated diameter in any position.
                  
                  [56 FR 21915, May 13, 1991; 56 FR 32474, July 16, 1991]
                
              
              
                Color Classification
                
                  § 51.1860
                  Color classification.
                  (a) The following terms may be used, when specified in connection with the grade statement, in describing the color as an indication of the stage of ripeness of any lot of mature tomatoes of a red fleshed variety:
                  (1) Green. “Green” means that the surface of the tomato is completely green in color. The shade of green color may vary from light to dark;
                  (2) Breakers. “Breakers” means that there is a definite break in color from green to tannish-yellow, pink or red on not more than 10 percent of the surface;
                  (3) Turning. “Turning” means that more than 10 percent but not more than 30 percent of the surface, in the aggregate, shows a definite change in color from green to tannish-yellow, pink, red, or a combination thereof;
                  (4) Pink. “Pink” means that more than 30 percent but not more than 60 percent of the surface, in the aggregate, shows pink or red color;
                  (5) Light red. “Light red” means that more than 60 percent of the surface, in the aggregate, shows pinkish-red or red: Provided, That not more than 90 percent of the surface is red color; and,
                  (6) Red. “Red” means that more than 90 percent of the surface, in the aggregate, shows red color.
                  (b) Any lot of tomatoes which does not meet the requirements of any of the above color designations may be designated as “Mixed Color”.
                  (c) For tolerances see § 51.1861.
                  (d) Tomato color standards U.S.D.A. Visual Aid TM—L—1 consists of a chart containing twelve color photographs illustrating the color classification requirements, as set forth in this section. This visual aid may be examined in the Fruit and Vegetable Division, AMS, U.S. Department of Agriculture, South Building, Washington, D.C. 20250; in any field office of the Fresh Fruit and Vegetable Inspection Service; or upon request of any authorized inspector of such Service. Duplicates of this visual aid may be purchased from The John Henry Co., Post Office Box 1410, Lansing, Michigan 48904.
                  [38 FR 23932, Sept. 5, 1973, as amended at 40 FR 2791, Jan. 16, 1975. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
              
              
                Tolerances
                
                  § 51.1861
                  Tolerances.
                  In order to allow for variations incident to proper grading and handling in each of the foregoing grades, the following tolerances, by count, are provided as specified:
                  (a) U.S. No. 1—(1) For defects at shipping point. 2

                     Ten percent for tomatoes in any lot which fail to meet the requirements for this grade: Provided, That not more than one-half of this tolerance, or 5 percent, shall be allowed for defects causing very serious damage, including therein not more than 1 percent for tomatoes which are soft or affected by decay; and,
                  
                    
                      2 Shipping point, as used in these standards, means the point of origin of the shipment in producing area or at port of loading for ship stores or overseas shipment, or in the case of shipments from outside the continental United States, the port of entry into the United States.
                  
                  (2) For defects en route or at destination. Fifteen percent for tomatoes in any lot which fail to meet the requirements for this grade: Provided, That included in this amount not more than the following percentages shall be allowed for defects listed:
                  (i) Five percent for tomatoes which are soft or affected by decay;
                  (ii) Ten percent for tomatoes which are damaged by shoulder bruises or by discolored or sunken scars on any parts of the tomatoes; and,

                  (iii) Ten percent for tomatoes which are otherwise defective: And provided further, That not more than 5 percent shall be allowed for tomatoes which are very seriously damaged by any cause, exclusive of soft or decayed tomatoes.
                  (b) U.S. Combination—(1) For defects at shipping point. 2 Ten percent for tomatoes in any lot which fail to meet the requirements of the U.S. No. 2 grade: Provided, That not more than one-half of this tolerance, or 5 percent, shall be allowed for defects causing very serious damage, including 1 percent for tomatoes which are soft or affected by decay; and,
                  (2) For defects en route or at destination. Fifteen percent for tomatoes in any lot which fail to meet the requirements of the U.S. No. 2 grade: Provided, That included in this amount not more than the following percentages shall be allowed for defects listed:
                  (i) Five percent for tomatoes which are soft or affected by decay;
                  (ii) Ten percent for tomatoes which are seriously damaged by shoulder bruises or by discolored or sunken scars on any parts of the tomatoes; and,

                  (iii) Ten percent for tomatoes which are otherwise defective: And provided further, That not more than 5 percent shall be allowed for tomatoes which are very seriously damaged by any cause, exclusive of soft or decayed tomatoes.
                  (c) U.S. No. 2—(1) For defects at shipping point. 2 Ten percent for tomatoes in any lot which fail to meet the requirements of this grade: Provided, That not more than one-half of this tolerance, or 5 percent, shall be allowed for defects causing very serious damage, including therein not more than 1 percent for tomatoes which are soft or affected by decay; and,
                  (2) For defects en route or at destination. Fifteen percent for tomatoes in any lot which fail to meet the requirements for this grade: Provided, That included in this amount not more than the following percentages shall be allowed for defects listed:
                  (i) Five percent for tomatoes which are soft or affected by decay;
                  (ii) Ten percent for tomatoes which are seriously damaged by shoulder bruises or by discolored or sunken scars on any parts of the tomatoes; and,

                  (iii) Ten percent for tomatoes which are otherwise defective: And provided further, That not more than 5 percent shall be allowed for tomatoes which are very seriously damaged by any cause, exclusive of soft or decayed tomatoes.
                  (d) U.S. No. 3—(1) For defects at shipping point. 2 Ten percent for tomatoes in any lot which fail to meet the requirements of this grade: Provided, That not more than one-half of this tolerance, or 5 percent, shall be allowed for tomatoes which are very seriously damaged by insects and not more than one-tenth of the tolerance, or 1 percent, for tomatoes which are soft or affected by decay; and,
                  (2) For defects en route or at destination. Fifteen percent for tomatoes in any lot which fail to meet the requirements for this grade: Provided, That included in this amount not more than the following percentages shall be allowed for defects listed:
                  (i) Five percent for tomatoes which are soft or affected by decay;
                  (ii) Ten percent for tomatoes which are very seriously damaged by shoulder bruises or by discolored or sunken scars on any parts of the tomatoes; and,

                  (iii) Ten percent for tomatoes which are otherwise defective: And provided further, That not more than 5 percent shall be allowed for tomatoes which are very seriously damaged by insects.
                  (e) For off size. Ten percent for tomatoes in any lot which are smaller than the specified minimum diameter, or larger than the specified maximum diameter.
                  (f) For off color. Ten percent for tomatoes in any lot which fail to meet the color specified, including therein not more than 5 percent for tomatoes which are green in color, when any term other than “Green” is specified.
                
              
              
                Application of Tolerances
                
                  § 51.1862
                  Application of tolerances.
                  The contents of individual packages in the lot, based on sample inspection, are subject to the following limitations:

                  (a) For packages which contain more than 5 pounds (2.27 kg), and a tolerance of 10 percent or more is provided, individual packages shall have not more than 11/2 times the tolerance specified, and for a tolerance of less than 10 percent individual packages shall have not more than double the tolerance specified, except that at least one defective and one off size specimen may be allowed in any package: Provided, That the averages for the entire lot are within the tolerances specified for the grade; and,

                  (b) For packages which contain 5 pounds (2.27 kg) or less individual packages shall have not more than 4 times the tolerance specified, except that at least one tomato which is soft, or affected by decay, and one off-size specimen may be permitted in any package: Provided, That the averages for the entire lot are within the tolerances specified for the grade.
                
              
              
                Standard Weight
                
                  § 51.1863
                  Standard weight.
                  (a) When packages are marked to a net weight of 15 pounds (6.80 kg) or more, the net weight of the contents shall not be less than the designated net weight and shall not exceed the designated weight by more than 2 pounds (0.91 kg).
                  (b) In order to allow for variations incident to proper sizing, not more than 15 percent, by count, of the packages in any lot may fail to meet the requirements for standard weight.
                
              
              
                
                Definitions
                
                  § 51.1864
                  Similar varietal characteristics.
                  
                    Similar varietal characteristics means that the tomatoes are alike as to firmness of flesh and shade of color (for example, soft-fleshed, early maturing varieties are not mixed with firm-fleshed, midseason or late varieties, or bright red varieties mixed with varieties having a purplish tinge).
                
                
                  § 51.1865
                  Mature.
                  
                    Mature means that the tomato has reached the stage of development which will insure a proper completion of the ripening process, and that the contents of two or more seed cavities have developed a jelly-like consistency and the seeds are well developed.
                
                
                  § 51.1866
                  Soft.
                  
                    Soft means that the tomato yields readily to slight pressure.
                
                
                  § 51.1867
                  Clean.
                  
                    Clean means that the tomato is practically free from dirt or other foreign material.
                
                
                  § 51.1868
                  Well developed.
                  
                    Well developed means that the tomatoe shows normal growth. Tomatoes which are ridged and peaked at the stem end, contain dry tissue, and usually contain open spaces below the level of the stem scar, are not considered well developed.
                
                
                  § 51.1869
                  Fairly well formed.
                  
                    Fairly well formed means that the tomato is not more than moderately kidney-shaped, lop-sided, elongated, angular, or otherwise moderately deformed.
                
                
                  § 51.1870
                  Fairly smooth.
                  
                    Fairly smooth means that the tomato is not conspicuously ridged or rough.
                
                
                  § 51.1871
                  Damage.
                  
                    Damage means any specific defect described in § 51.1877, table II; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which materially detracts from the appearance, or the edible or marketing quality of the tomato.
                
                
                  § 51.1872
                  Reasonably well formed.
                  
                    Reasonably well formed means that the tomato is not decidedly kidney-shaped, lop-sided, elongated, angular, or otherwise decidedly deformed.
                
                
                  § 51.1873
                  Slightly rough.
                  
                    Slightly rough means that the tomato is not decidedly ridged or grooved.
                
                
                  § 51.1874
                  Serious damage.
                  
                    Serious damage means any specific defect described in § 51.1877, table II; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which seriously detracts from the appearance, or the edible or marketing quality of the tomato.
                
                
                  § 51.1875
                  Misshapen.
                  
                    Misshapen means that the tomato is decidedly kidney-shaped, lop-sided, elongated, angular or otherwise decidedly deformed: Provided, That the shape is not affected to an extent that the appearance or the edible quality of the tomato is very seriously affected.
                
                
                  § 51.1876
                  Very serious damage.
                  
                    Very serious damage means any specific defect described in § 51.1877, Table II; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which very seriously detracts from the appearance, or the edible or marketing quality of the tomato.
                
                
                  
                  § 51.1877
                  Classification of defects.
                  
                    Table II
                    
                      References to Area, Aggregate Area, Length or Aggregate Length are Based on a Tomato Having a Diameter of 21/2 Inches (64 mm) 1
                      
                    
                    [See footnote at end of Table II]
                    
                      Factor
                      Damage
                      Serious damage
                      Very serious damage
                    
                    
                      Cuts and broken skins
                      Not shallow or not well healed, or shallow, well healed cut more than 1/2 inch (13 mm) in length, or other shallow, well healed skin breaks aggregating more than a circle 3/8 inch (10 mm) in diameter
                      Not shallow or not well healed, or shallow, well healed cut more than 1/2 inch (13 mm) in length, or other shallow, well healed skin breaks aggregating more than a circle 1/2 inch (13 mm) in diameter
                      Fresh or healed and extending through the tomato wall.
                    
                    
                      Puffiness
                      Open space in 1 or more locules materially detracts from appearance of tomato cut through center at right angles to a line from stem to blossom end
                      Open space in 1 or more locules seriously detracts from appearance of tomato cut through center at right angles to a line from stem to blossom end
                      Open space in 2 or more locules very seriously detracts from appearance of tomato cut through center at right angles to a line from stem to blossom end.
                    
                    
                      Catfaces
                      Scars are rough or deep, channels are very deep or wide, channels extend into a locule, or a fairly smooth catface aggregating more than a circle 1/2 inch (13 mm) in diameter
                      Scars are rough or deep, channels are very deep or wide, channels extend into a locule, or a fairly smooth catface aggregating more than a circle 3/4 inch (19 mm) in diameter
                      Channels extend into the locule, wall has been weakened to the extent that slight pressure will cause a tomato to leak, or a fairly smooth catface aggregating more than a circle 1 inch (25 mm) in diameter.
                    
                    
                      Scars (other than catfaces)
                      No depth and aggregating more than a circle 3/8 inch (10 mm) in diameter
                      No depth and aggregating more than a circle 5/8 inch (16 mm) in diameter
                      No depth and aggregating more than a circle 1 inch (25 mm) in diameter.
                    
                    
                      Growth cracks (radiating from or concentric to stem scar)
                      Not well healed, more than 1/8 inch (3 mm) in depth, individual radial cracks more than 1/2 inch (13 mm) in length, aggregate length of all radial cracks more than 1 inch (25 mm) measured from edge of stem scar. Any lot of tomatoes which are at least turning may have cracks which are not well healed provided they are not leaking
                      Not well healed, more than 1/8 inch (3 mm) in depth, individual radial cracks more than 3/4 inch (19 mm) in length, aggregate length of all radial cracks more than 13/4 inches (44 mm) measured from edge of stem scar. Any lot of tomatoes which are at least turning may have cracks which are not well healed provided they are not leaking
                      Not well healed, more than 1/4 inch (6 mm) in depth, individual radial cracks more than 1 inch (25 mm) in length, aggregate length of all radial cracks more than 27/8 inches (73 mm) measured from edge of stem scar. Any lot of tomatoes which are at least turning may have cracks which are not well healed provided they are not leaking, not more than 1/8 inch (3 mm) in depth, individual radial cracks are not more than 3/4 inch (19 mm) in length.
                    
                    
                      Hail
                      Deep, rough, not well healed and corked over, or fairly smooth, shallow hailmarks aggregating more than a circle 3/8 inch (10 mm) in diameter
                      Deep, rough, not well healed and corked over, or fairly smooth, shallow hailmarks aggregating more than a circle 5/8 inch (16 mm) in diameter
                      Fresh, very deep or fairly smooth, shallow hailmarks aggregating more than a circle 1 inch (25 mm) in diameter.
                    
                    
                      Insect injury
                      Materially detracts from the appearance of any insect is present in the fruit
                      Seriously detracts from the appearance of any insect is present in the fruit
                      Very seriously detracts from the appearance of any insect is present in the fruit.
                    
                    
                      1 Conversion to metric equivalent, made to nearest whole millimeter.
                  
                  [38 FR 23932, Sept. 5, 1973, as amended at 38 FR 32920, Nov. 29, 1973. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
              
            
            
              Subpart—United States Consumer Standards for Fresh Tomatoes
              
                Source:
                18 FR 7144, Nov. 11, 1953, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                General
                
                  § 51.1900
                  General.
                  These standards apply only to fieldgrown tomatoes and not to tomatoes grown in greenhouses.
                
              
              
                
                Grades
                
                  § 51.1901
                  U.S. Grade A.
                  U.S. Grade A shall consist of tomatoes of similar varietal characteristics which are mature and are at least turning (see § 51.1904), but are not overripe or soft which are well developed, at least fairly well formed, fairly smooth, free from soft rot, freezing injury, and from damage caused by dirt, bruises, cuts, shriveling, sunscald, sunburn, puffiness, catfaces, growth cracks, scars, dry rot, other diseases, insects, hail, or mechanical or other means. Tomatoes on the shown face shall be reasonably representative in size and quality of the contents of the container. (See § 51.1903.)
                  (a) Incident to proper grading and handling, except for maturity, not more than 5 percent, by count, of the tomatoes in any lot may fail to meet the requirements of the grade, including not more than 1 percent for tomatoes which are affected by soft rot.
                
                
                  § 51.1902
                  U.S. Grade B.
                  U.S. Grade B shall consist of tomatoes of similar varietal characteristics which are mature and are at least turning (see § 51.1904), but are not overripe or soft and not badly misshapen; which are free from soft rot, freezing injury and from serious damage caused by dirt, bruises, cuts, shriveling, sunscald, sunburn, puffiness, catfaces, growth cracks, scars, dry rot, other diseases, insects hail, or mechanical or other means Tomatoes on the shown face shall be reasonably representative in size and quality of the contents of the container. (See § 51.1903.)
                  (a) Incident to proper grading and handling, except for maturity, not more than 5 percent, by count, of the tomatoes in any lot may fail to meet the requirements of the grade, including not more than 1 percent for tomatoes which are affected by soft rot.
                
              
              
                Size and Maturity Classification
                
                  § 51.1903
                  Size classification.
                  The following terms may be used for describing the size of the tomatoes in any lot:
                  
                    
                      Small
                      Medium
                    
                    
                      Under 3 oz
                      3 to 6 oz., inc.
                    
                  
                  
                    
                      Large
                      Very Large
                    
                    
                      Over 6 to 10 oz., inc
                      Over 10 oz.
                    
                  
                  (a) The tomatoes may also be classed in terms of combinations of the above sizes, as “Small to Medium,” “Medium to Large,” “Small to Very Large,” etc., in accordance with the facts.
                  (b) Incident to proper sizing, not more than 10 percent, by count, of the tomatoes in any lot may vary from the size specified.
                
                
                  § 51.1904
                  Maturity classification.
                  Tomatoes which are characteristically red when ripe, but are not overripe or soft, may be classified for maturity as follows:
                  (a) Turning, when at least some part of the surface of the tomato, but less than one-half of the surface in the aggregate, is covered with pink color.
                  (b) Pink, when the tomato shows from one-half to three-fourths of the surface in the aggregate covered with pink or red color.
                  (c) Hard ripe, when the tomato shows three-fourths or more of the surface in the aggregate covered with pink or red color.
                  (d) Firm ripe, when the tomato shows three-fourths or more of the surface in the aggregate covered with red color characteristic of reasonably well ripened tomatoes.

                  (e) Incident to proper maturity determination, not more than a total of 10 percent, by count, of the tomatoes in any lot may fail to meet the maturity specified: Provided, That not more than 5 percent shall be allowed for tomatoes which are immature or are overripe or soft.
                
              
              
                Off-Grade
                
                  § 51.1905
                  Off-Grade tomatoes.
                  Tomatoes which fail to meet the requirements of either of the foregoing grades shall be Off-Grade tomatoes.
                
              
              
                Definitions
                
                  § 51.1906
                  Similar varietal characteristics.
                  
                    Similar varietal characteristics means that the tomatoes are alike as to color, i.e., bright red varieties shall not be mixed with varieties which have a purplish tinge.
                
                
                  § 51.1907
                  Mature.
                  
                    Mature means that the tomato has reached the stage of development which will insure a proper completion of the ripening process.
                
                
                  § 51.1908
                  Well developed.
                  
                    Well developed means that the tomato shows normal growth. Tomatoes which are ridged and peaked at the stem end, contain dry tissue and usually open spaces, are not considered well developed.
                
                
                  § 51.1909
                  Fairly well formed.
                  
                    Fairly well formed means that the tomato is not decidedly kidney-shaped, lopsided, elongated, angular, or otherwise deformed.
                
                
                  § 51.1910
                  Fairly smooth.
                  
                    Fairly smooth means that the tomato is not conspicuously ridged or rough.
                
                
                  § 51.1911
                  Damaged.
                  
                    Damaged means any defect which materially affects the appearance, or edible, shipping or keeping quality of the tomatoes. Any one of the following defects or any combination thereof, the seriousness of which exceeds the maximum allowed for any one defect, shall be considered as damage:
                  (a) Cuts which are not shallow, not well healed, or when more than 1/2 inch in length.
                  (b) Puffiness if the open space in one or more locules materially affects the appearance when the tomato is cut through the center at right angles to a line running from the stem to the blossom end.
                  (c) Catfaces. These are irregular, dark, leathery scars at the blossom end of the fruit. Such scars damage the tomato when they are rough or deep, or when channels extend into the locule, or when they are fairly smooth and greater in area than a circle 3/8 inch in diameter on a 21/2 inch tomato. Smaller tomatoes shall have lesser areas of fairly smooth catfaces and larger tomatoes may have greater areas, provided that such catfaces do not affect the appearance of the tomatoes to a greater extent than that caused by fairly smooth catfaces which are permitted on a 21/2 inch tomato.
                  (d) Growth cracks. These are ruptures or cracks radiating from the stem scar, or concentric to the stem scar. They damage the tomato when not well healed, or when more than 1/2 inch in length measured from the margin of the stem scar; except that very narrow, well healed cracks concentric to the stem scar shall not be considered as damage unless they are so numerous as to damage the appearance of the fruit.

                  (e) Scars (except catfaces), when dark colored and shallow and aggregating more than 1/4 inch in diameter on a tomato 21/2 inches in diameter, or lighter colored shallow scars covering a greater area when they detract from the appearance to a greater extent than a dark-colored, shallow scar 1/4 inch in diameter. Smaller tomatoes shall have lesser areas of scars and larger tomatoes may have greater areas: Provided, That such scars do not affect the appearance of the tomatoes to a greater extent than that caused by scars which are permitted on a 21/2-inch tomato. A scar which penetrates the wall of the tomato shall be considered as damage.
                  (f) Dry rot such as dry type Macrosporium or Phoma, when the spot is not adjacent to the stem scar, or when adjacent to the stem scar and more than 3/16 inch in diameter.
                
                
                  § 51.1912
                  Badly misshapen.
                  
                    Badly misshapen means that the tomato is so badly deformed that its appearance is seriously affected.
                
                
                  § 51.1913
                  Serious damage.
                  
                    Serious damage means any defect which seriously affects the appearance, or edible, shipping, or keeping quality of the tomatoes. Any one of the following defects or any combination thereof, the seriousness of which exceeds the maximum allowed for any one defect, shall be considered as serious damage:
                  (a) Soft ripe tomatoes or tomatoes affected by the soft rot.

                  (b) Fresh holes or cuts, or any holes or cuts through the tomato wall, or healed cuts which seriously affect the appearance of the tomato.
                  
                  (c) Tomatoes showing any effects of freezing.
                  (d) Puffiness which causes the tomato to be distinctly light in weight.
                  (e) Growth cracks, when not well healed, or when so extensive, deep or discolored that the appearance of the tomato is seriously affected.

                  (f) Scars (except catfaces), when dark colored and shallow and aggregating more than 1/2 inch in diameter on a tomato 21/2 inches in diameter, or lighter colored, shallow scars covering a greater area when they detract from the appearance to a greater extent than a darkcolored, shallow scar 1/2 inch in diameter. Smaller tomatoes shall have lesser areas of scars and larger tomatoes may have greater areas: Provided, That such scars do not affect the appearance of the tomatoes to a greater extent than that caused by scars which are permitted on a 21/2-inch tomato.
                  (g) Dry rot such as dry type Macrosporium or Phoma, when the spot is not adjacent to the stem scar, or when adjacent to the stem scar and more than 1/4 inch in diameter.
                  (h) Fruit actually infested with worms.
                
              
            
            
              Subpart—United States Standards for Grades of Filberts in the Shell 1
                
              
              
                
                  1 Packing of the product in conformity with the requirements of these standards shall not excuse failure to comply with the provisions of the Federal Food, Drug and Cosmetic Act or with other applicable State laws and regulations.
              
              
                Source:
                35 FR 11453, July 17, 1970, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                Grade
                
                  § 51.1995
                  U.S. No. 1.
                  “U.S. No. 1” consists of filberts in the shell which meet the following requirements:
                  (a) Similar type; and,
                  (b) Dry.
                  (c) Shells:
                  (1) Well formed; and,
                  (2) Clean and bright.
                  (3) Free from:
                  (i) Blanks; and,
                  (ii) Broken or split shells.
                  (4) Free from damage caused by:
                  (i) Stains; and,
                  (ii) Adhering husk; or,
                  (iii) Other means.
                  (d) Kernels:
                  (1) Reasonably well developed; and,
                  (2) Not badly misshapen.
                  (3) Free from:
                  (i) Rancidity;
                  (ii) Decay;
                  (iii) Mold; and,
                  (iv) Insect injury.
                  (4) Free from damage caused by:
                  (i) Shriveling; and,
                  (ii) Discoloration; or,
                  (iii) Other means.
                  (e) Size: The size shall be specified in connection with the grade in terms of minimum diameter, minimum and maximum diameters, or in accordance with one of the size classifications in Table I.
                  
                    Table I
                    
                      Size classifications
                      Maximum size—Will pass through a round opening of the following size
                      Minimum size—Will not pass through a round opening of the following size
                    
                    
                      Round type varieties:
                    
                    
                       Jumbo
                      No maximum
                      
                        56/64 inch.
                    
                    
                       Large
                      
                        56/64 inch
                      
                        49/64 inch.
                    
                    
                       Medium
                      
                        49/64 inch
                      
                        45/64 inch.
                    
                    
                       Small
                      
                        45/64 inch
                      No minimum.
                    
                    
                      Long type varieties:
                    
                    
                       Jumbo
                      No maximum
                      
                        47/64 inch.
                    
                    
                       Large
                      
                        48/64 inch
                      
                        44/64 inch.
                    
                    
                       Medium
                      
                        45/64 inch
                      
                        34/64 inch.
                    
                    
                       Small
                      
                        35/64 inch.
                      No minimum.
                    
                  
                  (f) Tolerances: In order to allow for variations incident to proper grading and handling, the following tolerances, by count, are permitted as specified:
                  (1) For mixed types. 20 percent for filberts which are of a different type.
                  (2) For defects. 10 percent for filberts which are below the requirements of this grade: Provided, That not more than one-half of this amount or 5 percent shall consist of blanks, and not more than 5 percent shall consist of filberts with rancid, decayed, moldy or insect injured kernels, including not more than 3 percent for insect injury.
                  (3) For off-size. 15 percent for filberts which fail to meet the requirements for thesize specified, but not more than two-thirds of this amount, or 10 percent shall consist of undersize filberts.
                
              
              
                
                Application of Standards
                
                  § 51.1996
                  Application of standards.
                  (a) The grade of a lot of filberts shall be determined on the basis of a composite sample drawn from containers in various locations in the lot. However, any container or group of cantainers in which the filberts are obviously of a quality, type or size materially different from that in the majority of containers shall be considered a separate lot, and shall be sampled separately.
                  (b) In grading the sample, each filbert shall be examined for defects of the shell before being cracked for kernel examination. A filbert shall be classed as only one defective nut even though it may be defective externally and internally.
                
              
              
                Definitions
                
                  § 51.1997
                  Similar type.
                  
                    Similar type means that the filberts in each container are of the same general type and appearance. For example, nuts of the round type shall not be mixed with those of the long type in the same container.
                
                
                  § 51.1998
                  Dry.
                  
                    Dry means that the shell is free from surface moisture, and that the shells and kernels combined do not contain more than 10 percent moisture.
                
                
                  § 51.1999
                  Well formed.
                  
                    Well formed means that the filbert shell is not materially misshapen.
                
                
                  § 51.2000
                  Clean and bright.
                  
                    Clean and bright means that the individual filbert and the lot as a whole are practically free from adhering dirt and other foreign material, and that the shells have characteristic color.
                
                
                  § 51.2001
                  Blank.
                  
                    Blank means a filbert containing no kernel or a kernel filling less than one-fourth the capacity of the shell.
                
                
                  § 51.2002
                  Split shell.
                  
                    Split shell means a shell having any crack which is open and conspicuous for a distance of more than one-fourth the circumference of the shell, measured in the direction of the crack.
                
                
                  § 51.2003
                  Damage.
                  
                    Damage means any specific defect described in this section; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects which materially detracts from the appearance, or the edible or marketing quality of the filberts. The following specific defects shall be considered as damage:
                  (a) Stains which are dark and materially affect the appearance of the individual shell.
                  (b) Adhering husk when covering more than 5 percent of the surface of the shell in the aggregate.
                  (c) Shriveling when the kernel is materially shrunken, wrinkled, leathery or tough.
                  (d) Discoloration when the appearance of the kernel is materially affected by black color.
                
                
                  § 51.2004
                  Reasonably well developed.
                  
                    Reasonably well developed means that the kernel fills one-half or more of the capacity of the shell.
                
                
                  § 51.2005
                  Badly misshapen.
                  
                    Badly misshapen means that the kernel is so malformed that the appearance is materially affected.
                
                
                  § 51.2006
                  Rancidity.
                  
                    Rancidity means that the kernel is noticeably rancid to the taste. An oily appearance of the flesh does not necessarily indicate a rancid condition.
                
                
                  § 51.2007
                  Moldy.
                  
                    Moldy means that there is a visible growth of mold either on the outside or the inside of the kernel.
                
                
                  § 51.2008
                  Insect injury.
                  
                    Insect injury means that the insect, frass or web is present inside the nut or the kernel shows definite evidence of insect feeding.
                
              
              
                
                Metric Conversion Table
                
                  § 51.2009
                  Metric conversion table.
                  
                    
                      Inches
                      Millimeters (mm)
                    
                    
                      
                        62/64
                      
                      24.6
                    
                    
                      
                        59/64
                      
                      23.4
                    
                    
                      
                        56/64
                      
                      22.2
                    
                    
                      
                        49/64
                      
                      19.4
                    
                    
                      
                        48/64
                      
                      19.0
                    
                    
                      
                        47/64
                      
                      18.6
                    
                    
                      
                        45/64
                      
                      17.9
                    
                    
                      
                        44/64
                      
                      17.5
                    
                    
                      
                        42/64
                      
                      16.7
                    
                    
                      
                        35/64
                      
                      13.9
                    
                    
                      
                        34/64
                      
                      13.5
                    
                  
                
              
            
            
              Subpart—United States Standards for Grades of Almonds in the Shell
              
                Source:
                62 FR 2892, Jan. 21, 1997, unless otherwise noted.
              
              
                Grades
                
                  § 51.2075
                  U.S. No. 1.
                  “U.S. No. 1” consists of almonds in the shell which are of similar varietal characteristics and free from loose extraneous and foreign material. The shells are clean, fairly bright, fairly uniform color, and free from damage caused by discoloration, adhering hulls, broken shells or other means. The kernels are well dried, free from decay, rancidity, and free from damage caused by insects, mold, gum, skin discoloration, shriveling, brown spot or other means.
                  (a) Unless otherwise specified, the almonds are of a size not less than 28/64 of an inch (11.1 mm) in thickness.
                  (b) In order to allow for variations incident to proper grading and handling, the following tolerances are provided as specified:
                  (1) For external (shell) defects. 10 percent, by count, for almonds which fail to meet the requirements of this grade other than for variety and size;
                  (2) For dissimilar varieties. 5 percent, by count, including therein not more than 1 percent for bitter almonds mixed with sweet almonds;
                  (3) For size. 5 percent, by count, for almonds which are smaller than the specified minimum thickness;
                  (4) For loose extraneous and foreign material. 2 percent, by weight, including therein not more than 1 percent which can pass through a round opening 24/64 inch (9.5 mm) in diameter: Provided, that such material is practically free from insect infestation; and,
                  (5) For internal (kernel) defects. 10 percent, by weight, for almonds with kernels failing to meet the requirements of this grade: Provided, that not more than one-half of this tolerance or 5 percent shall be allowed for kernels affected by decay or rancidity, damaged by insects or mold or seriously damaged by shriveling: And provided further, that no part of this tolerance shall be allowed for live insects inside the shell.
                  [62 FR 2892, Jan. 21, 1997, as amended at 78 FR 14908, Mar. 8, 2013]
                
                
                  § 51.2076
                  U.S. No. 1 Mixed.
                  “U.S. No. 1 Mixed” consists of almonds in the shell which meet the requirements of U.S. No. 1 grade, except that two or more varieties of sweet almonds are mixed.
                
                
                  § 51.2077
                  U.S. No. 2.
                  “U.S. No. 2” consists of almonds in the shell which meet the requirements of U.S. No. 1 grade, except that an additional tolerance of 20 percent shall be allowed for almonds with shells damaged by discoloration.
                
                
                  § 51.2078
                  U.S. No. 2 Mixed.
                  “U.S. No. 2 Mixed” consists of almonds in the shell which meet the requirements of U.S. No. 2 grade, except that two or more varieties of sweet almonds are mixed.
                
              
              
                Application of Tolerances
                
                  § 51.2079
                  Application of tolerances.
                  The tolerances for the foregoing grades are applied to the entire lot of almonds, based upon a composite sample drawn from containers throughout the lot.
                
              
              
                Determination of Grade
                
                  § 51.2080
                  Determination of grade.

                  In grading the inspection sample, the percentage of loose hulls, pieces of shell, chaff and foreign material is determined on the basis of weight. Next, the percentages of nuts which are of dissimilar varieties, undersize or have adhering hulls or defective shells are determined by count, using an adequate portion of the total sample. Finally, the nuts in that portion of the sample are cracked and the percentage having internal defects is determined on the basis of weight.
                  [78 FR 14908, Mar. 8, 2013]
                
              
              
                Definitions
                
                  § 51.2081
                  Similar varietal characteristics.
                  
                    Similar varietal characteristics means that the almonds are similar in shape, and are reasonably uniform in degree of hardness of the shells, and that bitter almonds are not mixed with sweet almonds. For example, hard-shelled varieties, semi-soft shelled varieties, soft-shelled varieties and paper-shelled varieties are not mixed together, nor are any two of these types mixed under this definition.
                
                
                  § 51.2082
                  Loose extraneous and foreign material.
                  
                    Loose extraneous and foreign material means loose hulls, empty broken shells, pieces of shells, external insect infestation and any substance other than almonds in the shell or almond kernels.
                
                
                  § 51.2083
                  Clean.
                  
                    Clean means that the shell is practically free from dirt and other adhering foreign material.
                
                
                  § 51.2084
                  Fairly bright.
                  
                    Fairly bright means that the shells show good characteristic color.
                
                
                  § 51.2085
                  Fairly uniform color.
                  
                    Fairly uniform color means that the shells do not show excessive variation in color, whether bleached or natural.
                
                
                  § 51.2086
                  Well dried.
                  
                    Well dried means that the kernel is firm and brittle, not pliable or leathery.
                
                
                  § 51.2087
                  Decay.
                  
                    Decay means that part or all of the kernel has become decomposed.
                
                
                  § 51.2088
                  Rancidity.
                  
                    Rancidity means that the kernel is noticeably rancid to taste.
                
                
                  § 51.2089
                  Damage.
                  
                    Damage means any defect which materially detracts from the appearance of the individual kernel, or the edible or shipping quality of the almond. Any one of the following defects or combination thereof, the seriousness of which exceeds the maximum allowed for any one defect shall be considered as damage:
                  (a) Discoloration of the shell which is medium gray to black and affects more than one-eighth of the surface in the aggregate. Normal variations of a reddish or brownish color shall not be considered discoloration;
                  (b) Adhering hulls which cover more than 5 percent of the shell surface in the aggregate;
                  (c) Broken shells when a portion of the shell is missing, or the shell is broken or fractured to the extent that moderate pressure will permit the kernel to become dislodged;
                  (d) Insect injury when the insect, web or frass is present or there is definite evidence of insect feeding;
                  (e) Mold, when visible on the kernel, except when white or gray and easily rubbed off with the fingers;
                  (f) Gum, when a film of shiny, resinous appearing substance affects an area aggregating more than the equivalent of a circle one-quarter inch (6.4 mm) in diameter;
                  (g) Skin discoloration when more than one-half of the surface of the kernel is affected by very dark or black stains contrasting with the natural color of the skin;
                  (h) Shriveling when the kernel is excessively thin for its size, or when materially withered, shrunken, leathery, tough or only partially developed: Provided, that partially developed kernels are not considered damaged if more than three-fourths of the pellicle is filled with meat. An almond containing two kernels shall not be classed as damaged if either kernel has more than three-fourths of the pellicle filled with meat; and,

                  (i) Brown spot which affects an aggregate area on the kernel greater than the area of a circle one-eighth inch (3.2 mm) in diameter.
                
                
                  § 51.2090
                  Serious damage.
                  
                    Serious damage means any defect which makes a kernel or piece of kernel unsuitable for human consumption, and includes decay, rancidity, insect injury and damage by mold. The following defect shall be considered as serious damage: Shriveling when the kernel is seriously withered, shrunken, leathery, tough or only partially developed: Provided, that partially developed kernels are not considered seriously damaged if more than one-fourth of the pellicle is filled with meat.
                
                
                  § 51.2091
                  Thickness.
                  
                    Thickness means the greatest dimension between the two semi-flat surfaces of the shell measured at right angles to a plane extending between the seams of the shell.
                
              
            
            
              Subpart—United States Standards for Grades of Shelled Almonds
              
                Source:
                62 FR 2894, Jan. 21, 1997, unless otherwise noted.
              
              
                Grades
                
                  § 51.2105
                  U.S. Fancy.
                  “U.S. Fancy” consists of shelled almonds of similar varietal characteristics which are whole, clean and well dried, and which are free from decay, rancidity, insect injury, foreign material, doubles, split or broken kernels, particles and dust, and free from injury caused by chipped and scratched kernels, and free from damage caused by mold, gum, shriveling, brown spot or other means. (See §§ 51.2113 and 51.2114.)
                  In order to allow for variations incident to proper grading and handling, the following tolerances, by weight, shall be permitted:
                  (a) For dissimilar varieties. 5 percent, including not more than one-fifth of this amount, or 1 percent, for bitter almonds mixed with sweet almonds;
                  (b) For doubles. 3 percent;
                  (c) For kernels injured by chipping and/or scratching. 5 percent;
                  (d) For foreign material. One-twentieth of 1 percent (0.05 percent). No part of this percentage shall be allowed for glass and metal;
                  (e) For particles and dust. One-tenth of 1 percent (0.10 percent); and,
                  (f) For other defects. 2 percent, including not more than one-half of this amount, or 1 percent, for split or broken kernels, and including not more than one-half of the former amount, or 1 percent, for seriously damaged kernels.
                
                
                  § 51.2106
                  U.S. Extra No. 1.
                  “U.S. Extra No. 1” consists of shelled almonds of similar varietal characteristics which are whole, clean and well dried, and which are free from decay, rancidity, insect injury, foreign material, doubles, split or broken kernels, particles and dust, and free from damage caused by chipped and scratched kernels, mold, gum, shriveling, brown spot or other means. (See §§ 51.2113 and 51.2114.)
                  In order to allow for variations incident to proper grading and handling, the following tolerances, by weight, shall be permitted:
                  (a) For dissimilar varieties. 5 percent, including not more than one-fifth of this amount, or 1 percent, for bitter almonds mixed with sweet almonds;
                  (b) For doubles. 5 percent;
                  (c) For kernels damaged by chipping and/or scratching. 5 percent;
                  (d) For foreign material. One-twentieth of 1 percent (0.05 percent). No part of this percentage shall be allowed for glass and metal;
                  (e) For particles and dust. One-tenth of 1 percent (0.10 percent); and,
                  (f) For other defects. 4 percent, including not more than one-fourth of this amount, or 1 percent, for split or broken kernels, and including not more than three-eighths of the former amount, or 11/2 percent, for seriously damaged kernels.
                
                
                  § 51.2107
                  U.S. No. 1.

                  “U.S. No. 1” consists of shelled almonds of similar varietal characteristics which are whole, clean and well dried, and which are free from decay, rancidity, insect injury, foreign material, doubles, split or broken kernels, particles and dust, and free from damage caused by chipped and scratched kernels, mold, gum, shriveling, brown spot or other means. (See §§ 51.2113 and 51.2114.)
                  In order to allow for variations incident to proper grading and handling, the following tolerances, by weight, shall be permitted:
                  (a) For dissimilar varieties. 5 percent, including not more than one-fifth of this amount, or 1 percent, for bitter almonds mixed with sweet almonds;
                  (b) For doubles. 15 percent;
                  (c) For kernels damaged by chipping and/or scratching. 10 percent;
                  (d) For foreign material. One-twentieth of 1 percent (0.05 percent). No part of this percentage shall be allowed for glass and metal;
                  (e) For particles and dust. One-tenth of 1 percent (0.10 percent); and,
                  (f) For other defects. 5 percent including not more than one-fifth of this amount, or 1 percent, for split or broken kernels, and including not more than three-tenths of the former amount, or 11/2 percent, for seriously damaged kernels.
                
                
                  § 51.2108
                  U.S. Select Sheller Run.
                  “U.S. Select Sheller Run” consists of shelled almonds of similar varietal characteristics which are whole, clean and well dried, and which are free from decay, rancidity, insect injury, foreign material, doubles, split or broken kernels, particles and dust, and free from damage caused by chipped and scratched kernels, mold, gum, shriveling, brown spot or other means. (See §§ 51.2113 and 51.2114.)
                  In order to allow for variations incident to proper grading and handling, the following tolerances, by weight, shall be permitted:
                  (a) For dissimilar varieties. 5 percent, including not more than one-fifth of this amount, or 1 percent, for bitter almonds mixed with sweet almonds;
                  (b) For doubles. 15 percent;
                  (c) For kernels damaged by chipping and/or scratching. 20 percent;
                  (d) For foreign material. One-tenth of 1 percent (0.10 percent). No part of this percentage shall be allowed for glass and metal;
                  (e) For particles and dust. One-tenth of 1 percent (0.10 percent);
                  (f) For split and broken kernels. 5 percent: Provided, that not more than two-fifths of this amount, or 2 percent, shall be allowed for pieces which will pass through a round opening 20/64 inch (7.9 mm) in diameter; and,
                  (g) For other defects. 3 percent, including not more than two-thirds of this amount, or 2 percent, for serious damage.
                
                
                  § 51.2109
                  U.S. Standard Sheller Run.
                  “U.S. Standard Sheller Run” consists of shelled almonds of similar varietal characteristics which are whole, clean and well dried, and which are free from decay, rancidity, insect injury, foreign material, doubles, split or broken kernels, particles and dust, and free from damage caused by chipped and scratched kernels, mold, gum, shriveling, brown spot or other means. (See §§ 51.2113 and 51.2114.)
                  In order to allow for variations incident to proper grading and handling, the following tolerances, by weight, shall be permitted:
                  (a) For dissimilar varieties. 5 percent, including not more than one-fifth of this amount, or 1 percent, for bitter almonds mixed with sweet almonds;
                  (b) For doubles. 25 percent;
                  (c) For kernels damaged by chipping and/or scratching or split and broken. 35 percent; Provided, that not more than three-sevenths of this amount, or 15 percent, shall be allowed for split and broken: And Provided Further, that not more than one-third of this latter amount, or 5 percent, shall be allowed for pieces which will pass through a round opening 20/64 inch (7.9 mm) in diameter;
                  (d) For foreign material. Two-tenths of 1 percent (0.20 percent). No part of this percentage shall be allowed for glass and metal;
                  (e) For particles and dust. One-tenth of 1 percent (0.10 percent); and,
                  (f) For other defects. 3 percent, including not more than two-thirds of this amount, or 2 percent, for serious damage.
                
                
                  § 51.2110
                  U.S. No. 1 Whole and Broken.

                  “U.S. No. 1 Whole and Broken” consists of shelled almonds of similar varietal characteristics which are clean and well dried, and which are free from decay, rancidity, insect injury, foreign material, doubles, particles and dust, and free from damage caused by mold, gum, shriveling, brown spot or other means.
                  (a) In this grade not less than 30 percent, by weight, of the kernels shall be whole. Doubles shall not be considered as whole kernels in determining the percentage of whole kernels.
                  (b) Unless otherwise specified, the minimum diameter shall be not less than 20/64 of an inch (7.9 mm). (See §§ 51.2113 and 51.2114.)
                  (c) In order to allow for variations incident to proper grading and handling, the following tolerances, by weight, shall be permitted:
                  (1) For dissimilar varieties. 5 percent, including not more than one-fifth of this amount, or 1 percent, for bitter almonds mixed with sweet almonds;
                  (2) For doubles. 35 percent;
                  (3) For foreign material. Two-tenths of 1 percent (0.20 percent). No part of this percentage shall be allowed for glass and metal;
                  (4) For particles and dust. One-tenth of 1 percent (0.10 percent);
                  (5) For undersize. 5 percent; and,
                  (6) For other defects. 5 percent, including not more than three-fifths of this amount, or 3 percent, for serious damage.
                
                
                  § 51.2111
                  U.S. No. 1 Pieces.
                  “U.S. No. 1 Pieces” consists of shelled almonds which are not bitter, which are clean and well dried, and which are free from decay, rancidity, insect injury, foreign material, particles and dust, and free from damage caused by mold, gum, shriveling, brown spot or other means.
                  (a) Unless otherwise specified, the minimum diameter shall be not less than 8/64 of an inch (3.2 mm). (See §§ 51.2113 and 51.2114.)
                  (b) In order to allow for variations incident to proper grading and handling, the following tolerances, by weight, shall be permitted:
                  (1) For bitter almonds mixed with sweet almonds. 1 percent;
                  (2) For foreign material. Two-tenths of 1 percent (0.20 percent). No part of this percentage shall be allowed for glass and metal;
                  (3) For particles and dust. 1 percent; and
                  (4) For other defects. 5 percent, including not more than three-fifths of this amount, or 3 percent, for serious damage.
                
              
              
                Mixed Varieties
                
                  § 51.2112
                  Mixed varieties.
                  Any lot of shelled almonds designated as “one type” or undesignated as to type, which consists of a mixture of two or more dissimilar varieties which meet the other requirements of any of the grades of U.S. No. 1, U.S. Select Sheller Run, U.S. Standard Sheller Run, U.S. No. 1 Whole and Broken may be designated as: “U.S. No. 1 Mixed;” “U.S. Select Sheller Run Mixed;” “U.S. Standard Sheller Run Mixed;” “U.S. No. 1 Whole and Broken Mixed;” respectively; but no lot of any of these grades may include more than 1 percent of bitter almonds mixed with sweet almonds.
                
              
              
                Size
                
                  § 51.2113
                  Size requirements.

                  The size may be specified in terms of range in count of whole almond kernels per ounce or in terms of minimum, or minimum and maximum diameter. When a range in count is specified, the whole kernels shall be fairly uniform in size, and the average count per ounce shall be within the range specified. Doubles and broken kernels shall not be used in determining counts. Count ranges per ounce commonly used are shown below, but other ranges may be specified: Provided, that the kernels are fairly uniform in size.
                  
                  
                    16 to 18, inclusive.
                    18 to 20, inclusive.
                    20 to 22, inclusive.
                    22 to 24, inclusive.
                    23 to 25, inclusive.
                    24 to 26, inclusive.
                    26 to 28, inclusive.
                    27 to 30, inclusive.
                    30 to 34, inclusive.
                    34 to 40, inclusive.
                    40 to 50, inclusive.
                    50 and smaller.
                  
                
                
                  § 51.2114
                  Tolerances for size.
                  (a) When a range is specified as, for example, “18/20,” no tolerance for counts above or below the range shall be allowed.

                  (b) When the minimum, or minimum and maximum diameter are specified, a total tolerance of not more than 10 percent, by weight, may fail to meet the specified size requirements: Provided, that not more than one-half of this amount, or 5 percent, may be below the minimum size specified.
                
              
              
                Application of Tolerances
                
                  § 51.2115
                  Application of tolerances.
                  The tolerances for the grades are to be applied to the entire lot, and a composite sample shall be taken for determining the grade. However, any container or group of containers in which the almonds are found to be materially inferior to those in the majority of the containers shall be considered a separate lot.
                
              
              
                Definitions
                
                  § 51.2116
                  Similar varietal characteristics.
                  
                    Similar varietal characteristics means that the kernels are similar in shape and appearance. For example, long types shall not be mixed with short types, or broad types mixed with narrow types, and bitter almonds shall not be mixed with sweet almonds. Color of the kernels shall not be considered, since there is often a marked difference in skin color of kernels of the same variety.
                  (a) When a lot is specified as “one type,” all kernels shall be the same in shape and appearance; and,
                  (b) When a lot is specified and carton marked as “California,” kernels present may include any one or a combination of blanchable varieties within the “California” Marketing Classification. In addition, Nonpareil or similar types may be included provided that it does not exceed twenty-five percent (25%), by weight, of the lot.
                
                
                  § 51.2117
                  Whole.
                  
                    Whole means that there is less than one-eighth of the kernel chipped off or missing, and that the general contour of the kernel is not materially affected by the missing part.
                
                
                  § 51.2118
                  Clean.
                  
                    Clean means that the kernel is practically free from dirt and other foreign substance.
                
                
                  § 51.2119
                  Well dried.
                  
                    Well dried means that the kernel is firm and brittle, and not pliable or leathery.
                
                
                  § 51.2120
                  Decay.
                  
                    Decay means that part or all of the kernel has become decomposed.
                
                
                  § 51.2121
                  Rancidity.
                  
                    Rancidity means that the kernel is noticeably rancid to the taste.
                
                
                  § 51.2122
                  Insect injury.
                  
                    Insect injury means that the insect, web, or frass is present or there is definite evidence of insect feeding.
                
                
                  § 51.2123
                  Foreign material.
                  
                    Foreign material means pieces of shell, hulls or other foreign matter which will not pass through a round opening 8/64 of an inch (3.2 mm) in diameter.
                
                
                  § 51.2124
                  Doubles.
                  
                    Doubles means kernels that developed in shells containing two kernels. One side of a double kernel is flat or concave.
                
                
                  § 51.2125
                  Split or broken kernels.
                  
                    Split or broken kernels means seven-eighths or less of complete whole kernels but which will not pass through a round opening 8/64 of an inch (3.2 mm) in diameter.
                
                
                  § 51.2126
                  Particles and dust.
                  
                    Particles and dust means fragments of almond kernels or other material which will pass through a round opening 8/64 of an inch (3.2 mm) in diameter.
                
                
                  § 51.2127
                  Injury.
                  
                    Injury means any defect which more than slightly detracts from the appearance of the individual almond. The following shall be considered as injury:
                  (a) Chipped and scratched kernels when the affected area on an individual kernel aggregates more than the equivalent of a circle one-eighth inch (3.2 mm) in diameter.
                
                
                  § 51.2128
                  Damage.
                  
                    Damage means any defect which materially detracts from the appearance of the individual kernel, or the edible or shipping quality of the almonds. Any one of the following defects or combination thereof, the seriousness of which exceeds the maximum allowed for any one defect shall be considered as damage:
                  (a) Chipped and scratched kernels, when the affected area on an individual kernel aggregates more than the equivalent of a circle one-quarter inch (6.4 mm) in diameter;
                  (b) Mold, when visible on the kernel, except when white or gray and easily rubbed off with the fingers;
                  (c) Gum, when a film of shiny, resinous appearing substance affects an area aggregating more than the equivalent of a circle one-quarter inch (6.4 mm) in diameter;
                  (d) Shriveling, when the kernel is excessively thin for its size, or when materially withered, shrunken, leathery, tough or only partially developed: Provided, that partially developed kernels are not considered damaged if more than three-fourths of the pellicle is filled with meat;
                  (e) Brown spot on the kernel, either single or multiple, when the affected area aggregates more than the equivalent of a circle one-eighth inch (3.2 mm) in diameter; and,
                  (f) Skin discoloration when more than one-half of the surface of the kernel is affected by very dark or black stains contrasting with the natural color of the skin.
                
                
                  § 51.2129
                  Serious damage.
                  
                    Serious damage means any defect which makes a kernel or piece of kernel unsuitable for human consumption, and includes decay, rancidity, insect injury and damage by mold.
                
                
                  § 51.2130
                  Diameter.
                  
                    Diameter means the greatest dimension of the kernel, or piece of kernel at right angles to the longitudinal axis. Diameter shall be determined by passing the kernel or piece of kernel through a round opening.
                
                
                  § 51.2131
                  Fairly uniform in size.
                  
                    Fairly uniform in size means that, in a representative sample, the weight of 10 percent, by count, of the largest whole kernels shall not exceed 1.70 times the weight of 10 percent, by count, of the smallest whole kernels.
                
              
            
            
              Subpart—United States Standards for Shelled English Walnuts (Juglans Regia)
              
                Source:
                23 FR 10354, Dec. 25, 1958, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                General
                
                  § 51.2275
                  Application.
                  The standards contained in this subpart apply only to walnuts commonly known as English or Persian walnuts (Juglans regia). They do not apply to walnuts commonly known as black walnuts (Juglans nigra).
                
                
                  § 51.2276
                  [Reserved]
                
              
              
                Grades
                
                  § 51.2277
                  U.S. No. 1.
                  “U.S. No. 1” consists of portions of walnut kernels which are well dried, clean, free from shell, foreign material, insect injury, decay, rancidity, and free from damage caused by shriveling, mold, discoloration of the meat or other means. (See § 51.2280.)
                  (a) Color shall be specified in connection with this grade in terms of “extra light,” “light,” “light amber,” or “amber” from the USDA Walnut Color Chart or in terms of “red” color. The color classifications in the USDA Walnut Color Chart shall not apply to “red” color. Furthermore, “red” color shall not be mixed with “extra light,” “light,” “light amber,” or “amber” colors. (See §§ 51.2281 and 51.2282.)
                  (b) Size shall be specified in connection with this grade in terms of one of the size classifications. (See §§ 51.2284 and 51.2285.)
                  [23 FR 10354, Dec. 25, 1958. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981, as amended at 82 FR 39656, Aug. 22, 2017]
                
                
                  § 51.2278
                  U.S. Commercial.

                  “U.S. Commercial” consists of portions of walnut kernels which meet the requirements of U.S. No. 1 grade, except for increased tolerances. (See § 51.2280.)
                  (a) Color of walnuts based on the USDA Walnut Color Chart shall be not darker than the “amber” classification. There are no color requirements for “red” color. Color may be specified in connection with the grade in terms of one of the color classifications in the USDA Walnut Color Chart or “red” color. “Red” color shall not be mixed with “extra light,” “light,” “light amber,” or “amber” colors. (See §§ 51.2281 and 51.2282.)
                  (b) Size shall be specified in connection with this grade in terms of one of the size classifications. (See §§ 51.2284 and 51.2285.)
                  [23 FR 10354, Dec. 25, 1958. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981, as amended at 82 FR 39657, Aug. 22, 2017]
                
              
              
                Unclassified
                
                  § 51.2279
                  [Reserved]
                
              
              
                Tolerances for Grade Defects
                
                  § 51.2280
                  Tolerances for grade defects.
                  (a) All percentages shall be claculated on the basis of weight.
                  (b) In order to allow for variations, other than for color and size, incident to proper grading and handling, tolerances shall be permitted for the respective grades as indicated in Table I:
                  
                    Table I
                    [Percent]
                    
                      Grade
                      Tolerances for grade defects
                      Total defects
                      Serious damage
                      Very serious damage
                      Shell and foreign material
                    
                    
                      U. S. No. 1
                      5
                      2 (included in 5 percent total defects)
                      1 (included in 2 percent serious damage)
                      0.05 (included in 1 percent very serious damage).
                    
                    
                      U.S. Commercial
                      8
                      4 (included in 8 percent total defects)
                      2 (included in 4 percent serious damage)
                      0.05 (included in 2 percent very serious damage).
                    
                  
                
              
              
                Color Requirements
                
                  § 51.2281
                  Color classifications.
                  The following classifications are provided to describe the color of any lot:
                  (a) “Extra light,” “light,” “light amber,” and “amber:” The portions of kernels in the lot shall be not darker than the darkest color permitted in the specified classification as shown on the USDA Walnut Color Chart.
                  (b) “Red:” There are no color requirements.
                  [82 FR 39657, Aug. 22, 2017]
                
                
                  § 51.2282
                  Tolerances for color.
                  (a) All percentages shall be calculated on the basis of weight.
                  (b) In order to allow for variations incident to proper grading and handling, tolerances shall be permitted for the respective color classifications as indicated in Table II:
                  
                    Table II
                    
                      Color classification
                      Tolerances for color
                      Darker than extra light 1
                      
                      Darker than light 1
                      
                      Darker than light amber 1
                      
                      Darker than amber 1
                      
                    
                    
                      Extra light
                      15 percent
                      2 percent (included in 15 percent darker than extra light)
                    
                    
                      Light
                      
                      15 percent
                      2 percent (included in 15 percent darker than light)
                    
                    
                      
                      Light amber
                      
                      
                      15 percent
                      2 percent (included in 15 percent darker than light amber).
                    
                    
                      Amber
                      
                      
                      
                      10 percent.
                    
                    
                      Red
                      
                      
                      
                      
                    
                    
                      1 See illustration of this term on USDA Walnut Color Chart.
                  
                  [23 FR 10354, Dec. 25, 1958. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981, as amended at 82 FR 39657, Aug. 22, 2017]
                
                
                  § 51.2283
                  Off color.
                  The term “off color” is not a color classification, but shall be applied to any lot which fails to meet the requirements of the “amber” classification when applying the color classifications in the USDA Walnut Color Chart. Off color shall not be used for “red” color.
                  [82 FR 39657, Aug. 22, 2017]
                
              
              
                Size Requirements
                
                  § 51.2284
                  Size classification.
                  The following classifications are provided to describe the size of any lot: “Halves”, “Pieces and Halves”, “Pieces” or “Small Pieces”. The size of portions of kernels in the lot shall conform to the requirements of the specified classification as defined below:
                  (a) Halves. Lot consists of 85 percent or more, by weight, half kernels, and the remainder three-fourths half kernels. (See § 51.2285.)
                  (b) Pieces and halves. Lot consists of 20 percent or more, by weight, half kernels, and the remainder portions of kernels that cannot pass through a sieve with 24/64 inch round openings. When a lot exceeds this minimum requirement, the actual percentage of halves may be specified. (See § 51.2285.)
                  (c) Pieces. Lot consists of portions of kernels that cannot pass through a sieve with 24/64 inch round openings. (See § 51.2285.)
                  (d) Small pieces. Lot consists of portions of kernels that pass through a sieve with 24/64 inch round openings, but that cannot pass through a sieve with 8/64 inch round openings. When desired, the actual size ranges within such size ranges may be specified. (See § 51.2285.)
                
                
                  § 51.2285
                  Tolerances for size.
                  (a) All percentages shall be calculated on the basis of weight.
                  (b) In order to allow for variations incident to proper sizing and handling, tolerances shall be permitted for the respective size classifications as indicated in Table III:
                  
                    Table III
                    [Percent]
                    
                      Size classification
                      Tolerances for size
                      Smaller than three-fourths halves
                      Will not pass through 24/64 inch round hole
                      Pass through 24/64 inch round hole
                      Pass through 16/64 inch round hole
                      Pass through 8/64 inch round hole
                    
                    
                      Halves
                      5
                      
                      
                      1 (included in 5 percent)
                    
                    
                      Pieces and halves 1
                      
                      
                      
                      18
                      3 (included in 18 percent)
                      1 (included in 2 percent).
                    
                    
                      Pieces
                      
                      
                      25
                      5 (included in 25 percent)
                      1 (included in 5 percent).
                    
                    
                      Small pieces 2
                      
                      
                      10
                      
                      
                      2.
                    
                    
                      1 No part of any tolerance shall be used to reduce the percentage of halves required or specified in a lot of “pieces and halves”.
                    
                      2 The tolerances of 10 percent and 2 percent for “small pieces” classification shall apply, respectively, to any smaller maximum or any larger minimum sizes specified.
                  
                
              
              
                
                Application of Tolerances
                
                  § 51.2286
                  Application of tolerances.
                  The tolerances provided in these standards are on a lot basis, and they shall be applied to a composite sample representative of the lot. However, any container or group of containers in which the walnuts are obviously of a quality materially different from that in the majority of containers shall be considered a separate lot, and shall be sampled separately.
                
              
              
                Definitions
                
                  § 51.2287
                  Well dried.
                  
                    Well dried means that the portion of kernel is firm and crisp, not pliable or leathery.
                
                
                  § 51.2288
                  Clean.
                  
                    Clean means that the appearance of the individual portion of kernel, or of the lot as a whole, is not materially affected by adhering dust, dirt or other foreign material.
                
                
                  § 51.2289
                  Shell.
                  
                    Shell means the outer shell and/or the woody partition from between the halves of the kernel, and any fragments of either.
                
                
                  § 51.2290
                  Insect injury.
                  
                    Insect injury means that the insect, web, frass or other evidence of insects is present on the portion of kernel.
                
                
                  § 51.2291
                  Rancidity.
                  
                    Rancidity means that the portion of kernel is noticeably rancid to the taste. Rancidity should not be confused with a slightly astringent flavor of the pellicle (skin) or with staleness (the state at which the flavor is flat but not objectionable).
                
                
                  § 51.2292
                  Damage.
                  
                    Damage means any defect, other than color, which materially affects the appearance, or the edible or shipping quality of the individual portion of kernel, or of the lot as a whole. Any one of the following defects or any combination of defects the seriousness of which exceeds the maximum allowed for any one defect shall be considered as damage:
                  (a) Shriveling when more than one-eighth of the portion of kernel is severely shriveled, or a greater area is affected by lesser degrees of shriveling producing an equally objectionable appearance, except that kernels which are thin in corss-section but which are otherwise normally developed shall not be considered as damaged;
                  (b) Mold when plainly visible;
                  (c) Discoloration of the meat when more than one-eighth the volume of the portion of kernel is severely discolored, or a greater volume is affected by lesser degrees of discoloration producing an equally objectionable appearance;
                  (d) Not well dried; and,
                  (e) Not clean.
                
                
                  § 51.2293
                  Serious damage.
                  
                    Serious damage means any defect, other than color, which seriously affects the appearance, or the edible or shipping quality of the individual portion of kernel or of the lot as a whole. Any one of the following defects or any combination of defects the seriousness of which exceeds the maximum allowed for any one defect shall be considered as serious damage:
                  (a) Shriveling when more than one-fourth of the kernel is severely shriveled, or a greater area is affected by lesser degrees of shriveling producing an equally objectionable appearance;
                  (b) Mold when plainly visible on more than one-eighth of the surface of the kernel in the aggregate; and,
                  (c) Discoloration of the meat when more than one-fourth the volume of the portion of kernel is severely discolored, or a greater volume is affected by lesser degrees of discoloration producing an equally objectionable appearance.
                
                
                  § 51.2294
                  Very serious damage.
                  
                    Very serious damage means any defect, other than color, which very seriously affects the appearance, or the edible or shipping quality of the individual portion of kernel or of the lot as a whole. Any one of the following defects or any combination of defects the seriousness of which exceeds the maximum allowed for any one defect shall be considered as very serious damage:
                  
                  (a) Shriveling when more than 50 percent of the portion of kernel is severely shriveled;
                  (b) Mold when plainly visible on more than one-fourth of the surface of the portion of kernel in the aggregate;
                  (c) Discoloration of the meat when more than one-half the volume of the portion of kernel is severely discolored;
                  (d) Insect injury;
                  (e) Rancidity or decay; and,
                  (f) Shell, or any foreign material.
                
                
                  § 51.2295
                  Half kernel.
                  
                    Half kernel means the separated half of a kernel with not more than one-eighth broken off.
                
                
                  § 51.2296
                  Three-fourths half kernel.
                  
                    Three-fourths half kernel means a portion of a half of a kernel which has more than one-eighth but not more than one-fourth broken off.
                
              
            
            
              Subpart—United States Standards for Grades of Kiwifruit
              
                Source:
                47 FR 34513, Aug. 10, 1982, unless otherwise noted.
              
              
                § 51.2335
                Grades.
                (a) “U.S. Fancy” consists of kiwifruit which meet the following requirements:
                (1) Basic Requirements:
                (i) Similar varietal characteristics;
                (ii) Mature;
                (iii) Not soft, overripe, or shriveled;
                (iv) Carefully packed;
                (v) Clean; and,
                (vi) Well formed.
                (2) Free From:
                (i) Worm holes;
                (ii) Broken skins which are not healed;
                (iii) Sunscald;
                (iv) Freezing injury;
                (v) Internal breakdown; and,
                (vi) Decay.
                (3) Free From Injury By:
                (i) Bruises;
                (ii) Leaf or limbrubs;
                (iii) Discoloration;
                (iv) Hail;
                (v) Growth cracks;
                (vi) Scab;
                (vii) Scars;
                (viii) Heat, sprayburn, or sunburn;
                (ix) Scale;
                (x) Insects;
                (xi) Other diseases; and,
                (xii) Mechanical or other means.
                (4) Tolerances. (See § 51.2336)
                (b) “U.S. No. 1” consists of kiwifruit which meet the following requirements:
                (1) Basic Requirements:
                (i) Similar varietal characteristics;
                (ii) Mature;
                (iii) Not soft, overripe, or shriveled;
                (iv) Carefully packed;
                (v) Clean; and,
                (vi) Fairly well formed.
                (2) Free From:
                (i) Worm holes;
                (ii) Broken skins which are not healed;
                (iii) Sunscald;
                (iv) Freezing injury;
                (v) Internal breakdown; and,
                (vi) Decay.
                (3) Free From Damage By:
                (i) Bruises;
                (ii) Leaf or limbrubs;
                (iii) Discoloration;
                (iv) Hail;
                (v) Growth cracks;
                (vi) Scab;
                (vii) Scars;
                (viii) Heat, sprayburn, or sunburn;
                (ix) Scale;
                (x) Insects;
                (xi) Other diseases; and,
                (xii) Mechanical or other means.
                (4) Tolerances. (See § 51.2336):
                (c) “U.S. No. 2” consists of kiwifruit which meet the following requirements:
                (1) Basic Requirements:
                (i) Similar varietal characteristics;
                (ii) Mature;
                (iii) Not soft, overripe, or shriveled;
                (iv) Carefully packed;
                (v) Fairly clean; and,
                (vi) Not badly misshapen.
                (2) Free From:
                (i) Worm holes;
                (ii) Broken skins which are not healed;
                (iii) Sunscald;
                (iv) Freezing injury;
                (v) Internal breakdown; and,
                (vi) Decay.
                (3) Free From Serious Damage By:
                (i) Bruises;
                (ii) Leaf or limbrubs;
                (iii) Discoloration;
                (iv) Hail;
                
                (v) Growth cracks;
                (vi) Scab;
                (vii) Scars;
                (viii) Heat, sprayburn, or sunburn;
                (ix) Scale;
                (x) Insects;
                (xi) Other diseases; and,
                (xii) Mechanical or other means.
                (4) Tolerances. (See § 51.2336)
                [47 FR 34513, Aug. 10, 1982, as amended at 51 FR 36682, Oct. 15, 1986]
              
              
                § 51.2336
                Tolerances.
                In order to allow for variations incident to proper grading and handling, the following tolerances by count, shall be permitted in any lot:
                (a) U.S. Fancy and U.S. No. 1.
                (1) For defects at shipping point. 2

                   8 percent for fruit which fail to meet the requirements of the specified grade: Provided, That included in this amount not more than 4 percent shall be allowed for defects causing serious damage, including in this latter amount not more than 1 percent for fruit affected by internal breakdown or decay.
                
                  
                    2 Shipping point, as used in these standards, means the point of origin of the shipment in the producing area or at port of loading for ship stores or overseas shipment, or, in the case of shipments from outside the continental United States, the port of entry into the United States.
                

                (2) For defects en route or at destination. 12 percent for fruit which fail to meet the requirements of the specified grade: Provided, That included in this amount not more than the following percentages shall be allowed for defects:
                (i) 8 percent for permanent defects;
                (ii) 6 percent for defects causing serious damage, including therein not more than 4 percent for serious damage by permanent defects and not more than 2 percent for fruit affected by internal breakdown or decay.
                (b) U.S. No. 2.

                (1) For defects at shipping point. 2 8 percent for fruit which fail to meet the requirements of this grade: Provided, That included in this amoung not more than 4 percent shall be allowed for sunscald, insects, internal breakdown or decay, including in this latter amount not more than 1 percent for fruit affected by internal breakdown or decay.

                (2) For defects en route or at destination. 12 percent for fruit which fail to meet the requirements of this grade: Provided, That included in this amount not more than the following percentages shall be allowed for defects:
                (i) 8 percent for permanent defects including therein not more than 4 percent for sunscald, or insects; and,
                (ii) 2 percent for internal breakdown or decay.
              
              
                § 51.2337
                Application of tolerances.
                The contents of individual containers in a lot, based on sample inspection, are subject to the following limitations:

                (a) Individual samples shall not have more than double a specified tolerance except that at least two defective specimens may be permitted in any container: Provided, That not more than one fruit which is frozen or affected by decay be permitted in any container 3 pounds or less; and, Provided further, That the averages for the entire lot are within the tolerances specified for the grade.
                [47 FR 34513, Aug. 10, 1982, as amended at 50 FR 40186, Oct. 2, 1985; 51 FR 4293, Feb. 4, 1986]
              
              
                § 51.2338
                Standard pack.
                (a) Fruit shall be fairly uniform in size and shall be packed in boxes, flats, lugs, or cartons and arranged according to approved and recognized methods. Containers shall be well filled; contents tightly packed but not be excessively or unnecessarily bruised by overfilling or oversizing. Fruit in the shown face of the container shall be reasonably representative in size and quality of the contents.
                (b) When packed in closed containers the size shall be indicated by marking the container with the numerical count.
                (c) Boxes, flats, lugs, or cartons:
                (1) Fruit packed in containers with cell compartments, cardboard fillers or molded trays shall be of proper size for the cells, fillers, or molds in which they are packed, and conform to the marked count.

                (2) In order to allow for variations incident to proper packing in other types of containers, for example, lugs, cartons, or boxes, the number of fruit shall not vary more than two from the marked count.
                (d) “Fairly uniform in size” means that fruit in containers marked numerically to denote size may not vary in diameter more than 1/2 inch (12.7mm) in sizes 30 or larger; 3/8 inch (9.5mm) is sizes 31 through 38; and 1/4 inch (6.4mm) in sizes 39 or smaller. Not more than 5 percent, by count, of the fruit in any container may exceed the diameter range specified.
                (e) “Diameter” means the greatest dimension measured at right angles to a line from stem to blossom end.
                (f) In order to allow for variations incident to proper sizing and packing, not more than 10 percent, by count, of containers in any lot may fail to meet these requirements.
                [47 FR 34513 Aug. 10, 1982, as amended at 50 FR 40186, Oct. 2, 1985; 51 FR 4293, Feb. 4, 1986]
              
              
                § 51.2339
                Definitions.
                
                  Similar varietal characteristics means the fruit in any lot and container are similar in shape, color of skin and flesh.
                
                  Mature means the fruit has reached the stage of development which will ensure the proper completion of the ripening process. The minimum average soluble solids, unless otherwise specified, shall be not less than 6.5 percent.
                
                  Clean means the fruit is practically free from dirt, dust, or other foreign material.
                
                  Fairly clean means the fruit is reasonably free from dirt, dust, or other foreign material.
                
                  Well formed means the fruit has the shape characteristic of the variety and slight bumps or other roughness are permitted providing they do not detract from the appearance.
                
                  Fairly well formed means the fruit has the shape characteristic of the variety but slight bumps or other roughness are permitted providing they do not materially detract from appearance.
                
                  Badly misshapen means the fruit is so decidely deformed that its appearance is seriously affected.
                
                  Carefully packed means the fruit shows no evidence of rough handling.
                
                  Injury means any defect described in § 51.2340, or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which more than slightly detracts from the appearance, or the edible or marketing quality.
                
                  Damage means any defect described in § 51.2340 or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which materially detracts from the appearance, or the edible or marketing quality.
                
                  Serious damage means any defect described in § 51.2340 or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which seriously detracts from the appearance, or the edible or marketing quality.
                
                  Permanent defects means those which are not subject to change during shipment or storage, for example, shape, scars, or growth cracks.
                
                  Condition defects means those defects which are subject to change during shipment or storage, for example, decay, soft, shriveling, discoloration, or bruises.
                [47 FR 34513, Aug. 10, 1982, as amended at 50 FR 40186, Oct. 2, 1985; 51 FR 36682, Oct. 15, 1986; 51 FR 4293, Feb. 4, 1986]
              
              
                
                § 51.2340
                Classification of defects.
                
                  
                    Defects
                    Injury
                    Damage
                    Serious damage
                  
                  
                    Bruises
                    When any slight indentation of the fruit or discoloration of the flesh extends more than 1/16 inch (1.6 mm) in depth
                    When surface of fruit is indented and discoloration of the flesh extends deeper than 1/8 inch (3.2 mm), or causing slight discoloration exceeding the area of a circle 3/8 inch (9.5 mm) in diameter, or lesser bruises aggregating an area of a circle 3/8 inch (9.5 mm) in diameter which materially detract from the appearance, edible or shipping quality
                    When surface of the fruit is indented and discoloration of the flesh extends deeper than 1/4 inch (6.4 mm), or causing discoloration exceeding the area of a circle 1/2 inch (12.7 mm) in diameter, or lesser bruises which seriously detract from the appearance, edible or shipping quality.
                  
                  
                    Leaf or Limbrubs
                    When not smooth, or not light colored, or aggregating more than the area of a circle 3/8 inch (9.5 mm) in diameter
                    When not smooth, or not light colored, or aggregating more than the area of a circle 1/2 inch (12.7 mm) in diameter
                    When smooth and light colored and aggregating more than the area of a circle 1-1/2 inches (38.1 mm) in diameter, or dark or slightly rough and barklike scars aggregating more than the area of a circle 3/4 inch (19.1 mm) in diameter.
                  
                  
                    Discoloration
                    When color and pattern causes a distinct noticeable appearance (except for water staining) affecting more than 5% of surface
                    When color and pattern causes an unattractive appearance (except for water staining) affecting more than 10% of surface
                    When color and pattern causes a distinct unattractive appearance (except for water staining) affecting more than 25% of surface.
                  
                  
                    Hail Injury
                    When unhealed or deep, or aggregating more than the area of a circle 1/16 inch (1.6 mm) in diameter
                    When unhealed or deep, or aggregating more than the area of a circle 1/4 inch (6.4 mm) in diameter
                    When unhealed or deep, or aggregating more than the area of a circle 1/2 inch (12.7 mm) in diameter.
                  
                  
                    Growth Cracks
                    When not healed, or more than one in number, or more than 1/8 inch (3.2 mm) in length or depth
                    When not healed, or more than one in number, or more than 1/8 inch (3.2 mm) in depth, or more than 3/8 inch (9.5 mm) in length if within the stem cavity, or more than 1/4 inch (6.4 mm) in length if outside the stem cavity
                    When not healed and more than 1/8 inch (3.2 mm) in length or depth, or healed and more than 3/16 inch (4.8 mm) in depth, or healed and aggregating more than 5/8 inch (15.9 mm) in length if within the stem cavity, or healed and aggregating more than 1/2 inch (12.7 mm) in length if outside the stem cavity.
                  
                  
                    Scab
                    When cracked, or the aggregate area exceeds that of a circle 1/8 inch (3.2 mm) in diameter
                    When cracked, or the aggregate area exceeds that of a cricle 1/4 inch (6.4 mm) in diameter
                    When the aggregate area exceeds that of a circle 1/2 inch (12.7 mm) in diameter.
                  
                  
                    Scars
                    When not smooth, or surface of the fruit is depressed more than 1/32 inch (.8 mm), or not light in color, or when exceeding any of the following aggregate areas, or a combination of two or more types of scars, the seriousness of which exceeds the maximum allowed for any one type: (1) Dark or rough scars when the area exceeds that of a circle 1/8 inch (3.2 mm) in diameter; (2) Fairly light colored, fairly smooth scars when the area exceeds that of a circle 1/4 inch (6.4 mm) in diameter; (3) Light colored, smooth scars when the area exceeds that of a circle 1/2 inch (12.7 mm) in diameter
                    When not smooth, or surface of the fruit is depressed more than 1/16 inch (1.6 mm), or when exceeding any of the following aggregate areas, or a combination of two or more types of scars, the seriousness of which exceeds the maximum allowed for any one type: (1) Dark or rough scars when the area exceeds that of a circle 1/4 inch (6.4 mm) in diameter; (2) Fairly light colored, fairly smooth scars when the area exceeds that of a circle 1/2 inch (12.7 mm) in diameter; (3) Light colored, smooth scars when the area exceeds that of a circle 3/4 inch (19.1 mm) in diameter
                    When the surface of the fruit is depressed more than 3/16 inch (4.8 mm), or when exceeding any of the following aggregate areas, or a combination of two or more types of scars, the seriousness of which exceeds the maximum allowed for any one type: (1) Dark or rough scars when the area exceeds that of a circle 3/4 inch (19.1 mm) in diameter; (2) Not dark or rough when the area exceeds one-fourth of the fruit surface.
                  
                  
                    Heat, Sprayburn and Sunburn
                    When the normal color of the skin or flesh is more than slightly changed, or any indentation is present
                    When the skin is blistered, cracked or decidedly flattened, or the normal color of the skin or flesh has materially changed, or more than one indentation, or indentation exceeds 3/16 inch (4.8 mm) in diameter
                    When the skin is blistered, cracked or decidedly flattened, or causing any dark discoloration of the flesh, or more than two indentations are present, or the aggregate area of indentations exceeds that of a circle 3/8 inch (9.5 mm) in diameter, or when causing a noticeable brownish or darker discoloration over more than one-fourth of surface.
                  
                  
                    
                    Scale or Scale Marks
                    When more than one large scale or scale mark or more than three scales or scale marks of any size are present
                    When the aggregate area exceds that of a circle 1/4 inch (6.4 mm) in diameter
                    When the aggregate area exceeds that of a circle 3/8 inch (9.5 mm) in diameter.
                  
                  
                    Insects
                    When feeding injury is evident on fruit or any insect is present in fruit
                    When feeding injury materially detracts from appearance or any insect is present in fruit
                    When feeding injury seriously detracts from appearance or any insect is present in fruit.
                  

                  Classification of defects guidelines are based on fruit 2 inches or smaller in diameter. Accordingly, larger fruit are permitted to have defects relative to their size.
                
              
              
                § 51.2341
                Sample size for grade determination.
                For fruit place-packed in tray pack containers, the sample shall consist of the contents of the individual container. For fruit jumble-packed in volume filled containers, the sample shall consist of at least 50 fruit. When individual containers contain at least 50 fruit, each individual sample is drawn from one container. When individual containers contain less than 50 fruit, a sufficient number of adjoining containers are opened to form a 50 fruit sample.
                [50 FR 40186, Oct. 2, 1985; 50 FR 40961, Oct. 8, 1985; 51 FR 4293, Feb. 4, 1986]
              
            
            
              Subpart—United States Standards for Grades of Pistachio Nuts in the Shell
              
                Source:
                51 FR 27814, Aug. 4, 1986, unless otherwise noted.
              
              
                § 51.2540
                General.
                (a) Compliance with the provisions of these standards shall not excuse failure to comply with provisions of applicable Federal or State laws.
                (b) These standards are applicable to pistachio nuts in the shell which may be in a natural, dyed, raw, roasted, or salted state; or in any combination thereof. However, nuts of obviously dissimilar forms shall not be commingled.
              
              
                § 51.2541
                U.S. Fancy, U.S. Extra No. 1, U.S. No. 1 And U.S. Select Grades.
                “U.S. Fancy,” “U.S. Extra No. 1,” “U.S. No. 1,” and “U.S. Select” consists of pistachio nuts in the shell which meet the following requirements:
                (a) Basic requirements:
                (1) Free from:
                (i) Foreign material;
                (ii) Loose kernels;
                (iii) Shell pieces;
                (iv) Particles and dust; and,
                (v) Blanks.
                (b) Shells:
                (1) Free from:
                (i) Non-split shells; and,
                (ii) Shells not split on suture.
                (2) Free from damage by:
                (i) Adhering hull material;
                (ii) Light stained;
                (iii) Dark stained; and,
                (iv) Other External (shell) defects.
                (c) Kernels:
                (1) Well dried, or, very well dried when specified in connection with the grade.
                (2) Free from damage by:
                (i) Immature kernels;
                (ii) Kernel spotting; and,
                (iii) Other Internal (kernel) defects.
                (3) Free from serious damage by:
                (i) Minor insect or vertebrate injury;
                (ii) Insect damage;
                (iii) Mold;
                (iv) Rancidity;
                (v) Decay; and,
                (vi) Other Internal (kernel) defects.
                (d) The nuts are of a size not less than 30/64 inch in diameter as measured by a round hole screen.
                (e) For tolerances, see § 51.2544.
                [68 FR 50682, Aug. 22, 2003]
              
              
                § 51.2542
                U.S. Artificially Opened.
                “U.S. Artificially Opened” consists of artificially opened pistachio nuts in the shell which meet the following requirements:
                (a) Basic Requirements:
                (1) Free from:
                (i) Foreign material;
                (ii) Loose kernels;
                (iii) Shell pieces;
                (iv) Particles and dust; and,
                (v) Blanks.
                (b) Shells:
                (1) Free from:
                
                (i) Non-split shells; and,
                (ii) Shells not split on suture.
                (2) Free from damage by:
                (i) Adhering hull material;
                (ii) Light stained;
                (iii) Dark stained; and,
                (iv) Other External (shell) defects.
                (c) Kernels:
                (1) Well dried, or, very well dried when specified in connection with the grade.
                (2) Free from damage by:
                (i) Immature kernels;
                (ii) Kernel spotting; and,
                (iii) Other Internal (kernel) defects.
                (3) Free from serious damage by:
                (i) Minor insect or vertebrate injury;
                (ii) Insect damage;
                (iii) Mold;
                (iv) Rancidity;
                (v) Decay; and,
                (vi) Other Internal (kernel) defects.
                (d) The nuts are of a size not less than 30/64 inch in diameter as measured by a round hole screen.
                (e) For tolerances, see § 51.2544.
                [68 FR 50683, Aug. 22, 2003]
              
              
                § 51.2543
                U.S. Non-Split.
                “U.S. Non-Split” consists of non-split pistachio nuts in the shell which meet the following requirements:
                (a) Basic requirements:
                (1) Free from:
                (i) Foreign material;
                (ii) Loose kernels;
                (iii) Shell pieces;
                (iv) Particles and dust; and,
                (v) Blanks.
                (b) Shells:
                (1) Free from damage by:
                (i) Adhering hull material; and,
                (ii) Dark stain.
                (c) Kernels:
                (1) Well dried, or very well dried when specified in connection with the grade.
                (2) Free from damage by:
                (i) Immature kernels;
                (ii) Kernel spotting; and,
                (iii) Other internal (kernel) defects.
                (3) Free from serious damage by:
                (i) Minor insect or vertebrate injury;
                (ii) Insect damage;
                (iii) Mold;
                (iv) Rancidity;
                (v) Decay; and,
                (vi) Other Internal (kernel) defects.
                (d) The nuts are of a size not less than 30/64 inch in diameter as measured by a round hole screen.
                (e) For Tolerances, see § 51.2544.
                [68 FR 50683, Aug. 22, 2003]
              
              
                § 51.2544
                Tolerances.
                (a) In order to allow for variations incident to proper grading and handling, the tolerances in Tables I, II, and III of this section are provided.
                
                  Table I—Tolerances
                  [Percent]
                  
                    Factor
                    U.S. fancy
                    U.S. extra No. 1
                    U.S. No. 1
                    U.S. select
                    U.S. artificially opened
                    U.S. non-split
                  
                  
                    External (shell) Defects (tolerances by weight):
                  
                  
                    (a) Non-split and not split on suture
                    2
                    3
                    6
                    10
                    10
                    N/A
                  
                  
                    (1) Non-split included in (a)
                    1
                    2
                    3
                    4
                    4
                    N/A
                  
                  
                    (b) Adhering hull material
                    1
                    1
                    1
                    2
                    2
                    2
                  
                  
                    (c) Light stained
                    7
                    12
                    25
                    N/A
                    N/A
                    N/A
                  
                  
                    (1) Dark stained, included in (c)
                    2
                    3
                    3
                    3
                    3
                    3
                  
                  
                    (d) Damage by other means
                    1
                    1
                    2
                    3
                    10
                    N/A
                  
                  
                    (e) Total External Defects
                    9
                    16
                    N/A
                    N/A
                    N/A
                    N/A
                  
                  
                    (f) Undersized (Less than 30/64 inch in diameter)
                    5
                    5
                    5
                    5
                    4
                    5
                  
                
                
                  Table II—Tolerances
                  
                    Factorinternal (kernel) defects
                      (tolerances by weight)
                    
                    U.S. fancy(percent)
                    
                    U.S. extraNo. 1
                      (percent)
                    
                    U.S. No. 1(percent)
                    
                    U.S. select(percent)
                    
                    U.S. artificially opened(percent)
                    
                    U.S. non-split(percent)
                    
                  
                  
                    (a) Damage
                    3
                    6
                    6
                    6
                    6
                    6
                  
                  
                    (b) Serious Damage (Minor Insect or Vertebrate Injury, Mold, Rancid, Decay)
                    3
                    4
                    4
                    4
                    4
                    4
                  
                  
                    
                    (1) Insect Damage, included in (b)
                    1
                    2
                    2
                    2
                    2
                    2
                  
                  
                    (c) Total Internal Defects
                    4
                    8
                    9
                    9
                    9
                    9
                  
                
                
                  Table III—Tolerances
                  [Percent]
                  
                    Factor
                    U.S. fancy
                    U.S. extra No. 1
                    U.S. No. 1
                    U.S. select
                    U.S. artificially opened
                    U.S. non-split
                  
                  
                    Other Defects (tolerances by weight):
                  
                  
                    (a) Shell pieces and blanks
                    2
                    2
                    2
                    2
                    2
                    2
                  
                  
                    (1) Blanks, included in (a)
                    1
                    1
                    1
                    1
                    1
                    1
                  
                  
                    (b) Foreign material (No glass, metal or live insects shall be permitted)
                    .25
                    .25
                    .25
                    .25
                    .25
                    .25
                  
                  
                    (c) Particles and dust
                    .25
                    .25
                    .25
                    .25
                    .25
                    .25
                  
                  
                    (d) Loose kernels
                    4
                    5
                    6
                    6
                    6
                    6
                  
                
                (b) [Reserved]
                [68 FR 50683, Aug. 22, 2003, as amended at 69 FR 76835, Dec. 23, 2004]
              
              
                § 51.2545
                Application of tolerances.
                The tolerances for the grades apply to the entire lot and shall be based on a composite sample drawn from containers throughout the lot. Any container or group of containers which have nuts obviously different in quality or size from those in the majority of the containers shall be considered a separate lot and shall be sampled separately.
                [68 FR 50684, Aug. 22, 2003]
              
              
                § 51.2546
                Size.
                Nuts may be considered as meeting a size designation specified in Table IV or a range in number of nuts per ounce, provided, the weight of 10 percent, by count, of the largest nuts in a sample does not exceed 1.50 times the weight of 10 percent, by count, of the smallest and the average number of nuts per ounce is not more than one-half nut above or below the extremes of the range specified.
                
                  Table IV—Nut Size
                  
                    Size designations
                    Average number of nuts per ounce 1
                    
                  
                  
                    Colossal
                    Less than 18.
                  
                  
                    Extra Large
                    18 to 20.
                  
                  
                    Large
                    21 to 25.
                  
                  
                    Medium
                    26 to 30.
                  
                  
                    Small
                    More than 30.
                  
                  
                    1 Before Roasting.
                
                [68 FR 50684, Aug. 22, 2003]
              
              
                § 51.2547
                Definitions.
                (a) Well dried means the kernel is firm and crisp.
                (b) Very well dried means the kernel is firm and crisp and the average moisture content of the lot does not exceed 7.00 percent or is specified. (See § 51.2548.)
                (c) Loose kernels means edible kernels or kernel portions which are out of the shell and which cannot be considered particles and dust.
                (d) External (shell) defects means any blemish affecting the hard covering around the kernel. Such defects include, but are not limited to, non-split shells, shells not split on suture, adhering hull material, light stained, or dark stained.
                
                (1) Damage by external (shell) defects means any specific defect described in paragraphs (d)(1) (i) through (v) of this section, or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which materially detracts from the appearance or the edible or marketing quality of the individual shell or of the lot. (For tolerances see § 51.2544, Table I.)
                (i) Non-split shells means shells are not opened or are partially opened and will not allow an 18/1000 (.018) inch thick by 1/4 (.25) inch wide gauge to slip into the opening.
                (ii) Not split on suture means shells are split other than on the suture and will allow an 18/1000 (.018) inch thick by 1/4 (.25) inch wide gauge to slip into the opening.
                (iii) Adhering hull material means an aggregate amount covers more than one-eighth of the total shell surface, or when readily noticeable on dyed shells.
                (iv) Light stained on raw or roasted nuts, means an aggregate amount of yellow to light brown or light gray discoloration is noticeably contrasting with the predominate color of the shell and affects more than one-fourth of the total shell surface or, on dyed nuts, when readily noticeable.
                (v) Dark stained on raw or roasted nuts, means an aggregate amount of dark brown, dark gray or black discoloration affects more than one-eighth of the total shell surface, or, on dyed nuts, when readily noticeable, provided that speckled appearing stain located within the area of one-fourth of the shell nearest the stem end shall be disregarded.
                (e) Internal (kernel) defects means any blemish affecting the kernel. Such defects include, but are not limited to evidence of insects, immature kernels, rancid kernels, mold, or decay.
                (1) Damage by internal (kernel) defects means any specific defect described in paragraphs (e)(1)(i) through (ii) of this section; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which materially detracts from the appearance or the edible or marketing quality of the individual kernel or of the lot. (For tolerances see § 51.2544, Table II.)
                (i) Immature kernels are excessively thin or when a kernel fills less than three-fourths, but not less than one-half the shell cavity.
                (ii) Kernel spotting refers to dark brown or dark gray spots aggregating more than one-eighth of the surface of the kernel.
                (2) Serious damage by internal (kernel) defects means any specific defect described in paragraphs (e)(2)(i) through (v) of this section; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which seriously detracts from the appearance or the edible or the marketing quality of the individual kernel or of the lot. (For tolerances see § 51.2544, Table II.)
                (i) Minor insect or vertebrate injury means the kernel shows conspicuous evidence of feeding.
                (ii) Insect damage is an insect, insect fragment, web or frass attached to the kernel. No live insects shall be permitted.
                (iii) Mold which is readily visible on the shell or kernel.
                (iv) Rancidity means the kernel is distinctly rancid to taste. Staleness of flavor shall not be classed as rancidity.
                (v) Decay means one-sixteenth or more of the kernel surface is decomposed.
                (f) Other defects means defects which cannot be considered internal defects or external defects. Such defects include, but are not limited to shell pieces, blanks, foreign material or particles and dust. The following shall be considered other defects. (For tolerances see § 51.2544, Table III.)
                (1) Shell pieces means open in-shell nuts not containing a kernel, half shells or pieces of shell which are loose in the sample.
                (2) Blank means a non-split shell not containing a kernel or containing a kernel that fills less than one-half the shell cavity.
                (3) Foreign material means leaves, sticks, loose hulls or hull pieces, dirt, rocks, insects or insect fragments not attached to nuts, or any substance other than pistachio shells or kernels. Glass, metal or live insects shall not be permitted.
                
                (4) Particles and dust means pieces of nut kernels which will pass through a 5/64 inch round opening.
                (5) Undersize means pistachio nuts in the shell which fall through a 30/64 inch round hole screen.
                [68 FR 50684, Aug. 22, 2003]
              
              
                § 51.2548
                Average moisture content determination.
                (a) Determining average moisture content of the lot is not a requirement of the grades, except when nuts are specified as “very well dried.” It may be carried out upon request in connection with grade analysis or as a separate determination.
                (b) Nuts shall be obtained from a randomly drawn composite sample. Official certification shall be based on the air-oven method or other officially approved methods or devices. Results obtained by methods or devices not officially approved may be reported and shall include a description of the method or device and the owner of any equipment used.
                [68 FR 50685, Aug. 22, 2003]
              
              
                § 51.2549
                Metric conversion table.
                Use the following table for metric conversion:
                
                  
                    Inches
                    Millimeters
                  
                  
                    
                      5/64
                    
                    1.98
                  
                  
                    
                      18/100
                    
                    .46
                  
                  
                    
                      1/4
                    
                    6.35
                  
                  
                    
                      30/64
                    
                    11.88
                  
                  
                    Ounces
                    Grams
                  
                  
                    1
                    28.35
                  
                  
                    2
                    56.70
                  
                
                [68 FR 50685, Aug. 22, 2003]
              
            
            
              Subpart—United States Standards for Grades of Shelled Pistachio Nuts
              
                Source:
                55 FR 28747, July 13, 1990, unless otherwise noted.
              
              
                § 51.2555
                General.
                (a) Compliance with the provisions of these standards shall not excuse failure to comply with provisions of applicable Federal or State laws.
                (b) These standards are applicable to raw, roasted, salted or salted/roasted pistachio kernels.
                [55 FR 28747, July 13, 1990, as amended at 68 FR 50685, Aug. 22, 2003]
              
              
                § 51.2556
                Grades.
                (a) “U.S. Fancy,” “U.S. Extra No. 1,” and “U.S. No. 1” consist of pistachio kernels which meet the following requirements:
                (1) Well dried, or very well dried when specified in connection with the grade.
                (2) Free from:
                (i) Foreign material, including in-shell nuts, shells, or shell fragments.
                (3) Free from damage by:
                (i) Immature kernels;
                (ii) Kernel spotting; and
                (iii) Other defects.
                (4) Free from serious damage by:
                (i) Mold;
                (ii) Minor insect or vertebrate injury;
                (iii) Insect damage;
                (iv) Rancidity;
                (v) Decay; and,
                (vi) Other defects.
                (5) Unless otherwise specified, kernels shall meet the size classification of Jumbo Whole Kernels (See § 51.2559).
                (b) [Reserved]
                [68 FR 50685, Aug. 22, 2003]
              
              
                § 51.2557
                Tolerances.
                (a) In order to allow for variations incident to proper grading and handling, the tolerances, by weight, in Table I are provided.
                
                  Table 1—Tolerances
                  
                    Factor(tolerances by weight)
                    
                    U.S. fancy(percent)
                    
                    U.S. extra No. 1(percent)
                    
                    U.S. No. 1(percent)
                    
                  
                  
                    (a) Damage
                    2.0
                    2.5
                    3.0
                  
                  
                    (b) Serious Damage (Minor Insect or Vertebrate Injury, Mold, Rancid, Decay)
                    1.5
                    2.0
                    2.5
                  
                  
                    (1) Insect Damage, included in (b)
                    .3
                    .4
                    .5
                  
                  
                    
                    (c) Foreign Material
                    .03
                    .05
                    .1
                  
                
                [55 FR 28747, July 13, 1990; 55 FR 29938, July 23, 1990, as amended at 68 FR 50685, Aug. 22, 2003; 69 FR 76835, Dec. 23, 2004]
              
              
                § 51.2558
                Application of tolerances.
                The tolerances for the grades apply to the entire lot and shall be based on a composite sample representative of the lot. Any container or group of containers which have kernels obviously different in quality or size from those in the majority of containers shall be considered a separate lot and shall be sampled separately.
              
              
                § 51.2559
                Size classifications.
                (a) The size of pistachio kernels may be specified in connection with the grade in accordance with one of the following size classifications.
                (1) Jumbo Whole Kernels: 80 percent or more by weight shall be whole kernels and not more than 5 percent of the total sample shall pass through a 24/64 inch round hole screen with not more than 1 percent passing through a 16/64 inch round hole screen.
                (2) Large Whole Kernels: 80 percent or more, by weight, shall be whole kernels and not more than 2 percent of the total sample shall pass through a 16/64 inch round hole screen.
                (3) Large Split Kernels: 75 percent or more, by weight, shall be half kernels split lengthwise and not more than 5 percent of the total sample shall pass through a 16/64 inch round hole screen.
                (4) Whole and Broken Kernels: means a mixture of any combination of whole kernels or pieces. The percentage of whole kernels and/or pieces may be specified. Not more than 5 percent of the total sample shall pass through a 5/64 inch round hole screen.
                (b) [Reserved]
                [68 FR 50685, Aug. 22, 2003]
              
              
                § 51.2560
                Definitions.
                (a) Well dried means the kernel is firm and crisp.
                (b) Very well dried means the kernel is firm and crisp and the average moisture content of the lot does not exceed 7 percent or is specified (See § 51.2561).
                (c) Foreign material means leaves, sticks, in-shell nuts, shells or pieces of shells, dirt, or rocks, or any other substance other than pistachio kernels. No allowable tolerances for metal or glass.
                (d) Whole kernel means 3/4 of a kernel or more.
                (e) Splits means more than 3/4 of a half kernel split lengthwise.
                (f) Damage means any specific defect described in paragraph (f) (1) through (2) of this section or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which materially detracts from the appearance or the edible or marketing quality of the individual kernel or of the lot. (For tolerances, see § 51.2557, Table I.)
                (1) Immature kernels are excessively thin kernels and can have black, brown or gray surface with a dark interior color and the immaturity has adversely affected the flavor of the kernel.
                (2) Kernel spotting refers to dark brown or dark gray spots aggregating more than one-eighth of the surface of the kernel.
                (g) Serious damage means any specific defect described in paragraph (g) (1) through (5) of this section, or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which seriously detracts from the appearance or the edible or marketing quality of the individual kernel or of the lot. (For tolerances see § 51.2557 Table I.)
                (1) Mold which is readily visible on the kernel.
                (2) Minor insect or vertebrate injury means the kernel shows conspicuous evidence of feeding.
                (3) Insect damage is an insect, insect fragment, web or frass attached to the kernel. No live insects shall be permitted.
                (4) Rancidity means the kernel is distinctly rancid to taste. Staleness of flavor shall not be classed as rancidity.
                (5) Decay means one-sixteenth or more of the kernel is decomposed.
                [68 FR 50685, Aug. 22, 2003]
              
              
                
                § 51.2561
                Average moisture content.
                (a) Determining average moisture content of the lot is not a requirement of the grades, except when kernels are specified as “very well dried.” It may be carried out upon request in connection with grade analysis or as a separate determination.
                (b) Kernels shall be obtained from a randomly drawn composite sample. Official certification shall be based on the air-oven method or other officially approved methods or devices. Results obtained by methods or devices not officially approved may be reported and shall include a description of the method or device and owner of any equipment used.
              
              
                § 51.2562
                Metric Conversion Table.
                Use the following table for metric conversion:
                
                  
                    Inches
                    Millimeters
                  
                  
                    
                      5/64
                    
                    1.98
                  
                  
                    
                      16/64
                    
                    6.35
                  
                  
                    
                      24/64
                    
                    9.53
                  
                  
                    Ounces
                    Grams
                  
                  
                    1
                    28.35
                  
                  
                    2
                    56.7
                  
                
                [68 FR 50686, Aug. 22, 2003]
              
            
            
              Subpart—United States Standards for Grades for Sweet Cherries 1
                
              
              
                
                  1 Packing of the product in conformity with the requirements of these standards shall not excuse failure to comply with the provisions of the Federal Food, Drug and Cosmetic Act or with applicable State laws and regulations.
              
              
                Source:
                36 FR 8502, May 7, 1971, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                Grades
                
                  § 51.2646
                  U.S. No. 1.
                  “U.S. No. 1” consists of sweet cherries which meet the following requirements:
                  (a) Similar varietal characteristics;
                  (b) Mature;
                  (c) Fairly well colored;
                  (d) Well formed; and
                  (e) Clean.
                  (f) Free from:
                  (1) Decay;
                  (2) Insect larvae or holes caused by them;
                  (3) Soft, overripe or shriveled;
                  (4) Undeveloped doubles; and,
                  (5) Sunscald.
                  (g) Free from damage by any other cause. (See § 51.2655.)
                  (h) Size. Unless otherwise specified, the minimum diameter of each cherry shall be not less than three-fourths inch. The maximum diameter of the cherries in any lot may be specified in accordance with the facts.
                  (i) For tolerances see § 51.2648.
                
                
                  § 51.2647
                  U.S. Commercial.
                  “U.S. Commercial” consists of sweet cherries which meet the requirements for the U.S. No. 1 grade except for minimum diameter and except for increased tolerances.
                  (a) Size. Unless otherwise specified, the diameter of each cherry shall be not less than five-eighths inch. The maximum diameter of the cherries in any lot may be specified in accordance with the facts.
                  (b) For tolerances see § 51.2648.
                
              
              
                Tolerances
                
                  § 51.2648
                  Tolerances.
                  In order to allow for variations incident to proper grading and handling in each of the foregoing grades, the following tolerances, by count, are provided as specified:
                  (a) For defects at shipping point
                    2
                    —(1) U.S. No. 1. 8 percent for cherries which fail to meet the requirements for this grade: Provided, That included in this amount not more than 4 percent shall be allowed for defects causing serious damage, including in this latter amount not more than one-half of 1 percent for cherries which are affected by decay.
                  
                    
                      2 Shipping point, as used in these standards, means the point of origin of the shipment in the producing area or at port of loading for ship stores or overseas shipment, or, in the case of shipments from outside the continental United States, the port of entry into the United States.
                  
                  (2) U.S. Commercial. 16 percent for cherries which fail to meet the requirements for this grade: Provided, That included in this amount not more than 4 percent shall be allowed for defects causing serious damage, including in this latter amount not more than one-half of 1 percent for cherries affected by decay.
                  (b) For defects en route or at destination—(1) U.S. No. 1. 12 percent for cherries in any lot which fail to meet the requirements for this grade: Provided, That included in this amount not more than the following percentages shall be allowed for defects listed:
                  (i) 8 percent for cherries which fail to meet the requirements for this grade because of permanent defects; or,
                  (ii) 6 percent for cherries which are seriously damaged, including therein not more than 4 percent for cherries which are seriously damaged by permanent defects and not more than 2 percent for cherries which are affected by decay.
                  (2) U.S. Commercial. 24 percent for cherries in any lot which fail to meet the requirements for this grade: Provided, That included in this amount not more than the following percentages shall be allowed for defects listed:
                  (i) 16 percent for cherries which fail to meet the requirements for this grade because of permanent defects; or,
                  (ii) 6 percent for cherries which are seriously damaged, including therein not more than 4 percent for cherries which are seriously damaged by permanent defects and not more than 2 percent for cherries which are affected by decay.
                  (c) For off-size. 5 percent for cherries which fail to meet the specified minimum diameter and 10 percent for cherries that fail to meet any specified maximum diameter.
                
              
              
                Application of Tolerances
                
                  § 51.2649
                  Application of tolerances.

                  Individual samples shall have not more than double the tolerances specified, except that at least two defective and two off-size specimens may be permitted in any sample: Provided, That the averages for the entire lot are within the tolerances specified for the grade.
                
              
              
                Definitions
                
                  § 51.2650
                  Similar varietal characteristics.
                  
                    Similar varietal characteristics means that the cherries in any container are similar in color and shape.
                
                
                  § 51.2651
                  Mature.
                  
                    Mature means that the cherries have reached the stage of growth which will insure the proper completion of the ripening process.
                
                
                  § 51.2652
                  Fairly well colored.
                  
                    Fairly well colored means that at least 95 percent of the surface of the cherry shows characteristic color for mature cherries of the variety.
                
                
                  § 51.2653
                  Well formed.
                  
                    Well formed means that the cherry has the normal shape characteristic of the variety, except that mature well developed doubles shall be considered well formed when each of the halves is approximately evenly formed.
                
                
                  § 51.2654
                  Clean.
                  
                    Clean means that the cherries are practically free from dirt, dust, spray residue, or other foreign material.
                
                
                  § 51.2655
                  Damage.
                  
                    Damage means any specific defect described in this section; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which materially detracts from the appearance, or the edible or marketing quality of the fruit. The following specific defects shall be considered as damage:
                  (a) Cracks within the stem cavity when deep or not well healed, or when the appearance is affected to a greater extent than that of a cherry which has a superficial well healed crack one-sixteenth inch in width extending one-half the greatest circumference of the stem cavity;

                  (b) Cracks outside of the stem cavity when deep or not well healed, or when the crack has weakened the cherry to the extent that it is likely to split or break in the process of proper grading, packing, and handling, or when materially affecting the appearance;
                  
                  (c) Hail injury when deep or not well healed, or when the aggregate area exceeds the area of a circle three-sixteenths inch in diameter;
                  (d) Insects when scale or more than one scale mark is present, or when the appearance is materially affected by any insect;
                  (e) Limbrubs when affecting the appearance of the cherry to a greater extent than the amount of scarring permitted;
                  (f) Pulled stems when the skin or flesh is torn, or when the cherry is leaking;
                  (g) Russeting when affecting the appearance of the cherry to a greater extent than the amount of scarring permitted;
                  (h) Scars when excessively deep or rough or dark colored and the aggregate area exceeds the area of a circle three-sixteenths inch in diameter, or when smooth or fairly smooth, light colored and superficial and the aggregate area exceeds the area of a circle one-fourth inch in diameter;
                  (i) Skin breaks when not well healed or when the appearance of the cherry is materially affected; and,
                  (j) Sutures when excessively deep or when affecting the shape of the cherry to the extent that it is not well formed.
                
                
                  § 51.2656
                  Diameter.
                  
                    Diameter means the greatest dimension measured at right angles to a line from the stem to the blossom end of the cherry.
                
                
                  § 51.2657
                  Serious damage.
                  
                    Serious damage means any specific defect described in this section; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects which seriously detracts from the appearance or the edible or marketing quality of the fruit. The following specific defects shall be considered as serious damage:
                  (a) Decay;
                  (b) Insect larvae or holes caused by them;
                  (c) Skin breaks which are not well healed;
                  (d) Cracks which are not well healed; and,
                  (e) Pulled stems with skin or flesh of cherry torn or which causes the cherry to leak.
                  [36 FR 8502, May 5, 1971; 36 FR 9061, May 19, 1971. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
                
                  § 51.2658
                  Permanent defects.
                  
                    Permanent defects means defects which are not subject to change during shipping or storage; including, but not limited to factors of shape, scarring, skin breaks, injury caused by hail or insects, and mechanical injury which is so located as to indicate that it occurred prior to shipment.
                
                
                  § 51.2659
                  Condition defects.
                  
                    Condition defects means defects which may develop or change during shipment or storage; including, but not limited to decayed or soft cherries and such factors as pitting, shriveling, sunken areas, brown discoloration and bruising which is so located as to indicate that it occurred after packing.
                
              
              
                Metric Conversion Table
                
                  § 51.2660
                  Metric conversion table.
                  
                    
                      Inches
                      Millimeters (mm)
                    
                    
                      
                        8/64 equals
                      3.2
                    
                    
                      
                        16/64 equals
                      6.4
                    
                    
                      
                        24/64 equals
                      9.5
                    
                    
                      
                        32/64 equals
                      12.7
                    
                    
                      
                        40/64 equals
                      15.9
                    
                    
                      
                        48/64 equals
                      19.1
                    
                    
                      
                        51/64 equals
                      20.2
                    
                    
                      
                        52/64 equals
                      20.6
                    
                    
                      
                        54/64 equals
                      21.4
                    
                    
                      
                        56/64 equals
                      22.2
                    
                    
                      1 equals
                      25.4
                    
                    
                      18/64 equals
                      28.6
                    
                    
                      116/64 equals
                      31.8
                    
                    
                      124/64 equals
                      34.9
                    
                  
                
              
            
            
              Subpart—United States Standards for Shelled Runner Type Peanuts
              
                Source:
                21 FR 4850, June 30, 1956, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                Grades
                
                  § 51.2710
                  U.S. No. 1 Runner.

                  “U.S. No. 1 Runner” consists of shelled Runner type peanut kernels of similar varietal characteristics which are whole and free from foreign material, damage and minor defects, and which will not pass through a screen having 16/64 × 3/4 inch openings.
                  (a) In order to allow for variations incident to proper grading and handling, the following tolerances, by weight, shall be permitted:
                  (1) 1 percent for other varieties of peanuts;
                  (2) 3 percent for sound peanuts which are split or broken;
                  (3) 1.5 percent for damaged or unshelled peanuts;
                  (4) 0.5 percent for minor defects: Provided, That in addition, any unused part of the tolerance for damaged or unshelled peanuts shall be allowed for minor defects;
                  (5) 0.1 percent for foreign material; and,
                  (6) 3 percent for sound whole peanuts which will pass through the prescribed screen.
                  [21 FR 4850, June 30, 1956, as amended at 21 FR 5669, July 28, 1956. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
                
                  § 51.2711
                  U.S. Runner Splits.
                  “U.S. Runner Splits” consists of shelled Runner type peanut kernels of similar varietal characteristics which are split or broken, but which are free from foreign material, damage and minor defects, and which will not pass through a screen having 17/64 inch round openings.
                  (a) In order to allow for variations incident to proper grading and handling, the following tolerances, by weight, shall be permitted:
                  (1) 2 percent for other varieties of peanuts;
                  (2) 2 percent for damaged or unshelled peanuts and minor defects;
                  (3) 0.2 percent for foreign material;
                  (4) 2 percent for sound portions of peanuts which will pass through the prescribed screen; and,
                  (5) 4 percent for sound whole peanuts.
                
                
                  § 51.2712
                  U.S. No. 2 Runner.
                  “U.S. No. 2 Runner” consists of shelled Runner type peanut kernels of similar varietal characteristics which may be split or broken, but which are free from foreign material, damage and minor defects, and which will not pass through a screen having 17/64 inch round openings.
                  (a) In order to allow for variations incident to proper grading and handling, the following tolerances, by weight, shall be permitted:
                  (1) 2 percent for other varieties of peanuts;
                  (2) 2.5 percent for damaged or unshelled peanuts and minor defects;
                  (3) 0.2 percent for foreign material; and,
                  (4) 6 percent for sound peanuts and portions of peanuts which will pass through the prescribed screen.
                
              
              
                Application of Tolerances
                
                  § 51.2713
                  Application of tolerances.
                  The tolerances provided in these standards are on a lot basis and shall be applied to a composite sample representative of the lot. However, any container or group of containers in which the peanuts are obviously of a quality materially different from that in the majority of containers shall be considered a separate lot, and shall be sampled separately.
                
              
              
                Definitions
                
                  § 51.2714
                  Similar varietal characteristics.
                  
                    Similar varietal characteristics means that the peanut kernels in the lot are not of distinctly different varieties. For example, Spanish type shall not be mixed with Runners.
                
                
                  § 51.2715
                  Whole.
                  
                    Whole means that the peanut kernel is not split or broken.
                
                
                  § 51.2716
                  Split.
                  
                    Split means the separated half of a peanut kernel.
                
                
                  § 51.2717
                  Broken.
                  
                    Broken means that more than one-fourth of the peanut kernel is broken off.
                
                
                  § 51.2718
                  Foreign material.
                  
                    Foreign material means pieces or loose particles of any substance other than peanut kernels or skins.
                
                
                  
                  § 51.2719
                  Unshelled.
                  
                    Unshelled means a peanut kernel with part or all of the hull (shell) attached.
                
                
                  § 51.2720
                  Minor defects.
                  
                    Minor defects means that the peanut kernel is not damaged but is affected by one or more of the following:
                  (a) Skin discoloration which is dark brown, dark gray, dark blue or black and covers more than one-fourth of the surface;
                  (b) Flesh discoloration which is darker than a light yellow color or consists of more than a slight yellow pitting of the flesh;
                  (c) Sprout extending more than one-eighth of an inch from the tip of the kernel; and,
                  (d) Dirt when the surface of the kernel is distinctly dirty, and its appearance is materially affected.
                
                
                  § 51.2721
                  Damage.
                  
                    Damage means that the peanut kernel is affected by one or more of the following:
                  (a) Rancidity or decay;
                  (b) Mold;
                  (c) Insects, worm cuts, web or frass;
                  (d) Freezing injury causing hard, translucent or discolored flesh; and
                  (e) Dirt when the surface of the kernel is heavily smeared, thickly flecked or coated with dirt, seriously affecting its appearance.
                
              
            
            
              Subpart—United States Standards for Grades of Shelled Spanish Type Peanuts
              
                Source:
                30 FR 7595, June 11, 1965, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                Grades
                
                  § 51.2730
                  U.S. No. 1 Spanish.
                  “U.S. No. 1 Spanish” consists of shelled Spanish type peanut kernels which are whole and free from foreign material, damage and minor defects, and which will not pass through a screen having 15/64 × 3/4 inch openings.
                  (a) In order to allow for variations incident to proper grading and handling, the following tolerances, by weight, shall be permitted:
                  (1) 1 percent for other types of peanuts;
                  (2) 3 percent for sound peanuts which are split or broken;
                  (3) 1.5 percent for damaged or unshelled peanuts;
                  (4) 0.5 percent for minor defects: Provided, That in addition, any unused part of the tolerance for damaged or unshelled peanuts shall be allowed for minor defects;
                  (5) 0.1 percent for foreign material; and,
                  (6) 2 percent for sound whole peanuts which will pass through the prescribed screen.
                
                
                  § 51.2731
                  U.S. Spanish Splits.
                  “U.S. Spanish Splits” consists of shelled Spanish type peanut kernels which are split or broken, but which are free from foreign material, damage and minor defects, and which will not pass through a screen having 16/64 inch round openings.
                  (a) In order to allow for variations incident to proper grading and handling, the following tolerances, by weight, shall be permitted:
                  (1) 2 percent for other types of peanuts;
                  (2) 2 percent for damaged or unshelled peanuts and minor defects;
                  (3) 0.2 percent for foreign material;
                  (4) 2 percent for sound portions of peanuts which will pass through the prescribed screen; and,
                  (5) 4 percent for sound whole kernels.
                
                
                  § 51.2732
                  U.S. No. 2 Spanish.
                  “U.S. No. 2 Spanish” consists of shelled Spanish type peanut kernels which may be split or broken, but which are free from foreign material, damage, and minor defects, and which will not pass through a screen having 16/64 inch round openings.
                  (a) In order to allow for variations incident to proper grading and handling, the following tolerances, by weight, shall be permitted:
                  (1) 2 percent for other types of peanuts;
                  (2) 2.5 percent for damaged or unshelled peanuts and minor defects;
                  (3) 0.2 percent for foreign material; and,
                  
                  (4) 6 percent for sound peanuts and portions of peanuts which will pass through the prescribed screen.
                
              
              
                Application of Tolerances
                
                  § 51.2733
                  Application of tolerances.
                  The tolerances provided in these standards are on a lot basis and shall be applied to a composite sample representative of the lot. However, any container or group of containers in which the peanuts are obviously of a quality materially different from that in the majority of containers shall be considered a separate lot, and shall be sampled and graded separately.
                
              
              
                Definitions
                
                  § 51.2734
                  Spanish type.
                  
                    Spanish type means peanuts of varieties which belong to the Spanish classification group and which are free from kernels of Runner, Virginia, or other types.
                
                
                  § 51.2735
                  Whole.
                  
                    Whole means that the peanut kernel is not split or broken.
                
                
                  § 51.2736
                  Split.
                  
                    Split means the separated half of a peanut kernel.
                
                
                  § 51.2737
                  Broken.
                  
                    Broken means that more than one-fourth of the peanut kernel is broken off.
                
                
                  § 51.2738
                  Foreign material.
                  
                    Foreign material means pieces or loose particles of any substance other than peanut kernels or skins.
                
                
                  § 51.2739
                  Damage.
                  
                    Damage means any specific defect described in this section; or any other defect, or any combination of defects which materially detracts from the edible quality of the peanut. The following specific defects shall be considered as damage:
                  (a) Rancidity or decay;
                  (b) Mold;
                  (c) Insects, worm cuts, web or frass;
                  (d) Freezing injury causing hard, translucent, or discolored flesh; and,
                  (e) Dirt when the surface of the kernel is heavily smeared, thickly flecked or coated with dirt, seriously affecting its appearance.
                
                
                  § 51.2740
                  Minor defects.
                  
                    Minor defects means that the peanut kernel is not damaged but is affected by one or more of the following:
                  (a) Skin discoloration which is dark brown, dark gray, dark blue or black and covers more than one-fourth of the surface;
                  (b) Flesh discoloration which is darker than a light yellow color or consists of more than a slight yellow pitting of the flesh;
                  (c) Sprout extending more than one-eighth of an inch from the tip of the kernel; and,
                  (d) Dirt when the surface of the kernel is distinctly dirty, and its appearance is materially affected.
                
                
                  § 51.2741
                  Unshelled.
                  
                    Unshelled means a peanut kernel with part or all of the hull (shell) attached.
                
              
            
            
              Subpart—United States Standards for Shelled Virginia Type Peanuts
              
                Source:
                24 FR 6182, Aug. 1, 1959; 24 FR 6671, Aug. 18, 1959, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                Grades
                
                  § 51.2750
                  U.S. Extra Large Virginia.
                  “U.S. Extra Large Virginia” consists of shelled Virginia type peanut kernels of similar varietal characteristics which are whole and free from foreign material, damage and minor defects, and which will not pass through a screen having 20/64 × 1 inch openings. Unless otherwise specified, the peanuts in any lot shall average not more than 512 per pound.
                  (a) In order to allow for variations incident to proper grading and handling, the following tolerances, by weight, shall be permitted:
                  (1) 0.75 percent for other varieties of peanuts;

                  (2) 3 percent for sound peanuts which are split or broken;
                  
                  (3) 1 percent for damaged or unshelled peanuts;
                  (4) 0.75 percent for minor defects: Provided, That in addition, any unused part of the tolerance for damaged or unshelled peanuts shall be allowed for minor defects;
                  (5) 0.1 percent for foreign material; and,
                  (6) 3 percent for sound, whole peanuts which will pass through the prescribed screen.
                
                
                  § 51.2751
                  U.S. Medium Virginia.
                  “U.S. Medium Virginia” consists of shelled Virginia type peanut kernels of similar varietal characteristics which are whole and free from foreign material, damage and minor defects, and which will not pass through a screen having 18/64 × 1 inch openings. Unless otherwise specified, the peanuts in any lot shall average not more than 640 per pound.
                  (a) In order to allow for variations incident to proper grading and handling, the following tolerances, by weight, shall be permitted:
                  (1) 1 percent for other varieties of peanuts;
                  (2) 3 percent for sound peanuts which are split or broken;
                  (3) 1.25 percent for damaged or unshelled peanuts;
                  (4) 0.75 percent for minor defects: Provided, That in addition, any unused part of the tolerance for damaged or unshelled peanuts shall be allowed for minor defects;
                  (5) 0.1 percent for foreign material; and,
                  (6) 3 percent for sound, whole peanuts which will pass through the prescribed screen.
                
                
                  § 51.2752
                  U.S. No. 1 Virginia.
                  “U.S. No. 1 Virginia” consists of shelled Virginia type peanut kernels of similar varietal characteristics which are whole and free from foreign material, damage and minor defects, and which will not pass through a screen having 15/64 × 1 inch openings. Unless otherwise specified, the peanuts in any lot shall average not more than 864 per pound.
                  (a) In order to allow for variations incident to proper grading and handling, the following tolerances by weight, shall be permitted:
                  (1) 1 percent for other varieties of peanuts;
                  (2) 3 percent for sound peanuts which are split or broken;
                  (3) 1.25 percent for damaged or unshelled peanuts;
                  (4) 0.75 percent for minor defects: Provided, That in addition, any unused part of the tolerance for damaged or unshelled peanuts shall be allowed for minor defects;
                  (5) 0.1 percent for foreign material; and,
                  (6) 3 percent for sound, whole peanuts which will pass through the prescribed screen.
                  [24 FR 6671, Aug. 18, 1959. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
                
                  § 51.2753
                  U.S. Virginia Splits.
                  “U.S. Virginia Splits” consists of shelled Virginia type peanut kernels of similar varietal characteristics which are free from foreign material, damage and minor defects, and which will not pass through a screen having 20/64 inch round openings. Not less than 90 percent, by weight, shall be splits.
                  (a) In order to allow for variations incident to proper grading and handling, the following tolerances, by weight, shall be permitted:
                  (1) 2 percent for other varieties of peanuts;
                  (2) 2 percent for damaged or unshelled peanuts and minor defects;
                  (3) 0.2 percent for foreign materials; and,
                  (4) 3 percent for sound peanuts and portions of peanuts which will pass through the prescribed screen.
                  [24 FR 6671, Aug. 18, 1959. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
                
                  § 51.2754
                  U.S. No. 2 Virginia.
                  “U.S. No. 2 Virginia” consists of shelled Virginia type peanut kernels of similar varietal characteristics which may be split or broken, but which are free from foreign material, damage and minor defects, and which will not pass through a screen having 17/64 inch round openings.

                  (a) In order to allow for variations incident to proper grading and handling, the following tolerances, by weight, shall be permitted:
                  (1) 2 percent for other varieties of peanuts;
                  (2) 2.5 percent for damaged or unshelled peanuts and minor defects;
                  (3) 0.2 percent for foreign material; and,
                  (4) 6 percent for sound peanuts and portions of peanuts which will pass through the prescribed screen.
                
              
              
                Application of Tolerances
                
                  § 51.2755
                  Application of tolerances.
                  The tolerances provided in these standards are on a lot basis and shall be applied to a composite sample representative of the lot. However, any container or group of containers in which the peanuts are obviously of a quality materially different from that in the majority of containers shall be considered a separate lot, and shall be sampled separately.
                
              
              
                Definitions
                
                  § 51.2756
                  Similar varietal characteristics.
                  
                    Similar varietal characteristics means that the peanut kernels in the lot are not of distinctly different varieties. For example, Spanish type shall not be mixed with Virginia type.
                
                
                  § 51.2757
                  Whole.
                  
                    Whole means that the peanut kernel is not split or broken.
                
                
                  § 51.2758
                  Split.
                  
                    Split means the separated half of a peanut kernel.
                
                
                  § 51.2759
                  Broken.
                  
                    Broken means that more than one-fourth of the peanut kernel is broken off.
                
                
                  § 51.2760
                  Foreign material.
                  
                    Foreign material means pieces or loose particles of any substance other than peanut kernels or skins.
                
                
                  § 51.2761
                  Unshelled.
                  
                    Unshelled means a peanut kernel with part or all of the hull (shell) attached.
                
                
                  § 51.2762
                  Minor defects.
                  
                    Minor defects means that the peanut kernel is not damaged but is affected by one or more of the following:
                  (a) Skin discoloration which is dark brown, dark gray, dark blue or black and covers more than one-fourth of the surface;
                  (b) Flesh discoloration which is darker than a light yellow color or consists of more than a slight yellow pitting of the flesh;
                  (c) Sprout extending more than one-eighth of an inch from the tip of the kernel; and,
                  (d) Dirt when the surface of the kernel is distinctly dirty, and its appearance is materially affected.
                
                
                  § 51.2763
                  Damage.
                  
                    Damage means that the peanut kernel is affected by one or more of the following:
                  (a) Rancidity or decay;
                  (b) Mold;
                  (c) Insects, worm cuts, web or frass;
                  (d) Freezing injury causing hard, translucent or discolored flesh; and,
                  (e) Dirt when the surface of the kernel is heavily smeared, thickly flecked or coated with dirt, seriously affecting its appearance.
                
              
            
            
              Subpart—United States Standards for Grades of Onions (Other Than Bermuda-Granex-Grano and Creole Types)
              
                Source:
                60 FR 46977, Sept. 8, 1995, unless otherwise noted.
              
              
                Grades
                
                  § 51.2830
                  U.S. No. 1.
                  
                    U.S. No. 1 consists of onions which meet the following requirements:
                  (a) Basic requirements:
                  (1) Similar varietal characteristics, except color when designated as a specialty or mixed pack;
                  (2) Mature;
                  (3) Fairly firm; and,
                  (4) Fairly well shaped.
                  (b) Free from:
                  (1) Decay;
                  (2) Wet sunscald;
                  (3) Doubles;
                  (4) Bottlenecks; and,
                  
                  (5) Scallions.
                  (c) Free from damage caused by:
                  (1) Seedstems;
                  (2) Splits;
                  (3) Tops;
                  (4) Roots;
                  (5) Dry sunken areas;
                  (6) Sunburn;
                  (7) Sprouts;
                  (8) Freezing;
                  (9) Peeling;
                  (10) Cracked fleshy scales;
                  (11) Watery scales;
                  (12) Dirt or staining;
                  (13) Foreign matter;
                  (14) Mechanical;
                  (15) Translucent scales;
                  (16) Disease;
                  (17) Insects; and,
                  (18) Other means.
                  (d) For tolerances see § 51.2837.
                  (e) Size. Unless otherwise specified the diameter shall be not less than 11/2 inches, and yellow, brown, or red onions shall have 40 percent or more, and white onions shall have 30 percent or more, by weight, of the onions in any lot 2 inches or larger in diameter.

                  (f) When a percentage of the onions is specified to be of any certain size or larger, no part of any tolerance shall be allowed to reduce the specified percentage, but individual packages in a lot may have as much as 25 percentage points less than the percentage specified, except that individual packages containing 10 pounds or less shall have no requirements as to percentage of a certain size or larger: Provided, that any lot, regardless of package size, shall average within the percentage specified. (See §§ 51.2836 and 51.2837) 1
                    
                  
                  
                    
                      1 Any lot of onions quoted as being of size smaller than 11/2 inches minimum, such as “U.S. No. 1, 11/4 inches min.” is not required to meet the percentages which shall be 2 inches or larger as specified in the U.S. No. 1 grade.
                  
                  [60 FR 46977, Sept. 8, 1995, as amended at 79 FR 63294, Oct. 23, 2014]
                
                
                  § 51.2831
                  U.S. Export No. 1.
                  
                    U.S. Export No. 1 consists of onions which meet the following requirements:
                  (a) Basic requirements:
                  (1) Similar varietal characteristics, except color when designated as a specialty or mixed pack;
                  (2) Mature;
                  (3) Dormant;
                  (4) Fairly firm; and,
                  (5) Fairly well shaped.
                  (b) Free from:
                  (1) Decay;
                  (2) Wet sunscald;
                  (3) Doubles;
                  (4) Bottlenecks; and,
                  (5) Scallions.
                  (c) Free from damage caused by:
                  (1) Seedstems;
                  (2) Splits;
                  (3) Tops;
                  (4) Roots;
                  (5) Dry sunken areas;
                  (6) Sunburn;
                  (7) Sprouts;
                  (8) Freezing;
                  (9) Peeling;
                  (10) Cracked fleshy scales;
                  (11) Watery scales;
                  (12) Dirt or staining;
                  (13) Foreign matter;
                  (14) Mechanical;
                  (15) Translucent scales;
                  (16) Disease;
                  (17) Insects; and,
                  (18) Other means.
                  (d) Unless otherwise specified onions are packed in accordance with Export Packing Requirements set forth in § 51.2840. (See § 51.2837.)
                  [60 FR 46977, Sept. 8, 1995, as amended at 79 FR 63294, Oct. 23, 2014]
                
                
                  § 51.2832
                  U.S. Commercial.
                  
                    U.S. Commercial consists of onions which meet the following requirements:
                  (a) Basic requirements:
                  (1) Similar varietal characteristics, except color when designated as a specialty or mixed pack;
                  (2) Mature;
                  (3) Not soft or spongy; and,
                  (4) Not badly misshapen.
                  (b) Free from:
                  (1) Decay;
                  (2) Wet sunscald;
                  (3) Doubles;
                  (4) Bottlenecks; and,
                  (5) Scallions.
                  (c) Free from damage caused by:
                  (1) Seedstems;
                  (2) Tops;
                  
                  (3) Roots;
                  (4) Dry sunken areas;
                  (5) Sunburn;
                  (6) Sprouts;
                  (7) Freezing;
                  (8) Cracked fleshy scales;
                  (9) Watery scales;
                  (10) Mechanical;
                  (11) Translucent scales;
                  (12) Disease;
                  (13) Insects; and,
                  (14) Other means.
                  (d) Free from serious damage caused by:
                  (1) Staining;
                  (2) Dirt; and,
                  (3) Other foreign matter.
                  (e) For tolerances see § 51.2837.
                  (f) Size. Unless otherwise specified, the diameter shall be not less than 11/2 inches. (See §§ 51.2836 and 51.2837.)
                  [60 FR 46977, Sept. 8, 1995, as amended at 79 FR 63294, Oct. 23, 2014]
                
                
                  § 51.2833
                  U.S. No. 1 Boilers.
                  
                    U.S. No. 1 Boilers consists of onions which meet all the requirements for the U.S. No. 1 grade except for size. (See § 51.2830.) Size: The diameter of onions of this grade shall be not less than 1 inch nor more than 17/8 inches. (See § 51.2837.)
                
                
                  § 51.2834
                  U.S. No. 1 Picklers.
                  
                    U.S. No. 1 Picklers consists of onions which meet all the requirements for the U.S. No. 1 grade except for size. (See § 51.2830.) Size: The maximum diameter of onions of this grade shall be not more than 1 inch. (See § 51.2837.)
                
                
                  § 51.2835
                  U.S. No. 2.
                  
                    U.S. No. 2 consists of onions which meet the following requirements:
                  (a) Basic requirements:
                  (1) One type, except when designated as a specialty or mixed pack;
                  (2) Mature; and,
                  (3) Not soft or spongy.
                  (b) Free from:
                  (1) Decay;
                  (2) Wet sunscald; and,
                  (3) Scallions.
                  (c) Free from serious damage caused by:
                  (1) Watery scales;
                  (2) Dirt or Staining;
                  (3) Foreign Matter;
                  (4) Seedstems;
                  (5) Sprouts;
                  (6) Mechanical;
                  (7) Dry sunken areas;
                  (8) Disease;
                  (9) Freezing;
                  (10) Insects; and,
                  (11) Other means.
                  (d) For tolerances see § 51.2837.
                  (e) Size. Unless otherwise specified, the diameter shall not be less than 11/2 inches. (See §§ 51.2836 and 51.2837.)
                  [60 FR 46977, Sept. 8, 1995, as amended at 79 FR 63294, Oct. 23, 2014]
                
              
              
                Size Classifications
                
                  § 51.2836
                  Size classifications.
                  The size of onions may be specified in accordance with one of the following classifications.
                  
                    
                      Size designation
                      Minimum diameter
                      Inches
                      Millimeters
                      Maximum diameter
                      Inches
                      Millimeters
                    
                    
                      Small
                      1
                      25.4
                      21/4
                      
                      57.2
                    
                    
                      Repacker/Prepacker 1
                      
                      13/4
                      
                      44.5
                      3
                      76.2
                    
                    
                      Medium
                      2
                      50.8
                      31/4
                      
                      82.6
                    
                    
                      Large or Jumbo
                      3
                      76.2
                      (2)
                    
                    
                      Colossal
                      33/4
                      
                      95.3
                      (2)
                    
                    
                      1 In addition to the sizes specified, a lot of onions designated as Repacker or Prepacker shall contain at least 60 percent or more 2 inches or larger in diameter.
                    
                      2 No requirement.
                  
                
              
              
                
                Tolerances
                
                  § 51.2837
                  Tolerances.
                  In order to allow for variations incident to proper grading and handling in each of the foregoing grades the following tolerances, by weight, are provided as specified:
                  (a) For defects:
                  (1) U.S. No. 1, U.S. Export No. 1, U.S. No. 1 Boilers and U.S. No. 1 Picklers grades. (i) Not more than 10 percent of the onions in a lot may be damaged by peeling; and,
                  (ii) Not more than 5 percent of the onions in a lot may be below the remaining requirements of these grades, but not more than two-fifths of this tolerance, or 2 percent, may be allowed for onions which are affected by decay or wet sunscald (see § 51.2839.)
                  (2) U.S. Commercial and U.S. No. 2 grades. (i) Not more than 5 percent of the onions in a lot may be below the requirements of these grades, but not more than two-fifths of this tolerance, or 2 percent, may be allowed for onions which are affected by decay or wet sunscald. (See § 51.2839.)
                  (ii) [Reserved]
                  (b) For off-size:
                  (1) U.S. No. 1, U.S. No. 1 Boilers, U.S. Commercial, and U.S. No. 2 grades. Not more than 5 percent of the onions in a lot may be below the specified minimum size, and not more than 10 percent may be above any specified maximum size. (See § 51.2839.)
                  (2) U.S. No. 1 Pickler grade. Not more than 10 percent of the onions in a lot may be above the maximum size specified for this grade. (See § 51.2839.)
                
              
              
                Samples for Grade and Size Determination
                
                  § 51.2838
                  Samples for grade and size determination.
                  Individual samples shall consist of at least 20 pounds for onions packed to meet larger than 21/4 inches maximum diameter. When individual packages contain 20 pounds or more and the onions are packed for Large or Jumbo size or larger the package shall be the sample. When individual packages contain less than 20 pounds, a sufficient number of adjoining packages are opened to provide at least a 20 pound sample, except that for onions packed to meet 21/4 inches maximum diameter or smaller, the sample may consist of either 20 pounds or the individual package.
                
              
              
                Application of Tolerances
                
                  § 51.2839
                  Application of tolerances.
                  Individual samples are subject to the following limitations:

                  (a) Samples which contain more than 20 pounds shall have not more than one and one half times a specified tolerance of 10 percent or more, and not more than double a specified tolerance of less than 10 percent, except that at least one defective and one off-size onion may be permitted in any sample: Provided, that en-route or at destination when onions in containers of 50 pounds or more are packed to a minimum size of 3 inches or larger not more than three onions or more than 4 percent (whichever is the larger amount) may be affected by decay or wet sunscald: And provided further, that the averages for the entire lot are within the tolerances specified for the grade; and,

                  (b) Samples which contain 20 pounds or less shall have not more than double the tolerance specified, except that at least one defective and one off-size onion may be permitted in any sample: Provided, that the averages for the entire lot are within the tolerances specified for the grade.
                
              
              
                Export Packing Requirements
                
                  § 51.2840
                  Export packing requirements.
                  Onions specified as meeting Export Packing Requirements shall be packed in containers having a net capacity of 25 kilograms (approximately 56 pounds).
                
              
              
                Definitions
                
                  § 51.2841
                  Mature.
                  
                    Mature means well cured. Midseason onions which are not customarily held in storage shall be considered mature when harvested in accordance with good commercial practice at a stage which will not result in the onions becoming soft or spongy.
                
                
                  
                  § 51.2842
                  Dormant.
                  
                    Dormant means that at least 90 percent of the onions in any lot show no evidence of growth as indicated by distinct elongation of the growing point or distinct yellow or green color in the tip of the growing point.
                
                
                  § 51.2843
                  Fairly firm.
                  
                    Fairly firm means that the onion may yield slightly to moderate pressure but is not appreciably soft or spongy.
                
                
                  § 51.2844
                  Fairly well shaped.
                  
                    Fairly well shaped means having the shape characteristic of the variety, but onions may be slightly off-type or slightly misshapen.
                
                
                  § 51.2845
                  Wet sunscald.
                  
                    Wet sunscald means sunscald which is soft, mushy, sticky or wet.
                
                
                  § 51.2846
                  Doubles.
                  
                    Doubles means onions which have developed more than one distinct bulb joined only at the base.
                
                
                  § 51.2847
                  Bottlenecks.
                  
                    Bottlenecks are onions which have abnormally thick necks with only fairly well developed bulbs.
                
                
                  § 51.2848
                  Scallions.
                  
                    Scallions are onions which have thick necks and relatively small and poorly developed bulbs.
                
                
                  § 51.2849
                  Damage.
                  
                    Damage means any specific defect described in this section; or any equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which materially detracts from the appearance, or the edible or marketing quality of the onions. The following specific defects shall be considered as damage:
                  (a) Seedstems which are tough or woody, or which are more than 1/4 inch in diameter;
                  (b) Splits when onions with two or more hearts are not practically covered by one or more outer scales;
                  (c) Tops when more than 30 percent of the onions in a lot have tops 3 inches or more in length;
                  (d) New roots when most roots on an individual onion have grown to a length of 1 inch or more in length;
                  (e) Dry roots when more than 20 percent of the onions in a lot have practically all roots 2 inches or more in length;
                  (f) Dry sunken areas when the affected areas exceed the equivalent to that of a circle 1/2 inch in diameter on an onion 23/4 inches in diameter which does not have the outer papery scale covering the affected areas or when the affected areas exceed the equivalent to that of a circle 3/4 inch in diameter on an onion 23/4 inches in diameter which has the outer papery scale covering the affected areas. Correspondingly lesser or greater areas are allowed on smaller or larger onions;
                  (g) Sunburn when more than 33 percent of the onions in a lot have a medium green color on one-third of the surface;
                  (h) Sprouts when visible, or when concealed within the dry top and more than 3/4 inch in length on an onion 2 inches or larger in diameter, or proportionately shorter on smaller onions;
                  (i) Peeling when more than one-half of the thin papery skin is missing, leaving the underlying fleshy scale unprotected;
                  (j) Cracked fleshy scales when one or more of the fleshy scales are cracked;
                  (k) Watery scales when more than the equivalent of the entire outer fleshy scale is affected by an off-color, watersoaked condition. The off-color must be of some shade of brown or yellow;
                  (l) Dirt, staining or other foreign matter when more than 20 percent of the onions in a yellow, brown or red lot, or more than 15 percent of the onions in a white lot are appreciably stained. Onions with adhering dirt or other foreign matter shall be judged on the same basis as stained onions;
                  (m) Mechanical when any cut extends deeper than one fleshy scale, or when any bruise breaks a fleshy scale; and,
                  (n) Translucent scales when more than the equivalent of two entire outer fleshy scales have a watersoaked condition.
                
                
                  
                  § 51.2850
                  Diameter.
                  
                    Diameter means the greatest dimension measured at right angles to a straight line running from the stem to the root.
                
                
                  § 51.2851
                  Badly misshapen.
                  
                    Badly misshapen means that the onion is so misshapen that its appearance is seriously affected.
                
                
                  § 51.2852
                  Serious damage.
                  
                    Serious damage means any specific defect described in this section; or any equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which seriously detracts from the appearance, or the edible or marketing quality of the onions. The following specific defects shall be considered as serious damage:
                  (a) Watery scales when more than the equivalent of two entire outer fleshy scales are affected by an off-colored, watersoaked condition. The off-color must be of some shade of brown or yellow;
                  (b) Dirt, staining or other foreign matter when more than 25 percent of the onions in a lot are badly stained. Onions with adhering dirt or other foreign matter shall be judged on the same basis as stained onions;
                  (c) Seedstems when more than 1/2 inch in diameter;
                  (d) Sprouts when the visible length is more than 1/2 inch;
                  (e) Mechanical when any cut extends deeper than two fleshy scales, or when cuts seriously damage the appearance of the onion; and,
                  (f) Dry sunken areas when extending deeper than one fleshy scale, or when affecting an area equivalent to that of a circle 1 inch in diameter on an onion 23/4 inches in diameter, or correspondingly lesser or greater areas on smaller or larger onions.
                
                
                  § 51.2853
                  One type.
                  
                    One type means that the onions are within the same general color category.
                
              
              
                Metric Conversion Table
                
                  § 51.2854
                  Metric conversion table.
                  
                    
                      Inches
                      Millimeters (mm)
                    
                    
                      
                        1/8
                      
                      3.2
                    
                    
                      
                        1/4
                      
                      6.4
                    
                    
                      
                        3/8
                      
                      9.5
                    
                    
                      
                        1/2
                      
                      12.7
                    
                    
                      
                        5/8
                      
                      15.9
                    
                    
                      
                        3/4
                      
                      19.1
                    
                    
                      
                        7/8
                      
                      22.2
                    
                    
                      1
                      25.4
                    
                    
                      11/4
                      
                      31.8
                    
                    
                      11/2
                      
                      38.1
                    
                    
                      13/4
                      
                      44.5
                    
                    
                      2
                      50.8
                    
                    
                      21/2
                      
                      63.5
                    
                    
                      23/4
                      
                      69.9
                    
                    
                      3
                      76.2
                    
                    
                      31/2
                      
                      88.9
                    
                    
                      4
                      101.6
                    
                  
                
              
            
            
              Subpart—United States Standards for Grades of Walnuts in the Shell
              
                Source:
                29 FR 12865, Sept. 12, 1964, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                General
                
                  § 51.2945
                  Application.
                  The standards contained in this subpart apply only to walnuts commonly known as English or Persian walnuts (Juglans regia). They do not apply to the walnuts commonly known as black walnuts (Juglans nigra).
                
                
                  § 51.2946
                  [Reserved]
                
                
                  § 51.2947
                  Method of inspection.
                  In determining the grade of a lot of walnuts, all of the nuts in the sample first should be graded for size and then examined for external defects. The same nuts then should be cracked and examined for internal defects. The nuts must meet the requirements for both external and internal quality in order to meet a designated grade.
                
              
              
                Grades
                
                  § 51.2948
                  U.S. No. 1.

                  “U.S. No. 1” consists of walnuts in shells which are dry, practically clean, bright and free from splits, injury by discoloration, and free from damage caused by broken shells, perforated shells, adhering hulls or other means. The kernels are well dried, free from decay, dark discoloration, rancidity, and free from damage caused by mold, shriveling, insects or other means. (See § 51.2954.)

                  (a) Kernel color shall be specified in connection with this grade in terms of “extra light,” “light,” “light amber,” or “amber” from the USDA Walnut Color Chart or in terms of “red” color. The color classifications in the USDA Walnut Color Chart shall not apply to “red” color. Furthermore, “red” color shall not be mixed with “extra light,” “light,” “light amber,” or “amber” colors. When kernel color is based on the color classifications from the USDA Walnut Color Chart, at least 70 percent, by count, of the walnuts have kernels which are not darker than “light amber,” and which are free from grade defects: Provided, That at least four-sevenths of the above amount, or 40 percent of the walnuts have kernels which are not darker than “light.” Higher percentages of nuts with kernels not darker than “light amber” which are free from grade defects and/or higher percentages with kernels not darker than “light” which are free from grade defects, may be specified in accordance with the facts. (See § 51.2954.)
                  (b) Size shall be specified in connection with the grade. (See § 51.2952.)
                  [29 FR 12865, Sept. 12, 1964. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981, as amended at 82 FR 39657, Aug. 22, 2017]
                
                
                  § 51.2949
                  U.S. No. 2.
                  “U.S. No. 2” consists of walnuts in shells which are dry, practically clean and free from splits, and free from damage caused by broken shells, perforated shells, adhering hulls, discoloration or other means. The kernels are well dried, free from decay, dark discoloration, rancidity, and free from damage caused by mold, shriveling, insects or other means. (See § 51.2954.)
                  (a) Kernel color shall be specified in connection with this grade in terms of “extra light,” “light,” “light amber,” or “amber” from the USDA Walnut Color Chart or in terms of “red” color. The color classifications in the USDA Walnut Color Chart shall not apply to “red” color. Furthermore, “red” color shall not be mixed with “extra light,” “light,” “light amber,” or “amber” colors. When kernel color is based on the color classifications from the USDA Walnut Color Chart, at least 60 percent, by count, of the walnuts have kernels which are not darker than “light amber,” and which are free from grade defects. Higher percentages of nuts with kernels not darker than “light amber” which are free from grade defects, and/or percentages with kernels not darker than “light” which are free from grade defects, may be specified in accordance with the facts. (See § 51.2954.)
                  (b) Size shall be specified in connection with the grade. (See § 51.2952.)
                  [29 FR 12865, Sept. 12, 1964. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981, as amended at 82 FR 39657, Aug. 22, 2017]
                
                
                  § 51.2950
                  U.S. No. 3.
                  “U.S. No. 3” consists of walnuts in shells which are dry, fairly clean, free from splits, and free from damage caused by broken shells, and free from serious damage caused by discoloration, perforated shells, adhering hulls or other means. The kernels are well dried, free from decay, dark discoloration, rancidity, and free from damage caused by mold, shriveling, insects or other means. (See § 51.2954.)

                  (a) Kernel color may be specified in connection with this grade in terms of “light amber” or “light” from the USDA Walnut Color Chart or in terms of “red” color. The color classifications in the USDA Walnut Color Chart shall not apply to “red” color. Furthermore, “red” color shall not be mixed with “extra light,” “light,” “light amber,” or “amber” colors. When kernel color is based on the color classifications from the USDA Walnut Color Chart, there is no requirement in this grade for the percentage of walnuts having kernels which are “light amber” or “light.” However, the percentage, by count, of nuts with kernels not darker than “light amber” which are free from grade defects and/or the percentage with kernels not darker than “light” which are free from grade defects, may be specified in accordance with the facts. (See § 51.2954.)
                  
                  (b) Size shall be specified in connection with the grade. (See § 51.2952.)
                  [29 FR 12865, Sept. 12, 1964. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981, as amended at 82 FR 39657, Aug. 22, 2017]
                
              
              
                Unclassified
                
                  § 51.2951
                  [Reserved]
                
              
              
                Size Specifications
                
                  § 51.2952
                  Size specifications.
                  Size shall be specified in accordance with the facts in terms of one of the following classifications:
                  (a) Mammoth size. Mammoth size means walnuts of which not over 12 percent, by count, pass through a round opening 96/64 inches in diameter;
                  (b) Jumbo size. Jumbo size means walnuts of which not over 12 percent, by count, pass through a round opening 80/64 inches in diameter;
                  (c) Large size. Large size means walnuts of which not over 12 percent, by count, pass through a round opening 77/64 inches in diameter; except that for walnuts of the Eureka variety and type, such limiting dimension as to diameter shall be 76/64 inches;
                  (d) Medium size. Medium size means walnuts of which at least 88 percent, by count, pass through a round opening 77/64 inches in diameter, and of which not over 12 percent, by count, pass through a round opening 73/64 inches in diameter;
                  (e) Standard size. Standard size means walnuts of which not over 12 percent, by count, pass through a round opening 73/64 inches in diameter;
                  (f) Baby size. Baby size means walnuts of which at least 88 percent, by count, pass through a round opening 74/64 inches in diameter, and of which not over 10 percent, by count, pass through a round opening 60/64 inch in diameter; and,
                  (g) Minimum diameter, or minimum and maximum diameter. In lieu of one of the foregoing classifications, size of walnuts may be specified in terms of minimum diameter, or minimum and maximum diameter: Provided, That not more than 12 percent, by count, pass through a round hole of the specified minimum diameter, and at least 88 percent, by count, pass through a round hole of any specified maximum diameter.
                
              
              
                Variety or Type Specifications
                
                  § 51.2953
                  Variety or type specifications.
                  The variety or type of any lot, of walnuts in the shell may be specified in accordance with the facts as follows:

                  (a) If the lot is of one named variety, that variety name may be specified, Provided, That not over 10 percent, by count, of the walnuts in the lot are of another variety or type than that specified; and,
                  (b) If the lot is a mixture of two or more distinct varieties or types it may be specified as “Mixed Varieties”.
                
              
              
                Tolerances for Grade Defects
                
                  § 51.2954
                  Tolerances for grade defects.
                  In order to allow for variations incident to proper grading and handling, the following tolerances shall be permitted for nuts which fail to meet the requirements of the respective grades as indicated. Terms in quotation marks refer to color classifications illustrated on the color chart.
                  
                    Tolerances for Grade Defects
                    
                      Grade
                      External (shell) defects
                      Internal (kernel) defects
                      Kernel color based on USDA Walnut Color Chart
                      Kernel color based on red
                    
                    
                      U.S. No. 1
                      10%, by count, for splits. 5%, by count, for other shell defects, including not more than 3% seriously damaged
                      10% total, by count, including not more than 6% which are damaged by mold or insects or seriously damaged by other means, of which not more than 5/6 or 5% may be damaged by insects, but no part of any tolerance shall be allowed for walnuts containing live insects
                      No tolerance to reduce the required 70% of “light amber” kernels or the required 40% of “light” kernels or any larger percentage of “light amber” or “light” kernels specified
                    
                    
                      
                      U.S. No. 2
                      10%, by count, for splits. 10%, by count, for other shell defects, including not more than 5% serious damage by adhering hulls
                      15% total, by count, including not more than 8% which are damaged by mold or insects or seriously damaged by other means, of which not more than 5/8 or 5% may be damaged by insects, but no part of any tolerance shall be allowed for walnuts containing live insects
                      No tolerance to reduce the required 60% or any specified larger percentage of “light amber” kernels, or any specified percentage of “light” kernels
                    
                    
                      U.S. No. 3
                      Same as above tolerance for U.S. No. 2
                      Same as above tolerance for U.S. No. 2
                      No tolerance to reduce any percentage of “light amber” or “light” kernel specified
                      
                    
                  
                  [41 FR 44187, Oct. 7, 1976. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981, as amended at 82 FR 39658, Aug. 22, 2017]
                
              
              
                Application of Tolerances
                
                  § 51.2955
                  Application of tolerances.
                  The tolerances provided in these standards are on a lot basis, and they shall be applied to a composite sample representative of the lot. However, any identifiable container or group of containers in which the walnuts are obviously of a quality materially different from that in the majority of the containers shall be considered as a separate lot, and shall be sampled separately.
                
              
              
                Definitions
                
                  § 51.2956
                  Practically clean.
                  
                    Practically clean means that, from the viewpoint of general appearance, the walnuts are practically free from adhering dirt or other foreign matter, and that individual walnuts are not damaged by such means. A slightly chalky deposit on the shell is characteristic of many bleached nuts and shall not be considered as dirt or foreign matter.
                
                
                  § 51.2957
                  Bright.
                  
                    Bright means a fairly light, attractive appearance. A slight chalky deposit on the shell shall not be considered as affecting brightness.
                
                
                  § 51.2958
                  Splits.
                  
                    Splits means walnuts with the seam opened completely around the nut so that the two halves of the shell are held together only by the kernel.
                
                
                  § 51.2959
                  Injury by discoloration.
                  
                    Injury by discoloration means that the color of the affected portion of the shell objectionably contrasts with the color of the rest of the shell of the individual nut.
                
                
                  § 51.2960
                  Damage.
                  
                    Damage means any specific defect mentioned in this section; or any equally objectionable variation of any one of these defects, any other defect, or any combination of defects which materially detracts from the appearance or the edible or shipping quality of the individual walnut or the lot as a whole. The following specific defects shall be considered as damage:
                  (a) Broken shells when the area from which a portion of the shell is missing is greater than the area of a circle one-fourth inch in diameter; or when the two halves of the shell have become completely broken apart and separated from each other;

                  (b) Perforated shells when the area affected aggregates more than that of a circle one-fourth inch in diameter. The term “perforated shells” means imperfectly developed areas on the shell resembling abrasions and usually including small holes penetrating the shell wall;
                  
                  (c) Adhering hulls when affecting more than 5 percent of the shell surface;
                  (d) Discoloration (or stain) which covers, in the aggregate, one-fifth or more of the surface of the shell of an individual nut, and which is brown, reddish brown, gray, or other color in pronounced contrast with the color of the rest of the shell or the majority of shells in the lot, or darker discoloration covering a smaller area if the appearance is equally objectionable;
                  (e) Mold when attached to the kernel and conspicuous; or when inconspicuous white or gray mold affects an aggregate area larger than one square centimeter or one-eighth of the entire surface of the kernel, whichever is the lesser area;
                  (f) Shriveling when more than 5 percent of the surface of the kernel, including both halves, is severely shriveled, or a greater area is affected by lesser degrees of shriveling producing an equally objectionable appearance. Kernels which are thin in cross section but which are otherwise normally developed shall not be considered as damaged; and,
                  (g) Insects when an insect or insect fragment, web or frass is present inside the shell, or the kernel shows distinct evidence of insect feeding.
                
                
                  § 51.2961
                  Well dried.
                  
                    Well dried means that the kernel is firm and crisp, not pliable or leathery.
                
                
                  § 51.2962
                  Decay.
                  
                    Decay means that any portion of the kernel is decomposed.
                
                
                  § 51.2963
                  Dark discoloration.
                  
                    Dark discoloration means that the color of the skin of the kernel is darker than “amber”. (See color chart.)
                
                
                  § 51.2964
                  Rancidity.
                  
                    Rancidity means the stage of deterioration in which the kernel has developed a rancid flavor. Rancidity should not be confused with a slightly astringent flavor of the pellicle (skin) or with staleness, the stage at which the flavor is flat but not distasteful.
                
                
                  § 51.2965
                  Fairly clean.
                  
                    Fairly clean means that, from the viewpoint of general appearance, the lot is not seriously damaged by adhering dirt or other foreign matter, and that individual walnuts are not coated or caked with dirt or foreign matter. Both the amount of surface affected and the color of the dirt shall be taken into consideration.
                
                
                  § 51.2966
                  Serious damage.
                  
                    Serious damage means any specific defect mentioned in this section; or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects which seriously detracts from the appearance or the edible or shipping quality of the walnut. The following specific defects shall be considered as serious damage:
                  (a) Discoloration (or stain) which covers, in the aggregate, one-third or more of the surface of the shell of an individual nut and which is brown, reddish brown, gray, or other color in pronounced contrast with the color of the rest of the shell or the majority of shells in the lot, or darker discoloration covering a smaller area if the appearance is equally objectionable;
                  (b) Perforated shells when the area affected aggregates more than that of a circle three-eighths of an inch in diameter. The term “perforated shells” means imperfectly developed areas on the shell resembling abrasions and usually including small holes penetrating the shell wall;
                  (c) Adhering hulls when affecting more than one-eighth of the shell surface in the aggregate;

                  (d) Shriveling when both halves of the kernel are affected by severe shriveling over an area totaling more than one-eighth of the surface; or when both halves are affected over a greater area by lesser degrees of shriveling producing an equally objectionable appearance. When one of the halves of the kernel shows no shriveling, the kernel shall not be considered seriously damaged unless the other half shows shriveling to the extent that over 50 percent of its surface is severely shriveled, or a greater area is affected by lesser degrees of shriveling producing an equally objectionable appearance. Kernels which are thin in cross section, but which are otherwise normally developed shall not be considered as damaged;
                  (e) Rancidity or decay; and,
                  (f) Uncured kernels which are wet, rubbery and “green”.
                
              
            
            
              Subpart—United States Standards for Florida Avocados
              
                Source:
                22 FR 6205, Aug. 3, 1957, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                Grades
                
                  § 51.3050
                  U.S. No. 1.
                  “U.S. No. 1” consists of avocados of similar varietal characteristics which are mature but not overripe, well formed, clean, well colored, well trimmed and which are free from decay, anthracnose, and freezing injury and are free from damage caused by bruises, cuts or other skin breaks, pulled stems, russeting or similar discoloration, scars or scab, sunburn, sunscald or sprayburn, cercospora spot, other disease, insects, or mechanical or other means.
                  (a) Tolerances. In order to allow for variations incident to proper grading and handling, not more than a total of 10 percent, by count, of the avocados in any lot may fail to meet the requirements of this grade: Provided, That not more than one-half of this amount, or 5 percent, shall be allowed for avocados affected by decay or anthracnose, including therein not more than 1 percent for avocados affected by decay. (See §§ 51.3055 and 51.3056.)
                
                
                  § 51.3051
                  U.S. Combination.

                  “U.S. Combination” consists of a combination of U.S. No. 1 and U.S. No. 2 avocados: Provided, That at least 60 percent, by count, of the avocados in each container meet the requirements of the U.S. No. 1 grade.
                  (a) Tolerances. In order to allow for variations incident to proper grading and handling, not more than a total of 10 percent, by count, of the avocados in any lot may fail to meet the requirements of the U.S. No. 2 grade: Provided, That not more than one-half of this amount, or 5 percent, shall be allowed for avocados affected by decay or seriously damaged by anthracnose, including therein not more than 1 percent for avocados affected by decay. No part of any tolerance shall be allowed to reduce for the lot as a whole the percentage of U.S. No. 1 fruit required or specified in the combination, but individual containers may have not more than 10 percent less than the percentage of U.S. No. 1 fruit required or specified. (See §§ 51.3055 and 51.3056.)
                
                
                  § 51.3052
                  U.S. No. 2.
                  “U.S. No. 2” consists of avocados of similar varietal characteristics which are mature but not overripe, fairly well formed, clean, fairly well colored, well trimmed and which are free from decay and freezing injury and are free from serious damage caused by anthracnose, bruises, cuts or other skin breaks, pulled stems, russeting or similar discoloration, scars or scab, sunburn, sunscald or sprayburn, cercospora spot, other disease, insects, or mechanical or other means.
                  (a) Tolerances. In order to allow for variations incident to proper grading and handling, not more than a total of 10 percent, by count, of the avocados in any lot may fail to meet the requirements of this grade: Provided, That not more than one-half of this amount, or 5 percent, shall be allowed for avocados affected by decay or seriously damaged by anthracnose, including therein not more than 1 percent for avocados affected by decay. (See §§ 51.3055 and 51.3056.)
                
                
                  § 51.3053
                  U.S. No. 3.
                  “U.S. No. 3” consists of avocados of similar varietal characteristics which are mature but not overripe, which are not badly misshapen, and which are free from decay and are free from serious damage caused by anthracnose and are free from very serious damage caused by freezing injury, bruises, cuts or other skin breaks, pulled stems, russeting or similar discoloration, scars or scab, sunburn, sunscald or sprayburn, cercospora spot, other disease, insects, dirt or mechanical or other means.
                  (a) Tolerances. In order to allow for variations incident to proper grading and handling, not more than a total of 10 percent, by count, of the avocados in any lot may fail to meet the requirements of this grade, including therein not more than 2 percent for avocados affected by decay. (See §§ 51.3055 and 51.3056.)
                
              
              
                Unclassified
                
                  § 51.3054
                  Unclassified.
                  “Unclassified” consists of avocados which have not been classified in accordance with any of the foregoing grades. The term “unclassified” is not a grade within the meaning of these standards, but is provided as a designation to show that no grade has been applied to the lot.
                
              
              
                Standard Pack
                
                  § 51.3055
                  Standard pack.
                  (a) The avocados shall be packed in accordance with good commercial practice and the pack shall be at least fairly tight. The weight of the smallest fruit in any container shall be not less than 75 percent of the weight of the largest fruit in the container. Size of the avocados may be specified by count.

                  (b) In order to allow for variations incident to proper sizing and packing, not more than 5 percent, by count, of the avocados in any container may weigh less than 75 percent of the weight of the largest fruit: Provided, That no fruit in any container shall weigh less than 60 percent of the weight of the largest fruit in the container. In addition, not more than 5 percent of the containers in any lot may fail to meet the requirement as to tightness of pack.
                
              
              
                Application of Tolerances
                
                  § 51.3056
                  Application of tolerances.

                  (a) The contents of individual packages in the lot, based on sample inspection, are subject to the following limitations: Provided, That the averages for the entire lot are within the tolerances specified for the grade:
                  (1) For packages which contain more than 20 avocados and a tolerance of 10 percent or more is provided, individual packages in any lot shall have not more than one and one-half times the tolerance specified. For packages which contain more than 20 avocados and a tolerance of less than 10 percent is provided, individual packages in any lot shall have not more than double the tolerance specified, except that at least one defective and one off-size specimen may be permitted in any package; and,
                  (2) For packages which contain 20 avocados or less, individual packages shall have not more than double the tolerance specified, except that at least one defective and one off-size specimen may be permitted in any package.
                
              
              
                Definitions
                
                  § 51.3057
                  Similar varietal characteristics.
                  
                    Similar varietal characteristics means that the avocados in any container are similar in shape, texture, and color of skin and flesh.
                
                
                  § 51.3058
                  Mature.
                  
                    Mature means that the avocado has reached a stage of growth which will insure a proper completion of the ripening process.
                
                
                  § 51.3059
                  Overripe.
                  
                    Overripe means that the avocado is dead ripe with flesh soft or discolored and past commercial use.
                
                
                  § 51.3060
                  Well formed.
                  
                    Well formed means that the avocado has the normal shape characteristic of the variety.
                
                
                  § 51.3061
                  Clean.
                  
                    Clean means that the avocado is practically free from dirt, staining or other foreign material.
                
                
                  § 51.3062
                  Well colored.
                  
                    Well colored means that the avocado has the color characteristic of the variety.
                
                
                  § 51.3063
                  Well trimmed.
                  
                    Well trimmed means that the stem, when present, is cut off fairly smoothly at a point not more than one-fourth inch beyond the shoulder of the avocado.
                
                
                  § 51.3064
                  Damage.
                  
                    Damage means any defect which materially affects the appearance, or the edible or shipping quality of the individual fruit, or the general appearance of the avocados in the container. Any one of the following defects, or any combination of defects the seriousness of which exceeds the maximum allowed for any one defect, shall be considered as damage:
                  (a) Cuts or other skin breaks when not healed and penetrating beneath the epidermis or the aggregate area exceeds that of a rectangle 1 inch in length and one-eighth inch in width, or when healed and the appearance is materially affected;
                  (b) Pulled stems when the exposed stem cavity is excessively deep, or when skin surrounding the stem cavity is more than slightly torn;
                  (c) Russeting or similar discoloration when the appearance of the avocado is affected to a greater extent than that of an avocado which has light brown surface discoloration aggregating 10 percent of the fruit surface;
                  (d) Scars or scab when the appearance of the avocado is affected to a greater extent than that of an avocado which has light brown superficial, fairly smooth scars aggregating 10 percent of the fruit surface;
                  (e) Sunburn when the appearance of the avocado is affected to a greater extent than that of an avocado which has greenish-yellow colored sunburn aggregating 10 percent of the fruit surface; and,
                  (f) Sunscald or sprayburn when not well healed, or when soft, or when the appearance of the avocado is affected to a greater extent than that of an avocado which has light brown, superficial scars aggregating 10 percent of the fruit surface.
                
                
                  § 51.3065
                  Fairly well formed.
                  
                    Fairly well formed means that the avocado may be slightly abnormal in shape but not to the extent that the appearance is seriously affected.
                
                
                  § 51.3066
                  Fairly well colored.
                  
                    Fairly well colored means that the avocado shows a shade of color which is fairly characteristic of the variety.
                
                
                  § 51.3067
                  Serious damage.
                  
                    Serious damage means any defect which seriously affects the appearance, or the edible or shipping quality of the individual fruit, or the general appearance of the avocados in the container. Any one of the following defects, or any combination of defects the seriousness of which exceeds the maximum allowed for any one defect, shall be considered as serious damage:
                  (a) Anthracnose when any spot exceeds the area of a circle one-fourth inch in diameter, or when more than 3 spots each of which exceeds the area of a circle three-sixteenths inch in diameter;
                  (b) Cuts or other skin breaks when not healed and penetrating into the flesh of the fruit, or the aggregate area exceeds that of a rectangle 1 inch in length and one-fourth inch in width, or when healed and the appearance is seriously affected;
                  (c) Pulled stems when the skin surrounding the exposed stem cavity is torn more than an aggregate area of a circle one-fourth inch in diameter, or when the flesh is torn;
                  (d) Russeting or similar discoloration when the appearance of the avocado is affected to a greater extent than that of an avocado which has light brown surface discoloration aggregating 25 percent of the fruit surface;
                  (e) Scars or scab when the appearance of the avocado is affected to a greater extent than that of an avocado which has light brown superficial fairly smooth scars aggregating 25 percent of the fruit surface;
                  (f) Sunburn when the appearance of the avocado is affected to a greater extent than that of an avocado which has greenish-yellow colored sunburn aggregating 25 percent of the fruit surface;
                  (g) Sunscald or sprayburn when not well healed, or when soft, or when the appearance of the avocado is affected to a greater extent than that of an avocado which has light brown superficial, fairly smooth scars aggregating 25 percent of the fruit surface; and
                  (h) Cercospora spot when any spot exceeds the area of a circle one-fourth inch in diameter, or when more than 3 spots each of which exceeds the area of a circle three-sixteenths inch in diameter, or when the aggregate area of all spots exceeds the area of a circle 1 inch in diameter.
                
                
                  
                  § 51.3068
                  Badly misshapen.
                  
                    Badly misshapen means that the avocado is so badly curved, constricted, pointed or otherwise deformed that the appearance is very seriously affected.
                
                
                  § 51.3069
                  Very serious damage.
                  
                    Very serious damage means any defect which very seriously affects the appearance, or the edible or shipping quality of the avocado. Any one of the following defects, or any combination of defects the seriousness of which exceeds the maximum allowed for any one defect, shall be considered as very serious damage:
                  (a) Cuts or other skin breaks when not healed and penetrating into the flesh of the fruit, or any skin break very seriously affecting the appearance, or the edible or shipping quality;
                  (b) Pulled stems when the skin surrounding the exposed stem cavity is torn more than an aggregate area of a circle one-half inch in diameter, or when the flesh is torn;
                  (c) Russeting or similar discoloration when the appearance of the avocado is affected to a greater extent than that of an avocado which has light brown surface discoloration aggregating 50 percent of the fruit surface;
                  (d) Scars or scab when the appearance of the avocado is affected to a greater extent than that of an avocado which has light brown superficial, fairly smooth scars aggregating 50 percent of the fruit surface;
                  (e) Sunburn when the appearance of the avocado is affected to a greater extent than that of an avocado which has greenish-yellow colored sunburn aggregating 50 percent of the fruit surface; and,
                  (f) Sunscald or sprayburn when not well healed, or when the appearance of the avocado is affected to a greater extent than that of an avocado which has light brown superficial, fairly smooth scars aggregating 50 percent of the fruit surface.
                
              
            
            
              Subpart—United States Standards for Grades of Bermuda-Granex-Grano Type Onions
              
                Source:
                60 FR 46980, Sept. 8, 1995, unless otherwise noted.
              
              
                Grades
                
                  § 51.3195
                  U.S. No. 1.
                  
                    U.S. No. 1 consists of onions which meet the following requirements:
                  (a) Basic requirements:
                  (1) Similar varietal characteristics, except color when designated as a specialty or mixed pack;
                  (2) Mature;
                  (3) Fairly firm; and,
                  (4) Fairly well shaped.
                  (b) Free from:
                  (1) Decay;
                  (2) Wet sunscald;
                  (3) Doubles; and,
                  (4) Bottlenecks.
                  (c) Free from damage caused by:
                  (1) Seedstems;
                  (2) Splits;
                  (3) Dry sunken areas;
                  (4) Sunburn;
                  (5) Sprouting;
                  (6) Staining;
                  (7) Dirt or foreign material;
                  (8) Mechanical;
                  (9) Tops;
                  (10) Roots;
                  (11) Translucent scales;
                  (12) Watery scales;
                  (13) Moisture;
                  (14) Disease;
                  (15) Insects; and,
                  (16) Other means.
                  (d) For size and tolerances see §§ 51.3198 and 51.3199.
                  [60 FR 46980, Sept. 8, 1995, as amended at 79 FR 63294, Oct. 23, 2014]
                
                
                  § 51.3196
                  U.S. Combination.
                  
                    U.S. Combination consists of a combination of U.S. No. 1 and U.S. No. 2 onions: Provided, That at least 50 percent, by weight, of the onions in each lot meet the requirements of U.S. No. 1 grade. (See §§ 51.3198 and 51.3199.)
                
                
                  § 51.3197
                  U.S. No. 2.
                  
                    U.S. No. 2 consists of onions which meet the following requirements:
                  (a) Basic requirements:
                  (1) Similar varietal characteristics, except color when designated as a specialty or mixed pack;
                  (2) Not soft or spongy.
                  (b) Free from:
                  (1) Decay;
                  (2) Wet sunscald; and,
                  (3) Bottlenecks.
                  
                  (c) Free from serious damage caused by:
                  (1) Seedstems;
                  (2) Dry sunken areas;
                  (3) Sprouting;
                  (4) Staining;
                  (5) Dirt or other foreign material;
                  (6) Mechanical;
                  (7) Watery scales;
                  (8) Insects;
                  (9) Disease; and,
                  (10) Other means.
                  (d) For size and tolerances see §§ 51.3198 and 51.3199.
                  [60 FR 46980, Sept. 8, 1995, as amended at 79 FR 63295, Oct. 23, 2014]
                
              
              
                Size Classifications
                
                  § 51.3198
                  Size classifications.

                  Size shall be specified in connection with the grade in terms of minimum diameter, range in diameter, minimum diameter with a percentage of a certain size or larger, or in accordance with one of the size classifications listed below: Provided, that unless otherwise specified, onions shall not be less than 11/2 inches in diameter, with 60 percent or more 2 inches or larger in diameter.
                  
                    
                      Size designation
                      Minimum diameter
                      Inches
                      Millimeters
                      Maximum diameter
                      Inches
                      Millimeters
                    
                    
                      Small
                      1
                      25.4
                      21/4
                      
                      57.2
                    
                    
                      Repacker/Prepacker 1
                      
                      13/4
                      
                      44.5
                      3
                      76.2
                    
                    
                      Medium
                      2
                      50.8
                      31/4
                      
                      82.6
                    
                    
                      Large or Jumbo
                      3
                      76.2
                      (2)
                    
                    
                      Colossal
                      33/4
                      
                      95.3
                      (2)
                    
                    
                      1 In addition to the sizes specified, a lot of onions designated as Repacker or Prepacker shall contain at least 60 percent or more 2 inches or larger in diameter.
                    
                      2 No requirement.
                  
                
              
              
                Tolerances
                
                  § 51.3199
                  Tolerances.
                  In order to allow for variations incident to proper grading and handling in each of the foregoing grades the following tolerances, by weight, are provided as specified:
                  (a) For defects:
                  (1) U.S. No. 1 and U.S. No. 2 grades. Not more than 10 percent of the onions in a lot may fail to meet the requirements of these grades, but not more than one-fifth of this tolerance, or 2 percent, may be allowed for onions which are affected by decay or wet sunscald.
                  (2) U.S. Combination grade. When applying the foregoing tolerances to this grade no part of any tolerance shall be allowed to reduce, for the lot as a whole, the 50 percent of onions of the U.S. No. 1 grade, but individual containers shall have not less than 40 percent of the U.S. No. 1 grade.
                  (b) For size:
                  (1) Not more than 5 percent of the onions in a lot may be smaller than the minimum diameter specified. In addition, not more than 10 percent of the onions in a lot may be larger than the maximum diameter specified.

                  (2) When a percentage of the onions is specified to be a certain size and larger, individual packages containing more than 10 pounds may have not less than one-half of the percentage specified: Provided, that the entire lot averages within the percentage specified.
                
              
              
                Samples for Grade and Size Determination
                
                  § 51.3200
                  Samples for grade and size determination.
                  Individual samples shall consist of at least 20 pounds for onions packed to meet larger than 21/4 inches maximum diameter. When individual packages contain 20 pounds or more and the onions are packed for Large or Jumbo size or larger the package shall be the sample. When individual packages contain less than 20 pounds, a sufficient number of adjoining packages are opened to provide at least a 20 pound sample, except that for onions packed to meet 21/4 inches maximum diameter or smaller, the sample may consist of either 20 pounds or the individual package.
                
              
              
                
                Application of Tolerances
                
                  § 51.3201
                  Application of tolerances.
                  Individual samples are subject to the following limitations:

                  (a) Samples which contain more than 20 pounds shall have not more than one and one half times a specified tolerance of 10 percent or more, and not more than double a specified tolerance of less than 10 percent, except that at least one defective and one off-size onion may be permitted in any sample: Provided, that en-route or at destination when onions in containers of 50 pounds or more are packed to a minimum size of 3 inches or larger not more than three onions or more than 4 percent (whichever is the larger amount) may be affected by decay or wet sunscald: And provided further, that the averages for the entire lot are within the tolerances specified for the grade; and,

                  (b) Samples which contain 20 pounds or less shall have not more than double the tolerance specified, except that at least one defective and one off-size onion may be permitted in any sample: Provided, that the averages for the entire lot are within the tolerances specified for the grade.
                
              
              
                Definitions
                
                  § 51.3202
                  Similar varietal characteristics.
                  
                    Similar varietal characteristics means that the onions in any container are similar in color, shape and character of growth.
                
                
                  § 51.3203
                  Mature.
                  
                    Mature means that the onion is fairly well cured, and at least fairly firm.
                
                
                  § 51.3204
                  Fairly firm.
                  
                    Fairly firm means that the onion may yield slightly to moderate pressure but is not appreciably soft or spongy.
                
                
                  § 51.3205
                  Fairly well shaped.
                  
                    Fairly well shaped means that the onion shows the characteristic shape, not appreciably three-, four- or five-sided, thick necked or badly pinched.
                
                
                  § 51.3206
                  Wet sunscald.
                  
                    Wet sunscald means any sunscald which is soft, mushy, sticky or wet.
                
                
                  § 51.3207
                  Doubles.
                  
                    Doubles means onions which have developed more than one distinct bulb joined only at the base.
                
                
                  § 51.3208
                  Bottlenecks.
                  
                    Bottlenecks means onions which have abnormally thick necks with only fairly well developed bulbs.
                
                
                  § 51.3209
                  Damage.
                  
                    Damage unless otherwise specifically defined in this section, means any defect which materially affects the appearance, or the edible or shipping quality of the onions. Any one of the following defects, or combination of defects the seriousness of which exceeds the maximum allowed for any one defect, shall be considered as damage:
                  (a) Seedstems which are tough or woody, or which are more than 1/4 inch in diameter;
                  (b) Splits when well cured onions are not practically covered by an outer scale, or when fairly well cured onions are not completely covered by one outer scale;
                  (c) Dry sunken areas when the affected areas exceed the equivalent to that of a circle 1/2 inch in diameter on an onion 23/4 inches in diameter which does not have the outer papery scale covering the affected areas or when the affected areas exceed the equivalent to that of a circle 3/4 inch in diameter on an onion 23/4 inches in diameter which has the outer papery scale covering the affected areas. Correspondingly lesser or greater areas are allowed on smaller or larger onions;
                  (d) Sunburn when dark green in color and affecting an area equivalent to that of a circle 1 inch in diameter on an onion 23/4 inches in diameter or correspondingly smaller or larger areas on smaller or larger onions, or when medium to light green in color and affecting more than 10 percent of the surface of the onion;

                  (e) Sprouting when any sprout is visible, or when concealed within the neck scales and are more than 3/4 inch in length on an onion 2 inches or larger in diameter, or proportionately shorter on smaller onions;
                  (f) Staining, dirt or other foreign material when more than 20 percent of the onions in a yellow, brown or red lot, or more than 15 percent of the onions in a white lot are appreciably stained. Onions with adhering dirt or other foreign matter shall be judged on the same basis as stained onions;
                  (g) Mechanical when any cut extends deeper than one fleshy scale, or when any bruise breaks a fleshy scale;
                  (h) Tops when more than 30 percent of the onions in a lot have tops 3 inches or more in length;
                  (i) New roots when most roots on an individual onion have grown to a length of 1 inch or more;
                  (j) Dry roots when practically all roots are 2 inches or more in length;
                  (k) Translucent scales when more than the equivalent of two entire outer fleshy scales have a watersoaked condition; and,
                  (l) Watery scales when more than the equivalent of the entire outer fleshy scale is affected by an off-color, watersoaked condition. The off-color must be of some shade of brown or yellow.
                
                
                  § 51.3210
                  Serious damage.
                  
                    Serious damage unless otherwise specifically defined in this section, means any defect which seriously affects the appearance, or the edible or shipping quality of the onions. Any one of the following defects, or any combination of defects the seriousness of which exceeds the maximum allowed for any one defect, shall be considered as serious damage:
                  (a) Seedstems when more than 1/2 inch in diameter;
                  (b) Dry sunken areas when extending deeper than one fleshy scale, or when affecting an area equivalent to that of a circle 1 inch in diameter on an onion 23/4 inches in diameter, or correspondingly lesser or greater areas on smaller or larger onions;
                  (c) Sprouting when any visible sprout is more than 1/2 in length;
                  (d) Staining, dirt or foreign material when more than 25 percent of the onions in any lot are badly stained. Onions with adhering dirt or other foreign matter shall be judged on the same basis as stained onions;
                  (e) Mechanical when any cut extends deeper than two fleshy scales, or when cuts seriously damage the appearance of the onion; and,
                  (f) Watery scales when more than the equivalent of two entire outer fleshy scales are affected by an off-colored, watersoaked condition. The off-color must be of some shade of brown or yellow.
                
                
                  § 51.3211
                  Diameter.
                  
                    Diameter means the greatest dimension of the onion at right angles to a line running from the stem to the root.
                
              
              
                Metric Conversion Table
                
                  § 51.3212
                  Metric conversion table.
                  
                    
                      Inches
                      Millimeters (mm)
                    
                    
                      
                        1/8
                      
                      3.2
                    
                    
                      
                        1/4
                      
                      6.4
                    
                    
                      
                        3/8
                      
                      9.5
                    
                    
                      
                        1/2
                      
                      12.7
                    
                    
                      
                        5/8
                      
                      15.9
                    
                    
                      
                        3/4
                      
                      19.1
                    
                    
                      
                        7/8
                      
                      22.2
                    
                    
                      1
                      25.4
                    
                    
                      11/4
                      
                      31.8
                    
                    
                      11/2
                      
                      38.1
                    
                    
                      13/4
                      
                      44.5
                    
                    
                      2
                      50.8
                    
                    
                      21/2
                      
                      63.5
                    
                    
                      23/4
                      
                      69.9
                    
                    
                      3
                      76.2
                    
                    
                      31/2
                      
                      88.9
                    
                    
                      4
                      101.6
                    
                  
                
              
            
            
              Subpart—United States Standards for Grades of Potatoes for Processing 1
              
              
                Source:
                48 FR 10802, Mar. 15, 1983, unless otherwise noted.
                
              
              
                
                  1 Compliance with the provisions of these standards shall not excuse failure to comply with provisions of applicable Federal or State laws.
              
              
                § 51.3410
                Grades.
                (a) “U.S. No. 1 Processing” consists of potatoes which meet the following requirements:
                (1) Basic requirements:
                (i) Similar varietal characteristics;
                (ii) Moderately firm; and,
                (iii) Fairly well shaped.
                (2) Free from:
                
                (i) Freezing or freezing injury;
                (ii) Blackheart;
                (iii) Late Blight Tuber Rot;
                (iv) Southern Bacterial Wilt;
                (v) Bacterial Ring Rot;
                (vi) Insects, worms or larvae;
                (vii) Soft rot and wet breakdown; and,
                (viii) Loose sprouts, dirt and foreign material.
                (3) Free from damage by any cause.
                (4) Size. Unless otherwise specified, individual potatoes shall be not less than 2 inches in diameter or 4 ounces in weight. Percentage(s) of a larger size(s) and/or a maximum size may be specified.
                (b) “U.S. No. 2 Processing” consists of potatoes or usable pieces of potatoes which meet the following requirements:
                (1) Basic requirements:
                (i) Similar varietal characteristics;
                (ii) Moderately firm; and,
                (iii) Not seriously misshapen.
                (2) Free from:
                (i) Freezing or freezing injury;
                (ii) Blackheart;
                (iii) Late Blight Tuber Rot;
                (iv) Southern Bacterial Wilt;
                (v) Bacterial Ring Rot;
                (vi) Insects, worms or larvae;
                (vii) Soft rot and wet breakdown; and,
                (viii) Loose sprouts, dirt and foreign material.
                (3) Free from serious damage by any cause.
                (4) Size. Unless otherwise specified, whole potatoes shall be not less than 11/2 inches in diameter, or usable pieces shall be not less than 4 ounces in weight. Percentage(s) of a larger size(s) and/or maximum size may be specified.
              
              
                § 51.3411
                Usable piece.
                “Usable Piece” means that portion of the potato remaining after trimming, or as it occurs in the sample:
                (a) Not have any unusable material;
                (b) Unless otherwise specified, weigh at least 4 ounces; and,
                (c) Must have at least 50% of peel remaining after trimming.
              
              
                § 51.3412
                Unusable material.
                “Unusable Material” consists of defective portions of potatoes, and potatoes which are frozen, affected by freezing injury, soft rot, wet breakdown, insects, worms, larvae, Blackheart, Late Blight Tuber Rot, Southern Bacterial Wilt, Bacterial Ring Rot, or which are seriously damaged by internal defects.
              
              
                § 51.3413
                Size.
                (a) The minimum size, maximum size or range in size may be specified in connection with the grade in terms of diameter or weight.
                (b) Diameter means the greatest dimension in terms of inches or fractions of an inch measured at right angles to the longitudinal axis, without regard to the position of the stem-end.
                (c) Weight means the minimum or maximum weight measured in terms of whole ounces. When a maximum weight is specified, the potato shall not be considered as oversize until it weighs the next higher ounce.
              
              
                § 51.3414
                Application of standards.
                In the application of these standards to determine the percentages of potatoes in any lot which meet the requirements of the respective grades or size categories, tolerances do not apply. However, for lots which are graded or pre-sorted for size or quality, offered for inspection and required to meet one of the grades, the following tolerances, by weight, are provided:
                (a) For defects:
                (1) U.S. No. 1 Processing. 10 percent for potatoes which fail to meet the requirements of this grade including not more than one-half of this tolerance, or 5 percent, for serious damage by any means, including therein not more than 2 percent for potatoes which are frozen or affected by soft rot or wet breakdown.
                (2) U.S. No. 2 Processing. 10 percent for potatoes which fail to meet the requirements of this grade including not more than one-half of this tolerance, or 5 percent, for potatoes which are seriously damaged by internal defects occurring entirely within the vascular ring, including therein not more than 2 percent for potatoes which are frozen or affected by soft rot or wet breakdown.
                (b) For loose sprouts, dirt and foreign material: 2 percent.
                (c) For off-size:
                
                (1) Undersize. 3 percent when the minimum size specified is less than 21/4 inches in diameter or less than 5 ounces in weight; and 5 percent when the minimum size specified is 21/4 inches or more in diameter or 5 ounces or more in weight.
                (2) Oversize. 10 percent.
              
              
                § 51.3415
                Definitions.
                
                  Similar varietal characteristics means that the potatoes in any lot have the same general shape, color, and character of skin and color of flesh.
                
                  Fairly well shaped means that the potato is not materially pointed, dumbbell-shaped, or otherwise deformed. 2
                  
                
                
                  
                    2 USDA Visual Aid, POT-L 1 Jan 81. This publication may be examined in the Fruit and Vegetable Division, Fresh Products Branch, AMS, U.S. Department of Agriculture, South Building, Washington, DC 20250, or any field office of the Fresh Fruit and Vegetable Inspection Service. Copies of this visual aid may be purchased from the John Henry Company, P.O. Box 17099, Lansing, MI 48901 or United Fresh Fruit and Vegetable Association, N. Washington at Madison, Alexandria, VA 22314.
                
                
                  Moderately firm means that the potato is not seriously shriveled or flabbly. 2
                
                
                  Not seriously misshapen means that the potato is not seriously deformed and causing more than 10% waste when determining the non-peelable area directly due to shape.
                
                  Soft rot or wet breakdown means any soft, mushy or leaky condition of the tissue such as Leak, slimy soft rot, wet type Fusarium Tuber Rot, or wet breakdown following freezing injury or heat injury.
                
                  Loose sprouts, dirt and foreign material means unattached sprouts or sprouts that become detached during the grading of the sample, stems, vines, adhering dirt, loose dirt, stones, trash and other extraneous material.
                
                  Damage means any defect listed in § 51.3416, or an equally objectionable variation of any one of these defects, any other defect, or any combination of defects, which cannot be removed without a loss of more than 5 percent of the total weight of the potato.
                
                  Serious Damage means any defect listed in § 51.3416, or an equally objectionable variation of any of these defects, any other defect, or any combination of defects, which cannot be removed without a loss of more than 10 percent of the total weight of the potato.
                
                  External Defects are defects which can be detected externally. Cutting may be required to determine the extent of the injury.
                
                  Internal Defects are defects which cannot be detected without cutting the potato.
              
              
                § 51.3416
                Classification of defects.
                
                  External Defects
                  
                    Defects
                    Maximum allowed for U.S. No. 1 processing
                    Maximum allowed for U.S. No. 2 processing
                  
                  
                    Air cracks
                    5% waste
                    10% waste.
                  
                  
                    Blackleg
                    5% waste
                    10% waste.
                  
                  
                    Bruises
                    5% waste
                    10% waste
                  
                  
                    Cuts
                    Smooth, not more than 10% of surface
                    Smooth, not more than 1/3 of surface.
                  
                  
                    Enlarged lenticels, discolored or sunken
                    5% waste
                    10% waste.
                  
                  
                    Flea Beetle
                    5% waste
                    10% waste
                  
                  
                    Folded end
                    5% waste
                    10% waste.
                  
                  
                    Fusarium tuber rot
                    5% waste
                    10% waste.
                  
                  
                    Grass, wireworm
                    5% waste
                    10% waste.
                  
                  
                    Greening, light
                    5% waste
                    10% waste.
                  
                  
                    Growth cracks
                    See Footnote No. 2
                    10% waste.
                  
                  
                    Grub
                    5% waste
                    10% waste.
                  
                  
                    Ingrown sprouts
                    5% waste
                    10% waste.
                  
                  
                    Nematodes
                    5% waste
                    10% waste.
                  
                  
                    Rhizoctonia, solid or thick mounded
                    Not more than 10% of surface
                    Not more than 25% of surface.
                  
                  
                    Rodent, bird damage
                    5% waste
                    10% waste.
                  
                  
                    Scab, pitted
                    5% waste
                    10% waste.
                  
                  
                    Scab, russet
                    25% of surface or 5% waste
                    50% of surface or 10% waste.
                  
                  
                    Scab, surface
                    25% of surface or 5% waste
                    50% of surface or 10% waste.
                  
                  
                    Scab, surface (elephant hide).
                    10% of surface or 5% waste
                    25% of surface or 10% waste.
                  
                  
                    Second growth
                    5% waste
                    10% waste.
                  
                  
                    Scaling, surface cracks—when cracked, thick and has depth
                    10% of surface or 5% waste
                    25% of surface or 10% waste.
                  
                  
                    Sunburn
                    5% waste
                    10% waste.
                  
                  
                    Sunken discolored areas
                    5% waste
                    10% waste.
                  
                
                
                
                  Internal Defects
                  
                    Defects
                    Maximum allowed for U.S. No. 1 processing
                    Maximum allowed for U.S. No. 2 processing
                  
                  
                    Occurring outside of or not entirely confined to the vascular ring
                  
                  
                    Internal Black Spot, Internal Discoloration, Vascular Browning, Fusarium Wilt, Net Necrosis, Other Necrosis, Stem End Browning
                    5% waste
                    10% waste.
                  
                  
                    Occurring entirely within the vascular ring
                  
                  
                    Hollow Heart or Hollow Heart with Discoloration
                    Area affected not to exceed that of a circle 7/8 inch in diameter in a 10 ounce potato. 1
                    
                    Area affected not to exceed that of a circle 11/4 inches in diameter in a 10 ounce potato. 1
                    
                  
                  
                    Light Brown Discoloration (Brown Center)
                    Area affected not to exceed that of a circle 7/8 inch in diameter in a 10 ounce potato. 1
                    
                    Area affected not to exceed that of a circle 11/4 inches in diameter in a 10 ounce potato. 1
                    
                  
                  
                    Internal Brown Spot and similar discoloration (Heat Necrosis)
                    Not more than the equivalent of 3 scattered spots 1/8 inch in diameter in a potato 6 ounces in weight or 21/2 inches in diameter, or correspondingly lesser or greater number of spots in smaller or larger potatoes
                    Not more than the equivalent of 6 scattered spots 1/8 inch in diameter in a potato 6 ounces in weight or 21/2 inches in diameter or correspondingly lesser or greater number of spots in smaller or larger potatoes.
                  
                  
                    1 Note: Or correspondingly lesser or greater areas in smaller or larger potatoes.
                
              
              
                § 51.3417
                Optional test for specific gravity.
                Tests to determine specific gravity shall be made in accordance with the procedures set forth in this section.
                (a) The potatoes used for such determinations shall be:
                (1) Taken at random from a composite sample drawn from containers representative of the lot.
                (2) A comparable sample from a bulk load or storage bin.
                (3) From a portion of the divided sample initially drawn or submitted for determination of grade or contract compliance.
                (4) Representative of the lot with respect to size and quality.
                The specific gravity for any lot of potatoes shall be the average of at least 3 corrected readings on separate tests from the composite sample. Specific gravity may also be determined, if requested, in accordance with size classifications or weighted value in proportion to size and/or grade separations in the lot.
                (b) Specific gravity shall be determined by either;
                (1) Calculation from the weights of the sample in air and in water made with USDA approved equipment. The reading obtained from each test shall be corrected for temperature variations using Table I.
                (2) A hydrometer specifically designed for determining the specific gravity of potatoes. 3
                  
                
                
                  
                    3 The hydrometer is available from the Potato Chip/Snack Food Association, Crystal Square-3, Suite 903, 1735 Jefferson Davis Highway, Arlington, VA 22202.
                

                The pulp temperature of the potatoes and the temperature of water shall be recorded immediately before testing and the specific gravity reading corrected using Table I.
                
                
                  Table I—Correction Factors for Specific Gravity of Potatoes 4
                  
                  [Corrected to zero at 50 °F potato temperature and 50 °F water temperature]
                  
                     
                    Water temperature (degrees Fahrenheit)
                    38°
                    40°
                    45°
                    50°
                    55°
                    60°
                    65°
                    70°
                    75°
                    80°
                  
                  
                    Potato temperature:
                  
                  
                    38°
                    −0.0021
                    −0.0020
                    −0.0018
                    −0.0018
                    −0.0020
                    −0.0023
                    −0.0029
                    −0.0038
                    −0.0047
                    −0.0056
                  
                  
                    40°
                    −.0017
                    −.0016
                    −.0014
                    −.0014
                    −.0016
                    −.0019
                    −.0025
                    −.0034
                    −.0043
                    −.0052
                  
                  
                    45°
                    −.0009
                    −.0008
                    −.0008
                    −.0006
                    −.0008
                    −.0011
                    −.0017
                    −.0026
                    −.0035
                    −.0044
                  
                  
                    50°
                    −.0003
                    −.0002
                    0000
                    0000
                    −.0002
                    −.0005
                    −.0011
                    −.0020
                    −.0029
                    −.0038
                  
                  
                    55°
                    +.0001
                    +.0002
                    +.0004
                    +.0004
                    +.0002
                    −.0001
                    −.0007
                    −.0016
                    −.0025
                    −.0034
                  
                  
                    60°
                    +.0004
                    +.0005
                    +.0007
                    +.0007
                    +.0005
                    +.0002
                    −.0004
                    −.0013
                    −.0022
                    −.0031
                  
                  
                    65°
                    +.0005
                    +.0006
                    +.0008
                    +.0008
                    +.0006
                    +.0003
                    −.0003
                    −.0012
                    −.0021
                    −.0030
                  
                  
                    70°
                    +.0006
                    +.0007
                    +.0009
                    +.0009
                    +.0007
                    +.0004
                    −.0002
                    −.0011
                    −.0020
                    −.0029
                  
                  
                    75°
                    +.0007
                    +.0008
                    +.0010
                    +.0010
                    +.0008
                    +.0005
                    −.0001
                    −.0010
                    −.0019
                    −.0028
                  
                  
                    80°
                    +.0008
                    +.0009
                    +.0011
                    +.0011
                    +.0009
                    +.0006
                    0000
                    −.0009
                    −.0018
                    −.0027
                  
                  
                    85°
                    +.0009
                    +.0010
                    +.0012
                    +.0012
                    +.0010
                    +.0007
                    +.0001
                    −.0008
                    −.0017
                    −.0026
                  
                  
                    90°
                    +.0010
                    +.0011
                    +.0013
                    +.0013
                    +.0011
                    +.0008
                    +.0002
                    −.0007
                    −.0016
                    −.0025
                  
                  
                    95°
                    +.0011
                    +.0012
                    +.0014
                    +.0014
                    +.0012
                    +.0009
                    +.0003
                    −.0006
                    −.0015
                    −.0024
                  
                  
                    100°
                    +.0012
                    +.0013
                    +.0015
                    +.0015
                    +.0013
                    +.0010
                    +.0004
                    −.0005
                    −.0014
                    −.0023
                  
                  
                    4 To apply correction factor, change actual specific gravity reading by adding or subtracting the appropriate factor according to the plus or minus sign.
                
                
                When requested to convert the weight in water of 5000 gram samples used in the weight in air versus weight in water method of specific gravity determinations, the conversion to total solids shall be based on Table II.
                
                  Table II—Specific Gravity Conversion Chart for 5,000 Grams of Potatoes
                  
                    Water weight
                    Specific gravity
                    Total solids
                  
                  
                    300
                    1.0638
                    17.2
                  
                  
                    310
                    1.0661
                    17.7
                  
                  
                    320
                    1.0684
                    18.2
                  
                  
                    322
                    1.0688
                    18.3
                  
                  
                    324
                    1.0693
                    18.4
                  
                  
                    326
                    1.0697
                    18.5
                  
                  
                    328
                    1.0702
                    18.6
                  
                  
                    330
                    1.0707
                    18.7
                  
                  
                    332
                    1.0711
                    18.8
                  
                  
                    334
                    1.0716
                    18.9
                  
                  
                    336
                    1.0720
                    19.0
                  
                  
                    338
                    1.0725
                    19.1
                  
                  
                    340
                    1.0730
                    19.2
                  
                  
                    342
                    1.0734
                    19.3
                  
                  
                    344
                    1.0739
                    19.4
                  
                  
                    346
                    1.0743
                    19.5
                  
                  
                    348
                    1.0748
                    19.6
                  
                  
                    350
                    1.0753
                    19.7
                  
                  
                    352
                    1.0757
                    19.8
                  
                  
                    354
                    1.0762
                    19.9
                  
                  
                    356
                    1.0766
                    20.0
                  
                  
                    358
                    1.0771
                    20.1
                  
                  
                    360
                    1.0776
                    20.2
                  
                  
                    362
                    1.0780
                    20.3
                  
                  
                    364
                    1.0785
                    20.4
                  
                  
                    366
                    1.0790
                    20.5
                  
                  
                    368
                    1.0794
                    20.6
                  
                  
                    370
                    1.0799
                    20.7
                  
                  
                    372
                    1.0804
                    20.8
                  
                  
                    374
                    1.0808
                    20.9
                  
                  
                    376
                    1.0813
                    21.0
                  
                  
                    378
                    1.0818
                    21.1
                  
                  
                    380
                    1.0822
                    21.2
                  
                  
                    382
                    1.0827
                    21.3
                  
                  
                    384
                    1.0832
                    21.4
                  
                  
                    386
                    1.0836
                    21.5
                  
                  
                    388
                    1.0841
                    21.6
                  
                  
                    390
                    1.0846
                    21.7
                  
                  
                    392
                    1.0851
                    21.8
                  
                  
                    394
                    1.0855
                    21.9
                  
                  
                    396
                    1.0860
                    22.0
                  
                  
                    398
                    1.0865
                    22.1
                  
                  
                    400
                    1.0870
                    22.2
                  
                  
                    402
                    1.0874
                    22.3
                  
                  
                    404
                    1.0879
                    22.4
                  
                  
                    406
                    1.0884
                    22.5
                  
                  
                    408
                    1.0888
                    22.6
                  
                  
                    410
                    1.0893
                    22.7
                  
                  
                    412
                    1.0898
                    22.8
                  
                  
                    414
                    1.0903
                    22.9
                  
                  
                    416
                    1.0908
                    23.0
                  
                  
                    418
                    1.0912
                    23.1
                  
                  
                    420
                    1.0917
                    23.2
                  
                  
                    422
                    1.0922
                    23.4
                  
                  
                    424
                    1.0926
                    23.5
                  
                  
                    426
                    1.0931
                    23.6
                  
                  
                    428
                    1.0936
                    23.7
                  
                  
                    430
                    1.0941
                    23.8
                  
                  
                    432
                    1.0946
                    23.9
                  
                  
                    440
                    1.0965
                    24.4
                  
                  
                    450
                    1.0989
                    24.9
                  
                  
                    460
                    1.1013
                    25.4
                  
                  
                    470
                    1.1040
                    26.0
                  
                
                Whenever the recorded water weight for an individual reading falls between two sets of numbers as indicated in Table II, the next higher reading shall be used.
              
              
                § 51.3418
                Optional test for fry color.
                Fry color may be determined in accordance with contract specifications by using the Munsell Color Standards for Frozen French Fried Potatoes, Third Edition, 1972, 64-1. 5
                   Select a minimum of twenty (20) potatoes at random from the official sample. Slice each potato from stem to blossom-end into 1/2 square inch strips. Unless otherwise specified, fry center cut strips in oil for a minimum of 3 minutes at 350 °F or 21/2 minutes at 375 °F.
                
                  
                    5 Munsell Color Standards for Frozen French Fried Potatoes, Third Edition, 1972, 64-1, may be purchased from the Munsell Color Co., 2441 North Calvert St., Baltimore, MD 21218.
                
              
            
          
          
            Pt. 52
            PART 52—PROCESSED FRUITS AND VEGETABLES, PROCESSED PRODUCTS THEREOF, AND CERTAIN OTHER PROCESSED FOOD PRODUCTS 1
              
            
            
              
                1 Among such other processed food products are the following: Honey; molasses, except for stockfeed; nuts and nut products, except oil; sugar (cane, beet, and maple); sirups (blended), sirups, except from grain; tea; cocoa; coffee; spices; condiments.
            
            
              Note:
              Compliance with the provisions of the standards set forth in this part shall not excuse failure to comply with the provisions of the Federal Food, Drug, and Cosmetic Act (or with applicable State laws and regulations).
            
            
              
                Subpart—Regulations Governing Inspection and Certification
                Sec.
                52.1
                Administration of regulations.
                
                  
                  Definitions
                  52.2
                  Terms defined.
                  52.3
                  Designation of official certificates, memoranda, marks, other identifications, and devices for purposes of the Agricultural Marketing Act.
                
                
                  Inspection Service
                  52.4
                  Where inspection service is offered.
                  52.5
                  Who may obtain inspection service.
                  52.6
                  How to make application.
                  52.7
                  Information required in connection with application.
                  52.8
                  Filing of application.
                  52.9
                  Record of filing time.
                  52.10
                  When application may be rejected.
                  52.11
                  When application may be withdrawn.
                  52.12
                  Disposition of inspected sample.
                  52.13
                  Basis of inspection and grade or compliance determination.
                  52.14
                  Order of inspection service.
                  52.15
                  Postponing inspection service.
                  52.16
                  Financial interest of inspector.
                  52.17
                  Forms of certificates.
                  52.18
                  Issuance of certificates.
                  52.19
                  Issuance of corrected certificates.
                  52.20
                  Issuance of an inspection report in lieu of an inspection certificate.
                  52.21
                  Disposition of inspection certificates.
                  52.22
                  Report of inspection results prior to issuance of formal report.
                
                
                  Appeal Inspection
                  52.23
                  When appeal inspection may be requested.
                  52.24
                  Where to file for an appeal inspection and information required.
                  52.25
                  When an application for an appeal inspection may be withdrawn.
                  52.26
                  When appeal inspection may be refused.
                  52.27
                  Who shall perform appeal inspection.
                  52.28
                  Appeal inspection certificate.
                
                
                  Licensing of Samplers and Inspectors
                  52.29
                  Who may become licensed sampler.
                  52.30
                  Application to become a licensed sampler.
                  52.31
                  Inspectors.
                  52.32
                  Suspension or revocation of license of licensed sampler or licensed inspector.
                  52.33
                  Surrender of license.
                
                
                  Sampling
                  52.34
                  How samples are drawn by inspectors or licensed samplers.
                  52.35
                  Accessibility for sampling.
                  52.36
                  How officially drawn samples are to be identified.
                  52.37
                  How official samples are to be identified and shipped.
                  52.38
                  Sampling plans and procedures for determining lot compliance.
                  52.38a
                  Definitions of terms applicable to statistical sampling.
                  52.38b
                  Statistical sampling procedures for on-line inspection by attributes of processed fruits and vegetables.
                  52.38c
                  Statistical sampling procedures for lot inspection of processed fruits and vegetables by attributes.
                  52.39
                  Issuance of certificate of sampling.
                  52.40
                  Identification of lots sampled.
                
                
                  Fees and Charges
                  52.41
                  Payment of fees and charges.
                  52.42
                  Schedule of fees.
                  52.43
                  Fees to be charged and collected for sampling when performed by a licensed sampler.
                  52.44
                  Inspection fees when charges for sampling have been collected.
                  52.45
                  Inspection fees when charges for sampling have not been collected.
                  52.46
                  Fee for appeal inspection.
                  52.47
                  Changing types of service.
                  52.48
                  Charges for plant survey and inspection.
                  52.49
                  Charges for copies of inspection documents and/or inspection data.
                  52.50
                  Travel and other expenses.
                  52.51
                  Charges for inspection services on a contract basis.
                
                
                  Miscellaneous
                  52.53
                  Approved identification.
                  52.54
                  Debarment of service.
                  52.55
                  Political activity.
                  52.56
                  Purchase of commodity samples for review.
                  52.57
                  Compliance with other laws.
                  52.58
                  Identification.
                  52.59
                  OMB control numbers assigned pursuant to the Paperwork Reduction Act.
                
                
                  Requirements for Plants To Be Approved and for Plants Using Contract In-Plant Inspection Services
                  52.81
                  Plant survey.
                  52.82
                  Basis of survey and plant inspection.
                  52.83
                  Reporting results of the plant survey and inauguration of inspection services.
                
              
              
                Subpart—United States Standards for Grades of Canned Red Tart Pitted Cherries
                
                  Identity and Grades
                  52.771
                  Identity.
                  52.772
                  Grades.
                
                
                  Liquid Media and Brix Measurements
                  52.773
                  Liquid media and Brix measurements.
                
                
                  Fill of Container
                  52.774
                  Fill of container.
                
                
                  Sample Unit Size
                  52.775
                  Sample unit size.
                
                
                  
                  Factors of Quality
                  52.776
                  Ascertaining the grade of a sample unit.
                  52.777
                  Ascertaining the rating for the factors which are scored.
                  52.778
                  Color.
                  52.779
                  Freedom from pits.
                  52.780
                  Defects.
                  52.781
                  Character.
                
                
                  Allowances for Quality Factors
                  52.782
                  Allowances for quality factors.
                
                
                  Lot Compliance
                  52.783
                  Ascertaining the grade of a lot.
                
                
                  Score Sheet
                  52.784
                  Score sheet for canned red tart pitted cherries.
                
              
              
                Subpart—United States Standards for Grades of Frozen Red Tart Pitted Cherries
                
                  Product Description and Grades
                  52.801
                  Product description.
                  52.802
                  Grades of frozen red tart pitted cherries.
                
                
                  Sample Unit Size
                  52.803
                  Sample unit size.
                
                
                  Factors of Quality
                  52.804
                  Ascertaining the grade of a sample unit.
                  52.805
                  Ascertaining the rating for each factor.
                  52.806
                  Color.
                  52.807
                  Freedom from pits.
                  52.808
                  Freedom from defects.
                  52.809
                  Character.
                
                
                  Allowances for Quality Factors
                  52.810
                  Allowances for quality factors.
                
                
                  Lot Compliance
                  52.811
                  Ascertaining the grade of a lot.
                
                
                  Score Sheet
                  52.812
                  Score sheet for frozen red tart pitted cherries.
                
              
              
                Subpart—United States Standards for Grades of Dates
                
                  Product Description, Styles, and Grades
                  52.1001
                  Product description.
                  52.1002
                  Styles of dates.
                  52.1003
                  Grades of dates.
                
                
                  Factors of Quality
                  52.1004
                  Ascertaining the grade.
                  52.1005
                  Ascertaining the rating for the factors which are scored.
                  52.1006
                  Color.
                  52.1007
                  Uniformity of size.
                  52.1008
                  Absence of defects.
                  52.1009
                  Character.
                
                
                  Lot Inspection and Certification
                  52.1010
                  Ascertaining the grade of a lot.
                
                
                  Score Sheet
                  52.1011
                  Score sheet for dates.
                
              
              
                Subpart—United States Standards for Grades of Processed Raisins
                52.1841
                Product description.
                52.1842
                Product description of Layer (or Cluster) raisins with seeds.
                52.1843
                Summary of types (varieties) of processed raisins.
                52.1844
                Definition of terms.
                
                  Type I—Seedless Raisins
                  52.1845
                  Sizes of seedless raisins.
                  52.1846
                  Grades of seedless raisins.
                
                
                  Type II—Golden Seedless Raisins
                  52.1847
                  Colors of golden seedless raisins.
                  52.1848
                  Sizes of golden seedless raisins.
                  52.1849
                  Grades of golden seedless raisins.
                
                
                  Type III—Raisins With Seeds
                  52.1850
                  Sizes of raisins with seeds—except layer or cluster.
                  52.1851
                  Sizes of raisins with seeds—layer or cluster.
                  52.1852
                  Grades of raisins with seeds—except layer or cluster.
                  52.1853
                  Grades of raisins with seeds—layer or cluster.
                
                
                  Type IV—Sultana Raisins
                  52.1854
                  Sizes of Sultana raisins.
                  52.1855
                  Grades of Sultana raisins.
                
                
                  Type V—Zante Currant Raisins
                  52.1856
                  Sizes of zante currant raisins.
                  52.1857
                  Grades of zante currant raisins.
                
                
                  Type VI—Mixed Type of Raisins
                  52.1858
                  Grades of mixed types or varieties of raisins.
                
              
              
                Subpart—United States Standards for Grades of Dried Prunes
                
                  Product Description, Varietal Types, Sizes, Grades
                  52.3181
                  Product description.
                  52.3182
                  Varietal types of dried prunes.
                  52.3183a
                  Styles of dried prunes.
                  52.3183b
                  Count-sizes of whole unpitted dried prunes.
                  52.3184
                  Grades of dried prunes.
                
                
                  
                  Moisture, Uniformity of Size, Defects
                  52.3185
                  Moisture limits.
                  52.3186
                  Definitions for uniformity of size.
                  52.3187
                  Definitions and explanations of defects.
                
                
                  Work Sheet
                  52.3188
                  Work sheet for dried prunes.
                
              
              
                Subpart—United States Standards for Grades of Canned Ripe Olives
                
                  Product Description, Types, Styles, and Grades
                  52.3751
                  Product description.
                  52.3752
                  Types of canned ripe olives.
                  52.3753
                  Styles of canned ripe olives.
                  52.3754
                  Size designations for whole and pitted styles.
                  52.3755
                  Minimum drained weights.
                  52.3756
                  Grades of canned ripe olives.
                  52.3757
                  Standard sample unit size.
                  52.3758
                  Determining the grade of a sample unit.
                  52.3759
                  Determining the rating for the factors which are scored.
                  52.3760
                  Color.
                  52.3761
                  Defects.
                  52.3762
                  Character.
                  52.3763
                  Determining the grade of a lot.
                  52.3764
                  Score sheet.
                
              
            
            
              Authority:
              7 U.S.C. 1621-1627.
            
            
              Subpart—Regulations Governing Inspection and Certification
              
                Source:
                22 FR 3535, May 22, 1957, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                § 52.1
                Administration of regulations.
                (a) The Administrator, Agricultural Marketing Service, United States Department of Agriculture is charged with the administration of the regulations in this part except that he may delegate any or all of such functions to any officer or employee of the Agricultural Marketing Service of the Department, in his discretion.
                (b) All services provided under the regulations of this part, including the hiring and licensing of inspection, grading, and sampling personnel shall be conducted without discrimination because of race, color, sex, religion, or national origin.
                [22 FR 3535, May 22, 1957, as amended at 38 FR 25166, Sept. 12, 1973. Redesignated at 42 FR 32514, June 27, 1977 and further redesignated at 46 FR 63203, Dec. 31, 1981]
              
              
                Definitions
                
                  § 52.2
                  Terms defined.
                  Words in the regulations in this part in the singular form shall be deemed to import the plural and vice versa, as the case may demand. For the purposes of the regulations in this part, unless the context otherwise requires, the following terms shall have the following meanings:
                  
                    Acceptance number. “Acceptance number” means the number in a sampling plan that indicates the maximum number of deviants permitted in a sample of a lot that meets a specific requirement.
                  
                    Act. “Act” means the applicable provisions of the Agricultural Marketing Act of 1946 (60 Stat. 1087 et seq., as amended; 7 U.S.C. 1621 et seq.), or any other act of Congress conferring like authority.
                  
                    Administrator. “Administrator” means the Administrator of the Agricultural Marketing Service.
                  
                    Applicant. “Applicant” means any interested party who requests inspection service under the regulations in this part.
                  
                    Approved plant. See “Plant, approved”.
                  
                    Case. “Case” means the number of containers (cased or uncased) which, by the particular industry are ordinarily packed in a shipping container.
                  
                    Case or shipping case. “Case” or “shipping case” means a unit consisting of a given number of primary containers of the same size, the number and arrangement per unit conforming to customary trade practice. For products not physically assembled into a shipping case (i.e. stacked bright) case means simulating the containers in such lot into a unit consisting of the same number of primary containers corresponding to customary trade practice (or corresponding to the unit as defined above).
                  
                    Certificate of loading. Certificate of loading means a statement, either written or printed, issued pursuant to the regulations in this part, relative to checkloading of a processed product subsequent to inspection thereof. The certificate of loading may be issued in lieu of an official inspection certificate when the same inspection procedures are applied and when authorized by the Administrator.
                  
                    Certificate of sampling. “Certificate of sampling” means a statement, either written or printed issued pursuant to the regulations in this part, identifying officially drawn samples and may include a description of condition of containers and the condition under which the processed product is stored.
                  
                    Class. See “Grade.”
                  
                    Condition. “Condition” means the degree of soundness of the product which may affect its merchantability and includes, but is not limited to those factors which are subject to change as a result of age, improper preparation and processing, improper packaging, improper storage or improper handling.
                  
                    Department. “Department” means the United States Department of Agriculture.
                  
                    Deviant. “Deviant” means a sample unit affected by one or more deviations or a sample unit that varies in a specifically defined manner from the requirements of a standard, specification, or other inspection document.
                  
                    Deviation. “Deviation” means any specifically defined variation from a particular requirement.
                  
                    Grade or class. “Grade” or “class” designates a level or rank of quality.
                  
                    Grader. See “Inspector”.
                  
                    Inspection certificate. “Inspection certificate” means a statement, either written or printed, issued pursuant to the regulations in this part, setting forth in addition to appropriate descriptive information relative to a processed product, and the container thereof, the quality and condition, or any part thereof, of the product and may include a description of the conditions under which the product is stored.
                  
                    Inspection service. (See Inspection service, general below.)
                  
                    Inspection service, general:
                  
                  (a) The sampling pursuant to the regulations in this part;
                  (b) The determination pursuant to the regulations in this part of:
                  (1) Essential characteristics such as style, type, size, sirup density or identity of any processed product which differentiates between major groups of the same kind;
                  (2) The class, quality and condition of any processed product, including the condition of the container thereof by the examination of appropriate samples;
                  (c) The issuance of any certificate of sampling, inspection certificates, or certificates of loading of a processed product, or any report relative to any of the foregoing; or
                  (d) Performance by an inspector of any related services such as observing the preparation of the product from its raw state through each step in the entire process; observing conditions under which the product is prepared, processed, and packed; or observing plant sanitation as a prerequisite to the inspection of the processed product, either on a continuous or periodic basis, or checkloading the inspected processed product in connection with the distribution or marketing thereof.
                  
                    Inspection Service; types of. (a) Lot inspection means the inspection and grading of specific lots of processed fruits and vegetables which are located in plant warehouses, commercial storage, railway cars, trucks, or any other conveyance or storage facility.
                  (b) Approved plant-lot inspection means the inspection and grading of specific lots of processed fruits and vegetables which are located in plant warehouses, commercial storage, railway cars, trucks, or any other conveyance or storage facility. However, under “approved plant-lot inspection”, the inspection service has knowledge that the products were processed or packaged in plants meeting the “plant approved” definition. This means that the plant facilities, sanitation, and methods of operation have been surveyed and approved for specific product(s) by the Administrator as suitable and adequate for inspection or grading service in accordance with § 52.81 through § 52.83 of this part.
                  (c) Continuous inspection is the conduct of inspection and grading services in an approved plant whereby one or more inspector(s) are present at all times the plant is in operation to make in-process checks on the preparation, processing, packing, and warehousing of all products under contract and to assure compliance with sanitary requirements.
                  (d) Pack certification is the conduct of inspection and grading services in an approved plant whereby one or more inspector(s) may make inspection of the preparation and processing of products under contract, but are not required to be present at all times the plant is in operation.
                  (1) Under a Designated Lot-contract, inspector(s) will grade and certify only those lots designated by the applicant.
                  (2) Under a Quality Assurance contract, inspector(s) will use information available from the applicant's quality control records to certify lots, as requested, and will grade lots at random as often as necessary to verify the reliability of the applicant's quality control system.
                  
                    Inspector or grader. “Inspector” or “grader” means any employee of the Department authorized by the Secretary or any other person licensed by the Secretary to investigate, sample, inspect, and certify in accordance with the regulations in this part to any interested party the class, quality and condition of processed products covered in this part and to perform related duties in connection with the inspection service.
                  
                    Inspector in charge. “Inspector in Charge” means any inspector designated on a plant working shift or in a field office laboratory as the inspector in charge of the inspection work when authorized by the Administrator to act in that capacity.
                  
                    Inspector, subordinate. “Subordinate inspector” means any inspector assigned to a plant or field office to work under the direction of an inspector-in-charge.
                  
                    Inspector's aide. “Inspector's aide” means any employee of the Department authorized to perform a limited number and type of duties under the close supervision of an inspector.
                  
                    Interested party. “Interested party” means any person who has a financial interest in the commodity involved.
                  
                    Licensed sampler. “Licensed sampler” means any person who is authorized by the Secretary to draw samples of processed products for inspection service, to inspect for identification and condition of containers in a lot, and may, when authorized by the Administrator, perform related services under the act and the regulations in this part.
                  
                    Lot. Lot means any number of containers of the same size and type which contain a processed product of the same type and style located in the same warehouse or conveyance, and which is available for inspection service at any time: Provided, that the number of containers comprising lot may not exceed the maximum number specified in the sampling plans in § 52.38 of this Subpart: And further provided that:
                  (a) If the applicant requests a separate inspection certificate covering a specific portion of a lot, such portion must be separately marked or otherwise identified in such a manner as to permit sampling, inspection, and certification of such portion as a separate lot; and
                  (b) Under in-plant (in-process) inspection, the inspector is authorized to limit the number of containers of a processed product that may be included in a lot to a period of consecutive production equivalent to one production shift with a maximum of 24 hours of consecutive production.
                  
                    Officially drawn sample. “Officially drawn sample” means any sample that has been selected from a particular lot by an inspector, licensed sampler, or by any other person authorized by the Administrator pursuant to the regulations in this part.
                  
                    Person. “Person” means any individual, partnership, association, business trust, corporation, any organized group of persons (whether incorporated or not), the United States (including, but not limited to, any corporate agencies thereof), any State, county, or municipal government, any common carrier, and any authorized agent of any of the foregoing.
                  
                    Plant. “Plant” means the premises, buildings, structure, and equipment (including, but not being limited to machines, utensils, vehicles, and fixtures located in or about the premises) used or employed in the preparation, processing, handling, transporting and storage of fruits and vegetables, or the processed products thereof.
                  
                    Plant, approved. “Approved plant” means any plant in which the facilities, sanitation, and methods of operation have been surveyed and approved for specific product(s) by the Administrator as suitable and adequate for inspection or grading service in accordance with §§ 52.81 through 52.83.
                  
                    Processed product. “Processed product” means any fruit, vegetable, or other food product covered under the regulations in this part which has been preserved by any recognized commercial process, including, but not limited to canning, freezing, dehydrating, drying, the addition of chemical substances, or by fermentation.
                  
                    Quality. “Quality” means the inherent properties of any processed product which determine the relative degree of excellence of such product, and includes the effects of preparation and processing, and may or may not include the effects of packing media, or added ingredients.
                  
                    Rejection number. “Rejection number” means the number in a sampling plan that indicates the minimum number of deviants in a sample that will cause a lot to fail a specific requirement.
                  
                    Sample. “Sample” means any number of sample units to be used for inspection.
                  
                    Sample unit. “Sample unit” means a container and/or its entire contents, a portion of the contents of one or more containers or other unit of commodity, or a composite mixture of a product used for inspection.
                  
                    Sampling. “Sampling” means the act of selecting samples of processed products for the purpose of inspection under the regulations in this part.
                  
                    Secretary. “Secretary” means the Secretary of the Department or any other officer or employee of the Department authorized to exercise the powers and to perform the duties of the Secretary in respect to the matters covered by the regulations in this part.
                  
                    Shipping container. “Shipping container” means an individual container designed for shipping a number of packages or cans ordinarily packed in a container for shipping or designed for packing unpackaged processed products for shipping.
                  
                    Unofficial sample. Unofficial sample means any sample that has been selected by any person other than an inspector or licensed sampler, or by any other person not authorized by the Administrator pursuant to the regulations in this part.
                  [22 FR 3535, May 22, 1957, as amended at 33 FR 9582, July 2, 1968; 35 FR 14061, Sept. 4, 1970; 38 FR 25166, Sept. 12, 1973; 38 FR 26903, Sept. 27, 1973; 40 FR 48934, Oct. 20, 1975. Redesignated at 42 FR 32514, June 27, 1977 and further redesignated at 46 FR 63203, Dec. 31, 1981, and amended at 51 FR 20438, June 5, 1986; 58 FR 42413, Aug. 9, 1993; 72 FR 10037, Mar. 7, 2007; 79 FR 67321, Nov. 13, 2014]
                
                
                  § 52.3
                  Designation of official certificates, memoranda, marks, other identifications, and devices for purposes of the Agricultural Marketing Act.
                  Subsection 203(h) of the Agricultural Marketing Act of 1946, as amended by Pub. L. 272, 84th Congress, provides criminal penalties for various specified offenses relating to official certificates, memoranda, marks or other identifications, and devices for making such marks or identifications, issued or authorized under section 203 of said act, and certain misrepresentations concerning the inspection or grading of agricultural products under said section. For the purposes of said subsection and the provisions in this part, the terms listed below shall have the respective meanings specified:
                  
                    Official certificate. “Official certificate” means any form of certification, either written or printed, including those defined in § 52.2, used under this part to certify with respect to the inspection, class, grade, quality, size, quantity, or condition of products (including the compliance of products with applicable specifications).
                  
                    Official device. “Official device” means a stamping appliance, branding device, stencil, printed label, or any other mechanically or manually operated tool that is approved by the Administrator for the purpose of applying any official mark or other identification to any product or the packaging material thereof; or any device approved and designated by the Administrator as a USDA official device for use as a color standard, defect guide, or other similar aid to interpret the United States Department of Agriculture grade standards and to facilitate conduct of the inspection service.
                  
                    Official identification. “Official identification” means any United States (U.S.) standard designation of class, grade, quality, size, quantity, or condition specified in this part or any symbol, stamp, label, or seal indicating that the product has been graded or inspected and/or indicating the class, grade, quality, size, quantity, or condition of the product approved by the Administrator and authorized to be affixed to any product, or affixed to or printed on the packaging material of any product.
                  
                    Official mark. “Official mark” means the grade mark, inspection mark, combined form of inspection and grade mark, and any other mark, or any variations in such marks, including those prescribed in § 52.53 approved by the Administrator and authorized to be affixed to any product, or affixed to or printed on the packaging material of any product, stating that the product was graded or inspected or both, or indicating the appropriate U.S. Grade or condition of the product, or for the purpose of maintaining the identity of products graded or inspected or both under this part.
                  
                    Official memorandum. “Official memorandum” means any initial record of findings made by an authorized person in the process of grading, inspecting, or sampling pursuant to this part, any processing or plant-operation report made by an authorized person in connection with grading, inspecting, or sampling under this part, and any report made by an authorized person of services performed pursuant to this part.
                  [22 FR 3535, May 22, 1957, as amended at 23 FR 4999, July 1, 1958. Redesignated at 42 FR 32514, June 27, 1977 and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
              
              
                Inspection Service
                
                  § 52.4
                  Where inspection service is offered.
                  Inspection service may be furnished wherever any inspector or licensed sampler is available and the facilities and conditions are satisfactory for the conduct of such service.
                
                
                  § 52.5
                  Who may obtain inspection service.
                  An application for inspection service may be made by any interested party, including, but not limited to, the United States and any instrumentality or agency thereof, any State, county, municipality, or common carrier, and any authorized agent in behalf of the foregoing.
                
                
                  § 52.6
                  How to make application.
                  An application for inspection service may be made to the office of inspection or to any inspector, at or nearest the place where the service is desired. An up-to-date list of the Inspection Field Offices of the Department may be obtained upon request to the Administrator. Satisfactory proof that the applicant is an interested party shall be furnished.
                
                
                  § 52.7
                  Information required in connection with application.
                  (a) Application for inspection service shall be made in the English language and may be made orally (in person or by telephone), in writing, or electronically. If an application for inspection is made orally, written confirmation may be required by the inspection service involved.

                  (b) In connection with each application for inspection service, there shall be furnished such information as may be necessary to perform an inspection on the processed product(s), including but not limited to, the name of the product, name and address of the packer or plant where such product was packed, the location of the product, its lot or car number, codes or other identification marks, the number of containers, the type and size of the containers, the interest of the applicant in the product, whether the lot has been inspected previous to the application by any Federal agency and the purpose for which inspection is desired.
                  [51 FR 20439, June 5, 1986, as amended at 81 FR 93572, Dec. 21, 2016]
                
                
                  § 52.8
                  Filing of application.
                  An application for inspection service shall be regarded as filed only when made in accordance with the regulations in this part.
                
                
                  § 52.9
                  Record of filing time.
                  A record showing the date when each application for inspection or for an appeal inspection is received shall be maintained.
                  [51 FR 20439, June 5, 1986]
                
                
                  § 52.10
                  When application may be rejected.
                  An application for inspection service may be rejected by the Administrator (a) for non-compliance by the applicant with the regulations in this part, (b) for non-payment for previous inspection services rendered, (c) when the product is not properly identifiable by code or other marks, or (d) when it appears that to perform the inspection service would not be to the best interests of the Government. Such applicant shall be promptly notified of the reason for such rejection.
                
                
                  § 52.11
                  When application may be withdrawn.

                  An application for inspection service may be withdrawn by the applicant at any time before the inspection is performed: Provided, That, the applicant shall pay at the hourly rate prescribed in § 52.42 for the time incurred by the inspector in connection with such application, any travel expenses, telephone, telegraph or other expenses which have been incurred by the inspection service in connection with such application.
                  [22 FR 3535, May 22, 1957, as amended at 38 FR 25166, Sept. 12, 1973. Redesignated at 42 FR 32514, June 27, 1977 and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
                
                  § 52.12
                  Disposition of inspected sample.
                  Any sample of a processed product that has been used for inspection may be returned to the applicant, at his request and expense; otherwise it shall be destroyed, or disposed of to a charitable institution.
                
                
                  § 52.13
                  Basis of inspection and grade or compliance determination.
                  (a) Inspection service shall be performed on the basis of the appropriate United States standards for grades of processed products, Federal, Military, Veterans Administration or other government agency specifications, written contract specifications, or any written specification or instruction which is approved by the Administrator.

                  (b) Unless otherwise approved by the Administrator, compliance with such grade standards, specifications, or instructions shall be determined by evaluating the product, or sample, in accordance with the requirements of such standards, specifications or instructions: Provided, That when inspection for quality is based on any U.S. grade standard which contains a scoring system, the grade to be assigned to a lot is the grade indicated by the average of the total of the scores of the respective sample units: Provided further, That—
                  (1) Such sample complies with the applicable standards of quality promulgated under the Federal Food, Drug, and Cosmetic Act;
                  (2) Such sample complies with the product description;
                  (3) Such sample meets the indicated grade with respect to factors of quality which are not rated by score points; and
                  (4) With respect to those factors of quality which are rated by score points, each of the following requirements is met:
                  (i) None of the sample units falls more than one grade below the indicated grade because of any quality factor to which a limiting rule applies;
                  (ii) None of the sample units falls more than 4 score points below the minimum total score for the indicated grade;

                  (iii) The number of deviants does not exceed the applicable acceptance number indicated in the sampling plans contained in § 52.38 (“deviants”, as used in this paragraph, means sample units that fall into the next grade below the indicated grade but do not score more than 4 points below the minimum total score for the indicated grade);
                  (5) If any of the provisions contained in paragraphs (b) (3) and (4) of this section are not met, the grade is determined by considering such provisions in connection with succeedingly lower grades until the grade of the lot, if assignable, is established; and
                  (6) When it is determined that a portion of a lot bearing a particular identification mark is of lower quality or deficient in other factors, the grade or compliance of the lot shall be no higher than that of the portion bearing the particular identification mark.
                  [22 FR 3535, May 22, 1957, as amended at 33 FR 9582, July 2, 1968. Redesignated at 42 FR 32514, June 27, 1977 and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
                
                  § 52.14
                  Order of inspection service.
                  Inspection service shall be performed, insofar as practicable, in the order in which applications therefor are made except that precedence may be given to any such applications which are made by the United States (including, but not being limited to, any instrumentality or agency thereof) and to any application for an appeal inspection.
                
                
                  § 52.15
                  Postponing inspection service.
                  If the inspector determines that it is not possible to accurately ascertain the quality or condition of a processed product immediately after processing because the product has not reached equilibrium in color, sirup density, or drained weight, or for any other substantial reason, he may postpone inspection service for such period as may be necessary.
                
                
                  § 52.16
                  Financial interest of inspector.
                  No inspector shall inspect any processed product in which he is directly or indirectly financially interested.
                
                
                  § 52.17
                  Forms of certificates.
                  Inspection certificates, certificates of sampling or loading, and other memoranda concerning inspection service shall be issued on forms approved by the Administrator.
                
                
                  § 52.18
                  Issuance of certificates.
                  (a)(1) The person signing and issuing the certificate shall be one of the following:
                  (i) The inspector who performed the inspection.
                  (ii) Another employee of the Inspection Service who has been authorized by the Administrator to act in a supervisory capacity.
                  (iii) An inspector designated as the “inspector in charge,” when the certificate represents composite inspection of several persons.
                  (2) In all cases the inspection certificate shall be prepared in accordance with the facts set forth in the official memoranda made by the inspector or inspectors in connection with the inspection. Whenever a certificate is signed by an inspector in charge, that title must appear in connection with the signature.

                  (b) A certificate of loading shall be issued and signed by the inspector or licensed sampler authorized to check the loading of a specific lot of processed products: Provided, That, another employee of the inspection service authorized by the Administrator to act in a supervisory capacity or designated as the “inspector in charge,” may sign such certificate of loading covering any processed product checkloaded by an inspector or licensed sampler and authorized by the Administrator to affix the inspector's or licensed sampler's signature to a certificate of loading which has been prepared in accordance with the facts set forth in the notes made by the inspector or licensed sampler in connection with the checkloading of a specific lot of processed products.
                  [22 FR 3535, May 22, 1957, as amended at 35 FR 14061, Sept. 4, 1970. Redesignated at 42 FR 32514, June 27, 1977 and further redesignated at 46 FR 63203, Dec. 31, 1981; 84 FR 8590, Mar. 11, 2019]
                
                
                  § 52.19
                  Issuance of corrected certificates.

                  A corrected inspection certificate may be issued by the inspector who issued the original certificate after distribution of a certificate if errors, such as incorrect dates, code marks, grade statements, lot or car numbers, container sizes, net or drained weights, quantities, or errors in any other pertinent information require the issuance of a corrected certificate. Whenever a corrected certificate is issued, such certificate shall supersede the inspection certificate which was issued in error and the superseded certificate shall become null and void after the issuance of the corrected certificate.
                
                
                  § 52.20
                  Issuance of an inspection report in lieu of an inspection certificate.

                  A letter report in lieu of an inspection certificate may be issued by an inspector when such action appears to be more suitable than an inspection certificate: Provided, That, the issuance of such report is approved by the Administrator.
                
                
                  § 52.21
                  Disposition of inspection certificates.
                  The original of any inspection certificate, issued under the regulations in this part, and not to exceed four copies thereof, if requested prior to issuance, shall be delivered or mailed promptly to the applicant, or person designated by the applicant. All other copies shall be filed in such manner as the Administrator may designate. Additional copies of any such certificates may be supplied to any interested party as provided in § 52.49.
                  [22 FR 3535, May 22, 1957. Redesignated at 42 FR 32514, June 27, 1997, and further redesignated at 46 FR 63203, Dec. 31, 1981, as amended at 63 FR 50746, Sept. 23, 1998]
                
                
                  § 52.22
                  Report of inspection results prior to issuance of formal report.
                  Upon request of any interested party, the results of an inspection may be telegraphed or telephoned to him, or to any other person designated by him, at his expense.
                
              
              
                Appeal Inspection
                
                  § 52.23
                  When appeal inspection may be requested.
                  An application for an appeal inspection may be made by any interested party who is dissatisfied with the results of an inspection as stated in an inspection certificate, if the lot of processed products can be positively identified by the inspection service as the lot from which officially drawn samples were previously inspected. Such application shall be made within thirty (30) days following the day on which the previous inspection was performed, except upon approval by the Administrator the time within which an application for appeal inspection may be made may be extended.
                
                
                  § 52.24
                  Where to file for an appeal inspection and information required.
                  (a) Application for an appeal inspection may be filed with:
                  (1) The supervisor in the office that issued the inspection certificate on which the appeal covering the processed product is requested; or
                  (2) The inspector in charge of the office of inspection at or nearest the place where the processed product is located.
                  (b) The application for appeal inspection shall state the location of the lot of processed products and the reasons for the appeal; and date and serial number of the certificate covering inspection of the processed product on which the appeal is requested, and such application may be accompanied by a copy of the previous inspection certificate and any other information that may facilitate inspection. Such application may be made orally (in person or by telephone), in writing, or by telegraph. If made orally, written confirmation shall be made promptly.
                  [22 FR 3535, May 22, 1957. Redesignated at 42 FR 32514, June 27, 1977 and further redesignated at 46 FR 63203, Dec. 31, 1981, and amended at 51 FR 20439, June 5, 1986]
                
                
                  § 52.25
                  When an application for an appeal inspection may be withdrawn.

                  An application for appeal inspection may be withdrawn by the applicant at any time before the appeal inspection is performed: Provided, That, the applicant shall pay at the hourly rate prescribed in § 52.42, for the time incurred by the inspector in connection with such application, any travel expenses, telephone, telegraph, or other expenses which have been incurred by the inspection service in connection with such application.
                  [22 FR 3535, May 22, 1957, as amended at 38 FR 25166, Sept. 12, 1973. Redesignated at 42 FR 32514, June 27, 1977 and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
                
                  § 52.26
                  When appeal inspection may be refused.
                  An application for an appeal inspection may be refused if:
                  (a) The reasons for the appeal inspection are frivolous or not substantial;
                  (b) The quality or condition of the processed product has undergone a material change since the inspection covering the processed product on which the appeal inspection is requested;
                  (c) The lot in question is not, or cannot be made accessible for the selection of officially drawn samples;
                  (d) The lot relative to which appeal inspection is requested cannot be positively identified by the inspector as the lot from which officially drawn samples were previously inspected; or
                  (e) There is noncompliance with the regulations in this part. Such applicant shall be notified promptly of the reason for such refusal.
                
                
                  § 52.27
                  Who shall perform appeal inspection.

                  An appeal inspection shall be performed by an inspector or inspectors (other than the one from whose inspection the appeal is requested) authorized for this purpose by the Administrator and, whenever practical, such appeal inspection shall be conducted jointly by two such inspectors: Provided, That, the inspector who made the inspection on which the appeal is requested may be authorized to draw the samples when another inspector or licensed sampler is not available in the area where the product is located.
                
                
                  § 52.28
                  Appeal inspection certificate.
                  After an appeal inspection has been completed, the lot(s) cannot be further appealed unless authorized by the Administrator. An appeal inspection certificate shall be issued, showing the results of such appeal inspection; and such certificate shall supersede the inspection certificate previously issued for the processed product involved. Each appeal inspection certificate shall clearly identify the number and date of the inspection certificate which it supersedes. The superseded certificate shall become null and void upon the issuance of the appeal inspection certificate and shall no longer represent the quality or condition of the processed product described therein. The inspector or inspectors issuing an appeal inspection certificate shall forward notice of such issuance to such persons as he considers necessary to prevent misuse of the superseded certificate if the original and all copies of such superseded certificate have not previously been delivered to the inspector or inspectors issuing the appeal inspection certificate. The provisions in the regulations in this part concerning forms and certificates, issuance of certificates, and disposition of certificates shall apply to appeal inspection certificates, except that copies of such appeal inspection certificates shall be furnished to all interested parties who received copies of the superseded certificate.
                  [51 FR 20439, June 5, 1986]
                
              
              
                Licensing of Samplers and Inspectors
                
                  § 52.29
                  Who may become licensed sampler.
                  Any person deemed to have the necessary qualifications may be licensed as a licensed sampler to draw samples for the purpose of inspection under the regulations in this part. Such a license shall bear the printed signature of the Secretary, and shall be countersigned by an authorized employee of the Department. Licensed samplers shall have no authority to inspect processed products under the regulations in this part except as to identification and condition of the containers in a lot. A licensed sampler shall perform his duties pursuant to the regulations in this part as directed by the Administrator.
                
                
                  § 52.30
                  Application to become a licensed sampler.

                  Application to become a licensed sampler shall be made to the Administrator on forms furnished for that purpose. Each such application shall be signed by the applicant in his own handwriting, and the information contained therein shall be certified by him to be true, complete, and correct to the best of his knowledge and belief, and the application shall contain or be accompanied by:
                  (a) A statement showing his present and previous occupations, together with names of all employers for whom he has worked, with periods of service, during the ten years previous to the date of his application;
                  (b) A statement that, in his capacity as a licensed sampler, he will not draw samples from any lot of processed products with respect to which he or his employer is an interested party;
                  (c) A statement that he agrees to comply with all terms and conditions of the regulations in this part relating to duties of licensed samplers; and
                  (d) Such other information as may be requested.
                
                
                  § 52.31
                  Inspectors.
                  Inspections will ordinarily be performed by employees under the Administrator who are employed as Federal Government employees for that purpose. However, any person employed under any joint Federal-State inspection service arrangement may be licensed, if otherwise qualified, by the Secretary to make inspections in accordance with this part on such processed products as may be specified in his license. Such license shall be issued only in a case where the Administrator is satisfied that the particular person is qualified to perform adequately the inspection service for which such person is to be licensed. Each such license shall bear the printed signature of the Secretary and shall be countersigned by an authorized employee of the Department. An inspector shall perform his duties pursuant to the regulations in this part as directed by the Administrator.
                
                
                  § 52.32
                  Suspension or revocation of license of licensed sampler or licensed inspector.
                  Pending final action by the Secretary, the Administrator may, whenever he deems such action necessary, suspend the license of any licensed sampler, or licensed inspector, issued pursuant to the regulations in this part, by giving notice of such suspension to the respective licensee, accompanied by a statement of the reasons therefor. Within seven days after the receipt of the aforesaid notice and statement of reasons by such licensee, he may file an appeal, in writing, with the Secretary supported by any argument or evidence that he may wish to offer as to why his license should not be suspended or revoked. After the expiration of the aforesaid seven days period and consideration of such argument and evidence, the Secretary shall take such action as he deems appropriate with respect to such suspension or revocation.
                
                
                  § 52.33
                  Surrender of license.
                  Upon termination of his services as a licensed sampler or licensed inspector, or suspension or revocation of his license, such licensee shall surrender his license immediately to the office of inspection serving the area in which he is located. These same provisions shall apply in a case of an expired license.
                
              
              
                Sampling
                
                  § 52.34
                  How samples are drawn by inspectors or licensed samplers.
                  An inspector or a licensed sampler shall select samples, upon request, from designated lots of processed products which are so placed as to permit thorough and proper sampling in accordance with the regulations in this part. Such person shall, unless otherwise directed by the Administrator, select sample units of such products at random, and from various locations in each lot in such manner and number, not inconsistent with the regulations in this part, as to secure a representative sample of the lot. Samples drawn for inspection shall be furnished by the applicant at no cost to the Department.
                
                
                  § 52.35
                  Accessibility for sampling.

                  Each applicant shall cause the processed products for which inspection is requested to be made accessible for proper sampling. Failure to make any lot accessible for proper sampling shall be sufficient cause for postponing inspection service until such time as such lot is made accessible for proper sampling.
                
                
                  § 52.36
                  How officially drawn samples are to be identified.
                  Officially drawn samples shall be marked by the inspector or licensed sampler so such samples can be properly identified for inspection.
                
                
                  § 52.37
                  How official samples are to be identified and shipped.
                  Unless otherwise directed by the Administrator, samples which are to be shipped to any office of inspection shall be forwarded to the office of inspection serving the area in which the processed products from which the samples were drawn is located. Such samples shall be shipped in a manner to avoid any material change in the quality or condition of the sample of the processed product. Containers shall be identified and properly sealed with tape. A facsimile of the “Officially Sampled” stamp shall be placed over the taped container. All transportation charges in connection with such shipments of samples shall be at the expense of the applicant.
                  [51 FR 20439, June 5, 1986]
                
                
                  § 52.38
                  Sampling plans and procedures for determining lot compliance.
                  (a) Except as otherwise provided for in this section in connection with in-plant inspection and unless otherwise approved by the Administrator, samples shall be selected from each lot in the exact number of sample units indicated for the lot size in the applicable sampling plans. The lot size is to correspond to a sample size with a maximum of 29 sample units: Provided, that at the discretion of the inspection service, the number of sample units selected may be increased to the exact number of sample units indicated for any one of the larger sample sizes provided for in the appropriate plans. The samples size may be increased beyond 29 sample units in accordance with the following sampling plan:
                  
                    
                      Sample Size
                      38
                      48
                      60
                    
                    
                      Acceptance Number
                      5
                      6
                      7
                    
                  
                  (b) Under the sampling plans with respect to any specified requirement:
                  (1) If the number of deviants (as defined in connection with the specific requirement) in the sample does not exceed the acceptance number prescribed for the sample size, the lot meets the requirement;
                  (2) If the number of deviants (as defined in connection with the specific requirement) in the sample exceeds the acceptance number prescribed for the sample size, the lot fails the requirement.
                  (c) If in the conduct of on-line in-plant inspection of a product covered by a grade standard which does not contain sampling plans, the sample is examined before the lot size is known and the number of sample units exceeds the prescribed sample size for such lot, but does not equal any of the prescribed larger sample sizes, the lot may be deemed to meet or fail a specific requirement in accordance with the following procedure:
                  (1) If the number of deviants (as defined in connection with the specific requirement) in the nonprescribed sample does not exceed the acceptance number of the next smaller sample size, the lot meets the requirement;
                  (2) If the number of deviants (as defined in connection with the specific requirement) in the nonprescribed sample equals the acceptance number prescribed for the next larger sample size, additional sample units shall be selected to increase the sample to the next larger prescribed sample size;
                  (3) If the number of deviants (as defined in connection with the specific requirement) in the nonprescribed sample exceeds the acceptance number prescribed for the next larger sample size, the lot fails the requirement.
                  (d) In the conduct of on-line in-plant inspection, sampling may be performed on a time interval basis. The sampling frequency shall be specified in an applicable grade standard or other procedural instruction approved by the Administrator.

                  (e) In the event that the lot compliance determination provisions of a standard or specification are based on the number of specified deviations instead of deviants the procedures set forth in this section may be applied by substituting the word “deviation” for the word “deviant” wherever it appears.
                  (f) Sampling plans referred to in this section are those contained in Tables I, II, III, IV, and V and (g)(1) and (g)(2) of this section which follow or any other plans which are applicable. For processed products not included in these tables, the minimum sample size shall be the exact number of sample units prescribed in the table, container group, and lot size that, as determined by the inspector, most closely resembles the product, type, container, size and amount of product to be sampled. The maximum sample size in tables I, II, III, IV, V, (g)(1), (g)(2) and processed products not included in these tables is 29 sample units.
                  (g)(1) Sampling plan for dried figs. For each 10,000 pounds (or fraction of 10,000 pounds) of product—6 sample units of approximately 35 figs each accumulated into 1 composite (at least 200 figs). Each composite will be examined separately, and all must meet the requirement for the U.S. Grade.
                  (2) Sampling plan for dried fruits other than dates and figs. For each 15,000 pounds (or fraction of 15,000 pounds) of product—sample units of approximately 16 ounces each accumulated into 1 composite (at least 100 ounces) Each composite will be examined separately and all must meet the requirements for the U.S. Grade.
                  
                    Table I—Canned or Similarly Processed Fruits, Vegetables, and Products Containing Units of Such Size and Character as To Be Readily Separable
                    
                      Container size group
                      Lot size (number of containers) 1
                      
                       
                       
                       
                       
                       
                    
                    
                      Group 1: Any type container of a volume not exceeding that of a No. 303 size can
                      3,000 orless
                      
                      3,001 to12,000
                      
                      12,001 to39,000
                      
                      39,001 to84,000
                      
                      84,001 to145,000
                      
                    
                    
                      Group 2: Any type of container of a volume exceeding that of a No. 303 size can but not exceeding that of a No. 3 cylinder size can
                      1,500 orless
                      
                      1,501 to6,000
                      
                      6,001 to19,500
                      
                      19,501 to42,000
                      
                      42,001 to72,500
                      
                    
                    
                      Group 3: Any type of container of a volume exceeding that of a No. 3 cylinder size can, but not exceeding that of a No. 12 size can
                      750 orless
                      
                      751 to3,000
                      
                      3,001 to9,750
                      
                      9,751 to21,000
                      
                      21,001 to36,250
                      
                    
                    
                      Group 4: Any type of container of a volume exceeding that of aNo. 12 size can.
                      
                    
                    
                      
                      Convert to equivalent number of 6-lb. net weight containers and use group 3
                    
                    
                      Lot inspection sample size (no. of sample units) 2
                      
                      3
                      6
                      13
                      21
                      29
                    
                    
                      Acceptance number
                      0
                      1
                      2
                      3
                      4
                    
                    
                      On-line in-plant inspection sample size (no. of sample units) 2
                      
                      3
                      6
                      6
                      13
                      21
                    
                    
                      Acceptance number
                      0
                      1
                      1
                      2
                      3
                    
                    
                      1 Under on-line in-plant inspection, a 5% overrun in number of containers may be permitted by the inspector before going to the next larger sample size.
                    
                      2 When a standard sample size is not specified in the U.S. grade standards, the sample units for the various container size groups are as follows: Groups 1, 2, and 3—1 container and its entire contents. Group 4 that approximately 2 pounds of product. When determined by the inspector that a 2-pound sample unit is inadequate, a larger sample unit may be substituted.
                  
                  
                    Table II—Frozen or Similarly Processed Fruits, Vegetables, and Products Containing Units of Such Size and Character as To Be Readily Separable
                    
                      Container size group
                      Lot size (number of containers) 1
                      
                       
                       
                       
                       
                       
                    
                    
                      Group 1: Any type of container of 1 lb. or less
                      2,400 orless
                      
                      2,401 to9,600
                      
                      9,601 to31,200
                      
                      31,201 to67,200
                      
                      67,201 to116,000
                      
                    
                    
                      Group 2: Any type of container over 1 lb. but not over 2-1/2 lbs. net weight
                      1,200 orless
                      
                      1,201 to4,800
                      
                      4,801 to15,600
                      
                      15,601 to33,600
                      
                      33,601 to58,000
                      
                    
                    
                      Group 3: Any type of container over 2-1/2 lbs.
                    
                    
                      
                      Convert to equivalent number of 2-1/2 lb. containers and use group 2
                    
                    
                      Lot inspection sample size (no. of sample units) 2
                      
                      3
                      6
                      13
                      21
                      29
                    
                    
                      Acceptance number
                      0
                      1
                      2
                      3
                      4
                    
                    
                      On-line in-plant inspection sample size (no. of sample units) 2
                      
                      3
                      6
                      6
                      13
                      21
                    
                    
                      
                      Acceptance number
                      0
                      1
                      1
                      2
                      3
                    
                    
                      1 Under on-line in-plant inspection, a 5% overrun in number of containers may be permitted by the inspector before going to the next larger sample size.
                    
                      2 When a standard sample unit size is not specified in the U.S. grade standards, the sample units for the various container size groups are as follows: Groups 1 and 2—1 container and its entire contents. Group 3 containers up to 10 lbs.—approximately 3 pounds of product. When determined by the inspector that a 3-pound sample unit is inadequate, a larger sample unit or 1 or more containers and their entire contents may be substituted for 1 or more sample units of 3 lbs.
                  
                  
                    Table III—Canned, Frozen, or Otherwise Processed Fruits, Vegetables, Related Products of a Comminuted, Fluid or Homogeneous State
                    
                      Container size group
                      Lot size (number of containers) 1
                      
                       
                       
                       
                       
                       
                    
                    
                      Group 1: Any type of container of 1 lb. or less
                      4,500 orless
                      
                      4,501 to18,000
                      
                      18,001 to56,000
                      
                      58,501 to126,000
                      
                      126,001 to217,000
                      
                    
                    
                      Group 2: Any type of container exceeding 1 lb. but not exceeding 60 ounces.
                      3,000 orless
                      
                      3,001 to12,000
                      
                      12,001 to39,000
                      
                      39,001 to84,000
                      
                      84,001 to145,000
                      
                    
                    
                      Group 3: Any type of container exceeding 60 ounces but not exceeding 10 lbs.
                      1,500 orless
                      
                      1,501 to6,000
                      
                      6,001 to19,500
                      
                      19,501 to42,000
                      
                      42,001 to72,500
                      
                    
                    
                      Group 4: Any type of container of a volume exceeding 10 lbs.
                    
                    
                      
                      Convert to equivalent number of 6-lb. containers and use group 3
                    
                    
                      Lot inspection sample size (no. of sample units) 2
                      
                      3
                      6
                      13
                      21
                      29
                    
                    
                      Acceptance number
                      0
                      1
                      2
                      3
                      4
                    
                    
                      On-line in-plant inspection sample size (no. of sample units) 2
                      
                      3
                      6
                      6
                      13
                      21
                    
                    
                      Acceptance number
                      0
                      1
                      1
                      2
                      3
                    
                    
                      1 Under on-line in-plant inspection, a 5% overrun in number of containers may be permitted by the inspector before going to the next larger sample size.
                    
                      2 When a standard sample size is not specified in the U.S. grade standards, the sample units for the various container size groups are as follows: Groups 1, 2, and 3—1 container and its entire contents. A smaller sample unit may be substituted in Group 3 at the inspector's discretion. Group 4—approximately 16 ounces of product. When determined by the inspector that a 16 ounce sample unit is inadequate, a larger sample unit may be substituted.
                  
                  
                    Table IV—Dehydrated (Low-Moisture) Fruits, and Vegetables
                    
                      Container size group
                      Lot size (number of containers) 1
                      
                       
                       
                       
                       
                       
                    
                    
                      Group 1: Any type of container of 1 lb. or less
                      1,800 orless
                      
                      1,801 to7,200
                      
                      7,201 to23,400
                      
                      23,401 to50,400
                      
                      50,401 to87,000
                      
                    
                    
                      Group 2: Any type of container over 1 lb. but not over 6 lbs. net weight
                      600 orless
                      
                      601 to2,400
                      
                      2,401 to7,800
                      
                      7,801 to16,800
                      
                      16,801 to29,000
                      
                    
                    
                      Group 3: Any type of container over 6 lbs.
                    
                    
                      
                      Convert to equivalent number of 5 lb. containers and use group 2
                    
                    
                      Lot inspection sample size (no. of sample units) 2
                      
                      3
                      6
                      13
                      21
                      29
                    
                    
                      Acceptance number
                      0
                      1
                      2
                      3
                      4
                    
                    
                      On-line in-plant inspection sample size (no. of sample units) 2
                      
                      3
                      6
                      6
                      13
                      21
                    
                    
                      Acceptance number
                      0
                      1
                      1
                      2
                      3
                    
                    
                      1 Under on-line in-plant inspection, a 5% overrun in number of containers may be permitted by the inspector before going to the next larger sample size.
                    
                      2 When a standard sample unit size is not specified in the U.S. grade standards, the sample units for the various container size groups are as follows: Group 1—1 container and its entire contents. Groups 2 and 3—1 container and its entire contents or a smaller sample unit when determined by the inspector to be adequate.
                  
                  
                  
                    Table V—Dates
                    
                      Container size group
                      Lot size (number of containers) 1
                      
                    
                    
                      Group 1: Any type of container of 1 lb. or less net weight
                      2,400 orless
                      
                      2,401 to9,600
                      
                      9,601 to31,200
                      
                      31,201 to67,000
                      
                      67,201 to116,000
                      
                    
                    
                      Group 2: Any type of container over 1 lb. but not over 5 lbs. net weight
                      800 orless
                      
                      801 to3,200
                      
                      3,201 to10,400
                      
                      10,401 to22,400
                      
                      22,401 to33,667
                      
                    
                    
                      Group 3: Any type of container over 5 lbs.
                    
                    
                      
                      Convert to equivalent number of 5 lb. containers and use group 2
                    
                    
                      Lot inspection sample size (no. of sample units) 2
                      
                      3
                      6
                      13
                      21
                      29
                    
                    
                      Acceptance number
                      0
                      1
                      2
                      3
                      4
                    
                    
                      On-line in-plant inspection sample size (no. of sample units) 2
                      
                      3
                      6
                      6
                      13
                      21
                    
                    
                      Acceptance number
                      0
                      1
                      1
                      2
                      3
                    
                    
                      1 Under on-line in-plant inspection, a 5% overrun in number of containers may be permitted by the inspector before going to the next larger sample size.
                    
                      2 When a standard sample size is not specified in the U.S. grade standards, the sample units for the various container size groups are as follows: Groups 1 and 2—1 container and its entire contents. Group 3 containers up to 10 pounds—1 container and its entire contents. Group 3 containers over 10 pounds—approximately three pounds of product. When determined by the inspector that a 3-pound sample unit is inadequate, a larger sample unit or 1 or more containers and their entire contents may be substituted for 1 or more sample units of 3 pounds.
                  
                  [38 FR 25166, Sept. 12, 1973; 38 FR 26903, Sept. 27, 1973. Redesignated at 42 FR 32514, June 27, 1977 and further redesignated at 46 FR 63203, Dec. 31, 1981, and amended at 51 FR 20439, June 5, 1986; 63 FR 50747, Sept. 23, 1998]
                
                
                  § 52.38a
                  Definitions of terms applicable to statistical sampling.
                  (a) Terms applicable to both on-line inspection and lot inspection.
                  (1) Acceptable Quality Level (AQL). The maximum percent of defective units of product or the maximum number of defects per hundred units of product which are acceptable as a process average. At the AQL's contained in the statistical sampling plans of this subpart, production has a probability of acceptance (“Pa”) of approximately 95 percent.
                  (2) Acceptance sampling. Sampling inspection in which decisions are made to accept or reject product.
                  (3) Attributes. A method of measurement whereby units of product are examined for the presence or absence of specified characteristics in each unit in the sample.
                  (4) Defect. Any nonconformance of a unit of product from specified requirements of a single quality characteristic. Defects are classed as “minor,” “major,” “severe” or “critical” depending upon the severity and undesirability of the defect.
                  (5) Defective. A unit of product that has one or more defects.
                  (6) Inspection by attributes. Inspection whereby a unit of product is classified as defective or nondefective or the number or defects in the unit of product is counted.
                  (7) Standard sample unit size. A specified amount of product to be used for inspection.
                  (b) Terms applicable to on-line inspection only.
                  (1) Basic inspection period. A specified period of consecutive production designated for on-line inspection.
                  (2) Cumulative Sum Sampling (CuSum) Plan. An on-line sampling plan that accumulates the number of defects (or defectives), which exceed the sample unit tolerance (“T”), in a series of consecutive samples. Terms specific to the CuSum sampling plan are:
                  (i) Acceptance limit (“L”). The maximum accumulation of defects (or defectives) allowed to exceed the sample unit tolerance (“T”) in any sample unit or consecutive group of sample units.
                  (ii) CuSum value. The accumulated number of defects (or defectives) that exceed the sample unit tolerance (“T”).
                  (iii) Sample unit tolerance (“T”). The allowable number of defects (or defectives) in any sample unit.
                  
                  (iv) Starting value (“S”). The initial CuSum value used to begin a CuSum sampling plan.
                  (3) On-line sampling inspection. The random selection and subsequent inspection of sample units from a production line.
                  (4) Probability of acceptance (“Pa”). The probability that a portion of production, with a given level of quality, will be accepted. In on-line sampling inspection, the probability of acceptance of any portion of production depends on the sample results obtained from the preceding portions. The probability of acceptance values associated with these procedures are the values which would be expected if a large number of sample units are to be inspected. For the CuSum plans referenced in these procedures, the probability of acceptance at the Acceptable Quality Level (AQL) is approximately 95 percent. The starting value (“S”) associated with each CuSum plan helps to make the probability of acceptance of the first portions of production of a basic inspection period as close as possible to 95 percent.
                  (c) Terms applicable to lot inspection only.
                  (1) Acceptance number. The largest number of defects (or defectives) in the sample that will permit acceptance of the inspection lot.
                  (2) Inspection lot. Any number of containers of the same size and type which contain a processed product of the same type and style, manufactured or processed under essentially the same conditions, offered for inspection and acceptance at one time.
                  (3) Probability of acceptance (“Pa”). The probability that an inspection lot, with a given level of quality, will be accepted.
                  [43 FR 10540, Mar. 14, 1978. Redesignated at 46 FR 63203, Dec. 31, 1981]
                
                
                  § 52.38b
                  Statistical sampling procedures for on-line inspection by attributes of processed fruits and vegetables.
                  (a) General. The Cumulative Sum Sampling Plan, hereinafter referred to as “CuSum,” shall be used as the on-line sampling plan for attributes standards under the following conditions.
                  (1) The producer has designated the intended grade for the basic inspection period prior to the start of production.
                  (2) Inspection of the product shall be made during the basic inspection period at a point after which all product characteristics, subject to inspection, are fixed and will not be subject to change during final packaging.
                  (3) A shift to CuSum sampling plans from lot sampling plans during a basic inspection period is not permitted (or vice versa).
                  (b) Sampling rate/frequency. The minimum number of standard sample units to be drawn at random shall be determined by the applicable sampling procedure as approved by the Administrator.
                  (c) Determining CuSum values. At the beginning of the basic inspection period, the CuSum value is set equal to the starting value (“S”) for the specified CuSum plan. The CuSum value is then determined for each consecutive sample unit as follows:
                  (1) Add the number of defects (or defectives) for the present sample unit to the CuSum value of the previous sample unit.
                  (2) Subtract the sample unit tolerance (“T”).
                  (3) The CuSum value is reset in the following situations. However, determine compliance with the designated grade (see paragraph (d) of this section) prior to resetting the CuSum value:
                  (i) Reset the CuSum value to zero (0) if the CuSum value is less than zero (0).
                  (ii) Reset the CuSum value to the acceptance limit (“L”) if the CuSum value exceeds the acceptance limit (“L”).
                  (d) Determining compliance for a designated grade. (1) A portion of production meets the designated grade if the CuSum value, calculated from the sample unit representing that portion, is equal to or less than the acceptance limit (“L”) for all classes of defects.
                  (2) A portion of production fails the designated grade if the CuSum value, calculated from the sample unit representing that portion, exceeds the acceptance limit (“L”) for one or more classes of defects.
                  (e) Evaluation of production failing a designated grade. Production failing a designated grade shall be reevaluated by procedures approved by the USDA.
                  (f) Assigning a grade. (1) All similarly identified (e.g., codes, subcodes, etc.) production will be assigned the same grade.
                  (2) The grade assigned to similarly identified production will be the lowest grade assigned to any portion of that similarly identified production.
                  (g) Redesignation of producer's intended grade. If the intended grade is redesignated during a basic inspection period, a new CuSum sampling plan shall be instituted for each class of defects (or defectives).
                  (h) Cumulative Sum Sampling (CuSum) Plans for processed fruits and vegetables. (1) Tables VI through X contain the CuSum sampling plans for each of five different standard sample unit sizes. The plans within each table are listed according to increasing values of Acceptable Quality Levels (AQL's).
                  (2) AQL values of 10.0 or less may be expressed either in “defects per hundred units” or in “percent defective units.” The same sampling plans are used for both. Separate sampling plans must be used for AQL values greater than 10.0.
                  (3) These tables also provide the quality levels associated with 50 percent and 10 percent probabilities of acceptance for each of the plans. These quality levels are expressed in the same units as the corresponding AQL values.
                  (4) A separate CuSum sampling plan is chosen for each class of defects (or defectives) by first specifying the desired AQL and then selecting the appropriate standard sample unit size. The quality levels associated with 50 percent and 10 percent probabilities of acceptance may be used as guides to help determine a suitable standard sample unit size.
                  
                    Table VI—CuSum Sampling Plans
                    [Standard sample unit size=13]
                    
                      AQL
                      S
                      T
                      L
                      Quality levels
                      Pa= 50%
                      Pa= 10%
                    
                    
                      Quality levels expressed as defects per 100 units or percent defective
                    
                    
                      0.65
                      0.3
                      0.1
                      0.9
                      5.3
                      17.7
                    
                    
                      1.0
                      .2
                      .2
                      .8
                      5.6
                      17.7
                    
                    
                      1.5
                      0
                      .5
                      0.5
                      7.7
                      19.2
                    
                    
                      2.2
                      .5
                      .5
                      1.5
                      8.2
                      19.2
                    
                    
                      4.0
                      .8
                      .8
                      2
                      9.7
                      19.6
                    
                    
                      5.0
                      0
                      1
                      1
                      14.4
                      30.2
                    
                    
                      6.5
                      1
                      1
                      2
                      14.7
                      30.2
                    
                    
                      8.5
                      1
                      1.5
                      2.5
                      17.4
                      31.3
                    
                    
                      10.0
                      1
                      1.8
                      2.6
                      18.8
                      32.0
                    
                    
                      Quality levels expressed as defects per 100 units only
                    
                    
                      12.5
                      1
                      2
                      3
                      23.5
                      41.4
                    
                    
                      15.0
                      1
                      2.5
                      3
                      26.1
                      42.8
                    
                    
                      20.0
                      2
                      3
                      4
                      32.2
                      52.1
                    
                    
                      25.0
                      1
                      4
                      3
                      40.3
                      62.3
                    
                    
                      33.0
                      1
                      5
                      4
                      48.9
                      72.3
                    
                    
                      40.0
                      2
                      6
                      5
                      57.1
                      82.1
                    
                    
                      50.0
                      1
                      8
                      4
                      73.3
                      101.2
                    
                    
                      65.0
                      2
                      10
                      5
                      89.9
                      120.0
                    
                    
                      85.0
                      1
                      13
                      5
                      113.9
                      147.6
                    
                    
                      100.0
                      2
                      15
                      6
                      130.4
                      165.7
                    
                    
                      150.0
                      2
                      22
                      7
                      186.5
                      227.9
                    
                    
                      250.0
                      4
                      35
                      11
                      291.2
                      340.6
                    
                    
                      Quality levels expressed as percent defective only
                    
                    
                      12.5
                      1
                      2
                      2
                      22.4
                      36.4
                    
                    
                      15.0
                      1
                      2.5
                      2.5
                      25.0
                      37.4
                    
                    
                      20.0
                      1
                      3
                      3
                      30.7
                      44.5
                    
                    
                      25.0
                      1
                      4
                      2
                      38.1
                      52.8
                    
                    
                      33.0
                      1
                      5
                      3
                      46.2
                      60.3
                    
                    
                      40.0
                      1
                      6
                      3
                      53.8
                      67.4
                    
                    
                      50.0
                      2
                      7
                      4
                      61.5
                      74.1
                    
                  
                  
                    Table VII—CuSum Sampling Plans
                    [Standard sample unit size=25]
                    
                      AQL
                      S
                      T
                      L
                      Quality levels
                      Pa= 50%
                      Pa= 10%
                    
                    
                      Quality levels expressed as defects per 100 units or percent defective
                    
                    
                      0.4
                      0.3
                      0.1
                      0.9
                      2.8
                      9.2
                    
                    
                      0.65
                      .2
                      .2
                      .8
                      3.4
                      9.2
                    
                    
                      1.0
                      0
                      .5
                      .5
                      4.0
                      10.0
                    
                    
                      1.5
                      1
                      .5
                      2
                      4.3
                      10.0
                    
                    
                      2.5
                      0
                      1
                      1
                      7.5
                      15.7
                    
                    
                      4.0
                      .5
                      1.5
                      2
                      9.0
                      16.3
                    
                    
                      5.0
                      1.5
                      1.5
                      3
                      9.1
                      16.3
                    
                    
                      6.5
                      1
                      2
                      3
                      12.2
                      21.5
                    
                    
                      8.5
                      0
                      3
                      2
                      16.4
                      27.1
                    
                    
                      10.0
                      1
                      3
                      3
                      16.7
                      27.1
                    
                    
                      Quality levels expressed as defects per 100 units only
                    
                    
                      12.5
                      1
                      4
                      3
                      21.0
                      32.4
                    
                    
                      15.0
                      1
                      5
                      3
                      25.2
                      37.6
                    
                    
                      20.0
                      1
                      6
                      4
                      29.7
                      42.7
                    
                    
                      25.0
                      1
                      8
                      3
                      37.7
                      52.7
                    
                    
                      33.0
                      1
                      10
                      4
                      46.5
                      62.4
                    
                    
                      40.0
                      2
                      12
                      5
                      55.1
                      72.0
                    
                    
                      50.0
                      2
                      14
                      7
                      63.9
                      81.5
                    
                    
                      65.0
                      3
                      18
                      8
                      80.7
                      100.1
                    
                    
                      85.0
                      4
                      23
                      10
                      101.8
                      123.1
                    
                    
                      100.0
                      4
                      27
                      10
                      118.3
                      141.2
                    
                    
                      
                      Quality levels expressed as percent defective only
                    
                    
                      12.5
                      1
                      4
                      3
                      20.5
                      29.8
                    
                    
                      15.0
                      0
                      5
                      2
                      24.3
                      34.3
                    
                    
                      20.0
                      1
                      6
                      3
                      28.7
                      38.7
                    
                    
                      25.0
                      2
                      7
                      4
                      33.0
                      43.0
                    
                    
                      33.0
                      2
                      9
                      5
                      41.2
                      51.2
                    
                    
                      40.0
                      2
                      11
                      5
                      49.2
                      59.1
                    
                    
                      50.0
                      1
                      14
                      3
                      60.6
                      70.3
                    
                  
                  
                    Table VIII—CuSum Sampling Plans
                    [Standard sample unit size=50]
                    
                      AQL
                      S
                      T
                      L
                      Quality levels
                      Pa= 50%
                      Pa= 10%
                    
                    
                      Quality levels expressed as defects per 100 units or percent defective
                    
                    
                      0.15
                      0.3
                      0.1
                      0.9
                      1.4
                      4.6
                    
                    
                      0.25
                      .2
                      .2
                      .8
                      1.5
                      4.6
                    
                    
                      0.4
                      0
                      .5
                      .5
                      2.0
                      5.0
                    
                    
                      0.65
                      .5
                      .5
                      1.5
                      2.1
                      5.0
                    
                    
                      1.0
                      .4
                      .8
                      1.6
                      2.5
                      5.1
                    
                    
                      1.5
                      1
                      1
                      2
                      3.8
                      7.9
                    
                    
                      2.5
                      1.5
                      1.5
                      3
                      4.6
                      8.1
                    
                    
                      4.0
                      1
                      2.5
                      3
                      6.8
                      11.1
                    
                    
                      5.0
                      1
                      3
                      3
                      9.3
                      13.6
                    
                    
                      6.5
                      1
                      4
                      3
                      10.5
                      16.2
                    
                    
                      8.5
                      1
                      5
                      4
                      12.7
                      18.8
                    
                    
                      10.0
                      1
                      6
                      4
                      14.9
                      21.4
                    
                    
                      Quality levels expressed as defects per 100 units only
                    
                    
                      12.5
                      1
                      8
                      3
                      18.9
                      26.3
                    
                    
                      15.0
                      1
                      9
                      4
                      21.1
                      28.8
                    
                    
                      20.0
                      2
                      12
                      5
                      27.5
                      36.0
                    
                    
                      25.0
                      2
                      14
                      7
                      31.9
                      40.7
                    
                    
                      33.0
                      3
                      18
                      9
                      40.4
                      50.0
                    
                    
                      40.0
                      3
                      22
                      9
                      48.7
                      59.3
                    
                    
                      50.0
                      4
                      27
                      10
                      59.1
                      70.6
                    
                    
                      65.0
                      4
                      35
                      11
                      75.7
                      88.5
                    
                    
                      85.0
                      5
                      45
                      14
                      96.5
                      110.7
                    
                    
                      Quality levels expressed as percent defective only
                    
                    
                      12.5
                      2
                      7
                      5
                      16.8
                      22.3
                    
                    
                      15.0
                      1
                      9
                      4
                      20.9
                      27.2
                    
                    
                      20.0
                      2
                      11
                      6
                      25.2
                      31.6
                    
                    
                      25.0
                      2
                      14
                      5
                      31.2
                      38.1
                    
                    
                      33.0
                      2
                      18
                      6
                      39.4
                      46.4
                    
                    
                      40.0
                      1
                      22
                      5
                      47.3
                      54.4
                    
                    
                      50.0
                      1
                      27
                      5
                      57.2
                      64.1
                    
                  
                  
                    Table IX—CuSum Sampling Plans
                    [Standard sample unit size=100]
                    
                      AQL
                      S
                      T
                      L
                      Quality levels
                      Pa= 50%
                      Pa= 10%
                    
                    
                      Quality levels expressed as defects per 100 units or percent defective
                    
                    
                      0.1
                      0.3
                      0.1
                      0.9
                      0.7
                      2.3
                    
                    
                      0.15
                      .2
                      .2
                      .8
                      0.8
                      2.3
                    
                    
                      0.25
                      0
                      .5
                      .5
                      1.0
                      2.5
                    
                    
                      0.4
                      1
                      .5
                      2
                      1.1
                      2.5
                    
                    
                      0.65
                      0
                      1
                      1
                      1.9
                      3.9
                    
                    
                      1.0
                      .5
                      1.5
                      2
                      2.2
                      4.1
                    
                    
                      1.5
                      1
                      2
                      2
                      3.0
                      5.4
                    
                    
                      2.5
                      1
                      3
                      3
                      4.2
                      6.8
                    
                    
                      4.0
                      1
                      5
                      3
                      6.3
                      9.4
                    
                    
                      5.0
                      1
                      6
                      4
                      7.4
                      10.7
                    
                    
                      6.5
                      1
                      8
                      4
                      9.5
                      13.2
                    
                    
                      8.5
                      2
                      1.0
                      5
                      11.7
                      15.6
                    
                    
                      10.0
                      2
                      1.2
                      5
                      13.8
                      18.0
                    
                    
                      Quality levels expressed as defects per 100 units only
                    
                    
                      12.5
                      2
                      14
                      7
                      16.0
                      20.4
                    
                    
                      15.0
                      2
                      17
                      7
                      19.1
                      23.9
                    
                    
                      20.0
                      3
                      22
                      9
                      24.4
                      29.6
                    
                    
                      25.0
                      4
                      27
                      10
                      29.6
                      35.3
                    
                    
                      33.0
                      3
                      36
                      10
                      38.8
                      45.4
                    
                    
                      40.0
                      4
                      43
                      12
                      46.1
                      53.1
                    
                    
                      50.0
                      5
                      53
                      14
                      56.4
                      64.1
                    
                    
                      Quality levels expressed as percent defective only
                    
                    
                      12.5
                      2
                      14
                      6
                      15.8
                      19.7
                    
                    
                      15.0
                      2
                      17
                      6
                      18.9
                      23.0
                    
                    
                      20.0
                      2
                      22
                      7
                      24.0
                      28.5
                    
                    
                      25.0
                      3
                      27
                      8
                      29.2
                      33.8
                    
                    
                      33.0
                      3
                      35
                      9
                      37.3
                      42.1
                    
                    
                      40.0
                      4
                      42
                      10
                      44.4
                      49.2
                    
                    
                      50.0
                      4
                      52
                      10
                      54.3
                      59.1
                    
                  
                  
                    Table X—CuSum Sampling Plans
                    [Standard sample unit size=200]
                    
                      AQL
                      S
                      T
                      L
                      Quality levels
                      Pa= 50%
                      Pa= 10%
                    
                    
                      Quality levels expressed as defects per 100 units or percent defective
                    
                    
                      0.04
                      0.3
                      0.1
                      0.9
                      0.3
                      1.2
                    
                    
                      0.065
                      0.2
                      0.2
                      0.8
                      0.4
                      1.2
                    
                    
                      0.1
                      0
                      0.5
                      0.5
                      0.5
                      1.3
                    
                    
                      0.15
                      0.4
                      0.8
                      0.8
                      0.6
                      1.3
                    
                    
                      0.25
                      0.4
                      0.8
                      1.6
                      0.6
                      1.3
                    
                    
                      0.4
                      1
                      1
                      2
                      1.0
                      2.0
                    
                    
                      0.65
                      1
                      1.8
                      2.6
                      1.2
                      2.1
                    
                    
                      1.0
                      1
                      2.5
                      3
                      1.7
                      2.8
                    
                    
                      1.5
                      1
                      4
                      3
                      2.6
                      4.1
                    
                    
                      2.5
                      1
                      6
                      4
                      3.7
                      5.3
                    
                    
                      4.0
                      1
                      10
                      4
                      5.8
                      7.8
                    
                    
                      5.0
                      2
                      12
                      5
                      6.9
                      9.0
                    
                    
                      6.5
                      2
                      15
                      6
                      8.5
                      10.8
                    
                    
                      8.5
                      3
                      19
                      8
                      10.6
                      13.1
                    
                    
                      10.0
                      3
                      22
                      9
                      12.2
                      14.8
                    
                    
                      Quality levels expressed as defects per 100 units only
                    
                    
                      12.5
                      4
                      27
                      10
                      14.8
                      17.7
                    
                    
                      15.0
                      3
                      33
                      9
                      17.8
                      21.0
                    
                    
                      
                      20.0
                      4
                      43
                      12
                      23.1
                      26.6
                    
                    
                      25.0
                      5
                      53
                      14
                      28.2
                      32.1
                    
                    
                      33.0
                      5
                      70
                      15
                      36.9
                      41.3
                    
                    
                      40.0
                      6
                      84
                      18
                      44.1
                      48.8
                    
                    
                      50.0
                      6
                      105
                      18
                      54.8
                      60.1
                    
                    
                      Quality levels expressed as percent defective only
                    
                    
                      12.5
                      3
                      27
                      9
                      14.7
                      17.3
                    
                    
                      15.0
                      4
                      32
                      10
                      17.3
                      20.0
                    
                    
                      20.0
                      3
                      43
                      9
                      22.8
                      25.9
                    
                    
                      25.0
                      4
                      53
                      11
                      27.9
                      31.1
                    
                    
                      33.0
                      5
                      69
                      13
                      36.1
                      39.4
                    
                    
                      40.0
                      5
                      83
                      14
                      43.1
                      46.5
                    
                    
                      50.0
                      5
                      103
                      14
                      53.1
                      56.5
                    
                  
                  [43 FR 10540, Mar. 14, 1978. Redesignated at 46 FR 63203, Dec. 31, 1981]
                
                
                  § 52.38c
                  Statistical sampling procedures for lot inspection of processed fruits and vegetables by attributes.
                  (a) General. Single sampling plans shall be used as the lot sampling plan for attributes standards under either of the following conditions:
                  (1) Sampling of the product shall be made during the production period. No grade will be assigned to individual sample units. One grade determination only will be made at the end of the production period for the inspection lot.
                  (2) Sampling of the product shall be made when the inspection lot is located in a warehouse, truck, railroad car, or other similar conveyance.
                  (b) Sample size. Samples shall be randomly selected from each inspection lot in the exact number of sample units indicated for the lot size in tables XI through XIV as applicable for canned, frozen, dried, or dehydrated fruits and vegetables.
                  
                    Table XI—Canned or Similarly Processed Fruits, Vegetables, and Products Containing Units of Such Size and Character as To Be Readily Separable
                    [Lot sample size]
                    
                      Container size group
                      Lot size (number of containers)
                       
                       
                       
                       
                    
                    
                      Group 1: Any type container of a volume not exceeding that of a No. 303 size can
                      12,000 or less
                      12,001-39,000
                      39,001-84,000
                      84,001-145,000
                    
                    
                      Group 2: Any type of container of a volume exceeding that of a No. 303 size can but not exceeding that of a No. 3 cylinder size can
                      6,000 or less
                      6,001-19,500
                      19,501-42,000
                      42,001-72,500
                    
                    
                      Group 3: Any type of container of a volume exceeding that of a No. 3 cylinder size can, but not exceeding that of a No. 12 size can
                      3,000 or less
                      3,001-9,750
                      9,751-21,000
                      21,001-36,250
                    
                    
                      Group 4: Any type of container of a
                    
                    
                       volume exceeding that of a No. 12
                    
                    
                      Convert to equivalent number of 6-lb. net weight containers and use group 3
                    
                    
                       size can.
                    
                    
                      Lot inspection: Sample size (number of sample units)
                      6
                      13
                      21
                      29
                    
                  
                  
                    Table XII—Frozen or Similarly Processed Fruits, Vegetables, and Products Containing Units of Such Size and Character as To Be Readily Separable
                    [Lot sample size]
                    
                      Container size group
                      Lot size (number of containers)
                       
                       
                       
                       
                    
                    
                      Group 1: Any type of container of 1 lb or less net weight
                       9,600 or less
                      9,601-31,200
                      31,201-67,200
                      67,201-116,000
                    
                    
                      Group 2: Any type of container over 1 lb but not over 21/2 lb net weight
                       4,800 or less
                      4,801-15,600
                      15,601-33,600
                      33,601-58,000
                    
                    
                      
                      Group 3: Any type of container over
                    
                    
                      Convert to equivalent number of 21/2-lb. containers and use group 2
                    
                    
                      21/2 lbs.
                    
                    
                      Lot inspection: Sample size (number of sample units)
                       6
                      13
                      21
                      29
                    
                  
                  
                    Table XIII—Canned, Frozen, or Otherwise Processed Fruits, Vegetables, Related Products of a Comminuted, Fluid or Homogeneous State
                    [Lot sample size]
                    
                      Container size group
                      Lot size (number of containers)
                       
                       
                       
                       
                    
                    
                      Group 1: Any type of container of 1 lb or less
                       18,000 or less
                      18,001-58,500
                      58,501-126,000
                      126,001-217,000
                    
                    
                      Group 2: Any type of container exceeding 1 lb. but not exceeding 60 oz
                       12,000 or less
                      12,001-39,000
                      39,001-84,000
                      84,001-145,000
                    
                    
                      Group 3: Any type of container exceeding 60 oz but not exceeding 10 lb
                       6,000 or less
                      6,001-19,500
                      19,501-42,000
                      42,001-72,500
                    
                    
                      Group 4: Any type of container
                    
                    
                      Convert to equivalent number of 6-lb. containers and use group 3.
                    
                    
                      exceeding 10 lbs.
                    
                    
                      Lot inspection: Sample size (number of sample units)
                       6
                      13
                      21
                      29
                    
                  
                  
                    Table XIV—Dehydrated (Low-Moisture) Fruits, and Vegetables
                    [Lot sample size]
                    
                      Container size group
                      Lot size (number of containers)
                       
                       
                       
                       
                    
                    
                      Group 1: Any type of container of 1 lb or less net weight
                       7,200 or less
                      7,201-23,400
                      23,401-50,400
                      50,401-87,000
                    
                    
                      Group 2: Any type of container over 1 lb but not over 6 lb net weight
                       2,400 or less
                      2,401-7,800
                      7,801-16,800
                      16,801-29,000
                    
                    
                      Group 3: Any type of container over 6
                    
                    
                      Convert to equivalent number of 5-lb. containers and use group 2.
                    
                    
                      lbs.
                    
                    
                      Lot inspection: Sample size (number of sample units)
                       6
                      13
                      21
                      29
                    
                  
                  (c) Determining compliance. (1) An inspection lot meets the requirements of a quality grade if the number of defects (or defectives) is equal to or less than the acceptance numbers of all classes of defects.
                  (2) An inspection lot fails the requirements of a quality grade if the number of defects (or defectives) exceeds the acceptance number for one or more classes of defects.
                  (d) Lot single sampling plans for processed fruits and vegetables. (1) Tables XV through XIX contain the lot single sampling plans for each of five different standard sample unit sizes. The plans within each table are listed according to increasing values of Acceptable Quality Levels (AQL's).

                  (2) AQL values of 10.0 or less may be expressed either in “defects per hundred units” or in “percent defective units.” The same sampling plans are used for both. Separate sampling plans must be used for AQL values greater than 10.0.
                  (3) A separate lot single sampling plan is chosen for each class of defects (or defectives) by first specifying the desired AQL, the appropriate standard sample unit size, and the number of sample units as specified in § 52.38c (b) of this subpart. The quality levels associated with the Pa=50% and Pa=10% levels are given in the instructional manual.
                  
                    Table XV—Lot Single Sampling Plans
                    [Standard sample unit size=6]
                    
                       
                      Number of sample units
                      6
                      13
                      21
                      29
                    
                    
                      Acceptance numbers—quality levels expressed as defects per 100 units or percent defective—AQL
                    
                    
                      1.0
                      1
                      2
                      3
                      4
                    
                    
                      1.5
                      1
                      3
                      4
                      5
                    
                    
                      2.5
                      3
                      4
                      6
                      8
                    
                    
                      4.0
                      4
                      6
                      9
                      11
                    
                    
                      5.0
                      4
                      7
                      11
                      14
                    
                    
                      6.5
                      5
                      9
                      13
                      17
                    
                    
                      8.5
                      6
                      11
                      16
                      21
                    
                    
                      10.0
                      7
                      12
                      19
                      24
                    
                    
                      Quality levels expressed as defects per 100 units only
                    
                    
                      12.5
                      8
                      15
                      22
                      29
                    
                    
                      15.0
                      9
                      17
                      26
                      35
                    
                    
                      20.0
                      12
                      22
                      33
                      44
                    
                    
                      25.0
                      14
                      27
                      41
                      54
                    
                    
                      33.0
                      18
                      34
                      52
                      70
                    
                    
                      40.0
                      21
                      40
                      62
                      83
                    
                    
                      50.0
                      25
                      49
                      76
                      102
                    
                    
                      65.0
                      31
                      62
                      97
                      131
                    
                    
                      85.0
                      40
                      80
                      124
                      168
                    
                    
                      100.0
                      46
                      92
                      144
                      196
                    
                    
                      150.0
                      66
                      135
                      212
                      288
                    
                    
                      250.0
                      105
                      218
                      344
                      469
                    
                    
                      Quality levels expressed as percent defective only
                    
                    
                      12.5
                      8
                      15
                      22
                      29
                    
                    
                      15.0
                      9
                      17
                      25
                      34
                    
                    
                      20.0
                      11
                      21
                      33
                      43
                    
                    
                      25.0
                      13
                      26
                      39
                      53
                    
                    
                      33.0
                      16
                      32
                      50
                      67
                    
                    
                      40.0
                      19
                      38
                      59
                      80
                    
                    
                      50.0
                      23
                      46
                      72
                      98
                    
                  
                  
                    Table XVI—Lot Single Sampling Plans
                    [Standard sample unit size=13]
                    
                       
                      Number of sample units
                      6
                      13
                      21
                      29
                    
                    
                      Acceptance numbers—quality levels expressed as defects per 100 units or percent defective—AQL
                    
                    
                      0.65
                      1
                      3
                      4
                      5
                    
                    
                      1.0
                      2
                      4
                      6
                      7
                    
                    
                      1.5
                      3
                      5
                      8
                      10
                    
                    
                      2.5
                      4
                      8
                      11
                      15
                    
                    
                      4.0
                      6
                      11
                      16
                      22
                    
                    
                      5.0
                      7
                      13
                      20
                      26
                    
                    
                      6.5
                      9
                      17
                      25
                      33
                    
                    
                      8.5
                      11
                      21
                      31
                      41
                    
                    
                      10.0
                      12
                      24
                      36
                      48
                    
                    
                      Quality levels expressed as defects per 100 units only
                    
                    
                      12.5
                      15
                      29
                      44
                      58
                    
                    
                      15.0
                      17
                      34
                      51
                      69
                    
                    
                      20.0
                      22
                      43
                      67
                      90
                    
                    
                      25.0
                      27
                      53
                      82
                      110
                    
                    
                      33.0
                      34
                      68
                      106
                      143
                    
                    
                      40.0
                      40
                      81
                      126
                      171
                    
                    
                      50.0
                      49
                      99
                      156
                      211
                    
                    
                      65.0
                      62
                      127
                      199
                      271
                    
                    
                      85.0
                      80
                      163
                      257
                      350
                    
                    
                      100.0
                      92
                      190
                      300
                      409
                    
                    
                      Quality levels expressed as percent defective only
                    
                    
                      12.5
                      15
                      28
                      43
                      58
                    
                    
                      15.0
                      17
                      33
                      51
                      68
                    
                    
                      20.0
                      21
                      42
                      65
                      88
                    
                    
                      25.0
                      26
                      51
                      80
                      108
                    
                    
                      33.0
                      32
                      66
                      103
                      139
                    
                    
                      40.0
                      38
                      78
                      123
                      166
                    
                    
                      50.0
                      46
                      95
                      150
                      204
                    
                  
                  
                    Table XVII—Lot Single Sampling Plans
                    [Standard sample unit size=25]
                    
                       
                      Number of sample units
                      6
                      13
                      21
                      29
                    
                    
                      Acceptance numbers—quality levels expressed as defects per 100 units or percent defective—AQL
                    
                    
                      0.4
                      2
                      3
                      5
                      6
                    
                    
                      0.65
                      3
                      5
                      7
                      8
                    
                    
                      1.0
                      4
                      6
                      9
                      12
                    
                    
                      1.5
                      5
                      9
                      13
                      16
                    
                    
                      2.5
                      7
                      13
                      19
                      25
                    
                    
                      4.0
                      10
                      19
                      29
                      38
                    
                    
                      5.0
                      12
                      23
                      35
                      46
                    
                    
                      6.5
                      15
                      29
                      44
                      58
                    
                    
                      8.5
                      19
                      36
                      56
                      74
                    
                    
                      10.0
                      21
                      42
                      64
                      86
                    
                    
                      Quality levels expressed as defects per 100 units only
                    
                    
                      12.5
                      26
                      51
                      79
                      106
                    
                    
                      15.0
                      30
                      60
                      93
                      126
                    
                    
                      20.0
                      39
                      78
                      122
                      165
                    
                    
                      25.0
                      48
                      96
                      150
                      203
                    
                    
                      33.0
                      61
                      124
                      195
                      265
                    
                    
                      40.0
                      73
                      149
                      234
                      318
                    
                    
                      50.0
                      89
                      183
                      289
                      394
                    
                    
                      65.0
                      114
                      235
                      372
                      507
                    
                    
                      Quality levels expressed as percent defective only
                    
                    
                      12.5
                      25
                      50
                      78
                      105
                    
                    
                      15.0
                      30
                      59
                      92
                      125
                    
                    
                      20.0
                      38
                      77
                      120
                      163
                    
                    
                      25.0
                      46
                      94
                      148
                      200
                    
                    
                      
                      33.0
                      59
                      121
                      191
                      260
                    
                    
                      40.0
                      70
                      145
                      228
                      312
                    
                    
                      50.0
                      85
                      177
                      281
                      385
                    
                  
                  
                    Table XVIII—Lot Single Sampling Plans
                    [Standard sample unit size=50]
                    
                       
                      Number of sample units
                      6
                      13
                      21
                      29
                    
                    
                      Acceptance numbers—quality levels expressed as defects per 100 units or percent defective—AQL
                    
                    
                      0.15
                      1
                      3
                      4
                      5
                    
                    
                      0.25
                      2
                      4
                      5
                      7
                    
                    
                      0.4
                      3
                      5
                      8
                      10
                    
                    
                      0.65
                      4
                      8
                      11
                      15
                    
                    
                      1.0
                      6
                      11
                      16
                      21
                    
                    
                      1.5
                      8
                      15
                      22
                      29
                    
                    
                      2.5
                      12
                      23
                      35
                      46
                    
                    
                      4.0
                      18
                      34
                      53
                      70
                    
                    
                      5.0
                      21
                      42
                      64
                      86
                    
                    
                      6.5
                      27
                      53
                      82
                      110
                    
                    
                      8.5
                      34
                      67
                      105
                      142
                    
                    
                      10.0
                      39
                      78
                      122
                      165
                    
                    
                      Quality levels expressed as defects per 100 units only
                    
                    
                      12.5
                      48
                      96
                      150
                      203
                    
                    
                      15.0
                      56
                      114
                      178
                      242
                    
                    
                      20.0
                      73
                      149
                      234
                      318
                    
                    
                      25.0
                      89
                      183
                      289
                      394
                    
                    
                      33.0
                      115
                      239
                      377
                      514
                    
                    
                      40.0
                      138
                      287
                      454
                      620
                    
                    
                      50.0
                      170
                      355
                      563
                      769
                    
                    
                      Quality levels expressed as percent defective only
                    
                    
                      12.5
                      47
                      95
                      149
                      202
                    
                    
                      15.0
                      55
                      112
                      177
                      240
                    
                    
                      20.0
                      71
                      147
                      231
                      315
                    
                    
                      25.0
                      87
                      181
                      286
                      390
                    
                    
                      33.0
                      112
                      234
                      372
                      508
                    
                    
                      40.0
                      134
                      281
                      446
                      611
                    
                    
                      50.0
                      164
                      346
                      552
                      756
                    
                  
                  
                    Table XIX—Lot Single Sampling Plans
                    [Standard sample unit size=100]
                    
                       
                      Number of sample units
                      6
                      13
                      21
                      29
                    
                    
                      Acceptance numbers—quality levels expressed as defects per 100 units or percent defective—AQL
                    
                    
                      0.1
                      2
                      3
                      5
                      6
                    
                    
                      0.15
                      3
                      4
                      6
                      8
                    
                    
                      0.25
                      4
                      6
                      9
                      12
                    
                    
                      0.4
                      5
                      9
                      13
                      17
                    
                    
                      0.65
                      7
                      13
                      20
                      26
                    
                    
                      1.0
                      10
                      19
                      29
                      38
                    
                    
                      1.5
                      14
                      27
                      41
                      54
                    
                    
                      2.5
                      21
                      42
                      64
                      86
                    
                    
                      4.0
                      32
                      64
                      99
                      134
                    
                    
                      5.0
                      39
                      78
                      122
                      165
                    
                    
                      6.5
                      49
                      99
                      156
                      211
                    
                    
                      8.5
                      63
                      128
                      200
                      272
                    
                    
                      10.0
                      73
                      149
                      234
                      318
                    
                    
                      12.5
                      89
                      183
                      289
                      394
                    
                    
                      15.0
                      105
                      218
                      344
                      469
                    
                    
                      20.0
                      138
                      287
                      454
                      620
                    
                    
                      25.0
                      170
                      355
                      563
                      769
                    
                    
                      33.0
                      221
                      463
                      736
                      1,008
                    
                    
                      40.0
                      266
                      558
                      888
                      1,216
                    
                    
                      50.0
                      329
                      692
                      1,103
                      1,513
                    
                    
                      Quality levels expressed as percent defective only
                    
                    
                      12.5
                      88
                      182
                      287
                      392
                    
                    
                      15.0
                      104
                      216
                      342
                      467
                    
                    
                      20.0
                      136
                      284
                      450
                      615
                    
                    
                      25.0
                      167
                      351
                      558
                      763
                    
                    
                      33.0
                      217
                      457
                      728
                      999
                    
                    
                      40.0
                      260
                      549
                      877
                      1,203
                    
                    
                      50.0
                      320
                      680
                      1,088
                      1,494
                    
                  
                  [43 FR 10542, Mar. 14, 1978. Redesignated at 46 FR 63203, Dec. 31, 1981]
                
                
                  § 52.39
                  Issuance of certificate of sampling.
                  Each inspector and each licensed sampler shall prepare and sign a certificate of sampling to cover the samples drawn by the respective person, except that in-plant inspectors who inspect the samples which they have drawn need not prepare a certificate of sampling. One copy of each certificate of sampling prepared shall be retained by the licensed sampler and the original and all other copies thereof shall be disposed of in accordance with the instructions of the Administrator.
                  [51 FR 20445, June 5, 1986]
                
                
                  § 52.40
                  Identification of lots sampled.
                  Each lot from which officially drawn samples are selected shall be marked in such manner as may be prescribed by the Administrator, if such lots do not otherwise possess suitable identification.
                
              
              
                Fees and Charges
                
                  § 52.41
                  Payment of fees and charges.

                  Fees and charges for any inspection service shall be paid by the interested party making the application for such service, in accordance with the applicable provisions of the regulations in this part, and if so required by the inspection service, an advance of funds prior to rendering inspection service in an amount suitable to the Administrator, or a surety bond suitable to the Administrator, shall be required as a guarantee of payment for the services rendered. All fees and charges for any inspection service performed pursuant to the regulations in this part shall be paid by check, draft, or money order payable to the United States Department of Agriculture. Remittance shall be sent to the address specified on the bill for collection on or before the due date to avoid a late payment charge.
                  [51 FR 20445, June 5, 1986]
                
                
                  § 52.42
                  Schedule of fees.
                  (a) For each calendar year, AMS will calculate the rate for services, per hour per program employee using the following formulas:
                  (1) Regular rate. The total AMS inspection program personnel direct pay divided by direct hours, which is then multiplied by the next year's percentage of cost of living increase, plus the benefits rate, plus the operating rate, plus the allowance for bad debt rate. If applicable, travel expenses may also be added to the cost of providing the service.
                  (2) Overtime rate. The total AMS inspection program personnel direct pay divided by direct hours, which is then multiplied by the next year's percentage of cost of living increase and then multiplied by 1.5 plus the benefits rate, plus the operating rate, plus an allowance for bad debt. If applicable, travel expenses may also be added to the cost of providing the service.
                  (3) Holiday rate. The total AMS inspection program personnel direct pay divided by direct hours which is then multiplied by the next year's percentage of cost of living increase and then multiplied by 2, plus benefits rate, plus the operating rate, plus an allowance for bad debt. If applicable, travel expenses may also be added to the cost of providing the service.
                  (b) For each calendar year, based on previous fiscal year/historical actual costs, AMS will calculate the benefits, operating, and allowance for bad debt components of the regular, overtime and holiday rates as follows:
                  (1) Benefits rate. The total AMS inspection program direct benefits costs divided by the total hours (regular, overtime, and holiday) worked, which is then multiplied by the next calendar year's percentage cost of living increase. Some examples of direct benefits are health insurance, retirement, life insurance, and Thrift Savings Plan (TSP) retirement basic and matching contributions.
                  (2) Operating rate. The total AMS inspection program operating costs divided by total hours (regular, overtime, and holiday) worked, which is then multiplied by the percentage of inflation.
                  (3) Allowance for bad debt rate. Total AMS inspection program allowance for bad debt divided by total hours (regular, overtime, and holiday) worked.
                  (c) The calendar year cost of living expenses and percentage of inflation factors used in the formulas in this section are based on the most recent Office of Management and Budget's Presidential Economic Assumptions.
                  [79 FR 67321, Nov. 13, 2014]
                
                
                  § 52.43
                  Fees to be charged and collected for sampling when performed by a licensed sampler.

                  Such sampling fees as are specifically prescribed by the Administrator in connection with licensing of the particular sampler will be assessed and collected from the applicant by the office of inspection serving the area where services are performed: Provided, That if the employee is an employee of a state, the appropriate authority of the state may make the collection.
                  [48 FR 12326, Mar. 24, 1983]
                
                
                  § 52.44
                  Inspection fees when charges for sampling have been collected.
                  For any lot of processed products from which a sample in drawn by a licensed sampler and the applicable sampling fee is collected, as provided in § 52.43, the fees for the other inspection services with respect to such lot shall not include charges for sampling.
                  [48 FR 12326, Mar. 24, 1983]
                
                
                  
                  § 52.45
                  Inspection fees when charges for sampling have not been collected.
                  For any lot of processed products from which a sample is drawn by a licensed sampler and the sampling fee is not collected by the appropriate authority as provided in § 52.43, the fees and charges for inspection services with respect to such lot shall be the applicable fees and charges prescribed in § 52.42.
                  [48 FR 12326, Mar. 24, 1983]
                
                
                  § 52.46
                  Fee for appeal inspection.

                  The fee to be charged for an appeal inspection shall be at the rates prescribed in this part for other inspection services: Provided, That, if the result of any appeal inspection made for any applicant other than the United States or any agency or instrumentality thereof, discloses that a material error was made in the inspection on which the appeal is made, no inspection fee shall be assessed.
                
                
                  § 52.47
                  Changing types of service.
                  If an applicant cancels a new year-round contract before a full year has elapsed, the applicant shall be charged the difference between the year-round rate and less than year-round rate for the full period the year-round contract was in effect. If an applicant cancels a year-round contract after a full year or more of uninterrupted service, the fee remains at the year-round rate.
                  [59 FR 41378, Aug. 12, 1994]
                
                
                  § 52.48
                  Charges for plant survey and inspection.
                  The fees to be charged for a plant survey and inspection shall be at the rates prescribed in §§ 52.42 and 52.51.
                  [72 FR 10037, Mar. 7, 2007]
                
                
                  § 52.49
                  Charges for copies of inspection documents and/or inspection data.
                  If the applicant for inspection service requests additional copies of inspection documents and/or inspection data referable to the processed product covered thereby, the applicant may obtain such copies from the supervisor in the office of inspection serving the area where the service was performed at a charge of 1/2 hour per copy in accordance with the rate in § 52.42: Provided, that no charge shall be made for one copy if requested at the time of the original request for inspection. Inspection certificates issued in accordance with § 52.21 may be supplied to any financially interested party at a charge of 1/2 hour per certificate for each seven (7), or fewer copies in accordance with the rate in § 52.42.
                  [54 FR 50732, Dec. 11, 1989]
                
                
                  § 52.50
                  Travel and other expenses.
                  Charges may be assessed to cover the cost of travel time incurred in connection with the performance of any inspection service, including appeal inspections, as described in § 52.42. This includes time spent waiting for transportation as well as time spent traveling, but not to exceed eight hours of travel time for any one person for any one day: And provided further, that if travel is by common carrier, no hourly charge may be made for travel time outside the employee's official work hours.
                  [79 FR 67321, Nov. 13, 2014]
                
                
                  § 52.51
                  Charges for inspection services on a contract basis.
                  (a) The Administrator may enter into contracts with applicants to perform continuous inspection services or other types of inspection services pursuant to the regulations in this part and other requirements as prescribed by the Administrator in such contract, and the charges for such inspection service provided in such contracts shall be based on such basis as will reimburse the Agricultural Marketing Service of the Department for the full cost of rendering such inspection service as described in § 52.42.

                  (b) The Administrator may enter into a written memorandum of understanding or contract, whichever may be appropriate, with any administrative agency charged with the administration of a marketing agreement or a marketing order effective pursuant to the Agricultural Marketing Agreement Act of 1937, as amended (7 U.S.C. 601 et seq.) for the making of inspections pursuant to said agreement or order on such basis as will reimburse the Agricultural Marketing Service of the Department for the full cost of rendering such inspection service based on the formulas in § 52.42. Likewise, the Administrator may enter into a written memorandum of understanding or contract, whichever may be appropriate, with an administrative agency charged with an administration of a similar program operated pursuant to the laws of any State.
                  (c) Charges for year-round in-plant inspection services on a contract basis will be billed to the applicant monthly for all hours worked with a minimum of 40 hours per week for each inspector assigned to perform the inspection services. Charges for work performed in excess of an employee's regular work schedule will be calculated as described in § 52.42(a)(2).
                  (d) Charges for less than year-round in-plant inspection services (four or more consecutive 40 hour weeks) on a contract basis will be billed to the applicant monthly for all hours with a minimum of 40 hours for each inspector assigned to perform the inspection services and will be calculated based on the formulas in § 52.42.
                  (e) No Member of, or Delegate to Congress, or Resident Commissioner, shall be admitted to any share or part of any contract provided for in this section or to any benefit that may arise therefrom, but this provision shall not be construed to extend to such contract if made with a corporation for its general benefit, and shall not extend to any benefits that may accrue from the contract to a Member of, or Delegate to Congress, or a Resident Commissioner in his capacity as a farmer.
                  [38 FR 25168, Sept. 12, 1973. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981, and further redesignated at 54 FR 50732, Dec. 11, 1989]
                  
                    Editorial Note:
                    For Federal Register citations affecting § 52.51, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                    
                  
                
              
              
                Miscellaneous
                
                  § 52.53
                  Approved identification.
                  (a) General. Use of the approved identification marks described and illustrated in Figures 1 through 10 of this section is restricted to processed products that:
                  (1) Are clean, safe, and wholesome;
                  (2) Have been produced or packed in an approved plant.
                  (3) Are truthfully and accurately labeled.
                  (4) When graded against a U.S. grade standard, meet the quality requirements for U.S Grade C or better;
                  (5) Meet applicable fill weight and/or drained weight, Brix or other characteristics of a commodity related to market value;
                  (6) Have been certified, or have been inspected and are eligible for certification, by an inspector; and, in addition, meet the specific requirements stated in (b), (c), and (d) of this section.
                  (7) Labels and advertising material containing or referring to approved identification must be approved by USDA inspection service prior to use.
                  (b) Inspection (Continuous) grade and inspection marks. The official marks approved for use by plants operating under USDA continuous inspection service contracts shall be similar in form and design to the examples in Figures 1 through 10 of this section: Provided, That the official marks illustrated by figures 8 and 9 are limited to products packed by plants operating under an approved Quality Assurance type of inspection contract: And provided further, That the inspection marks illustrated in figures 1 through 4 may only be used on products packed by plants operating under USDA continuous inspection.
                  
                    
                    EC02SE91.048
                  
                  
                    EC02SE91.049
                  
                  
                    EC02SE91.050
                  
                  
                    EC02SE91.051
                  
                  (c) In-plant inspection (other than continuous) grade and inspection marks. The official marks approved for use by plants operating under USDA inspection service contracts (other than continuous) requiring a resident inspector shall be limited to those similar in form and design to the examples in Figures 5 through 14 of this section; Provided: That the official marks illustrated by Figures 9 and 10 are limited to products packed by plants operating under an approved Quality Assurance type of an inspection contract.
                  
                    EC02SE91.052
                  
                  
                    
                    EC02SE91.053
                  
                  
                    EC02SE91.054
                  
                  
                    EC02SE91.055
                  
                  
                    EC02SE91.056
                  
                  
                    
                    EC02SE91.057
                  
                  (d) “Approved plant-lot inspection” grade and inspection marks. Processed products that are produced in an approved plant as defined in § 52.2 and inspected and certified by an inspector on a lot basis may be labeled with an official mark as defined in § 52.3 when adequate control and use is approved. The use of official marks for this type of service is restricted to grade marks (with or without plain shield) and/or the statement “Inspected by the U.S. Department of Agriculture” (with or without plain shield). The official marks shall be similar in form and design as illustrated in figures 11 through 14. Failure to have all lots bearing official marks either inspected and certified or certified as produced in an approved plant shall cause the debarment of the user from receiving subsequent services, and such other actions as provided for in the Agricultural Marketing Act of 1946.
                  
                    EC02SE91.060
                  
                  
                    EC02SE91.061
                  
                  
                    
                    EC02SE91.062
                  
                  
                    EC02SE91.063
                  
                  (e) Sampling marks. Processed products which have been sampled for inspection as provided in this part may, at the option of the Department, be identified by an authorized representative of the Department. The products are identified by stamping the container(s) comprising such lot(s), with an official “sampling mark”, similar in form and design to the example in figure 15 of this section. The “sampling marks” will identify products officially sampled by a particular field office. Such mark will include a code identifying the field office performing the sampling.
                  
                    EC02SE91.058
                  
                  (f) Removal of labels bearing approved grade or inspection marks. (1) At the time a lot of processed products bearing approved grade or inspection marks is found to be mislabeled, the processor shall separate and retain such lot for relabeling. Removal and replacement of labels shall be done, under the supervision of a USDA inspector, within the time specified by the Administrator or as may be mutually agreed by the processor and the Administrator.
                  (2) The processor shall be held accountable to the Department for all mislabeled products until the products have been properly labeled.
                  (3) Clearance for the release of the relabeled product shall be obtained, by the processor, from the inspector.
                  (g) Licensing and identification of certain official devices. The Administrator may issue licenses permitting the manufacture, identification, and sale of any official device designated as a USDA color standard, defect guide or other similar aid under such terms and conditions as may be specified by the Administrator. Licenses shall be available to all persons meeting conditions prescribed by the Administrator, shall be nonexclusive, and shall be recoverable for cause. No person shall manufacture, identify, distribute or sell any such official device except at the direction of or under license from the Administrator. Such official devices may be marked, tagged or otherwise designated with the prefix “USDA” together with other identifying words or symbols, as prescribed by the license.
                  (h) Prohibited uses of approved identification. Except as specified in this section, no label or advertising material used upon, or in conjunction, with a processed product, as defined by these Regulations, shall bear a brand name, trademark, product name, company name, or any other descriptive material that incorporates, resembles, simulates, or alludes to, any official U.S. Department of Agriculture certificate of quality or loading, grade mark, grade statement (except honey and maple syrup which may bear such grade mark or statement), continuous inspection mark, continuous inspection statement, sampling mark or sampling statement, or combinations of one or more thereof.
                  (i) Disposition of labels bearing approved grade or inspection marks when a contract is cancelled. Upon cancellation of a contract, labels bearing approved grade or inspection marks shall remain under the control of the inspection service. The inspection service will approve disposition of said labels for destruction, sale or transfer to another approved plant, remove or obliterate the grade or inspection mark, or other action as may be agreed upon by all interested parties.
                  [38 FR 25169, Sept. 12, 1973, as amended at 40 FR 48934, Oct. 20, 1975. Redesignated at 42 FR 32514, June 27, 1977 and further redesignated at 46 FR 63203, Dec. 31, 1981; 48 FR 12326, Mar. 24, 1983; 51 FR 20446, June 5, 1986; 60 FR 3533, Jan. 18, 1995]
                
                
                  § 52.54
                  Debarment of services.
                  (a) The following acts or practices, or the causing thereof, may be deemed sufficient cause for the debarment, by the Administrator, of any person, including any agents, officers, subsidiaries, or affiliates of such person, from any or all benefits of the Act for a specified period. The Rules of Practice Governing Formal Adjudicatory Proceedings Instituted by the Secretary Under Various Statutes set forth in §§ 1.130 through 1.151 of this title and the Supplemental Rules of Practice in part 50 of this chapter shall be applicable to such debarment action.
                  (1) Fraud or misrepresentation. Any misrepresentation or deceptive or fraudulent practice or act found to be made or committed in connection with:
                  (i) The making or filing of an application for any inspection service;
                  (ii) The submission of samples for inspection;
                  (iii) The use of any inspection report or any inspection certificate, or appeal inspection certificate issued under the regulations in this part;
                  (iv) The use of the words “Packed under continuous inspection of the U.S. Department of Agriculture,” any legend signifying that the product has been officially inspected, any statement of grade or words of similar import in the labeling or advertising of any processed product;
                  (v) The use of a facsimile form which simulates in whole or in part any official U.S. certificate for the purpose of purporting to evidence the U.S. grade of any processed product.
                  (2) Willful violation of the regulations in this subpart. Willful violation of the provisions of this part of the Act.
                  (i) Country of origin labeling for packed honey. The use of a label or advertising material on, or in conjunction with, packaged honey that bears any official certificate of quality, grade mark or statement, continuous inspection mark or statement, sampling mark or statement, or any combination of the certificates, marks, or statements of the Department of Agriculture is hereby prohibited unless there appears legibly and permanently in close proximity (such as on the same side(s) or surface(s)) to the certificate, mark, or statement, and in at least a comparable size, the one or more names of the one or more countries of origin of the lot or container of honey, preceded by the words ‘Product of’ or other words of similar meaning.

                  (A) A violation of the requirements of this section may be deemed by the Secretary to be sufficient cause for debarment from the benefits of the regulations governing inspection and certification only with respect to honey.
                  
                  (3) Interfering with an inspector, inspector's aid, or licensed sampler. Any interference with, obstruction of, or attempted interference with, or attempted obstruction of any inspector, inspector's aide, or licensed sampler in the performance of his duties by intimidation, threat, assault, bribery, or any other means—real or imagined.
                  [76 FR 253, Jan. 4, 2011]
                
                
                  § 52.55
                  Political activity.
                  All inspectors and licensed samplers are forbidden, during the period of their respective appointments or licenses, to take an active part in political management or in political campaigns. Political activities in city, county, State, or national elections, whether primary or regular, or in behalf of any party or candidate, or any measure to be voted upon, are prohibited. This applies to all appointees or licensees, including, but not limited to, temporary and cooperative employees and employees on leave of absence with or without pay. Wilful violation of this section will constitute grounds for dismissal in the case of appointees and revocation of licenses in the case of licensees.
                
                
                  § 52.56
                  Purchase of commodity samples for review.
                  Employees are authorized to purchase commodity samples for review. Employees must pay and obtain receipts for such purchases and keep receipts subject to inspection by supervisory or other authorized Department employees.
                  [48 FR 12330, Mar. 24, 1983]
                
                
                  § 52.57
                  Compliance with other laws.
                  None of the requirements in the regulations in this part shall excuse failure to comply with any Federal, State, county, or municipal laws applicable to the operation of food processing establishments and to processed food products.
                
                
                  § 52.58
                  Identification.
                  Each inspector and licensed sampler shall have in his possession at all times and present upon request, while on duty, the means of identification furnished by the Department to such person.
                
                
                  § 52.59
                  OMB control numbers assigned pursuant to the Paperwork Reduction Act.
                  The information collection requirements contained in this part have been approved by the Office of Management and Budget (OMB) under the provisions of 44 U.S.C. Chapter 35 and have been assigned OMB control no. 0581-0123.
                  (44 U.S.C. Ch. 35)
                  [49 FR 23826, June 8, 1984]
                
              
              
                Requirements for Plants To Be Approved and for Plants Using Contract In-Plant Inspection Services 1
                  
                
                
                  
                    1 Compliance with the above requirements does not excuse failure to comply with all applicable sanitary rules and regulations of city, county, State, Federal, or other agencies having jurisdiction over such plants and operations.
                
                
                  Source:
                  Sections 52.81 through 52.83 appear at 38 FR 25170, Sept. 12, 1973, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
                
                
                  § 52.81
                  Plant survey.
                  Prior to a plant being approved, or the inauguration of in-plant inspection services, and at such intervals as may be deemed necessary or appropriate, the Administrator will make, or cause to be made, a survey and inspection of the plant where such inspection services are to be performed to determine whether the plant and methods of operation are suitable and adequate for the performance of such service in accordance with:
                  (a) The regulations in this part, including, but not limited to, the requirements contained in §§ 52.81 through 52.83; and

                  (b) The terms and provisions of any contract pursuant to which the service is to be performed: Provided, That, such survey(s) shall be repeated at least yearly.
                
                
                  § 52.82
                  Basis of survey and plant inspection.

                  The plant survey and inspection will be based on the Regulations issued under the Federal Food, Drug, and Cosmetic Act—Human Foods; Good Manufacturing Practice (Sanitation) in Manufacture, Processing, Packing, or Holding (21 CFR part 110)—as may be modified or augmented by the Federal Food and Drug Administration, U.S. Department of Health, Education, and Welfare or the Administrator of the Agricultural Marketing Service.
                
                
                  § 52.83
                  Reporting results of the plant survey and inauguration of inspection services.
                  (a) Results of the plant survey shall be reported in writing to a designated plant official.
                  (b) When the plant meets the requirements for the survey, inspection services may be inaugurated at a time mutually satisfactory to the plant management and USDA.
                  (c) When the plant fails the requirements of the survey, contract services shall be withheld until corrective action is completed to the satisfaction of the USDA.
                
              
            
            
              Subpart—United States Standards for Grades of Canned Red Tart Pitted Cherries 1
                
              
              
                
                  1 Compliance with the provisions of the standards shall not excuse failure to comply with the provisions of the Federal Food, Drug, and Cosmetic Act, or with applicable State laws and regulations.
              
              
                Source:
                39 FR 13963, Apr. 18, 1974, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                Identity and Grades
                
                  § 52.771
                  Identity.
                  
                    Canned red tart pitted cherries is the product represented as defined in the standard of identity for canned cherries (21 CFR 145.125(a)), issued pursuant to the Federal Food, Drug, and Cosmetic Act, and packed in one of the liquid media specified in § 52.773; and is sealed in a hermetically sealed container and so processed by heat as to prevent spoilage.
                
                
                  § 52.772
                  Grades.
                  (a) “U.S. Grade A” (or “U.S. Fancy”) is the quality of canned red tart pitted cherries that have at least the following attributes:
                  (1) At least a reasonably good color;
                  (2) Practically free from pits;
                  (3) Practically free from defects;
                  (4) Good character;
                  (5) Normal flavor and odor; and
                  (6) Score not less than 90 points when scored in accordance with the scoring system outlined in this subpart.
                  Canned red tart pitted cherries of this grade may contain not more than eight cherries per sample unit that are less than 9/16 inch (14 mm) in diameter.
                  (b) “U.S. Grade B” (or “U.S. Choice”) is the quality of canned red tart pitted cherries that have at least the following attributes:
                  (1) Reasonably good color;
                  (2) Reasonably free from pits;
                  (3) Reasonably free from defects;
                  (4) Reasonably good character;
                  (5) Normal flavor and odor; and
                  (6) Score not less than 80 points when scored in accordance with the scoring system outlined in this subpart.
                  Canned red tart pitted cherries of this grade may contain not more than 15 cherries per sample unit that are less than 9/16 inch (14 mm) in diameter.
                  (c) “U.S. Grade C” (or “U.S. Standard”) is the quality of canned red tart pitted cherries that have at least the following attributes:
                  (1) Fairly good color;
                  (2) Fairly free from pits;
                  (3) Fairly free from defects;
                  (4) Fairly good character;
                  (5) Normal flavor and odor; and
                  (6) Score not less than 70 points when scored in accordance with the scoring system outlined in this subpart.
                  There is no size requirement for canned red tart pitted cherries of this grade.
                  (d) “Substandard” is the quality of canned red tart pitted cherries that fail to meet the requirements of “U.S. Grade C.”
                
              
              
                Liquid Media and Brix Measurements
                
                  § 52.773
                  Liquid media and Brix measurements.

                  (a) Brix measurement requirements for the liquid media in canned red tart pitted cherries are not incorporated in the grades of the finished product since sirup, or any other liquid medium, as such, is not a factor of quality for the purpose of the grades. The designation of liquid packing media and Brix measurements, where applicable, are as follows:
                  
                    
                      Designations
                      Brix measurements
                    
                    
                      “Extra heavy sirup;” or “Extra heavily sweetened fruit juice(s) and water;” or “Extra heavily sweetened fruit juice(s).”
                      28° or more but not more than 45°.
                    
                    
                      “Heavy sirup;” or “Heavily sweetened fruit juice(s) and water;” or “Heavily sweetened fruit juice(s).”
                      22° or more but less than 28°.
                    
                    
                      “Light sirup;” or “Lightly sweetened fruit juice(s) and water;” or “Lightly sweetened fruit juice(s).”
                      18° or more but less than 22.
                    
                    
                      “Slightly sweetened water;” or “Slightly sweetened fruit juice(s) and water;” or “Slightly sweetened fruit juice(s).”
                      Less than 18°.
                    
                    
                      “In water”
                      Not applicable.
                    
                    
                      “In fruit juice(s) and water.”
                        Do.
                    
                    
                      “In fruit juice(s)”
                        Do.
                    
                  
                  (b) The densities of the packing media, as listed in this section, are measured on the refractometer, expressed as percent by weight sucrose (degrees Brix) with correction for temperature to the equivalent at 20 °C. (68 °F.), but without correction for invert sugars or other substances. The Brix measurement of the packing media may be determined by any other method which gives equivalent results.
                  (c) Brix determination is made on the packing media 15 days or more after the cherries are canned or on the blended homogenized slurry of the comminuted entire contents of the container if canned for less than 15 days.
                  [39 FR 13963, Apr. 18, 1974, as amended at 41 FR 15020, Apr. 9, 1976. Redesignated at 42 FR 32514, June 27, 1977 and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
              
              
                Fill of Container
                
                  § 52.774
                  Fill of container.
                  (a) FDA requirements. Canned red tart pitted cherries shall meet the fill of container requirements as set forth in the regulations of the Food and Drug Administration (21 CFR 145.125(c)).
                  (b) Recommended minimum drained weights—(1) General. The minimum drained weight recommendations for the various container sizes and types of packing media as listed in Table I of this section are not incorporated in the grades of the finished product since drained weight, as such, is not a factor of quality for the purpose of these grades.
                  (2) Definitions.
                    
                  
                  
                    Sample average—Average of all the drained weights of the sample containers representing a lot.
                    Xd—A specified minimum sample average drained weight.
                    LL—Lower limit for individual container drained weight.
                  
                  
                  (3) Method for ascertaining drained weight. The drained weight of canned red tart pitted cherries is determined by emptying the contents of the container upon a U.S. Standard No. 8 circular sieve of proper diameter containing eight meshes to the inch (0.0937 inch (2.3 mm), ±3 percent, square openings) so as to distribute the product evenly over the sieve. Without shifting the product, incline the sieve at an angle of 17° to 20° to facilitate drainage and allow to drain for two minutes. The weight of drained cherries is the weight of the sieve and product less the weight of the dry sieve. A sieve eight inches in diameter is used for No. 3 size containers (404 × 414) and smaller, and a sieve 12 inches in diameter is used for containers larger than No. 3 size containers.
                  (4) Compliance with recommended minimum drained weights. A lot of canned red tart pitted cherries is considered as meeting the minimum drained weight recommendations when the following criteria are met:

                  (i) The sample average meets the specified minimum sample average drained weight (designated as “Xd” in Table I); and
                  (ii) The number of sample containers which fail to meet the minimum drained weight for individual containers (designated as “LL” in Table I) does not exceed the applicable acceptance number specified in Table II.
                  (c) Recommended fill weights—(1) General. The minimum fill weight recommendations for the various container sizes in Table III of this section are not incorporated in the grades of the finished product since fill weight, as such, is not a factor of quality for the purpose of these grades.
                  
                  
                    Table I—Recommended Minimum Drained Weights for Canned Red Tart Pitted Cherries
                    
                      Container designation
                      Packed in water or cherry juice (ounces)
                      LL
                      Xd
                      Packed in any sirup or slightly sweetened water (ounces)
                      LL
                      Xd
                    
                    
                      No. 303 (303 × 406)
                      10.7
                      11.0
                      9.9
                      10.2
                    
                    
                      No. 303 Cylinder (303 × 509)
                      14.0
                      14.4
                      12.7
                      13.1
                    
                    
                      No. 2 (307 × 409)
                      13.1
                      13.5
                      12.3
                      12.7
                    
                    
                      No. 10 (603 × 700)
                      71.2
                      72.0
                      69.4
                      70.2
                    
                  
                  
                    Table II—Single Sampling Plans and Acceptance Numbers
                    
                      Sample Size (No. of sample containers)
                      3
                      6
                      13
                      21
                      29
                      38
                      48
                      60
                    
                    
                      Acceptance numbers
                      0
                      1
                      2
                      3
                      4
                      5
                      6
                      7
                    
                  
                  (2) Definitions.
                  
                  
                    
                      Subgroup
                      A group of sample containers representing a portion of a sample.
                    
                    
                      X′ min
                      
                      A specified minimum lot average fill weight.
                    
                    
                      LWLx
                      
                      Lower warning limit for subgroup averages.
                    
                    
                      LRLx
                      
                      Lower reject limit for subgroup averages.
                    
                    
                      LWL
                      Lower warning limit for individual fill weight measurements.
                    
                    
                      LRL
                      Lower reject limit for individual fill weight measurements.
                    
                    
                      R′
                      A specified average range value.
                    
                    
                      Rmax
                      
                      A specified maximum range for subgroups.
                    
                  
                  (3) Method for ascertaining fill weight. The fill weight of canned red tart pitted cherries is determined in accordance with the U.S. Standards for Inspection by Variable and the U.S. Standards for Determination of Fill Weights.
                  (4) Compliance with recommended fill weights. Compliance with the recommended fill weights for canned red tart pitted cherries shall be in accordance with the U.S. Standards for Inspection by Variables and the U.S. Standards for Determination of Fill Weights.
                  
                    Table III—Recommended Fill Weight Values for Canned Red Tart Pitted Cherries
                    
                      Container designation
                      Fill weight values in ounces
                      X′min
                      
                      LWLx
                      
                      LRLx
                      
                      LWL
                      LRL
                      R′
                      Rmax
                      
                      Sampling allowance code
                    
                    
                      No. 303
                      12.9
                      12.6
                      12.4
                      12.2
                      11.8
                      0.80
                      1.70
                      F
                    
                    
                      No. 303 Cylinder
                      16.8
                      16.4
                      16.2
                      15.9
                      15.4
                      1.10
                      2.20
                      H
                    
                    
                      No. 2
                      15.8
                      15.4
                      15.2
                      14.9
                      14.4
                      1.10
                      2.20
                      H
                    
                    
                      No. 10
                      86.7
                      85.9
                      85.5
                      85.0
                      84.1
                      2.00
                      4.20
                      P
                    
                  
                
              
              
                Sample Unit Size
                
                  § 52.775
                  Sample unit size.
                  Compliance with requirements for the size and the various quality factors is based on the following sample unit sizes for the applicable factor:
                  (a) Size, color, pits, and character—20 ounces of drained cherries.
                  (b) Defects (other than harmless extraneous material)—100 cherries.
                  (c) Harmless extraneous material—The total contents of each container in the sample.
                
              
              
                Factors of Quality
                
                  § 52.776
                  Ascertaining the grade of a sample unit.
                  (a) General. The grade of a sample unit of canned red tart pitted cherries is ascertained by considering the factor of flavor and odor of the product and the requirement for size (in U.S. Grade A and U.S. Grade B) which are not scored; the ratings for the factors of color, freedom from pits, defects, and character, which are scored; and the limiting rules which may be applicable.
                  (b) Factors rated by score points. The relative importance of each factor which is scored is expressed numerically on the scale of 100. The maximum number of points that may be given each factor is:
                  
                    
                      Factors
                      Points
                    
                    
                      Color
                      20
                    
                    
                      Freedom from pits
                      20
                    
                    
                      Defects
                      30
                    
                    
                      Character
                      30
                    
                    
                      Total score
                      100
                    
                  
                  
                  (c) Definition. “Normal flavor and odor” means that the flavor and odor are characteristic of canned red tart pitted cherries and that the product is free from objectionable flavors and objectionable odors of any kind.
                
                
                  § 52.777
                  Ascertaining the rating for the factors which are scored.
                  The essential variations within each factor which is scored are so described that the value may be ascertained for each factor and expressed numerically. The numerical range within each factor which is scored is inclusive (for example, “18 to 20 points” means 18, 19, or 20 points).
                
                
                  § 52.778
                  Color.
                  (a) (A) classification. Canned red tart pitted cherries that have a good color may be given a score of 18 to 20 points. “Good color” means a practically uniform color that is bright and typical of canned red tart pitted cherries which have been prepared and processed from properly ripened cherries.
                  (b) (B) classification. Canned red tart pitted cherries that have a reasonably good color may be given a score of 16 or 17 points. “Reasonably good color” means a reasonably uniform color, typical of canned red tart pitted cherries which have been properly prepared and processed and which color may range from a slight yellowish-red color to a slightly mottled reddish brown.
                  (c) (C) classification. Canned red tart pitted cherries that have a fairly good color may be given a score of 14 or 15 points. Canned red tart pitted cherries that fall into this classification shall not be graded above U.S. Grade C, regardless of the total score for the product (this is a limiting rule). “Fairly good color” means a fairly uniform color typical of canned red tart pitted cherries which have been properly processed and which color may range from a brownish cast to mottled shades of brown.
                  (d) (SStd.) classification. Canned red tart pitted cherries that fail to meet the color requirements for U.S. Grade C may be given a score of 0 to 15 points and shall not be graded above Substandard, regardless of the total score for the product (this is a limiting rule).
                
                
                  § 52.779
                  Freedom from pits.
                  (a) General. The factor of freedom from pits refers to the incidence of pits and pit fragments.
                  (b) Definitions. (1) A pit, for the purposes of the allowances in this section, is a whole cherry pit or portions of pits computed as follows:
                  (i) A single piece of pit shell, whether or not within or attached to a whole cherry, that is larger than one-half pit shell is considered as one pit;
                  (ii) A single piece of pit shell, whether or not within or attached to a whole cherry, that is not larger than one-half pit shell is considered as one-half pit;
                  (iii) Pieces of pit shell, within or attached to a whole cherry, when their combined size is larger than one-half pit shell are considered as one pit; and
                  (iv) Pieces of pit shell, within or attached to a whole cherry, when their combined size is not larger than one-half pit shell are considered as one-half pit.
                  (2) Drained cherries means pitted cherries that have been drained of packing medium by the method prescribed in this subpart.
                  (c) (A) classification. Canned red tart pitted cherries that are practically free from pits may be given a score of 18 to 20 points. “Practically free from pits” means that the number of pits that may be present in the drained cherries does not exceed the allowances for this classification as set forth in Table IV.
                  (d) (B) classification. Canned red tart pitted cherries that are reasonably free from pits may be given a score of 16 or 17 points. Canned red tart pitted cherries that fall into this classification shall not be graded above U.S. Grade B, regardless of the total score for the product (this is a limiting rule). “Reasonably free from pits” means that the number of pits that may be present does not exceed the allowances for this classification as set forth in Table IV.
                  (e) (C) classification. Canned red tart pitted cherries that are fairly free from pits may be given a score of 14 or 15 points. Canned red tart pitted cherries that fall into this classification shall not be graded above U.S. Grade C, regardless of the total score for the product (this is a limiting rule). “Fairly free from pits” means that the number of pits that may be present in the drained cherries does not exceed the allowances for this classification as set forth in Table IV.
                  (f) (SStd.) classification. Canned red tart pitted cherries that fail to meet the requirements of U.S. Grade C may be given a score of 0 to 13 points and shall not be graded above Substandard, regardless of the total score for the product (this is a limiting rule).
                
                
                  § 52.780
                  Defects.
                  (a) General. The factor of defects refers to the degree of freedom from harmless extraneous material, mutilated cherries, and cherries blemished by scab, hail injury, discoloration, scar tissue, or by other means.
                  (1) Cherry means a whole cherry, whether or not pitted, or portions of such cherries which in the aggregate approximate the average size of the cherries.
                  (2) Harmless extraneous material means any vegetable substance (including, but not being limited to, a leaf or a stem, and any portions thereof) that is harmless.
                  (3) Mutilated cherry means a cherry that is so pitter-torn or damaged by other means that the entire pit cavity is exposed and the appearance of the cherry is seriously affected.
                  (4) Minor blemished cherry means any cherry blemished with skin discoloration (other than scald) having an aggregate area of a circle 9/32 inch (7 mm) or less in diameter which more than slightly affects the appearance of the cherry but does not extend into the fruit tissue.
                  (5) Blemished cherry means any cherry blemished by skin discoloration (other than scald) which in the aggregate exceeds the area of a circle 9/32 inch (7 mm) in diameter. A cherry affected by skin discoloration extending into the fruit tissue or by scab, hail injury, scar tissue, or other abnormality, regardless of size, is considered a blemished cherry.
                  (b) (A) classification. Canned red tart pitted cherries that are practically free from defects may be given a score of 27 to 30 points. “Practically free from defects” means that the number of defects that may be present does not exceed the number specified for the type of defects in Table IV.
                  (c) (B) classification. Canned red tart pitted cherries that are reasonably free from defects may be given a score of 24 to 26 points. Canned red tart pitted cherries that fall into this classification may not be graded above U.S. Grade B, regardless of the total score for the product (this is a limiting rule). “Reasonably free from defects” means that the number of defects that may be present does not exceed the number specified for the type of defects in Table IV.
                  (d) (C) classification. If the canned red tart pitted cherries are fairly free from defects, a score of 21 to 23 points may be given. Canned red tart pitted cherries that fall into this classification shall not be graded above U.S. Grade C, regardless of the total score for the product (this is a limiting rule). “Fairly free from defects” means that the number of defects that may be present does not exceed the number specified for the type of defects in Table IV.
                  (e) (SStd.) classification. Canned red tart pitted cherries that fail to meet the requirements for Grade C for any reason may be given a score of 0 to 20 points and shall not be graded above Substandard, regardless of the total score for the product (this is a limiting rule).
                
                
                  § 52.781
                  Character.
                  (a) General. The factor of character refers to the physical characteristics of the flesh of the cherries.
                  (b) (A) classification. Canned red tart pitted cherries that have a good character may be given a score of 27 to 30 points. “Good character” means that the cherries are thick-fleshed and have a firm, tender texture.
                  (c) (B) classification. Canned red tart pitted cherries that have a reasonably good character may be given a score of 24 to 26 points. Canned red tart pitted cherries that fall into this classification shall not be graded above U.S. Grade B, regardless of the total score for the product (this is a limiting rule). “Reasonably good character” means that the cherries may be reasonably thick-fleshed and may be slightly soft.
                  (d) (C) classification. Canned red tart pitted cherries that have a fairly good character may be given a score of 21 to 23 points. Canned red tart pitted cherries that fall into this classification shall not be graded above U.S. Grade C, regardless of the total score for the product (this is a limiting rule). “Fairly good character” means that the cherries may be thin-fleshed, and may be soft but not mushy, or slightly tough but not leathery.
                  (e) (SStd.) classification. Canned red tart pitted cherries that fail to meet the requirements for U.S. Grade C may be given a score of 0 to 20 points and shall not be graded above Substandard, regardless of the total score for the product (this is a limiting rule).
                
              
              
                Allowances for Quality Factors
                
                  § 52.782
                  Allowances for quality factors.
                  
                    Table IV—Allowances for Quality Factors
                    
                      Factor
                      Sample unit size
                      Maximum number permissible for the respective grade
                      A
                      A
                      B
                      B
                      C
                      C
                    
                    
                      Pits
                      20 ozs
                      Not more than 2 in any sample unit
                      Sample average 1 per 40 ozs
                      Not more than 3 in any sample unit
                      Sample average 1 per 30 ozs
                      4 or more in any sample unit
                      Sample average 1 per 20 ozs.
                    
                    
                      Defects:
                      100 cherries
                    
                    
                      Total—multilated, plus minor blemished plus blemished.
                      
                      10
                      
                      15
                      
                      20
                    
                    
                      of which
                    
                    
                      Blemished—limited to
                      
                      3
                      
                      7
                      
                      15
                    
                    
                      Harmless extraneous material
                      Total contents
                      Average 1 piece per 60 oz. net contents
                      
                      Average 1.5 pieces per 60 oz. net contents
                      
                      Average 3 piece per 60 oz. net contents
                    
                  
                
              
              
                Lot Compliance
                
                  § 52.783
                  Ascertaining the grade of a lot.
                  The grade of a lot of canned red tart pitted cherries covered by these standards is determined by the procedures set forth in the Regulations Governing Inspection and Certification of Processed Fruits and Vegetables, Processed Products Thereof, and Certain Other Processed Food Products (§§ 52.1 to 52.87).
                
              
              
                Score Sheet
                
                  § 52.784
                  Score sheet for canned red tart pitted cherries.
                  
                    
                      Size and kind of container
                    
                    
                      Container mark or identification
                    
                    
                      Label
                    
                    
                      Net weight (ounces)
                    
                    
                      Vacuum (inches)
                    
                    
                      Drained weight (ounces)
                    
                    
                      Sirup designation (extra heavy, heavy, etc.)
                    
                    
                      Brix measurement
                    
                    
                      Size 1
                      
                    
                    
                      Factors
                    
                    
                      
                      Score points
                    
                    
                      Color
                      20
                      (A)
                      18-20
                    
                    
                       
                       
                      (B)
                      16-17
                    
                    
                       
                       
                      (C)
                      
                        2 14-15
                    
                    
                       
                       
                      (SStd.)
                      
                        2 0-13
                    
                    
                      Freedom from pits
                      20
                      (A)(b)
                        (C)
                        (SStd.)
                      
                      18-20
                          2 16-17
                        
                          2 14-15
                        
                          2 0-13
                      
                    
                    
                      Freedom from defects
                      30
                      (A)(B)
                        (C)
                        (SStd.)
                      
                      27-30
                          2 24-26
                        
                          2 21-23
                        
                          2 0-20
                      
                    
                    
                      Character
                      30
                      (A)
                      27-30
                    
                    
                       
                       
                      (B)
                      
                        2 24-26
                    
                    
                       
                       
                      (C)
                      
                        2 21-23
                    
                    
                       
                       
                      (SStd.)
                      
                        2 0-20
                    
                    
                      Total score
                      100
                    
                    
                      Normal flavor
                    
                    
                      Grade
                    
                    
                      1 See size limitation for U.S. Grade A and U.S. Grade B.
                    
                      2 Indicates limiting rule.
                  
                
              
            
            
              
              Subpart—United States Standards for Grades of Frozen Red Tart Pitted Cherries
              
                Source:
                39 FR 23235, June 27, 1974, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                Product Description and Grades
                
                  § 52.801
                  Product description.
                  Frozen red tart pitted cherries is the food prepared from properly matured cherries of the domestic (Prunus cerasus) red sour varietal group which have been washed, pitted, sorted, and properly drained; may be packed with or without a nutritive sweetened packing medium or any other substance permitted under the Federal Food, Drug, and Cosmetic Act, and are frozen and stored at temperatures necessary for the preservation of the product.
                
                
                  § 52.802
                  Grades of frozen red tart pitted cherries.
                  (a) “U.S. Grade A” (or “U.S. Fancy”) is the quality of frozen red tart pitted cherries of which not more than five (5) cherries per sample unit may be less than 9/16 inch (14 mm) in diameter, and that:
                  (1) Possess a good red color;
                  (2) Are practically free from pits;
                  (3) Are practically free from defects;
                  (4) Have a good character;
                  (5) Possess a normal flavor; and
                  (6) Score not less than 90 points when scored in accordance with the scoring system outlined in this subpart.
                  (b) “U.S. Grade B” (or “U.S. Choice”) is the quality of frozen red tart pitted cherries of which not more than ten (10) cherries per sample unit may be less than 9/16 inch (14 mm) in diameter, and that:
                  (1) Possess a reasonably good red color;
                  (2) Are reasonably free from pits;
                  (3) Are reasonably free from defects;
                  (4) Have a reasonably good character:
                  (5) Possess a normal flavor; and
                  (6) Score not less than 80 points when scored in accordance with the scoring system outlined in this subpart.
                  (c) “U.S. Grade C” (or “U.S. Standard”) is the quality of frozen red tart pitted cherries that:
                  (1) Possess a fairly good red color;
                  (2) Are fairly free from pits;
                  (3) Are fairly free from defects;
                  (4) Have a fairly good character;
                  (5) Possess a normal flavor; and
                  (6) Score not less than 70 points when scored in accordance with the scoring system outlined in this subpart.
                  (d) “Substandard” is the quality of frozen red tart pitted cherries that fail to meet the requirements of U.S. Grade C.
                
              
              
                Sample Unit Size
                
                  § 52.803
                  Sample unit size.
                  Compliance with requirements for size and the various quality factors is based on the following sample unit sizes for the applicable factor:
                  (a) Pits, character, and harmless extraneous material—20 ounces of drained cherries.
                  (b) Size, color, and defects (other than harmless extraneous material)—100 cherries.
                
              
              
                Factors of Quality
                
                  § 52.804
                  Ascertaining the grade of a sample unit.
                  (a) The grade of frozen red tart pitted cherries is determined immediately after thawing to the extent that the cherries may be separated easily and the cherries are free from ice and solidified packing media. The grade is determined by considering in addition to the requirements of the respective grade (including the requirement of the size in U.S. Grade A and U.S. Grade B), the respective ratings of the factors of color, pits, absence of defects, character, the total score, and the limiting rules which may be applicable.
                  (b) The relative importance of each factor is expressed numerically on a scale of 100. The maximum number of points that may be given each factor is:
                  
                    
                      Factors
                      Points
                    
                    
                      Color
                      30
                    
                    
                      Freedom from pits
                      20
                    
                    
                      Freedom from defects
                      20
                    
                    
                      Character
                      30
                    
                    
                      Total score
                      100
                    
                  
                  (c) Normal flavor means that the flavor is characteristic of frozen red tart pitted cherries and that the product is free from objectionable flavors of any kind.
                
                
                  § 52.805
                  Ascertaining the rating for each factor.
                  The essential variations within each factor are so described that the value may be ascertained for each factor and expressed numerically. The numerical range for the rating of each factor is inclusive (for example, “27 to 30 points” means 27, 28, 29 or 30 points).
                
                
                  § 52.806
                  Color.
                  (a) (A) classification. Frozen red tart pitted cherries that possess a good red color may be given a score of 27 to 30 points. “Good red color” means that the frozen cherries possess a color that is bright and typical of properly ripened cherries and that is practically uniform in that the number of cherries that vary markedly from this color due to oxidation, improper processing, or other causes, or that are undercolored, does not exceed the number specified in Table I.
                  (b) (B) classification. Frozen red tart pitted cherries that possess a reasonably good red color may be given a score of 24 to 26 points. Frozen red tart pitted cherries that fall into this classification shall not be graded above U.S. Grade B, regardless of the total score for the product (this is a limiting rule). “Reasonably good red color” means that the cherries possess a color that is reasonably bright and typical of properly ripened cherries and that is reasonably uniform in that the number of cherries that vary markedly from this color due to oxidation, improper processing, or other causes, or that are undercolored, does not exceed the number specified in Table I.
                  (c) (C) classification. If the frozen red tart pitted cherries possess a fairly good red color, a score of 21 to 23 points may be given. Frozen red tart pitted cherries that fall into this classification shall not be graded above U.S. Grade C, regardless of the total score for the product (this is a limiting rule). “Fairly good red color” means that the frozen cherries possess a color that is fairly bright and typical of properly ripened cherries and that is fairly uniform in that the number of cherries that vary markedly from this color due to oxidation, improper processing, or other causes, or that are undercolored, does not exceed the number specified in Table I.
                  (d) (SStd.) classification. Frozen red tart pitted cherries that fail to meet the requirements of U.S. Grade C may be given a score of 0 to 20 points and shall not be graded above Substandard, regardless of the total score for the product (this is a limiting rule).
                
                
                  § 52.807
                  Freedom from pits.
                  (a) General. The factor of freedom from pits refers to the incidence of pits and pit fragments.
                  (b) Definitions. (1) A “pit” for the purpose of the allowances in this subpart is a whole pit or portions of pits computed as follows:
                  (i) A single piece of pit shell, whether or not within or attached to a whole cherry, that is larger than one-half pit shell is considered as one pit;
                  (ii) A single piece of pit shell, whether or not within or attached to a whole cherry, that is not larger than one-half pit shell is considered as one-half pit;
                  (iii) Pieces of pit shell, within or attached to a whole cherry, when their combined size is larger than one-half pit shell are considered as one pit; and
                  (iv) Pieces of pit shell, within or attached to a whole cherry, when their combined size is not larger than one-half pit shell are considered as one-half pit.
                  (2) Drained cherries means pitted cherries that are substantially free from any adhering sirup, sugar, or other packing medium.
                  (c) (A) classification. Frozen red tart pitted cherries that are practically free from pits may be given a score of 18 to 20 points. “Practically free from pits” means that the number of pits that may be present does not exceed the allowances for this classification specified in Table I.
                  (d) (B) classification. Frozen red tart pitted cherries that are reasonably free from pits may be given a score of 16 or 17 points. Frozen red tart pitted cherries that fall into this classification shall not be graded above U.S. Grade B, regardless of the total score for the product (this is a limiting rule). “Reasonably free from pits” means that the number of pits that may be present does not exceed the number specified in Table I.
                  (e) (C) classification. Frozen red tart pitted cherries that are fairly free from pits may be given a score of 14 or 15 points. Frozen red tart pitted cherries that fall into this classification shall not be graded above U.S. Grade C, regardless of the total score for the product (this is a limiting rule). “Fairly free from pits” means that the number of pits that may be present does not exceed the number specified in Table I.
                  (f) (SStd.) classification. Frozen red tart pitted cherries that fail to meet the requirements for U.S. Grade C may be given a score of 0 to 13 points and shall not be graded above Substandard, regardless of the total score for the product (this is a limiting rule).
                
                
                  § 52.808
                  Freedom from defects.
                  (a) General. The factor of freedom from defects refers to the degree of freedom from harmless extraneous material, mutilated cherries, and cherries blemished by scab, hail injury, discoloration, scar tissue, or by other means.
                  (1) Cherry means a whole cherry, whether or not pitted, or portions of such cherries which in the aggregate approximate the average size of the cherries.
                  (2) Harmless extraneous material means any vegetable substance (including, but not being limited to, a leaf or a stem and any portions thereof) that is harmless.
                  (3) Mutilated cherry means a cherry that is so pitter-torn or damaged by other means that the entire pit cavity is exposed and the appearance of the cherry is seriously affected.
                  (4) Minor blemished cherry means any cherry blemished with discoloration (other than scald) having an aggregate area of a circle 9/32 inch (7 mm) or less in diameter which more than slightly affects the appearance of the cherry but does not extend into the fruit tissue.
                  (5) Blemished cherry means any cherry blemished by skin discoloration (other than scald) which in the aggregate exceeds the area of a circle 9/32 inch (7 mm) in diameter. A cherry affected by skin discoloration extending into the fruit tissue or by scab, hail injury, scar tissue, or other abnormality, regardless of size, is considered a blemished cherry.
                  (b) (A) classification. Frozen red tart pitted cherries that are practically free from defects may be given a score of 18 to 20 points. “Practically free from defects” means that the number of defects that may be present does not exceed the number specified for the applicable type of defect in Table I.
                  (c) (B) classification. Frozen red tart pitted cherries that are reasonably free from defects may be given a score of 16 or 17 points. Frozen red tart pitted cherries that fall into this classification shall not be graded above U.S. Grade B, regardless of the total score for the product (this is a limiting rule). “Reasonably free from defects” means that the number of defects that may be present does not exceed the number specified for the applicable type of defect in Table I.
                  (d) (C) classification. Frozen red tart pitted cherries that are fairly free from defects may be given a score of 14 or 15 points. Frozen red tart pitted cherries that fall into this classification shall not be graded above U.S. Grade C, regardless of the total score for the product (this is a limiting rule). “Fairly free from defects” means that the number of defects that may be present does not exceed the number specified for the applicable type of defect in Table I.
                  (e) (SStd.) classification. Frozen red tart pitted cherries that fail to meet the requirements for Grade C may be given a score of 0 to 13 points and shall not be graded above Substandard, regardless of the total score for the product (this is a limiting rule).
                
                
                  § 52.809
                  Character.
                  (a) General. The factor of character refers to the physical characteristics of the flesh of the cherries.
                  (b) (A) classification. Frozen red tart pitted cherries that have a good character may be given a score of 27 to 30 points. “Good character” means that the cherries are thick-fleshed and have a firm, tender texture.
                  (c) (B) classification. Frozen red tart pitted cherries that have a reasonably good character may be given a score of 24 to 26 points. Frozen red tart pitted cherries that fall into this classification shall not be graded above U.S. Grade B, regardless of the total score for the product (this is a limiting rule). “Reasonably good character” means that the cherries may be reasonably thick-fleshed and slightly soft.
                  (d) (C) classification. Frozen red tart pitted cherries that have a fairly good character may be given a score of 21 to 23 points. Frozen red tart pitted cherries that fall into this classification shall not be graded above U.S. Grade C, regardless of the total score for the product (this is a limiting rule). “Fairly good character” means that the cherries may be thin-fleshed and may be soft but not mushy, or slightly tough but not leathery.
                  (e) (SStd.) classification. Frozen red tart pitted cherries that fail to meet the requirements for Grade C may be given a score of 0 to 20 points and shall not be graded above Substandard, regardless of the total score for the product (this is a limiting rule).
                
              
              
                Allowances for Quality Factors
                
                  § 52.810
                  Allowances for quality factors.
                  
                    Table I—Allowances for Quality Factors
                    
                      Factor
                      Sample unit size
                      Maximum number permissible for the respective grade
                      A
                      B
                      C
                    
                    
                      Color:
                    
                    
                      Vary markedly or undercolored.
                      100 cherries
                      12
                      18
                      25.
                    
                    
                      Pits
                      20 ozs
                      Not more than 2 in any sample unit. Sample average 1 per 40 ozs
                      Not more than 3 in any sample unit. Sample average 1 per 30 ozs
                      4 or more in any sample unit. Sample average 1 per 20 ozs.
                    
                    
                      Defects:
                    
                    
                      Total-mutilated, minor blemished, and blemished of which
                      100 cherries
                      10
                      15
                      20.
                    
                    
                      Blemished—limited to
                      
                      3
                      7
                      15.
                    
                    
                      Harmless extraneous material
                      20 ozs
                      Average 1 piece per 60 oz. net contents
                      Average 1 piece per 40 oz. net contents
                      Average 1 piece per 20 oz. net contents.
                    
                  
                
              
              
                Lot Compliance
                
                  § 52.811
                  Ascertaining the grade of a lot.
                  The grade of a lot of frozen red tart pitted cherries covered by these standards is determined by the procedures set forth in the Regulations Governing Inspection and Certification of Processed Fruits and Vegetables, Processed Products Thereof, and Certain Other Processed Food Products (§§ 52.1 through 52.83).
                
              
              
                Score Sheet
                
                  § 52.812
                  Score sheet for frozen red tart pitted cherries.
                  
                    
                      Size and kind of container
                    
                    
                      Container mark or identification
                    
                    
                      Label (style of pack, ratio of fruit to sugar, etc., if shown)
                    
                    
                      Net weight (ounces)
                    
                    
                      Size 1
                      
                    
                    
                      Factor
                    
                    
                      
                      Score points
                    
                    
                      Color
                      30
                      (A)
                      27-30
                    
                    
                       
                       
                      (B)
                      
                        2 24-26
                    
                    
                       
                       
                      (C)
                      
                        2 21-23
                    
                    
                       
                       
                      (SStd.)
                      
                        2 0-20
                    
                    
                      Freedom from pits
                      20
                      (A)
                      18-20
                    
                    
                       
                       
                      (B)
                      
                        2 16-17
                    
                    
                       
                       
                      (C)
                      
                        2 14-15
                    
                    
                       
                       
                      (SStd.)
                      
                        2 0-13
                    
                    
                      Freedom from defects
                      20 
                      
                      (A)(B)
                      
                      18-20
                          2 16-17
                      
                    
                    
                       
                       
                      (C)
                      
                        2 14-15
                    
                    
                       
                       
                      (SStd.)
                      
                        2 0-13
                    
                    
                      Character
                      30
                      (A)
                      27-30
                    
                    
                       
                       
                      (B)
                      
                        2 24-26
                    
                    
                       
                       
                      (C)
                      
                        2 21-23
                    
                    
                       
                       
                      (SStd.)
                      
                        2 0-20
                    
                    
                        Total score
                      100
                    
                    
                      Normal flavor
                    
                    
                      Grade
                    
                    
                      1 See size limitation for U.S. Grade A and U.S. Grade B.
                    
                      2 Indicates limiting rule.
                  
                
              
            
            
              
              Subpart—United States Standards for Grades of Dates
              
                Source:
                20 FR 5755, Aug. 10, 1955, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                Product Description, Styles, and Grades
                
                  § 52.1001
                  Product description.
                  Dates are the properly cured fresh fruit of the date tree (Phoenix dactylifera) which may or may not be softened by hydration. For the purposes of the standards in this subpart, dates, when referred to as “dry dates for processing,” means that the dates are dry and have not been softened by hydration.
                
                
                  § 52.1002
                  Styles of dates.
                  (a) Whole or whole dates means whole unpitted dates from which the pits have not been removed and which may be slit longitudinally.
                  (b) Pitted or pitted dates means whole dates from which the pits have been removed.
                  (c) Pieces or date pieces means dates that have been cut or sliced into small pieces and that can be handled as individual units.
                  (d) Macerated or macerated dates means dates that have been ground, chopped, mashed, or broken or that have been cut or sliced into small pieces and that cannot be handled as individual units.
                
                
                  § 52.1003
                  Grades of dates.
                  (a) U.S. Grade A or U.S. Fancy is the quality of whole or pitted dates that are of one variety, that possess a good color, that are practically uniform in size, that are practically free from defects, that possess a good character, and that score not less than 90 points when scored in accordance with the scoring system outlined in this subpart.
                  (b) U.S. Grade B or U.S. Choice is the quality of whole or pitted dates other than whole dry dates for processing that are of one variety, that possess a reasonably good color, that are reasonably uniform in size, that are reasonably free from defects, that possess a reasonably good character, and that score not less than 80 points when scored in accordance with the scoring system outlined in this subpart.
                  (c) U.S. Grade B (Dry) or U.S. Choice (Dry) is the quality of whole dry dates for processing that are of one variety, that possess a reasonably good color, that are reasonably uniform in size, that are reasonably free from defects, that possess a reasonably good character, and that score not less than 80 points when scored in accordance with the scoring system outlined in this subpart.
                  (d) U.S. Grade C or U.S. Stand- ard is the quality of whole or pitted dates other than whole dry dates for processing that are of one variety or of date pieces or macerated dates that possess a fairly good color, that are fairly uniform in size except for date pieces or macerated dates, that are fairly free from defects, that possess a fairly good character, and that score not less than 70 points when scored in accordance with the scoring system outlined in this subpart.
                  (e) U.S. Grade C (Dry) or U.S. Standard (Dry) is the quality of whole dry dates for processing that are of one variety, that possess a fairly good color, that are fairly uniform in size, that are fairly free from defects, that possess a fairly good character, and that score not less than 70 points when scored in accordance with the scoring system outlined in this subpart.
                  (f) Substandard is the quality of dates that fail to meet the requirements of U.S. Grade C or U.S. Stand- ard or U.S. Grade C (Dry) or U.S. Standard (Dry), whichever is applicable.
                
              
              
                Factors of Quality
                
                  § 52.1004
                  Ascertaining the grade.
                  In addition to considering other requirements outlined in the standards, the following quality factors are evaluated:
                  (a) Factor not related by score points. (1) Varietal requirement.
                  (b) Factors rated by score points. The relative importance of each factor which is scored is expressed numerically on the scale of 100. The maximum number of points that may be given such factors are:
                  
                  
                    
                       
                      Points
                    
                    
                      (1) Color
                      20
                    
                    
                      (2) Uniformity of size
                      10
                    
                    
                      (3) Absence of defects
                      30
                    
                    
                      (4) Character
                      40
                    
                    
                      Total score
                      100
                    
                  
                
                
                  § 52.1005
                  Ascertaining the rating for the factors which are scored.
                  The essential variations within each factor which is scored are so described that the value may be ascertained for each factor and expressed numerically. The numerical range within each factor which is scored is inclusive (for example, “18 to 20 points” means 18, 19, or 20 points).
                
                
                  § 52.1006
                  Color.
                  (a) (A) classification. Whole or pitted dates that possess a good color may be given a score of 18 to 20 points. “Good color” means that the color of the dates is practically uniform; and, with respect to dates that are predominantly light amber in color, there may be not more than 5 percent by count of dates that are dark amber in color; and, with respect to dates that are predominantly dark amber in color, there may be not more than 5 percent by count of dates that are light amber in color.
                  (b) (B) classification. If the whole or pitted dates or whole dry dates for processing possess a reasonably good color, a score of 16 or 17 points may be given. Dates that fall into this classification shall not be graded above U.S. Grade B or U.S. Choice or U.S. Grade B (Dry) or U.S. Choice (Dry), whichever is applicable, regardless of the total score for the product (this is a limiting rule). “Reasonably good color” means that the color of the whole or pitted dates or whole dry dates for processing is reasonably uniform for the type; and, with respect to dates that are predominantly light amber in color, there may be not more than 10 percent by count of dates that are dark amber in color; and, with respect to dates that are predominantly dark amber in color, there may be not more than 10 percent by count of dates that are light amber in color.
                  (c) (C) classification. If the whole or pitted dates, whole dry dates for processing, date pieces, or macerated dates possess a fairly good color, a score of 14 or 15 points may be given. Dates that fall into this classification shall not be graded above U.S. Grade C or U.S. Standard or U.S. Grade C (Dry) or U.S. Standard (Dry), whichever is applicable, regardless of the total score for the product (this is a limiting rule). “Fairly good color” has the following meanings with respect to the following styles:
                  (1) Whole; pitted. The color of the whole or pitted dates or whole dry dates for processing is fairly uniform for the type; and, with respect to dates that are predominantly light amber in color, there may be not more than 20 percent by count of dates that are dark amber in color; and, with respect to dates that are predominantly dark amber in color, there may be not more than 20 percent by count of dates that are light amber in color.
                  (2) Pieces; macerated. The color may be variable throughout the units or mass, may be slightly dull but not off-color, and is typical of properly prepared dates of these styles.
                  (d) (SStd) classification. Dates that fail to meet the requirements of paragraph (c) of this section may be given a score of 0 to 13 points and shall not be graded above Substandard, regardless of the total score for the product (this is a limiting rule).
                
                
                  § 52.1007
                  Uniformity of size.
                  (a) General. The factor of uniformity of size applies only to whole and pitted styles. The factor of uniformity of size in the styles of date pieces and macerated dates is not based on any detailed requirements and is not scored; the other three factors (color, absence of defects, and character is applicable) are scored and the total is multiplied by 100 and divided by 90, dropping any fractions to determine the total score.
                  (b) (A) classification. Whole or pitted dates that are practically uniform in size may be given a score of 9 or 10 points. “Practically uniform in size” means that not more than a total of 10 percent, by weight, of the whole or pitted dates may be conspicuously larger or smaller than the approximate average size of the dates in the container.
                  
                  (c) (B) classification. If the whole or pitted dates or whole dry dates for processing are reasonably uniform in size, a score of 8 points may be given. Dates that fall into this classification shall not be graded above U.S. Grade B or U.S. Choice or U.S. Grade B (Dry) or U.S. Choice (Dry), whichever is applicable, regardless of the total score for the product (this is a limiting rule). “Reasonably uniform in size” means that not more than a total of 15 percent, by weight, of the whole or pitted dates may be conspicuously larger or smaller than the approximate average size of the dates in the container.
                  (d) (C) classification. If the whole or pitted dates or whole dry dates for processing are fairly uniform in size, a score of 7 points may be given. Dates that fall into this classification shall not be graded above U.S. Grade C or U.S. Standard or U.S. Grade C (Dry) or U.S. Standard (Dry), whichever is applicable, regardless of the total score for the product (this is a limiting rule). “Fairly uniform in size” means that not more than a total of 20 percent, by weight, of the whole or pitted dates may be conspicuously larger or smaller than the approximate average size of the dates in the container.
                  (e) (SStd) classification. Whole or pitted dates or whole dry dates for processing that fail to meet the requirements of paragraph (d) of this section may be given a score of 0 to 6 points and shall not be graded above Substandard, regardless of the total score for the product (this is a limiting rule).
                
                
                  § 52.1008
                  Absence of defects.
                  (a) Definitions of defects. Unless otherwise stated specifically, the following definitions of defects or defective units apply only to whole or pitted dates or whole dry dates for processing, as applicable for the type:
                  (1) Damaged by discoloration is the presence of a dark area in the flesh of the date, which dark area is visible through the skin and is more than one-fourth (1/4) inch in width and extends more than the equivalent of half the length of the date, such darkening being of natural origin and not caused by mold or other organism.
                  (2) Damaged by broken skin is any rupture of the skin in a manner to expose the flesh of the date, the short- est dimension of such exposed area being not less than three-sixteenths (3/16) inch.
                  (3) Damaged by checking is the presence of fine lines, resulting from water injury, affecting the surface of the skin over an area not less than one-fourth of the total surface of the date.
                  (4) Seriously damaged by checking is the presence of heavy lines, resulting from water injury, seriously affecting the surface of the skin over an area not less than one-fourth of the total surface of the date.
                  (5) Damaged by deformity is any abnormal shape sufficient to produce an appearance discernibly at variance with the normal shape that is typical of the variety.
                  (6) Damaged by puffiness is the condition of a date of which the skin is soft and pliable and from which the skin is separated from the flesh in a balloon-like fashion, over an area not less than one-half of the total surface of the date. Soft skins which have returned and adhere to the flesh of the date are not considered “damaged by puffiness.”
                  (7) Seriously damaged by puffiness is the condition of a date of which the skin is dry, hard, and brittle and from which the skin is separated from the flesh over an area not less than one-half of the total surface of the date.
                  (8) Damaged by scars are any blemishes that affect the exterior of the date and which are not less than three-sixteenths (3/16) inch in the shortest dimension.
                  (9) Damaged by sunburn is an area, usually light in color, scarred by the heat of the sun, such area being not less than three-sixteenths (3/16) inch in the shortest dimension.
                  (10) Damaged by insect injury is any blemish, resulting from the activity of insects or mites, distributed over an area of not less than one-fourth of the total surface of the date or any similar blemish that materially affects the appearance or edibility of the unit, regardless of the area affected.
                  (11) Damaged by improper hydrating means that the date has been injured by excessive heat or that the hydrating process is incomplete.
                  (12) Damaged by mashing means any physical injury to the flesh and skin of the date leaving the date partially mangled but otherwise whole.
                  (13) Damaged by mechanical injury means excessive trimming or similar injury that damages the appearance or that damages or affects the eating quality of the whole date.
                  (14) Damaged by lack of pollination means, with respect to whole dates, that pollination of the date was not accomplished, such condition being manifested by the absence of a pit in the whole dates or by thin, immature appearance of the date.
                  (15) Damaged by blacknose is severe checking in which the flesh becomes dark, crusty, and dry and which severe checking affects an area greater than one-eighth of the total surface of the date.
                  (16) Damaged by side spot means a very dark area, which generally is circular in appearance, extending into the flesh of the date, and, when decayed tissue or mold is not present, affecting in the aggregate an area not less than the area of a circle three-sixteenths (3/16) inch in diameter.
                  (17) Damaged by black scald means the collapse, death, and blackening of the flesh along the side of the date, usually accompanied by a bitter taste in the affected area.
                  (18) Damage by improper ripening means pronounced evidence of “green shrivel” of the date or that the date possesses a puffy flesh or a decidedly rubbery texture resulting from failure of the tissue of the date to reach a desirable state of maturity due to climatic or cultural injury, or both.
                  (19) Damaged by other defects means any injury or defect or group of defects not defined in this section (such as, but not limited to, heavy sugaring, and excessive scars not described in the definition “damaged by scars,”) which materially affect the appearance, edibility, or keeping quality of the dates.
                  (20) Affected by scouring is evidenced by the breakdown of the sugars into alcohol and acetic acid by yeasts and bacteria.
                  (21) Affected by mold is the presence of visible mold.
                  (22) Affected by dirt is the presence of any quantity of such substance.
                  (23) Affected by insect infestation is the presence of dead insects, insect parts, or excreta. (No live insects are permitted.)
                  (24) Affected by foreign material is the presence of any quantity of such substance.
                  (25) Affected by decay is a state of decomposition.
                  (b) (A) classification. Whole or pitted dates that are practically free from defects may be given a score of 27 to 30 points. “Practically free from defects” means that in pitted dates there may be present not more than one whole pit or two pit fragments for each 25 ounces of pitted dates; and that the whole or pitted dates do not exceed the total allowances and limitations shown in Chart I of this subpart.
                  (c) (B) classification. If the whole or pitted dates or whole dry dates for processing are reasonably free from defects, a score of 24 to 26 points may be given. Dates that fall into this classification shall not be graded above U.S. Grade B or U.S. Choice or U.S. Grade B (Dry) or U.S. Choice (Dry), whichever is applicable, regardless of the total score for the product (this is a limiting rule). “Reasonably free from defects” means that in pitted dates there may be present not more than one whole pit or two pit fragments for each 25 ounces of pitted dates; and that the whole or pitted dates or whole dry dates for processing do not exceed the total allowances and limitations shown in Chart II of this subpart.
                  (d) (C) classification. If the whole or pitted dates, whole dry dates for processing, date pieces, or macerated dates are fairly free from defects, a score of 21 to 23 points may be given. Dates that fall into this classification shall not be graded above U.S. Grade C or U.S. Standard or U.S. Grade C (Dry) or U.S. Standard (Dry), whichever is applicable, regardless of the total score for the product (this is a limiting rule). “Fairly free from defects” has the following meanings with respect to the following styles:
                  (1) Whole. The defects or defective units in whole dates or whole dry dates for processing do not exceed the total allowances and limitations shown in Chart III of this subpart.
                  
                  (2) Pitted. Not more than one whole pit or two pit fragments for each 25 ounces of pitted dates may be present; and the defects or defective units in pitted dates do not exceed the total allowances and limitations shown in Chart III of this subpart.
                  (3) Pieces; macerated. Not more than one whole pit or two pit fragments for each 25 ounces of pitted dates may be present; and the units or mass consists of clean and sound date material, fairly free from defects that seriously affect the appearance, edibility, or keeping quality of the product.
                  (e) (SStd) classification. Dates that fail to meet the requirements of paragraph (d) of this section may be given a score of 0 to 20 points and shall not be graded above Substandard, regardless of the total score for the product (this is a limiting rule).
                  
                    Chart No. I—Allowances and Limitations for Defects in Whole and Pitted Dates (Other Than Whole Dry Dates for Processing); U.S. Grade A or U.S. Fancy
                    total allowance

                    Not more than a total of 10 percent, by weight of the dates, may be the following:
                    
                    Damaged by:
                    Discoloration.
                    Broken skin.
                    Checking.
                    Deformity.
                    Puffiness.
                    Scars.
                    Sunburn.
                    Insect injury.
                    Improper hydrating.
                    Mashing.
                    Mechanical injury.
                    Lack of pollination.
                    Blacknose.
                    Side spot.
                    Black scald.
                    Improper ripening.
                    Other defects.
                    Seriously damaged by checking.
                    Seriously damaged by puffiness.
                    Affected by:
                    Souring.
                    Mold.
                    Dirt.
                    Insect infestation.
                    Foreign material.
                    Decay.
                    limitations

                    Not more than 3/5 of the total allowance or 6 percent, by weight of the dates, may be the following:
                    
                    Damaged by:
                    Side spot.
                    Black scald.
                    Improper ripening.
                    Other defects.
                    Affected by:
                    Souring.
                    Mold.
                    Dirt.
                    Insect infestation.
                    Foreign material.
                    Decay.
                    

                    Not more than 2/5 of the total allowance, or 4 percent, by weight of the dates, may be the following:
                    
                    Damaged by:
                    Improper ripening.
                    Other defects.
                    Affected by:
                    Souring.
                    Mold.
                    Dirt.
                    Insect infestation.
                    Foreign material.
                    Decay.
                    

                    Not more than 1/10 of the total allowance, or 1 percent, by weight of the dates, may be:
                    
                    Affected by decay.
                    Chart No. II—Allowances and Limitations for Defects in Whole and Pitted Dates or in Whole Dry Dates for Processing; U.S. Grade B or U.S. Choice and U.S. Grade B (Dry) or U.S. Choice (Dry)
                    Not more than 15 percent, by weight of the dates, may be seriously damaged by checking.
                    Not more than 20 percent, by weight of the dates, may be damaged by broken skin.
                    additional allowance

                    Not more than a total of 15 percent, by weight of the dates, may be the following:
                    
                    Damaged by:
                    Deformity.
                    Puffiness.
                    Scars.
                    Sunburn.
                    Insect injury.
                    Improper hydrating.
                    Mashing.
                    Mechanical injury.
                    Lack of pollination.
                    Blacknose.
                    Side spot.
                    Black scald.
                    Improper ripening.
                    Other defects.
                    Seriously damaged by puffiness.
                    Affected by:
                    Souring.
                    Mold.
                    Dirt.
                    Insect infestation.
                    Foreign material.
                    Decay.
                    
                    limitations

                    Not more than 2/3 of the additional allowance, or 10 percent, by weight of the dates, may be the following:
                    
                    Damaged by:
                    Lack of pollination.
                    Blacknose.
                    Side spot.
                    Black scald.
                    Improper ripening.
                    Other defects.
                    Affected by:
                    Souring.
                    Mold.
                    Dirt.
                    Insect infestation
                    Foreign material.
                    Decay.

                    Not more than 1/3 of the additional allowance, or 5 percent, by weight of the dates, may be the following:
                    
                    Damaged by:
                    Improper ripening.
                    Other defects.
                    Affected by:
                    Souring.
                    Mold.
                    Dirt.
                    Insect infestation.
                    Foreign material.
                    Decay.
                    

                    Not more than 1/15 of the additional allowance, or 1 percent, by weight of the dates, may be:
                    
                    Affected by decay.
                    Chart No. III—Allowances and Limitations for Defects in Whole and Pitted Dates or in Whole Dry Dates for Processing; U.S. Grade C or U.S. Standard and U.S. Grade C (Dry) or U.S. Standard (Dry)
                    total allowance

                    Not more than a total of 20 percent, by weight of the dates, may be the following.
                    
                    Damaged by:
                    Deformity.
                    Scars.
                    Sunburn.
                    Insect injury.
                    Improper hydrating.
                    Mashing.
                    Mechanical injury.
                    Lack of pollination.
                    Blacknose.
                    Side spot.
                    Black scald.
                    Improper ripening.
                    Other defects.
                    Seriously damaged by puffiness
                    Affected by:
                    Souring.
                    Mold.
                    Dirt.
                    Insect infestation.
                    Foreign material.
                    Decay.
                    limitations

                    Not more than 1/2 of the total allowance, or 10 percent, by weight of the dates, may be the following.
                    
                    Damaged by:
                    Lack of pollination
                    Blacknose.
                    Side spot.
                    Black scald.
                    Improper ripening.
                    Other defects.
                    Affected by:
                    Souring.
                    Mold.
                    Dirt.
                    Insect infestation.
                    Foreign material.
                    Decay.
                    

                    Not more than 1/4 of the total allowance, or 5 percent, by weight of the dates, may be the following:
                    
                    Affected by
                    Souring.
                    Mold.
                    Dirt.
                    Insect infestation.
                    Foreign material.
                    Decay.
                    

                    Not more than 1/10 of the total allowance, or 2 percent, by weight of the dates, may be:
                    
                     Affected by decay.
                  
                
                
                  § 52.1009
                  Character.
                  (a) (A) classification. Whole or pitted dates that possess a good character may be given a score of 36 to 40 points. “Good character” means that not less than 75 percent, by weight, of the dates are well developed, well fleshed, and soft, or at the time of packing are in a state of ripeness that within 15 days will develop into such character; and the remainder may possess a reasonably good character including not more than a total of 2 percent, by weight, of the dates that may possess semi-dry calyx ends and none may possess dry calyx ends.
                  (b) (B) classification. If the whole or pitted dates or whole dry dates for processing possess a reasonably good character, a score of 32 to 35 points may be given. Dates that fall into this classification shall not be graded above U.S. Grade B or U.S. Choice or U.S. Grade B (Dry) or U.S. Choice (Dry), whichever is applicable, regardless of the total score for the product (this is a limiting rule).
                  

                  (1) “Reasonably good character” with respect to whole or pitted dates other than whole dry dates for processing means that the dates are pliable; that not less than 75 percent, by weight, of the dates are reasonably well developed and reasonably well fleshed, or at time of packing are in a state of ripeness that within 15 days will develop into such character and the remainder may possess a fairly good character including not more than 10 percent, by weight, of the dates that may possess semi-dry calyx ends and dry calyx ends: Provided, That not more than 2 percent, by weight, of the dates may possess dry calyx ends.
                  (2) “Reasonably good character” with respect to whole dry dates for processing means that the dates may be firm and dry; that not less than 75 percent, by weight, of the dates are reasonably well developed and reasonably well fleshed and that the remainder are fairly well developed and fairly well fleshed.
                  (c) (C) classification. If the whole or pitted dates, whole dry dates for processing, date pieces, or macerated dates possess a fairly good character, a score of 28 to 31 points may be given. Dates that fall into this classification shall not be graded above U.S. Grade C or U.S. Standard or U.S. Grade C (Dry) or U.S. Standard (Dry), whichever is applicable, regardless of the total score for the product (this is a limiting rule). “Fairly good character” has the following meanings with respect to the following styles:
                  (1) Whole; pitted. (i) In whole or pitted dates other than whole dry dates for processing the dates may be firm but are pliable; may possess semi-dry calyx ends; and not less than 80 percent, by weight, of the dates are fairly well developed and are fairly well fleshed, or at time of packing are in a state of ripeness that within 15 days will develop into such character and the remainder may fail to possess such fairly good character or may possess dry calyx ends.
                  (ii) In whole dry dates for processing the dates may be firm and dry but are fairly well developed and fairly well fleshed.
                  (2) Pieces; macerated. The character may be variable throughout the units or mass but not seriously affected by dry calyx end material or inedible portions of dates.
                  (d) (SStd) classification. Dates that fail to meet the requirements of paragraph (c) of this section may be given a score of 0 to 27 points and shall not be graded above Substandard, regardless of the total score for the product (this is a limiting rule).
                
              
              
                Lot Inspection and Certification
                
                  § 52.1010
                  Ascertaining the grade of a lot.
                  The grade of a lot of the processed product covered by these standards is determined by the procedures set forth in the regulations governing inspection and certification of processed fruits and vegetables, processed products thereof, and certain other processed food products (§§ 52.1 to 52.87).
                  [22 FR 3547, May 22, 1957. Redesignated at 42 FR 32514, June 27, 1977 and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
              
              
                Score Sheet
                
                  § 52.1011
                  Score sheet for dates.
                  
                    
                      Size and kind of container
                    
                    
                      Container mark or identification
                    
                    
                      Label or brand
                    
                    
                      Net weight
                    
                    
                      Style
                    
                    
                      Count (per lb.)
                    
                    
                      Moisture content (if determined)
                    
                    
                      One variety (□) Yes (□) No
                    
                    
                      Factors
                    
                    
                      
                      Score points
                    
                    
                      Color
                      20
                      (A)
                      18-20
                    
                    
                       
                       
                      (B) (B-Dry)
                      
                        1 16-17
                    
                    
                       
                       
                      (C) (C-Dry)
                      
                        1 14-15
                    
                    
                       
                       
                      (SStd)
                      
                        1 0-13
                    
                    
                      Uniformity of size
                      10
                      (A)(B) (B-Dry)
                      
                      9-10
                          1 8
                      
                    
                    
                       
                       
                      (C) (C-Dry)
                      
                        1 7
                    
                    
                       
                       
                      (SStd)
                      
                        1 0-6
                    
                    
                      Absence of defects
                      30
                      (A)(B) (B-Dry)
                      
                      27-30
                          1 24-26
                      
                    
                    
                       
                       
                      (C) (C-Dry)
                      
                        1 21-23
                    
                    
                       
                       
                      (SStd)
                      
                        1 0-20
                    
                    
                      Character
                      40
                      (A)
                      36-40
                    
                    
                       
                       
                      (B) (B-Dry)
                      
                        1 32-35
                    
                    
                       
                       
                      (C) (C-Dry)
                      
                        1 28-31
                    
                    
                       
                       
                      (SStd)
                      
                        1 0-27
                    
                    
                      Total score
                      100
                    
                    
                      Grade
                      
                    
                    
                      1 Limiting rule.
                  
                
              
            
            
              
              Subpart—United States Standards for Grades of Processed Raisins 1
                
              
              
                
                  1 Compliance with the provisions of these standards shall not excuse failure to comply with the provisions of the Federal Food, Drug, and Cosmetic Act, or with applicable State laws and Regulations.
              
              
                Source:
                41 FR 34751, Aug. 17, 1976, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                § 52.1841
                Product description.
                Processed Raisins are dried grapes of the Vinifera varieties, such as Thompson Seedless (Sultanina), Muscat of Alexandria, Muscatel Gordo Blanco, Sultana, Black Corinth or White Corinth. The processed raisins are prepared from clean, sound, dried grapes; are properly stemmed and capstemmed except for cluster or uncapstemmed raisins; are properly seeded in seeded styles; are sorted or cleaned, or both; and except for cluster or uncapstemmed raisins, are washed in water to assure a wholesome product.
              
              
                § 52.1842
                Product description of Layer or (Cluster) raisins with seeds.
                Raisins with Seeds that are referred to as Layer or Cluster raisins means that the raisins have not been detached from the main bunch.
              
              
                § 52.1843
                Summary of types (varieties) of processed raisins.
                (a) Type I—Seedless Raisins.
                (1) Natural.
                (2) Dipped, Vine-dried, or similarly processed raisins.
                (b) Type II—Golden Seedless Raisins.
                (c) Type III—Raisins with Seeds.
                (1) Natural.
                (i) Seeded (seeds removed).
                (ii) Unseeded-capstemmed (loose).
                (iii) Unseeded-uncapstemmed (loose).
                (iv) Layer (or Cluster).
                (2) Dipped, Vine-dried, or other similarly processed raisins.
                (i) Seeded (seeds removed).
                (ii) Unseeded-capstemmed (loose).
                (iii) Unseeded-uncapstemmed (loose).
                (d) Type IV—Sultana Raisins.
                (e) Type V—Zante Currant Raisins.
                (1) Unseeded.
                (2) Seeded.
                (f) Type VI—Mixed Types or Varieties of Raisins. A mixture of two or more different types (varieties) of raisins including sub-types outlined in this section but other than: (1) Mixtures containing Layer or Cluster Raisins with seeds; (2) Mixtures containing Unseeded-capstemmed and Unseeded-uncapstemmed Raisins with Seeds; and (3) mixture of Seeded and Unseeded Raisins with Seeds.
                [41 FR 34751, Aug. 17, 1976. Redesignated at 42 FR 32514, June 27, 1977 and at 46 FR 63203, Dec. 31, 1981, as amended at 63 FR 72101, Dec. 31, 1998]
              
              
                § 52.1844
                Definition of terms.
                (a) Capstems means small woody stems exceeding 1/8-inch in length which attach the raisins to the branches of the bunch.
                (b) A piece of stem means a portion of the branch or main stem.
                (c) Seeds refers to whole, fully developed seeds which have not been removed during the processing of seeded raisins with seeds.
                (d) Damaged raisins means raisins affected by sunburn, scars, insect injury, mechanical injury, or other similar means which seriously affect the appearance, edibility, keeping quality, or shipping quality of the raisins. In seeded Raisins with Seeds, mechanical injury resulting from normal seeding operations is not considered damage.
                (e) Sugared means either external or internal sugar crystals are present and the accumulation of such crystallized fruit sugars in the flesh or on the surface of the raisins is readily apparent.
                (f) Grit, sand, or silt means any particle or earthy material.
                (g) Moisture means the percentage by weight of the processed raisins, exclusive of branch and heavy stem material, that is moisture when determined by the “Dried Fruit Moisture Tester Method” or in accordance with other methods that give equivalent results.
                (h) Slightly discolored means a raisin affected by a brown to dark brown discolored area around the capstem end of the raisin that is less than the area of a circle 1/8-inch in diameter.
                (i) Discolored means a raisin affected by a brown to dark brown discolored area around the capstem end of the raisin that equals or exceeds the area of a circle 1/8-inch in diameter; Provided, That the overall appearance, keeping quality, and edibility of the product are not seriously affected.
                (j) Well-matured means raisins that are full-fleshed, may have fine wrinkles and are rounded in appearance.
                (k) Reasonably well-matured means raisins that are reasonably full-fleshed and may have shallow wrinkles with thick edged ridges.
                (l) Fairly well-matured means raisins that are thin-fleshed and angular in appearance.
                (m) Substandard development means raisins that are practically lacking in flesh.
                (n) Undeveloped refers to extremely light berries that are lacking in sugary tissue indicating incomplete development; are reddish in color; are completely shriveled; have fine wrinkles on smaller units and moderately deep wrinkles on slightly larger units; and are commonly referred to as “worthless.”
              
              
                Type I—Seedless Raisins
                
                  § 52.1845
                  Sizes of seedless raisins.
                  The size designations and measurement requirements for the respective sizes are:
                  (a) Select size raisins means that no more than 60 percent, by weight, of all the raisins will pass through round perforations 22/64-inch in diameter, but not more than 10 percent, by weight, of all the raisins may pass through round perforations 20/64-inch in diameter.
                  (b) Small size raisins means that 95 percent, by weight, of all the raisins will pass through round perforations 24/64-inch in diameter, and not less than 70 percent, by weight, of all raisins will pass through round perforations 22/64-inch in diameter.
                  (c) Mixed size raisins means a mixture that does not meet either the requirements for “select” size or for “small” size.
                  [41 FR 34751, Aug. 17, 1976. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981, as amended at 81 FR 40780, June 23, 2016]
                
                
                  § 52.1846
                  Grades of seedless raisins.
                  (a) “U.S. Grade A” is the quality of seedless raisins that have similar varietal characteristics; that have a good typical color; that have a good characteristic flavor; that show development characteristics of raisins prepared from well-matured grapes with not less than 80 percent, by weight, of raisins that are well-matured or reasonably well-matured; that contain not more than 18 percent, by weight, of moisture for all varieties of seedless raisins except the Monukka variety, which may contain not more than 19 percent, by weight, of moisture; and that meet the additional requirements outlined in Table I of this subpart.
                  (b) “U.S. Grade B” is the quality of seedless raisins that have similar varietal characteristics; that have a reasonably good typical color; that have a good characteristic flavor; that show development characteristics of raisins prepared from reasonably well-matured grapes with not less than 70 percent, by weight, of raisins that are well-matured or reasonably well-matured; that contain not more than 18 percent, by weight, of moisture for all varieties of seedless raisins except the Monukka variety, which may contain not more than 19 percent, by weight, of moisture; and that meet the additional requirements outlined in Table I of this subpart.
                  (c) “U.S. Grade C” is the quality of seedless raisins that have similar varietal characteristics; that have a fairly good typical color; that have a fairly good flavor; that show development characteristics of raisins prepared from fairly well-matured grapes with not less than 55 percent, by weight, of raisins that are well-matured or reasonably well-matured; that contain not more than 18 percent, by weight, of moisture for all varieties of seedless raisins except the Monukka variety, which may contain not more than 19 percent, by weight, of moisture; and that meet the additional requirements outlined in Table I of this subpart.
                  (d) “Substandard” is the quality of seedless raisins that fail to meet the requirements of U.S. grade C.

                  [43 FR 51754, Nov. 7, 1978. Redesignated at 46 FR 63203, Dec. 31, 1981]
                  
                  
                    Table I—Allowances for Defects in Type I, Seedless Raisins and Type II, Golden Seedless Raisins
                    
                      Defects
                      U.S. Grade A
                      U.S. Grade B
                      U.S. Grade C
                    
                    
                      
                      Maximum count (per 96 ounces)
                    
                    
                      Pieces of stem
                      1      
                      2      
                      4      
                    
                    
                      
                      Maximum count (per 16 ounces)
                    
                    
                      Capstems
                      15      
                      25      
                      35      
                    
                    
                      
                      Maximum (percent by weight)
                    
                    
                      Sugared
                      5      
                      10      
                      15      
                    
                    
                      Discolored, damaged or moldy raisins
                      4      
                      6      
                      9      
                    
                    
                      Provided these limits are not exceeded:
                    
                    
                      Damaged
                      2      
                      3      
                      5      
                    
                    
                      Moldy
                      2      
                      3      
                      4      
                    
                    
                      
                      Total
                    
                    
                      Substandard development and undeveloped:
                    
                    
                      Selected size
                      1      
                      11/2      
                      2      
                    
                    
                      Mixed size
                      1      
                      2      
                      3      
                    
                    
                      Small size
                      2      
                      3      
                      5      
                    
                    
                      
                      Appearance or edibility of product
                    
                  
                  
                    
                      Slightly discolored or damaged by fermentation or any other defect not described above
                      May not be affected
                      May not be more than slightly affected
                      May not be materially affected.
                    
                  
                  
                    
                      Grit, sand, or silt
                      None of any consequence may be present that affects the appearance or edibility of the product
                      Not more than a trace may be present that affects the appearance or edibility of the product.
                    
                  
                  [41 FR 34751, Aug. 17, 1976. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981, as amended at 81 FR 40780, June 23, 2016]
                
              
              
                Type II—Golden Seedless Raisins
                
                  § 52.1847
                  Colors of golden seedless raisins.
                  The color of Golden Seedless Raisins is not a factor of quality for the purpose of these grades. The color requirements applicable to the respective color designations are as follows:
                  (a) “Well colored” means that the raisins are practically uniform in color and may range from yellow or golden to light amber color with a predominating yellow or golden color and that not more than 1/2 of 1 percent, by weight, of all the raisins may be definitely dark berries.
                  (b) “Reasonably well colored” means that the raisins are reasonably uniform in color and may range from yellow or golden or greenish yellow to light amber wherein the predominating color may be greenish yellow or light amber and that not more than 3 percent, by weight, of all the raisins may be definitely dark berries.
                  (c) “Fairly well colored” means that the raisins are fairly uniform in color and may range from yellow or greenish yellow to amber or light greenish amber and that not more than 6 percent, by weight, of all the raisins may be definitely dark berries.
                  (d) “Colored” means that the raisins may be variable in color and may range from yellowish green to dark amber or dark greenish amber; that not more than 20 percent, by weight, of all the raisins may be definitely dark berries.
                  (e) “Definitely dark berries” means raisins which are definitely darker than dark amber and characteristic of naturally “raisined” grapes.
                
                
                  
                  § 52.1848
                  Sizes of golden seedless raisins.
                  The size designations and measurement requirements for the respective sizes of Golden Seedless Raisins are the same as for Seedless Raisins (See § 52.1845).
                
                
                  § 52.1849
                  Grades of golden seedless raisins.
                  Except for color, the grades of Golden Seedless Raisins are the same as for Seedless Raisins (See § 52.1846 and Table I).
                
              
              
                Type III—Raisins With Seeds
                
                  § 52.1850
                  Sizes of raisins with seeds—except layer or cluster.
                  The sizes of Raisins with Seeds—except for Layer or Cluster Raisins with Seeds, are not incorporated in the grades of the finished product since size, as such, is not a factor of quality for the purposes of these grades. The common size designations and measurement requirements applicable thereto include, but are not limited to, the following:
                  (a) Seeded. (1) Select size raisins means that not more than 70 percent, by weight, of the raisins will pass through round perforations 34/64-inch in diameter; and not more than 5 percent, by weight, of the raisins will pass through round perforations 22/64-inch in diameter.
                  (2) Small size raisins means that all of the raisins will pass through round perforations 34/64-inch in diameter and not less than 90 percent, by weight, of all the raisins will pass through round perforations 22/64-inch in diameter.
                  (3) Mixed size raisins means a mixture does not meet either the requirements for “select” size or for “small” size.
                  (b) Unseeded. (1) 4 Crown means raisins that will not pass through round perforations 42/64-inch in diameter.
                  (2) 3 Crown means raisins that will pass through round perforations 42/64-inch in diameter but will not pass through round perforations 34/64-inch in diameter.
                  (3) 2 Crown means raisins that will pass through round perforations 34/64-inch in diameter but will not pass through round perforations 24/64-inch in diameter.
                  (4) 1 Crown means raisins that will pass through round perforations 24/64-inch in diameter.
                  [41 FR 34751, Aug. 17, 1976. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981, as amended at 81 FR 40780, June 23, 2016]
                
                
                  § 52.1851
                  Sizes of raisins with seeds—layer or cluster.
                  The size of Layer or Cluster Raisins with Seeds is incorporated in the grades of the finished product. The size designation and measurement as applicable to layer or cluster raisins with seeds are:
                  (a) 3 Crown size or larger. “3 Crown size or larger” in Layer or Cluster Raisins with Seeds means that the raisins, exclusive of stems and branches, are such a size that they will not pass through round perforations 34/64-inch in diameter.
                
                
                  § 52.1852
                  Grades of raisins with seeds—except layer or cluster.
                  (a) “U.S. Grade A” is the quality of Raisins with Seeds that have similar varietal characteristics; that have a good typical color with not more than 10 percent, by weight, that may be dark reddish-brown berries; that have a good characteristic flavor; that show development characteristics of raisins prepared from well-matured grapes; with not less than 80 percent, by weight, of raisins that are well-matured or reasonably well-matured; that contain not more than 18 percent, by weight, of moisture, except that any seeded raisins may contain not more than 19 percent, by weight, of moisture; and meet the additional requirements as outlined in Table II of this subpart.

                  (b) “U.S. Grade B” is the quality of Raisins with Seeds that have similar varietal characteristics; that have a reasonably good typical color with not more than 15 percent, by weight, that may be dark reddish-brown berries; that have a good characteristic flavor; that show development characteristics of raisins prepared from reasonably well-matured grapes; with not less than 70 percent, by weight, of raisins that are well-matured or reasonably well matured; that contain not more than 18 percent, by weight, of moisture, except that any seeded raisins may contain not more than 19 percent, by weight, of moisture; and meet the additional requirements as outlined in Table II of this subpart.
                  (c) “U.S. Grade C” is the quality of Raisins with Seeds that have similar varietal characteristics; that have a fairly good typical color with not more than 20 percent, by weight, that may be dark reddish-brown berries; that have a fairly good flavor; that show development characteristics of raisins prepared from fairly well-matured grapes; that contain not more than 18 percent, by weight, of moisture, except that any seeded raisins may contain not more than 19 percent, by weight, of moisture; and meet the additional requirements as outlined in Table II of this subpart.
                  (d) “Substandard” is the quality of Raisins with Seeds that fail to meet the requirements of U.S. Grade C.
                  
                    Table II—Allowances for Defects in Raisins With Seeds—Except Layer or Cluster
                    
                      Defects
                      U.S. Grade A
                      U.S. Grade B
                      U.S. Grade C
                    
                    
                      
                      Maximum count (per 32 ounces)
                    
                    
                      Pieces of stem
                      7
                      2
                      3
                    
                    
                      
                      Maximum count (per 16 ounces)
                    
                    
                      Capstems in other than uncapstemmed types
                      10
                      15
                      20
                    
                    
                      Seeds in seeded types
                      12
                      15
                      20
                    
                    
                      Loose capstems in uncapstemmed types
                      20
                      20
                      20
                    
                    
                      
                      Maximum (percent by weight)
                    
                    
                      Sugared
                      5
                      10
                      15
                    
                    
                      Discolored, damaged, or moldy
                      5
                      7
                      9
                    
                    
                      Provided these limits are not exceeded:
                    
                    
                      Damaged
                      3
                      4
                      5
                    
                    
                      Moldy
                      2
                      3
                      4
                    
                    
                      Substandard development and undeveloped
                      2
                      5
                      8
                    
                    
                      
                      Appearance or edibility of product
                    
                    
                      
                    
                  
                  
                    
                      Slightly discolored or damaged by fermentation or any other defect not described above
                      May not be affected
                      May not be more than slightly affected
                      May not be more than materially affected.
                    
                  
                  
                    
                      Grit, sand, or silt
                      None of any consequence may be present that affects the appearance or edibility of the product
                      Not more than a trace may be present that affects the appearance or edibility of the product.
                    
                  
                
                
                  § 52.1853
                  Grades of raisins with seeds—layer or cluster.
                  (a) “U.S. Grade A” is the quality of Layer or Cluster Raisins with Seeds that have similar varietal characteristics; that have a good typical color; that have a good characteristic flavor; that are uniformly cured and show development characteristics of raisins prepared from well-matured grapes; that contain not more than 23 percent, by weight, of moisture; that not less than 30 percent, by weight, of the raisins, exclusive of stems and branches, are 3-Crown size or larger; and that meet the following additional requirements as outlined in Table III of this subpart.

                  (b) “U.S. Grade B” is the quality of Layer or Cluster Raisins with Seeds that have similar varietal characteristics that have a reasonably good typical color; that have a good characteristic flavor; that are uniformly cured and show development characteristics of raisins prepared from reasonably well-matured grapes; that contain not more than 23 percent, by weight, of the moisture, that not less than 30 percent, by weight, of the raisins exclusive of stems and branches, are 3-Crown size or larger; and that meet the additional requirements outlined in Table III of this subpart.
                  (c) “Substandard” is the quality of Layer or Cluster Raisins with Seeds that fail to meet the requirements of U.S. Grade B.
                  
                    Table III—Allowance for Defects in Layer or Cluster Raisins With Seeds
                    
                      Defects
                      U.S. Grade A
                      U.S. Grade B
                    
                    
                      
                      Maximum (percent by weight)
                    
                    
                      Sugared
                      5       
                      10       
                    
                    
                      Discolored, damaged, or moldy
                      5       
                      7       
                    
                    
                      Provided these limits are not exceeded:
                    
                    
                      Damaged
                      3       
                      4       
                    
                    
                      Moldy
                      2       
                      3       
                    
                    
                      Substandard development and undeveloped
                      2       
                      5       
                    
                  
                  
                    
                      Shattered (or loose) individual berries and small clusters of 2 or 3 berries each
                      Practically free
                      Reasonably free.
                    
                    
                      
                      Appearance or edibility of product
                    
                    
                      Slightly discolored or damaged by fermentation or any other defect not described above
                      May not be affected
                      May not be more than slightly affected.
                    
                  
                  
                    
                      Grit, sand, or silt
                      None of any consequence may be present that affects the appearance or edibility of the product.
                    
                  
                
              
              
                Type IV—Sultana Raisins
                
                  § 52.1854
                  Sizes of Sultana raisins.
                  Size designations are not applicable to Sultana Raisins.
                
                
                  § 52.1855
                  Grades of Sultana raisins.
                  (a) “U.S. Grade A” is the quality of Sultana Raisins that have similar varietal characteristics; that have a good typical color; that have a good characteristic flavor; that show development characteristics of raisins prepared from well-matured grapes; with not less than 80 percent, by weight, of raisins that are well-matured or reasonably well-matured; and that contain not more than 18 percent, by weight, of moisture, and that meet the additional requirements outlined in Table IV of this subpart.
                  (b) “U.S. Grade B” is the quality of Sultana Raisins that have similar varietal characteristics; that have a reasonably good typical color; that have a good characteristic flavor; that show development characteristics of raisins prepared from reasonably well-matured grapes; with not less than 70 percent, by weight, of raisins that are well-matured or reasonably well-matured; and that contain not more than 18 percent, by weight, of moisture, and that meet the additional requirements as outlined in Table IV of this subpart.
                  
                    Table IV—Allowances for Defects in Sultana Raisins
                    
                      Defects
                      U.S. Grade A
                      U.S. Grade B
                      U.S. Grade C
                    
                    
                      
                      Maximum count (per 32 ounces)
                    
                    
                      Pieces of stem
                      1
                      2
                      3
                    
                    
                      
                      Maximum count (per 16 ounces)
                    
                    
                      Capstems
                      25
                      45
                      65
                    
                    
                      
                      Maximum (percent by weight)
                    
                    
                      Sugared
                      5
                      10
                      15
                    
                    
                      Discolored, damaged, or moldy
                      4
                      6
                      9
                    
                    
                      Provided these limits are not exceeded:
                    
                    
                      Damaged
                      2
                      3
                      5
                    
                    
                      Moldy
                      2
                      3
                      4
                    
                    
                      Substandard development and undeveloped
                      2
                      5
                      8
                    
                  
                  
                  
                    
                      
                      Appearance or edibility of product
                    
                    
                      Slightly discolored or damaged by fermentation or any other defect not described above
                      May not be affected
                      May not be more than slightly affected
                      May not be more than materially affected.
                    
                  
                  
                    
                      Grit, sand, or silt
                      None of any consequence may be present that affects the appearance or edibility of the product
                      Not more than a trace may be present that affects the appearance or edibility of the product.
                    
                  
                  (c) “U.S. Grade C” is the quality of Sultana Raisins that have similar varietal characteristics; that have a fairly good typical color; that have a fairly good flavor; that show development characteristics of raisins prepared from fairly well-matured grapes; that contain not more than 18 percent, by weight, of moisture; and that meet the additional requirements as outlined in Table IV of this subpart.
                  (d) “Substandard” is the quality of Sultana Raisins that fail to meet the requirements of U.S. Grade C.
                
              
              
                Type V—Zante Currant Raisins
                
                  § 52.1856
                  Sizes of zante currant raisins.
                  Size designations are not applicable to Zante Currant Raisins.
                
                
                  § 52.1857
                  Grades of zante currant raisins.
                  (a) “U.S. Grade A” is the quality of Zante Currant Raisins that have similar varietal characteristics; that have a good typical color; that have a good characteristic flavor; that show development characteristics of raisins prepared from well-matured grapes; that have not less than 75 percent, by weight, of raisins that are well-matured or reasonably well matured; that contain not more than 20 percent, by weight, of moisture; and meet the additional requirements as outlined in Table V of this subpart.
                  
                    Table V—Allowances for Defects in Zante Currant Raisins
                    
                      Defects
                      Maximum count
                      U.S. Grade A
                      U.S. Grade B
                    
                    
                      Pieces of stem
                      1 per 24 ounces
                      1 per 16 ounces.
                    
                    
                      Seeds (in Seeded style)
                      12 per 16 ounces
                      15 per 16 ounces.
                    
                    
                      
                      Maximum (percent by weight)
                    
                    
                      Capstems—Zantes with capstems and loose capstems (include one Zante with each loose capstem)
                      11/2
                      
                      2
                    
                    
                      Sugared
                      5
                      10
                    
                    
                      Discolored, damaged, or moldy
                      5
                      7
                    
                    
                      Provided these limits are not exceeded:
                    
                    
                      Damaged
                      2
                      3
                    
                    
                      Moldy
                      3
                      4
                    
                    
                      Substandard Development and Undeveloped
                      2
                      5
                    
                    
                      
                      Appearance or edibility of product
                    
                    
                      Slightly discolored or damaged by fermentation or any other defect not described above
                      May not be affected
                      May not be more than slightly affected.
                    
                  
                  
                    
                      Grit, sand, or silt
                      None of any consequence may be present that affects the appearance or edibility of the product.
                    
                  
                  
                  (b) “U.S. Grade B” is the quality of Zante Currant Raisins that have similar varietal characteristics; that have a reasonably good typical color; that have a good characteristic flavor; that have development characteristics of raisins prepared from reasonably well-matured and/or fairly well matured grapes; that contain not more than 20 percent, by weight, of moisture; and meet the additional requirements as outlined in Table V of this subpart.
                  (c) “Substandard” is the quality of Zante Currant Raisins that fail to meet the requirements of U.S. Grade B.
                
              
              
                Type VI—Mixed Types of Raisins
                
                  § 52.1858
                  Grades of mixed types or varieties of raisins.
                  The grade of a lot of mixed types of processed raisins shall be the lower (or lowest) grade of any varietal type in the mixture based on the respective requirements for each type, except for moisture, in accordance with this subpart. Mixed types of processed raisins of U.S. Grade A, U.S. Grade B, or U.S. Grade C may contain not more than 18 percent, by weight, of moisture. Mixed types of processed raisins that as a mixture exceed 18 percent, by weight, of moisture are “Substandard.”
                
              
            
            
              Subpart—United States Standards for Grades of Dried Prunes
              
                Source:
                21 FR 8177, Oct. 25, 1956, unless otherwise noted. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                Product Description, Varietal Types, Sizes, Grades
                
                  § 52.3181
                  Product description.
                  Dried prunes are prepared from sound, properly matured prune plums from which the greater portion of moisture is removed by drying. The dried prunes are cleaned to assure a wholesome product; they may be treated with water or steam; and a safe and suitable preservative may be added.
                  [30 FR 11596, Sept. 10, 1965. Redesignated at 42 FR 32514, June 27, 1977 and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
                
                  § 52.3182
                  Varietal types of dried prunes.
                  (a) Type I. French; or Robe; or a mixture of French and Robe.
                  (b) Type II. Italian.
                  (c) Type III. Imperial; or Sugar; or a mixture of Imperial and Sugar.
                  (d) Type IV. Any other types; or mixtures of any types other than mixtures in Type I and Type III of this section.
                
                
                  § 52.3183a
                  Styles of dried prunes.
                  (a) Whole Unpitted—from which pits have not been removed.
                  (b) Whole Pitted—from which pits have been removed.
                  [30 FR 11596, Sept. 10, 1965. Redesignated at 42 FR 32514, June 27, 1977 and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
                
                  § 52.3183b
                  Count-sizes of whole unpitted dried prunes.
                  (a) Count-sizes. Except for U.S. Grade A or U.S. Fancy, the count-sizes of dried prunes are not incorporated in the grades of dried prunes. The count-sizes of dried prunes in this subpart refer to the count (or number) of prunes per pound of dried prunes. The various sizes of dried prunes for the respective varietal types are commonly designated as follows, but may be designated by other numerical expressions:
                  (1) Type I; Type IV. 30/40, 40/50, 50/60, 60/70, 70/80, 80/90, 90/100, 100/120, 120 and over.
                  (2) Type II. 25/35, 35/45, 30/40, 40/50, 50/60, 60/70, 70/80, 80/90, 90/100.
                  (3) Type III. 15/20, 18/24, 20/30, 30/40, 40/50, 50/60, 60/70.
                  (b) Recommended size nomenclature. The following size nomenclature is recommended for the respective “countsizes” of dried prunes:
                  
                    
                      Extra large
                      Average: Not more than 43 prunes per pound.
                    
                    
                      Large
                      Average: Not more than 53 prunes per pound.
                    
                    
                      Medium
                      Average: Not more than 67 prunes per pound.
                    
                    
                      Small
                      Average: Not more than 85 prunes per pound.
                    
                  
                  [21 FR 8177, Oct. 25, 1956. Redesignated at 30 FR 11596, Sept. 10, 1965, and further redesignated at 42 FR 32514, June 27, 1977 and 46 FR 63203, Dec. 31, 1981]
                
                
                  
                  § 52.3184
                  Grades of dried prunes.
                  (a) “U.S. Grade A” or “U.S. Fancy” is the quality of dried prunes that, except for mixed types, possess similar varietal characteristics; that are fairly uniform in size and average 85 prunes or less per pound; that meet the applicable moisture limits in Table IV of this subpart but regardless of size and kind of packaging are reasonably uniform in moisture; and that do not exceed the total allowances and limitations for defects shown in Table I of this subpart.
                  (b) “U.S. Grade B” or “U.S. Choice” is the quality of dried prunes that, except for mixed types, possess similar varietal characteristics; that are fairly uniform in size; that meet the applicable moisture limits in Table IV of this subpart but regardless of size and kind of packaging are reasonably uniform in moisture; and that do not exceed the total allowances and limitations for defects shown in Table II of this subpart.
                  (c) “U.S. Grade C” or “U.S. Standard” is the quality of dried prunes that, except for mixed types, possess similar varietal characteristics; that are fairly uniform in size; that meet the applicable moisture limits in Table IV of this subpart but regardless of size and kind of packaging are reasonably uniform in moisture; and that do not exceed the total allowances and limitations for defects shown in Table III of this subpart

                  (d) “Substandard” is the quality of dried prunes that meet the applicable moisture limits in Table IV of this subpart but regardless of size and kind of packaging are reasonably uniform in moisture; and that may fail to meet other requirements for U.S. Grade C or U.S. Standard, but not more than 5 percent, by weight, of the dried prunes may be affected by mold, dirt, foreign material, insect infestation, or decay: Provided, That not more than 1 percent, by weight, of the dried prunes may be affected by decay.
                  
                    Table I—U.S. Grade A or U.S. Fancy; Allowances for Defects
                    
                      Total allowance
                       
                      Limitations
                       
                    
                    
                      Not more than a total of 10 percent, by weight, may be damaged or affected by:
                      Not more than 6 percent, by weight, may be damaged or affected by:
                      Not more than 3 percent, by weight, may be affected by:
                      Not more than 1 percent, by weight, may be affected by:
                    
                    
                      Off-color.
                       Poor texture.
                       Mold.
                       Decay.
                    
                    
                      Poor texture.
                       End cracks.
                       Dirt.
                    
                    
                      End cracks.
                       Skin or flesh
                       Foreign material.
                    
                    
                      Skin or flesh damage. 2
                      
                        damage. 2
                        Fermentation.
                      
                       Insect infestation.Decay.
                      
                    
                    
                      Fermentation.
                       Scars.
                    
                    
                      Scars.
                       Heat damage.
                    
                    
                      Heat damage.
                       Insect injury.
                    
                    
                      Insect injury.
                       Other means.
                    
                    
                      Other means.
                       Mold.
                    
                    
                      Mold.
                       Dirt.
                    
                    
                      Dirt.
                       Foreign material.
                    
                    
                      Foreign material.
                       Insect infestation.
                    
                    
                      Inset infestation.
                    
                    
                      Decay.
                       Decay.
                    
                  
                  
                    Table II—U.S. Grade B or U.S. Choice: Allowances for Defects
                    
                      Total allowance
                       
                      Limitations
                       
                    
                    
                      Not more than a total of 15 percent, by weight, may be damaged or affected by:
                      Not more than 8 percent, by weight, may be damaged or affected by:
                      Not more than 4 percent, by weight, may be affected by:
                      Not more than 1 percent, by weight, may be affected by:
                    
                    
                      Off-color.
                       Poor texture.
                       Mold
                       Decay.
                    
                    
                      Poor texture.
                       End cracks.
                       Dirt.
                    
                    
                      End cracks.
                       Skin or flesh.
                       Foreign material.
                    
                    
                      Skin or flesh
                        damage. 2
                      
                       Inset infestation.
                    
                    
                       damage. 2
                      
                       Fermentation.
                       Decay.
                    
                    
                      Fermentation.
                       Scars.
                    
                    
                      Scars.
                       Heat damage.
                    
                    
                      
                      Heat damage.
                       Inset injury.
                    
                    
                      Insect injury.
                       Other means.
                    
                    
                      Other means.
                       Mold.
                    
                    
                      Mold.
                       Dirt
                    
                    
                      Dirt.
                       Foreign material.
                    
                    
                      Foreign material.
                       Insect infestation.
                    
                    
                      Insect infestation.
                       Decay.
                    
                    
                      Decay.
                    
                  
                  
                    Table III—U.S. Grade C or U.S. Standard Allowances for Defects
                    
                      Total allowance
                       
                      Limitations
                       
                    
                    
                      Not more than a total of 20 percent, by weight, may be damaged or affected by:
                      Not more than 10 percent, by weight, may be damaged or affected by:
                      Not more than 8 percent, by weight, may be damaged or affected by:
                      Not more than 5 percent, by weight, may be affected by:
                    
                    
                      Off-color.
                       End cracks. 1
                      
                       Skin or flesh
                       Mold.
                    
                    
                      Poor texture.
                       Skin or flesh
                        damage. 2
                      
                       Dirt.
                    
                    
                       End cracks. 1
                      
                        damage. 2
                      
                       Fermentation.
                       Foreign material.
                    
                    
                      Skin or flesh damage. 2
                      
                       Fermentation. Scars.
                      
                       Scars. Heat damage.
                      
                       Insect infestation. Decay.
                      
                    
                    
                       Fermentation.
                    
                    
                      Scars.Heat damage.
                         Insect injury.
                      
                       Heat damage. Insect injury.
                         Other means.
                      
                       Insect injury. Other means.
                         Mold.
                      
                       Provided, That not more than 1 percent, by weight, may be affected by decay.
                    
                    
                       Other means.
                       Mold.
                       Dirt.
                    
                    
                       Mold.
                       Dirt.
                       Foreign material.
                    
                    
                       Dirt.
                       Foreign material.
                       Insect infestation.
                    
                    
                       Foreign material.
                       Insect infestation.
                       Decay.
                    
                    
                       Insect infestation.
                       Decay.
                    
                    
                       Decay.
                    
                    
                      1 Except that each 1 percent of end cracks to, and including, 8 percent, by weight, shall be considered as 1/2 percent damaged by end cracks; and any additional end cracks shall be calculated as true percentage, by weight.
                    
                      2 Not applicable to “Whole Pitted” style.
                  
                  
                    Table IV—Moisture Allowances for Dried Prunes
                    [Non-hermetically sealed containers; 10 pounds or more]
                    
                      Grades
                      Maximum moisture limits (percent)
                      Counts averaging 60 or less per pound
                      Counts averaging 61 or more per pound
                    
                    
                      U.S. Grade A or U.S. fancy
                      25
                      24
                    
                    
                      U.S. Grade B or U.S. choice
                      25
                      24
                    
                    
                      U.S. Grade C or U.S. standard
                      25
                      24
                    
                    
                      Substandard
                      25
                      24
                    
                  
                  [21 FR 8177, Oct. 25, 1956, as amended at 30 FR 11596, Sept. 10, 1965. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
              
              
                Moisture, Uniformity of Size, Defects
                
                  § 52.3185
                  Moisture limits.
                  Dried prunes shall not exceed the moisture limits for the applicable grades and kind and size of packaging as designated in Table IV of this subpart except there is no moisture limit when safe and suitable preservatives have been added. “Moisture” means the percentage by weight of the finished dried prunes, exclusive of pits, that is moisture when determined by the Dried Fruit Moisture Tester Method or in accordance with methods that give equivalent results. The moisture limits in Table IV apply only to so-called “bulk packs” of dried prunes packaged in non-hermetically sealed containers holding 10 pounds or more of dried prunes when safe and suitable preservatives have not been added. Such containers include, but are not limited to, wood boxes or fiber boxes.
                  [30 FR 11596, Sept. 10, 1965. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
                
                  
                  § 52.3186
                  Definitions for uniformity of size.
                  (a) Fairly uniform in size. “Fairly uniform in size” means that in a sample of 100 ounces:
                  (1) For prunes that average 53 prunes or less per pound, the count per pound of 10 ounces of the smallest prunes does not vary from the count per pound of 10 ounces of the largest prunes by more than 25 points; or
                  (2) For prunes that average 54 prunes or more per pound, the count per pound of 10 ounces of the smallest prunes does not vary from the count per pound of 10 ounces of the largest prunes by more than 45 points.
                
                
                  § 52.3187
                  Definitions and explanations of defects.
                  Dried prunes damaged or affected by the following are scorable as defects:
                  (a) Off-color. “Off-color” means a skin color different from characteristic black, blue-black, reddish-purple, or other characteristic skin color for the type.
                  (b) Poor texture. “Poor texture” means porous, woody, or fibrous flesh or immature prunes or prunes possessing flesh interspersed with excessive air pockets in which the texture of the flesh is noticeably different from the flesh of mature prunes which have been properly dried, handled, and processed. “Excessive air pockets” means that the prunes are affected by air pockets to the extent that the appearance and eating quality is seriously affected.
                  (c) End cracks. “End cracks” means callous apex-end cracks which, singly or in the aggregate on a prune, are more than 3/8 inch in length but not more than 1/2 inch in length.
                  (d) Skin or flesh damage. “Skin or flesh damage” in the case of “Whole Unpitted” style means:
                  (1) Callous growth cracks (other than callous apex-end cracks) which, singly or in the aggregate on a prune, exceed 3/8 inch in length; and callous apex-end cracks which, singly or in the aggregate on a prune, exceed 1/2 inch in length.
                  (2) Splits or skin breaks not having callous edges when the flesh is mashed out beyond the protecting skin so as to affect materially the normal appearance of the prune;
                  (3) Any cracks, splits, or skin breaks open to the pit;
                  (4) Any skin damage from multiple short skin breaks giving a very “rough” appearance to the prune such as may result from over-dipping, rain damage, processing, or other causes which in Type I dried prunes affect materially the appearance or edibility of the prune, or which in other types or other mixtures affect markedly the appearance or edibility of the prune.
                  (e) Fermentation. “Fermentation” means that the prune is fermented as evidenced by a distinct sour taste or odor or by darkening in color characteristic of fermentation or souring.
                  (f) Scars. “Scars” mean:
                  (1) Tough or thick scab which, singly or in combination on a prune, exceeds the area of a circle 3/8 inch in diameter such as may result from thrip injury, mildew, leaf chafing, limb rubs, or other means; or
                  (2) Scab which is not tough or thick and which, singly or in combination on a prune, exceeds the area of a circle 3/4 inch in diameter and which is inconsequential but unsightly though practically blending in color with the skin on the portion of the prune not affected.
                  (g) Heat damage. “Heat damage” means burning or scorching from the sun or in dehydration so as to damage materially the skin or flesh, or both, of the prune.
                  (h) Insect injury. “Insect injury” means healed or unhealed surface blemishes and healed or unhealed blemishes extending into the flesh which affect materially the appearance, edibility, or keeping quality of the prune but which do not possess evidence of insect infestation.
                  (i) Other means. “Other means” includes damage by any injury or defect or group of defects not specifically mentioned in this section which materially affects the appearance, edibility, or keeping quality of the fruit, but “other means” does not include defects of a nature such as defined in paragraph (j), (k), (l), (m), or (n) of this section.
                  (j) Mold. “Mold” means a characteristic fungus growth as evidenced by a moldy or smutty condition and which, singly or in the aggregate on a prune, is equal to or exceeds the area of a circle 3/16 inch in diameter.
                  (k) Dirt. “Dirt” means the presence of any quantity of such substance, whether imbedded or adhering to the prune, which gives the prune a dirty, smudgy appearance and which may not be removed readily by washing.
                  (l) Foreign material. “Foreign material” means leaves, twigs, pieces of wood, and similar extraneous materials which are objectionable.
                  (m) Insect infestation. “Insect infestation” means the presence of dead insects, insect fragments, or insect remains. (No live insects are permitted).
                  (n) Decay. “Decay” means a state of decomposition, wholly or in part, of the prune.
                  [21 FR 8177, Oct. 25, 1956, as amended at 30 FR 11596, Sept. 10, 1965. Redesignated at 42 FR 32514, June 27, 1977, and further redesignated at 46 FR 63203, Dec. 31, 1981]
                
              
              
                Work Sheet
                
                  § 52.3188
                  Work sheet for dried prunes.
                  
                    
                      Size and kind of container
                    
                    
                      Container mark or identification
                    
                    
                      Label or brand
                    
                    
                      Varietal type
                    
                    
                      Style
                    
                    
                      Size:
                    
                    
                      Count per pound (Average)
                    
                    
                      Uniformity
                    
                    
                      ( ) Extra large
                    
                    
                      ( ) Large
                    
                    
                      ( ) Medium
                    
                    
                      ( ) Small
                    
                    
                      Moisture content percent; Uniformity
                    
                    
                      Varietal characteristics: ( ). Similar. ( ) Dissimilar.
                    
                  
                  
                    
                      Defects and summary of allowances 1
                      
                      Grade A maximum
                      Grade B maximum
                      Grade C maximum
                      Substandard maximum
                    
                    
                      Total of all defects, including off-color
                      10 percent
                      15 percent
                      
                      No limit except as indicated below.
                    
                    
                      Total of all defects, including off-color and poor texture
                      
                      
                      20 percent
                    
                    
                      Poor texture, end cracks, skin or flesh damage, 3 fermentation, scars, heat damage, insect injury, other means, mold, dirt, foreign material, insect infestation, decay
                      But no more than 6 percent
                      But no more than 8 percent
                    
                    
                      End cracks,2 skin or flesh damage, 3 fermentation, scars, heat damage, insect injury, other means, mold, dirt, foreign material, insect infestation, decay
                      
                      
                      10 percent 2
                      
                    
                    
                      Skin or flesh damage, 3 fermentation, scars, heat damage, insect injury, other means, mold, dirt, foreign material, insect infestation, decay
                      
                      
                      But no more than 8 percent
                    
                    
                      Mold, dirt, foreign material, insect infestation, decay
                      3 percent
                      4 percent
                      5 percent
                      5 percent.
                    
                    
                      Decay
                      But no more than 1 percent
                      But no more than 1 percent
                      But no more than 1 percent
                      But no more than 1 percent.
                    
                    
                      Total
                    
                    
                      U.S. Grade (including all factors)
                    
                    
                      1 Percentages of defects are “by weight.”
                    
                      2 Except that each 1 percent of end cracks to, and including 8 percent, by weight, shall be considered as 1/2 percent damaged by end cracks; and any additional end cracks shall be calculated as true percentage, by weight.
                    
                      3 Allowances for “skin or flesh damage” apply only to “Whole Unpitted” style.
                  
                  [21 FR 8177, Oct. 25, 1956, as amended at 30 FR 11596, Sept. 10, 1965. Redesignated at 42 FR 32514, June 27, 1977 and at 46 FR 63203, Dec. 31, 1981]
                
              
            
            
              
              Subpart—United States Standards for Grades of Canned Ripe Olives 1
                
              
              
                
                  1 Compliance with the provisions of these standards shall not excuse failure to comply with the provisions of the Federal Food, Drug and Cosmetic Act, or with applicable State laws and regulations.
              
              
                Source:
                42 FR 38585, July 29, 1977, unless otherwise noted. Redesignated at 46 FR 63203, Dec. 31, 1981.
              
              
                Product Description, Types, Styles, and Grades
                
                  § 52.3751
                  Product description.
                  Canned ripe olives are prepared from properly matured olives which have first been properly treated to remove the characteristic bitterness; are packed in a solution of sodium chloride, with or without spices, and are sufficiently processed by heat in hermetically sealed containers. Canned olives which are not oxidized in processing and which possess a tan to light bronze color indicative of preparation from olives of advanced maturity and commonly referred to as “tree-ripened” or “home-cured” are not covered by the standards in this subpart.
                
                
                  § 52.3752
                  Types of canned ripe olives.
                  Canned ripe olives are processed as two distinct types. Unless a specific type is stated in this subpart, “canned ripe olives” refers to olives of either “ripe-type” or “green-ripe type.”
                  (a) Ripe type. “Ripe type” olives are those which have been treated and oxidized in processing to produce a typical dark brown to black color.
                  (b) Green-ripe type. “Green-ripe type” olives are those which have not been oxidized in processing; which range in color from yellow-green; green-yellow or other greenish casts; and which may be mottled.
                
                
                  § 52.3753
                  Styles of canned ripe olives.
                  (a) Whole. “Whole” olives are those which have not been pitted.
                  (b) Pitted. “Pitted” olives are those from which pits have been removed.
                  (c) Halved. “Halved” olives are pitted olives in which each olive is cut lengthwise into two approximately equal parts.
                  (d) Segmented. “Segmented” olives are pitted olives in which each olive is cut lengthwise into three or more approximately equal parts.
                  (e) Sliced. “Sliced” olives consist of parallel slices of fairly uniform thickness prepared from pitted olives.
                  (f) Chopped. “Chopped” olives are random-size cut pieces or cut bits prepared from pitted olives.
                  (g) Broken pitted. “Broken pitted” olives consist substantially of large pieces that may have been broken in pitting but have not been sliced or cut.
                
                
                  § 52.3754
                  Size designations for whole and pitted styles.
                  (a) General. (1) “Average count” for canned whole ripe olives is determined from all containers in the sample and is calculated on the basis of the drained weight of the olives.
                  (2) Diameters of canned whole and pitted ripe olives are determined by measuring the smallest diameters at the largest circumferences at right angles to the longitudinal axes of the olives. The longitudinal axis is a line running from the stem to the apex of the olive.
                  (b) Size determination. Size of canned whole or pitted olives shall conform to the applicable count per pound range indicated in Table I in the case of whole olives, or conform closely to the applicable illustration in Table I in the case of pitted olives. When the count per pound of whole olives falls between two count ranges, the size designation shall be the next smaller size.
                  
                    
                    EC02SE91.059
                  
                  [42 FR 38585, July 29, 1977, as amended at 46 FR 39564, Aug. 4, 1981. Redesignated at 46 FR 63203, Dec. 31, 1981, and amended at 48 FR 41012, Sept. 13, 1983]
                
                
                  § 52.3755
                  Minimum drained weights.
                  (a) General. (1) The minimum drained weights for the various applicable styles in Table II and III are not incorporated in the grade of the finished product since drained weight, as such, is not a factor of quality for the purposes of these grades.
                  (2) The minimum drained weights are based on equalization of the product 30 days or more after the product has been canned.
                  (b) Method for determining drained weight. The drained weight of canned ripe olives is determined by emptying the contents of the container upon a U.S. Standard No. 8 circular sieve of proper diameter containing eight meshes to the inch (2.3 mm (0.0937 inch), ±3 percent, square openings) so as to distribute the product evenly over the sieve. Without shifting the product, incline the sieve at an angle of 17 degrees to 20 degrees to facilitate drainage and allow to drain for 2 minutes. The weight of drained olives is the weight of the sieve and product less the weight of the dry sieve. A sieve 20 mm (8 inches) in diameter is used for containers with total contents of 1.5 kg (3.3 lbs) and less, and a sieve 30 mm (12 inches) in diameter is used for containers with total contents greater than 1.5 kg (3.3 lbs).
                  (c) Compliance with minimum drained weights. A lot of canned ripe olives is considered as meeting the minimum drained weights if the following criteria are met:

                  (1) The average of the drained weights from all the sample units in the sample is equal to or greater than the acceptance value for drained weights for the size (designated as “X2” in Tables II and III); and
                  (2) There shall be no unreasonable shortage in any individual container.
                  
                    Table II—Acceptance Values for Drained Weights—Whole
                    
                       
                      211 × 304
                      Xd ounces
                      Xd grams
                      300 × 407
                      Xd ounces
                      Xd grams
                      603 × 700
                      Xd ounces
                      Xd grams
                    
                    
                      Small
                      4.5
                      127.5
                      7.75
                      219.7
                      66.0
                      1871.1
                    
                    
                      Medium
                      4.5
                      127.5
                      7.75
                      219.7
                      66.0
                      1871.1
                    
                    
                      Large
                      4.5
                      127.5
                      7.75
                      219.7
                      66.0
                      1871.1
                    
                    
                      Extra large
                      4.5
                      127.5
                      7.5
                      212.6
                      66.0
                      1871.1
                    
                    
                      Jumbo
                      4.0
                      113.4
                      7.25
                      205.5
                      64.0
                      1814.4
                    
                    
                      Colossal
                      4.0
                      113.4
                      7.25
                      205.5
                      64.0
                      1814.4
                    
                    
                      Super colossal
                      4.0
                      113.4
                      7.25
                      205.5
                      64.0
                      1814.4
                    
                  
                  
                    Table II—Acceptance Values for Drained Weights—Pitted
                    
                       
                      211 × 304
                      Xd ounces
                      Xd grams
                      300 × 407
                      Xd ounces
                      Xd grams
                      603 × 700
                      Xd ounces
                      Xd grams
                    
                    
                      Small
                      3.25
                      92.1
                      6.0
                      170.1
                      51.0
                      1445.8
                    
                    
                      Medium
                      3.25
                      92.1
                      6.0
                      170.1
                      51.0
                      1445.8
                    
                    
                      Large
                      3.5
                      99.2
                      6.0
                      170.1
                      51.0
                      1445.8
                    
                    
                      Extra large
                      3.5
                      99.2
                      6.0
                      170.1
                      51.0
                      1445.8
                    
                    
                      Jumbo
                      3.25
                      92.1
                      5.75
                      163.0
                      49.0
                      1389.1
                    
                    
                      Colossal
                      3.25
                      92.1
                      5.75
                      163.0
                      49.0
                      1389.1
                    
                    
                      Super colossal
                      3.25
                      92.1
                      5.75
                      163.0
                      49.0
                      1389.1
                    
                  
                  
                    Table III—Acceptance Value for Drained Weights (Ounces)
                    
                       
                      Water capacity oz. avdp.
                      Halved, segmented, sliced
                      
                        X
                        d
                      
                      
                        LL
                      
                      Chopped
                      
                        X
                        d
                      
                      
                        LL
                      
                    
                    
                      200 × 214
                      
                      2.3
                      1.9
                      4.2
                      3.9
                    
                    
                      211 × 200
                      4.9
                      2.3
                      1.9
                      4.2
                      3.9
                    
                    
                      305 × 109
                      
                      3.0
                      2.6
                      5.5
                      5.2
                    
                    
                      307 × 113
                      
                      3.0
                      2.6
                      5.5
                      5.2
                    
                    
                      211 × 304
                      8.65
                      3.8
                      3.4
                      7.6
                      7.2
                    
                    
                      No. 300 (300 × 407)
                      15.2
                      6.5
                      6.1
                      13.3
                      12.7
                    
                    
                      No. 10 (603 × 700)
                      109.45
                      55.0
                      53.4
                      90.0
                      87.8
                    
                    
                      No. 10 (brine pack)
                      
                      
                      
                      64.0
                      62.4
                    
                    
                      
                        Broken Pitted
                      
                    
                    
                      No. 300 (300 × 407)
                      15.2
                      5.6
                      4.7
                    
                    
                      No. 10 (603 × 700)
                      109.45
                      51.0
                      48.8
                      
                      
                    
                  
                  
                    Table III—Acceptance Value for Drained Weights (Grams)
                    
                       
                      Water capacity
                      Halved, segmented, sliced
                      
                        X
                        d
                      
                      
                        LL
                      
                      Chopped
                      
                        X
                        d
                      
                      
                        LL
                      
                    
                    
                      200 × 214
                      
                      65.2
                      53.9
                      119.1
                      110.6
                    
                    
                      211 × 200
                      138.9
                      65.2
                      53.9
                      119.1
                      110.6
                    
                    
                      305 × 109
                      
                      85.0
                      73.7
                      155.9
                      147.4
                    
                    
                      307 × 113
                      
                      85.0
                      73.7
                      155.9
                      147.4
                    
                    
                      211 × 304
                      245.2
                      107.7
                      96.4
                      215.4
                      204.1
                    
                    
                      No. 300 (300 × 407)
                      430.9
                      184.2
                      172.9
                      377.0
                      360.0
                    
                    
                      
                      No. 10 (603 × 700)
                      3102.8
                      1559.2
                      1513.8
                      2551.4
                      2489.0
                    
                    
                      No. 10 (brine pack)
                      
                      
                      
                      1814.3
                      1769.0
                    
                    
                      
                        Broken Pitted
                      
                    
                    
                      No. 300 (300 × 407)
                      430.9
                      158.8
                      133.2
                    
                    
                      No. 10 (603 × 700)
                      3102.8
                      1445.8
                      1383.4
                    
                  
                  [42 FR 38585, July 29, 1977; 42 FR 44542, Sept. 6, 1977, as amended at 46 FR 39566, Aug. 4, 1981. Redesignated at 46 FR 63203, Dec. 31, 1981]
                
                
                  § 52.3756
                  Grades of canned ripe olives.
                  (a) U.S. Grade A is the quality of canned ripe olives of whole, pitted, halved, segmented, sliced, and chopped styles that has a good flavor, that has a good color, that is practically free from defects, that has a good character; and that for those factors which are rated in accordance with the scoring system outlined in this subpart, the total score is not less than 90 points: Provided, That such canned ripe olives may have a reasonably good color if the total score is not less than 90 points; and further Provided, That in the styles of whole and pitted olives, the variation in diameters does not exceed 4 mm, and of the 90 percent, by count, of the most uniform in size, the diameter of the largest does not exceed the diameter of the smallest by more than 3 mm.
                  (b) U.S. Grade B is the quality of canned ripe olives of whole, pitted, halved, segmented, sliced, and chopped styles that has a good flavor, that has a reasonably good color, that is reasonably free from defects, that has a reasonably good character; and that for those factors which are rated in accordance with the scoring system outlined in this subpart, the total score is not less than 80 points: Provided, That for the styles of whole and pitted olives, the variation in diameters does not exceed 8 mm, and of the 80 percent, by count, of the most uniform in size, the diameter of the largest does not exceed the diameter of the smallest by more than 4 mm.
                  (c) U.S. Grade C is the quality of canned ripe olives of whole, pitted, halved, segmented, sliced, chopped, and broken pitted styles that has a reasonably good flavor, that has a fairly good color, that is fairly free from defects, that has a fairly good character; and that for those factors which are rated in accordance with the scoring system outlined in this subpart, the total score is not less than 70 points; Provided, That for the styles of whole and pitted olives, of the 60 percent, by count, of the most uniform in size, the diameter of the largest does not exceed the diameter of the smallest by more that 4 mm.
                  (d) Substandard is the quality of canned ripe olives of any style that fail to meet the applicable requirements for U.S. Grade C.
                  [42 FR 38585, July 29, 1977. Redesignated at 46 FR 63203, Dec. 31, 1981, and amended at 48 FR 41013, Sept. 13, 1983]
                
                
                  § 52.3757
                  Standard sample unit size.
                  Compliance with requirements for the various quality factors except “size designation” is based on the following standard sample unit size for the applicable style:
                  (a) Whole and pitted—50 olives.
                  (b) Halved—100 units.
                  (c) All other styles—255 g (9 ounces).
                
                
                  § 52.3758
                  Determining the grade of a sample unit.
                  (a) General. In addition to considering other requirements outlined in the standards the following quality factors are evaluated:
                  (1) Factors not rated by score points. (i) Flavor; (ii) Uniformity of size (styles of whole and pitted only).
                  (2) Factors rated by score points. The relative importance of each factor which is scored is expressed numerically on the scale of 100. The maximum number of points that may be given such factors are:
                  
                    
                       
                      Points
                    
                    
                      (i) Color
                      30
                    
                    
                      (ii) Absence of defects
                      40
                    
                    
                      (iii) Character
                      30
                    
                    
                      Total score
                      100
                    
                  
                  (b) Definition of flavor—(1) Good flavor. (i) “Good flavor” in ripe type means a distinctive flavor characteristic of ripe type olives (including that of properly spiced olives) which have been properly prepared and processed and which are free from objectionable flavors of any kind.
                  (ii) “Good Flavor” in green-ripe type means a distinctive mellow flavor characteristic of green-ripe type olives which have been properly prepared and processed and which are free from objectionable flavors of any kind.
                  (2) Reasonably good flavor. “Reasonably good flavor” in either ripe type or green-ripe type (including that of properly spiced olives) means that the flavor may be slightly lacking in distinctly characteristic flavor for the respective type but the olives are free from objectionable flavors of any kind.
                
                
                  § 52.3759
                  Determining the rating for the factors which are scored.
                  The essential variations within each factor which is scored are so described that the value may be determined for each factor and expressed numerically. The numerical range within each factor which is scored is inclusive (for example “27 to 30 points” means 27, 28, 29, and 30 points).
                
                
                  § 52.3760
                  Color.
                  (a) General. The evaluation of color shall be determined within five minutes after the olives are removed from the container and is based upon the uniformity of the exterior color or general appearance as to color of the olives within the container. The evaluation of color in “halved” style is based on the uncut surfaces.
                  (b) Color measurement of ripe type. The color of ripe type is determined by comparison with a spinning disc of variations in percentages of the following Munsell color discs: Red (5R 4/14), Yellow (2.5Y 8/12), and Black (N/1 Glossy).
                  (c) Composite color standards. Composite USDA Color Standards for Canned Ripe Olives are available and are comparable to the colors produced by the spinning discs.
                  (d) Color appearance of green-ripe type. Normal color for green-ripe type olives is yellow-green, green-yellow, or other greenish casts, any of which may have a mottled appearance that is typical of green-ripe type olives. Off-color means dark brown, dark purple or black olives.

                  (e) The USDA spinning color discs and the USDA composite color standards cited in paragraphs (b) and (c) of this section are available from the USDA licensed supplier:
                  
                  
                    Munsell Color Company, Inc., 2441 North Calvert Street, Baltimore, Md. 21218.
                  
                  
                  (f) Grade A. Canned ripe olives that have a good color may be given a score of 27 to 30 points. “Good color” has the following meanings with respect to the applicable type and style:
                  (1) Ripe type—(i) Whole; pitted; halved. The olives or units have a practically uniform black or dark brown color. Not less than 90 percent, by count, of the olives or units have a color equal to or darker than the appropriate USDA Composite Color Standard or that produced by spinning the Munsell discs specified in paragraph (b) of this section in the following combination: 31/2 percent Red, 31/2 percent Yellow, and 93 percent Black.
                  (ii) Segmented; sliced, chopped. The general color impression of the olive as a mass is normal and typical of these styles prepared from olives with good color.
                  (2) Green-ripe type. The general color appearance of the olives shall be normal. Not less than 90 percent, by count, shall be practically uniform in such normal color for the type, and no off-color olives may be present.
                  (g) Grade B. If the canned ripe olives have a reasonably good color, a score of 24 to 26 points may be given. “Reasonably good color” has the following meanings with respect to the applicable type and style:
                  (1) Ripe type—(i) Whole; pitted; halved. The olives or units have a reasonably uniform black, dark brown or reddish-brown color. Not less than 80 percent, by count, of the olives or units have a color equal to or darker than the appropriate USDA Composite Color Standard or that produced by spinning the Munsell color discs specified in paragraph (b) of this section in the following combination: 6 percent Red, 6 percent Yellow, and 88 percent Black.
                  (ii) Segmented; sliced; chopped. The general color impression of the olives as a mass is normal and typical of these styles prepared from olives with reasonably good color.
                  (2) Green-ripe type. The general color appearance of the olives shall be normal. Not less than 80 percent, by count, shall be reasonably uniform in such normal color for the type, and no off-color olives may be present.
                  (h) Grade C. If the ripe olives have a fairly good color, a score of 21 to 23 points may be given. Canned ripe olives that fall into this classification shall not be graded above U.S. Grade C regardless of the total score for the product (this is a limiting rule). “Fairly good color” has the following meanings with respect to the applicable type and style:
                  (1) Ripe type—(i) Whole; pitted; halved. The olives or units have a fairly uniform black, dark brown or reddish-brown color. Not less than 60 percent, by count, of the olives or units have a color equal to or darker than the appropriate USDA Composite Color Standard or that produced by spinning the Munsell color discs specified in paragraph (b) of this section in the following combination: 6 percent Red, 6 percent Yellow, and 88 percent Black.
                  (ii) Segmented; sliced; chopped. The general color impression of the olives as a mass is normal and typical of these styles prepared from olives of fairly good color.
                  (iii) Broken pitted. The general color impression of the olives as a mass is normal and may be variable, but is typical of this style prepared from olives of good, reasonably good, or fairly good color.
                  (2) Green-ripe type. The general color impression of the olives shall be normal but may vary markedly for the type. No more than 10 percent, by count, of off-color olives may be present.
                  (i) Substandard (SStd.). Canned ripe olives that are abnormal in color for any reason or that fail to meet the requirements of paragraph (h) of this section may be given a score of 0 to 20 points and shall not be graded above Substandard, regardless of the total score for the product (this is a limiting rule).
                
                
                  § 52.3761
                  Defects.
                  (a) General. The factor of absence of defects refers to the degree of freedom from harmless extraneous vegetable material, stems, and portions thereof, blemishes, wrinkles, mutilated olives, and from any other defects which affect the appearance or edibility of the product.
                  (b) Definition of defects—(1) Blemishes mean dark-colored surface marks in either ripe type or green-ripe olives which may or may not penetrate into the flesh. Olives or pieces of olives affected by blemishes are classified as follows:
                  (i) Minor blemishes mean surface discolorations on olives or pieces of olives which individually or collectively materially affect the appearance of the unit.
                  (ii) Major blemishes mean surface discolorations or black flesh (oxidized) on olives or pieces of olives which may or may not be associated with a soft texture below the skin and which individually or collectively seriously affect the appearance or edibility of the unit.
                  (iii) Severe blemishes mean dark brown, dark purple, or black surface areas on olives or pieces of olives of the green-ripe type; or any other blemishes, whether or not specifically defined, which severely affect the appearance or edibility of the unit.
                  (2) Blowout refers to a soft pitted olive in which the pit has been pushed out instead of cut out leaving an irregular ring of flesh that materially affects its appearance.
                  (3) Broken piece in halved, segmented, and sliced style olives means any piece of olive flesh that appears to be less than three-fourths of a full unit. Also included are poorly cut units and end slices less than one-half the average size slice.
                  
                  (4) Cross pitted refers to olives pitted along an axis other than the stem-flower axis. A defect is a unit where the angle of these two axes exceeds 45 degrees.
                  (5) Harmless extraneous vegetable material. Harmless extraneous vegetable material (HEVM), harmless extraneous material (HEM), and extraneous vegetable material (EVM), are synonymous terms and mean any vegetable substance that is harmless.
                  (6) Mechanically damaged means a unit in whole, pitted, and halved styles that is punctured, cut or damaged by means other than pitting so that its appearance is materially affected.
                  (7) Misshapen refers to an olive that does not have a normal shape for a given variety.
                  (8) Mutilated refers to an olive in whole or pitted styles that is so pitter-torn or damaged by other means that the entire pit cavity is exposed or the appearance of the olive is seriously affected.
                  (9) Obvious split pit means a pit in an olive that can be determined visually as split.
                  (10) Pitter damage means a loss of skin and flesh from a pitted olive caused by the pitter on the cut end exceeding the area of a circle 3 mm in diameter but is not mutilated.
                  (11) Plunger damage means a loss of skin and flesh from a pitted olive equal to or exceeding the area of a circle 5 mm in diameter.
                  (12) Stem means a stem that measures 3 mm or more from the shoulder of the olive. Stems are classified as follows:
                  (i) Minor stem is a stem that measures more than 3 mm but not more than 4 mm from the shoulder of the olive.
                  (ii) Major stem is a stem that measures more than 4 mm from the shoulder of the olive.
                  (iii) Detached stem, when it measures 4 mm or more, is a defect which shall be scored as a minor stem for whole pitted, halved, and broken pitted style olives and a major stem for segmented, sliced, and chopped style olives.
                  (13) Wrinkles are grooves 0.5 mm or more in width. Classification of wrinkles shall be determined immediately after removing surface moisture and any increase in wrinkles due to dehydration after removing from the container shall not be considered. Olives or pieces of olives affected by wrinkles are classified as follows:
                  (i) Minor wrinkles are wrinkles which collectively do not more than materially affect the appearance of the unit.
                  (ii) Major wrinkles are wrinkles which collectively more than materially affect the appearance of the unit.
                  (c) Grade A. Canned ripe olives of whole, pitted, halved, segmented, sliced, and chopped styles that are practically free from defects may be given a score of 36 to 40 points. “Practically free from defects” means that any defects present, but not specifically limited in Table IV, may not more than slightly affect the appearance or edibility of the olives; and, in addition, specified defects may be present in all other styles except “broken pitted” not to exceed the allowances for grade A provided in Table IV.
                  (d) Grade B. If canned ripe olives of whole, pitted, halved, segmented, sliced, and chopped styles are reasonably free from defects, a score of 32 to 35 points may be given. Canned ripe olives that fall into this classification shall not be graded above U.S. Grade B regardless of the total score for the product (this is a limiting rule). “Reasonably free from defects” means that any defects present but not specifically limited in Table V may not more than materially affect the appearance or edibility of the olives; and in addition, specified defects may be present in all other styles except “broken pitted” not to exceed the allowances for grade B provided in Table V.
                  (e) Grade C. If canned ripe olives of whole, pitted, halved, segmented, sliced, chopped, and broken pitted styles are fairly free from defects, a score of 28 to 31 points may be given. Canned ripe olives that fall into this classification shall not be graded above U.S. Grade C, regardless of the total score for the product (this is a limiting rule). “Fairly free from defects” means that any defects present but not specifically limited in Table VI may more than materially affect the appearance and edibility of the olives; and in addition, specified defects may be present in all other styles not to exceed the allowances for grade C provided in Table VI.
                  
                  (f) Substandard (SStd.). Canned ripe olives that fail to meet the requirements of paragraph (e) of this section may be given a score of 0 to 27 points and shall not be graded above Substandard, regardless of the total score for the product (this is a limiting rule).
                  
                    Table IV—Limits for Defects In Grade A
                    
                       
                      Whole per 50 olives
                      Pitted per 50 olives
                      Halved per 100 halves
                      Segmented per 255 g (9 oz)
                      Sliced per 255 g (9 oz)
                      Chopped per 255 g (9 oz)
                    
                    
                      HEVM, HEM, or EVM
                      1
                      1
                      1
                      Practically free
                      Practically free
                      Practically free.
                    
                    
                      Stems:
                    
                    
                      Minor and major stems incl.
                      2
                      2
                      2
                    
                    
                      Major stems
                      1
                      1
                      1
                      Practically free
                      Practically free
                      Practically free.
                    
                    
                      Minor and major blemishes, minor and major wrinkles and mutilated
                      5
                      5
                      10
                      Practically free
                      Practically free
                      Practically free.
                    
                    
                      Provided:
                    
                    
                      Major blemishes, major wrinkles do not exceed
                      2
                      2
                      5
                    
                    
                      Further Provided: Multilated do not exceed
                      1
                      1
                    
                    
                      Broken pieces and poorly cut units
                      
                      
                      8
                      Practically free
                      Practically free
                    
                    
                      Mechanical damage
                      2
                      2
                      5
                    
                    
                      Blowouts, cross pitted, plunger and pitter damage
                      
                      5
                    
                    
                      Obvious split pit or misshapen
                      2
                    
                    
                      Severe blemishes (green-ripe type only)
                      0
                      0
                      0
                      
                      
                      
                    
                  
                  
                    Table V—Limits for Defects in Grade B
                    
                       
                      Whole per 50 olives
                      Pitted per 50 olives
                      Halved per 100 halves
                      Segmented per 255 g (9 oz)
                      Sliced per 255 g (9 oz)
                      Chopped per 255 g (9 oz)
                    
                    
                      HEVM, HEM or EVM
                      1
                      1
                      1
                      Reasonably free
                      Reasonably free
                      Reasonably free.
                    
                    
                      Stems:
                    
                    
                      Minor and major stems incl.
                      3
                      3
                      3
                    
                    
                      Major stems
                      1
                      1
                      1
                      Reasonably free
                      Reasonably free
                      Reasonably free.
                    
                    
                      Minor and major blemishes, minor and major wrinkles and mutilated
                      10
                      10
                      20
                      Reasonably free
                      Reasonably free
                      Reasonably free.
                    
                    
                      Provided:
                    
                    
                      Major blemishes, major wrinkles do not exceed
                      5
                      5
                      10
                    
                    
                      Further provided:
                    
                    
                      Mutilated do not exceed
                      2
                      2
                    
                    
                      Broken pieces and poorly cut units
                      
                      
                      15
                      Reasonably free
                      Reasonably free
                    
                    
                      Mechanical damage
                      5
                      5
                      10
                    
                    
                      Blowouts, cross pitted, plunger and pitter damage
                      
                      10
                    
                    
                      Obvious split pit or misshapen
                      5
                    
                    
                      Severe blemishes (green-ripe type only)
                      0
                      0
                      0
                      
                      
                      
                    
                  
                  
                    Table VI—Limits for Defects in Grade C
                    
                       
                      Whole per 50 olives
                      Pitted per 50 olives
                      Halved per 100 halved
                      Segmented per 255 g (9 oz.)
                      Sliced per 255 g (9 oz.)
                      Chopped per 255 g (9 oz.)
                      Broken Pitted per 255 g (9 oz.)
                    
                    
                      HEVM, HEM, or EVM
                      1
                      1
                      1
                      Fairly free
                      Fairly free
                      Fairly free
                      2
                    
                    
                      Minor and major stems inclusive
                      4
                      4
                      4
                    
                    
                      Major stems
                      2
                      2
                      2
                      Fairly free
                      Fairly free
                      Fairly free
                      4
                    
                    
                      Minor, major blemishes, major, minor wrinkles
                      No limit
                      No limit
                      No limit
                      Fairly free
                      Fairly free
                      Fairly free
                      No limit.
                    
                    
                      
                      Provided:
                    
                    
                      Major blemishes, major wrinkles do not exceed
                      13
                      13
                      25
                      
                      
                      
                      51 g 1
                      
                    
                    
                      Further Provided:
                    
                    
                      Multilated, major blemish and major wrinkles do not exceed
                      15
                      15
                      30
                    
                    
                      Multilated do not exceed
                      5
                      5
                      10
                      
                      
                      
                      No limit.
                    
                    
                      Broken pieces and poorly cut units
                      
                      
                      25
                      Fairly free
                      Fairly free
                    
                    
                      Mechanical damage
                      10
                      10
                      20
                    
                    
                      Blowouts, cross pitted, plunger and pitter damaged
                      
                      15
                    
                    
                      Obvious split pit or misshapen
                      No limit
                    
                    
                      Severe blemishes (green-ripe type only)
                      3
                      3
                      3
                      0
                      0
                      0
                    
                    
                      1 Major blemishes only.
                  
                  [48 FR 41013, Sept. 13, 1983]
                
                
                  § 52.3762
                  Character.
                  (a) General. The factor of character refers to the firmness, tenderness, and texture characteristics for the variety and type.
                  (b) Grade A. Canned ripe olives of whole, pitted, halved, segmented, sliced, and chopped styles that have a good character may be given a score of 27 to 30 points. “Good character” means that, for the type, the olives have a fleshy texture characteristic for the variety and size; that not less than 95 percent, by count, of whole, pitted and halved olives and by weight of other style olives are practically uniform in texture and are tender but not soft. The remaining 5 percent may be soft but not excessively soft.
                  (c) Grade B. If canned ripe olives of whole, pitted, halved, segmented, sliced and chopped styles have a reasonably good character, a score of 24 to 26 points may be given. Canned ripe olives that fall into this classification shall not be graded above U.S. Grade B regardless of the total score for the product (this is a limiting rule). “Reasonably good character” means that, for the type, the olives generally have a fleshy texture characteristic for the variety and size; that not less than 90 percent, by count, of whole, pitted and halved olives, and by weight of other style olives are practically uniform in texture and are tender but not soft. The 10 percent may be soft but not more than 1/2, or 5 percent, may be excessively soft.
                  (d) Grade C. If canned ripe olives of whole, pitted, halved, segmented, sliced, chopped and broken pitted styles have a fairly good character, a score of 21 to 23 points may be given. Canned ripe olives that fall into this classification shall not be graded above U.S. Grade C regardless of the total score for the product (this is a limiting rule). “Fairly good character” means that the olives generally have a fleshy texture characteristic for the variety and size; that not less than 80 percent, by count, of whole, pitted and halved olives and by weight of other style olives are practically uniform in texture and are tender but not soft. The remaining 20 percent may be soft but not more than 1/2, or 10 percent, may be excessively soft.
                  (e) Substandard (SStd). Canned ripe olives that fail to meet the requirements of paragraph (d) of this section may be given a score of 0 to 20 points and shall not be graded above Substandard, regardless of the total score for the product (this is a limiting rule).
                
                
                  § 52.3763
                  Determining the grade of a lot.

                  The grade of a lot of canned ripe olives covered by these standards is determined by the procedures set forth in the Regulations Governing Inspection and Certification of Processed Fruits and Vegetables, Processed Products Thereof, and Certain Other Processed Food Products (§§ 52.1 through 52.83).
                
                
                  § 52.3764
                  Score sheet.
                  
                    
                      Number, size and kind of container
                    
                    
                      Label (including size declaration)
                    
                    
                      Container mark or identification
                    
                    
                      Net weight (ounces)
                    
                    
                      Vacuum (inches)
                    
                    
                      Drained weight (ounces)
                    
                    
                      Size
                    
                    
                      Style
                    
                    
                      Average count per pound (whole style)
                    
                    
                      Factors
                    
                    
                      
                      Score points
                    
                    
                      Color
                      30
                      (A)
                      27-30
                    
                    
                       
                    
                    
                       
                       
                      (B)
                      24-26
                    
                    
                       
                    
                    
                      
                       
                      (C)
                      
                        1 21-23
                    
                    
                       
                    
                    
                      
                       
                      (SStd.)
                      
                        1 0-20
                    
                    
                      Absence of defects
                      40
                      (A)(B)
                      
                      36-40
                          1 32-35
                      
                    
                    
                       
                    
                    
                      
                       
                      (C)
                      
                        1 28-31
                    
                    
                       
                    
                    
                      
                       
                      (SStd.)
                      
                        1 0-27
                    
                    
                      Character
                      30
                      (A)
                      27-30
                    
                    
                       
                    
                    
                      
                       
                      (B)
                      
                        1 24-26
                    
                    
                       
                    
                    
                      
                       
                      (C)
                      
                        1 21-23
                    
                    
                       
                    
                    
                      
                       
                      (SStd.)
                      
                        1 0-20
                    
                    
                      Total Score
                      100
                    
                    
                      Flavor: ( ) Good ( ) Reasonably good ( )
                    
                    
                      Off
                    
                    
                      Grade
                      −−s0
                    
                    
                      1 Indicates limiting rule.
                  
                
              
            
          
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts, and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of January 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII
        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
      
      
        
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 600—699) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        Federal Housing Finance Board (Parts 900—999)
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII

        Financial Stability Oversight Council (Parts 1300—1399)
        
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII
        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI

        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        Title 23—Highways
        I

        Federal Highway Administration, Department of Transportation (Parts 1—999)
        
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—699)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of January 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council on Environmental Quality
      40, V
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense Contract Audit Agency
      32, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, I, XII; 48, 54
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, 2
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      Family Assistance, Office of
      45, II
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Housing Finance Board
      12, IX
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      General
      41, 300
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring,  Office of
      24, IV
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      
      Industry and Security, Bureau of
      15, VII
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment and Training Administration
      20, V
      Employment Standards Administration
      20, VI
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      Natural Resources Conservation Service
      7, VI
      Natural Resource Revenue, Office of
      30, XII
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, XXXV; 5, IV; 45, VIII
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public Contracts, Department of Labor
      41, 50
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Public Health Service
      42, I
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      
      Soldiers' and Airmen's Home, United States
      5, XI
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X;5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      7 CFR (1-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
       
       
      
        2015
        7 CFR
        80 FR
        Page
        Subtitle B
        Chapter I
        27.94 (a) revised
        63890
         
         
         
         
         
         
         
         
      
      
        2016
        7 CFR
        81 FR
        Page
        Subtitle B
        Chapter I
        28.2 (g), (j) and (q) revised
        7029
        28.32 (a)(3) revised
        7029
        28.35 Revised
        7029
        28.36 Revised
        7029
        28.37 Revised
        7029
        28.38 Revised
        7029
        28.39 Removed
        7029
        28.40 (a), (c), (d), (g) and (h) revised
        7029
        28.47 Revised
        7030
        28.121 Revised
        7030
        28.175—28.183 (Subpart B) Heading and authority citation revised
        7030
        28.175 Revised
        7030
        28.176 (a) through (d) revised
        7030
        28.177 Revised
        7030
        28.178 Revised
        7030
        28.179 Redesignated as 28.183; new 28.179 added
        7030
        28.180 Redesignated as 28.185; new 28.180 added
        7030
        28.181 Redesignated as 28.186; new 28.181 added
        7030
        28.182 Redesignated as 28.187
        7030
        Added
        7031
        28.183 Redesignated as 28.188; redesignated from 28.179
        7030
        Revised
        7031
        28.184 Added
        7031
        28.185 Redesignated from 28.180
        7030
        (e) redesignated as (f); new (e) added; introductory text, (d) and new (f) revised
        7031
        28.186 Redesignated from 28.181
        7030
        Revised
        7031
        28.187 Redesignated from 28.182
        7030
        Revised
        7031
        28.188 Redesignated from 28.183
        7030
        Revised
        7031
        28.189 Added
        7031
        28.190 Added
        7031
        
        28.191 Added
        7031
        28.192 Added
        7031
        37 Removed
        52590
        51 Policy statement
        51297
        51.6 Revised; interim
        93572
        52 Policy statement
        27985, 93572
        52.7 (a) revised; interim
        93572
        52.1845 (b) and (c) revised
        40780
        52.1846 Table I amended
        40780
        52.1850 (a)(2) and (3) revised
        40780
         
         
         
         
         
         
         
         
         
         
      
      
        2017
        7 CFR
        82 FR
        Page
        Subtitle B
        Chapter I
        51.6 Regulation at 81 FR 93572 comment period extended
        10959
        51.2276 Removed
        39656
        51.2277 (a) revised
        39656
        51.2278 (a) revised
        39657
        51.2279 Removed
        39657
        51.2281 Revised
        39657
        51.2282 Table II amended
        39657
        51.2283 Revised
        39657
        51.2946 Removed
        39657
        51.2948 (a) revised
        39657
        51.2949 (a) revised
        39657
        51.2950 (a) revised
        39657
        51.2951 Removed
        39658
        51.2954 Table revised
        39658
        52 Notification
        39658
        52.7 Regulation at 81 FR 93572 comment period extended
        10959
         
         
         
         
         
         
         
         
         
         
      
      
        2018
        7 CFR
        83 FR
        Page
        Subtitle B
        Chapter I
        46.46 (d) and (f)(1)(iv) revised
        5178
        46.49 Revised
        5178
        51.6 Regulation at 81 FR 93572 eff. date confirmed
        27290
        51.1403 (b) revised
        50476
        51.1436 (b) revised
        50476
        51.1437 Table I amended
        50477
        51.1438 Table II and Table III amended
        50477
        51.1443 Revised
        50477
        52 Policy statement
        31441
        52.7 Regulation at 81 FR 93572 eff. date confirmed
        27290
         
         
         
         
         
         
         
         
         
         
      
      
        2019
        7 CFR
        84 FR
        Page
        Subtitle A
        51.19 (a) introductory text, (1) through (4), and (a) concluding text redesignated as (a)(1) introductory text, (i) through (iv), and (2); new (a)(1)(ii) and new (2) revised; new (a)(1)(iii) amended
        8590
        51.300 Revised
        51941
        51.301 Revised
        51941
        51.302 Introductory text revised
        51941
        51.305 Undesignated introductory text removed; (a) and (b) added
        51941
        51.475—51.494c (Subpart) Removed; interim
        961
        51.475—51.494c (Subpart) Regulation at 84 FR 961 confirmed
        33827
        51.560—51.588 (Subpart) Removed; interim
        961
        51.560—51.588 (Subpart) Regulation at 84 FR 961 confirmed
        33827
        51.595—51.613 (Subpart) Removed; interim
        961
        51.595—51.613 (Subpart) Regulation at 84 FR 961 confirmed
        33827
        51.1000—51.1016 (Subpart) Removed; interim
        961
        51.1000—51.1016 (Subpart) Regulation at 84 FR 961 confirmed
        33827
        51.1210—51.1223 (Subpart) Removed; interim
        961
        51.1210—51.1223 (Subpart) Regulation at 84 FR 961 confirmed
        33827
        51.2925—51.2934 (Subpart) Removed; interim
        961
        51.2925—51.2934 (Subpart) Regulation at 84 FR 961 confirmed
        33827
        
        51.3145—51.3160 (Subpart) Removed; interim
        961
        51.3145—51.3160 (Subpart) Regulation at 84 FR 961 confirmed
        33827
        51.3740—51.3749 (Subpart) Removed; interim
        961
        51.3740—51.3749 (Subpart) Regulation at 84 FR 961 confirmed
        33827
        52 Notification
        16381
        52.18 (a) introductory text, (1), (2), (3), and concluding text redesignated as (a)(1) introductory text, (i), (ii), (iii), and (2); new (a)(1)(ii), new (2), and (b) revised
        8590
      
      ○
    
  
